                        Case 1:19-cv-01530 Document
                                              CLERK=S2OFFICE
                                                        Filed 05/24/19 Page 1 of 627                                          CO-932
                                                  UNITED STATES DISTRICT COURT                                                Rev. 4/96
                                                  FOR THE DISTRICT OF COLUMBIA

                                NOTICE OF DESIGNATION OF RELATED CIVIL CASES PENDING
                                     IN THIS OR ANY OTHER UNITED STATES COURT

                                                                                                          Civil Action No. __________
                                                                                                          (To be supplied by the Clerk)

NOTICE TO PARTIES:

          Pursuant to Rule 40.5(b)(2), you are required to prepare and submit this form at the time of filing any civil action which is
related to any pending cases or which involves the same parties and relates to the same subject matter of any dismissed related cases.
This form must be prepared in sufficient quantity to provide one copy for the Clerk=s records, one copy for the Judge to whom the
cases is assigned and one copy for each defendant, so that you must prepare 3 copies for a one defendant case, 4 copies for a two
defendant case, etc.

NOTICE TO DEFENDANT:

        Rule 40.5(b)(2) of this Court requires that you serve upon the plaintiff and file with your first responsive pleading or motion
any objection you have to the related case designation.

NOTICE TO ALL COUNSEL

          Rule 40.5(b)(3) of this Court requires that as soon as an attorney for a party becomes aware of the existence of a related case
or cases, such attorney shall immediately notify, in writing, the Judges on whose calendars the cases appear and shall serve such notice
on counsel for all other parties.
                                                            _______________

The plaintiff , defendant or counsel must complete the following:

I.       RELATIONSHIP OF NEW CASE TO PENDING RELATED CASE(S).

         A new case is deemed related to a case pending in this or another U.S. Court if the new case: [Check appropriate box(e=s)
         below.]

                      (a)       relates to common property

                      (b)       involves common issues of fact

                      (c)       grows out of the same event or transaction

                      (d)       involves the validity or infringement of the same patent

                      (e)       is filed by the same pro se litigant

2.       RELATIONSHIP OF NEW CASE TO DISMISSED RELATED CASE(ES)

         A new case is deemed related to a case dismissed, with or without prejudice, in this or any other U.S. Court, if the new case
         involves the same parties and same subject matter.

         Check box if new case is related to a dismissed case:

3.       NAME THE UNITED STATES COURT IN WHICH THE RELATED CASE IS FILED (IF OTHER THAN THIS
         COURT):
          United States Federal Court for the District of Columbia / United States District Court for the District of New Jersey

4.       CAPTION AND CASE NUMBER OF RELATED CASE(E=S). IF MORE ROOM IS NEED PLEASE USE OTHER SIDE.
          See attached                                         v.                                                       C.A. No.

          5/24/2019                                /s/ Michelle A. Parfitt
         DATE                                   Signature of Plaintiff /Defendant (or counsel)
5/15/2019                   Case 1:19-cv-01530District of Columbia 2
                                                  Document         live database-Query
                                                                        Filed 05/24/19 Associated
                                                                                              PageCases
                                                                                                      2 of 627
                               1:19-cv-01348-RC DUDIS v. JOHNSON & JOHNSON et al
                                              Rudolph Contreras, presiding
                                                   Date filed: 05/08/2019
                                             Date of last filing: 05/10/2019


                                                             Associated Cases

                                         Related Cases                 Start Date End Date
                      1:19-cv-01196-RC KING v. JOHNSON & JOHNSON et al

                                                             PACER Service Center
                                                               Transaction Receipt
                                                                05/15/2019 13:54:12
                                                                                             180
                                    PACER                                        Client
                                                    AG056300:2503687:5400904                 123157.001
                                    Login:                                       Code:
                                                                                             tkn
                                                                                 Search      1:19-cv-
                                    Description: Associated Cases
                                                                                 Criteria:   01348-RC
                                    Billable
                                                    1                            Cost:       0.10
                                    Pages:




https://ecf.dcd.uscourts.gov/cgi-bin/qryAscCases.pl?207044                                                       1/1
5/15/2019                CM/ECF LIVE - U.S.
                 Case 1:19-cv-01530         District Court for
                                         Document           2 theFiled
                                                                  District05/24/19
                                                                           of New Jersey-Query
                                                                                         PageAssociated
                                                                                               3 of 627 Cases

   3:16-md-02738-FLW-LHG JOHNSON & JOHNSON TALCUM POWDER PRODUCTS MARKETING,
                  SALES PRACTICES, AND PRODUCTS LIABILITY LITIGATION
                                       Freda L. Wolfson, presiding
                                        Lois H. Goodman, referral
                                          Date filed: 10/04/2016
                                    Date of last filing: 05/15/2019


                                                             Associated Cases
                                                                                                           End
  Lead Case                                                   Member Case                     Start Date
                                                                                                           Date
 3:16-md-
 02738-   3:18-cv-08661-FLW-LHG HODGES v. JOHNSON & JOHNSON et al                            05/02/2018
 FLW-LHG
          3:18-cv-11907-FLW-LHG WILLIAMS v. JOHNSON & JOHNSON et al                          07/23/2018
          3:18-cv-11909-FLW-LHG AYERS v. JOHNSON & JOHNSON et al                             07/23/2018
          3:18-cv-11912-FLW-LHG HORKEY v. JOHNSON & JOHNSON et al                            07/23/2018
          3:17-cv-06280-FLW-LHG CHANDLER v. JOHNSON & JOHNSON et al                          08/21/2017
          3:17-cv-00726-FLW-LHG Babbs et al. v. Johnson & Johnson et al                      02/03/2017
          3:18-cv-13901-FLW-LHG DUFRESNE v. JOHNSON & JOHNSON et al                          09/17/2018
          3:18-cv-08663-FLW-LHG SUTTLE v. JOHNSON & JOHNSON et al                            05/02/2018
          3:17-cv-06289-FLW-LHG GARNER v. JOHNSON & JOHNSON et al                            08/22/2017
          3:18-cv-08664-FLW-LHG BONJO v. JOHNSON & JOHNSON et al                             05/02/2018
          3:17-cv-06293-FLW-LHG JANUARY v. JOHNSON & JOHNSON et al                           08/22/2017
          3:17-cv-12296-FLW-LHG DOUGLAS v. JOHNSON & JOHNSON CONSUMER,
                                                                                             12/01/2017
          INC. et al
          3:17-cv-07378-FLW-LHG SZWEJKOWSKI v. JOHNSON & JOHNSON et al                       09/25/2017
          3:18-cv-03549-FLW-LHG BOND et al v. JOHNSON & JOHNSON et al                        03/15/2018
          3:17-cv-07381-FLW-LHG SALAS v. JOHNSON & JOHNSON et al                             09/25/2017
          3:17-cv-07345-FLW-LHG CILIBERTO v. IMERYS TALC AMERICA, INC. et al                 09/25/2017
                  3:17-cv-06297-FLW-LHG HOLLEY v. JOHNSON & JOHNSON et al                    08/22/2017
                  3:17-cv-06302-FLW-LHG RICKS v. JOHNSON & JOHNSON, INC. et al               08/22/2017
                  3:17-cv-06303-FLW-LHG MEADOR v. JOHNSON & JOHNSON, INC. et al              08/22/2017
                  3:17-cv-12297-FLW-LHG Waters v. Johnson & Johnson et al                    12/01/2017
                  3:14-cv-07079-FLW-LHG CHAKALOS v. JOHNSON & JOHNSON et al                  10/04/2016
                  3:16-cv-06489-FLW-LHG RICH-WILLIAMS v. JOHNSON & JOHNSON et al             10/05/2016
                  3:16-cv-06567-FLW-LHG GOULD v. JOHNSON & JOHNSON et al                     10/05/2016
                  3:16-cv-06568-FLW-LHG MUSGROVE v. JOHNSON & JOHNSON et al                  10/05/2016
                  3:16-cv-06608-FLW-LHG ROBB et al v. JOHNSON & JOHNSON et al                10/06/2016
                  3:17-cv-12298-FLW-LHG Collins v. Johnson & Johnson et al                   12/01/2017
                  3:16-cv-06693-FLW-LHG BORS v. JOHNSON & JOHNSON et al                      10/07/2016
                  3:16-cv-06694-FLW-LHG LUMAS v. JOHNSON & JOHNSON et al                     10/07/2016

https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                  1/625
5/15/2019                         CM/ECF LIVE - U.S.
                         Case 1:19-cv-01530          District Court for
                                                  Document           2 theFiled
                                                                           District05/24/19
                                                                                    of New Jersey-Query
                                                                                                  PageAssociated
                                                                                                        4 of 627 Cases

                  3:16-cv-06695-FLW-LHG MIHALICH v. JOHNSON & JOHNSON et al                                           10/07/2016
                  3:16-cv-06661-FLW-LHG RICHARDS v. JOHNSON & JOHNSON et al                                           10/07/2016
                  3:16-cv-07087-FLW-LHG ANDERSON v. JOHNSON & JOHNSON et al                                           10/13/2016
                  3:17-cv-12423-FLW-LHG LANCASTER v. JOHNSON AND JOHNSON et al                                        12/06/2017
                  3:16-cv-07312-FLW-LHG KUHN v. JOHNSON & JOHNSON et al                                               10/14/2016
                  3:16-cv-07315-FLW-LHG SLAYDEN & JOHNSON & JOHNSON et al                                             10/14/2016
                  3:16-cv-07336-FLW-LHG PHILLIPS v. JOHNSON & JOHNSON et al                                           10/17/2016
                  3:16-cv-07337-FLW-LHG STRICKLAND et al v. JOHNSON & JOHNSON et al 10/17/2016
                  3:16-cv-07414-FLW-LHG LEE v. JOHNSON & JOHNSON et al                                                10/18/2016
                  3:16-cv-07415-FLW-LHG SHELTON v. JOHNSON & JOHNSON et al                                            10/18/2016
                  3:16-cv-07418-FLW-LHG FENSTEMAKER et al v. JOHNSON & JOHNSON et
                                                                                                                      10/18/2016
                  al
                  3:16-cv-07425-FLW-LHG TRAYLOR v. JOHNSON & JOHNSON et al                                            10/18/2016
                  3:16-cv-07427-FLW-LHG LOVATO et al v. JOHNSON & JOHNSON et al                                       10/18/2016
                  3:16-cv-07428-FLW-LHG HICKS et al v. JOHNSON & JOHNSON et al                                        10/18/2016
                  3:16-cv-07465-FLW-LHG JOSEPH v. JOHNSON & JOHNSON                                                   10/18/2016
                  3:16-cv-07473-FLW-LHG SIMPSON v. JOHNSON & JOHNSON et al                                            10/18/2016
                  3:16-cv-07474-FLW-LHG PROUT v. JOHNSON & JOHNSON, et al                                             10/18/2016
                  3:16-cv-07477-FLW-LHG CASEY et al v. JOHNSON & JOHNSON et al                                        10/18/2016
                  3:16-cv-07488-FLW-LHG JACKSON v. JOHNSON & JOHNSON et al                                            10/18/2016
                  3:16-cv-07489-FLW-LHG BLAZIO v. JOHNSON & JOHNSON et al                                             10/18/2016
                  3:16-cv-07490-FLW-LHG MATTHEWS v. JOHNSON & JOHNSON, et al                                          10/18/2016
                  3:16-cv-07492-FLW-LHG ESTRADA v. JOHNSON & JOHNSON et al                                            10/18/2016
                  3:16-cv-07499-FLW-LHG BATISTE v. JOHNSON & JOHNSON et al                                            10/19/2016
                  3:16-cv-07501-FLW-LHG POCHE et al v. JOHNSON & JOHNSON et al                                        10/19/2016
                  3:16-cv-07502-FLW-LHG ROBINSON v. JOHNSON & JOHNSON et al                                           10/19/2016
                  3:16-cv-07503-FLW-LHG WALKER v. JOHNSON & JOHNSON et al                                             10/19/2016
                  3:16-cv-07529-FLW-LHG ROSS v. JOHNSON & JOHNSON et al                                               10/19/2016
                  3:16-cv-07530-FLW-LHG FRANCIS v. JOHNSON & JOHNSON et al                                            10/19/2016
                  3:16-cv-07537-FLW-LHG OLICHNEY v. JOHNSON & JOHNSON et al                                           10/19/2016
                  3:16-cv-07570-FLW-LHG HANDY v. JOHNSON & JOHNSON et al                                              10/20/2016
                  3:16-cv-07571-FLW-LHG REMPAS v. JOHNSON & JOHNSON et al                                             10/20/2016
                  3:16-cv-07581-FLW-LHG JOHNSTON et al v. JOHNSON & JOHNSON et al                                     10/19/2016
                  3:16-cv-07656-FLW-LHG BARKER v. JOHNSON & JOHNSON et al                                             10/21/2016
                  3:16-cv-07657-FLW-LHG KEHRES et al v. JOHNSON & JOHNSON et al                                       10/21/2016
                  3:16-cv-07664-FLW-LHG JOHNSON v. JOHNSON & JOHNSON et al                                            10/21/2016
                  3:16-cv-07844-FLW-LHG DAVIS v. JOHNSON & JOHNSON et al                                              10/25/2016
                  3:16-cv-07884-FLW-LHG SPENNY v. JOHNSON & JOHNSON et al                                             10/26/2016
                  3:16-cv-07886-FLW-LHG WILSON v. JOHNSON & JOHNSON et al                                             10/26/2016
                  3:16-cv-07887-FLW-LHG WILLIS v. JOHNSON & JOHNSON et al                                             10/26/2016
                  3:16-cv-07889-FLW-LHG SHOUP v. JOHNSON & JOHNSON et al                                              10/26/2016
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                         2/625
5/15/2019                           CM/ECF LIVE - U.S.
                            Case 1:19-cv-01530         District Court for
                                                    Document           2 theFiled
                                                                             District05/24/19
                                                                                      of New Jersey-Query
                                                                                                    PageAssociated
                                                                                                          5 of 627 Cases


                  3:16-cv-07890-FLW-LHG EPPS v. JOHNSON & JOHNSON et al                                                10/26/2016
                  3:16-cv-07891-FLW-LHG MCBRIDE v. JOHNSON & JOHNSON et al                                             10/26/2016
                  3:16-cv-07892-FLW-LHG HARPER v. JOHNSON & JOHNSON et al                                              10/26/2016
                  3:16-cv-07893-FLW-LHG TETLOW v. JOHNSON & JOHNSON et al                                              10/26/2016
                  3:16-cv-07894-FLW-LHG SHINSKE v. JOHNSON & JOHNSON et al                                             10/26/2016
                  3:16-cv-07895-FLW-LHG CERRONE-KENNEDY et al v. JOHNSON &
                                                                                                                       10/26/2016
                  JOHNSON et al
                  3:16-cv-07986-FLW-LHG WOOD et al v. JOHNSON & JOHNSON et al                                          10/28/2016
                  3:16-cv-07989-FLW-LHG RESOR v. JOHNSON & JOHNSON et al                                               10/28/2016
                  3:16-cv-08082-FLW-LHG MARCHETTI v. JOHNSON & JOHNSON                                                 10/31/2016
                  3:16-cv-08086-FLW-LHG VALLOT v. JOHNSON & JOHNSON et al                                              11/01/2016
                  3:16-cv-08224-FLW-LHG BIRDSONG et al v. JOHNSON & JOHNSON et al                                      11/04/2016
                  3:16-cv-08331-FLW-LHG SCHOFIELD v. JOHNSON & JOHNSON et al                                           11/08/2016
                  3:16-cv-08365-FLW-LHG MAURER-MARTIN v. JOHNSON & JOHNSON et al                                       11/08/2016
                  3:16-cv-08366-FLW-LHG Davis v. Johnson & Johnson et al                                               11/08/2016
                  3:16-cv-08367-FLW-LHG Martin v. Johnson & Johnson et al                                              11/08/2016
                  3:16-cv-08565-FLW-LHG Harper v. Johnson & Johnson et al                                              11/16/2016
                  3:16-cv-08564-FLW-LHG Johnston et al v. Johnson & Johnson et al                                      11/16/2016
                  3:16-cv-08672-FLW-LHG GRAVES v. JOHNSON & JOHNSON et al                                              11/21/2016
                  3:16-cv-08722-FLW-LHG Thompson et al v. Johnson & Johnson et al                                      11/22/2016
                  3:16-cv-08699-FLW-LHG CARLIN et al v. JOHNSON & JOHNSON et al                                        11/22/2016
                  3:16-cv-08725-FLW-LHG POTTS et al v. JOHNSON & JOHNSON et al                                         11/23/2016
                  3:16-cv-08728-FLW-LHG Miller v. Johnson & Johnson et al                                              11/23/2016
                  3:16-cv-08749-FLW-LHG Dawson v. Johnson & Johnson Consumer Companies,
                                                                                                                       11/23/2016
                  Inc. et al
                  3:18-cv-03553-FLW-LHG FREDERICK v. JOHNSON & JOHNSON et al                                           03/15/2018
                  3:16-cv-08738-FLW-LHG WILLIAMS et al v. JOHNSON & JOHNSON et al                                      11/23/2016
                  3:16-cv-08769-FLW-LHG Laquita A. Hollinquest v. Johnson and Johnson et al                            11/28/2016
                  3:16-cv-08774-FLW-LHG Jolla v. Johnson & Johnson et al                                               11/28/2016
                  3:16-cv-08793-FLW-LHG Bier v. Johnson & Johnson et al                                                11/28/2016
                  3:16-cv-08805-FLW-LHG Lee v. Johnson & Johnson, et al                                                11/29/2016
                  3:16-cv-08806-FLW-LHG Daniels v. Johnson & Johnson, et al                                            11/29/2016
                  3:16-cv-08810-FLW-LHG BIRDSONG v. JOHNSON & JOHNSON et al                                            11/29/2016
                  3:16-cv-08812-FLW-LHG FERRELL v. JOHNSON & JOHNSON et al                                             11/29/2016
                  3:16-cv-08815-FLW-LHG PATTERSON v. JOHNSON & JOHNSON et al                                           11/29/2016
                  3:16-cv-08827-FLW-LHG IVY THORPE v. JOHNSON & JOHNSON et al                                          11/29/2016
                  3:16-cv-08828-FLW-LHG WAGENKNECHT v. JOHNSON & JOHNSON et al                                         11/29/2016
                  3:16-cv-08900-FLW-LHG Jarrett v. JOHNSON & JOHNSON, et al.                                           12/01/2016
                  3:16-cv-08901-FLW-LHG ESTATE OF LINDA E. ABELL et al v. JOHNSON &
                                                                                                                       12/01/2016
                  JOHNSON et al
                  3:16-cv-08942-FLW-LHG LUBBEN v. JOHNSON & JOHNSON et al                                              12/02/2016
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                          3/625
5/15/2019                           CM/ECF LIVE - U.S.
                            Case 1:19-cv-01530         District Court for
                                                    Document           2 theFiled
                                                                             District05/24/19
                                                                                      of New Jersey-Query
                                                                                                    PageAssociated
                                                                                                          6 of 627 Cases


                  3:16-cv-08962-FLW-LHG FERGUSON v. JOHNSON & JOHNSON et al                                            12/02/2016
                  3:16-cv-08963-FLW-LHG WALKER v. JOHNSON & JOHNSON et al                                              12/02/2016
                  3:16-cv-08964-FLW-LHG Meyer v. Johnson & Johnson et al                                               12/02/2016
                  3:16-cv-08966-FLW-LHG Gray v. Johnson & Johnson et al                                                12/02/2016
                  3:16-cv-08961-FLW-LHG SANDOVAL v. JOHNSON & JOHNSON et al                                            12/02/2016
                  3:16-cv-08967-FLW-LHG SCHIRMER v. JOHNSON & JOHNSON et al                                            12/02/2016
                  3:18-cv-00773-FLW-LHG PATTERSON v. JOHNSON & JOHNSON et al                                           01/22/2018
                  3:18-cv-00797-FLW-LHG SALAZAR et al v. JOHNSON & JOHNSON et al                                       01/22/2018
                  3:18-cv-00799-FLW-LHG WALKER et al v. JOHNSON & JOHNSON et al                                        01/22/2018
                  3:18-cv-00854-FLW-LHG Woelfel et al v. Johnson & Johnson Consumer Inc. et al 01/22/2018
                  3:18-cv-00810-FLW-LHG WILLIS v. JOHNSON & JOHNSON, INC. et al                01/22/2018
                  3:18-cv-00855-FLW-LHG Donohoe v. Johnson & Johnson et al                                             01/22/2018
                  3:18-cv-00832-FLW-LHG BERRY v. JOHNSON & JOHNSON et al                                               01/22/2018
                  3:17-cv-06307-FLW-LHG KINNAIRD v. JOHNSON & JOHNSON et al                                            08/22/2017
                  3:16-cv-09101-FLW-LHG CARTER v. JOHNSON & JOHNSON et al                                              12/07/2016
                  3:16-cv-09119-FLW-LHG SEGREAVES et al v. JOHNSON & JOHNSON et al                                     12/12/2016
                  3:16-cv-09228-FLW-LHG ARNOFF v. JOHNSON & JOHNSON CONSUMER
                                                                                                                       12/14/2016
                  COMPANIES INC. et al
                  3:16-cv-09229-FLW-LHG PASSANDER v. JOHNSON AND JOHNSON et al                                         12/14/2016
                  3:16-cv-09260-FLW-LHG BRYANT et al v. Johnson & Johnson et al                                        12/19/2016
                  3:16-cv-09378-FLW-LHG HAMMOND v. Johnson & Johnson et al                                             12/20/2016
                  3:17-cv-07350-FLW-LHG CUMMINGS v. JOHNSON & JOHNSON et al                                            09/25/2017
                  3:16-cv-09400-FLW-LHG RON CAVOLT v. JOHNSON & JOHNSON et al                                          12/21/2016
                  3:17-cv-06308-FLW-LHG PARKER v. JOHNSON & JOHNSON et al                                              08/22/2017
                  3:16-cv-09482-FLW-LHG ROGERS et al v. Johnson & Johnson et al                                        12/27/2016
                  3:16-cv-09485-FLW-LHG DOLINGER v. JOHNSON & JOHNSON et al                                            12/27/2016
                  3:16-cv-09506-FLW-LHG ALFORD v. Johnson & Johnson et al                                              12/27/2016
                  3:16-cv-09507-FLW-LHG Holliday et al v. Johnson & Johnson et al                                      12/27/2016
                  3:16-cv-09514-FLW-LHG ELLIOTT v. JOHNSON AND JOHNSON et al                                           12/28/2016
                  3:16-cv-09500-FLW-LHG BELLANGER v. JOHNSON AND JOHNSON et al                                         12/28/2016
                  3:16-cv-09513-FLW-LHG BYRD v. JOHNSON AND JOHNSON et al                                              12/28/2016
                  3:17-cv-07352-FLW-LHG JONES v. JOHNSON & JOHNSON et al                                               09/25/2017
                  3:16-cv-09508-FLW-LHG BROWN v. JOHNSON AND JOHNSON et al                                             12/28/2016
                  3:16-cv-09495-FLW-LHG TREADWELL et al v. JOHNSON & JOHNSON et al                                     12/27/2016
                  3:16-cv-09524-FLW-LHG SISSAC v. JOHNSON AND JOHNSON et al                                            12/28/2016
                  3:16-cv-09523-FLW-LHG MONTZ v. JOHNSON AND JOHNSON et al                                             12/28/2016
                  3:16-cv-09522-FLW-LHG HARRIS v. JOHNSON AND JOHNSON et al                                            12/28/2016
                  3:18-cv-00820-FLW-LHG HALL v. JOHNSON & JOHNSON et al                                                01/22/2018
                  3:16-cv-09556-FLW-LHG LEACH v. Johnson & Johnson et al                                               12/29/2016
                  3:16-cv-09571-FLW-LHG JONES-WILDER v. JOHNSON AND JOHNSON et al 12/29/2016

https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                          4/625
5/15/2019                         CM/ECF LIVE - U.S.
                          Case 1:19-cv-01530         District Court for
                                                  Document           2 theFiled
                                                                           District05/24/19
                                                                                    of New Jersey-Query
                                                                                                  PageAssociated
                                                                                                        7 of 627 Cases

                  3:16-cv-09567-FLW-LHG CHAUVIN v. JOHNSON AND JOHNSON et al                                          12/29/2016
                  3:16-cv-09562-FLW-LHG MEREDITH v. JOHNSON AND JOHNSON et al                                         12/29/2016
                  3:16-cv-09564-FLW-LHG BEZUE v. JOHNSON AND JOHNSON et al                                            12/29/2016
                  3:16-cv-09596-FLW-LHG HALL v. JOHNSON & JOHNSON et al                                               12/30/2016
                  3:16-cv-09605-FLW-LHG ALBERTINE v. JOHNSON & JOHNSON et al                                          12/30/2016
                  3:16-cv-09615-FLW-LHG WITHERSPOON v. Johnson & Johnson et al                                        12/30/2016
                  3:17-cv-00030-FLW-LHG KENNEDY v. Johnson & Johnson et al                                            01/04/2017
                  3:17-cv-00031-FLW-LHG HARRIS v. Johnson & Johnson et al                                             01/04/2017
                  3:17-cv-00033-FLW-LHG MOSS et al v. JOHNSON & JOHNSON INC. et al                                    01/04/2017
                  3:17-cv-00040-FLW-LHG Shackelford et al v. Johnson & Johnson et al                                  01/04/2017
                  3:17-cv-00047-FLW-LHG HVIZDOS v. Johnson & Johnson et al                                            01/05/2017
                  3:17-cv-00080-FLW-LHG BROWN-HARRISON et al v. JOHNSON &
                                                                                                                      01/06/2017
                  JOHNSON et al
                  3:17-cv-00081-FLW-LHG Pirraglia v. Johnson & Johnson et al                                          01/06/2017
                  3:17-cv-00082-FLW-LHG SMITH v. JOHNSON & JOHNSON et al                                              01/06/2017
                  3:17-cv-00096-FLW-LHG DARNOLD v. Johnson & Johnson et al                                            01/06/2017
                  3:17-cv-00097-FLW-LHG KUNTZ v. Johnson & Johnson Consumer Companies
                                                                                                                      01/06/2017
                  Inc et al
                  3:17-cv-00136-FLW-LHG Jillian Ashmore Anderson v. Johnson and Johnson et al 01/09/2017
                  3:17-cv-00154-FLW-LHG Ayers v. Johnson & Johnson et al                                              01/10/2017
                  3:18-cv-00833-FLW-LHG HAWLEY v. JOHNSON & JOHNSON et al                                             01/22/2018
                  3:17-cv-00395-FLW-LHG Savagae v. Johnson & Johnson et al                                            01/20/2017
                  3:17-cv-12308-FLW-LHG Bowers v. Johnson & Johnson et al                                             12/01/2017
                  3:17-cv-00461-FLW-LHG GENDELMAN et al v. JOHNSON & JOHNSON et al 01/23/2017
                  3:17-cv-00512-FLW-LHG Villella v. Johnson & Johnson et al                                           01/26/2017
                  3:17-cv-00513-FLW-LHG Edwards v. Johnson & Johnson et al                                            01/26/2017
                  3:17-cv-00516-FLW-LHG Domenica C. Provenza v. Johnson and Johnson et al                             01/26/2017
                  3:17-cv-00549-FLW-LHG MORRIS v. JOHNSON & JOHNSON et al                                             01/27/2017
                  3:17-cv-00627-FLW-LHG EDWARDS v. JOHNSON & JOHNSON et al                                            01/31/2017
                  3:17-cv-00713-FLW-LHG HOUSTON v. JOHNSON & JOHNSON et al                                            02/03/2017
                  3:17-cv-00790-FLW-LHG Gallow et al v. Johnson & Johnson et al                                       02/07/2017
                  3:17-cv-00791-FLW-LHG BEDFORD et al v. Johnson & Johnson et al                                      02/07/2017
                  3:17-cv-00792-FLW-LHG SOWLES et al v. Johnson & Johnson et al                                       02/07/2017
                  3:17-cv-00793-FLW-LHG Frazier et al v. Johnson & Johnson et al                                      02/07/2017
                  3:17-cv-00794-FLW-LHG Eveland et al v. Johnson & Johnson et al                                      02/07/2017
                  3:17-cv-00796-FLW-LHG Carney et al v. Johnson & Johnson, Inc. et al                                 02/07/2017
                  3:17-cv-00797-FLW-LHG Harrell v. Johnson & Johnson et al                                            02/07/2017
                  3:17-cv-00798-FLW-LHG Valle et al v. Johnson & Johnson et al                                        02/07/2017
                  3:17-cv-00799-FLW-LHG Williams et al v. Johnson & Johnson et al                                     02/07/2017
                  3:17-cv-00800-FLW-LHG Bahmler et al v. Johnson & Johnson et al                                      02/07/2017
                  3:17-cv-00802-FLW-LHG MASON et al v. JOHNSON AND JOHNSON et al                                      02/07/2017

https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                         5/625
5/15/2019                         CM/ECF LIVE - U.S.
                         Case 1:19-cv-01530          District Court for
                                                  Document           2 theFiled
                                                                           District05/24/19
                                                                                    of New Jersey-Query
                                                                                                  PageAssociated
                                                                                                        8 of 627 Cases

                  3:17-cv-00806-FLW-LHG Solowski v. Johnson & Johnson et al                                           02/07/2017
                  3:17-cv-00838-FLW-LHG Rhodes et al v. Johnson & Johnson, Inc. et al                                 02/08/2017
                  3:17-cv-00839-FLW-LHG Tingstrom v. Johnson & Johnson, Inc. et al                                    02/08/2017
                  3:17-cv-00841-FLW-LHG Ferman v. Johnson & Johnson, Inc. et al                                       02/08/2017
                  3:17-cv-00873-FLW-LHG Prejean v. Johnson & Johnson, Inc. et al                                      02/09/2017
                  3:17-cv-00874-FLW-LHG Richard et al v. Johnson & Johnson, Inc. et al                                02/09/2017
                  3:17-cv-00877-FLW-LHG REDDY v. JOHNSON & JOHNSON et al                                              02/10/2017
                  3:18-cv-08679-FLW-LHG BUTLER v. JOHNSON & JOHNSON et al                                             05/02/2018
                  3:17-cv-00881-FLW-LHG SMITH v. JOHNSON & JOHNSON et al                                              02/14/2017
                  3:17-cv-00904-FLW-LHG KNISKERN v. JOHNSON & JOHNSON et al                                           02/14/2017
                  3:17-cv-00910-FLW-LHG SELLS v. JOHNSON & JOHNSON et al                                              02/14/2017
                  3:17-cv-00915-FLW-LHG GOSA et al v. JOHNSON & JOHNSON et al                                         02/14/2017
                  3:17-cv-00943-FLW-LHG MCCLENDON v. JOHNSON & JOHNSON et al                                          02/14/2017
                  3:17-cv-00983-FLW-LHG Wilderotter v. Johnson & Johnson, Inc. et al                                  02/14/2017
                  3:18-cv-03555-FLW-LHG HERNANDEZ v. JOHNSON & JOHNSON et al                                          03/15/2018
                  3:17-cv-00807-FLW-LHG RUNNELS et al v. JOHNSON & JOHNSON et al                                      02/07/2017
                  3:17-cv-06312-FLW-LHG GOLLIDAY v. JOHNSON & JOHNSON et al                                           08/22/2017
                  3:17-cv-06313-FLW-LHG JOHNSON v. JOHNSON & JOHNSON et al                                            08/22/2017
                  3:17-cv-01035-FLW-LHG TURNER et al v. JOHNSON & JOHNSON et al                                       02/16/2017
                  3:17-cv-01050-FLW-LHG Fisher et al v. Johnson & Johnson et al                                       02/16/2017
                  3:17-cv-01051-FLW-LHG Lafontant v. Johnson & Johnson et al                                          02/16/2017
                  3:17-cv-01094-FLW-LHG FIORE v. JOHNSON & JOHNSON et al                                              02/17/2017
                  3:17-cv-01095-FLW-LHG Galloway et al v. Johnson & Johnson, Inc. et al                               02/17/2017
                  3:17-cv-01118-FLW-LHG HYCHE v. JOHNSON & JOHNSON et al                                              02/21/2017
                  3:17-cv-01119-FLW-LHG WESEMAN v. JOHNSON & JOHNSON et al                                            02/21/2017
                  3:17-cv-01121-FLW-LHG BROUGHTON v. JOHNSON & JOHNSON et al                                          02/21/2017
                  3:17-cv-01125-FLW-LHG BURGESS v. JOHNSON & JOHNSON et al                                            02/21/2017
                  3:17-cv-01155-FLW-LHG WATKINS v. JOHNSON & JOHNSON et al                                            02/21/2017
                  3:17-cv-01156-FLW-LHG COLEMAN v. JOHNSON & JOHNSON, INC., et al                                     02/21/2017
                  3:17-cv-01157-FLW-LHG CUTRER, et al v. JOHNSON & JOHNSON, INC.                                      02/21/2017
                  3:17-cv-01129-FLW-LHG EDWARDS et al v. JOHNSON & JOHNSON et al                                      02/21/2017
                  3:17-cv-01131-FLW-LHG DAVISTON v. JOHNSON & JOHNSON et al                                           02/21/2017
                  3:17-cv-01134-FLW-LHG FOSTER v. JOHNSON & JOHNSON et al                                             02/21/2017
                  3:17-cv-01135-FLW-LHG FRANKLIN v. JOHNSON & JOHNSON et al                                           02/21/2017
                  3:17-cv-01137-FLW-LHG KWAS v. JOHNSON & JOHNSON et al                                               02/21/2017
                  3:17-cv-01138-FLW-LHG McDERMITT-WEBER v. JOHNSON & JOHNSON et
                                                                                                                      02/21/2017
                  al
                  3:17-cv-06315-FLW-LHG GUNTHER v. JOHNSON & JOHNSON et al                                            08/23/2017
                  3:17-cv-06324-FLW-LHG KITTLE v. JOHNSON & JOHNSON et al                                             08/23/2017
                  3:17-cv-01178-FLW-LHG WEBER et al v. JOHNSON & JOHNSON et al                                        02/21/2017
                  3:17-cv-01150-FLW-LHG WILLIAMS v. JOHNSON & JOHNSON et al                                           02/21/2017
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                         6/625
5/15/2019                           CM/ECF LIVE - U.S.
                            Case 1:19-cv-01530         District Court for
                                                    Document           2 theFiled
                                                                             District05/24/19
                                                                                      of New Jersey-Query
                                                                                                    PageAssociated
                                                                                                          9 of 627 Cases


                  3:17-cv-01152-FLW-LHG STORY-SMITH v. JOHNSON & JOHNSON et al                                         02/21/2017
                  3:17-cv-01154-FLW-LHG VELARDO et al v. JOHNSON & JOHNSON et al                                       02/21/2017
                  3:17-cv-01158-FLW-LHG GILES et al v. JOHNSON & JOHNSON et al                                         02/21/2017
                  3:17-cv-01159-FLW-LHG HILDABRAND v. JOHNSON & JOHNSON et al                                          02/21/2017
                  3:17-cv-01160-FLW-LHG COLON v. JOHNSON & JOHNSON et al                                               02/21/2017
                  3:17-cv-01161-FLW-LHG BOBO v. JOHNSON & JOHNSON et al                                                02/21/2017
                  3:17-cv-01136-FLW-LHG HILL v. JOHNSON & JOHNSON et al                                                02/21/2017
                  3:18-cv-11914-FLW-LHG DAVIS et al v. JOHNSON & JOHNSON et al                                         07/23/2018
                  3:18-cv-11915-FLW-LHG ACOSTA v. JOHNSON & JOHNSON et al                                              07/23/2018
                  3:17-cv-01168-FLW-LHG DUNN et al v. JOHNSON & JOHNSON et al                                          02/22/2017
                  3:18-cv-03558-FLW-LHG LEWIS v. JOHNSON & JOHNSON et al                                               03/15/2018
                  3:18-cv-11917-FLW-LHG NICODEM v. JOHNSON & JOHNSON et al                                             07/23/2018
                  3:18-cv-11918-FLW-LHG BURTON v. JOHNSON & JOHNSON et al                                              07/23/2018
                  3:17-cv-06354-FLW-LHG LEWIS et al v. Johnson & Johnson et al                                         08/23/2017
                  3:18-cv-03561-FLW-LHG DISHMON v. JOHNSON & JOHNSON et al                                             03/15/2018
                  3:17-cv-12669-FLW-LHG MORRILL v. JOHNSON & JOHNSON et al                                             12/06/2017
                  3:17-cv-12670-FLW-LHG BOYCE et al v. Johnson & Johnson                                               12/06/2017
                  3:17-cv-01857-FLW-LHG FONTENOT v. Johnson & Johnson et al                                            03/21/2017
                  3:18-cv-10327-FLW-LHG GILES v. JOHNSON & JOHNSON et al                                               06/11/2018
                  3:18-cv-13912-FLW-LHG PATTERSON v. JOHNSON & JOHNSON, INC. et al                                     09/17/2018
                  3:17-cv-06355-FLW-LHG WHITNEY v. Johnson & Johnson et al                                             08/23/2017
                  3:17-cv-06356-FLW-LHG KNODEL et al v. Johnson & Johnson et al                                        08/23/2017
                  3:17-cv-05415-FLW-LHG HENSON et al v. JOHNSON & JOHNSON et al                                        07/26/2017
                  3:17-cv-05464-FLW-LHG HAZLEWOOD v. JOHNSON & JOHNSON et al                                           07/27/2017
                  3:17-cv-01254-FLW-LHG BAHNSEN v. JOHNSON & JOHNSON et al                                             02/23/2017
                  3:17-cv-01269-FLW-LHG HUGGINS v. JOHNSON & JOHNSON et al                                             02/24/2017
                  3:18-cv-03541-FLW-LHG BETHEA v. JOHNSON & et al                                                      03/15/2018
                  3:17-cv-01291-FLW-LHG BERG v. JOHNSON & JOHNSON et al                                                02/27/2017
                  3:17-cv-01363-FLW-LHG KURSCH et al v. JOHNSON & JOHNSON et al                                        02/28/2017
                  3:17-cv-01364-FLW-LHG HAGSTROM v. JOHNSON & JOHNSON et al                                            02/28/2017
                  3:17-cv-01365-FLW-LHG FOSTER et al v. JOHNSON & JOHNSON et al                                        02/28/2017
                  3:17-cv-01366-FLW-LHG EWING v. JOHNSON & JOHNSON et al                                               02/28/2017
                  3:17-cv-01367-FLW-LHG Bruce v. Johnson & Johnson et al                                               02/28/2017
                  3:17-cv-01362-FLW-LHG Rupert et al v. Johnson & Johnson et al                                        02/28/2017
                  3:17-cv-01384-FLW-LHG POPP v. JOHNSON AND JOHNSON et al                                              03/01/2017
                  3:17-cv-01390-FLW-LHG SPENCER v. IMERYS TALC AMERICA, INC.,
                                                                                                                       03/01/2017
                  F/K/A LUZENAC AMERICA, INC. et al
                  3:17-cv-01375-FLW-LHG WELSH v. JOHNSON AND JOHNSON et al                                             03/01/2017
                  3:17-cv-01403-FLW-LHG WOLF-GORDON v. JOHNSON AND JOHNSON et al                                       03/01/2017
                  3:17-cv-01382-FLW-LHG GILL v. JOHNSON AND JOHNSON et al                                              03/01/2017

https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                          7/625
5/15/2019                          CM/ECF LIVE - U.S.
                          Case 1:19-cv-01530          District Court2
                                                  Document          for the District
                                                                         Filed       of New Jersey-Query
                                                                                  05/24/19        Page Associated
                                                                                                         10 of 627Cases

                  3:17-cv-01383-FLW-LHG HINKEL v. JOHNSON AND JOHNSON et al                                            03/01/2017
                  3:17-cv-01433-FLW-LHG GESLICKI v. JOHNSON & JOHNSON et al                                            03/02/2017
                  3:17-cv-01484-FLW-LHG Dusenbery, Sandra et al v. Johnson & Johnson et al                             03/03/2017
                  3:17-cv-01485-FLW-LHG Alfred et al v. Johnson & Johnson et al                                        03/03/2017
                  3:17-cv-01486-FLW-LHG Gipson v. Johnson & Johnson et al                                              03/03/2017
                  3:17-cv-01487-FLW-LHG Hartwell v. Johnson & Johnson et al                                            03/03/2017
                  3:17-cv-01502-FLW-LHG Harris v. Johnson & Johnson, et al                                             03/06/2017
                  3:17-cv-01503-FLW-LHG Diamonds v. Johnson & Johnson et al                                            03/06/2017
                  3:17-cv-01504-FLW-LHG Landry v. Johnson & Johnson et al                                              03/06/2017
                  3:17-cv-01480-FLW-LHG CAPULONG v. JOHNSON & JOHNSON et al                                            03/06/2017
                  3:17-cv-01506-FLW-LHG HOLMES v. JOHNSON & JOHNSON, et al                                             03/06/2017
                  3:17-cv-01507-FLW-LHG WILLIAMS et al v. JOHNSON & JOHNSON et al                                      03/06/2017
                  3:17-cv-01509-FLW-LHG WALLACE, DAVID v. JOHNSON & JOHNSON et al 03/06/2017
                  3:17-cv-01506-FLW-LHG HOLMES v. JOHNSON & JOHNSON, et al                                             03/06/2017
                  3:17-cv-01507-FLW-LHG WILLIAMS et al v. JOHNSON & JOHNSON et al                                      03/06/2017
                  3:17-cv-01509-FLW-LHG WALLACE, DAVID v. JOHNSON & JOHNSON et al 03/06/2017
                  3:17-cv-01543-FLW-LHG WILDER et al v. JOHNSON & JOHNSON et al                                        03/07/2017
                  3:17-cv-01544-FLW-LHG BROWN v. JOHNSON & JOHNSON et al                                               03/07/2017
                  3:17-cv-01545-FLW-LHG NARD et al v. JOHNSON & JOHNSON et al                                          03/07/2017
                  3:17-cv-01546-FLW-LHG SIMPSON et al v. JOHNSON & JOHNSON et al                                       03/07/2017
                  3:17-cv-01547-FLW-LHG Kent et al v. Johnson & Johnson et al                                          03/07/2017
                  3:17-cv-01533-FLW-LHG Benavides et al v. JOHNSON & JOHNSON et al                                     03/07/2017
                  3:18-cv-13913-FLW-LHG WALLACE v. JOHNSON & JOHNSON, INC. et al                                       09/17/2018
                  3:17-cv-01564-FLW-LHG ESTATE OF DEBORAH VERDALE THOMPSON et
                                                                                                                       03/07/2017
                  al v. JOHNSON & JOHNSON, INC. et al
                  3:17-cv-01575-FLW-LHG JARRETT v. JOHNSON & JOHNSON et al                                             03/09/2017
                  3:17-cv-01571-FLW-LHG HEATH v. JOHNSON & JOHNSON et al                                               03/09/2017
                  3:17-cv-01576-FLW-LHG ALEXANDER v. JOHNSON & JOHNSON et al                                           03/09/2017
                  3:17-cv-01583-FLW-LHG Engle v. Johnson & Johnson, et al                                              03/09/2017
                  3:17-cv-01582-FLW-LHG Jiminez et al v. JOHNSON & JOHNSON et al                                       03/09/2017
                  3:17-cv-01599-FLW-LHG HEID v. JOHNSON AND JOHNSON et al                                              03/09/2017
                  3:17-cv-01602-FLW-LHG MILLER v. JOHNSON AND JOHNSON et al                                            03/09/2017
                  3:17-cv-01604-FLW-LHG NAPIER v. JOHNSON AND JOHNSON et al                                            03/09/2017
                  3:17-cv-01621-FLW-LHG Vix v. Johnson & Johnson et al                                                 03/10/2017
                  3:17-cv-01609-FLW-LHG MOORE et al v. JOHNSON & JOHNSON et al                                         03/10/2017
                  3:17-cv-01633-FLW-LHG CRISOSTOMO et al v. JOHNSON & JOHNSON et al 03/09/2017
                  3:18-cv-10334-FLW-LHG DAVIS v. JOHNSON & JOHNSON et al                                               06/11/2018
                  3:17-cv-01643-FLW-LHG PEREZ v. JOHNSON & JOHNSON et al                                               03/13/2017
                  3:17-cv-01650-FLW-LHG FARQUHARSON v. JOHNSON & JOHNSON et al                                         03/13/2017
                  3:17-cv-01654-FLW-LHG PAYNE v. JOHNSON & JOHNSON et al                                               03/13/2017
                  3:17-cv-01660-FLW-LHG HAYES v. JOHNSON & JOHNSON et al                                               03/13/2017
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                          8/625
5/15/2019                           CM/ECF LIVE - U.S.
                           Case 1:19-cv-01530          District Court2
                                                   Document          for the District
                                                                          Filed       of New Jersey-Query
                                                                                   05/24/19        Page Associated
                                                                                                          11 of 627Cases


                  3:17-cv-01666-FLW-LHG KOEHLER et al v. JOHNSON & JOHNSON, INC. et
                                                                                                                       03/13/2017
                  al
                  3:17-cv-01681-FLW-LHG BREAUX et al v. JOHNSON & JOHNSON et al                                        03/13/2017
                  3:17-cv-01711-FLW-LHG Smith v. Johnson & Johnson, Inc. et al                                         03/15/2017
                  3:17-cv-06329-FLW-LHG BUNT v. JOHNSON & JOHNSON et al                                                08/23/2017
                  3:17-cv-01741-FLW-LHG BLAIR v. JOHNSON & JOHNSON et al                                               03/16/2017
                  3:17-cv-01769-FLW-LHG SMITH et al v. JOHNSON & JOHNSON et al                                         03/16/2017
                  3:17-cv-01770-FLW-LHG GRAY v. JOHNSON & JOHNSON et al                                                03/16/2017
                  3:17-cv-01144-FLW-LHG SMAAGAARD et al v. JOHNSON & JOHNSON et al                                     03/16/2017
                  3:17-cv-01143-FLW-LHG SALYER et al v. JOHNSON & JOHNSON et al                                        03/16/2017
                  3:17-cv-01142-FLW-LHG POTTS v. JOHNSON & JOHNSON et al                                               03/16/2017
                  3:17-cv-01141-FLW-LHG MULE' et al v. JOHNSON & JOHNSON et al                                         03/16/2017
                  3:17-cv-01140-FLW-LHG MORRIS v. JOHNSON & JOHNSON et al                                              03/16/2017
                  3:17-cv-01783-FLW-LHG BALL v. IMERYS TALC AMERICA, INC. et al                                        03/17/2017
                  3:17-cv-01784-FLW-LHG BATMAN v. JOHNSON & JOHNSON et al                                              03/17/2017
                  3:17-cv-01858-FLW-LHG DEAN v. JOHNSON & JOHNSON et al                                                03/21/2017
                  3:17-cv-01795-FLW-LHG YACENECH-EMERSON et al v. JOHNSON &
                                                                                                                       03/17/2017
                  JOHNSON, INC. et al
                  3:17-cv-01820-FLW-LHG CRENSHAW et al v. JOHNSON & JOHNSON et al                                      03/17/2017
                  3:17-cv-01821-FLW-LHG Moore et al v. Johnson & Johnson et al                                         03/17/2017
                  3:17-cv-01822-FLW-LHG Virginia Lovejoy v. Johnson and Johnson et al                                  03/17/2017
                  3:17-cv-01859-FLW-LHG WILSON et al v. JOHNSON & JOHNSON et al                                        03/21/2017
                  3:17-cv-01850-FLW-LHG HUNTER v. JOHNSON & JOHNSON et al                                              03/21/2017
                  3:17-cv-01851-FLW-LHG UPCHURCH v. JOHNSON & JOHNSON et al                                            03/21/2017
                  3:17-cv-01853-FLW-LHG RUDNICK v. JOHNSON & JOHNSON et al                                             03/21/2017
                  3:17-cv-01872-FLW-LHG Davis-Blair et al v. JOHNSON & JOHNSON et al                                   03/21/2017
                  3:17-cv-01893-FLW-LHG HAHN v. JOHNSON & JOHNSON et al                                                03/22/2017
                  3:18-cv-04377-FLW-LHG DAVIS v. JOHNSON & JOHNSON et al                                               03/28/2018
                  3:17-cv-01935-FLW-LHG PARMENTIER v. JOHNSON & JOHNSON et al                                          03/24/2017
                  3:17-cv-01970-FLW-LHG SCAGLIONE et al v. JOHNSON & JOHNSON et al                                     03/27/2017
                  3:17-cv-01971-FLW-LHG PETERSEN v. JOHNSON & JOHNSON INC. et al                                       03/27/2017
                  3:17-cv-02005-FLW-LHG MITCHELL v. JOHNSON & JOHNSON et al                                            03/28/2017
                  3:17-cv-02009-FLW-LHG JACKSON v. JOHNSON & JOHNSON et al                                             03/28/2017
                  3:17-cv-02023-FLW-LHG LOSE v. JOHNSON & JOHNSON et al                                                03/28/2017
                  3:17-cv-02008-FLW-LHG THE ESTATE OF JUDITH SWAN v. JOHNSON &
                                                                                                                       03/29/2017
                  JOHNSON et al
                  3:17-cv-02066-FLW-LHG EDWARDS v. JOHNSON & JOHNSON et al                                             03/30/2017
                  3:17-cv-02081-FLW-LHG BROOKS v. IMERYS TALC AMERICA, INC. et al                                      03/30/2017
                  3:17-cv-02087-FLW-LHG GERLACH v. JOHNSON AND JOHNSON et al                                           03/30/2017
                  3:17-cv-02088-FLW-LHG LUTES v. JOHNSON & JOHNSON et al                                               03/30/2017
                  3:17-cv-02089-FLW-LHG WIMERT v. JOHNSON & JOHNSON et al                                              03/30/2017
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                          9/625
5/15/2019                           CM/ECF LIVE - U.S.
                           Case 1:19-cv-01530          District Court2
                                                   Document          for the District
                                                                          Filed       of New Jersey-Query
                                                                                   05/24/19        Page Associated
                                                                                                          12 of 627Cases


                  3:17-cv-02103-FLW-LHG PACE v. JOHNSON & JOHNSON et al                                                03/31/2017
                  3:17-cv-02174-FLW-LHG BALDRIDGE et al v. JOHNSON & JOHNSON et al                                     03/31/2017
                  3:17-cv-02188-FLW-LHG Kihn v. JOHNSON & JOHNSON et al                                                04/03/2017
                  3:17-cv-02189-FLW-LHG LePage v. JOHNSON & JOHNSON et al                                              04/03/2017
                  3:17-cv-02184-FLW-LHG MAXWELL v. JOHNSON & JOHNSON et al                                             04/03/2017
                  3:17-cv-02190-FLW-LHG Payseur v. JOHNSON & JOHNSON et al                                             04/03/2017
                  3:17-cv-02191-FLW-LHG Lozano v. JOHNSON & JOHNSON et al                                              04/03/2017
                  3:17-cv-02192-FLW-LHG Brazzel v. JOHNSON & JOHNSON et al                                             04/03/2017
                  3:18-cv-08680-FLW-LHG CASTERLIN v. JOHNSON & JOHNSON et al                                           05/02/2018
                  3:17-cv-02206-FLW-LHG RUSSO v. JOHNSON & JOHNSON et al                                               04/04/2017
                  3:17-cv-02211-FLW-LHG JONES v. JOHNSON & JOHNSON et al                                               04/04/2017
                  3:17-cv-02219-FLW-LHG BOGGS v. JOHNSON & JOHNSON et al                                               04/04/2017
                  3:17-cv-02255-FLW-LHG ABRAHAM v. JOHNSON & JOHNSON et al                                             04/04/2017
                  3:17-cv-02258-FLW-LHG BAILEY v. JOHNSON & JOHNSON et al                                              04/05/2017
                  3:17-cv-02259-FLW-LHG FOSTER v. JOHNSON & JOHNSON et al                                              04/05/2017
                  3:17-cv-02260-FLW-LHG DANIEL v. JOHNSON & JOHNSON et al                                              04/05/2017
                  3:17-cv-02262-FLW-LHG BERGHAUS v. JOHNSON & JOHNSON et al                                            04/05/2017
                  3:17-cv-02263-FLW-LHG KIDD v. JOHNSON & JOHNSON et al                                                04/05/2017
                  3:17-cv-02264-FLW-LHG NELSON v. JOHNSON & JOHNSON et al                                              04/05/2017
                  3:17-cv-02265-FLW-LHG READE v. JOHNSON & JOHNSON et al                                               04/05/2017
                  3:17-cv-02349-FLW-LHG COBB v JOHNSON & JOHNSON et al                                                 04/07/2017
                  3:18-cv-08682-FLW-LHG JOHNSON v. JOHNSON & JOHNSON et al                                             05/02/2018
                  3:18-cv-08665-FLW-LHG BUSH v. JOHNSON & JOHNSON et al                                                05/02/2018
                  3:17-cv-02379-FLW-LHG Chopin v. Johnson & Johnson et al                                              04/07/2017
                  3:17-cv-02380-FLW-LHG Rivera v. Johnson & Johnson et al                                              04/07/2017
                  3:17-cv-02381-FLW-LHG Dianne Dickel et al v. Johnson and Johnson et al                               04/07/2017
                  3:17-cv-02382-FLW-LHG Smith v. Johnson & Johnson et al                                               04/07/2017
                  3:17-cv-02383-FLW-LHG Corgliano v. Johnson & Johnson et al                                           04/07/2017
                  3:17-cv-02384-FLW-LHG Hestres v. Johnson & Johnson et al                                             04/07/2017
                  3:17-cv-02386-FLW-LHG Herrington v. Johnson & Johnson et al                                          04/07/2017
                  3:17-cv-02389-FLW-LHG Albertine et al v. Johnson & Johnson et al                                     04/07/2017
                  3:17-cv-02390-FLW-LHG Niki Jo v. Johnson and Johnson et al                                           04/07/2017
                  3:17-cv-02391-FLW-LHG FINLEY v. JOHNSON & JOHNSON et al                                              04/07/2017
                  3:17-cv-02394-FLW-LHG Hinton et al v. Johnson & Johnson,Inc. et al                                   04/07/2017
                  3:17-cv-02396-FLW-LHG Jones et al v. Johnson & Johnson et al                                         04/07/2017
                  3:17-cv-02397-FLW-LHG Rea et al v. Johnson & Johnson et al                                           04/07/2017
                  3:17-cv-02398-FLW-LHG KUMFER et al v. Johnson & Johnson et al                                        04/07/2017
                  3:17-cv-02399-FLW-LHG Donohue v. Johnson & Johnson et al                                             04/07/2017
                  3:17-cv-02400-FLW-LHG Austin v. Johnson & Johnson et al                                              04/07/2017
                  3:17-cv-02404-FLW-LHG THOMPSON et al v. Johnson & Johnson et al                                      04/07/2017
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                          10/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2
                                                 Document          for the District
                                                                        Filed       of New Jersey-Query
                                                                                 05/24/19        Page Associated
                                                                                                        13 of 627Cases

                  3:17-cv-02403-FLW-LHG YOUNG v. JOHNSON & JOHNSON et al                                              04/07/2017
                  3:17-cv-02370-FLW-LHG Ford v. JOHNSON & JOHNSON et al                                               04/10/2017
                  3:17-cv-02371-FLW-LHG PERKINS et al v. JOHNSON & JOHNSON et al                                      04/10/2017
                  3:17-cv-02376-FLW-LHG KENT v. JOHNSON & JOHNSON et al                                               04/10/2017
                  3:17-cv-02435-FLW-LHG WARNOCK v. JOHNSON & JOHNSON et al                                            04/10/2017
                  3:17-cv-02455-FLW-LHG BISCHOFF et al v. JOHNSON & JOHNSON, INC. et
                                                                                                                      04/11/2017
                  al
                  3:17-cv-02495-FLW-LHG THOMPSON v. JOHNSON & JOHNSON et al                                           04/12/2017
                  3:17-cv-02496-FLW-LHG WOLFF v. JOHNSON & JOHNSON et al                                              04/12/2017
                  3:17-cv-02497-FLW-LHG YORK v. JOHNSON & JOHNSON et al                                               04/12/2017
                  3:17-cv-02498-FLW-LHG DANIEL v. JOHNSON & JOHNSON et al                                             04/12/2017
                  3:17-cv-02509-FLW-LHG BARSHAY v. JOHNSON & JOHNSON et al                                            04/12/2017
                  3:17-cv-02510-FLW-LHG FERRELL v. JOHNSON & JOHNSON et al                                            04/12/2017
                  3:17-cv-02511-FLW-LHG SUMMERLIN et al v. JOHNSON & JOHNSON et al 04/12/2017
                  3:17-cv-02469-FLW-LHG LONG v. JOHNSON & JOHNSON et al                                               04/12/2017
                  3:17-cv-02470-FLW-LHG RAMOS v. JOHNSON & JOHNSON CONSUMER,
                                                                                                                      04/12/2017
                  INC. et al
                  3:17-cv-02494-FLW-LHG KANE v. JOHNSON & JOHNSON et al                                               04/12/2017
                  3:17-cv-02507-FLW-LHG HUBBARD v. JOHNSON & JOHNSON et al                                            04/12/2017
                  3:17-cv-02532-FLW-LHG MOREL et al v. JOHNSON & JOHNSON et al                                        04/13/2017
                  3:17-cv-02569-FLW-LHG HADDIX et al v. JOHNSON & JOHNSON et al                                       04/17/2017
                  3:17-cv-07353-FLW-LHG YOUNG v. JOHNSON & JOHNSON et al                                              09/25/2017
                  3:17-cv-02593-FLW-LHG Norman v. Johnson & Johnson et al                                             04/17/2017
                  3:17-cv-02589-FLW-LHG WAGGONER v. JOHNSON & JOHNSON et al                                           04/17/2017
                  3:17-cv-02603-FLW-LHG JACKSON v. JOHNSON & JOHNSON et al                                            04/18/2017
                  3:17-cv-02604-FLW-LHG WEST v. JOHNSON & JOHNSON et al                                               04/18/2017
                  3:17-cv-02605-FLW-LHG JOHNSON v. JOHNSON & JOHNSON et al                                            04/18/2017
                  3:17-cv-02606-FLW-LHG ORTIZ v. JOHNSON & JOHNSON et al                                              04/18/2017
                  3:17-cv-02607-FLW-LHG O'CAIN v. JOHNSON & JOHNSON et al                                             04/18/2017
                  3:17-cv-02608-FLW-LHG TYREE v. JOHNSON & JOHNSON et al                                              04/18/2017
                  3:17-cv-02621-FLW-LHG HAHN et al v. JOHNSON & JOHNSON et al                                         04/18/2017
                  3:17-cv-02645-FLW-LHG FRYE et al v. JOHNSON & JOHNSON et al                                         04/18/2017
                  3:17-cv-02648-FLW-LHG KROMM v. JOHNSON AND JOHNSON et al                                            04/19/2017
                  3:17-cv-02649-FLW-LHG PETRO et al v. JOHNSON AND JOHNSON et al                                      04/19/2017
                  3:17-cv-02650-FLW-LHG RUSSUM et al v. JOHNSON AND JOHNSON et al                                     04/19/2017
                  3:17-cv-02651-FLW-LHG SANDERS et al v. JOHNSON AND JOHNSON et al 04/19/2017
                  3:17-cv-02653-FLW-LHG KARRICK et al v. JOHNSON & JOHNSON et al                                      04/19/2017
                  3:17-cv-02663-FLW-LHG ZIERK v. Johnson & Johnson et al                                              04/19/2017
                  3:18-cv-08666-FLW-LHG BRADFORD v. JOHNSON & JOHNSON et al                                           05/02/2018
                  3:17-cv-02666-FLW-LHG Papa et al v. Johnson & Johnson et al                                         04/19/2017
                  3:17-cv-02708-FLW-LHG Jackson v. Johnson & Johnson et al                                            04/20/2017

https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                         11/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2
                                                 Document          for the District
                                                                        Filed       of New Jersey-Query
                                                                                 05/24/19        Page Associated
                                                                                                        14 of 627Cases

                  3:17-cv-02697-FLW-LHG MCDOWELL et al v. JOHNSON & JOHNSON et al                                     04/20/2017
                  3:17-cv-02730-FLW-LHG BUSSINGER v. JOHNSON & JOHNSON et al                                          04/21/2017
                  3:17-cv-02747-FLW-LHG PARKER v. JOHNSON & JOHNSON et al                                             04/21/2017
                  3:17-cv-02751-FLW-LHG SHERLOCK v. JOHNSON & JOHNSON et al                                           04/21/2017
                  3:17-cv-02753-FLW-LHG EIDSON v. JOHNSON & JOHNSON et al                                             04/21/2017
                  3:17-cv-02760-FLW-LHG BAKER et al v. JOHNSON & JOHNSON et al                                        04/24/2017
                  3:17-cv-02775-FLW-LHG WADE v. JOHNSON & JOHNSON et al                                               04/24/2017
                  3:17-cv-02780-FLW-LHG FORSBERG v. JOHNSON & JOHNSON et al                                           04/24/2017
                  3:17-cv-02832-FLW-LHG HUSAIN v. JOHNSON & JOHNSON et al                                             04/26/2017
                  3:18-cv-08683-FLW-LHG COBB v. IMERYS TALC AMERICA, INC. et al                                       05/02/2018
                  3:17-cv-02859-FLW-LHG Walker v. Johnson & Johnson et al (JRG2)                                      04/26/2017
                  3:17-cv-02859-FLW-LHG Walker v. Johnson & Johnson et al (JRG2)                                      04/26/2017
                  3:17-cv-02865-FLW-LHG KEARNEY v. IMERYS TALC AMERICA INC et al                                      04/27/2017
                  3:17-cv-02866-FLW-LHG ELLIS v. JOHNSON & JOHNSON et al                                              04/27/2017
                  3:17-cv-02871-FLW-LHG BELL et al v. JOHNSON & JOHNSON et al                                         04/27/2017
                  3:17-cv-02856-FLW-LHG RENN v. JOHNSON & JOHNSON et al                                               04/27/2017
                  3:17-cv-02890-FLW-LHG ROBERTS et al v. JOHNSON & JOHNSON et al                                      04/28/2017
                  3:17-cv-02910-FLW-LHG KNIGHT v. JOHNSON & JOHNSON et al                                             04/28/2017
                  3:17-cv-02936-FLW-LHG CROWL v. JOHNSON & JOHNSON et al                                              05/01/2017
                  3:17-cv-02937-FLW-LHG SUTTON v. JOHNSON & JOHNSON et al                                             05/01/2017
                  3:17-cv-02938-FLW-LHG CAVAZOS v. JOHNSON & JOHNSON et al                                            05/01/2017
                  3:17-cv-02939-FLW-LHG ANDREWS v. JOHNSON & JOHNSON et al                                            05/01/2017
                  3:17-cv-02940-FLW-LHG GORDON v. JOHNSON & JOHNSON et al                                             05/01/2017
                  3:17-cv-02942-FLW-LHG GRAF-SPIEGEL v. JOHNSON & JOHNSON et al                                       05/01/2017
                  3:17-cv-02943-FLW-LHG ANDERSON et al v. JOHNSON & JOHNSON et al                                     05/01/2017
                  3:18-cv-08684-FLW-LHG CLINE v. JOHNSON & JOHNSON, INC. et al                                        05/02/2018
                  3:18-cv-10339-FLW-LHG SALTPAW v. JOHNSON & JOHNSON et al                                            06/11/2018
                  3:17-cv-02941-FLW-LHG STAFFORD et al v. JOHNSON & JOHNSON et al                                     05/01/2017
                  3:17-cv-02998-FLW-LHG Engel v. Johnson & Johnson et al                                              05/02/2017
                  3:17-cv-02976-FLW-LHG ESTATE OF RUTHIE TOLLIVER et al v. JOHNSON
                                                                                                                      05/01/2017
                  & JOHNSON, INC. et al
                  3:17-cv-02976-FLW-LHG ESTATE OF RUTHIE TOLLIVER et al v. JOHNSON
                                                                                                                      05/02/2017
                  & JOHNSON, INC. et al
                  3:17-cv-03000-FLW-LHG Nancy Pirtle v. Johnson and Johnson et al                                     05/02/2017
                  3:17-cv-03040-FLW-LHG BELL v. JOHNSON & JOHNSON et al                                               05/03/2017
                  3:17-cv-03078-FLW-LHG Clair v. JOHNSON & JOHNSON et al                                              05/04/2017
                  3:17-cv-03079-FLW-LHG Dicken v. JOHNSON & JOHNSON et al                                             05/04/2017
                  3:17-cv-03080-FLW-LHG Applefield v. JOHNSON & JOHNSON et al                                         05/04/2017
                  3:17-cv-03081-FLW-LHG Gatchell v. JOHNSON & JOHNSON et al                                           05/04/2017
                  3:17-cv-03084-FLW-LHG RAINEY v. JOHNSON & JOHNSON et al                                             05/04/2017
                  3:17-cv-03085-FLW-LHG VAN DERVORT v. JOHNSON & JOHNSON et al                                        05/04/2017

https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                         12/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2
                                                 Document          for the District
                                                                        Filed       of New Jersey-Query
                                                                                 05/24/19        Page Associated
                                                                                                        15 of 627Cases

                  3:17-cv-03086-FLW-LHG WALLACE v. JOHNSON & JOHNSON et al                                            05/04/2017
                  3:17-cv-02979-FLW-LHG GEURIN v. JOHNSON & JOHNSON et al                                             05/04/2017
                  3:17-cv-02984-FLW-LHG ORE v. JOHNSON & JOHNSON et al                                                05/04/2017
                  3:17-cv-03162-FLW-LHG Bearfield v. Johnson & Johnson et al                                          05/05/2017
                  3:17-cv-03163-FLW-LHG Feldman v. Johnson & Johnson et al                                            05/05/2017
                  3:17-cv-03117-FLW-LHG PARRISH v. JOHNSON & JOHNSON et al                                            05/05/2017
                  3:17-cv-03139-FLW-LHG WELCH v. JOHNSON & JOHNSON et al                                              05/05/2017
                  3:17-cv-03153-FLW-LHG Rink v. JOHNSON & JOHNSON et al                                               05/05/2017
                  3:17-cv-03162-FLW-LHG Bearfield v. Johnson & Johnson et al                                          05/05/2017
                  3:17-cv-03163-FLW-LHG Feldman v. Johnson & Johnson et al                                            05/05/2017
                  3:17-cv-03182-FLW-LHG TURNER v. JOHNSON & JOHNSON et al                                             05/05/2017
                  3:17-cv-03215-FLW-LHG GRAVES v. JOHNSON & JOHNSON et al                                             05/08/2017
                  3:17-cv-03267-FLW-LHG HUGHES et al v. JOHNSON & JOHNSON et al                                       05/10/2017
                  3:17-cv-03274-FLW-LHG SAWYER et al v. JOHNSON & JOHNSON et al                                       05/10/2017
                  3:17-cv-03276-FLW-LHG ESTATE OF JOYCE v. JOHNSON & JOHNSON
                                                                                                                      05/10/2017
                  CONSUMER INC. et al
                  3:17-cv-03277-FLW-LHG WILLMORE v. JOHNSON & JOHNSON et al                                           05/10/2017
                  3:17-cv-03278-FLW-LHG BURZYCH v. JOHNSON & JOHNSON et al                                            05/10/2017
                  3:17-cv-03292-FLW-LHG SMITH v. JOHNSON & JOHNSON et al                                              05/10/2017
                  3:17-cv-03294-FLW-LHG GRELLING v. JOHNSON & JOHNSON et al                                           05/10/2017
                  3:16-md-02738-FLW-LHG JOHNSON & JOHNSON TALCUM POWDER
                  PRODUCTS MARKETING, SALES PRACTICES, AND PRODUCTS                                                   05/10/2017
                  LIABILITY LITIGATION
                  3:17-cv-03300-FLW-LHG ZIMMER v. JOHNSON & JOHNSON et al                                             05/10/2017
                  3:17-cv-03362-FLW-LHG CHAPMAN v. JOHNSON & JOHNSON et al                                            05/12/2017
                  3:17-cv-03381-FLW-LHG STUART v. JOHNSON & JOHNSON et al                                             05/12/2017
                  3:17-cv-03386-FLW-LHG LATHROP v. JOHNSON & JOHNSON et al                                            05/12/2017
                  3:17-cv-03425-FLW-LHG Grady v. Johnson & Johnson et al                                              05/15/2017
                  3:17-cv-03426-FLW-LHG Wills v. Johnson & Johnson, Inc.                                              05/15/2017
                  3:17-cv-03413-FLW-LHG COOPER v. JOHNSON & JOHNSON et al                                             05/15/2017
                  3:18-cv-10340-FLW-LHG PROSA et al v. JOHNSON & JOHNSON et al                                        06/11/2018
                  3:17-cv-03440-FLW-LHG DECKER v. JOHNSON & JOHNSON et al                                             05/15/2017
                  3:17-cv-03441-FLW-LHG CAYE v. JOHNSON & JOHNSON et al                                               05/15/2017
                  3:17-cv-03452-FLW-LHG BELCHER v. JOHNSON & JOHNSON et al                                            05/16/2017
                  3:17-cv-03465-FLW-LHG KERNAN et al v. JOHNSON & JOHNSON et al                                       05/16/2017
                  3:17-cv-03473-FLW-LHG DILLARD v. JOHNSON & JOHNSON et al                                            05/16/2017
                  3:17-cv-03474-FLW-LHG JOBE et al v. JOHNSON & JOHNSON et al                                         05/16/2017
                  3:17-cv-03476-FLW-LHG NUNLEY et al v. JOHNSON & JOHNSON et al                                       05/16/2017
                  3:17-cv-03487-FLW-LHG PAULEY et al v. JOHNSON & JOHNSON et al                                       05/17/2017
                  3:17-cv-03505-FLW-LHG HLAVSA v. JOHNSON & JOHNSON et al                                             05/17/2017
                  3:17-cv-03525-FLW-LHG HAYES v. JOHNSON & JOHNSON et al                                              05/18/2017

https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                         13/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2
                                                 Document          for the District
                                                                        Filed       of New Jersey-Query
                                                                                 05/24/19        Page Associated
                                                                                                        16 of 627Cases

                  3:17-cv-02943-FLW-LHG ANDERSON et al v. JOHNSON & JOHNSON et al                                     05/18/2017
                  3:17-cv-03532-FLW-LHG WALTON v. JOHNSON & JOHNSON et al                                             05/18/2017
                  3:17-cv-03539-FLW-LHG Clark et al v. Johnson & Johnson et al                                        05/18/2017
                  3:17-cv-03548-FLW-LHG Lee et al v. Johnson & Johnson et al                                          05/18/2017
                  3:18-cv-10342-FLW-LHG WHITTIER v. JOHNSON & JOHNSON et al                                           06/11/2018
                  3:17-cv-03551-FLW-LHG Goodwin et al v. Johnson & Johnson et al                                      05/18/2017
                  3:17-cv-03536-FLW-LHG FULLEM v. JOHNSON & JOHNSON et al                                             05/18/2017
                  3:17-cv-03555-FLW-LHG Mintzer et al v. Johnson & Johnson et al                                      05/18/2017
                  3:17-cv-03549-FLW-LHG Carver et al v. Johnson & Johnson et al                                       05/18/2017
                  3:17-cv-03568-FLW-LHG Pankonien et al v. Johnson & Johnson et al                                    05/19/2017
                  3:17-cv-03570-FLW-LHG Evans et al v. Johnson & Johnson et al                                        05/19/2017
                  3:17-cv-03571-FLW-LHG Haas v. Johnson & Johnson et al                                               05/19/2017
                  3:17-cv-03572-FLW-LHG Reule et al v. Johnson & Johnson et al                                        05/19/2017
                  3:17-cv-03573-FLW-LHG Long et al v. Johnson & Johnson et al                                         05/19/2017
                  3:17-cv-03574-FLW-LHG Anthony v. Johnson & Johnson et al                                            05/19/2017
                  3:17-cv-03548-FLW-LHG Lee et al v. Johnson & Johnson et al                                          05/19/2017
                  3:17-cv-03549-FLW-LHG Carver et al v. Johnson & Johnson et al                                       05/19/2017
                  3:17-cv-03555-FLW-LHG Mintzer et al v. Johnson & Johnson et al                                      05/19/2017
                  3:17-cv-03551-FLW-LHG Goodwin et al v. Johnson & Johnson et al                                      05/19/2017
                  3:17-cv-03572-FLW-LHG Reule et al v. Johnson & Johnson et al                                        05/19/2017
                  3:17-cv-03573-FLW-LHG Long et al v. Johnson & Johnson et al                                         05/19/2017
                  3:17-cv-03568-FLW-LHG Pankonien et al v. Johnson & Johnson et al                                    05/19/2017
                  3:17-cv-03570-FLW-LHG Evans et al v. Johnson & Johnson et al                                        05/19/2017
                  3:17-cv-03571-FLW-LHG Haas v. Johnson & Johnson et al                                               05/19/2017
                  3:17-cv-03574-FLW-LHG Anthony v. Johnson & Johnson et al                                            05/19/2017
                  3:17-cv-03632-FLW-LHG BUFFINGTON v. JOHNSON & JOHNSON et al                                         05/22/2017
                  3:17-cv-03588-FLW-LHG ELLIS v. JOHNSON & JOHNSON et al                                              05/22/2017
                  3:17-cv-03602-FLW-LHG JAMES v. JOHNSON & JOHNSON et al                                              05/22/2017
                  3:17-cv-03619-FLW-LHG VITIELLO v. JOHNSON & JOHNSON et al                                           05/22/2017
                  3:17-cv-06344-FLW-LHG BURNS v. JOHNSON & JOHNSON et al                                              08/23/2017
                  3:17-cv-03667-FLW-LHG ESTATE OF KATHLEEN THOMPSON v. JOHNSON
                                                                                                                      05/23/2017
                  & JOHNSON et al
                  3:17-cv-03665-FLW-LHG HARRISON v. JOHNSON & JOHNSON et al                                           05/23/2017
                  3:17-cv-03670-FLW-LHG CAIN et al v. JOHNSON & JOHNSON et al                                         05/23/2017
                  3:17-cv-03672-FLW-LHG LEISTLER v. JOHNSON & JOHNSON et al                                           05/23/2017
                  3:17-cv-03671-FLW-LHG HOLDREN v. JOHNSON & JOHNSON et al                                            05/23/2017
                  3:17-cv-03692-FLW-LHG LAYER v. JOHNSON & JOHNSON et al                                              05/24/2017
                  3:17-cv-03693-FLW-LHG PALAFOX v. JOHNSON & JOHNSON et al                                            05/24/2017
                  3:17-cv-03704-FLW-LHG FINLEY et al v. JOHNSON & JOHNSON et al                                       05/24/2017
                  3:18-cv-10344-FLW-LHG WATKINS v. JOHNSON & JOHNSON et al                                            06/11/2018
                  3:17-cv-03728-FLW-LHG EVANS v. JOHNSON & JOHNSON et al                                              05/25/2017
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                         14/625
5/15/2019                           CM/ECF LIVE - U.S.
                           Case 1:19-cv-01530          District Court2
                                                   Document          for the District
                                                                          Filed       of New Jersey-Query
                                                                                   05/24/19        Page Associated
                                                                                                          17 of 627Cases


                  3:17-cv-03729-FLW-LHG SMITH v. JOHNSON & JOHNSON et al                                               05/25/2017
                  3:17-cv-03750-FLW-LHG PIERCE et al v. JOHNSON & JOHNSON et al                                        05/26/2017
                  3:17-cv-03751-FLW-LHG COOPER-MCNULTY et al v. JOHNSON &
                                                                                                                       05/26/2017
                  JOHNSON et al
                  3:17-cv-03752-FLW-LHG FORLIVESI-AMARAL et al v. JOHNSON &
                                                                                                                       05/26/2017
                  JOHNSON, INC. et al
                  3:17-cv-03765-FLW-LHG SEVERINO et al v. JOHNSON & JOHNSON et al                                      05/26/2017
                  3:17-cv-03771-FLW-LHG BODIE v. JOHNSON & JOHNSON et al                                               05/26/2017
                  3:17-cv-03804-FLW-LHG GAINES v. JOHNSON & JOHNSON et al                                              05/30/2017
                  3:17-cv-03839-FLW-LHG COOPER v. JOHNSON & JOHNSON et al                                              05/31/2017
                  3:17-cv-03840-FLW-LHG FREEMAN v. JOHNSON & JOHNSON et al                                             06/01/2017
                  3:17-cv-03846-FLW-LHG CLEMENT v. JOHNSON & JOHNSON et al                                             06/01/2017
                  3:17-cv-03849-FLW-LHG COLLINS v. JOHNSON & JOHNSON et al                                             06/01/2017
                  3:17-cv-03869-FLW-LHG PETTIGREW v. JOHNSON & JOHNSON et al                                           06/01/2017
                  3:18-cv-13919-FLW-LHG WILLIAMS v. JOHNSON & JOHNSON, INC. et al                                      09/17/2018
                  3:17-cv-03944-FLW-LHG Ghormley et al v. Johnson & Johnson et al                                      06/02/2017
                  3:17-cv-03945-FLW-LHG Krueger et al v. Johnson & Johnson, Inc. et al                                 06/02/2017
                  3:17-cv-03946-FLW-LHG Hensley et al v. Johnson & Johnson et al                                       06/02/2017
                  3:17-cv-03949-FLW-LHG George v. Johnson & Johnson et al                                              06/02/2017
                  3:17-cv-03950-FLW-LHG Roberts v. Johnson & Johnson et al                                             06/02/2017
                  3:17-cv-03917-FLW-LHG BARNES v. JOHNSON & JOHNSON et al                                              06/02/2017
                  3:17-cv-03918-FLW-LHG BELGARD v. JOHNSON & JOHNSON et al                                             06/02/2017
                  3:17-cv-03928-FLW-LHG Hartsfield v. JOHNSON AND JOHNSON et al                                        06/02/2017
                  3:17-cv-03929-FLW-LHG HUBBARD v. JOHNSON AND JOHNSON et al                                           06/02/2017
                  3:17-cv-03930-FLW-LHG JACKSON v. JOHNSON AND JOHNSON et al                                           06/02/2017
                  3:17-cv-03931-FLW-LHG JAMES v. JOHNSON AND JOHNSON et al                                             06/02/2017
                  3:17-cv-03932-FLW-LHG JERRO v. JOHNSON AND JOHNSON CONSUMER
                                                                                                                       06/02/2017
                  INC. et al
                  3:17-cv-03933-FLW-LHG JOHNSON v. JOHNSON AND JOHNSON et al                                           06/02/2017
                  3:17-cv-03934-FLW-LHG LAFLEUR v. JOHNSON AND JOHNSON et al                                           06/02/2017
                  3:17-cv-03935-FLW-LHG LANDRY v. JOHNSON AND JOHNSON et al                                            06/02/2017
                  3:17-cv-03936-FLW-LHG LATIN v. JOHNSON AND JOHNSON et al                                             06/02/2017
                  3:17-cv-03937-FLW-LHG LOUPE v. JOHNSON AND JOHNSON et al                                             06/02/2017
                  3:17-cv-03938-FLW-LHG LOWREY v. JOHNSON AND JOHNSON et al                                            06/02/2017
                  3:17-cv-03939-FLW-LHG MATHERNE v. JOHNSON AND JOHNSON et al                                          06/02/2017
                  3:17-cv-03940-FLW-LHG SMITH v. JOHNSON AND JOHNSON et al                                             06/02/2017
                  3:17-cv-03941-FLW-LHG TAUZIER v. JOHNSON AND JOHNSON et al                                           06/02/2017
                  3:17-cv-03943-FLW-LHG WHITSON v. JOHNSON & JOHNSON, et al                                            06/02/2017
                  3:17-cv-03954-FLW-LHG HOWDER v. JOHNSON & JOHNSON et al                                              06/02/2017
                  3:17-cv-03949-FLW-LHG George v. Johnson & Johnson et al                                              06/02/2017
                  3:17-cv-03950-FLW-LHG Roberts v. Johnson & Johnson et al                                             06/02/2017
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                          15/625
5/15/2019                           CM/ECF LIVE - U.S.
                           Case 1:19-cv-01530          District Court2
                                                   Document          for the District
                                                                          Filed       of New Jersey-Query
                                                                                   05/24/19        Page Associated
                                                                                                          18 of 627Cases


                  3:17-cv-03919-FLW-LHG COLLINS v. JOHNSON AND JOHNSON et al                                           06/02/2017
                  3:17-cv-03920-FLW-LHG CUTRER v. JOHNSON & JOHNSON et al                                              06/02/2017
                  3:17-cv-03921-FLW-LHG DOERER v. JOHNSON & JOHNSON et al                                              06/02/2017
                  3:17-cv-03922-FLW-LHG DUCKWORTH v. JOHNSON & JOHNSON et al                                           06/02/2017
                  3:17-cv-03924-FLW-LHG ENGLISH v. JOHNSON & JOHNSON et al                                             06/03/2017
                  3:17-cv-03923-FLW-LHG DUFRENE v. JOHNSON & JOHNSON et al                                             06/03/2017
                  3:17-cv-03925-FLW-LHG ESTES v. JOHNSON & JOHNSON et al                                               06/05/2017
                  3:17-cv-03926-FLW-LHG FRUGE v. JOHNSON & JOHNSON et al                                               06/05/2017
                  3:17-cv-03927-FLW-LHG GALLE v. JOHNSON & JOHNSON et al                                               06/05/2017
                  3:17-cv-03960-FLW-LHG AQUILINA v. JOHNSON & JOHNSON et al                                            06/05/2017
                  3:17-cv-03942-FLW-LHG TAYLOR v. JOHNSON & JOHNSON et al                                              06/05/2017
                  3:17-cv-03976-FLW-LHG JONES v. JOHNSON & JOHNSON et al                                               06/05/2017
                  3:17-cv-03965-FLW-LHG LUPE et al v. JOHNSON & JOHNSON et al                                          06/05/2017
                  3:17-cv-04032-FLW-LHG LANDRUM v. JOHNSON & JOHNSON et al                                             06/06/2017
                  3:17-cv-04034-FLW-LHG MOORE et al v. JOHNSON & JOHNSON et al                                         06/06/2017
                  3:17-cv-04012-FLW-LHG ONOPA et al v. JOHNSON AND JOHNSON et al                                       06/06/2017
                  3:17-cv-04033-FLW-LHG FARUQI v. JOHNSON AND JOHNSON et al                                            06/06/2017
                  3:17-cv-04061-FLW-LHG MUNSON et al v. JOHNSON & JOHNSON et al                                        06/07/2017
                  3:17-cv-04090-FLW-LHG HOUSTON et al v. JOHNSON & JOHNSON et al                                       06/07/2017
                  3:17-cv-04118-FLW-LHG ENOCHS et al v. JOHNSON & JOHNSON et al                                        06/08/2017
                  3:17-cv-04122-FLW-LHG EVANS v. JOHNSON & JOHNSON et al                                               06/08/2017
                  3:17-cv-04126-FLW-LHG GERSIN v. JOHNSON & JOHNSON et al                                              06/08/2017
                  3:17-cv-04123-FLW-LHG BRUMLEY v. JOHNSON & JOHNSON et al                                             06/09/2017
                  3:17-cv-04150-FLW-LHG EVANS v. JOHNSON & JOHNSON et al                                               06/09/2017
                  3:17-cv-04164-FLW-LHG MICHEL et al v. JOHNSON & JOHNSON et al                                        06/09/2017
                  3:17-cv-04194-FLW-LHG JAMES v. JOHNSON & JOHNSON et al                                               06/12/2017
                  3:17-cv-04268-FLW-LHG JOHNSON v. JOHNSON & JOHNSON et al                                             06/14/2017
                  3:17-cv-04282-FLW-LHG RASHBA v. JOHNSON & JOHNSON et al                                              06/14/2017
                  3:17-cv-04300-FLW-LHG NORTON v. JOHNSON & JOHNSON et al                                              06/14/2017
                  3:17-cv-04304-FLW-LHG BREEDING v. JOHNSON & JOHNSON et al                                            06/14/2017
                  3:17-cv-04307-FLW-LHG CURRY v. JOHNSON & JOHNSON et al                                               06/14/2017
                  3:17-cv-04308-FLW-LHG ANDERSON v. JOHNSON & JOHNSON et al                                            06/14/2017
                  3:17-cv-04315-FLW-LHG GORDON v. JOHNSON & JOHNSON et al                                              06/14/2017
                  3:17-cv-04348-FLW-LHG COGLIANDRO v. JOHNSON & JOHNSON et al                                          06/15/2017
                  3:17-cv-04349-FLW-LHG DOLLAR v. JOHNSON & JOHNSON et al                                              06/15/2017
                  3:17-cv-04350-FLW-LHG HOWARD v. JOHNSON & JOHNSON et al                                              06/15/2017
                  3:17-cv-04351-FLW-LHG HARRELL v. JOHNSON & JOHNSON et al                                             06/15/2017
                  3:17-cv-04353-FLW-LHG SALDANA-KINTNER v. JOHNSON & JOHNSON et
                                                                                06/15/2017
                  al
                  3:17-cv-04340-FLW-LHG BROWN v. JOHNSON & JOHNSON et al        06/15/2017

https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                          16/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2
                                                 Document          for the District
                                                                        Filed       of New Jersey-Query
                                                                                 05/24/19        Page Associated
                                                                                                        19 of 627Cases

                  3:17-cv-04342-FLW-LHG THOMAS v. JOHNSON & JOHNSON CONSUMER 06/15/2017
                  INC et al
                  3:17-cv-04365-FLW-LHG MEDINA et al v. JOHNSON & JOHNSON et al                                       06/15/2017
                  3:17-cv-06345-FLW-LHG POWELL v. JOHNSON & JOHNSON et al                                             08/23/2017
                  3:17-cv-04390-FLW-LHG Maher v. Johnson & Johnson et al                                              06/16/2017
                  3:17-cv-04351-FLW-LHG HARRELL v. JOHNSON & JOHNSON et al                                            06/16/2017
                  3:17-cv-04353-FLW-LHG SALDANA-KINTNER v. JOHNSON & JOHNSON et
                                                                                                                      06/16/2017
                  al
                  3:17-cv-04367-FLW-LHG RAMOS et al v. JOHNSON & JOHNSON et al                                        06/16/2017
                  3:17-cv-04369-FLW-LHG FAUST v. JOHNSON & JOHNSON et al                                              06/16/2017
                  3:17-cv-04372-FLW-LHG DAWKINS v. JOHNSON & JOHNSON et al                                            06/16/2017
                  3:17-cv-04376-FLW-LHG COLBERT et al v. JOHNSON & JOHNSON et al                                      06/16/2017
                  3:17-cv-04379-FLW-LHG GROSE et al v. JOHNSON & JOHNSON et al                                        06/16/2017
                  3:17-cv-04380-FLW-LHG MITCHELL v. JOHNSON & JOHNSON et al                                           06/16/2017
                  3:17-cv-04414-FLW-LHG YANDELL et al v. JOHNSON & JOHNSON et al                                      06/16/2017
                  3:17-cv-04401-FLW-LHG Cavett et al v. JOHNSON & JOHNSON et al                                       06/19/2017
                  3:17-cv-04447-FLW-LHG COBBS v. JOHNSON & JOHNSON et al                                              06/20/2017
                  3:17-cv-04451-FLW-LHG GAGE v. JOHNSON & JOHNSON et al                                               06/20/2017
                  3:17-cv-04474-FLW-LHG MARTINEZ et al v. JOHNSON & JOHNSON et al                                     06/20/2017
                  3:17-cv-04467-FLW-LHG GRONDAHL v. IMERYS TALC AMERICA, INC. et
                                                                                                                      06/20/2017
                  al
                  3:17-cv-04461-FLW-LHG GREAVES v. JOHNSON & JOHNSON et al                                            06/20/2017
                  3:17-cv-04490-FLW-LHG JONES et al v. JOHNSON & JOHNSON et al                                        06/20/2017
                  3:17-cv-04492-FLW-LHG HENRY v. JOHNSON & JOHNSON et al                                              06/20/2017
                  3:17-cv-04526-FLW-LHG LUCAS v. Johnson & Johnson et al                                              06/20/2017
                  3:17-cv-04539-FLW-LHG BOYD v. JOHNSON & JOHNSON et al                                               06/21/2017
                  3:17-cv-04535-FLW-LHG HALL v. JOHNSON & JOHNSON et al                                               06/21/2017
                  3:17-cv-04556-FLW-LHG MASON v. JOHNSON & JOHNSON et al                                              06/22/2017
                  3:17-cv-04580-FLW-LHG MOON v. JOHNSON & JOHNSON et al                                               06/22/2017
                  3:17-cv-04589-FLW-LHG RAMIREZ v. JOHNSON & JOHNSON et al                                            06/23/2017
                  3:17-cv-04590-FLW-LHG MASSEY v. JOHNSON AND JOHNSON et al                                           06/23/2017
                  3:17-cv-04596-FLW-LHG RAPPOLD v. JOHNSON & JOHNSON et al                                            06/22/2017
                  3:17-cv-04591-FLW-LHG LINK v. JOHNSON AND JOHNSON et al                                             06/23/2017
                  3:17-cv-04607-FLW-LHG SELLS et al v. JOHNSON & JOHNSON et al                                        06/23/2017
                  3:17-cv-04608-FLW-LHG REESE v. JOHNSON & JOHNSON et al                                              06/23/2017
                  3:17-cv-04632-FLW-LHG HALVORSON v. JOHNSON & JOHNSON et al                                          06/26/2017
                  3:17-cv-04633-FLW-LHG MALTOS et al v. JOHNSON & JOHNSON et al                                       06/26/2017
                  3:17-cv-04634-FLW-LHG HERRYGERS et al v. JOHNSON & JOHNSON et al 06/26/2017
                  3:17-cv-04635-FLW-LHG KNIPE et al v. JOHNSON & JOHNSON et al                                        06/26/2017
                  3:17-cv-04636-FLW-LHG LOOMIS v. JOHNSON & JOHNSON et al                                             06/26/2017
                  3:17-cv-04642-FLW-LHG Carpenter v. JOHNSON & JOHNSON et al                                          06/26/2017

https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                         17/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2
                                                 Document          for the District
                                                                        Filed       of New Jersey-Query
                                                                                 05/24/19        Page Associated
                                                                                                        20 of 627Cases

                  3:17-cv-04644-FLW-LHG STUMPF v. JOHNSON & JOHNSON et al                                             06/26/2017
                  3:17-cv-04645-FLW-LHG DEANES v. JOHNSON & JOHNSON et al                                             06/26/2017
                  3:17-cv-04665-FLW-LHG LESSARD et al v. JOHNSON & JOHNSON et al                                      06/27/2017
                  3:17-cv-04679-FLW-LHG HILL v. JOHNSON & JOHNSON et al                                               06/27/2017
                  3:17-cv-04614-FLW-LHG QUIROS v. JOHNSON & JOHNSON et al                                             06/27/2017
                  3:17-cv-04612-FLW-LHG ANDERSON et al v. JOHNSON & JOHNSON et al                                     06/27/2017
                  3:17-cv-04611-FLW-LHG BERNHARD et al v. JOHNSON & JOHNSON et al                                     06/27/2017
                  3:17-cv-04620-FLW-LHG MARONEY v. JOHNSON & JOHNSON et al                                            06/27/2017
                  3:17-cv-04621-FLW-LHG MCALPIN v. JOHNSON & JOHNSON et al                                            06/27/2017
                  3:17-cv-04624-FLW-LHG REED v. JOHNSON & JOHNSON et al                                               06/27/2017
                  3:17-cv-04719-FLW-LHG RICE v. JOHNSON & JOHNSON et al                                               06/27/2017
                  3:17-cv-04720-FLW-LHG PETERSON v. JOHNSON & JOHNSON et al                                           06/27/2017
                  3:17-cv-04721-FLW-LHG QUAIDER v. JOHNSON & JOHNSON et al                                            06/27/2017
                  3:17-cv-04700-FLW-LHG ACHILLES v JOHNSON & JOHNSON, et al                                           06/27/2017
                  3:17-cv-04701-FLW-LHG COX v. JOHNSON & JOHNSON et al                                                06/27/2017
                  3:17-cv-04702-FLW-LHG HANCHETT v. JOHNSON & JOHNSON et al                                           06/27/2017
                  3:17-cv-04706-FLW-LHG GIBBS v. JOHNSON & JOHNSON et al                                              06/27/2017
                  3:17-cv-04708-FLW-LHG STEWART v. JOHNSON & JOHNSON et al                                            06/27/2017
                  3:17-cv-04729-FLW-LHG KOHL et al v. JOHNSON & JOHNSON et al                                         06/27/2017
                  3:17-cv-04719-FLW-LHG RICE v. JOHNSON & JOHNSON et al                                               06/27/2017
                  3:17-cv-04720-FLW-LHG PETERSON v. JOHNSON & JOHNSON et al                                           06/27/2017
                  3:17-cv-04721-FLW-LHG QUAIDER v. JOHNSON & JOHNSON et al                                            06/27/2017
                  3:17-cv-04725-FLW-LHG REINHOLD v. JOHNSON & JOHNSON et al                                           06/27/2017
                  3:17-cv-04726-FLW-LHG BRYANT v. JOHNSON & JOHNSON et al                                             06/27/2017
                  3:17-cv-04743-FLW-LHG BUHLER v. JOHNSON & JOHNSON et al                                             06/28/2017
                  3:17-cv-04744-FLW-LHG CROTTEAU et al v. JOHNSON & JOHNSON et al                                     06/27/2017
                  3:17-cv-04767-FLW-LHG FOSTER v. JOHNSON & JOHNSON et al                                             06/29/2017
                  3:17-cv-04761-FLW-LHG HARRIS v. JOHNSON & JOHNSON et al                                             06/29/2017
                  3:17-cv-04784-FLW-LHG DEAN v. JOHNSON & JOHNSON, INC. et al                                         06/29/2017
                  3:17-cv-04791-FLW-LHG ROSS v. JOHNSON & JOHNSON et al                                               06/29/2017
                  3:17-cv-04795-FLW-LHG RISSLER et al v. JOHNSON & JOHNSON et al                                      06/29/2017
                  3:17-cv-04796-FLW-LHG FLORES et al v. JOHNSON & JOHNSON et al                                       06/29/2017
                  3:17-cv-04800-FLW-LHG LEAMY v. JOHNSON & JOHNSON et al                                              06/29/2017
                  3:17-cv-04838-FLW-LHG BANKS-HARRIS et al v. JOHNSON & JOHNSON et
                                                                                                                      06/30/2017
                  al
                  3:17-cv-04843-FLW-LHG RAMEY v. JOHNSON & JOHNSON et al                                              06/30/2017
                  3:17-cv-04832-FLW-LHG BINIUS et al v. JOHNSON & JOHNSON et al                                       06/30/2017
                  3:17-cv-04834-FLW-LHG WHITAKER v. JOHNSON & JOHNSON et al                                           06/30/2017
                  3:17-cv-04835-FLW-LHG GODWIN v. JOHNSON & JOHNSON et al                                             06/30/2017
                  3:17-cv-04836-FLW-LHG GRAHAM et al v. JOHNSON & JOHNSON et al                                       06/30/2017
                  3:17-cv-04851-FLW-LHG JOHNSON v. JOHNSON & JOHNSON et al                                            06/30/2017
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                         18/625
5/15/2019                           CM/ECF LIVE - U.S.
                           Case 1:19-cv-01530          District Court2
                                                   Document          for the District
                                                                          Filed       of New Jersey-Query
                                                                                   05/24/19        Page Associated
                                                                                                          21 of 627Cases


                  3:17-cv-04855-FLW-LHG MARCH v. JOHNSON & JOHNSON et al                                               06/30/2017
                  3:17-cv-04870-FLW-LHG PETRIDES et al v. JOHNSON & JOHNSON et al                                      06/30/2017
                  3:17-cv-04871-FLW-LHG CHAVEZ v. JOHNSON & JOHNSON et al                                              06/30/2017
                  3:17-cv-04878-FLW-LHG SING v. JOHNSON & JOHNSON et al                                                06/30/2017
                  3:17-cv-04877-FLW-LHG Hinds v. JOHNSON & JOHNSON et al                                               06/30/2017
                  3:17-cv-04879-FLW-LHG WILEY v. JOHNSON & JOHNSON et al                                               06/30/2017
                  3:17-cv-04880-FLW-LHG WILLIS v. JOHNSON & JOHNSON et al                                              06/30/2017
                  3:17-cv-04887-FLW-LHG HAYES v. JOHNSON & JOHNSON et al                                               07/05/2017
                  3:17-cv-04888-FLW-LHG ACORD v. JOHNSON & JOHNSON et al                                               07/05/2017
                  3:17-cv-04896-FLW-LHG KNOX v. JOHNSON & JOHNSON et al                                                07/05/2017
                  3:17-cv-04902-FLW-LHG MILLER et al v. JOHNSON AND JOHNSON et al                                      07/05/2017
                  3:17-cv-04923-FLW-LHG BESSELMAN v. IMERYS TALC AMERICA, INC. et
                                                                                                                       07/06/2017
                  al
                  3:17-cv-04907-FLW-LHG HOLMES et al v. JOHNSON & JOHNSON et al                                        07/06/2017
                  3:17-cv-04953-FLW-LHG KIRKLAND v. JOHNSON & JOHNSON et al                                            07/06/2017
                  3:17-cv-04958-FLW-LHG CUDDON v. JOHNSON & JOHNSON et al                                              07/06/2017
                  3:17-cv-04961-FLW-LHG TRAMMEL, SR. v. JOHNSON & JOHNSON et al                                        07/07/2017
                  3:17-cv-04972-FLW-LHG JONES v. JOHNSON & JOHNSON et al                                               07/07/2017
                  3:17-cv-04939-FLW-LHG MARBLE v. JOHNSON & JOHNSON, INC. et al                                        07/07/2017
                  3:17-cv-04973-FLW-LHG STEWART v. JOHNSON & JOHNSON et al                                             07/07/2017
                  3:17-cv-04974-FLW-LHG LEGROS EAGLIN et al v. JOHNSON & JOHNSON et
                                                                                                                       07/07/2017
                  al
                  3:17-cv-05001-FLW-LHG BARAJAS et al v. JOHNSON & JOHNSON et al                                       07/07/2017
                  3:17-cv-05014-FLW-LHG REMMEREID et al v. JOHNSON & JOHNSON et al                                     07/10/2017
                  3:18-cv-11921-FLW-LHG BURNETT v. JOHNSON & JOHNSON et al                                             07/23/2018
                  3:17-cv-05018-FLW-LHG FORBES v. JOHNSON & JOHNSON et al                                              07/10/2017
                  3:17-cv-05023-FLW-LHG BEYNON v. JOHNSON & JOHNSON et al                                              07/10/2017
                  3:17-cv-05032-FLW-LHG HILL et al v. JOHNSON & JOHNSON et al                                          07/11/2017
                  3:17-cv-05035-FLW-LHG THOMPSON v. JOHNSON & JOHNSON et al                                            07/11/2017
                  3:17-cv-05036-FLW-LHG LINFIELD et al v. JOHNSON & JOHNSON et al                                      07/11/2017
                  3:17-cv-05037-FLW-LHG BLACK et al v. JOHNSON & JOHNSON, INC. et al                                   07/11/2017
                  3:17-cv-05071-FLW-LHG Glenn et al v. Johnson & Johnson et al                                         07/12/2017
                  3:17-cv-05049-FLW-LHG DEE et al v. JOHNSON & JOHNSON et al                                           07/12/2017
                  3:17-cv-05063-FLW-LHG MOORE v. JOHNSON & JOHNSON et al                                               07/12/2017
                  3:17-cv-05071-FLW-LHG Glenn et al v. Johnson & Johnson et al                                         07/12/2017
                  3:18-cv-11935-FLW-LHG DOUGHTERY v. JOHNSON & JOHNSON et al                                           07/23/2018
                  3:17-cv-05096-FLW-LHG MCCAIN v. JOHNSON & JOHNSON et al                                              07/13/2017
                  3:17-cv-05097-FLW-LHG MAXWELL v. JOHNSON & JOHNSON INC. et al                                        07/13/2017
                  3:17-cv-05098-FLW-LHG FISHER v. JOHNSON & JOHNSON et al                                              07/13/2017
                  3:18-cv-13920-FLW-LHG KORNER-HENSLEY v. JOHNSON & JOHNSON,
                                                                                                                       09/17/2018
                  INC. et al
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                          19/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2
                                                 Document          for the District
                                                                        Filed       of New Jersey-Query
                                                                                 05/24/19        Page Associated
                                                                                                        22 of 627Cases

                  3:17-cv-05114-FLW-LHG FOWLER v. JOHNSON & JOHNSON et al                                             07/14/2017
                  3:17-cv-05107-FLW-LHG LOVE v. JOHNSON & JOHNSON et al                                               07/13/2017
                  3:17-cv-05113-FLW-LHG ABERNATHY v. JOHNSON & JOHNSON et al                                          07/13/2017
                  3:17-cv-05116-FLW-LHG AUSTIN v. JOHNSON & JOHNSON INC. et al                                        07/14/2017
                  3:17-cv-05117-FLW-LHG CARTER v. JOHNSON & JOHNSON et al                                             07/14/2017
                  3:17-cv-05125-FLW-LHG BELL v. JOHNSON & JOHNSON INC. et al                                          07/14/2017
                  3:17-cv-05129-FLW-LHG DARNELL et al v. JOHNSON & JOHNSON et al                                      07/14/2017
                  3:17-cv-05130-FLW-LHG DYCKMAN et al v. JOHNSON & JOHNSON INC. et
                                                                                                                      07/14/2017
                  al
                  3:17-cv-05133-FLW-LHG HAYMAKER v. JOHNSON & JOHNSON INC. et al 07/14/2017
                  3:17-cv-05137-FLW-LHG SLINGERLAND et al v. JOHNSON & JOHNSON et
                                                                                                                      07/14/2017
                  al
                  3:17-cv-05148-FLW-LHG MOORE v. JOHNSON & JOHNSON et al                                              07/14/2017
                  3:17-cv-05140-FLW-LHG IRWIN v. JOHNSON & JOHNSON et al                                              07/14/2017
                  3:17-cv-05168-FLW-LHG SIERRA v. JOHNSON & JOHNSON et al                                             07/17/2017
                  3:17-cv-05171-FLW-LHG ZAMORA et al v. JOHNSON & JOHNSON et al                                       07/17/2017
                  3:17-cv-05172-FLW-LHG MEZA v. JOHNSON & JOHNSON et al                                               07/17/2017
                  3:17-cv-05174-FLW-LHG RE v. JOHNSON & JOHNSON et al                                                 07/17/2017
                  3:17-cv-05143-FLW-LHG KRUSKELL v. JOHNSON & JOHNSON et al                                           07/13/2017
                  3:17-cv-05197-FLW-LHG MINCH v. JOHNSON & JOHNSON et al                                              07/18/2017
                  3:17-cv-05222-FLW-LHG LOVELL v. JOHNSON & JOHNSON et al                                             07/18/2017
                  3:17-cv-05217-FLW-LHG PITEO v. JOHNSON & JOHNSON, INC. et al                                        07/18/2017
                  3:17-cv-05224-FLW-LHG SETTIPANI v. JOHNSON & JOHNSON et al                                          07/18/2017
                  3:17-cv-05225-FLW-LHG TERANDO v. JOHNSON & JOHNSON et al                                            07/18/2017
                  3:17-cv-05226-FLW-LHG MILLER v. JOHNSON & JOHNSON et al                                             07/18/2017
                  3:17-cv-05227-FLW-LHG KING v. JOHNSON & JOHNSON et al                                               07/18/2017
                  3:17-cv-05220-FLW-LHG HACKNEY v. JOHNSON & JOHNSON et al                                            07/18/2017
                  3:17-cv-05259-FLW-LHG ASTON v. JOHNSON & JOHNSON et al                                              07/19/2017
                  3:17-cv-05263-FLW-LHG PHILLIPS et al v. JOHNSON & JOHNSON et al                                     07/19/2017
                  3:18-cv-11939-FLW-LHG LANE v. JOHNSON & JOHNSON et al                                               07/23/2018
                  3:18-cv-11941-FLW-LHG EDWARDS et al v. JOHNSON & JOHNSON et al                                      07/23/2018
                  3:17-cv-05293-FLW-LHG WEISBROT v. JOHNSON & JOHNSON et al                                           07/21/2017
                  3:17-cv-05307-FLW-LHG STILLWAGGON et al v. JOHNSON & JOHNSON et
                                                                                                                      07/21/2017
                  al
                  3:17-cv-05309-FLW-LHG SOUSA v. JOHNSON & JOHNSON et al                                              07/21/2017
                  3:17-cv-05315-FLW-LHG WELLS et al v. JOHNSON & JOHNSON et al                                        07/21/2017
                  3:17-cv-05326-FLW-LHG LYONS et al v. JOHNSON & JOHNSON et al                                        07/24/2017
                  3:17-cv-05329-FLW-LHG SANCHEZ et al v. JOHNSON & JOHNSON et al                                      07/24/2017
                  3:17-cv-05331-FLW-LHG NOBLE v. JOHNSON & JOHNSON et al                                              07/24/2017
                  3:17-cv-05344-FLW-LHG VALURE v. JOHNSON & JOHNSON et al                                             07/24/2017
                  3:17-cv-05342-FLW-LHG MCALEXANDER et al v. JOHNSON &JOHNSON et 07/24/2017
                  al
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                         20/625
5/15/2019                           CM/ECF LIVE - U.S.
                           Case 1:19-cv-01530          District Court2
                                                   Document          for the District
                                                                          Filed       of New Jersey-Query
                                                                                   05/24/19        Page Associated
                                                                                                          23 of 627Cases

                  3:17-cv-05346-FLW-LHG DOUGLAS et al v. JOHNSON & JOHNSON et al                                       07/24/2017
                  3:17-cv-05347-FLW-LHG BUSSEY v. JOHNSON & JOHNSON et al                                              07/24/2017
                  3:17-cv-05343-FLW-LHG BLAKE v. JOHNSON & JOHNSON et al                                               07/24/2017
                  3:17-cv-05349-FLW-LHG HARRIS v. JOHNSON & JOHNSON et al                                              07/24/2017
                  3:17-cv-05360-FLW-LHG COSBY v. JOHNSON & JOHNSON et al                                               07/24/2017
                  3:17-cv-05371-FLW-LHG RODRIGUEZ v. JOHNSON & JOHNSON et al                                           07/24/2017
                  3:17-cv-05385-FLW-LHG WILSON et al v. JOHNSON & JOHNSON et al                                        07/25/2017
                  3:17-cv-05386-FLW-LHG LEVIN et al v. JOHNSON & JOHNSON et al                                         07/25/2017
                  3:17-cv-05389-FLW-LHG SHANNON et al v. JOHNSON & JOHNSON et al                                       07/24/2017
                  3:17-cv-05390-FLW-LHG BOSQUET et al v. JOHNSON & JOHNSON et al                                       07/24/2017
                  3:17-cv-05391-FLW-LHG WALDMAN et al v. JOHNSON & JOHNSON et al                                       07/24/2017
                  3:17-cv-05392-FLW-LHG MCCLURE et al v. JOHNSON & JOHNSON et al                                       07/24/2017
                  3:17-cv-05387-FLW-LHG MUSTARO et al v. JOHNSON & JOHNSON et al                                       07/25/2017
                  3:17-cv-05388-FLW-LHG KALDROVICS et al v. JOHNSON & JOHNSON et al                                    07/25/2017
                  3:17-cv-05401-FLW-LHG DILDINE v. JOHNSON & JOHNSON et al                                             07/25/2017
                  3:17-cv-05436-FLW-LHG MCGEE v. JOHNSON & JOHNSON INC. et al                                          07/26/2017
                  3:17-cv-05421-FLW-LHG ODOM v. JOHNSON & JOHNSON et al                                                07/26/2017
                  3:17-cv-05438-FLW-LHG JONES v. JOHNSON & JOHNSON et al                                               07/26/2017
                  3:17-cv-05424-FLW-LHG DIEFENDERFER et al v. JOHNSON & JOHNSON et
                                                                                                                       07/26/2017
                  al
                  3:17-cv-05433-FLW-LHG SONIER et al v JOHNSON & JOHNSON et al                                         07/26/2017
                  3:17-cv-05435-FLW-LHG RIVERA v. JOHNSON AND JOHNSON et al                                            07/26/2017
                  3:17-cv-05447-FLW-LHG COTA v. JOHNSON & JOHNSON et al                                                07/26/2017
                  3:18-cv-13921-FLW-LHG WISECUP v. JOHNSON & JOHNSON, INC. et al                                       09/17/2018
                  3:17-cv-05453-FLW-LHG WOHLERS v. JOHNSON & JOHNSON et al                                             07/26/2017
                  3:17-cv-05448-FLW-LHG ANDRE v. JOHNSON & JOHNSON et al                                               07/26/2017
                  3:17-cv-05479-FLW-LHG OBERDIER v. JOHNSON & JOHNSON et al                                            07/27/2017
                  3:17-cv-05481-FLW-LHG JAMISON v. JOHNSON & JOHNSON et al                                             07/27/2017
                  3:17-cv-05480-FLW-LHG DARLING v. JOHNSON & JOHNSON et al                                             07/27/2017
                  3:17-cv-05482-FLW-LHG ROSENBARKER v. JOHNSON & JOHNSON et al                                         07/27/2017
                  3:17-cv-05483-FLW-LHG RUTKOWSKI v. JOHNSON & JOHNSON et al                                           07/27/2017
                  3:17-cv-05488-FLW-LHG TOTOS v. JOHNSON & JOHNSON et al                                               07/27/2017
                  3:17-cv-05490-FLW-LHG WEISGARBER v. JOHNSON & JOHNSON et al                                          07/28/2017
                  3:17-cv-05496-FLW-LHG BLOOMER v. JOHNSON & JOHNSON et al                                             07/28/2017
                  3:17-cv-05520-FLW-LHG CHAPEL v. JOHNSON & JOHNSON et al                                              07/28/2017
                  3:17-cv-05530-FLW-LHG DIXON v. JOHNSON & JOHNSON, INC. et al                                         07/28/2017
                  3:17-cv-05531-FLW-LHG GRAY v. JOHNSON & JOHNSON et al                                                07/28/2017
                  3:17-cv-05534-FLW-LHG MORTON v. JOHNSON & JOHNSON, INC. et al                                        07/28/2017
                  3:17-cv-05536-FLW-LHG YATES v. JOHNSON & JOHNSON et al                                               07/28/2017
                  3:17-cv-05537-FLW-LHG BUCKHOLZ v. JOHNSON & JOHNSON, INC. et al                                      07/31/2017
                  3:17-cv-05538-FLW-LHG WOODALL v. JOHNSON & JOHNSON et al                                             07/31/2017
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                          21/625
5/15/2019                           CM/ECF LIVE - U.S.
                           Case 1:19-cv-01530          District Court2
                                                   Document          for the District
                                                                          Filed       of New Jersey-Query
                                                                                   05/24/19        Page Associated
                                                                                                          24 of 627Cases


                  3:17-cv-05541-FLW-LHG EPLIN v. JOHNSON & JOHNSON et al                                               07/31/2017
                  3:17-cv-05555-FLW-LHG DAVIS v. JOHNSON & JOHNSON et al                                               07/31/2017
                  3:17-cv-05557-FLW-LHG JOHNSON v. JOHNSON & JOHNSON et al                                             07/31/2017
                  3:17-cv-05558-FLW-LHG SCHMIDT v. JOHNSON & JOHNSON et al                                             07/31/2017
                  3:17-cv-05564-FLW-LHG MCELHANEY v. JOHNSON & JOHNSON et al                                           07/31/2017
                  3:17-cv-05571-FLW-LHG ADAMS et al v. JOHNSON & JOHNSON et al                                         07/31/2017
                  3:17-cv-05598-FLW-LHG LAMM et al v. JOHNSON & JOHNSON et al                                          08/01/2017
                  3:17-cv-05589-FLW-LHG OREM et al v. JOHNSON & JOHNSON et al                                          08/01/2017
                  3:17-cv-05593-FLW-LHG MALLETT v. JOHNSON & JOHNSON et al                                             08/01/2017
                  3:17-cv-05599-FLW-LHG CAMACHO v. JOHNSON & JOHNSON et al                                             08/01/2017
                  3:17-cv-05601-FLW-LHG MCCLEAD, SR. v. JOHNSON & JOHNSON et al                                        08/01/2017
                  3:17-cv-05596-FLW-LHG LEPKOWSKI et al v. JOHNSON & JOHNSON et al                                     08/01/2017
                  3:17-cv-05597-FLW-LHG MARTINEZ et al v. JOHNSON & JOHNSON et al                                      08/01/2017
                  3:17-cv-07407-FLW-LHG MCCARVER et al v. JOHNSON & JOHNSON et al                                      09/25/2017
                  3:17-cv-05620-FLW-LHG STAFFORD v. JOHNSON & JOHNSON et al                                            08/02/2017
                  3:17-cv-05622-FLW-LHG RICKS v. JOHNSON & JOHNSON et al                                               08/02/2017
                  3:17-cv-05625-FLW-LHG LATHAM v. JOHNSON & JOHNSON et al                                              08/02/2017
                  3:17-cv-05627-FLW-LHG DELANUEZ et al v. JOHNSON & JOHNSON et al                                      08/02/2017
                  3:17-cv-05628-FLW-LHG GONZALEZ v. JOHNSON & JOHNSON et al                                            08/02/2017
                  3:17-cv-05636-FLW-LHG DEVILLE et al v. JOHNSON & JOHNSON et al                                       08/02/2017
                  3:17-cv-05638-FLW-LHG SONDGEROTH et al v. JOHNSON & JOHNSON et al                                    08/02/2017
                  3:17-cv-05639-FLW-LHG HOLSCHBACH et al v. JOHNSON & JOHNSON et al                                    08/02/2017
                  3:17-cv-05615-FLW-LHG FALK v. JOHNSON & JOHNSON et al                                                08/02/2017
                  3:17-cv-05642-FLW-LHG BURKEEN et al v. JOHNSON & JOHNSON et al                                       08/02/2017
                  3:17-cv-05644-FLW-LHG HUGHES v. JOHNSON & JOHNSON, INC. et al                                        08/02/2017
                  3:17-cv-05645-FLW-LHG JOHNSON v. JOHNSON & JOHNSON, INC. et al                                       08/02/2017
                  3:17-cv-05617-FLW-LHG SHEARLOCK v. JOHNSON & JOHNSON et al                                           08/02/2017
                  3:17-cv-05652-FLW-LHG FIORDILISO v. JOHNSON & JOHNSON et al                                          08/02/2017
                  3:17-cv-05631-FLW-LHG HARVEY v. JOHNSON & JOHNSON et al                                              08/02/2017
                  3:17-cv-05632-FLW-LHG JONES et al v. JOHNSON & JOHNSON et al                                         08/02/2017
                  3:17-cv-05635-FLW-LHG MATIKONIS v. JOHNSON & JOHNSON et al                                           08/02/2017
                  3:17-cv-05658-FLW-LHG HERSHEY et al v. JOHNSON & JOHNSON et al                                       08/02/2017
                  3:17-cv-05659-FLW-LHG FAN v. JOHNSON & JOHNSON et al                                                 08/02/2017
                  3:17-cv-05663-FLW-LHG Julie Telleson v. Johnson and Johnson et al                                    08/02/2017
                  3:17-cv-05664-FLW-LHG John Hawkins v. Johnson and Johnson et al                                      08/02/2017
                  3:17-cv-05663-FLW-LHG Julie Telleson v. Johnson and Johnson et al                                    08/03/2017
                  3:17-cv-05664-FLW-LHG John Hawkins v. Johnson and Johnson et al                                      08/03/2017
                  3:17-cv-05689-FLW-LHG MATEYUNAS et al v. JOHNSON & JOHNSON et al                                     08/03/2017
                  3:17-cv-05696-FLW-LHG CLARK v. JOHNSON & JOHNSON et al                                               08/04/2017
                  3:17-cv-05709-FLW-LHG OGLETREE v. JOHNSON & JOHNSON et al                                            08/04/2017
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                          22/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2
                                                 Document          for the District
                                                                        Filed       of New Jersey-Query
                                                                                 05/24/19        Page Associated
                                                                                                        25 of 627Cases

                  3:17-cv-05710-FLW-LHG DUNBAR v. JOHNSON & JOHNSON et al                                             08/04/2017
                  3:17-cv-05718-FLW-LHG Rice et al v. Johnson & Johnson et al                                         08/04/2017
                  3:17-cv-05711-FLW-LHG MARINACCIO v. JOHNSON & JOHNSON et al                                         08/04/2017
                  3:17-cv-05719-FLW-LHG MCNICHOLS v. JOHNSON & JOHNSON,INC. et al 08/04/2017
                  3:17-cv-05713-FLW-LHG DICARLO v. JOHNSON & JOHNSON et al                                            08/04/2017
                  3:17-cv-05720-FLW-LHG McBee et al v. Johnson & Johnson et al                                        08/04/2017
                  3:17-cv-05714-FLW-LHG EWING v. JOHNSON & JOHNSON et al                                              08/04/2017
                  3:17-cv-05715-FLW-LHG DONALDSON v. JOHNSON & JOHNSON et al                                          08/04/2017
                  3:17-cv-05723-FLW-LHG Bennett v. Johnson & Johnson et al                                            08/04/2017
                  3:17-cv-05724-FLW-LHG BROWN v. Johnson & Johnson et al                                              08/04/2017
                  3:17-cv-05699-FLW-LHG RUGGIERO v. JOHNSON & JOHNSON et al                                           08/04/2017
                  3:17-cv-05700-FLW-LHG MACMURPHY et al v. JOHNSON & JOHNSON et al 08/04/2017
                  3:17-cv-05716-FLW-LHG KLEMETSON v. JOHNSON & JOHNSON et al                                          08/04/2017
                  3:17-cv-05701-FLW-LHG FRANKLIN v. JOHNSON & JOHNSON et al                                           08/04/2017
                  3:17-cv-05717-FLW-LHG DIPALERMO v. JOHNSON & JOHNSON et al                                          08/04/2017
                  3:17-cv-05702-FLW-LHG CUNNIGAN-WILSON et al v. JOHNSON &
                                                                                                                      08/04/2017
                  JOHNSON et al
                  3:17-cv-05707-FLW-LHG VIENT v. JOHNSON & JOHNSON et al                                              08/04/2017
                  3:17-cv-05708-FLW-LHG KINDLEY v. JOHNSON & JOHNSON et al                                            08/04/2017
                  3:17-cv-05719-FLW-LHG MCNICHOLS v. JOHNSON & JOHNSON,INC. et al 08/04/2017
                  3:17-cv-05720-FLW-LHG McBee et al v. Johnson & Johnson et al                                        08/04/2017
                  3:17-cv-05723-FLW-LHG Bennett v. Johnson & Johnson et al                                            08/04/2017
                  3:17-cv-05727-FLW-LHG HOPKINS et al v. JOHNSON & JOHNSON et al                                      08/04/2017
                  3:17-cv-07408-FLW-LHG MOYER v. JOHNSON & JOHNSON et al                                              09/25/2017
                  3:17-cv-05738-FLW-LHG BURNS v. JOHNSON & JOHNSON et al                                              08/07/2017
                  3:17-cv-05796-FLW-LHG Knight v. Johnson & Johnson et al                                             08/07/2017
                  3:17-cv-05762-FLW-LHG VIERRA v. JOHNSON & JOHNSON et al                                             08/07/2017
                  3:17-cv-05812-FLW-LHG ABBEDUTO et al v. Johnson & Johnson et al                                     08/07/2017
                  3:17-cv-05781-FLW-LHG ROSENSTEEL v. JOHNSON & JOHNSON et al                                         08/07/2017
                  3:17-cv-05787-FLW-LHG MONTOYA v. JOHNSON & JOHNSON et al                                            08/07/2017
                  3:17-cv-05788-FLW-LHG VENTRO v. JOHNSON & JOHNSON et al                                             08/07/2017
                  3:17-cv-05771-FLW-LHG RITCHIE et al v. JOHNSON & JOHNSON et al                                      08/07/2017
                  3:17-cv-05797-FLW-LHG RUSSO v. JOHNSON & JOHNSON et al                                              08/07/2017
                  3:17-cv-05777-FLW-LHG LUNA v. JOHNSON & JOHNSON et al                                               08/07/2017
                  3:17-cv-05779-FLW-LHG BULLOCK v. JOHNSON & JOHNSON et al                                            08/07/2017
                  3:18-cv-13922-FLW-LHG ARMSTRONG v. JOHNSON & JOHNSON, INC. et al 09/17/2018
                  3:17-cv-05844-FLW-LHG BECKER v. Johnson & Johnson et al                                             08/08/2017
                  3:17-cv-05824-FLW-LHG GOSS v. JOHNSON & JOHNSON et al                                               08/08/2017
                  3:18-cv-13923-FLW-LHG IVORY v. JOHNSON & JOHNSON, INC. et al                                        09/17/2018
                  3:17-cv-05847-FLW-LHG VIENT v. Johnson & Johnson et al                                              08/08/2017
                  3:17-cv-05853-FLW-LHG CHANTHAPANYA v. Johnson & Johnson et al                                       08/08/2017
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                         23/625
5/15/2019                           CM/ECF LIVE - U.S.
                           Case 1:19-cv-01530          District Court2
                                                   Document          for the District
                                                                          Filed       of New Jersey-Query
                                                                                   05/24/19        Page Associated
                                                                                                          26 of 627Cases


                  3:17-cv-05854-FLW-LHG DERRENBACHER v. Johnson & Johnson et al                                        08/08/2017
                  3:17-cv-05855-FLW-LHG DICARLO v. Johnson & Johnson et al                                             08/08/2017
                  3:17-cv-05856-FLW-LHG DONALDSON v. Johnson & Johnson et al                                           08/08/2017
                  3:17-cv-05857-FLW-LHG Dipalermo v. Johnson & Johnson et al                                           08/08/2017
                  3:17-cv-05858-FLW-LHG Dunbar v. Johnson & Johnson et al                                              08/08/2017
                  3:17-cv-05859-FLW-LHG Ewing v. Johnson & Johnson et al                                               08/08/2017
                  3:17-cv-05860-FLW-LHG Femminella v. Johnson & Johnson et al                                          08/08/2017
                  3:17-cv-05842-FLW-LHG WILSON v. JOHNSON & JOHNSON et al                                              08/08/2017
                  3:17-cv-05861-FLW-LHG Franklin v. Johnson & Johnson et al                                            08/08/2017
                  3:17-cv-05843-FLW-LHG BRAZELL v. JOHNSON & JOHNSON et al                                             08/08/2017
                  3:17-cv-05657-FLW-LHG WAGNER v. JOHNSON & JOHNSON et al                                              08/02/2017
                  3:17-cv-05848-FLW-LHG JOSEPH v. JOHNSON & JOHNSON et al                                              08/08/2017
                  3:17-cv-05869-FLW-LHG GUPTILL v. Johnson & Johnson et al                                             08/08/2017
                  3:17-cv-05870-FLW-LHG KLEMETSON v. Johnson & Johnson et al                                           08/08/2017
                  3:17-cv-05871-FLW-LHG KINDLEY v. Johnson & Johnson et al                                             08/08/2017
                  3:17-cv-05873-FLW-LHG MARINACCIO v. Johnson & Johnson et al                                          08/08/2017
                  3:17-cv-05874-FLW-LHG OGLETREE v. Johnson & Johnson et al                                            08/08/2017
                  3:17-cv-05875-FLW-LHG WHITNEY v. Johnson & Johnson et al                                             08/08/2017
                  3:18-cv-13924-FLW-LHG HUGULEY v. JOHNSON & JOHNSON, INC. et al                                       09/17/2018
                  3:17-cv-05906-FLW-LHG MCWATTY v. Johnson & Johnson et al                                             08/09/2017
                  3:17-cv-05907-FLW-LHG GAVIN v. Johnson & Johnson et al                                               08/09/2017
                  3:17-cv-05872-FLW-LHG ANDERSON et al v. JOHNSON & JOHNSON et al                                      08/09/2017
                  3:17-cv-05668-FLW-LHG ZINGONE v. JOHNSON & JOHNSON, INC. et al                                       08/09/2017
                  3:17-cv-05669-FLW-LHG FOREMAN et al v. JOHNSON & JOHNSON, INC. et
                                                                                    08/09/2017
                  al
                  3:17-cv-05670-FLW-LHG JEFFERIES v. JOHNSON & JOHNSON et al        08/09/2017
                  3:17-cv-05674-FLW-LHG ISENBERG v. JOHNSON & JOHNSON et al                                            08/09/2017
                  3:17-cv-05675-FLW-LHG EMERY v. JOHNSON & JOHNSON et al                                               08/09/2017
                  3:17-cv-05677-FLW-LHG MITCHELL v. JOHNSON & JOHNSON et al                                            08/09/2017
                  3:17-cv-05949-FLW-LHG FIELDS v. JOHNSON & JOHNSON et al                                              08/09/2017
                  3:17-cv-05960-FLW-LHG CHIARAMONTE v. JOHNSON & JOHNSON et al                                         08/10/2017
                  3:17-cv-07409-FLW-LHG NEWTON v. JOHNSON & JOHNSON et al                                              09/25/2017
                  3:17-cv-05996-FLW-LHG MERRY el al v. JOHNSON & JOHNSON et al                                         08/11/2017
                  3:17-cv-05997-FLW-LHG CECIL v. JOHNSON & JOHNSON et al                                               08/11/2017
                  3:17-cv-05999-FLW-LHG BARCLIFF et al v. JOHNSON & JOHNSON et al                                      08/11/2017
                  3:17-cv-06006-FLW-LHG CAIN et al v. JOHNSON & JOHNSON et al                                          08/11/2017
                  3:17-cv-06007-FLW-LHG TURI-MILIC v. JOHNSON & JOHNSON et al                                          08/11/2017
                  3:17-cv-06010-FLW-LHG STALNAKER v. JOHNSON & JOHNSON et al                                           08/11/2017
                  3:17-cv-06012-FLW-LHG RAJAMOHAN v. JOHNSON & JOHNSON et al                                           08/11/2017
                  3:17-cv-06018-FLW-LHG HARVEY et al v. JOHNSON & JOHNSON et al                                        08/11/2017

https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                          24/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2
                                                 Document          for the District
                                                                        Filed       of New Jersey-Query
                                                                                 05/24/19        Page Associated
                                                                                                        27 of 627Cases

                  3:17-cv-06020-FLW-LHG THOMASON v. JOHNSON & JOHNSON et al                                           08/11/2017
                  3:17-cv-06043-FLW-LHG WILSON v. JOHNSON & JOHNSON et al                                             08/11/2017
                  3:17-cv-06046-FLW-LHG DAILEY v. JOHNSON & JOHNSON et al                                             08/11/2017
                  3:17-cv-06049-FLW-LHG HENNLEIN et al v. JOHNSON & JOHNSON et al                                     08/11/2017
                  3:17-cv-06050-FLW-LHG MCPARTLIN et al v. JOHNSON & JOHNSON et al                                    08/11/2017
                  3:17-cv-06052-FLW-LHG MEDVED et al v. JOHNSON & JOHNSON et al                                       08/11/2017
                  3:17-cv-06057-FLW-LHG SCHEELE et al v. JOHNSON & JOHNSON et al                                      08/11/2017
                  3:17-cv-06058-FLW-LHG COWAN v. JOHNSON & JOHNSON et al                                              08/14/2017
                  3:17-cv-06060-FLW-LHG MARTINEZ v. JOHNSON & JOHNSON et al                                           08/14/2017
                  3:17-cv-06063-FLW-LHG MATTHEWS et al v. JOHNSON & JOHNSON et al                                     08/14/2017
                  3:17-cv-06067-FLW-LHG MIER et al v. JOHNSON & JOHNSON et al                                         08/14/2017
                  3:17-cv-06087-FLW-LHG BURNS v. JOHNSON & JOHNSON et al                                              08/14/2017
                  3:17-cv-06069-FLW-LHG STONER v. JOHNSON & JOHNSON et al                                             08/14/2017
                  3:17-cv-06070-FLW-LHG SCOTT v. JOHNSON & JOHNSON et al                                              08/14/2017
                  3:17-cv-06071-FLW-LHG MONCALIERI v. JOHNSON & JOHNSON et al                                         08/14/2017
                  3:17-cv-06073-FLW-LHG MORALE et al v. JOHNSON & JOHNSON et al                                       08/14/2017
                  3:17-cv-06074-FLW-LHG ARENZ v. JOHNSON & JOHNSON et al                                              08/14/2017
                  3:17-cv-06082-FLW-LHG ALLEN v. JOHNSON & JOHNSON et al                                              08/14/2017
                  3:17-cv-06078-FLW-LHG TALBOTT v. JOHNSON & JOHNSON et al                                            08/14/2017
                  3:17-cv-06086-FLW-LHG SNYDER et al v. JOHNSON & JOHNSON et al                                       08/14/2017
                  3:17-cv-06088-FLW-LHG SCHAPPERLE et al v. JOHNSON & JOHNSON et al 08/14/2017
                  3:17-cv-06089-FLW-LHG DALEY v. JOHNSON & JOHNSON et al                                              08/14/2017
                  3:17-cv-06091-FLW-LHG LEWANDOWSKI v. JOHNSON & JOHNSON et al                                        08/14/2017
                  3:18-cv-12796-FLW-LHG HIGGINS et al v. JOHNSON & JOHNSON et al                                      08/16/2018
                  3:18-cv-13928-FLW-LHG FLIPPIN v. JOHNSON & JOHNSON et al                                            09/17/2018
                  3:17-cv-06139-FLW-LHG BROWN et al v. JOHNSON & JOHNSON et al                                        08/15/2017
                  3:17-cv-06142-FLW-LHG QUINN et al v. JOHNSON & JOHNSON et al                                        08/15/2017
                  3:17-cv-06140-FLW-LHG FORD v. JOHNSON & JOHNSON et al                                               08/15/2017
                  3:17-cv-06182-FLW-LHG FEY v. JOHNSON & JOHNSON et al                                                08/16/2017
                  3:17-cv-06190-FLW-LHG HAMPTON v. JOHNSON & JOHNSON et al                                            08/16/2017
                  3:17-cv-06201-FLW-LHG SALLOUM et al v. JOHNSON & JOHNSON et al                                      08/17/2017
                  3:17-cv-06202-FLW-LHG COOK v. JOHNSON & JOHNSON et al                                               08/17/2017
                  3:17-cv-06206-FLW-LHG LARSEN v. JOHNSON & JOHNSON et al                                             08/17/2017
                  3:16-cv-08829-FLW-LHG WILLIAMS v. JOHNSON & JOHNSON et al                                           08/17/2017
                  3:17-cv-06232-FLW-LHG RODRIGUEZ-DIAZ et al v. JOHNSON & JOHNSON
                                                                                                                      08/18/2017
                  et al
                  3:17-cv-06246-FLW-LHG FERRIER v. JOHNSON & JOHNSON et al                                            08/18/2017
                  3:17-cv-06258-FLW-LHG CLOUSER v. JOHNSON & JOHNSON, INC. et al                                      08/18/2017
                  3:17-cv-06257-FLW-LHG BIRMINGHAM v. JOHNSON & JOHNSON, INC. et
                                                                                                                      08/18/2017
                  al
                  3:17-cv-06368-FLW-LHG MORRELL v. JOHNSON & JOHNSON et al                                            08/23/2017

https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                         25/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2
                                                 Document          for the District
                                                                        Filed       of New Jersey-Query
                                                                                 05/24/19        Page Associated
                                                                                                        28 of 627Cases

                  3:17-cv-06369-FLW-LHG STALLWORTH v. JOHNSON & JOHNSON et al                                         08/23/2017
                  3:17-cv-06370-FLW-LHG MENHAL v. JOHNSON & JOHNSON et al                                             08/23/2017
                  3:17-cv-06371-FLW-LHG WRAY v. JOHNSON & JOHNSON et al                                               08/23/2017
                  3:17-cv-06384-FLW-LHG MARTIN v. JOHNSON & JOHNSON et al                                             08/24/2017
                  3:17-cv-06388-FLW-LHG MIRROW et al v. JOHNSON & JOHNSON et al                                       08/24/2017
                  3:17-cv-06421-FLW-LHG Botchie v. Johnson & Johnson et al                                            08/25/2017
                  3:17-cv-06407-FLW-LHG SHARKEY et al v. JOHNSON & JOHNSON et al                                      08/25/2017
                  3:17-cv-06408-FLW-LHG PERSICO v. JOHNSON & JOHNSON et al                                            08/25/2017
                  3:17-cv-06410-FLW-LHG TURNER et al v. JOHNSON & JOHNSON et al                                       08/25/2017
                  3:17-cv-06414-FLW-LHG WOOLRIDGE v. JOHNSON & JOHNSON et al                                          08/25/2017
                  3:17-cv-06423-FLW-LHG BENECKE et al v. JOHNSON & JOHNSON et al                                      08/25/2017
                  3:17-cv-06431-FLW-LHG NEVAREZ v. JOHNSON & JOHNSON et al                                            08/25/2017
                  3:17-cv-06450-FLW-LHG MOAK et al v. JOHNSON & JOHNSON et al                                         08/28/2017
                  3:17-cv-06470-FLW-LHG PERRY v. JOHNSON & JOHNSON et al                                              08/28/2017
                  3:17-cv-06471-FLW-LHG NELSON v. JOHNSON & JOHNSON et al                                             08/28/2017
                  3:17-cv-06473-FLW-LHG ALSTON v. JOHNSON & JOHNSON et al                                             08/28/2017
                  3:17-cv-06491-FLW-LHG DERRENBACHER v. Johnson & Johnson et al                                       08/29/2017
                  3:17-cv-06492-FLW-LHG Horace E. Lumpkin v. Johnson and Johnson et al                                08/29/2017
                  3:17-cv-06494-FLW-LHG Becker v. Johnson & Johnson et al                                             08/29/2017
                  3:17-cv-06476-FLW-LHG KEATING v. JOHNSON & JOHNSON et al                                            08/29/2017
                  3:17-cv-06478-FLW-LHG JOHNSON SCOTT v. JOHNSON & JOHNSON et al 08/29/2017
                  3:17-cv-06484-FLW-LHG GAVIN v. JOHNSON & JOHNSON et al                                              08/29/2017
                  3:17-cv-06492-FLW-LHG Horace E. Lumpkin v. Johnson and Johnson et al                                08/29/2017
                  3:17-cv-06475-FLW-LHG NORRIS v. JOHNSON & JOHNSON et al                                             08/29/2017
                  3:17-cv-06479-FLW-LHG WELLS et al v. JOHNSON & JOHNSON, et al et al                                 08/29/2017
                  3:17-cv-06483-FLW-LHG SINGER v. JOHNSON & JOHNSON et al                                             08/29/2017
                  3:17-cv-06495-FLW-LHG JOYCE v. JOHNSON & JOHNSON et al                                              08/29/2017
                  3:17-cv-06494-FLW-LHG Becker v. Johnson & Johnson et al                                             08/29/2017
                  3:17-cv-06534-FLW-LHG WRIGHT et al v. JOHNSON & JOHNSON et al                                       08/30/2017
                  3:17-cv-06536-FLW-LHG REDONDO et al v. JOHNSON & JOHNSON et al                                      08/30/2017
                  3:17-cv-06543-FLW-LHG MOSS v. JOHNSON & JOHNSON et al                                               08/30/2017
                  3:17-cv-06545-FLW-LHG MARTINEZ et al v. JOHNSON & JOHNSON et al                                     08/30/2017
                  3:17-cv-06548-FLW-LHG FINN v. JOHNSON & JOHNSON et al                                               08/30/2017
                  3:17-cv-06553-FLW-LHG MASDON v. JOHNSON & JOHNSON et al                                             08/30/2017
                  3:17-cv-06556-FLW-LHG EMMONS v. JOHNSON & JOHNSON et al                                             08/30/2017
                  3:17-cv-06558-FLW-LHG TAYLOR v. JOHNSON & JOHNSON et al                                             08/31/2017
                  3:17-cv-06564-FLW-LHG Lancieri v. JOHNSON & JOHNSON et al                                           08/31/2017
                  3:17-cv-06566-FLW-LHG Hartley et al v. JOHNSON & JOHNSON et al                                      08/31/2017
                  3:17-cv-06568-FLW-LHG Locke v. JOHNSON & JOHNSON et al                                              08/31/2017
                  3:17-cv-06574-FLW-LHG PETTIGREW v. JOHNSON & JOHNSON et al                                          08/31/2017
                  3:17-cv-06575-FLW-LHG JASON v. JOHNSON & JOHNSON, INC. et al                                        08/31/2017
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                         26/625
5/15/2019                           CM/ECF LIVE - U.S.
                           Case 1:19-cv-01530          District Court2
                                                   Document          for the District
                                                                          Filed       of New Jersey-Query
                                                                                   05/24/19        Page Associated
                                                                                                          29 of 627Cases


                  3:17-cv-06576-FLW-LHG GILBERTSON v. JOHNSON & JOHNSON et al                                          08/31/2017
                  3:17-cv-06569-FLW-LHG SYKES v. IMERYS TALC AMERICA, INC. et al                                       08/31/2017
                  3:17-cv-06583-FLW-LHG JOHNSON, JR. v. JOHNSON & JOHNSON et al                                        08/31/2017
                  3:17-cv-06502-FLW-LHG PAYNE v. JOHNSON & JOHNSON et al              08/31/2017
                  3:17-cv-06504-FLW-LHG Baumgarten et al v. IMERYS TALC AMERICA, INC.
                                                                                      08/31/2017
                  ("IMERYS TALC") et al
                  3:17-cv-06508-FLW-LHG BEAVER v. JOHNSON & JOHNSON et al             08/31/2017
                  3:17-cv-06510-FLW-LHG SNYDER et al v. JOHNSON & JOHNSON, INC. et al 08/31/2017
                  3:17-cv-06512-FLW-LHG WALLBILLICH v. JOHNSON & JOHNSON et al                                         08/31/2017
                  3:17-cv-06520-FLW-LHG WILLIAMS v. JOHNSON & JOHNSON et al                                            08/31/2017
                  3:17-cv-06586-FLW-LHG DEAN v. JOHNSON & JOHNSON et al                                                08/31/2017
                  3:17-cv-06592-FLW-LHG STARKS v. JOHNSON & JOHNSON et al                                              08/31/2017
                  3:17-cv-06594-FLW-LHG PERKINS v. JOHNSON & JOHNSON et al                                             08/31/2017
                  3:17-cv-06525-FLW-LHG COLE v. JOHNSON & JOHNSON et al                                                08/31/2017
                  3:17-cv-06505-FLW-LHG SOFI v. JOHNSON & JOHNSON et al                                                08/31/2017
                  3:17-cv-06602-FLW-LHG BELCHER v. JOHNSON & JOHNSON et al                                             08/31/2017
                  3:17-cv-06503-FLW-LHG ROBERTS v. JOHNSON & JOHNSON et al                                             08/31/2017
                  3:17-cv-06499-FLW-LHG SILVER v. JOHNSON & JOHNSON et al                                              08/31/2017
                  3:17-cv-06604-FLW-LHG DAVIDSON v. JOHNSON & JOHNSON et al                                            09/01/2017
                  3:17-cv-06606-FLW-LHG DUROVEY v. JOHNSON & JOHNSON et al                                             09/01/2017
                  3:17-cv-06608-FLW-LHG Bostic v. JOHNSON & JOHNSON et al                                              09/01/2017
                  3:17-cv-06610-FLW-LHG Smith-Cowan et al v. JOHNSON & JOHNSON, INC.
                                                                                                                       09/01/2017
                  et al
                  3:17-cv-06616-FLW-LHG MCQUAIN v. JOHNSON & JOHNSON et al                                             09/01/2017
                  3:17-cv-06618-FLW-LHG Beardsley et al v. JOHNSON & JOHNSON, INC. et al 09/01/2017
                  3:17-cv-06605-FLW-LHG GREENBERG et al v. JOHNSON & JOHNSON et al 08/31/2017
                  3:17-cv-06609-FLW-LHG WALKER v JOHNSON & JOHNSON                                                     09/01/2017
                  3:17-cv-06632-FLW-LHG STRONG v. JOHNSON & JOHNSON et al                                              09/01/2017
                  3:17-cv-06611-FLW-LHG EDWARDS v. JOHNSON & JOHNSON et al                                             09/01/2017
                  3:17-cv-06640-FLW-LHG DIXON et al v. JOHNSON & JOHNSON et al                                         09/01/2017
                  3:17-cv-06644-FLW-LHG Person v. JOHNSON & JOHNSON et al                                              09/01/2017
                  3:17-cv-06613-FLW-LHG Weisberg et al v. JOHNSON & JOHNSON, INC. et al                                09/01/2017
                  3:17-cv-06615-FLW-LHG GRIFFEE v. JOHNSON & JOHNSON et al                                             08/31/2017
                  3:17-cv-06621-FLW-LHG RIVERA et al v. JOHNSON & JOHNSON, INC. et al                                  08/31/2017
                  3:17-cv-06643-FLW-LHG OSBORNE v. JOHNSON & JOHNSON et al                                             09/01/2017
                  3:17-cv-06649-FLW-LHG RIZZI v. JOHNSON & JOHNSON et al                                               09/01/2017
                  3:17-cv-06650-FLW-LHG ROSS-DUSKIN et al v. JOHNSON & JOHNSON et al 09/01/2017
                  3:17-cv-06656-FLW-LHG HAUG et al v. JOHNSON & JOHNSON, INC. et al  09/01/2017
                  3:17-cv-06651-FLW-LHG Anspach et al v. JOHNSON & JOHNSON, INC. et al                                 09/01/2017
                  3:17-cv-06666-FLW-LHG Smith et al v. JOHNSON & JOHNSON, INC. et al                                   09/01/2017

https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                          27/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2
                                                 Document          for the District
                                                                        Filed       of New Jersey-Query
                                                                                 05/24/19        Page Associated
                                                                                                        30 of 627Cases

                  3:17-cv-06657-FLW-LHG MAYS et al v. JOHNSON & JOHNSON et al                                         09/01/2017
                  3:17-cv-06654-FLW-LHG WEBSTER v. JOHNSON & JOHNSON et al                                            09/01/2017
                  3:17-cv-06658-FLW-LHG PRUNTY et al v. JOHNSON & JOHNSON, INC. et al 09/01/2017
                  3:17-cv-06673-FLW-LHG SOLTYS et al v. JOHNSON & JOHNSON, INC. et al 09/01/2017
                  3:17-cv-06678-FLW-LHG Elrod v. JOHNSON & JOHNSON, INC. et al                                        09/01/2017
                  3:17-cv-06662-FLW-LHG CUNNINGHAM v. JOHNSON & JOHNSON et al                                         09/01/2017
                  3:17-cv-06679-FLW-LHG Williams v. JOHNSON & JOHNSON, INC. et al                                     09/01/2017
                  3:17-cv-06663-FLW-LHG STRAIN v. JOHNSON & JOHNSON et al                                             09/01/2017
                  3:17-cv-06681-FLW-LHG Williamson v. JOHNSON & JOHNSON, INC. et al                                   09/01/2017
                  3:17-cv-06682-FLW-LHG DEBAUN v. JOHNSON & JOHNSON, INC. et al                                       09/01/2017
                  3:17-cv-06683-FLW-LHG ZITELLA et al v. JOHNSON & JOHNSON, INC. et al 09/01/2017
                  3:17-cv-06684-FLW-LHG Shields-Marley v. JOHNSON & JOHNSON, INC. et al 09/01/2017
                  3:17-cv-06685-FLW-LHG Moffitt et al v. JOHNSON & JOHNSON INC. et al                                 09/01/2017
                  3:17-cv-06686-FLW-LHG JORDAN v. JOHNSON & JOHNSON et al                                             09/01/2017
                  3:17-cv-06691-FLW-LHG WISNIOWICZ v. JOHNSON & JOHNSON, INC. et al 09/01/2017
                  3:17-cv-06687-FLW-LHG Ramirez v. JOHNSON & JOHNSON, INC. et al                                      09/01/2017
                  3:17-cv-06689-FLW-LHG Hill v. JOHNSON & JOHNSON, INC. et al                                         09/01/2017
                  3:17-cv-06688-FLW-LHG Koszalkowski et al v. JOHNSON & JOHNSON, INC.
                                                                                                                      09/01/2017
                  et al
                  3:17-cv-06692-FLW-LHG CIANCIO v. JOHNSON & JOHNSON, INC. et al                                      09/01/2017
                  3:17-cv-06690-FLW-LHG Cosio v. JOHNSON & JOHNSON, INC. et al                                        09/01/2017
                  3:17-cv-06746-FLW-LHG COUCH v. JOHNSON & JOHNSON, INC. et al                                        09/05/2017
                  3:17-cv-06747-FLW-LHG ELDRIDGE v. JOHNSON & JOHNSON INC. et al                                      09/05/2017
                  3:17-cv-06748-FLW-LHG HIRL-BELL et al v. JOHNSON & JOHNSON, INC. et
                                                                                                                      09/05/2017
                  al
                  3:17-cv-06749-FLW-LHG GRIFFIN v. JOHNSON & JOHNSON, INC. et al                                      09/05/2017
                  3:17-cv-06735-FLW-LHG HILL v. JOHNSON & JOHNSON INC. et al                                          09/05/2017
                  3:17-cv-06713-FLW-LHG TORRES v. JOHNSON & JOHNSON, INC. et al                                       09/01/2017
                  3:17-cv-06736-FLW-LHG GRISSOM et al v. JOHNSON & JOHNSON, INC. et al 09/05/2017
                  3:17-cv-06737-FLW-LHG BALLEW v. JOHNSON & JOHNSON INC. et al                                        09/05/2017
                  3:17-cv-06715-FLW-LHG HAMILTON v. JOHNSON & JOHNSON, INC. et al                                     09/01/2017
                  3:17-cv-06738-FLW-LHG KING et al v. JOHNSON & JOHNSON, INC. et al                                   09/05/2017
                  3:17-cv-06716-FLW-LHG CUSHMAN v. JOHNSON & JOHNSON, INC. et al                                      09/05/2017
                  3:17-cv-06750-FLW-LHG HOWELL v. JOHNSON & JOHNSON INC. et al                                        09/05/2017
                  3:17-cv-06717-FLW-LHG SELLERS v. JOHNSON & JOHNSON, INC. et al                                      09/05/2017
                  3:17-cv-06739-FLW-LHG LOPEZ v. JOHNSON & JOHNSON, INC. et al                                        09/05/2017
                  3:17-cv-06740-FLW-LHG FAIRCLOTH v. JOHNSON & JOHNSON et al                                          09/05/2017
                  3:17-cv-06725-FLW-LHG AUGSBURGER v. JOHNSON & JOHNSON, INC. et
                                                                                                                      09/05/2017
                  al
                  3:17-cv-06741-FLW-LHG SAUSMAN et al v. JOHNSON & JOHNSON, INC. et
                                                                                                                      09/05/2017
                  al
                  3:17-cv-06718-FLW-LHG AKRIDGE v. JOHNSON & JOHNSON, INC. et al                                      09/05/2017
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                         28/625
5/15/2019                           CM/ECF LIVE - U.S.
                           Case 1:19-cv-01530          District Court2
                                                   Document          for the District
                                                                          Filed       of New Jersey-Query
                                                                                   05/24/19        Page Associated
                                                                                                          31 of 627Cases


                  3:17-cv-06742-FLW-LHG DESOTELL et al v. JOHNSON & JOHNSON INC. et
                                                                                                                       09/05/2017
                  al
                  3:17-cv-06726-FLW-LHG SMITH v. JOHNSON & JOHNSON, INC. et al                                         09/05/2017
                  3:17-cv-06720-FLW-LHG JACKSON v. JOHNSON & JOHNSON, INC. et al                                       09/05/2017
                  3:17-cv-06743-FLW-LHG MCCALLA et al v. JOHNSON & JOHNSON, INC. et
                                                                                    09/05/2017
                  al
                  3:17-cv-06744-FLW-LHG BURNETT et al v. JOHNSON & JOHNSON INC. et al 09/05/2017
                  3:17-cv-06745-FLW-LHG KLIMAN v. JOHNSON & JOHNSON INC. et al        09/05/2017
                  3:17-cv-06699-FLW-LHG Clayton v. JOHNSON & JOHNSON, INC. et al                                       09/05/2017
                  3:17-cv-06727-FLW-LHG DENITHORNE et al v. JOHNSON & JOHNSON,
                                                                                                                       09/05/2017
                  INC. et al
                  3:17-cv-06721-FLW-LHG ANDERSON v. JOHNSON & JOHNSON INC. et al                                       09/05/2017
                  3:17-cv-06751-FLW-LHG LAWRENCE v. JOHNSON & JOHNSON, INC. et al                                      09/05/2017
                  3:17-cv-06728-FLW-LHG PORTER v. JOHNSON & JOHNSON INC. et al                                         09/05/2017
                  3:17-cv-06752-FLW-LHG ROBINSON v. JOHNSON & JOHNSON, INC. et al                                      09/05/2017
                  3:17-cv-06707-FLW-LHG HALE v. JOHNSON & JOHNSON, INC. et al                                          09/05/2017
                  3:17-cv-06753-FLW-LHG WILSON v. JOHNSON & JOHNSON, INC. et al                                        09/05/2017
                  3:17-cv-06708-FLW-LHG YOUNG v. JOHNSON & JOHNSON et al                                               09/05/2017
                  3:17-cv-06754-FLW-LHG HOMM v. JOHNSON & JOHNSON, INC. et al                                          09/05/2017
                  3:17-cv-06709-FLW-LHG SCOTT v. JOHNSON & JOHNSON et al                                               09/05/2017
                  3:17-cv-06729-FLW-LHG LEWIS v. JOHNSON & JOHNSON, INC. et al                                         09/05/2017
                  3:17-cv-06710-FLW-LHG KOCHER v. JOHNSON & JOHNSON, INC. et al                                        09/05/2017
                  3:17-cv-06730-FLW-LHG KRIEG v. JOHNSON & JOHNSON, INC. et al                                         09/05/2017
                  3:17-cv-06711-FLW-LHG WEST v. JOHNSON & JOHNSON et al                                                09/05/2017
                  3:17-cv-06712-FLW-LHG VARIAN-WILLIAMS v. JOHNSON & JOHNSON,
                                                                                                                       09/05/2017
                  INC. et al
                  3:17-cv-06722-FLW-LHG JOHANSEN v. JOHNSON & JOHNSON et al                                            09/05/2017
                  3:17-cv-06764-FLW-LHG MAJESKI v. JOHNSON & JOHNSON et al                                             09/05/2017
                  3:17-cv-06723-FLW-LHG DUFFY v. JOHNSON & JOHNSON INC. et al                                          09/05/2017
                  3:17-cv-06724-FLW-LHG GREEN-KNOX v. JOHNSON & JOHNSON, INC. et
                                                                                                                       09/05/2017
                  al
                  3:17-cv-06766-FLW-LHG PRINGLE v. JOHNSON & JOHNSON, INC. et al                                       09/05/2017
                  3:17-cv-06694-FLW-LHG RICHBURG v. JOHNSON & JOHNSON, INC. et al                                      09/05/2017
                  3:17-cv-06695-FLW-LHG WRIGHT v. JOHNSON & JOHNSON, INC. et al                                        09/05/2017
                  3:17-cv-06731-FLW-LHG FINERD v. JOHNSON & JOHNSON, INC. et al       09/05/2017
                  3:17-cv-06607-FLW-LHG WINGET et al v. JOHNSON & JOHNSON, INC. et al 09/05/2017
                  3:17-cv-06696-FLW-LHG OWEN et al v. JOHNSON & JOHNSON, INC. et al                                    09/05/2017
                  3:17-cv-06697-FLW-LHG JENNINGS v. JOHNSON & JOHNSON, INC. et al                                      09/05/2017
                  3:17-cv-06732-FLW-LHG NASON v. JOHNSON & JOHNSON, INC. et al    09/05/2017
                  3:17-cv-06802-FLW-LHG MCMURRAY v. JOHNSON & JOHNSON, INC. et al 09/06/2017
                  3:17-cv-06771-FLW-LHG BERNAL v. JOHNSON & JOHNSON, INC. et al                                        09/06/2017

https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                          29/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2
                                                 Document          for the District
                                                                        Filed       of New Jersey-Query
                                                                                 05/24/19        Page Associated
                                                                                                        32 of 627Cases

                  3:17-cv-06772-FLW-LHG WINDNAGLE v. JOHNSON & JOHNSON, INC. et al 09/06/2017
                  3:17-cv-06786-FLW-LHG MYERS v. JOHNSON & JOHNSON et al                                              09/06/2017
                  3:17-cv-06761-FLW-LHG DEAN v. JOHNSON & JOHNSON et al                                               09/06/2017
                  3:17-cv-06763-FLW-LHG DAFOE et al v. JOHNSON & JOHNSON et al                                        09/06/2017
                  3:17-cv-06765-FLW-LHG FRANK v. JOHNSON & JOHNSON, INC. et al                                        09/06/2017
                  3:17-cv-06769-FLW-LHG CHUDZIK v. JOHNSON & JOHNSON, INC. et al                                      09/06/2017
                  3:17-cv-06788-FLW-LHG KUDEK et al v. JOHNSON & JOHNSON et al                                        09/06/2017
                  3:17-cv-06801-FLW-LHG FUSSELL v. JOHNSON & JOHNSON, INC. et al                                      09/06/2017
                  3:17-cv-06803-FLW-LHG SEMBLER v. JOHNSON & JOHNSON, INC. et al                                      09/06/2017
                  3:17-cv-06804-FLW-LHG GOODE v. JOHNSON & JOHNSON, INC. et al                                        09/06/2017
                  3:17-cv-06791-FLW-LHG VANOVER v. JOHNSON & JOHNSON, INC. et al                                      09/06/2017
                  3:17-cv-06793-FLW-LHG MCMASTER v. JOHNSON & JOHNSON, INC. et al 09/06/2017
                  3:17-cv-06794-FLW-LHG EDGE v. JOHNSON & JOHNSON, INC. et al                                         09/06/2017
                  3:17-cv-06795-FLW-LHG LINSEY v. JOHNSON & JOHNSON, INC. et al                                       09/06/2017
                  3:17-cv-06796-FLW-LHG HARRIS v. JOHNSON & JOHNSON, INC. et al                                       09/06/2017
                  3:17-cv-06797-FLW-LHG BREWER-ELAM v. JOHNSON & JOHNSON, INC. et
                                                                                                                      09/06/2017
                  al
                  3:17-cv-06799-FLW-LHG MYERS v. JOHNSON & JOHNSON, INC. et al                                        09/06/2017
                  3:17-cv-06800-FLW-LHG SMITH v. JOHNSON & JOHNSON, INC. et al                                        09/06/2017
                  3:17-cv-06733-FLW-LHG BOLTON v. JOHNSON & JOHNSON INC. et al                                        09/06/2017
                  3:17-cv-06734-FLW-LHG TOLIVER v. JOHNSON & JOHNSON, INC. et al                                      09/06/2017
                  3:17-cv-06835-FLW-LHG PERKOLA v. JOHNSON & JOHNSON et al                                            09/07/2017
                  3:17-cv-06836-FLW-LHG ANNIS v. JOHNSON & JOHNSON et al                                              09/07/2017
                  3:17-cv-06839-FLW-LHG CLEAR v. JOHNSON & JOHNSON et al                                              09/07/2017
                  3:17-cv-06847-FLW-LHG SENEROTE v. Johnson & Johnson Consumer Inc. et al 09/07/2017
                  3:17-cv-06855-FLW-LHG HANAWAY v. JOHNSON & JOHNSON et al                                            09/07/2017
                  3:17-cv-06861-FLW-LHG ELLIS v. JOHNSON & JOHNSON et al                                              09/07/2017
                  3:17-cv-06862-FLW-LHG SYMES v. JOHNSON & JOHNSON, INC. et al                                        09/07/2017
                  3:17-cv-06867-FLW-LHG LOPEZ v. JOHNSON & JOHNSON et al                                              09/08/2017
                  3:17-cv-06869-FLW-LHG CLAYBORNE v. JOHNSON & JOHNSON et al                                          09/08/2017
                  3:17-cv-06878-FLW-LHG CRAWFORD v. JOHNSON & JOHNSON et al                                           09/08/2017
                  3:17-cv-06880-FLW-LHG OSWALT v. JOHNSON & JOHNSON et al                                             09/08/2017
                  3:17-cv-06882-FLW-LHG CHAMPAGNE et al v. JOHNSON & JOHNSON et al 09/08/2017
                  3:17-cv-06890-FLW-LHG SHELTON v. JOHNSON & JOHNSON et al                                            09/11/2017
                  3:17-cv-06893-FLW-LHG VAN VOORHIS et al v. JOHNSON & JOHNSON et al 09/11/2017
                  3:17-cv-06916-FLW-LHG SCOTT et al v. JOHNSON & JOHNSON et al                                        09/11/2017
                  3:17-cv-06917-FLW-LHG O'CONNOR v. JOHNSON & JOHNSON et al                                           09/11/2017
                  3:17-cv-06918-FLW-LHG BALL v. JOHNSON & JOHNSON et al                                               09/11/2017
                  3:17-cv-06919-FLW-LHG STUCHENKO-SPARKS v. JOHNSON & JOHNSON
                                                                                                                      09/11/2017
                  et al
                  3:17-cv-06920-FLW-LHG SMITH et al v. JOHNSON & JOHNSON et al                                        09/11/2017

https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                         30/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2
                                                 Document          for the District
                                                                        Filed       of New Jersey-Query
                                                                                 05/24/19        Page Associated
                                                                                                        33 of 627Cases

                  3:17-cv-07410-FLW-LHG BLACKMON v. JOHNSON & JOHNSON et al                                           09/25/2017
                  3:17-cv-06937-FLW-LHG KASTANAS v. JOHNSON & JOHNSON et al                                           09/12/2017
                  3:17-cv-06940-FLW-LHG DEES v. JOHNSON & JOHNSON et al                                               09/12/2017
                  3:17-cv-06942-FLW-LHG GRAY v. JOHNSON & JOHNSON et al                                               09/12/2017
                  3:17-cv-06965-FLW-LHG AUSTIN v. JOHNSON & JOHNSON, INC. et al                                       09/12/2017
                  3:17-cv-06966-FLW-LHG EPPERSON v. JOHNSON & JOHNSON, INC. et al                                     09/12/2017
                  3:17-cv-06968-FLW-LHG OAKES v. JOHNSON & JOHNSON et al                                              09/12/2017
                  3:17-cv-06972-FLW-LHG BARLOW et al v. JOHNSON & JOHNSON, INC. et al 09/12/2017
                  3:17-cv-06974-FLW-LHG LOBIANCO et al v. JOHNSON & JOHNSON, INC. et
                                                                                                                      09/12/2017
                  al
                  3:16-cv-08816-FLW-LHG SNYDER v. JOHNSON & JOHNSON et al                                             09/12/2017
                  3:17-cv-06944-FLW-LHG FRANK v. JOHNSON & JOHNSON et al                                              09/12/2017
                  3:17-cv-06950-FLW-LHG ANDERSON v. JOHNSON & JOHNSON et al                                           09/12/2017
                  3:17-cv-06983-FLW-LHG CAMPBELL et al v. JOHNSON & JOHNSON, INC. et
                                                                                                                      09/12/2017
                  al
                  3:17-cv-06984-FLW-LHG SMITH v. JOHNSON & JOHNSON et al                                              09/12/2017
                  3:17-cv-06975-FLW-LHG VASQUEZ v. JOHNSON & JOHNSON, INC. et al                                      09/12/2017
                  3:17-cv-06976-FLW-LHG LEITNER v. JOHNSON & JOHNSON, INC. et al                                      09/12/2017
                  3:17-cv-06985-FLW-LHG CARNEY v. JOHNSON & JOHNSON, INC. et al                                       09/12/2017
                  3:17-cv-06978-FLW-LHG ENGLE et al v. JOHNSON & JOHNSON, INC. et al                                  09/12/2017
                  3:17-cv-06986-FLW-LHG WARSHAWSKY et al v. JOHNSON & JOHNSON,
                                                                                                                      09/12/2017
                  INC. et al
                  3:17-cv-06987-FLW-LHG RABURN et al v. JOHNSON & JOHNSON, INC. et al 09/12/2017
                  3:17-cv-06982-FLW-LHG LAWRENCE v. JOHNSON & JOHNSON et al                                           09/12/2017
                  3:17-cv-06988-FLW-LHG HUDSON v. JOHNSON & JOHNSON, INC. et al                                       09/13/2017
                  3:17-cv-06990-FLW-LHG HUGHES et al v. JOHNSON & JOHNSON, INC. et al 09/13/2017
                  3:17-cv-06991-FLW-LHG LEON et al v. JOHNSON & JOHNSON, INC. et al                                   09/13/2017
                  3:17-cv-06992-FLW-LHG TURNER v. JOHNSON & JOHNSON et al                                             09/13/2017
                  3:17-cv-07000-FLW-LHG HAYDEN v. JOHNSON & JOHNSON, INC. et al                                       09/13/2017
                  3:17-cv-06993-FLW-LHG REYNOLDS v. JOHNSON & JOHNSON, INC. et al 09/13/2017
                  3:17-cv-07001-FLW-LHG BUNTING v. JOHNSON & JOHNSON, INC. et al                                      09/13/2017
                  3:17-cv-07004-FLW-LHG ROGERS v. JOHNSON & JOHNSON et al                                             09/13/2017
                  3:17-cv-06995-FLW-LHG MCEUEN v. JOHNSON & JOHNSON et al                                             09/13/2017
                  3:17-cv-06996-FLW-LHG BOZEMAN et al v. JOHNSON & JOHNSON, INC. et
                                                                                                                      09/13/2017
                  al
                  3:17-cv-06997-FLW-LHG PETERSON v. JOHNSON & JOHNSON, INC. et al                                     09/13/2017
                  3:17-cv-06999-FLW-LHG KILE et al v. JOHNSON & JOHNSON CONSUMER,
                                                                                                                      09/13/2017
                  INC. et al
                  3:17-cv-07010-FLW-LHG PASTERNACK v. JOHNSON & JOHNSON, INC. et
                                                                                                                      09/13/2017
                  al
                  3:17-cv-07020-FLW-LHG SILVER v. JOHNSON & JOHNSON et al                                             09/13/2017
                  3:17-cv-07014-FLW-LHG DERRICK v. JOHNSON & JOHNSON, INC. et al                                      09/13/2017

https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                         31/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2
                                                 Document          for the District
                                                                        Filed       of New Jersey-Query
                                                                                 05/24/19        Page Associated
                                                                                                        34 of 627Cases

                  3:17-cv-07016-FLW-LHG APELIAN v. JOHNSON & JOHNSON et al                                            09/13/2017
                  3:17-cv-07021-FLW-LHG SMITH v. JOHNSON & JOHNSON et al                                              09/13/2017
                  3:17-cv-07023-FLW-LHG MOORE et al v. JOHNSON & JOHNSON et al                                        09/13/2017
                  3:17-cv-07032-FLW-LHG SIEJA et al v. JOHNSON & JOHNSON et al                                        09/13/2017
                  3:17-cv-07033-FLW-LHG SUCHOMEL v. JOHNSON & JOHNSON, INC. et al 09/13/2017
                  3:17-cv-07042-FLW-LHG CORLEY v. JOHNSON & JOHNSON, INC. et al                                       09/13/2017
                  3:17-cv-07043-FLW-LHG BERNSTEIN v. JOHNSON & JOHNSON, INC. et al 09/13/2017
                  3:17-cv-07047-FLW-LHG SAWYER-DEAQUINO v. JOHNSON & JOHNSON,
                                                                                                                      09/13/2017
                  INC. et al
                  3:17-cv-07048-FLW-LHG EDWARDS et al v. JOHNSON & JOHNSON et al                                      09/13/2017
                  3:17-cv-07051-FLW-LHG PALMER v. JOHNSON & JOHNSON, INC. et al                                       09/13/2017
                  3:17-cv-07054-FLW-LHG DIAL v. JOHNSON & JOHNSON et al                                               09/13/2017
                  3:17-cv-07055-FLW-LHG CARNES v. JOHNSON & JOHNSON et al                                             09/13/2017
                  3:17-cv-07056-FLW-LHG WILLIAMS v. JOHNSON & JOHNSON et al                                           09/13/2017
                  3:17-cv-07060-FLW-LHG WINHELD v. JOHNSON & JOHNSON et al                                            09/14/2017
                  3:17-cv-07061-FLW-LHG LYTLE v. JOHNSON & JOHNSON et al                                              09/14/2017
                  3:17-cv-07065-FLW-LHG HAYS v. JOHNSON & JOHNSON et al                                               09/14/2017
                  3:17-cv-07066-FLW-LHG VINSON v. JOHNSON & JOHNSON et al                                             09/14/2017
                  3:17-cv-07076-FLW-LHG BANKS v. JOHNSON & JOHNSON et al                                              09/14/2017
                  3:17-cv-07078-FLW-LHG LAMA v. JOHNSON & JOHNSON et al                                               09/14/2017
                  3:17-cv-07080-FLW-LHG SOJKA v. JOHNSON & JOHNSON et al                                              09/14/2017
                  3:17-cv-07067-FLW-LHG HELVESTON v. JOHNSON & JOHNSON et al                                          09/14/2017
                  3:17-cv-07068-FLW-LHG BOYNE v. JOHNSON & JOHNSON et al                                              09/14/2017
                  3:17-cv-07072-FLW-LHG ROLFE v. JOHNSON & JOHNSON et al                                              09/14/2017
                  3:17-cv-07075-FLW-LHG FISHBEIN v. JOHNSON & JOHNSON et al                                           09/14/2017
                  3:17-cv-07083-FLW-LHG FONDREN v. JOHNSON & JOHNSON et al                                            09/14/2017
                  3:17-cv-07089-FLW-LHG VALIAN et al v. JOHNSON & JOHNSON, INC. et al 09/14/2017
                  3:17-cv-07093-FLW-LHG DAVIS v. JOHNSON & JOHNSON et al                                              09/14/2017
                  3:17-cv-07094-FLW-LHG TODD v. JOHNSON & JOHNSON et al                                               09/14/2017
                  3:17-cv-07099-FLW-LHG HALL v. JOHNSON & JOHNSON et al                                               09/15/2017
                  3:17-cv-07100-FLW-LHG LOGAN v. JOHNSON & JOHNSON et al                                              09/15/2017
                  3:17-cv-07112-FLW-LHG GUSTAFSON v. JOHNSON & JOHNSON, INC. et al 09/15/2017
                  3:17-cv-07116-FLW-LHG STEWART v. JOHNSON & JOHNSON et al                                            09/15/2017
                  3:17-cv-07117-FLW-LHG OWENS v. JOHNSON & JOHNSON, INC. et al                                        09/15/2017
                  3:17-cv-07118-FLW-LHG RILEY v. JOHNSON & JOHNSON, INC. et al                                        09/15/2017
                  3:17-cv-07119-FLW-LHG SEALY v. JOHNSON & JOHNSON, INC. et al                                        09/15/2017
                  3:17-cv-07120-FLW-LHG DICARLO-WAKELEY v. JOHNSON & JOHNSON,
                                                                                                                      09/15/2017
                  INC. et al
                  3:17-cv-12672-FLW-LHG JAMES v. JOHNSON & JOHNSON et al                                              12/06/2017
                  3:17-cv-07137-FLW-LHG SKINNER et al v. JOHNSON & JOHNSON et al                                      09/15/2017
                  3:17-cv-07146-FLW-LHG HERBICK v. JOHNSON AND JOHNSON                                                09/15/2017

https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                         32/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2
                                                 Document          for the District
                                                                        Filed       of New Jersey-Query
                                                                                 05/24/19        Page Associated
                                                                                                        35 of 627Cases

                  COMPANY et al
                  3:17-cv-07154-FLW-LHG WHITLEY v. JOHNSON & JOHNSON et al                                            09/18/2017
                  3:17-cv-07161-FLW-LHG COULSTON v. JOHNSON & JOHNSON, INC. et al 09/18/2017
                  3:17-cv-07164-FLW-LHG STEPHENS v. JOHNSON & JOHNSON et al                                           09/18/2017
                  3:17-cv-07165-FLW-LHG GARZA v. JOHNSON & JOHNSON et al                                              09/18/2017
                  3:17-cv-07190-FLW-LHG FUNG v. JOHNSON & JOHNSON et al                                               09/19/2017
                  3:17-cv-07195-FLW-LHG LEHMAN v. JOHNSON & JOHNSON et al                                             09/19/2017
                  3:17-cv-07215-FLW-LHG JENKINS v. Johnson & Johnson et al                                            09/19/2017
                  3:17-cv-07205-FLW-LHG MCCONAHIE-GEORGE v. JOHNSON & JOHNSON
                                                                                                                      09/19/2017
                  et al
                  3:17-cv-07211-FLW-LHG TAPLEY v. JOHNSON & JOHNSON, INC. et al                                       09/19/2017
                  3:17-cv-07199-FLW-LHG INIGUEZ v. JOHNSON & JOHNSON et al                                            09/19/2017
                  3:17-cv-07442-FLW-LHG GIANCURSIO v. JOHNSON & JOHNSON et al                                         09/25/2017
                  3:17-cv-07228-FLW-LHG BAGLEY v. JOHNSON & JOHNSON et al                                             09/19/2017
                  3:17-cv-07231-FLW-LHG PACILLI v. JOHNSON & JOHNSON et al                                            09/19/2017
                  3:17-cv-07235-FLW-LHG FLORES v. JOHNSON & JOHNSON et al                                             09/19/2017
                  3:17-cv-07237-FLW-LHG SCHULZ v. JOHNSON & JOHNSON et al                                             09/19/2017
                  3:17-cv-07240-FLW-LHG COMBS v. JOHNSON & JOHNSON et al                                              09/19/2017
                  3:17-cv-07249-FLW-LHG ARREDONDO v. JOHNSON & JOHNSON et al                                          09/20/2017
                  3:17-cv-07251-FLW-LHG HIGGINS v. JOHNSON & JOHNSON et al                                            09/20/2017
                  3:17-cv-07253-FLW-LHG LANGLEY v. JOHNSON & JOHNSON et al                                            09/20/2017
                  3:17-cv-07254-FLW-LHG KEENE v. JOHNSON & JOHNSON et al                                              09/20/2017
                  3:17-cv-07255-FLW-LHG FLEMING et al v. JOHNSON & JOHNSON et al                                      09/20/2017
                  3:17-cv-07260-FLW-LHG GUIDRY v. JOHNSON & JOHNSON et al                                             09/20/2017
                  3:17-cv-07261-FLW-LHG DIPALERMO v. JOHNSON & JOHNSON et al                                          09/20/2017
                  3:17-cv-07268-FLW-LHG JARRETT v. JOHNSON & JOHNSON, INC. et al                                      09/20/2017
                  3:17-cv-07271-FLW-LHG HOLLIDAY v. JOHNSON & JOHNSON et al                                           09/20/2017
                  3:17-cv-07274-FLW-LHG MARTIN v. JOHNSON & JOHNSON, INC. et al                                       09/20/2017
                  3:17-cv-07281-FLW-LHG BARTON v. JOHNSON & JOHNSON et al                                             09/20/2017
                  3:17-cv-07282-FLW-LHG WATTS v. JOHNSON & JOHNSON et al                                              09/20/2017
                  3:17-cv-07283-FLW-LHG MCDEAVITT v. JOHNSON & JOHNSON et al                                          09/20/2017
                  3:17-cv-07285-FLW-LHG DAVIS v. JOHNSON & JOHNSON, INC. et al                                        09/20/2017
                  3:17-cv-07287-FLW-LHG STEWART v. JOHNSON & JOHNSON et al                                            09/20/2017
                  3:17-cv-07296-FLW-LHG HOLSTROM v. JOHNSON & JOHNSON et al                                           09/21/2017
                  3:17-cv-07318-FLW-LHG BORCHARDT v. JOHNSON & JOHNSON et al                                          09/21/2017
                  3:17-cv-07321-FLW-LHG FRANK v. JOHNSON & JOHNSON et al                                              09/21/2017
                  3:17-cv-07325-FLW-LHG LANDEROS v. JOHNSON & JOHNSON et al                                           09/21/2017
                  3:17-cv-07326-FLW-LHG WHATLEY v. JOHNSON & JOHNSON et al                                            09/21/2017
                  3:17-cv-07327-FLW-LHG BETHDA v. JOHNSON & JOHNSON et al                                             09/21/2017
                  3:17-cv-07334-FLW-LHG WAMSLEY v. JOHNSON & JOHNSON et al                                            09/21/2017
                  3:17-cv-07335-FLW-LHG SMITH v. JOHNSON & JOHNSON et al                                              09/22/2017
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                         33/625
5/15/2019                           CM/ECF LIVE - U.S.
                           Case 1:19-cv-01530          District Court2
                                                   Document          for the District
                                                                          Filed       of New Jersey-Query
                                                                                   05/24/19        Page Associated
                                                                                                          36 of 627Cases


                  3:17-cv-07292-FLW-LHG FAZIO v. JOHNSON & JOHNSON et al                                               09/22/2017
                  3:17-cv-07339-FLW-LHG ALLEN et al v. JOHNSON & JOHNSON et al                                         09/22/2017
                  3:17-cv-07170-FLW-LHG GONZALEZ v. JOHNSON & JOHNSON et al                                            09/22/2017
                  3:17-cv-07175-FLW-LHG GOMEZ et al v. JOHNSON & JOHNSON et al                                         09/22/2017
                  3:17-cv-07179-FLW-LHG SCOVENS v. JOHNSON & JOHNSON et al                                             09/22/2017
                  3:17-cv-07186-FLW-LHG GRAHAM v. JOHNSON & JOHNSON et al                                              09/22/2017
                  3:17-cv-07188-FLW-LHG BENSON et al v. JOHNSON & JOHNSON et al                                        09/22/2017
                  3:17-cv-07288-FLW-LHG EDWARDS v. JOHNSON & JOHNSON et al                                             09/22/2017
                  3:17-cv-07357-FLW-LHG BASSETT v. JOHNSON & JOHNSON et al                                             09/22/2017
                  3:17-cv-07359-FLW-LHG CUMMINGS v. JOHNSON & JOHNSON et al                                            09/22/2017
                  3:17-cv-07362-FLW-LHG ASHLOCK v. JOHNSON & JOHNSON et al                                             09/22/2017
                  3:17-cv-07365-FLW-LHG CARLSON v. JOHNSON & JOHNSON et al                                             09/22/2017
                  3:17-cv-07366-FLW-LHG CREAMER-ZINTEL v. JOHNSON & JOHNSON et al 09/22/2017
                  3:17-cv-07367-FLW-LHG DOS REIS et al v. JOHNSON & JOHNSON et al 09/22/2017
                  3:17-cv-07369-FLW-LHG DUBE et al v. JOHNSON & JOHNSON et al                                          09/22/2017
                  3:17-cv-07370-FLW-LHG KEYS-CHAVIS v. JOHNSON & JOHNSON et al                                         09/22/2017
                  3:17-cv-07372-FLW-LHG EURIBE v. JOHNSON & JOHNSON et al                                              09/22/2017
                  3:17-cv-07373-FLW-LHG GAITANOS v. JOHNSON & JOHNSON et al                                            09/22/2017
                  3:17-cv-07375-FLW-LHG GORDON v. JOHNSON & JOHNSON et al                                              09/22/2017
                  3:17-cv-07412-FLW-LHG COOK v. JOHNSON & JOHNSON et al                                                09/25/2017
                  3:17-cv-07413-FLW-LHG O'KELLEY et al v. JOHNSON & JOHNSON et al                                      09/25/2017
                  3:17-cv-07414-FLW-LHG PINA et al v. JOHNSON & JOHNSON et al                                          09/25/2017
                  3:17-cv-07415-FLW-LHG CRUZ v. JOHNSON & JOHNSON et al                                                09/25/2017
                  3:17-cv-07416-FLW-LHG RAINDORF v. JOHNSON & JOHNSON et al                                            09/25/2017
                  3:17-cv-07419-FLW-LHG MUTTA v. JOHNSON & JOHNSON et al                                               09/25/2017
                  3:17-cv-07403-FLW-LHG GRIFFIN et al v. JOHNSON & JOHNSON et al                                       09/25/2017
                  3:17-cv-07404-FLW-LHG HOINES-MEAD v. JOHNSON & JOHNSON et al                                         09/25/2017
                  3:17-cv-07405-FLW-LHG HOYT v. JOHNSON & JOHNSON et al                                                09/25/2017
                  3:17-cv-07406-FLW-LHG MARTIN v. JOHNSON & JOHNSON et al                                              09/25/2017
                  3:17-cv-07421-FLW-LHG RUPP et al v. JOHNSON & JOHNSON et al                                          09/25/2017
                  3:17-cv-07423-FLW-LHG MAZUREK et al v. JOHNSON & JOHNSON et al                                       09/25/2017
                  3:17-cv-07424-FLW-LHG SIMMONS v. JOHNSON & JOHNSON et al                                             09/25/2017
                  3:17-cv-07426-FLW-LHG ALFORD v. JOHNSON & JOHNSON et al                                              09/25/2017
                  3:17-cv-07427-FLW-LHG MARINO v. JOHNSON & JOHNSON et al                                              09/25/2017
                  3:17-cv-07429-FLW-LHG DELLEVAS v. JOHNSON & JOHNSON et al                                            09/25/2017
                  3:17-cv-07440-FLW-LHG BURLEIGH v. JOHNSON & JOHNSON
                                                                                                                       09/25/2017
                  CONSUMER INC. et al
                  3:17-cv-07443-FLW-LHG JONES v. JOHNSON & JOHNSON et al                                               09/25/2017
                  3:17-cv-07430-FLW-LHG HINDS v. JOHNSON & JOHNSON et al                                               09/25/2017
                  3:17-cv-07445-FLW-LHG HALL v. JOHNSON & JOHNSON CONSUMER,                                            09/25/2017

https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                          34/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2
                                                 Document          for the District
                                                                        Filed       of New Jersey-Query
                                                                                 05/24/19        Page Associated
                                                                                                        37 of 627Cases

                  INC. et al
                  3:17-cv-07446-FLW-LHG RAY v. JOHNSON & JOHNSON et al                                                09/25/2017
                  3:17-cv-07431-FLW-LHG LYLES et al v. JOHNSON & JOHNSON et al                                        09/25/2017
                  3:17-cv-07436-FLW-LHG SPANN v. JOHNSON & JOHNSON et al                                              09/26/2017
                  3:17-cv-07459-FLW-LHG MCGREGOR v. JOHNSON & JOHNSON et al                                           09/26/2017
                  3:17-cv-07460-FLW-LHG LOFTON v. JOHNSON & JOHNSON CONSUMER,
                                                                                                                      09/26/2017
                  INC. et al
                  3:17-cv-07462-FLW-LHG SCHMALZ v. JOHNSON & JOHNSON et al                                            09/26/2017
                  3:17-cv-07439-FLW-LHG WRIGHT et al v. JOHNSON & JOHNSON et al                                       09/26/2017
                  3:17-cv-07444-FLW-LHG CARSON v. JOHNSON & JOHNSON et al                                             09/26/2017
                  3:17-cv-07455-FLW-LHG RICE v. JOHNSON & JOHNSON et al                                               09/26/2017
                  3:17-cv-07461-FLW-LHG SNEAD et al v. JOHNSON & JOHNSON et al                                        09/26/2017
                  3:17-cv-07456-FLW-LHG ROE v. JOHNSON & JOHNSON et al                                                09/26/2017
                  3:17-cv-07457-FLW-LHG SALTERS v. JOHNSON & JOHNSON et al                                            09/26/2017
                  3:17-cv-07463-FLW-LHG STRUKEL v. JOHNSON & JOHNSON et al                                            09/26/2017
                  3:17-cv-07458-FLW-LHG SEEKINS v. JOHNSON & JOHNSON et al                                            09/26/2017
                  3:17-cv-07464-FLW-LHG UPTON v. JOHNSON & JOHNSON et al                                              09/26/2017
                  3:17-cv-07465-FLW-LHG WILLIAMS et al v. JOHNSON & JOHNSON et al                                     09/26/2017
                  3:17-cv-07467-FLW-LHG WILLIAMSON v. JOHNSON & JOHNSON et al                                         09/26/2017
                  3:17-cv-07468-FLW-LHG WYLLIE v. JOHNSON & JOHNSON et al                                             09/26/2017
                  3:17-cv-07481-FLW-LHG HINES v. JOHNSON & JOHNSON et al                                              09/26/2017
                  3:17-cv-07493-FLW-LHG JACKSON v. JOHNSON & JOHNSON et al                                            09/27/2017
                  3:17-cv-07510-FLW-LHG HARRIS v. JOHNSON & JOHNSON et al                                             09/27/2017
                  3:17-cv-07513-FLW-LHG CHANEY v. JOHNSON & JOHNSON et al                                             09/27/2017
                  3:17-cv-07519-FLW-LHG HOLLOWAY v. JOHNSON & JOHNSON et al                                           09/28/2017
                  3:17-cv-07527-FLW-LHG CLUTS v. JOHNSON & JOHNSON et al                                              09/28/2017
                  3:17-cv-07522-FLW-LHG KACZMAREK v. JOHNSON & JOHNSON et al                                          09/28/2017
                  3:17-cv-07530-FLW-LHG REED v. JOHNSON & JOHNSON et al                                               09/28/2017
                  3:17-cv-07533-FLW-LHG DE CORO DE LOZA v. JOHNSON & JOHNSON et al 09/28/2017
                  3:17-cv-07557-FLW-LHG BOEHM et al v. JOHNSON & JOHNSON et al                                        09/28/2017
                  3:17-cv-07558-FLW-LHG COKER v. JOHNSON & JOHNSON et al                                              09/28/2017
                  3:17-cv-07544-FLW-LHG JONES et al v. JOHNSON & JOHNSON et al                                        09/28/2017
                  3:17-cv-07547-FLW-LHG RULAND v. JOHNSON & JOHNSON et al                                             09/28/2017
                  3:17-cv-07560-FLW-LHG DIONESOTES v. JOHNSON & JOHNSON et al                                         09/28/2017
                  3:17-cv-07548-FLW-LHG CARTER v. IMERYS TALC AMERICA, INC., et al                                    09/28/2017
                  3:17-cv-07562-FLW-LHG LAWSON et al v. JOHNSON & JOHNSON et al                                       09/28/2017
                  3:17-cv-07555-FLW-LHG BORNY v. IMERYS TALC AMERICA INC., et al                                      09/28/2017
                  3:17-cv-07563-FLW-LHG NILAN v. JOHNSON & JOHNSON et al                                              09/28/2017
                  3:17-cv-07564-FLW-LHG RUSSELL v. JOHNSON & JOHNSON et al                                            09/28/2017
                  3:17-cv-07565-FLW-LHG SEALE et al v. JOHNSON & JOHNSON et al                                        09/28/2017
                  3:17-cv-07566-FLW-LHG SULLIVAN et al v. JOHNSON & JOHNSON et al                                     09/28/2017
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                         35/625
5/15/2019                           CM/ECF LIVE - U.S.
                           Case 1:19-cv-01530          District Court2
                                                   Document          for the District
                                                                          Filed       of New Jersey-Query
                                                                                   05/24/19        Page Associated
                                                                                                          38 of 627Cases


                  3:17-cv-07567-FLW-LHG WILLIAMS v. JOHNSON & JOHNSON et al                                            09/28/2017
                  3:17-cv-07568-FLW-LHG CAHN et al v. JOHNSON & JOHNSON et al                                          09/28/2017
                  3:17-cv-07596-FLW-LHG PETERSON et al v. JOHNSON & JOHNSON et al                                      09/28/2017
                  3:17-cv-07571-FLW-LHG SKONORD v. JOHNSON & JOHNSON et al                                             09/28/2017
                  3:17-cv-07587-FLW-LHG DIMARINO v. JOHNSON & JOHNSON et al                                            09/28/2017
                  3:17-cv-07575-FLW-LHG RIEDMUELLER v. JOHNSON & JOHNSON et al                                         09/28/2017
                  3:17-cv-07576-FLW-LHG STANEK v. JOHNSON & JOHNSON et al                                              09/28/2017
                  3:17-cv-07589-FLW-LHG MUNGER v. JOHNSON & JOHNSON et al                                              09/28/2017
                  3:17-cv-07578-FLW-LHG BRUBAKER et al v. JOHNSON & JOHNSON et al                                      09/28/2017
                  3:17-cv-07579-FLW-LHG SLAMES v. JOHNSON & JOHNSON et al                                              09/28/2017
                  3:17-cv-07581-FLW-LHG CHESTNUT v. JOHNSON & JOHNSON et al                                            09/28/2017
                  3:17-cv-07582-FLW-LHG ROLLER et al v. JOHNSON & JOHNSON et al                                        09/28/2017
                  3:17-cv-07584-FLW-LHG RUIZ et al v. JOHNSON & JOHNSON et al                                          09/28/2017
                  3:17-cv-07645-FLW-LHG Yarden et al v. Johnson & Johnson et al                                        09/29/2017
                  3:17-cv-07594-FLW-LHG REYNOLDS v. JOHNSON & JOHNSON et al                                            09/29/2017
                  3:17-cv-07619-FLW-LHG CABRAL et al v. JOHNSON & JOHNSON et al                                        09/29/2017
                  3:17-cv-07622-FLW-LHG CHANDLER v. JOHNSON & JOHNSON et al                                            09/29/2017
                  3:17-cv-07626-FLW-LHG TARR v. JOHNSON & JOHNSON et al                                                09/29/2017
                  3:17-cv-07645-FLW-LHG Yarden et al v. Johnson & Johnson et al                                        09/29/2017
                  3:17-cv-07631-FLW-LHG MEADE v. JOHNSON & JOHNSON et al                                               09/29/2017
                  3:17-cv-07635-FLW-LHG SOULIOS v. JOHNSON & JOHNSON et al                                             09/29/2017
                  3:17-cv-07641-FLW-LHG RODRIQUEZ v. JOHNSON & JOHNSON et al                                           09/29/2017
                  3:17-cv-07644-FLW-LHG ADDISON v. JOHNSON & JOHNSON et al                                             09/29/2017
                  3:17-cv-07646-FLW-LHG FANFA v. JOHNSON & JOHNSON et al                                               09/29/2017
                  3:17-cv-07650-FLW-LHG KIRKPATRICK v. JOHNSON & JOHNSON et al                                         09/29/2017
                  3:17-cv-07653-FLW-LHG BEDROSIAN v. JOHNSON & JOHNSON et al                                           09/29/2017
                  3:17-cv-07654-FLW-LHG SMITH v. JOHNSON & JOHNSON et al                                               09/29/2017
                  3:17-cv-07702-FLW-LHG HEFFERNAN v. JOHNSON & JOHNSON et al                                           10/02/2017
                  3:17-cv-07664-FLW-LHG CLARK et al v. JOHNSON & JOHNSON et al                                         09/29/2017
                  3:17-cv-07673-FLW-LHG EWING v. JOHNSON & JOHNSON et al                                               09/29/2017
                  3:17-cv-07674-FLW-LHG BROCCOLI v. JOHNSON AND JOHNSON et al                                          09/29/2017
                  3:17-cv-07676-FLW-LHG KURSCH v. JOHNSON & JOHNSON et al                                              09/29/2017
                  3:17-cv-07679-FLW-LHG ALLISON v. JOHNSON AND JOHNSON et al                                           09/29/2017
                  3:17-cv-07665-FLW-LHG CAMPBELL v. JOHNSON & JOHNSON et al                                            10/02/2017
                  3:17-cv-07666-FLW-LHG PARKER v. JOHNSON & JOHNSON et al                                              10/02/2017
                  3:17-cv-07667-FLW-LHG SWIFT v. JOHNSON & JOHNSON et al                                               10/02/2017
                  3:17-cv-07669-FLW-LHG HAGSTROM v. JOHNSON & JOHNSON et al                                            10/02/2017
                  3:17-cv-07671-FLW-LHG FOSTER v. JOHNSON & JOHNSON et al                                              10/02/2017
                  3:17-cv-07713-FLW-LHG Corralejo v. Johnson & Johnson et al                                           10/02/2017
                  3:17-cv-07715-FLW-LHG Antwanza Wooden v. Johnson and Johnson et al                                   10/02/2017
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                          36/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2
                                                 Document          for the District
                                                                        Filed       of New Jersey-Query
                                                                                 05/24/19        Page Associated
                                                                                                        39 of 627Cases

                  3:17-cv-07681-FLW-LHG WEBB v. JOHNSON & JOHNSON, INC. et al                                         10/02/2017
                  3:17-cv-07685-FLW-LHG EURE v. JOHNSON & JOHNSON et al                                               10/02/2017
                  3:17-cv-07699-FLW-LHG STANULA v. JOHNSON & JOHNSON, INC. et al                                      10/02/2017
                  3:17-cv-07680-FLW-LHG ERIKSEN v. JOHNSON & JOHNSON INC. et al                                       10/02/2017
                  3:17-cv-07692-FLW-LHG MICHAELIS v. JOHNSON & JOHNSON, INC. et al 10/02/2017
                  3:17-cv-07703-FLW-LHG NELSON v. JOHNSON & JOHNSON et al                                             10/02/2017
                  3:17-cv-07705-FLW-LHG PIMENTEL v. JOHNSON & JOHNSON et al                                           10/02/2017
                  3:17-cv-07694-FLW-LHG MILLER v. JOHNSON & JOHNSON, INC. et al                                       10/02/2017
                  3:17-cv-07706-FLW-LHG MCLAUGHLIN v. JOHNSON & JOHNSON et al                                         10/02/2017
                  3:17-cv-07719-FLW-LHG EVANS et al v. JOHNSON & JOHNSON et al                                        10/02/2017
                  3:17-cv-07721-FLW-LHG GOODWIN et al v. JOHNSON & JOHNSON et al                                      10/02/2017
                  3:17-cv-07722-FLW-LHG HAAS v. JOHNSON & JOHNSON et al                                               10/02/2017
                  3:17-cv-07736-FLW-LHG RICHARDSON v. JOHNSON & JOHNSON et al                                         10/02/2017
                  3:17-cv-07723-FLW-LHG DAZEY et al v. JOHNSON & JOHNSON et al                                        10/02/2017
                  3:17-cv-07724-FLW-LHG DUARTE v. JOHNSON & JOHNSON et al                                             10/03/2017
                  3:17-cv-07725-FLW-LHG MINTZER et al v. JOHNSON & JOHNSON et al                                      10/03/2017
                  3:17-cv-07758-FLW-LHG WEBER v. JOHNSON & JOHNSON et al                                              10/03/2017
                  3:17-cv-07760-FLW-LHG BOZIC v. JOHNSON & JOHNSON et al                                              10/03/2017
                  3:17-cv-07728-FLW-LHG PUCILOSKI v. JOHNSON & JOHNSON, INC. et al                                    10/02/2017
                  3:17-cv-07763-FLW-LHG WILSON v. JOHNSON & JOHNSON et al                                             10/03/2017
                  3:17-cv-07764-FLW-LHG PANKONIEN et al v. JOHNSON & JOHNSON et al                                    10/03/2017
                  3:17-cv-07765-FLW-LHG LUCANTONI v. JOHNSON & JOHNSON et al                                          10/03/2017
                  3:17-cv-07766-FLW-LHG JONES et al v. JOHNSON & JOHNSON et al                                        10/03/2017
                  3:17-cv-07777-FLW-LHG VINTON et al v. JOHNSON & JOHNSON et al                                       10/03/2017
                  3:17-cv-07767-FLW-LHG BUTLER v. JOHNSON & JOHNSON et al                                             10/03/2017
                  3:17-cv-07778-FLW-LHG BABCOCK v. JOHNSON & JOHNSON et al                                            10/03/2017
                  3:17-cv-07780-FLW-LHG BAXTER v. JOHNSON & JOHNSON et al                                             10/03/2017
                  3:17-cv-07772-FLW-LHG SMITH v. JOHNSON & JOHNSON, INC. et al                                        10/03/2017
                  3:17-cv-07781-FLW-LHG BENBOW et al v. JOHNSON & JOHNSON et al                                       10/03/2017
                  3:17-cv-07782-FLW-LHG BRACCO v. JOHNSON & JOHNSON et al                                             10/03/2017
                  3:17-cv-07773-FLW-LHG WILLIAMS v. JOHNSON & JOHNSON, INC. et al                                     10/03/2017
                  3:17-cv-07783-FLW-LHG CHANEY et al v. JOHNSON & JOHNSON et al                                       10/03/2017
                  3:17-cv-07784-FLW-LHG CHARTIER v. JOHNSON & JOHNSON et al                                           10/03/2017
                  3:17-cv-07785-FLW-LHG COOPER v. JOHNSON & JOHNSON et al                                             10/03/2017
                  3:17-cv-07789-FLW-LHG CRANDALL et al v. JOHNSON & JOHNSON et al                                     10/03/2017
                  3:17-cv-07791-FLW-LHG CRANSTON v. JOHNSON & JOHNSON et al                                           10/03/2017
                  3:17-cv-07774-FLW-LHG VALENTINE v. JOHNSON & JOHNSON, INC. et al 10/03/2017
                  3:17-cv-07802-FLW-LHG EVANS v. JOHNSON & JOHNSON et al                                              10/03/2017
                  3:17-cv-07798-FLW-LHG LEO et al v. JOHNSON & JOHNSON et al                                          10/03/2017
                  3:17-cv-07776-FLW-LHG IANUALE et al v. JOHNSON & JOHNSON                                            10/03/2017
                  3:17-cv-07801-FLW-LHG ALBANESE v. JOHNSON & JOHNSON, INC.                                           10/04/2017
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                         37/625
5/15/2019                           CM/ECF LIVE - U.S.
                           Case 1:19-cv-01530          District Court2
                                                   Document          for the District
                                                                          Filed       of New Jersey-Query
                                                                                   05/24/19        Page Associated
                                                                                                          40 of 627Cases


                  3:17-cv-07804-FLW-LHG CABRERA v. JOHNSON & JOHNSON, INC.                                             10/04/2017
                  3:17-cv-07805-FLW-LHG CARMACK v. JOHNSON & JOHNSON, INC.                                             10/04/2017
                  3:17-cv-07808-FLW-LHG FRANCE v. JOHNSON & JOHNSON, INC.                                              10/04/2017
                  3:17-cv-07831-FLW-LHG WILLIAMS v. JOHNSON & JOHNSON, INC. et al                                      10/03/2017
                  3:17-cv-07832-FLW-LHG MCCROSKEY v. JOHNSON & JOHNSON et al                                           10/03/2017
                  3:17-cv-07833-FLW-LHG REDIC-YOUNG v. JOHNSON & JOHNSON, INC.                                         10/04/2017
                  3:17-cv-07837-FLW-LHG LYONS v. JOHNSON & JOHNSON, INC.                                               10/03/2017
                  3:17-cv-07855-FLW-LHG GREGG v. JOHNSON & JOHNSON et al                                               10/04/2017
                  3:17-cv-07856-FLW-LHG GRIFFITH et al v. JOHNSON & JOHNSON et al                                      10/04/2017
                  3:17-cv-07857-FLW-LHG GORMAN et al v. JOHNSON & JOHNSON et al                                        10/04/2017
                  3:17-cv-07809-FLW-LHG HESS v. JOHNSON & JOHNSON et al                                                10/04/2017
                  3:17-cv-07810-FLW-LHG FRY V. JOHNSON & JOHNSON, INC.                                                 10/04/2017
                  3:17-cv-07811-FLW-LHG ORECCHIA v. JOHNSON & JOHNSON et al                                            10/04/2017
                  3:17-cv-07815-FLW-LHG SMITH v. JOHNSON & JOHNSON et al                                               10/04/2017
                  3:17-cv-07816-FLW-LHG ATKINSON v. JOHNSON & JOHNSON et al                                            10/04/2017
                  3:17-cv-07818-FLW-LHG SORENSEN v. JOHNSON & JOHNSON et al                                            10/04/2017
                  3:17-cv-07820-FLW-LHG QUINN et al v. JOHNSON & JOHNSON et al                                         10/04/2017
                  3:17-cv-07806-FLW-LHG DIAZ v. JOHNSON & JOHNSON, INC. et al                                          10/04/2017
                  3:17-cv-07821-FLW-LHG Carroll v. JOHNSON & JOHNSON et al                                             10/04/2017
                  3:17-cv-07862-FLW-LHG BALDWIN v. JOHNSON & JOHNSON et al                                             10/04/2017
                  3:17-cv-07822-FLW-LHG WILLIAMS et al v. JOHNSON & JOHNSON et al                                      10/04/2017
                  3:17-cv-07824-FLW-LHG GARNES v. JOHNSON & JOHNSON, INC.                                              10/04/2017
                  3:17-cv-07826-FLW-LHG ARSEN v. JOHNSON & JOHNSON et al                                               10/04/2017
                  3:17-cv-07827-FLW-LHG MINNA v. JOHNSON & JOHNSON, INC.                                               10/04/2017
                  3:17-cv-07828-FLW-LHG JONES v. JOHNSON & JOHNSON et al                                               10/04/2017
                  3:17-cv-07829-FLW-LHG SNOW v. JOHNSON & JOHNSON, INC.                                                10/04/2017
                  3:17-cv-07871-FLW-LHG SHMAEFF v JOHNSON & JOHNSON                                                    10/04/2017
                  3:17-cv-07863-FLW-LHG TUCKER-WALTERS v. JOHNSON & JOHNSON et al 10/05/2017
                  3:17-cv-07866-FLW-LHG FIOLA v. JOHNSON & JOHNSON et al          10/05/2017
                  3:17-cv-07867-FLW-LHG OLIVER v. JOHNSON & JOHNSON et al                                              10/05/2017
                  3:17-cv-07876-FLW-LHG KOROTKA v. JOHNSON & JOHNSON et al                                             10/05/2017
                  3:17-cv-07880-FLW-LHG STRASSBERG v. JOHNSON & JOHNSON et al                                          10/05/2017
                  3:17-cv-07881-FLW-LHG MONAHAN v. JOHNSON & JOHNSON et al                                             10/05/2017
                  3:17-cv-07882-FLW-LHG ROSE v. JOHNSON & JOHNSON et al                                                10/05/2017
                  3:17-cv-07884-FLW-LHG LAYFIELD v. JOHNSON & JOHNSON et al                                            10/05/2017
                  3:17-cv-07910-FLW-LHG Rhode et al v. Johnson & Johnson et al                                         10/05/2017
                  3:17-cv-07850-FLW-LHG FORSTALL et al v. JOHNSON & JOHNSON et al                                      10/04/2017
                  3:17-cv-07912-FLW-LHG GALLARDO, et al v. JOHNSON & JOHNSON, et al                                    10/05/2017
                  3:17-cv-07852-FLW-LHG GIBBS et al v. JOHNSON & JOHNSON et al                                         10/04/2017
                  3:17-cv-07854-FLW-LHG GREEN v. JOHNSON & JOHNSON et al                                               10/04/2017
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                          38/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2
                                                 Document          for the District
                                                                        Filed       of New Jersey-Query
                                                                                 05/24/19        Page Associated
                                                                                                        41 of 627Cases

                  3:17-cv-07929-FLW-LHG AUSTIN et al v. JOHNSON & JOHNSON, INC. et al 10/05/2017
                  3:17-cv-07933-FLW-LHG MOORE et al v. JOHNSON & JOHNSON, INC. et al 10/05/2017
                  3:17-cv-07934-FLW-LHG ESTATE OF ELIZABETH KING et al v. JOHNSON &
                                                                                                                      10/05/2017
                  JOHNSON et al
                  3:17-cv-07909-FLW-LHG RIVERO v. JOHNSON & JOHNSON et al                                             10/05/2017
                  3:17-cv-07883-FLW-LHG MORRIS v. JOHNSON & JOHNSON et al                                             10/05/2017
                  3:17-cv-07913-FLW-LHG IZZARD v. JOHNSON & JOHNSON et al                                             10/05/2017
                  3:17-cv-07914-FLW-LHG ODUMS v. JOHNSON & JOHNSON et al                                              10/05/2017
                  3:17-cv-07915-FLW-LHG JENSEN v. JOHNSON & JOHNSON et al                                             10/05/2017
                  3:17-cv-07903-FLW-LHG DAVIS v. JOHNSON & JOHNSON et al                                              10/05/2017
                  3:17-cv-07916-FLW-LHG NARD et al v. JOHNSON & JOHNSON et al                                         10/05/2017
                  3:17-cv-07900-FLW-LHG HELMS v. JOHNSON & JOHNSON et al                                              10/05/2017
                  3:17-cv-07918-FLW-LHG GILBERT v. JOHNSON & JOHNSON et al                                            10/05/2017
                  3:17-cv-07936-FLW-LHG PEDERSEN v. JOHNSON & JOHNSON et al                                           10/05/2017
                  3:17-cv-07937-FLW-LHG ORLANDO et al v. JOHNSON & JOHNSON et al                                      10/05/2017
                  3:17-cv-07939-FLW-LHG HARPER v. JOHNSON & JOHNSON et al                                             10/05/2017
                  3:17-cv-07926-FLW-LHG PATTON et al v. JOHNSON AND JOHNSON et al                                     10/05/2017
                  3:17-cv-07928-FLW-LHG EAGLETON v. JOHNSON & JOHNSON et al                                           10/06/2017
                  3:17-cv-07931-FLW-LHG SYED v. JOHNSON & JOHNSON et al                                               10/06/2017
                  3:17-cv-07932-FLW-LHG HAYDEN v. JOHNSON & JOHNSON et al                                             10/06/2017
                  3:17-cv-07935-FLW-LHG TIPTON v. JOHNSON & JOHNSON et al                                             10/06/2017
                  3:17-cv-07925-FLW-LHG RONEY et al v. JOHNSON & JOHNSON et al                                        10/06/2017
                  3:17-cv-07959-FLW-LHG PENTECOST v. JOHNSON & JOHNSON, INC. et al 10/06/2017
                  3:18-cv-01910-FLW-LHG HODOROVIC v. JOHNSON & JOHNSON et al                                          02/13/2018
                  3:17-cv-07960-FLW-LHG FORRESTER v. JOHNSON & JOHNSON, INC. et al 10/06/2017
                  3:17-cv-07961-FLW-LHG SANTIAGO v. JOHNSON & JOHNSON, INC. et al                                     10/06/2017
                  3:17-cv-07962-FLW-LHG SHELTON v. JOHNSON & JOHNSON, INC. et al                                      10/06/2017
                  3:17-cv-07971-FLW-LHG MCCARTY v. JOHNSON & JOHNSON, et al                                           10/06/2017
                  3:17-cv-07949-FLW-LHG BODNAR v. JOHNSON & JOHNSON et al                                             10/06/2017
                  3:17-cv-07910-FLW-LHG Rhode et al v. Johnson & Johnson et al                                        10/06/2017
                  3:17-cv-07912-FLW-LHG GALLARDO, et al v. JOHNSON & JOHNSON, et al 10/06/2017
                  3:18-cv-08667-FLW-LHG CHEDAKA v. JOHNSON & JOHNSON et al                                            05/02/2018
                  3:17-cv-07964-FLW-LHG GASH v. JOHNSON & JOHNSON et al                                               10/06/2017
                  3:17-cv-07967-FLW-LHG BOUCHARD v. JOHNSON & JOHNSON et al                                           10/06/2017
                  3:17-cv-07968-FLW-LHG BLUME v. JOHNSON & JOHNSON et al                                              10/06/2017
                  3:17-cv-07969-FLW-LHG HAMMER v. JOHNSON & JOHNSON et al                                             10/06/2017
                  3:17-cv-07970-FLW-LHG KING v. JOHNSON & JOHNSON et al                                               10/10/2017
                  3:17-cv-07980-FLW-LHG VERDIN v. JOHNSON & JOHNSON et al                                             10/10/2017
                  3:17-cv-07971-FLW-LHG MCCARTY v. JOHNSON & JOHNSON, et al                                           10/10/2017
                  3:17-cv-07974-FLW-LHG VANNOY v. JOHNSON & JOHNSON et al                                             10/10/2017
                  3:17-cv-07981-FLW-LHG DEROSE v. JOHNSON & JOHNSON et al                                             10/10/2017
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                         39/625
5/15/2019                           CM/ECF LIVE - U.S.
                           Case 1:19-cv-01530          District Court2
                                                   Document          for the District
                                                                          Filed       of New Jersey-Query
                                                                                   05/24/19        Page Associated
                                                                                                          42 of 627Cases


                  3:17-cv-07986-FLW-LHG AUTRY v. JOHNSON & JOHNSON et al                                               10/10/2017
                  3:17-cv-07987-FLW-LHG ERICKSON v. JOHNSON & JOHNSON et al                                            10/10/2017
                  3:17-cv-08013-FLW-LHG BILBREY v. JOHNSON & JOHNSON et al                                             10/10/2017
                  3:17-cv-08019-FLW-LHG FREDERICKS v. JOHNSON & JOHNSON et al                                          10/10/2017
                  3:17-cv-08022-FLW-LHG NETTERVILLE v. JOHNSON & JOHNSON et al                                         10/10/2017
                  3:17-cv-07992-FLW-LHG WILKINS v. JOHNSON & JOHNSON et al                                             10/06/2017
                  3:17-cv-07993-FLW-LHG WELLS v. JOHNSON & JOHNSON et al                                               10/06/2017
                  3:17-cv-07994-FLW-LHG WILLIAMS v. JOHNSON & JOHNSON et al                                            10/06/2017
                  3:17-cv-08000-FLW-LHG LEBOUEF v. JOHNSON & JOHNSON et al                                             10/09/2017
                  3:17-cv-08023-FLW-LHG GIBSON v. JOHNSON & JOHNSON et al                                              10/10/2017
                  3:17-cv-08001-FLW-LHG LEWIS et al v. JOHNSON & JOHNSON et al                                         10/09/2017
                  3:17-cv-08002-FLW-LHG MANGANO v. JOHNSON & JOHNSON et al                                             10/09/2017
                  3:17-cv-08024-FLW-LHG RICHARDSON v. JOHNSON & JOHNSON et al                                          10/10/2017
                  3:17-cv-07990-FLW-LHG CANNANE et al v. JOHNSON & JOHNSON et al                                       10/10/2017
                  3:17-cv-08010-FLW-LHG LAPAN et al v. JOHNSON & JOHNSON et al                                         10/10/2017
                  3:17-cv-08011-FLW-LHG WILSON v. JOHNSON & JOHNSON et al                                              10/10/2017
                  3:17-cv-08028-FLW-LHG KRUCIK v. JOHNSON & JOHNSON et al                                              10/10/2017
                  3:17-cv-08042-FLW-LHG BROWN v. JOHNSON & JOHNSON et al                                               10/09/2017
                  3:17-cv-08012-FLW-LHG MURRAY v. JOHNSON & JOHNSON et al                                              10/10/2017
                  3:17-cv-08045-FLW-LHG ANDERSON v. JOHNSON & JOHNSON et al                                            10/10/2017
                  3:17-cv-08046-FLW-LHG HONEA v. JOHNSON & JOHNSON et al                                               10/10/2017
                  3:17-cv-08033-FLW-LHG MARROQUIN v. JOHNSON & JOHNSON et al                                           10/10/2017
                  3:17-cv-08048-FLW-LHG VACCARO v. JOHNSON & JOHNSON et al                                             10/10/2017
                  3:17-cv-08039-FLW-LHG WEXLER v. JOHNSON & JOHNSON et al                                              10/10/2017
                  3:17-cv-08037-FLW-LHG BUSBIN v. JOHNSON & JOHNSON et al                                              10/10/2017
                  3:17-cv-08051-FLW-LHG WOLFREY et al v. JOHNSON & JOHNSON et al                                       10/10/2017
                  3:17-cv-08052-FLW-LHG OWENS v. JOHNSON & JOHNSON et al                                               10/10/2017
                  3:17-cv-08061-FLW-LHG BAIN v. JOHNSON & JOHNSON et al                                                10/10/2017
                  3:17-cv-08063-FLW-LHG TALLMAN v. JOHNSON & JOHNSON et al                                             10/10/2017
                  3:17-cv-07929-FLW-LHG AUSTIN et al v. JOHNSON & JOHNSON, INC. et al                                  10/10/2017
                  3:18-cv-01913-FLW-LHG NAUGHTON v. JOHNSON & JOHNSON et al                                            02/13/2018
                  3:17-cv-07933-FLW-LHG MOORE et al v. JOHNSON & JOHNSON, INC. et al                                   10/10/2017
                  3:17-cv-07934-FLW-LHG ESTATE OF ELIZABETH KING et al v. JOHNSON &
                                                                                    10/10/2017
                  JOHNSON et al
                  3:17-cv-08067-FLW-LHG MCLEAREN v. JOHNSON & JOHNSON et al                                            10/10/2017
                  3:17-cv-08068-FLW-LHG SHERMAN v. JOHNSON & JOHNSON et al                                             10/10/2017
                  3:17-cv-08003-FLW-LHG MANNING v. JOHNSON & JOHNSON et al                                             10/10/2017
                  3:17-cv-08004-FLW-LHG MAYOL v. JOHNSON & JOHNSON et al                                               10/10/2017
                  3:17-cv-08005-FLW-LHG MORGAN v. JOHNSON & JOHNSON et al                                              10/10/2017
                  3:17-cv-08006-FLW-LHG HENAULT et al v. JOHNSON & JOHNSON et al                                       10/10/2017

https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                          40/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2
                                                 Document          for the District
                                                                        Filed       of New Jersey-Query
                                                                                 05/24/19        Page Associated
                                                                                                        43 of 627Cases

                  3:17-cv-08007-FLW-LHG HILL v. JOHNSON & JOHNSON et al                                               10/10/2017
                  3:17-cv-08009-FLW-LHG HUTCHINSON-COURSE et al v. JOHNSON &
                                                                                                                      10/10/2017
                  JOHNSON et al
                  3:17-cv-08070-FLW-LHG HUNT v JOHNSON & JOHNSON, et al                                               10/11/2017
                  3:17-cv-08071-FLW-LHG PAWLOW v. JOHNSON & JOHNSON et al                                             10/11/2017
                  3:17-cv-08073-FLW-LHG MITCHELL v. JOHNSON & JOHNSON et al                                           10/11/2017
                  3:17-cv-08088-FLW-LHG MERKURIS v. JOHNSON & JOHNSON et al                                           10/11/2017
                  3:17-cv-08089-FLW-LHG MILANO v. JOHNSON & JOHNSON et al                                             10/11/2017
                  3:17-cv-07839-FLW-LHG MILLER v. JOHNSON & JOHNSON, INC.                                             10/11/2017
                  3:17-cv-07844-FLW-LHG EGGERS v. JOHNSON & JOHNSON et al                                             10/11/2017
                  3:17-cv-07845-FLW-LHG ENGLISH et al v. JOHNSON & JOHNSON et al                                      10/11/2017
                  3:17-cv-07846-FLW-LHG FLYNN v. JOHNSON & JOHNSON et al                                              10/11/2017
                  3:17-cv-08090-FLW-LHG MILLS et al v. JOHNSON & JOHNSON et al                                        10/11/2017
                  3:17-cv-08092-FLW-LHG SULLIVAN v. JOHNSON & JOHNSON et al                                           10/11/2017
                  3:17-cv-08093-FLW-LHG LIVELY v. JOHNSON & JOHNSON et al                                             10/11/2017
                  3:17-cv-08094-FLW-LHG O'BRIEN v. JOHNSON & JOHNSON et al                                            10/11/2017
                  3:17-cv-08087-FLW-LHG MCBRAYER v. JOHNSON & JOHNSON et al                                           10/11/2017
                  3:17-cv-08086-FLW-LHG BURKEY et al v. JOHNSON & JOHNSON et al                                       10/11/2017
                  3:17-cv-08095-FLW-LHG DAVIS v. JOHNSON & JOHNSON et al                                              10/11/2017
                  3:17-cv-08085-FLW-LHG HAYNES et al v. JOHNSON & JOHNSON
                                                                                                                      10/11/2017
                  CONSUMER INC et al
                  3:17-cv-08097-FLW-LHG DELAROSA v. JOHNSON & JOHNSON et al                                           10/11/2017
                  3:17-cv-08083-FLW-LHG HOUSTON v. JOHNSON & JOHNSON et al                                            10/11/2017
                  3:17-cv-08103-FLW-LHG REMMER v. JOHNSON & JOHNSON et al                                             10/11/2017
                  3:17-cv-08148-FLW-LHG FOWLER v. JOHNSON & JOHNSON et al (JRG1)                                      10/11/2017
                  3:17-cv-08077-FLW-LHG WINTERS v. JOHNSON & JOHNSON et al                                            10/11/2017
                  3:17-cv-08076-FLW-LHG HETHERINGTON v. JOHNSON & JOHNSON et al                                       10/11/2017
                  3:17-cv-08123-FLW-LHG GORE v. JOHNSON & JOHNSON et al                                               10/12/2017
                  3:17-cv-08108-FLW-LHG STEPHENS v. JOHNSON & JOHNSON et al                                           10/12/2017
                  3:17-cv-08124-FLW-LHG SPEARS-HAMILTON v. JOHNSON & JOHNSON et
                                                                                                                      10/12/2017
                  al
                  3:17-cv-08112-FLW-LHG LUCAS v. JOHNSON & JOHNSON et al                                              10/12/2017
                  3:17-cv-08126-FLW-LHG NAPIER v. JOHNSON & JOHNSON et al                                             10/12/2017
                  3:17-cv-08129-FLW-LHG COURTER v. JOHNSON & JOHNSON et al                                            10/12/2017
                  3:17-cv-08132-FLW-LHG LABOK v. JOHNSON & JOHNSON et al                                              10/12/2017
                  3:17-cv-08116-FLW-LHG DUFF v. JOHNSON & JOHNSON et al                                               10/12/2017
                  3:17-cv-08119-FLW-LHG KUHN v. JOHNSON & JOHNSON et al                                               10/12/2017
                  3:17-cv-08137-FLW-LHG LANDRUM v. JOHNSON & JOHNSON et al                                            10/12/2017
                  3:17-cv-08120-FLW-LHG ELLISON v. JOHNSON & JOHNSON et al                                            10/12/2017
                  3:17-cv-08122-FLW-LHG CHRISTIAN v. JOHNSON & JOHNSON et al                                          10/12/2017
                  3:17-cv-08133-FLW-LHG BRANCH v. JOHNSON & JOHNSON et al                                             10/12/2017

https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                         41/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2
                                                 Document          for the District
                                                                        Filed       of New Jersey-Query
                                                                                 05/24/19        Page Associated
                                                                                                        44 of 627Cases

                  3:17-cv-08135-FLW-LHG BRIGMAN v. JOHNSON & JOHNSON et al                                            10/12/2017
                  3:17-cv-08154-FLW-LHG MCDONALD et al v. JOHNSON & JOHNSON et al                                     10/12/2017
                  3:17-cv-08140-FLW-LHG ANDERSON v. JOHNSON & JOHNSON et al                                           10/12/2017
                  3:17-cv-08155-FLW-LHG NEWPORT v. JOHNSON & JOHNSON et al                                            10/12/2017
                  3:17-cv-08159-FLW-LHG JEFFERS v. JOHNSON & JOHNSON et al                                            10/12/2017
                  3:17-cv-08169-FLW-LHG WILLIAMS v. JOHNSON & JOHNSON et al                                           10/12/2017
                  3:17-cv-08141-FLW-LHG IKEMOTO v. JOHNSON & JOHNSON                                                  10/12/2017
                  3:17-cv-08170-FLW-LHG ANDERSON v. JOHNSON & JOHNSON et al                                           10/12/2017
                  3:17-cv-08142-FLW-LHG SUMNER v. JOHNSON & JOHNSON                                                   10/12/2017
                  3:17-cv-08144-FLW-LHG JAY v. JOHNSON & JOHNSON                                                      10/12/2017
                  3:17-cv-08145-FLW-LHG PALACIOS v. JOHNSON & JOHNSON                                                 10/12/2017
                  3:17-cv-08171-FLW-LHG SUMMERLIN et al v. JOHNSON & JOHNSON et al 10/12/2017
                  3:17-cv-08147-FLW-LHG MCCLURG et al v. JOHNSON & JOHNSON et al                                      10/12/2017
                  3:17-cv-08172-FLW-LHG WHEELER et al v. JOHNSON & JOHNSON et al                                      10/12/2017
                  3:17-cv-08164-FLW-LHG WELTER v. JOHNSON & JOHNSON et al                                             10/12/2017
                  3:17-cv-08158-FLW-LHG PEASE et al v. JOHNSON & JOHNSON et al                                        10/12/2017
                  3:17-cv-08148-FLW-LHG FOWLER v. JOHNSON & JOHNSON et al (JRG1)                                      10/12/2017
                  3:17-cv-08156-FLW-LHG STEINBARTH v. JOHNSON & JOHNSON et al                                         10/13/2017
                  3:17-cv-08157-FLW-LHG COLLINS v. JOHNSON & JOHNSON et al                                            10/13/2017
                  3:17-cv-08150-FLW-LHG RAMIREZ v. JOHNSON & JOHNSON et al                                            10/13/2017
                  3:17-cv-08152-FLW-LHG ALLENBERG v. JOHNSON & JOHNSON et al                                          10/13/2017
                  3:17-cv-08153-FLW-LHG ALLISON v. JOHNSON & JOHNSON et al                                            10/13/2017
                  3:17-cv-08174-FLW-LHG WILLIAMS v. JOHNSON & JOHNSON et al                                           10/13/2017
                  3:17-cv-08143-FLW-LHG BROOKS v. JOHNSON & JOHNSON et al                                             10/13/2017
                  3:17-cv-08176-FLW-LHG ESTRADA et al v. JOHNSON & JOHNSON et al                                      10/13/2017
                  3:17-cv-08200-FLW-LHG CRABTREE v. JOHNSON & JOHNSON et al                                           10/13/2017
                  3:17-cv-08177-FLW-LHG HATCHER v. JOHNSON & JOHNSON et al                                            10/13/2017
                  3:17-cv-08202-FLW-LHG YARNELL v. JOHNSON & JOHNSON et al                                            10/13/2017
                  3:17-cv-08204-FLW-LHG LOWE v. JOHNSON & JOHNSON et al                                               10/13/2017
                  3:17-cv-08205-FLW-LHG BLACK v. JOHNSON & JOHNSON et al                                              10/13/2017
                  3:17-cv-07843-FLW-LHG DELGADO v. JOHNSON & JOHNSON et al                                            10/13/2017
                  3:17-cv-08206-FLW-LHG PARKER v. JOHNSON & JOHNSON et al                                             10/13/2017
                  3:17-cv-08207-FLW-LHG DENNY v. JOHNSON & JOHNSON et al                                              10/13/2017
                  3:17-cv-08208-FLW-LHG HESELTON v. JOHNSON & JOHNSON et al                                           10/13/2017
                  3:17-cv-08209-FLW-LHG KNIGHT v. JOHNSON & JOHNSON et al                                             10/13/2017
                  3:17-cv-08228-FLW-LHG STICKLER v. JOHNSON & JOHNSON et al                                           10/13/2017
                  3:17-cv-08234-FLW-LHG Petrosky v. JOHNSON AND JOHNSON et al                                         10/13/2017
                  3:17-cv-08229-FLW-LHG RAMON et al v. JOHNSON & JOHNSON et al                                        10/13/2017
                  3:17-cv-08236-FLW-LHG TRAYLOR v. JOHNSON & JOHNSON et al                                            10/13/2017
                  3:17-cv-08237-FLW-LHG CAIN v. JOHNSON & JOHNSON et al                                               10/13/2017
                  3:17-cv-08180-FLW-LHG BAILEY v. JOHNSON & JOHNSON et al                                             10/13/2017
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                         42/625
5/15/2019                           CM/ECF LIVE - U.S.
                           Case 1:19-cv-01530          District Court2
                                                   Document          for the District
                                                                          Filed       of New Jersey-Query
                                                                                   05/24/19        Page Associated
                                                                                                          45 of 627Cases


                  3:17-cv-08238-FLW-LHG COOPER v. JOHNSON & JOHNSON et al                                              10/13/2017
                  3:17-cv-08220-FLW-LHG PHEIFER v. JOHNSON & JOHNSON et al                                             10/13/2017
                  3:17-cv-08194-FLW-LHG TAYLOR et al v. JOHNSON & JOHNSON et al                                        10/13/2017
                  3:17-cv-08221-FLW-LHG PHILLIPS et al v. JOHNSON & JOHNSON et al                                      10/13/2017
                  3:17-cv-08224-FLW-LHG PULCINI v. JOHNSON & JOHNSON et al                                             10/13/2017
                  3:17-cv-08226-FLW-LHG SHATASHVILI v. JOHNSON & JOHNSON et al                                         10/13/2017
                  3:17-cv-08227-FLW-LHG SIMMONS v. JOHNSON & JOHNSON et al                                             10/13/2017
                  3:17-cv-08290-FLW-LHG Bustos v. Johnson & Johnson et al                                              10/13/2017
                  3:17-cv-08293-FLW-LHG George v. Johnson & Johnson et al                                              10/13/2017
                  3:17-cv-08266-FLW-LHG YOUNG v. JOHNSON & JOHNSON et al                                               10/13/2017
                  3:17-cv-08243-FLW-LHG DAHL v. JOHNSON & JOHNSON et al                                                10/16/2017
                  3:17-cv-08247-FLW-LHG DANTZLER v. JOHNSON & JOHNSON et al                                            10/16/2017
                  3:17-cv-08248-FLW-LHG HAYES v. JOHNSON & JOHNSON, INC. et al                                         10/16/2017
                  3:17-cv-08249-FLW-LHG EARLE v. JOHNSON & JOHNSON et al                                               10/16/2017
                  3:17-cv-08210-FLW-LHG LEON v. JOHNSON & JOHNSON et al                                                10/16/2017
                  3:17-cv-08259-FLW-LHG BOYCE et al v. JOHNSON & JOHNSON et al                                         10/16/2017
                  3:17-cv-08211-FLW-LHG HAWKINS-PANEK v. JOHNSON & JOHNSON et al                                       10/16/2017
                  3:17-cv-08330-FLW-LHG BUCHITE v. JOHNSON & JOHNSON et al                                             10/16/2017
                  3:17-cv-08267-FLW-LHG SALAVICS v. JOHNSON & JOHNSON et al                                            10/13/2017
                  3:17-cv-08346-FLW-LHG NORMADIN v. JOHNSON & JOHNSON, INC. et al                                      10/16/2017
                  3:17-cv-08268-FLW-LHG GARCIA v. JOHNSON & JOHNSON et al                                              10/16/2017
                  3:17-cv-08331-FLW-LHG COGAN v. JOHNSON & JOHNSON et al                                               10/16/2017
                  3:17-cv-08272-FLW-LHG Rosenberg v. JOHNSON & JOHNSON et al                                           10/13/2017
                  3:17-cv-08269-FLW-LHG GLADSTONE v. JOHNSON & JOHNSON et al                                           10/16/2017
                  3:17-cv-08332-FLW-LHG DAVIS v. JOHNSON & JOHNSON et al                                               10/16/2017
                  3:17-cv-08270-FLW-LHG GONZALES v. JOHNSON & JOHNSON et al       10/16/2017
                  3:17-cv-08271-FLW-LHG GREENWALD-HILL v. JOHNSON & JOHNSON et al 10/16/2017
                  3:17-cv-08347-FLW-LHG OWENS v. JOHNSON & JOHNSON et al                                               10/16/2017
                  3:17-cv-08273-FLW-LHG HAGAN v. JOHNSON & JOHNSON et al                                               10/13/2017
                  3:17-cv-08333-FLW-LHG DEPAULO-HARGRAVES v. JOHNSON &
                                                                                                                       10/16/2017
                  JOHNSON et al
                  3:17-cv-08356-FLW-LHG BRAMEN v. JOHNSON & JOHNSON, INC. et al                                        10/16/2017
                  3:17-cv-08275-FLW-LHG CIUCHTA v. JOHNSON & JOHNSON et al                                             10/13/2017
                  3:17-cv-08307-FLW-LHG FOX v. JOHNSON & JOHNSON et al                                                 10/16/2017
                  3:17-cv-08276-FLW-LHG HOSKINS v. JOHNSON & JOHNSON et al                                             10/13/2017
                  3:17-cv-08335-FLW-LHG GREENE v. JOHNSON & JOHNSON et al                                              10/16/2017
                  3:17-cv-08308-FLW-LHG RENDLEMAN v. JOHNSON & JOHNSON et al                                           10/16/2017
                  3:17-cv-08278-FLW-LHG JACOBS v. JOHNSON & JOHNSON et al                                              10/13/2017
                  3:17-cv-08279-FLW-LHG MALDONADO v. JOHNSON & JOHNSON et al   10/13/2017
                  3:17-cv-08355-FLW-LHG WAARDENBURG v. JOHNSON & JOHNSON, INC. 10/16/2017

https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                          43/625
5/15/2019                           CM/ECF LIVE - U.S.
                           Case 1:19-cv-01530          District Court2
                                                   Document          for the District
                                                                          Filed       of New Jersey-Query
                                                                                   05/24/19        Page Associated
                                                                                                          46 of 627Cases

                  et al
                  3:17-cv-08336-FLW-LHG GRILLO v. JOHNSON & JOHNSON et al                                              10/16/2017
                  3:17-cv-08339-FLW-LHG JANSEN v. JOHNSON & JOHNSON et al                                              10/16/2017
                  3:17-cv-08340-FLW-LHG JENKINS v. JOHNSON & JOHNSON et al                                             10/16/2017
                  3:17-cv-08341-FLW-LHG JONESOF v. JOHNSON & JOHNSON et al                                             10/16/2017
                  3:17-cv-08334-FLW-LHG DILLARD v. JOHNSON & JOHNSON et al                                             10/16/2017
                  3:17-cv-08342-FLW-LHG LOUDERBOUGH v. JOHNSON & JOHNSON et al                                         10/16/2017
                  3:17-cv-08280-FLW-LHG LANDERS v. JOHNSON & JOHNSON et al                                             10/13/2017
                  3:17-cv-08343-FLW-LHG LUCAS v. JOHNSON & JOHNSON et al                                               10/16/2017
                  3:17-cv-08281-FLW-LHG MAHLERT v. JOHNSON & JOHNSON et al     10/13/2017
                  3:17-cv-08344-FLW-LHG MCCANN-MUELLER v. JOHNSON & JOHNSON et
                                                                               10/16/2017
                  al
                  3:17-cv-08345-FLW-LHG MOORE v. JOHNSON & JOHNSON et al                                               10/16/2017
                  3:17-cv-08311-FLW-LHG BELLOTTO v. JOHNSON & JOHNSON et al                                            10/16/2017
                  3:17-cv-08286-FLW-LHG BOYKINS v. JOHNSON & JOHNSON et al                                             10/13/2017
                  3:17-cv-08288-FLW-LHG JONES v. JOHNSON & JOHNSON, INC. et al                                         10/13/2017
                  3:17-cv-08313-FLW-LHG SPENCER v. JOHNSON & JOHNSON et al                                             10/16/2017
                  3:17-cv-08354-FLW-LHG SMITH v. JOHNSON & JOHNSON, INC. et al                                         10/16/2017
                  3:17-cv-08289-FLW-LHG PULASKI v. JOHNSON & JOHNSON et al                                             10/13/2017
                  3:17-cv-08318-FLW-LHG FAMEREE v. JOHNSON & JOHNSON et al                                             10/16/2017
                  3:17-cv-08353-FLW-LHG SIMPSON v. JOHNSON & JOHNSON CONSUMER
                                                                                                                       10/16/2017
                  INC. et al
                  3:17-cv-08352-FLW-LHG SAVAGE v. JOHNSON & JOHNSON, INC. et al                                        10/16/2017
                  3:17-cv-08212-FLW-LHG GIBSON v. JOHNSON & JOHNSON et al                                              10/16/2017
                  3:17-cv-08319-FLW-LHG FANCIULLO v. JOHNSON & JOHNSON et al                                           10/16/2017
                  3:17-cv-08213-FLW-LHG GORDON v. JOHNSON & JOHNSON et al                                              10/16/2017
                  3:17-cv-08320-FLW-LHG JUDKINS v. JOHNSON & JOHNSON et al                                             10/16/2017
                  3:17-cv-08321-FLW-LHG MAXWELL v. JOHNSON & JOHNSON et al                                             10/16/2017
                  3:17-cv-08322-FLW-LHG DAWSON v. JOHNSON & JOHNSON et al                                              10/16/2017
                  3:17-cv-08323-FLW-LHG MORELLO v. JOHNSON & JOHNSON et al                                             10/16/2017
                  3:17-cv-08324-FLW-LHG STRICKLAND v. JOHNSON & JOHNSON et al                                          10/16/2017
                  3:17-cv-08325-FLW-LHG WILLIS v. JOHNSON & JOHNSON et al                                              10/16/2017
                  3:17-cv-08372-FLW-LHG WRIGHT v. JOHNSON & JOHNSON et al                                              10/16/2017
                  3:17-cv-08326-FLW-LHG BRUTON v. JOHNSON & JOHNSON et al                                              10/16/2017
                  3:17-cv-08351-FLW-LHG ROBERTS v. JOHNSON & JOHNSON, INC. et al                                       10/16/2017
                  3:17-cv-08350-FLW-LHG POLLY v. JOHNSON & JOHNSON, INC. et al                                         10/16/2017
                  3:17-cv-08366-FLW-LHG VARNAUSKAS v. JOHNSON & JOHNSON et al                                          10/16/2017
                  3:17-cv-08327-FLW-LHG JANAK v. JOHNSON & JOHNSON et al                                               10/16/2017
                  3:17-cv-08376-FLW-LHG ROMAN v. JOHNSON & JOHNSON et al                                               10/16/2017
                  3:17-cv-08364-FLW-LHG TAXTER et al v. JOHNSON & JOHNSON et al                                        10/16/2017
                  3:17-cv-08349-FLW-LHG PHILLIPS v. JOHNSON & JOHNSON, INC. et al                                      10/16/2017

https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                          44/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2
                                                 Document          for the District
                                                                        Filed       of New Jersey-Query
                                                                                 05/24/19        Page Associated
                                                                                                        47 of 627Cases

                  3:17-cv-08348-FLW-LHG PALUMBO v. JOHNSON & JOHNSON, INC. et al                                      10/16/2017
                  3:17-cv-08380-FLW-LHG LITTLE v. JOHNSON & JOHNSON, INC. et al                                       10/16/2017
                  3:17-cv-08337-FLW-LHG HARRISON v. JOHNSON & JOHNSON, INC. et al                                     10/17/2017
                  3:17-cv-08338-FLW-LHG HOMEYER v. JOHNSON & JOHNSON et al                                            10/17/2017
                  3:17-cv-08360-FLW-LHG TENGBERG v. JOHNSON & JOHNSON et al                                           10/17/2017
                  3:17-cv-08361-FLW-LHG ROSS et al v. JOHNSON & JOHNSON et al                                         10/17/2017
                  3:17-cv-08401-FLW-LHG HOFF et al v. JOHNSON & JOHNSON et al                                         10/17/2017
                  3:17-cv-08294-FLW-LHG HURSIN v. JOHNSON & JOHNSON et al                                             10/13/2017
                  3:17-cv-08297-FLW-LHG MORIGI v. JOHNSON & JOHNSON, INC. et al                                       10/13/2017
                  3:17-cv-08298-FLW-LHG MICHON v. JOHNSON & JOHNSON et al                                             10/13/2017
                  3:17-cv-08300-FLW-LHG PARSONS v. JOHNSON & JOHNSON et al                                            10/13/2017
                  3:17-cv-08394-FLW-LHG ELLIS v. JOHNSON & JOHNSON et al                                              10/17/2017
                  3:17-cv-08301-FLW-LHG PREISS v. JOHNSON & JOHNSON et al                                             10/13/2017
                  3:17-cv-08403-FLW-LHG PIMENTEL v. JOHNSON & JOHNSON et al                                           10/17/2017
                  3:17-cv-08405-FLW-LHG BUNCH v. JOHNSON & JOHNSON et al                                              10/17/2017
                  3:17-cv-08407-FLW-LHG GAMBLE v. JOHNSON & JOHNSON et al                                             10/17/2017
                  3:17-cv-08410-FLW-LHG WEATHERWAX v. JOHNSON & JOHNSON et al                                         10/17/2017
                  3:17-cv-08411-FLW-LHG BULLARD v. JOHNSON & JOHNSON et al                                            10/17/2017
                  3:17-cv-08412-FLW-LHG VICKERSTAFF v. JOHNSON & JOHNSON et al                                        10/17/2017
                  3:17-cv-08413-FLW-LHG WILLIAMS v. JOHNSON & JOHNSON et al                                           10/17/2017
                  3:17-cv-08397-FLW-LHG DAVIS v. JOHNSON & JOHNSON et al                                              10/17/2017
                  3:17-cv-08302-FLW-LHG DEMAILLE-SMITH et al v. JOHNSON & JOHNSON
                                                                                                                      10/13/2017
                  et al
                  3:17-cv-08398-FLW-LHG ROY v. JOHNSON & JOHNSON et al                                                10/17/2017
                  3:17-cv-08303-FLW-LHG ACKERMAN v. JOHNSON & JOHNSON et al                                           10/13/2017
                  3:17-cv-08214-FLW-LHG LESTER v. JOHNSON & JOHNSON et al                                             10/17/2017
                  3:17-cv-08445-FLW-LHG ATKINSON et al v. JOHNSON & JOHNSON et al                                     10/17/2017
                  3:17-cv-08305-FLW-LHG RACKOV-TOKICH v. JOHNSON & JOHNSON et al 10/13/2017
                  3:17-cv-08437-FLW-LHG GARRETT v. JOHNSON & JOHNSON et al                                            10/17/2017
                  3:17-cv-08414-FLW-LHG MCCOMBS v. JOHNSON & JOHNSON, INC. et al                                      10/17/2017
                  3:17-cv-08415-FLW-LHG ROE v. JOHNSON & JOHNSON, INC. et al                                          10/17/2017
                  3:17-cv-08438-FLW-LHG FAYNE v. JOHNSON & JOHNSON et al                                              10/17/2017
                  3:17-cv-08416-FLW-LHG NELSON v. JOHNSON & JOHNSON et al                                             10/17/2017
                  3:17-cv-08382-FLW-LHG HARBIN v. JOHNSON & JOHNSON, INC. et al                                       10/16/2017
                  3:17-cv-08417-FLW-LHG KALMAN v. JOHNSON & JOHNSON CONSUMER
                                                                                                                      10/17/2017
                  INC et al
                  3:17-cv-08419-FLW-LHG WOOD v. JOHNSON & JOHNSON et al                                               10/17/2017
                  3:17-cv-08422-FLW-LHG YOUNG v. JOHNSON & JOHNSON et al                                              10/17/2017
                  3:17-cv-08423-FLW-LHG RAPOSO v. JOHNSON & JOHNSON et al                                             10/17/2017
                  3:17-cv-08420-FLW-LHG MACDONALD v. JOHNSON & JOHNSON et al                                          10/17/2017
                  3:17-cv-08252-FLW-LHG FARAZI v. JOHNSON & JOHNSON et al                                             10/17/2017

https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                         45/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2
                                                 Document          for the District
                                                                        Filed       of New Jersey-Query
                                                                                 05/24/19        Page Associated
                                                                                                        48 of 627Cases

                  3:17-cv-08424-FLW-LHG WOOLDRIDGE v. JOHNSON & JOHNSON et al                                         10/17/2017
                  3:17-cv-08425-FLW-LHG BAILEY v. JOHNSON & JOHNSON et al                                             10/17/2017
                  3:17-cv-08426-FLW-LHG PRESTON v. JOHNSON & JOHNSON et al                                            10/17/2017
                  3:17-cv-08427-FLW-LHG JOHNSON v. JOHNSON & JOHNSON et al                                            10/17/2017
                  3:17-cv-08428-FLW-LHG KIRBY v. JOHNSON & JOHNSON et al                                              10/17/2017
                  3:17-cv-08430-FLW-LHG SMITH et al v. JOHNSON & JOHNSON et al                                        10/16/2017
                  3:17-cv-08431-FLW-LHG SWEENEY et al v. JOHNSON & JOHNSON et al                                      10/16/2017
                  3:17-cv-08432-FLW-LHG CLARKE et al v. JOHNSON & JOHNSON et al                                       10/16/2017
                  3:17-cv-08421-FLW-LHG WINZER v. JOHNSON & JOHNSON et al                                             10/17/2017
                  3:17-cv-08439-FLW-LHG COLELLA et al v. JOHNSON & JOHNSON et al                                      10/17/2017
                  3:17-cv-08440-FLW-LHG CARTER v. JOHNSON & JOHNSON et al                                             10/17/2017
                  3:17-cv-08441-FLW-LHG BURTTRAM v. JOHNSON & JOHNSON et al                                           10/17/2017
                  3:17-cv-08433-FLW-LHG BARROW et al v. JOHNSON & JOHNSON et al                                       10/17/2017
                  3:17-cv-08215-FLW-LHG PORTER v. JOHNSON & JOHNSON, INC. et al                                       10/17/2017
                  3:17-cv-08442-FLW-LHG BURGERT v. JOHNSON & JOHNSON et al                                            10/17/2017
                  3:17-cv-08434-FLW-LHG OBERT et al v. JOHNSON & JOHNSON et al                                        10/17/2017
                  3:17-cv-08435-FLW-LHG HOTTINGER et al v. JOHNSON & JOHNSON et al                                    10/17/2017
                  3:17-cv-08443-FLW-LHG BRUNELL et al v. JOHNSON & JOHNSON et al                                      10/17/2017
                  3:17-cv-08216-FLW-LHG TURK v. JOHNSON & JOHNSON et al                                               10/17/2017
                  3:17-cv-08436-FLW-LHG ALLDAY v. JOHNSON & JOHNSON et al                                             10/17/2017
                  3:17-cv-08444-FLW-LHG BERRY v. JOHNSON & JOHNSON et al                                              10/17/2017
                  3:17-cv-08217-FLW-LHG TURNER v. JOHNSON & JOHNSON et al                                             10/17/2017
                  3:17-cv-08218-FLW-LHG OVERTON et al v. JOHNSON & JOHNSON et al                                      10/17/2017
                  3:17-cv-08219-FLW-LHG OKERSON v. JOHNSON & JOHNSON et al                                            10/17/2017
                  3:17-cv-08454-FLW-LHG REVIS v. JOHNSON & JOHNSON et al                                              10/17/2017
                  3:17-cv-08455-FLW-LHG MOJICA v. JOHNSON & JOHNSON et al                                             10/17/2017
                  3:17-cv-08473-FLW-LHG SANTIAGO v. JOHNSON & JOHNSON et al                                           10/17/2017
                  3:17-cv-08474-FLW-LHG BENNETT et al v. JOHNSON & JOHNSON et al                                      10/17/2017
                  3:17-cv-08476-FLW-LHG BURROUGHS v. JOHNSON & JOHNSON
                                                                                                                      10/17/2017
                  COMPANY, ET AL
                  3:17-cv-08479-FLW-LHG MASSAGEE et al v. JOHNSON & JOHNSON et al                                     10/17/2017
                  3:17-cv-08254-FLW-LHG PECK v. JOHNSON & JOHNSON et al                                               10/18/2017
                  3:17-cv-08256-FLW-LHG MERITT v. JOHNSON & JOHNSON et al                                             10/18/2017
                  3:17-cv-08258-FLW-LHG OBERLIN v. JOHNSON & JOHNSON et al                                            10/18/2017
                  3:17-cv-08260-FLW-LHG STONE v. JOHNSON & JOHNSON et al                                              10/18/2017
                  3:17-cv-08262-FLW-LHG STREETER v. JOHNSON & JOHNSON et al                                           10/18/2017
                  3:17-cv-08265-FLW-LHG FIELD v. JOHNSON & JOHNSON et al                                              10/18/2017
                  3:17-cv-08264-FLW-LHG WINSTEAD v. JOHNSON & JOHNSON et al                                           10/18/2017
                  3:17-cv-08263-FLW-LHG CURCIO v. JOHNSON & JOHNSON et al                                             10/18/2017
                  3:17-cv-08480-FLW-LHG MAGGIORE v. JOHNSON & JOHNSON et al                                           10/18/2017
                  3:17-cv-08482-FLW-LHG ASHWORTH v. JOHNSON & JOHNSON et al                                           10/18/2017
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                         46/625
5/15/2019                           CM/ECF LIVE - U.S.
                           Case 1:19-cv-01530          District Court2
                                                   Document          for the District
                                                                          Filed       of New Jersey-Query
                                                                                   05/24/19        Page Associated
                                                                                                          49 of 627Cases


                  3:17-cv-08485-FLW-LHG AUSTIN v. JOHNSON & JOHNSON et al                                              10/18/2017
                  3:17-cv-08488-FLW-LHG BANKS v. JOHNSON & JOHNSON et al                                               10/18/2017
                  3:17-cv-08489-FLW-LHG BAUGH v. JOHNSON & JOHNSON et al                                               10/18/2017
                  3:17-cv-08490-FLW-LHG BELIZEARD v. JOHNSON & JOHNSON et al                                           10/18/2017
                  3:17-cv-08518-FLW-LHG JOHNSON v. JOHNSON & JOHNSON et al                                             10/18/2017
                  3:17-cv-08491-FLW-LHG BISHOP v. JOHNSON & JOHNSON et al                                              10/18/2017
                  3:17-cv-08519-FLW-LHG KNAPP v. JOHNSON & JOHNSON et al                                               10/18/2017
                  3:17-cv-08492-FLW-LHG HAVLIC et al v. JOHNSON & JOHNSON et al                                        10/18/2017
                  3:17-cv-08493-FLW-LHG BOCK v. JOHNSON & JOHNSON et al                                                10/18/2017
                  3:17-cv-08520-FLW-LHG DOUGLAS v. JOHNSON & JOHNSON et al                                             10/18/2017
                  3:17-cv-08497-FLW-LHG GAUGH v. JOHNSON & JOHNSON et al                                               10/18/2017
                  3:17-cv-08495-FLW-LHG BROGAN v. JOHNSON & JOHNSON et al                                              10/18/2017
                  3:17-cv-08498-FLW-LHG BROOKS v. JOHNSON & JOHNSON et al                                              10/18/2017
                  3:17-cv-08500-FLW-LHG ADAMS et al v. JOHNSON & JOHNSON et al                                         10/18/2017
                  3:17-cv-08521-FLW-LHG CHVAL v. JOHNSON & JOHNSON et al                                               10/18/2017
                  3:17-cv-08522-FLW-LHG ROBBINS et al v. JOHNSON & JOHNSON et al                                       10/18/2017
                  3:17-cv-08499-FLW-LHG GRAY v. JOHNSON & JOHNSON et al                                                10/18/2017
                  3:17-cv-08523-FLW-LHG JETT et al v. JOHNSON & JOHNSON et al                                          10/18/2017
                  3:17-cv-08502-FLW-LHG SCHELLENGER v. JOHNSON & JOHNSON et al                                         10/18/2017
                  3:17-cv-08524-FLW-LHG STAMPS v. JOHNSON & JOHNSON, INC. et al                                        10/18/2017
                  3:17-cv-08504-FLW-LHG BALDWIN et al v. JOHNSON & JOHNSON et al                                       10/18/2017
                  3:17-cv-08530-FLW-LHG BURNS v. JOHNSON & JOHNSON et al                                               10/18/2017
                  3:17-cv-08594-FLW-LHG Barber v. Johnson & Johnson et al                                              10/18/2017
                  3:17-cv-08539-FLW-LHG YOUNG v. JOHNSON & JOHNSON et al                                               10/18/2017
                  3:17-cv-08538-FLW-LHG BOUDREAUX v. JOHNSON & JOHNSON et al                                           10/18/2017
                  3:17-cv-08536-FLW-LHG ZEIGLER v. JOHNSON & JOHNSON et al                                             10/18/2017
                  3:17-cv-08542-FLW-LHG BROCK v. JOHNSON & JOHNSON et al                                               10/18/2017
                  3:17-cv-08543-FLW-LHG ARCHER v. JOHNSON & JOHNSON et al                                              10/18/2017
                  3:17-cv-08544-FLW-LHG FRANKLIN v. JOHNSON & JOHNSON et al                                            10/18/2017
                  3:17-cv-08545-FLW-LHG WOOD v. JOHNSON & JOHNSON et al                                                10/18/2017
                  3:17-cv-08546-FLW-LHG BURNELL v. JOHNSON & JOHNSON et al                                             10/18/2017
                  3:17-cv-08547-FLW-LHG BUTLER v. JOHNSON & JOHNSON et al                                              10/18/2017
                  3:17-cv-08550-FLW-LHG WOJCICKI v. JOHNSON & JOHNSON et al                                            10/18/2017
                  3:17-cv-08552-FLW-LHG CALDWELL v. JOHNSON & JOHNSON et al                                            10/18/2017
                  3:17-cv-08554-FLW-LHG CAPPELLO v. JOHNSON & JOHNSON et al                                            10/18/2017
                  3:17-cv-08555-FLW-LHG WATSON v. JOHNSON & JOHNSON et al                                              10/18/2017
                  3:17-cv-08557-FLW-LHG BERRY v. JOHNSON & JOHNSON et al                                               10/18/2017
                  3:17-cv-08558-FLW-LHG CARTER-CRUZ v. JOHNSON & JOHNSON et al                                         10/18/2017
                  3:17-cv-08559-FLW-LHG WARNER v. JOHNSON & JOHNSON et al                                              10/18/2017
                  3:17-cv-08588-FLW-LHG GRIMSLEY v. JOHNSON & JOHNSON et al                                            10/18/2017
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                          47/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2
                                                 Document          for the District
                                                                        Filed       of New Jersey-Query
                                                                                 05/24/19        Page Associated
                                                                                                        50 of 627Cases

                  3:17-cv-08589-FLW-LHG DARK HORSE v. JOHNSON & JOHNSON et al                                         10/18/2017
                  3:17-cv-08590-FLW-LHG GREEN v. JOHNSON & JOHNSON et al                                              10/18/2017
                  3:17-cv-08591-FLW-LHG WINFIELD v. JOHNSON & JOHNSON et al                                           10/18/2017
                  3:17-cv-08593-FLW-LHG EDWARDS v. JOHNSON & JOHNSON et al                                            10/18/2017
                  3:17-cv-08537-FLW-LHG BARRETT v. JOHNSON & JOHNSON et al                                            10/19/2017
                  3:17-cv-08534-FLW-LHG COHAGAN v. JOHNSON & JOHNSON et al                                            10/19/2017
                  3:17-cv-08533-FLW-LHG DISHMAN v. JOHNSON & JOHNSON et al                                            10/19/2017
                  3:17-cv-08532-FLW-LHG CLEMENTS v. JOHNSON & JOHNSON et al                                           10/19/2017
                  3:17-cv-08531-FLW-LHG BUTLER v. JOHNSON & JOHNSON et al                                             10/19/2017
                  3:17-cv-08505-FLW-LHG FURLONG et al v. JOHNSON & JOHNSON et al                                      10/19/2017
                  3:17-cv-08579-FLW-LHG CRUM v. JOHNSON & JOHNSON et al                                               10/19/2017
                  3:17-cv-08583-FLW-LHG GIVENS v. JOHNSON & JOHNSON et al                                             10/19/2017
                  3:17-cv-08584-FLW-LHG CUSHING v. JOHNSON & JOHNSON et al                                            10/19/2017
                  3:17-cv-08507-FLW-LHG ALLEN v. JOHNSON & JOHNSON et al                                              10/19/2017
                  3:17-cv-08585-FLW-LHG HURLEY et al v. JOHNSON & JOHNSON et al                                       10/19/2017
                  3:17-cv-08509-FLW-LHG CROLEY v. JOHNSON & JOHNSON et al                                             10/19/2017
                  3:17-cv-08560-FLW-LHG CHAVEZ v. JOHNSON & JOHNSON et al                                             10/18/2017
                  3:17-cv-08511-FLW-LHG BOWEN v. JOHNSON & JOHNSON et al                                              10/19/2017
                  3:17-cv-08512-FLW-LHG DAVIS v. JOHNSON & JOHNSON et al                                              10/19/2017
                  3:17-cv-08513-FLW-LHG BRADLEY v. JOHNSON & JOHNSON et al                                            10/19/2017
                  3:17-cv-08514-FLW-LHG MOLLOY v. JOHNSON & JOHNSON et al                                             10/19/2017
                  3:17-cv-08515-FLW-LHG BROWN v. JOHNSON & JOHNSON et al                                              10/19/2017
                  3:17-cv-08517-FLW-LHG DIAZ et al v. JOHNSON & JOHNSON et al                                         10/19/2017
                  3:17-cv-08598-FLW-LHG DIXON v. JOHNSON & JOHNSON et al                                              10/19/2017
                  3:17-cv-08561-FLW-LHG COLEMAN-SANDOVAL v. JOHNSON & JOHNSON
                                                                                                                      10/18/2017
                  et al
                  3:17-cv-08599-FLW-LHG WILLIAMS v. JOHNSON & JOHNSON et al                                           10/19/2017
                  3:17-cv-08600-FLW-LHG ELZIE v. JOHNSON & JOHNSON et al                                              10/19/2017
                  3:17-cv-08562-FLW-LHG ELDRIDGE v. JOHNSON & JOHNSON et al                                           10/18/2017
                  3:17-cv-08603-FLW-LHG WILKS v. JOHNSON & JOHNSON et al                                              10/19/2017
                  3:17-cv-08569-FLW-LHG SWICK v. JOHNSON & JOHNSON et al                                              10/19/2017
                  3:17-cv-08604-FLW-LHG DOWNEY v. JOHNSON & JOHNSON et al                                             10/19/2017
                  3:17-cv-08605-FLW-LHG WARREN v. JOHNSON & JOHNSON et al                                             10/19/2017
                  3:17-cv-08606-FLW-LHG EVANS v. JOHNSON & JOHNSON et al                                              10/19/2017
                  3:17-cv-08571-FLW-LHG GAGE v. JOHNSON & JOHNSON et al                                               10/19/2017
                  3:17-cv-08652-FLW-LHG BAKER v. JOHNSON & JOHNSON et al                                              10/20/2017
                  3:17-cv-08622-FLW-LHG FIMBRES et al v. JOHNSON & JOHNSON et al                                      10/19/2017
                  3:17-cv-08623-FLW-LHG GRANNIS v. JOHNSON & JOHNSON et al                                            10/19/2017
                  3:17-cv-08624-FLW-LHG HAMMER-ALLEN v. JOHNSON & JOHNSON et al 10/19/2017
                  3:17-cv-08625-FLW-LHG WOOMER et al v. JOHNSON & JOHNSON et al                                       10/19/2017
                  3:17-cv-08626-FLW-LHG HAROLD-GRAHAM v. JOHNSON & JOHNSON et 10/19/2017
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                         48/625
5/15/2019                           CM/ECF LIVE - U.S.
                           Case 1:19-cv-01530          District Court2
                                                   Document          for the District
                                                                          Filed       of New Jersey-Query
                                                                                   05/24/19        Page Associated
                                                                                                          51 of 627Cases

                  al
                  3:17-cv-08627-FLW-LHG LYONS et al v. JOHNSON & JOHNSON et al                                         10/19/2017
                  3:17-cv-08628-FLW-LHG GRIFFITH v. JOHNSON & JOHNSON et al                                            10/19/2017
                  3:17-cv-08563-FLW-LHG CHRISTIAN v. JOHNSON & JOHNSON et al                                           10/18/2017
                  3:17-cv-08607-FLW-LHG EMBREY v. JOHNSON & JOHNSON et al                                              10/19/2017
                  3:17-cv-08629-FLW-LHG RECCEK et al v. JOHNSON & JOHNSON et al                                        10/19/2017
                  3:17-cv-08610-FLW-LHG FIELDS v. JOHNSON & JOHNSON et al                                              10/19/2017
                  3:17-cv-08612-FLW-LHG FOSTER v. JOHNSON & JOHNSON et al                                              10/19/2017
                  3:17-cv-08613-FLW-LHG FLEMING v. JOHNSON & JOHNSON et al                                             10/19/2017
                  3:17-cv-08615-FLW-LHG GIBBS v. JOHNSON & JOHNSON et al                                               10/19/2017
                  3:17-cv-08616-FLW-LHG HALL v. JOHNSON & JOHNSON et al                                                10/19/2017
                  3:17-cv-08618-FLW-LHG GOEB v. JOHNSON & JOHNSON et al                                                10/19/2017
                  3:17-cv-08564-FLW-LHG VARVIL v. JOHNSON & JOHNSON et al                                              10/19/2017
                  3:17-cv-08620-FLW-LHG HAMMER v. JOHNSON & JOHNSON et al                                              10/19/2017
                  3:17-cv-08672-FLW-LHG BREWER v. JOHNSON & JOHNSON et al                                              10/19/2017
                  3:17-cv-08674-FLW-LHG VINCENT v. JOHNSON & JOHNSON et al                                             10/19/2017
                  3:17-cv-08678-FLW-LHG ESPOSITO v. JOHNSON & JOHNSON et al                                            10/19/2017
                  3:17-cv-08572-FLW-LHG SISK v. JOHNSON & JOHNSON et al                                                10/19/2017
                  3:17-cv-08630-FLW-LHG HEARVEY v. JOHNSON & JOHNSON et al                                             10/19/2017
                  3:17-cv-08679-FLW-LHG VANERUNEN v. JOHNSON & JOHNSON et al                                           10/19/2017
                  3:17-cv-08641-FLW-LHG SCOTT v. JOHNSON & JOHNSON et al                                               10/19/2017
                  3:17-cv-08573-FLW-LHG CRONE v. JOHNSON & JOHNSON et al                                               10/19/2017
                  3:17-cv-08681-FLW-LHG BRODNICK v. JOHNSON & JOHNSON et al                                            10/19/2017
                  3:17-cv-08578-FLW-LHG SILVER v. JOHNSON & JOHNSON et al                                              10/19/2017
                  3:17-cv-08640-FLW-LHG SMITH v. JOHNSON & JOHNSON et al                                               10/19/2017
                  3:17-cv-08683-FLW-LHG GUZY v. JOHNSON & JOHNSON et al                                                10/19/2017
                  3:17-cv-08642-FLW-LHG RAND v. JOHNSON & JOHNSON et al                                                10/19/2017
                  3:17-cv-08684-FLW-LHG GRIMMETT v. JOHNSON & JOHNSON et al                                            10/19/2017
                  3:17-cv-08685-FLW-LHG BROOKS v. JOHNSON & JOHNSON et al                                              10/19/2017
                  3:17-cv-08643-FLW-LHG OKON v. JOHNSON & JOHNSON et al                                                10/19/2017
                  3:17-cv-08644-FLW-LHG MOOMEY v. JOHNSON & JOHNSON et al                                              10/19/2017
                  3:17-cv-08686-FLW-LHG HATCH v. JOHNSON & JOHNSON et al                                               10/19/2017
                  3:17-cv-08687-FLW-LHG TROGDON v. JOHNSON & JOHNSON et al                                             10/19/2017
                  3:17-cv-08639-FLW-LHG STILWELL v. JOHNSON & JOHNSON et al                                            10/19/2017
                  3:17-cv-08645-FLW-LHG ALDRIDGE v. JOHNSON & JOHNSON et al                                            10/19/2017
                  3:17-cv-08688-FLW-LHG Gebard v. JOHNSON & JOHNSON et al                                              10/19/2017
                  3:17-cv-08638-FLW-LHG THOMAS et al v. JOHNSON & JOHNSON et al                                        10/19/2017
                  3:17-cv-08646-FLW-LHG KRAUSE v. JOHNSON & JOHNSON et al                                              10/19/2017
                  3:17-cv-08636-FLW-LHG GILL et al v. JOHNSON & JOHNSON et al                                          10/19/2017
                  3:17-cv-08740-FLW-LHG GRAY v. JOHNSON & JOHNSON et al                                                10/19/2017
                  3:17-cv-08741-FLW-LHG KORNMAN v. JOHNSON & JOHNSON et al                                             10/19/2017
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                          49/625
5/15/2019                           CM/ECF LIVE - U.S.
                           Case 1:19-cv-01530          District Court2
                                                   Document          for the District
                                                                          Filed       of New Jersey-Query
                                                                                   05/24/19        Page Associated
                                                                                                          52 of 627Cases


                  3:17-cv-08742-FLW-LHG LUTJENS v. JOHNSON & JOHNSON et al                                             10/19/2017
                  3:17-cv-08744-FLW-LHG MALM v. JOHNSON & JOHNSON et al                                                10/19/2017
                  3:17-cv-08745-FLW-LHG MCNEELY v. JOHNSON & JOHNSON et al                                             10/19/2017
                  3:17-cv-08647-FLW-LHG WOODLEY v. JOHNSON & JOHNSON et al                                             10/19/2017
                  3:17-cv-08648-FLW-LHG AMADON v. JOHNSON & JOHNSON et al                                              10/19/2017
                  3:17-cv-08631-FLW-LHG WALL et al v. JOHNSON & JOHNSON et al                                          10/19/2017
                  3:17-cv-08568-FLW-LHG CONSTANT v. JOHNSON & JOHNSON et al                                            10/18/2017
                  3:17-cv-08699-FLW-LHG DIBERNARDO v. JOHNSON & JOHNSON et al                                          10/19/2017
                  3:17-cv-08702-FLW-LHG MERCER v. JOHNSON & JOHNSON et al                                              10/19/2017
                  3:17-cv-08704-FLW-LHG SHEPHERD v. JOHNSON & JOHNSON et al                                            10/19/2017
                  3:17-cv-08706-FLW-LHG SHORT v. JOHNSON & JOHNSON et al                                               10/19/2017
                  3:17-cv-08746-FLW-LHG MERCER v. JOHNSON & JOHNSON et al                                              10/19/2017
                  3:17-cv-08748-FLW-LHG MOORE v. JOHNSON & JOHNSON et al                                               10/19/2017
                  3:17-cv-08749-FLW-LHG NEAL v. JOHNSON & JOHNSON et al                                                10/19/2017
                  3:17-cv-08752-FLW-LHG OFFILL v. JOHNSON & JOHNSON et al                                              10/19/2017
                  3:17-cv-08753-FLW-LHG ORTEN v. JOHNSON & JOHNSON et al                                               10/19/2017
                  3:17-cv-08707-FLW-LHG SLADE v. JOHNSON & JOHNSON et al                                               10/19/2017
                  3:17-cv-08723-FLW-LHG DOMINSKI v. JOHNSON & JOHNSON et al                                            10/20/2017
                  3:17-cv-08708-FLW-LHG KNOTTS et al v. JOHNSON & JOHNSON et al                                        10/19/2017
                  3:17-cv-08709-FLW-LHG SLOAN v. JOHNSON & JOHNSON et al                                               10/19/2017
                  3:17-cv-08710-FLW-LHG TERRY-WELLS v. JOHNSON & JOHNSON et al                                         10/19/2017
                  3:17-cv-08712-FLW-LHG SLOWEY v. JOHNSON & JOHNSON et al                                              10/20/2017
                  3:17-cv-08713-FLW-LHG TAVENDER v. JOHNSON & JOHNSON et al                                            10/20/2017
                  3:17-cv-08715-FLW-LHG DIOVANNI v. JOHNSON & JOHNSON et al                                            10/20/2017
                  3:17-cv-08716-FLW-LHG SWETISH v. JOHNSON & JOHNSON et al                                             10/20/2017
                  3:17-cv-08717-FLW-LHG SMALLEY v. JOHNSON & JOHNSON et al                                             10/20/2017
                  3:17-cv-08649-FLW-LHG HEINZ v. JOHNSON & JOHNSON et al                                               10/20/2017
                  3:17-cv-08719-FLW-LHG SMOOT v. JOHNSON & JOHNSON et al                                               10/20/2017
                  3:17-cv-08650-FLW-LHG ARNEBERG v. JOHNSON & JOHNSON et al                                            10/20/2017
                  3:17-cv-08721-FLW-LHG KOEHLER v. JOHNSON & JOHNSON et al                                             10/20/2017
                  3:17-cv-08651-FLW-LHG WILLIAMS v. JOHNSON & JOHNSON et al                                            10/20/2017
                  3:17-cv-08722-FLW-LHG SMITH v. JOHNSON & JOHNSON et al                                               10/20/2017
                  3:17-cv-08653-FLW-LHG WILLIAMS v. JOHNSON & JOHNSON et al                                            10/20/2017
                  3:17-cv-08689-FLW-LHG DANIELS v. JOHNSON & JOHNSON et al                                             10/20/2017
                  3:17-cv-08724-FLW-LHG SMOCK v. JOHNSON & JOHNSON et al                                               10/20/2017
                  3:17-cv-08654-FLW-LHG CARDELLO v. JOHNSON & JOHNSON et al                                            10/20/2017
                  3:17-cv-08690-FLW-LHG THOMPSON v. JOHNSON & JOHNSON et al                                            10/20/2017
                  3:17-cv-08691-FLW-LHG THOMAS v. JOHNSON & JOHNSON et al                                              10/20/2017
                  3:17-cv-08655-FLW-LHG WILLIAMS v. JOHNSON & JOHNSON et al                                            10/20/2017
                  3:17-cv-08692-FLW-LHG DIAZ v. JOHNSON & JOHNSON et al                                                10/20/2017
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                          50/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2
                                                 Document          for the District
                                                                        Filed       of New Jersey-Query
                                                                                 05/24/19        Page Associated
                                                                                                        53 of 627Cases

                  3:17-cv-08656-FLW-LHG BARANICH v. JOHNSON & JOHNSON et al                                           10/20/2017
                  3:17-cv-08693-FLW-LHG FRYMIRE v. JOHNSON & JOHNSON et al                                            10/20/2017
                  3:17-cv-08694-FLW-LHG FLORES v. JOHNSON & JOHNSON et al                                             10/20/2017
                  3:17-cv-08756-FLW-LHG POYNTER v. JOHNSON & JOHNSON, INC. et al                                      10/20/2017
                  3:17-cv-08757-FLW-LHG RANZIE v. JOHNSON & JOHNSON, INC. et al                                       10/20/2017
                  3:17-cv-08695-FLW-LHG TAYLOR v. JOHNSON & JOHNSON, INC. et al                                       10/20/2017
                  3:17-cv-08789-FLW-LHG ABELL v. JOHNSON & JOHNSON et al                                              10/20/2017
                  3:17-cv-08773-FLW-LHG TRENT v. JOHNSON & JOHNSON, INC. et al                                        10/20/2017
                  3:17-cv-08790-FLW-LHG AIMES v. JOHNSON & JOHNSON et al                                              10/20/2017
                  3:17-cv-08791-FLW-LHG ANDERSEN v. JOHNSON & JOHNSON et al                                           10/20/2017
                  3:17-cv-08792-FLW-LHG ANDERSON v. JOHNSON & JOHNSON et al                                           10/20/2017
                  3:17-cv-08793-FLW-LHG WOOLF v. JOHNSON & JOHNSON et al                                              10/20/2017
                  3:17-cv-08795-FLW-LHG LINGNAU et al v. JOHNSON & JOHNSON et al                                      10/20/2017
                  3:17-cv-08772-FLW-LHG STARKES v. JOHNSON & JOHNSON, INC. et al                                      10/20/2017
                  3:17-cv-08566-FLW-LHG BURGER v. JOHNSON & JOHNSON et al                                             10/18/2017
                  3:17-cv-08758-FLW-LHG SALERNO v. JOHNSON & JOHNSON, INC. et al                                      10/20/2017
                  3:17-cv-08696-FLW-LHG THIGPEN v. JOHNSON & JOHNSON et al                                            10/20/2017
                  3:17-cv-08595-FLW-LHG DAVIS v. JOHNSON & JOHNSON et al                                              10/18/2017
                  3:17-cv-08698-FLW-LHG FOX v. JOHNSON & JOHNSON et al                                                10/20/2017
                  3:17-cv-08759-FLW-LHG SEAMONE v. JOHNSON & JOHNSON, INC. et al                                      10/20/2017
                  3:17-cv-08770-FLW-LHG PRESWORSKY v. JOHNSON & JOHNSON, INC. et
                                                                                                                      10/20/2017
                  al
                  3:17-cv-08596-FLW-LHG WILLIAMSON v. JOHNSON & JOHNSON et al                                         10/18/2017
                  3:17-cv-08725-FLW-LHG SMITH v. JOHNSON & JOHNSON et al                                              10/20/2017
                  3:17-cv-08774-FLW-LHG WHITE v. JOHNSON & JOHNSON et al                                              10/20/2017
                  3:17-cv-08775-FLW-LHG PALUMBO et al v. JOHNSON & JOHNSON et al                                      10/20/2017
                  3:17-cv-08776-FLW-LHG WOODS v. JOHNSON & JOHNSON et al                                              10/20/2017
                  3:17-cv-08777-FLW-LHG ARMSTRONG v. JOHNSON & JOHNSON et al                                          10/20/2017
                  3:17-cv-08778-FLW-LHG GILBERT v. JOHNSON & JOHNSON et al                                            10/20/2017
                  3:17-cv-08765-FLW-LHG SOUTHARD v. JOHNSON & JOHNSON, INC. et al 10/20/2017
                  3:17-cv-08761-FLW-LHG SHELTON v. JOHNSON & JOHNSON, INC. et al                                      10/20/2017
                  3:17-cv-08726-FLW-LHG SMITH v. JOHNSON & JOHNSON et al                                              10/20/2017
                  3:17-cv-08727-FLW-LHG Low v. JOHNSON & JOHNSON et al                                                10/20/2017
                  3:17-cv-08764-FLW-LHG SMILEY v. JOHNSON & JOHNSON, INC. et al                                       10/20/2017
                  3:17-cv-08728-FLW-LHG DONOVAN v. JOHNSON & JOHNSON et al                                            10/20/2017
                  3:17-cv-08729-FLW-LHG WILLIAMS v. JOHNSON & JOHNSON et al                                           10/20/2017
                  3:17-cv-08801-FLW-LHG JENKINS v. JOHNSON & JOHNSON et al                                            10/20/2017
                  3:17-cv-08730-FLW-LHG TESSUM v. JOHNSON & JOHNSON et al                                             10/20/2017
                  3:17-cv-08731-FLW-LHG WOLFE v. JOHNSON & JOHNSON et al                                              10/20/2017
                  3:17-cv-08803-FLW-LHG BREED v. JOHNSON & JOHNSON et al                                              10/20/2017
                  3:17-cv-08733-FLW-LHG JOHNSON et al v. JOHNSON & JOHNSON et al                                      10/20/2017
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                         51/625
5/15/2019                           CM/ECF LIVE - U.S.
                           Case 1:19-cv-01530          District Court2
                                                   Document          for the District
                                                                          Filed       of New Jersey-Query
                                                                                   05/24/19        Page Associated
                                                                                                          54 of 627Cases


                  3:17-cv-08657-FLW-LHG CARPENTER v. JOHNSON & JOHNSON et al                                           10/19/2017
                  3:17-cv-08806-FLW-LHG EDWARDS v. JOHNSON & JOHNSON et al                                             10/20/2017
                  3:17-cv-08735-FLW-LHG WERTHER et al v. JOHNSON & JOHNSON et al                                       10/20/2017
                  3:17-cv-08807-FLW-LHG GILLISPIE v. JOHNSON & JOHNSON et al                                           10/20/2017
                  3:17-cv-08808-FLW-LHG GLEASON v. JOHNSON & JOHNSON et al                                             10/20/2017
                  3:17-cv-08737-FLW-LHG HANAVAN v. JOHNSON & JOHNSON et al                                             10/20/2017
                  3:17-cv-08738-FLW-LHG JEWELL v. JOHNSON & JOHNSON et al                                              10/20/2017
                  3:17-cv-08809-FLW-LHG GRAVER v. JOHNSON & JOHNSON et al                                              10/20/2017
                  3:17-cv-08810-FLW-LHG WALLS v. JOHNSON & JOHNSON et al                                               10/20/2017
                  3:17-cv-08811-FLW-LHG DUNNAVANT v. JOHNSON & JOHNSON et al                                           10/20/2017
                  3:17-cv-08779-FLW-LHG MCGEE v. JOHNSON & JOHNSON et al                                               10/20/2017
                  3:17-cv-08780-FLW-LHG WILSON v. JOHNSON & JOHNSON et al                                              10/22/2017
                  3:17-cv-08781-FLW-LHG NATHAN v. JOHNSON & JOHNSON et al                                              10/22/2017
                  3:17-cv-08782-FLW-LHG SIMS v. JOHNSON & JOHNSON et al                                                10/22/2017
                  3:17-cv-08783-FLW-LHG ABRAMS v. JOHNSON & JOHNSON et al                                              10/22/2017
                  3:17-cv-08784-FLW-LHG SWANSON et al v. JOHNSON & JOHNSON et al                                       10/22/2017
                  3:17-cv-08785-FLW-LHG AFFOLTER v. JOHNSON & JOHNSON et al                                            10/22/2017
                  3:17-cv-08786-FLW-LHG CONDE v. JOHNSON & JOHNSON et al                                               10/22/2017
                  3:17-cv-08787-FLW-LHG ALEXANDER v. JOHNSON & JOHNSON et al                                           10/22/2017
                  3:17-cv-08788-FLW-LHG BONFIGLIO v. JOHNSON & JOHNSON et al                                           10/22/2017
                  3:17-cv-08816-FLW-LHG LANDRUM v. JOHNSON & JOHNSON et al                                             10/22/2017
                  3:17-cv-08818-FLW-LHG Patterson v. JOHNSON & JOHNSON et al                                           10/22/2017
                  3:17-cv-08821-FLW-LHG FRANKENBERRY v. JOHNSON & JOHNSON et al                                        10/22/2017
                  3:17-cv-08865-FLW-LHG BAIRD v. JOHNSON & JOHNSON et al                                               10/22/2017
                  3:17-cv-08866-FLW-LHG SCOTT v. JOHNSON & JOHNSON et al                                               10/22/2017
                  3:17-cv-08868-FLW-LHG CROLLARD v. JOHNSON & JOHNSON et al                                            10/22/2017
                  3:17-cv-08822-FLW-LHG LEFLORE v. JOHNSON & JOHNSON et al                                             10/22/2017
                  3:17-cv-08823-FLW-LHG BRACE v. JOHNSON & JOHNSON et al                                               10/22/2017
                  3:17-cv-08871-FLW-LHG BAKER v. JOHNSON & JOHNSON et al                                               10/22/2017
                  3:17-cv-08874-FLW-LHG BENNETT v. JOHNSON & JOHNSON et al                                             10/22/2017
                  3:17-cv-08875-FLW-LHG Perera v. JOHNSON & JOHNSON et al                                              10/22/2017
                  3:17-cv-08876-FLW-LHG BERNHARDT v. JOHNSON & JOHNSON et al                                           10/22/2017
                  3:17-cv-08824-FLW-LHG ZERINGUE v. JOHNSON & JOHNSON et al                                            10/22/2017
                  3:17-cv-08826-FLW-LHG SPROUSE v. JOHNSON & JOHNSON et al                                             10/22/2017
                  3:17-cv-08827-FLW-LHG ALLEN v. JOHNSON & JOHNSON et al                                               10/22/2017
                  3:17-cv-08828-FLW-LHG COPPOLECCHIA v. JOHNSON & JOHNSON et al                                        10/22/2017
                  3:17-cv-08877-FLW-LHG BISHOP v. JOHNSON & JOHNSON et al                                              10/22/2017
                  3:17-cv-08878-FLW-LHG BLADES v. JOHNSON & JOHNSON et al                                              10/22/2017
                  3:17-cv-08879-FLW-LHG STUCKER v. JOHNSON & JOHNSON et al                                             10/22/2017
                  3:17-cv-08880-FLW-LHG DELUCA et al v. JOHNSON & JOHNSON et al                                        10/22/2017
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                          52/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2
                                                 Document          for the District
                                                                        Filed       of New Jersey-Query
                                                                                 05/24/19        Page Associated
                                                                                                        55 of 627Cases

                  3:17-cv-08881-FLW-LHG LOUVAR et al v. JOHNSON & JOHNSON et al                                       10/22/2017
                  3:17-cv-08829-FLW-LHG Bardwell et al v. JOHNSON & JOHNSON et al                                     10/22/2017
                  3:17-cv-08659-FLW-LHG WEST v. JOHNSON & JOHNSON et al                                               10/19/2017
                  3:17-cv-08660-FLW-LHG FLORES et al v. JOHNSON & JOHNSON et al                                       10/19/2017
                  3:17-cv-08661-FLW-LHG CARR v. JOHNSON & JOHNSON et al                                               10/19/2017
                  3:17-cv-08812-FLW-LHG CASTILLO v. JOHNSON & JOHNSON et al                                           10/23/2017
                  3:17-cv-08813-FLW-LHG OGLESBY v. JOHNSON & JOHNSON et al                                            10/23/2017
                  3:17-cv-08814-FLW-LHG LAZARE v. JOHNSON & JOHNSON et al                                             10/23/2017
                  3:17-cv-08662-FLW-LHG WEISLO v. JOHNSON & JOHNSON et al                                             10/19/2017
                  3:17-cv-08664-FLW-LHG BROWN v. JOHNSON & JOHNSON et al                                              10/19/2017
                  3:17-cv-08665-FLW-LHG WALSH v. JOHNSON & JOHNSON et al                                              10/19/2017
                  3:17-cv-08882-FLW-LHG O'BRIEN v. JOHNSON & JOHNSON et al                                            10/23/2017
                  3:17-cv-08666-FLW-LHG BEHUNIN v. JOHNSON & JOHNSON et al                                            10/19/2017
                  3:17-cv-08883-FLW-LHG HOBBS v. JOHNSON & JOHNSON et al                                              10/23/2017
                  3:17-cv-08884-FLW-LHG WASHINGTON et al v. JOHNSON & JOHNSON et al 10/23/2017
                  3:17-cv-08667-FLW-LHG COLEMAN v. JOHNSON & JOHNSON et al                                            10/19/2017
                  3:17-cv-08668-FLW-LHG WALLEN v. JOHNSON & JOHNSON et al                                             10/19/2017
                  3:17-cv-08669-FLW-LHG BOND v. JOHNSON & JOHNSON et al                                               10/19/2017
                  3:17-cv-08670-FLW-LHG DAVIS v. JOHNSON & JOHNSON et al                                              10/19/2017
                  3:17-cv-08671-FLW-LHG CRIDER v. JOHNSON & JOHNSON et al                                             10/19/2017
                  3:17-cv-08900-FLW-LHG BREAUX v. JOHNSON & JOHNSON et al                                             10/23/2017
                  3:17-cv-08901-FLW-LHG SIMMONS v. JOHNSON & JOHNSON et al                                            10/23/2017
                  3:17-cv-08902-FLW-LHG MARCELLO v. JOHNSON & JOHNSON et al                                           10/23/2017
                  3:17-cv-08903-FLW-LHG SILVER v. JOHNSON & JOHNSON et al                                             10/23/2017
                  3:17-cv-08901-FLW-LHG SIMMONS v. JOHNSON & JOHNSON et al                                            10/23/2017
                  3:17-cv-08839-FLW-LHG ARTEAGA v. JOHNSON & JOHNSON et al                                            10/23/2017
                  3:17-cv-08840-FLW-LHG CLINE v. JOHNSON & JOHNSON et al                                              10/23/2017
                  3:17-cv-08841-FLW-LHG MCLAUGHLIN v. JOHNSON & JOHNSON et al                                         10/23/2017
                  3:17-cv-08830-FLW-LHG KLINGER v. JOHNSON & JOHNSON et al                                            10/20/2017
                  3:17-cv-08831-FLW-LHG AMBURN v. JOHNSON & JOHNSON et al                                             10/20/2017
                  3:17-cv-08892-FLW-LHG CARLISLE v. JOHNSON & JOHNSON, INC. et al                                     10/23/2017
                  3:17-cv-08832-FLW-LHG ANDERSON v. JOHNSON & JOHNSON et al                                           10/20/2017
                  3:17-cv-08898-FLW-LHG BLAKE v. JOHNSON & JOHNSON et al                                              10/23/2017
                  3:17-cv-08843-FLW-LHG SHANNON v. JOHNSON & JOHNSON et al                                            10/23/2017
                  3:17-cv-08899-FLW-LHG BOOKHART v. JOHNSON & JOHNSON et al                                           10/23/2017
                  3:17-cv-08845-FLW-LHG AUFMAN v. JOHNSON & JOHNSON et al                                             10/23/2017
                  3:17-cv-08847-FLW-LHG SEMAN, JR. v. JOHNSON & JOHNSON et al                                         10/23/2017
                  3:17-cv-08936-FLW-LHG MIZELL v. JOHNSON & JOHNSON et al                                             10/24/2017
                  3:17-cv-08937-FLW-LHG ROSS v. JOHNSON & JOHNSON et al                                               10/24/2017
                  3:17-cv-08938-FLW-LHG LOGAN et al v. JOHNSON & JOHNSON et al                                        10/24/2017
                  3:17-cv-08939-FLW-LHG FORET v. JOHNSON & JOHNSON et al                                              10/24/2017
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                         53/625
5/15/2019                           CM/ECF LIVE - U.S.
                           Case 1:19-cv-01530          District Court2
                                                   Document          for the District
                                                                          Filed       of New Jersey-Query
                                                                                   05/24/19        Page Associated
                                                                                                          56 of 627Cases


                  3:17-cv-08940-FLW-LHG GASKIN v. JOHNSON & JOHNSON et al                                              10/24/2017
                  3:17-cv-08941-FLW-LHG MORGAN v. JOHNSON & JOHNSON INC. et al                                         10/24/2017
                  3:17-cv-08850-FLW-LHG JONES v. JOHNSON & JOHNSON et al                                               10/24/2017
                  3:17-cv-08852-FLW-LHG AVENT v. JOHNSON & JOHNSON et al                                               10/24/2017
                  3:17-cv-08942-FLW-LHG PERSONS v. JOHNSON & JOHNSON et al                                             10/24/2017
                  3:17-cv-08944-FLW-LHG BELL v. JOHNSON & JOHNSON et al                                                10/24/2017
                  3:17-cv-08924-FLW-LHG HARTMAN v. JOHNSON & JOHNSON et al                                             10/24/2017
                  3:17-cv-08946-FLW-LHG GORDON v. JOHNSON & JOHNSON et al                                              10/24/2017
                  3:17-cv-08925-FLW-LHG FULLER v. JOHNSON & JOHNSON et al                                              10/24/2017
                  3:17-cv-08947-FLW-LHG GAY v. JOHNSON & JOHNSON et al                                                 10/24/2017
                  3:17-cv-08927-FLW-LHG KAOUGH v. JOHNSON & JOHNSON et al                                              10/24/2017
                  3:17-cv-08853-FLW-LHG MITCHELL v. JOHNSON & JOHNSON et al                                            10/24/2017
                  3:17-cv-08854-FLW-LHG HARRIS v. JOHNSON & JOHNSON et al                                              10/24/2017
                  3:17-cv-08928-FLW-LHG KOERNER v. JOHNSON & JOHNSON et al                                             10/24/2017
                  3:17-cv-08948-FLW-LHG NEUMAN v. JOHNSON & JOHNSON et al                                              10/24/2017
                  3:17-cv-08930-FLW-LHG LANAHAN v. JOHNSON & JOHNSON et al                                             10/24/2017
                  3:17-cv-08855-FLW-LHG COLEMAN v. JOHNSON & JOHNSON et al                                             10/24/2017
                  3:17-cv-08859-FLW-LHG COLEMAN v. JOHNSON & JOHNSON et al                                             10/24/2017
                  3:17-cv-08860-FLW-LHG AYO v. JOHNSON & JOHNSON et al                                                 10/24/2017
                  3:17-cv-08933-FLW-LHG ROST v. JOHNSON & JOHNSON et al                                                10/24/2017
                  3:17-cv-08861-FLW-LHG GRIFFITH v. JOHNSON & JOHNSON et al                                            10/24/2017
                  3:17-cv-08863-FLW-LHG COOPER v. JOHNSON & JOHNSON et al                                              10/24/2017
                  3:17-cv-08934-FLW-LHG LEBER v. JOHNSON & JOHNSON et al                                               10/24/2017
                  3:17-cv-08903-FLW-LHG SILVER v. JOHNSON & JOHNSON et al                                              10/24/2017
                  3:17-cv-08935-FLW-LHG GARCES v. JOHNSON & JOHNSON et al                                              10/24/2017
                  3:17-cv-08906-FLW-LHG BRASWELL v. JOHNSON & JOHNSON et al                                            10/24/2017
                  3:17-cv-08834-FLW-LHG WOODARD v. JOHNSON & JOHNSON et al                                             10/20/2017
                  3:17-cv-08835-FLW-LHG SHAUT v. JOHNSON & JOHNSON et al                                               10/20/2017
                  3:17-cv-08836-FLW-LHG ELLISON v. JOHNSON & JOHNSON et al                                             10/20/2017
                  3:17-cv-08908-FLW-LHG BRAVERMAN v. JOHNSON & JOHNSON et al                                           10/24/2017
                  3:17-cv-08909-FLW-LHG RYAN et al v. JOHNSON & JOHNSON et al                                          10/24/2017
                  3:17-cv-08910-FLW-LHG BRAWAND v. JOHNSON & JOHNSON et al                                             10/24/2017
                  3:17-cv-08959-FLW-LHG AXELROD v. JOHNSON & JOHNSON et al                                             10/24/2017
                  3:17-cv-08913-FLW-LHG RUETZLER v. JOHNSON & JOHNSON et al                                            10/24/2017
                  3:17-cv-08914-FLW-LHG DAUGHERTY v. JOHNSON & JOHNSON et al                                           10/24/2017
                  3:17-cv-08917-FLW-LHG DAVIS v. JOHNSON & JOHNSON et al                                               10/24/2017
                  3:17-cv-08919-FLW-LHG BOTTOMS v. JOHNSON & JOHNSON et al                                             10/24/2017
                  3:17-cv-08995-FLW-LHG JAMISON v. JOHNSON & JOHNSON et al                                             10/24/2017
                  3:17-cv-08922-FLW-LHG HAMPTON v. JOHNSON & JOHNSON et al                                             10/24/2017
                  3:17-cv-08996-FLW-LHG WHOBREY v. JOHNSON & JOHNSON et al                                             10/24/2017
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                          54/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2
                                                 Document          for the District
                                                                        Filed       of New Jersey-Query
                                                                                 05/24/19        Page Associated
                                                                                                        57 of 627Cases

                  3:17-cv-08957-FLW-LHG ANDERSEN v. JOHNSON & JOHNSON et al                                           10/24/2017
                  3:17-cv-08958-FLW-LHG MILLER v. JOHNSON & JOHNSON et al                                             10/24/2017
                  3:17-cv-09021-FLW-LHG TROVER v. JOHNSON & JOHNSON et al                                             10/24/2017
                  3:17-cv-09022-FLW-LHG LEMELLE v. JOHNSON & JOHNSON et al                                            10/24/2017
                  3:17-cv-08997-FLW-LHG COSTLEY v. JOHNSON & JOHNSON et al                                            10/24/2017
                  3:17-cv-08977-FLW-LHG KLEIN v. JOHNSON & JOHNSON et al                                              10/24/2017
                  3:17-cv-09023-FLW-LHG TOBIN v. JOHNSON & JOHNSON et al                                              10/24/2017
                  3:17-cv-08998-FLW-LHG BEGAY et al v. JOHNSON & JOHNSON et al                                        10/24/2017
                  3:17-cv-08978-FLW-LHG HAWKINS v. JOHNSON & JOHNSON, INC. et al                                      10/24/2017
                  3:17-cv-09024-FLW-LHG REED v. JOHNSON & JOHNSON et al                                               10/24/2017
                  3:17-cv-08999-FLW-LHG ALLEN v. JOHNSON & JOHNSON et al                                              10/24/2017
                  3:17-cv-09000-FLW-LHG CLARK et al v. JOHNSON & JOHNSON et al                                        10/24/2017
                  3:17-cv-09025-FLW-LHG GRIFFETH v. JOHNSON & JOHNSON et al                                           10/24/2017
                  3:17-cv-08979-FLW-LHG HOUSER v. JOHNSON & JOHNSON, INC. et al                                       10/24/2017
                  3:17-cv-09026-FLW-LHG THOMPSON v. JOHNSON & JOHNSON et al                                           10/24/2017
                  3:17-cv-09029-FLW-LHG JACKSON v. JOHNSON & JOHNSON et al                                            10/24/2017
                  3:17-cv-09001-FLW-LHG WINCHESTER v. JOHNSON & JOHNSON et al                                         10/24/2017
                  3:17-cv-08980-FLW-LHG PROVITT v. JOHNSON & JOHNSON et al                                            10/24/2017
                  3:17-cv-09030-FLW-LHG THOMPSON v. JOHNSON & JOHNSON et al                                           10/24/2017
                  3:17-cv-08981-FLW-LHG HUBBARD v. JOHNSON & JOHNSON, INC. et al                                      10/24/2017
                  3:17-cv-09002-FLW-LHG REYNOLDS et al v. JOHNSON & JOHNSON et al                                     10/24/2017
                  3:17-cv-09031-FLW-LHG HAMILTON v. JOHNSON & JOHNSON et al                                           10/24/2017
                  3:17-cv-09003-FLW-LHG GROLEAU v. JOHNSON & JOHNSON et al                                            10/24/2017
                  3:17-cv-09004-FLW-LHG NEVILLE v. JOHNSON & JOHNSON et al                                            10/24/2017
                  3:17-cv-09040-FLW-LHG JAMES v. JOHNSON & JOHNSON et al                                              10/24/2017
                  3:17-cv-09005-FLW-LHG CORBIN v. JOHNSON & JOHNSON et al                                             10/24/2017
                  3:17-cv-09041-FLW-LHG TENHET v. JOHNSON & JOHNSON et al                                             10/24/2017
                  3:17-cv-09016-FLW-LHG VICE v. JOHNSON & JOHNSON et al                                               10/24/2017
                  3:17-cv-08982-FLW-LHG HUGHES v. JOHNSON & JOHNSON et al                                             10/24/2017
                  3:17-cv-09017-FLW-LHG VEGA v. JOHNSON & JOHNSON et al                                               10/24/2017
                  3:17-cv-09018-FLW-LHG PETERSON v. JOHNSON & JOHNSON et al                                           10/24/2017
                  3:17-cv-09042-FLW-LHG HEARN v. JOHNSON & JOHNSON et al                                              10/24/2017
                  3:17-cv-08983-FLW-LHG HUGHES v. JOHNSON & JOHNSON, INC. et al                                       10/24/2017
                  3:17-cv-09020-FLW-LHG TRUDEAU v. JOHNSON & JOHNSON et al                                            10/24/2017
                  3:17-cv-09044-FLW-LHG SUTER v. JOHNSON & JOHNSON et al                                              10/24/2017
                  3:17-cv-09032-FLW-LHG JACKSON v. JOHNSON & JOHNSON et al                                            10/24/2017
                  3:17-cv-08984-FLW-LHG SEMITKA v. JOHNSON & JOHNSON et al                                            10/24/2017
                  3:17-cv-09033-FLW-LHG THOMPSON v. JOHNSON & JOHNSON et al                                           10/24/2017
                  3:17-cv-08985-FLW-LHG HUNTER v. JOHNSON & JOHNSON, INC. et al                                       10/24/2017
                  3:17-cv-09034-FLW-LHG HARKINS v. JOHNSON & JOHNSON et al                                            10/24/2017
                  3:17-cv-09045-FLW-LHG JAMES v. JOHNSON & JOHNSON et al                                              10/24/2017
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                         55/625
5/15/2019                           CM/ECF LIVE - U.S.
                           Case 1:19-cv-01530          District Court2
                                                   Document          for the District
                                                                          Filed       of New Jersey-Query
                                                                                   05/24/19        Page Associated
                                                                                                          58 of 627Cases


                  3:17-cv-09036-FLW-LHG JACKSON v. JOHNSON & JOHNSON et al                                             10/24/2017
                  3:17-cv-09037-FLW-LHG HARRIS v. JOHNSON & JOHNSON et al                                              10/24/2017
                  3:17-cv-09038-FLW-LHG THARP v. JOHNSON & JOHNSON et al                                               10/24/2017
                  3:17-cv-08987-FLW-LHG OLIPHANT v. JOHNSON & JOHNSON, INC. et al                                      10/24/2017
                  3:17-cv-08988-FLW-LHG WILLIAMS v. JOHNSON & JOHNSON, INC. et al                                      10/24/2017
                  3:17-cv-09046-FLW-LHG JAY v. JOHNSON & JOHNSON et al                                                 10/25/2017
                  3:17-cv-09048-FLW-LHG HERRERA v. JOHNSON & JOHNSON et al                                             10/25/2017
                  3:17-cv-09049-FLW-LHG SPENCE v. JOHNSON & JOHNSON et al                                              10/25/2017
                  3:17-cv-09050-FLW-LHG JENSEN v. JOHNSON & JOHNSON et al                                              10/25/2017
                  3:17-cv-09052-FLW-LHG SNOW v. JOHNSON & JOHNSON et al                                                10/25/2017
                  3:17-cv-09071-FLW-LHG LEE v. JOHNSON & JOHNSON et al                                                 10/25/2017
                  3:17-cv-09072-FLW-LHG HOGAN v. JOHNSON & JOHNSON et al                                               10/25/2017
                  3:17-cv-09074-FLW-LHG DALTON v. JOHNSON & JOHNSON et al                                              10/25/2017
                  3:17-cv-09053-FLW-LHG LEONARD v. JOHNSON & JOHNSON et al                                             10/25/2017
                  3:17-cv-09075-FLW-LHG LIKA v. JOHNSON & JOHNSON et al                                                10/25/2017
                  3:17-cv-09076-FLW-LHG FINGERHUT et al v. JOHNSON & JOHNSON et al                                     10/25/2017
                  3:17-cv-09077-FLW-LHG HUDSON v. JOHNSON & JOHNSON et al                                              10/25/2017
                  3:17-cv-09078-FLW-LHG STEFFEE v. JOHNSON & JOHNSON et al                                             10/25/2017
                  3:17-cv-09079-FLW-LHG LILLY v. JOHNSON & JOHNSON et al                                               10/25/2017
                  3:17-cv-09080-FLW-LHG STEMPF v. JOHNSON & JOHNSON, INC.                                              10/25/2017
                  3:17-cv-09081-FLW-LHG SCHNEIDER v. JOHNSON & JOHNSON et al                                           10/25/2017
                  3:17-cv-09082-FLW-LHG MITCHELL v. JOHNSON & JOHNSON et al                                            10/25/2017
                  3:17-cv-08989-FLW-LHG BROCK v. JOHNSON & JOHNSON, INC. et al                                         10/25/2017
                  3:17-cv-09083-FLW-LHG INOCENCIO v. JOHNSON & JOHNSON et al                                           10/25/2017
                  3:17-cv-08991-FLW-LHG STRONG v. JOHNSON & JOHNSON et al                                              10/25/2017
                  3:17-cv-09084-FLW-LHG WALKER v. JOHNSON & JOHNSON et al                                              10/25/2017
                  3:17-cv-09085-FLW-LHG WHITE v. JOHNSON & JOHNSON et al                                               10/25/2017
                  3:17-cv-09086-FLW-LHG SCHENKER v. JOHNSON & JOHNSON et al                                            10/25/2017
                  3:17-cv-08993-FLW-LHG VANNA v. JOHNSON & JOHNSON et al                                               10/25/2017
                  3:17-cv-08994-FLW-LHG WHITE v. JOHNSON & JOHNSON et al                                               10/25/2017
                  3:17-cv-08961-FLW-LHG GOTHARD v. JOHNSON & JOHNSON et al                                             10/24/2017
                  3:17-cv-08962-FLW-LHG BLACK v. JOHNSON & JOHNSON et al                                               10/24/2017
                  3:17-cv-09101-FLW-LHG CUMMINGS v. JOHNSON & JOHNSON et al                                            10/25/2017
                  3:17-cv-08964-FLW-LHG BRASSELL v. JOHNSON & JOHNSON et al                                            10/24/2017
                  3:17-cv-08965-FLW-LHG GIFFEN v. JOHNSON & JOHNSON et al                                              10/24/2017
                  3:17-cv-08949-FLW-LHG GILBERT v. JOHNSON & JOHNSON et al                                             10/23/2017
                  3:17-cv-08966-FLW-LHG BRUESHABER v. JOHNSON & JOHNSON et al                                          10/24/2017
                  3:17-cv-08950-FLW-LHG MOORE v. JOHNSON & JOHNSON et al                                               10/23/2017
                  3:17-cv-09103-FLW-LHG JONES v. JOHNSON & JOHNSON et al                                               10/25/2017
                  3:17-cv-08951-FLW-LHG MOON v. JOHNSON & JOHNSON et al                                                10/23/2017
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                          56/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2
                                                 Document          for the District
                                                                        Filed       of New Jersey-Query
                                                                                 05/24/19        Page Associated
                                                                                                        59 of 627Cases

                  3:17-cv-09106-FLW-LHG FERRO v. JOHNSON & JOHNSON et al                                              10/25/2017
                  3:17-cv-08952-FLW-LHG GOODALE v. JOHNSON & JOHNSON et al                                            10/23/2017
                  3:17-cv-09107-FLW-LHG LONGMAN v. JOHNSON & JOHNSON et al                                            10/25/2017
                  3:17-cv-08975-FLW-LHG DUTTON v. JOHNSON & JOHNSON et al                                             10/24/2017
                  3:17-cv-09128-FLW-LHG LANDRY v. JOHNSON & JOHNSON, INC. et al                                       10/25/2017
                  3:17-cv-08967-FLW-LHG BURGE v. JOHNSON & JOHNSON et al                                              10/25/2017
                  3:17-cv-08968-FLW-LHG DAWSON v. JOHNSON & JOHNSON et al                                             10/25/2017
                  3:17-cv-08969-FLW-LHG BUZA v. JOHNSON & JOHNSON et al                                               10/25/2017
                  3:17-cv-08970-FLW-LHG DIOSO v. JOHNSON & JOHNSON et al                                              10/25/2017
                  3:17-cv-08971-FLW-LHG CLARK v. JOHNSON & JOHNSON et al                                              10/25/2017
                  3:17-cv-08972-FLW-LHG DUFFY v. JOHNSON & JOHNSON et al                                              10/25/2017
                  3:17-cv-08973-FLW-LHG FITZGERALD v. JOHNSON & JOHNSON et al                                         10/25/2017
                  3:17-cv-08974-FLW-LHG WILLIAMS v. JOHNSON & JOHNSON INC. et al                                      10/25/2017
                  3:17-cv-09129-FLW-LHG DAWE et al v. JOHNSON & JOHNSON et al                                         10/25/2017
                  3:17-cv-09087-FLW-LHG GARCIA-WILKINSON v. JOHNSON & JOHNSON et
                                                                                                                      10/25/2017
                  al
                  3:17-cv-09130-FLW-LHG MACK v. JOHNSON & JOHNSON, INC. et al                                         10/25/2017
                  3:17-cv-09140-FLW-LHG KEY v. JOHNSON & JOHNSON et al                                                10/25/2017
                  3:17-cv-08954-FLW-LHG MITCHELL v. JOHNSON & JOHNSON et al                                           10/23/2017
                  3:17-cv-09142-FLW-LHG NUZZO v. JOHNSON & JOHNSON et al                                              10/25/2017
                  3:17-cv-09143-FLW-LHG RODRIGUEZ v. JOHNSON & JOHNSON et al                                          10/25/2017
                  3:17-cv-09144-FLW-LHG MACKEY v. JOHNSON & JOHNSON et al                                             10/25/2017
                  3:17-cv-09146-FLW-LHG KINBERGER v. JOHNSON & JOHNSON et al                                          10/25/2017
                  3:17-cv-09109-FLW-LHG JONES v. JOHNSON & JOHNSON et al                                              10/25/2017
                  3:17-cv-08955-FLW-LHG SCHEINFELD v. JOHNSON & JOHNSON et al                                         10/23/2017
                  3:17-cv-08956-FLW-LHG GOODSON v. JOHNSON & JOHNSON et al                                            10/23/2017
                  3:17-cv-09110-FLW-LHG LOUGHLIN v. JOHNSON & JOHNSON et al                                           10/25/2017
                  3:17-cv-09147-FLW-LHG ROBERTSON v. JOHNSON & JOHNSON et al                                          10/25/2017
                  3:17-cv-09148-FLW-LHG RHYMES v. JOHNSON & JOHNSON et al                                             10/25/2017
                  3:17-cv-09149-FLW-LHG KING v. JOHNSON & JOHNSON et al                                               10/25/2017
                  3:17-cv-09117-FLW-LHG LOVE v. JOHNSON & JOHNSON et al                                               10/25/2017
                  3:17-cv-09111-FLW-LHG HACKERMAN v. JOHNSON & JOHNSON et al                                          10/25/2017
                  3:17-cv-09150-FLW-LHG MAIDEN v. JOHNSON & JOHNSON et al                                             10/25/2017
                  3:17-cv-09131-FLW-LHG ROSS v. JOHNSON & JOHNSON et al                                               10/25/2017
                  3:17-cv-09151-FLW-LHG RAWLS v. JOHNSON & JOHNSON et al                                              10/25/2017
                  3:17-cv-09153-FLW-LHG GRYWALKSY v. JOHNSON & JOHNSON, INC. et al 10/25/2017
                  3:17-cv-09132-FLW-LHG MCCORMICK v. JOHNSON & JOHNSON, INC. et al 10/25/2017
                  3:17-cv-09055-FLW-LHG CHECK v. JOHNSON & JOHNSON et al                                              10/24/2017
                  3:17-cv-09154-FLW-LHG REUTER v. JOHNSON & JOHNSON et al                                             10/25/2017
                  3:17-cv-09155-FLW-LHG KING v. JOHNSON & JOHNSON et al                                               10/25/2017
                  3:17-cv-09139-FLW-LHG MURRAY v. JOHNSON & JOHNSON, INC. et al                                       10/25/2017
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                         57/625
5/15/2019                           CM/ECF LIVE - U.S.
                           Case 1:19-cv-01530          District Court2
                                                   Document          for the District
                                                                          Filed       of New Jersey-Query
                                                                                   05/24/19        Page Associated
                                                                                                          60 of 627Cases


                  3:17-cv-09156-FLW-LHG HOTH v. JOHNSON & JOHNSON et al                                                10/25/2017
                  3:17-cv-09113-FLW-LHG JUDD v. JOHNSON & JOHNSON et al                                                10/25/2017
                  3:17-cv-09138-FLW-LHG LYONS v. JOHNSON & JOHNSON et al                                               10/25/2017
                  3:17-cv-09056-FLW-LHG HERRIGES v. JOHNSON & JOHNSON et al                                            10/24/2017
                  3:17-cv-09114-FLW-LHG GRAY v. JOHNSON & JOHNSON et al                                                10/25/2017
                  3:17-cv-09137-FLW-LHG ROPER v. JOHNSON & JOHNSON et al                                               10/25/2017
                  3:17-cv-09057-FLW-LHG SMITH v. JOHNSON & JOHNSON et al                                               10/24/2017
                  3:17-cv-09116-FLW-LHG HORTON v. JOHNSON & JOHNSON et al                                              10/25/2017
                  3:17-cv-09118-FLW-LHG KAMINSKY v. JOHNSON & JOHNSON et al                                            10/25/2017
                  3:17-cv-09058-FLW-LHG SHIRK v. JOHNSON & JOHNSON et al                                               10/24/2017
                  3:17-cv-09136-FLW-LHG MILES v. JOHNSON & JOHNSON, INC. et al                                         10/25/2017
                  3:17-cv-09059-FLW-LHG KINSEL v. JOHNSON & JOHNSON, INC. et al                                        10/24/2017
                  3:17-cv-09134-FLW-LHG KELLY v. JOHNSON & JOHNSON et al                                               10/25/2017
                  3:17-cv-09060-FLW-LHG SHEMORY v. JOHNSON & JOHNSON et al                                             10/24/2017
                  3:17-cv-09061-FLW-LHG HECKMAN et al v. JOHNSON & JOHNSON et al                                       10/24/2017
                  3:17-cv-09157-FLW-LHG KACKLEY v. JOHNSON & JOHNSON et al                                             10/25/2017
                  3:17-cv-09062-FLW-LHG SEAGO v. JOHNSON & JOHNSON et al                                               10/24/2017
                  3:17-cv-09159-FLW-LHG CRISTOBAL v. JOHNSON & JOHNSON, INC. et al                                     10/25/2017
                  3:17-cv-09063-FLW-LHG HETHERINGTON v. JOHNSON & JOHNSON et al                                        10/24/2017
                  3:17-cv-09160-FLW-LHG VANDALL v. JOHNSON & JOHNSON et al                                             10/25/2017
                  3:17-cv-09161-FLW-LHG KIRK v. JOHNSON & JOHNSON et al                                                10/25/2017
                  3:17-cv-09170-FLW-LHG LOVEJOY v. JOHNSON & JOHNSON, INC. et al                                       10/25/2017
                  3:17-cv-09064-FLW-LHG JINRIGHT v. JOHNSON & JOHNSON et al                                            10/24/2017
                  3:17-cv-09119-FLW-LHG KNOX v. JOHNSON & JOHNSON et al                                                10/25/2017
                  3:17-cv-09065-FLW-LHG SCHULZ v. JOHNSON & JOHNSON et al                                              10/24/2017
                  3:17-cv-09066-FLW-LHG LABRIOLA v. JOHNSON & JOHNSON et al                                            10/24/2017
                  3:17-cv-09067-FLW-LHG LANDRY v. JOHNSON & JOHNSON et al                                              10/24/2017
                  3:17-cv-09069-FLW-LHG LANG v. JOHNSON & JOHNSON et al                                                10/24/2017
                  3:17-cv-09070-FLW-LHG HITZ v. JOHNSON & JOHNSON et al                                                10/24/2017
                  3:17-cv-09171-FLW-LHG MARR v. JOHNSON & JOHNSON et al                                                10/26/2017
                  3:17-cv-09179-FLW-LHG FORD v. JOHNSON & JOHNSON, INC. et al                                          10/26/2017
                  3:17-cv-09178-FLW-LHG SAYLES v. JOHNSON & JOHNSON et al                                              10/26/2017
                  3:17-cv-09177-FLW-LHG FLEENOR v. JOHNSON & JOHNSON, INC. et al                                       10/26/2017
                  3:17-cv-09176-FLW-LHG MARROW v. JOHNSON & JOHNSON et al                                              10/26/2017
                  3:17-cv-09413-FLW-LHG Nancy J. Edwards v. Johnson and Johnson et al                                  10/26/2017
                  3:17-cv-09172-FLW-LHG MCKENNIE v. JOHNSON & JOHNSON et al                                            10/26/2017
                  3:17-cv-09173-FLW-LHG DESSLER v. JOHNSON & JOHNSON, INC. et al                                       10/26/2017
                  3:17-cv-09174-FLW-LHG SPROCH v. JOHNSON & JOHNSON et al                                              10/26/2017
                  3:17-cv-09162-FLW-LHG WATSON v. JOHNSON & JOHNSON et al                                              10/26/2017
                  3:17-cv-09163-FLW-LHG MARKS v. JOHNSON & JOHNSON et al                                               10/26/2017
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                          58/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2
                                                 Document          for the District
                                                                        Filed       of New Jersey-Query
                                                                                 05/24/19        Page Associated
                                                                                                        61 of 627Cases

                  3:17-cv-09175-FLW-LHG DUNCAN v. JOHNSON & JOHNSON, INC. et al                                       10/26/2017
                  3:17-cv-09165-FLW-LHG WILLIAMS v. JOHNSON & JOHNSON et al                                           10/26/2017
                  3:17-cv-09166-FLW-LHG WILLIAMS v. JOHNSON & JOHNSON et al                                           10/26/2017
                  3:17-cv-09169-FLW-LHG LOGAN v. JOHNSON & JOHNSON et al                                              10/26/2017
                  3:17-cv-09181-FLW-LHG DRISCOLL et al v. JOHNSON & JOHNSON et al                                     10/26/2017
                  3:17-cv-09182-FLW-LHG GOVEIA v. JOHNSON & JOHNSON et al                                             10/26/2017
                  3:17-cv-09222-FLW-LHG BLEDSOE v. JOHNSON & JOHNSON et al                                            10/26/2017
                  3:17-cv-09223-FLW-LHG WHITMAN v. JOHNSON & JOHNSON et al                                            10/26/2017
                  3:17-cv-09183-FLW-LHG HANCOCK v. JOHNSON & JOHNSON et al                                            10/26/2017
                  3:17-cv-09224-FLW-LHG WHITMAN v. JOHNSON & JOHNSON et al                                            10/26/2017
                  3:17-cv-09225-FLW-LHG BOSTIAN v. JOHNSON & JOHNSON et al                                            10/26/2017
                  3:17-cv-09184-FLW-LHG ZENTI et al v. JOHNSON & JOHNSON et al                                        10/26/2017
                  3:17-cv-09227-FLW-LHG BRUNSON v. JOHNSON & JOHNSON et al                                            10/26/2017
                  3:17-cv-09228-FLW-LHG HERNANDEZ v. JOHNSON & JOHNSON et al                                          10/26/2017
                  3:17-cv-09212-FLW-LHG YOUNG v. JOHNSON & JOHNSON et al                                              10/26/2017
                  3:17-cv-09201-FLW-LHG CROWLEY v. JOHNSON & JOHNSON et al                                            10/24/2017
                  3:17-cv-09229-FLW-LHG WELCH v. JOHNSON & JOHNSON et al                                              10/26/2017
                  3:17-cv-09231-FLW-LHG WATKINS v. JOHNSON & JOHNSON et al                                            10/26/2017
                  3:17-cv-09213-FLW-LHG ENRIQUEZ et al v. JOHNSON & JOHNSON et al                                     10/26/2017
                  3:17-cv-09202-FLW-LHG SPICER v. JOHNSON & JOHNSON et al                                             10/24/2017
                  3:17-cv-09185-FLW-LHG HENNINGER v. JOHNSON & JOHNSON et al                                          10/26/2017
                  3:17-cv-09232-FLW-LHG VEAL v. JOHNSON & JOHNSON et al                                               10/26/2017
                  3:17-cv-09234-FLW-LHG BURDYCK v. JOHNSON & JOHNSON et al                                            10/26/2017
                  3:17-cv-09214-FLW-LHG BROWN v. JOHNSON & JOHNSON et al                                              10/26/2017
                  3:17-cv-09186-FLW-LHG HOFF v. JOHNSON & JOHNSON et al                                               10/26/2017
                  3:17-cv-09203-FLW-LHG HARPER et al v. JOHNSON & JOHNSON et al                                       10/24/2017
                  3:17-cv-09215-FLW-LHG WRIGHT v. JOHNSON & JOHNSON et al                                             10/26/2017
                  3:17-cv-09089-FLW-LHG SANDERS v. JOHNSON & JOHNSON et al                                            10/26/2017
                  3:17-cv-09187-FLW-LHG HORNER v. JOHNSON & JOHNSON et al                                             10/26/2017
                  3:17-cv-09090-FLW-LHG WOLFE v. JOHNSON & JOHNSON et al                                              10/26/2017
                  3:17-cv-09204-FLW-LHG JONES v. JOHNSON & JOHNSON et al                                              10/25/2017
                  3:17-cv-09093-FLW-LHG JOHNSON v. JOHNSON & JOHNSON et al                                            10/26/2017
                  3:17-cv-09216-FLW-LHG ADAM v. JOHNSON & JOHNSON et al                                               10/26/2017
                  3:17-cv-09188-FLW-LHG JACKSON v. JOHNSON & JOHNSON et al                                            10/26/2017
                  3:17-cv-09206-FLW-LHG WRENN v. JOHNSON & JOHNSON et al                                              10/25/2017
                  3:17-cv-09189-FLW-LHG ALEXANDER v. JOHNSON & JOHNSON et al                                          10/26/2017
                  3:17-cv-09221-FLW-LHG WILSON v. JOHNSON & JOHNSON et al                                             10/26/2017
                  3:17-cv-09207-FLW-LHG LAPORTE v. JOHNSON & JOHNSON et al                                            10/25/2017
                  3:17-cv-09235-FLW-LHG TUCKER v. JOHNSON & JOHNSON et al                                             10/26/2017
                  3:17-cv-09237-FLW-LHG BARRERA v. JOHNSON & JOHNSON et al                                            10/26/2017
                  3:17-cv-09240-FLW-LHG MILLER v. JOHNSON & JOHNSON et al                                             10/26/2017
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                         59/625
5/15/2019                           CM/ECF LIVE - U.S.
                           Case 1:19-cv-01530          District Court2
                                                   Document          for the District
                                                                          Filed       of New Jersey-Query
                                                                                   05/24/19        Page Associated
                                                                                                          62 of 627Cases


                  3:17-cv-09243-FLW-LHG BURNS v. JOHNSON & JOHNSON et al                                               10/26/2017
                  3:17-cv-09244-FLW-LHG BURTON v. JOHNSON & JOHNSON et al                                              10/26/2017
                  3:17-cv-09245-FLW-LHG DOUTHIT v. JOHNSON & JOHNSON et al                                             10/26/2017
                  3:17-cv-09246-FLW-LHG TODD v. JOHNSON & JOHNSON et al                                                10/26/2017
                  3:17-cv-09220-FLW-LHG WRIGHT v. JOHNSON & JOHNSON et al                                              10/26/2017
                  3:17-cv-09248-FLW-LHG EDDINS v. JOHNSON & JOHNSON et al                                              10/26/2017
                  3:17-cv-09249-FLW-LHG CLINE v. JOHNSON & JOHNSON et al                                               10/26/2017
                  3:17-cv-09251-FLW-LHG GARNES v. JOHNSON & JOHNSON et al                                              10/26/2017
                  3:17-cv-09219-FLW-LHG ADDELSTON v. JOHNSON & JOHNSON et al                                           10/26/2017
                  3:17-cv-09218-FLW-LHG WRIGHT v. JOHNSON & JOHNSON et al                                              10/26/2017
                  3:17-cv-09094-FLW-LHG LOCKLEAR v. JOHNSON & JOHNSON et al                                            10/26/2017
                  3:17-cv-09217-FLW-LHG REMILLARD v. JOHNSON & JOHNSON et al                                           10/26/2017
                  3:17-cv-09208-FLW-LHG HYLAND v. JOHNSON & JOHNSON et al                                              10/25/2017
                  3:17-cv-09209-FLW-LHG WASHINGTON v. JOHNSON & JOHNSON et al                                          10/25/2017
                  3:17-cv-09095-FLW-LHG SAMAREL v. JOHNSON & JOHNSON et al                                             10/26/2017
                  3:17-cv-09210-FLW-LHG CHIN et al v. JOHNSON & JOHNSON et al                                          10/25/2017
                  3:17-cv-09096-FLW-LHG BERRY v. JOHNSON & JOHNSON et al                                               10/26/2017
                  3:17-cv-09211-FLW-LHG SCHENCK et al v. JOHNSON & JOHNSON et al                                       10/25/2017
                  3:17-cv-09190-FLW-LHG BARNES v. JOHNSON & JOHNSON et al                                              10/26/2017
                  3:17-cv-09097-FLW-LHG CEPHAS v. JOHNSON & JOHNSON et al                                              10/26/2017
                  3:17-cv-09192-FLW-LHG CHILDERS v. JOHNSON & JOHNSON et al                                            10/26/2017
                  3:17-cv-09120-FLW-LHG KAMLITZ v. JOHNSON & JOHNSON et al                                             10/26/2017
                  3:17-cv-09252-FLW-LHG THOMPSON v. JOHNSON & JOHNSON et al                                            10/26/2017
                  3:17-cv-09193-FLW-LHG COOMBS v. JOHNSON & JOHNSON et al                                              10/26/2017
                  3:17-cv-09099-FLW-LHG LODGE v. JOHNSON & JOHNSON et al                                               10/26/2017
                  3:17-cv-09121-FLW-LHG LOWE v. JOHNSON & JOHNSON et al                                                10/26/2017
                  3:17-cv-09254-FLW-LHG CORSETTI v. JOHNSON & JOHNSON et al                                            10/26/2017
                  3:17-cv-09100-FLW-LHG RYLEY v. JOHNSON & JOHNSON et al                                               10/26/2017
                  3:17-cv-09194-FLW-LHG COOPER v. JOHNSON & JOHNSON et al                                              10/26/2017
                  3:17-cv-09265-FLW-LHG TAPP v. JOHNSON & JOHNSON et al                                                10/26/2017
                  3:17-cv-09266-FLW-LHG PACHT v. JOHNSON & JOHNSON et al                                               10/26/2017
                  3:17-cv-09122-FLW-LHG RUSSO v. JOHNSON & JOHNSON et al                                               10/26/2017
                  3:17-cv-09267-FLW-LHG DAVIS v. JOHNSON & JOHNSON et al                                               10/26/2017
                  3:17-cv-09123-FLW-LHG LAKE v. JOHNSON & JOHNSON et al                                                10/26/2017
                  3:17-cv-09264-FLW-LHG MUSGROVE v. JOHNSON & JOHNSON, INC. et al                                      10/26/2017
                  3:17-cv-09195-FLW-LHG ALBERS v. JOHNSON & JOHNSON et al                                              10/26/2017
                  3:17-cv-09124-FLW-LHG LUKEY v. JOHNSON & JOHNSON et al                                               10/26/2017
                  3:17-cv-09268-FLW-LHG MOSKOWITZ v. JOHNSON & JOHNSON et al                                           10/26/2017
                  3:17-cv-09262-FLW-LHG CRAIG v. JOHNSON & JOHNSON et al                                               10/26/2017
                  3:17-cv-09270-FLW-LHG SWIGER v. JOHNSON & JOHNSON et al                                              10/26/2017
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                          60/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2
                                                 Document          for the District
                                                                        Filed       of New Jersey-Query
                                                                                 05/24/19        Page Associated
                                                                                                        63 of 627Cases

                  3:17-cv-09196-FLW-LHG HERNANDEZ et al v. JOHNSON & JOHNSON et al 10/26/2017
                  3:17-cv-09125-FLW-LHG RUCKER v. JOHNSON & JOHNSON et al                                             10/26/2017
                  3:17-cv-09271-FLW-LHG PATTERSON v. JOHNSON & JOHNSON et al                                          10/26/2017
                  3:17-cv-09126-FLW-LHG KEESEE v. JOHNSON & JOHNSON et al                                             10/26/2017
                  3:17-cv-09127-FLW-LHG ELLIS v. JOHNSON & JOHNSON CONSUMER INC
                                                                                                                      10/26/2017
                  et al
                  3:17-cv-09273-FLW-LHG ELLIS v. JOHNSON & JOHNSON et al                                              10/26/2017
                  3:17-cv-09261-FLW-LHG MCKINLEY v. JOHNSON & JOHNSON, INC. et al                                     10/26/2017
                  3:17-cv-09274-FLW-LHG POWERS v. JOHNSON & JOHNSON et al                                             10/26/2017
                  3:17-cv-09258-FLW-LHG TARANTO v. JOHNSON & JOHNSON et al                                            10/26/2017
                  3:17-cv-09275-FLW-LHG TIMIAN v. JOHNSON & JOHNSON et al                                             10/26/2017
                  3:17-cv-09276-FLW-LHG STUMPF v. JOHNSON & JOHNSON et al                                             10/26/2017
                  3:17-cv-09257-FLW-LHG LOUVIERE v. JOHNSON & JOHNSON, INC. et al                                     10/26/2017
                  3:17-cv-09277-FLW-LHG WILLIAMS v. JOHNSON & JOHNSON et al                                           10/26/2017
                  3:17-cv-09256-FLW-LHG LEMELIN v. JOHNSON & JOHNSON, INC. et al                                      10/26/2017
                  3:17-cv-09197-FLW-LHG JOHNSON v. JOHNSON & JOHNSON et al                                            10/26/2017
                  3:17-cv-09198-FLW-LHG JASTROW v. JOHNSON & JOHNSON et al                                            10/26/2017
                  3:17-cv-09255-FLW-LHG SOWELL v. JOHNSON & JOHNSON et al                                             10/26/2017
                  3:17-cv-09199-FLW-LHG Burke et al v. JOHNSON & JOHNSON et al                                        10/26/2017
                  3:17-cv-09200-FLW-LHG Blease v. JOHNSON & JOHNSON et al                                             10/26/2017
                  3:17-cv-09326-FLW-LHG ROWSEY v. JOHNSON & JOHNSON et al                                             10/26/2017
                  3:17-cv-09327-FLW-LHG SCHOTT v. JOHNSON & JOHNSON et al                                             10/26/2017
                  3:17-cv-09616-FLW-LHG Grier v. Johnson & Johnson et al                                              10/27/2017
                  3:17-cv-09279-FLW-LHG ANGEL v. JOHNSON & JOHNSON et al                                              10/27/2017
                  3:17-cv-09281-FLW-LHG STRONG v. JOHNSON & JOHNSON et al                                             10/27/2017
                  3:17-cv-09282-FLW-LHG FINCK v. JOHNSON & JOHNSON et al                                              10/27/2017
                  3:17-cv-09283-FLW-LHG CAIN v. JOHNSON & JOHNSON et al                                               10/27/2017
                  3:17-cv-09285-FLW-LHG ATHERTON v. JOHNSON & JOHNSON et al                                           10/27/2017
                  3:17-cv-09286-FLW-LHG SPINELLI v. JOHNSON & JOHNSON et al                                           10/27/2017
                  3:17-cv-09287-FLW-LHG CARSON v. JOHNSON & JOHNSON et al                                             10/27/2017
                  3:17-cv-09288-FLW-LHG BIBEAU v. JOHNSON & JOHNSON et al                                             10/27/2017
                  3:17-cv-09289-FLW-LHG SOBER v. JOHNSON & JOHNSON et al                                              10/27/2017
                  3:17-cv-09290-FLW-LHG CALDABAUGH v. JOHNSON & JOHNSON et al                                         10/27/2017
                  3:17-cv-09291-FLW-LHG CASSITY v. JOHNSON & JOHNSON et al                                            10/27/2017
                  3:17-cv-09293-FLW-LHG SCOTT v. JOHNSON & JOHNSON et al                                              10/27/2017
                  3:17-cv-09294-FLW-LHG DAYTON v. JOHNSON & JOHNSON et al                                             10/27/2017
                  3:17-cv-09295-FLW-LHG CHAPMAN v. JOHNSON & JOHNSON et al                                            10/27/2017
                  3:17-cv-09296-FLW-LHG ARGUETA-FRAZIER v. JOHNSON & JOHNSON et
                                                                                                                      10/27/2017
                  al
                  3:17-cv-09316-FLW-LHG PARSONS v. JOHNSON & JOHNSON et al                                            10/25/2017
                  3:17-cv-09297-FLW-LHG GUEST v. JOHNSON & JOHNSON et al                                              10/27/2017

https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                         61/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2
                                                 Document          for the District
                                                                        Filed       of New Jersey-Query
                                                                                 05/24/19        Page Associated
                                                                                                        64 of 627Cases

                  3:17-cv-09298-FLW-LHG HARRIS v. JOHNSON & JOHNSON et al                                             10/27/2017
                  3:17-cv-09299-FLW-LHG HENDERSON v. JOHNSON & JOHNSON et al                                          10/27/2017
                  3:17-cv-09300-FLW-LHG JENSEN v. JOHNSON & JOHNSON et al                                             10/27/2017
                  3:17-cv-09317-FLW-LHG PERRI v. JOHNSON & JOHNSON et al                                              10/25/2017
                  3:17-cv-09302-FLW-LHG KELLY v. JOHNSON & JOHNSON et al                                              10/27/2017
                  3:17-cv-09331-FLW-LHG HEIKES v. JOHNSON & JOHNSON et al                                             10/27/2017
                  3:17-cv-09318-FLW-LHG HAWKS v. JOHNSON & JOHNSON et al                                              10/25/2017
                  3:17-cv-09332-FLW-LHG RIDENER v. JOHNSON & JOHNSON et al                                            10/27/2017
                  3:17-cv-09303-FLW-LHG LASHBROOK v. JOHNSON & JOHNSON et al                                          10/27/2017
                  3:17-cv-09334-FLW-LHG REY-MOLINA v. JOHNSON & JOHNSON et al                                         10/27/2017
                  3:17-cv-09304-FLW-LHG LOOMIS v. JOHNSON & JOHNSON et al                                             10/27/2017
                  3:17-cv-09305-FLW-LHG MYERS v. JOHNSON & JOHNSON et al                                              10/27/2017
                  3:17-cv-09319-FLW-LHG MAIOCCO v. JOHNSON & JOHNSON et al                                            10/25/2017
                  3:17-cv-09306-FLW-LHG SCHNELLE v. JOHNSON & JOHNSON et al                                           10/27/2017
                  3:17-cv-09308-FLW-LHG ORISCHAK v. JOHNSON & JOHNSON et al                                           10/27/2017
                  3:17-cv-09309-FLW-LHG MAHER-DRISCOLL v. JOHNSON & JOHNSON et al 10/27/2017
                  3:17-cv-09311-FLW-LHG FITZPATRICK v. JOHNSON & JOHNSON et al                                        10/27/2017
                  3:17-cv-09312-FLW-LHG OWENS v. JOHNSON & JOHNSON et al                                              10/27/2017
                  3:17-cv-09314-FLW-LHG SAPP v. JOHNSON & JOHNSON et al                                               10/27/2017
                  3:17-cv-09335-FLW-LHG ROBB v. JOHNSON & JOHNSON et al                                               10/27/2017
                  3:17-cv-09320-FLW-LHG POULIN et al v. JOHNSON & JOHNSON et al                                       10/25/2017
                  3:17-cv-09321-FLW-LHG BRADLEY v. JOHNSON & JOHNSON et al                                            10/25/2017
                  3:17-cv-09359-FLW-LHG MCCLAIN v. JOHNSON & JOHNSON et al                                            10/27/2017
                  3:17-cv-09360-FLW-LHG SMITH v. JOHNSON & JOHNSON, INC. et al                                        10/27/2017
                  3:17-cv-09369-FLW-LHG MCDOUGAL v. JOHNSON & JOHNSON et al                                           10/27/2017
                  3:17-cv-09346-FLW-LHG CANNADY v. JOHNSON & JOHNSON et al                                            10/27/2017
                  3:17-cv-09322-FLW-LHG MARTINCHALK v. JOHNSON & JOHNSON et al                                        10/25/2017
                  3:17-cv-09368-FLW-LHG PYBURN v. JOHNSON & JOHNSON et al                                             10/27/2017
                  3:17-cv-09347-FLW-LHG RUBIN v. JOHNSON & JOHNSON et al                                              10/27/2017
                  3:17-cv-09323-FLW-LHG RUTLAND v. JOHNSON & JOHNSON et al                                            10/25/2017
                  3:17-cv-09367-FLW-LHG ACKERMAN v. JOHNSON & JOHNSON et al                                           10/27/2017
                  3:17-cv-09324-FLW-LHG RIDLEY v. JOHNSON & JOHNSON et al                                             10/25/2017
                  3:17-cv-09348-FLW-LHG RACKOW v. JOHNSON & JOHNSON et al                                             10/27/2017
                  3:17-cv-09349-FLW-LHG MCCARTY v. JOHNSON & JOHNSON et al                                            10/27/2017
                  3:17-cv-09350-FLW-LHG SANTIAGO v. JOHNSON & JOHNSON et al                                           10/27/2017
                  3:17-cv-09370-FLW-LHG FEATHERS v. JOHNSON & JOHNSON et al                                           10/27/2017
                  3:17-cv-09352-FLW-LHG WITHERINGTON v. JOHNSON & JOHNSON et al                                       10/27/2017
                  3:17-cv-09354-FLW-LHG SCHNEBELEN v. JOHNSON & JOHNSON et al                                         10/27/2017
                  3:17-cv-09373-FLW-LHG PROCTOR v. JOHNSON & JOHNSON et al                                            10/27/2017
                  3:17-cv-09374-FLW-LHG JOHNSON v. JOHNSON & JOHNSON et al                                            10/27/2017
                  3:17-cv-09375-FLW-LHG MCGOUGH v. JOHNSON & JOHNSON et al                                            10/27/2017
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                         62/625
5/15/2019                           CM/ECF LIVE - U.S.
                           Case 1:19-cv-01530          District Court2
                                                   Document          for the District
                                                                          Filed       of New Jersey-Query
                                                                                   05/24/19        Page Associated
                                                                                                          65 of 627Cases


                  3:17-cv-09325-FLW-LHG MAXEY v. JOHNSON & JOHNSON et al                                               10/25/2017
                  3:17-cv-09356-FLW-LHG QUARLES v. JOHNSON & JOHNSON et al                                             10/27/2017
                  3:17-cv-09357-FLW-LHG Logan v. JOHNSON & JOHNSON et al                                               10/27/2017
                  3:17-cv-09358-FLW-LHG SILBY v. JOHNSON & JOHNSON et al                                               10/27/2017
                  3:17-cv-09366-FLW-LHG NEJMAN v. JOHNSON & JOHNSON et al                                              10/27/2017
                  3:17-cv-09364-FLW-LHG MCCORMACK v. JOHNSON & JOHNSON et al                                           10/27/2017
                  3:17-cv-09363-FLW-LHG MCCALL v. JOHNSON & JOHNSON et al                                              10/27/2017
                  3:17-cv-09362-FLW-LHG NEATE v. JOHNSON & JOHNSON et al                                               10/27/2017
                  3:17-cv-09398-FLW-LHG MOORE v. JOHNSON & JOHNSON et al                                               10/27/2017
                  3:17-cv-09361-FLW-LHG TAYLOR v. JOHNSON & JOHNSON et al                                              10/27/2017
                  3:17-cv-09376-FLW-LHG PRINGLE v. JOHNSON & JOHNSON et al                                             10/27/2017
                  3:17-cv-09378-FLW-LHG KINTZ v. JOHNSON & JOHNSON et al                                               10/27/2017
                  3:17-cv-09379-FLW-LHG KLINE v. JOHNSON & JOHNSON et al                                               10/27/2017
                  3:17-cv-09380-FLW-LHG MCKAY v. JOHNSON & JOHNSON et al                                               10/27/2017
                  3:17-cv-09381-FLW-LHG PRINCE v. JOHNSON & JOHNSON et al                                              10/27/2017
                  3:17-cv-09382-FLW-LHG KORNACKI v. JOHNSON & JOHNSON et al                                            10/27/2017
                  3:17-cv-09399-FLW-LHG HOMMEL v. JOHNSON & JOHNSON et al                                              10/27/2017
                  3:17-cv-09401-FLW-LHG BERGER et al v. JOHNSON & JOHNSON et al                                        10/27/2017
                  3:17-cv-09402-FLW-LHG LAFAVER et al v. JOHNSON & JOHNSON et al                                       10/27/2017
                  3:17-cv-09403-FLW-LHG WILLIAMS v. JOHNSON & JOHNSON et al                                            10/27/2017
                  3:17-cv-09475-FLW-LHG DEAKLES v. JOHNSON & JOHNSON et al                                             10/27/2017
                  3:17-cv-09404-FLW-LHG MATTHEWS et al v. JOHNSON & JOHNSON et al                                      10/27/2017
                  3:17-cv-09490-FLW-LHG O'DEAR v. JOHNSON & JOHNSON et al                                              10/27/2017
                  3:17-cv-09383-FLW-LHG MCKINNEY v. JOHNSON & JOHNSON et al                                            10/27/2017
                  3:17-cv-09385-FLW-LHG KOTERASS v. JOHNSON & JOHNSON et al                                            10/27/2017
                  3:17-cv-09386-FLW-LHG KRUSEMARK v. JOHNSON & JOHNSON et al                                           10/27/2017
                  3:17-cv-09405-FLW-LHG FASCE v. JOHNSON & JOHNSON et al                                               10/27/2017
                  3:17-cv-09388-FLW-LHG POWELL v. JOHNSON & JOHNSON et al                                              10/27/2017
                  3:17-cv-09391-FLW-LHG MEACHAM v. JOHNSON & JOHNSON et al                                             10/27/2017
                  3:17-cv-09393-FLW-LHG MICHAUD v. JOHNSON & JOHNSON et al                                             10/27/2017
                  3:17-cv-09394-FLW-LHG GILBANE v. JOHNSON & JOHNSON et al                                             10/27/2017
                  3:17-cv-09395-FLW-LHG MILBURN v. JOHNSON & JOHNSON et al                                             10/27/2017
                  3:17-cv-09396-FLW-LHG NAGEL et al v. JOHNSON & JOHNSON et al                                         10/27/2017
                  3:17-cv-09397-FLW-LHG PAUL v. JOHNSON & JOHNSON et al                                                10/27/2017
                  3:17-cv-09476-FLW-LHG CRIADO v. JOHNSON & JOHNSON et al                                              10/27/2017
                  3:17-cv-09406-FLW-LHG OWENS v. JOHNSON & JOHNSON et al                                               10/27/2017
                  3:17-cv-09384-FLW-LHG POWERS v. JOHNSON & JOHNSON et al                                              10/27/2017
                  3:17-cv-09336-FLW-LHG JOHNSON v. JOHNSON & JOHNSON et al                                             10/27/2017
                  3:17-cv-09493-FLW-LHG IANNIELLO v. JOHNSON & JOHNSON, INC. et al                                     10/27/2017
                  3:17-cv-09407-FLW-LHG FITZGERALD v. JOHNSON & JOHNSON et al                                          10/27/2017
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                          63/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2
                                                 Document          for the District
                                                                        Filed       of New Jersey-Query
                                                                                 05/24/19        Page Associated
                                                                                                        66 of 627Cases

                  3:17-cv-09477-FLW-LHG PARTEN v. JOHNSON & JOHNSON et al                                             10/27/2017
                  3:17-cv-09337-FLW-LHG ROBBINS v. JOHNSON & JOHNSON et al                                            10/27/2017
                  3:17-cv-09409-FLW-LHG DAMM v. JOHNSON & JOHNSON et al                                               10/27/2017
                  3:17-cv-09412-FLW-LHG NICOTRA v. JOHNSON & JOHNSON et al                                            10/27/2017
                  3:17-cv-09479-FLW-LHG BLANCHETT v. JOHNSON & JOHNSON et al                                          10/27/2017
                  3:17-cv-09503-FLW-LHG CEBALLOS v. JOHNSON & JOHNSON et al                                           10/27/2017
                  3:17-cv-09481-FLW-LHG BURNS-GARCIA v. JOHNSON & JOHNSON et al                                       10/27/2017
                  3:17-cv-09504-FLW-LHG KELLEY v. JOHNSON & JOHNSON et al                                             10/27/2017
                  3:17-cv-09494-FLW-LHG MATATT v. JOHNSON & JOHNSON et al                                             10/27/2017
                  3:17-cv-09482-FLW-LHG OTT v. JOHNSON & JOHNSON et al                                                10/27/2017
                  3:17-cv-09416-FLW-LHG POELING v. JOHNSON & JOHNSON et al                                            10/27/2017
                  3:17-cv-09507-FLW-LHG BEAR v. JOHNSON & JOHNSON et al                                               10/27/2017
                  3:17-cv-09417-FLW-LHG LATA v. JOHNSON & JOHNSON et al                                               10/27/2017
                  3:17-cv-09502-FLW-LHG ANDERSON v. JOHNSON & JOHNSON et al                                           10/27/2017
                  3:17-cv-09418-FLW-LHG TOMPKINS v. JOHNSON & JOHNSON et al                                           10/27/2017
                  3:17-cv-09483-FLW-LHG STOTT et al v. JOHNSON & JOHNSON et al                                        10/27/2017
                  3:17-cv-09420-FLW-LHG ELY et al v. JOHNSON & JOHNSON et al                                          10/27/2017
                  3:17-cv-09421-FLW-LHG JOHNSON et al v. JOHNSON & JOHNSON et al                                      10/27/2017
                  3:17-cv-09338-FLW-LHG MCCANN v. JOHNSON & JOHNSON et al                                             10/27/2017
                  3:17-cv-09501-FLW-LHG LAWSON et al v. JOHNSON & JOHNSON et al                                       10/27/2017
                  3:17-cv-09485-FLW-LHG CHINAPANA v. JOHNSON & JOHNSON et al                                          10/27/2017
                  3:17-cv-09500-FLW-LHG CARROLL v. JOHNSON & JOHNSON, INC. et al                                      10/27/2017
                  3:17-cv-09488-FLW-LHG CONNOLLY-AMBURGEY v. JOHNSON &
                                                                                                                      10/27/2017
                  JOHNSON et al
                  3:17-cv-09527-FLW-LHG DODGE v. JOHNSON & JOHNSON et al                                              10/26/2017
                  3:17-cv-09339-FLW-LHG TUCK-LYNN v. JOHNSON & JOHNSON et al                                          10/27/2017
                  3:17-cv-09422-FLW-LHG SPAAR v. JOHNSON & JOHNSON et al                                              10/27/2017
                  3:17-cv-09489-FLW-LHG HUNT v. JOHNSON & JOHNSON et al                                               10/27/2017
                  3:17-cv-09423-FLW-LHG ANDERSON v. JOHNSON & JOHNSON et al                                           10/27/2017
                  3:17-cv-09344-FLW-LHG REVELL v. JOHNSON & JOHNSON et al                                             10/27/2017
                  3:17-cv-09426-FLW-LHG SALPETER v. JOHNSON & JOHNSON et al                                           10/27/2017
                  3:17-cv-09498-FLW-LHG CARDWELL v. JOHNSON & JOHNSON, INC. et al 10/27/2017
                  3:17-cv-09427-FLW-LHG ROSS v. JOHNSON & JOHNSON et al                                               10/27/2017
                  3:17-cv-09345-FLW-LHG ROWE v. JOHNSON & JOHNSON et al                                               10/27/2017
                  3:17-cv-09497-FLW-LHG YOUNG v. JOHNSON & JOHNSON, INC. et al                                        10/27/2017
                  3:17-cv-09516-FLW-LHG HERNDON v. JOHNSON & JOHNSON et al                                            10/27/2017
                  3:17-cv-09517-FLW-LHG GRIMLEY v. JOHNSON & JOHNSON et al                                            10/27/2017
                  3:17-cv-09518-FLW-LHG HOSHKO-SMITH v. JOHNSON & JOHNSON et al                                       10/27/2017
                  3:17-cv-09519-FLW-LHG WOODS v. JOHNSON & JOHNSON et al                                              10/27/2017
                  3:17-cv-09520-FLW-LHG BORDEN v. JOHNSON & JOHNSON et al                                             10/27/2017
                  3:17-cv-09521-FLW-LHG BURNETTE v. JOHNSON & JOHNSON et al                                           10/27/2017
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                         64/625
5/15/2019                           CM/ECF LIVE - U.S.
                           Case 1:19-cv-01530          District Court2
                                                   Document          for the District
                                                                          Filed       of New Jersey-Query
                                                                                   05/24/19        Page Associated
                                                                                                          67 of 627Cases


                  3:17-cv-09522-FLW-LHG MAUER v. JOHNSON & JOHNSON et al                                               10/27/2017
                  3:17-cv-09523-FLW-LHG CARRINGTON v. JOHNSON & JOHNSON et al                                          10/27/2017
                  3:17-cv-09524-FLW-LHG ROBINSON v. JOHNSON & JOHNSON et al                                            10/27/2017
                  3:17-cv-09525-FLW-LHG MENDOZA v. JOHNSON & JOHNSON et al                                             10/27/2017
                  3:17-cv-09528-FLW-LHG PARKS v. JOHNSON & JOHNSON et al                                               10/26/2017
                  3:17-cv-09509-FLW-LHG ZASKE v. JOHNSON & JOHNSON et al                                               10/27/2017
                  3:17-cv-09510-FLW-LHG BOOTH v. JOHNSON & JOHNSON et al                                               10/27/2017
                  3:17-cv-09511-FLW-LHG GAYTAN v. JOHNSON & JOHNSON et al                                              10/27/2017
                  3:17-cv-09411-FLW-LHG DAVIS et al V. JOHNSON & JOHNSON                                               10/27/2017
                  3:17-cv-09328-FLW-LHG ROBERTS v. JOHNSON & JOHNSON et al                                             10/27/2017
                  3:17-cv-09329-FLW-LHG HAYNES v. JOHNSON & JOHNSON et al                                              10/27/2017
                  3:17-cv-09330-FLW-LHG MCAVEY v. JOHNSON & JOHNSON et al                                              10/27/2017
                  3:17-cv-09496-FLW-LHG KYTE v. JOHNSON & JOHNSON, INC. et al                                          10/30/2017
                  3:17-cv-09955-FLW-LHG Erickson v. Johnson & Johnson et al                                            10/30/2017
                  3:17-cv-09495-FLW-LHG HEDRICK v. JOHNSON & JOHNSON et al                                             10/30/2017
                  3:17-cv-09559-FLW-LHG RODRIGUEZ v. JOHNSON & JOHNSON et al                                           10/30/2017
                  3:17-cv-09560-FLW-LHG CLARK v. JOHNSON & JOHNSON et al                                               10/30/2017
                  3:17-cv-09561-FLW-LHG KENNEDY v. JOHNSON & JOHNSON et al                                             10/30/2017
                  3:17-cv-09562-FLW-LHG MCINTYRE v. JOHNSON & JOHNSON et al                                            10/30/2017
                  3:17-cv-09563-FLW-LHG TERRY v. JOHNSON & JOHNSON et al                                               10/30/2017
                  3:17-cv-09564-FLW-LHG TINCHER v. JOHNSON & JOHNSON et al                                             10/30/2017
                  3:17-cv-09569-FLW-LHG ABELL v. JOHNSON & JOHNSON, INC. et al                                         10/30/2017
                  3:17-cv-09565-FLW-LHG WHITTINGTON v. JOHNSON & JOHNSON et al                                         10/30/2017
                  3:17-cv-09570-FLW-LHG JETTON v. JOHNSON & JOHNSON, INC. et al                                        10/30/2017
                  3:17-cv-09566-FLW-LHG BIGELOW v. JOHNSON & JOHNSON et al         10/30/2017
                  3:17-cv-09571-FLW-LHG MCCORMICK v. JOHNSON & JOHNSON, INC. et al 10/30/2017
                  3:17-cv-09572-FLW-LHG MORTON v. JOHNSON & JOHNSON, INC. et al                                        10/30/2017
                  3:17-cv-09573-FLW-LHG FRAZIER v. JOHNSON & JOHNSON et al                                             10/30/2017
                  3:17-cv-09529-FLW-LHG BORTLE v. JOHNSON & JOHNSON et al                                              10/26/2017
                  3:17-cv-09567-FLW-LHG YOUNG v. JOHNSON & JOHNSON et al                                               10/30/2017
                  3:17-cv-09574-FLW-LHG OLSON v. JOHNSON & JOHNSON, INC. et al                                         10/30/2017
                  3:17-cv-09531-FLW-LHG STOEHR v. JOHNSON & JOHNSON et al                                              10/26/2017
                  3:17-cv-09581-FLW-LHG QUINTON v. JOHNSON & JOHNSON et al                                             10/30/2017
                  3:17-cv-09568-FLW-LHG SHEHATA v. JOHNSON & JOHNSON et al                                             10/30/2017
                  3:17-cv-09582-FLW-LHG NORDAN v. JOHNSON & JOHNSON et al                                              10/30/2017
                  3:17-cv-09583-FLW-LHG RIGSBY v. JOHNSON & JOHNSON et al                                              10/30/2017
                  3:17-cv-09513-FLW-LHG PEVERARO v. JOHNSON & JOHNSON et al                                            10/30/2017
                  3:17-cv-09584-FLW-LHG STEWART v. JOHNSON & JOHNSON et al                                             10/30/2017
                  3:17-cv-09576-FLW-LHG PEARSON v. JOHNSON & JOHNSON, INC. et al                                       10/30/2017
                  3:17-cv-09532-FLW-LHG REGISTER v. JOHNSON & JOHNSON et al                                            10/26/2017
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                          65/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2
                                                 Document          for the District
                                                                        Filed       of New Jersey-Query
                                                                                 05/24/19        Page Associated
                                                                                                        68 of 627Cases

                  3:17-cv-09514-FLW-LHG YOUNG v. JOHNSON & JOHNSON et al                                              10/30/2017
                  3:17-cv-09577-FLW-LHG MILLER v. JOHNSON & JOHNSON et al                                             10/30/2017
                  3:17-cv-09533-FLW-LHG WOOD v. JOHNSON & JOHNSON et al                                               10/26/2017
                  3:17-cv-09515-FLW-LHG GRAHAM v. JOHNSON & JOHNSON et al                                             10/30/2017
                  3:17-cv-09578-FLW-LHG PIERCE v. JOHNSON & JOHNSON, INC. et al                                       10/30/2017
                  3:17-cv-09534-FLW-LHG DIPSEY v. JOHNSON & JOHNSON et al                                             10/26/2017
                  3:17-cv-09585-FLW-LHG SYDLAR et al v. JOHNSON & JOHNSON et al                                       10/30/2017
                  3:17-cv-09579-FLW-LHG GILLIES et al v. JOHNSON & JOHNSON et al                                      10/30/2017
                  3:17-cv-09586-FLW-LHG SULLIVAN v. JOHNSON & JOHNSON et al                                           10/30/2017
                  3:17-cv-09536-FLW-LHG MELENDEZ v. JOHNSON & JOHNSON et al                                           10/26/2017
                  3:17-cv-09587-FLW-LHG LANDRUM v. JOHNSON & JOHNSON et al                                            10/30/2017
                  3:17-cv-09601-FLW-LHG BROWN v. JOHNSON & JOHNSON et al                                              10/30/2017
                  3:17-cv-09537-FLW-LHG WOLFE v. JOHNSON & JOHNSON et al                                              10/26/2017
                  3:17-cv-09580-FLW-LHG DERRENBACHER v. JOHNSON & JOHNSON et al 10/30/2017
                  3:17-cv-09705-FLW-LHG MCLEAN v. JOHNSON & JOHNSON et al                                             10/27/2017
                  3:17-cv-09538-FLW-LHG DUBOSE v. JOHNSON & JOHNSON et al                                             10/26/2017
                  3:17-cv-09706-FLW-LHG WAIT v. JOHNSON & JOHNSON et al                                               10/27/2017
                  3:17-cv-09602-FLW-LHG COVAULT v. JOHNSON & JOHNSON et al                                            10/30/2017
                  3:17-cv-09695-FLW-LHG LIDDELL v. JOHNSON & JOHNSON et al                                            10/30/2017
                  3:17-cv-09696-FLW-LHG LOCKE v. JOHNSON & JOHNSON et al                                              10/30/2017
                  3:17-cv-09707-FLW-LHG FERREIRA v. JOHNSON & JOHNSON et al                                           10/27/2017
                  3:17-cv-09697-FLW-LHG NEWBURY v. JOHNSON & JOHNSON et al                                            10/30/2017
                  3:17-cv-09716-FLW-LHG ALEJO v. JOHNSON & JOHNSON et al                                              10/30/2017
                  3:17-cv-09708-FLW-LHG ALBERTIN v. JOHNSON & JOHNSON et al                                           10/27/2017
                  3:17-cv-09717-FLW-LHG BENGE v. JOHNSON & JOHNSON et al                                              10/30/2017
                  3:17-cv-09698-FLW-LHG HEFNER v. JOHNSON & JOHNSON et al                                             10/30/2017
                  3:17-cv-09699-FLW-LHG MILES v. JOHNSON & JOHNSON et al                                              10/30/2017
                  3:17-cv-09728-FLW-LHG STRETZ v. JOHNSON & JOHNSON et al                                             10/27/2017
                  3:17-cv-09700-FLW-LHG WAITE v. JOHNSON & JOHNSON et al                                              10/30/2017
                  3:17-cv-09591-FLW-LHG BROWN v. JOHNSON & JOHNSON et al                                              10/30/2017
                  3:17-cv-09701-FLW-LHG LYNCH v. JOHNSON & JOHNSON et al                                              10/30/2017
                  3:17-cv-09710-FLW-LHG NUNES v. JOHNSON & JOHNSON et al                                              10/27/2017
                  3:17-cv-09702-FLW-LHG MARTIN v. JOHNSON & JOHNSON et al                                             10/30/2017
                  3:17-cv-09703-FLW-LHG RATLIFF v. JOHNSON & JOHNSON et al                                            10/30/2017
                  3:17-cv-09719-FLW-LHG GASSAWAY v. JOHNSON & JOHNSON et al                                           10/30/2017
                  3:17-cv-09711-FLW-LHG STARKS v. JOHNSON & JOHNSON et al                                             10/27/2017
                  3:17-cv-09704-FLW-LHG NICHOLSON v. JOHNSON & JOHNSON et al                                          10/30/2017
                  3:17-cv-09620-FLW-LHG ORMOND v. JOHNSON & JOHNSON et al                                             10/30/2017
                  3:17-cv-09603-FLW-LHG WILDER et al v. JOHNSON & JOHNSON et al                                       10/30/2017
                  3:17-cv-09640-FLW-LHG MOORE v. JOHNSON & JOHNSON et al                                              10/30/2017
                  3:17-cv-09663-FLW-LHG ROSATO v. JOHNSON & JOHNSON et al                                             10/30/2017
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                         66/625
5/15/2019                           CM/ECF LIVE - U.S.
                           Case 1:19-cv-01530          District Court2
                                                   Document          for the District
                                                                          Filed       of New Jersey-Query
                                                                                   05/24/19        Page Associated
                                                                                                          69 of 627Cases


                  3:17-cv-09592-FLW-LHG WILLIAMS v. JOHNSON & JOHNSON et al                                            10/30/2017
                  3:17-cv-09605-FLW-LHG COOPER v. JOHNSON & JOHNSON et al                                              10/30/2017
                  3:17-cv-09604-FLW-LHG PATRICK v. JOHNSON & JOHNSON et al                                             10/30/2017
                  3:17-cv-09769-FLW-LHG BALDON v. JOHNSON & JOHNSON et al                                              10/30/2017
                  3:17-cv-09641-FLW-LHG PLETSCH v. JOHNSON & JOHNSON et al                                             10/30/2017
                  3:17-cv-09593-FLW-LHG WEIN et al v. JOHNSON & JOHNSON et al                                          10/30/2017
                  3:17-cv-09588-FLW-LHG WHITSON v. JOHNSON & JOHNSON et al                                             10/30/2017
                  3:17-cv-09773-FLW-LHG POLLARD v. JOHNSON & JOHNSON et al                                             10/30/2017
                  3:17-cv-09774-FLW-LHG LOPEZ v. JOHNSON & JOHNSON et al                                               10/30/2017
                  3:17-cv-09776-FLW-LHG ROACH v. JOHNSON & JOHNSON et al                                               10/30/2017
                  3:17-cv-09685-FLW-LHG DEWITT v. JOHNSON & JOHNSON et al                                              10/30/2017
                  3:17-cv-09642-FLW-LHG COLLEVECHIO v. JOHNSON & JOHNSON et al                                         10/30/2017
                  3:17-cv-09777-FLW-LHG LYONS v. JOHNSON & JOHNSON et al                                               10/30/2017
                  3:17-cv-09686-FLW-LHG HARRISON v. JOHNSON & JOHNSON et al                                            10/30/2017
                  3:17-cv-09589-FLW-LHG TRAHAN v. JOHNSON & JOHNSON et al                                              10/30/2017
                  3:17-cv-09778-FLW-LHG WHITEHURST v. JOHNSON & JOHNSON et al                                          10/30/2017
                  3:17-cv-09594-FLW-LHG WILLIAMS v. JOHNSON & JOHNSON et al                                            10/30/2017
                  3:17-cv-09590-FLW-LHG TRULL v. JOHNSON & JOHNSON et al                                               10/30/2017
                  3:17-cv-09644-FLW-LHG WHITACRE v. JOHNSON & JOHNSON et al                                            10/30/2017
                  3:17-cv-09721-FLW-LHG BROWN v. JOHNSON & JOHNSON et al                                               10/30/2017
                  3:17-cv-09779-FLW-LHG PARSONS v. JOHNSON & JOHNSON et al                                             10/30/2017
                  3:17-cv-09780-FLW-LHG POPPINS v. JOHNSON & JOHNSON et al                                             10/30/2017
                  3:17-cv-09729-FLW-LHG FRY v. JOHNSON & JOHNSON et al                                                 10/27/2017
                  3:17-cv-09687-FLW-LHG CORNWELL et al v. JOHNSON & JOHNSON et al                                      10/30/2017
                  3:17-cv-09781-FLW-LHG RICHTER v. JOHNSON & JOHNSON et al                                             10/30/2017
                  3:17-cv-09645-FLW-LHG SOTO v. JOHNSON & JOHNSON et al                                                10/30/2017
                  3:17-cv-09606-FLW-LHG VAN DERHYDEN v. JOHNSON & JOHNSON et al                                        10/30/2017
                  3:17-cv-09730-FLW-LHG STAFFORD v. JOHNSON & JOHNSON et al                                            10/27/2017
                  3:17-cv-09595-FLW-LHG CAVAZOS v. JOHNSON & JOHNSON et al                                             10/30/2017
                  3:17-cv-09646-FLW-LHG CRANDELL et al v. JOHNSON & JOHNSON et al                                      10/30/2017
                  3:17-cv-09623-FLW-LHG COLES v. JOHNSON & JOHNSON et al                                               10/30/2017
                  3:17-cv-09647-FLW-LHG PRIMMER v. JOHNSON & JOHNSON et al                                             10/30/2017
                  3:17-cv-09739-FLW-LHG HOLT v. JOHNSON & JOHNSON et al                                                10/30/2017
                  3:17-cv-09666-FLW-LHG GUNBY v. JOHNSON & JOHNSON et al                                               10/30/2017
                  3:17-cv-09740-FLW-LHG OBENDORFER v. JOHNSON & JOHNSON et al                                          10/30/2017
                  3:17-cv-09649-FLW-LHG RADEMACHER-HAMILTON v. JOHNSON &
                                                                                                                       10/30/2017
                  JOHNSON et al
                  3:17-cv-09597-FLW-LHG MACIK v. JOHNSON & JOHNSON et al                                               10/30/2017
                  3:17-cv-09624-FLW-LHG SOLIS v. JOHNSON & JOHNSON et al                                               10/30/2017
                  3:17-cv-09650-FLW-LHG MORALES v. JOHNSON & JOHNSON et al                                             10/30/2017

https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                          67/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2
                                                 Document          for the District
                                                                        Filed       of New Jersey-Query
                                                                                 05/24/19        Page Associated
                                                                                                        70 of 627Cases

                  3:17-cv-09688-FLW-LHG WATKINS v. JOHNSON & JOHNSON et al                                            10/30/2017
                  3:17-cv-09539-FLW-LHG RIGGS v. JOHNSON & JOHNSON et al                                              10/30/2017
                  3:17-cv-09652-FLW-LHG RICHARDSON v. JOHNSON & JOHNSON et al                                         10/30/2017
                  3:17-cv-09540-FLW-LHG WILSON v. JOHNSON & JOHNSON et al                                             10/30/2017
                  3:17-cv-09759-FLW-LHG OLIVO v. JOHNSON & JOHNSON et al                                              10/30/2017
                  3:17-cv-09541-FLW-LHG TURNER v. JOHNSON & JOHNSON et al                                             10/30/2017
                  3:17-cv-09654-FLW-LHG Dunn v. JOHNSON & JOHNSON et al                                               10/30/2017
                  3:17-cv-09667-FLW-LHG STEWART v. JOHNSON & JOHNSON et al                                            10/30/2017
                  3:17-cv-09542-FLW-LHG MOBERG v. JOHNSON & JOHNSON et al                                             10/30/2017
                  3:17-cv-09598-FLW-LHG BEACH v. JOHNSON & JOHNSON et al                                              10/30/2017
                  3:17-cv-09689-FLW-LHG HATTEN v. JOHNSON & JOHNSON et al                                             10/30/2017
                  3:17-cv-09713-FLW-LHG SULLIVAN et al v. JOHNSON & JOHNSON et al                                     10/27/2017
                  3:17-cv-09656-FLW-LHG ROBERTSON v. JOHNSON & JOHNSON et al                                          10/30/2017
                  3:17-cv-09543-FLW-LHG DALE v. JOHNSON & JOHNSON et al                                               10/30/2017
                  3:17-cv-09761-FLW-LHG SKILLINGS v. JOHNSON & JOHNSON et al                                          10/30/2017
                  3:17-cv-09657-FLW-LHG MORTON v. JOHNSON & JOHNSON et al                                             10/30/2017
                  3:17-cv-09544-FLW-LHG EVANS v. JOHNSON & JOHNSON et al                                              10/30/2017
                  3:17-cv-09625-FLW-LHG REINHART et al v. JOHNSON & JOHNSON et al                                     10/30/2017
                  3:17-cv-09690-FLW-LHG ISHAM v. JOHNSON & JOHNSON et al                                              10/30/2017
                  3:17-cv-09658-FLW-LHG ORELLANA et al v. JOHNSON & JOHNSON et al                                     10/30/2017
                  3:17-cv-09715-FLW-LHG DONNA ROBERTS et al v. JOHNSON & JOHNSON
                                                                                                                      10/30/2017
                  et al
                  3:17-cv-09668-FLW-LHG DAWSON v. JOHNSON & JOHNSON et al                                             10/30/2017
                  3:17-cv-09545-FLW-LHG HERZFELD v. JOHNSON & JOHNSON et al                                           10/30/2017
                  3:17-cv-09691-FLW-LHG PERKINS v. JOHNSON & JOHNSON et al                                            10/30/2017
                  3:17-cv-09660-FLW-LHG STEEN v. JOHNSON & JOHNSON et al                                              10/30/2017
                  3:17-cv-09722-FLW-LHG VANPAGE v. JOHNSON & JOHNSON et al                                            10/30/2017
                  3:17-cv-09546-FLW-LHG BRIGHT v. JOHNSON & JOHNSON et al                                             10/30/2017
                  3:17-cv-09669-FLW-LHG CHAVIS WILLIAMS et al v. JOHNSON & JOHNSON
                                                                                                                      10/30/2017
                  et al
                  3:17-cv-09661-FLW-LHG WHILLANS v. JOHNSON & JOHNSON et al                                           10/30/2017
                  3:17-cv-09741-FLW-LHG LAUZIERE v. JOHNSON & JOHNSON et al                                           10/30/2017
                  3:17-cv-09599-FLW-LHG FERRELL v. JOHNSON & JOHNSON et al                                            10/30/2017
                  3:17-cv-09547-FLW-LHG HUGHES v. JOHNSON & JOHNSON et al                                             10/30/2017
                  3:17-cv-09764-FLW-LHG LONG et al v. JOHNSON & JOHNSON et al                                         10/30/2017
                  3:17-cv-09548-FLW-LHG JEFFERS v. JOHNSON & JOHNSON et al                                            10/30/2017
                  3:17-cv-09742-FLW-LHG LONG v. JOHNSON & JOHNSON et al                                               10/30/2017
                  3:17-cv-09723-FLW-LHG BUCHANAN v. JOHNSON & JOHNSON et al                                           10/30/2017
                  3:17-cv-09743-FLW-LHG ESCOBEDO et al v. JOHNSON & JOHNSON et al                                     10/30/2017
                  3:17-cv-09600-FLW-LHG DYSART v. JOHNSON & JOHNSON et al                                             10/30/2017
                  3:17-cv-09549-FLW-LHG FALLS v. JOHNSON & JOHNSON et al                                              10/30/2017

https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                         68/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2
                                                 Document          for the District
                                                                        Filed       of New Jersey-Query
                                                                                 05/24/19        Page Associated
                                                                                                        71 of 627Cases

                  3:17-cv-09714-FLW-LHG GOUDINE v. JOHNSON & JOHNSON et al                                            10/27/2017
                  3:17-cv-09550-FLW-LHG BARNHART v. JOHNSON & JOHNSON et al                                           10/30/2017
                  3:17-cv-09626-FLW-LHG WILES v. JOHNSON & JOHNSON et al                                              10/30/2017
                  3:17-cv-09551-FLW-LHG ALEJANDRE v. JOHNSON & JOHNSON et al                                          10/30/2017
                  3:17-cv-09552-FLW-LHG MUELLER v. JOHNSON & JOHNSON et al                                            10/30/2017
                  3:17-cv-09724-FLW-LHG CARRIERE v. JOHNSON & JOHNSON et al                                           10/30/2017
                  3:17-cv-09553-FLW-LHG FARMER v. JOHNSON & JOHNSON et al                                             10/30/2017
                  3:17-cv-09765-FLW-LHG OPPERMAN v. JOHNSON & JOHNSON et al                                           10/30/2017
                  3:17-cv-09692-FLW-LHG JORDAN v. JOHNSON & JOHNSON et al                                             10/30/2017
                  3:17-cv-09554-FLW-LHG ELSMORE v. JOHNSON & JOHNSON et al                                            10/30/2017
                  3:17-cv-09744-FLW-LHG LUDD v. JOHNSON & JOHNSON et al                                               10/30/2017
                  3:17-cv-09725-FLW-LHG FORD v. JOHNSON & JOHNSON et al                                               10/30/2017
                  3:17-cv-09555-FLW-LHG FRIZELL v. JOHNSON & JOHNSON et al                                            10/30/2017
                  3:17-cv-09745-FLW-LHG EDWARDS v. JOHNSON & JOHNSON et al                                            10/30/2017
                  3:17-cv-09556-FLW-LHG HAYER v. JOHNSON & JOHNSON et al                                              10/30/2017
                  3:17-cv-09557-FLW-LHG CARDWELL v. JOHNSON & JOHNSON et al                                           10/30/2017
                  3:17-cv-09726-FLW-LHG ADAMS v. JOHNSON & JOHNSON et al                                              10/30/2017
                  3:17-cv-09746-FLW-LHG STRAHAN v. JOHNSON & JOHNSON et al                                            10/30/2017
                  3:17-cv-09747-FLW-LHG JOHNSON v. JOHNSON & JOHNSON et al                                            10/30/2017
                  3:17-cv-09784-FLW-LHG ROOHAN v. JOHNSON & JOHNSON et al                                             10/30/2017
                  3:17-cv-09670-FLW-LHG Bond v. JOHNSON & JOHNSON et al                                               10/30/2017
                  3:17-cv-09750-FLW-LHG SPELMAN v. JOHNSON & JOHNSON et al                                            10/30/2017
                  3:17-cv-09768-FLW-LHG VOSGIEN v. JOHNSON & JOHNSON et al                                            10/30/2017
                  3:17-cv-09727-FLW-LHG HAYES et al v. JOHNSON & JOHNSON et al                                        10/30/2017
                  3:17-cv-09607-FLW-LHG DONALDSON v. JOHNSON & JOHNSON et al                                          10/30/2017
                  3:17-cv-09671-FLW-LHG ENGLISH v. JOHNSON & JOHNSON et al                                            10/30/2017
                  3:17-cv-09751-FLW-LHG OLIVAREZ v. JOHNSON & JOHNSON et al                                           10/30/2017
                  3:17-cv-09558-FLW-LHG FARRIS v. JOHNSON & JOHNSON et al                                             10/30/2017
                  3:17-cv-09672-FLW-LHG WILEY v. JOHNSON & JOHNSON et al                                              10/30/2017
                  3:17-cv-09752-FLW-LHG REED v. JOHNSON & JOHNSON et al                                               10/30/2017
                  3:17-cv-09693-FLW-LHG LETT v. JOHNSON & JOHNSON et al                                               10/30/2017
                  3:17-cv-09608-FLW-LHG GANN v. JOHNSON & JOHNSON et al                                               10/30/2017
                  3:17-cv-09694-FLW-LHG WALKER v. JOHNSON & JOHNSON et al                                             10/30/2017
                  3:17-cv-09673-FLW-LHG RABASCA et al v. JOHNSON & JOHNSON et al                                      10/30/2017
                  3:17-cv-09674-FLW-LHG FAHRBACH v. JOHNSON & JOHNSON et al                                           10/30/2017
                  3:17-cv-09609-FLW-LHG YORK v. JOHNSON & JOHNSON et al                                               10/30/2017
                  3:17-cv-09967-FLW-LHG TITUS v. JOHNSON & JOHNSON et al                                              11/01/2017
                  3:17-cv-09627-FLW-LHG MARTINEZ v. JOHNSON & JOHNSON et al                                           10/30/2017
                  3:17-cv-09676-FLW-LHG SOWELS v. JOHNSON & JOHNSON et al                                             10/30/2017
                  3:17-cv-09785-FLW-LHG REISEN v. JOHNSON & JOHNSON et al                                             10/30/2017
                  3:17-cv-09677-FLW-LHG MURRELL v. JOHNSON & JOHNSON et al                                            10/30/2017
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                         69/625
5/15/2019                           CM/ECF LIVE - U.S.
                           Case 1:19-cv-01530          District Court2
                                                   Document          for the District
                                                                          Filed       of New Jersey-Query
                                                                                   05/24/19        Page Associated
                                                                                                          72 of 627Cases


                  3:17-cv-09786-FLW-LHG PROCTER v. JOHNSON & JOHNSON et al                                             10/30/2017
                  3:17-cv-09678-FLW-LHG MARCHESE v. JOHNSON & JOHNSON et al                                            10/30/2017
                  3:17-cv-09787-FLW-LHG MOE et al v. JOHNSON & JOHNSON et al                                           10/30/2017
                  3:17-cv-09679-FLW-LHG FARRINGTON v. JOHNSON & JOHNSON et al                                          10/30/2017
                  3:17-cv-09680-FLW-LHG FLIPPO v. JOHNSON & JOHNSON et al                                              10/30/2017
                  3:17-cv-09788-FLW-LHG O'BRIEN v. JOHNSON & JOHNSON et al                                             10/30/2017
                  3:17-cv-09789-FLW-LHG LIMA v. JOHNSON & JOHNSON et al                                                10/30/2017
                  3:17-cv-09790-FLW-LHG DAVIS v. JOHNSON & JOHNSON et al                                               10/30/2017
                  3:17-cv-09681-FLW-LHG WEATHERLY v. JOHNSON & JOHNSON et al                                           10/30/2017
                  3:17-cv-09791-FLW-LHG BROWN v. JOHNSON & JOHNSON et al                                               10/30/2017
                  3:17-cv-09792-FLW-LHG PATTERSON v. JOHNSON & JOHNSON et al                                           10/30/2017
                  3:17-cv-09682-FLW-LHG HAINES et al v. JOHNSON & JOHNSON et al                                        10/30/2017
                  3:17-cv-09793-FLW-LHG JENKINS et al v. JOHNSON & JOHNSON et al                                       10/30/2017
                  3:17-cv-09610-FLW-LHG LEHEW v. JOHNSON & JOHNSON et al                                               10/30/2017
                  3:17-cv-09683-FLW-LHG GREEN v. JOHNSON & JOHNSON et al                                               10/30/2017
                  3:17-cv-09684-FLW-LHG NEAL v. JOHNSON & JOHNSON et al                                                11/01/2017
                  3:17-cv-09796-FLW-LHG PUGH v. JOHNSON & JOHNSON et al                                                10/30/2017
                  3:17-cv-09797-FLW-LHG FINCH v. JOHNSON & JOHNSON et al                                               10/30/2017
                  3:17-cv-09798-FLW-LHG HAWKINS v. JOHNSON & JOHNSON et al                                             10/30/2017
                  3:17-cv-09799-FLW-LHG ATWOOD et al v. JOHNSON & JOHNSON et al                                        10/30/2017
                  3:17-cv-09800-FLW-LHG SALAZAR v. JOHNSON & JOHNSON et al                                             10/30/2017
                  3:17-cv-09802-FLW-LHG HERRERA v. JOHNSON & JOHNSON et al                                             10/30/2017
                  3:17-cv-09803-FLW-LHG SEGEBART v. JOHNSON & JOHNSON et al                                            10/30/2017
                  3:17-cv-09805-FLW-LHG BRANDON v. JOHNSON & JOHNSON et al                                             10/30/2017
                  3:17-cv-09806-FLW-LHG CURRIE v. JOHNSON & JOHNSON et al                                              10/30/2017
                  3:17-cv-09807-FLW-LHG TRUJILLO v. JOHNSON & JOHNSON et al                                            10/30/2017
                  3:17-cv-09808-FLW-LHG KISER v. JOHNSON & JOHNSON et al                                               10/30/2017
                  3:17-cv-09831-FLW-LHG NEWMAN v. JOHNSON & JOHNSON et al                                              10/31/2017
                  3:17-cv-09810-FLW-LHG DODSON v. JOHNSON & JOHNSON et al                                              10/31/2017
                  3:17-cv-09832-FLW-LHG WEINER v. JOHNSON & JOHNSON et al                                              10/31/2017
                  3:17-cv-09834-FLW-LHG OLMSTEAD v. JOHNSON & JOHNSON et al                                            10/31/2017
                  3:17-cv-09755-FLW-LHG SNEED v. JOHNSON & JOHNSON et al                                               10/31/2017
                  3:17-cv-09757-FLW-LHG MEMEH v. JOHNSON & JOHNSON et al                                               10/31/2017
                  3:17-cv-09758-FLW-LHG PELLETIER v. JOHNSON & JOHNSON et al                                           10/31/2017
                  3:17-cv-09811-FLW-LHG JENSEN v. JOHNSON & JOHNSON et al                                              10/31/2017
                  3:17-cv-09835-FLW-LHG MAZZA et al v. JOHNSON & JOHNSON et al                                         10/31/2017
                  3:17-cv-09812-FLW-LHG THAYER v. JOHNSON & JOHNSON et al                                              10/31/2017
                  3:17-cv-09837-FLW-LHG BROWN v. JOHNSON & JOHNSON et al                                               10/31/2017
                  3:17-cv-09843-FLW-LHG SKEELS v. JOHNSON & JOHNSON et al                                              10/31/2017
                  3:17-cv-09838-FLW-LHG HOLLOWAY v. JOHNSON & JOHNSON et al                                            10/31/2017
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                          70/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2
                                                 Document          for the District
                                                                        Filed       of New Jersey-Query
                                                                                 05/24/19        Page Associated
                                                                                                        73 of 627Cases

                  3:17-cv-09813-FLW-LHG FERRELL v. JOHNSON & JOHNSON et al                                            10/31/2017
                  3:17-cv-09844-FLW-LHG PARLA v. JOHNSON & JOHNSON et al                                              10/31/2017
                  3:17-cv-09839-FLW-LHG GRANDBERRY v. JOHNSON & JOHNSON et al                                         10/31/2017
                  3:17-cv-09845-FLW-LHG GONZALEZ v. JOHNSON & JOHNSON et al                                           10/31/2017
                  3:17-cv-09814-FLW-LHG KILTY v. JOHNSON & JOHNSON et al                                              10/31/2017
                  3:17-cv-09858-FLW-LHG WASHINGTON v. JOHNSON & JOHNSON et al                                         10/31/2017
                  3:17-cv-09842-FLW-LHG STAPLETON v. JOHNSON & JOHNSON et al                                          10/31/2017
                  3:17-cv-09816-FLW-LHG O'CONNOR v. JOHNSON & JOHNSON et al                                           10/31/2017
                  3:17-cv-09817-FLW-LHG SCHMEAR v. JOHNSON & JOHNSON et al                                            10/31/2017
                  3:17-cv-09731-FLW-LHG TAYLOR v. JOHNSON & JOHNSON et al                                             10/27/2017
                  3:17-cv-09618-FLW-LHG MATTEI v. JOHNSON & JOHNSON et al                                             10/31/2017
                  3:17-cv-09859-FLW-LHG CAMPBELL v. JOHNSON & JOHNSON et al                                           10/31/2017
                  3:17-cv-09818-FLW-LHG WEBB v. JOHNSON & JOHNSON et al                                               10/31/2017
                  3:17-cv-09819-FLW-LHG FRITZ v. JOHNSON & JOHNSON et al                                              10/31/2017
                  3:17-cv-09628-FLW-LHG ELIZARDO v. JOHNSON & JOHNSON et al                                           10/31/2017
                  3:17-cv-09841-FLW-LHG MURRAY et al v. JOHNSON & JOHNSON et al                                       10/31/2017
                  3:17-cv-09794-FLW-LHG DEGRAFFENREID v. JOHNSON & JOHNSON et al 10/31/2017
                  3:17-cv-09611-FLW-LHG WERTHEN v. JOHNSON & JOHNSON et al                                            10/31/2017
                  3:17-cv-09820-FLW-LHG ROBINSON v. JOHNSON & JOHNSON et al                                           10/31/2017
                  3:17-cv-09732-FLW-LHG FRANK v. JOHNSON & JOHNSON et al                                              10/27/2017
                  3:17-cv-09883-FLW-LHG MACDONALD v. JOHNSON & JOHNSON et al                                          10/31/2017
                  3:17-cv-09629-FLW-LHG THOMPSON et al v. JOHNSON & JOHNSON et al                                     10/31/2017
                  3:17-cv-09893-FLW-LHG WALKER v. JOHNSON & JOHNSON et al                                             10/28/2017
                  3:17-cv-09733-FLW-LHG TOMPKINS v. JOHNSON & JOHNSON et al                                           10/29/2017
                  3:17-cv-09612-FLW-LHG HOWARD v. JOHNSON & JOHNSON et al                                             10/31/2017
                  3:17-cv-09884-FLW-LHG MCCLEARY v. JOHNSON & JOHNSON et al                                           10/31/2017
                  3:17-cv-09885-FLW-LHG PARSONS v. JOHNSON & JOHNSON et al                                            10/31/2017
                  3:17-cv-09860-FLW-LHG VANLIER v. JOHNSON & JOHNSON et al                                            10/31/2017
                  3:17-cv-09613-FLW-LHG WITMER et al v. JOHNSON & JOHNSON et al                                       10/31/2017
                  3:17-cv-09886-FLW-LHG SALCE v. JOHNSON & JOHNSON et al                                              10/31/2017
                  3:17-cv-09631-FLW-LHG WHITE v. JOHNSON & JOHNSON et al                                              10/31/2017
                  3:17-cv-09887-FLW-LHG WELCH v. JOHNSON & JOHNSON et al                                              10/31/2017
                  3:17-cv-09840-FLW-LHG SMITH et al v. JOHNSON & JOHNSON et al                                        10/31/2017
                  3:17-cv-09614-FLW-LHG EWING v. JOHNSON & JOHNSON et al                                              10/31/2017
                  3:17-cv-09861-FLW-LHG BRENDEL v. JOHNSON & JOHNSON et al                                            10/31/2017
                  3:17-cv-09888-FLW-LHG WHITTINGTON v. JOHNSON & JOHNSON et al                                        10/31/2017
                  3:17-cv-09889-FLW-LHG ZAPPITELLI v. JOHNSON & JOHNSON et al                                         10/31/2017
                  3:17-cv-09734-FLW-LHG WOOD v. JOHNSON & JOHNSON et al                                               10/27/2017
                  3:17-cv-09890-FLW-LHG CARLE v. JOHNSON & JOHNSON et al                                              10/31/2017
                  3:17-cv-09632-FLW-LHG FISHER v. JOHNSON & JOHNSON et al                                             10/31/2017
                  3:17-cv-09862-FLW-LHG CASS-ROBERTS v. JOHNSON & JOHNSON et al                                       10/31/2017
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                         71/625
5/15/2019                           CM/ECF LIVE - U.S.
                           Case 1:19-cv-01530          District Court2
                                                   Document          for the District
                                                                          Filed       of New Jersey-Query
                                                                                   05/24/19        Page Associated
                                                                                                          74 of 627Cases


                  3:17-cv-09615-FLW-LHG LAKE et al v. JOHNSON & JOHNSON et al                                          10/31/2017
                  3:17-cv-09863-FLW-LHG COOMER v. JOHNSON & JOHNSON et al                                              10/31/2017
                  3:17-cv-09735-FLW-LHG HERRING v. JOHNSON & JOHNSON et al                                             10/27/2017
                  3:17-cv-09864-FLW-LHG DIXON v. JOHNSON & JOHNSON et al                                               10/31/2017
                  3:17-cv-09617-FLW-LHG BALOUGH v. JOHNSON & JOHNSON et al                                             10/31/2017
                  3:17-cv-09846-FLW-LHG SMITH v. JOHNSON & JOHNSON et al                                               10/31/2017
                  3:17-cv-09868-FLW-LHG PAYNE v. JOHNSON & JOHNSON et al                                               10/31/2017
                  3:17-cv-09795-FLW-LHG KUDERIK et al v. JOHNSON & JOHNSON et al                                       10/31/2017
                  3:17-cv-09736-FLW-LHG HILL v. JOHNSON & JOHNSON et al                                                10/27/2017
                  3:17-cv-09891-FLW-LHG PETERSON v. JOHNSON & JOHNSON et al                                            10/31/2017
                  3:17-cv-09633-FLW-LHG MATULICH v. JOHNSON & JOHNSON et al                                            10/31/2017
                  3:17-cv-09619-FLW-LHG BLISSETT v. JOHNSON & JOHNSON et al                                            10/31/2017
                  3:17-cv-09865-FLW-LHG HARPER v. JOHNSON & JOHNSON et al                                              10/31/2017
                  3:17-cv-09847-FLW-LHG SNOW v. JOHNSON & JOHNSON et al                                                10/31/2017
                  3:17-cv-09848-FLW-LHG GREENE v. JOHNSON & JOHNSON et al                                              10/31/2017
                  3:17-cv-09869-FLW-LHG SARGENT v. JOHNSON & JOHNSON et al                                             10/31/2017
                  3:17-cv-09892-FLW-LHG SMITH v. JOHNSON & JOHNSON et al                                               10/31/2017
                  3:17-cv-09870-FLW-LHG SLOMOVIC v. JOHNSON & JOHNSON et al                                            10/31/2017
                  3:17-cv-09849-FLW-LHG FRIED et al v. JOHNSON & JOHNSON et al                                         10/31/2017
                  3:17-cv-09871-FLW-LHG SMALLS v. JOHNSON & JOHNSON et al                                              10/31/2017
                  3:17-cv-09872-FLW-LHG SMITH v. JOHNSON & JOHNSON et al                                               10/31/2017
                  3:17-cv-09873-FLW-LHG BALLARD v. JOHNSON & JOHNSON et al                                             10/31/2017
                  3:17-cv-09737-FLW-LHG HOLDEN v. JOHNSON & JOHNSON et al                                              10/27/2017
                  3:17-cv-09634-FLW-LHG WHITE v. JOHNSON & JOHNSON et al                                               10/31/2017
                  3:17-cv-09850-FLW-LHG RICH v. JOHNSON & JOHNSON et al                                                10/31/2017
                  3:17-cv-09866-FLW-LHG MASON v. JOHNSON & JOHNSON et al                                               10/31/2017
                  3:17-cv-09874-FLW-LHG BARILE v. JOHNSON & JOHNSON et al                                              10/31/2017
                  3:17-cv-09877-FLW-LHG DESANTIS v. JOHNSON & JOHNSON et al                                            10/31/2017
                  3:17-cv-09878-FLW-LHG EWANITSKO v. JOHNSON & JOHNSON et al                                           10/31/2017
                  3:17-cv-09879-FLW-LHG GRAY v. JOHNSON & JOHNSON et al                                                10/31/2017
                  3:17-cv-09880-FLW-LHG GRINDLE v. JOHNSON & JOHNSON et al                                             10/31/2017
                  3:17-cv-09867-FLW-LHG OLLER v. JOHNSON & JOHNSON et al                                               10/31/2017
                  3:17-cv-09902-FLW-LHG PATTERSON v. JOHNSON & JOHNSON et al                                           10/31/2017
                  3:17-cv-09821-FLW-LHG WOODS v. JOHNSON & JOHNSON et al                                               10/31/2017
                  3:17-cv-09898-FLW-LHG MARTIN v. JOHNSON & JOHNSON et al                                              10/31/2017
                  3:17-cv-09851-FLW-LHG SHADIX v. JOHNSON & JOHNSON et al                                              10/31/2017
                  3:17-cv-09899-FLW-LHG MILLER v. JOHNSON & JOHNSON et al                                              10/31/2017
                  3:17-cv-09852-FLW-LHG FRANCKS et al v. JOHNSON & JOHNSON et al                                       10/31/2017
                  3:17-cv-09875-FLW-LHG CALLAHAN v. JOHNSON & JOHNSON et al                                            10/31/2017
                  3:17-cv-09876-FLW-LHG CRAFT v. JOHNSON & JOHNSON et al                                               10/31/2017
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                          72/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2
                                                 Document          for the District
                                                                        Filed       of New Jersey-Query
                                                                                 05/24/19        Page Associated
                                                                                                        75 of 627Cases

                  3:17-cv-09901-FLW-LHG O'FARRELL v. JOHNSON & JOHNSON et al                                          10/31/2017
                  3:17-cv-09900-FLW-LHG OESTERLE v. JOHNSON & JOHNSON et al                                           10/31/2017
                  3:17-cv-09881-FLW-LHG HODGE v. JOHNSON & JOHNSON et al                                              10/31/2017
                  3:17-cv-09882-FLW-LHG JACKSON v. JOHNSON & JOHNSON et al                                            10/31/2017
                  3:17-cv-09853-FLW-LHG GARRISON v. JOHNSON & JOHNSON et al                                           10/31/2017
                  3:17-cv-08926-FLW-LHG JONES v. JOHNSON & JOHNSON et al                                              10/31/2017
                  3:17-cv-09854-FLW-LHG GUSTMAN v. JOHNSON & JOHNSON et al                                            10/31/2017
                  3:17-cv-09822-FLW-LHG THOMAS v. JOHNSON & JOHNSON et al                                             10/31/2017
                  3:17-cv-09635-FLW-LHG GIDCUMB v. JOHNSON & JOHNSON et al                                            10/31/2017
                  3:17-cv-09855-FLW-LHG JORDAN v. JOHNSON & JOHNSON et al                                             10/31/2017
                  3:17-cv-09637-FLW-LHG GOLDEN v. JOHNSON & JOHNSON et al                                             10/31/2017
                  3:17-cv-09823-FLW-LHG FRITSON v. JOHNSON & JOHNSON et al                                            10/31/2017
                  3:17-cv-09638-FLW-LHG WHITAKER v. JOHNSON & JOHNSON et al                                           10/31/2017
                  3:17-cv-09639-FLW-LHG PETERSON v. JOHNSON & JOHNSON et al                                           10/31/2017
                  3:17-cv-09825-FLW-LHG BURRELL v. JOHNSON & JOHNSON et al                                            10/31/2017
                  3:17-cv-09857-FLW-LHG SEXTON v. JOHNSON & JOHNSON et al                                             10/31/2017
                  3:17-cv-09827-FLW-LHG SANTA v. JOHNSON & JOHNSON et al                                              10/31/2017
                  3:17-cv-09934-FLW-LHG GROSS v. JOHNSON & JOHNSON et al                                              10/31/2017
                  3:17-cv-09828-FLW-LHG GRESHAM v. JOHNSON & JOHNSON et al                                            10/31/2017
                  3:17-cv-09935-FLW-LHG HARTLEY v. JOHNSON & JOHNSON et al                                            10/31/2017
                  3:17-cv-09829-FLW-LHG RAM v. JOHNSON & JOHNSON et al                                                10/31/2017
                  3:17-cv-09903-FLW-LHG DALTO v. JOHNSON & JOHNSON et al                                              10/31/2017
                  3:17-cv-09937-FLW-LHG HEFFERNAN v. JOHNSON & JOHNSON et al                                          10/31/2017
                  3:17-cv-09904-FLW-LHG FARINO v. JOHNSON & JOHNSON et al                                             10/31/2017
                  3:17-cv-09894-FLW-LHG WHITE v. JOHNSON & JOHNSON et al                                              10/28/2017
                  3:17-cv-09905-FLW-LHG ARNHOLT v. JOHNSON & JOHNSON et al                                            10/31/2017
                  3:17-cv-09906-FLW-LHG CLOUD v. JOHNSON & JOHNSON et al                                              10/31/2017
                  3:17-cv-09830-FLW-LHG BUTLER v. JOHNSON & JOHNSON et al                                             10/31/2017
                  3:17-cv-09945-FLW-LHG YARO v. JOHNSON & JOHNSON, INC. et al                                         10/31/2017
                  3:17-cv-09919-FLW-LHG JACOBS v. JOHNSON & JOHNSON et al                                             10/31/2017
                  3:17-cv-09946-FLW-LHG ZGRODNIK v. JOHNSON & JOHNSON, INC. et al                                     10/31/2017
                  3:17-cv-09895-FLW-LHG GOFORTH v. JOHNSON & JOHNSON et al                                            10/28/2017
                  3:17-cv-09920-FLW-LHG LAMAY v. JOHNSON & JOHNSON et al                                              10/31/2017
                  3:17-cv-09921-FLW-LHG LEGGETT v. JOHNSON & JOHNSON et al                                            10/31/2017
                  3:17-cv-09922-FLW-LHG MAREIRA v. JOHNSON & JOHNSON et al                                            10/31/2017
                  3:17-cv-09896-FLW-LHG HAGAN v. JOHNSON & JOHNSON et al                                              10/31/2017
                  3:17-cv-09923-FLW-LHG BELCHER v. JOHNSON & JOHNSON et al                                            10/31/2017
                  3:17-cv-09428-FLW-LHG ROSS v. JOHNSON & JOHNSON et al                                               10/31/2017
                  3:17-cv-09924-FLW-LHG CARREON v. JOHNSON & JOHNSON et al                                            10/31/2017
                  3:17-cv-09938-FLW-LHG JONES v. JOHNSON & JOHNSON et al                                              10/31/2017
                  3:17-cv-09925-FLW-LHG CRAIG v. JOHNSON & JOHNSON et al                                              10/31/2017
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                         73/625
5/15/2019                           CM/ECF LIVE - U.S.
                           Case 1:19-cv-01530          District Court2
                                                   Document          for the District
                                                                          Filed       of New Jersey-Query
                                                                                   05/24/19        Page Associated
                                                                                                          76 of 627Cases


                  3:17-cv-09897-FLW-LHG KEILY v. JOHNSON & JOHNSON et al                                               10/28/2017
                  3:17-cv-09908-FLW-LHG SCARBOROUGH-OLAGUE v. JOHNSON &
                                                                                                                       10/31/2017
                  JOHNSON et al
                  3:17-cv-09909-FLW-LHG TURNER v. JOHNSON & JOHNSON et al                                              10/31/2017
                  3:17-cv-09430-FLW-LHG BANKSTON v. JOHNSON & JOHNSON et al                                            10/31/2017
                  3:17-cv-09947-FLW-LHG CARTER v. JOHNSON & JOHNSON, INC. et al                                        10/31/2017
                  3:17-cv-09910-FLW-LHG TRAMEL v. JOHNSON & JOHNSON et al                                              10/31/2017
                  3:17-cv-09939-FLW-LHG SAWYER v. JOHNSON & JOHNSON et al                                              10/31/2017
                  3:17-cv-10002-FLW-LHG MOORE v. JOHNSON & JOHNSON et al                                               10/31/2017
                  3:17-cv-09911-FLW-LHG RAHMAAN v. JOHNSON & JOHNSON et al                                             10/31/2017
                  3:17-cv-09940-FLW-LHG SMITH v. JOHNSON & JOHNSON et al                                               10/31/2017
                  3:17-cv-09948-FLW-LHG KALIB v. JOHNSON & JOHNSON, INC. et al                                         10/31/2017
                  3:17-cv-09912-FLW-LHG RIGGS-STEPHENSON v. JOHNSON & JOHNSON et
                                                                                 10/31/2017
                  al
                  3:17-cv-09913-FLW-LHG PAULSON v. JOHNSON & JOHNSON et al                                             10/31/2017
                  3:17-cv-09949-FLW-LHG LOWERY v. JOHNSON & JOHNSON, INC. et al                                        10/31/2017
                  3:17-cv-09431-FLW-LHG PINHEIRO v. JOHNSON & JOHNSON et al                                            10/31/2017
                  3:17-cv-09941-FLW-LHG TORREY v. JOHNSON & JOHNSON et al                                              10/31/2017
                  3:17-cv-09942-FLW-LHG VERNON v. JOHNSON & JOHNSON et al                                              10/31/2017
                  3:17-cv-09950-FLW-LHG REDMON v. JOHNSON & JOHNSON, INC. et al                                        10/31/2017
                  3:17-cv-09943-FLW-LHG WEATHERFORD v. JOHNSON & JOHNSON et al                                         10/31/2017
                  3:17-cv-09944-FLW-LHG WILKES v. JOHNSON & JOHNSON et al                                              10/31/2017
                  3:17-cv-09951-FLW-LHG SCHERER v. JOHNSON & JOHNSON, INC. et al                                       10/31/2017
                  3:17-cv-09952-FLW-LHG STEIN v. JOHNSON & JOHNSON, INC. et al                                         10/31/2017
                  3:17-cv-10059-FLW-LHG GILMER v. JOHNSON & JOHNSON et al                                              10/31/2017
                  3:17-cv-10060-FLW-LHG MARTIN v. JOHNSON & JOHNSON et al                                              10/31/2017
                  3:17-cv-10061-FLW-LHG HAUCK v. JOHNSON & JOHNSON et al                                               10/31/2017
                  3:17-cv-10063-FLW-LHG HUGHES v. JOHNSON & JOHNSON et al                                              10/31/2017
                  3:17-cv-10064-FLW-LHG ALLEN v. JOHNSON & JOHNSON et al                                               10/31/2017
                  3:17-cv-12229-FLW-LHG CRISP-SILVA et al v. JOHNSON & JOHNSON et al                                   12/01/2017
                  3:17-cv-10065-FLW-LHG MCDOWELL v. JOHNSON & JOHNSON et al                                            10/31/2017
                  3:17-cv-10003-FLW-LHG GRAY v. JOHNSON & JOHNSON, INC. et al                                          11/01/2017
                  3:17-cv-10004-FLW-LHG RYAN v. JOHNSON & JOHNSON et al                                                11/01/2017
                  3:17-cv-10005-FLW-LHG BONEY v. JOHNSON & JOHNSON et al                                               11/01/2017
                  3:17-cv-10006-FLW-LHG HARRIS v. JOHNSON & JOHNSON, INC. et al                                        11/01/2017
                  3:17-cv-10007-FLW-LHG OWEN v. JOHNSON & JOHNSON et al                                                11/01/2017
                  3:17-cv-09953-FLW-LHG SWINDLE v. JOHNSON & JOHNSON, inc. et al                                       11/01/2017
                  3:17-cv-09954-FLW-LHG CONNER v. JOHNSON & JOHNSON, INC. et al                                        11/01/2017
                  3:17-cv-10008-FLW-LHG HARRIS v. JOHNSON & JOHNSON et al                                              11/01/2017
                  3:17-cv-09815-FLW-LHG SUTHERLAND v. JOHNSON & JOHNSON et al                                          11/01/2017

https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                          74/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2
                                                 Document          for the District
                                                                        Filed       of New Jersey-Query
                                                                                 05/24/19        Page Associated
                                                                                                        77 of 627Cases

                  3:17-cv-10009-FLW-LHG RUCKER v. JOHNSON & JOHNSON et al                                             11/01/2017
                  3:17-cv-10082-FLW-LHG SO v. JOHNSON & JOHNSON et al                                                 11/01/2017
                  3:17-cv-09926-FLW-LHG DUNN v. JOHNSON & JOHNSON et al                                               11/01/2017
                  3:17-cv-09914-FLW-LHG PUGLISSI v. JOHNSON & JOHNSON et al                                           11/01/2017
                  3:17-cv-10084-FLW-LHG MORTON v. JOHNSON & JOHNSON et al                                             11/01/2017
                  3:17-cv-10085-FLW-LHG REILLY et al v. JOHNSON & JOHNSON et al                                       11/01/2017
                  3:17-cv-09915-FLW-LHG OAKES v. JOHNSON & JOHNSON et al                                              11/01/2017
                  3:17-cv-09916-FLW-LHG O'DONNELL v. JOHNSON & JOHNSON et al                                          11/01/2017
                  3:17-cv-09917-FLW-LHG MARTIN v. JOHNSON & JOHNSON et al                                             11/01/2017
                  3:17-cv-09918-FLW-LHG MCCORMICK v. JOHNSON & JOHNSON et al                                          11/01/2017
                  3:17-cv-09990-FLW-LHG PEEBLER v. JOHNSON & JOHNSON et al                                            11/01/2017
                  3:17-cv-10099-FLW-LHG CORMIER v. JOHNSON & JOHNSON et al                                            11/01/2017
                  3:17-cv-09439-FLW-LHG DESCHAMPS v. JOHNSON & JOHNSON et al                                          11/01/2017
                  3:17-cv-10098-FLW-LHG HOROWITZ v. JOHNSON & JOHNSON et al                                           11/01/2017
                  3:17-cv-09927-FLW-LHG GIBSON-HERRON v. JOHNSON & JOHNSON et al 11/01/2017
                  3:17-cv-10010-FLW-LHG HIGGINBOTHAM v. JOHNSON & JOHNSON et al 11/01/2017
                  3:17-cv-09928-FLW-LHG GRECO v. JOHNSON & JOHNSON et al                                              11/01/2017
                  3:17-cv-10090-FLW-LHG WAGNER v. JOHNSON & JOHNSON et al                                             11/01/2017
                  3:17-cv-10067-FLW-LHG TAYLOR PETTIFORD v. JOHNSON & JOHNSON et
                                                                                                                      10/30/2017
                  al
                  3:17-cv-09929-FLW-LHG HIGDON v. JOHNSON & JOHNSON et al                                             11/01/2017
                  3:17-cv-09931-FLW-LHG WASHINGTON v. JOHNSON & JOHNSON et al                                         11/01/2017
                  3:17-cv-10089-FLW-LHG GARLAND v. JOHNSON & JOHNSON et al                                            11/01/2017
                  3:17-cv-10068-FLW-LHG SMITH v. JOHNSON & JOHNSON et al                                              10/30/2017
                  3:17-cv-09440-FLW-LHG WRIGHTSMITH v. JOHNSON & JOHNSON et al                                        11/01/2017
                  3:17-cv-10103-FLW-LHG DAVIS v. JOHNSON & JOHNSON et al                                              10/30/2017
                  3:17-cv-10100-FLW-LHG HOLLAND v. JOHNSON & JOHNSON et al                                            11/01/2017
                  3:17-cv-10069-FLW-LHG GIANNOTTI v. JOHNSON & JOHNSON et al                                          10/30/2017
                  3:17-cv-10104-FLW-LHG TAUCHER v. JOHNSON & JOHNSON et al                                            10/30/2017
                  3:17-cv-10101-FLW-LHG GILBERT v. JOHNSON & JOHNSON et al                                            11/01/2017
                  3:17-cv-10011-FLW-LHG CARTER v. JOHNSON & JOHNSON et al                                             11/01/2017
                  3:17-cv-10070-FLW-LHG GOTTLIEB v. JOHNSON & JOHNSON et al                                           10/30/2017
                  3:17-cv-09442-FLW-LHG WITTEVEEN v. JOHNSON & JOHNSON et al                                          11/01/2017
                  3:17-cv-10088-FLW-LHG HIXSON v. JOHNSON & JOHNSON et al                                             11/01/2017
                  3:17-cv-10071-FLW-LHG LILLY v. JOHNSON & JOHNSON et al                                              10/30/2017
                  3:17-cv-09443-FLW-LHG FULLERTON v. JOHNSON & JOHNSON et al                                          11/01/2017
                  3:17-cv-10105-FLW-LHG PELTIER v. JOHNSON & JOHNSON et al                                            10/30/2017
                  3:17-cv-10087-FLW-LHG EHRIG v. JOHNSON & JOHNSON et al                                              11/01/2017
                  3:17-cv-10102-FLW-LHG NELSON v. JOHNSON & JOHNSON et al                                             11/01/2017
                  3:17-cv-10096-FLW-LHG EDMONDS v. JOHNSON & JOHNSON et al                                            11/01/2017
                  3:17-cv-09444-FLW-LHG WILLIAMSON v. JOHNSON & JOHNSON et al                                         11/01/2017
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                         75/625
5/15/2019                           CM/ECF LIVE - U.S.
                           Case 1:19-cv-01530          District Court2
                                                   Document          for the District
                                                                          Filed       of New Jersey-Query
                                                                                   05/24/19        Page Associated
                                                                                                          78 of 627Cases


                  3:17-cv-10095-FLW-LHG JONES et al v. JOHNSON & JOHNSON et al                                         11/01/2017
                  3:17-cv-09932-FLW-LHG COLE v. JOHNSON & JOHNSON et al                                                11/01/2017
                  3:17-cv-10094-FLW-LHG POTTER v. JOHNSON & JOHNSON et al                                              11/01/2017
                  3:17-cv-09933-FLW-LHG CRIPPEN v. JOHNSON & JOHNSON et al                                             11/01/2017
                  3:17-cv-10093-FLW-LHG COOPER v. JOHNSON & JOHNSON et al                                              11/01/2017
                  3:17-cv-10086-FLW-LHG STEWART v. JOHNSON & JOHNSON et al                                             11/01/2017
                  3:17-cv-10072-FLW-LHG LONGORIA, JR v. JOHNSON & JOHNSON et al                                        10/30/2017
                  3:17-cv-10030-FLW-LHG PETERS v. JOHNSON & JOHNSON et al                                              11/01/2017
                  3:17-cv-10091-FLW-LHG HAMBY v. JOHNSON & JOHNSON et al                                               11/01/2017
                  3:17-cv-09446-FLW-LHG HUTCHISON v. JOHNSON & JOHNSON et al                                           11/01/2017
                  3:17-cv-10106-FLW-LHG O'CONNOR v. JOHNSON & JOHNSON et al                                            10/30/2017
                  3:17-cv-09959-FLW-LHG GEBARD v. JOHNSON & JOHNSON et al                                              11/01/2017
                  3:17-cv-10042-FLW-LHG MITCHELL v. JOHNSON & JOHNSON et al                                            11/01/2017
                  3:17-cv-10138-FLW-LHG RIOS v. JOHNSON & JOHNSON et al                                                11/01/2017
                  3:17-cv-10043-FLW-LHG MULDREW v. JOHNSON & JOHNSON et al                                             11/01/2017
                  3:17-cv-10107-FLW-LHG HARPER v. JOHNSON & JOHNSON et al                                              10/30/2017
                  3:17-cv-10044-FLW-LHG NARCAVAGE v. JOHNSON & JOHNSON et al                                           11/01/2017
                  3:17-cv-09447-FLW-LHG WHITMORE, III v. JOHNSON & JOHNSON et al                                       11/01/2017
                  3:17-cv-10139-FLW-LHG COOK v. JOHNSON & JOHNSON et al                                                11/01/2017
                  3:17-cv-09432-FLW-LHG BLADEN v. JOHNSON & JOHNSON et al                                              11/01/2017
                  3:17-cv-10108-FLW-LHG MADISON v. JOHNSON & JOHNSON et al                                             10/30/2017
                  3:17-cv-10115-FLW-LHG BARRISH v. JOHNSON & JOHNSON et al                                             11/01/2017
                  3:17-cv-09963-FLW-LHG CLARK v. JOHNSON & JOHNSON et al                                               11/01/2017
                  3:17-cv-09448-FLW-LHG LAWRENCE v. JOHNSON & JOHNSON et al                                            11/01/2017
                  3:17-cv-10074-FLW-LHG NICASTRO v. JOHNSON & JOHNSON et al                                            10/30/2017
                  3:17-cv-10032-FLW-LHG HENSLEY v. JOHNSON & JOHNSON et al                                             11/01/2017
                  3:17-cv-10141-FLW-LHG WILLIAMS v. JOHNSON & JOHNSON et al                                            11/01/2017
                  3:17-cv-10116-FLW-LHG SOLLECITO v. JOHNSON & JOHNSON et al                                           11/01/2017
                  3:17-cv-10109-FLW-LHG PARSONS v. JOHNSON & JOHNSON et al                                             10/30/2017
                  3:17-cv-09966-FLW-LHG GRIMM v. JOHNSON & JOHNSON et al                                               11/01/2017
                  3:17-cv-10117-FLW-LHG HUVAL et al v. JOHNSON & JOHNSON et al                                         11/01/2017
                  3:17-cv-09449-FLW-LHG WEISS v. JOHNSON & JOHNSON et al                                               11/01/2017
                  3:17-cv-09675-FLW-LHG WHEELER v. JOHNSON & JOHNSON et al                                             11/01/2017
                  3:17-cv-09433-FLW-LHG COLLETT v. JOHNSON & JOHNSON et al                                             11/01/2017
                  3:17-cv-10075-FLW-LHG KIENZLE et al v. JOHNSON & JOHNSON et al                                       10/30/2017
                  3:17-cv-09968-FLW-LHG BROWN v. JOHNSON & JOHNSON et al                                               11/01/2017
                  3:17-cv-09451-FLW-LHG LEONE v. JOHNSON & JOHNSON et al                                               11/01/2017
                  3:17-cv-09969-FLW-LHG ROSS v. JOHNSON & JOHNSON et al                                                11/01/2017
                  3:17-cv-09450-FLW-LHG Gladman v. JOHNSON et al                                                       11/01/2017
                  3:17-cv-09971-FLW-LHG MCNAIR v. JOHNSON & JOHNSON et al                                              11/01/2017
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                          76/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2
                                                 Document          for the District
                                                                        Filed       of New Jersey-Query
                                                                                 05/24/19        Page Associated
                                                                                                        79 of 627Cases

                  3:17-cv-10045-FLW-LHG PADILLA v. JOHNSON & JOHNSON et al                                            11/01/2017
                  3:17-cv-10012-FLW-LHG HAMMETT v. JOHNSON & JOHNSON et al                                            11/01/2017
                  3:17-cv-10033-FLW-LHG PEIRCE v. JOHNSON & JOHNSON et al                                             11/01/2017
                  3:17-cv-09972-FLW-LHG LEDBETTER v. JOHNSON & JOHNSON et al                                          11/01/2017
                  3:17-cv-10077-FLW-LHG RUSH v. JOHNSON & JOHNSON et al                                               10/30/2017
                  3:17-cv-10046-FLW-LHG RAULSTON v. JOHNSON & JOHNSON et al                                           11/01/2017
                  3:17-cv-09973-FLW-LHG GRAVES v. JOHNSON & JOHNSON et al                                             11/01/2017
                  3:17-cv-10013-FLW-LHG PACHECO v. JOHNSON & JOHNSON et al                                            11/01/2017
                  3:17-cv-09974-FLW-LHG GROVE v. JOHNSON & JOHNSON et al                                              11/01/2017
                  3:17-cv-10078-FLW-LHG GONZALEZ v. JOHNSON & JOHNSON et al                                           10/30/2017
                  3:17-cv-10014-FLW-LHG RODRIGUE v. JOHNSON & JOHNSON et al                                           11/01/2017
                  3:17-cv-10142-FLW-LHG JONES et al v. JOHNSON & JOHNSON et al                                        11/01/2017
                  3:17-cv-10015-FLW-LHG MILLER v. JOHNSON & JOHNSON et al                                             11/01/2017
                  3:17-cv-10143-FLW-LHG DOHERTY v. JOHNSON & JOHNSON et al                                            11/01/2017
                  3:17-cv-10016-FLW-LHG JONES-PURYEAR v. JOHNSON & JOHNSON et al 11/01/2017
                  3:17-cv-09434-FLW-LHG ANDERSEN v. JOHNSON & JOHNSON et al                                           11/01/2017
                  3:17-cv-10144-FLW-LHG CULLERS v. JOHNSON & JOHNSON et al                                            11/01/2017
                  3:17-cv-09435-FLW-LHG PFEIFFER v. JOHNSON & JOHNSON et al                                           11/01/2017
                  3:17-cv-10145-FLW-LHG MEHL v. JOHNSON & JOHNSON et al                                               11/01/2017
                  3:17-cv-10047-FLW-LHG ROLLINS v. JOHNSON & JOHNSON et al                                            11/01/2017
                  3:17-cv-10111-FLW-LHG PELL et al v. JOHNSON & JOHNSON et al                                         10/30/2017
                  3:17-cv-10017-FLW-LHG PARRISH v. JOHNSON & JOHNSON et al                                            11/01/2017
                  3:17-cv-10052-FLW-LHG FULLER v. JOHNSON & JOHNSON et al                                             11/01/2017
                  3:17-cv-10112-FLW-LHG LITTLE v. JOHNSON & JOHNSON et al                                             10/30/2017
                  3:17-cv-10113-FLW-LHG LUTHY v. JOHNSON & JOHNSON et al                                              10/30/2017
                  3:17-cv-10053-FLW-LHG SURRENCY v. JOHNSON & JOHNSON et al                                           11/01/2017
                  3:17-cv-09436-FLW-LHG Heller v. JOHNSON & JOHNSON et al                                             11/01/2017
                  3:17-cv-09466-FLW-LHG FERRAN v. JOHNSON & JOHNSON et al                                             11/01/2017
                  3:17-cv-10147-FLW-LHG ARENA v. JOHNSON & JOHNSON et al                                              11/01/2017
                  3:17-cv-10056-FLW-LHG CUFF v. JOHNSON & JOHNSON et al                                               11/01/2017
                  3:17-cv-10018-FLW-LHG KREMER v. JOHNSON & JOHNSON et al                                             11/01/2017
                  3:17-cv-09467-FLW-LHG QUALLS-MAY v. JOHNSON & JOHNSON et al                                         11/01/2017
                  3:17-cv-09468-FLW-LHG GUERRA v. JOHNSON & JOHNSON et al                                             11/01/2017
                  3:17-cv-10057-FLW-LHG WALLACE v. JOHNSON & JOHNSON et al                                            11/01/2017
                  3:17-cv-10058-FLW-LHG MACDONALD v. JOHNSON & JOHNSON et al                                          11/01/2017
                  3:17-cv-09437-FLW-LHG CUNNINGHAM v. JOHNSON & JOHNSON et al                                         11/01/2017
                  3:17-cv-09470-FLW-LHG LORBER v. JOHNSON & JOHNSON et al                                             11/01/2017
                  3:17-cv-10148-FLW-LHG BARYCKI v. JOHNSON & JOHNSON et al                                            11/01/2017
                  3:17-cv-09471-FLW-LHG HEINZ v. JOHNSON & JOHNSON et al                                              11/01/2017
                  3:17-cv-10130-FLW-LHG VEGAS v. JOHNSON & JOHNSON et al                                              11/01/2017
                  3:17-cv-09438-FLW-LHG WYATT v. JOHNSON & JOHNSON et al                                              11/01/2017
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                         77/625
5/15/2019                           CM/ECF LIVE - U.S.
                           Case 1:19-cv-01530          District Court2
                                                   Document          for the District
                                                                          Filed       of New Jersey-Query
                                                                                   05/24/19        Page Associated
                                                                                                          80 of 627Cases


                  3:17-cv-09472-FLW-LHG PETERSON v. JOHNSON & JOHNSON et al                                            11/01/2017
                  3:17-cv-10131-FLW-LHG BEAULIEU v. JOHNSON & JOHNSON et al                                            11/01/2017
                  3:17-cv-10149-FLW-LHG WHITFIELD-GILMORE et al v. JOHNSON &
                                                                                                                       11/01/2017
                  JOHNSON et al
                  3:17-cv-09473-FLW-LHG Stidham et al v. Johnson & Johnson et al                                       11/01/2017
                  3:17-cv-10132-FLW-LHG WALKER v. JOHNSON & JOHNSON et al                                              11/01/2017
                  3:17-cv-10034-FLW-LHG PARKER v. JOHNSON & JOHNSON et al                                              11/01/2017
                  3:17-cv-09474-FLW-LHG COX v. JOHNSON & JOHNSON et al                                                 11/01/2017
                  3:17-cv-10150-FLW-LHG CLOUD et al v. JOHNSON & JOHNSON et al                                         11/01/2017
                  3:17-cv-10133-FLW-LHG DUNN v. JOHNSON & JOHNSON et al                                                11/01/2017
                  3:17-cv-10151-FLW-LHG BARMES v. JOHNSON & JOHNSON, INC. et al                                        11/01/2017
                  3:17-cv-10205-FLW-LHG CARTER v. JOHNSON & JOHNSON et al                                              11/01/2017
                  3:17-cv-10152-FLW-LHG HADLEY v. JOHNSON & JOHNSON et al                                              11/01/2017
                  3:17-cv-10035-FLW-LHG STOPCHINSKI v. JOHNSON & JOHNSON et al                                         11/01/2017
                  3:17-cv-10154-FLW-LHG BATTLE v. JOHNSON & JOHNSON et al                                              11/01/2017
                  3:17-cv-10155-FLW-LHG ACEVEDO v. JOHNSON & JOHNSON et al                                             11/01/2017
                  3:17-cv-10156-FLW-LHG BEGAYE v. JOHNSON & JOHNSON et al                                              11/01/2017
                  3:17-cv-10199-FLW-LHG WILBURN v. JOHNSON & JOHNSON et al                                             11/01/2017
                  3:17-cv-10119-FLW-LHG OAKLEY v. JOHNSON & JOHNSON et al                                              11/01/2017
                  3:17-cv-10157-FLW-LHG CANTRELL v. JOHNSON & JOHNSON et al                                            11/01/2017
                  3:17-cv-10158-FLW-LHG ZAVISTOSKI et al v. JOHNSON & JOHNSON et al                                    11/01/2017
                  3:17-cv-10121-FLW-LHG BAXLEY v. JOHNSON & JOHNSON et al                                              11/01/2017
                  3:17-cv-10159-FLW-LHG BEGAYE v. JOHNSON & JOHNSON et al                                              11/01/2017
                  3:17-cv-10161-FLW-LHG PALETTA v. JOHNSON & JOHNSON et al                                             11/01/2017
                  3:17-cv-10122-FLW-LHG PAJAO et al v. JOHNSON & JOHNSON et al                                         11/01/2017
                  3:17-cv-10160-FLW-LHG CLARK v. JOHNSON & JOHNSON et al                                               11/01/2017
                  3:17-cv-10123-FLW-LHG GRAY et al v. JOHNSON & JOHNSON et al                                          11/01/2017
                  3:17-cv-10124-FLW-LHG MCCLANAHAN v. JOHNSON & JOHNSON et al                                          11/01/2017
                  3:17-cv-10019-FLW-LHG REBSTOCK v. JOHNSON & JOHNSON et al                                            11/01/2017
                  3:17-cv-09452-FLW-LHG TREMMEL v. JOHNSON & JOHNSON et al                                             11/01/2017
                  3:17-cv-10200-FLW-LHG JOHNSTON v. JOHNSON & JOHNSON et al                                            11/01/2017
                  3:17-cv-10134-FLW-LHG SIWICKE v. JOHNSON & JOHNSON et al                                             11/01/2017
                  3:17-cv-10125-FLW-LHG SCHROEDER v. JOHNSON & JOHNSON et al                                           11/01/2017
                  3:17-cv-10126-FLW-LHG ADAMS v. JOHNSON & JOHNSON et al                                               11/01/2017
                  3:17-cv-09907-FLW-LHG BROWN v. JOHNSON & JOHNSON et al                                               11/01/2017
                  3:17-cv-10127-FLW-LHG DAHLY v. JOHNSON & JOHNSON et al                                               11/01/2017
                  3:17-cv-10135-FLW-LHG WALLACE et al v. JOHNSON & JOHNSON et al                                       11/01/2017
                  3:17-cv-10201-FLW-LHG ALLEN v. JOHNSON & JOHNSON et al                                               11/01/2017
                  3:17-cv-10128-FLW-LHG HUNT v. JOHNSON & JOHNSON et al                                                11/01/2017
                  3:17-cv-10202-FLW-LHG WHELAN v. JOHNSON & JOHNSON et al                                              11/01/2017

https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                          78/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2
                                                 Document          for the District
                                                                        Filed       of New Jersey-Query
                                                                                 05/24/19        Page Associated
                                                                                                        81 of 627Cases

                  3:17-cv-10020-FLW-LHG PANTOJA v. JOHNSON & JOHNSON et al                                            11/01/2017
                  3:17-cv-10203-FLW-LHG LEMELLE v. JOHNSON & JOHNSON et al                                            11/01/2017
                  3:17-cv-10136-FLW-LHG STEPHANSEN v. JOHNSON & JOHNSON et al                                         11/01/2017
                  3:17-cv-10021-FLW-LHG HARRELL v. JOHNSON & JOHNSON et al                                            11/01/2017
                  3:17-cv-09453-FLW-LHG LLOYD v. Johnson & Johnson et al                                              11/01/2017
                  3:17-cv-10204-FLW-LHG BRYANT v. JOHNSON & JOHNSON et al                                             11/01/2017
                  3:17-cv-10137-FLW-LHG MAUPIN et al v. JOHNSON & JOHNSON et al                                       11/01/2017
                  3:17-cv-10022-FLW-LHG YANG v. JOHNSON & JOHNSON et al                                               11/01/2017
                  3:17-cv-09456-FLW-LHG Love et al v. Johnson & Johnson et al                                         11/01/2017
                  3:17-cv-09458-FLW-LHG LINDSEY v. JOHNSON & JOHNSON et al                                            11/01/2017
                  3:17-cv-10162-FLW-LHG SIMANSKIS v. JOHNSON & JOHNSON et al                                          11/01/2017
                  3:17-cv-10023-FLW-LHG LABAT v. JOHNSON & JOHNSON et al                                              11/01/2017
                  3:17-cv-09460-FLW-LHG LITTLE v. JOHNSON & JOHNSON et al                                             11/01/2017
                  3:17-cv-10208-FLW-LHG UYEMURA v. JOHNSON & JOHNSON et al                                            11/01/2017
                  3:17-cv-10163-FLW-LHG CLASS v. JOHNSON & JOHNSON et al                                              11/01/2017
                  3:17-cv-10024-FLW-LHG LANDRY v. JOHNSON & JOHNSON et al                                             11/01/2017
                  3:17-cv-09461-FLW-LHG RAVENSCROFT v. JOHNSON & JOHNSON et al                                        11/01/2017
                  3:17-cv-09463-FLW-LHG RAU v. JOHNSON & JOHNSON et al                                                11/01/2017
                  3:17-cv-10164-FLW-LHG BLAKE v. JOHNSON & JOHNSON et al                                              11/01/2017
                  3:17-cv-10207-FLW-LHG GOINS v. JOHNSON & JOHNSON et al                                              11/01/2017
                  3:17-cv-09464-FLW-LHG LONG v. JOHNSON & JOHNSON et al                                               11/01/2017
                  3:17-cv-09465-FLW-LHG DAVDISON v. JOHNSON & JOHNSON et al                                           11/01/2017
                  3:17-cv-10165-FLW-LHG TIER et al v. JOHNSON & JOHNSON et al                                         11/01/2017
                  3:17-cv-10206-FLW-LHG JACKSON et al v. JOHNSON & JOHNSON et al                                      11/01/2017
                  3:17-cv-10026-FLW-LHG SULLIVAN et al v. JOHNSON & JOHNSON et al                                     11/01/2017
                  3:17-cv-10027-FLW-LHG RAINS v. JOHNSON & JOHNSON et al                                              11/01/2017
                  3:17-cv-10028-FLW-LHG HARTWELL v. JOHNSON & JOHNSON et al                                           11/01/2017
                  3:17-cv-10029-FLW-LHG PARANDIAN v. JOHHSON & JOHNSON et al                                          11/01/2017
                  3:17-cv-10166-FLW-LHG MARTIN v. JOHNSON & JOHNSON et al                                             11/02/2017
                  3:17-cv-10167-FLW-LHG ZAMBRANO v. JOHNSON & JOHNSON et al                                           11/02/2017
                  3:17-cv-10168-FLW-LHG BENSON v. JOHNSON & JOHNSON et al                                             11/02/2017
                  3:17-cv-10210-FLW-LHG SCHUSTER v. JOHNSON & JOHNSON et al                                           11/02/2017
                  3:17-cv-10211-FLW-LHG SUTTON v. JOHNSON & JOHNSON et al                                             11/02/2017
                  3:17-cv-10169-FLW-LHG CAMP-GRAY v. JOHNSON & JOHNSON et al                                          11/02/2017
                  3:17-cv-10216-FLW-LHG STROUD v. JOHNSON & JOHNSON et al                                             11/02/2017
                  3:17-cv-09975-FLW-LHG SCOTT v. JOHNSON & JOHNSON et al                                              11/02/2017
                  3:17-cv-10219-FLW-LHG DORSEY v. JOHNSON & JOHNSON et al                                             11/02/2017
                  3:17-cv-09977-FLW-LHG FOX v. JOHNSON & JOHNSON et al                                                11/02/2017
                  3:17-cv-09978-FLW-LHG SCHMIDT v. JOHNSON & JOHNSON et al                                            11/02/2017
                  3:17-cv-10171-FLW-LHG CALHOON v. JOHNSON & JOHNSON et al                                            11/02/2017
                  3:17-cv-10235-FLW-LHG HERNANDEZ v. JOHNSON & JOHNSON et al                                          11/02/2017
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                         79/625
5/15/2019                           CM/ECF LIVE - U.S.
                           Case 1:19-cv-01530          District Court2
                                                   Document          for the District
                                                                          Filed       of New Jersey-Query
                                                                                   05/24/19        Page Associated
                                                                                                          82 of 627Cases


                  3:17-cv-10229-FLW-LHG SOUZA et al v. JOHNSON & JOHNSON et al                                         11/02/2017
                  3:17-cv-10227-FLW-LHG GIRARD et al v. JOHNSON & JOHNSON et al                                        11/02/2017
                  3:17-cv-10225-FLW-LHG BORN v. JOHNSON & JOHNSON et al                                                11/02/2017
                  3:17-cv-10301-FLW-LHG BURKES-HAYES v. JOHNSON & JOHNSON et al                                        11/02/2017
                  3:17-cv-10187-FLW-LHG MONTGOMERY v. JOHNSON & JOHNSON, INC. et
                                                                                 10/31/2017
                  al
                  3:17-cv-10302-FLW-LHG LAMB et al v. JOHNSON & JOHNSON et al    11/02/2017
                  3:17-cv-10223-FLW-LHG CHAMBERS v. JOHNSON & JOHNSON et al                                            11/02/2017
                  3:17-cv-10303-FLW-LHG HANCOCK v. JOHNSON & JOHNSON et al                                             11/02/2017
                  3:17-cv-10304-FLW-LHG SPIEGEL v. JOHNSON & JOHNSON et al                                             11/02/2017
                  3:17-cv-10188-FLW-LHG MORRISON et al v. JOHNSON & JOHNSON et al                                      10/31/2017
                  3:17-cv-10220-FLW-LHG STETTNER v. JOHNSON & JOHNSON et al                                            11/02/2017
                  3:17-cv-10306-FLW-LHG BUDA v. JOHNSON & JOHNSON et al                                                11/02/2017
                  3:17-cv-10309-FLW-LHG HARRIS v. JOHNSON & JOHNSON et al                                              11/02/2017
                  3:17-cv-10310-FLW-LHG FLETCHER v. JOHNSON & JOHNSON, INC. et al                                      11/02/2017
                  3:17-cv-10189-FLW-LHG DAVIS v. JOHNSON & JOHNSON et al                                               10/31/2017
                  3:17-cv-10311-FLW-LHG BERNBAUM v. JOHNSON & JOHNSON et al                                            11/02/2017
                  3:17-cv-10312-FLW-LHG FOREMAN v. JOHNSON & JOHNSON, INC. et al                                       11/02/2017
                  3:17-cv-10369-FLW-LHG MARRERO v. JOHNSON & JOHNSON et al                                             11/02/2017
                  3:17-cv-10313-FLW-LHG HAYES v. JOHNSON & JOHNSON et al                                               11/02/2017
                  3:17-cv-10370-FLW-LHG FULLER v. JOHNSON & JOHNSON et al                                              11/02/2017
                  3:17-cv-10190-FLW-LHG CANIPE v. JOHNSON & JOHNSON et al                                              10/31/2017
                  3:17-cv-10036-FLW-LHG LOFLIN v. JOHNSON & JOHNSON et al                                              11/02/2017
                  3:17-cv-10191-FLW-LHG JENNINGS v. JOHNSON & JOHNSON et al                                            10/31/2017
                  3:17-cv-10371-FLW-LHG PURDY v. JOHNSON & JOHNSON et al                                               11/02/2017
                  3:17-cv-10250-FLW-LHG SOLIS v. JOHNSON & JOHNSON et al                                               11/02/2017
                  3:17-cv-10372-FLW-LHG SCHULTZ v. JOHNSON & JOHNSON et al                                             11/02/2017
                  3:17-cv-10251-FLW-LHG IRONS v. JOHNSON & JOHNSON et al                                               11/02/2017
                  3:17-cv-10379-FLW-LHG HUDSON v. JOHNSON & JOHNSON et al                                              11/02/2017
                  3:17-cv-10252-FLW-LHG CLARK v. JOHNSON & JOHNSON et al                                               11/02/2017
                  3:17-cv-10254-FLW-LHG MOORE v. JOHNSON & JOHNSON et al                                               11/02/2017
                  3:17-cv-10380-FLW-LHG GARRETT et al v. JOHNSON & JOHNSON et al                                       11/02/2017
                  3:17-cv-10192-FLW-LHG WISE v. JOHNSON & JOHNSON et al                                                10/31/2017
                  3:17-cv-10193-FLW-LHG RIOS v. JOHNSON & JOHNSON, INC. et al                                          10/31/2017
                  3:17-cv-10195-FLW-LHG YOUNGBLOOD v. JOHNSON & JOHNSON et al                                          10/31/2017
                  3:17-cv-10197-FLW-LHG WHITE et al v. JOHNSON & JOHNSON et al                                         10/31/2017
                  3:17-cv-10381-FLW-LHG JOHNSON v. JOHNSON & JOHNSON et al                                             11/02/2017
                  3:17-cv-09979-FLW-LHG MYERS v. JOHNSON & JOHNSON et al                                               11/02/2017
                  3:17-cv-10315-FLW-LHG HAYNES v. JOHNSON & JOHNSON, INC. et al                                        11/02/2017
                  3:17-cv-10196-FLW-LHG CAMPBELL v. JOHNSON & JOHNSON et al                                            10/31/2017

https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                          80/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2
                                                 Document          for the District
                                                                        Filed       of New Jersey-Query
                                                                                 05/24/19        Page Associated
                                                                                                        83 of 627Cases

                  3:17-cv-09980-FLW-LHG HICKS v. JOHNSON & JOHNSON et al                                              11/02/2017
                  3:17-cv-09982-FLW-LHG JONES v. JOHNSON & JOHNSON et al                                              11/02/2017
                  3:17-cv-10382-FLW-LHG MOHABEER v. JOHNSON & JOHNSON et al                                           11/02/2017
                  3:17-cv-09983-FLW-LHG MADDEN v. JOHNSON & JOHNSON et al                                             11/02/2017
                  3:17-cv-10383-FLW-LHG MCDOWELL v. JOHNSON & JOHNSON et al                                           11/02/2017
                  3:17-cv-09984-FLW-LHG GUYON v. JOHNSON & JOHNSON et al                                              11/02/2017
                  3:17-cv-09986-FLW-LHG DIXON v. JOHNSON & JOHNSON et al                                              11/02/2017
                  3:17-cv-10037-FLW-LHG EARP v. JOHNSON & JOHNSON et al                                               11/02/2017
                  3:17-cv-09987-FLW-LHG SCHMANDT v. JOHNSON & JOHNSON et al                                           11/02/2017
                  3:17-cv-09988-FLW-LHG OLDHAM v. JOHNSON & JOHNSON et al                                             11/02/2017
                  3:17-cv-10209-FLW-LHG BOLDEN v. JOHNSON & JOHNSON et al                                             11/02/2017
                  3:17-cv-09989-FLW-LHG HAAS v. JOHNSON & JOHNSON et al                                               11/02/2017
                  3:17-cv-09992-FLW-LHG CORBETT v. JOHNSON & JOHNSON et al                                            11/02/2017
                  3:17-cv-09993-FLW-LHG WILSON v. JOHNSON & JOHNSON et al                                             11/02/2017
                  3:17-cv-09995-FLW-LHG OLIVER v. JOHNSON & JOHNSON et al                                             11/02/2017
                  3:17-cv-09996-FLW-LHG GROVER v. JOHNSON & JOHNSON et al                                             11/02/2017
                  3:17-cv-09997-FLW-LHG SCHERER v. JOHNSON & JOHNSON et al                                            11/02/2017
                  3:17-cv-09998-FLW-LHG STOGNER v. JOHNSON & JOHNSON et al                                            11/02/2017
                  3:17-cv-09999-FLW-LHG OVERSTREET v. JOHNSON & JOHNSON et al                                         11/02/2017
                  3:17-cv-10001-FLW-LHG HALL v. JOHNSON & JOHNSON et al                                               11/02/2017
                  3:17-cv-10038-FLW-LHG PARSHALL v. JOHNSON & JOHNSON et al                                           11/02/2017
                  3:17-cv-10255-FLW-LHG BROWN v. JOHNSON & JOHNSON et al                                              11/02/2017
                  3:17-cv-10316-FLW-LHG JENSEN v. JOHNSON & JOHNSON et al                                             11/02/2017
                  3:17-cv-10390-FLW-LHG HELTON v. JOHNSON & JOHNSON et al                                             11/01/2017
                  3:17-cv-10256-FLW-LHG GALLIA v. JOHNSON & JOHNSON et al                                             11/02/2017
                  3:17-cv-10039-FLW-LHG HEREDIA v. JOHNSON & JOHNSON et al                                            11/02/2017
                  3:17-cv-10317-FLW-LHG SMITH et al v. JOHNSON & JOHNSON et al                                        11/02/2017
                  3:17-cv-10257-FLW-LHG NOGA v. JOHNSON AND JOHNSON et al                                             11/02/2017
                  3:17-cv-10392-FLW-LHG HENDERSON v. JOHNSON & JOHNSON et al                                          11/01/2017
                  3:17-cv-10041-FLW-LHG ADAMS v. JOHNSON & JOHNSON et al                                              11/02/2017
                  3:17-cv-10258-FLW-LHG GALBREATH v. JOHNSON & JOHNSON et al                                          11/02/2017
                  3:17-cv-10260-FLW-LHG ENRICO v. JOHNSON & JOHNSON, INC. et al                                       11/02/2017
                  3:17-cv-10261-FLW-LHG CORDOVA v. JOHNSON & JOHNSON et al                                            11/02/2017
                  3:17-cv-10275-FLW-LHG HASKETT et al v. JOHNSON & JOHNSON et al                                      11/02/2017
                  3:17-cv-10327-FLW-LHG ROMAN et al v. JOHNSON & JOHNSON, INC. et al 11/02/2017
                  3:17-cv-10262-FLW-LHG MCCASTER v. JOHNSON & JOHNSON, INC. et al 11/02/2017
                  3:17-cv-10412-FLW-LHG LAWLOR v. JOHNSON & JOHNSON et al                                             11/02/2017
                  3:17-cv-10277-FLW-LHG SAMMONS v. JOHNSON & JOHNSON et al                                            11/02/2017
                  3:17-cv-10263-FLW-LHG BROWN v. JOHNSON & JOHNSON et al                                              11/02/2017
                  3:17-cv-10264-FLW-LHG SUBER v. JOHNSON & JOHNSON et al                                              11/02/2017
                  3:17-cv-10265-FLW-LHG ROBERTSON v. JOHNSON & JOHNSON et al                                          11/02/2017
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                         81/625
5/15/2019                           CM/ECF LIVE - U.S.
                           Case 1:19-cv-01530          District Court2
                                                   Document          for the District
                                                                          Filed       of New Jersey-Query
                                                                                   05/24/19        Page Associated
                                                                                                          84 of 627Cases


                  3:17-cv-10328-FLW-LHG BYNES v. JOHNSON & JOHNSON et al                                               11/02/2017
                  3:17-cv-10278-FLW-LHG CROSS v. JOHNSON & JOHNSON et al                                               11/02/2017
                  3:17-cv-10416-FLW-LHG NASTASI v. JOHNSON & JOHNSON et al        11/02/2017
                  3:17-cv-10417-FLW-LHG LAMAR-DAVIS v. JOHNSON & JOHNSON, INC. et
                                                                                  11/02/2017
                  al
                  3:17-cv-10418-FLW-LHG MCALISTER v. JOHNSON & JOHNSON et al                                           11/02/2017
                  3:17-cv-10419-FLW-LHG KAKOURIS v. JOHNSON & JOHNSON et al                                            11/02/2017
                  3:17-cv-10420-FLW-LHG LEACH-JAYROE v. JOHNSON & JOHNSON et al                                        11/02/2017
                  3:17-cv-10421-FLW-LHG FORD v. JOHNSON & JOHNSON et al                                                11/02/2017
                  3:17-cv-10422-FLW-LHG NASH v. JOHNSON & JOHNSON et al                                                11/02/2017
                  3:17-cv-10423-FLW-LHG MAGUIRE v. JOHNSON & JOHNSON, INC. et al                                       11/02/2017
                  3:17-cv-10266-FLW-LHG JOPEK v. JOHNSON & JOHNSON et al                                               11/02/2017
                  3:17-cv-10424-FLW-LHG NESBETH et al v. JOHNSON & JOHNSON et al                                       11/02/2017
                  3:17-cv-10426-FLW-LHG MOORE v. JOHNSON & JOHNSON et al                                               11/02/2017
                  3:17-cv-10427-FLW-LHG MUSGRAVE v. JOHNSON & JOHNSON et al                                            11/02/2017
                  3:17-cv-10428-FLW-LHG JONES v. JOHNSON & JOHNSON et al                                               11/02/2017
                  3:17-cv-10514-FLW-LHG WARD et al v. JOHNSON & JOHNSON et al                                          11/02/2017
                  3:17-cv-10431-FLW-LHG GARZA et al v. JOHNSON & JOHNSON et al                                         11/02/2017
                  3:17-cv-10434-FLW-LHG MURRAY v. JOHNSON & JOHNSON et al                                              11/02/2017
                  3:17-cv-10279-FLW-LHG BRATHWAITE v. JOHNSON & JOHNSON et al                                          11/02/2017
                  3:17-cv-10435-FLW-LHG JONES v. JOHNSON & JOHNSON et al                                               11/02/2017
                  3:17-cv-10436-FLW-LHG HERNANDEZ v. JOHNSON & JOHNSON et al                                           11/02/2017
                  3:17-cv-10437-FLW-LHG MUNN v. JOHNSON & JOHNSON et al                                                11/02/2017
                  3:17-cv-10433-FLW-LHG COLEMAN v. JOHNSON & JOHNSON, INC. et al                                       11/02/2017
                  3:17-cv-10331-FLW-LHG GUILDS et al v. JOHNSON & JOHNSON, INC. et al                                  11/02/2017
                  3:17-cv-10267-FLW-LHG SMITH v. JOHNSON & JOHNSON et al                                               11/02/2017
                  3:17-cv-10318-FLW-LHG HUTCHINSON v. JOHNSON & JOHNSON, INC. et
                                                                                                                       11/02/2017
                  al
                  3:17-cv-10268-FLW-LHG BROWN v. JOHNSON & JOHNSON et al                                               11/02/2017
                  3:17-cv-10270-FLW-LHG OCHOA v. JOHNSON & JOHNSON, INC. et al                                         11/02/2017
                  3:17-cv-10450-FLW-LHG WRIGHT v. JOHNSON & JOHNSON et al                                              11/01/2017
                  3:17-cv-10492-FLW-LHG TRISTANI v. JOHNSON & JOHNSON et al                                            11/02/2017
                  3:17-cv-10319-FLW-LHG BUTLER v. JOHNSON & JOHNSON et al                                              11/02/2017
                  3:17-cv-10271-FLW-LHG CRAVENOR et al v. JOHNSON & JOHNSON et al                                      11/02/2017
                  3:17-cv-10320-FLW-LHG HARRISON v. JOHNSON & JOHNSON et al                                            11/02/2017
                  3:17-cv-10493-FLW-LHG HOSALE v. JOHNSON & JOHNSON et al                                              11/02/2017
                  3:17-cv-10323-FLW-LHG WALKER v. JOHNSON & JOHNSON et al                                              11/02/2017
                  3:17-cv-10280-FLW-LHG TYES v. JOHNSON & JOHNSON et al                                                11/02/2017
                  3:17-cv-10495-FLW-LHG O'NEAL v. JOHNSON & JOHNSON et al                                              11/02/2017
                  3:17-cv-10496-FLW-LHG DEFRANCE v. JOHNSON & JOHNSON et al                                            11/02/2017

https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                          82/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2
                                                 Document          for the District
                                                                        Filed       of New Jersey-Query
                                                                                 05/24/19        Page Associated
                                                                                                        85 of 627Cases

                  3:17-cv-10497-FLW-LHG LOPEZ-JIMINEZ v. JOHNSON & JOHNSON et al                                      11/02/2017
                  3:17-cv-10281-FLW-LHG WEDDINGTON v. JOHNSON & JOHNSON, INC. et
                                                                                                                      11/02/2017
                  al
                  3:17-cv-10324-FLW-LHG BUTTS v. JOHNSON & JOHNSON et al                                              11/02/2017
                  3:17-cv-10332-FLW-LHG COLVIN v. JOHNSON & JOHNSON et al                                             11/02/2017
                  3:17-cv-10282-FLW-LHG BUCCIERI v. JOHNSON & JOHNSON et al                                           11/02/2017
                  3:17-cv-10325-FLW-LHG HEBDON v. JOHNSON & JOHNSON et al                                             11/02/2017
                  3:17-cv-10451-FLW-LHG WILLIAMS v. JOHNSON & JOHNSON et al                                           11/01/2017
                  3:17-cv-10283-FLW-LHG GAINES v. JOHNSON & JOHNSON et al                                             11/02/2017
                  3:17-cv-10333-FLW-LHG DEMPSEY v. JOHNSON & JOHNSON et al                                            11/02/2017
                  3:17-cv-10429-FLW-LHG TIBBETTS v. JOHNSON & JOHNSON, INC. et al                                     11/02/2017
                  3:17-cv-10284-FLW-LHG MAGUIRE et al v. JOHNSON & JOHNSON
                                                                                                                      11/02/2017
                  CONSUMER INC et al
                  3:17-cv-10274-FLW-LHG SALLY et al v. JOHNSON & JOHNSON
                  CONSUMER, INC. F/K/A JOHNSON & JOHNSON CONSUMER                                                     11/02/2017
                  COMPANIES, INC. et al
                  3:17-cv-10326-FLW-LHG KAYTON v. JOHNSON & JOHNSON et al                                             11/02/2017
                  3:17-cv-10498-FLW-LHG OFFUTT v. JOHNSON & JOHNSON et al                                             11/02/2017
                  3:17-cv-10287-FLW-LHG KLEINER v. JOHNSON & JOHNSON et al                                            11/02/2017
                  3:17-cv-10334-FLW-LHG BARSHAY v. JOHNSON & JOHNSON et al                                            11/02/2017
                  3:17-cv-10393-FLW-LHG SHIPLEY v. JOHNSON & JOHNSON et al                                            11/02/2017
                  3:17-cv-10452-FLW-LHG ANDERSON et al v. JOHNSON & JOHNSON et al                                     11/01/2017
                  3:17-cv-10499-FLW-LHG BOWNE et al v. JOHNSON & JOHNSON et al                                        11/02/2017
                  3:17-cv-10335-FLW-LHG PERO v. JOHNSON & JOHNSON et al                                               11/02/2017
                  3:17-cv-10500-FLW-LHG WILLIS v. JOHNSON & JOHNSON et al                                             11/02/2017
                  3:17-cv-10501-FLW-LHG DUFFIN v. JOHNSON & JOHNSON et al                                             11/02/2017
                  3:17-cv-10502-FLW-LHG COMEAUX v. JOHNSON & JOHNSON et al                                            11/02/2017
                  3:17-cv-10394-FLW-LHG HILL v. JOHNSON & JOHNSON et al                                               11/02/2017
                  3:17-cv-10395-FLW-LHG RIVERA v. JOHNSON & JOHNSON et al                                             11/02/2017
                  3:17-cv-10438-FLW-LHG HERNANDEZ v. JOHNSON & JOHNSON, INC. et al 11/02/2017
                  3:17-cv-10336-FLW-LHG DARR v. JOHNSON & JOHNSON et al                                               11/02/2017
                  3:17-cv-10440-FLW-LHG GROSSMAN v. JOHNSON & JOHNSON et al                                           11/02/2017
                  3:17-cv-10453-FLW-LHG WILLIAMS v. JOHNSON & JOHNSON et al                                           11/01/2017
                  3:17-cv-10337-FLW-LHG ELKINS v. JOHNSON & JOHNSON et al                                             11/02/2017
                  3:17-cv-10441-FLW-LHG ASHBURN v. JOHNSON & JOHNSON et al                                            11/02/2017
                  3:17-cv-10455-FLW-LHG ADAMS v. JOHNSON & JOHNSON et al                                              11/01/2017
                  3:17-cv-10338-FLW-LHG SUTTON v. JOHNSON & JOHNSON et al                                             11/02/2017
                  3:17-cv-10442-FLW-LHG WYATT v. JOHNSON & JOHNSON et al                                              11/02/2017
                  3:17-cv-10513-FLW-LHG ROBY v. JOHNSON & JOHNSON et al                                               11/02/2017
                  3:17-cv-10402-FLW-LHG LALLY v. JOHNSON & JOHNSON et al                                              11/03/2017
                  3:17-cv-10341-FLW-LHG EVANS v. JOHNSON & JOHNSON et al                                              11/03/2017
                  3:17-cv-10396-FLW-LHG PARKER v. JOHNSON & JOHNSON et al                                             11/03/2017
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                         83/625
5/15/2019                           CM/ECF LIVE - U.S.
                           Case 1:19-cv-01530          District Court2
                                                   Document          for the District
                                                                          Filed       of New Jersey-Query
                                                                                   05/24/19        Page Associated
                                                                                                          86 of 627Cases


                  3:17-cv-10398-FLW-LHG HOOVER v. JOHNSON & JOHNSON et al                                              11/03/2017
                  3:17-cv-10600-FLW-LHG AMICI et al v. JOHNSON & JOHNSON et al                                         11/03/2017
                  3:17-cv-10590-FLW-LHG ROMAN v. JOHNSON & JOHNSON et al                                               11/01/2017
                  3:17-cv-10443-FLW-LHG MITCHELL v. JOHNSON & JOHNSON et al                                            11/03/2017
                  3:17-cv-10236-FLW-LHG STEPHENS v. JOHNSON & JOHNSON et al                                            11/03/2017
                  3:17-cv-10399-FLW-LHG COLLETT v. JOHNSON & JOHNSON et al                                             11/03/2017
                  3:17-cv-10237-FLW-LHG ALLCHIN v. JOHNSON & JOHNSON, INC. et al                                       11/03/2017
                  3:17-cv-10238-FLW-LHG BRINLEE v. JOHNSON & JOHNSON et al                                             11/03/2017
                  3:17-cv-10591-FLW-LHG Black v. JOHNSON & JOHNSON et al                                               11/03/2017
                  3:17-cv-10243-FLW-LHG STEMM v. JOHNSON & JOHNSON et al                                               11/03/2017
                  3:17-cv-10340-FLW-LHG THOMAS v. JOHNSON & JOHNSON et al                                              11/03/2017
                  3:17-cv-10245-FLW-LHG SONDELSKI v. JOHNSON & JOHNSON et al                                           11/03/2017
                  3:17-cv-10246-FLW-LHG GENTRY v. JOHNSON & JOHNSON et al                                              11/03/2017
                  3:17-cv-10247-FLW-LHG McCarty v. JOHNSON & JOHNSON et al                                             11/03/2017
                  3:17-cv-10248-FLW-LHG BRITTON v. JOHNSON & JOHNSON et al                                             11/03/2017
                  3:17-cv-10249-FLW-LHG BENGE-RODRIGUEZ v. JOHNSON & JOHNSON et
                                                                                 11/03/2017
                  al
                  3:17-cv-10601-FLW-LHG MICHAUD v. JOHNSON & JOHNSON, INC. et al 11/03/2017
                  3:17-cv-10602-FLW-LHG STAUFFER v. JOHNSON & JOHNSON et al                                            11/03/2017
                  3:17-cv-10444-FLW-LHG METTLER v. JOHNSON & JOHNSON, INC. et al                                       11/03/2017
                  3:17-cv-10465-FLW-LHG PARKER v. JOHNSON & JOHNSON et al                                              11/03/2017
                  3:17-cv-10515-FLW-LHG GIVENS v. JOHNSON & JOHNSON et al                                              11/03/2017
                  3:17-cv-10603-FLW-LHG STUART v. JOHNSON & JOHNSON et al                                              11/03/2017
                  3:17-cv-10516-FLW-LHG WYATT v. JOHNSON & JOHNSON et al                                               11/03/2017
                  3:17-cv-10393-FLW-LHG SHIPLEY v. JOHNSON & JOHNSON et al                                             11/03/2017
                  3:17-cv-10518-FLW-LHG STEWART v. JOHNSON & JOHNSON et al                                             11/03/2017
                  3:17-cv-10518-FLW-LHG STEWART v. JOHNSON & JOHNSON et al                                             11/03/2017
                  3:17-cv-10604-FLW-LHG RUFFIN v. JOHNSON & JOHNSON, INC. et al                                        11/03/2017
                  3:17-cv-10456-FLW-LHG CARTER v. JOHNSON & JOHNSON et al                                              11/03/2017
                  3:17-cv-10394-FLW-LHG HILL v. JOHNSON & JOHNSON et al                                                11/03/2017
                  3:17-cv-10445-FLW-LHG BAKER v. JOHNSON & JOHNSON et al                                               11/03/2017
                  3:17-cv-10519-FLW-LHG BROWN et al v. JOHNSON & JOHNSON et al                                         11/03/2017
                  3:17-cv-10395-FLW-LHG RIVERA v. JOHNSON & JOHNSON et al                                              11/03/2017
                  3:17-cv-10396-FLW-LHG PARKER v. JOHNSON & JOHNSON et al                                              11/03/2017
                  3:17-cv-10519-FLW-LHG BROWN et al v. JOHNSON & JOHNSON et al                                         11/03/2017
                  3:17-cv-10398-FLW-LHG HOOVER v. JOHNSON & JOHNSON et al                                              11/03/2017
                  3:17-cv-10605-FLW-LHG GIAMPAPA v. JOHNSON & JOHNSON et al                                            11/03/2017
                  3:17-cv-10399-FLW-LHG COLLETT v. JOHNSON & JOHNSON et al                                             11/03/2017
                  3:17-cv-10468-FLW-LHG VALENTINE v. JOHNSON & JOHNSON et al                                           11/03/2017
                  3:17-cv-10446-FLW-LHG WILLIS v. JOHNSON & JOHNSON et al                                              11/03/2017

https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                          84/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2
                                                 Document          for the District
                                                                        Filed       of New Jersey-Query
                                                                                 05/24/19        Page Associated
                                                                                                        87 of 627Cases

                  3:17-cv-10459-FLW-LHG RAY v. JOHNSON & JOHNSON et al                                                11/03/2017
                  3:17-cv-10606-FLW-LHG HAMM v. JOHNSON & JOHNSON, INC. et al                                         11/03/2017
                  3:17-cv-10400-FLW-LHG ORTIZ v. JOHNSON & JOHNSON et al                                              11/03/2017
                  3:17-cv-10520-FLW-LHG AGUILAR v. JOHNSON & JOHNSON et al                                            11/03/2017
                  3:17-cv-10244-FLW-LHG CHISLER v. JOHNSON & JOHNSON et al                                            11/03/2017
                  3:17-cv-10521-FLW-LHG JOHNSON v. JOHNSON & JOHNSON et al                                            11/03/2017
                  3:17-cv-10521-FLW-LHG JOHNSON v. JOHNSON & JOHNSON et al                                            11/03/2017
                  3:17-cv-10607-FLW-LHG MANNING v. JOHNSON & JOHNSON et al                                            11/03/2017
                  3:17-cv-10401-FLW-LHG HUGHES v. JOHNSON & JOHNSON et al                                             11/03/2017
                  3:17-cv-10461-FLW-LHG WARD v. JOHNSON & JOHNSON et al                                               11/03/2017
                  3:17-cv-10608-FLW-LHG MALLON v. JOHNSON & JOHNSON et al                                             11/03/2017
                  3:17-cv-10523-FLW-LHG DESTEFANO v. JOHNSON & JOHNSON, INC. et al 11/03/2017
                  3:17-cv-10339-FLW-LHG FAISON v. JOHNSON & JOHNSON et al                                             11/03/2017
                  3:17-cv-10523-FLW-LHG DESTEFANO v. JOHNSON & JOHNSON, INC. et al 11/03/2017
                  3:17-cv-10375-FLW-LHG KAYZER v. JOHNSON & JOHNSON et al                                             11/03/2017
                  3:17-cv-10342-FLW-LHG DAVIS v. JOHNSON & JOHNSON et al                                              11/03/2017
                  3:17-cv-10592-FLW-LHG GARCIA v. JOHNSON & JOHNSON et al                                             11/03/2017
                  3:17-cv-10376-FLW-LHG HORTON v. JOHNSON & JOHNSON et al                                             11/03/2017
                  3:17-cv-10343-FLW-LHG PAIGE v. JOHNSON & JOHNSON et al                                              11/03/2017
                  3:17-cv-10344-FLW-LHG FLACK v. JOHNSON & JOHNSON et al                                              11/03/2017
                  3:17-cv-10449-FLW-LHG CARSON v. JOHNSON & JOHNSON et al                                             11/03/2017
                  3:17-cv-10345-FLW-LHG DAVIS v. JOHNSON & JOHNSON et al                                              11/03/2017
                  3:17-cv-10377-FLW-LHG SCHUTTE v. JOHNSON & JOHNSON et al                                            11/03/2017
                  3:17-cv-10346-FLW-LHG FESPERMAN v. JOHNSON & JOHNSON et al                                          11/03/2017
                  3:17-cv-10347-FLW-LHG DIXON v. JOHNSON & JOHNSON et al                                              11/03/2017
                  3:17-cv-10378-FLW-LHG CARTER v. JOHNSON & JOHNSON et al                                             11/03/2017
                  3:17-cv-10609-FLW-LHG FROWNFELTER v. JOHNSON & JOHNSON, INC. et
                                                                                                                      11/03/2017
                  al
                  3:17-cv-10348-FLW-LHG GENTRY v. JOHNSON & JOHNSON et al                                             11/03/2017
                  3:17-cv-10349-FLW-LHG HOLLAND v. JOHNSON & JOHNSON et al                                            11/03/2017
                  3:17-cv-10350-FLW-LHG DOZIER v. JOHNSON & JOHNSON et al                                             11/03/2017
                  3:17-cv-10351-FLW-LHG VILLNEUVE v. JOHNSON & JOHNSON et al                                          11/03/2017
                  3:17-cv-10403-FLW-LHG FERGUSON v. JOHNSON & JOHNSON et al                                           11/03/2017
                  3:17-cv-10352-FLW-LHG FINDLEY v. JOHNSON & JOHNSON et al                                            11/03/2017
                  3:17-cv-10610-FLW-LHG HESTER v. JOHNSON & JOHNSON et al                                             11/03/2017
                  3:17-cv-10593-FLW-LHG RANDALL v. JOHNSON & JOHNSON et al                                            11/03/2017
                  3:17-cv-10353-FLW-LHG DUNN v. JOHNSON & JOHNSON et al                                               11/03/2017
                  3:17-cv-10354-FLW-LHG PATINO v. JOHNSON & JOHNSON et al                                             11/03/2017
                  3:17-cv-10355-FLW-LHG HAYES v. JOHNSON & JOHNSON et al                                              11/03/2017
                  3:17-cv-10356-FLW-LHG FOGG v. JOHNSON & JOHNSON et al                                               11/03/2017
                  3:17-cv-10404-FLW-LHG NOLAN v. JOHNSON & JOHNSON et al                                              11/03/2017
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                         85/625
5/15/2019                           CM/ECF LIVE - U.S.
                           Case 1:19-cv-01530          District Court2
                                                   Document          for the District
                                                                          Filed       of New Jersey-Query
                                                                                   05/24/19        Page Associated
                                                                                                          88 of 627Cases


                  3:17-cv-10357-FLW-LHG SIDERS v. JOHNSON & JOHNSON et al                                              11/03/2017
                  3:17-cv-10611-FLW-LHG SABER v. JOHNSON & JOHNSON et al                                               11/03/2017
                  3:17-cv-10358-FLW-LHG FOY v. JOHNSON & JOHNSON et al                                                 11/03/2017
                  3:17-cv-10359-FLW-LHG GIROUX v. JOHNSON & JOHNSON et al                                              11/03/2017
                  3:17-cv-10360-FLW-LHG RATCLIFF v. JOHNSON & JOHNSON et al                                            11/03/2017
                  3:17-cv-10462-FLW-LHG CLARK v. JOHNSON & JOHNSON et al                                               11/03/2017
                  3:17-cv-10361-FLW-LHG REYNOLDS v. JOHNSON & JOHNSON et al                                            11/03/2017
                  3:17-cv-10362-FLW-LHG FRANKLIN v. JOHNSON & JOHNSON et al                                            11/03/2017
                  3:17-cv-10612-FLW-LHG LOGAN v. JOHNSON & JOHNSON et al                                               11/03/2017
                  3:17-cv-10363-FLW-LHG SMITH v. JOHNSON & JOHNSON et al                                               11/03/2017
                  3:17-cv-10620-FLW-LHG JONES v. JOHNSON & JOHNSON et al                                               11/03/2017
                  3:17-cv-10447-FLW-LHG ROBINSON v. JOHNSON & JOHNSON et al                                            11/03/2017
                  3:17-cv-10364-FLW-LHG FREDERICK v. JOHNSON & JOHNSON et al                                           11/03/2017
                  3:17-cv-10365-FLW-LHG SAPPER v. JOHNSON & JOHNSON et al                                              11/03/2017
                  3:17-cv-10621-FLW-LHG KISER v JOHNSON & JOHNSON                                                      11/03/2017
                  3:17-cv-10366-FLW-LHG BACKUS v. JOHNSON & JOHNSON et al                                              11/03/2017
                  3:17-cv-10367-FLW-LHG FRIEND v. JOHNSON & JOHNSON et al                                              11/03/2017
                  3:17-cv-10368-FLW-LHG SCHORY v. JOHNSON & JOHNSON et al                                              11/03/2017
                  3:17-cv-10469-FLW-LHG SUSKA v. JOHNSON & JOHNSON, INC. et al                                         11/03/2017
                  3:17-cv-10594-FLW-LHG LEE v. JOHNSON & JOHNSON et al                                                 11/03/2017
                  3:17-cv-10530-FLW-LHG JOHNSON v. JOHNSON & JOHNSON et al                                             11/03/2017
                  3:17-cv-10463-FLW-LHG PHILLIPS v. JOHNSON & JOHNSON, INC. et al                                      11/03/2017
                  3:17-cv-10622-FLW-LHG BLANCHARD v. JOHNSON & JOHNSON et al                                           11/03/2017
                  3:17-cv-10623-FLW-LHG BERNDT v. JOHNSON & JOHNSON et al                                              11/03/2017
                  3:17-cv-10532-FLW-LHG JONES v. JOHNSON & JOHNSON et al                                               11/03/2017
                  3:17-cv-10613-FLW-LHG LINN v. JOHNSON & JOHNSON et al                                                11/03/2017
                  3:17-cv-10470-FLW-LHG DEGAND v. JOHNSON & JOHNSON et al                                              11/01/2017
                  3:17-cv-10545-FLW-LHG ENGELHARDT v. JOHNSON & JOHNSON, INC. et
                                                                                                                       11/03/2017
                  al
                  3:17-cv-10471-FLW-LHG STEVEN v. JOHNSON & JOHNSON et al                                              11/03/2017
                  3:17-cv-10858-FLW-LHG WALKER v. JOHNSON & JOHNSON et al                                              11/06/2017
                  3:17-cv-10614-FLW-LHG GILBERT v. JOHNSON & JOHNSON et al                                             11/03/2017
                  3:17-cv-10534-FLW-LHG KNUTSEN et al v. JOHNSON & JOHNSON et al                                       11/03/2017
                  3:17-cv-10546-FLW-LHG MILLER v. JOHNSON & JOHNSON et al                                              11/03/2017
                  3:17-cv-10548-FLW-LHG WEBSTER v. JOHNSON & JOHNSON, INC. et al                                       11/03/2017
                  3:17-cv-10472-FLW-LHG STUMBAUGH et al v. JOHNSON & JOHNSON et al 11/03/2017
                  3:17-cv-10580-FLW-LHG WOODSIDE v. JOHNSON & JOHNSON et al        11/03/2017
                  3:17-cv-10549-FLW-LHG MIDDAUGH v. JOHNSON & JOHNSON et al                                            11/03/2017
                  3:17-cv-10524-FLW-LHG HAYES v. JOHNSON & JOHNSON et al                                               11/03/2017
                  3:17-cv-10535-FLW-LHG MIRACLE v. JOHNSON & JOHNSON et al                                             11/03/2017

https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                          86/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2
                                                 Document          for the District
                                                                        Filed       of New Jersey-Query
                                                                                 05/24/19        Page Associated
                                                                                                        89 of 627Cases

                  3:17-cv-10536-FLW-LHG CUSTER v. JOHNSON & JOHNSON et al                                             11/03/2017
                  3:17-cv-10524-FLW-LHG HAYES v. JOHNSON & JOHNSON et al                                              11/03/2017
                  3:17-cv-10550-FLW-LHG JORDAN v. JOHNSON & JOHNSON et al                                             11/03/2017
                  3:17-cv-10527-FLW-LHG KOSTON v. JOHNSON & JOHNSON et al                                             11/03/2017
                  3:17-cv-10538-FLW-LHG MURPHY v. JOHNSON & JOHNSON et al                                             11/03/2017
                  3:17-cv-10630-FLW-LHG MANDEL et al v. JOHNSON & JOHNSON et al                                       11/03/2017
                  3:17-cv-10528-FLW-LHG MITCHELL v. JOHNSON & JOHNSON et al                                           11/03/2017
                  3:17-cv-10551-FLW-LHG COSTANZO v. JOHNSON & JOHNSON, INC. et al                                     11/03/2017
                  3:17-cv-10412-FLW-LHG LAWLOR v. JOHNSON & JOHNSON et al                                             11/03/2017
                  3:17-cv-10539-FLW-LHG GUTE et al v. JOHNSON & JOHNSON et al                                         11/03/2017
                  3:17-cv-10664-FLW-LHG NEWBY v. JOHNSON & JOHNSON et al                                              11/03/2017
                  3:17-cv-10553-FLW-LHG RATHBONE v. JOHNSON & JOHNSON et al                                           11/03/2017
                  3:17-cv-10632-FLW-LHG KOJETIN v. JOHNSON & JOHNSON et al                                            11/03/2017
                  3:17-cv-10416-FLW-LHG NASTASI v. JOHNSON & JOHNSON et al                                            11/03/2017
                  3:17-cv-10431-FLW-LHG GARZA et al v. JOHNSON & JOHNSON et al                                        11/03/2017
                  3:17-cv-10417-FLW-LHG LAMAR-DAVIS v. JOHNSON & JOHNSON, INC. et
                                                                                                                      11/03/2017
                  al
                  3:17-cv-10418-FLW-LHG MCALISTER v. JOHNSON & JOHNSON et al                                          11/03/2017
                  3:17-cv-10615-FLW-LHG AUSTIN v. JOHNSON & JOHNSON et al                                             11/03/2017
                  3:17-cv-10665-FLW-LHG KIKER v. JOHNSON & JOHNSON et al                                              11/03/2017
                  3:17-cv-10633-FLW-LHG SCHMITZ v. JOHNSON & JOHNSON et al                                            11/03/2017
                  3:17-cv-10419-FLW-LHG KAKOURIS v. JOHNSON & JOHNSON et al                                           11/03/2017
                  3:17-cv-10554-FLW-LHG GULLETTE v. JOHNSON & JOHNSON, INC. et al                                     11/03/2017
                  3:17-cv-10541-FLW-LHG JONES v. JOHNSON & JOHNSON et al                                              11/03/2017
                  3:17-cv-10434-FLW-LHG MURRAY v. JOHNSON & JOHNSON et al                                             11/03/2017
                  3:17-cv-10543-FLW-LHG HURLEY v. JOHNSON & JOHNSON et al                                             11/03/2017
                  3:17-cv-10555-FLW-LHG SUPPLE v. JOHNSON & JOHNSON et al                                             11/03/2017
                  3:17-cv-10634-FLW-LHG MINOR v. JOHNSON & JOHNSON et al                                              11/03/2017
                  3:17-cv-10595-FLW-LHG HOLCOMB v. JOHNSON & JOHNSON et al                                            11/03/2017
                  3:17-cv-10420-FLW-LHG LEACH-JAYROE v. JOHNSON & JOHNSON et al                                       11/03/2017
                  3:17-cv-10421-FLW-LHG FORD v. JOHNSON & JOHNSON et al                                               11/03/2017
                  3:17-cv-10422-FLW-LHG NASH v. JOHNSON & JOHNSON et al                                               11/03/2017
                  3:17-cv-10635-FLW-LHG LEWIS v. JOHNSON & JOHNSON et al                                              11/03/2017
                  3:17-cv-10544-FLW-LHG TAYLOR v. JOHNSON & JOHNSON et al                                             11/03/2017
                  3:17-cv-10556-FLW-LHG FLOYD v. JOHNSON & JOHNSON et al                                              11/03/2017
                  3:17-cv-10423-FLW-LHG MAGUIRE v. JOHNSON & JOHNSON, INC. et al                                      11/03/2017
                  3:17-cv-10424-FLW-LHG NESBETH et al v. JOHNSON & JOHNSON et al                                      11/03/2017
                  3:17-cv-10426-FLW-LHG MOORE v. JOHNSON & JOHNSON et al                                              11/03/2017
                  3:17-cv-10427-FLW-LHG MUSGRAVE v. JOHNSON & JOHNSON et al                                           11/03/2017
                  3:17-cv-10428-FLW-LHG JONES v. JOHNSON & JOHNSON et al                                              11/03/2017
                  3:17-cv-10429-FLW-LHG TIBBETTS v. JOHNSON & JOHNSON, INC. et al                                     11/03/2017
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                         87/625
5/15/2019                           CM/ECF LIVE - U.S.
                           Case 1:19-cv-01530          District Court2
                                                   Document          for the District
                                                                          Filed       of New Jersey-Query
                                                                                   05/24/19        Page Associated
                                                                                                          90 of 627Cases


                  3:17-cv-10435-FLW-LHG JONES v. JOHNSON & JOHNSON et al                                               11/03/2017
                  3:17-cv-10636-FLW-LHG JOHNSON v. JOHNSON & JOHNSON et al                                             11/03/2017
                  3:17-cv-10436-FLW-LHG HERNANDEZ v. JOHNSON & JOHNSON et al                                           11/03/2017
                  3:17-cv-10437-FLW-LHG MUNN v. JOHNSON & JOHNSON et al                                                11/03/2017
                  3:17-cv-10433-FLW-LHG COLEMAN v. JOHNSON & JOHNSON, INC. et al                                       11/03/2017
                  3:17-cv-10558-FLW-LHG KOVAL v. JOHNSON & JOHNSON et al                                               11/03/2017
                  3:17-cv-10405-FLW-LHG JENKINS v. JOHNSON & JOHNSON et al                                             11/03/2017
                  3:17-cv-10616-FLW-LHG HALL v. JOHNSON & JOHNSON et al                                                11/03/2017
                  3:17-cv-10569-FLW-LHG STARR v. JOHNSON & JOHNSON et al                                               11/03/2017
                  3:17-cv-10637-FLW-LHG DUDUIT v. JOHNSON & JOHNSON et al                                              11/03/2017
                  3:17-cv-10570-FLW-LHG REYNOLDS v. JOHNSON & JOHNSON et al                                            11/03/2017
                  3:17-cv-10473-FLW-LHG RANA v. JOHNSON & JOHNSON et al                                                11/03/2017
                  3:17-cv-10638-FLW-LHG KOTLEWSKY v. JOHNSON & JOHNSON et al                                           11/03/2017
                  3:17-cv-10596-FLW-LHG PAPP-ROCHE v. JOHNSON & JOHNSON et al                                          11/03/2017
                  3:17-cv-10571-FLW-LHG MCQUEEN v. JOHNSON & JOHNSON et al                                             11/03/2017
                  3:17-cv-10560-FLW-LHG KLINKHAMMER v. JOHNSON & JOHNSON, INC.
                                                                                                                       11/03/2017
                  et al
                  3:17-cv-10406-FLW-LHG LANE v. JOHNSON & JOHNSON et al                                                11/03/2017
                  3:17-cv-10512-FLW-LHG HARRIS v. JOHNSON & JOHNSON et al                                              11/03/2017
                  3:17-cv-10667-FLW-LHG MARTIN v. JOHNSON & JOHNSON et al                                              11/03/2017
                  3:17-cv-10597-FLW-LHG MARSEE v. JOHNSON & JOHNSON et al                                              11/03/2017
                  3:17-cv-10474-FLW-LHG DUNN v. JOHNSON & JOHNSON et al                                                11/03/2017
                  3:17-cv-10639-FLW-LHG LANE v. JOHNSON & JOHNSON et al                                                11/03/2017
                  3:17-cv-10561-FLW-LHG MENZEL v. JOHNSON & JOHNSON et al                                              11/03/2017
                  3:17-cv-10511-FLW-LHG FAIRCHILD v. JOHNSON & JOHNSON et al                                           11/03/2017
                  3:17-cv-10510-FLW-LHG AREVALO v. JOHNSON & JOHNSON et al                                             11/03/2017
                  3:17-cv-10640-FLW-LHG WEBSTER et al v. JOHNSON & JOHNSON et al                                       11/03/2017
                  3:17-cv-10581-FLW-LHG KIRK v. JOHNSON & JOHNSON et al                                                11/03/2017
                  3:17-cv-10617-FLW-LHG LILLY v. JOHNSON & JOHNSON et al                                               11/03/2017
                  3:17-cv-10598-FLW-LHG GIRARD v. JOHNSON & JOHNSON et al                                              11/03/2017
                  3:17-cv-10509-FLW-LHG FARRELL v. JOHNSON & JOHNSON et al                                             11/03/2017
                  3:17-cv-10562-FLW-LHG GASNER v. JOHNSON & JOHNSON, INC. et al                                        11/03/2017
                  3:17-cv-10475-FLW-LHG DICKERSON v. JOHNSON & JOHNSON et al                                           11/03/2017
                  3:17-cv-10582-FLW-LHG BOWEN v. JOHNSON & JOHNSON et al                                               11/03/2017
                  3:17-cv-10618-FLW-LHG BENNETT v. JOHNSON & JOHNSON et al                                             11/03/2017
                  3:17-cv-10572-FLW-LHG ROBINSON v. JOHNSON & JOHNSON et al                                            11/03/2017
                  3:17-cv-10508-FLW-LHG BERGANTINO v. JOHNSON & JOHNSON et al                                          11/03/2017
                  3:17-cv-10583-FLW-LHG TOWNSEN v. JOHNSON & JOHNSON et al                                             11/03/2017
                  3:17-cv-10563-FLW-LHG MCGRAW v. JOHNSON & JOHNSON et al                                              11/03/2017
                  3:17-cv-10619-FLW-LHG BARAFF v. JOHNSON & JOHNSON et al                                              11/03/2017

https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                          88/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2
                                                 Document          for the District
                                                                        Filed       of New Jersey-Query
                                                                                 05/24/19        Page Associated
                                                                                                        91 of 627Cases

                  3:17-cv-10573-FLW-LHG MATONIK v. JOHNSON & JOHNSON et al                                            11/03/2017
                  3:17-cv-10599-FLW-LHG GENN v. JOHNSON & JOHNSON et al                                               11/03/2017
                  3:17-cv-10669-FLW-LHG PIKE v. JOHNSON & JOHNSON et al                                               11/03/2017
                  3:17-cv-10507-FLW-LHG ESSIG v. JOHNSON & JOHNSON et al                                              11/03/2017
                  3:17-cv-10584-FLW-LHG SULLIVAN, SR et al v. JOHNSON & JOHNSON et al 11/03/2017
                  3:17-cv-10564-FLW-LHG PARE v. JOHNSON & JOHNSON et al                                               11/03/2017
                  3:17-cv-10585-FLW-LHG JOHNSON v. JOHNSON & JOHNSON et al                                            11/03/2017
                  3:17-cv-10407-FLW-LHG PEPIN v. JOHNSON & JOHNSON et al                                              11/03/2017
                  3:17-cv-10670-FLW-LHG SIZEMORE v. JOHNSON & JOHNSON et al                                           11/03/2017
                  3:17-cv-10505-FLW-LHG ESQUIVEL v. JOHNSON & JOHNSON et al                                           11/03/2017
                  3:17-cv-10672-FLW-LHG JARRETT v. JOHNSON & JOHNSON et al                                            11/03/2017
                  3:17-cv-10586-FLW-LHG AUSTIN v. JOHNSON & JOHNSON et al                                             11/03/2017
                  3:17-cv-10503-FLW-LHG ANTOINE v. JOHNSON & JOHNSON et al                                            11/03/2017
                  3:17-cv-10574-FLW-LHG LANE et al v. JOHNSON & JOHNSON et al                                         11/03/2017
                  3:17-cv-10575-FLW-LHG KIMMEL v. JOHNSON & JOHNSON et al                                             11/03/2017
                  3:17-cv-10565-FLW-LHG KELLY v. JOHNSON & JOHNSON et al                                              11/03/2017
                  3:17-cv-10587-FLW-LHG DAVIS v. JOHNSON & JOHNSON et al                                              11/03/2017
                  3:17-cv-10588-FLW-LHG BREEDEN et al v. JOHNSON & JOHNSON et al                                      11/03/2017
                  3:17-cv-10576-FLW-LHG COLE et al v. JOHNSON & JOHNSON et al                                         11/03/2017
                  3:17-cv-10566-FLW-LHG RIFFEL v. JOHNSON & JOHNSON, INC. et al                                       11/03/2017
                  3:17-cv-10408-FLW-LHG JOHNSON v. JOHNSON & JOHNSON et al                                            11/03/2017
                  3:17-cv-10589-FLW-LHG HOLLAND v. JOHNSON & JOHNSON et al                                            11/03/2017
                  3:17-cv-10577-FLW-LHG Abernethy et al v. JOHNSON & JOHNSON et al                                    11/03/2017
                  3:17-cv-10409-FLW-LHG RADER v. JOHNSON & JOHNSON et al                                              11/03/2017
                  3:17-cv-10567-FLW-LHG MCCLENDON v. JOHNSON & JOHNSON et al                                          11/03/2017
                  3:17-cv-10578-FLW-LHG GRIER et al v. JOHNSON & JOHNSON et al                                        11/03/2017
                  3:17-cv-10579-FLW-LHG MASON v. JOHNSON & JOHNSON et al                                              11/03/2017
                  3:17-cv-10410-FLW-LHG JENKINS v. JOHNSON & JOHNSON et al                                            11/03/2017
                  3:17-cv-10677-FLW-LHG ROBINSON v. JOHNSON & JOHNSON et al                                           11/03/2017
                  3:17-cv-10411-FLW-LHG LAWRENCE v. JOHNSON & JOHNSON et al                                           11/03/2017
                  3:17-cv-10685-FLW-LHG TORRES v. JOHNSON & JOHNSON et al                                             11/03/2017
                  3:17-cv-10686-FLW-LHG CHISHOLM, JR. v. JOHNSON & JOHNSON et al                                      11/03/2017
                  3:17-cv-10688-FLW-LHG RADER et al v. JOHNSON & JOHNSON et al                                        11/03/2017
                  3:17-cv-10641-FLW-LHG MCGUIRE v. JOHNSON & JOHNSON et al                                            11/03/2017
                  3:17-cv-10642-FLW-LHG CROFT v. JOHNSON & JOHNSON et al                                              11/03/2017
                  3:17-cv-10476-FLW-LHG MARSHALL v. JOHNSON & JOHNSON et al                                           11/03/2017
                  3:17-cv-10477-FLW-LHG PENDERGAST v. JOHNSON & JOHNSON et al                                         11/03/2017
                  3:17-cv-10478-FLW-LHG STAMPS v. JOHNSON & JOHNSON et al                                             11/03/2017
                  3:17-cv-10479-FLW-LHG SANCHEZ v. JOHNSON & JOHNSON et al                                            11/03/2017
                  3:17-cv-10481-FLW-LHG REDDIX v. JOHNSON & JOHNSON et al                                             11/03/2017
                  3:17-cv-10482-FLW-LHG BOWMAN v. JOHNSON & JOHNSON et al                                             11/03/2017
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                         89/625
5/15/2019                           CM/ECF LIVE - U.S.
                           Case 1:19-cv-01530          District Court2
                                                   Document          for the District
                                                                          Filed       of New Jersey-Query
                                                                                   05/24/19        Page Associated
                                                                                                          92 of 627Cases


                  3:17-cv-10483-FLW-LHG DUNCAN v. JOHNSON & JOHNSON et al                                              11/03/2017
                  3:17-cv-10484-FLW-LHG PAYNE v. JOHNSON & JOHNSON et al                                               11/03/2017
                  3:17-cv-10487-FLW-LHG PATTERSON v. JOHNSON & JOHNSON et al                                           11/03/2017
                  3:17-cv-10489-FLW-LHG GOAD v. JOHNSON & JOHNSON et al                                                11/03/2017
                  3:17-cv-10490-FLW-LHG WOODEARS v. JOHNSON & JOHNSON et al                                            11/03/2017
                  3:17-cv-10827-FLW-LHG JACKSON v. JOHNSON & JOHNSON et al                                             11/04/2017
                  3:17-cv-10828-FLW-LHG LAGRONE v. JOHNSON & JOHNSON et al                                             11/04/2017
                  3:17-cv-10830-FLW-LHG RICHARDS v. JOHNSON & JOHNSON et al                                            11/04/2017
                  3:17-cv-10831-FLW-LHG TENHOUTEN v. JOHNSON & JOHNSON et al                                           11/04/2017
                  3:17-cv-10832-FLW-LHG MOSS v. JOHNSON & JOHNSON et al                                                11/04/2017
                  3:17-cv-10833-FLW-LHG NEWTON v. JOHNSON & JOHNSON et al                                              11/04/2017
                  3:17-cv-10834-FLW-LHG QUIGLEY v. JOHNSON & JOHNSON et al                                             11/04/2017
                  3:17-cv-10835-FLW-LHG SHEPHERD v. JOHNSON & JOHNSON et al                                            11/04/2017
                  3:17-cv-10836-FLW-LHG WHITAKER et al v. JOHNSON & JOHNSON et al                                      11/04/2017
                  3:17-cv-10838-FLW-LHG BABER et al v. JOHNSON & JOHNSON et al                                         11/04/2017
                  3:17-cv-10839-FLW-LHG DIAZ-GALARZA v. JOHNSON & JOHNSON, INC.
                                                                                                                       11/04/2017
                  et al
                  3:17-cv-10840-FLW-LHG BURKETT et al v. JOHNSON & JOHNSON et al                                       11/04/2017
                  3:17-cv-10841-FLW-LHG PILAPIL v. JOHNSON & JOHNSON, INC. et al                                       11/04/2017
                  3:17-cv-10842-FLW-LHG KROPOG et al v. JOHNSON & JOHNSON et al                                        11/04/2017
                  3:17-cv-10843-FLW-LHG BUBOLTZ v. JOHNSON & JOHNSON et al                                             11/04/2017
                  3:17-cv-10844-FLW-LHG HAMPSHIRE v. JOHNSON & JOHNSON, INC. et al                                     11/04/2017
                  3:17-cv-10845-FLW-LHG LOWE v. JOHNSON & JOHNSON et al                                                11/04/2017
                  3:17-cv-10846-FLW-LHG WILLIAMS v. JOHNSON & JOHNSON et al                                            11/04/2017
                  3:17-cv-10847-FLW-LHG MATLOCK v. JOHNSON & JOHNSON et al                                             11/04/2017
                  3:17-cv-10848-FLW-LHG HODGE v. JOHNSON & JOHNSON, INC. et al                                         11/04/2017
                  3:17-cv-10849-FLW-LHG ONEY v. JOHNSON & JOHNSON et al                                                11/04/2017
                  3:17-cv-10850-FLW-LHG MATNEY et al v. JOHNSON & JOHNSON et al                                        11/04/2017
                  3:17-cv-10851-FLW-LHG RAWLINS v. JOHNSON & JOHNSON, INC. et al                                       11/04/2017
                  3:17-cv-10852-FLW-LHG SITZLER v. JOHNSON & JOHNSON et al                                             11/04/2017
                  3:17-cv-10853-FLW-LHG PEAL v. JOHNSON & JOHNSON et al                                                11/04/2017
                  3:17-cv-10854-FLW-LHG KELSH v. JOHNSON & JOHNSON et al                                               11/04/2017
                  3:17-cv-10855-FLW-LHG COLEMAN v. JOHNSON & JOHNSON et al                                             11/04/2017
                  3:17-cv-10856-FLW-LHG BRINKMAN v. JOHNSON & JOHNSON et al                                            11/04/2017
                  3:17-cv-10857-FLW-LHG WRIGHT v. JOHNSON & JOHNSON et al                                              11/04/2017
                  3:17-cv-10689-FLW-LHG MATIAS v. JOHNSON & JOHNSON et al                                              11/04/2017
                  3:17-cv-10693-FLW-LHG DEVER v. JOHNSON & JOHNSON et al                                               11/04/2017
                  3:17-cv-10694-FLW-LHG BARKER v. JOHNSON & JOHNSON INC. et al                                         11/04/2017
                  3:17-cv-10695-FLW-LHG KOSICEK v. JOHNSON & JOHNSON et al                                             11/04/2017
                  3:17-cv-10696-FLW-LHG MCKINLEY v. JOHNSON & JOHNSON et al                                            11/04/2017

https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                          90/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2
                                                 Document          for the District
                                                                        Filed       of New Jersey-Query
                                                                                 05/24/19        Page Associated
                                                                                                        93 of 627Cases

                  3:17-cv-10698-FLW-LHG DANIELS v. JOHNSON & JOHNSON INC. et al                                       11/04/2017
                  3:17-cv-10699-FLW-LHG BODE v. JOHNSON & JOHNSON et al                                               11/04/2017
                  3:17-cv-10700-FLW-LHG FLETCHER v. JOHNSON & JOHNSON et al                                           11/04/2017
                  3:17-cv-10701-FLW-LHG KHOURY et al v. JOHNSON & JOHNSON INC. et al 11/04/2017
                  3:17-cv-10703-FLW-LHG MOEN v. JOHNSON & JOHNSON INC. et al                                          11/04/2017
                  3:17-cv-10702-FLW-LHG COOK v. JOHNSON & JOHNSON et al                                               11/04/2017
                  3:17-cv-10704-FLW-LHG RAINS v. JOHNSON & JOHNSON et al                                              11/04/2017
                  3:17-cv-10705-FLW-LHG JOHNSON v. JOHNSON & JOHNSON et al                                            11/04/2017
                  3:17-cv-10706-FLW-LHG DERTON v. JOHNSON & JOHNSON et al                                             11/04/2017
                  3:17-cv-10707-FLW-LHG SLACK v. JOHNSON & JOHNSON INC. et al                                         11/04/2017
                  3:17-cv-10708-FLW-LHG SANDIFER v. JOHNSON & JOHNSON et al                                           11/04/2017
                  3:17-cv-10711-FLW-LHG VEGA v. JOHNSON & JOHNSON INC. et al                                          11/04/2017
                  3:17-cv-10713-FLW-LHG EBERSOLDT v. JOHNSON & JOHNSON et al                                          11/04/2017
                  3:17-cv-10714-FLW-LHG BALLEZ v. JOHNSON & JOHNSON et al                                             11/04/2017
                  3:17-cv-10715-FLW-LHG ANDERSON v. JOHNSON & JOHNSON et al                                           11/04/2017
                  3:17-cv-10716-FLW-LHG HEROUX v. JOHNSON & JOHNSON, INC. et al                                       11/04/2017
                  3:17-cv-10717-FLW-LHG GAUTHIER v. JOHNSON & JOHNSON et al                                           11/04/2017
                  3:17-cv-10718-FLW-LHG JOHNSON v. JOHNSON & JOHNSON et al                                            11/04/2017
                  3:17-cv-10719-FLW-LHG KOUTOUJIAN v. JOHNSON & JOHNSON, INC. et al 11/04/2017
                  3:17-cv-10720-FLW-LHG PERDUE v. JOHNSON & JOHNSON et al                                             11/04/2017
                  3:17-cv-10721-FLW-LHG SOTO v. JOHNSON & JOHNSON et al                                               11/04/2017
                  3:17-cv-10722-FLW-LHG MYER et al v. JOHNSON & JOHNSON CONSUMER
                                                                                                                      11/04/2017
                  COMPANIES, INC. et al
                  3:17-cv-10723-FLW-LHG KOPPENHAVER v. JOHNSON & JOHNSON et al                                        11/04/2017
                  3:17-cv-10724-FLW-LHG SHOVAN v. JOHNSON & JOHNSON et al                                             11/04/2017
                  3:17-cv-10725-FLW-LHG MALDONADO v. JOHNSON & JOHNSON et al                                          11/04/2017
                  3:17-cv-10726-FLW-LHG LAWRENCE v. JOHNSON & JOHNSON, INC. et al 11/04/2017
                  3:17-cv-10727-FLW-LHG PALUMBO v. JOHNSON & JOHNSON et al                                            11/05/2017
                  3:17-cv-10731-FLW-LHG TYSON v. JOHNSON & JOHNSON et al                                              11/05/2017
                  3:17-cv-10732-FLW-LHG SALISBURY v. JOHNSON & JOHNSON et al                                          11/05/2017
                  3:17-cv-10733-FLW-LHG STOWERS v. JOHNSON & JOHNSON, INC. et al                                      11/05/2017
                  3:17-cv-10734-FLW-LHG YORK v. JOHNSON & JOHNSON et al                                               11/05/2017
                  3:17-cv-10735-FLW-LHG BAILEY v. JOHNSON & JOHNSON et al                                             11/05/2017
                  3:17-cv-10736-FLW-LHG BROWN v. JOHNSON & JOHNSON, INC. et al                                        11/05/2017
                  3:17-cv-10737-FLW-LHG THOLE v. JOHNSON & JOHNSON et al                                              11/05/2017
                  3:17-cv-10738-FLW-LHG BRUST v. JOHNSON & JOHNSON et al                                              11/05/2017
                  3:17-cv-10739-FLW-LHG JONES v. JOHNSON & JOHNSON et al                                              11/05/2017
                  3:17-cv-10741-FLW-LHG AMBRIZ v. JOHNSON & JOHNSON et al                                             11/05/2017
                  3:17-cv-10742-FLW-LHG WILLIAMS v. JOHNSON & JOHNSON et al                                           11/05/2017
                  3:17-cv-10745-FLW-LHG CALTON v. JOHNSON & JOHNSON, INC. et al                                       11/05/2017
                  3:17-cv-10743-FLW-LHG YOUNG v. JOHNSON & JOHNSON et al                                              11/05/2017
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                         91/625
5/15/2019                           CM/ECF LIVE - U.S.
                           Case 1:19-cv-01530          District Court2
                                                   Document          for the District
                                                                          Filed       of New Jersey-Query
                                                                                   05/24/19        Page Associated
                                                                                                          94 of 627Cases


                  3:17-cv-10746-FLW-LHG KARIM v. JOHNSON & JOHNSON et al                                               11/05/2017
                  3:17-cv-10747-FLW-LHG SMITH v. JOHNSON & JOHNSON et al                                               11/05/2017
                  3:17-cv-10748-FLW-LHG FEWRY v. JOHNSON & JOHNSON, INC. et al                                         11/05/2017
                  3:17-cv-10749-FLW-LHG NELSON v. JOHNSON & JOHNSON et al                                              11/05/2017
                  3:17-cv-10750-FLW-LHG KEESLER v. JOHNSON & JOHNSON et al                                             11/05/2017
                  3:17-cv-10751-FLW-LHG THACKER v. JOHNSON & JOHNSON et al                                             11/05/2017
                  3:17-cv-10753-FLW-LHG DANIELS v. JOHNSON & JOHNSON et al                                             11/05/2017
                  3:17-cv-10754-FLW-LHG JOHNSON v. JOHNSON & JOHNSON et al                                             11/05/2017
                  3:17-cv-10755-FLW-LHG RAY v. JOHNSON & JOHNSON et al                                                 11/05/2017
                  3:17-cv-10756-FLW-LHG KULICK v. JOHNSON & JOHNSON et al                                              11/05/2017
                  3:17-cv-10758-FLW-LHG LATTA v. JOHNSON & JOHNSON, INC. et al                                         11/05/2017
                  3:17-cv-10782-FLW-LHG KALLEN v. JOHNSON & JOHNSON et al                                              11/05/2017
                  3:17-cv-10783-FLW-LHG PERRY et al v. JOHNSON & JOHNSON et al                                         11/05/2017
                  3:17-cv-10784-FLW-LHG HEIFNER v. JOHNSON & JOHNSON et al                                             11/05/2017
                  3:17-cv-10785-FLW-LHG TAYLOR v. JOHNSON & JOHNSON et al                                              11/05/2017
                  3:17-cv-10786-FLW-LHG GUTHRIE v. JOHNSON & JOHNSON et al                                             11/05/2017
                  3:17-cv-10787-FLW-LHG REIFSTECK v. JOHNSON & JOHNSON et al                                           11/05/2017
                  3:17-cv-10788-FLW-LHG KAONA v. JOHNSON & JOHNSON et al                                               11/05/2017
                  3:17-cv-10789-FLW-LHG RODRIGUEZ v. JOHNSON & JOHNSON et al                                           11/05/2017
                  3:17-cv-10790-FLW-LHG SCHULZ v. JOHNSON & JOHNSON et al                                              11/05/2017
                  3:17-cv-10791-FLW-LHG PANTALONE v. JOHNSON & JOHNSON et al                                           11/05/2017
                  3:17-cv-10792-FLW-LHG RACINE v. JOHNSON & JOHNSON et al                                              11/05/2017
                  3:17-cv-10793-FLW-LHG SCRUGGS v. JOHNSON & JOHNSON et al                                             11/05/2017
                  3:17-cv-10795-FLW-LHG OWENS v. JOHNSON & JOHNSON et al                                               11/05/2017
                  3:17-cv-10796-FLW-LHG BROWN v. JOHNSON & JOHNSON et al                                               11/05/2017
                  3:17-cv-10797-FLW-LHG AUSTIN v. JOHNSON & JOHNSON et al                                              11/05/2017
                  3:17-cv-10798-FLW-LHG JONES v. JOHNSON & JOHNSON et al                                               11/05/2017
                  3:17-cv-10800-FLW-LHG BRISSETTE v. JOHNSON & JOHNSON et al                                           11/05/2017
                  3:17-cv-10801-FLW-LHG VALENTIN v. JOHNSON & JOHNSON et al                                            11/05/2017
                  3:17-cv-10684-FLW-LHG LOUISE LOMBARDO v. JOHNSON & JOHNSON et
                                                                                11/06/2017
                  al
                  3:17-cv-10683-FLW-LHG MCCALL v. JOHNSON & JOHNSON et al       11/06/2017
                  3:17-cv-10680-FLW-LHG EDGERTON v. JOHNSON & JOHNSON et al                                            11/06/2017
                  3:17-cv-10682-FLW-LHG BISHOP v. JOHNSON & JOHNSON et al                                              11/06/2017
                  3:17-cv-10643-FLW-LHG WILLIAMS v. JOHNSON & JOHNSON et al                                            11/06/2017
                  3:17-cv-10644-FLW-LHG RUSSELL et al v. JOHNSON & JOHNSON et al                                       11/06/2017
                  3:17-cv-10802-FLW-LHG WARE-BOYD v. JOHNSON & JOHNSON et al                                           11/06/2017
                  3:17-cv-10645-FLW-LHG STEEN v. JOHNSON & JOHNSON et al                                               11/06/2017
                  3:17-cv-10803-FLW-LHG LEAK v. JOHNSON & JOHNSON et al                                                11/06/2017
                  3:17-cv-10859-FLW-LHG BRODY v. JOHNSON & JOHNSON et al                                               11/06/2017

https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                          92/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2
                                                 Document          for the District
                                                                        Filed       of New Jersey-Query
                                                                                 05/24/19        Page Associated
                                                                                                        95 of 627Cases

                  3:17-cv-10678-FLW-LHG REYNOLDS et al v. JOHNSON & JOHNSON et al                                     11/06/2017
                  3:17-cv-10860-FLW-LHG RAGSDALE v. JOHNSON & JOHNSON et al                                           11/06/2017
                  3:17-cv-10861-FLW-LHG JONES v. JOHNSON & JOHNSON et al                                              11/06/2017
                  3:17-cv-10862-FLW-LHG BARANOWSKI v. JOHNSON & JOHNSON et al                                         11/06/2017
                  3:17-cv-10804-FLW-LHG FRAZIER v. JOHNSON & JOHNSON et al                                            11/06/2017
                  3:17-cv-10646-FLW-LHG DAUGHERTY v. JOHNSON & JOHNSON et al                                          11/06/2017
                  3:17-cv-10863-FLW-LHG WRIGHT v. JOHNSON & JOHNSON et al                                             11/06/2017
                  3:17-cv-10869-FLW-LHG HARMON v. JOHNSON & JOHNSON et al                                             11/06/2017
                  3:17-cv-10864-FLW-LHG TURNBULL v. JOHNSON & JOHNSON et al                                           11/06/2017
                  3:17-cv-10866-FLW-LHG FERGUSON v. JOHNSON & JOHNSON et al                                           11/06/2017
                  3:17-cv-10871-FLW-LHG WILLIAMS v. JOHNSON & JOHNSON et al                                           11/06/2017
                  3:17-cv-10942-FLW-LHG OCHOA et al V. JOHNSON JOHNSON                                                11/06/2017
                  3:17-cv-10647-FLW-LHG BAIZE v. JOHNSON & JOHNSON et al                                              11/06/2017
                  3:17-cv-10679-FLW-LHG BECK et al v. JOHNSON & JOHNSON et al                                         11/06/2017
                  3:17-cv-10872-FLW-LHG ATKINSON v. JOHNSON & JOHNSON et al                                           11/06/2017
                  3:17-cv-10649-FLW-LHG NAIR v. JOHNSON & JOHNSON et al                                               11/06/2017
                  3:17-cv-10867-FLW-LHG O'SHEI v. JOHNSON & JOHNSON et al                                             11/06/2017
                  3:17-cv-10651-FLW-LHG PHILLIPS v. JOHNSON & JOHNSON et al                                           11/06/2017
                  3:17-cv-10868-FLW-LHG MASTRIANNI v. JOHNSON & JOHNSON et al                                         11/06/2017
                  3:17-cv-10873-FLW-LHG WEST et al v. JOHNSON & JOHNSON et al                                         11/06/2017
                  3:17-cv-10652-FLW-LHG RICE v. JOHNSON & JOHNSON et al                                               11/06/2017
                  3:17-cv-10874-FLW-LHG HOOD v. JOHNSON & JOHNSON et al                                               11/06/2017
                  3:17-cv-10914-FLW-LHG BOHNET v. JOHNSON & JOHNSON et al                                             11/06/2017
                  3:17-cv-10653-FLW-LHG TAYLOR v. JOHNSON & JOHNSON et al                                             11/06/2017
                  3:17-cv-10875-FLW-LHG Mathis v. JOHNSON & JOHNSON et al                                             11/06/2017
                  3:17-cv-10915-FLW-LHG WINTERS v. JOHNSON & JOHNSON et al                                            11/06/2017
                  3:17-cv-10876-FLW-LHG JONES v. JOHNSON & JOHNSON et al                                              11/06/2017
                  3:17-cv-10979-FLW-LHG TUCKER v. JOHNSON & JOHNSON et al                                             11/06/2017
                  3:17-cv-10916-FLW-LHG PARR v. JOHNSON & JOHNSON et al                                               11/06/2017
                  3:17-cv-10917-FLW-LHG RIDDEL v. JOHNSON & JOHNSON et al                                             11/06/2017
                  3:17-cv-10877-FLW-LHG ZETTERSTROM v. JOHNSON & JOHNSON et al                                        11/06/2017
                  3:17-cv-10918-FLW-LHG YOST v. JOHNSON & JOHNSON et al                                               11/06/2017
                  3:17-cv-10654-FLW-LHG JACKSON et al v. JOHNSON & JOHNSON et al                                      11/06/2017
                  3:17-cv-10920-FLW-LHG ASTUDILLO et al v. JOHNSON & JOHNSON et al                                    11/06/2017
                  3:17-cv-10878-FLW-LHG FROST v. JOHNSON & JOHNSON et al                                              11/06/2017
                  3:17-cv-10981-FLW-LHG DIAZ REGUS v. JOHNSON & JOHNSON, INC. et al 11/06/2017
                  3:17-cv-10879-FLW-LHG JORDAN v. JOHNSON & JOHNSON et al                                             11/06/2017
                  3:17-cv-10983-FLW-LHG STEWART v. JOHNSON & JOHNSON et al                                            11/06/2017
                  3:17-cv-10922-FLW-LHG GORDON v. JOHNSON & JOHNSON et al                                             11/06/2017
                  3:17-cv-10655-FLW-LHG SHULAR v. JOHNSON & JOHNSON et al                                             11/06/2017
                  3:17-cv-10926-FLW-LHG ZENZEL v. JOHNSON & JOHNSON et al                                             11/06/2017
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                         93/625
5/15/2019                           CM/ECF LIVE - U.S.
                           Case 1:19-cv-01530          District Court2
                                                   Document          for the District
                                                                          Filed       of New Jersey-Query
                                                                                   05/24/19        Page Associated
                                                                                                          96 of 627Cases


                  3:17-cv-10927-FLW-LHG TENNYSON et al v. JOHNSON & JOHNSON et al                                      11/06/2017
                  3:17-cv-10656-FLW-LHG ARCHULETA et al v. JOHNSON & JOHNSON et al                                     11/06/2017
                  3:17-cv-10928-FLW-LHG DUGOSH v. JOHNSON & JOHNSON et al                                              11/06/2017
                  3:17-cv-10941-FLW-LHG ASCHINGER v. JOHNSON & JOHNSON et al                                           11/06/2017
                  3:17-cv-10766-FLW-LHG COREA v. JOHNSON & JOHNSON et al                                               11/06/2017
                  3:17-cv-10943-FLW-LHG VIDOCK v. JOHNSON & JOHNSON et al                                              11/06/2017
                  3:17-cv-10673-FLW-LHG JOHNSON v. JOHNSON & JOHNSON et al                                             11/06/2017
                  3:17-cv-10657-FLW-LHG TROOP v. JOHNSON & JOHNSON et al                                               11/06/2017
                  3:17-cv-10674-FLW-LHG NORENBERG v. JOHNSON & JOHNSON et al                                           11/06/2017
                  3:17-cv-10805-FLW-LHG CLARKE v. JOHNSON & JOHNSON et al                                              11/06/2017
                  3:17-cv-10658-FLW-LHG MOLINA v. JOHNSON & JOHNSON et al                                              11/06/2017
                  3:17-cv-10944-FLW-LHG Arndt v. JOHNSON & JOHNSON et al                                               11/06/2017
                  3:17-cv-10659-FLW-LHG ARMITAGE v. JOHNSON & JOHNSON et al                                            11/06/2017
                  3:17-cv-10660-FLW-LHG LOCKLEAR et al v. JOHNSON & JOHNSON et al                                      11/06/2017
                  3:17-cv-10945-FLW-LHG TAUBIG v. JOHNSON & JOHNSON et al                                              11/06/2017
                  3:17-cv-10661-FLW-LHG BROWNLEE v. JOHNSON & JOHNSON et al                                            11/06/2017
                  3:17-cv-10675-FLW-LHG ANDREWS et al v. JOHNSON & JOHNSON et al                                       11/06/2017
                  3:17-cv-10807-FLW-LHG BERG et al v. JOHNSON & JOHNSON et al                                          11/06/2017
                  3:17-cv-10662-FLW-LHG Cerniglia v. JOHNSON & JOHNSON et al                                           11/06/2017
                  3:17-cv-10663-FLW-LHG MURPHY et al v. JOHNSON & JOHNSON et al                                        11/06/2017
                  3:17-cv-10946-FLW-LHG Battle v. JOHNSON & JOHNSON et al                                              11/06/2017
                  3:17-cv-10676-FLW-LHG DAVID LAYTON v. JOHNSON & JOHNSON et al                                        11/06/2017
                  3:17-cv-10947-FLW-LHG THOMPSON v. JOHNSON & JOHNSON et al                                            11/06/2017
                  3:17-cv-10767-FLW-LHG FANGROW v. JOHNSON & JOHNSON et al                                             11/06/2017
                  3:17-cv-10759-FLW-LHG SMITH v. JOHNSON & JOHNSON et al                                               11/06/2017
                  3:17-cv-10948-FLW-LHG Beck v. JOHNSON & JOHNSON et al                                                11/06/2017
                  3:17-cv-10761-FLW-LHG NELSON v. JOHNSON & JOHNSON et al                                              11/06/2017
                  3:17-cv-10949-FLW-LHG DELANEY v. JOHNSON & JOHNSON et al                                             11/06/2017
                  3:17-cv-10880-FLW-LHG LOFTUS et al v. JOHNSON & JOHNSON et al                                        11/06/2017
                  3:17-cv-10950-FLW-LHG Benoit v. JOHNSON & JOHNSON et al                                              11/06/2017
                  3:17-cv-10952-FLW-LHG BROOKS v. JOHNSON & JOHNSON et al                                              11/06/2017
                  3:17-cv-10955-FLW-LHG DANIELS v. JOHNSON & JOHNSON et al                                             11/06/2017
                  3:17-cv-10956-FLW-LHG BROUGHTON v. JOHNSON & JOHNSON et al                                           11/06/2017
                  3:17-cv-10882-FLW-LHG GOODWIN v. JOHNSON & JOHNSON et al                                             11/06/2017
                  3:17-cv-10984-FLW-LHG ABELSON v. JOHNSON & JOHNSON et al                                             11/06/2017
                  3:17-cv-10884-FLW-LHG CONLON v. JOHNSON & JOHNSON et al                                              11/06/2017
                  3:17-cv-10985-FLW-LHG SHELTON v. JOHNSON & JOHNSON, INC. et al                                       11/06/2017
                  3:17-cv-10887-FLW-LHG RANDALL v. JOHNSON & JOHNSON, INC. et al                                       11/06/2017
                  3:17-cv-10889-FLW-LHG GOMEZ v. JOHNSON & JOHNSON et al                                               11/06/2017
                  3:17-cv-10986-FLW-LHG CORRIGAN v. JOHNSON & JOHNSON et al                                            11/06/2017
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                          94/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2
                                                 Document          for the District
                                                                        Filed       of New Jersey-Query
                                                                                 05/24/19        Page Associated
                                                                                                        97 of 627Cases

                  3:17-cv-10883-FLW-LHG CHASE v. JOHNSON & JOHNSON et al                                              11/06/2017
                  3:17-cv-10987-FLW-LHG BECKLEY v. JOHNSON & JOHNSON et al                                            11/06/2017
                  3:17-cv-10885-FLW-LHG TAYLOR et al v. JOHNSON & JOHNSON et al                                       11/06/2017
                  3:17-cv-10957-FLW-LHG SMALL v. JOHNSON & JOHNSON et al                                              11/06/2017
                  3:17-cv-10958-FLW-LHG DENNING v. JOHNSON & JOHNSON et al                                            11/06/2017
                  3:17-cv-10959-FLW-LHG READ v. JOHNSON & JOHNSON et al                                               11/06/2017
                  3:17-cv-10960-FLW-LHG EATON v. JOHNSON & JOHNSON et al                                              11/06/2017
                  3:17-cv-10962-FLW-LHG HARDISON v. JOHNSON & JOHNSON et al                                           11/06/2017
                  3:17-cv-10886-FLW-LHG MILNER v. JOHNSON & JOHNSON et al                                             11/06/2017
                  3:17-cv-10963-FLW-LHG FLOWE v. JOHNSON & JOHNSON et al                                              11/06/2017
                  3:17-cv-10888-FLW-LHG LANDRY v. JOHNSON & JOHNSON et al                                             11/06/2017
                  3:17-cv-10988-FLW-LHG PERRY v. JOHNSON & JOHNSON, INC. et al                                        11/06/2017
                  3:17-cv-10965-FLW-LHG FURNISH v. JOHNSON & JOHNSON et al                                            11/06/2017
                  3:17-cv-10966-FLW-LHG HARTER v. JOHNSON & JOHNSON et al                                             11/06/2017
                  3:17-cv-10890-FLW-LHG GANTT v. JOHNSON & JOHNSON et al                                              11/06/2017
                  3:17-cv-10989-FLW-LHG HARDIN v. JOHNSON & JOHNSON, INC. et al                                       11/06/2017
                  3:17-cv-10762-FLW-LHG STANLEY v. JOHNSON & JOHNSON et al                                            11/06/2017
                  3:17-cv-10968-FLW-LHG HETHERINGTON v. JOHNSON & JOHNSON et al                                       11/06/2017
                  3:17-cv-10763-FLW-LHG SUSAN NICE v. JOHNSON & JOHNSON et al                                         11/06/2017
                  3:17-cv-10969-FLW-LHG DORSEY v. JOHNSON & JOHNSON                                                   11/06/2017
                  3:17-cv-10990-FLW-LHG BYINGTON v. JOHNSON & JOHNSON et al                                           11/06/2017
                  3:17-cv-10970-FLW-LHG GRANT v. JOHNSON & JOHNSON et al                                              11/06/2017
                  3:17-cv-10764-FLW-LHG GRESKE v. JOHNSON & JOHNSON et al                                             11/06/2017
                  3:17-cv-10971-FLW-LHG DEMELIA v. JOHNSON & JOHNSON, INC. et al                                      11/06/2017
                  3:17-cv-10972-FLW-LHG GRANUM v. JOHNSON & JOHNSON et al                                             11/06/2017
                  3:17-cv-12259-FLW-LHG DANIELS v. JOHNSON & JOHNSON et al                                            12/01/2017
                  3:17-cv-10765-FLW-LHG WOOLIVER v. JOHNSON & JOHNSON et al                                           11/06/2017
                  3:17-cv-10973-FLW-LHG GRAWBADGER v. JOHNSON & JOHNSON et al                                         11/06/2017
                  3:17-cv-10975-FLW-LHG HENDERSON v. JOHNSON & JOHNSON et al                                          11/06/2017
                  3:17-cv-10808-FLW-LHG GARCIA v. JOHNSON & JOHNSON et al                                             11/06/2017
                  3:17-cv-10991-FLW-LHG HAYS v. JOHNSON & JOHNSON et al                                               11/06/2017
                  3:17-cv-10891-FLW-LHG COBBS v. JOHNSON & JOHNSON et al                                              11/06/2017
                  3:17-cv-10976-FLW-LHG CORMIER v. JOHNSON & JOHNSON et al                                            11/06/2017
                  3:17-cv-10992-FLW-LHG DULA v. JOHNSON & JOHNSON et al                                               11/06/2017
                  3:17-cv-10809-FLW-LHG SCULLIN v. JOHNSON & JOHNSON et al                                            11/06/2017
                  3:17-cv-10977-FLW-LHG JANE v. JOHNSON & JOHNSON et al                                               11/06/2017
                  3:17-cv-10993-FLW-LHG FRASCONE v. JOHNSON & JOHNSON et al                                           11/06/2017
                  3:17-cv-10892-FLW-LHG PEARSON v. JOHNSON & JOHNSON et al                                            11/06/2017
                  3:17-cv-11002-FLW-LHG BURNS v. JOHNSON & JOHNSON et al                                              11/06/2017
                  3:17-cv-10893-FLW-LHG EVERLITH, SR v. JOHNSON & JOHNSON et al                                       11/06/2017
                  3:17-cv-11003-FLW-LHG ERICKSON v. JOHNSON & JOHNSON, INC. et al                                     11/06/2017
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                         95/625
5/15/2019                           CM/ECF LIVE - U.S.
                           Case 1:19-cv-01530          District Court2
                                                   Document          for the District
                                                                          Filed       of New Jersey-Query
                                                                                   05/24/19        Page Associated
                                                                                                          98 of 627Cases


                  3:17-cv-10894-FLW-LHG SMITH-MCCLURE v. JOHNSON & JOHNSON et al 11/06/2017
                  3:17-cv-11005-FLW-LHG SOLOMON v. JOHNSON & JOHNSON, INC. et al 11/06/2017
                  3:17-cv-11006-FLW-LHG DISNEY, SR v. JOHNSON & JOHNSON et al    11/06/2017
                  3:17-cv-11007-FLW-LHG HITE v. JOHNSON & JOHNSON, INC. et al                                          11/06/2017
                  3:17-cv-10768-FLW-LHG MANSUN v. JOHNSON & JOHNSON, INC. et al                                        11/06/2017
                  3:17-cv-10994-FLW-LHG CRUCE v. JOHNSON & JOHNSON et al                                               11/06/2017
                  3:17-cv-11008-FLW-LHG BOND v. JOHNSON & JOHNSON et al                                                11/06/2017
                  3:17-cv-10995-FLW-LHG JOHNSON v. JOHNSON & JOHNSON et al                                             11/06/2017
                  3:17-cv-10895-FLW-LHG EDMONDS v. JOHNSON & JOHNSON et al                                             11/06/2017
                  3:17-cv-10996-FLW-LHG ENRIQUEZ v. JOHNSON & JOHNSON, INC. et al                                      11/06/2017
                  3:17-cv-10997-FLW-LHG FARVE v. JOHNSON & JOHNSON et al                                               11/06/2017
                  3:17-cv-10999-FLW-LHG SMITH v. JOHNSON & JOHNSON, INC. et al                                         11/06/2017
                  3:17-cv-11000-FLW-LHG FRIGON v. JOHNSON & JOHNSON et al                                              11/06/2017
                  3:17-cv-11001-FLW-LHG HONOLD v. JOHNSON & JOHNSON et al                                              11/06/2017
                  3:17-cv-11009-FLW-LHG Alrubaiie et al v. JOHNSON & JOHNSON et al                                     11/06/2017
                  3:17-cv-11010-FLW-LHG SNELL v. JOHNSON & JOHNSON et al                                               11/06/2017
                  3:17-cv-10954-FLW-LHG BALL v. JOHNSON & JOHNSON, INC. et al                                          11/06/2017
                  3:17-cv-10964-FLW-LHG BULL v. JOHNSON & JOHNSON, INC. et al                                          11/06/2017
                  3:17-cv-11011-FLW-LHG RALPH v. JOHNSON & JOHNSON et al            11/06/2017
                  3:17-cv-11012-FLW-LHG STOPCYNSKI v. JOHNSON & JOHNSON, INC. et al 11/06/2017
                  3:17-cv-11013-FLW-LHG LARSON v. JOHNSON & JOHNSON, INC. et al     11/07/2017
                  3:17-cv-11015-FLW-LHG BENSON v. JOHNSON & JOHNSON, INC. et al                                        11/07/2017
                  3:17-cv-11016-FLW-LHG MUSE et al v. JOHNSON & JOHNSON et al                                          11/07/2017
                  3:17-cv-11017-FLW-LHG DUNCAN-FORD v. JOHNSON & JOHNSON et al      11/07/2017
                  3:17-cv-11018-FLW-LHG BEAVER v. JOHNSON & JOHNSON et al           11/07/2017
                  3:17-cv-11133-FLW-LHG CORNELIOUS v. JOHNSON & JOHNSON, INC. et al 11/07/2017
                  3:17-cv-11019-FLW-LHG FOCHT v. JOHNSON & JOHNSON, INC. et al                                         11/07/2017
                  3:17-cv-11020-FLW-LHG HILL v. JOHNSON & JOHNSON et al                                                11/07/2017
                  3:17-cv-11021-FLW-LHG EDDY v. JOHNSON & JOHNSON, INC. et al                                          11/07/2017
                  3:17-cv-10897-FLW-LHG TABOAS v. JOHNSON & JOHNSON et al                                              11/07/2017
                  3:17-cv-11134-FLW-LHG HAYNES v. JOHNSON & JOHNSON, INC. et al                                        11/07/2017
                  3:17-cv-11135-FLW-LHG RINGLE v. JOHNSON & JOHNSON, INC. et al                                        11/07/2017
                  3:17-cv-11136-FLW-LHG ROBINSON v. JOHNSON & JOHNSON, INC. et al                                      11/07/2017
                  3:17-cv-10899-FLW-LHG BAILEY v. JOHNSON & JOHNSON et al                                              11/07/2017
                  3:17-cv-11137-FLW-LHG JACOBS v. JOHNSON & JOHNSON et al                                              11/07/2017
                  3:17-cv-10900-FLW-LHG MOORE v. JOHNSON & JOHNSON et al                                               11/07/2017
                  3:17-cv-10903-FLW-LHG Glenn v. JOHNSON & JOHNSON et al                                               11/07/2017
                  3:17-cv-10901-FLW-LHG HUDSON et al v. JOHNSON & JOHNSON et al                                        11/07/2017
                  3:17-cv-11138-FLW-LHG STROM v. JOHNSON & JOHNSON, INC. et al                                         11/07/2017
                  3:17-cv-10908-FLW-LHG VILLA v. JOHNSON & JOHNSON et al                                               11/07/2017
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                          96/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2
                                                 Document          for the District
                                                                        Filed       of New Jersey-Query
                                                                                 05/24/19        Page Associated
                                                                                                        99 of 627Cases

                  3:17-cv-10907-FLW-LHG BARTOSZEK v. JOHNSON & JOHNSON et al                                          11/07/2017
                  3:17-cv-10902-FLW-LHG SCHIFFMAN v. JOHNSON & JOHNSON, INC., et al 11/07/2017
                  3:17-cv-11140-FLW-LHG SULLIVAN v. JOHNSON & JOHNSON et al                                           11/07/2017
                  3:17-cv-10906-FLW-LHG PLAUTZ et al v. JOHNSON & JOHNSON et al                                       11/07/2017
                  3:17-cv-10904-FLW-LHG LORENZ v. JOHNSON & JOHNSON et al                                             11/07/2017
                  3:17-cv-11363-FLW-LHG Glaser et al v. Johnson & Johnson et al                                       11/07/2017
                  3:17-cv-11141-FLW-LHG WOJNAR v. JOHNSON & JOHNSON, INC. et al                                       11/07/2017
                  3:17-cv-10769-FLW-LHG SMITH et al v. JOHNSON & JOHNSON et al                                        11/07/2017
                  3:17-cv-11142-FLW-LHG TRUMAN v. JOHNSON & JOHNSON et al                                             11/07/2017
                  3:17-cv-11154-FLW-LHG SMITH v. JOHNSON & JOHNSON et al                                              11/07/2017
                  3:17-cv-11143-FLW-LHG HELEN BOOS v. JOHNSON & JOHNSON, INC. et al 11/07/2017
                  3:17-cv-11365-FLW-LHG BARTON v. JOHNSON & JOHNSON et al                                             11/07/2017
                  3:17-cv-10909-FLW-LHG VICTORY v. JOHNSON & JOHNSON et al                                            11/07/2017
                  3:17-cv-11366-FLW-LHG BRYANT v. JOHNSON & JOHNSON et al                                             11/07/2017
                  3:17-cv-11155-FLW-LHG MILLS v. JOHNSON & JOHNSON, INC. et al                                        11/07/2017
                  3:17-cv-10770-FLW-LHG MORICETTES v. JOHNSON & JOHNSON et al                                         11/07/2017
                  3:17-cv-11367-FLW-LHG HURLBUT v. JOHNSON & JOHNSON et al                                            11/07/2017
                  3:17-cv-10910-FLW-LHG MANLEY v. JOHNSON & JOHNSON et al                                             11/07/2017
                  3:17-cv-11025-FLW-LHG BENNING v. JOHNSON & JOHNSON et al                                            11/07/2017
                  3:17-cv-11024-FLW-LHG RYAN et al v. JOHNSON & JOHNSON et al                                         11/07/2017
                  3:17-cv-11156-FLW-LHG BENTLEY v. JOHNSON & JOHNSON, INC. et al                                      11/07/2017
                  3:17-cv-10771-FLW-LHG JOYNER v. JOHNSON & JOHNSON et al                                             11/07/2017
                  3:17-cv-11026-FLW-LHG MASSARO v. JOHNSON & JOHNSON et al                                            11/07/2017
                  3:17-cv-11027-FLW-LHG DALLAS v. JOHNSON & JOHNSON et al                                             11/07/2017
                  3:17-cv-11163-FLW-LHG PERRY v. JOHNSON & JOHNSON, INC. et al                                        11/07/2017
                  3:17-cv-11046-FLW-LHG LINCECUM v. JOHNSON & JOHNSON et al                                           11/07/2017
                  3:17-cv-10772-FLW-LHG PACHOV v. JOHNSON & JOHNSON et al                                             11/07/2017
                  3:17-cv-11162-FLW-LHG CRAVEN v. JOHNSON & JOHNSON, INC. et al                                       11/07/2017
                  3:17-cv-11047-FLW-LHG MASON v. JOHNSON & JOHNSON, INC. et al                                        11/07/2017
                  3:17-cv-10773-FLW-LHG TODD v. JOHNSON & JOHNSON et al                                               11/07/2017
                  3:17-cv-10774-FLW-LHG EVANS v. JOHNSON & JOHNSON et al                                              11/07/2017
                  3:17-cv-10775-FLW-LHG SKENANDORE v. JOHNSON & JOHNSON et al                                         11/07/2017
                  3:17-cv-11161-FLW-LHG SWANCUTT v. JOHNSON & JOHNSON, INC. et al 11/07/2017
                  3:17-cv-10776-FLW-LHG TORRES v. JOHNSON & JOHNSON et al                                             11/07/2017
                  3:17-cv-10778-FLW-LHG RONALD REDMOND v. JOHNSON & JOHNSON et
                                                                                                                      11/07/2017
                  al
                  3:17-cv-11048-FLW-LHG BAGGETT, v. JOHNSON & JOHNSON, INC., et al                                    11/07/2017
                  3:17-cv-11059-FLW-LHG Lowder et al v. JOHNSON & JOHNSON et al                                       11/07/2017
                  3:17-cv-10779-FLW-LHG BORGES v. JOHNSON & JOHNSON et al                                             11/07/2017
                  3:17-cv-11160-FLW-LHG EVANS v. JOHNSON & JOHNSON, INC. et al                                        11/07/2017
                  3:17-cv-10780-FLW-LHG SANDLIN v. JOHNSON & JOHNSON et al                                            11/07/2017
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                         97/625
5/15/2019                           CM/ECF LIVE - U.S.
                          Case 1:19-cv-01530           District Court2for Filed
                                                  Document                the District of New Jersey-Query
                                                                                   05/24/19        Page 100Associated Cases
                                                                                                                 of 627

                  3:17-cv-11077-FLW-LHG STEVENS et al v. JOHNSON & JOHNSON et al                                          11/07/2017
                  3:17-cv-11051-FLW-LHG NEUMAYER v. JOHNSON & JOHNSON et al                                               11/07/2017
                  3:17-cv-11164-FLW-LHG GILL v. JOHNSON & JOHNSON, INC. et al                                             11/07/2017
                  3:17-cv-11050-FLW-LHG MAYKOWSKI v. JOHNSON & JOHNSON et al                                              11/07/2017
                  3:17-cv-11079-FLW-LHG DAVIS v. JOHNSON & JOHNSON et al                                                  11/07/2017
                  3:17-cv-11165-FLW-LHG HOOVER et al v. JOHNSON & JOHNSON et al                                           11/07/2017
                  3:17-cv-11052-FLW-LHG SWEET v. JOHNSON & JOHNSON et al                                                  11/07/2017
                  3:17-cv-11080-FLW-LHG ASHLOCK v. JOHNSON & JOHNSON et al                                                11/07/2017
                  3:17-cv-11028-FLW-LHG WHITECOTTON v. JOHNSON & JOHNSON et al                                            11/07/2017
                  3:17-cv-11166-FLW-LHG ALCALA et al v. JOHNSON & JOHNSON et al                                           11/07/2017
                  3:17-cv-11081-FLW-LHG BRADLEY v. JOHNSON & JOHNSON et al                                                11/07/2017
                  3:17-cv-11029-FLW-LHG MORGAN v. JOHNSON & JOHNSON, INC. et al                                           11/07/2017
                  3:17-cv-11082-FLW-LHG BOWLING v. JOHNSON & JOHNSON et al                                                11/07/2017
                  3:17-cv-11167-FLW-LHG PRUIETT et al v. JOHNSON & JOHNSON et al                                          11/07/2017
                  3:17-cv-11083-FLW-LHG ASHFORD v. JOHNSON & JOHNSON et al                                                11/07/2017
                  3:17-cv-11168-FLW-LHG BARBORKA et al v. JOHNSON & JOHNSON et al                                         11/07/2017
                  3:17-cv-11084-FLW-LHG ALLEE v. JOHNSON & JOHNSON et al                                                  11/07/2017
                  3:17-cv-11060-FLW-LHG WINZER v. JOHNSON & JOHNSON et al                                                 11/07/2017
                  3:17-cv-11171-FLW-LHG GONZALES OBO MARYJANE GONZALES v.
                                                                                                                          11/07/2017
                  JOHNSON & JOHNSON et al
                  3:17-cv-11172-FLW-LHG QUIRK v. JOHNSON & JOHNSON et al                                                  11/07/2017
                  3:17-cv-11086-FLW-LHG GILL v. JOHNSON & JOHNSON et al                                                   11/07/2017
                  3:17-cv-11173-FLW-LHG FOSTER v. JOHNSON & JOHNSON et al                                                 11/07/2017
                  3:17-cv-11087-FLW-LHG McCORKLE v. JOHNSON & JOHNSON et al           11/07/2017
                  3:17-cv-11062-FLW-LHG NORMAN et al v. JOHNSON & JOHNSON, INC. et al 11/07/2017
                  3:17-cv-11174-FLW-LHG CRESPO et al v. JOHNSON & JOHNSON et al       11/07/2017
                  3:17-cv-11065-FLW-LHG PERKINS v. JOHNSON & JOHNSON et al                                                11/07/2017
                  3:17-cv-11175-FLW-LHG CAMBRIA v. JOHNSON & JOHNSON et al                                                11/07/2017
                  3:17-cv-11065-FLW-LHG PERKINS v. JOHNSON & JOHNSON et al                                                11/07/2017
                  3:17-cv-11176-FLW-LHG GRACE v. JOHNSON & JOHNSON et al                                                  11/07/2017
                  3:17-cv-11177-FLW-LHG REESE v. JOHNSON & JOHNSON et al                                                  11/07/2017
                  3:17-cv-11178-FLW-LHG WAMSLEY v. JOHNSON & JOHNSON et al                                                11/07/2017
                  3:17-cv-11159-FLW-LHG DRAYTON v. JOHNSON & JOHNSON et al                                                11/07/2017
                  3:17-cv-10288-FLW-LHG ROSALES v. JOHNSON & JOHNSON et al                                                11/07/2017
                  3:17-cv-11158-FLW-LHG HAYNES et al v. JOHNSON & JOHNSON et al                                           11/07/2017
                  3:17-cv-10289-FLW-LHG TAVAKE v. JOHNSON & JOHNSON et al                                                 11/07/2017
                  3:17-cv-11157-FLW-LHG JONES v. JOHNSON & JOHNSON, INC. et al                                            11/07/2017
                  3:17-cv-10292-FLW-LHG SCRUGGS v. JOHNSON & JOHNSON et al                                                11/07/2017
                  3:17-cv-10293-FLW-LHG GENSTER v. JOHNSON & JOHNSON et al                                                11/07/2017
                  3:17-cv-10294-FLW-LHG DOIEL v. JOHNSON & JOHNSON et al                                                  11/07/2017

https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                             98/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2for Filed
                                                Document                the District of New Jersey-Query
                                                                                 05/24/19        Page 101Associated Cases
                                                                                                               of 627
                  3:17-cv-11063-FLW-LHG SANDERS v. JOHNSON & JOHNSON et al                                               11/07/2017
                  3:17-cv-11113-FLW-LHG DIXON v. JOHNSON & JOHNSON et al                                                 11/07/2017
                  3:17-cv-11186-FLW-LHG JOCK v. JOHNSON & JOHNSON, INC. et al                                            11/07/2017
                  3:17-cv-11114-FLW-LHG MARUNA v. JOHNSON & JOHNSON et al                                                11/07/2017
                  3:17-cv-10295-FLW-LHG BUCKLEY v. JOHNSON & JOHNSON et al                                               11/07/2017
                  3:17-cv-11115-FLW-LHG FURBY v. JOHNSON & JOHNSON et al                                                 11/07/2017
                  3:17-cv-11199-FLW-LHG WILLIAMS v. JOHNSON & JOHNSON, INC. et al                                        11/07/2017
                  3:17-cv-11116-FLW-LHG MUNNS v. JOHNSON & JOHNSON, INC. et al                                           11/07/2017
                  3:17-cv-10810-FLW-LHG DYER v. JOHNSON & JOHNSON et al                                                  11/07/2017
                  3:17-cv-11117-FLW-LHG MILLER v. JOHNSON & JOHNSON et al                                                11/07/2017
                  3:17-cv-10298-FLW-LHG DITTRICH v. JOHNSON & JOHNSON, INC. et al                                        11/07/2017
                  3:17-cv-11118-FLW-LHG STEVENS v. JOHNSON & JOHNSON et al                                               11/07/2017
                  3:17-cv-11187-FLW-LHG SCHOCK v. JOHNSON & JOHNSON, INC. et al                                          11/07/2017
                  3:17-cv-11119-FLW-LHG D'ORSI v. JOHNSON & JOHNSON et al                                                11/07/2017
                  3:17-cv-11068-FLW-LHG SHAW et al v. JOHNSON & JOHNSON et al                                            11/07/2017
                  3:17-cv-11030-FLW-LHG BENTON v. JOHNSON & JOHNSON et al                                                11/07/2017
                  3:17-cv-10811-FLW-LHG STROUD et al v. JOHNSON & JOHNSON et al                                          11/07/2017
                  3:17-cv-11198-FLW-LHG JOSEPH v. JOHNSON & JOHNSON, INC. et al                                          11/07/2017
                  3:17-cv-10812-FLW-LHG SULLIVAN v. JOHNSON & JOHNSON et al                                              11/07/2017
                  3:17-cv-11069-FLW-LHG WAUGH v. JOHNSON & JOHNSON, INC. et al                                           11/07/2017
                  3:17-cv-11188-FLW-LHG HENRY v. JOHNSON & JOHNSON, INC. et al                                           11/07/2017
                  3:17-cv-11053-FLW-LHG BRAHM v. JOHNSON & JOHNSON, INC. et al                                           11/07/2017
                  3:17-cv-11064-FLW-LHG MALGERI v. JOHNSON & JOHNSON et al                                               11/07/2017
                  3:17-cv-10813-FLW-LHG CHRISTENSEN v. JOHNSON & JOHNSON et al                                           11/07/2017
                  3:17-cv-11070-FLW-LHG FULLER et al v. JOHNSON & JOHNSON et al                                          11/07/2017
                  3:17-cv-11031-FLW-LHG Nyman v. JOHNSON & JOHNSON et al                                                 11/07/2017
                  3:17-cv-11197-FLW-LHG SMITH v. JOHNSON & JOHNSON, INC. et al                                           11/07/2017
                  3:17-cv-11071-FLW-LHG FOGLE v. JOHNSON & JOHNSON, INC. et al                                           11/07/2017
                  3:17-cv-10814-FLW-LHG GREGORY et al v. JOHNSON & JOHNSON et al                                         11/07/2017
                  3:17-cv-11032-FLW-LHG DOHERTY v. JOHNSON & JOHNSON et al                                               11/07/2017
                  3:17-cv-11179-FLW-LHG WEEDMAN v. JOHNSON & JOHNSON et al                                               11/07/2017
                  3:17-cv-11033-FLW-LHG CORDELL v. JOHNSON & JOHNSON et al                                               11/07/2017
                  3:17-cv-11072-FLW-LHG EGLEN et al v. JOHNSON & JOHNSON et al                                           11/07/2017
                  3:17-cv-11200-FLW-LHG RUIZ v. JOHNSON & JOHNSON et al                                                  11/07/2017
                  3:17-cv-11180-FLW-LHG WHITE v. JOHNSON & JOHNSON et al                                                 11/07/2017
                  3:17-cv-11034-FLW-LHG DANAHEY v. JOHNSON & JOHNSON et al                                               11/07/2017
                  3:17-cv-11201-FLW-LHG WEIRICH v. JOHNSON & JOHNSON et al                                               11/07/2017
                  3:17-cv-11181-FLW-LHG PRYOR v. JOHNSON & JOHNSON et al                                                 11/07/2017
                  3:17-cv-11078-FLW-LHG COOPER et al v. JOHNSON & JOHNSON et al                                          11/07/2017
                  3:17-cv-11039-FLW-LHG Giannini v. Johnson & Johnson et al                                              11/07/2017
                  3:17-cv-11202-FLW-LHG SHARKEY v. JOHNSON & JOHNSON et al                                               11/07/2017
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                            99/625
5/15/2019                           CM/ECF LIVE - U.S.
                          Case 1:19-cv-01530           District Court2for Filed
                                                  Document                the District of New Jersey-Query
                                                                                   05/24/19        Page 102Associated Cases
                                                                                                                 of 627

                  3:17-cv-11182-FLW-LHG BURKAHRT v. JOHNSON & JOHNSON et al                                               11/07/2017
                  3:17-cv-11203-FLW-LHG MOORE v. JOHNSON & JOHNSON et al                                                  11/07/2017
                  3:17-cv-11035-FLW-LHG NIBA v. JOHNSON & JOHNSON, INC. et al                                             11/07/2017
                  3:17-cv-11036-FLW-LHG DUGAN v. JOHNSON & JOHNSON et al                                                  11/07/2017
                  3:17-cv-10815-FLW-LHG MAXWELL v. JOHNSON & JOHNSON et al                                                11/07/2017
                  3:17-cv-11037-FLW-LHG DOWLER v. JOHNSON & JOHNSON et al                                                 11/07/2017
                  3:17-cv-10299-FLW-LHG PARK et al v. JOHNSON & JOHNSON et al                                             11/07/2017
                  3:17-cv-11040-FLW-LHG GLAZIER v. JOHNSON & JOHNSON et al                                                11/07/2017
                  3:17-cv-11183-FLW-LHG HARDIN v. JOHNSON & JOHNSON et al                                                 11/07/2017
                  3:17-cv-10816-FLW-LHG HINDS v. JOHNSON & JOHNSON et al                                                  11/07/2017
                  3:17-cv-11204-FLW-LHG HOGUE v. JOHNSON & JOHNSON et al                                                  11/07/2017
                  3:17-cv-11038-FLW-LHG ELLIOTT et al v. JOHNSON & JOHNSON et al                                          11/07/2017
                  3:17-cv-11184-FLW-LHG WEST v. JOHNSON & JOHNSON et al                                                   11/07/2017
                  3:17-cv-11205-FLW-LHG HARRIS v. JOHNSON & JOHNSON et al                                                 11/07/2017
                  3:17-cv-11073-FLW-LHG ELLISON v. JOHNSON & JOHNSON et al                                                11/07/2017
                  3:17-cv-10817-FLW-LHG SUMMERS v. JOHNSON & JOHNSON et al                                                11/07/2017
                  3:17-cv-10373-FLW-LHG LAMPLEY v. JOHNSON & JOHNSON et al                                                11/07/2017
                  3:17-cv-11185-FLW-LHG PAOLILLO v. JOHNSON & JOHNSON et al                                               11/07/2017
                  3:17-cv-11211-FLW-LHG PEOPLES v. JOHNSON & JOHNSON, INC. et al                                          11/07/2017
                  3:17-cv-11212-FLW-LHG SMITH v. JOHNSON & JOHNSON, INC. et al                                            11/07/2017
                  3:17-cv-11074-FLW-LHG FRYE et al v. JOHNSON & JOHNSON et al                                             11/07/2017
                  3:17-cv-10374-FLW-LHG SHIPLEY v. JOHNSON & JOHNSON et al                                                11/07/2017
                  3:17-cv-11214-FLW-LHG PYRAM v. JOHNSON & JOHNSON et al                                                  11/07/2017
                  3:17-cv-10818-FLW-LHG CHAREST et al v. JOHNSON & JOHNSON et al                                          11/07/2017
                  3:17-cv-11041-FLW-LHG ROGERS v. JOHNSON & JOHNSON, INC. et al                                           11/07/2017
                  3:17-cv-11189-FLW-LHG MARLOW v. JOHNSON & JOHNSON, INC. et al                                           11/07/2017
                  3:17-cv-10819-FLW-LHG MIZAK v. JOHNSON & JOHNSON et al                                                  11/07/2017
                  3:17-cv-11215-FLW-LHG BRAZZLE v. JOHNSON & JOHNSON et al                                                11/07/2017
                  3:17-cv-11196-FLW-LHG GORDON v. JOHNSON & JOHNSON, INC. et al                                           11/07/2017
                  3:17-cv-11075-FLW-LHG LANCASTER et al v. JOHNSON & JOHNSON et al                                        11/07/2017
                  3:17-cv-11042-FLW-LHG HARMER v. JOHNSON & JOHNSON et al                                                 11/07/2017
                  3:17-cv-10820-FLW-LHG NICOLAN v. JOHNSON & JOHNSON et al                                                11/07/2017
                  3:17-cv-11195-FLW-LHG COURTNEY v. JOHNSON & JOHNSON, INC. et al                                         11/07/2017
                  3:17-cv-11194-FLW-LHG COMBS v. JOHNSON & JOHNSON, INC. et al                                            11/07/2017
                  3:17-cv-10821-FLW-LHG GRIMLEY v. JOHNSON & JOHNSON et al                                                11/07/2017
                  3:17-cv-11193-FLW-LHG PRICE v. JOHNSON & JOHNSON, INC. et al                                            11/07/2017
                  3:17-cv-10822-FLW-LHG ROSSER v. JOHNSON & JOHNSON et al             11/07/2017
                  3:17-cv-11235-FLW-LHG RHOADS et al v. JOHNSON & JOHNSON, INC. et al 11/07/2017
                  3:17-cv-10823-FLW-LHG SUMMERS-WEST v. JOHNSON & JOHNSON et al 11/07/2017
                  3:17-cv-11076-FLW-LHG BOLTON et al v. JOHNSON & JOHNSON TALCUM 11/07/2017
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                             100/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2for Filed
                                                Document                the District of New Jersey-Query
                                                                                 05/24/19        Page 103Associated Cases
                                                                                                               of 627
                  POWDER PRODUCTS MARKETING, SALES PRACTICES AND PRODUCTS
                  LIABILITY LITIGATION
                  3:17-cv-10824-FLW-LHG PATTERSON v. JOHNSON & JOHNSON et al                                             11/07/2017
                  3:17-cv-10825-FLW-LHG TATE v. JOHNSON & JOHNSON et al                                                  11/07/2017
                  3:17-cv-10826-FLW-LHG PORTER v. JOHNSON & JOHNSON et al                                                11/07/2017
                  3:17-cv-11192-FLW-LHG MCCARTER v. JOHNSON & JOHNSON, INC. et al 11/08/2017
                  3:17-cv-11191-FLW-LHG MARTIN v. JOHNSON & JOHNSON, INC. et al                                          11/08/2017
                  3:17-cv-11190-FLW-LHG BERST v. JOHNSON & JOHNSON, INC. et al                                           11/08/2017
                  3:17-cv-11245-FLW-LHG MARTEN v. JOHNSON & JOHNSON et al                                                11/08/2017
                  3:17-cv-11246-FLW-LHG GILMORE v. JOHNSON & JOHNSON, INC. et al                                         11/08/2017
                  3:17-cv-11248-FLW-LHG HAMM v. JOHNSON & JOHNSON et al                                                  11/08/2017
                  3:17-cv-11285-FLW-LHG THOMPSON v. JOHNSON & JOHNSON et al                                              11/08/2017
                  3:17-cv-11249-FLW-LHG HERMILLER v. JOHNSON & JOHNSON et al                                             11/08/2017
                  3:17-cv-11286-FLW-LHG TEAGUE v. JOHNSON & JOHNSON et al                                                11/08/2017
                  3:17-cv-11251-FLW-LHG WIENER v. JOHNSON & JOHNSON et al                                                11/08/2017
                  3:17-cv-11287-FLW-LHG WITCHER et al v. JOHNSON & JOHNSON et al                                         11/08/2017
                  3:17-cv-11236-FLW-LHG COURSE-CISLO v. JOHNSON & JOHNSON et al                                          11/08/2017
                  3:17-cv-11216-FLW-LHG ARCIUOLO v. JOHNSON & JOHNSON et al                                              11/08/2017
                  3:17-cv-11272-FLW-LHG DINKINS v. JOHNSON & JOHNSON et al                                               11/08/2017
                  3:17-cv-11237-FLW-LHG DAVIS v. JOHNSON & JOHNSON et al                                                 11/08/2017
                  3:17-cv-11252-FLW-LHG KOYM v. JOHNSON & JOHNSON et al                                                  11/08/2017
                  3:17-cv-11221-FLW-LHG BIELBY v. JOHNSON & JOHNSON et al                                                11/08/2017
                  3:17-cv-11255-FLW-LHG WRIGHT v. JOHNSON & JOHNSON et al                                                11/08/2017
                  3:17-cv-11112-FLW-LHG MCGOUN v. JOHNSON & JOHNSON et al                                                11/08/2017
                  3:17-cv-11273-FLW-LHG PEARSON v. JOHNSON & JOHNSON et al                                               11/08/2017
                  3:17-cv-11238-FLW-LHG HAX v. JOHNSON & JOHNSON et al                                                   11/08/2017
                  3:17-cv-11224-FLW-LHG DESORCY v. JOHNSON & JOHNSON, INC. et al                                         11/08/2017
                  3:17-cv-11256-FLW-LHG LYNCH v. JOHNSON & JOHNSON et al                                                 11/08/2017
                  3:17-cv-11227-FLW-LHG BRACKINRIDGE v. JOHNSON & JOHNSON et al                                          11/08/2017
                  3:17-cv-11257-FLW-LHG BROWN v. JOHNSON & JOHNSON et al                                                 11/08/2017
                  3:17-cv-11043-FLW-LHG Martin et al v. JOHNSON & JOHNSON et al                                          11/08/2017
                  3:17-cv-11284-FLW-LHG LISNICH v. JOHNSON & JOHNSON et al                                               11/08/2017
                  3:17-cv-11239-FLW-LHG FENNIGKOH v. JOHNSON & JOHNSON et al                                             11/08/2017
                  3:17-cv-11258-FLW-LHG SHILLEH v. JOHNSON & JOHNSON et al                                               11/08/2017
                  3:17-cv-11090-FLW-LHG MILLS v. JOHNSON & JOHNSON et al                                                 11/08/2017
                  3:17-cv-11259-FLW-LHG BURNS v. JOHNSON & JOHNSON et al                                                 11/08/2017
                  3:17-cv-11289-FLW-LHG JANN v. JOHNSON & JOHNSON et al                                                  11/08/2017
                  3:17-cv-11283-FLW-LHG SCOTT v. JOHNSON & JOHNSON et al                                                 11/08/2017
                  3:17-cv-11120-FLW-LHG EMERY v. JOHNSON & JOHNSON, INC. et al                                           11/08/2017
                  3:17-cv-11274-FLW-LHG GASPARD v. JOHNSON & JOHNSON et al                                               11/08/2017
                  3:17-cv-11121-FLW-LHG GRANT v. JOHNSON & JOHNSON et al                                                 11/08/2017
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                            101/625
5/15/2019                           CM/ECF LIVE - U.S.
                          Case 1:19-cv-01530           District Court2for Filed
                                                  Document                the District of New Jersey-Query
                                                                                   05/24/19        Page 104Associated Cases
                                                                                                                 of 627

                  3:17-cv-11091-FLW-LHG KITHCART v. JOHNSON & JOHNSON et al                                               11/08/2017
                  3:17-cv-11122-FLW-LHG SMITH v. JOHNSON & JOHNSON, INC. et al                                            11/08/2017
                  3:17-cv-11282-FLW-LHG GASS v. JOHNSON & JOHNSON et al                                                   11/08/2017
                  3:17-cv-11123-FLW-LHG RITTENHOUSE v. JOHNSON & JOHNSON et al                                            11/08/2017
                  3:17-cv-11290-FLW-LHG WELLS v. JOHNSON & JOHNSON et al                                                  11/08/2017
                  3:17-cv-11124-FLW-LHG THOMAS v. JOHNSON & JOHNSON, INC. et al                                           11/08/2017
                  3:17-cv-11291-FLW-LHG REA v. JOHNSON & JOHNSON et al                                                    11/08/2017
                  3:17-cv-11093-FLW-LHG ROBERTS v. JOHNSON & JOHNSON et al                                                11/08/2017
                  3:17-cv-11094-FLW-LHG LUCE v. JOHNSON & JOHNSON et al                                                   11/08/2017
                  3:17-cv-11095-FLW-LHG LEWIS v. JOHNSON & JOHNSON et al                                                  11/08/2017
                  3:17-cv-11096-FLW-LHG TAHIR v. JOHNSON & JOHNSON et al                                                  11/08/2017
                  3:17-cv-11097-FLW-LHG KOCHE v. JOHNSON & JOHNSON et al                                                  11/08/2017
                  3:17-cv-11100-FLW-LHG BUTLER v. JOHNSON & JOHNSON et al                                                 11/08/2017
                  3:17-cv-11098-FLW-LHG BOXER v. JOHNSON & JOHNSON et al                                                  11/08/2017
                  3:17-cv-11101-FLW-LHG CONTE v. JOHNSON & JOHNSON et al                                                  11/08/2017
                  3:17-cv-11102-FLW-LHG JOYCE v. JOHNSON & JOHNSON et al                                                  11/08/2017
                  3:17-cv-11099-FLW-LHG GEISER v. JOHNSON & JOHNSON et al                                                 11/08/2017
                  3:17-cv-11103-FLW-LHG HEALY v. JOHNSON & JOHNSON et al                                                  11/08/2017
                  3:17-cv-11104-FLW-LHG DULL v. JOHNSON & JOHNSON et al                                                   11/08/2017
                  3:17-cv-11092-FLW-LHG LOWMAN v. JOHNSON & JOHNSON et al                                                 11/08/2017
                  3:17-cv-11105-FLW-LHG BASSAK, JR v. JOHNSON & JOHNSON et al                                             11/08/2017
                  3:17-cv-11106-FLW-LHG GREGORY v. JOHNSON & JOHNSON et al                                                11/08/2017
                  3:17-cv-11110-FLW-LHG SANCHEZ v. JOHNSON & JOHNSON et al                                                11/08/2017
                  3:17-cv-11107-FLW-LHG WOLF v. JOHNSON & JOHNSON et al                                                   11/08/2017
                  3:17-cv-11108-FLW-LHG ROSELL v. JOHNSON & JOHNSON et al                                                 11/08/2017
                  3:17-cv-11109-FLW-LHG ALLEN et al v. JOHNSON & JOHNSON et al                                            11/08/2017
                  3:17-cv-11278-FLW-LHG GRIFFIN v. JOHNSON & JOHNSON et al                                                11/08/2017
                  3:17-cv-11281-FLW-LHG ALLEN v. JOHNSON & JOHNSON et al                                                  11/08/2017
                  3:17-cv-11125-FLW-LHG COVINGTON v. JOHNSON & JOHNSON et al                                              11/08/2017
                  3:17-cv-11126-FLW-LHG HAMPTON GUZIK v. JOHNSON & JOHNSON et al                                          11/08/2017
                  3:17-cv-11044-FLW-LHG HARRIS v. JOHNSON & JOHNSON et al                                                 11/08/2017
                  3:17-cv-11127-FLW-LHG RILEY v. JOHNSON & JOHNSON et al                                                  11/08/2017
                  3:17-cv-11128-FLW-LHG RUE v. JOHNSON & JOHNSON, INC. et al                                              11/08/2017
                  3:17-cv-11129-FLW-LHG WRIGHT v. JOHNSON & JOHNSON, INC. et al                                           11/08/2017
                  3:17-cv-11279-FLW-LHG SAWYER v. JOHNSON & JOHNSON et al                                                 11/08/2017
                  3:17-cv-11130-FLW-LHG TERNER v. JOHNSON & JOHNSON et al                                                 11/08/2017
                  3:17-cv-11131-FLW-LHG CRILEY v. JOHNSON & JOHNSON et al                                                 11/08/2017
                  3:17-cv-11132-FLW-LHG COMPSTON v. JOHNSON & JOHNSON, INC. et al                                         11/08/2017
                  3:17-cv-11292-FLW-LHG SPANGLER v. JOHNSON & JOHNSON et al                                               11/08/2017
                  3:17-cv-11293-FLW-LHG GALLEY v. JOHNSON & JOHNSON et al                                                 11/08/2017
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                             102/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2for Filed
                                                Document                the District of New Jersey-Query
                                                                                 05/24/19        Page 105Associated Cases
                                                                                                               of 627
                  3:17-cv-11280-FLW-LHG KIRKSEY v. JOHNSON & JOHNSON et al                                               11/08/2017
                  3:17-cv-11045-FLW-LHG KENNEDY v. JOHNSON & JOHNSON et al                                               11/08/2017
                  3:17-cv-11294-FLW-LHG HACKETT v. JOHNSON & JOHNSON et al                                               11/08/2017
                  3:17-cv-11295-FLW-LHG MAHARRY v. JOHNSON & JOHNSON et al                                               11/08/2017
                  3:17-cv-10912-FLW-LHG MAXWELL v. JOHNSON & JOHNSON INC. et al                                          11/08/2017
                  3:17-cv-10911-FLW-LHG SHEARER, et al v. JOHNSON & JOHNSON et al                                        11/08/2017
                  3:17-cv-11054-FLW-LHG BAUM et al v. JOHNSON & JOHNSON et al                                            11/08/2017
                  3:17-cv-11296-FLW-LHG LEE v. JOHNSON & JOHNSON et al                                                   11/08/2017
                  3:17-cv-11260-FLW-LHG DIAZ v. JOHNSON & JOHNSON et al                                                  11/08/2017
                  3:17-cv-11228-FLW-LHG BRIGMAN v. JOHNSON & JOHNSON et al                                               11/08/2017
                  3:17-cv-11297-FLW-LHG SHORTT v. JOHNSON & JOHNSON et al                                                11/08/2017
                  3:17-cv-11229-FLW-LHG SEVERANCE v. JOHNSON & JOHNSON, INC. et al 11/08/2017
                  3:17-cv-11298-FLW-LHG GOMBETTA v. JOHNSON & JOHNSON et al                                              11/08/2017
                  3:17-cv-11231-FLW-LHG BROWN v. JOHNSON & JOHNSON et al                                                 11/08/2017
                  3:17-cv-11232-FLW-LHG HARRIS v. JOHNSON & JOHNSON et al                                                11/08/2017
                  3:17-cv-11234-FLW-LHG BUBOLTZ v. JOHNSON & JOHNSON et al                                               11/08/2017
                  3:17-cv-10913-FLW-LHG YOUNG, III v. JOHNSON & JOHNSON et al                                            11/08/2017
                  3:17-cv-11262-FLW-LHG MORRIS v. JOHNSON & JOHNSON et al                                                11/08/2017
                  3:17-cv-11055-FLW-LHG STROM v. JOHNSON & JOHNSON, INC. et al                                           11/08/2017
                  3:17-cv-11263-FLW-LHG FULLER v. JOHNSON & JOHNSON et al                                                11/08/2017
                  3:17-cv-11266-FLW-LHG PRESLEY v. JOHNSON & JOHNSON et al                                               11/08/2017
                  3:17-cv-11057-FLW-LHG GARRISON v. JOHNSON & JOHNSON et al                                              11/08/2017
                  3:17-cv-11022-FLW-LHG WALLICK v. JOHNSON & JOHNSON, INC. et al                                         11/08/2017
                  3:17-cv-11309-FLW-LHG SINKOVEC v. JOHNSON & JOHNSON et al                                              11/08/2017
                  3:17-cv-11023-FLW-LHG NOVAK v. JOHNSON & JOHNSON et al                                                 11/08/2017
                  3:17-cv-11299-FLW-LHG PLOTNER v. JOHNSON & JOHNSON, INC. et al                                         11/08/2017
                  3:17-cv-11300-FLW-LHG CUPINA v. JOHNSON & JOHNSON, INC. et al                                          11/08/2017
                  3:17-cv-11268-FLW-LHG FUOSS v. JOHNSON & JOHNSON et al                                                 11/08/2017
                  3:17-cv-11269-FLW-LHG EUGENE CAFARO, AS ADMINISTRATOR OF THE
                  ESTATE OF LORETTA CAFARO, DECEASED v. JOHNSON & JOHNSON et 11/08/2017
                  al
                  3:17-cv-11270-FLW-LHG CROOKS v. JOHNSON & JOHNSON et al                                                11/08/2017
                  3:17-cv-11271-FLW-LHG LEWIS v. JOHNSON & JOHNSON et al                                                 11/08/2017
                  3:17-cv-11332-FLW-LHG FAGUNDO et al v. JOHNSON & JOHNSON et al                                         11/08/2017
                  3:17-cv-11333-FLW-LHG HOLLIFIELD v. JOHNSON & JOHNSON INC. et al 11/08/2017
                  3:17-cv-11334-FLW-LHG CAMPBELL v. JOHNSON & JOHNSON et al                                              11/08/2017
                  3:17-cv-11335-FLW-LHG KIELSTRA v. JOHNSON & JOHNSON INC. et al                                         11/08/2017
                  3:17-cv-11336-FLW-LHG DOSTER et al v. JOHNSON & JOHNSON et al                                          11/08/2017
                  3:17-cv-11302-FLW-LHG AHMED v. JOHNSON & JOHNSON et al                                                 11/09/2017
                  3:17-cv-11303-FLW-LHG WHITE v. JOHNSON & JOHNSON et al                                                 11/09/2017
                  3:17-cv-11306-FLW-LHG MCKEE v. JOHNSON & JOHNSON et al                                                 11/09/2017

https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                            103/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2for Filed
                                                Document                the District of New Jersey-Query
                                                                                 05/24/19        Page 106Associated Cases
                                                                                                               of 627
                  3:17-cv-11308-FLW-LHG WILBORN v. JOHNSON & JOHNSON et al                                               11/09/2017
                  3:17-cv-11310-FLW-LHG WYROSDICK v. JOHNSON & JOHNSON et al                                             11/09/2017
                  3:17-cv-11311-FLW-LHG BURTON v. JOHNSON & JOHNSON et al                                                11/09/2017
                  3:17-cv-11423-FLW-LHG WHITE et al v. Johnson & Johnson et al                                           11/09/2017
                  3:17-cv-11430-FLW-LHG WHITAKER v. JOHNSON & JOHNSON et al                                              11/09/2017
                  3:17-cv-11431-FLW-LHG SMITH et al v. JOHNSON & JOHNSON et al                                           11/09/2017
                  3:17-cv-11465-FLW-LHG DAVIS v. JOHNSON & JOHNSON et al                                                 11/09/2017
                  3:17-cv-11433-FLW-LHG ELAURIA, JR. v. JOHNSON & JOHNSON et al                                          11/09/2017
                  3:17-cv-11436-FLW-LHG KELLY v. JOHNSON & JOHNSON et al                                                 11/09/2017
                  3:17-cv-11438-FLW-LHG HOLMAN et al v. JOHNSON & JOHNSON et al                                          11/09/2017
                  3:17-cv-11441-FLW-LHG ALSOP v. JOHNSON & JOHNSON et al                                                 11/09/2017
                  3:17-cv-11312-FLW-LHG ELLISON v. JOHNSON & JOHNSON et al                                               11/09/2017
                  3:17-cv-11442-FLW-LHG WHITFIELD et al v. JOHNSON & JOHNSON et al                                       11/09/2017
                  3:17-cv-11443-FLW-LHG HEYING v. JOHNSON & JOHNSON, INC. et al                                          11/09/2017
                  3:17-cv-11444-FLW-LHG GOMEZ v. JOHNSON & JOHNSON et al                                                 11/09/2017
                  3:17-cv-11445-FLW-LHG RIVAS v. JOHNSON & JOHNSON et al                                                 11/09/2017
                  3:17-cv-11331-FLW-LHG SAYEGH v. JOHNSON & JOHNSON INC. et al                                           11/09/2017
                  3:17-cv-11449-FLW-LHG JOHNSON v. JOHNSON & JOHNSON, INC. et al                                         11/09/2017
                  3:17-cv-11454-FLW-LHG WILLIAMS v. JOHNSON & JOHNSON et al                                              11/09/2017
                  3:17-cv-11330-FLW-LHG LETOURNEAUT v. JOHNSON & JOHNSON INC. et
                                                                                                                         11/09/2017
                  al
                  3:17-cv-11455-FLW-LHG ADAMS et al v. Johnson & Johnson et al                                           11/09/2017
                  3:17-cv-11329-FLW-LHG SEYMOUR v. JOHNSON & JOHNSON INC. et al                                          11/09/2017
                  3:17-cv-11456-FLW-LHG LANDES v. JOHNSON & JOHNSON et al                                                11/09/2017
                  3:17-cv-11457-FLW-LHG LAPERE et al v. JOHNSON & JOHNSON et al                                          11/09/2017
                  3:17-cv-11328-FLW-LHG SIMS v. JOHNSON & JOHNSON, INC. et al                                            11/09/2017
                  3:17-cv-11458-FLW-LHG GOODE et al v. JOHNSON & JOHNSON et al                                           11/09/2017
                  3:17-cv-11459-FLW-LHG ZOELLER et al v. JOHNSON & JOHNSON et al                                         11/09/2017
                  3:17-cv-11327-FLW-LHG MITCHELL et al v. JOHNSON & JOHNSON et al                                        11/09/2017
                  3:17-cv-11326-FLW-LHG SIZEMORE v. JOHNSON & JOHNSON INC. et al                                         11/09/2017
                  3:17-cv-11325-FLW-LHG MINIX v. JOHNSON & JOHNSON et al                                                 11/09/2017
                  3:17-cv-11324-FLW-LHG STOROZYSZYN v. JOHNSON & JOHNSON INC. et
                                                                                                                         11/09/2017
                  al
                  3:17-cv-11323-FLW-LHG CHILDRESS et al v. JOHNSON & JOHNSON et al                                       11/09/2017
                  3:17-cv-11337-FLW-LHG CULLEY v. JOHNSON & JOHNSON INC. et al                                           11/09/2017
                  3:17-cv-11467-FLW-LHG LAUVAS et al v. JOHNSON & JOHNSON et al                                          11/09/2017
                  3:17-cv-11338-FLW-LHG FEHER et al v. JOHNSON & JOHNSON et al                                           11/09/2017
                  3:17-cv-11469-FLW-LHG DENNIS FOERSTER, son of Carol Foerster, deceased
                                                                                                                         11/09/2017
                  v. JOHNSON & JOHNSON et al
                  3:17-cv-11240-FLW-LHG LIGGETT et al v. JOHNSON & JOHNSON et al                                         11/09/2017
                  3:17-cv-11339-FLW-LHG BENFORD v. JOHNSON & JOHNSON INC. et al                                          11/09/2017

https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                            104/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2for Filed
                                                Document                the District of New Jersey-Query
                                                                                 05/24/19        Page 107Associated Cases
                                                                                                               of 627
                  3:17-cv-11340-FLW-LHG PETTI v. JOHNSON & JOHNSON et al                                                 11/09/2017
                  3:17-cv-11241-FLW-LHG MASSENGILL v. JOHNSON & JOHNSON, INC. et al 11/09/2017
                  3:17-cv-11341-FLW-LHG NASATSKY v. JOHNSON & JOHNSON et al                                              11/09/2017
                  3:17-cv-11342-FLW-LHG RICO et al v. JOHNSON & JOHNSON et al                                            11/09/2017
                  3:17-cv-11343-FLW-LHG SALISBURY v. JOHNSON & JOHNSON et al                                             11/09/2017
                  3:17-cv-11242-FLW-LHG HERNANDEZ v. JOHNSON & JOHNSON et al                                             11/09/2017
                  3:17-cv-11470-FLW-LHG TABITHA KEMP, daughter of Sandra Kemp, deceased
                                                                                                                         11/09/2017
                  v. JOHNSON & JOHNSON et al
                  3:17-cv-11344-FLW-LHG TABOR v. JOHNSON & JOHNSON INC. et al                                            11/09/2017
                  3:17-cv-11472-FLW-LHG LEMIRE v. JOHNSON & JOHNSON et al                                                11/09/2017
                  3:17-cv-11345-FLW-LHG HUDGINS v. JOHNSON & JOHNSON et al                                               11/09/2017
                  3:17-cv-11346-FLW-LHG BAFALON v. JOHNSON & JOHNSON et al                                               11/09/2017
                  3:17-cv-11347-FLW-LHG MERCER v. JOHNSON & JOHNSON et al                                                11/09/2017
                  3:17-cv-11243-FLW-LHG GINN v. JOHNSON & JOHNSON et al                                                  11/09/2017
                  3:17-cv-11348-FLW-LHG LANEAR v. JOHNSON & JOHNSON et al                                                11/09/2017
                  3:17-cv-11350-FLW-LHG RAKOZY v. JOHNSON & JOHNSON et al                                                11/09/2017
                  3:17-cv-11244-FLW-LHG GREMILLION v. JOHNSON & JOHNSON et al                                            11/09/2017
                  3:17-cv-11351-FLW-LHG Arden v. JOHNSON & JOHNSON et al                                                 11/09/2017
                  3:17-cv-08931-FLW-LHG BINGHAM v. JOHNSON & JOHNSON INC. et al                                          11/09/2017
                  3:17-cv-11322-FLW-LHG WHITE v. JOHNSON & JOHNSON INC. et al                                            11/09/2017
                  3:17-cv-11320-FLW-LHG CLARK v. JOHNSON & JOHNSON et al                                                 11/09/2017
                  3:17-cv-11319-FLW-LHG LENGELE v. JOHNSON & JOHNSON INC. et al                                          11/09/2017
                  3:17-cv-11318-FLW-LHG TOURO v. JOHNSON & JOHNSON et al                                                 11/09/2017
                  3:17-cv-11352-FLW-LHG CASERTA et al v. JOHNSON & JOHNSON et al                                         11/09/2017
                  3:17-cv-11354-FLW-LHG RIZZO et al v. JOHNSON & JOHNSON et al                                           11/09/2017
                  3:17-cv-11316-FLW-LHG SEMAN v. JOHNSON & JOHNSON et al                                                 11/09/2017
                  3:17-cv-11355-FLW-LHG DUPART v. JOHNSON & JOHNSON et al                                                11/09/2017
                  3:17-cv-11356-FLW-LHG VINSON et al v. JOHNSON & JOHNSON et al                                          11/09/2017
                  3:17-cv-11315-FLW-LHG JONES-RICHARDS et al v. JOHNSON & JOHNSON,
                                                                                                                         11/09/2017
                  INC. et al
                  3:17-cv-11359-FLW-LHG KIRKENDALL v. JOHNSON & JOHNSON et al                                            11/09/2017
                  3:17-cv-11361-FLW-LHG STRONG v. JOHNSON AND JOHNSON et al                                              11/09/2017
                  3:17-cv-11314-FLW-LHG JOHNSON v. JOHNSON & JOHNSON et al                                               11/09/2017
                  3:17-cv-11313-FLW-LHG ADCOCK v. JOHNSON & JOHNSON, INC. et al                                          11/09/2017
                  3:17-cv-11362-FLW-LHG FAIR v. JOHNSON AND JOHNSON et al                                                11/09/2017
                  3:17-cv-11368-FLW-LHG RICHARDSON et al v. JOHNSON & JOHNSON et al 11/09/2017
                  3:17-cv-10929-FLW-LHG EDWARDS v. JOHNSON & JOHNSON et al                                               11/09/2017
                  3:17-cv-11369-FLW-LHG COURT v. JOHNSON & JOHNSON et al                                                 11/09/2017
                  3:17-cv-11370-FLW-LHG SPENCER et al v. JOHNSON & JOHNSON et al                                         11/09/2017
                  3:17-cv-11372-FLW-LHG O'NAN v. JOHNSON & JOHNSON et al                                                 11/09/2017
                  3:17-cv-11374-FLW-LHG CRANE v. JOHNSON & JOHNSON et al                                                 11/09/2017

https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                            105/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2for Filed
                                                Document                the District of New Jersey-Query
                                                                                 05/24/19        Page 108Associated Cases
                                                                                                               of 627
                  3:17-cv-10931-FLW-LHG FOLEY v. JOHNSON & JOHNSON et al                                                 11/09/2017
                  3:17-cv-11375-FLW-LHG DIETTERICH v. JOHNSON & JOHNSON et al                                            11/09/2017
                  3:17-cv-11380-FLW-LHG SLEETER v. JOHNSON & JOHNSON et al                                               11/09/2017
                  3:17-cv-11384-FLW-LHG FALLS v. JOHNSON & JOHNSON et al                                                 11/09/2017
                  3:17-cv-11386-FLW-LHG EDWARDS v. JOHNSON & JOHNSON et al                                               11/09/2017
                  3:17-cv-11388-FLW-LHG CASTRO v. JOHNSON & JOHNSON et al                                                11/09/2017
                  3:17-cv-11389-FLW-LHG DAFOE v. JOHNSON & JOHNSON et al                                                 11/09/2017
                  3:17-cv-10930-FLW-LHG YOUNG v. JOHNSON & JOHNSON et al                                                 11/09/2017
                  3:17-cv-11390-FLW-LHG TURNQUIST et al v. JOHNSON & JOHNSON et al                                       11/09/2017
                  3:17-cv-11391-FLW-LHG TOMS v. JOHNSON & JOHNSON et al                                                  11/09/2017
                  3:17-cv-11392-FLW-LHG BARBEE-COUGLER v. JOHNSON & JOHNSON et
                                                                                                                         11/09/2017
                  al
                  3:17-cv-11393-FLW-LHG PADILLA et al v. JOHNSON & JOHNSON et al                                         11/09/2017
                  3:17-cv-11394-FLW-LHG STANLEY et al v. JOHNSON & JOHNSON et al                                         11/09/2017
                  3:17-cv-11395-FLW-LHG BILYEU v. JOHNSON & JOHNSON et al                                                11/09/2017
                  3:17-cv-11398-FLW-LHG BAINES v. JOHNSON & JOHNSON et al                                                11/09/2017
                  3:17-cv-11404-FLW-LHG DAVIDSON v. JOHNSON & JOHNSON et al                                              11/13/2017
                  3:17-cv-11405-FLW-LHG JENKS et al v. JOHNSON & JOHNSON et al                                           11/13/2017
                  3:17-cv-11406-FLW-LHG ALVY v. JOHNSON & JOHNSON et al                                                  11/13/2017
                  3:17-cv-11408-FLW-LHG FRANKLIN v. JOHNSON & JOHNSON et al                                              11/13/2017
                  3:17-cv-11409-FLW-LHG TRAPINI v. JOHNSON & JOHNSON et al                                               11/13/2017
                  3:17-cv-11410-FLW-LHG ROBERTS v. JOHNSON & JOHNSON et al                                               11/13/2017
                  3:17-cv-11413-FLW-LHG KOERPERICH v. JOHNSON & JOHNSON et al                                            11/13/2017
                  3:17-cv-11415-FLW-LHG BLUE et al v. JOHNSON & JOHNSON et al                                            11/13/2017
                  3:17-cv-11418-FLW-LHG MONDRAY v. JOHNSON & JOHNSON et al                                               11/13/2017
                  3:17-cv-11420-FLW-LHG PELLETIER v. JOHNSON & JOHNSON et al                                             11/13/2017
                  3:17-cv-11422-FLW-LHG PRICE v. JOHNSON & JOHNSON et al                                                 11/13/2017
                  3:17-cv-11426-FLW-LHG WADE v. JOHNSON & JOHNSON et al                                                  11/13/2017
                  3:17-cv-11429-FLW-LHG GIDARO v. JOHNSON & JOHNSON et al                                                11/13/2017
                  3:17-cv-11473-FLW-LHG THOMPSON v. JOHNSON & JOHNSON et al                                              11/13/2017
                  3:17-cv-11475-FLW-LHG JONES v. JOHNSON & JOHNSON, INC. et al                                           11/13/2017
                  3:17-cv-11477-FLW-LHG REAGAN et al v. JOHNSON & JOHNSON et al                                          11/13/2017
                  3:17-cv-11153-FLW-LHG TILTON v. JOHNSON & JOHNSON, INC. et al                                          11/13/2017
                  3:17-cv-11152-FLW-LHG STUBBS v. JOHNSON & JOHNSON et al                                                11/13/2017
                  3:17-cv-11151-FLW-LHG HARRIS v. JOHNSON & JOHNSON, INC. et al                                          11/13/2017
                  3:17-cv-11150-FLW-LHG PETRIE v. JOHNSON & JOHNSON et al                                                11/13/2017
                  3:17-cv-11149-FLW-LHG TINOCO v. JOHNSON & JOHNSON, INC. et al                                          11/13/2017
                  3:17-cv-11148-FLW-LHG BATES v. JOHNSON & JOHNSON et al                                                 11/13/2017
                  3:17-cv-11147-FLW-LHG DEESE v. JOHNSON & JOHNSON et al                                                 11/13/2017
                  3:17-cv-11146-FLW-LHG ZANCA v. JOHNSON & JOHNSON et al                                                 11/13/2017
                  3:17-cv-11145-FLW-LHG NUNN v. JOHNSON & JOHNSON, INC. et al                                            11/13/2017
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                            106/625
5/15/2019                           CM/ECF LIVE - U.S.
                          Case 1:19-cv-01530           District Court2for Filed
                                                  Document                the District of New Jersey-Query
                                                                                   05/24/19        Page 109Associated Cases
                                                                                                                 of 627

                  3:17-cv-11144-FLW-LHG WILLIE v. JOHNSON & JOHNSON et al                                                 11/13/2017
                  3:17-cv-10624-FLW-LHG KISER v. JOHNSON & JOHNSON et al                                                  11/14/2017
                  3:17-cv-10625-FLW-LHG MCNAMARA v. JOHNSON & JOHNSON et al                                               11/14/2017
                  3:17-cv-10626-FLW-LHG CONROY v. JOHNSON & JOHNSON, INC. et al                                           11/14/2017
                  3:17-cv-10627-FLW-LHG HONG v. JOHNSON & JOHNSON et al                                                   11/14/2017
                  3:17-cv-10628-FLW-LHG KNOTTS v. JOHNSON & JOHNSON et al                                                 11/14/2017
                  3:17-cv-10629-FLW-LHG WONG v. JOHNSON & JOHNSON et al                                                   11/14/2017
                  3:17-cv-11490-FLW-LHG MOTEN v. JOHNSON & JOHNSON, INC. et al                                            11/14/2017
                  3:17-cv-11491-FLW-LHG FRANKLIN v. JOHNSON & JOHNSON, INC. et al                                         11/14/2017
                  3:17-cv-11492-FLW-LHG PASTERNAK v. JOHNSON & JOHNSON et al                                              11/14/2017
                  3:17-cv-11495-FLW-LHG STANSBURY v. JOHNSON & JOHNSON, INC. et al                                        11/14/2017
                  3:17-cv-11497-FLW-LHG PETERSON v. JOHNSON & JOHNSON, INC. et al                                         11/14/2017
                  3:17-cv-11500-FLW-LHG KIEKBUSH v. JOHNSON & JOHNSON et al                                               11/14/2017
                  3:17-cv-11511-FLW-LHG CURTIS et al v. Johnson & Johnson et al                                           11/14/2017
                  3:17-cv-11520-FLW-LHG BRINDAR v. JOHNSON & JOHNSON et al                                                11/14/2017
                  3:17-cv-11544-FLW-LHG MILLER v. JOHNSON & JOHNSON et al                                                 11/14/2017
                  3:17-cv-11546-FLW-LHG BOWDEN v. JOHNSON & JOHNSON et al                                                 11/14/2017
                  3:17-cv-11549-FLW-LHG CYNTHIA NEWMAN v. JOHNSON & JOHNSON et
                                                                                                                          11/14/2017
                  al
                  3:17-cv-11552-FLW-LHG EDWARD DONALDSON v. JOHNSON & JOHNSON
                                                                                                                          11/14/2017
                  et al
                  3:17-cv-11555-FLW-LHG OLIVER v. JOHNSON & JOHNSON et al                                                 11/14/2017
                  3:17-cv-11556-FLW-LHG BAILEY v. JOHNSON & JOHNSON et al                                                 11/14/2017
                  3:17-cv-11559-FLW-LHG HOLMES v. JOHNSON & JOHNSON et al                                                 11/14/2017
                  3:17-cv-10940-FLW-LHG ROBLES et al v. JOHNSON & JOHNSON, INC. et al                                     11/14/2017
                  3:17-cv-11264-FLW-LHG Martin v. JOHNSON & JOHNSON, INC. et al                                           11/14/2017
                  3:17-cv-10439-FLW-LHG KERR v. JOHNSON & JOHNSON et al                                                   11/14/2017
                  3:17-cv-11139-FLW-LHG RANDALL-VICIAN v. JOHNSON & JOHNSON,
                                                                                                                          11/14/2017
                  INC. et al
                  3:17-cv-11247-FLW-LHG FENSTEMAKER v. JOHNSON & JOHNSON et al                                            11/14/2017
                  3:17-cv-11566-FLW-LHG THOMAS et al v. JOHNSON & JOHNSON et al                                           11/14/2017
                  3:17-cv-11513-FLW-LHG CAMBRIA v. JOHNSON & JOHNSON et al                                                11/14/2017
                  3:17-cv-11515-FLW-LHG BIANCO v. Johnson & Johnson et al                                                 11/14/2017
                  3:17-cv-11169-FLW-LHG Hafley v. JOHNSON & JOHNSON et al                                                 11/15/2017
                  3:17-cv-11569-FLW-LHG ACHENBACH v. JOHNSON & JOHNSON et al                                              11/15/2017
                  3:17-cv-11571-FLW-LHG LARSON v. JOHNSON & JOHNSON et al                                                 11/15/2017
                  3:17-cv-11572-FLW-LHG AHEARN v. JOHNSON & JOHNSON et al                                                 11/15/2017
                  3:17-cv-11575-FLW-LHG ALLISON et al v. JOHNSON & JOHNSON et al                                          11/15/2017
                  3:17-cv-11576-FLW-LHG PRATT et al v. JOHNSON & JOHNSON et al                                            11/15/2017
                  3:17-cv-11580-FLW-LHG MILLER v. JOHNSON & JOHNSON et al                                                 11/15/2017
                  3:17-cv-11581-FLW-LHG TICEAHKIE v. JOHNSON & JOHNSON et al                                              11/15/2017
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                             107/625
5/15/2019                           CM/ECF LIVE - U.S.
                          Case 1:19-cv-01530           District Court2for Filed
                                                  Document                the District of New Jersey-Query
                                                                                   05/24/19        Page 110Associated Cases
                                                                                                                 of 627

                  3:17-cv-11582-FLW-LHG MASON-REIBSON et al v. JOHNSON & JOHNSON
                                                                                                                          11/15/2017
                  et al
                  3:17-cv-10933-FLW-LHG EVANS v. JOHNSON & JOHNSON et al                                                  11/15/2017
                  3:17-cv-10933-FLW-LHG EVANS v. JOHNSON & JOHNSON et al                                                  11/15/2017
                  3:17-cv-11583-FLW-LHG PAYNE v. JOHNSON & JOHNSON et al                                                  11/15/2017
                  3:17-cv-11585-FLW-LHG HERRING v. JOHNSON & JOHNSON et al                                                11/15/2017
                  3:17-cv-11587-FLW-LHG KIKUGAWA v. JOHNSON & JOHNSON et al                                               11/15/2017
                  3:17-cv-11595-FLW-LHG PRICE v. JOHNSON & JOHNSON et al                                                  11/15/2017
                  3:17-cv-10934-FLW-LHG HOPPE et al v. JOHNSON & JOHNSON et al                                            11/15/2017
                  3:17-cv-10936-FLW-LHG HOLDCRAFT v. JOHNSON & JOHNSON et al                                              11/15/2017
                  3:17-cv-10935-FLW-LHG GATHERS v. JOHNSON & JOHNSON et al                                                11/15/2017
                  3:17-cv-10938-FLW-LHG JORDAN v. JOHNSON & JOHNSON et al                                                 11/15/2017
                  3:17-cv-10939-FLW-LHG HARDERS v. JOHNSON & JOHNSON et al                                                11/15/2017
                  3:17-cv-11596-FLW-LHG HUNT v. JOHNSON & JOHNSON et al                                                   11/15/2017
                  3:17-cv-11598-FLW-LHG PRESCOTT v. JOHNSON & JOHNSON et al                                               11/15/2017
                  3:17-cv-11611-FLW-LHG COLEMAN v. JOHNSON & JOHNSON et al                                                11/15/2017
                  3:17-cv-11616-FLW-LHG ABNER v. JOHNSON & JOHNSON et al                                                  11/15/2017
                  3:17-cv-11610-FLW-LHG WELKER et al v. JOHNSON AND JOHNSON et al                                         11/16/2017
                  3:17-cv-11614-FLW-LHG BURGESS et al v. JOHNSON AND JOHNSON et al                                        11/16/2017
                  3:17-cv-11618-FLW-LHG GRIEGO v. JOHNSON & JOHNSON, INC. et al                                           11/16/2017
                  3:17-cv-11619-FLW-LHG LUTON v JOHNSON & JOHNSON, INC., et al.                                           11/16/2017
                  3:17-cv-11620-FLW-LHG MARKUS v JOHNSON & JOHNSON, INC., et al                                           11/16/2017
                  3:17-cv-11621-FLW-LHG REYNOLDS v JOHNSON & JOHNSON, INC. et al                                          11/16/2017
                  3:17-cv-11638-FLW-LHG ANDERSON v. JOHNSON & JOHNSON et al                                               11/16/2017
                  3:17-cv-11647-FLW-LHG TOLBERT et al v. JOHNSON & JOHNSON et al                                          11/16/2017
                  3:17-cv-11648-FLW-LHG GOMEZ v. JOHNSON & JOHNSON et al                                                  11/16/2017
                  3:17-cv-11649-FLW-LHG ARNOLD v. JOHNSON & JOHNSON et al                                                 11/16/2017
                  3:17-cv-11652-FLW-LHG CLARK v. JOHNSON & JOHNSON et al                                                  11/16/2017
                  3:17-cv-11623-FLW-LHG BROWN v. JOHNSON & JOHNSON et al                                                  11/16/2017
                  3:17-cv-11653-FLW-LHG ARMIJO v. JOHNSON & JOHNSON et al                                                 11/16/2017
                  3:17-cv-11656-FLW-LHG MOORE v. JOHNSON & JOHNSON et al                                                  11/16/2017
                  3:17-cv-11658-FLW-LHG HILL v. JOHNSON & JOHNSON et al                                                   11/16/2017
                  3:17-cv-11624-FLW-LHG CREECH v. JOHNSON & JOHNSON et al                                                 11/16/2017
                  3:17-cv-11662-FLW-LHG BOUZON v. JOHNSON & JOHNSON et al                                                 11/16/2017
                  3:17-cv-11663-FLW-LHG HERNANDEZ v. JOHNSON & JOHNSON et al                                              11/16/2017
                  3:17-cv-11672-FLW-LHG DEMUS v. JOHNSON & JOHNSON et al                                                  11/16/2017
                  3:17-cv-11673-FLW-LHG MICETIC v. JOHNSON & JOHNSON et al                                                11/16/2017
                  3:17-cv-11676-FLW-LHG ISAACS v. JOHNSON & JOHNSON et al                                                 11/16/2017
                  3:17-cv-11677-FLW-LHG BROWN v. JOHNSON & JOHNSON et al                                                  11/16/2017
                  3:17-cv-11684-FLW-LHG PFEIFFER v. JOHNSON & JOHNSON et al                                               11/16/2017

https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                             108/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2for Filed
                                                Document                the District of New Jersey-Query
                                                                                 05/24/19        Page 111Associated Cases
                                                                                                               of 627
                  3:17-cv-11685-FLW-LHG WAGNER v. JOHNSON & JOHNSON et al                                                11/16/2017
                  3:17-cv-11688-FLW-LHG FRALEY v. JOHNSON & JOHNSON et al                                                11/16/2017
                  3:17-cv-11689-FLW-LHG BISHOP et al v. JOHNSON & JOHNSON et al                                          11/16/2017
                  3:17-cv-11690-FLW-LHG BAILEY v. JOHNSON & JOHNSON et al                                                11/16/2017
                  3:17-cv-11691-FLW-LHG HALL v. JOHNSON & JOHNSON et al                                                  11/16/2017
                  3:17-cv-11692-FLW-LHG DAVIS v. JOHNSON & JOHNSON et al                                                 11/16/2017
                  3:17-cv-11693-FLW-LHG LEE v. JOHNSON & JOHNSON et al                                                   11/16/2017
                  3:17-cv-11694-FLW-LHG BROOKS v. JOHNSON & JOHNSON et al                                                11/16/2017
                  3:17-cv-11695-FLW-LHG GIROUX v. JOHNSON & JOHNSON et al                                                11/16/2017
                  3:17-cv-11696-FLW-LHG AZIZ v. JOHNSON & JOHNSON et al                                                  11/16/2017
                  3:17-cv-11697-FLW-LHG PUTZ v. JOHNSON & JOHNSON et al                                                  11/16/2017
                  3:17-cv-11686-FLW-LHG SEWARD v. JOHNSON & JOHNSON et al                                                11/17/2017
                  3:17-cv-11687-FLW-LHG DITMORE v. JOHNSON & JOHNSON et al                                               11/17/2017
                  3:17-cv-11755-FLW-LHG PERKS v. JOHNSON & JOHNSON et al                                                 11/17/2017
                  3:17-cv-11714-FLW-LHG HOLLIS v. JOHNSON & JOHNSON et al                                                11/17/2017
                  3:17-cv-11717-FLW-LHG GUTIERREZ v. JOHNSON & JOHNSON et al                                             11/17/2017
                  3:17-cv-11726-FLW-LHG AMBROSE v. JOHNSON & JOHNSON et al                                               11/17/2017
                  3:17-cv-11729-FLW-LHG CAINE v. JOHNSON & JOHNSON et al                                                 11/17/2017
                  3:17-cv-11699-FLW-LHG BEJEC et al v. JOHNSON & JOHNSON et al                                           11/17/2017
                  3:17-cv-11700-FLW-LHG ATKINS v. JOHNSON & JOHNSON et al                                                11/17/2017
                  3:17-cv-11710-FLW-LHG KING v. JOHNSON & JOHNSON et al                                                  11/17/2017
                  3:17-cv-11111-FLW-LHG WILLOUGHBY v. JOHNSON & JOHNSON et al                                            11/17/2017
                  3:17-cv-11779-FLW-LHG MIGHELLS v. Johnson & Johnson, et al                                             11/17/2017
                  3:17-cv-11781-FLW-LHG DUNCAN v. Johnson & Johnson et al                                                11/17/2017
                  3:17-cv-11783-FLW-LHG NIELSON v. Johnson & Johnson et al                                               11/17/2017
                  3:17-cv-11785-FLW-LHG MURPHY v. Johnson & Johnson et al                                                11/17/2017
                  3:17-cv-11788-FLW-LHG LANDRETH v. Johnson & Johnson et al                                              11/17/2017
                  3:17-cv-11748-FLW-LHG WONG-FARENBAUGH v. JOHNSON & JOHNSON
                                                                                                                         11/17/2017
                  et al
                  3:17-cv-11749-FLW-LHG BAILEY v. JOHNSON & JOHNSON et al                                                11/17/2017
                  3:17-cv-11757-FLW-LHG FOSTER v. JOHNSON & JOHNSON et al                                                11/17/2017
                  3:17-cv-11760-FLW-LHG CASSETTI v. JOHNSON & JOHNSON et al                                              11/17/2017
                  3:17-cv-11798-FLW-LHG AGRESTA v. Johnson & Johnson et al                                               11/17/2017
                  3:17-cv-11799-FLW-LHG WARREN v. Johnson & Johnson et al                                                11/17/2017
                  3:17-cv-11702-FLW-LHG POPE v. JOHNSON & JOHNSON et al                                                  11/17/2017
                  3:17-cv-11704-FLW-LHG SANDERS v. JOHNSON & JOHNSON et al                                               11/19/2017
                  3:17-cv-11705-FLW-LHG DAZEY v. JOHNSON & JOHNSON et al                                                 11/19/2017
                  3:17-cv-11706-FLW-LHG CLARK v. JOHNSON & JOHNSON et al                                                 11/19/2017
                  3:17-cv-11707-FLW-LHG DEGIDIO v. JOHNSON & JOHNSON et al                                               11/19/2017
                  3:17-cv-11709-FLW-LHG MCLUCAS v. JOHNSON & JOHNSON et al                                               11/19/2017
                  3:17-cv-11761-FLW-LHG GOUCHER v. JOHNSON & JOHNSON et al                                               11/20/2017
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                            109/625
5/15/2019                           CM/ECF LIVE - U.S.
                          Case 1:19-cv-01530           District Court2for Filed
                                                  Document                the District of New Jersey-Query
                                                                                   05/24/19        Page 112Associated Cases
                                                                                                                 of 627

                  3:17-cv-11770-FLW-LHG MONTIHO v. JOHNSON & JOHNSON et al                                                11/20/2017
                  3:17-cv-11772-FLW-LHG SPEARS v. JOHNSON & JOHNSON et al                                                 11/20/2017
                  3:17-cv-11780-FLW-LHG THOMPSON v. JOHNSON & JOHNSON, INC. et al                                         11/20/2017
                  3:17-cv-11782-FLW-LHG CARR v. JOHNSON & JOHNSON, INC. et al                                             11/20/2017
                  3:17-cv-11792-FLW-LHG CLAFFEY et al v. JOHNSON & JOHNSON et al                                          11/20/2017
                  3:17-cv-11625-FLW-LHG DIXON v. JOHNSON & JOHNSON et al                                                  11/20/2017
                  3:17-cv-11793-FLW-LHG BASILO v. JOHNSON & JOHNSON et al                                                 11/20/2017
                  3:17-cv-11626-FLW-LHG GLAUSSER v. JOHNSON & JOHNSON et al                                               11/20/2017
                  3:17-cv-11627-FLW-LHG LOMBARDI v. JOHNSON & JOHNSON et al                                               11/20/2017
                  3:17-cv-11629-FLW-LHG MCKAY v. JOHNSON & JOHNSON et al                                                  11/20/2017
                  3:17-cv-11630-FLW-LHG RACHAL v. JOHNSON & JOHNSON et al                                                 11/20/2017
                  3:17-cv-11784-FLW-LHG JOURNEY et al v. JOHNSON & JOHNSON et al                                          11/20/2017
                  3:17-cv-11631-FLW-LHG ULMAN v. JOHNSON & JOHNSON et al                                                  11/20/2017
                  3:17-cv-11633-FLW-LHG WALKER v. JOHNSON & JOHNSON et al                                                 11/20/2017
                  3:17-cv-11634-FLW-LHG POLTER v. JOHNSON & JOHNSON et al                                                 11/20/2017
                  3:17-cv-11824-FLW-LHG Hardee v. Johnson & Johnson et al                                                 11/20/2017
                  3:17-cv-11739-FLW-LHG SHAW v. JOHNSON & JOHNSON et al                                                   11/20/2017
                  3:17-cv-11831-FLW-LHG Andrus v. Johnson & Johnson et al                                                 11/20/2017
                  3:17-cv-11832-FLW-LHG Jackson v. Johnson & Johnson et al                                                11/20/2017
                  3:17-cv-11730-FLW-LHG SHARON v. JOHNSON & JOHNSON et al                                                 11/20/2017
                  3:17-cv-11736-FLW-LHG CONLEY et al v. JOHNSON & JOHNSON et al                                           11/20/2017
                  3:17-cv-11737-FLW-LHG BROOKS-HILLIARD et al v. JOHNSON &
                                                                                                                          11/20/2017
                  JOHNSON et al
                  3:17-cv-11738-FLW-LHG WARYAS v. JOHNSON & JOHNSON et al                                                 11/20/2017
                  3:17-cv-11743-FLW-LHG GREEN v. JOHNSON & JOHNSON et al                                                  11/20/2017
                  3:17-cv-11744-FLW-LHG BELK v. JOHNSON & JOHNSON et al                                                   11/20/2017
                  3:17-cv-11745-FLW-LHG NIXON et al v. JOHNSON & JOHNSON et al                                            11/20/2017
                  3:17-cv-11746-FLW-LHG ALLEN v. JOHNSON & JOHNSON et al                                                  11/20/2017
                  3:17-cv-11747-FLW-LHG WAITE v. JOHNSON & JOHNSON et al                                                  11/20/2017
                  3:17-cv-11801-FLW-LHG GILBERT v. JOHNSON & JOHNSON et al                                                11/20/2017
                  3:17-cv-11800-FLW-LHG BAILEY v. JOHNSON & JOHNSON et al                                                 11/20/2017
                  3:17-cv-11802-FLW-LHG BUSHAW v. JOHNSON & JOHNSON, INC. et al                                           11/20/2017
                  3:17-cv-11803-FLW-LHG MCKENZIE v. JOHNSON & JOHNSON et al                                               11/20/2017
                  3:17-cv-11804-FLW-LHG GILBERT v. JOHNSON & JOHNSON et al                                                11/20/2017
                  3:17-cv-11805-FLW-LHG PLUMMER v. JOHNSON & JOHNSON, INC. et al                                          11/20/2017
                  3:17-cv-11806-FLW-LHG THARP v. JOHNSON & JOHNSON et al                                                  11/20/2017
                  3:17-cv-11809-FLW-LHG LAMANTIA v. JOHNSON & JOHNSON et al                                               11/20/2017
                  3:17-cv-11874-FLW-LHG SULLIVAN v. Johnson & Johnson et al                                               11/21/2017
                  3:17-cv-11869-FLW-LHG BARNETT et al v. JOHNSON & JOHNSON et al                                          11/21/2017
                  3:17-cv-11868-FLW-LHG WENGERT v. JOHNSON & JOHNSON et al                                                11/21/2017

https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                             110/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2for Filed
                                                Document                the District of New Jersey-Query
                                                                                 05/24/19        Page 113Associated Cases
                                                                                                               of 627
                  3:17-cv-11864-FLW-LHG GRIER v. JOHNSON & JOHNSON et al                                                 11/21/2017
                  3:17-cv-11863-FLW-LHG PERKINS v. JOHNSON & JOHNSON et al                                               11/21/2017
                  3:17-cv-11860-FLW-LHG ANNALORO et al v. JOHNSON & JOHNSON et al                                        11/21/2017
                  3:17-cv-11928-FLW-LHG HENDON v. JOHNSON & JOHNSON, et al                                               11/21/2017
                  3:17-cv-11964-FLW-LHG HOLMES v. JOHNSON & JOHNSON et al                                                11/22/2017
                  3:18-cv-00834-FLW-LHG KEUERLEBER v. JOHNSON & JOHNSON et al                                            01/22/2018
                  3:18-cv-00835-FLW-LHG MAUPIN v. JOHNSON & JOHNSON et al                                                01/22/2018
                  3:18-cv-00836-FLW-LHG OTERO v. JOHNSON & JOHNSON et al                                                 01/22/2018
                  3:18-cv-00843-FLW-LHG ROSINSKI v. JOHNSON & JOHNSON et al                                              01/22/2018
                  3:18-cv-00844-FLW-LHG ANDERSON v. JOHNSON & JOHNSON et al                                              01/22/2018
                  3:17-cv-13758-FLW-LHG PERRONE et al v. JOHNSON & JOHNSON et al                                         01/02/2018
                  3:18-cv-15007-FLW-LHG MCELROY v. JOHNSON & JOHNSON et al                                               10/17/2018
                  3:17-cv-11893-FLW-LHG IULIANO v. JOHNSON & JOHNSON et al                                               11/27/2017
                  3:17-cv-11903-FLW-LHG SIGET et al v. JOHNSON & JOHNSON et al                                           11/27/2017
                  3:17-cv-11905-FLW-LHG GRANT v. JOHNSON & JOHNSON et al                                                 11/27/2017
                  3:17-cv-11906-FLW-LHG NELSON-EDWARDS v. JOHNSON & JOHNSON et
                                                                                                                         11/27/2017
                  al
                  3:17-cv-11908-FLW-LHG MEYER v. JOHNSON & JOHNSON et al                                                 11/27/2017
                  3:17-cv-11909-FLW-LHG MCMILLAN v. JOHNSON & JOHNSON et al                                              11/27/2017
                  3:17-cv-11911-FLW-LHG MCCLINTON v. JOHNSON & JOHNSON et al                                             11/27/2017
                  3:17-cv-11919-FLW-LHG MCCARTHY v. JOHNSON & JOHNSON et al                                              11/27/2017
                  3:17-cv-11920-FLW-LHG HALFON v. JOHNSON & JOHNSON et al                                                11/27/2017
                  3:17-cv-11921-FLW-LHG MANGES v. JOHNSON & JOHNSON et al                                                11/27/2017
                  3:17-cv-11930-FLW-LHG BUTLER v. JOHNSON & JOHNSON et al                                                11/27/2017
                  3:17-cv-11875-FLW-LHG JOHNSON v. JOHNSON & JOHNSON et al                                               11/27/2017
                  3:17-cv-11876-FLW-LHG SIMPSON v. JOHNSON & JOHNSON et al                                               11/27/2017
                  3:17-cv-11878-FLW-LHG SUMMERVILLE v. JOHNSON & JOHNSON et al                                           11/27/2017
                  3:17-cv-11879-FLW-LHG IZZO v. JOHNSON & JOHNSON et al                                                  11/27/2017
                  3:17-cv-11881-FLW-LHG PACE v. JOHNSON & JOHNSON et al                                                  11/27/2017
                  3:17-cv-11883-FLW-LHG HAYES-HOLLINGSWORTH v. JOHNSON &
                                                                                                                         11/27/2017
                  JOHNSON et al
                  3:17-cv-11884-FLW-LHG PICOU v. JOHNSON & JOHNSON et al                                                 11/27/2017
                  3:17-cv-11885-FLW-LHG HOWERY et al v. JOHNSON & JOHNSON et al                                          11/27/2017
                  3:17-cv-11886-FLW-LHG WEBER et al v. JOHNSON & JOHNSON et al                                           11/27/2017
                  3:17-cv-11887-FLW-LHG PELT et al v. JOHNSON & JOHNSON et al                                            11/27/2017
                  3:17-cv-11888-FLW-LHG GIRASUOLO et al v. JOHNSON & JOHNSON et al                                       11/27/2017
                  3:17-cv-11889-FLW-LHG EVANS et al v. JOHNSON & JOHNSON et al                                           11/27/2017
                  3:17-cv-11890-FLW-LHG HEDRICK v. JOHNSON & JOHNSON et al                                               11/27/2017
                  3:17-cv-12051-FLW-LHG JENNETTE v. Johnson & Johnson et al                                              11/27/2017
                  3:17-cv-12052-FLW-LHG GORDON v. Johnson & Johnson et al                                                11/27/2017
                  3:17-cv-11935-FLW-LHG BRITTAIN v. JOHNSON & JOHNSON et al                                              11/27/2017

https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                            111/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2for Filed
                                                Document                the District of New Jersey-Query
                                                                                 05/24/19        Page 114Associated Cases
                                                                                                               of 627
                  3:17-cv-11938-FLW-LHG BYRD v. JOHNSON & JOHNSON et al                                                  11/27/2017
                  3:17-cv-11942-FLW-LHG KIELBASA et al v. JOHNSON & JOHNSON et al                                        11/27/2017
                  3:17-cv-11946-FLW-LHG JEMISON v. JOHNSON & JOHNSON et al                                               11/27/2017
                  3:17-cv-11947-FLW-LHG LEWIS v. JOHNSON & JOHNSON et al                                                 11/27/2017
                  3:17-cv-11950-FLW-LHG KOWALSKI v. JOHNSON & JOHNSON et al                                              11/27/2017
                  3:17-cv-11952-FLW-LHG JONES v. JOHNSON & JOHNSON et al                                                 11/27/2017
                  3:17-cv-11954-FLW-LHG JOINER v. JOHNSON & JOHNSON et al                                                11/27/2017
                  3:17-cv-11956-FLW-LHG DONAHUE et al v. JOHNSON & JOHNSON et al                                         11/27/2017
                  3:17-cv-11957-FLW-LHG JACKSON v. JOHNSON & JOHNSON et al                                               11/27/2017
                  3:17-cv-11958-FLW-LHG KEY v. JOHNSON & JOHNSON et al                                                   11/27/2017
                  3:17-cv-11959-FLW-LHG KING v. JOHNSON & JOHNSON et al                                                  11/27/2017
                  3:17-cv-11965-FLW-LHG KRUSE v. JOHNSON & JOHNSON et al                                                 11/27/2017
                  3:17-cv-11966-FLW-LHG TRACY v. JOHNSON & JOHNSON et al                                                 11/27/2017
                  3:17-cv-11967-FLW-LHG FABRE v. JOHNSON & JOHNSON et al                                                 11/27/2017
                  3:17-cv-11968-FLW-LHG KEMPE v. JOHNSON & JOHNSON et al                                                 11/27/2017
                  3:17-cv-11969-FLW-LHG AGUILAR v. JOHNSON & JOHNSON et al                                               11/27/2017
                  3:17-cv-11970-FLW-LHG FITZGIBBON v. JOHNSON & JOHNSON et al                                            11/27/2017
                  3:17-cv-11971-FLW-LHG SANCHEZ v. JOHNSON & JOHNSON et al                                               11/27/2017
                  3:17-cv-11973-FLW-LHG TURNER v. JOHNSON & JOHNSON et al                                                11/27/2017
                  3:17-cv-11974-FLW-LHG LOMBARDI et al v. JOHNSON & JOHNSON et al                                        11/27/2017
                  3:17-cv-11976-FLW-LHG LEE et al v. JOHNSON & JOHNSON et al                                             11/28/2017
                  3:17-cv-11977-FLW-LHG BAILEY et al v. JOHNSON & JOHNSON et al                                          11/28/2017
                  3:17-cv-11980-FLW-LHG JANIGA et al v. JOHNSON & JOHNSON et al                                          11/28/2017
                  3:17-cv-11981-FLW-LHG BUTTERFIELD v. JOHNSON & JOHNSON et al                                           11/28/2017
                  3:17-cv-11982-FLW-LHG MCKOY v. JOHNSON & JOHNSON et al                                                 11/28/2017
                  3:17-cv-11983-FLW-LHG FITTEN v. JOHNSON & JOHNSON et al                                                11/28/2017
                  3:17-cv-11985-FLW-LHG GREER v. JOHNSON & JOHNSON et al                                                 11/28/2017
                  3:17-cv-11987-FLW-LHG CALLAHAN v. JOHNSON & JOHNSON et al                                              11/28/2017
                  3:17-cv-11989-FLW-LHG GAIUS et al v. JOHNSON & JOHNSON et al                                           11/28/2017
                  3:17-cv-11992-FLW-LHG WILLARD et al v. JOHNSON & JOHNSON et al                                         11/28/2017
                  3:17-cv-11995-FLW-LHG LAY v. JOHNSON & JOHNSON, INC. et al                                             11/28/2017
                  3:17-cv-11996-FLW-LHG MEYER v. JOHNSON & JOHNSON, INC. et al                                           11/28/2017
                  3:17-cv-11999-FLW-LHG LUCAS v. JOHNSON & JOHNSON, INC. et al                                           11/28/2017
                  3:17-cv-12059-FLW-LHG HUNSAKER v. JOHNSON & JOHNSON et al                                              11/27/2017
                  3:17-cv-12000-FLW-LHG COX v. JOHNSON & JOHNSON, INC. et al                                             11/28/2017
                  3:17-cv-12009-FLW-LHG KING v. JOHNSON & JOHNSON et al                                                  11/28/2017
                  3:17-cv-10172-FLW-LHG COOK v. JOHNSON & JOHNSON, INC. et al                                            11/28/2017
                  3:17-cv-10175-FLW-LHG DAVIS v. JOHNSON & JOHNSON, INC. et al                                           11/28/2017
                  3:17-cv-10177-FLW-LHG EVANS v. JOHNSON & JOHNSON, INC. et al                                           11/28/2017
                  3:17-cv-10178-FLW-LHG JACKSON v. JOHNSON & JOHNSON, INC. et al                                         11/28/2017
                  3:17-cv-10184-FLW-LHG KUCHARSKI v. JOHNSON & JOHNSON, INC. et al 11/28/2017
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                            112/625
5/15/2019                           CM/ECF LIVE - U.S.
                          Case 1:19-cv-01530           District Court2for Filed
                                                  Document                the District of New Jersey-Query
                                                                                   05/24/19        Page 115Associated Cases
                                                                                                                 of 627

                  3:17-cv-12085-FLW-LHG MAINE et al v. JOHNSON & JOHNSON et al                                            11/28/2017
                  3:17-cv-12034-FLW-LHG GOLDBERG v. JOHNSON & JOHNSON et al                                               11/28/2017
                  3:17-cv-12037-FLW-LHG RICHMOND v. JOHNSON & JOHNSON et al                                               11/28/2017
                  3:17-cv-12039-FLW-LHG HARRELSON v. JOHNSON & JOHNSON et al                                              11/28/2017
                  3:17-cv-12042-FLW-LHG PALMER v. JOHNSON & JOHNSON et al                                                 11/28/2017
                  3:17-cv-10174-FLW-LHG RENCHER v. JOHNSON & JOHNSON et al                                                11/28/2017
                  3:17-cv-12044-FLW-LHG GRIGSBY v. JOHNSON & JOHNSON et al                                                11/28/2017
                  3:17-cv-12045-FLW-LHG PATTON v. JOHNSON & JOHNSON et al                                                 11/28/2017
                  3:17-cv-12047-FLW-LHG RUSSELL v. JOHNSON & JOHNSON et al                                                11/28/2017
                  3:17-cv-12048-FLW-LHG MORRIS v. JOHNSON & JOHNSON et al                                                 11/28/2017
                  3:17-cv-12049-FLW-LHG PEREZ v. JOHNSON & JOHNSON et al                                                  11/28/2017
                  3:17-cv-12050-FLW-LHG FRENCH et al v. JOHNSON & JOHNSON et al                                           11/28/2017
                  3:17-cv-12053-FLW-LHG MOORE v. JOHNSON & JOHNSON et al                                                  11/28/2017
                  3:17-cv-12087-FLW-LHG ANDERSON v. JOHNSON & JOHNSON, INC. et al                                         11/28/2017
                  3:17-cv-12089-FLW-LHG MCKOY, SR v. JOHNSON & JOHNSON et al                                              11/28/2017
                  3:17-cv-12054-FLW-LHG PAULSEN v. JOHNSON & JOHNSON et al                                                11/29/2017
                  3:17-cv-12055-FLW-LHG LUND v. JOHNSON & JOHNSON et al                                                   11/29/2017
                  3:17-cv-12056-FLW-LHG PIASCIK v. JOHNSON & JOHNSON et al                                                11/29/2017
                  3:17-cv-12065-FLW-LHG GOTTLIEB et al v. JOHNSON & JOHNSON et al                                         11/29/2017
                  3:17-cv-12066-FLW-LHG PIKE v. JOHNSON & JOHNSON et al                                                   11/29/2017
                  3:17-cv-12070-FLW-LHG OWENS v. JOHNSON & JOHNSON et al                                                  11/29/2017
                  3:17-cv-12072-FLW-LHG SCHAFFER v. JOHNSON & JOHNSON et al                                               11/29/2017
                  3:17-cv-12074-FLW-LHG SMITH v. JOHNSON & JOHNSON et al                                                  11/29/2017
                  3:17-cv-12076-FLW-LHG SIMMS v. JOHNSON & JOHNSON et al                                                  11/29/2017
                  3:17-cv-12077-FLW-LHG ANTOS v. JOHNSON & JOHNSON et al                                                  11/29/2017
                  3:17-cv-12079-FLW-LHG SEPTER v. JOHNSON & JOHNSON et al                                                 11/29/2017
                  3:17-cv-12125-FLW-LHG DONNELLY et al v. JOHNSON & JOHNSON et al                                         11/29/2017
                  3:17-cv-12130-FLW-LHG YOWS et al v. JOHNSON & JOHNSON et al                                             11/29/2017
                  3:17-cv-12131-FLW-LHG BIDDINGS v. JOHNSON & JOHNSON et al                                               11/29/2017
                  3:17-cv-12135-FLW-LHG ARGUELLO v. JOHNSON & JOHNSON et al                                               11/29/2017
                  3:17-cv-12140-FLW-LHG BOWDEN v. JOHNSON & JOHNSON et al                                                 11/29/2017
                  3:17-cv-12142-FLW-LHG BOWENS et al v. JOHNSON & JOHNSON et al                                           11/29/2017
                  3:17-cv-12145-FLW-LHG BICHELL et al v. JOHNSON & JOHNSON et al                                          11/29/2017
                  3:17-cv-12147-FLW-LHG IBARRA v. JOHNSON & JOHNSON et al                                                 11/29/2017
                  3:17-cv-12150-FLW-LHG ROBERTS v. JOHNSON & JOHNSON et al                                                11/29/2017
                  3:17-cv-12153-FLW-LHG PIOREK v. JOHNSON & JOHNSON et al                                                 11/29/2017
                  3:17-cv-12156-FLW-LHG COCHRAN v. JOHNSON & JOHNSON et al                                                11/29/2017
                  3:17-cv-12157-FLW-LHG OHLMS et al v. JOHNSON & JOHNSON et al                                            11/29/2017
                  3:17-cv-12158-FLW-LHG PALUH v. JOHNSON & JOHNSON et al                                                  11/29/2017
                  3:17-cv-12160-FLW-LHG SOFIELD v. JOHNSON & JOHNSON et al                                                11/29/2017
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                             113/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2for Filed
                                                Document                the District of New Jersey-Query
                                                                                 05/24/19        Page 116Associated Cases
                                                                                                               of 627
                  3:17-cv-11822-FLW-LHG MURRAY et al v. JOHNSON & JOHNSON et al                                          11/29/2017
                  3:17-cv-12162-FLW-LHG HORNE v. JOHNSON & JOHNSON et al                                                 11/29/2017
                  3:17-cv-12165-FLW-LHG PAGNANI et al v. JOHNSON & JOHNSON et al                                         11/29/2017
                  3:17-cv-12167-FLW-LHG STANSFIELD et al v. JOHNSON & JOHNSON et al 11/29/2017
                  3:17-cv-12100-FLW-LHG CAMPBELL v. JOHNSON & JOHNSON et al                                              11/29/2017
                  3:17-cv-12102-FLW-LHG HILL v. JOHNSON & JOHNSON et al                                                  11/29/2017
                  3:17-cv-12105-FLW-LHG CHOLEWA et al v. JOHNSON & JOHNSON et al                                         11/29/2017
                  3:17-cv-12108-FLW-LHG MCINTYRE et al v. JOHNSON & JOHNSON et al                                        11/29/2017
                  3:17-cv-12109-FLW-LHG CLARK et al v. JOHNSON & JOHNSON et al                                           11/29/2017
                  3:17-cv-12111-FLW-LHG COHEN et al v. JOHNSON & JOHNSON et al                                           11/29/2017
                  3:17-cv-12112-FLW-LHG CARROLL et al v. JOHNSON & JOHNSON et al                                         11/29/2017
                  3:17-cv-12114-FLW-LHG HURTADO et al v. JOHNSON & JOHNSON et al                                         11/29/2017
                  3:17-cv-12115-FLW-LHG BULLARD et al v. JOHNSON & JOHNSON et al                                         11/29/2017
                  3:17-cv-12116-FLW-LHG DIENER et al v. JOHNSON & JOHNSON et al                                          11/29/2017
                  3:17-cv-12117-FLW-LHG CAPUTO et al v. JOHNSON & JOHNSON et al                                          11/29/2017
                  3:17-cv-12118-FLW-LHG EVEREST et al v. JOHNSON & JOHNSON et al                                         11/29/2017
                  3:17-cv-12202-FLW-LHG Holschbach, Michael v. Johnson & Johnson et al                                   11/29/2017
                  3:17-cv-12226-FLW-LHG Dye, Kathleen v. Johnson & Johnson et al                                         11/30/2017
                  3:17-cv-12227-FLW-LHG GRAVES v. JOHNSON & JOHNSON et al                                                11/30/2017
                  3:17-cv-12228-FLW-LHG SIMON v. JOHNSON & JOHNSON et al                                                 11/30/2017
                  3:17-cv-12176-FLW-LHG WALLIS v. JOHNSON & JOHNSON et al                                                11/30/2017
                  3:17-cv-12181-FLW-LHG ROSZAK v. JOHNSON & JOHNSON et al                                                11/30/2017
                  3:17-cv-12148-FLW-LHG BIRD v. JOHNSON & JOHNSON                                                        11/30/2017
                  3:17-cv-12159-FLW-LHG ROWLAND v. JOHNSON & JOHNSON                                                     11/30/2017
                  3:17-cv-12168-FLW-LHG NEEME v. JOHNSON & JOHNSON et al                                                 11/30/2017
                  3:17-cv-12169-FLW-LHG DAUGHTON v. JOHNSON & JOHNSON et al                                              11/30/2017
                  3:17-cv-12211-FLW-LHG GEUS v. JOHNSON & JOHNSON et al                                                  11/30/2017
                  3:17-cv-12214-FLW-LHG JONES v. JOHNSON & JOHNSON et al                                                 11/30/2017
                  3:17-cv-12215-FLW-LHG BRODOWSKI v. JOHNSON & JOHNSON, INC. et al 11/30/2017
                  3:17-cv-12216-FLW-LHG HOUK et al v. JOHNSON & JOHNSON, INC. et al                                      11/30/2017
                  3:17-cv-12225-FLW-LHG SCHLOSSER v. JOHNSON & JOHNSON, INC. et al 11/30/2017
                  3:17-cv-12223-FLW-LHG FERGUSON v. JOHNSON & JOHNSON, INC. et al                                        11/30/2017
                  3:17-cv-12222-FLW-LHG LENORT v. JOHNSON & JOHNSON et al                                                11/30/2017
                  3:17-cv-12221-FLW-LHG MUNOZ-ANELLO v. JOHNSON & JOHNSON et al 11/30/2017
                  3:17-cv-12219-FLW-LHG HOWARD v. JOHNSON & JOHNSON et al                                                11/30/2017
                  3:17-cv-12218-FLW-LHG ROEBUCK v. JOHNSON & JOHNSON et al                                               11/30/2017
                  3:17-cv-12217-FLW-LHG MOORE v. JOHNSON & JOHNSON et al                                                 11/30/2017
                  3:17-cv-12185-FLW-LHG JOHNSON et al v. JOHNSON & JOHNSON et al                                         11/30/2017
                  3:17-cv-12261-FLW-LHG BLAISDELL v. JOHNSON & JOHNSON et al                                             12/01/2017
                  3:17-cv-12262-FLW-LHG TURNER v. JOHNSON & JOHNSON et al                                                12/01/2017
                  3:17-cv-12233-FLW-LHG PRATT v. JOHNSON & JOHNSON et al                                                 12/01/2017
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                            114/625
5/15/2019                           CM/ECF LIVE - U.S.
                          Case 1:19-cv-01530           District Court2for Filed
                                                  Document                the District of New Jersey-Query
                                                                                   05/24/19        Page 117Associated Cases
                                                                                                                 of 627

                  3:17-cv-12263-FLW-LHG ROBERTS v. JOHNSON & JOHNSON et al                                                12/01/2017
                  3:17-cv-12234-FLW-LHG REDDICK v. JOHNSON & JOHNSON et al                                                12/01/2017
                  3:17-cv-12264-FLW-LHG WOODS el al v. JOHNSON & JOHNSON et al                                            12/01/2017
                  3:17-cv-12235-FLW-LHG SMITH v. JOHNSON & JOHNSON et al                                                  12/01/2017
                  3:17-cv-12237-FLW-LHG TOSKIN v. JOHNSON & JOHNSON et al                                                 12/01/2017
                  3:17-cv-12244-FLW-LHG KNUTSON v. JOHNSON & JOHNSON et al                                                12/01/2017
                  3:17-cv-12247-FLW-LHG MARTIN v. JOHNSON & JOHNSON et al                                                 12/01/2017
                  3:17-cv-12268-FLW-LHG MOERSCHEL v. JOHNSON & JOHNSON et al                                              12/01/2017
                  3:17-cv-12256-FLW-LHG THOMAS et al v. JOHNSON & JOHNSON et al                                           12/01/2017
                  3:17-cv-12272-FLW-LHG TAVERA v. JOHNSON & JOHNSON et al                                                 12/01/2017
                  3:17-cv-12257-FLW-LHG JOHNSON v. JOHNSON & JOHNSON et al                                                12/01/2017
                  3:17-cv-12334-FLW-LHG SANTO v. JOHNSON & JOHNSON et al                                                  12/01/2017
                  3:17-cv-11713-FLW-LHG BISHOP et al v. JOHNSON & JOHNSON et al                                           11/16/2017
                  3:17-cv-11902-FLW-LHG GRACE v. JOHNSON & JOHNSON et al                                                  12/01/2017
                  3:17-cv-11897-FLW-LHG HERBIN et al v. JOHNSON & JOHNSON et al                                           12/01/2017
                  3:17-cv-11900-FLW-LHG GOLDBERG et al v. JOHNSON & JOHNSON et al                                         12/01/2017
                  3:17-cv-11892-FLW-LHG HUETT v. JOHNSON & JOHNSON et al                                                  12/01/2017
                  3:17-cv-11895-FLW-LHG HUNDLEY et al v. JOHNSON & JOHNSON et al                                          12/01/2017
                  3:17-cv-12385-FLW-LHG HOLCOMB et al v. JOHNSON & JOHNSON et al                                          12/04/2017
                  3:17-cv-11056-FLW-LHG VOLK v. JOHNSON & JOHNSON et al                                                   12/04/2017
                  3:17-cv-11058-FLW-LHG WEEKS v. JOHNSON & JOHNSON et al                                                  12/04/2017
                  3:17-cv-12382-FLW-LHG FISHER v. JOHNSON & JOHNSON et al                                                 12/04/2017
                  3:17-cv-11498-FLW-LHG MCCARTHY v. JOHNSON & JOHNSON et al                                               12/04/2017
                  3:17-cv-12383-FLW-LHG JIMENEZ et al v. JOHNSON AND JOHNSON et al                                        12/04/2017
                  3:17-cv-11830-FLW-LHG LITTLE v. JOHNSON & JOHNSON et al                                                 12/04/2017
                  3:17-cv-11835-FLW-LHG SHEPPARD et al v. JOHNSON & JOHNSON et al                                         12/04/2017
                  3:17-cv-11837-FLW-LHG CLIFTON v. JOHNSON & JOHNSON et al                                                12/04/2017
                  3:17-cv-11840-FLW-LHG THOMSON v. JOHNSON & JOHNSON et al                                                12/04/2017
                  3:17-cv-12279-FLW-LHG SCHNIER et al v. JOHNSON & JOHNSON et al                                          12/04/2017
                  3:17-cv-12283-FLW-LHG RICE v. JOHNSON & JOHNSON et al                                                   12/04/2017
                  3:17-cv-12285-FLW-LHG DEVELLIS v. JOHNSON & JOHNSON et al                                               12/04/2017
                  3:17-cv-11891-FLW-LHG BLEDSON v. JOHNSON & JOHNSON et al                                                12/04/2017
                  3:17-cv-11896-FLW-LHG CARR et al v. JOHNSON & JOHNSON et al                                             12/04/2017
                  3:17-cv-11898-FLW-LHG HUMPHREY et al v. JOHNSON & JOHNSON et al                                         12/04/2017
                  3:17-cv-11901-FLW-LHG VALDEZ v. JOHNSON & JOHNSON et al                                                 12/04/2017
                  3:17-cv-10806-FLW-LHG GRUNDEN v. JOHNSON & JOHNSON et al                                                11/02/2017
                  3:17-cv-12206-FLW-LHG ZEGLEY v. JOHNSON & JOHNSON et al                                                 12/04/2017
                  3:17-cv-12209-FLW-LHG CUNNINGHAM v. JOHNSON & JOHNSON et al                                             12/04/2017
                  3:17-cv-12332-FLW-LHG BASS v. JOHNSON & JOHNSON et al                                                   12/04/2017
                  3:17-cv-12335-FLW-LHG KELLEHER v. JOHNSON & JOHNSON et al                                               12/04/2017
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                             115/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2for Filed
                                                Document                the District of New Jersey-Query
                                                                                 05/24/19        Page 118Associated Cases
                                                                                                               of 627
                  3:17-cv-12313-FLW-LHG GIDDENS et al v. JOHNSON & JOHNSON et al                                         12/04/2017
                  3:17-cv-12314-FLW-LHG ROMERO v. JOHNSON & JOHNSON et al                                                12/04/2017
                  3:17-cv-12286-FLW-LHG SWANEY v. JOHNSON & JOHNSON et al                                                12/04/2017
                  3:17-cv-12287-FLW-LHG DORSEY-DAVIS v. JOHNSON & JOHNSON et al                                          12/04/2017
                  3:17-cv-12289-FLW-LHG KERBY v. JOHNSON & JOHNSON et al                                                 12/04/2017
                  3:17-cv-12290-FLW-LHG GAIGL v. JOHNSON & JOHNSON et al                                                 12/04/2017
                  3:17-cv-12291-FLW-LHG MAULDEN et al v. JOHNSON & JOHNSON et al                                         12/04/2017
                  3:17-cv-12292-FLW-LHG HELLER et al v. JOHNSON & JOHNSON et al                                          12/04/2017
                  3:17-cv-12315-FLW-LHG FRIEND et al v. JOHNSON & JOHNSON et al                                          12/04/2017
                  3:17-cv-12318-FLW-LHG WEISS v. JOHNSON & JOHNSON et al                                                 12/04/2017
                  3:17-cv-12336-FLW-LHG DONALD v. JOHNSON & JOHNSON et al                                                12/04/2017
                  3:17-cv-12337-FLW-LHG BEARDEN v. JOHNSON & JOHNSON et al                                               12/04/2017
                  3:17-cv-12338-FLW-LHG GRUNDY v. JOHNSON & JOHNSON et al                                                12/04/2017
                  3:17-cv-12339-FLW-LHG REEVES v. JOHNSON & JOHNSON et al                                                12/04/2017
                  3:17-cv-12340-FLW-LHG REDMAN v. JOHNSON & JOHNSON et al                                                12/04/2017
                  3:17-cv-12342-FLW-LHG MCBRIDE et al v. JOHNSON & JOHNSON et al                                         12/04/2017
                  3:17-cv-12344-FLW-LHG MULLER et al v. JOHNSON & JOHNSON et al                                          12/04/2017
                  3:17-cv-12345-FLW-LHG FISHER v. JOHNSON & JOHNSON et al                                                12/04/2017
                  3:17-cv-12346-FLW-LHG WOLTERSDORF et al v. JOHNSON & JOHNSON et
                                                                                                                         12/04/2017
                  al
                  3:17-cv-12349-FLW-LHG O'CALLAGHAN v. JOHNSON & JOHNSON et al                                           12/04/2017
                  3:17-cv-12353-FLW-LHG BAKER v. JOHNSON & JOHNSON, INC. et al                                           12/04/2017
                  3:17-cv-12354-FLW-LHG VITOLS v JOHNSON & JOHNSON, et al.                                               12/04/2017
                  3:17-cv-12301-FLW-LHG EVANS v. JOHNSON & JOHNSON et al                                                 12/04/2017
                  3:17-cv-12302-FLW-LHG PARKER v. JOHNSON & JOHNSON et al                                                12/04/2017
                  3:17-cv-12355-FLW-LHG BORDEAUX v. JOHNSON & JOHNSON, INC. et al 12/04/2017
                  3:17-cv-12307-FLW-LHG BARTH-ANDREWS et al v. JOHNSON & JOHNSON
                                                                                                                         12/04/2017
                  et al
                  3:17-cv-12357-FLW-LHG DEVINE v. JOHNSON & JOHNSON, INC. et al                                          12/04/2017
                  3:17-cv-12309-FLW-LHG QUINI v. JOHNSON & JOHNSON et al                                                 12/04/2017
                  3:17-cv-12360-FLW-LHG FILIPSKI v. JOHNSON & JOHNSON, INC. et al                                        12/04/2017
                  3:17-cv-12361-FLW-LHG THOMPSON-LOTT v. JOHNSON & JOHNSON,
                                                                                                                         12/04/2017
                  INC. et al
                  3:17-cv-12321-FLW-LHG TUTTLE v. JOHNSON & JOHNSON et al                                                12/04/2017
                  3:17-cv-12362-FLW-LHG HOLLER v. JOHNSON & JOHNSON, INC. et al                                          12/04/2017
                  3:17-cv-12322-FLW-LHG LAWSON et al v. JOHNSON & JOHNSON et al                                          12/04/2017
                  3:17-cv-12363-FLW-LHG GARCIA v. JOHNSON & JOHNSON et al                                                12/04/2017
                  3:17-cv-12324-FLW-LHG LUNA v. JOHNSON & JOHNSON et al                                                  12/04/2017
                  3:17-cv-12364-FLW-LHG LAMOTHE v. JOHNSON & JOHNSON, INC. et al                                         12/04/2017
                  3:17-cv-12329-FLW-LHG HANCOCK v. JOHNSON & JOHNSON et al                                               12/04/2017
                  3:17-cv-12367-FLW-LHG VAN DOREN v. JOHNSON & JOHNSON, INC. et al 12/04/2017

https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                            116/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2for Filed
                                                Document                the District of New Jersey-Query
                                                                                 05/24/19        Page 119Associated Cases
                                                                                                               of 627
                  3:17-cv-12368-FLW-LHG AMOS v. JOHNSON & JOHNSON, INC. et al                                            12/04/2017
                  3:17-cv-12370-FLW-LHG WARREN v. JOHNSON & JOHNSON, INC. et al                                          12/04/2017
                  3:17-cv-12386-FLW-LHG ROGERS et al v. JOHNSON & JOHNSON et al                                          12/04/2017
                  3:17-cv-12388-FLW-LHG HALL v. JOHNSON & JOHNSON et al                                                  12/04/2017
                  3:17-cv-12371-FLW-LHG PERRY v. JOHNSON & JOHNSON, INC. et al                                           12/04/2017
                  3:17-cv-12389-FLW-LHG SHAY v. JOHNSON & JOHNSON et al                                                  12/04/2017
                  3:17-cv-12372-FLW-LHG YOUNG v. JOHNSON & JOHNSON, INC. et al                                           12/05/2017
                  3:17-cv-12373-FLW-LHG MCKEAL v. JOHNSON & JOHNSON, INC. et al                                          12/05/2017
                  3:17-cv-12376-FLW-LHG KLEIN v. JOHNSON & JOHNSON et al                                                 12/05/2017
                  3:17-cv-12384-FLW-LHG TURMAN et al v. JOHNSON & JOHNSON et al                                          12/05/2017
                  3:17-cv-12391-FLW-LHG CRUZ v. JOHNSON & JOHNSON et al                                                  12/05/2017
                  3:17-cv-12392-FLW-LHG BAYNE v. JOHNSON & JOHNSON et al                                                 12/05/2017
                  3:17-cv-12393-FLW-LHG BRAGG v. JOHNSON & JOHNSON et al                                                 12/05/2017
                  3:17-cv-12394-FLW-LHG BROCK v. JOHNSON & JOHNSON et al                                                 12/05/2017
                  3:17-cv-12395-FLW-LHG BUTLER v. JOHNSON & JOHNSON et al                                                12/05/2017
                  3:17-cv-12396-FLW-LHG LUGO v. JOHNSON & JOHNSON et al                                                  12/05/2017
                  3:17-cv-11841-FLW-LHG MCKENNEY v. JOHNSON & JOHNSON et al                                              12/05/2017
                  3:17-cv-11842-FLW-LHG SALAMONE v. JOHNSON & JOHNSON et al                                              12/05/2017
                  3:17-cv-11844-FLW-LHG MCFADDEN v. JOHNSON & JOHNSON et al                                              12/05/2017
                  3:17-cv-11845-FLW-LHG CARPENTER v. JOHNSON & JOHNSON et al                                             12/05/2017
                  3:17-cv-11847-FLW-LHG HILL v. JOHNSON & JOHNSON et al                                                  12/05/2017
                  3:17-cv-11850-FLW-LHG RICHARD v. JOHNSON & JOHNSON et al                                               12/05/2017
                  3:17-cv-11854-FLW-LHG KIBBLE v. JOHNSON & JOHNSON et al                                                12/05/2017
                  3:17-cv-10712-FLW-LHG MONDEAUX v. JOHNSON & JOHNSON et al                                              12/05/2017
                  3:17-cv-12397-FLW-LHG CAPPELLO v. JOHNSON AND JOHNSON et al                                            12/06/2017
                  3:17-cv-12398-FLW-LHG CARDWELL v. JOHNSON AND JOHNSON et al                                            12/06/2017
                  3:17-cv-12400-FLW-LHG CARR v. JOHNSON AND JOHNSON et al                                                12/06/2017
                  3:17-cv-12401-FLW-LHG CARROLL v. JOHNSON AND JOHNSON et al                                             12/06/2017
                  3:17-cv-12402-FLW-LHG HUDGINS v. JOHNSON AND JOHNSON et al                                             12/06/2017
                  3:17-cv-12474-FLW-LHG ATKINSON v. JOHNSON AND JOHNSON et al                                            12/06/2017
                  3:17-cv-12403-FLW-LHG BRIZUELA et al v. JOHNSON & JOHNSON et al                                        12/06/2017
                  3:17-cv-12405-FLW-LHG CHAMPION v. JOHNSON AND JOHNSON et al                                            12/06/2017
                  3:17-cv-12475-FLW-LHG GROSSE v. JOHNSON & JOHNSON, INC. et al                                          12/06/2017
                  3:17-cv-12407-FLW-LHG COLEMAN v. JOHNSON AND JOHNSON et al                                             12/06/2017
                  3:17-cv-12409-FLW-LHG COLEY v. JOHNSON AND JOHNSON et al                                               12/06/2017
                  3:17-cv-12411-FLW-LHG DAVIS v. JOHNSON AND JOHNSON et al                                               12/06/2017
                  3:17-cv-12477-FLW-LHG BAKER v. JOHNSON AND JOHNSON et al                                               12/06/2017
                  3:17-cv-12412-FLW-LHG VESSELS v. IMERYS TALC AMERICA, INC. et al                                       12/06/2017
                  3:17-cv-12665-FLW-LHG PECK v. JOHNSON & JOHNSON et al                                                  12/06/2017
                  3:17-cv-12478-FLW-LHG BERTORELLI v. JOHNSON & JOHNSON et al                                            12/06/2017
                  3:17-cv-12413-FLW-LHG SMITH v. JOHNSON AND JOHNSON et al                                               12/06/2017
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                            117/625
5/15/2019                           CM/ECF LIVE - U.S.
                          Case 1:19-cv-01530           District Court2for Filed
                                                  Document                the District of New Jersey-Query
                                                                                   05/24/19        Page 120Associated Cases
                                                                                                                 of 627

                  3:17-cv-12479-FLW-LHG MASON v. JOHNSON & JOHNSON et al                                                  12/06/2017
                  3:17-cv-12414-FLW-LHG BEAM v. JOHNSON AND JOHNSON et al                                                 12/06/2017
                  3:17-cv-12498-FLW-LHG KREPPS v. JOHNSON AND JOHNSON et al                                               12/06/2017
                  3:17-cv-12499-FLW-LHG MAZANETZ v. JOHNSON & JOHNSON et al                                               12/06/2017
                  3:17-cv-12551-FLW-LHG THOMAS v. JOHNSON AND JOHNSON et al                                               12/06/2017
                  3:17-cv-12500-FLW-LHG BUENO v. JOHNSON & JOHNSON et al                                                  12/06/2017
                  3:17-cv-12480-FLW-LHG PETERS v. JOHNSON & JOHNSON et al      12/06/2017
                  3:17-cv-12481-FLW-LHG BARROSO DE LEON v. JOHNSON AND JOHNSON
                                                                               12/06/2017
                  et al
                  3:17-cv-12501-FLW-LHG CLARK v. JOHNSON AND JOHNSON et al                                                12/06/2017
                  3:17-cv-12422-FLW-LHG JONES v. JOHNSON AND JOHNSON et al                                                12/06/2017
                  3:17-cv-12673-FLW-LHG SANSONE v. JOHNSON & JOHNSON, et al                                               12/06/2017
                  3:17-cv-12674-FLW-LHG MOUTON v. JOHNSON & JOHNSON, et al                                                12/06/2017
                  3:17-cv-12675-FLW-LHG AIKENS v. JOHNSON & JOHNSON, et al                                                12/06/2017
                  3:17-cv-12558-FLW-LHG INGRAM v. JOHNSON AND JOHNSON et al                                               12/06/2017
                  3:17-cv-12559-FLW-LHG KARLIC v. JOHNSON AND JOHNSON et al                                               12/06/2017
                  3:17-cv-12560-FLW-LHG FOOTE v. JOHNSON & JOHNSON, INC. et al      12/06/2017
                  3:17-cv-12546-FLW-LHG RICO-SCHLEGEL et al v. JOHNSON & JOHNSON et
                                                                                    12/06/2017
                  al
                  3:17-cv-12574-FLW-LHG NICHOLS v. JOHNSON AND JOHNSON et al                                              12/06/2017
                  3:17-cv-12552-FLW-LHG HAWKINS v. JOHNSON AND JOHNSON et al                                              12/06/2017
                  3:17-cv-12415-FLW-LHG FASSE v. JOHNSON AND JOHNSON et al                                                12/06/2017
                  3:17-cv-12573-FLW-LHG WEATHERS v. JOHNSON AND JOHNSON et al                                             12/06/2017
                  3:17-cv-12416-FLW-LHG HARRIS v. JOHNSON AND JOHNSON et al                                               12/06/2017
                  3:17-cv-12553-FLW-LHG VANDERSCHAAF v. JOHNSON & JOHNSON et al                                           12/06/2017
                  3:17-cv-12572-FLW-LHG MORENO v. JOHNSON AND JOHNSON et al                                               12/06/2017
                  3:17-cv-12561-FLW-LHG LEBRON v. JOHNSON AND JOHNSON et al                                               12/06/2017
                  3:17-cv-12554-FLW-LHG HOLLINGSWORTH v. JOHNSON AND JOHNSON
                                                                                                                          12/06/2017
                  et al
                  3:17-cv-12563-FLW-LHG MILLER v. JOHNSON AND JOHNSON et al                                               12/06/2017
                  3:17-cv-12556-FLW-LHG HUGHES v. JOHNSON AND JOHNSON et al                                               12/06/2017
                  3:17-cv-12547-FLW-LHG GEARTY v. JOHNSON AND JOHNSON et al                                               12/06/2017
                  3:17-cv-12565-FLW-LHG LOSOYA v. JOHNSON AND JOHNSON et al                                               12/06/2017
                  3:17-cv-12557-FLW-LHG CRASE et al v. JOHNSON & JOHNSON et al                                            12/06/2017
                  3:17-cv-12502-FLW-LHG SMITH v. JOHNSON & JOHNSON et al                                                  12/06/2017
                  3:17-cv-12548-FLW-LHG GUNTER v. JOHNSON AND JOHNSON et al                                               12/06/2017
                  3:17-cv-12503-FLW-LHG THOMPSON et al v. JOHNSON & JOHNSON et al                                         12/06/2017
                  3:17-cv-12417-FLW-LHG HAWKINS v. JOHNSON AND JOHNSON et al                                              12/06/2017
                  3:17-cv-12504-FLW-LHG CLINGAN v. JOHNSON AND JOHNSON et al                                              12/06/2017
                  3:17-cv-12505-FLW-LHG SANDERS v. JOHNSON & JOHNSON et al                                                12/06/2017
                  3:17-cv-12418-FLW-LHG SCHULZ v. JOHNSON AND JOHNSON et al                                               12/06/2017
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                             118/625
5/15/2019                           CM/ECF LIVE - U.S.
                          Case 1:19-cv-01530           District Court2for Filed
                                                  Document                the District of New Jersey-Query
                                                                                   05/24/19        Page 121Associated Cases
                                                                                                                 of 627

                  3:17-cv-12506-FLW-LHG CONNERY v. JOHNSON AND JOHNSON et al                                              12/06/2017
                  3:17-cv-12419-FLW-LHG HOPPER v. JOHNSON AND JOHNSON et al                                               12/06/2017
                  3:17-cv-12507-FLW-LHG SWANAGAN v. JOHNSON AND JOHNSON et al                                             12/06/2017
                  3:17-cv-12420-FLW-LHG IRETON v. JOHNSON AND JOHNSON et al                                               12/06/2017
                  3:17-cv-12571-FLW-LHG MEYER v. JOHNSON AND JOHNSON et al                                                12/06/2017
                  3:17-cv-12421-FLW-LHG JACKSON v. JOHNSON AND JOHNSON et al                                              12/06/2017
                  3:17-cv-12570-FLW-LHG MERCADO VASQUEZ v. JOHNSON AND
                                                                                                                          12/06/2017
                  JOHNSON et al
                  3:17-cv-12508-FLW-LHG SMALL v. JOHNSON & JOHNSON et al                                                  12/06/2017
                  3:17-cv-12569-FLW-LHG MCGEAR v. JOHNSON AND JOHNSON et al                                               12/06/2017
                  3:17-cv-12549-FLW-LHG WALKER v. JOHNSON & JOHNSON, INC. et al                                           12/06/2017
                  3:17-cv-12509-FLW-LHG FOXWELL v. JOHNSON & JOHNSON et al     12/06/2017
                  3:17-cv-12568-FLW-LHG LOZADA RAMOS v. JOHNSON AND JOHNSON et
                                                                               12/06/2017
                  al
                  3:17-cv-12510-FLW-LHG CUTRONE FOX v. JOHNSON AND JOHNSON et al 12/06/2017
                  3:17-cv-12567-FLW-LHG CHAMPION v. JOHNSON & JOHNSON, INC. et al 12/06/2017
                  3:17-cv-12566-FLW-LHG CHRISTMAN v. JOHNSON AND JOHNSON et al   12/06/2017
                  3:17-cv-12511-FLW-LHG CUTRONE FOX v. JOHNSON AND JOHNSON et al 12/06/2017
                  3:17-cv-12512-FLW-LHG YOST v. JOHNSON & JOHNSON et al          12/06/2017
                  3:17-cv-12513-FLW-LHG PERRY v. JOHNSON & JOHNSON et al                                                  12/06/2017
                  3:17-cv-12514-FLW-LHG DAVENPORT v. JOHNSON AND JOHNSON et al                                            12/06/2017
                  3:17-cv-12575-FLW-LHG SMITH v. JOHNSON & JOHNSON, INC. et al                                            12/06/2017
                  3:17-cv-12576-FLW-LHG FELLS v. JOHNSON & JOHNSON et al                                                  12/06/2017
                  3:17-cv-12550-FLW-LHG HARRINGTON v. JOHNSON AND JOHNSON et al                                           12/06/2017
                  3:17-cv-12515-FLW-LHG SAUVE v. JOHNSON & JOHNSON et al                                                  12/06/2017
                  3:17-cv-12521-FLW-LHG PILIPOVICH v. JOHNSON & JOHNSON et al                                             12/06/2017
                  3:17-cv-12516-FLW-LHG DAVIS v. JOHNSON AND JOHNSON et al                                                12/06/2017
                  3:17-cv-12448-FLW-LHG GILLIGAN v. JOHNSON & JOHNSON, INC.                                               12/06/2017
                  3:17-cv-12449-FLW-LHG SILVA v. JOHNSON & JOHNSON et al                                                  12/06/2017
                  3:17-cv-12450-FLW-LHG RANSOM v. JOHNSON & JOHNSON et al                                                 12/06/2017
                  3:17-cv-12451-FLW-LHG THORESON v. JOHNSON & JOHNSON et al                                               12/06/2017
                  3:17-cv-12453-FLW-LHG MARTINEZ v. JOHNSON & JOHNSON et al                                               12/06/2017
                  3:17-cv-12455-FLW-LHG SHIELDS v. JOHNSON AND JOHNSON et al                                              12/06/2017
                  3:17-cv-12456-FLW-LHG TRUPIA v. JOHNSON AND JOHNSON et al                                               12/06/2017
                  3:17-cv-12458-FLW-LHG RAUENHORST et al v. JOHNSON & JOHNSON et al 12/06/2017
                  3:17-cv-12461-FLW-LHG URBANCZYK v. JOHNSON AND JOHNSON et al      12/06/2017
                  3:17-cv-12464-FLW-LHG WALKER v. JOHNSON AND JOHNSON et al         12/06/2017
                  3:17-cv-12465-FLW-LHG MARTIN v. JOHNSON & JOHNSON et al                                                 12/06/2017
                  3:17-cv-12466-FLW-LHG WHITE v. JOHNSON AND JOHNSON et al                                                12/06/2017
                  3:17-cv-12467-FLW-LHG SCHOEN v. JOHNSON & JOHNSON et al                                                 12/06/2017

https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                             119/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2for Filed
                                                Document                the District of New Jersey-Query
                                                                                 05/24/19        Page 122Associated Cases
                                                                                                               of 627
                  3:17-cv-12468-FLW-LHG BREWER v. JOHNSON & JOHNSON et al                                                12/06/2017
                  3:17-cv-12469-FLW-LHG WHITT v. JOHNSON AND JOHNSON et al                                               12/06/2017
                  3:17-cv-12470-FLW-LHG MORGAN v. JOHNSON & JOHNSON et al                                                12/06/2017
                  3:17-cv-12471-FLW-LHG STOVER v. JOHNSON & JOHNSON et al                                                12/06/2017
                  3:17-cv-12472-FLW-LHG ALEXANDER v. JOHNSON AND JOHNSON et al                                           12/06/2017
                  3:17-cv-12473-FLW-LHG ALLEN v. JOHNSON AND JOHNSON et al                                               12/06/2017
                  3:17-cv-12578-FLW-LHG LOWERY MEEKS v. JOHNSON AND JOHNSON et
                                                                                                                         12/07/2017
                  al
                  3:17-cv-12579-FLW-LHG OXENDINE v. JOHNSON AND JOHNSON et al                                            12/07/2017
                  3:17-cv-12595-FLW-LHG ROSARIO CAUSSADE v. JOHNSON AND
                                                                                                                         12/07/2017
                  JOHNSON et al
                  3:17-cv-12594-FLW-LHG RODRIGUEZ COTTO v. JOHNSON AND JOHNSON
                                                                                                                         12/07/2017
                  et al
                  3:17-cv-12593-FLW-LHG RIVERS v. JOHNSON AND JOHNSON et al                                              12/07/2017
                  3:17-cv-12592-FLW-LHG RIVERA DEL HOYO v. JOHNSON AND JOHNSON
                                                                                                                         12/07/2017
                  et al
                  3:17-cv-12591-FLW-LHG GONZALEZ v. JOHNSON AND JOHNSON et al                                            12/07/2017
                  3:17-cv-12589-FLW-LHG BRENZO v. JOHNSON AND JOHNSON et al                                              12/07/2017
                  3:17-cv-12588-FLW-LHG YOUNG v. JOHNSON AND JOHNSON et al                                               12/07/2017
                  3:17-cv-12520-FLW-LHG MALONE v. JOHNSON & JOHNSON et al                                                12/07/2017
                  3:17-cv-12587-FLW-LHG RAMOS RESURECCION v. JOHNSON AND
                                                                                                                         12/07/2017
                  JOHNSON et al
                  3:17-cv-12585-FLW-LHG RABAGO v. JOHNSON AND JOHNSON et al                                              12/07/2017
                  3:17-cv-12582-FLW-LHG RAMOS v. JOHNSON AND JOHNSON et al                                               12/07/2017
                  3:17-cv-12581-FLW-LHG QUINONES RIVERA v. JOHNSON AND JOHNSON
                                                                                                                         12/07/2017
                  et al
                  3:17-cv-12580-FLW-LHG PERRY v. JOHNSON AND JOHNSON et al                                               12/07/2017
                  3:17-cv-12482-FLW-LHG BARTLETT v. JOHNSON AND JOHNSON et al                                            12/07/2017
                  3:17-cv-12483-FLW-LHG VILLENUEVE v. JOHNSON AND JOHNSON et al                                          12/07/2017
                  3:17-cv-12484-FLW-LHG BELTRAN v. JOHNSON AND JOHNSON et al                                             12/07/2017
                  3:17-cv-12608-FLW-LHG SMITH v. JOHNSON AND JOHNSON et al                                               12/07/2017
                  3:17-cv-12609-FLW-LHG SONNIER v. JOHNSON AND JOHNSON et al                                             12/07/2017
                  3:17-cv-12610-FLW-LHG SQUIRES v. JOHNSON AND JOHNSON et al                                             12/07/2017
                  3:17-cv-12611-FLW-LHG TABARINI v. JOHNSON AND JOHNSON et al                                            12/07/2017
                  3:17-cv-12629-FLW-LHG DONIS v. JOHNSON & JOHNSON et al                                                 12/07/2017
                  3:17-cv-12630-FLW-LHG MARTIN v. JOHNSON & JOHNSON et al                                                12/07/2017
                  3:17-cv-12612-FLW-LHG TAUZIN v. JOHNSON AND JOHNSON et al                                              12/07/2017
                  3:17-cv-12631-FLW-LHG GRAY v. JOHNSON & JOHNSON, INC. et al                                            12/07/2017
                  3:17-cv-12613-FLW-LHG TAYLOR v. JOHNSON AND JOHNSON et al                                              12/07/2017
                  3:17-cv-12632-FLW-LHG HESS v. JOHNSON & JOHNSON INC. et al                                             12/07/2017
                  3:17-cv-12614-FLW-LHG VARNADO v. JOHNSON AND JOHNSON et al                                             12/07/2017
                  3:17-cv-12615-FLW-LHG CRAWFORD v. JOHNSON & JOHNSON, INC. et al 12/07/2017

https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                            120/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2for Filed
                                                Document                the District of New Jersey-Query
                                                                                 05/24/19        Page 123Associated Cases
                                                                                                               of 627
                  3:17-cv-12633-FLW-LHG MCKENZIE v. JOHNSON & JOHNSON et al                                              12/07/2017
                  3:17-cv-12486-FLW-LHG MURRAY v. JOHNSON AND JOHNSON et al                                              12/07/2017
                  3:17-cv-12634-FLW-LHG RICHARDSON v. JOHNSON & JOHNSON et al                                            12/07/2017
                  3:17-cv-12635-FLW-LHG WEAVER v. JOHNSON & JOHNSON et al                                                12/07/2017
                  3:17-cv-12487-FLW-LHG BOUYEA v. JOHNSON AND JOHNSON et al                                              12/07/2017
                  3:17-cv-12616-FLW-LHG WAKEN-HALL v. JOHNSON AND JOHNSON et al 12/07/2017
                  3:17-cv-12636-FLW-LHG WEBER et al v. JOHNSON & JOHNSON et al                                           12/07/2017
                  3:17-cv-12617-FLW-LHG WHITTEN v. JOHNSON AND JOHNSON et al                                             12/07/2017
                  3:17-cv-12618-FLW-LHG WILBANKS COLE v. JOHNSON AND JOHNSON et
                                                                                                                         12/07/2017
                  al
                  3:17-cv-12619-FLW-LHG WOLFE v. JOHNSON AND JOHNSON et al                                               12/07/2017
                  3:17-cv-12620-FLW-LHG WOOD-DONATELLI v. JOHNSON AND JOHNSON
                                                                                                                         12/07/2017
                  et al
                  3:17-cv-12621-FLW-LHG CLARK v. JOHNSON & JOHNSON et al                                                 12/07/2017
                  3:17-cv-12622-FLW-LHG TAGUE v. JOHNSON AND JOHNSON et al                                               12/07/2017
                  3:18-cv-13952-FLW-LHG BURLEY v. JOHNSON & JOHNSON et al                                                09/18/2018
                  3:17-cv-12625-FLW-LHG AHARONIAN V. JOHNSON & JOHNSON                                                   12/07/2017
                  3:17-cv-12626-FLW-LHG PETERSON v. JOHNSON & JOHNSON INC. et al                                         12/07/2017
                  3:17-cv-12627-FLW-LHG RA et al v. JOHNSON AND JOHNSON et al                                            12/07/2017
                  3:17-cv-12628-FLW-LHG ODOM v. JOHNSON & JOHNSON et al                                                  12/07/2017
                  3:17-cv-12638-FLW-LHG EDWARDS v. JOHNSON & JOHNSON et al                                               12/08/2017
                  3:17-cv-12662-FLW-LHG MANCINI v. JOHNSON & JOHNSON et al                                               12/08/2017
                  3:17-cv-12657-FLW-LHG GRANT et al v. JOHNSON & JOHNSON et al                                           12/08/2017
                  3:17-cv-12656-FLW-LHG MAGGARD et al v. JOHNSON & JOHNSON et al                                         12/08/2017
                  3:17-cv-12664-FLW-LHG MORRIS v. JOHNSON & JOHNSON et al                                                12/08/2017
                  3:17-cv-12663-FLW-LHG HARRIGAN v. JOHNSON & JOHNSON et al                                              12/08/2017
                  3:17-cv-12642-FLW-LHG KENNEDY v. JOHNSON & JOHNSON, INC. et al                                         12/08/2017
                  3:17-cv-12654-FLW-LHG CUTTER et al v. JOHNSON & JOHNSON et al                                          12/08/2017
                  3:17-cv-12586-FLW-LHG SOLOMON v. JOHNSON & JOHNSON et al                                               12/08/2017
                  3:17-cv-12667-FLW-LHG SCHMUCKER v. JOHNSON & JOHNSON et al                                             12/08/2017
                  3:17-cv-12424-FLW-LHG LUCAS v. JOHNSON AND JOHNSON et al                                               12/08/2017
                  3:17-cv-12523-FLW-LHG FERGUSON v. JOHNSON & JOHNSON et al                                              12/08/2017
                  3:17-cv-12425-FLW-LHG MONROE v. JOHNSON AND JOHNSON et al                                              12/08/2017
                  3:17-cv-12426-FLW-LHG SCHAFFNER v. JOHNSON & JOHNSON et al                                             12/08/2017
                  3:17-cv-12427-FLW-LHG NAVA v. JOHNSON AND JOHNSON et al                                                12/08/2017
                  3:17-cv-12428-FLW-LHG CANINE v. JOHNSON & JOHNSON et al                                                12/08/2017
                  3:17-cv-12524-FLW-LHG COPE v. JOHNSON & JOHNSON et al                                                  12/08/2017
                  3:17-cv-12430-FLW-LHG PEASLEE v. JOHNSON AND JOHNSON et al                                             12/08/2017
                  3:17-cv-12809-FLW-LHG May v. Johnson & Johnson et al                                                   12/08/2017
                  3:17-cv-12525-FLW-LHG ELLIANO v. JOHNSON & JOHNSON et al                                               12/08/2017
                  3:17-cv-12431-FLW-LHG SEGUI v. JOHNSON AND JOHNSON et al                                               12/08/2017

https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                            121/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2for Filed
                                                Document                the District of New Jersey-Query
                                                                                 05/24/19        Page 124Associated Cases
                                                                                                               of 627
                  3:17-cv-12526-FLW-LHG ARISPE v. JOHNSON & JOHNSON et al                                                12/08/2017
                  3:17-cv-12433-FLW-LHG BLACKMAN v. JOHNSON & JOHNSON et al                                              12/08/2017
                  3:17-cv-12528-FLW-LHG NOBLE v. JOHNSON & JOHNSON et al                                                 12/08/2017
                  3:17-cv-12434-FLW-LHG CHERAMIE v. JOHNSON & JOHNSON et al                                              12/08/2017
                  3:17-cv-12530-FLW-LHG DAWIEC v. JOHNSON AND JOHNSON et al                                              12/08/2017
                  3:17-cv-12435-FLW-LHG GUERRERO v. JOHNSON & JOHNSON et al                                              12/08/2017
                  3:17-cv-12437-FLW-LHG GRAHAM v. JOHNSON & JOHNSON et al                                                12/08/2017
                  3:17-cv-12438-FLW-LHG HUTSON v. JOHNSON & JOHNSON et al                                                12/08/2017
                  3:17-cv-12531-FLW-LHG DICKEY v. JOHNSON AND JOHNSON et al                                              12/08/2017
                  3:17-cv-12439-FLW-LHG MARTINEZ et al v. JOHNSON & JOHNSON
                                                                                                                         12/08/2017
                  CONSUMER, INC. et al
                  3:17-cv-12440-FLW-LHG KALEDA v. JOHNSON & JOHNSON et al                                                12/08/2017
                  3:17-cv-12488-FLW-LHG WESLEY v. JOHNSON & JOHNSON et al                                                12/08/2017
                  3:17-cv-12441-FLW-LHG STERBA v. JOHNSON & JOHNSON et al                                                12/08/2017
                  3:17-cv-12443-FLW-LHG BENSON v. JOHNSON & JOHNSON et al                                                12/08/2017
                  3:17-cv-12444-FLW-LHG FRENCH et al v. JOHNSON & JOHNSON et al                                          12/08/2017
                  3:17-cv-12489-FLW-LHG BROWN et al v. JOHNSON & JOHNSON et al                                           12/08/2017
                  3:17-cv-12446-FLW-LHG LOPEZ et al v. JOHNSON & JOHNSON et al                                           12/08/2017
                  3:17-cv-12491-FLW-LHG BROWN v. JOHNSON AND JOHNSON et al                                               12/08/2017
                  3:17-cv-12492-FLW-LHG CANTRELL v. JOHNSON AND JOHNSON et al                                            12/08/2017
                  3:17-cv-12493-FLW-LHG JOHNSON v. JOHNSON & JOHNSON, INC. et al                                         12/08/2017
                  3:17-cv-12671-FLW-LHG SIMMONS v. JOHNSON & JOHNSON et al                                               12/08/2017
                  3:17-cv-12494-FLW-LHG CARROLL v. JOHNSON AND JOHNSON et al                                             12/08/2017
                  3:17-cv-12496-FLW-LHG FREELAND v. JOHNSON & JOHNSON et al                                              12/08/2017
                  3:17-cv-12824-FLW-LHG Dippold v. Johnson & Johnson Consumer Inc. et al                                 12/08/2017
                  3:17-cv-12497-FLW-LHG WIINIKAINEN v. JOHNSON & JOHNSON et al                                           12/08/2017
                  3:17-cv-12676-FLW-LHG BERNING-SZCZESNY v. JOHNSON & JOHNSON et
                                                                                                                         12/08/2017
                  al
                  3:17-cv-12678-FLW-LHG CLARK v. JOHNSON & JOHNSON et al                                                 12/08/2017
                  3:17-cv-12679-FLW-LHG EDE v. JOHNSON & JOHNSON et al                                                   12/08/2017
                  3:17-cv-12680-FLW-LHG BUTTERFIELD v. JOHNSON & JOHNSON et al                                           12/08/2017
                  3:17-cv-12682-FLW-LHG RICKETTS v. JOHNSON & JOHNSON et al                                              12/08/2017
                  3:17-cv-12683-FLW-LHG WAMACK v. JOHNSON & JOHNSON et al                                                12/08/2017
                  3:17-cv-12684-FLW-LHG LOGAN v. JOHNSON & JOHNSON et al                                                 12/08/2017
                  3:17-cv-12692-FLW-LHG HIGHTOWER v. JOHNSON & JOHNSON et al                                             12/08/2017
                  3:17-cv-12693-FLW-LHG LASTER v. JOHNSON & JOHNSON et al                                                12/08/2017
                  3:17-cv-12714-FLW-LHG OVERSTREET v. JOHNSON & JOHNSON et al                                            12/08/2017
                  3:17-cv-12695-FLW-LHG VARNER v. JOHNSON & JOHNSON et al                                                12/08/2017
                  3:17-cv-12696-FLW-LHG WILLIAMS v. JOHNSON & JOHNSON et al                                              12/08/2017
                  3:17-cv-12715-FLW-LHG DOYLE et al v. JOHNSON & JOHNSON et al                                           12/08/2017
                  3:17-cv-12697-FLW-LHG GRIFFIN v. JOHNSON & JOHNSON et al                                               12/08/2017

https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                            122/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2for Filed
                                                Document                the District of New Jersey-Query
                                                                                 05/24/19        Page 125Associated Cases
                                                                                                               of 627
                  3:17-cv-12716-FLW-LHG FIERRO v. IMERYS TALC AMERICA, INC. et al                                        12/08/2017
                  3:17-cv-12723-FLW-LHG PORTILLES v. JOHNSON & JOHNSON et al                                             12/08/2017
                  3:17-cv-12722-FLW-LHG O'CONNELL v. JOHNSON & JOHNSON, INC. et al 12/08/2017
                  3:17-cv-12721-FLW-LHG JONES v. JOHNSON & JOHNSON, INC. et al                                           12/08/2017
                  3:17-cv-12724-FLW-LHG LASTER v. JOHNSON & JOHNSON et al                                                12/08/2017
                  3:17-cv-12733-FLW-LHG BASORE v. JOHNSON & JOHNSON, INC. et al                                          12/08/2017
                  3:17-cv-12717-FLW-LHG SAGO v. JOHNSON & JOHNSON, INC. et al                                            12/08/2017
                  3:17-cv-12718-FLW-LHG WORLEY v. JOHNSON & JOHNSON, INC. et al                                          12/08/2017
                  3:17-cv-12720-FLW-LHG PACHECO v. JOHNSON & JOHNSON et al                                               12/08/2017
                  3:17-cv-12719-FLW-LHG CHRISTIAN et al v. JOHNSON & JOHNSON et al                                       12/08/2017
                  3:17-cv-12729-FLW-LHG CAGLE v. JOHNSON & JOHNSON et al                                                 12/08/2017
                  3:17-cv-12532-FLW-LHG DIEFENDERFER v. JOHNSON AND JOHNSON et al 12/08/2017
                  3:17-cv-12533-FLW-LHG MCMACKIN v. JOHNSON & JOHNSON et al                                              12/08/2017
                  3:17-cv-12534-FLW-LHG DOHNERT v. JOHNSON AND JOHNSON et al                                             12/08/2017
                  3:17-cv-12734-FLW-LHG EVANS v. JOHNSON & JOHNSON et al                                                 12/08/2017
                  3:17-cv-12535-FLW-LHG ENDICOTT JR. v. JOHNSON AND JOHNSON et al 12/08/2017
                  3:17-cv-12735-FLW-LHG FORD et al v. JOHNSON & JOHNSON et al                                            12/08/2017
                  3:17-cv-12536-FLW-LHG ESTEVES RUIZ v. JOHNSON AND JOHNSON et al 12/08/2017
                  3:17-cv-12730-FLW-LHG ADDISON v. JOHNSON & JOHNSON et al                                               12/08/2017
                  3:17-cv-12537-FLW-LHG FIMPLE v. JOHNSON AND JOHNSON et al                                              12/08/2017
                  3:17-cv-12731-FLW-LHG ALLISON v. JOHNSON & JOHNSON et al                                               12/08/2017
                  3:17-cv-12736-FLW-LHG NOVIKOFF v. JOHNSON & JOHNSON, INC. et al                                        12/08/2017
                  3:17-cv-12538-FLW-LHG FLECHA v. JOHNSON AND JOHNSON et al                                              12/08/2017
                  3:17-cv-12732-FLW-LHG EMERY v. JOHNSON & JOHNSON et al                                                 12/08/2017
                  3:17-cv-12539-FLW-LHG JACKSON v. JOHNSON & JOHNSON, INC. et al                                         12/08/2017
                  3:17-cv-12737-FLW-LHG HENRY v. JOHNSON & JOHNSON et al                                                 12/08/2017
                  3:17-cv-12738-FLW-LHG HINDLE v. JOHNSON & JOHNSON et al                                                12/08/2017
                  3:17-cv-12739-FLW-LHG MALEK v. JOHNSON & JOHNSON et al                                                 12/08/2017
                  3:17-cv-12541-FLW-LHG GARCIA v. JOHNSON AND JOHNSON et al                                              12/08/2017
                  3:17-cv-12542-FLW-LHG HANSON et al v. JOHNSON & JOHNSON et al                                          12/08/2017
                  3:17-cv-12544-FLW-LHG LOWE v. JOHNSON & JOHNSON, INC. et al                                            12/08/2017
                  3:17-cv-12545-FLW-LHG BROWN v. JOHNSON & JOHNSON et al                                                 12/08/2017
                  3:17-cv-12740-FLW-LHG MELTON v. JOHNSON & JOHNSON et al                                                12/10/2017
                  3:17-cv-12741-FLW-LHG NASSIFF et al v. JOHNSON & JOHNSON et al                                         12/10/2017
                  3:17-cv-12742-FLW-LHG BISCHOFF v. JOHNSON & JOHNSON, INC. et al                                        12/10/2017
                  3:17-cv-12685-FLW-LHG YOUNG-TUNE et al v. JOHNSON & JOHNSON et al 12/10/2017
                  3:17-cv-12743-FLW-LHG PEACH v. JOHNSON & JOHNSON et al                                                 12/10/2017
                  3:17-cv-12686-FLW-LHG SHORT et al v. JOHNSON & JOHNSON et al                                           12/10/2017
                  3:17-cv-12688-FLW-LHG KRICHBAUM v. JOHNSON & JOHNSON et al                                             12/10/2017
                  3:17-cv-12689-FLW-LHG KONDRLA v. JOHNSON & JOHNSON et al                                               12/10/2017
                  3:17-cv-12744-FLW-LHG SILENO v. JOHNSON & JOHNSON et al                                                12/10/2017
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                            123/625
5/15/2019                           CM/ECF LIVE - U.S.
                          Case 1:19-cv-01530           District Court2for Filed
                                                  Document                the District of New Jersey-Query
                                                                                   05/24/19        Page 126Associated Cases
                                                                                                                 of 627

                  3:17-cv-12690-FLW-LHG HOUDE v. JOHNSON & JOHNSON, INC. et al                                            12/10/2017
                  3:17-cv-12691-FLW-LHG GASPER v. JOHNSON & JOHNSON et al                                                 12/10/2017
                  3:17-cv-12698-FLW-LHG SHONING v. JOHNSON & JOHNSON et al                                                12/10/2017
                  3:17-cv-12699-FLW-LHG LEIGHTON et al v. JOHNSON & JOHNSON et al                                         12/10/2017
                  3:17-cv-12745-FLW-LHG BATES v. JOHNSON & JOHNSON, INC. et al                                            12/10/2017
                  3:17-cv-12700-FLW-LHG CANADA v. JOHNSON & JOHNSON et al                                                 12/10/2017
                  3:17-cv-12746-FLW-LHG SMITH v. JOHNSON & JOHNSON et al                                                  12/10/2017
                  3:17-cv-12747-FLW-LHG TAYLOR v. JOHNSON & JOHNSON et al                                                 12/10/2017
                  3:17-cv-12748-FLW-LHG UMFLEET v. JOHNSON & JOHNSON et al                                                12/10/2017
                  3:17-cv-12749-FLW-LHG WOHLERS v. JOHNSON & JOHNSON et al                                                12/10/2017
                  3:17-cv-12750-FLW-LHG JUGO v. JOHNSON & JOHNSON, INC. et al                                             12/10/2017
                  3:17-cv-12751-FLW-LHG WONG-SAMUEL v. JOHNSON & JOHNSON et al                                            12/10/2017
                  3:17-cv-12752-FLW-LHG WIMBERLY et al v. JOHNSON & JOHNSON et al                                         12/10/2017
                  3:17-cv-12753-FLW-LHG MCGARVEY-TANENBAUM et al v. JOHNSON &
                                                                                                                          12/10/2017
                  JOHNSON, INC. et al
                  3:17-cv-12728-FLW-LHG KUREH v. JOHNSON & JOHNSON, INC. et al                                            12/11/2017
                  3:17-cv-12727-FLW-LHG HAYES v. JOHNSON & JOHNSON et al                                                  12/11/2017
                  3:17-cv-12726-FLW-LHG SCHAPIRO v. JOHNSON & JOHNSON et al                                               12/11/2017
                  3:17-cv-12725-FLW-LHG BARTON v. JOHNSON & JOHNSON et al                                                 12/11/2017
                  3:17-cv-12755-FLW-LHG BRIEN et al v. JOHNSON & JOHNSON et al                                            12/11/2017
                  3:17-cv-12756-FLW-LHG BRUECKER v. JOHNSON & JOHNSON et al                                               12/11/2017
                  3:17-cv-12757-FLW-LHG LOWE et al v. JOHNSON & JOHNSON et al                                             12/11/2017
                  3:17-cv-12758-FLW-LHG STANLEY v. JOHNSON & JOHNSON et al                                                12/11/2017
                  3:17-cv-12759-FLW-LHG ST. CLAIR et al v. JOHNSON & JOHNSON et al                                        12/11/2017
                  3:17-cv-12760-FLW-LHG VESA v. JOHNSON & JOHNSON et al                                                   12/11/2017
                  3:17-cv-12761-FLW-LHG GRAY et al v. JOHNSON & JOHNSON et al                                             12/11/2017
                  3:17-cv-12763-FLW-LHG HALL et al v. JOHNSON & JOHNSON et al                                             12/11/2017
                  3:17-cv-12764-FLW-LHG KNIGHTEN et al v. JOHNSON & JOHNSON et al                                         12/11/2017
                  3:17-cv-12767-FLW-LHG OFIELD v. JOHNSON & JOHNSON et al                                                 12/11/2017
                  3:17-cv-12769-FLW-LHG ROSS et al v. JOHNSON & JOHNSON et al                                             12/11/2017
                  3:17-cv-12771-FLW-LHG WESTON et al v. JOHNSON & JOHNSON et al                                           12/11/2017
                  3:17-cv-12772-FLW-LHG ZILLMER v. JOHNSON & JOHNSON et al                                                12/11/2017
                  3:17-cv-12778-FLW-LHG HASAKA et al v. JOHNSON & JOHNSON et al                                           12/11/2017
                  3:17-cv-12789-FLW-LHG BERRY v. JOHNSON & JOHNSON, INC. et al                                            12/11/2017
                  3:17-cv-12702-FLW-LHG ROBINSON v. JOHNSON & JOHNSON et al                                               12/11/2017
                  3:17-cv-12703-FLW-LHG COOK et al v. JOHNSON & JOHNSON et al                                             12/11/2017
                  3:17-cv-12704-FLW-LHG GADFIELD v. JOHNSON & JOHNSON et al                                               12/11/2017
                  3:17-cv-12705-FLW-LHG COOK-WILDER v. JOHNSON & JOHNSON et al                                            12/11/2017
                  3:17-cv-12708-FLW-LHG CASIANO v. JOHNSON & JOHNSON INC. et al                                           12/11/2017
                  3:17-cv-12710-FLW-LHG WASHINGTON v. JOHNSON & JOHNSON et al                                             12/11/2017

https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                             124/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2for Filed
                                                Document                the District of New Jersey-Query
                                                                                 05/24/19        Page 127Associated Cases
                                                                                                               of 627
                  3:17-cv-12711-FLW-LHG LIM v. JOHNSON & JOHNSON et al                                                   12/11/2017
                  3:17-cv-12712-FLW-LHG DIAZ v. JOHNSON & JOHNSON et al                                                  12/11/2017
                  3:17-cv-12607-FLW-LHG RIESTRA-SCHNEIDER v. JOHNSON AND
                                                                                                                         12/11/2017
                  JOHNSON et al
                  3:17-cv-12790-FLW-LHG SHEA v. JOHNSON & JOHNSON et al                                                  12/11/2017
                  3:17-cv-12606-FLW-LHG CHAMPLIN v. JOHNSON & JOHNSON, INC. et al                                        12/11/2017
                  3:17-cv-12603-FLW-LHG SAUNDERS v. JOHNSON AND JOHNSON et al                                            12/11/2017
                  3:17-cv-12602-FLW-LHG ROVIRA OLIVERAS v. JOHNSON AND JOHNSON
                                                                                                                         12/11/2017
                  et al
                  3:17-cv-12600-FLW-LHG MASON v. JOHNSON & JOHNSON et al                                                 12/11/2017
                  3:17-cv-12599-FLW-LHG ERICKSON v. JOHNSON & JOHNSON, INC. et al                                        12/11/2017
                  3:17-cv-12793-FLW-LHG PROST v. JOHNSON & JOHNSON et al                                                 12/11/2017
                  3:17-cv-12794-FLW-LHG SPITZ et al v. JOHNSON & JOHNSON et al                                           12/11/2017
                  3:17-cv-12835-FLW-LHG JUMP v. JOHNSON & JOHNSON, INC. et al                                            12/11/2017
                  3:17-cv-12836-FLW-LHG HARRIS v. JOHNSON & JOHNSON et al                                                12/11/2017
                  3:17-cv-12837-FLW-LHG PIEKANSKI v. JOHNSON & JOHNSON et al                                             12/11/2017
                  3:17-cv-12839-FLW-LHG LEAHY et al v. JOHNSON & JOHNSON et al                                           12/11/2017
                  3:17-cv-12795-FLW-LHG LOSURE et al v. JOHNSON & JOHNSON et al                                          12/11/2017
                  3:17-cv-12844-FLW-LHG HUGHES v. JOHNSON & JOHNSON INC. et al                                           12/11/2017
                  3:17-cv-12845-FLW-LHG KRAMP v. JOHNSON & JOHNSON et al                                                 12/11/2017
                  3:17-cv-12846-FLW-LHG NOYES et al v. JOHNSON & JOHNSON et al                                           12/11/2017
                  3:17-cv-12847-FLW-LHG SORRELS v. JOHNSON & JOHNSON, INC. et al                                         12/11/2017
                  3:17-cv-12848-FLW-LHG GAUTIER v. JOHNSON & JOHNSON, INC. et al                                         12/11/2017
                  3:17-cv-12850-FLW-LHG HEARD et al v. JOHNSON & JOHNSON et al                                           12/11/2017
                  3:17-cv-12855-FLW-LHG WRIGHT v. JOHNSON & JOHNSON et al                                                12/11/2017
                  3:17-cv-12856-FLW-LHG WINKELSPECHT v. JOHNSON & JOHNSON et al                                          12/11/2017
                  3:17-cv-12858-FLW-LHG HONEY v. JOHNSON & JOHNSON et al                                                 12/11/2017
                  3:17-cv-12859-FLW-LHG THOMPSON v. JOHNSON & JOHNSON et al                                              12/11/2017
                  3:17-cv-12860-FLW-LHG BROOKS v. JOHNSON & JOHNSON et al                                                12/11/2017
                  3:17-cv-12861-FLW-LHG SMITH v. JOHNSON & JOHNSON et al                                                 12/11/2017
                  3:17-cv-12862-FLW-LHG KEITH et al v. JOHNSON & JOHNSON et al                                           12/11/2017
                  3:17-cv-12863-FLW-LHG SMITH v. JOHNSON & JOHNSON et al                                                 12/11/2017
                  3:17-cv-12801-FLW-LHG GULICH v. JOHNSON & JOHNSON et al                                                12/12/2017
                  3:17-cv-12762-FLW-LHG STEWART v. JOHNSON & JOHNSON et al                                               12/12/2017
                  3:17-cv-12800-FLW-LHG OWUSU v. JOHNSON & JOHNSON et al                                                 12/12/2017
                  3:17-cv-12869-FLW-LHG SCHMITT v. JOHNSON & JOHNSON et al                                               12/12/2017
                  3:17-cv-12871-FLW-LHG MARTIN v. JOHNSON & JOHNSON et al                                                12/12/2017
                  3:17-cv-12874-FLW-LHG DENOCHICK v. JOHNSON & JOHNSON, INC. et al 12/12/2017
                  3:17-cv-12876-FLW-LHG BRUBAKER v. JOHNSON & JOHNSON et al                                              12/12/2017
                  3:17-cv-12877-FLW-LHG CUBBAGE v. JOHNSON & JOHNSON et al                                               12/12/2017
                  3:17-cv-12878-FLW-LHG EDSILL v. JOHNSON & JOHNSON et al                                                12/12/2017

https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                            125/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2for Filed
                                                Document                the District of New Jersey-Query
                                                                                 05/24/19        Page 128Associated Cases
                                                                                                               of 627
                  3:17-cv-12879-FLW-LHG FLICKINGER v. JOHNSON & JOHNSON et al                                            12/12/2017
                  3:17-cv-12880-FLW-LHG INGRAM v. JOHNSON & JOHNSON et al                                                12/12/2017
                  3:17-cv-12881-FLW-LHG FRENCH v. JOHNSON & JOHNSON et al                                                12/12/2017
                  3:17-cv-12598-FLW-LHG WHITE v. JOHNSON & JOHNSON et al                                                 12/12/2017
                  3:17-cv-12597-FLW-LHG DEMEDUK v. JOHNSON & JOHNSON et al                                               12/12/2017
                  3:17-cv-12596-FLW-LHG GAINES v. JOHNSON & JOHNSON et al                                                12/12/2017
                  3:17-cv-12814-FLW-LHG DIGGS v. JOHNSON & JOHNSON et al                                                 12/12/2017
                  3:17-cv-12811-FLW-LHG BREEDLOVE v. JOHNSON & JOHNSON et al                                             12/12/2017
                  3:17-cv-12817-FLW-LHG HARTWELL et al v. JOHNSON & JOHNSON et al                                        12/12/2017
                  3:17-cv-12818-FLW-LHG JONES et al v. JOHNSON & JOHNSON et al                                           12/12/2017
                  3:17-cv-12819-FLW-LHG SHULAR et al v. JOHNSON & JOHNSON et al                                          12/12/2017
                  3:17-cv-12820-FLW-LHG CHICK v. JOHNSON & JOHNSON et al                                                 12/12/2017
                  3:17-cv-12882-FLW-LHG MOTOLA v. JOHNSON & JOHNSON et al                                                12/12/2017
                  3:17-cv-12821-FLW-LHG PROVINCE v. JOHNSON & JOHNSON et al                                              12/12/2017
                  3:17-cv-12822-FLW-LHG BISE et al v. JOHNSON & JOHNSON et al                                            12/12/2017
                  3:17-cv-12823-FLW-LHG CARNELL v. JOHNSON & JOHNSON et al                                               12/12/2017
                  3:17-cv-12825-FLW-LHG BRECKENRIDGE et al v. JOHNSON & JOHNSON et
                                                                                                                         12/12/2017
                  al
                  3:17-cv-12884-FLW-LHG SAMUELS v. JOHNSON & JOHNSON et al                                               12/12/2017
                  3:17-cv-12829-FLW-LHG MYRIE v. JOHNSON & JOHNSON et al                                                 12/12/2017
                  3:17-cv-12885-FLW-LHG PLATH v. JOHNSON & JOHNSON et al                                                 12/12/2017
                  3:17-cv-12830-FLW-LHG JOHNSON et al v. JOHNSON & JOHNSON, INC. et
                                                                                                                         12/12/2017
                  al
                  3:17-cv-12802-FLW-LHG HARRIS v. JOHNSON & JOHNSON et al                                                12/12/2017
                  3:17-cv-12831-FLW-LHG THOMPSON v. JOHNSON & JOHNSON, INC. et al 12/12/2017
                  3:17-cv-12886-FLW-LHG PLETZER v. JOHNSON & JOHNSON et al                                               12/12/2017
                  3:17-cv-12803-FLW-LHG BRINSON et al v. JOHNSON & JOHNSON et al                                         12/12/2017
                  3:17-cv-12832-FLW-LHG TODECHEENE v. JOHNSON & JOHNSON et al                                            12/12/2017
                  3:17-cv-12834-FLW-LHG CENTRILLA et al v. JOHNSON & JOHNSON et al                                       12/12/2017
                  3:17-cv-12804-FLW-LHG ANDERS et al v. JOHNSON & JOHNSON et al                                          12/12/2017
                  3:17-cv-12887-FLW-LHG REDDING v. JOHNSON & JOHNSON et al                                               12/12/2017
                  3:17-cv-12888-FLW-LHG RENIE v. JOHNSON & JOHNSON et al                                                 12/12/2017
                  3:17-cv-12896-FLW-LHG RICHARDSON v. JOHNSON & JOHNSON et al                                            12/12/2017
                  3:17-cv-12952-FLW-LHG MARTIN v. JOHNSON & JOHNSON et al                                                12/12/2017
                  3:17-cv-12805-FLW-LHG BREDEMEIER v. JOHNSON & JOHNSON et al                                            12/12/2017
                  3:17-cv-12806-FLW-LHG BARGE-CHAMBERS v. JOHNSON & JOHNSON et
                                                                                                                         12/12/2017
                  al
                  3:17-cv-12807-FLW-LHG BASSFIELD v. JOHNSON & JOHNSON et al                                             12/12/2017
                  3:17-cv-12812-FLW-LHG MCNEILL v. JOHNSON & JOHNSON et al                                               12/12/2017
                  3:17-cv-12907-FLW-LHG CHAVEZ v. JOHNSON & JOHNSON et al                                                12/13/2017
                  3:17-cv-12906-FLW-LHG GABBARD v. JOHNSON & JOHNSON et al                                               12/13/2017

https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                            126/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2for Filed
                                                Document                the District of New Jersey-Query
                                                                                 05/24/19        Page 129Associated Cases
                                                                                                               of 627
                  3:17-cv-12905-FLW-LHG PORTER v. JOHNSON & JOHNSON et al                                                12/13/2017
                  3:17-cv-12903-FLW-LHG BUCK et al v. JOHNSON & JOHNSON et al                                            12/13/2017
                  3:17-cv-12899-FLW-LHG PIRTLE v. JOHNSON & JOHNSON et al                                                12/13/2017
                  3:17-cv-12898-FLW-LHG SIERRA v. JOHNSON & JOHNSON et al                                                12/13/2017
                  3:17-cv-12897-FLW-LHG O'DONNELL v. JOHNSON & JOHNSON et al                                             12/13/2017
                  3:17-cv-12895-FLW-LHG BOTTO v. JOHNSON & JOHNSON et al                                                 12/13/2017
                  3:17-cv-12893-FLW-LHG BROWN v. JOHNSON & JOHNSON et al                                                 12/13/2017
                  3:17-cv-12891-FLW-LHG RANDALL v. JOHNSON & JOHNSON et al                                               12/13/2017
                  3:17-cv-12947-FLW-LHG PHILLIPS v. JOHNSON & JOHNSON et al                                              12/13/2017
                  3:17-cv-12948-FLW-LHG RICHARDSON v. JOHNSON & JOHNSON et al                                            12/13/2017
                  3:17-cv-12960-FLW-LHG DELTOUR v. JOHNSON & JOHNSON et al                                               12/13/2017
                  3:17-cv-12962-FLW-LHG STEWART v. JOHNSON & JOHNSON et al                                               12/13/2017
                  3:17-cv-12971-FLW-LHG HUTSON v. JOHNSON & JOHNSON et al                                                12/13/2017
                  3:17-cv-12972-FLW-LHG DIRKMAN v. JOHNSON & JOHNSON et al                                               12/13/2017
                  3:17-cv-13008-FLW-LHG GROSSETT v. JOHNSON & JOHNSON et al                                              12/13/2017
                  3:17-cv-12951-FLW-LHG SMITH v. JOHNSON & JOHNSON et al                                                 12/13/2017
                  3:17-cv-13007-FLW-LHG SMITH v. JOHNSON & JOHNSON et al                                                 12/13/2017
                  3:17-cv-13006-FLW-LHG WEDEL et al v. JOHNSON & JOHNSON et al                                           12/13/2017
                  3:17-cv-13005-FLW-LHG JOHNSON v. JOHNSON & JOHNSON et al                                               12/13/2017
                  3:17-cv-12953-FLW-LHG WEBSTER v. JOHNSON & JOHNSON et al                                               12/13/2017
                  3:17-cv-13004-FLW-LHG NEWMAN v. JOHNSON & JOHNSON et al                                                12/13/2017
                  3:17-cv-13001-FLW-LHG MCCARTY v. JOHNSON & JOHNSON et al                                               12/13/2017
                  3:17-cv-13000-FLW-LHG KISSING v. JOHNSON & JOHNSON et al                                               12/13/2017
                  3:17-cv-12982-FLW-LHG NEMECEK v. JOHNSON & JOHNSON et al                                               12/13/2017
                  3:17-cv-12984-FLW-LHG BALL v. JOHNSON & JOHNSON et al                                                  12/13/2017
                  3:17-cv-12985-FLW-LHG BECKER et al v. JOHNSON & JOHNSON et al                                          12/13/2017
                  3:17-cv-12998-FLW-LHG CARPER et al v. JOHNSON & JOHNSON et al                                          12/13/2017
                  3:17-cv-12956-FLW-LHG ZORNES v. JOHNSON & JOHNSON et al                                                12/13/2017
                  3:17-cv-12978-FLW-LHG WARD v. JOHNSON & JOHNSON CONSUMER
                                                                                                                         12/13/2017
                  INC. et al
                  3:17-cv-12958-FLW-LHG JOHNSON v. JOHNSON & JOHNSON et al                                               12/13/2017
                  3:17-cv-12959-FLW-LHG FAJKUS v. JOHNSON & JOHNSON et al                                                12/13/2017
                  3:17-cv-12976-FLW-LHG JOHNSON v. JOHNSON & JOHNSON, INC. et al                                         12/13/2017
                  3:17-cv-12913-FLW-LHG BUTZOW v. JOHNSON & JOHNSON et al                                                12/13/2017
                  3:17-cv-12914-FLW-LHG GONZALEZ v. JOHNSON & JOHNSON et al                                              12/13/2017
                  3:17-cv-12916-FLW-LHG ROBERTSON v. JOHNSON & JOHNSON et al                                             12/13/2017
                  3:17-cv-12918-FLW-LHG SNIDER v. JOHNSON & JOHNSON et al                                                12/13/2017
                  3:17-cv-12919-FLW-LHG BROOKS et al v. JOHNSON & JOHNSON et al                                          12/13/2017
                  3:17-cv-12921-FLW-LHG STINSON v. JOHNSON & JOHNSON et al                                               12/13/2017
                  3:17-cv-12922-FLW-LHG TAYLOR et al v. JOHNSON & JOHNSON et al                                          12/13/2017
                  3:17-cv-12923-FLW-LHG THOMAS et al v. JOHNSON & JOHNSON et al                                          12/13/2017
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                            127/625
5/15/2019                           CM/ECF LIVE - U.S.
                          Case 1:19-cv-01530           District Court2for Filed
                                                  Document                the District of New Jersey-Query
                                                                                   05/24/19        Page 130Associated Cases
                                                                                                                 of 627

                  3:17-cv-12925-FLW-LHG WHITE v. JOHNSON & JOHNSON et al                                                  12/13/2017
                  3:17-cv-12926-FLW-LHG BABICH v. JOHNSON & JOHNSON et al                                                 12/13/2017
                  3:17-cv-12928-FLW-LHG DUNLEVY v. JOHNSON & JOHNSON, INC., et al                                         12/13/2017
                  3:17-cv-12930-FLW-LHG GATES v. JOHNSON & JOHNSON et al                                                  12/13/2017
                  3:17-cv-12931-FLW-LHG HICKS v. JOHNSON & JOHNSON, INC., et al                                           12/13/2017
                  3:17-cv-12933-FLW-LHG JONES v. JOHNSON & JOHNSON et al                                                  12/13/2017
                  3:17-cv-12935-FLW-LHG O'CONNELL v. JOHNSON & JOHNSON et al                                              12/13/2017
                  3:17-cv-12936-FLW-LHG AKERS v. JOHNSON & JOHNSON et al                                                  12/13/2017
                  3:17-cv-12937-FLW-LHG STINNETT v. JOHNSON & JOHNSON et al                                               12/13/2017
                  3:17-cv-12942-FLW-LHG PADILLA v. JOHNSON & JOHNSON et al                                                12/13/2017
                  3:17-cv-12944-FLW-LHG PANIAGUA v. JOHNSON & JOHNSON et al                                               12/13/2017
                  3:17-cv-12945-FLW-LHG BIRCH et al v. JOHNSON & JOHNSON et al                                            12/13/2017
                  3:17-cv-13067-FLW-LHG FERNANDES v. JOHNSON & JOHNSON et al                                              12/14/2017
                  3:17-cv-13068-FLW-LHG FITZPATRICK v. JOHNSON & JOHNSON et al                                            12/14/2017
                  3:17-cv-13069-FLW-LHG LEE et al v. JOHNSON & JOHNSON et al                                              12/14/2017
                  3:17-cv-13009-FLW-LHG PENNINGTON et al v. JOHNSON & JOHNSON et al 12/14/2017
                  3:17-cv-13037-FLW-LHG NEVEL v. JOHNSON & JOHNSON et al            12/14/2017
                  3:17-cv-13041-FLW-LHG BOULER v. JOHNSON & JOHNSON et al           12/14/2017
                  3:17-cv-13045-FLW-LHG SCRUGGS v. JOHNSON & JOHNSON et al                                                12/14/2017
                  3:17-cv-13010-FLW-LHG DAVIS v. JOHNSON & JOHNSON et al                                                  12/14/2017
                  3:17-cv-13012-FLW-LHG CALLIES v. JOHNSON & JOHNSON et al                                                12/14/2017
                  3:17-cv-13013-FLW-LHG SADOWSKI et al v. JOHNSON & JOHNSON et al                                         12/14/2017
                  3:17-cv-13070-FLW-LHG SLAYTON et al v. JOHNSON & JOHNSON et al                                          12/14/2017
                  3:17-cv-13071-FLW-LHG IVASIECKO v. JOHNSON & JOHNSON et al                                              12/14/2017
                  3:17-cv-13014-FLW-LHG THORNOCK v. JOHNSON & JOHNSON et al                                               12/14/2017
                  3:17-cv-13072-FLW-LHG ROSSER v. JOHNSON & JOHNSON et al                                                 12/14/2017
                  3:17-cv-13073-FLW-LHG GILMORE v. JOHNSON & JOHNSON et al                                                12/14/2017
                  3:17-cv-13015-FLW-LHG VANNURDEN v. JOHNSON & JOHNSON et al                                              12/14/2017
                  3:17-cv-13077-FLW-LHG NONNWEILER v. JOHNSON & JOHNSON et al                                             12/14/2017
                  3:17-cv-13016-FLW-LHG NIETO v. JOHNSON & JOHNSON et al                                                  12/14/2017
                  3:17-cv-13091-FLW-LHG THIGPEN v. JOHNSON & JOHNSON et al                                                12/14/2017
                  3:17-cv-13017-FLW-LHG SILLIN et al v. JOHNSON & JOHNSON et al                                           12/14/2017
                  3:17-cv-13079-FLW-LHG HARRIGER v. JOHNSON & JOHNSON et al                                               12/14/2017
                  3:17-cv-13018-FLW-LHG TUTTLE v. JOHNSON & JOHNSON et al                                                 12/14/2017
                  3:17-cv-13046-FLW-LHG LATHAM v. JOHNSON & JOHNSON et al                                                 12/14/2017
                  3:17-cv-13082-FLW-LHG REDMAN v. JOHNSON & JOHNSON et al                                                 12/14/2017
                  3:17-cv-13087-FLW-LHG ALTER v. JOHNSON & JOHNSON, INC. et al                                            12/14/2017
                  3:17-cv-10173-FLW-LHG ALZAMORA v. JOHNSON & JOHNSON et al                                               12/14/2017
                  3:17-cv-13088-FLW-LHG STRONG v. JOHNSON & JOHNSON, INC. et al                                           12/14/2017
                  3:17-cv-13090-FLW-LHG PARRISH v. JOHNSON & JOHNSON, INC. et al                                          12/14/2017
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                             128/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2for Filed
                                                Document                the District of New Jersey-Query
                                                                                 05/24/19        Page 131Associated Cases
                                                                                                               of 627
                  3:17-cv-13060-FLW-LHG DOERFLINGER v. JOHNSON & JOHNSON et al                                           12/14/2017
                  3:17-cv-13061-FLW-LHG HUNT v. JOHNSON & JOHNSON et al                                                  12/14/2017
                  3:17-cv-13019-FLW-LHG PAYSON v. JOHNSON & JOHNSON et al                                                12/14/2017
                  3:17-cv-13021-FLW-LHG PRYOR et al v. JOHNSON & JOHNSON et al                                           12/14/2017
                  3:17-cv-13022-FLW-LHG WEAKLAND et al v. JOHNSON & JOHNSON et al                                        12/14/2017
                  3:17-cv-13023-FLW-LHG WING v. JOHNSON & JOHNSON et al                                                  12/14/2017
                  3:17-cv-13024-FLW-LHG ROGERS v. JOHNSON & JOHNSON et al                                                12/14/2017
                  3:17-cv-13025-FLW-LHG SIZEMORE v. JOHNSON & JOHNSON et al                                              12/14/2017
                  3:17-cv-13027-FLW-LHG GRAENING v. JOHNSON & JOHNSON et al                                              12/14/2017
                  3:17-cv-13028-FLW-LHG DEARMAN v. JOHNSON & JOHNSON et al                                               12/14/2017
                  3:17-cv-13030-FLW-LHG TYRE v. JOHNSON & JOHNSON et al                                                  12/14/2017
                  3:17-cv-13034-FLW-LHG FERGUSON v. JOHNSON & JOHNSON et al                                              12/14/2017
                  3:17-cv-13113-FLW-LHG ZINGONE v. JOHNSON & JOHNSON et al                                               12/15/2017
                  3:17-cv-13114-FLW-LHG WELLS v. JOHNSON & JOHNSON et al                                                 12/15/2017
                  3:17-cv-13115-FLW-LHG WILLIAMS v. JOHNSON & JOHNSON et al                                              12/15/2017
                  3:17-cv-13116-FLW-LHG WHITE et al v. JOHNSON & JOHNSON et al                                           12/15/2017
                  3:17-cv-13117-FLW-LHG WHITLEY v. JOHNSON & JOHNSON et al                                               12/15/2017
                  3:17-cv-13118-FLW-LHG WOODS v. JOHNSON & JOHNSON et al                                                 12/15/2017
                  3:17-cv-13119-FLW-LHG WRIGHT v. JOHNSON & JOHNSON et al                                                12/15/2017
                  3:17-cv-13120-FLW-LHG WARDY et al v. JOHNSON & JOHNSON et al                                           12/15/2017
                  3:17-cv-13104-FLW-LHG PHALEN et al v. JOHNSON & JOHNSON et al                                          12/15/2017
                  3:17-cv-13144-FLW-LHG MOTOLA v. JOHNSON & JOHNSON et al                                                12/15/2017
                  3:17-cv-13124-FLW-LHG SHAMBURGER v. JOHNSON & JOHNSON et al                                            12/15/2017
                  3:17-cv-13125-FLW-LHG HARDY et al v. JOHNSON & JOHNSON et al                                           12/15/2017
                  3:17-cv-13134-FLW-LHG COSTLOW et al v. JOHNSON & JOHNSON et al                                         12/15/2017
                  3:17-cv-13133-FLW-LHG GERYCH v. JOHNSON & JOHNSON et al                                                12/15/2017
                  3:17-cv-13126-FLW-LHG MEYERS v. JOHNSON & JOHNSON et al                                                12/15/2017
                  3:17-cv-13132-FLW-LHG GRANGER v. JOHNSON & JOHNSON et al                                               12/15/2017
                  3:17-cv-13128-FLW-LHG SMART v. JOHNSON & JOHNSON et al                                                 12/15/2017
                  3:17-cv-13131-FLW-LHG HUNT v. JOHNSON & JOHNSON et al                                                  12/15/2017
                  3:17-cv-13129-FLW-LHG MILLER v. JOHNSON & JOHNSON et al                                                12/15/2017
                  3:17-cv-13135-FLW-LHG LAWRENCE et al v. JOHNSON & JOHNSON et al                                        12/15/2017
                  3:17-cv-13138-FLW-LHG BORSELLA et al v. JOHNSON & JOHNSON et al                                        12/15/2017
                  3:17-cv-13160-FLW-LHG Mazur v. Johnson & Johnson et al                                                 12/15/2017
                  3:17-cv-13218-FLW-LHG LOWE et al v. JOHNSON & JOHNSON et al                                            12/19/2017
                  3:17-cv-13140-FLW-LHG BORN v. JOHNSON & JOHNSON et al                                                  12/18/2017
                  3:17-cv-13143-FLW-LHG CLARKE v. JOHNSON & JOHNSON et al                                                12/18/2017
                  3:17-cv-13153-FLW-LHG KRASINKIEWICZ v. JOHNSON & JOHNSON et al 12/18/2017
                  3:17-cv-13155-FLW-LHG BOONE v. JOHNSON & JOHNSON et al                                                 12/18/2017
                  3:17-cv-13158-FLW-LHG CARLSTEAD v. JOHNSON & JOHNSON et al                                             12/18/2017
                  3:17-cv-13179-FLW-LHG ORTIZ v. JOHNSON & JOHNSON et al                                                 12/18/2017
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                            129/625
5/15/2019                           CM/ECF LIVE - U.S.
                          Case 1:19-cv-01530           District Court2for Filed
                                                  Document                the District of New Jersey-Query
                                                                                   05/24/19        Page 132Associated Cases
                                                                                                                 of 627

                  3:17-cv-13195-FLW-LHG PENDERGAST et al v. JOHNSON & JOHNSON et al 12/20/2017
                  3:17-cv-13234-FLW-LHG DANIELS v. JOHNSON & JOHNSON et al          12/19/2017
                  3:17-cv-13214-FLW-LHG MORAN v. JOHNSON & JOHNSON et al                                                  12/19/2017
                  3:17-cv-13215-FLW-LHG POWELL, SR. v. JOHNSON & JOHNSON et al                                            12/19/2017
                  3:17-cv-13223-FLW-LHG CARR v. JOHNSON & JOHNSON et al                                                   12/19/2017
                  3:17-cv-13224-FLW-LHG COPELAND et al v. JOHNSON & JOHNSON et al                                         12/19/2017
                  3:17-cv-13227-FLW-LHG ERVES v. JOHNSON & JOHNSON et al                                                  12/19/2017
                  3:17-cv-13228-FLW-LHG BOCK v. JOHNSON & JOHNSON et al                                                   12/19/2017
                  3:17-cv-13230-FLW-LHG YOUNG v. JOHNSON & JOHNSON et al                                                  12/19/2017
                  3:17-cv-13231-FLW-LHG DOZIER v. JOHNSON & JOHNSON et al                                                 12/19/2017
                  3:17-cv-13232-FLW-LHG CANALES v. JOHNSON & JOHNSON et al                                                12/19/2017
                  3:17-cv-13233-FLW-LHG NOWAK v. JOHNSON & JOHNSON et al                                                  12/19/2017
                  3:17-cv-13235-FLW-LHG PLEMONS v. JOHNSON & JOHNSON et al                                                12/19/2017
                  3:17-cv-13236-FLW-LHG SMITH v. JOHNSON & JOHNSON et al                                                  12/19/2017
                  3:17-cv-13238-FLW-LHG COLLINS et al v. JOHNSON & JOHNSON et al                                          12/19/2017
                  3:17-cv-13241-FLW-LHG FOSTER v. JOHNSON & JOHNSON et al                                                 12/19/2017
                  3:17-cv-13242-FLW-LHG CHANEY v. JOHNSON & JOHNSON et al                                                 12/19/2017
                  3:17-cv-13244-FLW-LHG SCHUERER v. JOHNSON & JOHNSON et al                                               12/19/2017
                  3:17-cv-13245-FLW-LHG MACARTHUR v. JOHNSON & JOHNSON et al                                              12/19/2017
                  3:17-cv-13171-FLW-LHG MCCUMBER v. JOHNSON & JOHNSON et al                                               12/20/2017
                  3:17-cv-13183-FLW-LHG BROWN v. JOHNSON & JOHNSON et al                                                  12/20/2017
                  3:17-cv-13188-FLW-LHG SKOMP v. JOHNSON & JOHNSON et al                                                  12/20/2017
                  3:17-cv-13192-FLW-LHG JONES v. JOHNSON & JOHNSON et al                                                  12/20/2017
                  3:17-cv-13197-FLW-LHG TAYLOR v. JOHNSON & JOHNSON et al                                                 12/20/2017
                  3:17-cv-13198-FLW-LHG GOODE et al v. JOHNSON & JOHNSON et al                                            12/20/2017
                  3:17-cv-13201-FLW-LHG RIORDAN et al v. JOHNSON & JOHNSON et al                                          12/20/2017
                  3:17-cv-13277-FLW-LHG OVER v. JOHNSON & JOHNSON et al                                                   12/20/2017
                  3:17-cv-13161-FLW-LHG WHITE v. JOHNSON & JOHNSON et al                                                  12/20/2017
                  3:17-cv-13164-FLW-LHG DINEYAZHE et al v. JOHNSON & JOHNSON et al                                        12/20/2017
                  3:17-cv-13283-FLW-LHG THORNELL v. JOHNSON & JOHNSON et al                                               12/20/2017
                  3:17-cv-13165-FLW-LHG FRANCIS v. JOHNSON & JOHNSON et al                                                12/20/2017
                  3:17-cv-13288-FLW-LHG ARIENO v. JOHNSON & JOHNSON et al                                                 12/20/2017
                  3:17-cv-13304-FLW-LHG GRESHAM v. JOHNSON & JOHNSON INC. et al                                           12/20/2017
                  3:17-cv-13302-FLW-LHG HUBER v. JOHNSON & JOHNSON et al                                                  12/20/2017
                  3:17-cv-13305-FLW-LHG GOODMAN v. JOHNSON & JOHNSON et al                                                12/20/2017
                  3:17-cv-13306-FLW-LHG KENNEDY v. JOHNSON & JOHNSON INC. et al                                           12/20/2017
                  3:17-cv-13436-FLW-LHG GOMEZ v. JOHNSON & JOHNSON et al                                                  12/22/2017
                  3:17-cv-13310-FLW-LHG v. JOHNSON & JOHNSON et al                                                        12/20/2017
                  3:17-cv-13311-FLW-LHG TROUT v. JOHNSON & JOHNSON et al                                                  12/20/2017
                  3:17-cv-13246-FLW-LHG MURPHY v. JOHNSON & JOHNSON et al                                                 12/20/2017
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                             130/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2for Filed
                                                Document                the District of New Jersey-Query
                                                                                 05/24/19        Page 133Associated Cases
                                                                                                               of 627
                  3:17-cv-13247-FLW-LHG TUCKER v. JOHNSON & JOHNSON et al                                                12/20/2017
                  3:17-cv-13249-FLW-LHG PHILLIPS et al v. JOHNSON & JOHNSON et al                                        12/20/2017
                  3:17-cv-13250-FLW-LHG YTELL v. JOHNSON & JOHNSON et al                                                 12/20/2017
                  3:17-cv-13251-FLW-LHG SNOW et al v. JOHNSON & JOHNSON et al                                            12/20/2017
                  3:17-cv-13252-FLW-LHG MULLINS v. JOHNSON & JOHNSON et al                                               12/20/2017
                  3:17-cv-13255-FLW-LHG STUDEBAKER v. JOHNSON & JOHNSON et al                                            12/20/2017
                  3:17-cv-13258-FLW-LHG JONES v. JOHNSON & JOHNSON et al                                                 12/20/2017
                  3:17-cv-13259-FLW-LHG GILBERT v. JOHNSON & JOHNSON et al                                               12/20/2017
                  3:17-cv-13263-FLW-LHG FORTIER et al v. JOHNSON & JOHNSON et al                                         12/20/2017
                  3:17-cv-13264-FLW-LHG WILSON v. JOHNSON & JOHNSON et al                                                12/20/2017
                  3:17-cv-13265-FLW-LHG WOLFE et al v. JOHNSON & JOHNSON et al                                           12/20/2017
                  3:17-cv-13361-FLW-LHG Lightfoot v. Johnson & Johnson et al                                             12/20/2017
                  3:17-cv-13365-FLW-LHG Comardelle v. Johnson & Johnson et al                                            12/20/2017
                  3:17-cv-13352-FLW-LHG CHAVEZ v. JOHNSON & JOHNSON et al                                                12/20/2017
                  3:17-cv-13360-FLW-LHG SERIKAKU v. JOHNSON & JOHNSON et al                                              12/20/2017
                  3:17-cv-13253-FLW-LHG COLLINS v. JOHNSON & JOHNSON et al                                               12/20/2017
                  3:17-cv-13315-FLW-LHG STAFFORD v. JOHNSON & JOHNSON et al                                              12/20/2017
                  3:17-cv-13317-FLW-LHG RUSSELL v. JOHNSON & JOHNSON et al                                               12/20/2017
                  3:17-cv-13318-FLW-LHG INNOCENTI v. JOHNSON & JOHNSON et al                                             12/20/2017
                  3:17-cv-13320-FLW-LHG MARTIN v. JOHNSON & JOHNSON et al                                                12/20/2017
                  3:17-cv-13321-FLW-LHG BERGERON v. JOHNSON & JOHNSON et al                                              12/20/2017
                  3:17-cv-13326-FLW-LHG DIFRANCESCO v. JOHNSON & JOHNSON                                                 12/20/2017
                  3:17-cv-13328-FLW-LHG WALTON v. JOHNSON & JOHNSON et al                                                12/20/2017
                  3:17-cv-13330-FLW-LHG GENTRY v. JOHNSON & JOHNSON et al                                                12/20/2017
                  3:17-cv-13334-FLW-LHG BRADSHER v. JOHNSON & JOHNSON et al                                              12/20/2017
                  3:17-cv-13414-FLW-LHG BENSON v. JOHNSON & JOHNSON et al                                                12/22/2017
                  3:17-cv-13417-FLW-LHG BOWE v. JOHNSON & JOHNSON et al                                                  12/22/2017
                  3:17-cv-13419-FLW-LHG LEMASTER et al v. JOHNSON & JOHNSON et al                                        12/22/2017
                  3:17-cv-13422-FLW-LHG CARTER v. JOHNSON & JOHNSON et al                                                12/22/2017
                  3:17-cv-13424-FLW-LHG EGAN v. JOHNSON & JOHNSON et al                                                  12/22/2017
                  3:17-cv-13425-FLW-LHG FIESTER v. JOHNSON & JOHNSON et al                                               12/22/2017
                  3:17-cv-13426-FLW-LHG GELLER v. JOHNSON & JOHNSON et al                                                12/22/2017
                  3:17-cv-13432-FLW-LHG HAVILAND et al v. JOHNSON & JOHNSON et al                                        12/22/2017
                  3:17-cv-13437-FLW-LHG HEIMLICH v. JOHNSON & JOHNSON et al                                              12/22/2017
                  3:17-cv-13438-FLW-LHG JORDAN v. JOHNSON & JOHNSON et al                                                12/22/2017
                  3:17-cv-13439-FLW-LHG ADAMS v. JOHNSON & JOHNSON et al                                                 12/22/2017
                  3:17-cv-13441-FLW-LHG LAKE v. JOHNSON & JOHNSON et al                                                  12/22/2017
                  3:17-cv-13442-FLW-LHG LUND v. JOHNSON & JOHNSON et al                                                  12/22/2017
                  3:17-cv-13446-FLW-LHG GARRARD v. JOHNSON & JOHNSON et al                                               12/22/2017
                  3:17-cv-13448-FLW-LHG STARR v. JOHNSON & JOHNSON et al                                                 12/22/2017
                  3:17-cv-13452-FLW-LHG STUART v. JOHNSON & JOHNSON et al                                                12/22/2017
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                            131/625
5/15/2019                           CM/ECF LIVE - U.S.
                          Case 1:19-cv-01530           District Court2for Filed
                                                  Document                the District of New Jersey-Query
                                                                                   05/24/19        Page 134Associated Cases
                                                                                                                 of 627

                  3:17-cv-13455-FLW-LHG CALHOUN v. JOHNSON & JOHNSON et al                                                12/22/2017
                  3:17-cv-13456-FLW-LHG PERRY SMITH v. JOHNSON & JOHNSON et al                                            12/22/2017
                  3:17-cv-13457-FLW-LHG DURHAM v. JOHNSON & JOHNSON et al                                                 12/22/2017
                  3:17-cv-13458-FLW-LHG WINTERS v. JOHNSON & JOHNSON et al                                                12/22/2017
                  3:17-cv-13459-FLW-LHG BLAND v. JOHNSON & JOHNSON et al                                                  12/22/2017
                  3:17-cv-13465-FLW-LHG GERMANO et al v. JOHNSON & JOHNSON et al                                          12/22/2017
                  3:17-cv-13466-FLW-LHG HILL v. JOHNSON & JOHNSON et al                                                   12/22/2017
                  3:17-cv-13469-FLW-LHG BUTLER v. JOHNSON & JOHNSON et al                                                 12/22/2017
                  3:17-cv-13470-FLW-LHG KAUP et al v. JOHNSON & JOHNSON et al                                             12/22/2017
                  3:17-cv-13471-FLW-LHG RUTTER v. JOHNSON & JOHNSON et al                                                 12/22/2017
                  3:17-cv-13473-FLW-LHG ACKER et al v. JOHNSON & JOHNSON et al                                            12/22/2017
                  3:17-cv-13477-FLW-LHG NGUYEN et al v. JOHNSON & JOHNSON et al                                           12/22/2017
                  3:17-cv-13478-FLW-LHG WESTLING v. JOHNSON & JOHNSON et al                                               12/22/2017
                  3:17-cv-13324-FLW-LHG RANDALL v. JOHNSON & JOHNSON et al                                                12/26/2017
                  3:17-cv-13375-FLW-LHG DEAK et al v. JOHNSON AND JOHNSON et al                                           12/26/2017
                  3:17-cv-13390-FLW-LHG ADAMS v. JOHNSON & JOHNSON et al                                                  12/26/2017
                  3:17-cv-13396-FLW-LHG AIME v. JOHNSON & JOHNSON et al                                                   12/26/2017
                  3:17-cv-13410-FLW-LHG ASHTON v. JOHNSON & JOHNSON et al                                                 12/26/2017
                  3:17-cv-13481-FLW-LHG SANTOS et al v. JOHNSON & JOHNSON et al                                           12/26/2017
                  3:17-cv-13485-FLW-LHG SMITH v. JOHNSON & JOHNSON et al                                                  12/26/2017
                  3:17-cv-13489-FLW-LHG DABBS v. JOHNSON & JOHNSON, INC. et al                                            12/26/2017
                  3:17-cv-13491-FLW-LHG LIND v. JOHNSON & JOHNSON, INC. et al                                             12/26/2017
                  3:17-cv-13500-FLW-LHG MAROFSKY et al v. JOHNSON & JOHNSON et al  12/26/2017
                  3:17-cv-13499-FLW-LHG SCHOLL v. JOHNSON & JOHNSON, INC. et al    12/26/2017
                  3:17-cv-13498-FLW-LHG LIEBERMAN v. JOHNSON & JOHNSON, INC. et al 12/26/2017
                  3:17-cv-13495-FLW-LHG WOLF v. JOHNSON & JOHNSON, INC. et al                                             12/26/2017
                  3:17-cv-13494-FLW-LHG DEAN v. JOHNSON & JOHNSON, INC. et al                                             12/26/2017
                  3:17-cv-13492-FLW-LHG MCNAIR v. JOHNSON & JOHNSON, INC. et al                                           12/26/2017
                  3:17-cv-13429-FLW-LHG TANNENBAUM et al v. JOHNSON & JOHNSON et
                                                                                                                          12/26/2017
                  al
                  3:17-cv-13506-FLW-LHG DUENES et al v. JOHNSON & JOHNSON, INC. et al 12/26/2017
                  3:17-cv-13512-FLW-LHG STAUBER v. JOHNSON & JOHNSON et al            12/26/2017
                  3:17-cv-13518-FLW-LHG DIVITA v. JOHNSON & JOHNSON et al             12/26/2017
                  3:17-cv-13516-FLW-LHG DAWSON v. JOHNSON & JOHNSON et al                                                 12/26/2017
                  3:17-cv-13515-FLW-LHG ANDERSON v. JOHNSON & JOHNSON et al                                               12/26/2017
                  3:17-cv-13514-FLW-LHG ALLEN v. JOHNSON & JOHNSON et al         12/26/2017
                  3:17-cv-13513-FLW-LHG SARANTOPOULOS v. JOHNSON & JOHNSON et al 12/26/2017
                  3:17-cv-13569-FLW-LHG OULES v. JOHNSON & JOHNSON et al         12/26/2017
                  3:17-cv-13567-FLW-LHG GUNTER v. JOHNSON & JOHNSON et al                                                 12/26/2017
                  3:17-cv-13565-FLW-LHG MILLER v. JOHNSON & JOHNSON et al                                                 12/26/2017

https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                             132/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2for Filed
                                                Document                the District of New Jersey-Query
                                                                                 05/24/19        Page 135Associated Cases
                                                                                                               of 627
                  3:17-cv-13564-FLW-LHG MICHAELS v. JOHNSON & JOHNSON et al                                              12/26/2017
                  3:17-cv-13563-FLW-LHG MCFALL v. JOHNSON & JOHNSON et al                                                12/26/2017
                  3:17-cv-13562-FLW-LHG SMITH v. JOHNSON AND JOHNSON et al                                               12/26/2017
                  3:17-cv-13561-FLW-LHG SZITAS v. JOHNSON & JOHNSON et al                                                12/26/2017
                  3:17-cv-13560-FLW-LHG MAXEL v. JOHNSON & JOHNSON et al                                                 12/26/2017
                  3:17-cv-13520-FLW-LHG GOMEZ v. JOHNSON & JOHNSON et al                                                 12/27/2017
                  3:17-cv-13521-FLW-LHG LOWERY v. JOHNSON & JOHNSON et al                                                12/27/2017
                  3:17-cv-13523-FLW-LHG ARLEDGE v. JOHNSON & JOHNSON et al                                               12/27/2017
                  3:17-cv-13524-FLW-LHG MITCHELL v. JOHNSON & JOHNSON et al                                              12/27/2017
                  3:17-cv-13525-FLW-LHG NEALEY v. JOHNSON & JOHNSON et al                                                12/27/2017
                  3:17-cv-13527-FLW-LHG WOODWORTH v. JOHNSON & JOHNSON et al                                             12/27/2017
                  3:17-cv-13541-FLW-LHG SMITH v. JOHNSON & JOHNSON et al                                                 12/27/2017
                  3:17-cv-13528-FLW-LHG WELCH v. JOHNSON & JOHNSON et al                                                 12/27/2017
                  3:17-cv-13531-FLW-LHG MOORE v. JOHNSON & JOHNSON et al                                                 12/27/2017
                  3:17-cv-13532-FLW-LHG PAWLICK v. JOHNSON & JOHNSON et al                                               12/27/2017
                  3:17-cv-13533-FLW-LHG HAYS v. JOHNSON & JOHNSON et al                                                  12/27/2017
                  3:17-cv-13534-FLW-LHG PEDERSON v. JOHNSON & JOHNSON et al                                              12/27/2017
                  3:17-cv-13540-FLW-LHG TIMMONS v. JOHNSON & JOHNSON et al                                               12/27/2017
                  3:17-cv-13539-FLW-LHG LOCKE v. JOHNSON & JOHNSON et al                                                 12/27/2017
                  3:17-cv-13538-FLW-LHG TINGEL v. JOHNSON & JOHNSON et al                                                12/27/2017
                  3:17-cv-13536-FLW-LHG JOSEPH v. JOHNSON & JOHNSON et al                                                12/27/2017
                  3:17-cv-13535-FLW-LHG RICHARD v. JOHNSON & JOHNSON et al                                               12/27/2017
                  3:17-cv-13543-FLW-LHG LYERLA v. JOHNSON & JOHNSON et al                                                12/28/2017
                  3:17-cv-13546-FLW-LHG NATERA v. JOHNSON AND JOHNSON et al                                              12/28/2017
                  3:17-cv-13547-FLW-LHG BAILEY v. JOHNSON & JOHNSON et al                                                12/28/2017
                  3:17-cv-13548-FLW-LHG MARTIN v. JOHNSON & JOHNSON et al                                                12/28/2017
                  3:17-cv-13549-FLW-LHG JOHNSON v. JOHNSON & JOHNSON et al                                               12/28/2017
                  3:17-cv-13552-FLW-LHG MIZELL v. JOHNSON AND JOHNSON et al                                              12/28/2017
                  3:17-cv-13553-FLW-LHG MARTOVITZ et al v. JOHNSON & JOHNSON et al                                       12/28/2017
                  3:17-cv-13554-FLW-LHG MATSAYKO v. JOHNSON & JOHNSON et al                                              12/28/2017
                  3:17-cv-13555-FLW-LHG SCHERER v. JOHNSON & JOHNSON et al                                               12/28/2017
                  3:17-cv-13556-FLW-LHG FOGLE v. JOHNSON AND JOHNSON et al                                               12/28/2017
                  3:17-cv-13559-FLW-LHG BURNS v. JOHNSON AND JOHNSON et al                                               12/28/2017
                  3:17-cv-13625-FLW-LHG WORSFOLD et al v. JOHNSON & JOHNSON et al                                        12/28/2017
                  3:17-cv-13626-FLW-LHG BUCKLEY et al v. JOHNSON & JOHNSON et al                                         12/28/2017
                  3:17-cv-13627-FLW-LHG HERSHAN et al v. JOHNSON & JOHNSON et al                                         12/28/2017
                  3:17-cv-13628-FLW-LHG SCHWALBACH v. JOHNSON & JOHNSON et al                                            12/28/2017
                  3:17-cv-13629-FLW-LHG WINES et al v. JOHNSON & JOHNSON et al                                           12/28/2017
                  3:17-cv-13630-FLW-LHG URIBE v. JOHNSON & JOHNSON, INC. et al                                           12/28/2017
                  3:17-cv-13631-FLW-LHG WATKINS et al v. JOHNSON & JOHNSON et al                                         12/28/2017
                  3:17-cv-13632-FLW-LHG SHANNON v. JOHNSON & JOHNSON et al                                               12/28/2017
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                            133/625
5/15/2019                           CM/ECF LIVE - U.S.
                          Case 1:19-cv-01530           District Court2for Filed
                                                  Document                the District of New Jersey-Query
                                                                                   05/24/19        Page 136Associated Cases
                                                                                                                 of 627

                  3:17-cv-13633-FLW-LHG SPADONI et al v. JOHNSON & JOHNSON et al                                          12/28/2017
                  3:17-cv-13635-FLW-LHG SMILEY v. JOHNSON & JOHNSON et al                                                 12/28/2017
                  3:17-cv-13636-FLW-LHG SELLERS et al v. JOHNSON & JOHNSON et al                                          12/28/2017
                  3:17-cv-13637-FLW-LHG WATERS v. JOHNSON & JOHNSON et al                                                 12/28/2017
                  3:17-cv-13638-FLW-LHG SEABREASE et al v. JOHNSON & JOHNSON et al                                        12/28/2017
                  3:17-cv-13639-FLW-LHG BARNES v. JOHNSON & JOHNSON et al                                                 12/28/2017
                  3:17-cv-13640-FLW-LHG WILEY v. JOHNSON & JOHNSON et al                                                  12/28/2017
                  3:17-cv-13641-FLW-LHG CORDOVA v. JOHNSON & JOHNSON et al                                                12/28/2017
                  3:17-cv-13642-FLW-LHG BURRELL v. JOHNSON & JOHNSON et al                                                12/28/2017
                  3:17-cv-13643-FLW-LHG MAYO et al v. JOHNSON & JOHNSON et al                                             12/28/2017
                  3:17-cv-13743-FLW-LHG Whispel v. Johnson & Johnson et al                                                12/28/2017
                  3:17-cv-13744-FLW-LHG Sadler et al v. Johnson & Johnson et al                                           12/28/2017
                  3:17-cv-13746-FLW-LHG Reed v. Johnson & Johnson et al        12/28/2017
                  3:17-cv-13644-FLW-LHG FREETHY-HOCKRIDGE v. JOHNSON & JOHNSON
                                                                               12/28/2017
                  et al
                  3:17-cv-13747-FLW-LHG Williams v. Johnson & Johnson et al                                               12/28/2017
                  3:17-cv-13645-FLW-LHG WINDHAM v. JOHNSON & JOHNSON et al                                                12/28/2017
                  3:17-cv-13646-FLW-LHG VERMES et al v. JOHNSON & JOHNSON et al                                           12/28/2017
                  3:17-cv-13647-FLW-LHG IVORY v. JOHNSON & JOHNSON et al                                                  12/28/2017
                  3:17-cv-13648-FLW-LHG COPENHAVER v. JOHNSON & JOHNSON et al                                             12/28/2017
                  3:17-cv-13649-FLW-LHG NELSON v. JOHNSON & JOHNSON et al                                                 12/28/2017
                  3:17-cv-13650-FLW-LHG TIERNEY v. JOHNSON & JOHNSON et al                                                12/28/2017
                  3:17-cv-13600-FLW-LHG PATTI v. JOHNSON & JOHNSON et al                                                  12/28/2017
                  3:17-cv-13602-FLW-LHG MCRAE SR. v. JOHNSON & JOHNSON et al                                              12/28/2017
                  3:17-cv-13603-FLW-LHG SULLIVAN v. JOHNSON & JOHNSON et al                                               12/28/2017
                  3:17-cv-13605-FLW-LHG MYRICKS v. JOHNSON & JOHNSON et al                                                12/28/2017
                  3:17-cv-13651-FLW-LHG TAMURA v. JOHNSON & JOHNSON et al                                                 12/28/2017
                  3:17-cv-13661-FLW-LHG CAMPBELL v. JOHNSON & JOHNSON et al                                               12/28/2017
                  3:17-cv-13652-FLW-LHG HERNANDEZ v. JOHNSON & JOHNSON et al                                              12/28/2017
                  3:17-cv-13662-FLW-LHG DALTON v. JOHNSON & JOHNSON et al                                                 12/28/2017
                  3:17-cv-13655-FLW-LHG RAMENSKY et al v. JOHNSON & JOHNSON et al                                         12/28/2017
                  3:17-cv-13657-FLW-LHG STEGALL et al v. JOHNSON & JOHNSON et al                                          12/28/2017
                  3:17-cv-13665-FLW-LHG PULLEN et al v. JOHNSON & JOHNSON et al                                           12/28/2017
                  3:17-cv-13659-FLW-LHG MCCAFFERY et al v. JOHNSON & JOHNSON et al                                        12/28/2017
                  3:17-cv-13668-FLW-LHG DENATO v. JOHNSON & JOHNSON et al                                                 12/28/2017
                  3:17-cv-13669-FLW-LHG HAMILTON v. JOHNSON & JOHNSON et al                                               12/28/2017
                  3:17-cv-13670-FLW-LHG MITCHELL v. JOHNSON & JOHNSON et al                                               12/28/2017
                  3:17-cv-13671-FLW-LHG BOLES v. JOHNSON & JOHNSON et al                                                  12/28/2017
                  3:17-cv-13672-FLW-LHG GOLDEN v. JOHNSON & JOHNSON et al                                                 12/28/2017
                  3:17-cv-13674-FLW-LHG BURKE v. JOHNSON & JOHNSON et al                                                  12/28/2017

https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                             134/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2for Filed
                                                Document                the District of New Jersey-Query
                                                                                 05/24/19        Page 137Associated Cases
                                                                                                               of 627
                  3:17-cv-13675-FLW-LHG BEATY v. JOHNSON & JOHNSON et al                                                 12/28/2017
                  3:17-cv-13180-FLW-LHG BERTHELSEN v. JOHNSON & JOHNSON et al                                            12/18/2017
                  3:17-cv-13234-FLW-LHG DANIELS v. JOHNSON & JOHNSON et al                                               12/28/2017
                  3:17-cv-13688-FLW-LHG MATTHEW v. JOHNSON & JOHNSON et al                                               12/29/2017
                  3:17-cv-13690-FLW-LHG POWELL et al v. JOHNSON & JOHNSON et al                                          12/29/2017
                  3:17-cv-13692-FLW-LHG SHIMANOVSKY v. JOHNSON & JOHNSON et al                                           12/29/2017
                  3:17-cv-13695-FLW-LHG MARTINEZ et al v. JOHNSON & JOHNSON et al                                        12/29/2017
                  3:17-cv-13697-FLW-LHG NOLTING v. JOHNSON & JOHNSON et al                                               12/29/2017
                  3:17-cv-13699-FLW-LHG SINCLAIR v. JOHNSON & JOHNSON et al                                              12/29/2017
                  3:17-cv-13701-FLW-LHG BASHORE v. JOHNSON & JOHNSON et al                                               12/29/2017
                  3:17-cv-13703-FLW-LHG MISARES MOTRONEA v. JOHNSON & JOHNSON
                                                                                                                         12/29/2017
                  et al
                  3:17-cv-13694-FLW-LHG PARKER v. JOHNSON & JOHNSON et al                                                12/29/2017
                  3:17-cv-13696-FLW-LHG HARTWEG v. JOHNSON & JOHNSON et al                                               12/29/2017
                  3:17-cv-13801-FLW-LHG TAYLOR v. JOHNSON & JOHNSON et al                                                12/29/2017
                  3:17-cv-13704-FLW-LHG PATTERSON v. JOHNSON & JOHNSON et al                                             01/02/2018
                  3:17-cv-13705-FLW-LHG STEWART v. JOHNSON & JOHNSON et al                                               01/02/2018
                  3:17-cv-13749-FLW-LHG PULLEY v. JOHNSON & JOHNSON et al                                                01/02/2018
                  3:17-cv-13748-FLW-LHG HOLMES v. JOHNSON & JOHNSON et al                                                01/02/2018
                  3:17-cv-13745-FLW-LHG FAIRLEY v. JOHNSON & JOHNSON et al                                               01/02/2018
                  3:17-cv-13741-FLW-LHG MANDEL et al v. JOHNSON & JOHNSON et al                                          01/02/2018
                  3:17-cv-13722-FLW-LHG KRONICK v. JOHNSON & JOHNSON et al                                               01/02/2018
                  3:17-cv-13721-FLW-LHG MONSON v. JOHNSON & JOHNSON et al                                                01/02/2018
                  3:17-cv-13718-FLW-LHG BOTZENHARDT v. JOHNSON & JOHNSON et al                                           01/02/2018
                  3:17-cv-13717-FLW-LHG KEMP v. JOHNSON & JOHNSON et al                                                  01/02/2018
                  3:17-cv-13716-FLW-LHG MCCORMICK v. JOHNSON & JOHNSON et al                                             01/02/2018
                  3:17-cv-13714-FLW-LHG SALVATORE v. JOHNSON & JOHNSON et al                                             01/02/2018
                  3:17-cv-13709-FLW-LHG AYERS v. JOHNSON & JOHNSON et al                                                 01/02/2018
                  3:17-cv-13761-FLW-LHG WHOBREY v. JOHNSON & JOHNSON et al                                               01/02/2018
                  3:17-cv-13750-FLW-LHG MCKNIGHT v. JOHNSON & JOHNSON et al                                              01/02/2018
                  3:17-cv-13752-FLW-LHG MALY v. JOHNSON & JOHNSON et al                                                  01/02/2018
                  3:17-cv-13756-FLW-LHG NELSON v. JOHNSON & JOHNSON et al                                                01/02/2018
                  3:17-cv-13754-FLW-LHG MCCORD v. JOHNSON & JOHNSON et al                                                01/02/2018
                  3:17-cv-13755-FLW-LHG PETTI v. JOHNSON & JOHNSON et al                                                 01/02/2018
                  3:18-cv-00004-FLW-LHG BERUBE v. JOHNSON & JOHNSON et al                                                01/02/2018
                  3:17-cv-13778-FLW-LHG DYE v. JOHNSON & JOHNSON et al                                                   01/02/2018
                  3:17-cv-13812-FLW-LHG ENGVALDSEN v. JOHNSON & JOHNSON, INC. et
                                                                                                                         01/02/2018
                  al
                  3:17-cv-13791-FLW-LHG LONGORIA v. JOHNSON & JOHNSON et al                                              01/02/2018
                  3:17-cv-13809-FLW-LHG DAVITT v. JOHNSON & JOHNSON, INC. et al                                          01/02/2018
                  3:17-cv-13795-FLW-LHG BLANK v. JOHNSON & JOHNSON et al                                                 01/02/2018

https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                            135/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2for Filed
                                                Document                the District of New Jersey-Query
                                                                                 05/24/19        Page 138Associated Cases
                                                                                                               of 627
                  3:17-cv-13806-FLW-LHG CRUZ v. JOHNSON & JOHNSON, INC. et al                                            01/02/2018
                  3:17-cv-13799-FLW-LHG ARTHUR v. JOHNSON & JOHNSON, INC. et al                                          01/02/2018
                  3:17-cv-13805-FLW-LHG CARSON v. JOHNSON & JOHNSON, INC. et al                                          01/02/2018
                  3:17-cv-13802-FLW-LHG BARRETT v. JOHNSON & JOHNSON, INC. et al                                         01/02/2018
                  3:17-cv-13607-FLW-LHG NEFF v. JOHNSON & JOHNSON et al                                                  01/02/2018
                  3:17-cv-13610-FLW-LHG STRADFORD v. JOHNSON & JOHNSON et al                                             01/02/2018
                  3:17-cv-13804-FLW-LHG BENNETT v. JOHNSON & JOHNSON, INC. et al                                         01/02/2018
                  3:17-cv-13813-FLW-LHG ESLINGER v. JOHNSON & JOHNSON, INC. et al                                        01/02/2018
                  3:17-cv-13612-FLW-LHG PALMER v. JOHNSON & JOHNSON et al                                                01/02/2018
                  3:17-cv-13818-FLW-LHG GAMBREL v. JOHNSON & JOHNSON, INC. et al                                         01/02/2018
                  3:17-cv-13613-FLW-LHG BOWMAN v. JOHNSON & JOHNSON et al                                                01/02/2018
                  3:17-cv-13814-FLW-LHG FREEMAN v. JOHNSON & JOHNSON, INC. et al                                         01/02/2018
                  3:17-cv-13615-FLW-LHG ROWE v. JOHNSON & JOHNSON et al                                                  01/02/2018
                  3:17-cv-13817-FLW-LHG MANTHEIY et al v. JOHNSON & JOHNSON et al                                        01/02/2018
                  3:17-cv-13616-FLW-LHG LINTZENICH et al v. JOHNSON & JOHNSON et al 01/02/2018
                  3:17-cv-13816-FLW-LHG GALANIS v. JOHNSON & JOHNSON, INC. et al                                         01/02/2018
                  3:17-cv-13618-FLW-LHG SAMUEL v. JOHNSON & JOHNSON et al                                                01/02/2018
                  3:17-cv-13619-FLW-LHG LAYMON v. JOHNSON & JOHNSON et al                                                01/02/2018
                  3:17-cv-13622-FLW-LHG SCHURKMAN v. JOHNSON & JOHNSON et al                                             01/02/2018
                  3:17-cv-13623-FLW-LHG WIGGINS v. JOHNSON & JOHNSON et al                                               01/02/2018
                  3:18-cv-00011-FLW-LHG BELL v. JOHNSON & JOHNSON et al                                                  01/02/2018
                  3:18-cv-00012-FLW-LHG BENNINGTON v. JOHNSON & JOHNSON et al                                            01/02/2018
                  3:17-cv-13860-FLW-LHG ZECHMAN v. JOHNSON & JOHNSON et al                                               01/02/2018
                  3:18-cv-00013-FLW-LHG JONES v. JOHNSON & JOHNSON et al                                                 01/02/2018
                  3:17-cv-13859-FLW-LHG WOODS v. JOHNSON & JOHNSON et al                                                 01/02/2018
                  3:17-cv-13858-FLW-LHG WILDERSON v. JOHNSON & JOHNSON et al                                             01/02/2018
                  3:18-cv-00016-FLW-LHG JOWERS v. JOHNSON & JOHNSON et al                                                01/02/2018
                  3:17-cv-13857-FLW-LHG VARGO v. JOHNSON & JOHNSON et al                                                 01/02/2018
                  3:17-cv-13856-FLW-LHG VANELLA v. JOHNSON & JOHNSON et al                                               01/02/2018
                  3:17-cv-13855-FLW-LHG VAN HOUTEN v. JOHNSON & JOHNSON et al                                            01/02/2018
                  3:17-cv-13854-FLW-LHG TUCKER-SCOTT v. JOHNSON & JOHNSON et al                                          01/02/2018
                  3:17-cv-13853-FLW-LHG STEPHENSON v. JOHNSON & JOHNSON et al                                            01/02/2018
                  3:17-cv-13852-FLW-LHG SMITH v. JOHNSON & JOHNSON et al                                                 01/02/2018
                  3:17-cv-13851-FLW-LHG SHERK v. JOHNSON & JOHNSON et al                                                 01/02/2018
                  3:17-cv-13850-FLW-LHG ROVITO v. JOHNSON & JOHNSON et al                                                01/02/2018
                  3:18-cv-00020-FLW-LHG LAWSON v. JOHNSON & JOHNSON et al                                                01/02/2018
                  3:17-cv-13849-FLW-LHG PULLMAN v. JOHNSON & JOHNSON et al                                               01/02/2018
                  3:17-cv-13821-FLW-LHG KIRALY v. JOHNSON & JOHNSON et al                                                01/02/2018
                  3:17-cv-13848-FLW-LHG POZGAR v. JOHNSON & JOHNSON et al                                                01/02/2018
                  3:17-cv-13847-FLW-LHG PORTER v. JOHNSON & JOHNSON et al                                                01/02/2018
                  3:17-cv-13822-FLW-LHG GIPSON v. JOHNSON & JOHNSON, INC. et al                                          01/02/2018
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                            136/625
5/15/2019                           CM/ECF LIVE - U.S.
                          Case 1:19-cv-01530           District Court2for Filed
                                                  Document                the District of New Jersey-Query
                                                                                   05/24/19        Page 139Associated Cases
                                                                                                                 of 627

                  3:18-cv-00021-FLW-LHG MITCHELL v. JOHNSON & JOHNSON et al                                               01/02/2018
                  3:17-cv-13846-FLW-LHG MIDKIFF v. JOHNSON & JOHNSON et al                                                01/02/2018
                  3:17-cv-13845-FLW-LHG MCINTYRE v. JOHNSON & JOHNSON et al                                               01/02/2018
                  3:17-cv-13823-FLW-LHG HARRELL v. JOHNSON & JOHNSON, INC. et al                                          01/02/2018
                  3:17-cv-13844-FLW-LHG MCGARVEY v. JOHNSON & JOHNSON et al                                               01/02/2018
                  3:18-cv-00022-FLW-LHG BOURQUE v. JOHNSON & JOHNSON et al                                                01/02/2018
                  3:18-cv-00023-FLW-LHG GARY v. JOHNSON & JOHNSON et al                                                   01/02/2018
                  3:17-cv-13841-FLW-LHG SMITH v. JOHNSON & JOHNSON et al                                                  01/02/2018
                  3:18-cv-00025-FLW-LHG RIGGINS v. JOHNSON & JOHNSON et al                                                01/02/2018
                  3:17-cv-13840-FLW-LHG RICHARDS v. JOHNSON & JOHNSON et al                                               01/02/2018
                  3:18-cv-00026-FLW-LHG SMITH v. JOHNSON & JOHNSON et al                                                  01/02/2018
                  3:18-cv-00027-FLW-LHG SMITH v. JOHNSON & JOHNSON et al                                                  01/02/2018
                  3:17-cv-13839-FLW-LHG KELLER v. JOHNSON & JOHNSON et al                                                 01/02/2018
                  3:17-cv-13838-FLW-LHG KELLY v. JOHNSON & JOHNSON et al                                                  01/02/2018
                  3:17-cv-13825-FLW-LHG HEIM v. JOHNSON & JOHNSON, INC. et al                                             01/02/2018
                  3:17-cv-13837-FLW-LHG LUCAS v. JOHNSON & JOHNSON et al                                                  01/02/2018
                  3:17-cv-13826-FLW-LHG NICHOLS v. JOHNSON & JOHNSON et al                                                01/02/2018
                  3:17-cv-13836-FLW-LHG LEWIS-JONES v. JOHNSON & JOHNSON et al                                            01/02/2018
                  3:17-cv-13827-FLW-LHG SENTER v. JOHNSON & JOHNSON et al                                                 01/02/2018
                  3:17-cv-13835-FLW-LHG KELLER-LORENZO v. JOHNSON & JOHNSON et al 01/02/2018
                  3:17-cv-13830-FLW-LHG THOMAS v. JOHNSON & JOHNSON et al         01/02/2018
                  3:17-cv-13834-FLW-LHG JOHNSON v. JOHNSON & JOHNSON et al        01/02/2018
                  3:17-cv-13833-FLW-LHG HUFFMAN v. JOHNSON & JOHNSON et al                                                01/02/2018
                  3:18-cv-00039-FLW-LHG ARTERBRIDGE v. JOHNSON & JOHNSON et al                                            01/03/2018
                  3:18-cv-00040-FLW-LHG BETTS v. JOHNSON & JOHNSON et al                                                  01/03/2018
                  3:18-cv-00041-FLW-LHG CASTLE v. JOHNSON & JOHNSON et al                                                 01/03/2018
                  3:18-cv-00042-FLW-LHG DIFRANCO v. JOHNSON & JOHNSON et al                                               01/03/2018
                  3:18-cv-00043-FLW-LHG FAHNSTROM v. JOHNSON & JOHNSON et al                                              01/03/2018
                  3:18-cv-00044-FLW-LHG FOLEY-LANDRY v. JOHNSON & JOHNSON et al                                           01/03/2018
                  3:18-cv-00045-FLW-LHG HEFLIN v. JOHNSON & JOHNSON et al                                                 01/03/2018
                  3:18-cv-00046-FLW-LHG ANDREWS v. JOHNSON & JOHNSON et al                                                01/03/2018
                  3:18-cv-00047-FLW-LHG CHOATE v. JOHNSON & JOHNSON et al                                                 01/03/2018
                  3:18-cv-00010-FLW-LHG LUSARDI et al v. JOHNSON & JOHNSON et al                                          01/03/2018
                  3:18-cv-00017-FLW-LHG BRAMMER et al v. JOHNSON & JOHNSON et al                                          01/03/2018
                  3:18-cv-00067-FLW-LHG GARNER v. JOHNSON & JOHNSON et al                                                 01/03/2018
                  3:18-cv-00069-FLW-LHG JANET v. JOHNSON & JOHNSON et al                                                  01/03/2018
                  3:18-cv-00070-FLW-LHG LEATHERWOOD v. JOHNSON & JOHNSON et al                                            01/03/2018
                  3:18-cv-00071-FLW-LHG LEWIS v. JOHNSON & JOHNSON et al                                                  01/03/2018
                  3:18-cv-00072-FLW-LHG LONGMIRE v. JOHNSON & JOHNSON et al                                               01/03/2018
                  3:18-cv-00073-FLW-LHG MANNING v. JOHNSON & JOHNSON et al                                                01/03/2018
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                             137/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2for Filed
                                                Document                the District of New Jersey-Query
                                                                                 05/24/19        Page 140Associated Cases
                                                                                                               of 627
                  3:17-cv-13831-FLW-LHG HERTLING v. JOHNSON & JOHNSON, INC. et al                                        01/03/2018
                  3:18-cv-00075-FLW-LHG PETERS v. JOHNSON & JOHNSON et al                                                01/03/2018
                  3:17-cv-13842-FLW-LHG JONES, JR. v. JOHNSON & JOHNSON et al                                            01/03/2018
                  3:18-cv-00079-FLW-LHG PINEIRO-ZUCKER v. JOHNSON & JOHNSON et al 01/03/2018
                  3:18-cv-00080-FLW-LHG RENCHEN v. JOHNSON & JOHNSON et al                                               01/03/2018
                  3:18-cv-00091-FLW-LHG RIVERA v. JOHNSON & JOHNSON et al                                                01/04/2018
                  3:18-cv-00068-FLW-LHG COX v. JOHNSON & JOHNSON et al                                                   01/04/2018
                  3:18-cv-00092-FLW-LHG ROSE v. JOHNSON & JOHNSON et al                                                  01/04/2018
                  3:18-cv-00093-FLW-LHG ROTHWELL et al v. JOHNSON & JOHNSON et al                                        01/04/2018
                  3:18-cv-00094-FLW-LHG SMITH v. JOHNSON & JOHNSON et al                                                 01/04/2018
                  3:18-cv-00095-FLW-LHG STAVESKI v. JOHNSON & JOHNSON et al                                              01/04/2018
                  3:18-cv-00085-FLW-LHG NICOLETTE v. JOHNSON & JOHNSON et al                                             01/04/2018
                  3:18-cv-00096-FLW-LHG WESTBERRY v. JOHNSON & JOHNSON et al                                             01/04/2018
                  3:18-cv-00097-FLW-LHG LUBKOWSKI v. JOHNSON & JOHNSON et al                                             01/04/2018
                  3:18-cv-00099-FLW-LHG HILBORN et al v. JOHNSON & JOHNSON et al                                         01/04/2018
                  3:18-cv-00031-FLW-LHG MCVAY et al v. JOHNSON & JOHNSON et al                                           01/04/2018
                  3:18-cv-00033-FLW-LHG MCNICHOLAS v. JOHNSON & JOHNSON et al                                            01/04/2018
                  3:18-cv-00037-FLW-LHG BANDILLI et al v. JOHNSON & JOHNSON et al                                        01/04/2018
                  3:18-cv-00051-FLW-LHG MICHAELS v. JOHNSON & JOHNSON et al                                              01/04/2018
                  3:18-cv-00052-FLW-LHG CAPLINGER v. JOHNSON & JOHNSON                                                   01/04/2018
                  3:18-cv-00054-FLW-LHG ROGERS v. JOHNSON & JOHNSON et al                                                01/04/2018
                  3:18-cv-00098-FLW-LHG LEWIS v. JOHNSON & JOHNSON et al                                                 01/04/2018
                  3:18-cv-00100-FLW-LHG NIXON v. JOHNSON & JOHNSON et al                                                 01/04/2018
                  3:18-cv-00103-FLW-LHG NETTLES v. JOHNSON & JOHNSON et al                                               01/04/2018
                  3:18-cv-00104-FLW-LHG RUSSELL v. JOHNSON & JOHNSON et al                                               01/04/2018
                  3:18-cv-00105-FLW-LHG RAMSEY v. JOHNSON & JOHNSON et al                                                01/04/2018
                  3:18-cv-00107-FLW-LHG LEWIS v. JOHNSON & JOHNSON et al                                                 01/04/2018
                  3:18-cv-00102-FLW-LHG WILLSON v. JOHNSON & JOHNSON et al                                               01/04/2018
                  3:18-cv-00112-FLW-LHG STONE v. JOHNSON & JOHNSON et al                                                 01/04/2018
                  3:18-cv-00126-FLW-LHG PATEL et al v. JOHNSON & JOHNSON et al                                           01/05/2018
                  3:18-cv-00129-FLW-LHG MILLER et al v. JOHNSON & JOHNSON et al                                          01/05/2018
                  3:18-cv-00130-FLW-LHG PARKER v. JOHNSON & JOHNSON et al                                                01/05/2018
                  3:18-cv-00119-FLW-LHG WILSON v. JOHNSON & JOHNSON et al                                                01/05/2018
                  3:18-cv-00135-FLW-LHG LUBOFF et al v. JOHNSON & JOHNSON et al                                          01/05/2018
                  3:18-cv-00140-FLW-LHG BIGELOW v. JOHNSON & JOHNSON et al                                               01/05/2018
                  3:18-cv-00142-FLW-LHG DURBIN v. JOHNSON & JOHNSON et al                                                01/05/2018
                  3:18-cv-00143-FLW-LHG MAGALLANES et al v. JOHNSON & JOHNSON et al 01/05/2018
                  3:18-cv-00144-FLW-LHG HUDSON et al v. JOHNSON & JOHNSON et al                                          01/05/2018
                  3:18-cv-00146-FLW-LHG MOYER v. JOHNSON & JOHNSON et al                                                 01/05/2018
                  3:18-cv-00152-FLW-LHG SYAS et al v. JOHNSON & JOHNSON et al                                            01/05/2018
                  3:18-cv-00155-FLW-LHG PONTIOUS v. JOHNSON & JOHNSON et al                                              01/05/2018
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                            138/625
5/15/2019                           CM/ECF LIVE - U.S.
                          Case 1:19-cv-01530           District Court2for Filed
                                                  Document                the District of New Jersey-Query
                                                                                   05/24/19        Page 141Associated Cases
                                                                                                                 of 627

                  3:18-cv-00157-FLW-LHG BERNSTEIN et al v. JOHNSON & JOHNSON et al                                        01/05/2018
                  3:18-cv-00159-FLW-LHG GIBBS v. JOHNSON & JOHNSON et al                                                  01/05/2018
                  3:18-cv-00165-FLW-LHG SHIPLEY v. JOHNSON & JOHNSON et al                                                01/05/2018
                  3:18-cv-00168-FLW-LHG FINNEY v. JOHNSON & JOHNSON et al                                                 01/05/2018
                  3:18-cv-00174-FLW-LHG MOORE v. JOHNSON & JOHNSON et al                                                  01/05/2018
                  3:18-cv-00178-FLW-LHG KNUDSEN v. JOHNSON & JOHNSON et al                                                01/05/2018
                  3:18-cv-00186-FLW-LHG BAULT v. JOHNSON & JOHNSON et al                                                  01/08/2018
                  3:18-cv-00187-FLW-LHG YARBROUGH v. JOHNSON & JOHNSON et al                                              01/08/2018
                  3:18-cv-00189-FLW-LHG MOTES v. JOHNSON & JOHNSON et al                                                  01/08/2018
                  3:18-cv-00190-FLW-LHG HAYS v. JOHNSON & JOHNSON et al                                                   01/08/2018
                  3:18-cv-00192-FLW-LHG CHEW v. JOHNSON & JOHNSON et al                                                   01/08/2018
                  3:18-cv-00230-FLW-LHG MCCLENDON v. JOHNSON & JOHNSON et al                                              01/08/2018
                  3:18-cv-00232-FLW-LHG RICKETTS v. JOHNSON & JOHNSON et al                                               01/08/2018
                  3:18-cv-00235-FLW-LHG MCCOY et al v. JOHNSON & JOHNSON et al                                            01/08/2018
                  3:18-cv-00236-FLW-LHG RIEGEL et al v. JOHNSON & JOHNSON et al                                           01/09/2018
                  3:18-cv-00237-FLW-LHG THOMAS v. JOHNSON & JOHNSON et al                                                 01/09/2018
                  3:18-cv-00240-FLW-LHG MAHER v. JOHNSON & JOHNSON et al                                                  01/09/2018
                  3:18-cv-00243-FLW-LHG ROSSEY v. JOHNSON & JOHNSON et al                                                 01/09/2018
                  3:18-cv-00245-FLW-LHG RODRIGUEZ et al v. JOHNSON & JOHNSON et al                                        01/09/2018
                  3:18-cv-00247-FLW-LHG GODBEE v. JOHNSON & JOHNSON et al                                                 01/09/2018
                  3:18-cv-00248-FLW-LHG THOMAS v. JOHNSON & JOHNSON et al                                                 01/09/2018
                  3:18-cv-00250-FLW-LHG SMITH v. JOHNSON & JOHNSON et al                                                  01/09/2018
                  3:18-cv-00251-FLW-LHG MAY v. JOHNSON & JOHNSON et al                                                    01/09/2018
                  3:18-cv-00255-FLW-LHG POWELL v. JOHNSON & JOHNSON et al                                                 01/09/2018
                  3:18-cv-00257-FLW-LHG ALLEN v JOHNSON & JOHNSON et al                                                   01/09/2018
                  3:18-cv-00260-FLW-LHG SCHMUCKER et al v. JOHNSON & JOHNSON et al                                        01/09/2018
                  3:17-cv-12681-FLW-LHG GIBER v. JOHNSON & JOHNSON et al                                                  01/09/2018
                  3:18-cv-00276-FLW-LHG DINKEL v. JOHNSON & JOHNSON et al      01/09/2018
                  3:18-cv-00278-FLW-LHG MAHONEY-SEXTON v. JOHNSON & JOHNSON et
                                                                               01/09/2018
                  al
                  3:18-cv-00281-FLW-LHG DARDEN et al v. JOHNSON & JOHNSON et al                                           01/09/2018
                  3:18-cv-00282-FLW-LHG NIELSON v. JOHNSON & JOHNSON et al                                                01/09/2018
                  3:18-cv-00283-FLW-LHG MORELLI v. JOHNSON & JOHNSON et al                                                01/09/2018
                  3:18-cv-00264-FLW-LHG MOSCOVICI et al v. JOHNSON & JOHNSON et al                                        01/09/2018
                  3:18-cv-00265-FLW-LHG SANCHEZ v. JOHNSON & JOHNSON et al                                                01/09/2018
                  3:18-cv-00267-FLW-LHG BRADFORD v. JOHNSON & JOHNSON et al                                               01/09/2018
                  3:18-cv-00268-FLW-LHG GUMINSKI v. JOHNSON & JOHNSON et al                                               01/09/2018
                  3:18-cv-00269-FLW-LHG PARKER v. JOHNSON & JOHNSON et al                                                 01/09/2018
                  3:18-cv-00274-FLW-LHG STALLINGS v. JOHNSON & JOHNSON et al                                              01/09/2018
                  3:18-cv-00284-FLW-LHG VERMILLION v. JOHNSON & JOHNSON et al                                             01/09/2018

https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                             139/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2for Filed
                                                Document                the District of New Jersey-Query
                                                                                 05/24/19        Page 142Associated Cases
                                                                                                               of 627
                  3:18-cv-00285-FLW-LHG BURK v. JOHNSON & JOHNSON et al                                                  01/09/2018
                  3:18-cv-00289-FLW-LHG CUAMBA v. JOHNSON & JOHNSON et al                                                01/09/2018
                  3:18-cv-00294-FLW-LHG SCHROER v. JOHNSON & JOHNSON et al                                               01/10/2018
                  3:18-cv-00300-FLW-LHG MERCHANT v. JOHNSON & JOHNSON et al                                              01/10/2018
                  3:18-cv-00303-FLW-LHG REID v. JOHNSON & JOHNSON et al                                                  01/10/2018
                  3:18-cv-00325-FLW-LHG WATSON v. JOHNSON & JOHNSON et al                                                01/10/2018
                  3:18-cv-00326-FLW-LHG HELMS v. JOHNSON & JOHNSON et al                                                 01/10/2018
                  3:18-cv-00327-FLW-LHG GAGNE et al v. JOHNSON & JOHNSON et al                                           01/10/2018
                  3:18-cv-00328-FLW-LHG DORBER v. JOHNSON & JOHNSON et al                                                01/10/2018
                  3:18-cv-00329-FLW-LHG TURNER v. JOHNSON & JOHNSON et al                                                01/10/2018
                  3:18-cv-00333-FLW-LHG MACLIN v. JOHNSON & JOHNSON et al                                                01/10/2018
                  3:18-cv-00311-FLW-LHG BLEDSOE v. JOHNSON & JOHNSON et al                                               01/10/2018
                  3:18-cv-00318-FLW-LHG RICHARD et al v. JOHNSON & JOHNSON et al                                         01/10/2018
                  3:18-cv-00319-FLW-LHG WITHROW v. JOHNSON & JOHNSON et al                                               01/10/2018
                  3:18-cv-00320-FLW-LHG KENNEDY v. JOHNSON & JOHNSON et al                                               01/10/2018
                  3:18-cv-00321-FLW-LHG STELZMILLER v. JOHNSON & JOHNSON et al                                           01/10/2018
                  3:18-cv-00322-FLW-LHG TOLCZYK v. JOHNSON & JOHNSON et al                                               01/10/2018
                  3:18-cv-00323-FLW-LHG CHAVEZ v. JOHNSON & JOHNSON et al                                                01/10/2018
                  3:18-cv-00360-FLW-LHG MACHIA v. JOHNSON & JOHNSON et al                                                01/10/2018
                  3:18-cv-00361-FLW-LHG MCCUE v. JOHNSON & JOHNSON et al                                                 01/10/2018
                  3:18-cv-00363-FLW-LHG MILLISON v. JOHNSON & JOHNSON et al                                              01/10/2018
                  3:18-cv-00347-FLW-LHG MCGOVERN et al v. JOHNSON & JOHNSON et al                                        01/10/2018
                  3:18-cv-00351-FLW-LHG GROSS v. JOHNSON & JOHNSON et al                                                 01/10/2018
                  3:18-cv-00366-FLW-LHG SCHUMACHER et al v. JOHNSON & JOHNSON et al 01/10/2018
                  3:18-cv-00369-FLW-LHG MCGHEE v. JOHNSON & JOHNSON et al                                                01/10/2018
                  3:18-cv-00380-FLW-LHG FRISBIE-JONES v. JOHNSON & JOHNSON et al                                         01/10/2018
                  3:18-cv-00393-FLW-LHG BRANDSEMA v. JOHNSON & JOHNSON et al                                             01/11/2018
                  3:18-cv-00395-FLW-LHG SARVER et al v. JOHNSON & JOHNSON et al                                          01/11/2018
                  3:18-cv-00411-FLW-LHG DYKEMAN v. JOHNSON & JOHNSON et al                                               01/11/2018
                  3:18-cv-00413-FLW-LHG BRAZELL et al v. JOHNSON & JOHNSON et al                                         01/11/2018
                  3:18-cv-00414-FLW-LHG GLENDA v. JOHNSON & JOHNSON et al                                                01/11/2018
                  3:18-cv-00416-FLW-LHG SANDERS v. JOHNSON & JOHNSON et al                                               01/11/2018
                  3:18-cv-00418-FLW-LHG HUNTER v. JOHNSON & JOHNSON et al                                                01/11/2018
                  3:18-cv-00423-FLW-LHG COLE et al v. JOHNSON & JOHNSON et al                                            01/11/2018
                  3:18-cv-00426-FLW-LHG FARRINGTON et al v. JOHNSON & JOHNSON et al 01/11/2018
                  3:18-cv-00427-FLW-LHG TAGGART et al v. JOHNSON & JOHNSON et al                                         01/11/2018
                  3:18-cv-00428-FLW-LHG KOSTICK v. JOHNSON & JOHNSON et al                                               01/11/2018
                  3:18-cv-00469-FLW-LHG Chamberlin v. Johnson & Johnson                                                  01/12/2018
                  3:18-cv-00470-FLW-LHG Albert v. Johnson & Johnson et al                                                01/12/2018
                  3:18-cv-00471-FLW-LHG Castiglione v. Johnson & Johnson et al                                           01/12/2018
                  3:18-cv-00472-FLW-LHG Baier et al v. Johnson & Johnson et al                                           01/12/2018
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                            140/625
5/15/2019                           CM/ECF LIVE - U.S.
                          Case 1:19-cv-01530           District Court2for Filed
                                                  Document                the District of New Jersey-Query
                                                                                   05/24/19        Page 143Associated Cases
                                                                                                                 of 627

                  3:18-cv-00473-FLW-LHG Ray v. Johnson & Johnson et al                                                    01/12/2018
                  3:18-cv-00474-FLW-LHG Miles et al v. Johnson & Johnson et al                                            01/12/2018
                  3:18-cv-00430-FLW-LHG HEARD v. JOHNSON & JOHNSON et al                                                  01/12/2018
                  3:18-cv-00436-FLW-LHG KLEIN v. JOHNSON & JOHNSON et al                                                  01/12/2018
                  3:18-cv-00437-FLW-LHG HILLEMAN v. JOHNSON & JOHNSON et al                                               01/12/2018
                  3:18-cv-00442-FLW-LHG BANEY v. JOHNSON & JOHNSON et al                                                  01/12/2018
                  3:18-cv-00446-FLW-LHG ENCINAS et al v. JOHNSON & JOHNSON et al                                          01/12/2018
                  3:18-cv-00449-FLW-LHG TARSKY et al v. JOHNSON & JOHNSON et al                                           01/12/2018
                  3:18-cv-00465-FLW-LHG WALLER v. JOHNSON & JOHNSON et al                                                 01/12/2018
                  3:18-cv-00475-FLW-LHG BLAIR et al v. JOHNSON & JOHNSON et al                                            01/12/2018
                  3:18-cv-00480-FLW-LHG GLOVER v. JOHNSON & JOHNSON et al                                                 01/12/2018
                  3:18-cv-00482-FLW-LHG CORRIE v. JOHNSON & JOHNSON et al                                                 01/12/2018
                  3:18-cv-00483-FLW-LHG ADAMS v. JOHNSON & JOHNSON et al                                                  01/12/2018
                  3:18-cv-00484-FLW-LHG SENTZ v. JOHNSON & JOHNSON et al                                                  01/12/2018
                  3:18-cv-00487-FLW-LHG CUMBERLAND et al v. JOHNSON & JOHNSON et
                                                                                                                          01/12/2018
                  al
                  3:18-cv-00488-FLW-LHG ALLIZZO v. JOHNSON & JOHNSON et al                                                01/12/2018
                  3:18-cv-00489-FLW-LHG ANDRIOLA v. JOHNSON & JOHNSON
                                                                                                                          01/12/2018
                  CONSUMER INC et al
                  3:18-cv-00490-FLW-LHG AUFDENCAMP v. JOHNSON & JOHNSON et al                                             01/12/2018
                  3:18-cv-00491-FLW-LHG BARTHOLOMEW v. JOHNSON & JOHNSON et al                                            01/12/2018
                  3:18-cv-00492-FLW-LHG BELARDEES v. JOHNSON & JOHNSON et al                                              01/12/2018
                  3:18-cv-00494-FLW-LHG BLAKE v. JOHNSON & JOHNSON et al                                                  01/12/2018
                  3:18-cv-00495-FLW-LHG BLANCHETTE v. JOHNSON & JOHNSON et al                                             01/12/2018
                  3:18-cv-00496-FLW-LHG BUNCY v. JOHNSON & JOHNSON et al                                                  01/12/2018
                  3:18-cv-00498-FLW-LHG DAVIS v. JOHNSON & JOHNSON et al                                                  01/12/2018
                  3:18-cv-00499-FLW-LHG COALSON v. JOHNSON & JOHNSON et al                                                01/12/2018
                  3:18-cv-00500-FLW-LHG BUNK v. JOHNSON & JOHNSON et al                                                   01/12/2018
                  3:18-cv-00501-FLW-LHG BURGESS v. JOHNSON & JOHNSON et al                                                01/12/2018
                  3:18-cv-00505-FLW-LHG OLIVER-WRIGHT et al v. JOHNSON & JOHNSON
                                                                                                                          01/12/2018
                  et al
                  3:18-cv-00502-FLW-LHG CASTONGUAY v. JOHNSON & JOHNSON et al                                             01/12/2018
                  3:18-cv-00506-FLW-LHG CHARNOFF v. JOHNSON & JOHNSON et al                                               01/12/2018
                  3:18-cv-00507-FLW-LHG FRANCE et al v. JOHNSON & JOHNSON et al                                           01/12/2018
                  3:18-cv-00516-FLW-LHG DUNCAN v. JOHNSON & JOHNSON et al                                                 01/12/2018
                  3:18-cv-00517-FLW-LHG CHO v. JOHNSON & JOHNSON et al                                                    01/12/2018
                  3:18-cv-00519-FLW-LHG GRAY v. JOHNSON & JOHNSON et al                                                   01/16/2018
                  3:18-cv-00520-FLW-LHG CLARK v. JOHNSON & JOHNSON et al                                                  01/16/2018
                  3:18-cv-00522-FLW-LHG COE v. JOHNSON & JOHNSON et al                                                    01/16/2018
                  3:18-cv-00523-FLW-LHG JONES v. JOHNSON & JOHNSON et al                                                  01/16/2018
                  3:17-cv-10183-FLW-LHG STOCKTON v. JOHNSON & JOHNSON et al                                               01/16/2018
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                             141/625
5/15/2019                           CM/ECF LIVE - U.S.
                          Case 1:19-cv-01530           District Court2for Filed
                                                  Document                the District of New Jersey-Query
                                                                                   05/24/19        Page 144Associated Cases
                                                                                                                 of 627

                  3:18-cv-00526-FLW-LHG CUCINOTTA v. JOHNSON & JOHNSON et al                                              01/16/2018
                  3:18-cv-00527-FLW-LHG ZUCATI v. JOHNSON & JOHNSON et al                                                 01/16/2018
                  3:18-cv-00529-FLW-LHG CONTRERAS v. JOHNSON & JOHNSON et al                                              01/16/2018
                  3:18-cv-00530-FLW-LHG GORDON v. JOHNSON & JOHNSON et al                                                 01/16/2018
                  3:18-cv-00531-FLW-LHG TREADWAY v. JOHNSON & JOHNSON et al                                               01/16/2018
                  3:18-cv-00533-FLW-LHG CRISO v. JOHNSON & JOHNSON et al                                                  01/16/2018
                  3:18-cv-00534-FLW-LHG HERNANDEZ v. JOHNSON & JOHNSON et al                                              01/16/2018
                  3:18-cv-00535-FLW-LHG COLLIER v. JOHNSON & JOHNSON INC. et al                                           01/16/2018
                  3:18-cv-00536-FLW-LHG BENEDICT v. JOHNSON & JOHNSON INC. et al                                          01/16/2018
                  3:18-cv-00537-FLW-LHG OLSON v. JOHNSON & JOHNSON et al                                                  01/16/2018
                  3:18-cv-00538-FLW-LHG CUTLER v. JOHNSON & JOHNSON et al                                                 01/16/2018
                  3:18-cv-00539-FLW-LHG DUNPHY v. JOHNSON & JOHNSON et al                                                 01/16/2018
                  3:18-cv-00541-FLW-LHG GORSKY v. JOHNSON & JOHNSON et al                                                 01/16/2018
                  3:18-cv-00542-FLW-LHG GUTIERREZ v. JOHNSON & JOHNSON et al                                              01/16/2018
                  3:18-cv-00543-FLW-LHG HAMMACK v. JOHNSON & JOHNSON et al                                                01/16/2018
                  3:18-cv-00544-FLW-LHG HAYES v. JOHNSON & JOHNSON et al                                                  01/16/2018
                  3:18-cv-00545-FLW-LHG HYSLOP v. JOHNSON & JOHNSON et al                                                 01/16/2018
                  3:18-cv-00546-FLW-LHG INTREPIDO v. JOHNSON & JOHNSON et al                                              01/16/2018
                  3:18-cv-00547-FLW-LHG JAMES v. JOHNSON & JOHNSON et al                                                  01/16/2018
                  3:18-cv-00548-FLW-LHG JENSEN v. JOHNSON & JOHNSON et al                                                 01/16/2018
                  3:18-cv-00549-FLW-LHG JORDAN v. JOHNSON & JOHNSON et al                                                 01/16/2018
                  3:18-cv-00551-FLW-LHG JORDAN v. JOHNSON & JOHNSON et al                                                 01/16/2018
                  3:18-cv-00552-FLW-LHG KARAWETIAN v. JOHNSON & JOHNSON et al                                             01/16/2018
                  3:18-cv-00553-FLW-LHG KEEVEN v. JOHNSON & JOHNSON et al                                                 01/16/2018
                  3:18-cv-00554-FLW-LHG MCKIE v. JOHNSON & JOHNSON et al                                                  01/16/2018
                  3:18-cv-00555-FLW-LHG SIMON v. JOHNSON & JOHNSON et al                                                  01/16/2018
                  3:18-cv-00556-FLW-LHG YOUNG v. JOHNSON & JOHNSON et al                                                  01/16/2018
                  3:18-cv-00557-FLW-LHG KERKESLAGER v. JOHNSON & JOHNSON et al                                            01/16/2018
                  3:18-cv-00558-FLW-LHG MAXWELL v. JOHNSON & JOHNSON et al                                                01/16/2018
                  3:18-cv-00559-FLW-LHG MCCANN v. JOHNSON & JOHNSON et al                                                 01/16/2018
                  3:18-cv-00603-FLW-LHG SHEAFFER et al v. JOHNSON & JOHNSON et al                                         01/16/2018
                  3:18-cv-00604-FLW-LHG WATFORD v. JOHNSON & JOHNSON et al                                                01/16/2018
                  3:18-cv-00560-FLW-LHG NOWELL v. JOHNSON & JOHNSON et al                                                 01/16/2018
                  3:18-cv-00605-FLW-LHG JEFFREY v. JOHNSON & JOHNSON et al                                                01/16/2018
                  3:18-cv-00561-FLW-LHG O'CONNOR v. JOHNSON & JOHNSON et al                                               01/16/2018
                  3:18-cv-00607-FLW-LHG CINTRON et al v. JOHNSON & JOHNSON et al                                          01/16/2018
                  3:18-cv-00608-FLW-LHG PARMER et al v. JOHNSON AND JOHNSON et al                                         01/16/2018
                  3:18-cv-00609-FLW-LHG TAN v. JOHNSON & JOHNSON et al                                                    01/16/2018
                  3:18-cv-00610-FLW-LHG DEMERS v. JOHNSON & JOHNSON et al                                                 01/16/2018
                  3:18-cv-00562-FLW-LHG PRASIL v. JOHNSON & JOHNSON et al                                                 01/16/2018
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                             142/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2for Filed
                                                Document                the District of New Jersey-Query
                                                                                 05/24/19        Page 145Associated Cases
                                                                                                               of 627
                  3:18-cv-00525-FLW-LHG CORNFIELD v. JOHNSON & JOHNSON et al                                             01/16/2018
                  3:18-cv-00611-FLW-LHG DIVENANZO v. JOHNSON & JOHNSON et al                                             01/16/2018
                  3:18-cv-00563-FLW-LHG PRINCE v. JOHNSON & JOHNSON et al                                                01/16/2018
                  3:18-cv-00613-FLW-LHG HANSELMAN-WONG v. JOHNSON & JOHNSON et
                                                                                                                         01/16/2018
                  al
                  3:18-cv-00564-FLW-LHG RAMBO v. JOHNSON & JOHNSON et al                                                 01/16/2018
                  3:18-cv-00565-FLW-LHG ROMERO v. JOHNSON & JOHNSON CONSUMER
                                                                                                                         01/16/2018
                  INC et al
                  3:18-cv-00614-FLW-LHG BYRDSONG v. JOHNSON & JOHNSON et al                                              01/16/2018
                  3:18-cv-00566-FLW-LHG SAVAGE v. JOHNSON & JOHNSON et al                                                01/16/2018
                  3:18-cv-00567-FLW-LHG SCOVENS v. JOHNSON & JOHNSON et al                                               01/16/2018
                  3:18-cv-00568-FLW-LHG SULLIVAN v. JOHNSON & JOHNSON et al                                              01/16/2018
                  3:18-cv-00569-FLW-LHG TOMASI v. JOHNSON & JOHNSON et al                                                01/16/2018
                  3:18-cv-00570-FLW-LHG TREMBLAY v. JOHNSON & JOHNSON et al                                              01/16/2018
                  3:18-cv-00571-FLW-LHG ULLOA v. JOHNSON & JOHNSON et al                                                 01/16/2018
                  3:18-cv-00572-FLW-LHG VANDENBROEKE v. JOHNSON & JOHNSON et al 01/16/2018
                  3:18-cv-00573-FLW-LHG WHITE v. JOHNSON & JOHNSON et al                                                 01/16/2018
                  3:18-cv-00575-FLW-LHG GARCIA v. JOHNSON & JOHNSON et al                                                01/16/2018
                  3:18-cv-00577-FLW-LHG GERDUNG v. JOHNSON & JOHNSON et al                                               01/16/2018
                  3:18-cv-00578-FLW-LHG STOCKTON v. JOHNSON & JOHNSON et al                                              01/16/2018
                  3:18-cv-00580-FLW-LHG KEKAHUNA et al v. JOHNSON & JOHNSON et al                                        01/16/2018
                  3:18-cv-00582-FLW-LHG LOPEZ GUTIERREZ et al v. JOHNSON &
                                                                                                                         01/16/2018
                  JOHNSON et al
                  3:18-cv-00583-FLW-LHG MONTES v. JOHNSON & JOHNSON et al                                                01/16/2018
                  3:18-cv-00585-FLW-LHG OPPENBERG et al v. JOHNSON & JOHNSON et al 01/16/2018
                  3:18-cv-00587-FLW-LHG TERRY et al v. JOHNSON & JOHNSON et al                                           01/16/2018
                  3:18-cv-00588-FLW-LHG ORTIGOZA et al v. JOHNSON & JOHNSON et al                                        01/16/2018
                  3:18-cv-00590-FLW-LHG PECK v. JOHNSON & JOHNSON et al                                                  01/16/2018
                  3:18-cv-00592-FLW-LHG RAMIREZ et al v. JOHNSON & JOHNSON et al                                         01/16/2018
                  3:18-cv-00593-FLW-LHG REIS et al v. JOHNSON & JOHNSON et al                                            01/16/2018
                  3:18-cv-00595-FLW-LHG THAI et al v. JOHNSON & JOHNSON et al                                            01/16/2018
                  3:18-cv-00596-FLW-LHG LUNN v. JOHNSON & JOHNSON et al                                                  01/16/2018
                  3:18-cv-00602-FLW-LHG LOCKLEAR et al v. JOHNSON & JOHNSON et al                                        01/16/2018
                  3:18-cv-00630-FLW-LHG SCHLAHT v. JOHNSON & JOHNSON et al                                               01/16/2018
                  3:18-cv-00632-FLW-LHG O'CONNELL et al v. JOHNSON & JOHNSON et al                                       01/16/2018
                  3:18-cv-00634-FLW-LHG NATHAN v. JOHNSON & JOHNSON et al                                                01/16/2018
                  3:18-cv-00635-FLW-LHG SCHWARTZ v. JOHNSON & JOHNSON et al                                              01/16/2018
                  3:18-cv-00636-FLW-LHG SCHATTILLY v. JOHNSON & JOHNSON et al                                            01/16/2018
                  3:18-cv-00639-FLW-LHG HAMMOND v. JOHNSON & JOHNSON et al                                               01/16/2018
                  3:18-cv-00643-FLW-LHG WIMBERLY v. JOHNSON & JOHNSON et al                                              01/16/2018
                  3:18-cv-00648-FLW-LHG WICKS v. JOHNSON & JOHNSON et al                                                 01/16/2018

https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                            143/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2for Filed
                                                Document                the District of New Jersey-Query
                                                                                 05/24/19        Page 146Associated Cases
                                                                                                               of 627
                  3:18-cv-00651-FLW-LHG STEPHENS v. JOHNSON & JOHNSON et al                                              01/16/2018
                  3:18-cv-00659-FLW-LHG GRIFFITH v. JOHNSON & JOHNSON et al                                              01/17/2018
                  3:18-cv-00662-FLW-LHG VAN BREE et al v. JOHNSON & JOHNSON et al                                        01/17/2018
                  3:18-cv-00663-FLW-LHG FARRELL v. JOHNSON & JOHNSON et al                                               01/17/2018
                  3:18-cv-00653-FLW-LHG PEREZ v. JOHNSON & JOHNSON et al                                                 01/17/2018
                  3:18-cv-00655-FLW-LHG SUNSHINE v. JOHNSON & JOHNSON et al                                              01/17/2018
                  3:18-cv-00665-FLW-LHG DRINKHOUSE v. JOHNSON & JOHNSON et al                                            01/17/2018
                  3:18-cv-00670-FLW-LHG BEACH v. JOHNSON & JOHNSON et al                                                 01/17/2018
                  3:18-cv-00684-FLW-LHG SIMMONS v. JOHNSON & JOHNSON et al                                               01/17/2018
                  3:18-cv-00688-FLW-LHG PIERCE v. JOHNSON & JOHNSON et al                                                01/17/2018
                  3:18-cv-00690-FLW-LHG POOLE v. JOHNSON & JOHNSON et al                                                 01/17/2018
                  3:18-cv-00693-FLW-LHG WINTERS v. JOHNSON & JOHNSON et al                                               01/17/2018
                  3:18-cv-00695-FLW-LHG DUPUY v. JOHNSON & JOHNSON et al                                                 01/17/2018
                  3:18-cv-00699-FLW-LHG PHILLIPS v. JOHNSON & JOHNSON et al                                              01/17/2018
                  3:18-cv-00700-FLW-LHG HEFLIN v. JOHNSON & JOHNSON et al                                                01/17/2018
                  3:18-cv-00704-FLW-LHG WENKER et al v. JOHNSON & JOHNSON et al                                          01/17/2018
                  3:18-cv-00711-FLW-LHG ZANDARSKI v. JOHNSON & JOHNSON et al                                             01/17/2018
                  3:18-cv-00712-FLW-LHG YOST v. JOHNSON & JOHNSON et al                                                  01/17/2018
                  3:18-cv-00714-FLW-LHG PRINCE et al v. JOHNSON & JOHNSON et al                                          01/18/2018
                  3:18-cv-00716-FLW-LHG OLIVER v. JOHNSON & JOHNSON et al                                                01/18/2018
                  3:18-cv-00719-FLW-LHG SHOEMAKER v. JOHNSON & JOHNSON et al                                             01/18/2018
                  3:18-cv-00720-FLW-LHG MCGREGOR v. JOHNSON & JOHNSON et al                                              01/18/2018
                  3:18-cv-00724-FLW-LHG ANDERT v. JOHNSON & JOHNSON et al                                                01/18/2018
                  3:18-cv-00122-FLW-LHG HART v. JOHNSON & JOHNSON et al                                                  01/18/2018
                  3:18-cv-00726-FLW-LHG HAIRSTON v. JOHNSON & JOHNSON et al                                              01/18/2018
                  3:18-cv-00731-FLW-LHG BROUCEK v. JOHNSON & JOHNSON et al                                               01/18/2018
                  3:18-cv-00732-FLW-LHG FLINN et al v. JOHNSON & JOHNSON et al                                           01/18/2018
                  3:18-cv-00736-FLW-LHG ITURRALDE v. JOHNSON & JOHNSON et al                                             01/18/2018
                  3:18-cv-00737-FLW-LHG FOSSETT v. JOHNSON & JOHNSON et al                                               01/18/2018
                  3:18-cv-00740-FLW-LHG MEDINA v. JOHNSON & JOHNSON et al                                                01/18/2018
                  3:18-cv-00743-FLW-LHG MILES et al v. JOHNSON & JOHNSON et al                                           01/18/2018
                  3:18-cv-00746-FLW-LHG PETERSON v. JOHNSON & JOHNSON et al                                              01/18/2018
                  3:18-cv-00748-FLW-LHG CASSADA v. JOHNSON & JOHNSON et al                                               01/18/2018
                  3:18-cv-00749-FLW-LHG PIKE et al v. JOHNSON & JOHNSON et al                                            01/18/2018
                  3:18-cv-00754-FLW-LHG PERSINGER et al v. JOHNSON & JOHNSON et al                                       01/18/2018
                  3:18-cv-00756-FLW-LHG REYNOLDS v. JOHNSON & JOHNSON et al                                              01/18/2018
                  3:18-cv-00757-FLW-LHG MCKINNEY v. JOHNSON & JOHNSON et al                                              01/18/2018
                  3:18-cv-00759-FLW-LHG VAISBEN et al v. JOHNSON & JOHNSON et al                                         01/18/2018
                  3:18-cv-00761-FLW-LHG WOODEN et al v. JOHNSON & JOHNSON et al                                          01/18/2018
                  3:18-cv-00762-FLW-LHG MCGHEE v. JOHNSON & JOHNSON et al                                                01/18/2018
                  3:17-cv-09152-FLW-LHG CARTER v. JOHNSON & JOHNSON et al                                                01/18/2018
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                            144/625
5/15/2019                           CM/ECF LIVE - U.S.
                          Case 1:19-cv-01530           District Court2for Filed
                                                  Document                the District of New Jersey-Query
                                                                                   05/24/19        Page 147Associated Cases
                                                                                                                 of 627

                  3:18-cv-00763-FLW-LHG BETTS et al v. JOHNSON & JOHNSON et al                                            01/19/2018
                  3:18-cv-00764-FLW-LHG THOMAS v. JOHNSON & JOHNSON et al                                                 01/19/2018
                  3:18-cv-00766-FLW-LHG KRONER et al v. JOHNSON & JOHNSON et al                                           01/19/2018
                  3:18-cv-00768-FLW-LHG BAUER et al v. JOHNSON & JOHNSON et al                                            01/19/2018
                  3:18-cv-00771-FLW-LHG STEWART et al v. JOHNSON & JOHNSON et al                                          01/19/2018
                  3:18-cv-00783-FLW-LHG MCCURTY v. JOHNSON & JOHNSON et al                                                01/19/2018
                  3:18-cv-00786-FLW-LHG OVERTON et al v. JOHNSON & JOHNSON et al                                          01/19/2018
                  3:18-cv-00787-FLW-LHG ROBERTS v. JOHNSON & JOHNSON et al                                                01/19/2018
                  3:18-cv-00792-FLW-LHG MENKING v. JOHNSON & JOHNSON et al                                                01/19/2018
                  3:18-cv-00794-FLW-LHG SNYDER v. JOHNSON & JOHNSON et al                                                 01/19/2018
                  3:18-cv-00795-FLW-LHG ROBERTSON v. JOHNSON & JOHNSON et al                                              01/19/2018
                  3:18-cv-00808-FLW-LHG Flores et al v. Johnson & Johnson et al                                           01/19/2018
                  3:18-cv-00807-FLW-LHG WALTON et al v. JOHNSON & JOHNSON et al                                           01/22/2018
                  3:18-cv-00831-FLW-LHG BALL v. JOHNSON & JOHNSON et al                                                   01/22/2018
                  3:18-cv-00801-FLW-LHG STEVENS et al v. JOHNSON & JOHNSON et al                                          01/22/2018
                  3:18-cv-00802-FLW-LHG PACKER v. JOHNSON & JOHNSON et al                                                 01/22/2018
                  3:18-cv-00852-FLW-LHG Cicero v. Johnson & Johnson Consumer Inc. et al                                   01/22/2018
                  3:18-cv-00805-FLW-LHG SIMONETI et al v. JOHNSON & JOHNSON et al                                         01/22/2018
                  3:18-cv-00853-FLW-LHG Frost et al v. Johnson & Johnson Consumer Inc. et al                              01/22/2018
                  3:18-cv-00809-FLW-LHG SMITH et al v. JOHNSON & JOHNSON, INC. et al                                      01/22/2018
                  3:18-cv-00860-FLW-LHG PEARSON v. JOHNSON & JOHNSON et al                                                01/22/2018
                  3:18-cv-00867-FLW-LHG HALL v. JOHNSON & JOHNSON et al                                                   01/22/2018
                  3:18-cv-00868-FLW-LHG WARE v. JOHNSON & JOHNSON et al                                                   01/22/2018
                  3:18-cv-00871-FLW-LHG v. JOHNSON & JOHNSON et al                                                        01/23/2018
                  3:18-cv-00876-FLW-LHG CROOK v. JOHNSON & JOHNSON et al                                                  01/23/2018
                  3:18-cv-00877-FLW-LHG ASHTON v. JOHNSON & JOHNSON et al                                                 01/23/2018
                  3:18-cv-00879-FLW-LHG TAYLOR v. JOHNSON & JOHNSON et al                                                 01/23/2018
                  3:18-cv-00881-FLW-LHG WRIGHT et al v. JOHNSON & JOHNSON et al                                           01/23/2018
                  3:18-cv-00884-FLW-LHG GRUBER v. JOHNSON & JOHNSON et al                                                 01/23/2018
                  3:18-cv-00887-FLW-LHG CANNON v. JOHNSON & JOHNSON et al                                                 01/23/2018
                  3:18-cv-00888-FLW-LHG KENNY v. JOHNSON & JOHNSON et al                                                  01/23/2018
                  3:18-cv-00889-FLW-LHG COLISTER v. JOHNSON & JOHNSON et al                                               01/23/2018
                  3:18-cv-00890-FLW-LHG SCHMIDT v. JOHNSON & JOHNSON et al                                                01/23/2018
                  3:18-cv-00891-FLW-LHG GREEN v. JOHNSON & JOHNSON et al                                                  01/23/2018
                  3:18-cv-00892-FLW-LHG PETERSEN v. JOHNSON & JOHNSON et al                                               01/23/2018
                  3:18-cv-00907-FLW-LHG DIEMER v. JOHNSON & JOHNSON et al                                                 01/23/2018
                  3:18-cv-00915-FLW-LHG SHOTTER et al v. JOHNSON & JOHNSON et al                                          01/23/2018
                  3:18-cv-00917-FLW-LHG LEHMAN v. JOHNSON & JOHNSON et al                                                 01/23/2018
                  3:18-cv-00920-FLW-LHG WILSON v. JOHNSON & JOHNSON et al                                                 01/23/2018
                  3:18-cv-00923-FLW-LHG SCHULTZ v. JOHNSON & JOHNSON et al                                                01/23/2018
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                             145/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2for Filed
                                                Document                the District of New Jersey-Query
                                                                                 05/24/19        Page 148Associated Cases
                                                                                                               of 627
                  3:18-cv-00926-FLW-LHG HELLERSTEDT v. JOHNSON & JOHNSON et al                                           01/23/2018
                  3:18-cv-00932-FLW-LHG SCOZZAFAVA v. JOHNSON & JOHNSON et al                                            01/23/2018
                  3:18-cv-00934-FLW-LHG BEADLING v. JOHNSON & JOHNSON et al                                              01/23/2018
                  3:18-cv-00936-FLW-LHG BODEN v. JOHNSON & JOHNSON et al                                                 01/23/2018
                  3:18-cv-00937-FLW-LHG USHER et al v. JOHNSON & JOHNSON et al                                           01/23/2018
                  3:18-cv-00938-FLW-LHG WILDER et al v. JOHNSON & JOHNSON et al                                          01/23/2018
                  3:18-cv-00939-FLW-LHG WILSON et al v. JOHNSON & JOHNSON et al                                          01/23/2018
                  3:18-cv-00940-FLW-LHG WRIGHT et al v. JOHNSON & JOHNSON et al                                          01/23/2018
                  3:18-cv-00956-FLW-LHG NICHOLS v. JOHNSON & JOHNSON et al                                               01/24/2018
                  3:18-cv-00958-FLW-LHG CHAMBERS v. JOHNSON & JOHNSON et al                                              01/24/2018
                  3:18-cv-00960-FLW-LHG RAY v. JOHNSON & JOHNSON et al                                                   01/24/2018
                  3:18-cv-00961-FLW-LHG COOK v. JOHNSON & JOHNSON et al                                                  01/24/2018
                  3:18-cv-00967-FLW-LHG COLLINS v. JOHNSON & JOHNSON et al                                               01/24/2018
                  3:18-cv-00950-FLW-LHG LUND v. JOHNSON & JOHNSON et al                                                  01/24/2018
                  3:18-cv-00951-FLW-LHG NASSOUR v. JOHNSON & JOHNSON et al                                               01/24/2018
                  3:18-cv-00952-FLW-LHG MOSSA v. JOHNSON & JOHNSON et al                                                 01/24/2018
                  3:18-cv-00954-FLW-LHG NEWLIN v. JOHNSON & JOHNSON et al                                                01/24/2018
                  3:18-cv-00962-FLW-LHG MORALES v. JOHNSON & JOHNSON et al                                               01/24/2018
                  3:18-cv-00969-FLW-LHG FRAZIER v. JOHNSON & JOHNSON et al                                               01/24/2018
                  3:18-cv-00970-FLW-LHG STEHLY et al v. JOHNSON & JOHNSON et al                                          01/24/2018
                  3:18-cv-00971-FLW-LHG TARLOW v. JOHNSON & JOHNSON et al                                                01/24/2018
                  3:18-cv-00974-FLW-LHG BLOW v. JOHNSON & JOHNSON et al                                                  01/24/2018
                  3:18-cv-00975-FLW-LHG SMITH et al v. JOHNSON & et al                                                   01/24/2018
                  3:18-cv-00976-FLW-LHG VERA v. JOHNSON & JOHNSON et al                                                  01/25/2018
                  3:18-cv-00979-FLW-LHG RUSSELL v. JOHNSON & JOHNSON et al                                               01/25/2018
                  3:18-cv-00981-FLW-LHG KIRK v. JOHNSON & JOHNSON et al                                                  01/25/2018
                  3:18-cv-00982-FLW-LHG KRAJCIK v. JOHNSON & JOHNSON et al                                               01/25/2018
                  3:18-cv-00983-FLW-LHG JOHNSTON v. JOHNSON & JOHNSON et al                                              01/25/2018
                  3:18-cv-00984-FLW-LHG WILLIAMS v. JOHNSON & JOHNSON et al                                              01/25/2018
                  3:18-cv-00985-FLW-LHG CROWLEY et al v. JOHNSON & JOHNSON et al                                         01/25/2018
                  3:18-cv-00992-FLW-LHG FERRELL v. JOHNSON & JOHNSON et al                                               01/25/2018
                  3:18-cv-00994-FLW-LHG ADAMS v. JOHNSON & JOHNSON et al                                                 01/25/2018
                  3:18-cv-00995-FLW-LHG WILLIAMS v. JOHNSON & JOHNSON et al                                              01/25/2018
                  3:18-cv-01001-FLW-LHG Berson v. JOHNSON & JOHNSON et al                                                01/25/2018
                  3:18-cv-01009-FLW-LHG HERRING v. JOHNSON & JOHNSON et al                                               01/25/2018
                  3:18-cv-01014-FLW-LHG NINI v. JOHNSON & JOHNSON et al                                                  01/25/2018
                  3:18-cv-01015-FLW-LHG MILLER v. JOHNSON & JOHNSON et al                                                01/25/2018
                  3:18-cv-01016-FLW-LHG CLICK v. JOHNSON & JOHNSON et al                                                 01/25/2018
                  3:18-cv-01026-FLW-LHG DURBIN et al v. JOHNSON & JOHNSON et al                                          01/25/2018
                  3:18-cv-01027-FLW-LHG CHARLES v. JOHNSON & JOHNSON, INC. et al                                         01/26/2018
                  3:18-cv-01028-FLW-LHG MADDEN et al v. JOHNSON & JOHNSON, INC. et al 01/26/2018
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                            146/625
5/15/2019                           CM/ECF LIVE - U.S.
                          Case 1:19-cv-01530           District Court2for Filed
                                                  Document                the District of New Jersey-Query
                                                                                   05/24/19        Page 149Associated Cases
                                                                                                                 of 627

                  3:18-cv-01030-FLW-LHG MORRIS et al v. JOHNSON & JOHNSON et al                                           01/26/2018
                  3:18-cv-01032-FLW-LHG JOHNSON et al v. JOHNSON & JOHNSON, INC. et
                                                                                                                          01/26/2018
                  al
                  3:18-cv-01033-FLW-LHG McTIGUE et al v. JOHNSON & JOHNSON et al                                          01/26/2018
                  3:18-cv-01038-FLW-LHG GABBERT v. JOHNSON & JOHNSON et al                                                01/26/2018
                  3:18-cv-01039-FLW-LHG CARVER v. JOHNSON & JOHNSON INC. et al                                            01/26/2018
                  3:18-cv-01043-FLW-LHG CHAMBERS v. JOHNSON & JOHNSON et al                                               01/26/2018
                  3:18-cv-01052-FLW-LHG BOERNER v. JOHNSON & JOHNSON et al                                                01/26/2018
                  3:18-cv-01054-FLW-LHG BRIDGEFORTH v. JOHNSON & JOHNSON et al                                            01/26/2018
                  3:18-cv-01056-FLW-LHG HARVEY v. JOHNSON & JOHNSON et al                                                 01/26/2018
                  3:18-cv-01060-FLW-LHG ADAMS v. JOHNSON & JOHNSON et al                                                  01/26/2018
                  3:18-cv-01062-FLW-LHG TADDEI et al v. JOHNSON & JOHNSON et al                                           01/26/2018
                  3:18-cv-01069-FLW-LHG TUTTLE-KOLL v. JOHNSON & JOHNSON et al                                            01/26/2018
                  3:18-cv-01079-FLW-LHG WYGAL v. JOHNSON & JOHNSON et al                                                  01/26/2018
                  3:18-cv-01083-FLW-LHG BURNETT v. JOHNSON & JOHNSON et al                                                01/26/2018
                  3:18-cv-01091-FLW-LHG DEPREZ et al v. JOHNSON & JOHNSON et al                                           01/26/2018
                  3:18-cv-01108-FLW-LHG QUILES v. JOHNSON & JOHNSON et al                                                 01/29/2018
                  3:18-cv-01117-FLW-LHG ALGER v. JOHNSON & JOHNSON et al                                                  01/29/2018
                  3:18-cv-01125-FLW-LHG CHEESE v. JOHNSON & JOHNSON et al                                                 01/29/2018
                  3:18-cv-01130-FLW-LHG SNELL v. JOHNSON & JOHNSON et al                                                  01/29/2018
                  3:18-cv-01131-FLW-LHG RUBY v. JOHNSON & JOHNSON et al                                                   01/29/2018
                  3:18-cv-01132-FLW-LHG WILSON v. JOHNSON & JOHNSON et al                                                 01/29/2018
                  3:18-cv-01134-FLW-LHG KILPATRICK v. JOHNSON & JOHNSON et al                                             01/29/2018
                  3:18-cv-01105-FLW-LHG DIXON v. JOHNSON & JOHNSON et al                                                  01/29/2018
                  3:18-cv-01145-FLW-LHG LITTLE v. JOHNSON & JOHNSON et al                                                 01/29/2018
                  3:18-cv-01147-FLW-LHG TERRELL v. JOHNSON & JOHNSON et al                                                01/29/2018
                  3:18-cv-01148-FLW-LHG WEST v. JOHNSON & JOHNSON et al                                                   01/29/2018
                  3:18-cv-01153-FLW-LHG FAULTERSACK v. JOHNSON & JOHNSON et al                                            01/29/2018
                  3:18-cv-01156-FLW-LHG DEFFLER v. JOHNSON & JOHNSON et al                                                01/29/2018
                  3:18-cv-01160-FLW-LHG STOPINSKI v. JOHNSON & JOHNSON et al                                              01/29/2018
                  3:18-cv-01162-FLW-LHG BLAKE v. JOHNSON & JOHNSON et al                                                  01/29/2018
                  3:18-cv-01163-FLW-LHG PATTON v. JOHNSON & JOHNSON et al                                                 01/29/2018
                  3:18-cv-01164-FLW-LHG PLASS v. JOHNSON & JOHNSON et al                                                  01/29/2018
                  3:18-cv-01166-FLW-LHG AZZARI v. JOHNSON & JOHNSON et al                                                 01/29/2018
                  3:18-cv-01167-FLW-LHG CRAMER v. JOHNSON & JOHNSON et al                                                 01/29/2018
                  3:18-cv-01168-FLW-LHG REYNOLDS v. JOHNSON & JOHNSON et al                                               01/29/2018
                  3:18-cv-01169-FLW-LHG WALKER v. JOHNSON & JOHNSON et al                                                 01/29/2018
                  3:18-cv-01170-FLW-LHG LINDGREN v. JOHNSON & JOHNSON et al                                               01/29/2018
                  3:18-cv-01171-FLW-LHG BASICH v. JOHNSON & JOHNSON et al                                                 01/29/2018
                  3:18-cv-01183-FLW-LHG BARNHART v. JOHNSON & JOHNSON et al                                               01/30/2018

https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                             147/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2for Filed
                                                Document                the District of New Jersey-Query
                                                                                 05/24/19        Page 150Associated Cases
                                                                                                               of 627
                  3:18-cv-01174-FLW-LHG CLARKE v. JOHNSON & JOHNSON et al                                                01/30/2018
                  3:18-cv-01175-FLW-LHG LAKES v. JOHNSON & JOHNSON et al                                                 01/30/2018
                  3:18-cv-01177-FLW-LHG BUSCIACCO v. JOHNSON & JOHNSON et al                                             01/30/2018
                  3:18-cv-01178-FLW-LHG SELLERS v. JOHNSON & JOHNSON et al                                               01/30/2018
                  3:18-cv-01179-FLW-LHG SIMMONS v. JOHNSON & JOHNSON et al                                               01/30/2018
                  3:18-cv-01180-FLW-LHG BEAUCHAMP v. JOHNSON & JOHNSON et al                                             01/30/2018
                  3:18-cv-01181-FLW-LHG BREITHAUPT v. JOHNSON & JOHNSON et al                                            01/30/2018
                  3:18-cv-01210-FLW-LHG LOPA v. JOHNSON & JOHNSON et al                                                  01/30/2018
                  3:18-cv-01211-FLW-LHG STOTLER et al v. JOHNSON & JOHNSON et al                                         01/30/2018
                  3:18-cv-01212-FLW-LHG YETTNER v. JOHNSON & JOHNSON et al                                               01/30/2018
                  3:18-cv-01185-FLW-LHG CUNNINGHAM v. JOHNSON & JOHNSON et al                                            01/30/2018
                  3:18-cv-01213-FLW-LHG SHELTON v. JOHNSON & JOHNSON et al                                               01/30/2018
                  3:18-cv-01214-FLW-LHG FROOM v. JOHNSON & JOHNSON et al                                                 01/30/2018
                  3:18-cv-01189-FLW-LHG BROWN v. JOHNSON & JOHNSON et al                                                 01/30/2018
                  3:18-cv-01187-FLW-LHG HILL v. JOHNSON & JOHNSON et al                                                  01/30/2018
                  3:18-cv-01215-FLW-LHG TURNER v. JOHNSON & JOHNSON et al                                                01/30/2018
                  3:18-cv-01190-FLW-LHG KELLY v. JOHNSON & JOHNSON et al                                                 01/30/2018
                  3:18-cv-01192-FLW-LHG CHENIER v. JOHNSON & JOHNSON et al                                               01/30/2018
                  3:18-cv-01194-FLW-LHG KOZAK v. JOHNSON & JOHNSON et al                                                 01/30/2018
                  3:18-cv-01196-FLW-LHG LORD v. JOHNSON & JOHNSON et al                                                  01/30/2018
                  3:18-cv-01197-FLW-LHG KRANICH v. JOHNSON & JOHNSON et al                                               01/30/2018
                  3:18-cv-01198-FLW-LHG CARRERO v. JOHNSON & JOHNSON et al                                               01/30/2018
                  3:18-cv-01199-FLW-LHG PRITCHETT v. JOHNSON & JOHNSON et al                                             01/30/2018
                  3:18-cv-01200-FLW-LHG GARZA v. JOHNSON & JOHNSON et al                                                 01/30/2018
                  3:18-cv-01201-FLW-LHG WISE v. JOHNSON & JOHNSON et al                                                  01/30/2018
                  3:18-cv-01202-FLW-LHG LOPOSKY v. JOHNSON & JOHNSON et al                                               01/30/2018
                  3:18-cv-01204-FLW-LHG ROSS v. JOHNSON & JOHNSON et al                                                  01/30/2018
                  3:18-cv-01205-FLW-LHG MCMILLEN v. JOHNSON & JOHNSON et al                                              01/30/2018
                  3:18-cv-01207-FLW-LHG LOGRASSO et al v. JOHNSON & JOHNSON et al                                        01/30/2018
                  3:18-cv-01208-FLW-LHG PRITCHARD v. JOHNSON & JOHNSON et al                                             01/30/2018
                  3:18-cv-01209-FLW-LHG ROBERTSON v. JOHNSON & JOHNSON et al                                             01/30/2018
                  3:18-cv-01137-FLW-LHG DORTCH v. JOHNSON & JOHNSON et al                                                01/30/2018
                  3:18-cv-01139-FLW-LHG NARCOMEY v. JOHNSON & JOHNSON et al                                              01/30/2018
                  3:18-cv-01141-FLW-LHG FOSTER v. JOHNSON & JOHNSON et al                                                01/30/2018
                  3:18-cv-01142-FLW-LHG BLACKWOOD v. JOHNSON & JOHNSON et al                                             01/30/2018
                  3:18-cv-01143-FLW-LHG STRAUGHN v. JOHNSON & JOHNSON et al                                              01/30/2018
                  3:18-cv-01265-FLW-LHG VASQUEZ v. JOHNSON & JOHNSON et al                                               01/30/2018
                  3:18-cv-01266-FLW-LHG REYNOLDS v. JOHNSON & JOHNSON et al                                              01/30/2018
                  3:18-cv-01267-FLW-LHG HOOVER v. JOHNSON & JOHNSON et al                                                01/30/2018
                  3:18-cv-01269-FLW-LHG JOHNSON v. JOHNSON & JOHNSON et al                                               01/30/2018
                  3:18-cv-01271-FLW-LHG WINTERS et al v. JOHNSON & JOHNSON, et al                                        01/30/2018
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                            148/625
5/15/2019                           CM/ECF LIVE - U.S.
                          Case 1:19-cv-01530           District Court2for Filed
                                                  Document                the District of New Jersey-Query
                                                                                   05/24/19        Page 151Associated Cases
                                                                                                                 of 627

                  3:18-cv-01273-FLW-LHG JONES v. JOHNSON & JOHNSON et al                                                  01/30/2018
                  3:18-cv-01274-FLW-LHG CURTIS v. JOHNSON & JOHNSON et al                                                 01/30/2018
                  3:18-cv-01276-FLW-LHG KIERNAN v. JOHNSON & JOHNSON et al                                                01/30/2018
                  3:18-cv-01277-FLW-LHG WAGNER v. JOHNSON & JOHNSON et al                                                 01/30/2018
                  3:18-cv-01278-FLW-LHG SANCTIS v. JOHNSON & JOHNSON et al                                                01/30/2018
                  3:18-cv-01281-FLW-LHG DUDDY v. JOHNSON & JOHNSON et al                                                  01/30/2018
                  3:18-cv-01219-FLW-LHG ARNOLD v. JOHNSON & JOHNSON et al                                                 01/30/2018
                  3:18-cv-01225-FLW-LHG LUNDBERG et al v. JOHNSON & JOHNSON et al                                         01/30/2018
                  3:18-cv-01227-FLW-LHG KLINGAMAN et al v. JOHNSON & JOHNSON et al                                        01/30/2018
                  3:18-cv-01228-FLW-LHG FELTON v. JOHNSON & JOHNSON et al                                                 01/30/2018
                  3:18-cv-01229-FLW-LHG MILLER et al v. JOHNSON & JOHNSON et al                                           01/30/2018
                  3:18-cv-01231-FLW-LHG REASOR et al v. JOHNSON & JOHNSON et al                                           01/30/2018
                  3:18-cv-01232-FLW-LHG BREIER v. JOHNSON & JOHNSON et al                                                 01/30/2018
                  3:18-cv-01233-FLW-LHG COLLINS v. JOHNSON & JOHNSON et al                                                01/30/2018
                  3:18-cv-01234-FLW-LHG SHIRLEY v. JOHNSON & JOHNSON et al                                                01/30/2018
                  3:18-cv-01235-FLW-LHG PRIEVO v. JOHNSON & JOHNSON et al                                                 01/30/2018
                  3:18-cv-01236-FLW-LHG PERKINS v. JOHNSON & JOHNSON et al                                                01/30/2018
                  3:18-cv-01237-FLW-LHG WEBB v. JOHNSON & JOHNSON et al                                                   01/30/2018
                  3:18-cv-01239-FLW-LHG ARROYO v. JOHNSON & JOHNSON et al                                                 01/30/2018
                  3:18-cv-01240-FLW-LHG PARAS v. JOHNSON & JOHNSON et al                                                  01/30/2018
                  3:18-cv-01242-FLW-LHG HICKMAN v. JOHNSON & JOHNSON et al                                                01/30/2018
                  3:18-cv-01243-FLW-LHG CHURCH v. JOHNSON & JOHNSON et al                                                 01/30/2018
                  3:18-cv-01245-FLW-LHG LECKEY v. JOHNSON & JOHNSON et al                                                 01/30/2018
                  3:18-cv-01246-FLW-LHG STURDIVANT v. JOHNSON & JOHNSON et al                                             01/30/2018
                  3:18-cv-01135-FLW-LHG SZUMERA v. JOHNSON & JOHNSON et al                                                01/30/2018
                  3:18-cv-01283-FLW-LHG KIETUR v. JOHNSON & JOHNSON et al                                                 01/30/2018
                  3:18-cv-01248-FLW-LHG HENDRICKS v. JOHNSON & JOHNSON et al                                              01/30/2018
                  3:18-cv-01249-FLW-LHG MANNING v. JOHNSON & JOHNSON et al                                                01/30/2018
                  3:18-cv-01285-FLW-LHG STROTH v. JOHNSON & JOHNSON et al                                                 01/30/2018
                  3:18-cv-01253-FLW-LHG TALLEY v. JOHNSON & JOHNSON et al                                                 01/30/2018
                  3:18-cv-01254-FLW-LHG PRUITT v. JOHNSON & JOHNSON et al                                                 01/30/2018
                  3:18-cv-01291-FLW-LHG MAHER v. JOHNSON & JOHNSON, INC. et al                                            01/30/2018
                  3:18-cv-01256-FLW-LHG HILL v. JOHNSON & JOHNSON et al                                                   01/30/2018
                  3:18-cv-01259-FLW-LHG MATERASSO v. JOHNSON & JOHNSON et al                                              01/30/2018
                  3:18-cv-01292-FLW-LHG TOLLARI et al v. JOHNSON & JOHNSON et al                                          01/30/2018
                  3:18-cv-01261-FLW-LHG TORO v. JOHNSON & JOHNSON et al                                                   01/30/2018
                  3:18-cv-01293-FLW-LHG HAZELWOOD v. JOHNSON & JOHNSON, INC. et al 01/30/2018
                  3:18-cv-01263-FLW-LHG SEIPLE v. JOHNSON & JOHNSON et al          01/30/2018
                  3:18-cv-01294-FLW-LHG TAYLOR v. JOHNSON & JOHNSON, INC. et al    01/30/2018
                  3:18-cv-01295-FLW-LHG THOMPSON et al v. JOHNSON & JOHNSON, INC.                                         01/30/2018
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                             149/625
5/15/2019                           CM/ECF LIVE - U.S.
                          Case 1:19-cv-01530           District Court2for Filed
                                                  Document                the District of New Jersey-Query
                                                                                   05/24/19        Page 152Associated Cases
                                                                                                                 of 627
                  et al
                  3:18-cv-01298-FLW-LHG SMITH v. JOHNSON & JOHNSON et al                                                  01/30/2018
                  3:18-cv-01299-FLW-LHG WESTBROOK et al v. JOHNSON & JOHNSON, INC.
                                                                                   01/30/2018
                  et al
                  3:18-cv-01300-FLW-LHG ROSE v. JOHNSON & JOHNSON et al            01/30/2018
                  3:18-cv-01318-FLW-LHG DUNBAR v. JOHNSON & JOHNSON et al                                                 01/31/2018
                  3:18-cv-01320-FLW-LHG KATH v. JOHNSON & JOHNSON et al                                                   01/31/2018
                  3:18-cv-01321-FLW-LHG MACIAS v. JOHNSON & JOHNSON et al                                                 01/31/2018
                  3:18-cv-01322-FLW-LHG KELLER v. JOHNSON & JOHNSON et al                                                 01/31/2018
                  3:18-cv-01324-FLW-LHG WILLIS v. JOHNSON & JOHNSON et al                                                 01/31/2018
                  3:18-cv-01329-FLW-LHG BEEGLE v. JOHNSON & JOHNSON et al                                                 01/31/2018
                  3:17-cv-07924-FLW-LHG BETHELL et al v. JOHNSON & JOHNSON, et al                                         10/05/2017
                  3:17-cv-07930-FLW-LHG GILL et al v. JOHNSON & JOHNSON, INC. et al                                       10/05/2017
                  3:18-cv-01301-FLW-LHG BLANCHARD v. JOHNSON & JOHNSON et al                                              01/31/2018
                  3:18-cv-01304-FLW-LHG TULEO v. JOHNSON & JOHNSON et al                                                  01/31/2018
                  3:18-cv-01307-FLW-LHG BROWN v. JOHNSON & JOHNSON et al                                                  01/31/2018
                  3:18-cv-01308-FLW-LHG DENT v. JOHNSON & JOHNSON et al                                                   01/31/2018
                  3:18-cv-01309-FLW-LHG MACIAS et al v. JOHNSON & JOHNSON et al                                           01/31/2018
                  3:18-cv-01310-FLW-LHG TRIBBLE v. JOHNSON & JOHNSON et al                                                01/31/2018
                  3:18-cv-01311-FLW-LHG DRAYTON v. JOHNSON & JOHNSON et al                                                01/31/2018
                  3:18-cv-01313-FLW-LHG GORRELL v. JOHNSON & JOHNSON et al                                                01/31/2018
                  3:18-cv-01314-FLW-LHG POST v. JOHNSON & JOHNSON et al                                                   01/31/2018
                  3:18-cv-01315-FLW-LHG JOHNSON v. JOHNSON & JOHNSON et al                                                01/31/2018
                  3:18-cv-01330-FLW-LHG WINSTEL v. JOHNSON & JOHNSON et al                                                01/31/2018
                  3:18-cv-01331-FLW-LHG COUGHLIN v. JOHNSON & JOHNSON et al                                               01/31/2018
                  3:18-cv-01332-FLW-LHG SOBOCINSKI v. JOHNSON & JOHNSON et al                                             01/31/2018
                  3:18-cv-01333-FLW-LHG DAHILIG v. JOHNSON & JOHNSON et al                                                01/31/2018
                  3:18-cv-01334-FLW-LHG SANTOS v. JOHNSON & JOHNSON et al                                                 01/31/2018
                  3:18-cv-01335-FLW-LHG MILLER v. JOHNSON & JOHNSON et al                                                 01/31/2018
                  3:18-cv-01336-FLW-LHG YESTER v. JOHNSON & JOHNSON et al                                                 01/31/2018
                  3:18-cv-01337-FLW-LHG JOHNSON v. JOHNSON & JOHNSON et al                                                01/31/2018
                  3:18-cv-01338-FLW-LHG DIEU-STEELE v. JOHNSON & JOHNSON et al                                            01/31/2018
                  3:18-cv-01342-FLW-LHG COLLINS v. JOHNSON & JOHNSON et al                                                01/31/2018
                  3:18-cv-01345-FLW-LHG ZWALD et al v. JOHNSON & JOHNSON et al                                            01/31/2018
                  3:18-cv-01346-FLW-LHG SCHWARTZ v. JOHNSON & JOHNSON et al                                               01/31/2018
                  3:18-cv-01347-FLW-LHG CALVIN v. JOHNSON & JOHNSON et al                                                 01/31/2018
                  3:18-cv-01351-FLW-LHG HARTMAN v. JOHNSON & JOHNSON et al                                                01/31/2018
                  3:18-cv-01352-FLW-LHG HILLIARD v. JOHNSON & JOHNSON et al                                               01/31/2018
                  3:18-cv-01353-FLW-LHG AL-NURRIDIN v. JOHNSON & JOHNSON
                                                                                    01/31/2018
                  CONSUMER, INC. et al
                  3:18-cv-01354-FLW-LHG WASHINGTON et al v. JOHNSON & JOHNSON et al 01/31/2018

https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                             150/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2for Filed
                                                Document                the District of New Jersey-Query
                                                                                 05/24/19        Page 153Associated Cases
                                                                                                               of 627
                  3:18-cv-01356-FLW-LHG WHALEN v. JOHNSON & JOHNSON et al                                                01/31/2018
                  3:18-cv-01358-FLW-LHG GREEN v. JOHNSON & JOHNSON et al                                                 01/31/2018
                  3:18-cv-01360-FLW-LHG HENDERSHOT v. JOHNSON & JOHNSON et al                                            01/31/2018
                  3:18-cv-01361-FLW-LHG LATTING v. JOHNSON & JOHNSON et al                                               01/31/2018
                  3:18-cv-01362-FLW-LHG LEMASTER v. JOHNSON & JOHNSON et al                                              01/31/2018
                  3:18-cv-01364-FLW-LHG EMERY v. JOHNSON & JOHNSON et al                                                 01/31/2018
                  3:18-cv-01365-FLW-LHG LOTHIAN v. JOHNSON & JOHNSON et al                                               01/31/2018
                  3:18-cv-01366-FLW-LHG MURRAY v. JOHNSON & JOHNSON et al                                                01/31/2018
                  3:18-cv-01369-FLW-LHG PORTEOUS v. JOHNSON & JOHNSON et al                                              02/01/2018
                  3:18-cv-01370-FLW-LHG ROGERS v. JOHNSON & JOHNSON et al                                                02/01/2018
                  3:18-cv-01371-FLW-LHG SELLARDS et al v. JOHNSON & JOHNSON et al                                        02/01/2018
                  3:18-cv-01372-FLW-LHG SMEDLEY v. JOHNSON & JOHNSON et al                                               02/01/2018
                  3:18-cv-01388-FLW-LHG MULLER v. JOHNSON & JOHNSON et al                                                01/31/2018
                  3:18-cv-01389-FLW-LHG DONART v. JOHNSON & JOHNSON et al                                                01/31/2018
                  3:18-cv-01373-FLW-LHG WHITTY v. JOHNSON & JOHNSON et al                                                02/01/2018
                  3:18-cv-01391-FLW-LHG WALLACE v. JOHNSON & JOHNSON et al                                               01/31/2018
                  3:18-cv-01383-FLW-LHG McDaniel v. JOHNSON & JOHNSON et al                                              02/01/2018
                  3:18-cv-01374-FLW-LHG HOELLER v. JOHNSON & JOHNSON et al                                               02/01/2018
                  3:18-cv-01395-FLW-LHG PETERSON v. JOHNSON & JOHNSON et al                                              01/31/2018
                  3:18-cv-01401-FLW-LHG TOLBERT v. JOHNSON & JOHNSON et al                                               01/31/2018
                  3:18-cv-01369-FLW-LHG PORTEOUS v. JOHNSON & JOHNSON et al                                              01/31/2018
                  3:18-cv-01370-FLW-LHG ROGERS v. JOHNSON & JOHNSON et al                                                01/31/2018
                  3:18-cv-01405-FLW-LHG HARRIS v. JOHNSON & JOHNSON et al                                                02/01/2018
                  3:18-cv-01375-FLW-LHG SEITZ et al v. JOHNSON & JOHNSON et al                                           01/31/2018
                  3:18-cv-01376-FLW-LHG WILLIAMS v. JOHNSON & JOHNSON et al                                              01/31/2018
                  3:18-cv-01404-FLW-LHG NUCKOLS v. JOHNSON & JOHNSON et al                                               01/31/2018
                  3:18-cv-01374-FLW-LHG HOELLER v. JOHNSON & JOHNSON et al                                               01/31/2018
                  3:18-cv-01377-FLW-LHG THROOP v. JOHNSON & JOHNSON et al                                                01/31/2018
                  3:18-cv-01409-FLW-LHG HUDSON et al v. JOHNSON & JOHNSON et al                                          01/31/2018
                  3:18-cv-01378-FLW-LHG ORTIZ v. JOHNSON & JOHNSON et al                                                 01/31/2018
                  3:18-cv-01379-FLW-LHG SILVER et al v. JOHNSON & JOHNSON et al                                          01/31/2018
                  3:18-cv-01410-FLW-LHG NEEL et al v. JOHNSON & JOHNSON et al                                            01/31/2018
                  3:18-cv-01422-FLW-LHG Hannah v. Johnson & Johnson, Inc. et al                                          02/01/2018
                  3:18-cv-01423-FLW-LHG Johnson et al v. Johnson & Johnson, Inc. et al                                   02/01/2018
                  3:18-cv-01414-FLW-LHG HAINEY v. JOHNSON & JOHNSON et al                                                02/01/2018
                  3:18-cv-01417-FLW-LHG FELDMAN v. JOHNSON & JOHNSON et al                                               02/01/2018
                  3:18-cv-01419-FLW-LHG CUNNINGHAM v. JOHNSON & JOHNSON et al                                            02/01/2018
                  3:18-cv-01420-FLW-LHG HARTER v. JOHNSON & JOHNSON et al                                                02/01/2018
                  3:18-cv-01421-FLW-LHG VERLIE v. JOHNSON & JOHNSON et al                                                02/01/2018
                  3:18-cv-01471-FLW-LHG RYAN v. JOHNSON & JOHNSON et al                                                  02/02/2018
                  3:18-cv-01473-FLW-LHG BOUTCHER v. JOHNSON & JOHNSON et al                                              02/02/2018
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                            151/625
5/15/2019                           CM/ECF LIVE - U.S.
                          Case 1:19-cv-01530           District Court2for Filed
                                                  Document                the District of New Jersey-Query
                                                                                   05/24/19        Page 154Associated Cases
                                                                                                                 of 627

                  3:18-cv-01474-FLW-LHG SCHINDLER v. JOHNSON & JOHNSON et al                                              02/02/2018
                  3:18-cv-01476-FLW-LHG VANMETER et al v. JOHNSON & JOHNSON et al                                         02/02/2018
                  3:18-cv-01477-FLW-LHG JOBLONOWSKI v. JOHNSON & JOHNSON et al                                            02/02/2018
                  3:18-cv-01478-FLW-LHG KINLER v. JOHNSON & JOHNSON et al                                                 02/02/2018
                  3:18-cv-01479-FLW-LHG ALEX v. JOHNSON & JOHNSON et al                                                   02/02/2018
                  3:18-cv-01481-FLW-LHG CRAVEN v. JOHNSON & JOHNSON et al                                                 02/02/2018
                  3:18-cv-01483-FLW-LHG BRAAK v. JOHNSON & JOHNSON et al                                                  02/02/2018
                  3:18-cv-01485-FLW-LHG WITTWER v. JOHNSON & JOHNSON et al                                                02/02/2018
                  3:18-cv-01486-FLW-LHG FREEMAN v. JOHNSON & JOHNSON et al                                                02/02/2018
                  3:18-cv-01487-FLW-LHG CAMPI v. JOHNSON & JOHNSON et al                                                  02/02/2018
                  3:18-cv-01489-FLW-LHG SCHAFLE v. JOHNSON & JOHNSON et al        02/02/2018
                  3:18-cv-01490-FLW-LHG GOODWILL WHITE v. JOHNSON & JOHNSON et al 02/02/2018
                  3:18-cv-01491-FLW-LHG WILLIAMS v. JOHNSON & JOHNSON et al       02/02/2018
                  3:18-cv-01492-FLW-LHG PAGE v. JOHNSON & JOHNSON et al                                                   02/05/2018
                  3:18-cv-01494-FLW-LHG SCOTT v. JOHNSON & JOHNSON et al                                                  02/05/2018
                  3:18-cv-01430-FLW-LHG ZIMO v. JOHNSON & JOHNSON et al                                                   02/05/2018
                  3:18-cv-01431-FLW-LHG ALLISON v. JOHNSON & JOHNSON et al                                                02/05/2018
                  3:18-cv-01495-FLW-LHG HEIN v. JOHNSON & JOHNSON et al                                                   02/05/2018
                  3:18-cv-01434-FLW-LHG BARNES v. JOHNSON & JOHNSON et al                                                 02/05/2018
                  3:18-cv-01497-FLW-LHG SANDERS v. JOHNSON & JOHNSON et al                                                02/05/2018
                  3:18-cv-01438-FLW-LHG ANDERSON v. JOHNSON & JOHNSON et al                                               02/05/2018
                  3:18-cv-01498-FLW-LHG MURPHY v. JOHNSON & JOHNSON et al                                                 02/05/2018
                  3:18-cv-01439-FLW-LHG DELGADO v. JOHNSON & JOHNSON et al                                                02/05/2018
                  3:18-cv-01441-FLW-LHG DENGLER v. JOHNSON & JOHNSON et al                                                02/05/2018
                  3:18-cv-01443-FLW-LHG HARRIS v. JOHNSON & JOHNSON et al                                                 02/05/2018
                  3:18-cv-01444-FLW-LHG SELTZER v. JOHNSON & JOHNSON et al                                                02/05/2018
                  3:18-cv-01447-FLW-LHG HARRISON v. JOHNSON & JOHNSON et al                                               02/05/2018
                  3:18-cv-01448-FLW-LHG WORSECK v. JOHNSON & JOHNSON et al                                                02/05/2018
                  3:18-cv-01449-FLW-LHG HUFF v. JOHNSON & JOHNSON et al                                                   02/05/2018
                  3:18-cv-01450-FLW-LHG MILLINGER v. JOHNSON & JOHNSON et al                                              02/05/2018
                  3:18-cv-01451-FLW-LHG JOHNSON v. JOHNSON & JOHNSON et al                                                02/05/2018
                  3:18-cv-01453-FLW-LHG MEYER v. JOHNSON & JOHNSON et al                                                  02/05/2018
                  3:18-cv-01457-FLW-LHG BURKEY v. JOHNSON & JOHNSON et al                                                 02/05/2018
                  3:18-cv-01458-FLW-LHG ROYSTER, ET AL. v. JOHNSON & JOHNSON et al                                        02/05/2018
                  3:18-cv-01459-FLW-LHG MEIER v. JOHNSON & JOHNSON et al                                                  02/05/2018
                  3:18-cv-01460-FLW-LHG GILL v. JOHNSON & JOHNSON et al                                                   02/05/2018
                  3:18-cv-01461-FLW-LHG HARNEY v. JOHNSON & JOHNSON et al                                                 02/05/2018
                  3:18-cv-01462-FLW-LHG CLAVETTE v. JOHNSON & JOHNSON et al                                               02/05/2018
                  3:18-cv-01464-FLW-LHG HILL v. JOHNSON & JOHNSON, INC. et al                                             02/05/2018
                  3:18-cv-01463-FLW-LHG LACKEY v. JOHNSON & JOHNSON et al                                                 02/05/2018
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                             152/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2for Filed
                                                Document                the District of New Jersey-Query
                                                                                 05/24/19        Page 155Associated Cases
                                                                                                               of 627
                  3:18-cv-01506-FLW-LHG PARISHER v. JOHNSON & JOHNSON et al                                              02/05/2018
                  3:18-cv-01507-FLW-LHG YOUNG v. JOHNSON & JOHNSON et al                                                 02/05/2018
                  3:18-cv-01509-FLW-LHG KNAPIK v. JOHNSON & JOHNSON et al                                                02/05/2018
                  3:18-cv-01500-FLW-LHG SAARI v. JOHNSON & JOHNSON et al                                                 02/05/2018
                  3:18-cv-01512-FLW-LHG RUSSO v. JOHNSON & JOHNSON et al                                                 02/05/2018
                  3:18-cv-01514-FLW-LHG WOODRUFF v. JOHNSON & JOHNSON et al                                              02/05/2018
                  3:18-cv-01501-FLW-LHG WHITE v. JOHNSON & JOHNSON et al                                                 02/05/2018
                  3:18-cv-01502-FLW-LHG WATTS et al v. JOHNSON & JOHNSON et al                                           02/05/2018
                  3:18-cv-01504-FLW-LHG BANACH v. JOHNSON & JOHNSON et al                                                02/05/2018
                  3:18-cv-01505-FLW-LHG JOHNSON v. JOHNSON & JOHNSON et al                                               02/05/2018
                  3:18-cv-01531-FLW-LHG COVINGTON v. JOHNSON & JOHNSON et al                                             02/05/2018
                  3:18-cv-01516-FLW-LHG CARPENTER v. JOHNSON & JOHNSON et al                                             02/05/2018
                  3:18-cv-01517-FLW-LHG BARAN v. JOHNSON & JOHNSON et al                                                 02/05/2018
                  3:18-cv-01518-FLW-LHG HILL v. JOHNSON & JOHNSON et al                                                  02/05/2018
                  3:18-cv-01526-FLW-LHG KNIERIM et al v. JOHNSON & JOHNSON et al                                         02/05/2018
                  3:18-cv-01536-FLW-LHG MCDONALD v. JOHNSON & JOHNSON et al                                              02/05/2018
                  3:18-cv-01538-FLW-LHG WELLS v. JOHNSON & JOHNSON et al                                                 02/05/2018
                  3:18-cv-01539-FLW-LHG VIOLA v. JOHNSON & JOHNSON et al                                                 02/05/2018
                  3:18-cv-01541-FLW-LHG GUIDRY v. JOHNSON & JOHNSON et al                                                02/05/2018
                  3:18-cv-01529-FLW-LHG TRAHERN v. JOHNSON & JOHNSON et al                                               02/05/2018
                  3:18-cv-01534-FLW-LHG O'CONNOR v. JOHNSON & JOHNSON et al                                              02/05/2018
                  3:18-cv-01545-FLW-LHG PINKERTON v. JOHNSON & JOHNSON et al                                             02/05/2018
                  3:18-cv-01543-FLW-LHG MARTIN v. JOHNSON & JOHNSON et al                                                02/05/2018
                  3:18-cv-01542-FLW-LHG FLORES et al v. JOHNSON & JOHNSON et al                                          02/05/2018
                  3:18-cv-01535-FLW-LHG MORENO v. JOHNSON & JOHNSON et al                                                02/05/2018
                  3:18-cv-01546-FLW-LHG BAXENDALE v. JOHNSON & JOHNSON et al                                             02/05/2018
                  3:18-cv-01547-FLW-LHG STEWART v. JOHNSON & JOHNSON et al                                               02/05/2018
                  3:18-cv-01550-FLW-LHG COOK v. JOHNSON & JOHNSON et al                                                  02/05/2018
                  3:18-cv-01551-FLW-LHG SALMON v. JOHNSON & JOHNSON et al                                                02/05/2018
                  3:18-cv-01552-FLW-LHG ROBLES v. JOHNSON & JOHNSON et al                                                02/06/2018
                  3:18-cv-01553-FLW-LHG PORTER v. JOHNSON & JOHNSON et al                                                02/06/2018
                  3:18-cv-01554-FLW-LHG PONTARELLI et al v. JOHNSON & JOHNSON et al 02/06/2018
                  3:18-cv-01555-FLW-LHG TAYLOR v. JOHNSON & JOHNSON et al                                                02/06/2018
                  3:18-cv-01556-FLW-LHG STOCKTON v. JOHNSON & JOHNSON et al                                              02/06/2018
                  3:18-cv-01557-FLW-LHG ARMONTROUT v. JOHNSON & JOHNSON et al                                            02/06/2018
                  3:18-cv-01559-FLW-LHG PIZZO v. JOHNSON & JOHNSON et al                                                 02/06/2018
                  3:18-cv-01564-FLW-LHG PRESLEY v. JOHNSON & JOHNSON et al                                               02/06/2018
                  3:18-cv-01561-FLW-LHG RAY v. JOHNSON & JOHNSON et al                                                   02/06/2018
                  3:18-cv-01565-FLW-LHG POLAND v. JOHNSON & JOHNSON et al                                                02/06/2018
                  3:18-cv-01562-FLW-LHG SHERMAN v. JOHNSON & JOHNSON et al                                               02/06/2018
                  3:18-cv-01563-FLW-LHG WALDOW v. JOHNSON & JOHNSON et al                                                02/06/2018
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                            153/625
5/15/2019                           CM/ECF LIVE - U.S.
                          Case 1:19-cv-01530           District Court2for Filed
                                                  Document                the District of New Jersey-Query
                                                                                   05/24/19        Page 156Associated Cases
                                                                                                                 of 627

                  3:18-cv-01567-FLW-LHG COCA v. JOHNSON & JOHNSON et al                                                   02/06/2018
                  3:18-cv-01569-FLW-LHG ROBINSON v. JOHNSON & JOHNSON et al                                               02/06/2018
                  3:18-cv-01570-FLW-LHG PHILLIPS v. JOHNSON & JOHNSON et al                                               02/06/2018
                  3:18-cv-01574-FLW-LHG POWELL et al v. JOHNSON & JOHNSON et al                                           02/06/2018
                  3:17-cv-09596-FLW-LHG WILSON v. JOHNSON & JOHNSON et al                                                 10/30/2017
                  3:18-cv-01583-FLW-LHG GODWIN v. JOHNSON & JOHNSON et al                                                 02/06/2018
                  3:17-cv-09292-FLW-LHG CARO v. JOHNSON & JOHNSON et al                                                   10/25/2017
                  3:18-cv-01582-FLW-LHG PATTERSON v JOHNSON & JOHNSON, et al                                              02/06/2018
                  3:18-cv-01595-FLW-LHG COMBS v. JOHNSON & JOHNSON et al                                                  02/06/2018
                  3:18-cv-01611-FLW-LHG GARNER v. JOHNSON & JOHNSON et al                                                 02/06/2018
                  3:18-cv-01614-FLW-LHG LITTLE v JOHNSON & JOHNSON et al                                                  02/06/2018
                  3:18-cv-02154-FLW-LHG JAAFAR v. JOHNSON & JOHNSON et al                                                 02/15/2018
                  3:18-cv-01619-FLW-LHG BURNS v. JOHNSON & JOHNSON et al                                                  02/07/2018
                  3:18-cv-01627-FLW-LHG GLEISSNER v. JOHNSON & JOHNSON et al                                              02/07/2018
                  3:18-cv-01629-FLW-LHG FIGUEROA et al v. JOHNSON & JOHNSON et al                                         02/07/2018
                  3:18-cv-01630-FLW-LHG STAPLES et al v. JOHNSON & JOHNSON et al                                          02/07/2018
                  3:18-cv-01625-FLW-LHG MEYHOFER et al v. JOHNSON & JOHNSON et al                                         02/07/2018
                  3:18-cv-01632-FLW-LHG COOLEEN v. JOHNSON & JOHNSON et al                                                02/07/2018
                  3:18-cv-01634-FLW-LHG CRAIG et al v. JOHNSON & JOHNSON et al                                            02/07/2018
                  3:18-cv-01636-FLW-LHG FLOWERS v. JOHNSON & JOHNSON et al                                                02/07/2018
                  3:18-cv-01637-FLW-LHG CORNS v. JOHNSON & JOHNSON et al                                                  02/07/2018
                  3:18-cv-01639-FLW-LHG WILLIS et al v. JOHNSON & JOHNSON et al                                           02/07/2018
                  3:18-cv-01640-FLW-LHG HIGGINS et al v. JOHNSON & JOHNSON et al                                          02/07/2018
                  3:18-cv-01655-FLW-LHG MOORE v. JOHNSON & JOHNSON et al                                                  02/07/2018
                  3:18-cv-01678-FLW-LHG MALESKI et al v. JOHNSON & JOHNSON et al                                          02/07/2018
                  3:18-cv-01683-FLW-LHG MAZZARELLA v. JOHNSON & JOHNSON et al                                             02/07/2018
                  3:18-cv-01696-FLW-LHG LUNA et al v. JOHNSON & JOHNSON et al                                             02/07/2018
                  3:18-cv-01703-FLW-LHG PETERSON et al v. JOHNSON & JOHNSON et al                                         02/07/2018
                  3:18-cv-01705-FLW-LHG SUNDGREN v. JOHNSON & JOHNSON et al                                               02/07/2018
                  3:18-cv-01691-FLW-LHG MCGRIFF v. JOHNSON & JOHNSON et al                                                02/07/2018
                  3:18-cv-01708-FLW-LHG MASSIE v. JOHNSON & JOHNSON et al                                                 02/07/2018
                  3:18-cv-01710-FLW-LHG BYRNE v. JOHNSON & JOHNSON et al                                                  02/07/2018
                  3:18-cv-01713-FLW-LHG DEVORE et al v. JOHNSON & JOHNSON et al                                           02/07/2018
                  3:18-cv-01714-FLW-LHG LATIMER et al v. JOHNSON & JOHNSON et al                                          02/07/2018
                  3:18-cv-01720-FLW-LHG ADLER et al v. JOHNSON & JOHNSON et al                                            02/07/2018
                  3:18-cv-01732-FLW-LHG WAGNER v. JOHNSON & JOHNSON et al                                                 02/07/2018
                  3:18-cv-01737-FLW-LHG BEDFORD v. JOHNSON & JOHNSON et al                                                02/07/2018
                  3:18-cv-01730-FLW-LHG CASSELMAN-KENDALL v. JOHNSON &
                                                                                                                          02/07/2018
                  JOHNSON et al
                  3:18-cv-01728-FLW-LHG CLARK v. JOHNSON & JOHNSON et al                                                  02/07/2018

https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                             154/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2for Filed
                                                Document                the District of New Jersey-Query
                                                                                 05/24/19        Page 157Associated Cases
                                                                                                               of 627
                  3:18-cv-01790-FLW-LHG SIMON v. JOHNSON & JOHNSON et al                                                 02/08/2018
                  3:18-cv-01791-FLW-LHG GRAZULIS v. JOHNSON & JOHNSON et al                                              02/08/2018
                  3:18-cv-01753-FLW-LHG CORBY v. JOHNSON & JOHNSON et al                                                 02/08/2018
                  3:18-cv-01792-FLW-LHG NAZIM v. JOHNSON & JOHNSON et al                                                 02/08/2018
                  3:18-cv-01760-FLW-LHG DUFAULT v. JOHNSON & JOHNSON INC et al                                           02/08/2018
                  3:18-cv-01761-FLW-LHG CRANE v. JOHNSON & JOHNSON et al                                                 02/08/2018
                  3:18-cv-01767-FLW-LHG WATSON v. JOHNSON & JOHNSON INC et al                                            02/08/2018
                  3:18-cv-01766-FLW-LHG LOONEY v. JOHNSON & JOHNSON INC et al                                            02/08/2018
                  3:18-cv-01768-FLW-LHG RODRIGUEZ CHANG v. JOHNSON & JOHNSON
                                                                                                                         02/08/2018
                  INC et al
                  3:18-cv-01769-FLW-LHG TERIFAJ v. JOHNSON & JOHNSON INC et al                                           02/08/2018
                  3:18-cv-01772-FLW-LHG RABOLD v. JOHNSON & JOHNSON INC et al                                            02/08/2018
                  3:18-cv-01739-FLW-LHG BURGESS v. JOHNSON & JOHNSON et al                                               02/08/2018
                  3:18-cv-01823-FLW-LHG PIVAC v. JOHNSON & JOHNSON et al                                                 02/08/2018
                  3:18-cv-01826-FLW-LHG PLUMMER v. JOHNSON & JOHNSON et al                                               02/08/2018
                  3:18-cv-01827-FLW-LHG GUNTER v. JOHNSON & JOHNSON et al                                                02/08/2018
                  3:18-cv-01829-FLW-LHG THOMPSON v JOHNSON & JOHNSON et al                                               02/08/2018
                  3:18-cv-01830-FLW-LHG ARMISTEAD v. JOHNSON & JOHNSON et al                                             02/08/2018
                  3:18-cv-01831-FLW-LHG CARREAU v. JOHNSON & JOHNSON et al                                               02/08/2018
                  3:18-cv-01834-FLW-LHG TRAHAN v. JOHNSON & JOHNSON et al                                                02/08/2018
                  3:18-cv-01836-FLW-LHG LEGAY v. JOHNSON & JOHNSON et al                                                 02/08/2018
                  3:18-cv-01839-FLW-LHG Munson v. Johnson & Johnson et al                                                02/08/2018
                  3:18-cv-01803-FLW-LHG ROSS v. JOHNSON & JOHNSON et al                                                  02/08/2018
                  3:18-cv-01808-FLW-LHG PARK v. JOHNSON & JOHNSON et al                                                  02/08/2018
                  3:18-cv-01840-FLW-LHG The Estate of Essie Baker et al v. Johnson & Johnson et
                                                                                                                         02/08/2018
                  al
                  3:18-cv-01841-FLW-LHG Chiari et al v. Johnson & Johnson Consumer Inc. et al 02/08/2018
                  3:18-cv-01813-FLW-LHG ESTATE OF LINDA HORTON, DECEASED v.
                                                                                                                         02/08/2018
                  JOHNSON & JOHNSON et al
                  3:18-cv-01849-FLW-LHG RICE v. JOHNSON & JOHNSON et al                                                  02/08/2018
                  3:18-cv-01901-FLW-LHG RUEDA v JOHNSON & JOHNSON et al                                                  02/09/2018
                  3:18-cv-01885-FLW-LHG SVANDA v. JOHNSON & JOHNSON et al                                                02/09/2018
                  3:18-cv-01886-FLW-LHG AGUIRRE v. JOHNSON & JOHNSON et al                                               02/09/2018
                  3:18-cv-01888-FLW-LHG JONES v. JOHNSON & JOHNSON et al                                                 02/09/2018
                  3:18-cv-01890-FLW-LHG DONIA et al v. JOHNSON & JOHNSON et al                                           02/09/2018
                  3:18-cv-01891-FLW-LHG KREISBERG v. JOHNSON & JOHNSON et al                                             02/09/2018
                  3:18-cv-01892-FLW-LHG TRAVER v. JOHNSON & JOHNSON et al                                                02/09/2018
                  3:18-cv-01893-FLW-LHG DAVIS v. JOHNSON & JOHNSON et al                                                 02/09/2018
                  3:18-cv-01862-FLW-LHG THERIOT v. JOHNSON & JOHNSON et al                                               02/09/2018
                  3:18-cv-01870-FLW-LHG ARNOLD v. JOHNSON & JOHNSON et al                                                02/09/2018
                  3:18-cv-01960-FLW-LHG HANDYSIDE et al v. JOHNSON & JOHNSON et al 02/13/2018

https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                            155/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2for Filed
                                                Document                the District of New Jersey-Query
                                                                                 05/24/19        Page 158Associated Cases
                                                                                                               of 627
                  3:18-cv-01873-FLW-LHG LOGOZZO v. JOHNSON & JOHNSON et al                                               02/09/2018
                  3:18-cv-01882-FLW-LHG KAHN v. JOHNSON & JOHNSON et al                                                  02/09/2018
                  3:18-cv-01883-FLW-LHG WHITE v. JOHNSON & JOHNSON et al                                                 02/09/2018
                  3:18-cv-01884-FLW-LHG KERSHNER et al v. JOHNSON & JOHNSON et al                                        02/09/2018
                  3:18-cv-01906-FLW-LHG DEKEYZER v. JOHNSON & JOHNSON et al                                              02/09/2018
                  3:18-cv-01900-FLW-LHG CARELLA v. JOHNSON & JOHNSON et al                                               02/09/2018
                  3:18-cv-01902-FLW-LHG WALKER v. JOHNSON & JOHNSON et al                                                02/09/2018
                  3:18-cv-01914-FLW-LHG MARTINEZ v. JOHNSON & JOHNSON et al                                              02/13/2018
                  3:18-cv-01916-FLW-LHG MASON v. JOHNSON & JOHNSON INC et al                                             02/13/2018
                  3:18-cv-01919-FLW-LHG VASQUEZ v. JOHNSON & JOHNSON INC et al                                           02/13/2018
                  3:18-cv-01925-FLW-LHG EVANS v. JOHNSON & JOHNSON et al                                                 02/13/2018
                  3:18-cv-01926-FLW-LHG LANGE v. JOHNSON & JOHNSON INC et al                                             02/13/2018
                  3:18-cv-01929-FLW-LHG DIEMER v. JOHNSON & JOHNSON INC et al                                            02/13/2018
                  3:18-cv-01931-FLW-LHG MOTTER v. JOHNSON & JOHNSON et al                                                02/13/2018
                  3:18-cv-01933-FLW-LHG KESTERSON v. JOHNSON & JOHNSON et al                                             02/13/2018
                  3:18-cv-01959-FLW-LHG O'DONNELL et al v. JOHNSON & JOHNSON et al                                       02/13/2018
                  3:18-cv-01939-FLW-LHG FERRIS v. JOHNSON & JOHNSON et al                                                02/13/2018
                  3:18-cv-01944-FLW-LHG TREADWELL v. JOHNSON & JOHNSON et al                                             02/13/2018
                  3:18-cv-01965-FLW-LHG KENNEY et al v. JOHNSON&JOHNSON et al                                            02/13/2018
                  3:18-cv-01985-FLW-LHG GARDNER et al v. JOHNSON & JOHNSON
                                                                                                                         02/13/2018
                  CONSUMER INC et al
                  3:18-cv-01946-FLW-LHG BERGER et al v. JOHNSON & JOHNSON et al                                          02/13/2018
                  3:18-cv-01987-FLW-LHG JOHANNSEN v. JOHNSON & JOHNSON et al                                             02/13/2018
                  3:18-cv-01956-FLW-LHG DUNCAN v. JOHNSON & JOHNSON et al                                                02/13/2018
                  3:18-cv-01993-FLW-LHG FOLDS v. JOHNSON & JOHNSON et al                                                 02/13/2018
                  3:18-cv-02013-FLW-LHG HARBAJAN v. JOHNSON & JOHNSON et al                                              02/13/2018
                  3:18-cv-01957-FLW-LHG RUDOFSKY v. JOHNSON & JOHNSON et al                                              02/13/2018
                  3:18-cv-02002-FLW-LHG SAUCER v. JOHNSON & JOHNSON et al                                                02/13/2018
                  3:18-cv-01958-FLW-LHG HAINES et al v. JOHNSON & JOHNSON et al                                          02/13/2018
                  3:18-cv-02009-FLW-LHG STEWART et al v. JOHNSON & JOHNSON et al                                         02/13/2018
                  3:18-cv-02010-FLW-LHG TAYLOR et al v. JOHNSON & JOHNSON et al                                          02/13/2018
                  3:18-cv-02011-FLW-LHG BIALE et al v. JOHNSON & JOHNSON et al                                           02/13/2018
                  3:18-cv-02012-FLW-LHG KIRKWOOD v. JOHNSON & JOHNSON et al                                              02/13/2018
                  3:18-cv-02041-FLW-LHG Peterson v. Johnson & Johnson et al                                              02/13/2018
                  3:18-cv-01967-FLW-LHG JACKSON v. JOHNSON & JOHNSON et al                                               02/13/2018
                  3:18-cv-01969-FLW-LHG INNIS v. JOHNSON & JOHNSON et al                                                 02/13/2018
                  3:18-cv-01972-FLW-LHG CORLEY v. JOHNSON & JOHNSON et al                                                02/13/2018
                  3:18-cv-01982-FLW-LHG COTE v. JOHNSON & JOHNSON et al                                                  02/13/2018
                  3:18-cv-02032-FLW-LHG WOOTEN v. JOHNSON & JOHNSON et al                                                02/13/2018
                  3:18-cv-02035-FLW-LHG CHACON v. JOHNSON & JOHNSON et al                                                02/13/2018
                  3:18-cv-02036-FLW-LHG HUANG v. JOHNSON & JOHNSON et al                                                 02/13/2018
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                            156/625
5/15/2019                           CM/ECF LIVE - U.S.
                          Case 1:19-cv-01530           District Court2for Filed
                                                  Document                the District of New Jersey-Query
                                                                                   05/24/19        Page 159Associated Cases
                                                                                                                 of 627

                  3:18-cv-13900-FLW-LHG WILDS v. JOHNSON & JOHNSON et al                                                  09/14/2018
                  3:18-cv-02030-FLW-LHG HUGHES v. JOHNSON & JOHNSON et al                                                 02/13/2018
                  3:19-cv-12535-FLW-LHG JENSON et al v. JOHNSON & JOHNSON et al                                           05/15/2019
                  3:18-cv-02023-FLW-LHG SLAYER v. JOHNSON & JOHNSON et al                                                 02/13/2018
                  3:18-cv-02019-FLW-LHG CORRAL et al v. JOHNSON & JOHNSON et al                                           02/13/2018
                  3:18-cv-02017-FLW-LHG GOATEE v. JOHNSON & JOHNSON et al                                                 02/13/2018
                  3:18-cv-01854-FLW-LHG COLLINS v. JOHNSON & JOHNSON et al                                                02/13/2018
                  3:18-cv-02037-FLW-LHG SEMAN v. JOHNSON & JOHNSON et al                                                  02/13/2018
                  3:18-cv-02038-FLW-LHG HARP v. JOHNSON & JOHNSON et al                                                   02/13/2018
                  3:18-cv-02046-FLW-LHG WASSON v. JOHNSON & JOHNSON et al                                                 02/13/2018
                  3:18-cv-02047-FLW-LHG ANDERSON v. JOHNSON & JOHNSON et al                                               02/13/2018
                  3:18-cv-02048-FLW-LHG BAPTISTE v. JOHNSON & JOHNSON et al                                               02/13/2018
                  3:18-cv-02049-FLW-LHG KRUSE v. JOHNSON & JOHNSON et al                                                  02/13/2018
                  3:18-cv-02050-FLW-LHG MCCARTHY v. JOHNSON & JOHNSON et al                                               02/13/2018
                  3:18-cv-02052-FLW-LHG ARMENI v. JOHNSON & JOHNSON et al                                                 02/13/2018
                  3:18-cv-02056-FLW-LHG BARLOW v. JOHNSON & JOHNSON et al                                                 02/14/2018
                  3:18-cv-02057-FLW-LHG BODWALK JR. v. JOHNSON & JOHNSON et al                                            02/14/2018
                  3:18-cv-02059-FLW-LHG BURT v. JOHNSON & JOHNSON et al                                                   02/14/2018
                  3:18-cv-02061-FLW-LHG CONNERS v. JOHNSON & JOHNSON et al                                                02/14/2018
                  3:18-cv-02062-FLW-LHG DAVIS v. JOHNSON & JOHNSON et al                                                  02/14/2018
                  3:18-cv-02063-FLW-LHG GIULIANO v. JOHNSON & JOHNSON et al                                               02/14/2018
                  3:18-cv-02064-FLW-LHG HARELL v. JOHNSON & JOHNSON et al                                                 02/14/2018
                  3:18-cv-02066-FLW-LHG HILLIARD v. JOHNSON & JOHNSON et al                                               02/14/2018
                  3:18-cv-02161-FLW-LHG Mendez v. Johnson & Johnson et al                                                 02/15/2018
                  3:18-cv-02105-FLW-LHG BECRAFT et al v. JOHNSON & JOHNSON et al                                          02/15/2018
                  3:18-cv-02067-FLW-LHG HOOD v. JOHNSON & JOHNSON et al                                                   02/14/2018
                  3:18-cv-02068-FLW-LHG LANGAN v. JOHNSON & JOHNSON et al                                                 02/14/2018
                  3:18-cv-02069-FLW-LHG LANSBERRY v. JOHNSON & JOHNSON et al                                              02/14/2018
                  3:18-cv-02070-FLW-LHG LARSON v. JOHNSON & JOHNSON et al                                                 02/14/2018
                  3:18-cv-02071-FLW-LHG MILLER v. JOHNSON & JOHNSON et al                                                 02/14/2018
                  3:18-cv-02073-FLW-LHG LIHANI v. JOHNSON & JOHNSON et al                                                 02/14/2018
                  3:18-cv-02075-FLW-LHG CREED v. JOHNSON & JOHNSON et al                                                  02/14/2018
                  3:18-cv-02076-FLW-LHG RYDEN et al v. JOHNSON & JOHNSON et al                                            02/14/2018
                  3:18-cv-02077-FLW-LHG RUIZ-LAW v. JOHNSON & JOHNSON et al                                               02/14/2018
                  3:18-cv-02078-FLW-LHG THWEATT v. JOHNSON & JOHNSON et al                                                02/14/2018
                  3:18-cv-02079-FLW-LHG NAVARRO et al v. JOHNSON & JOHNSON et al                                          02/14/2018
                  3:18-cv-02080-FLW-LHG STEVENS et al v. JOHNSON & JOHNSON et al                                          02/14/2018
                  3:18-cv-02086-FLW-LHG TERRY v. JOHNSON & JOHNSON et al                                                  02/14/2018
                  3:18-cv-02091-FLW-LHG PASCHANG v. JOHNSON & JOHNSON et al                                               02/14/2018
                  3:18-cv-02152-FLW-LHG Golosewski v. Johnson & Johnson et al                                             02/15/2018
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                             157/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2for Filed
                                                Document                the District of New Jersey-Query
                                                                                 05/24/19        Page 160Associated Cases
                                                                                                               of 627
                  3:18-cv-02157-FLW-LHG Crowe, Sharon v. Johnson & Johnson et al                                         02/15/2018
                  3:18-cv-02159-FLW-LHG Adkins v. Johnson & Johnson et al                                                02/15/2018
                  3:18-cv-02160-FLW-LHG Bond v. Johnson & Johnson et al                                                  02/15/2018
                  3:18-cv-02094-FLW-LHG MILLER v. JOHNSON & JOHNSON et al                                                02/15/2018
                  3:18-cv-02100-FLW-LHG THOMAS et al v. JOHNSON & JOHNSON et al                                          02/15/2018
                  3:18-cv-02107-FLW-LHG APONTE v. JOHNSON & JOHNSON et al                                                02/15/2018
                  3:18-cv-02113-FLW-LHG TRIMARCO v. JOHNSON & JOHNSON et al                                              02/15/2018
                  3:18-cv-02119-FLW-LHG UPSHUR v. JOHNSON & JOHNSON et al                                                02/15/2018
                  3:18-cv-02120-FLW-LHG ROSATO v. JOHNSON & JOHNSON et al                                                02/15/2018
                  3:18-cv-02124-FLW-LHG ESPOSITO v. JOHNSON & JOHNSON et al                                              02/15/2018
                  3:18-cv-02125-FLW-LHG RANKIN v. JOHNSON & JOHNSON et al                                                02/15/2018
                  3:18-cv-02126-FLW-LHG KITTLE et al v. JOHNSON & JOHNSON et al                                          02/15/2018
                  3:18-cv-02127-FLW-LHG HAINS v. JOHNSON & JOHNSON et al                                                 02/15/2018
                  3:18-cv-02128-FLW-LHG LOUDON v. JOHNSON & JOHNSON et al                                                02/15/2018
                  3:18-cv-02130-FLW-LHG LONGO v. JOHNSON & JOHNSON et al                                                 02/15/2018
                  3:18-cv-02131-FLW-LHG HUBBARD v. JOHNSON & JOHNSON et al                                               02/15/2018
                  3:18-cv-02132-FLW-LHG HALEY v. JOHNSON & JOHNSON et al                                                 02/15/2018
                  3:18-cv-02134-FLW-LHG FOX v. JOHNSON & JOHNSON et al                                                   02/15/2018
                  3:18-cv-02135-FLW-LHG KESSENICH v. JOHNSON & JOHNSON et al                                             02/15/2018
                  3:18-cv-02137-FLW-LHG MARTIN v. JOHNSON & JOHNSON et al                                                02/15/2018
                  3:18-cv-02184-FLW-LHG Land v. Johnson & Johnson et al                                                  02/15/2018
                  3:18-cv-02138-FLW-LHG SOTO v. JOHNSON & JOHNSON et al                                                  02/15/2018
                  3:18-cv-02158-FLW-LHG BOTHWELL v. JOHNSON & JOHNSON et al                                              02/15/2018
                  3:18-cv-02141-FLW-LHG PALUMBO v. JOHNSON & JOHNSON et al                                               02/15/2018
                  3:18-cv-02142-FLW-LHG COLEMAN v. JOHNSON & JOHNSON, INC. et al                                         02/15/2018
                  3:18-cv-02145-FLW-LHG BROWN v. JOHNSON & JOHNSON et al                                                 02/15/2018
                  3:18-cv-02149-FLW-LHG SNIDER v. JOHNSON & JOHNSON et al                                                02/15/2018
                  3:18-cv-02150-FLW-LHG NOULLET v. JOHNSON & JOHNSON et al                                               02/15/2018
                  3:18-cv-02151-FLW-LHG MASCITELLI v. JOHNSON & JOHNSON et al                                            02/15/2018
                  3:18-cv-02153-FLW-LHG ZULAICA v. JOHNSON & JOHNSON et al                                               02/15/2018
                  3:18-cv-03584-FLW-LHG ELIZONDO v. JOHNSON & JOHNSON et al                                              03/15/2018
                  3:18-cv-02162-FLW-LHG HAINES v. JOHNSON & JOHNSON et al                                                02/15/2018
                  3:18-cv-02163-FLW-LHG ANGUSTAIN v. JOHNSON & JOHNSON et al                                             02/15/2018
                  3:18-cv-02164-FLW-LHG BAKER v. JOHNSON & JOHNSON et al                                                 02/15/2018
                  3:18-cv-02165-FLW-LHG ANDERSON v. JOHNSON & JOHNSON et al                                              02/15/2018
                  3:18-cv-02166-FLW-LHG ROBERTS v. JOHNSON & JOHNSON et al                                               02/15/2018
                  3:18-cv-02202-FLW-LHG Melvin Fekin v. Johnson and Johnson et al                                        02/15/2018
                  3:18-cv-02169-FLW-LHG AKEMANN v. JOHNSON & JOHNSON et al                                               02/15/2018
                  3:18-cv-02170-FLW-LHG TOWNSEND v. JOHNSON & JOHNSON et al                                              02/15/2018
                  3:18-cv-02172-FLW-LHG GUTIERREZ v. JOHNSON & JOHNSON et al                                             02/15/2018
                  3:18-cv-02173-FLW-LHG MARTIN v. JOHNSON & JOHNSON et al                                                02/15/2018
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                            158/625
5/15/2019                           CM/ECF LIVE - U.S.
                          Case 1:19-cv-01530           District Court2for Filed
                                                  Document                the District of New Jersey-Query
                                                                                   05/24/19        Page 161Associated Cases
                                                                                                                 of 627

                  3:18-cv-02175-FLW-LHG FERGUSON v. JOHNSON & JOHNSON et al                                               02/15/2018
                  3:18-cv-02176-FLW-LHG CARLSON v. JOHNSON & JOHNSON et al                                                02/15/2018
                  3:18-cv-02177-FLW-LHG NEWKIRK v. JOHNSON & JOHNSON et al                                                02/15/2018
                  3:18-cv-02178-FLW-LHG FRANSEN v. JOHNSON & JOHNSON et al                                                02/15/2018
                  3:18-cv-02179-FLW-LHG HAZZARD v. JOHNSON & JOHNSON et al                                                02/15/2018
                  3:18-cv-02180-FLW-LHG PAULETTE v. JOHNSON & JOHNSON et al                                               02/15/2018
                  3:18-cv-02181-FLW-LHG SMITH v. JOHNSON & JOHNSON et al                                                  02/16/2018
                  3:18-cv-02186-FLW-LHG DE LOS REYES v. JOHNSON & JOHNSON et al                                           02/16/2018
                  3:18-cv-02229-FLW-LHG URBAS v. JOHNSON & JOHNSON et al                                                  02/16/2018
                  3:18-cv-02227-FLW-LHG SPRINKLE v. JOHNSON & JOHNSON et al                                               02/16/2018
                  3:18-cv-02221-FLW-LHG WILD et al v. JOHNSON & JOHNSON et al                                             02/16/2018
                  3:18-cv-02220-FLW-LHG ARREOLA VILLA v. JOHNSON & JOHNSON et al                                          02/16/2018
                  3:18-cv-02218-FLW-LHG PAUL v. JOHNSON & JOHNSON et al                                                   02/16/2018
                  3:18-cv-02217-FLW-LHG RUMSEY et al v. JOHNSON & JOHNSON et al                                           02/16/2018
                  3:18-cv-02212-FLW-LHG ZATEZALO v. JOHNSON & JOHNSON et al                                               02/16/2018
                  3:18-cv-02210-FLW-LHG CARBY v. JOHNSON & JOHNSON et al                                                  02/16/2018
                  3:18-cv-02208-FLW-LHG COFFEY v. JOHNSON & JOHNSON et al                                                 02/16/2018
                  3:18-cv-02231-FLW-LHG BENJAMIN v. JOHNSON & JOHNSON et al                                               02/16/2018
                  3:18-cv-02232-FLW-LHG SHIPOS v. JOHNSON & JOHNSON et al                                                 02/16/2018
                  3:18-cv-02233-FLW-LHG ZANNI v. JOHNSON & JOHNSON et al                                                  02/16/2018
                  3:18-cv-02234-FLW-LHG VILLALOBOS v. JOHNSON & JOHNSON et al                                             02/16/2018
                  3:18-cv-02238-FLW-LHG PARSLEY v. JOHNSON & JOHNSON et al                                                02/16/2018
                  3:18-cv-02242-FLW-LHG SHUPP v. JOHNSON & JOHNSON et al                                                  02/16/2018
                  3:18-cv-02243-FLW-LHG MATTHEW v. JOHNSON & JOHNSON et al                                                02/16/2018
                  3:18-cv-02244-FLW-LHG BROWN v. JOHNSON & JOHNSON et al                                                  02/16/2018
                  3:18-cv-02245-FLW-LHG WILLIAMS v. JOHNSON & JOHNSON et al                                               02/16/2018
                  3:18-cv-02246-FLW-LHG LINDNER v. JOHNSON & JOHNSON et al                                                02/16/2018
                  3:18-cv-02247-FLW-LHG VICARI v. JOHNSON & JOHNSON et al                                                 02/16/2018
                  3:18-cv-02251-FLW-LHG STICK v. JOHNSON & JOHNSON et al                                                  02/16/2018
                  3:18-cv-02252-FLW-LHG WHITFIELD v. JOHNSON & JOHNSON et al                                              02/16/2018
                  3:18-cv-02253-FLW-LHG WASHINGTON v. JOHNSON & JOHNSON et al                                             02/16/2018
                  3:18-cv-02254-FLW-LHG SMITH-JOHNSON v. JOHNSON & JOHNSON et al                                          02/16/2018
                  3:18-cv-02255-FLW-LHG BATES v. JOHNSON & JOHNSON et al                                                  02/16/2018
                  3:18-cv-02256-FLW-LHG DAVIS v. JOHNSON & JOHNSON et al                                                  02/16/2018
                  3:18-cv-02279-FLW-LHG Azdar v. Johnson & Johnson et al                                                  02/16/2018
                  3:18-cv-02282-FLW-LHG WYNN v. JOHNSON & JOHNSON et al                                                   02/16/2018
                  3:18-cv-02259-FLW-LHG PIERCE v. JOHNSON & JOHNSON et al                                                 02/20/2018
                  3:18-cv-02263-FLW-LHG LICON v. JOHNSON & JOHNSON et al                                                  02/20/2018
                  3:18-cv-02264-FLW-LHG KANELLOPOULOS et al v. JOHNSON & JOHNSON,
                                                                                  02/20/2018
                  INC. et al

https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                             159/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2for Filed
                                                Document                the District of New Jersey-Query
                                                                                 05/24/19        Page 162Associated Cases
                                                                                                               of 627
                  3:18-cv-02265-FLW-LHG LUBAHN v JOHNSON & JOHNSON                                                       02/20/2018
                  3:18-cv-02267-FLW-LHG JOHNSON et al v. JOHNSON & JOHNSON et al                                         02/20/2018
                  3:18-cv-02268-FLW-LHG DIXON v. JOHNSON & JOHNSON et al                                                 02/20/2018
                  3:18-cv-02271-FLW-LHG GROFF v. JOHNSON & JOHNSON et al                                                 02/20/2018
                  3:18-cv-02277-FLW-LHG HERNANDEZ v. JOHNSON & JOHNSON et al                                             02/20/2018
                  3:18-cv-02266-FLW-LHG MCLAURIN v. JOHNSON & JOHNSON et al                                              02/20/2018
                  3:18-cv-02296-FLW-LHG BANKS v. JOHNSON & JOHNSON et al                                                 02/20/2018
                  3:18-cv-02297-FLW-LHG CUNNINGHAM v. JOHNSON & JOHNSON et al                                            02/20/2018
                  3:18-cv-02298-FLW-LHG GADSON v. JOHNSON & JOHNSON et al                                                02/20/2018
                  3:18-cv-02299-FLW-LHG JEFFERSON et al v. JOHNSON & JOHNSON et al                                       02/20/2018
                  3:18-cv-02300-FLW-LHG KELLER v. JOHNSON & JOHNSON et al                                                02/20/2018
                  3:18-cv-02301-FLW-LHG PRESCOTT v. JOHNSON & JOHNSON et al                                              02/20/2018
                  3:18-cv-02305-FLW-LHG EMERT v. JOHNSON & JOHNSON et al                                                 02/20/2018
                  3:18-cv-02306-FLW-LHG MOSS v. JOHNSON & JOHNSON et al                                                  02/20/2018
                  3:18-cv-02308-FLW-LHG WILBURN v. JOHNSON & JOHNSON et al                                               02/20/2018
                  3:18-cv-02309-FLW-LHG BROWN EYES v. JOHNSON & JOHNSON et al                                            02/20/2018
                  3:18-cv-02310-FLW-LHG ROBBINS v. JOHNSON & JOHNSON et al                                               02/20/2018
                  3:18-cv-02311-FLW-LHG HOLLENBECK v. JOHNSON & JOHNSON et al                                            02/20/2018
                  3:18-cv-02312-FLW-LHG RIENZO et al v. JOHNSON & JOHNSON et al                                          02/20/2018
                  3:18-cv-02313-FLW-LHG PHILLIPS et al v. JOHNSON & JOHNSON et al                                        02/20/2018
                  3:18-cv-02314-FLW-LHG TAYLOR v. JOHNSON & JOHNSON et al                                                02/20/2018
                  3:18-cv-02315-FLW-LHG ENCINAS v. JOHNSON & JOHNSON et al                                               02/20/2018
                  3:18-cv-02316-FLW-LHG MORYKAN et al v. JOHNSON & JOHNSON et al                                         02/20/2018
                  3:18-cv-02323-FLW-LHG ROCKWOOD v. JOHNSON & JOHNSON et al                                              02/20/2018
                  3:18-cv-02324-FLW-LHG CLEMENS v. JOHNSON & JOHNSON et al                                               02/20/2018
                  3:18-cv-02325-FLW-LHG BUTLER-SISNROY v. JOHNSON & JOHNSON et al 02/20/2018
                  3:18-cv-02285-FLW-LHG MOLLERE, SR. v. JOHNSON & JOHNSON et al                                          02/20/2018
                  3:18-cv-02344-FLW-LHG O'NEILL et al v. JOHNSON & JOHNSON et al                                         02/20/2018
                  3:18-cv-02359-FLW-LHG LALOGGIA et al v. JOHNSON & JOHNSON et al                                        02/20/2018
                  3:18-cv-02345-FLW-LHG MACKIEWICZ et al v. JOHNSON & JOHNSON et al 02/20/2018
                  3:18-cv-02360-FLW-LHG CARTER v. JOHNSON & JOHNSON et al                                                02/20/2018
                  3:18-cv-02346-FLW-LHG GACCETTA et al v. JOHNSON & JOHNSON et al                                        02/20/2018
                  3:18-cv-02350-FLW-LHG COLE et al v. JOHNSON & JOHNSON et al                                            02/20/2018
                  3:18-cv-02361-FLW-LHG TENNYSON et al v. JOHNSON & JOHNSON et al                                        02/20/2018
                  3:18-cv-02362-FLW-LHG VASTERELLA v. JOHNSON & JOHNSON et al                                            02/20/2018
                  3:18-cv-02364-FLW-LHG JOHNSTON et al v. JOHNSON & JOHNSON et al                                        02/20/2018
                  3:18-cv-02366-FLW-LHG ADKINS v. JOHNSON & JOHNSON et al                                                02/20/2018
                  3:18-cv-02352-FLW-LHG BRYANT et al v. JOHNSON & JOHNSON et al                                          02/20/2018
                  3:18-cv-02367-FLW-LHG HAYNES et al v. JOHNSON & JOHNSON et al                                          02/20/2018
                  3:18-cv-02369-FLW-LHG BERUMEN v. JOHNSON & JOHNSON et al                                               02/21/2018
                  3:17-cv-09191-FLW-LHG BROWN v. JOHNSON & JOHNSON et al                                                 02/21/2018
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                            160/625
5/15/2019                           CM/ECF LIVE - U.S.
                          Case 1:19-cv-01530           District Court2for Filed
                                                  Document                the District of New Jersey-Query
                                                                                   05/24/19        Page 163Associated Cases
                                                                                                                 of 627

                  3:18-cv-02370-FLW-LHG JONES v. JOHNSON & JOHNSON et al                                                  02/21/2018
                  3:18-cv-02371-FLW-LHG WALSH et al v. JOHNSON & JOHNSON et al                                            02/21/2018
                  3:18-cv-02373-FLW-LHG DIXON v. JOHNSON & JOHNSON et al                                                  02/21/2018
                  3:18-cv-02375-FLW-LHG NICHOLS v. JOHNSON & JOHNSON et al                                                02/21/2018
                  3:18-cv-02377-FLW-LHG CURRY v. JOHNSON & JOHNSON et al                                                  02/21/2018
                  3:18-cv-02378-FLW-LHG JOHNSON v. JOHNSON & JOHNSON et al                                                02/21/2018
                  3:18-cv-02379-FLW-LHG ASCHOFF v. JOHNSON & JOHNSON et al                                                02/21/2018
                  3:18-cv-02383-FLW-LHG GOLDSCHMIDT et al v. JOHNSON & JOHNSON et
                                                                                                                          02/21/2018
                  al
                  3:18-cv-02384-FLW-LHG MILLER v. JOHNSON & JOHNSON et al                                                 02/21/2018
                  3:18-cv-02385-FLW-LHG PROKOP v. JOHNSON & JOHNSON et al                                                 02/21/2018
                  3:18-cv-02386-FLW-LHG ROBBINS et al v. JOHNSON & JOHNSON et al                                          02/21/2018
                  3:18-cv-02387-FLW-LHG SZAFRANSKI v. JOHNSON & JOHNSON et al                                             02/21/2018
                  3:18-cv-02389-FLW-LHG ALLEN v. JOHNSON & JOHNSON et al                                                  02/21/2018
                  3:18-cv-02391-FLW-LHG EVERHART v. JOHNSON & JOHNSON et al                                               02/21/2018
                  3:18-cv-02394-FLW-LHG BECK v. JOHNSON & JOHNSON et al                                                   02/21/2018
                  3:18-cv-02395-FLW-LHG GRIZZLE v. JOHNSON & JOHNSON et al                                                02/21/2018
                  3:18-cv-02396-FLW-LHG NEUMANN v. JOHNSON & JOHNSON et al                                                02/21/2018
                  3:18-cv-02397-FLW-LHG JOHNSON et al v. JOHNSON & JOHNSON et al                                          02/21/2018
                  3:18-cv-02398-FLW-LHG YARBER v. JOHNSON & JOHNSON et al                                                 02/21/2018
                  3:18-cv-02400-FLW-LHG STARR v. JOHNSON & JOHNSON et al                                                  02/21/2018
                  3:18-cv-02402-FLW-LHG STACY et al v. JOHNSON & JOHNSON et al                                            02/21/2018
                  3:18-cv-02428-FLW-LHG GILL v. JOHNSON & JOHNSON et al                                                   02/21/2018
                  3:18-cv-02429-FLW-LHG BLASKO v. JOHNSON & JOHNSON et al                                                 02/21/2018
                  3:18-cv-02431-FLW-LHG LEAN v. JOHNSON & JOHNSON et al                                                   02/21/2018
                  3:18-cv-02433-FLW-LHG STEWART v. JOHNSON & JOHNSON et al                                                02/21/2018
                  3:18-cv-02403-FLW-LHG RANDLE v. JOHNSON & JOHNSON et al                                                 02/21/2018
                  3:18-cv-02435-FLW-LHG CARROLL v. JOHNSON & JOHNSON et al                                                02/21/2018
                  3:18-cv-02436-FLW-LHG CONNER v. JOHNSON & JOHNSON et al                                                 02/21/2018
                  3:18-cv-02440-FLW-LHG CULLEN v. JOHNSON & JOHNSON et al                                                 02/21/2018
                  3:18-cv-02405-FLW-LHG PHIPPS et al v. JOHNSON & JOHNSON et al                                           02/21/2018
                  3:18-cv-02449-FLW-LHG DARLING v. JOHNSON & JOHNSON et al                                                02/21/2018
                  3:18-cv-02450-FLW-LHG FISHER v. JOHNSON & JOHNSON et al                                                 02/21/2018
                  3:18-cv-02406-FLW-LHG NOVAK et al v. JOHNSON & JOHNSON et al                                            02/21/2018
                  3:18-cv-02408-FLW-LHG NIEVES v. JOHNSON & JOHNSON et al                                                 02/22/2018
                  3:18-cv-02474-FLW-LHG COOK-ELLISON v. JOHNSON & JOHNSON et al                                           02/22/2018
                  3:18-cv-02480-FLW-LHG KENNEDY v. JOHNSON & JOHNSON et al                                                02/22/2018
                  3:18-cv-02481-FLW-LHG MUNSON v. JOHNSON & JOHNSON et al                                                 02/22/2018
                  3:18-cv-02485-FLW-LHG ORTEGA v. JOHNSON & JOHNSON et al                                                 02/22/2018
                  3:18-cv-02409-FLW-LHG LAYMAN v. JOHNSON & JOHNSON et al                                                 02/22/2018

https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                             161/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2for Filed
                                                Document                the District of New Jersey-Query
                                                                                 05/24/19        Page 164Associated Cases
                                                                                                               of 627
                  3:18-cv-02410-FLW-LHG KILGORE et al v. JOHNSON & JOHNSON et al                                         02/22/2018
                  3:18-cv-02411-FLW-LHG MARROTT ON BEHLAF OF THE ESTATE OF LISA
                                                                                                                         02/22/2018
                  MARROTT v. JOHNSON & JOHNSON et al
                  3:18-cv-02412-FLW-LHG JARAMILLO et al v. JOHNSON & JOHNSON et al                                       02/22/2018
                  3:18-cv-02415-FLW-LHG HUMPHRIES v. JOHNSON & JOHNSON et al                                             02/22/2018
                  3:18-cv-02416-FLW-LHG WATSON et al v. JOHNSON & JOHNSON et al                                          02/22/2018
                  3:18-cv-02417-FLW-LHG BACHELIER et al v. JOHNSON & JOHNSON et al                                       02/22/2018
                  3:18-cv-02418-FLW-LHG HARRIS v. JOHNSON & JOHNSON et al                                                02/22/2018
                  3:18-cv-02419-FLW-LHG DEPALMA et al v. JOHNSON & JOHNSON et al                                         02/22/2018
                  3:18-cv-02420-FLW-LHG BROOKS v. JOHNSON & JOHNSON et al                                                02/22/2018
                  3:18-cv-02421-FLW-LHG ATLEY v. JOHNSON & JOHNSON et al                                                 02/22/2018
                  3:18-cv-02422-FLW-LHG DANCY v. JOHNSON & JOHNSON et al                                                 02/22/2018
                  3:18-cv-02423-FLW-LHG ANDERSON v. JOHNSON & JOHNSON et al                                              02/22/2018
                  3:18-cv-02424-FLW-LHG BLACKBURN v. JOHNSON & JOHNSON et al                                             02/22/2018
                  3:18-cv-02425-FLW-LHG ANTHONY v. JOHNSON & JOHNSON et al                                               02/22/2018
                  3:18-cv-02426-FLW-LHG HOLMES v. JOHNSON & JOHNSON et al                                                02/22/2018
                  3:18-cv-02489-FLW-LHG SINGLETON v. JOHNSON & JOHNSON et al                                             02/22/2018
                  3:18-cv-02491-FLW-LHG HEITMAN v. JOHNSON & JOHNSON et al                                               02/22/2018
                  3:18-cv-02492-FLW-LHG CHARLES v. JOHNSON & JOHNSON, INC. et al                                         02/22/2018
                  3:18-cv-02451-FLW-LHG FRAZIER v. JOHNSON & JOHNSON et al                                               02/22/2018
                  3:18-cv-02493-FLW-LHG PEMBERTON v. JOHNSON & JOHNSON et al                                             02/22/2018
                  3:18-cv-02454-FLW-LHG GALATI v. JOHNSON & JOHNSON et al                                                02/22/2018
                  3:18-cv-02494-FLW-LHG REDD v. JOHNSON & JOHNSON et al                                                  02/22/2018
                  3:18-cv-02456-FLW-LHG KIRK v. JOHNSON & JOHNSON et al                                                  02/22/2018
                  3:18-cv-02459-FLW-LHG GERETY v. JOHNSON & JOHNSON et al                                                02/22/2018
                  3:18-cv-02496-FLW-LHG GLORIA et al v. JOHNSON & JOHNSON et al                                          02/22/2018
                  3:18-cv-02472-FLW-LHG MADDEN v. JOHNSON & JOHNSON et al                                                02/22/2018
                  3:18-cv-02499-FLW-LHG OCKERT v. JOHNSON & JOHNSON et al                                                02/22/2018
                  3:18-cv-02473-FLW-LHG MCCUMBEE, JR. v. JOHNSON & JOHNSON et al                                         02/22/2018
                  3:18-cv-02461-FLW-LHG GERMOND v. JOHNSON & JOHNSON et al                                               02/22/2018
                  3:18-cv-02462-FLW-LHG GOBBEL v. JOHNSON & JOHNSON et al                                                02/22/2018
                  3:18-cv-02463-FLW-LHG HANLEY v. JOHNSON & JOHNSON et al                                                02/22/2018
                  3:18-cv-02467-FLW-LHG HOWARD v. JOHNSON & JOHNSON et al                                                02/22/2018
                  3:18-cv-02468-FLW-LHG HUNT v. JOHNSON & JOHNSON et al                                                  02/22/2018
                  3:18-cv-02470-FLW-LHG KIRSCHT v. JOHNSON & JOHNSON et al                                               02/22/2018
                  3:18-cv-02502-FLW-LHG ERWIN v. JOHNSON & JOHNSON et al                                                 02/22/2018
                  3:18-cv-02503-FLW-LHG HORTON v. JOHNSON & JOHNSON et al                                                02/22/2018
                  3:18-cv-02504-FLW-LHG ALMOND v. JOHNSON & JOHNSON et al                                                02/22/2018
                  3:18-cv-02505-FLW-LHG CHARGING HAWK v. JOHNSON & JOHNSON et al 02/22/2018
                  3:18-cv-02507-FLW-LHG MORRISON v. JOHNSON & JOHNSON et al                                              02/22/2018
                  3:18-cv-02509-FLW-LHG GRAYS v. JOHNSON & JOHNSON et al                                                 02/22/2018
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                            162/625
5/15/2019                           CM/ECF LIVE - U.S.
                          Case 1:19-cv-01530           District Court2for Filed
                                                  Document                the District of New Jersey-Query
                                                                                   05/24/19        Page 165Associated Cases
                                                                                                                 of 627

                  3:18-cv-02510-FLW-LHG FLEMISTER v. JOHNSON & JOHNSON et al                                              02/22/2018
                  3:18-cv-02554-FLW-LHG LUCIUS v. JOHNSON & JOHNSON et al                                                 02/23/2018
                  3:18-cv-02560-FLW-LHG GUTIERREZ et al v. JOHNSON & JOHNSON et al                                        02/23/2018
                  3:18-cv-02561-FLW-LHG KELEHER et al v. JOHNSON & JOHNSON et al                                          02/23/2018
                  3:18-cv-02562-FLW-LHG CANADA v. JOHNSON & JOHNSON et al                                                 02/23/2018
                  3:18-cv-02563-FLW-LHG STILL v. JOHNSON & JOHNSON et al                                                  02/23/2018
                  3:18-cv-02564-FLW-LHG TERRY v. JOHNSON & JOHNSON et al                                                  02/23/2018
                  3:18-cv-02569-FLW-LHG STEWART v. JOHNSON & JOHNSON et al                                                02/23/2018
                  3:18-cv-02570-FLW-LHG MOORE v. JOHNSON & JOHNSON et al                                                  02/23/2018
                  3:18-cv-02526-FLW-LHG ZAMBERLAN v. JOHNSON & JOHNSON et al                                              02/23/2018
                  3:18-cv-02530-FLW-LHG ZAWISTOWSKI v. JOHNSON & JOHNSON et al                                            02/23/2018
                  3:18-cv-02600-FLW-LHG Rospond v. Johnson & Johnson et al                                                02/23/2018
                  3:18-cv-02536-FLW-LHG PEREZ-MATOS v. JOHNSON & JOHNSON et al                                            02/23/2018
                  3:18-cv-02537-FLW-LHG JOHNSON v. JOHNSON & JOHNSON et al                                                02/23/2018
                  3:18-cv-02550-FLW-LHG DAILEY v. JOHNSON & JOHNSON et al                                                 02/23/2018
                  3:18-cv-02538-FLW-LHG VELMONT et al v. JOHNSON & JOHNSON et al                                          02/23/2018
                  3:18-cv-02541-FLW-LHG WARREN v. JOHNSON & JOHNSON et al                                                 02/23/2018
                  3:18-cv-02603-FLW-LHG Sommer-Kresse v. Johnson & Johnson et al                                          02/23/2018
                  3:18-cv-02542-FLW-LHG THOMPSON v. JOHNSON & JOHNSON et al                                               02/23/2018
                  3:18-cv-02543-FLW-LHG MEDLEY v. JOHNSON & JOHNSON et al                                                 02/23/2018
                  3:18-cv-02605-FLW-LHG Moody v. Johnson & Johnson et al                                                  02/23/2018
                  3:18-cv-02545-FLW-LHG OSBORNE v. JOHNSON & JOHNSON et al                                                02/23/2018
                  3:18-cv-02547-FLW-LHG CANTRELL et al v. JOHNSON & JOHNSON et al                                         02/23/2018
                  3:18-cv-02606-FLW-LHG Fuller v. Johnson & Johnson et al                                                 02/23/2018
                  3:18-cv-02607-FLW-LHG Flashman v. Johnson & Johnson et al                                               02/23/2018
                  3:18-cv-02609-FLW-LHG Schneck v. Johnson & Johnson et al                                                02/23/2018
                  3:18-cv-01688-FLW-LHG NABZDYK et al v. JOHNSON & JOHNSON et al                                          02/23/2018
                  3:18-cv-02612-FLW-LHG Reid et al v. Johnson & Johnson et al                                             02/23/2018
                  3:18-cv-02581-FLW-LHG ROBINSON v. JOHNSON & JOHNSON et al                                               02/23/2018
                  3:18-cv-02586-FLW-LHG BARRY v. JOHNSON & JOHNSON, INC. et al                                            02/23/2018
                  3:18-cv-02588-FLW-LHG BORCHARDT et al v. JOHNSON & JOHNSON, INC.
                                                                                   02/23/2018
                  et al
                  3:18-cv-02591-FLW-LHG CASTILLO v. JOHNSON & JOHNSON, INC. et al                                         02/23/2018
                  3:18-cv-02593-FLW-LHG FOX v. JOHNSON & JOHNSON, INC. et al                                              02/23/2018
                  3:18-cv-02595-FLW-LHG GANDARILLA et al v. JOHNSON & JOHNSON,
                                                                                                                          02/23/2018
                  INC. et al
                  3:18-cv-02598-FLW-LHG SNYDER v. JOHNSON & JOHNSON, INC. et al                                           02/26/2018
                  3:18-cv-02604-FLW-LHG VANARIA v. JOHNSON & JOHNSON et al                                                02/26/2018
                  3:18-cv-02611-FLW-LHG HABERSHAM v. JOHNSON & JOHNSON et al                                              02/26/2018
                  3:18-cv-02613-FLW-LHG HOLLIS v. JOHNSON & JOHNSON et al                                                 02/26/2018

https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                             163/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2for Filed
                                                Document                the District of New Jersey-Query
                                                                                 05/24/19        Page 166Associated Cases
                                                                                                               of 627
                  3:18-cv-02616-FLW-LHG LOCKHART et al v. JOHNSON & JOHNSON et al                                        02/26/2018
                  3:18-cv-02619-FLW-LHG RIDGES v. JOHNSON & JOHNSON et al                                                02/26/2018
                  3:18-cv-02635-FLW-LHG KERN et al v. JOHNSON & JOHNSON et al                                            02/26/2018
                  3:18-cv-02640-FLW-LHG ABALOS et al v. JOHNSON & JOHNSON et al                                          02/26/2018
                  3:18-cv-02642-FLW-LHG ALVARADO v. JOHNSON & JOHNSON et al                                              02/26/2018
                  3:18-cv-02643-FLW-LHG JOHNSON v. JOHNSON & JOHNSON et al                                               02/26/2018
                  3:18-cv-02644-FLW-LHG MONTOYA v. JOHNSON & JOHNSON et al                                               02/26/2018
                  3:18-cv-02655-FLW-LHG ALAVAIN v. JOHNSON & JOHNSON et al                                               02/26/2018
                  3:18-cv-02656-FLW-LHG GRAFF v. JOHNSON & JOHNSON et al                                                 02/26/2018
                  3:18-cv-02657-FLW-LHG RADFORD v. JOHNSON & JOHNSON et al                                               02/26/2018
                  3:18-cv-02658-FLW-LHG YOUNG v. JOHNSON & JOHNSON et al                                                 02/26/2018
                  3:18-cv-02659-FLW-LHG UNDERWOOD v. JOHNSON & JOHNSON et al                                             02/26/2018
                  3:18-cv-02662-FLW-LHG AMENTA v. JOHNSON & JOHNSON et al                                                02/26/2018
                  3:18-cv-02663-FLW-LHG THORNE v. JOHNSON & JOHNSON et al                                                02/26/2018
                  3:18-cv-02664-FLW-LHG LAMBERTI v. JOHNSON & JOHNSON et al                                              02/26/2018
                  3:18-cv-02665-FLW-LHG OWENS v. JOHNSON & JOHNSON et al                                                 02/26/2018
                  3:18-cv-02679-FLW-LHG MCDONALD v. JOHNSON & JOHNSON et al                                              02/26/2018
                  3:18-cv-02693-FLW-LHG GOBLE v. JOHNSON & JOHNSON et al                                                 02/26/2018
                  3:18-cv-02695-FLW-LHG HIGHTOWER v. JOHNSON & JOHNSON et al                                             02/26/2018
                  3:18-cv-02697-FLW-LHG CAMPBELL v. JOHNSON & JOHNSON et al                                              02/27/2018
                  3:18-cv-02698-FLW-LHG ERNST v. JOHNSON & JOHNSON et al                                                 02/27/2018
                  3:18-cv-02699-FLW-LHG GARLAND v. JOHNSON & JOHNSON et al                                               02/27/2018
                  3:18-cv-02727-FLW-LHG Simon v. Johnson & Johnson et al                                                 02/27/2018
                  3:18-cv-02700-FLW-LHG HUNTER v. JOHNSON & JOHNSON et al                                                02/27/2018
                  3:18-cv-02702-FLW-LHG PEELER v. JOHNSON & JOHNSON et al                                                02/27/2018
                  3:18-cv-02703-FLW-LHG NDZEIDZE v. JOHNSON & JOHNSON et al                                              02/27/2018
                  3:18-cv-02706-FLW-LHG DIVJAK et al v. JOHNSON & JOHNSON et al                                          02/27/2018
                  3:18-cv-01762-FLW-LHG DENNIS v. JOHNSON & JOHNSON INC et al                                            02/27/2018
                  3:18-cv-02713-FLW-LHG BARNEBURG v. JOHNSON & JOHNSON et al                                             02/27/2018
                  3:18-cv-02716-FLW-LHG FULK v. JOHNSON & JOHNSON et al                                                  02/27/2018
                  3:18-cv-02728-FLW-LHG LAWLER v. JOHNSON & JOHNSON et al                                                02/27/2018
                  3:18-cv-02427-FLW-LHG BELL v. JOHNSON & JOHNSON et al                                                  02/27/2018
                  3:18-cv-02740-FLW-LHG RODGERS v. JOHNSON & JOHNSON et al                                               02/27/2018
                  3:18-cv-02741-FLW-LHG ROGERS v. JOHNSON & JOHNSON et al                                                02/27/2018
                  3:18-cv-02743-FLW-LHG PETERSON v. JOHNSON & JOHNSON et al                                              02/27/2018
                  3:18-cv-02744-FLW-LHG ROGERS v. JOHNSON & JOHNSON et al                                                02/27/2018
                  3:18-cv-02745-FLW-LHG ROBINSON BROWN v. JOHNSON & JOHNSON et
                                                                                                                         02/27/2018
                  al
                  3:18-cv-02747-FLW-LHG ROGERS v. JOHNSON & JOHNSON et al                                                02/27/2018
                  3:18-cv-02760-FLW-LHG RUFFIN v. JOHNSON & JOHNSON et al                                                02/27/2018
                  3:18-cv-02731-FLW-LHG GOLDFARB v. JOHNSON & JOHNSON et al                                              02/27/2018
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                            164/625
5/15/2019                           CM/ECF LIVE - U.S.
                          Case 1:19-cv-01530           District Court2for Filed
                                                  Document                the District of New Jersey-Query
                                                                                   05/24/19        Page 167Associated Cases
                                                                                                                 of 627

                  3:18-cv-02734-FLW-LHG PARK v. JOHNSON & JOHNSON et al                                                   02/27/2018
                  3:18-cv-02735-FLW-LHG ROCCO et al v. JOHNSON & JOHNSON et al                                            02/27/2018
                  3:18-cv-02736-FLW-LHG RAMBO v. JOHNSON & JOHNSON et al                                                  02/27/2018
                  3:18-cv-02737-FLW-LHG REAMES v. JOHNSON & JOHNSON et al                                                 02/27/2018
                  3:18-cv-02738-FLW-LHG O'BANION v. JOHNSON & JOHNSON et al                                               02/27/2018
                  3:18-cv-02739-FLW-LHG KERWIN v. JOHNSON & JOHNSON et al                                                 02/27/2018
                  3:18-cv-02824-FLW-LHG MARTINEZ v. JOHNSON & JOHNSON et al       02/28/2018
                  3:18-cv-02781-FLW-LHG ROSENCRANCE et al v. JOHNSON & JOHNSON et
                                                                                  02/28/2018
                  al
                  3:18-cv-02770-FLW-LHG TOLBERT v. JOHNSON & JOHNSON et al                                                02/28/2018
                  3:18-cv-02782-FLW-LHG MAHN v. JOHNSON & JOHNSON et al                                                   02/28/2018
                  3:18-cv-02783-FLW-LHG WENTURINE v. JOHNSON & JOHNSON et al                                              02/28/2018
                  3:18-cv-02785-FLW-LHG PERRY v. JOHNSON & JOHNSON et al                                                  02/28/2018
                  3:18-cv-02771-FLW-LHG TROMAN v. JOHNSON & JOHNSON et al                                                 02/28/2018
                  3:18-cv-02773-FLW-LHG SMITH v. JOHNSON & JOHNSON et al                                                  02/28/2018
                  3:18-cv-02761-FLW-LHG SHEPHERD v. JOHNSON & JOHNSON et al                                               02/28/2018
                  3:18-cv-02763-FLW-LHG SHILLMAN v. JOHNSON & JOHNSON et al                                               02/28/2018
                  3:18-cv-02778-FLW-LHG WALES v. JOHNSON & JOHNSON et al                                                  02/28/2018
                  3:18-cv-02764-FLW-LHG SILVA v. JOHNSON & JOHNSON et al                                                  02/28/2018
                  3:18-cv-02765-FLW-LHG STEHLER v. JOHNSON & JOHNSON et al                                                02/28/2018
                  3:18-cv-02775-FLW-LHG SMALL v. JOHNSON & JOHNSON et al                                                  02/28/2018
                  3:18-cv-02776-FLW-LHG VANCE v. JOHNSON & JOHNSON et al                                                  02/28/2018
                  3:18-cv-02787-FLW-LHG WEILAND v. JOHNSON & JOHNSON et al                                                02/28/2018
                  3:18-cv-02789-FLW-LHG ARCHULETA v. JOHNSON & JOHNSON et al                                              02/28/2018
                  3:18-cv-02790-FLW-LHG CALDWELL v. JOHNSON & JOHNSON et al                                               02/28/2018
                  3:18-cv-02795-FLW-LHG CASTELLO v. JOHNSON & JOHNSON et al                                               02/28/2018
                  3:18-cv-02797-FLW-LHG MARCOLINE v. JOHNSON & JOHNSON et al                                              02/28/2018
                  3:18-cv-02799-FLW-LHG CLINE v. JOHNSON & JOHNSON et al                                                  02/28/2018
                  3:18-cv-02802-FLW-LHG HURST et al v. JOHNSON & JOHNSON et al                                            02/28/2018
                  3:18-cv-02804-FLW-LHG PETERS et al v. JOHNSON & JOHNSON et al                                           02/28/2018
                  3:18-cv-02806-FLW-LHG SCHARP et al v. JOHNSON & JOHNSON et al                                           02/28/2018
                  3:18-cv-02808-FLW-LHG HOLLAND v. JOHNSON & JOHNSON et al                                                02/28/2018
                  3:18-cv-02830-FLW-LHG FORD v. JOHNSON & JOHNSON et al                                                   02/28/2018
                  3:18-cv-02811-FLW-LHG GEPHARDT et al v. JOHNSON & JOHNSON et al                                         02/28/2018
                  3:18-cv-02831-FLW-LHG FRANZ v. JOHNSON & JOHNSON et al                                                  02/28/2018
                  3:18-cv-02835-FLW-LHG GILMORE v. JOHNSON & JOHNSON et al                                                02/28/2018
                  3:18-cv-02812-FLW-LHG HATTON et al v. JOHNSON & JOHNSON et al                                           02/28/2018
                  3:18-cv-02837-FLW-LHG GOMEZ v. JOHNSON & JOHNSON et al                                                  02/28/2018
                  3:18-cv-02839-FLW-LHG GRAY v. JOHNSON & JOHNSON et al                                                   02/28/2018
                  3:18-cv-02814-FLW-LHG DEARY v. JOHNSON & JOHNSON et al                                                  02/28/2018

https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                             165/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2for Filed
                                                Document                the District of New Jersey-Query
                                                                                 05/24/19        Page 168Associated Cases
                                                                                                               of 627
                  3:18-cv-02842-FLW-LHG GREEN v. JOHNSON & JOHNSON et al                                                 02/28/2018
                  3:18-cv-02829-FLW-LHG DE TROLIO v. JOHNSON & JOHNSON et al                                             02/28/2018
                  3:18-cv-02844-FLW-LHG STODGHILL v. JOHNSON & JOHNSON et al                                             02/28/2018
                  3:18-cv-02826-FLW-LHG COLEMAN v. JOHNSON & JOHNSON et al                                               02/28/2018
                  3:18-cv-02822-FLW-LHG DEVLIN v. JOHNSON & JOHNSON et al                                                02/28/2018
                  3:18-cv-02846-FLW-LHG HAMMITT v. JOHNSON & JOHNSON et al                                               02/28/2018
                  3:18-cv-02820-FLW-LHG DANDO v. JOHNSON & JOHNSON et al                                                 02/28/2018
                  3:18-cv-02817-FLW-LHG DICATALDO et al v. JOHNSON & JOHNSON et al                                       02/28/2018
                  3:18-cv-02849-FLW-LHG HESS v. JOHNSON & JOHNSON et al                                                  02/28/2018
                  3:18-cv-02864-FLW-LHG KAUFMAN v. JOHNSON & JOHNSON et al                                               02/28/2018
                  3:18-cv-02833-FLW-LHG GEORGE v. JOHNSON & JOHNSON et al                                                02/28/2018
                  3:18-cv-02876-FLW-LHG MAPLES v. JOHNSON & JOHNSON et al                                                02/28/2018
                  3:18-cv-02877-FLW-LHG MARQUEZ v. JOHNSON & JOHNSON et al                                               02/28/2018
                  3:18-cv-02878-FLW-LHG MCKEE v. JOHNSON & JOHNSON et al                                                 02/28/2018
                  3:18-cv-02880-FLW-LHG RAMIE v. JOHNSON & JOHNSON et al                                                 02/28/2018
                  3:18-cv-02882-FLW-LHG SHAW v. JOHNSON & JOHNSON et al                                                  02/28/2018
                  3:18-cv-02884-FLW-LHG URREA v. JOHNSON & JOHNSON et al                                                 02/28/2018
                  3:18-cv-02885-FLW-LHG THOMAS v. JOHNSON & JOHNSON et al                                                02/28/2018
                  3:18-cv-02887-FLW-LHG VILLYARD v. JOHNSON & JOHNSON et al                                              02/28/2018
                  3:18-cv-02888-FLW-LHG HIGLEY v. JOHNSON & JOHNSON et al                                                02/28/2018
                  3:18-cv-02907-FLW-LHG BATEMAN v. JOHNSON & JOHNSON et al                                               02/28/2018
                  3:18-cv-02910-FLW-LHG BROSIUS v. JOHNSON & JOHNSON et al                                               02/28/2018
                  3:18-cv-02911-FLW-LHG MARSH v. JOHNSON & JOHNSON et al                                                 02/28/2018
                  3:18-cv-02850-FLW-LHG JOHNSON v. JOHNSON & JOHNSON et al                                               02/28/2018
                  3:18-cv-02855-FLW-LHG JOHNSON v. JOHNSON & JOHNSON et al                                               02/28/2018
                  3:18-cv-02857-FLW-LHG JOHNSON v. JOHNSON & JOHNSON et al                                               02/28/2018
                  3:18-cv-02861-FLW-LHG JENKINS v. JOHNSON & JOHNSON et al                                               02/28/2018
                  3:18-cv-02863-FLW-LHG KESHIAN v. JOHNSON & JOHNSON et al                                               02/28/2018
                  3:18-cv-02866-FLW-LHG KILGORE v. JOHNSON & JOHNSON et al                                               02/28/2018
                  3:18-cv-02868-FLW-LHG EDWARDS v. JOHNSON & JOHNSON et al                                               02/28/2018
                  3:18-cv-02870-FLW-LHG LAFONTANO v. JOHNSON & JOHNSON et al                                             02/28/2018
                  3:18-cv-02871-FLW-LHG LEACH v. JOHNSON & JOHNSON et al                                                 02/28/2018
                  3:18-cv-02875-FLW-LHG LESTER v. JOHNSON & JOHNSON et al                                                02/28/2018
                  3:18-cv-03586-FLW-LHG FORSTING v. JOHNSON & JOHNSON et al                                              03/15/2018
                  3:18-cv-02933-FLW-LHG WALKER v. JOHNSON & JOHNSON et al                                                02/28/2018
                  3:18-cv-02934-FLW-LHG MINKLER v. JOHNSON & JOHNSON et al                                               02/28/2018
                  3:18-cv-02935-FLW-LHG PHELPS v. JOHNSON & JOHNSON et al                                                02/28/2018
                  3:18-cv-02937-FLW-LHG MADISON v. JOHNSON & JOHNSON et al                                               02/28/2018
                  3:18-cv-02938-FLW-LHG MANAOIS v. JOHNSON & JOHNSON et al                                               02/28/2018
                  3:18-cv-02939-FLW-LHG MOORE v. JOHNSON & JOHNSON et al                                                 02/28/2018
                  3:18-cv-02940-FLW-LHG MYRICK v. JOHNSON & JOHNSON et al                                                02/28/2018
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                            166/625
5/15/2019                           CM/ECF LIVE - U.S.
                          Case 1:19-cv-01530           District Court2for Filed
                                                  Document                the District of New Jersey-Query
                                                                                   05/24/19        Page 169Associated Cases
                                                                                                                 of 627

                  3:18-cv-02941-FLW-LHG RENNINGER v. JOHNSON & JOHNSON et al                                              02/28/2018
                  3:18-cv-02942-FLW-LHG TROUTT v. JOHNSON & JOHNSON et al                                                 02/28/2018
                  3:18-cv-02913-FLW-LHG JONES v. JOHNSON & JOHNSON et al                                                  02/28/2018
                  3:18-cv-02947-FLW-LHG STEVENS v. JOHNSON & JOHNSON et al                                                02/28/2018
                  3:18-cv-02914-FLW-LHG CLESTER v. JOHNSON & JOHNSON et al                                                02/28/2018
                  3:18-cv-02916-FLW-LHG CONKLIN v. JOHNSON & JOHNSON et al                                                02/28/2018
                  3:18-cv-02918-FLW-LHG COWLES et al v. JOHNSON & JOHNSON et al                                           02/28/2018
                  3:18-cv-02919-FLW-LHG DIETZ v. JOHNSON & JOHNSON et al                                                  02/28/2018
                  3:18-cv-02920-FLW-LHG LOISELLE v. JOHNSON & JOHNSON et al                                               02/28/2018
                  3:18-cv-02926-FLW-LHG LAMB et al v. JOHNSON & JOHNSON et al                                             02/28/2018
                  3:18-cv-02927-FLW-LHG EDE v. JOHNSON & JOHNSON et al                                                    02/28/2018
                  3:18-cv-02928-FLW-LHG GRAY v. JOHNSON & JOHNSON et al                                                   02/28/2018
                  3:18-cv-02929-FLW-LHG IBARRA v. JOHNSON & JOHNSON et al                                                 02/28/2018
                  3:18-cv-02930-FLW-LHG KATHAIN v. JOHNSON & JOHNSON et al                                                02/28/2018
                  3:18-cv-02979-FLW-LHG VIDAL v. JOHNSON & JOHNSON et al                                                  03/01/2018
                  3:18-cv-02980-FLW-LHG WEEKS et al v. JOHNSON & JOHNSON et al                                            03/01/2018
                  3:18-cv-02981-FLW-LHG GREINER v. JOHNSON & JOHNSON et al                                                03/01/2018
                  3:18-cv-02982-FLW-LHG SLOANE v. JOHNSON & JOHNSON et al                                                 03/01/2018
                  3:18-cv-02983-FLW-LHG TAYLOR v. JOHNSON & JOHNSON et al                                                 03/01/2018
                  3:18-cv-02984-FLW-LHG THOMPSON v. JOHNSON & JOHNSON et al                                               03/01/2018
                  3:18-cv-02985-FLW-LHG SUGERMAN v. JOHNSON & JOHNSON et al                                               03/01/2018
                  3:18-cv-02959-FLW-LHG HUTCHENS v. JOHNSON & JOHNSON et al                                               03/01/2018
                  3:18-cv-02960-FLW-LHG ASHBY et al v. JOHNSON & JOHNSON et al                                            03/01/2018
                  3:18-cv-02961-FLW-LHG LOWE v. JOHNSON & JOHNSON et al                                                   03/01/2018
                  3:18-cv-02989-FLW-LHG RIYADH v. JOHNSON & JOHNSON, INC. et al                                           03/01/2018
                  3:18-cv-02963-FLW-LHG KEEL v. JOHNSON & JOHNSON et al                                                   03/01/2018
                  3:18-cv-02967-FLW-LHG LAMBERT v. JOHNSON & JOHNSON et al                                                03/01/2018
                  3:18-cv-02968-FLW-LHG PETTIS et al v. JOHNSON & JOHNSON et al                                           03/01/2018
                  3:18-cv-02969-FLW-LHG SAXON v. JOHNSON & JOHNSON et al                                                  03/01/2018
                  3:18-cv-02970-FLW-LHG PIZZONI v. JOHNSON & JOHNSON et al                                                03/01/2018
                  3:18-cv-02972-FLW-LHG SKIERKOWSKI v. JOHNSON & JOHNSON et al                                            03/01/2018
                  3:18-cv-02973-FLW-LHG MCKEEVER v. JOHNSON & JOHNSON et al                                               03/01/2018
                  3:18-cv-03017-FLW-LHG WRIGHT v. JOHNSON & JOHNSON et al                                                 03/02/2018
                  3:18-cv-02990-FLW-LHG CARTER et al v. JOHNSON & JOHNSON et al                                           03/02/2018
                  3:18-cv-03018-FLW-LHG THOMAS v. JOHNSON & JOHNSON et al                                                 03/02/2018
                  3:18-cv-02991-FLW-LHG WHITE v. JOHNSON & JOHNSON et al                                                  03/02/2018
                  3:18-cv-02993-FLW-LHG ROSE v. JOHNSON & JOHNSON et al                                                   03/02/2018
                  3:18-cv-02994-FLW-LHG DELORDO et al v. JOHNSON & JOHNSON et al                                          03/02/2018
                  3:18-cv-03021-FLW-LHG NAPIERALA et al v. JOHNSON & JOHNSON, INC.
                                                                                                                          03/02/2018
                  et al

https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                             167/625
5/15/2019                           CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530             District Court2for Filed
                                                  Document                the District of New Jersey-Query
                                                                                   05/24/19        Page 170Associated Cases
                                                                                                                 of 627
                  3:18-cv-03001-FLW-LHG GOODEN v. JOHNSON & JOHNSON et al                                                  03/02/2018
                  3:18-cv-03023-FLW-LHG HOMATOPOULOS v. JOHNSON & JOHNSON et al 03/02/2018
                  3:18-cv-03003-FLW-LHG SIECKMAN v. JOHNSON & JOHNSON et al                                                03/02/2018
                  3:18-cv-03024-FLW-LHG WINSLOW et al v. JOHNSON & JOHNSON, INC. et
                                                                                                                           03/02/2018
                  al
                  3:18-cv-03029-FLW-LHG KENNEY-CHAPMAN v. JOHNSON & JOHNSON et
                                                                                                                           03/02/2018
                  al
                  3:18-cv-03031-FLW-LHG CREWS v. JOHNSON & JOHNSON et al                                                   03/02/2018
                  3:18-cv-03034-FLW-LHG OVERDAHL v. JOHNSON & JOHNSON et al                                                03/02/2018
                  3:18-cv-03056-FLW-LHG STEWART v. JOHNSON & JOHNSON et al                                                 03/02/2018
                  3:18-cv-03067-FLW-LHG DEVINE v. JOHNSON & JOHNSON, INC. et al                                            03/05/2018
                  3:18-cv-03071-FLW-LHG CROSBY v. JOHNSON & JOHNSON et al                                                  03/05/2018
                  3:18-cv-03072-FLW-LHG LAMI v. JOHNSON & JOHNSON et al                                                    03/05/2018
                  3:18-cv-03073-FLW-LHG LANGFORD-KEEHN v. JOHNSON & JOHNSON et
                                                                                                                           03/05/2018
                  al
                  3:18-cv-03076-FLW-LHG ZIMMERMAN v. JOHNSON & JOHNSON et al                                               03/05/2018
                  3:18-cv-03079-FLW-LHG ELGART v. JOHNSON & JOHNSON et al                                                  03/05/2018
                  3:18-cv-03081-FLW-LHG DUBOIS v. JOHNSON & JOHNSON et al                                                  03/05/2018
                  3:18-cv-03087-FLW-LHG FERRIER et al v. JOHNSON & JOHNSON et al                                           03/05/2018
                  3:18-cv-03148-FLW-LHG Jennen v. Johnson & Johnson Company, a New Jersey
                                                                                                                           03/05/2018
                  Corporation, d/b/a Johnson & Johnson et al
                  3:18-cv-03108-FLW-LHG MARTINEZ v. JOHNSON & JOHNSON et al                                                03/05/2018
                  3:18-cv-03123-FLW-LHG SCALA v. JOHNSON & JOHNSON et al                                                   03/05/2018
                  3:18-cv-03125-FLW-LHG CORBALLY v. JOHNSON & JOHNSON et al                                                03/05/2018
                  3:18-cv-03126-FLW-LHG GREEN v. JOHNSON & JOHNSON et al                                                   03/05/2018
                  3:18-cv-03127-FLW-LHG LEWIS v. JOHNSON & JOHNSON et al                                                   03/05/2018
                  3:18-cv-03128-FLW-LHG DUNN v. JOHNSON & JOHNSON et al                                                    03/05/2018
                  3:18-cv-03129-FLW-LHG O'CONNOR-FITZGERALD v. JOHNSON &
                                                                                                                           03/05/2018
                  JOHNSON et al
                  3:18-cv-03132-FLW-LHG SIGNORINO v. JOHNSON & JOHNSON et al                                               03/05/2018
                  3:18-cv-03094-FLW-LHG PASS v. JOHNSON & JOHNSON et al                                                    03/05/2018
                  3:18-cv-03095-FLW-LHG TOLLE v. JOHNSON & JOHNSON et al                                                   03/05/2018
                  3:18-cv-03145-FLW-LHG OREBAUGH v. JOHNSON & JOHNSON et al                                                03/05/2018
                  3:18-cv-03101-FLW-LHG KIRKENDALL v. JOHNSON AND JOHNSON, INC.
                                                                                                                           03/05/2018
                  et al
                  3:18-cv-03146-FLW-LHG POE v. JOHNSON & JOHNSON et al                                                     03/05/2018
                  3:18-cv-03147-FLW-LHG ROCK v. JOHNSON & JOHNSON et al                                                    03/05/2018
                  3:18-cv-03102-FLW-LHG BROWDER v. JOHNSON & JOHNSON INC. et al                                            03/05/2018
                  3:18-cv-03149-FLW-LHG SHANK v. JOHNSON & JOHNSON et al                                                   03/05/2018
                  3:18-cv-03103-FLW-LHG SOGUILON v. JOHNSON & JOHNSON INC. et al                                           03/05/2018
                  3:18-cv-03105-FLW-LHG ROBERTS v. JOHNSON & JOHNSON CONSUMER,
                                                                                                                           03/05/2018
                  INC. et al

https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                              168/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2for Filed
                                                Document                the District of New Jersey-Query
                                                                                 05/24/19        Page 171Associated Cases
                                                                                                               of 627
                  3:18-cv-03106-FLW-LHG CARPENTER v. JOHNSON & JOHNSON INC. et al 03/05/2018
                  3:18-cv-03138-FLW-LHG BRODE v. JOHNSON & JOHNSON et al                                                 03/06/2018
                  3:18-cv-03139-FLW-LHG MOSS v. JOHNSON & JOHNSON et al                                                  03/06/2018
                  3:18-cv-03140-FLW-LHG KNUTSON v. JOHNSON & JOHNSON et al                                               03/06/2018
                  3:18-cv-03141-FLW-LHG MCCLENDON v. JOHNSON & JOHNSON et al                                             03/06/2018
                  3:18-cv-03143-FLW-LHG MCNEESE v. JOHNSON & JOHNSON et al                                               03/06/2018
                  3:18-cv-03162-FLW-LHG COYE v. JOHNSON & JOHNSON et al                                                  03/06/2018
                  3:18-cv-03166-FLW-LHG WARF v. JOHNSON & JOHNSON et al                                                  03/06/2018
                  3:18-cv-03167-FLW-LHG KURETZKAMP v. JOHNSON & JOHNSON et al                                            03/06/2018
                  3:18-cv-03173-FLW-LHG INNIS vs. JOHNSON & JOHNSON et al                                                03/06/2018
                  3:18-cv-03178-FLW-LHG GOSMAN v. JOHNSON & JOHNSON et al                                                03/06/2018
                  3:18-cv-03185-FLW-LHG PHILLIPS v. JOHNSON & JOHNSON et al                                              03/06/2018
                  3:18-cv-03189-FLW-LHG COGAR v. JOHNSON & JOHNSON et al                                                 03/06/2018
                  3:18-cv-03190-FLW-LHG JARAM v. JOHNSON & JOHNSON et al                                                 03/06/2018
                  3:18-cv-03191-FLW-LHG VALUEFF v. JOHNSON & JOHNSON et al                                               03/06/2018
                  3:18-cv-03193-FLW-LHG DUNAWAY v. JOHNSON & JOHNSON et al                                               03/06/2018
                  3:18-cv-03201-FLW-LHG EVANS v. JOHNSON & JOHNSON et al                                                 03/06/2018
                  3:18-cv-03206-FLW-LHG YGLESIA v. JOHNSON & JOHNSON et al                                               03/06/2018
                  3:18-cv-03213-FLW-LHG WOOD v. JOHNSON & JOHNSON et al                                                  03/06/2018
                  3:18-cv-03215-FLW-LHG WELLS v. JOHNSON & JOHNSON et al                                                 03/06/2018
                  3:18-cv-03218-FLW-LHG KLIMKE v. JOHNSON & JOHNSON et al                                                03/06/2018
                  3:18-cv-03219-FLW-LHG LAUF v. JOHNSON & JOHNSON et al                                                  03/06/2018
                  3:18-cv-03222-FLW-LHG KITTENPLAN v. JOHNSON & JOHNSON et al                                            03/07/2018
                  3:18-cv-03231-FLW-LHG KERIK v. JOHNSON & JOHNSON et al                                                 03/07/2018
                  3:18-cv-03236-FLW-LHG THOMPSON v. JOHNSON & JOHNSON et al                                              03/07/2018
                  3:18-cv-03237-FLW-LHG COLE v. JOHNSON & JOHNSON INC. et al                                             03/07/2018
                  3:18-cv-03238-FLW-LHG FLOYD v. JOHNSON & JOHNSON, INC. et al                                           03/07/2018
                  3:18-cv-03256-FLW-LHG CHILES-PATT v. JOHNSON & JOHNSON et al                                           03/07/2018
                  3:18-cv-03258-FLW-LHG DERAKHSHANI v. JOHNSON & JOHNSON et al                                           03/07/2018
                  3:18-cv-03260-FLW-LHG FAVORITE v. JOHNSON & JOHNSON et al                                              03/07/2018
                  3:18-cv-03261-FLW-LHG GLASSON v. JOHNSON & JOHNSON et al                                               03/07/2018
                  3:18-cv-03262-FLW-LHG IRVING v. JOHNSON & JOHNSON et al                                                03/07/2018
                  3:18-cv-03264-FLW-LHG KINLER v. JOHNSON & JOHNSON et al                                                03/07/2018
                  3:16-cv-08831-FLW-LHG SILLARS v. JOHNSON & JOHNSON et al                                               03/07/2018
                  3:17-cv-00862-FLW-LHG BAILEY v. JOHNSON & JOHNSON et al                                                03/07/2018
                  3:18-cv-03266-FLW-LHG KNEBEL v. JOHNSON & JOHNSON et al                                                03/07/2018
                  3:18-cv-03269-FLW-LHG LAYELL FUNDERBURK v. JOHNSON & JOHNSON
                                                                                                                         03/07/2018
                  et al
                  3:18-cv-03270-FLW-LHG MCCREIGHT v. JOHNSON & JOHNSON et al                                             03/07/2018
                  3:18-cv-03271-FLW-LHG NIESEN v. JOHNSON & JOHNSON et al                                                03/07/2018
                  3:18-cv-03272-FLW-LHG OLLER v. JOHNSON & JOHNSON et al                                                 03/07/2018
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                            169/625
5/15/2019                           CM/ECF LIVE - U.S.
                          Case 1:19-cv-01530           District Court2for Filed
                                                  Document                the District of New Jersey-Query
                                                                                   05/24/19        Page 172Associated Cases
                                                                                                                 of 627

                  3:18-cv-03273-FLW-LHG SHILLING v. JOHNSON & JOHNSON et al                                               03/07/2018
                  3:18-cv-03274-FLW-LHG BENJAMIN v. JOHNSON & JOHNSON et al                                               03/07/2018
                  3:18-cv-03305-FLW-LHG GOLDSMITH v. JOHNSON & JOHNSON et al                                              03/08/2018
                  3:18-cv-03306-FLW-LHG JOHNSON v. JOHNSON & JOHNSON et al                                                03/08/2018
                  3:18-cv-03307-FLW-LHG LEWIS v. JOHNSON & JOHNSON et al                                                  03/08/2018
                  3:18-cv-03308-FLW-LHG LIVINGSTON v. JOHNSON & JOHNSON et al                                             03/08/2018
                  3:18-cv-03276-FLW-LHG MERINO v. JOHNSON & JOHNSON et al                                                 03/08/2018
                  3:18-cv-03309-FLW-LHG SNELL v. JOHNSON & JOHNSON et al                                                  03/08/2018
                  3:18-cv-03278-FLW-LHG NAGEL v. JOHNSON & JOHNSON et al                                                  03/08/2018
                  3:18-cv-03280-FLW-LHG WILLIAMS v. JOHNSON & JOHNSON et al                                               03/08/2018
                  3:18-cv-03281-FLW-LHG SCOTT v. JOHNSON & JOHNSON et al                                                  03/08/2018
                  3:18-cv-03310-FLW-LHG STARR v. JOHNSON & JOHNSON et al                                                  03/08/2018
                  3:18-cv-03312-FLW-LHG VON BROCKDORFF v. JOHNSON & JOHNSON et
                                                                                                                          03/08/2018
                  al
                  3:18-cv-03313-FLW-LHG WATKINS v. JOHNSON & JOHNSON et al                                                03/08/2018
                  3:18-cv-03314-FLW-LHG YOUNG v. JOHNSON & JOHNSON et al                                                  03/08/2018
                  3:18-cv-03316-FLW-LHG AULTMAN v. JOHNSON & JOHNSON et al                                                03/08/2018
                  3:18-cv-03318-FLW-LHG MACK v. JOHNSON & JOHNSON et al                                                   03/08/2018
                  3:18-cv-03321-FLW-LHG MICHALES v. JOHNSON & JOHNSON et al                                               03/08/2018
                  3:18-cv-03011-FLW-LHG BORN v. JOHNSON & JOHNSON et al                                                   03/08/2018
                  3:18-cv-03324-FLW-LHG MOFFETT v. JOHNSON & JOHNSON et al                                                03/08/2018
                  3:18-cv-03286-FLW-LHG CARDINALE v. JOHNSON & JOHNSON et al                                              03/08/2018
                  3:18-cv-03288-FLW-LHG TRAMONTANO v. JOHNSON & JOHNSON et al                                             03/08/2018
                  3:18-cv-03325-FLW-LHG NEILL v. JOHNSON & JOHNSON et al                                                  03/08/2018
                  3:18-cv-03326-FLW-LHG RANDLE v. JOHNSON & JOHNSON et al                                                 03/08/2018
                  3:18-cv-03332-FLW-LHG WILLIAMS v. JOHNSON & JOHNSON et al                                               03/08/2018
                  3:18-cv-03334-FLW-LHG CAYLOR v. JOHNSON & JOHNSON et al                                                 03/08/2018
                  3:18-cv-03336-FLW-LHG RODDY v. JOHNSON & JOHNSON et al             03/08/2018
                  3:18-cv-03302-FLW-LHG BUSH-BATTLE et al v. JOHNSON & JOHNSON et al 03/08/2018
                  3:18-cv-03283-FLW-LHG BAILEY v. JOHNSON & JOHNSON, INC. et al                                           03/08/2018
                  3:18-cv-03257-FLW-LHG MCKEAN v. JOHNSON & JOHNSON et al                                                 03/08/2018
                  3:18-cv-03247-FLW-LHG DEMPSEY et al v. JOHNSON&JOHNSON et al                                            03/08/2018
                  3:18-cv-03249-FLW-LHG HUDSON v. JOHNSON & JOHNSON et al                                                 03/08/2018
                  3:18-cv-03252-FLW-LHG BURKHALTER v. JOHNSON & JOHNSON et al                                             03/08/2018
                  3:18-cv-03254-FLW-LHG JONES v. JOHNSON & JOHNSON et al                                                  03/08/2018
                  3:18-cv-03342-FLW-LHG King v. Johnson & Johnson et al                                                   03/08/2018
                  3:18-cv-03344-FLW-LHG WILLIAMS v. JOHNSON & JOHNSON et al                                               03/09/2018
                  3:18-cv-03346-FLW-LHG WOMACK v. JOHNSON & JOHNSON et al                                                 03/09/2018
                  3:18-cv-03348-FLW-LHG WILSON et al v. JOHNSON & JOHNSON et al                                           03/09/2018
                  3:18-cv-03356-FLW-LHG LIRA v. JOHNSON & JOHNSON et al                                                   03/09/2018

https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                             170/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2for Filed
                                                Document                the District of New Jersey-Query
                                                                                 05/24/19        Page 173Associated Cases
                                                                                                               of 627
                  3:18-cv-03385-FLW-LHG Edwards v. Johnson & Johnson et al                                               03/09/2018
                  3:18-cv-03386-FLW-LHG Lopez v. Johnson & Johnson et al                                                 03/09/2018
                  3:18-cv-03396-FLW-LHG Spano v. Johnson & Johnson et al                                                 03/09/2018
                  3:18-cv-03408-FLW-LHG Robinson v. Johnson & Johnson et al                                              03/09/2018
                  3:18-cv-03409-FLW-LHG Lamore v. Johnson & Johnson et al                                                03/09/2018
                  3:18-cv-03365-FLW-LHG TYLER v. JOHNSON & JOHNSON et al                                                 03/09/2018
                  3:18-cv-03368-FLW-LHG KOFFLIN v. JOHNSON & JOHNSON et al                                               03/09/2018
                  3:18-cv-03369-FLW-LHG DOUGLASS v. JOHNSON & JOHNSON et al                                              03/09/2018
                  3:18-cv-03378-FLW-LHG ELKINS v. JOHNSON & JOHNSON et al                                                03/09/2018
                  3:18-cv-03380-FLW-LHG GRAH v. JOHNSON & JOHNSON et al                                                  03/09/2018
                  3:18-cv-03381-FLW-LHG ALYINOVICH v. JOHNSON & JOHNSON et al                                            03/09/2018
                  3:18-cv-03383-FLW-LHG GEIBIG v. JOHNSON & JOHNSON et al                                                03/09/2018
                  3:18-cv-03384-FLW-LHG BLOIS v. JOHNSON & JOHNSON et al                                                 03/09/2018
                  3:18-cv-03389-FLW-LHG SINE v. JOHNSON & JOHNSON et al                                                  03/12/2018
                  3:18-cv-03390-FLW-LHG TUCKER v. JOHNSON & JOHNSON et al                                                03/12/2018
                  3:18-cv-03391-FLW-LHG PIASCZYK v. JOHNSON & JOHNSON et al                                              03/12/2018
                  3:18-cv-03393-FLW-LHG SCHUDE v. JOHNSON & JOHNSON et al                                                03/12/2018
                  3:18-cv-03400-FLW-LHG RODRIGUEZ v. JOHNSON & JOHNSON et al                                             03/12/2018
                  3:18-cv-03403-FLW-LHG VAN HORN v. JOHNSON & JOHNSON et al                                              03/12/2018
                  3:18-cv-03423-FLW-LHG Schleef v. Johnson & Johnson et al                                               03/12/2018
                  3:18-cv-03432-FLW-LHG Wright et al v. Johnson & Johnson et al                                          03/12/2018
                  3:18-cv-03433-FLW-LHG Leinen v. Johnson & Johnson et al                                                03/12/2018
                  3:18-cv-03444-FLW-LHG HOLLAND v. JOHNSON & JOHNSON et al                                               03/12/2018
                  3:18-cv-03445-FLW-LHG O'NEAL v. JOHNSON & JOHNSON et al                                                03/12/2018
                  3:18-cv-03418-FLW-LHG STROZIER v. JOHNSON & JOHNSON et al                                              03/12/2018
                  3:18-cv-03419-FLW-LHG LESTER v. JOHNSON & JOHNSON et al                                                03/12/2018
                  3:18-cv-03446-FLW-LHG CAMBRON v. JOHNSON & JOHNSON et al                                               03/12/2018
                  3:18-cv-03425-FLW-LHG MCCLURE v. JOHNSON & JOHNSON et al                                               03/12/2018
                  3:18-cv-03447-FLW-LHG VIRATA v. JOHNSON & JOHNSON et al                                                03/12/2018
                  3:18-cv-03448-FLW-LHG JOYCE v. JOHNSON & JOHNSON et al                                                 03/12/2018
                  3:18-cv-03450-FLW-LHG DORSEY v. JOHNSON & JOHNSON et al                                                03/12/2018
                  3:18-cv-03451-FLW-LHG Willa Pace v. Johnson and Johnson et al                                          03/12/2018
                  3:18-cv-03457-FLW-LHG PEREZ-VALDEZ et al v. JOHNSON & JOHNSON et
                                                                                                                         03/12/2018
                  al
                  3:18-cv-03458-FLW-LHG PARDO v. JOHNSON & JOHNSON et al                                                 03/12/2018
                  3:18-cv-03466-FLW-LHG HOPKINSON v. JOHNSON & JOHNSON et al                                             03/13/2018
                  3:18-cv-03479-FLW-LHG Hein v. Johnson & Johnson et al                                                  03/13/2018
                  3:18-cv-03468-FLW-LHG DOZIER v. JOHNSON & JOHNSON et al                                                03/13/2018
                  3:18-cv-03469-FLW-LHG BLISH v. JOHNSON & JOHNSON et al                                                 03/13/2018
                  3:18-cv-03472-FLW-LHG ELLIS v. JOHNSON & JOHNSON et al                                                 03/13/2018
                  3:18-cv-03476-FLW-LHG MAYSON v. JOHNSON & JOHNSON et al                                                03/13/2018
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                            171/625
5/15/2019                           CM/ECF LIVE - U.S.
                          Case 1:19-cv-01530           District Court2for Filed
                                                  Document                the District of New Jersey-Query
                                                                                   05/24/19        Page 174Associated Cases
                                                                                                                 of 627

                  3:18-cv-03483-FLW-LHG SENSIBAUGH v. JOHNSON & JOHNSON et al                                             03/13/2018
                  3:18-cv-03484-FLW-LHG PHILLIPS v. JOHNSON & JOHNSON et al                                               03/13/2018
                  3:18-cv-03465-FLW-LHG CONRAD v. JOHNSON & JOHNSON et al                                                 03/13/2018
                  3:18-cv-03509-FLW-LHG MCGRAIL v. JOHNSON & JOHNSON et al                                                03/14/2018
                  3:18-cv-03512-FLW-LHG RILEY v. JOHNSON & JOHNSON et al                                                  03/14/2018
                  3:18-cv-03587-FLW-LHG HOOD v. JOHNSON & JOHNSON et al                                                   03/15/2018
                  3:18-cv-03589-FLW-LHG MATTHEW v. JOHNSON & JOHNSON et al      03/15/2018
                  3:18-cv-03597-FLW-LHG MARSHALL-PARRIS v. JOHNSON & JOHNSON et
                                                                                03/15/2018
                  al
                  3:18-cv-03598-FLW-LHG RENFER v. JOHNSON & JOHNSON et al                                                 03/15/2018
                  3:18-cv-03599-FLW-LHG ZIER v. JOHNSON & JOHNSON et al                                                   03/15/2018
                  3:18-cv-03600-FLW-LHG ROSENBAUER v. JOHNSON & JOHNSON et al                                             03/15/2018
                  3:18-cv-03601-FLW-LHG POWERS v. JOHNSON & JOHNSON et al                                                 03/15/2018
                  3:18-cv-03602-FLW-LHG SAIA v. JOHNSON & JOHNSON et al                                                   03/15/2018
                  3:18-cv-03603-FLW-LHG SPEARS v. JOHNSON & JOHNSON et al                                                 03/15/2018
                  3:18-cv-03604-FLW-LHG REYES v. JOHNSON & JOHNSON et al                                                  03/15/2018
                  3:18-cv-03605-FLW-LHG ROSE v. JOHNSON & JOHNSON et al                                                   03/15/2018
                  3:18-cv-03606-FLW-LHG TARABINI v. JOHNSON & JOHNSON et al                                               03/15/2018
                  3:18-cv-03607-FLW-LHG WISE v. JOHNSON & JOHNSON et al                                                   03/15/2018
                  3:18-cv-03633-FLW-LHG BRACERO v. JOHNSON & JOHNSON et al                                                03/16/2018
                  3:18-cv-03641-FLW-LHG DEWALSCHE et al v. JOHNSON & JOHNSON et al                                        03/16/2018
                  3:18-cv-03664-FLW-LHG BENNING v. JOHNSON & JOHNSON et al                                                03/16/2018
                  3:18-cv-03671-FLW-LHG BROWN v. JOHNSON & JOHNSON et al                                                  03/16/2018
                  3:18-cv-03677-FLW-LHG BROWN v. JOHNSON & JOHNSON et al                                                  03/16/2018
                  3:18-cv-03678-FLW-LHG COHEN v. JOHNSON & JOHNSON et al                                                  03/16/2018
                  3:18-cv-03680-FLW-LHG COLLINS v. JOHNSON & JOHNSON et al                                                03/16/2018
                  3:18-cv-03682-FLW-LHG DELPIER v. JOHNSON & JOHNSON et al                                                03/16/2018
                  3:18-cv-03684-FLW-LHG DICK v. JOHNSON & JOHNSON et al                                                   03/19/2018
                  3:18-cv-03686-FLW-LHG DINGESS v. JOHNSON & JOHNSON et al                                                03/19/2018
                  3:18-cv-03688-FLW-LHG ELLINGTON v. JOHNSON & JOHNSON et al                                              03/19/2018
                  3:18-cv-03692-FLW-LHG EVANS v. JOHNSON & JOHNSON et al                                                  03/19/2018
                  3:18-cv-03694-FLW-LHG ESCOBEDO v. JOHNSON & JOHNSON et al                                               03/19/2018
                  3:18-cv-03696-FLW-LHG FAY v. JOHNSON & JOHNSON et al                                                    03/19/2018
                  3:18-cv-03697-FLW-LHG FYHRIE v. JOHNSON & JOHNSON et al                                                 03/19/2018
                  3:18-cv-03700-FLW-LHG TAYLOR v. JOHNSON & JOHNSON et al                                                 03/19/2018
                  3:18-cv-03704-FLW-LHG GREEN v. JOHNSON & JOHNSON et al                                                  03/19/2018
                  3:18-cv-03707-FLW-LHG GRONE v. JOHNSON & JOHNSON et al                                                  03/19/2018
                  3:18-cv-03710-FLW-LHG GUPTON-BEARD v. JOHNSON & JOHNSON et al                                           03/19/2018
                  3:18-cv-03712-FLW-LHG HARRIS v. JOHNSON & JOHNSON et al                                                 03/19/2018
                  3:18-cv-03713-FLW-LHG MCCLURE v. JOHNSON & JOHNSON et al                                                03/19/2018

https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                             172/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2for Filed
                                                Document                the District of New Jersey-Query
                                                                                 05/24/19        Page 175Associated Cases
                                                                                                               of 627
                  3:18-cv-03716-FLW-LHG HARRIS v. JOHNSON & JOHNSON et al                                                03/19/2018
                  3:18-cv-03720-FLW-LHG JACKSON v. JOHNSON & JOHNSON et al                                               03/19/2018
                  3:18-cv-03738-FLW-LHG GOULD et al v. JOHNSON & JOHNSON
                                                                                                                         03/19/2018
                  CONSUMER, INC. et al
                  3:18-cv-03731-FLW-LHG PEREZ v. JOHNSON & JOHNSON et al                                                 03/19/2018
                  3:18-cv-03728-FLW-LHG MCKINLEY v. JOHNSON & JOHNSON et al                                              03/19/2018
                  3:18-cv-03727-FLW-LHG TAYLOR v. JOHNSON & JOHNSON et al                                                03/19/2018
                  3:18-cv-03726-FLW-LHG SELIG v. JOHNSON & JOHNSON et al                                                 03/19/2018
                  3:18-cv-03724-FLW-LHG ROEMISCH v. JOHNSON & JOHNSON et al                                              03/19/2018
                  3:18-cv-03723-FLW-LHG JONES v. JOHNSON & JOHNSON et al                                                 03/19/2018
                  3:18-cv-03722-FLW-LHG JOHNSON v. JOHNSON & JOHNSON et al                                               03/19/2018
                  3:18-cv-08685-FLW-LHG CUEVAS v. JOHNSON & JOHNSON et al                                                05/02/2018
                  3:18-cv-03762-FLW-LHG GRIFFITH v. JOHNSON & JOHNSON et al                                              03/20/2018
                  3:18-cv-03780-FLW-LHG ZIGMAN v. JOHNSON & JOHNSON et al                                                03/20/2018
                  3:18-cv-03785-FLW-LHG BALOGH v. JOHNSON & JOHNSON et al                                                03/20/2018
                  3:18-cv-03789-FLW-LHG HARPER v. JOHNSON & JOHNSON et al                                                03/20/2018
                  3:18-cv-03815-FLW-LHG JOSEY et al v. JOHNSON & JOHNSON et al                                           03/21/2018
                  3:18-cv-03823-FLW-LHG VARNER et al v. JOHNSON & JOHNSON et al                                          03/21/2018
                  3:18-cv-03873-FLW-LHG STAUFFER v. JOHNSON & JOHNSON, INC. et al                                        03/21/2018
                  3:18-cv-03877-FLW-LHG TOWLER v. JOHNSON & JOHNSON, INC. et al                                          03/21/2018
                  3:18-cv-03906-FLW-LHG HUDGINS v. JOHNSON & JOHNSON et al                                               03/21/2018
                  3:18-cv-03908-FLW-LHG GRAHAM v. JOHNSON & JOHNSON et al                                                03/21/2018
                  3:18-cv-03933-FLW-LHG KOO v. JOHNSON & JOHNSON et al                                                   03/22/2018
                  3:18-cv-03935-FLW-LHG HOLMQUIST v. JOHNSON & JOHNSON et al                                             03/22/2018
                  3:18-cv-03936-FLW-LHG CHAPPELL v. JOHNSON & JOHNSON et al                                              03/22/2018
                  3:18-cv-03913-FLW-LHG KULL et al v. JOHNSON & JOHNSON et al                                            03/22/2018
                  3:18-cv-03937-FLW-LHG MERCURIO et al v. JOHNSON & JOHNSON et al                                        03/22/2018
                  3:18-cv-03916-FLW-LHG ADAMS v. JOHNSON & JOHNSON et al                                                 03/22/2018
                  3:18-cv-03952-FLW-LHG CULPEPPER v. JOHNSON & JOHNSON et al                                             03/22/2018
                  3:18-cv-03956-FLW-LHG DUNCAN v. JOHNSON & JOHNSON et al                                                03/22/2018
                  3:18-cv-03957-FLW-LHG GREWAL v. JOHNSON & JOHNSON et al                                                03/22/2018
                  3:18-cv-03958-FLW-LHG GRIFFIN v. JOHNSON & JOHNSON et al                                               03/22/2018
                  3:18-cv-03960-FLW-LHG CANN v. JOHNSON & JOHNSON et al                                                  03/22/2018
                  3:18-cv-03961-FLW-LHG HARDISON v. JOHNSON & JOHNSON et al                                              03/22/2018
                  3:18-cv-03963-FLW-LHG HARGRAVE v. JOHNSON & JOHNSON et al                                              03/22/2018
                  3:18-cv-03964-FLW-LHG HARRIS-DAVIS v. JOHNSON & JOHNSON et al                                          03/22/2018
                  3:18-cv-03966-FLW-LHG HATCHER v. JOHNSON & JOHNSON et al                                               03/22/2018
                  3:18-cv-03967-FLW-LHG KIERNAN v. JOHNSON & JOHNSON et al                                               03/22/2018
                  3:18-cv-03968-FLW-LHG LARSON v. JOHNSON & JOHNSON et al                                                03/22/2018
                  3:18-cv-03969-FLW-LHG MCANALLY v. JOHNSON & JOHNSON et al                                              03/22/2018
                  3:18-cv-03970-FLW-LHG MILLER v. JOHNSON & JOHNSON et al                                                03/22/2018
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                            173/625
5/15/2019                           CM/ECF LIVE - U.S.
                          Case 1:19-cv-01530           District Court2for Filed
                                                  Document                the District of New Jersey-Query
                                                                                   05/24/19        Page 176Associated Cases
                                                                                                                 of 627

                  3:18-cv-03972-FLW-LHG MYERS v. JOHNSON & JOHNSON et al                                                  03/22/2018
                  3:18-cv-03973-FLW-LHG ORTIZ v. JOHNSON & JOHNSON et al                                                  03/22/2018
                  3:18-cv-03975-FLW-LHG PERRY v. JOHNSON & JOHNSON et al                                                  03/22/2018
                  3:18-cv-03976-FLW-LHG PHILLIPS v. JOHNSON & JOHNSON et al                                               03/22/2018
                  3:18-cv-03978-FLW-LHG PULEO v. JOHNSON & JOHNSON et al                                                  03/22/2018
                  3:18-cv-03934-FLW-LHG MCMILLER-IFEADIKE v. JOHNSON & JOHNSON
                                                                                                                          03/22/2018
                  et al
                  3:18-cv-03938-FLW-LHG EHART v. JOHNSON & JOHNSON et al                                                  03/22/2018
                  3:18-cv-03939-FLW-LHG HUNTER v. JOHNSON & JOHNSON et al                                                 03/22/2018
                  3:18-cv-03941-FLW-LHG ADAMS v. JOHNSON & JOHNSON et al                                                  03/22/2018
                  3:18-cv-03944-FLW-LHG ALLEN v. JOHNSON & JOHNSON et al                                                  03/22/2018
                  3:18-cv-03945-FLW-LHG ALVARADO v. JOHNSON & JOHNSON et al                                               03/22/2018
                  3:18-cv-03947-FLW-LHG CLACK v. JOHNSON & JOHNSON et al                                                  03/22/2018
                  3:18-cv-03949-FLW-LHG COYLE v. JOHNSON & JOHNSON et al                                                  03/22/2018
                  3:18-cv-03995-FLW-LHG ADAMS v. JOHNSON & JOHNSON et al                                                  03/23/2018
                  3:18-cv-04001-FLW-LHG RODGERS v. JOHNSON & JOHNSON et al                                                03/23/2018
                  3:18-cv-03979-FLW-LHG RITSON v. JOHNSON & JOHNSON et al                                                 03/23/2018
                  3:18-cv-03980-FLW-LHG RUSSELL v. JOHNSON & JOHNSON et al                                                03/23/2018
                  3:18-cv-03983-FLW-LHG SLACK v. JOHNSON & JOHNSON et al                                                  03/23/2018
                  3:18-cv-03985-FLW-LHG SMITH v. JOHNSON & JOHNSON et al                                                  03/23/2018
                  3:18-cv-03987-FLW-LHG SMITH v. JOHNSON & JOHNSON et al                                                  03/23/2018
                  3:18-cv-03988-FLW-LHG SOARES v. JOHNSON & JOHNSON et al                                                 03/23/2018
                  3:18-cv-03999-FLW-LHG MACALUSO v. JOHNSON & JOHNSON et al                                               03/23/2018
                  3:18-cv-03990-FLW-LHG STEWART v. JOHNSON & JOHNSON et al                                                03/23/2018
                  3:18-cv-03992-FLW-LHG THOMPSON v. JOHNSON & JOHNSON et al                                               03/23/2018
                  3:18-cv-03994-FLW-LHG TIMS v. JOHNSON & JOHNSON et al                                                   03/23/2018
                  3:18-cv-03996-FLW-LHG LATHON v. JOHNSON & JOHNSON et al                                                 03/23/2018
                  3:18-cv-03998-FLW-LHG LAWRENCE v. JOHNSON & JOHNSON et al                                               03/23/2018
                  3:18-cv-04097-FLW-LHG REESE v. JOHNSON & JOHNSON et al                                                  03/23/2018
                  3:18-cv-04100-FLW-LHG HOEME et al v. JOHNSON & JOHNSON et al                                            03/23/2018
                  3:18-cv-04102-FLW-LHG HUDSON et al v. JOHNSON & JOHNSON et al                                           03/23/2018
                  3:18-cv-04126-FLW-LHG RIST et al v. JOHNSON & JOHNSON CONSUMER
                                                                                                                          03/23/2018
                  INC et al
                  3:18-cv-04229-FLW-LHG TERRELL v. JOHNSON & JOHNSON et al                                                03/26/2018
                  3:18-cv-04230-FLW-LHG VELA v. JOHNSON & JOHNSON et al                                                   03/26/2018
                  3:18-cv-04231-FLW-LHG ZUNIGA v. JOHNSON & JOHNSON et al                                                 03/26/2018
                  3:18-cv-04232-FLW-LHG CARLOTTA v. JOHNSON & JOHNSON et al                                               03/26/2018
                  3:18-cv-04233-FLW-LHG EAGLETON v. JOHNSON & JOHNSON et al                                               03/26/2018
                  3:18-cv-04234-FLW-LHG MARTIN v. JOHNSON & JOHNSON et al                                                 03/26/2018
                  3:18-cv-04235-FLW-LHG MCDONOUGH v. JOHNSON & JOHNSON et al                                              03/26/2018

https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                             174/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2for Filed
                                                Document                the District of New Jersey-Query
                                                                                 05/24/19        Page 177Associated Cases
                                                                                                               of 627
                  3:18-cv-04236-FLW-LHG VALENTE v. JOHNSON & JOHNSON et al                                               03/26/2018
                  3:18-cv-04237-FLW-LHG WOODY v. JOHNSON & JOHNSON et al                                                 03/26/2018
                  3:18-cv-04142-FLW-LHG TRAINER et al v. JOHNSON & JOHNSON et al                                         03/26/2018
                  3:18-cv-04146-FLW-LHG MATTHEWS v. JOHNSON & JOHNSON et al                                              03/26/2018
                  3:18-cv-04148-FLW-LHG GOODALL v. JOHNSON & JOHNSON et al                                               03/26/2018
                  3:18-cv-04152-FLW-LHG HENJUM v. JOHNSON & JOHNSON et al                                                03/26/2018
                  3:18-cv-04154-FLW-LHG SHEPPARD et al v. JOHNSON & JOHNSON et al                                        03/26/2018
                  3:18-cv-04185-FLW-LHG YOKELEY v. JOHNSON & JOHNSON et al                                               03/26/2018
                  3:18-cv-04227-FLW-LHG LARSON v. JOHNSON & JOHNSON et al                                                03/26/2018
                  3:18-cv-04228-FLW-LHG COULL v. JOHNSON & JOHNSON et al                                                 03/26/2018
                  3:18-cv-04279-FLW-LHG JACKSON v. JOHNSON & JOHNSON et al                                               03/27/2018
                  3:18-cv-04397-FLW-LHG LAFORCE v JOHNSON & JOHNSON et al                                                03/27/2018
                  3:18-cv-04364-FLW-LHG ANDERSON et al v. JOHNSON & JOHNSON et al                                        03/27/2018
                  3:18-cv-04365-FLW-LHG ARMSTRONG v. JOHNSON & JOHNSON et al                                             03/27/2018
                  3:18-cv-04366-FLW-LHG MIRCHANDANI et al v. JOHNSON & JOHNSON et
                                                                                                                         03/27/2018
                  al
                  3:18-cv-04367-FLW-LHG RIDENOUR v. JOHNSON & JOHNSON et al                                              03/27/2018
                  3:18-cv-04604-FLW-LHG COOPER v. JOHNSON & JOHNSON et al                                                03/29/2018
                  3:18-cv-04370-FLW-LHG BARCENA v. JOHNSON & JOHNSON et al                                               03/27/2018
                  3:18-cv-04371-FLW-LHG HALE v. JOHNSON & JOHNSON et al                                                  03/27/2018
                  3:18-cv-04373-FLW-LHG BRUCE v. JOHNSON & JOHNSON et al                                                 03/28/2018
                  3:18-cv-04378-FLW-LHG HULLINGER v. JOHNSON & JOHNSON et al                                             03/28/2018
                  3:18-cv-04379-FLW-LHG HYDE v. JOHNSON & JOHNSON et al                                                  03/28/2018
                  3:18-cv-04380-FLW-LHG MEADOWS v. JOHNSON & JOHNSON et al                                               03/28/2018
                  3:18-cv-04381-FLW-LHG CHUDY v. JOHNSON & JOHNSON et al                                                 03/28/2018
                  3:18-cv-04388-FLW-LHG SCHNEIDER v. JOHNSON & JOHNSON et al                                             03/28/2018
                  3:18-cv-04391-FLW-LHG VICE v. JOHNSON & JOHNSON et al                                                  03/28/2018
                  3:18-cv-04400-FLW-LHG DILLARD v. JOHNSON & JOHNSON et al                                               03/28/2018
                  3:18-cv-04404-FLW-LHG BUCK v. JOHNSON & JOHNSON et al                                                  03/28/2018
                  3:18-cv-04402-FLW-LHG KING-LEE v. JOHNSON & JOHNSON et al                                              03/28/2018
                  3:18-cv-04411-FLW-LHG HARROD v. JOHNSON & JOHNSON et al                                                03/28/2018
                  3:18-cv-04415-FLW-LHG MEDLIN v. JOHNSON & JOHNSON et al                                                03/28/2018
                  3:18-cv-04418-FLW-LHG HORTON v. JOHNSON & JOHNSON et al                                                03/28/2018
                  3:18-cv-04426-FLW-LHG APPLEGATE v. JOHNSON & JOHNSON et al                                             03/28/2018
                  3:18-cv-04433-FLW-LHG RIVERA v. JOHNSON & JOHNSON et al                                                03/28/2018
                  3:18-cv-04436-FLW-LHG SNOWDEN v. JOHNSON & JOHNSON et al                                               03/28/2018
                  3:18-cv-04439-FLW-LHG MARTINEZ v. JOHNSON & JOHNSON et al                                              03/28/2018
                  3:18-cv-04455-FLW-LHG FAY v. JOHNSON & JOHNSON et al                                                   03/28/2018
                  3:18-cv-04584-FLW-LHG Lombardo v. Johnson & Johnson et al                                              03/28/2018
                  3:18-cv-04588-FLW-LHG Delgado v. Johnson & Johnson et al                                               03/28/2018
                  3:18-cv-04552-FLW-LHG SILBY v. JOHNSON & JOHNSON et al                                                 03/28/2018
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                            175/625
5/15/2019                           CM/ECF LIVE - U.S.
                          Case 1:19-cv-01530           District Court2for Filed
                                                  Document                the District of New Jersey-Query
                                                                                   05/24/19        Page 178Associated Cases
                                                                                                                 of 627

                  3:18-cv-04562-FLW-LHG O'CONNELL v. JOHNSON & JOHNSON et al                                              03/28/2018
                  3:18-cv-04566-FLW-LHG WILLIAMS v. JOHNSON & JOHNSON et al                                               03/28/2018
                  3:18-cv-04572-FLW-LHG NEY et al v. JOHNSON & JOHNSON et al                                              03/28/2018
                  3:18-cv-04573-FLW-LHG MASON v. JOHNSON & JOHNSON et al                                                  03/28/2018
                  3:18-cv-04574-FLW-LHG EKUWSUMI v. JOHNSON & JOHNSON et al                                               03/28/2018
                  3:18-cv-04576-FLW-LHG ADAMS v. JOHNSON & JOHNSON et al                                                  03/28/2018
                  3:18-cv-04578-FLW-LHG CICCONE v. JOHNSON & JOHNSON et al                                                03/28/2018
                  3:18-cv-04579-FLW-LHG DAVIS v. JOHNSON & JOHNSON et al                                                  03/28/2018
                  3:18-cv-04580-FLW-LHG LANG v. JOHNSON & JOHNSON et al                                                   03/28/2018
                  3:18-cv-04589-FLW-LHG NEELEY v. JOHNSON & JOHNSON et al                                                 03/28/2018
                  3:18-cv-04582-FLW-LHG SMALDONE et al v. JOHNSON & JOHNSON et al                                         03/29/2018
                  3:18-cv-04590-FLW-LHG NIELSEN v. JOHNSON & JOHNSON et al                                                03/29/2018
                  3:18-cv-04593-FLW-LHG JONES v. JOHNSON & JOHNSON et al                                                  03/29/2018
                  3:18-cv-04585-FLW-LHG MCFALL v. JOHNSON & JOHNSON et al                                                 03/29/2018
                  3:18-cv-04598-FLW-LHG O'BRIEN v. JOHNSON & JOHNSON et al                                                03/29/2018
                  3:18-cv-04586-FLW-LHG WARD v. JOHNSON & JOHNSON et al                                                   03/29/2018
                  3:18-cv-04601-FLW-LHG ONUCHUKWU et al v. JOHNSON & JOHNSON et al 03/29/2018
                  3:18-cv-04607-FLW-LHG MOSES v. JOHNSON & JOHNSON et al           03/29/2018
                  3:18-cv-04609-FLW-LHG ALEXANDER et al v. JOHNSON & JOHNSON et al                                        03/29/2018
                  3:18-cv-04613-FLW-LHG JENKINS v. JOHNSON & JOHNSON et al                                                03/29/2018
                  3:18-cv-04650-FLW-LHG GATES v. JOHNSON & JOHNSON et al                                                  03/29/2018
                  3:18-cv-04712-FLW-LHG SHOEMAKER v. JOHNSON & JOHNSON et al                                              03/29/2018
                  3:18-cv-04713-FLW-LHG TUCKER v. JOHNSON & JOHNSON et al                                                 03/29/2018
                  3:18-cv-04714-FLW-LHG WORSHAM v. JOHNSON & JOHNSON et al                                                03/29/2018
                  3:18-cv-04715-FLW-LHG BALL v. JOHNSON & JOHNSON et al                                                   03/29/2018
                  3:18-cv-04717-FLW-LHG DAVIS et al v. JOHNSON & JOHNSON et al                                            03/29/2018
                  3:18-cv-04724-FLW-LHG COPPOLA v. JOHNSON & JOHNSON et al                                                03/29/2018
                  3:18-cv-04725-FLW-LHG DIX v. JOHNSON & JOHNSON et al                                                    03/29/2018
                  3:18-cv-04727-FLW-LHG RUTLEDGE v. JOHNSON & JOHNSON et al                                               03/29/2018
                  3:18-cv-04736-FLW-LHG SHALLY v. JOHNSON & JOHNSON et al                                                 03/29/2018
                  3:18-cv-04739-FLW-LHG VIDAL v. JOHNSON & JOHNSON et al                                                  03/29/2018
                  3:18-cv-04740-FLW-LHG SNOW-TRUGLIO v. JOHNSON & JOHNSON et al                                           03/29/2018
                  3:18-cv-04741-FLW-LHG ORTIZ v. JOHNSON & JOHNSON et al                                                  03/29/2018
                  3:18-cv-04744-FLW-LHG WOODLE v. JOHNSON & JOHNSON et al                                                 03/29/2018
                  3:18-cv-04746-FLW-LHG SARANTOU v. JOHNSON & JOHNSON et al                                               03/29/2018
                  3:18-cv-04748-FLW-LHG DOUGLAS v. JOHNSON & JOHNSON et al                                                03/29/2018
                  3:18-cv-04749-FLW-LHG CAMPBELL v. JOHNSON & JOHNSON et al                                               03/29/2018
                  3:18-cv-04750-FLW-LHG PHILLIPS v. JOHNSON & JOHNSON et al                                               03/29/2018
                  3:18-cv-04751-FLW-LHG WRIGHT v. JOHNSON & JOHNSON et al                                                 03/29/2018
                  3:18-cv-04752-FLW-LHG MESEROLE v. JOHNSON & JOHNSON et al                                               03/29/2018
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                             176/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2for Filed
                                                Document                the District of New Jersey-Query
                                                                                 05/24/19        Page 179Associated Cases
                                                                                                               of 627
                  3:18-cv-04753-FLW-LHG Bouchard v. Johnson & Johnson et al                                              03/29/2018
                  3:18-cv-04718-FLW-LHG KERNER et al v. JOHNSON & JOHNSON et al                                          03/29/2018
                  3:18-cv-04719-FLW-LHG STONER v. JOHNSON & JOHNSON et al                                                03/29/2018
                  3:18-cv-04720-FLW-LHG NICOLL et al v. JOHNSON & JOHNSON et al                                          03/29/2018
                  3:18-cv-04721-FLW-LHG PRICE v. JOHNSON & JOHNSON et al                                                 03/29/2018
                  3:18-cv-04722-FLW-LHG STRUTHERS v. JOHNSON & JOHNSON et al                                             03/29/2018
                  3:18-cv-04723-FLW-LHG HAMILTON v. JOHNSON & JOHNSON et al                                              03/29/2018
                  3:18-cv-04726-FLW-LHG GOMEZ v. JOHNSON & JOHNSON et al                                                 03/29/2018
                  3:18-cv-04753-FLW-LHG Bouchard v. Johnson & Johnson et al                                              03/29/2018
                  3:18-cv-04759-FLW-LHG STOERMER v. JOHNSON & JOHNSON et al                                              03/29/2018
                  3:18-cv-04728-FLW-LHG JOHNSON v. JOHNSON & JOHNSON et al                                               03/29/2018
                  3:18-cv-04762-FLW-LHG WILLIAMS v. JOHNSON & JOHNSON et al                                              03/29/2018
                  3:18-cv-04729-FLW-LHG WEEKS v. JOHNSON & JOHNSON et al                                                 03/29/2018
                  3:18-cv-04730-FLW-LHG MILLER v. JOHNSON & JOHNSON et al                                                03/29/2018
                  3:18-cv-04763-FLW-LHG CHAPMAN v. JOHNSON & JOHNSON et al                                               03/29/2018
                  3:18-cv-04733-FLW-LHG STEVENS v. JOHNSON & JOHNSON et al                                               03/29/2018
                  3:18-cv-04737-FLW-LHG SHORTRIDGE v. JOHNSON & JOHNSON et al                                            03/29/2018
                  3:18-cv-04767-FLW-LHG JONES v. JOHNSON & JOHNSON et al                                                 03/29/2018
                  3:18-cv-04769-FLW-LHG GREER v. JOHNSON & JOHNSON et al                                                 03/29/2018
                  3:18-cv-04770-FLW-LHG ABRAHAM v. JOHNSON & JOHNSON et al                                               03/29/2018
                  3:18-cv-04771-FLW-LHG ANDERSON v. JOHNSON & JOHNSON et al                                              03/29/2018
                  3:18-cv-04773-FLW-LHG BOWEN v. JOHNSON & JOHNSON et al                                                 03/29/2018
                  3:18-cv-04745-FLW-LHG SMIGEL v. JOHNSON & JOHNSON et al                                                03/29/2018
                  3:18-cv-04747-FLW-LHG CORDOVA v. JOHNSON & JOHNSON et al                                               03/29/2018
                  3:18-cv-04778-FLW-LHG BAILEY v. JOHNSON & JOHNSON et al                                                03/29/2018
                  3:18-cv-04780-FLW-LHG CLAY v. JOHNSON & JOHNSON et al                                                  03/29/2018
                  3:18-cv-04784-FLW-LHG DAVIS v. JOHNSON & JOHNSON et al                                                 03/29/2018
                  3:18-cv-04787-FLW-LHG GLOVER v. JOHNSON & JOHNSON et al                                                03/29/2018
                  3:18-cv-04793-FLW-LHG GODFREY v. JOHNSON & JOHNSON et al                                               03/29/2018
                  3:18-cv-04797-FLW-LHG REZEK v. JOHNSON & JOHNSON et al                                                 03/29/2018
                  3:18-cv-04800-FLW-LHG WINDOM v. JOHNSON & JOHNSON et al                                                03/29/2018
                  3:18-cv-12345-FLW-LHG GRAY v. JOHNSON & JOHNSON et al                                                  08/02/2018
                  3:18-cv-12342-FLW-LHG ARMISTAD v. JOHNSON & JOHNSON et al                                              08/02/2018
                  3:18-cv-12317-FLW-LHG LOVETT v. JOHNSON & JOHNSON et al                                                08/02/2018
                  3:18-cv-12352-FLW-LHG PITTMAN v. JOHNSON & JOHNSON et al                                               08/02/2018
                  3:18-cv-13967-FLW-LHG DAVI v. JOHNSON & JOHNSON, INC. et al                                            09/18/2018
                  3:18-cv-12366-FLW-LHG Cabeza v. Johnson & Johnson et al                                                08/02/2018
                  3:18-cv-13962-FLW-LHG POLIZZI v. JOHNSON & JOHNSON, INC. et al                                         09/18/2018
                  3:18-cv-12357-FLW-LHG CHRISTENSON v. JOHNSON & JOHNSON, INC. et
                                                                                                                         08/02/2018
                  al
                  3:18-cv-12367-FLW-LHG Schultz v. Johnson & Johnson et al                                               08/02/2018
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                            177/625
5/15/2019                           CM/ECF LIVE - U.S.
                          Case 1:19-cv-01530           District Court2for Filed
                                                  Document                the District of New Jersey-Query
                                                                                   05/24/19        Page 180Associated Cases
                                                                                                                 of 627

                  3:18-cv-13966-FLW-LHG MATAMOROS v. JOHNSON & JOHNSON, INC. et al 09/18/2018
                  3:18-cv-04998-FLW-LHG GILMORE v. JOHNSON & JOHNSON et al         03/31/2018
                  3:18-cv-04999-FLW-LHG HEARD v. JOHNSON & JOHNSON et al           03/31/2018
                  3:18-cv-05003-FLW-LHG JONES v. JOHNSON & JOHNSON et al                                                  03/31/2018
                  3:18-cv-05002-FLW-LHG HOLMES v. JOHNSON & JOHNSON et al                                                 03/31/2018
                  3:18-cv-05004-FLW-LHG LYLE v. JOHNSON & JOHNSON et al                                                   03/31/2018
                  3:18-cv-05006-FLW-LHG JACKSON v. JOHNSON & JOHNSON et al                                                03/31/2018
                  3:18-cv-05007-FLW-LHG MILNER v. JOHNSON & JOHNSON et al                                                 03/31/2018
                  3:18-cv-05008-FLW-LHG NICHOLS v. JOHNSON & JOHNSON et al                                                03/31/2018
                  3:18-cv-05009-FLW-LHG BOULIER et al v. JOHNSON & JOHNSON et al                                          03/31/2018
                  3:18-cv-05010-FLW-LHG TAYLOR v. JOHNSON & JOHNSON et al                                                 03/31/2018
                  3:18-cv-05011-FLW-LHG TROWBRIDGE v. JOHNSON & JOHNSON et al                                             03/31/2018
                  3:18-cv-05013-FLW-LHG VACA v. JOHNSON & JOHNSON et al                                                   03/31/2018
                  3:18-cv-05016-FLW-LHG KAMPMAN v. JOHNSON & JOHNSON et al                                                03/31/2018
                  3:18-cv-05017-FLW-LHG SHATTUCK v. JOHNSON & JOHNSON et al                                               03/31/2018
                  3:18-cv-05019-FLW-LHG TIMMS et al v. JOHNSON & JOHNSON et al                                            03/31/2018
                  3:18-cv-05020-FLW-LHG TUCKER v. JOHNSON & JOHNSON et al                                                 03/31/2018
                  3:18-cv-05023-FLW-LHG SMOTHERS v. JOHNSON & JOHNSON et al                                               03/31/2018
                  3:18-cv-05025-FLW-LHG THOMAS et al v. JOHNSON & JOHNSON et al                                           03/31/2018
                  3:18-cv-04859-FLW-LHG YANNONE v. JOHNSON & JOHNSON et al                                                03/31/2018
                  3:18-cv-04818-FLW-LHG SURBER v. JOHNSON & JOHNSON et al                                                 03/31/2018
                  3:18-cv-05028-FLW-LHG MURRAY et al v. JOHNSON & JOHNSON et al                                           03/31/2018
                  3:18-cv-04822-FLW-LHG WINKELSPECHT v. JOHNSON & JOHNSON et al                                           03/31/2018
                  3:18-cv-04823-FLW-LHG MORGAN v. JOHNSON & JOHNSON et al                                                 03/31/2018
                  3:18-cv-04959-FLW-LHG MCDONALD et al v. JOHNSON & JOHNSON et al                                         03/31/2018
                  3:18-cv-04963-FLW-LHG BROOKS v. JOHNSON & JOHNSON et al                                                 03/31/2018
                  3:18-cv-04967-FLW-LHG NETTLES v. JOHNSON & JOHNSON et al                                                03/31/2018
                  3:18-cv-04970-FLW-LHG ROBERTS v. JOHNSON & JOHNSON et al                                                03/31/2018
                  3:18-cv-04981-FLW-LHG WARREN v. JOHNSON & JOHNSON et al                                                 03/31/2018
                  3:18-cv-04986-FLW-LHG DEMORGANDIE v. JOHNSON & JOHNSON et al                                            03/31/2018
                  3:18-cv-04988-FLW-LHG PEREZ v. JOHNSON & JOHNSON et al                                                  03/31/2018
                  3:18-cv-04989-FLW-LHG REINCKE v. JOHNSON & JOHNSON et al                                                03/31/2018
                  3:18-cv-04990-FLW-LHG GALLOWAY v. JOHNSON & JOHNSON et al                                               03/31/2018
                  3:18-cv-04991-FLW-LHG SCHABER v. JOHNSON & JOHNSON et al                                                03/31/2018
                  3:18-cv-04992-FLW-LHG SKALA v. JOHNSON & JOHNSON et al                                                  03/31/2018
                  3:18-cv-04993-FLW-LHG BRUNELLE v. JOHNSON & JOHNSON et al                                               03/31/2018
                  3:18-cv-04994-FLW-LHG DAHMS v. JOHNSON & JOHNSON et al                                                  03/31/2018
                  3:18-cv-04995-FLW-LHG DONOVAN v. JOHNSON & JOHNSON et al                                                03/31/2018
                  3:18-cv-04996-FLW-LHG EVERSOLE v. JOHNSON & JOHNSON et al                                               03/31/2018
                  3:18-cv-04997-FLW-LHG HARWICK v. JOHNSON & JOHNSON et al                                                03/31/2018
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                             178/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2for Filed
                                                Document                the District of New Jersey-Query
                                                                                 05/24/19        Page 181Associated Cases
                                                                                                               of 627
                  3:18-cv-13968-FLW-LHG SOPER v. JOHNSON & JOHNSON et al                                                 09/18/2018
                  3:18-cv-12368-FLW-LHG Torres v. Johnson & Johnson et al                                                08/02/2018
                  3:18-cv-12369-FLW-LHG Dorothy Bennett v. Johnson and Johnson et al                                     08/02/2018
                  3:18-cv-05098-FLW-LHG SMITH et al v. JOHNSON & JOHNSON et al                                           04/03/2018
                  3:18-cv-05102-FLW-LHG FERKETICH v. JOHNSON & JOHNSON, INC. et al 04/03/2018
                  3:18-cv-05105-FLW-LHG PHILIP PELLETIER v. JOHNSON & JOHNSON et al 04/03/2018
                  3:18-cv-05110-FLW-LHG MCWOODS v. JOHNSON & JOHNSON et al                                               04/03/2018
                  3:18-cv-05118-FLW-LHG GAYS v. JOHNSON & JOHNSON et al                                                  04/03/2018
                  3:18-cv-05123-FLW-LHG O'NEILL v. JOHNSON & JOHNSON et al                                               04/03/2018
                  3:18-cv-05124-FLW-LHG PAXMAN v. JOHNSON & JOHNSON et al                                                04/03/2018
                  3:18-cv-05125-FLW-LHG WARREN v. JOHNSON & JOHNSON et al                                                04/03/2018
                  3:18-cv-05266-FLW-LHG JOHNSON et al v. JOHNSON & JOHNSON et al                                         04/04/2018
                  3:18-cv-05268-FLW-LHG PELLECHIA v. JOHNSON & JOHNSON et al                                             04/04/2018
                  3:18-cv-05271-FLW-LHG HOGANS v. JOHNSON & JOHNSON et al                                                04/04/2018
                  3:18-cv-05273-FLW-LHG LAZO v. JOHNSON & JOHNSON et al                                                  04/04/2018
                  3:18-cv-05276-FLW-LHG KAPLAN v. JOHNSON & JOHNSON et al                                                04/04/2018
                  3:18-cv-05278-FLW-LHG GALLOW v. JOHNSON & JOHNSON et al                                                04/04/2018
                  3:18-cv-05280-FLW-LHG SKUNDA v. JOHNSON & JOHNSON et al                                                04/04/2018
                  3:18-cv-05283-FLW-LHG EVELAND v. JOHNSON & JOHNSON et al                                               04/04/2018
                  3:18-cv-05231-FLW-LHG KRYS v. JOHNSON & JOHNSON et al                                                  04/04/2018
                  3:18-cv-05234-FLW-LHG FALCHECK v. JOHNSON & JOHNSON et al                                              04/04/2018
                  3:18-cv-05236-FLW-LHG MAXWELL v. JOHNSON & JOHNSON et al                                               04/04/2018
                  3:18-cv-05238-FLW-LHG JOHNSON-WAITES v. JOHNSON & JOHNSON et al 04/04/2018
                  3:18-cv-05290-FLW-LHG GARNETT v. JOHNSON & JOHNSON et al                                               04/04/2018
                  3:18-cv-05239-FLW-LHG HOLICKA v. JOHNSON & JOHNSON et al                                               04/04/2018
                  3:18-cv-05242-FLW-LHG MERENA et al v. JOHNSON & JOHNSON et al                                          04/04/2018
                  3:18-cv-05244-FLW-LHG COSTANZO v. JOHNSON & JOHNSON et al                                              04/04/2018
                  3:18-cv-05246-FLW-LHG LOQUIST et al v. JOHNSON & JOHNSON et al                                         04/04/2018
                  3:18-cv-05249-FLW-LHG JOHNSON et al v. JOHNSON & JOHNSON et al                                         04/04/2018
                  3:18-cv-05365-FLW-LHG HESTER v. JOHNSON & JOHNSON et al                                                04/04/2018
                  3:18-cv-05366-FLW-LHG GOLDEN v. JOHNSON & JOHNSON et al                                                04/04/2018
                  3:18-cv-05395-FLW-LHG Norton v. Johnson & Johnson et al                                                04/04/2018
                  3:18-cv-05397-FLW-LHG Colantino v. Johnson & Johnson, et al                                            04/04/2018
                  3:18-cv-05391-FLW-LHG FESSLER v. JOHNSON & JOHNSON et al                                               04/04/2018
                  3:18-cv-05400-FLW-LHG CEFFALIA v. JOHNSON & JOHNSON et al                                              04/04/2018
                  3:18-cv-05367-FLW-LHG JONES v. JOHNSON & JOHNSON et al                                                 04/04/2018
                  3:18-cv-05368-FLW-LHG CARPENTER v. JOHNSON & JOHNSON et al                                             04/04/2018
                  3:18-cv-05370-FLW-LHG HEARD v. JOHNSON & JOHNSON et al                                                 04/04/2018
                  3:18-cv-05396-FLW-LHG ANDERSON v. JOHNSON & JOHNSON et al                                              04/04/2018
                  3:18-cv-05374-FLW-LHG BRATTON v. JOHNSON & JOHNSON et al                                               04/04/2018
                  3:18-cv-05376-FLW-LHG WILLIAMS v. JOHNSON & JOHNSON et al                                              04/04/2018
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                            179/625
5/15/2019                           CM/ECF LIVE - U.S.
                          Case 1:19-cv-01530           District Court2for Filed
                                                  Document                the District of New Jersey-Query
                                                                                   05/24/19        Page 182Associated Cases
                                                                                                                 of 627

                  3:18-cv-05377-FLW-LHG TEBBUTT v. JOHNSON & JOHNSON et al                                                04/04/2018
                  3:18-cv-05378-FLW-LHG MEJIA-CORDOVA v. JOHNSON & JOHNSON et al                                          04/04/2018
                  3:18-cv-05380-FLW-LHG BYRNES v. JOHNSON & JOHNSON et al                                                 04/04/2018
                  3:18-cv-05381-FLW-LHG GUISE v. JOHNSON & JOHNSON et al                                                  04/04/2018
                  3:18-cv-05387-FLW-LHG SHEETS v. JOHNSON & JOHNSON et al                                                 04/04/2018
                  3:18-cv-05399-FLW-LHG ZIMMERMAN v. JOHNSON & JOHNSON et al                                              04/04/2018
                  3:18-cv-05401-FLW-LHG DETRES et al v. JOHNSON & JOHNSON et al                                           04/04/2018
                  3:18-cv-05405-FLW-LHG MAROFSKY v. JOHNSON & JOHNSON et al                                               04/04/2018
                  3:18-cv-05413-FLW-LHG VANNESS v. JOHNSON & JOHNSON et al                                                04/04/2018
                  3:18-cv-05532-FLW-LHG Williams v. Johnson & Johnson et al                                               04/05/2018
                  3:18-cv-05534-FLW-LHG Kassimali et al v. Johnson & Johnson, Inc. et al                                  04/05/2018
                  3:18-cv-05535-FLW-LHG Cartwright et al v. Johnson & Johnson et al                                       04/05/2018
                  3:18-cv-05556-FLW-LHG Smith et al v. Giant Food Stores, LLC et al                                       04/05/2018
                  3:18-cv-05557-FLW-LHG Callahan et al v. Acme Markets, Inc. et al                                        04/05/2018
                  3:18-cv-05415-FLW-LHG MCMICKLE v. JOHNSON & JOHNSON et al                                               04/05/2018
                  3:18-cv-05530-FLW-LHG HARBIN v. JOHNSON & JOHNSON et al                                                 04/05/2018
                  3:18-cv-05536-FLW-LHG BAILEY v. JOHNSON & JOHNSON et al                                                 04/05/2018
                  3:18-cv-05538-FLW-LHG ILGES v. JOHNSON & JOHNSON et al                                                  04/05/2018
                  3:18-cv-05539-FLW-LHG SHANDOR v. JOHNSON & JOHNSON et al                                                04/05/2018
                  3:18-cv-05545-FLW-LHG KING v. JOHNSON & JOHNSON et al                                                   04/05/2018
                  3:18-cv-13969-FLW-LHG HARVEY v. JOHNSON & JOHNSON et al                                                 09/18/2018
                  3:18-cv-05544-FLW-LHG GRAHAM v. JOHNSON & JOHNSON et al                                                 04/05/2018
                  3:18-cv-05548-FLW-LHG TAUSCHER v. JOHNSON & JOHNSON et al                                               04/05/2018
                  3:18-cv-05558-FLW-LHG FRAZIER v. JOHNSON & JOHNSON et al                                                04/05/2018
                  3:18-cv-05562-FLW-LHG IWANOW v. JOHNSON & JOHNSON et al                                                 04/05/2018
                  3:18-cv-13970-FLW-LHG KWIATKOWSKI v. JOHNSON & JOHNSON et al                                            09/18/2018
                  3:18-cv-13971-FLW-LHG PEREZ v. JOHNSON & JOHNSON et al                                                  09/18/2018
                  3:18-cv-13965-FLW-LHG HOGAN v. JOHNSON & JOHNSON, INC. et al                                            09/18/2018
                  3:18-cv-13972-FLW-LHG STONE v. JOHNSON & JOHNSON et al                                                  09/18/2018
                  3:18-cv-05547-FLW-LHG ESTES v. JOHNSON & JOHNSON et al                                                  04/06/2018
                  3:18-cv-05586-FLW-LHG PATRICK et al v. JOHNSON & JOHNSON et al                                          04/06/2018
                  3:18-cv-05588-FLW-LHG SWANGIM v. JOHNSON & JOHNSON et al                                                04/06/2018
                  3:18-cv-05599-FLW-LHG WILSON v. JOHNSON & JOHNSON et al                                                 04/06/2018
                  3:18-cv-13964-FLW-LHG TANKERSLEY v. JOHNSON & JOHNSON, INC. et
                                                                                                                          09/18/2018
                  al
                  3:18-cv-13963-FLW-LHG SONGER v. JOHNSON & JOHNSON, INC. et al                                           09/18/2018
                  3:18-cv-05637-FLW-LHG WILKERSON v. JOHNSON & JOHNSON et al                                              04/06/2018
                  3:18-cv-05640-FLW-LHG BREWER v. JOHNSON & JOHNSON et al                                                 04/06/2018
                  3:18-cv-05641-FLW-LHG DEMYAN v. JOHNSON & JOHNSON et al                                                 04/06/2018
                  3:18-cv-05644-FLW-LHG PRUITT v. JOHNSON & JOHNSON et al                                                 04/06/2018

https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                             180/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2for Filed
                                                Document                the District of New Jersey-Query
                                                                                 05/24/19        Page 183Associated Cases
                                                                                                               of 627
                  3:18-cv-05645-FLW-LHG LACEY v. JOHNSON & JOHNSON et al                                                 04/06/2018
                  3:18-cv-05648-FLW-LHG KNAPP v. JOHNSON & JOHNSON et al                                                 04/06/2018
                  3:18-cv-05651-FLW-LHG URBANSKY v. JOHNSON & JOHNSON et al                                              04/06/2018
                  3:18-cv-05653-FLW-LHG PINCKNEY v. JOHNSON & JOHNSON et al                                              04/06/2018
                  3:18-cv-05654-FLW-LHG OWEN v. JOHNSON & JOHNSON et al                                                  04/06/2018
                  3:18-cv-05666-FLW-LHG TELESCA v. JOHNSON & JOHNSON et al                                               04/09/2018
                  3:18-cv-05672-FLW-LHG HARDUNG v. JOHNSON & JOHNSON et al                                               04/09/2018
                  3:18-cv-05673-FLW-LHG HORNBECK v. JOHNSON & JOHNSON et al                                              04/09/2018
                  3:18-cv-05676-FLW-LHG CASEMAN v. JOHNSON & JOHNSON et al                                               04/09/2018
                  3:18-cv-05677-FLW-LHG SCHULTZ v. JOHNSON & JOHNSON et al                                               04/09/2018
                  3:18-cv-05705-FLW-LHG WILDER v. JOHNSON & JOHNSON et al                                                04/06/2018
                  3:18-cv-05693-FLW-LHG WITTIG v. JOHNSON & JOHNSON et al                                                04/09/2018
                  3:18-cv-05717-FLW-LHG MEIERS et al v. JOHNSON & JOHNSON et al                                          04/09/2018
                  3:18-cv-05722-FLW-LHG MCNICHOLS v. JOHNSON & JOHNSON et al                                             04/09/2018
                  3:18-cv-05726-FLW-LHG PIERCE et al v. JOHNSON & JOHNSON et al                                          04/09/2018
                  3:18-cv-05730-FLW-LHG WOODS v. JOHNSON & JOHNSON et al                                                 04/09/2018
                  3:18-cv-05736-FLW-LHG CONSIGLIO v. JOHNSON & JOHNSON et al                                             04/09/2018
                  3:18-cv-05801-FLW-LHG NORIEGA v. JOHNSON & JOHNSON et al                                               04/10/2018
                  3:18-cv-05804-FLW-LHG JACKSON v. JOHNSON & JOHNSON et al                                               04/10/2018
                  3:18-cv-05747-FLW-LHG SCOTT et al v. JOHNSON & JOHNSON et al                                           04/10/2018
                  3:18-cv-05806-FLW-LHG MOHAMED v. JOHNSON & JOHNSON et al                                               04/10/2018
                  3:18-cv-05810-FLW-LHG RAPPARD v. JOHNSON & JOHNSON et al                                               04/10/2018
                  3:18-cv-05782-FLW-LHG LYLES v. JOHNSON & JOHNSON et al                                                 04/10/2018
                  3:18-cv-05788-FLW-LHG KEMPNER v. JOHNSON & JOHNSON et al                                               04/10/2018
                  3:18-cv-05812-FLW-LHG CIZEWSKI v. JOHNSON & JOHNSON et al                                              04/10/2018
                  3:18-cv-05790-FLW-LHG FRANCK v. JOHNSON & JOHNSON et al                                                04/10/2018
                  3:18-cv-05813-FLW-LHG RICH v. JOHNSON & JOHNSON et al                                                  04/10/2018
                  3:18-cv-05796-FLW-LHG SHAWNEE v. JOHNSON & JOHNSON et al                                               04/10/2018
                  3:18-cv-05798-FLW-LHG SIMMONS v. JOHNSON & JOHNSON et al                                               04/10/2018
                  3:18-cv-05818-FLW-LHG CORAN et al v. JOHNSON & JOHNSON et al                                           04/10/2018
                  3:18-cv-05820-FLW-LHG WAGONER v. JOHNSON & JOHNSON et al                                               04/10/2018
                  3:17-cv-07927-FLW-LHG CAMPBELL, et al v. JOHNSON & JOHNSON, et al 10/05/2017
                  3:18-cv-05822-FLW-LHG MCFETRIDGE v. JOHNSON & JOHNSON et al                                            04/10/2018
                  3:18-cv-05824-FLW-LHG KIM-DOMINGUEZ v. JOHNSON & JOHNSON et al 04/10/2018
                  3:18-cv-05827-FLW-LHG WATSON v. JOHNSON & JOHNSON et al                                                04/10/2018
                  3:18-cv-05828-FLW-LHG ROBINSON v. JOHNSON & JOHNSON et al                                              04/10/2018
                  3:18-cv-05844-FLW-LHG BAKER v. JOHNSON & JOHNSON et al                                                 04/10/2018
                  3:18-cv-05853-FLW-LHG BECK v. JOHNSON & JOHNSON et al                                                  04/10/2018
                  3:18-cv-05858-FLW-LHG BOTTONE v. JOHNSON & JOHNSON et al                                               04/11/2018
                  3:18-cv-05883-FLW-LHG COLVIN v. JOHNSON & JOHNSON et al                                                04/11/2018
                  3:18-cv-05863-FLW-LHG BRYAN v. JOHNSON & JOHNSON et al                                                 04/11/2018
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                            181/625
5/15/2019                           CM/ECF LIVE - U.S.
                          Case 1:19-cv-01530           District Court2for Filed
                                                  Document                the District of New Jersey-Query
                                                                                   05/24/19        Page 184Associated Cases
                                                                                                                 of 627

                  3:18-cv-05892-FLW-LHG ESPARZA v. JOHNSON & JOHNSON et al                                                04/11/2018
                  3:18-cv-05873-FLW-LHG CAMPBELL v. JOHNSON & JOHNSON et al                                               04/11/2018
                  3:18-cv-05901-FLW-LHG FITCH v. JOHNSON & JOHNSON et al                                                  04/11/2018
                  3:18-cv-05877-FLW-LHG CHELF v. JOHNSON & JOHNSON et al                                                  04/11/2018
                  3:18-cv-05905-FLW-LHG GARCIA v. JOHNSON & JOHNSON et al                                                 04/11/2018
                  3:18-cv-05906-FLW-LHG HUSAK v. JOHNSON & JOHNSON et al                                                  04/11/2018
                  3:18-cv-05907-FLW-LHG KEENOY v. JOHNSON & JOHNSON et al                                                 04/11/2018
                  3:18-cv-05909-FLW-LHG KHONG v. JOHNSON & JOHNSON et al                                                  04/11/2018
                  3:18-cv-05916-FLW-LHG MUNCH v. JOHNSON & JOHNSON et al                                                  04/11/2018
                  3:18-cv-05920-FLW-LHG NOEL v. JOHNSON & JOHNSON et al                                                   04/11/2018
                  3:18-cv-05921-FLW-LHG HADA v. JOHNSON & JOHNSON et al                                                   04/11/2018
                  3:18-cv-05923-FLW-LHG NYHAN v. JOHNSON & JOHNSON et al                                                  04/11/2018
                  3:18-cv-05926-FLW-LHG ROSAS v. JOHNSON & JOHNSON et al                                                  04/11/2018
                  3:18-cv-05929-FLW-LHG TABOR v. JOHNSON & JOHNSON et al                                                  04/11/2018
                  3:18-cv-05932-FLW-LHG BOURGEOIS v. JOHNSON & JOHNSON et al                                              04/11/2018
                  3:18-cv-05935-FLW-LHG CLEM v. JOHNSON & JOHNSON et al                                                   04/11/2018
                  3:18-cv-05937-FLW-LHG GLASSO v. JOHNSON & JOHNSON et al                                                 04/11/2018
                  3:18-cv-06062-FLW-LHG Kent Krattenmaker v. Johnson and Johnson et al                                    04/11/2018
                  3:18-cv-06060-FLW-LHG WAITE v. JOHNSON & JOHNSON et al                                                  04/11/2018
                  3:18-cv-06061-FLW-LHG WILLIS v. JOHNSON & JOHNSON et al                                                 04/11/2018
                  3:18-cv-06079-FLW-LHG MILLIS v. JOHNSON AND JOHNSON et al                                               04/11/2018
                  3:18-cv-13975-FLW-LHG BEAL v. JOHNSON & JOHNSON et al                                                   09/18/2018
                  3:18-cv-13976-FLW-LHG MacKINNEY v. JOHNSON & JOHNSON et al                                              09/18/2018
                  3:18-cv-13977-FLW-LHG FITCH v. JOHNSON & JOHNSON et al                                                  09/18/2018
                  3:18-cv-13978-FLW-LHG JAMERSON v. JOHNSON & JOHNSON et al                                               09/18/2018
                  3:18-cv-13979-FLW-LHG FOX v. JOHNSON & JOHNSON et al                                                    09/18/2018
                  3:18-cv-13981-FLW-LHG THOMAS v. JOHNSON & JOHNSON et al                                                 09/18/2018
                  3:18-cv-13982-FLW-LHG BROXSON v. JOHNSON & JOHNSON et al                                                09/18/2018
                  3:18-cv-06018-FLW-LHG SAMUEL et al v. JOHNSON & JOHNSON et al                                           04/12/2018
                  3:18-cv-06048-FLW-LHG OWENS v. JOHNSON & JOHNSON et al                                                  04/12/2018
                  3:18-cv-06050-FLW-LHG RALLS v. JOHNSON & JOHNSON et al                                                  04/12/2018
                  3:18-cv-06055-FLW-LHG SAHYOUN v. JOHNSON & JOHNSON et al                                                04/12/2018
                  3:18-cv-06056-FLW-LHG SCHROEDER v. JOHNSON & JOHNSON et al                                              04/12/2018
                  3:18-cv-06058-FLW-LHG STEWART v. JOHNSON & JOHNSON et al                                                04/12/2018
                  3:18-cv-06059-FLW-LHG TUCKER v. JOHNSON & JOHNSON et al                                                 04/12/2018
                  3:18-cv-06101-FLW-LHG ERVIN v. JOHNSON & JOHNSON et al                                                  04/12/2018
                  3:18-cv-06110-FLW-LHG LOHR v. JOHNSON & JOHNSON et al                                                   04/12/2018
                  3:18-cv-06292-FLW-LHG FOOTMAN et al v. JOHNSON & JOHNSON et al                                          04/12/2018
                  3:18-cv-13983-FLW-LHG BARNES v. JOHNSON & JOHNSON et al                                                 09/18/2018
                  3:18-cv-06354-FLW-LHG SAIA v. JOHNSON & JOHNSON et al                                                   04/12/2018
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                             182/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2for Filed
                                                Document                the District of New Jersey-Query
                                                                                 05/24/19        Page 185Associated Cases
                                                                                                               of 627
                  3:18-cv-13984-FLW-LHG GARRETT v. JOHNSON & JOHNSON et al                                               09/18/2018
                  3:18-cv-13985-FLW-LHG BARNES v. JOHNSON & JOHNSON et al                                                09/18/2018
                  3:18-cv-13986-FLW-LHG GEORGE v. JOHNSON & JOHNSON et al                                                09/18/2018
                  3:18-cv-13987-FLW-LHG HARDY v. JOHNSON & JOHNSON et al                                                 09/19/2018
                  3:18-cv-13988-FLW-LHG ACQUAVIVA-AUBIN v. JOHNSON & JOHNSON et
                                                                                                                         09/19/2018
                  al
                  3:18-cv-13989-FLW-LHG SMITH v. JOHNSON & JOHNSON et al                                                 09/19/2018
                  3:18-cv-13995-FLW-LHG HARPER v. JOHNSON & JOHNSON et al                                                09/19/2018
                  3:18-cv-13990-FLW-LHG FARDIG v. JOHNSON & JOHNSON et al                                                09/19/2018
                  3:18-cv-06305-FLW-LHG WALKER et al v. JOHNSON & JOHNSON et al                                          04/13/2018
                  3:18-cv-06309-FLW-LHG RUFUS v. JOHNSON & JOHNSON et al                                                 04/13/2018
                  3:18-cv-06319-FLW-LHG KNIGHT et al v. JOHNSON & JOHNSON et al                                          04/13/2018
                  3:18-cv-06321-FLW-LHG DOOHER et al v. JOHNSON & JOHNSON et al                                          04/13/2018
                  3:18-cv-13998-FLW-LHG JACKSON v. JOHNSON & JOHNSON et al                                               09/19/2018
                  3:18-cv-13999-FLW-LHG WRIGHT v. JOHNSON & JOHNSON et al                                                09/19/2018
                  3:18-cv-13996-FLW-LHG PARSELLS v. JOHNSON & JOHNSON et al                                              09/19/2018
                  3:18-cv-14001-FLW-LHG HEISS v. JOHNSON & JOHNSON et al                                                 09/19/2018
                  3:18-cv-13997-FLW-LHG MAFFETT v. JOHNSON & JOHNSON et al                                               09/19/2018
                  3:18-cv-06589-FLW-LHG CLARK v. JOHNSON & JOHNSON et al                                                 04/13/2018
                  3:18-cv-06369-FLW-LHG DOMINGUEZ v. JOHNSON & JOHNSON et al                                             04/13/2018
                  3:18-cv-14002-FLW-LHG WATSON v. JOHNSON & JOHNSON et al                                                09/19/2018
                  3:18-cv-14004-FLW-LHG DIPIETRO v. JOHNSON & JOHNSON et al                                              09/19/2018
                  3:18-cv-14015-FLW-LHG PECK v. JOHNSON & JOHNSON et al                                                  09/19/2018
                  3:18-cv-14017-FLW-LHG ANDERSON v. JOHNSON & JOHNSON et al                                              09/19/2018
                  3:18-cv-14018-FLW-LHG ELLER v. JOHNSON & JOHNSON et al                                                 09/19/2018
                  3:18-cv-06620-FLW-LHG KNABB v. JOHNSON & JOHNSON et al                                                 04/13/2018
                  3:18-cv-06621-FLW-LHG PARKER v. JOHNSON & JOHNSON et al                                                04/13/2018
                  3:18-cv-06623-FLW-LHG MONTES v. JOHNSON & JOHNSON et al                                                04/13/2018
                  3:18-cv-06627-FLW-LHG NIX v. JOHNSON & JOHNSON et al                                                   04/13/2018
                  3:18-cv-06631-FLW-LHG WHITE v. JOHNSON & JOHNSON et al                                                 04/13/2018
                  3:18-cv-14008-FLW-LHG WAERSTAD v. JOHNSON & JOHNSON et al                                              09/19/2018
                  3:18-cv-14011-FLW-LHG MCDONALD v. JOHNSON & JOHNSON et al                                              09/19/2018
                  3:18-cv-14023-FLW-LHG CALDWELL v. JOHNSON & JOHNSON, INC. et al 09/19/2018
                  3:18-cv-14013-FLW-LHG NICKEL v. JOHNSON & JOHNSON et al                                                09/19/2018
                  3:18-cv-14024-FLW-LHG BRINKLEY v. JOHNSON & JOHNSON et al                                              09/19/2018
                  3:18-cv-14025-FLW-LHG THORSON v. JOHNSON & JOHNSON, INC. et al                                         09/19/2018
                  3:18-cv-14026-FLW-LHG MILO et al v. JOHNSON & JOHNSON et al                                            09/19/2018
                  3:18-cv-14033-FLW-LHG CANTOR et al v. JOHNSON & JOHNSON et al                                          09/19/2018
                  3:18-cv-14029-FLW-LHG ASCENZO et al v. JOHNSON & JOHNSON et al                                         09/19/2018
                  3:18-cv-14034-FLW-LHG NEIDLINGER v. JOHNSON & JOHNSON, INC. et al 09/19/2018
                  3:18-cv-14030-FLW-LHG ALLEN v. JOHNSON & JOHNSON et al                                                 09/19/2018
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                            183/625
5/15/2019                           CM/ECF LIVE - U.S.
                          Case 1:19-cv-01530           District Court2for Filed
                                                  Document                the District of New Jersey-Query
                                                                                   05/24/19        Page 186Associated Cases
                                                                                                                 of 627

                  3:18-cv-14036-FLW-LHG ROBBINS-GAGICH v. JOHNSON & JOHNSON,
                                                                                                                          09/19/2018
                  INC. et al
                  3:18-cv-14032-FLW-LHG WILLIAMS v. JOHNSON & JOHNSON et al                                               09/19/2018
                  3:18-cv-14037-FLW-LHG WISNER v. JOHNSON & JOHNSON, INC. et al                                           09/19/2018
                  3:18-cv-14038-FLW-LHG KOTSIFAKIS v. JOHNSON & JOHNSON, INC. et al                                       09/19/2018
                  3:18-cv-06596-FLW-LHG DACOVICH v. JOHNSON & JOHNSON et al                                               04/16/2018
                  3:18-cv-06601-FLW-LHG DOWD v. JOHNSON & JOHNSON et al                                                   04/16/2018
                  3:18-cv-06603-FLW-LHG FORDYCE v. JOHNSON & JOHNSON et al                                                04/16/2018
                  3:18-cv-06607-FLW-LHG HOPKINS v. JOHNSON & JOHNSON et al                                                04/16/2018
                  3:18-cv-06618-FLW-LHG COOPER et al v. JOHNSON AND JOHNSON et al                                         04/16/2018
                  3:18-cv-14042-FLW-LHG GARCIA v. JOHNSON & JOHNSON et al                                                 09/20/2018
                  3:18-cv-14044-FLW-LHG GALLAGHER v. JOHNSON & JOHNSON et al                                              09/20/2018
                  3:18-cv-06741-FLW-LHG SANJORJO et al v. JOHNSON & JOHNSON et al                                         04/16/2018
                  3:18-cv-06744-FLW-LHG DALY v. JOHNSON AND JOHNSON et al                                                 04/16/2018
                  3:18-cv-06753-FLW-LHG ELAINE MORAVINSKI v. JOHNSON & JOHNSON
                                                                                                                          04/16/2018
                  et al
                  3:18-cv-06760-FLW-LHG VAVIS v. JOHNSON & JOHNSON et al                                                  04/16/2018
                  3:18-cv-12391-FLW-LHG NEWCOMB v. JOHNSON & JOHNSON et al                                                08/03/2018
                  3:18-cv-12393-FLW-LHG TAMOR et al v. JOHNSON & JOHNSON et al                                            08/03/2018
                  3:18-cv-06762-FLW-LHG ANDREWS v. JOHNSON & JOHNSON, INC. et al                                          04/16/2018
                  3:18-cv-06764-FLW-LHG DAVIDSEN v. JOHNSON & JOHNSON, INC. et al                                         04/16/2018
                  3:18-cv-07019-FLW-LHG ENGLEHART v. JOHNSON & JOHNSON, INC. et al                                        04/16/2018
                  3:18-cv-07023-FLW-LHG GRIMES v. JOHNSON & JOHNSON, INC. et al                                           04/16/2018
                  3:18-cv-07025-FLW-LHG KUHLEMAN-HEATH v. JOHNSON & JOHNSON,
                                                                                                                          04/16/2018
                  INC. et al
                  3:18-cv-07029-FLW-LHG MARKLEY v. JOHNSON & JOHNSON, INC. et al                                          04/16/2018
                  3:18-cv-07552-FLW-LHG GALLEGOS v. JOHNSON & JOHNSON et al                                               04/16/2018
                  3:18-cv-07568-FLW-LHG HEINKING v. JOHNSON & JOHNSON et al                                               04/16/2018
                  3:18-cv-07579-FLW-LHG BRIEN v. JOHNSON & JOHNSON et al                                                  04/16/2018
                  3:18-cv-07586-FLW-LHG BERGQUIST v. JOHNSON & JOHNSON et al                                              04/16/2018
                  3:18-cv-07598-FLW-LHG RICHMOND v. JOHNSON & JOHNSON et al                                               04/16/2018
                  3:18-cv-07610-FLW-LHG O'NEILL v. JOHNSON & JOHNSON et al                                                04/16/2018
                  3:18-cv-07634-FLW-LHG NOONAN v. JOHNSON & JOHNSON et al                                                 04/16/2018
                  3:18-cv-07658-FLW-LHG RUIZ-LAW et al v. JOHNSON & JOHNSON et al                                         04/16/2018
                  3:18-cv-07661-FLW-LHG BRAMAN et al v. JOHNSON & JOHNSON et al                                           04/16/2018
                  3:18-cv-07703-FLW-LHG MOAK v. JOHNSON & JOHNSON, INC. et al                                             04/16/2018
                  3:18-cv-07717-FLW-LHG SOTO v. JOHNSON & JOHNSON, INC. et al                                             04/17/2018
                  3:18-cv-07810-FLW-LHG MANWARREN v. JOHNSON & JOHNSON, INC. et
                                                                                                                          04/17/2018
                  al
                  3:18-cv-07953-FLW-LHG GREEN v. JOHNSON & JOHNSON et al                                                  04/17/2018
                  3:18-cv-07938-FLW-LHG PATEL et al v. JOHNSON & JOHNSON et al                                            04/17/2018
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                             184/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2for Filed
                                                Document                the District of New Jersey-Query
                                                                                 05/24/19        Page 187Associated Cases
                                                                                                               of 627
                  3:18-cv-07956-FLW-LHG WEBER v. JOHNSON & JOHNSON, INC. et al                                           04/17/2018
                  3:18-cv-07958-FLW-LHG BOLDIN v. JOHNSON & JOHNSON et al                                                04/17/2018
                  3:18-cv-07964-FLW-LHG ASTON v. JOHNSON & JOHNSON et al                                                 04/18/2018
                  3:18-cv-07975-FLW-LHG GENTNER et al v. JOHNSON & JOHNSON et al                                         04/18/2018
                  3:18-cv-07976-FLW-LHG GENTHERT et al v. JOHNSON & JOHNSON et al                                        04/18/2018
                  3:18-cv-07995-FLW-LHG MATTHEWS v. JOHNSON & JOHNSON et al                                              04/18/2018
                  3:18-cv-07992-FLW-LHG NIXON et al v. JOHNSON & JOHNSON et al                                           04/18/2018
                  3:18-cv-08001-FLW-LHG DEJON v. JOHNSON & JOHNSON et al                                                 04/18/2018
                  3:18-cv-08002-FLW-LHG WILLIAMS et al v. JOHNSON & JOHNSON et al                                        04/18/2018
                  3:18-cv-08003-FLW-LHG STEWART v. JOHNSON & JOHNSON et al                                               04/18/2018
                  3:18-cv-08005-FLW-LHG MCGLONE v. JOHNSON & JOHNSON et al                                               04/18/2018
                  3:18-cv-08006-FLW-LHG CARETTO v. JOHNSON & JOHNSON et al                                               04/18/2018
                  3:18-cv-08007-FLW-LHG LASSETER et al v. JOHNSON & JOHNSON et al                                        04/18/2018
                  3:18-cv-08047-FLW-LHG RAULT v. JOHNSON & JOHNSON et al                                                 04/19/2018
                  3:18-cv-08051-FLW-LHG SILER v. JOHNSON & JOHNSON et al                                                 04/19/2018
                  3:18-cv-08055-FLW-LHG RICE v. JOHNSON & JOHNSON, INC. et al                                            04/19/2018
                  3:18-cv-08068-FLW-LHG EVANS v. JOHNSON & JOHNSON et al                                                 04/19/2018
                  3:18-cv-08071-FLW-LHG LEATH v. JOHNSON & JOHNSON et al                                                 04/19/2018
                  3:18-cv-08061-FLW-LHG DENNIS vs JOHNSON & JOHNSON et al                                                04/19/2018
                  3:18-cv-08074-FLW-LHG ROBINSON v. JOHNSON & JOHNSON et al                                              04/19/2018
                  3:18-cv-08091-FLW-LHG HALL v. JOHNSON & JOHNSON et al                                                  04/20/2018
                  3:18-cv-08094-FLW-LHG PRAWOTO v. JOHNSON & JOHNSON et al                                               04/20/2018
                  3:18-cv-08096-FLW-LHG SLOCUM et al v. JOHNSON & JOHNSON et al                                          04/20/2018
                  3:18-cv-08099-FLW-LHG INGRAM v. JOHNSON & JOHNSON et al                                                04/20/2018
                  3:18-cv-08104-FLW-LHG KENT v. JOHNSON & JOHNSON et al                                                  04/20/2018
                  3:18-cv-08117-FLW-LHG BROUGHTON v. JOHNSON & JOHNSON et al                                             04/20/2018
                  3:18-cv-08120-FLW-LHG WASHINGTON v. JOHNSON & JOHNSON, INC. et
                                                                                                                         04/20/2018
                  al
                  3:18-cv-08124-FLW-LHG FERGUSON v. JOHNSON & JOHNSON, INC. et al                                        04/20/2018
                  3:18-cv-08125-FLW-LHG RABENA et al v. JOHNSON & JOHNSON et al                                          04/20/2018
                  3:18-cv-08126-FLW-LHG LORETH et al v. JOHNSON & JOHNSON et al                                          04/20/2018
                  3:18-cv-08128-FLW-LHG HOUSTON v. JOHNSON & JOHNSON, INC. et al                                         04/20/2018
                  3:18-cv-08143-FLW-LHG BYNUM v. JOHNSON & JOHNSON et al                                                 04/23/2018
                  3:18-cv-08146-FLW-LHG CHURCH v. JOHNSON & JOHNSON et al                                                04/23/2018
                  3:18-cv-08149-FLW-LHG JOHNSON-SUMMERS v. JOHNSON & JOHNSON et
                                                                                                                         04/23/2018
                  al
                  3:18-cv-08152-FLW-LHG FINIGAN v. JOHNSON & JOHNSON et al                                               04/23/2018
                  3:18-cv-08154-FLW-LHG DYE v. JOHNSON & JOHNSON et al                                                   04/23/2018
                  3:18-cv-08156-FLW-LHG SCHWARZE v. JOHNSON & JOHNSON et al                                              04/23/2018
                  3:18-cv-08157-FLW-LHG SINCLAIR v. JOHNSON & JOHNSON et al                                              04/23/2018
                  3:18-cv-08160-FLW-LHG WHYTE v. JOHNSON & JOHNSON et al                                                 04/23/2018

https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                            185/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2for Filed
                                                Document                the District of New Jersey-Query
                                                                                 05/24/19        Page 188Associated Cases
                                                                                                               of 627
                  3:18-cv-08161-FLW-LHG SMITH et al v. JOHNSON & JOHNSON et al                                           04/23/2018
                  3:18-cv-08162-FLW-LHG MATHEWS v. JOHNSON & JOHNSON et al                                               04/23/2018
                  3:18-cv-08165-FLW-LHG DILLON v. JOHNSON & JOHNSON et al                                                04/23/2018
                  3:18-cv-08167-FLW-LHG GATES-GREEN v. JOHNSON & JOHNSON et al                                           04/23/2018
                  3:18-cv-08169-FLW-LHG BRNASDORFER v. JOHNSON & JOHNSON et al                                           04/23/2018
                  3:18-cv-08170-FLW-LHG ARRAO v. JOHNSON & JOHNSON et al                                                 04/23/2018
                  3:18-cv-08173-FLW-LHG LEPORIS v. JOHNSON & JOHNSON et al                                               04/23/2018
                  3:18-cv-08174-FLW-LHG ROBINSON v. JOHNSON & JOHNSON et al                                              04/23/2018
                  3:18-cv-08131-FLW-LHG JOHNSON v. JOHNSON & JOHNSON, INC. et al                                         04/23/2018
                  3:18-cv-08177-FLW-LHG CHRISTIE CAMPBELL v. JOHNSON & JOHNSON
                                                                                                                         04/23/2018
                  et al
                  3:18-cv-08182-FLW-LHG HARRIS v. JOHNSON & JOHNSON et al                                                04/23/2018
                  3:18-cv-08138-FLW-LHG TINER v. JOHNSON & JOHNSON et al                                                 04/23/2018
                  3:18-cv-08183-FLW-LHG COHEN v. JOHNSON & JOHNSON et al                                                 04/23/2018
                  3:18-cv-08184-FLW-LHG PERROTT v. JOHNSON & JOHNSON et al                                               04/23/2018
                  3:18-cv-08188-FLW-LHG CHURCH v. JOHNSON & JOHNSON et al                                                04/23/2018
                  3:18-cv-08190-FLW-LHG CRAWFORD v. JOHNSON & JOHNSON et al                                              04/23/2018
                  3:18-cv-08191-FLW-LHG DETTLING v. JOHNSON & JOHNSON et al                                              04/23/2018
                  3:18-cv-08193-FLW-LHG LUALLIN v. JOHNSON & JOHNSON et al                                               04/23/2018
                  3:18-cv-08194-FLW-LHG RUPP v. JOHNSON & JOHNSON et al                                                  04/23/2018
                  3:18-cv-08197-FLW-LHG SANDERS v. JOHNSON & JOHNSON et al                                               04/23/2018
                  3:18-cv-08199-FLW-LHG SCHWARTZ v. JOHNSON & JOHNSON et al                                              04/24/2018
                  3:18-cv-08205-FLW-LHG SMITH v. JOHNSON & JOHNSON et al                                                 04/24/2018
                  3:18-cv-08209-FLW-LHG SOLOMON v. JOHNSON & JOHNSON et al                                               04/24/2018
                  3:18-cv-08210-FLW-LHG POTTER v. JOHNSON & JOHNSON et al                                                04/24/2018
                  3:18-cv-08215-FLW-LHG TODD v. JOHNSON & JOHNSON et al                                                  04/24/2018
                  3:18-cv-08217-FLW-LHG VEITCH v. JOHNSON & JOHNSON et al                                                04/24/2018
                  3:18-cv-08221-FLW-LHG VIDETIC v. JOHNSON & JOHNSON et al                                               04/24/2018
                  3:18-cv-08233-FLW-LHG BOES v. JOHNSON & JOHNSON et al                                                  04/24/2018
                  3:18-cv-08244-FLW-LHG MILLER v. JOHNSON & JOHNSON et al                                                04/24/2018
                  3:18-cv-08151-FLW-LHG SHUMAKE et al v. JOHNSON & JOHNSON et al                                         04/24/2018
                  3:18-cv-08247-FLW-LHG MCINTOSH v. JOHNSON & JOHNSON et al                                              04/24/2018
                  3:18-cv-08248-FLW-LHG CHEELY-HALL v. JOHNSON & JOHNSON et al                                           04/24/2018
                  3:18-cv-08250-FLW-LHG FERNANDEZ v. JOHNSON & JOHNSON et al                                             04/24/2018
                  3:18-cv-08252-FLW-LHG MORENO et al v. JOHNSON & JOHNSON et al                                          04/24/2018
                  3:18-cv-08263-FLW-LHG Munoz v. Johnson & Johnson et al                                                 04/24/2018
                  3:18-cv-08257-FLW-LHG FERGUSON v. JOHNSON & JOHNSON et al                                              04/24/2018
                  3:18-cv-08262-FLW-LHG ARMSTRONG v. JOHNSON & JOHNSON et al                                             04/24/2018
                  3:18-cv-08283-FLW-LHG MUNCEY v. JOHNSON & JOHNSON et al                                                04/25/2018
                  3:18-cv-08285-FLW-LHG BECKMAN v. JOHNSON & JOHNSON et al                                               04/25/2018
                  3:18-cv-08275-FLW-LHG WILLS v. JOHNSON & JOHNSON et al                                                 04/25/2018
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                            186/625
5/15/2019                           CM/ECF LIVE - U.S.
                          Case 1:19-cv-01530           District Court2for Filed
                                                  Document                the District of New Jersey-Query
                                                                                   05/24/19        Page 189Associated Cases
                                                                                                                 of 627

                  3:18-cv-08277-FLW-LHG PERRY v. JOHNSON & JOHNSON et al                                                  04/25/2018
                  3:18-cv-08286-FLW-LHG COLE-GRAHAM v. JOHNSON & JOHNSON et al                                            04/25/2018
                  3:18-cv-08278-FLW-LHG ALEXANDER v. JOHNSON & JOHNSON et al                                              04/25/2018
                  3:18-cv-08287-FLW-LHG MATTOX v. JOHNSON & JOHNSON et al                                                 04/25/2018
                  3:18-cv-08279-FLW-LHG VAUGHN v. JOHNSON & JOHNSON et al                                                 04/25/2018
                  3:18-cv-08281-FLW-LHG DEBONO v. JOHNSON & JOHNSON et al                                                 04/25/2018
                  3:18-cv-08288-FLW-LHG COLLINS v. JOHNSON & JOHNSON et al                                                04/25/2018
                  3:18-cv-08289-FLW-LHG PEARSON et al v. JOHNSON & JOHNSON et al                                          04/25/2018
                  3:18-cv-08290-FLW-LHG ELLIOTT v. JOHNSON & JOHNSON et al                                                04/25/2018
                  3:18-cv-08293-FLW-LHG HANSON v. JOHNSON & JOHNSON et al                                                 04/25/2018
                  3:18-cv-08294-FLW-LHG EVARY v. JOHNSON & JOHNSON et al                                                  04/25/2018
                  3:18-cv-08299-FLW-LHG SANCHEZ v. JOHNSON & JOHNSON et al                                                04/25/2018
                  3:18-cv-08303-FLW-LHG WILSON v. JOHNSON & JOHNSON et al                                                 04/25/2018
                  3:18-cv-08304-FLW-LHG THOMPSON v. JOHNSON & JOHNSON et al                                               04/25/2018
                  3:18-cv-08310-FLW-LHG STEELE v. JOHNSON & JOHNSON et al                                                 04/25/2018
                  3:18-cv-08314-FLW-LHG OWENS v. Johnson & Johnson et al                                                  04/26/2018
                  3:18-cv-08316-FLW-LHG JACKSON et al v. JOHNSON & JOHNSON et al                                          04/26/2018
                  3:18-cv-08324-FLW-LHG ATKINSON v. JOHNSON & JOHNSON et al                                               04/26/2018
                  3:18-cv-08327-FLW-LHG ANDERSEN v. JOHNSON & JOHNSON et al                                               04/26/2018
                  3:18-cv-08328-FLW-LHG ANTONIO v. JOHNSON & JOHNSON et al                                                04/26/2018
                  3:18-cv-08329-FLW-LHG BENDER v. JOHNSON & JOHNSON et al                                                 04/26/2018
                  3:18-cv-08331-FLW-LHG BRANHAM v. JOHNSON & JOHNSON et al                                                04/26/2018
                  3:18-cv-08333-FLW-LHG GEORGE v. JOHNSON & JOHNSON et al                                                 04/26/2018
                  3:18-cv-08336-FLW-LHG GLOVER v. JOHNSON & JOHNSON et al                                                 04/26/2018
                  3:18-cv-08337-FLW-LHG HERSHBERGER v. JOHNSON & JOHNSON et al                                            04/26/2018
                  3:18-cv-08338-FLW-LHG WYMAN v. JOHNSON & JOHNSON et al                                                  04/26/2018
                  3:18-cv-08339-FLW-LHG HANSON v. JOHNSON & JOHNSON et al                                                 04/26/2018
                  3:18-cv-08342-FLW-LHG CINTRON v. JOHNSON & JOHNSON et al                                                04/26/2018
                  3:18-cv-08343-FLW-LHG ARTHUR v. JOHNSON & JOHNSON et al                                                 04/26/2018
                  3:18-cv-08344-FLW-LHG HILL v. JOHNSON & JOHNSON et al                                                   04/26/2018
                  3:18-cv-08346-FLW-LHG HILLAND v. JOHNSON & JOHNSON et al                                                04/26/2018
                  3:18-cv-08348-FLW-LHG JOHNSON v. JOHNSON & JOHNSON et al                                                04/26/2018
                  3:18-cv-08349-FLW-LHG KLEKAS v. JOHNSON & JOHNSON et al                                                 04/26/2018
                  3:18-cv-08353-FLW-LHG MICHAELS v. JOHNSON & JOHNSON et al                                               04/26/2018
                  3:18-cv-08351-FLW-LHG LEGRAND v. JOHNSON & JOHNSON et al                                                04/26/2018
                  3:18-cv-08357-FLW-LHG SPARKS v. JOHNSON & JOHNSON et al                                                 04/26/2018
                  3:18-cv-08358-FLW-LHG SOLBRIG v. JOHNSON & JOHNSON et al                                                04/26/2018
                  3:18-cv-08368-FLW-LHG CLARK v. JOHNSON & JOHNSON et al                                                  04/26/2018
                  3:18-cv-08361-FLW-LHG GRANT v. JOHNSON & JOHNSON et al                                                  04/26/2018
                  3:18-cv-08365-FLW-LHG FRAZIER v. JOHNSON & JOHNSON et al                                                04/26/2018
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                             187/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2for Filed
                                                Document                the District of New Jersey-Query
                                                                                 05/24/19        Page 190Associated Cases
                                                                                                               of 627
                  3:18-cv-08366-FLW-LHG KEYS et al v. JOHNSON & JOHNSON et al                                            04/26/2018
                  3:18-cv-08369-FLW-LHG PARTRIDGE v. JOHNSON & JOHNSON et al                                             04/26/2018
                  3:18-cv-08370-FLW-LHG WIGGINS v. JOHNSON & JOHNSON et al                                               04/26/2018
                  3:18-cv-08371-FLW-LHG NEFF v. JOHNSON & JOHNSON et al                                                  04/26/2018
                  3:18-cv-08373-FLW-LHG SOZA v. JOHNSON & JOHNSON et al                                                  04/26/2018
                  3:18-cv-08374-FLW-LHG THOMPSON v. JOHNSON & JOHNSON et al                                              04/26/2018
                  3:18-cv-08375-FLW-LHG BROOKS v. JOHNSON & JOHNSON et al                                                04/26/2018
                  3:18-cv-08376-FLW-LHG WEAVER v. JOHNSON & JOHNSON et al                                                04/26/2018
                  3:18-cv-08379-FLW-LHG BALENTINE v. JOHNSON & JOHNSON et al                                             04/26/2018
                  3:18-cv-08381-FLW-LHG ELDER v. JOHNSON & JOHNSON et al                                                 04/26/2018
                  3:18-cv-08382-FLW-LHG CODY v. JOHNSON & JOHNSON et al                                                  04/26/2018
                  3:18-cv-08385-FLW-LHG ENDICOTT v. JOHNSON & JOHNSON et al                                              04/26/2018
                  3:18-cv-08417-FLW-LHG SILVA v. JOHNSON & JOHNSON et al                                                 04/27/2018
                  3:18-cv-08418-FLW-LHG JOHNSON v. JOHNSON & JOHNSON et al                                               04/27/2018
                  3:18-cv-08419-FLW-LHG JORDAN v. JOHNSON & JOHNSON et al                                                04/27/2018
                  3:18-cv-08392-FLW-LHG PEDRONI v. JOHNSON & JOHNSON et al                                               04/27/2018
                  3:18-cv-08420-FLW-LHG FORSE v. JOHNSON & JOHNSON et al                                                 04/27/2018
                  3:18-cv-08399-FLW-LHG DAVIS-THOMAS v. JOHNSON & JOHNSON et al                                          04/27/2018
                  3:18-cv-08421-FLW-LHG BRUMMOND v. JOHNSON & JOHNSON et al                                              04/27/2018
                  3:18-cv-08422-FLW-LHG NEWTON v. JOHNSON & JOHNSON et al                                                04/27/2018
                  3:18-cv-08424-FLW-LHG RAYBURN v. JOHNSON & JOHNSON et al                                               04/27/2018
                  3:18-cv-08400-FLW-LHG LARSON v. JOHNSON & JOHNSON et al                                                04/27/2018
                  3:18-cv-08447-FLW-LHG SIMON v. JOHNSON & JOHNSON et al                                                 04/27/2018
                  3:18-cv-08401-FLW-LHG DIVINCENZO v. JOHNSON & JOHNSON et al                                            04/27/2018
                  3:18-cv-08448-FLW-LHG JONES v. JOHNSON & JOHNSON et al                                                 04/27/2018
                  3:18-cv-08403-FLW-LHG TILLMAN v. JOHNSON & JOHNSON et al                                               04/27/2018
                  3:18-cv-08405-FLW-LHG LYNN v. JOHNSON & JOHNSON et al                                                  04/27/2018
                  3:18-cv-08409-FLW-LHG JOHNSON v. JOHNSON & JOHNSON et al                                               04/27/2018
                  3:18-cv-08411-FLW-LHG GONZALEZ v. JOHNSON & JOHNSON et al                                              04/27/2018
                  3:18-cv-08412-FLW-LHG BALL v. JOHNSON & JOHNSON et al                                                  04/27/2018
                  3:18-cv-08414-FLW-LHG DAWSON v. JOHNSON & JOHNSON et al                                                04/27/2018
                  3:18-cv-08490-FLW-LHG PIPER et al v. RITE AID CORPORATION et al                                        04/27/2018
                  3:18-cv-08491-FLW-LHG Arroyo v. Johnson & Johnson et al                                                04/27/2018
                  3:18-cv-08469-FLW-LHG MCMILLER v. JOHNSON & JOHNSON et al                                              04/27/2018
                  3:18-cv-08492-FLW-LHG Cavanaugh v. Johnson & Johnson et al                                             04/27/2018
                  3:18-cv-08472-FLW-LHG PRECIADO v. JOHNSON & JOHNSON et al                                              04/27/2018
                  3:18-cv-08473-FLW-LHG BURGETT v. JOHNSON & JOHNSON et al                                               04/27/2018
                  3:18-cv-08458-FLW-LHG ALLEN v. JOHNSON & JOHNSON et al                                                 04/27/2018
                  3:18-cv-08475-FLW-LHG PAGE v. JOHNSON & JOHNSON et al                                                  04/27/2018
                  3:18-cv-08459-FLW-LHG DAVLIN v. JOHNSON & JOHNSON et al                                                04/27/2018
                  3:18-cv-08476-FLW-LHG VANSIPE v. JOHNSON & JOHNSON et al                                               04/27/2018
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                            188/625
5/15/2019                           CM/ECF LIVE - U.S.
                          Case 1:19-cv-01530           District Court2for Filed
                                                  Document                the District of New Jersey-Query
                                                                                   05/24/19        Page 191Associated Cases
                                                                                                                 of 627

                  3:18-cv-08462-FLW-LHG GARCIA v. JOHNSON & JOHNSON et al                                                 04/27/2018
                  3:18-cv-08477-FLW-LHG LEMASTER v. JOHNSON & JOHNSON et al                                               04/27/2018
                  3:18-cv-08463-FLW-LHG HERRMANN v. JOHNSON & JOHNSON et al                                               04/27/2018
                  3:18-cv-08479-FLW-LHG SCHLOSSER v. JOHNSON & JOHNSON et al                                              04/27/2018
                  3:18-cv-08464-FLW-LHG CAGLE v. JOHNSON & JOHNSON et al                                                  04/27/2018
                  3:18-cv-08466-FLW-LHG SHERKANOWSKI v. JOHNSON & JOHNSON et al                                           04/27/2018
                  3:18-cv-08467-FLW-LHG KELLER v. JOHNSON & JOHNSON et al                                                 04/27/2018
                  3:18-cv-08496-FLW-LHG SMITH et al v. JOHNSON & JOHNSON et al                                            04/27/2018
                  3:18-cv-08500-FLW-LHG WELLS v. JOHNSON & JOHNSON et al                                                  04/27/2018
                  3:18-cv-08513-FLW-LHG JACKSON v. JOHNSON & JOHNSON et al                                                04/30/2018
                  3:18-cv-08514-FLW-LHG ARMSTEAD et al v. JOHNSON & JOHNSON et al                                         04/30/2018
                  3:18-cv-08515-FLW-LHG GISO v. JOHNSON & JOHNSON et al                                                   04/30/2018
                  3:18-cv-08529-FLW-LHG NAGY v. JOHNSON & JOHNSON et al                                                   04/30/2018
                  3:18-cv-08530-FLW-LHG THIGPEN v. JOHNSON & JOHNSON et al                                                04/30/2018
                  3:18-cv-08531-FLW-LHG ETHERIDGE v. JOHNSON & JOHNSON et al                                              04/30/2018
                  3:18-cv-08532-FLW-LHG FORTI et al v. JOHNSON & JOHNSON et al                                            04/30/2018
                  3:18-cv-08533-FLW-LHG WILCOX v. JOHNSON & JOHNSON et al                                                 04/30/2018
                  3:18-cv-08534-FLW-LHG PAINTER v. JOHNSON & JOHNSON et al                                                04/30/2018
                  3:18-cv-08537-FLW-LHG COTTON v. JOHNSON & JOHNSON et al                                                 04/30/2018
                  3:18-cv-08538-FLW-LHG IMRAN v. JOHNSON & JOHNSON et al                                                  04/30/2018
                  3:18-cv-08539-FLW-LHG LODAHL v. JOHNSON & JOHNSON et al                                                 04/30/2018
                  3:18-cv-08540-FLW-LHG CAIN v. JOHNSON & JOHNSON et al                                                   04/30/2018
                  3:18-cv-08541-FLW-LHG MARANO v. JOHNSON & JOHNSON et al                                                 04/30/2018
                  3:18-cv-08542-FLW-LHG JONES v. JOHNSON & JOHNSON et al                                                  04/30/2018
                  3:18-cv-08543-FLW-LHG HENSEL et al v. JOHNSON & JOHNSON et al                                           04/30/2018
                  3:18-cv-08544-FLW-LHG SQUILLACE v. JOHNSON & JOHNSON et al                                              04/30/2018
                  3:18-cv-08545-FLW-LHG PERCHINSKY JR v. JOHNSON & JOHNSON et al                                          04/30/2018
                  3:18-cv-08546-FLW-LHG MINOR et al v. JOHNSON & JOHNSON et al                                            04/30/2018
                  3:18-cv-08551-FLW-LHG MCCOWN v. JOHNSON & JOHNSON et al                                                 04/30/2018
                  3:18-cv-08556-FLW-LHG MCCOY v. JOHNSON & JOHNSON et al                                                  04/30/2018
                  3:18-cv-08566-FLW-LHG TIPTON-BELL v. JOHNSON & JOHNSON et al                                            04/30/2018
                  3:18-cv-08557-FLW-LHG MISKOFSKI v. JOHNSON & JOHNSON et al                                              04/30/2018
                  3:18-cv-08558-FLW-LHG MCKAY v. JOHNSON & JOHNSON et al                                                  04/30/2018
                  3:18-cv-08561-FLW-LHG OWENS v. JOHNSON & JOHNSON et al                                                  04/30/2018
                  3:18-cv-08568-FLW-LHG Doddroe v. JOHNSON & JOHNSON, INC. et al                                          04/30/2018
                  3:18-cv-08570-FLW-LHG WHITTAKER v. JOHNSON & JOHNSON et al                                              04/30/2018
                  3:18-cv-08572-FLW-LHG WINTHER v. JOHNSON & JOHNSON et al                                                04/30/2018
                  3:18-cv-08562-FLW-LHG RIHAL v. JOHNSON & JOHNSON et al                                                  04/30/2018
                  3:18-cv-08574-FLW-LHG WOOLFOLK v. JOHNSON & JOHNSON et al                                               04/30/2018
                  3:18-cv-08575-FLW-LHG LANDRY v. JOHNSON & JOHNSON et al                                                 04/30/2018
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                             189/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2for Filed
                                                Document                the District of New Jersey-Query
                                                                                 05/24/19        Page 192Associated Cases
                                                                                                               of 627
                  3:18-cv-08564-FLW-LHG ROGERS v. JOHNSON & JOHNSON et al                                                04/30/2018
                  3:18-cv-08577-FLW-LHG LEMIRE v. JOHNSON & JOHNSON et al                                                04/30/2018
                  3:18-cv-08565-FLW-LHG ROSS v. JOHNSON & JOHNSON et al                                                  04/30/2018
                  3:18-cv-08569-FLW-LHG KELLY v. JOHNSON & JOHNSON et al                                                 04/30/2018
                  3:18-cv-08576-FLW-LHG DILLASHAW v. JOHNSON & JOHNSON, INC. et al 04/30/2018
                  3:18-cv-08578-FLW-LHG MEYER v. JOHNSON & JOHNSON et al                                                 04/30/2018
                  3:18-cv-08579-FLW-LHG RICCIUTI v. JOHNSON & JOHNSON et al                                              04/30/2018
                  3:18-cv-08580-FLW-LHG YEAKEL v. JOHNSON & JOHNSON et al                                                04/30/2018
                  3:18-cv-08581-FLW-LHG MURRY v. JOHNSON & JOHNSON et al                                                 04/30/2018
                  3:18-cv-08583-FLW-LHG YOUNG v. JOHNSON & JOHNSON et al                                                 04/30/2018
                  3:18-cv-08592-FLW-LHG SOUTHARD v. JOHNSON & JOHNSON
                                                                                                                         04/30/2018
                  CONSUMER INC. et al
                  3:18-cv-08594-FLW-LHG SAVONA v. JOHNSON & JOHNSON et al                                                04/30/2018
                  3:18-cv-08596-FLW-LHG SCHOFIELD v. JOHNSON & JOHNSON et al                                             04/30/2018
                  3:18-cv-08597-FLW-LHG TERRELL v. JOHNSON & JOHNSON et al                                               04/30/2018
                  3:18-cv-08598-FLW-LHG ALLEN v. JOHNSON & JOHNSON et al                                                 04/30/2018
                  3:18-cv-08600-FLW-LHG SILVA v. JOHNSON & JOHNSON et al                                                 04/30/2018
                  3:18-cv-08601-FLW-LHG NICHOLS v. JOHNSON & JOHNSON et al                                               04/30/2018
                  3:18-cv-08584-FLW-LHG SMITH v. JOHNSON & JOHNSON et al                                                 04/30/2018
                  3:18-cv-08606-FLW-LHG BARNES v. JOHNSON & JOHNSON et al                                                04/30/2018
                  3:18-cv-08585-FLW-LHG YOUNG v. JOHNSON & JOHNSON et al                                                 04/30/2018
                  3:18-cv-08610-FLW-LHG WOJTA v. JOHNSON & JOHNSON et al                                                 04/30/2018
                  3:18-cv-08611-FLW-LHG HALL v. JOHNSON & JOHNSON et al                                                  04/30/2018
                  3:18-cv-08589-FLW-LHG BAKER v. JOHNSON & JOHNSON et al                                                 04/30/2018
                  3:18-cv-08613-FLW-LHG BOYCE et al v. JOHNSON & JOHNSON et al                                           04/30/2018
                  3:18-cv-08590-FLW-LHG ATKINS v. JOHNSON & JOHNSON et al                                                04/30/2018
                  3:18-cv-08617-FLW-LHG SALTERS v. JOHNSON & JOHNSON et al                                               05/01/2018
                  3:18-cv-08671-FLW-LHG TENEBRUSO v. JOHNSON & JOHNSON et al                                             05/02/2018
                  3:18-cv-08686-FLW-LHG DUKE v. JOHNSON & JOHNSON et al                                                  05/02/2018
                  3:18-cv-08673-FLW-LHG BERNTHOLD v. JOHNSON & JOHNSON et al                                             05/02/2018
                  3:18-cv-08675-FLW-LHG BROWN v. JOHNSON & JOHNSON et al                                                 05/02/2018
                  3:18-cv-08691-FLW-LHG FRYE v. JOHNSON & JOHNSON et al                                                  05/02/2018
                  3:18-cv-08692-FLW-LHG FONTENOT v. JOHNSON & JOHNSON et al                                              05/02/2018
                  3:18-cv-08687-FLW-LHG ESPENSHADE v. JOHNSON & JOHNSON et al                                            05/02/2018
                  3:18-cv-08694-FLW-LHG GAY v. JOHNSON & JOHNSON et al                                                   05/02/2018
                  3:18-cv-08688-FLW-LHG COOPER v. IMERYS TALC AMERICA, INC. et al                                        05/02/2018
                  3:18-cv-08696-FLW-LHG GOLDSTEIN v. JOHNSON & JOHNSON et al                                             05/02/2018
                  3:18-cv-08690-FLW-LHG FRANKLIN v. JOHNSON & JOHNSON et al                                              05/02/2018
                  3:18-cv-08697-FLW-LHG GOMES v. JOHNSON & JOHNSON et al                                                 05/02/2018
                  3:18-cv-08699-FLW-LHG HUND v. JOHNSON & JOHNSON et al                                                  05/02/2018
                  3:18-cv-08700-FLW-LHG JACKSON v. JOHNSON & JOHNSON et al                                               05/02/2018
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                            190/625
5/15/2019                           CM/ECF LIVE - U.S.
                          Case 1:19-cv-01530           District Court2for Filed
                                                  Document                the District of New Jersey-Query
                                                                                   05/24/19        Page 193Associated Cases
                                                                                                                 of 627

                  3:18-cv-08701-FLW-LHG JOHANNSEN v. JOHNSON & JOHNSON et al           05/02/2018
                  3:18-cv-08635-FLW-LHG BLINDER et al v. JOHNSON & JOHNSON, INC. et al 05/02/2018
                  3:18-cv-08702-FLW-LHG LIBONATI v. JOHNSON & JOHNSON et al            05/02/2018
                  3:18-cv-08640-FLW-LHG BERFECT-CULLER v. IMERYS TALC AMERICA,
                                                                                                                          05/02/2018
                  INC. et al
                  3:18-cv-08703-FLW-LHG LOLLO v. JOHNSON & JOHNSON et al                                                  05/02/2018
                  3:18-cv-08645-FLW-LHG COY v. JOHNSON & JOHNSON et al                                                    05/02/2018
                  3:18-cv-08649-FLW-LHG MARTIN v. JOHNSON & JOHNSON et al                                                 05/02/2018
                  3:18-cv-08652-FLW-LHG HANCOCK v. JOHNSON & JOHNSON et al                                                05/02/2018
                  3:18-cv-08656-FLW-LHG BREAUX v. JOHNSON & JOHNSON et al                                                 05/02/2018
                  3:18-cv-08658-FLW-LHG MAHINSKE v. JOHNSON & JOHNSON et al                                               05/02/2018
                  3:18-cv-08660-FLW-LHG BUSH v. IMERYS TALC AMERICA, INC. et al                                           05/02/2018
                  3:18-cv-08707-FLW-LHG TRULL v. JOHNSON & JOHNSON et al                                                  05/02/2018
                  3:18-cv-08717-FLW-LHG WOODS v. JOHNSON & JOHNSON et al                                                  05/02/2018
                  3:18-cv-08718-FLW-LHG SIMMONS v. JOHNSON & JOHNSON et al                                                05/02/2018
                  3:18-cv-08709-FLW-LHG SHIPLEY v. JOHNSON & JOHNSON et al                                                05/02/2018
                  3:18-cv-08710-FLW-LHG LEWIS v. JOHNSON & JOHNSON et al                                                  05/02/2018
                  3:18-cv-08711-FLW-LHG THORP v. JOHNSON & JOHNSON et al                                                  05/02/2018
                  3:18-cv-08732-FLW-LHG ALLBRIGHT v. JOHNSON & JOHNSON et al                                              05/02/2018
                  3:18-cv-08713-FLW-LHG ENRIQUEZ et al v. JOHNSON & JOHNSON et al                                         05/02/2018
                  3:18-cv-08715-FLW-LHG KNECHT et al v. JOHNSON & JOHNSON et al                                           05/02/2018
                  3:17-cv-10185-FLW-LHG CASTILLO v. JOHNSON & JOHNSON et al                                               05/03/2018
                  3:17-cv-10180-FLW-LHG BAZEMORE v. JOHNSON & JOHNSON et al                                               05/03/2018
                  3:17-cv-09856-FLW-LHG MCDOWELL v. JOHNSON & JOHNSON et al                                               05/03/2018
                  3:17-cv-09824-FLW-LHG GIRADO v. JOHNSON & JOHNSON et al                                                 05/03/2018
                  3:17-cv-09712-FLW-LHG FITZGERALD v. JOHNSON & JOHNSON et al                                             05/03/2018
                  3:18-cv-08747-FLW-LHG MARRUFO v. JOHNSON & JOHNSON et al                                                05/03/2018
                  3:18-cv-08749-FLW-LHG KERR v. JOHNSON & JOHNSON et al                                                   05/03/2018
                  3:18-cv-08752-FLW-LHG GRAY v. IMERYS TALC AMERICA, INC. et al                                           05/03/2018
                  3:18-cv-08755-FLW-LHG GUILLOT v. IMERYS TALC AMERICA, INC. et al                                        05/03/2018
                  3:18-cv-08740-FLW-LHG GAFFNEY v. JOHNSON & JOHNSON et al                                                05/03/2018
                  3:18-cv-08739-FLW-LHG CUEVAS v. JOHNSON & JOHNSON et al                                                 05/03/2018
                  3:18-cv-08738-FLW-LHG PULLIAM v. JOHNSON & JOHNSON et al                                                05/03/2018
                  3:18-cv-08733-FLW-LHG CAMERON v. JOHNSON & JOHNSON et al                                                05/03/2018
                  3:18-cv-08789-FLW-LHG ROGERS v. JOHNSON & JOHNSON et al                                                 05/04/2018
                  3:18-cv-08776-FLW-LHG RIPKA v. JOHNSON & JOHNSON et al                                                  05/04/2018
                  3:18-cv-08790-FLW-LHG BROWN v. JOHNSON & JOHNSON et al                                                  05/04/2018
                  3:18-cv-08781-FLW-LHG HENRY v. JOHNSON & JOHNSON et al                                                  05/04/2018
                  3:18-cv-08775-FLW-LHG BROWN et al v. JOHNSON & JOHNSON et al                                            05/04/2018
                  3:18-cv-08791-FLW-LHG GHERE v. JOHNSON & JOHNSON et al                                                  05/04/2018

https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                             191/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2for Filed
                                                Document                the District of New Jersey-Query
                                                                                 05/24/19        Page 194Associated Cases
                                                                                                               of 627
                  3:18-cv-08792-FLW-LHG HUBBARD v. JOHNSON & JOHNSON et al                                               05/04/2018
                  3:18-cv-08793-FLW-LHG WAMPLER v. JOHNSON & JOHNSON et al                                               05/04/2018
                  3:18-cv-08796-FLW-LHG DELACRUZ v. JOHNSON & JOHNSON INC. et al                                         05/04/2018
                  3:18-cv-08815-FLW-LHG HOSTON v. JOHNSON & JOHNSON et al                                                05/04/2018
                  3:18-cv-08816-FLW-LHG SCHULTE v. JOHNSON & JOHNSON et al                                               05/04/2018
                  3:18-cv-08820-FLW-LHG MAUER v. JOHNSON & JOHNSON, INC. et al                                           05/07/2018
                  3:18-cv-08822-FLW-LHG TURBIN v. JOHNSON & JOHNSON et al                                                05/07/2018
                  3:18-cv-08824-FLW-LHG GRAY v. JOHNSON & JOHNSON et al                                                  05/07/2018
                  3:18-cv-08826-FLW-LHG RESNICK v. JOHNSON & JOHNSON et al                                               05/07/2018
                  3:18-cv-08828-FLW-LHG JARRETT v. JOHNSON & JOHNSON et al                                               05/07/2018
                  3:18-cv-08834-FLW-LHG MUNZER v. JOHNSON & JOHNSON et al                                                05/07/2018
                  3:18-cv-08857-FLW-LHG ROE v. JOHNSON & JOHNSON, INC. et al                                             05/07/2018
                  3:18-cv-08858-FLW-LHG RUSSELL v. JOHNSON & JOHNSON et al                                               05/07/2018
                  3:18-cv-08838-FLW-LHG ROSINSKI v. JOHNSON & JOHNSON, INC. et al                                        05/07/2018
                  3:18-cv-08859-FLW-LHG SIEBER v. JOHNSON & JOHNSON et al                                                05/07/2018
                  3:18-cv-08861-FLW-LHG HUBBARD v. JOHNSON & JOHNSON et al                                               05/07/2018
                  3:18-cv-08844-FLW-LHG ENGLAND v. JOHNSON & JOHNSON et al                                               05/07/2018
                  3:18-cv-08864-FLW-LHG HARRIS v. JOHNSON & JOHNSON et al                                                05/07/2018
                  3:18-cv-08865-FLW-LHG JABLON v. JOHNSON & JOHNSON et al                                                05/07/2018
                  3:18-cv-08846-FLW-LHG HOLLAND v. JOHNSON & JOHNSON et al                                               05/07/2018
                  3:18-cv-08870-FLW-LHG CLARK et al v. JOHNSON & JOHNSON et al                                           05/07/2018
                  3:18-cv-08891-FLW-LHG HENRY v. JOHNSON & JOHNSON et al                                                 05/07/2018
                  3:18-cv-08892-FLW-LHG BEARFIELD v. JOHNSON & JOHNSON et al                                             05/07/2018
                  3:18-cv-08893-FLW-LHG CAREY v. JOHNSON & JOHNSON et al                                                 05/07/2018
                  3:18-cv-08852-FLW-LHG HARDY v. IMERYS TALC AMERICA, INC. et al                                         05/07/2018
                  3:18-cv-08853-FLW-LHG ANGILLETTA v. JOHNSON & JOHNSON et al                                            05/07/2018
                  3:18-cv-08855-FLW-LHG KAWELO v. JOHNSON & JOHNSON et al                                                05/07/2018
                  3:18-cv-08895-FLW-LHG GOLDEN v. JOHNSON & JOHNSON et al                                                05/07/2018
                  3:18-cv-08897-FLW-LHG RODWELL v. JOHNSON & JOHNSON et al                                               05/07/2018
                  3:18-cv-08900-FLW-LHG LOEHR v. JOHNSON & JOHNSON et al                                                 05/07/2018
                  3:18-cv-08901-FLW-LHG KING v. JOHNSON & JOHNSON et al                                                  05/07/2018
                  3:18-cv-08902-FLW-LHG FAUGHT et al v. JOHNSON & JOHNSON et al                                          05/07/2018
                  3:18-cv-08909-FLW-LHG HOSKINS v. JOHNSON & JOHNSON et al                                               05/07/2018
                  3:18-cv-08910-FLW-LHG KEITH et al v. JOHNSON & JOHNSON et al                                           05/07/2018
                  3:18-cv-08905-FLW-LHG MACFARLAND v. JOHNSON & JOHNSON et al                                            05/07/2018
                  3:18-cv-08913-FLW-LHG BELLOWS v. JOHNSON & JOHNSON et al                                               05/07/2018
                  3:18-cv-08915-FLW-LHG MULLIS v. JOHNSON & JOHNSON et al                                                05/07/2018
                  3:18-cv-08916-FLW-LHG VALVO v. JOHNSON & JOHNSON et al                                                 05/07/2018
                  3:18-cv-08921-FLW-LHG HIDALGO v. IMERYS TALC AMERICA, INC. et al 05/08/2018
                  3:18-cv-08922-FLW-LHG SCOTT v. JOHNSON & JOHNSON et al                                                 05/08/2018
                  3:18-cv-08928-FLW-LHG FUGLER v. JOHNSON & JOHNSON et al                                                05/08/2018
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                            192/625
5/15/2019                           CM/ECF LIVE - U.S.
                          Case 1:19-cv-01530           District Court2for Filed
                                                  Document                the District of New Jersey-Query
                                                                                   05/24/19        Page 195Associated Cases
                                                                                                                 of 627

                  3:18-cv-08948-FLW-LHG HENDERSON-HILDEBRAND v. JOHNSON &
                                                                                                                          05/08/2018
                  JOHNSON et al
                  3:18-cv-08949-FLW-LHG JENNINGS v. JOHNSON & JOHNSON et al                                               05/08/2018
                  3:18-cv-08950-FLW-LHG JOSEY v. JOHNSON & JOHNSON et al                                                  05/08/2018
                  3:18-cv-08938-FLW-LHG LOBDELL v. JOHNSON & JOHNSON, INC. et al                                          05/08/2018
                  3:18-cv-08952-FLW-LHG KHALIQ v. JOHNSON & JOHNSON et al                                                 05/08/2018
                  3:18-cv-08941-FLW-LHG BOSSERMAN v. JOHNSON & JOHNSON et al                                              05/08/2018
                  3:18-cv-08953-FLW-LHG WEAVER v. JOHNSON & JOHNSON et al                                                 05/08/2018
                  3:18-cv-08956-FLW-LHG WILSON v. JOHNSON & JOHNSON et al                                                 05/08/2018
                  3:18-cv-08944-FLW-LHG BRUENS v. JOHNSON & JOHNSON et al                                                 05/08/2018
                  3:18-cv-08945-FLW-LHG FRANCIS v. JOHNSON & JOHNSON et al                                                05/08/2018
                  3:18-cv-08946-FLW-LHG KLINGER v. JOHNSON & JOHNSON et al                                                05/08/2018
                  3:18-cv-08947-FLW-LHG BOND v. JOHNSON & JOHNSON et al                                                   05/08/2018
                  3:18-cv-08968-FLW-LHG VAZQUEZ v. JOHNSON & JOHNSON et al                                                05/09/2018
                  3:18-cv-08970-FLW-LHG HILLARD v. JOHNSON & JOHNSON et al                                                05/09/2018
                  3:18-cv-08973-FLW-LHG BUNDOCK et al v. JOHNSON & JOHNSON et al  05/09/2018
                  3:18-cv-08963-FLW-LHG HIGHTOWER v. IMERYS TALC AMERICA, INC. et
                                                                                  05/09/2018
                  al
                  3:18-cv-08965-FLW-LHG TORRES v. JOHNSON & JOHNSON et al                                                 05/09/2018
                  3:18-cv-08967-FLW-LHG HINTON v. JOHNSON & JOHNSON et al                                                 05/09/2018
                  3:18-cv-08996-FLW-LHG MUTTS v. JOHNSON & JOHNSON et al                                                  05/09/2018
                  3:18-cv-08997-FLW-LHG MORRIS v. JOHNSON & JOHNSON et al                                                 05/09/2018
                  3:18-cv-08990-FLW-LHG JAMES v. JOHNSON & JOHNSON et al                                                  05/09/2018
                  3:18-cv-08998-FLW-LHG BECK v. JOHNSON & JOHNSON et al                                                   05/09/2018
                  3:18-cv-08992-FLW-LHG MENDOZA v. JOHNSON & JOHNSON et al                                                05/09/2018
                  3:18-cv-08994-FLW-LHG MCINNIS v. JOHNSON & JOHNSON et al                                                05/09/2018
                  3:18-cv-09004-FLW-LHG HOUMIEL v. JOHNSON & JOHNSON, INC. et al                                          05/09/2018
                  3:18-cv-09013-FLW-LHG SWETMAN v. JOHNSON & JOHNSON et al                                                05/09/2018
                  3:18-cv-09019-FLW-LHG HARTNETT v. JOHNSON & JOHNSON et al                                               05/10/2018
                  3:18-cv-09020-FLW-LHG JOHNSON v. JOHNSON & JOHNSON et al                                                05/10/2018
                  3:18-cv-09021-FLW-LHG HAWKINS-BELDEN v. JOHNSON & JOHNSON et
                                                                                                                          05/10/2018
                  al
                  3:18-cv-09024-FLW-LHG LIEURANCE v. JOHNSON & JOHNSON et al                                              05/10/2018
                  3:18-cv-09028-FLW-LHG PETERSON v. JOHNSON & JOHNSON et al                                               05/10/2018
                  3:18-cv-09044-FLW-LHG MORGAN v. JOHNSON & JOHNSON et al                                                 05/10/2018
                  3:18-cv-09047-FLW-LHG SMITH v. JOHNSON & JOHNSON et al                                                  05/10/2018
                  3:18-cv-09049-FLW-LHG SYNDER v. JOHNSON & JOHNSON et al                                                 05/10/2018
                  3:18-cv-09050-FLW-LHG WILLIAMSTON v. JOHNSON & JOHNSON et al                                            05/10/2018
                  3:18-cv-09051-FLW-LHG KILBANE v. JOHNSON & JOHNSON et al                                                05/10/2018
                  3:18-cv-09059-FLW-LHG BOVIDGE v. JOHNSON & JOHNSON et al                                                05/10/2018
                  3:18-cv-09052-FLW-LHG KLEIN et al v. JOHNSON & JOHNSON et al                                            05/10/2018
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                             193/625
5/15/2019                           CM/ECF LIVE - U.S.
                          Case 1:19-cv-01530           District Court2for Filed
                                                  Document                the District of New Jersey-Query
                                                                                   05/24/19        Page 196Associated Cases
                                                                                                                 of 627

                  3:18-cv-09060-FLW-LHG HOFFMAN v. JOHNSON & JOHNSON et al                                                05/10/2018
                  3:18-cv-09061-FLW-LHG HURST v. JOHNSON & JOHNSON et al                                                  05/10/2018
                  3:18-cv-09062-FLW-LHG FAUSTMANN v. JOHNSON & JOHNSON et al                                              05/10/2018
                  3:18-cv-09063-FLW-LHG HICKS v. JOHNSON & JOHNSON et al                                                  05/10/2018
                  3:18-cv-09064-FLW-LHG MAGANA v. JOHNSON & JOHNSON et al                                                 05/10/2018
                  3:18-cv-09053-FLW-LHG BLANKENSHIP et al v. JOHNSON & JOHNSON et al                                      05/10/2018
                  3:18-cv-09054-FLW-LHG CLARK v. JOHNSON & JOHNSON et al                                                  05/10/2018
                  3:18-cv-09055-FLW-LHG KENT v. JOHNSON & JOHNSON et al                                                   05/10/2018
                  3:18-cv-09065-FLW-LHG TOLLISON v. JOHNSON & JOHNSON et al                                               05/10/2018
                  3:18-cv-09067-FLW-LHG FREDRIC v. JOHNSON & JOHNSON et al                                                05/10/2018
                  3:18-cv-09069-FLW-LHG NEILSON v. JOHNSON & JOHNSON et al                                                05/10/2018
                  3:18-cv-09072-FLW-LHG ROBINSON v. JOHNSON & JOHNSON et al                                               05/10/2018
                  3:18-cv-09074-FLW-LHG HART v. JOHNSON & JOHNSON et al                                                   05/10/2018
                  3:18-cv-09094-FLW-LHG OGLE et al v. JOHNSON & JOHNSON et al                                             05/11/2018
                  3:18-cv-09096-FLW-LHG GARRETT v. JOHNSON & JOHNSON et al                                                05/11/2018
                  3:18-cv-09097-FLW-LHG BURGART v. JOHNSON & JOHNSON et al                                                05/11/2018
                  3:18-cv-09098-FLW-LHG DELAVEGA v. JOHNSON & JOHNSON et al                                               05/11/2018
                  3:18-cv-09100-FLW-LHG LEHR v. JOHNSON & JOHNSON et al                                                   05/11/2018
                  3:18-cv-09111-FLW-LHG WALTERS, JR v. JOHNSON & JOHNSON et al                                            05/11/2018
                  3:18-cv-09117-FLW-LHG CHASE v. JOHNSON & JOHNSON et al                                                  05/11/2018
                  3:18-cv-09118-FLW-LHG GIBBONS JR. v. JOHNSON & JOHNSON et al                                            05/11/2018
                  3:18-cv-11496-FLW-LHG CORLEY v. JOHNSON & JOHNSON et al                                                 07/11/2018
                  3:18-cv-09122-FLW-LHG ESTABROOK v. JOHNSON & JOHNSON et al                                              05/14/2018
                  3:18-cv-09123-FLW-LHG VAZQUEZ v. JOHNSON & JOHNSON, INC. et al                                          05/14/2018
                  3:18-cv-09131-FLW-LHG JOHNSTON v. JOHNSON & JOHNSON et al                                               05/14/2018
                  3:18-cv-09134-FLW-LHG ZADEKAS v. JOHNSON & JOHNSON et al                                                05/14/2018
                  3:18-cv-09145-FLW-LHG GIDEON v. JOHNSON & JOHNSON et al                                                 05/14/2018
                  3:18-cv-09153-FLW-LHG TEMPLETON et al v. JOHNSON & JOHNSON, INC.
                                                                                                                          05/14/2018
                  et al
                  3:18-cv-09156-FLW-LHG KAAUWAI v. JOHNSON & JOHNSON, INC. et al                                          05/14/2018
                  3:18-cv-09157-FLW-LHG IVERSON v. JOHNSON & JOHNSON et al                                                05/14/2018
                  3:18-cv-09161-FLW-LHG TABOR et al v. JOHNSON & JOHNSON et al                                            05/15/2018
                  3:18-cv-09162-FLW-LHG RAKIN v. JOHNSON & JOHNSON et al                                                  05/15/2018
                  3:18-cv-09165-FLW-LHG DAVIS v. JOHNSON & JOHNSON et al                                                  05/15/2018
                  3:18-cv-09168-FLW-LHG OTTENS v. JOHNSON & JOHNSON et al                                                 05/15/2018
                  3:18-cv-09174-FLW-LHG CROCKER v. JOHNSON & JOHNSON et al                                                05/15/2018
                  3:18-cv-09177-FLW-LHG PARKER et al v. JOHNSON & JOHNSON et al                                           05/15/2018
                  3:18-cv-09188-FLW-LHG JONES v. IMERYS TALC AMERICA, INC. et al                                          05/15/2018
                  3:18-cv-09193-FLW-LHG HALL v. JOHNSON & JOHNSON, INC. et al                                             05/15/2018
                  3:18-cv-09208-FLW-LHG PREVOST v. JOHNSON & JOHNSON et al                                                05/15/2018

https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                             194/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2for Filed
                                                Document                the District of New Jersey-Query
                                                                                 05/24/19        Page 197Associated Cases
                                                                                                               of 627
                  3:18-cv-09209-FLW-LHG PUGH v. JOHNSON & JOHNSON et al                                                  05/15/2018
                  3:18-cv-09211-FLW-LHG QUINION v. JOHNSON & JOHNSON et al                                               05/15/2018
                  3:18-cv-09212-FLW-LHG ROOT v. JOHNSON & JOHNSON et al                                                  05/15/2018
                  3:18-cv-09221-FLW-LHG LAURENT v. IMERYS TALC AMERICA, INC. et al 05/15/2018
                  3:18-cv-09223-FLW-LHG GOLEMATIS v. JOHNSON & JOHNSON et al                                             05/15/2018
                  3:18-cv-09225-FLW-LHG LEWIS v. IMERYS TALC AMERICA, INC. et al                                         05/15/2018
                  3:18-cv-09227-FLW-LHG PASTOR v. JOHNSON & JOHNSON et al                                                05/15/2018
                  3:18-cv-09280-FLW-LHG MACKEY v. JOHNSON & JOHNSON et al                                                05/16/2018
                  3:18-cv-09260-FLW-LHG LEWIS v. IMERYS TALC AMERICA, INC. et al                                         05/16/2018
                  3:18-cv-09269-FLW-LHG PORTER v. JOHNSON & JOHNSON et al                                                05/16/2018
                  3:18-cv-09270-FLW-LHG MABILE v. IMERYS TALC AMERICA, INC. et al                                        05/16/2018
                  3:18-cv-09271-FLW-LHG FODERA v. JOHNSON & JOHNSON et al                                                05/16/2018
                  3:18-cv-09272-FLW-LHG MELANCON v. IMERYS TALC AMERICA, INC. et
                                                                                                                         05/16/2018
                  al
                  3:18-cv-09278-FLW-LHG BROWN v. JOHNSON & JOHNSON et al                                                 05/16/2018
                  3:18-cv-09282-FLW-LHG RAGIS v. JOHNSON & JOHNSON et al                                                 05/16/2018
                  3:18-cv-09296-FLW-LHG PALAZZO v. JOHNSON & JOHNSON et al                                               05/16/2018
                  3:18-cv-09300-FLW-LHG MILSTEAD v. IMERYS TALC AMERICA, INC. et al 05/16/2018
                  3:18-cv-09297-FLW-LHG BROWN v. JOHNSON & JOHNSON et al                                                 05/16/2018
                  3:18-cv-09298-FLW-LHG COUGHLIN v. JOHNSON & JOHNSON et al                                              05/16/2018
                  3:18-cv-09299-FLW-LHG GRAZULIS v. JOHNSON & JOHNSON et al                                              05/16/2018
                  3:18-cv-09304-FLW-LHG NORTON v. IMERYS TALC AMERICA, INC. et al                                        05/16/2018
                  3:18-cv-09309-FLW-LHG NUNN v. IMERYS TALC AMERICA, INC. et al                                          05/17/2018
                  3:18-cv-09310-FLW-LHG LUCAS v. JOHNSON & JOHNSON, INC. et al                                           05/17/2018
                  3:18-cv-09311-FLW-LHG ALFINITO-RENTA v. JOHNSON & JOHNSON, INC.
                                                                                                                         05/17/2018
                  et al
                  3:18-cv-09312-FLW-LHG JOHNSON-TYNER v. JOHNSON & JOHNSON, INC.
                                                                                                                         05/17/2018
                  et al
                  3:18-cv-09313-FLW-LHG BAPPLE v. JOHNSON & JOHNSON, INC. et al                                          05/17/2018
                  3:18-cv-09314-FLW-LHG FRANKLIN v. JOHNSON & JOHNSON, INC. et al                                        05/17/2018
                  3:18-cv-09316-FLW-LHG KNOPPEL v. JOHNSON & JOHNSON, INC. et al                                         05/17/2018
                  3:18-cv-09317-FLW-LHG MSZYCO v. JOHNSON & JOHNSON, INC. et al                                          05/17/2018
                  3:18-cv-09319-FLW-LHG WOODARD v. JOHNSON & JOHNSON, INC. et al                                         05/17/2018
                  3:18-cv-09329-FLW-LHG BOWMAN v. JOHNSON & JOHNSON et al                                                05/17/2018
                  3:18-cv-09337-FLW-LHG DYKSTRA v. JOHNSON & JOHNSON et al                                               05/17/2018
                  3:18-cv-09339-FLW-LHG WILLIAMSON v. JOHNSON & JOHNSON et al                                            05/17/2018
                  3:18-cv-09340-FLW-LHG ALMEIDA v. JOHNSON & JOHNSON et al                                               05/17/2018
                  3:18-cv-09341-FLW-LHG BUSHMAN v. JOHNSON & JOHNSON et al                                               05/17/2018
                  3:18-cv-09345-FLW-LHG ANGEL v. JOHNSON & JOHNSON et al                                                 05/17/2018
                  3:18-cv-09348-FLW-LHG BENZER v. JOHNSON & JOHNSON et al                                                05/17/2018
                  3:18-cv-09350-FLW-LHG TWOREK v. JOHNSON & JOHNSON et al                                                05/17/2018

https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                            195/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2for Filed
                                                Document                the District of New Jersey-Query
                                                                                 05/24/19        Page 198Associated Cases
                                                                                                               of 627
                  3:18-cv-09351-FLW-LHG YARMO v. JOHNSON & JOHNSON et al                                                 05/17/2018
                  3:18-cv-09352-FLW-LHG BRADY v. JOHNSON & JOHNSON et al                                                 05/17/2018
                  3:18-cv-09353-FLW-LHG BARLOW v. JOHNSON & JOHNSON et al                                                05/17/2018
                  3:18-cv-09354-FLW-LHG MCDANIEL v. JOHNSON & JOHNSON et al                                              05/17/2018
                  3:18-cv-09356-FLW-LHG BROCK v. JOHNSON & JOHNSON et al                                                 05/17/2018
                  3:18-cv-09376-FLW-LHG MENDOZA v. JOHNSON & JOHNSON et al                                               05/17/2018
                  3:18-cv-09363-FLW-LHG HATFIELD v. JOHNSON & JOHNSON, INC. et al                                        05/17/2018
                  3:18-cv-09364-FLW-LHG GRAHAM v. JOHNSON & JOHNSON, INC. et al                                          05/17/2018
                  3:18-cv-09365-FLW-LHG BROWNING v. JOHNSON & JOHNSON et al                                              05/17/2018
                  3:18-cv-09366-FLW-LHG LINDSEY v. JOHNSON & JOHNSON, INC. et al                                         05/18/2018
                  3:18-cv-09367-FLW-LHG PAYNE v. JOHNSON & JOHNSON, INC. et al                                           05/18/2018
                  3:18-cv-09368-FLW-LHG CHRISTOPHERSON v. JOHNSON & JOHNSON et al 05/18/2018
                  3:18-cv-09370-FLW-LHG D'OLIVEIRA v. JOHNSON & JOHNSON et al                                            05/18/2018
                  3:18-cv-09377-FLW-LHG WASHBURN et al v. JOHNSON & JOHNSON et al                                        05/18/2018
                  3:18-cv-09400-FLW-LHG STONE v. JOHNSON & JOHNSON et al                                                 05/18/2018
                  3:18-cv-09384-FLW-LHG MANNING v. Johnson & Johnson et al                                               05/18/2018
                  3:18-cv-09385-FLW-LHG PAGE v. JOHNSON & JOHNSON et al                                                  05/18/2018
                  3:18-cv-09390-FLW-LHG CRUZ v. JOHNSON & JOHNSON et al                                                  05/18/2018
                  3:18-cv-09394-FLW-LHG MATRANGA et al v. JOHNSON & JOHNSON                                              05/18/2018
                  3:18-cv-09407-FLW-LHG WILLIAMS v. JOHNSON & JOHNSON et al                                              05/18/2018
                  3:18-cv-09416-FLW-LHG LADDUSAW v. JOHNSON & JOHNSON et al                                              05/18/2018
                  3:18-cv-09410-FLW-LHG FORMAN v. JOHNSON & JOHNSON et al                                                05/18/2018
                  3:18-cv-09417-FLW-LHG LUTZ v. JOHNSON & JOHNSON et al                                                  05/18/2018
                  3:18-cv-09411-FLW-LHG GILLESPIE v. JOHNSON & JOHNSON et al                                             05/18/2018
                  3:18-cv-09412-FLW-LHG HANSON v. JOHNSON & JOHNSON et al                                                05/18/2018
                  3:18-cv-09413-FLW-LHG HUGHES v. JOHNSON & JOHNSON et al                                                05/18/2018
                  3:18-cv-09418-FLW-LHG MCDONALD v. JOHNSON & JOHNSON et al                                              05/18/2018
                  3:18-cv-09415-FLW-LHG KAMP v. JOHNSON & JOHNSON et al                                                  05/18/2018
                  3:18-cv-09419-FLW-LHG MUDRICK v. JOHNSON & JOHNSON et al                                               05/18/2018
                  3:18-cv-09421-FLW-LHG PATTON v. IMERYS TALC AMERICA, INC. et al                                        05/18/2018
                  3:18-cv-09423-FLW-LHG PIAZZA v. JOHNSON & JOHNSON et al                                                05/18/2018
                  3:18-cv-09425-FLW-LHG PICARDI v. JOHNSON & JOHNSON et al                                               05/18/2018
                  3:18-cv-09426-FLW-LHG SALKIN v. JOHNSON & JOHNSON CONSUMER ,
                                                                                                                         05/18/2018
                  INC. et al
                  3:18-cv-09428-FLW-LHG ENSIGN v. JOHNSON & JOHNSON et al                                                05/18/2018
                  3:18-cv-09432-FLW-LHG KLINE v. JOHNSON & JOHNSON et al                                                 05/21/2018
                  3:18-cv-09433-FLW-LHG NIELSEN v. JOHNSON & JOHNSON et al                                               05/21/2018
                  3:18-cv-09434-FLW-LHG WIGGINS v. JOHNSON & JOHNSON et al                                               05/21/2018
                  3:18-cv-09509-FLW-LHG Bleeker v. Johnson & Johnson et al                                               05/21/2018
                  3:18-cv-09435-FLW-LHG BIRDOW v. JOHNSON & JOHNSON et al                                                05/21/2018
                  3:18-cv-09437-FLW-LHG MCRAE v. JOHNSON & JOHNSON et al                                                 05/21/2018
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                            196/625
5/15/2019                           CM/ECF LIVE - U.S.
                          Case 1:19-cv-01530           District Court2for Filed
                                                  Document                the District of New Jersey-Query
                                                                                   05/24/19        Page 199Associated Cases
                                                                                                                 of 627

                  3:18-cv-09438-FLW-LHG CLARK v. JOHNSON & JOHNSON et al                                                  05/21/2018
                  3:18-cv-09448-FLW-LHG OSTROFF v. JOHNSON & JOHNSON et al                                                05/21/2018
                  3:18-cv-09449-FLW-LHG CRUMP v. JOHNSON & JOHNSON et al                                                  05/21/2018
                  3:18-cv-09451-FLW-LHG O'NEILL v. JOHNSON & JOHNSON et al                                                05/21/2018
                  3:18-cv-09452-FLW-LHG PORTERA v. IMERYS TALC AMERICA, INC. et al                                        05/22/2018
                  3:18-cv-09453-FLW-LHG HALL v. JOHNSON & JOHNSON et al                                                   05/22/2018
                  3:18-cv-09456-FLW-LHG CULLEN v. JOHNSON & JOHNSON CONSUMER,
                                                                                                                          05/22/2018
                  INC. et al
                  3:18-cv-09460-FLW-LHG NICHOLS et al v. JOHNSON & JOHNSON et al                                          05/22/2018
                  3:18-cv-09461-FLW-LHG MANKINS v. JOHNSON & JOHNSON et al                                                05/22/2018
                  3:18-cv-09468-FLW-LHG MOORE v. JOHNSON & JOHNSON et al                                                  05/22/2018
                  3:18-cv-09470-FLW-LHG GREEN v. JOHNSON & JOHNSON, INC. et al                                            05/22/2018
                  3:18-cv-09471-FLW-LHG BROWN v. JOHNSON & JOHNSON et al                                                  05/22/2018
                  3:18-cv-09473-FLW-LHG HOLMQUIST v. JOHNSON & JOHNSON et al                                              05/22/2018
                  3:18-cv-09474-FLW-LHG MOORE v. JOHNSON & JOHNSON et al                                                  05/22/2018
                  3:18-cv-09475-FLW-LHG JOHNSON v. JOHNSON & JOHNSON et al                                                05/22/2018
                  3:18-cv-09479-FLW-LHG COLLEN v. JOHNSON & JOHNSON et al                                                 05/22/2018
                  3:18-cv-09477-FLW-LHG FREEMAN v. JOHNSON & JOHNSON INC. et al                                           05/22/2018
                  3:18-cv-09481-FLW-LHG MILLS-MCCOY et al v. JOHNSON & JOHNSON et
                                                                                                                          05/22/2018
                  al
                  3:18-cv-09483-FLW-LHG STUCKER v. JOHNSON & JOHNSON et al                                                05/22/2018
                  3:18-cv-09484-FLW-LHG HOOKS v. JOHNSON & JOHNSON et al                                                  05/22/2018
                  3:18-cv-09485-FLW-LHG TINKHAM et al v. JOHNSON & JOHNSON et al                                          05/22/2018
                  3:18-cv-09486-FLW-LHG SLATER v. JOHNSON & JOHNSON et al                                                 05/22/2018
                  3:18-cv-09487-FLW-LHG GREENWOOD v. JOHNSON & JOHNSON INC. et al                                         05/22/2018
                  3:18-cv-09488-FLW-LHG SINISH v. JOHNSON & JOHNSON et al                                                 05/22/2018
                  3:18-cv-09489-FLW-LHG HAMILTON v. JOHNSON & JOHNSON et al                                               05/22/2018
                  3:18-cv-09490-FLW-LHG MARZELLA v. JOHNSON & JOHNSON et al                                               05/22/2018
                  3:18-cv-09491-FLW-LHG HINES v. JOHNSON & JOHNSON et al                                                  05/22/2018
                  3:18-cv-09492-FLW-LHG HILL v. JOHNSON & JOHNSON et al                                                   05/22/2018
                  3:18-cv-09493-FLW-LHG SAWYER v. JOHNSON & JOHNSON et al                                                 05/22/2018
                  3:18-cv-09494-FLW-LHG WILLIAMSON v. JOHNSON & JOHNSON et al                                             05/22/2018
                  3:18-cv-09495-FLW-LHG ABE v. JOHNSON & JOHNSON et al                                                    05/22/2018
                  3:18-cv-09497-FLW-LHG CROMWELL v. JOHNSON & JOHNSON et al                                               05/22/2018
                  3:18-cv-09499-FLW-LHG CLINE v. JOHNSON & JOHNSON et al                                                  05/22/2018
                  3:18-cv-09503-FLW-LHG QUINN v. JOHNSON & JOHNSON et al                                                  05/22/2018
                  3:18-cv-09514-FLW-LHG COMPSON v. JOHNSON & JOHNSON et al                                                05/22/2018
                  3:18-cv-09522-FLW-LHG CONYERS et al v. JOHNSON & JOHNSON et al                                          05/22/2018
                  3:18-cv-09523-FLW-LHG FERGUSON v. JOHNSON & JOHNSON et al                                               05/22/2018
                  3:18-cv-09527-FLW-LHG WHITE v. JOHNSON & JOHNSON et al                                                  05/22/2018

https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                             197/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2for Filed
                                                Document                the District of New Jersey-Query
                                                                                 05/24/19        Page 200Associated Cases
                                                                                                               of 627
                  3:18-cv-09547-FLW-LHG NEWMAN v. JOHNSON & JOHNSON et al                                                05/22/2018
                  3:18-cv-09548-FLW-LHG ANDERSON v. JOHNSON & JOHNSON et al                                              05/22/2018
                  3:18-cv-09549-FLW-LHG BRADLEY v. JOHNSON & JOHNSON et al                                               05/22/2018
                  3:18-cv-09550-FLW-LHG WOMACK v. JOHNSON & JOHNSON et al                                                05/22/2018
                  3:18-cv-09552-FLW-LHG KIMBARL v. JOHNSON & JOHNSON et al                                               05/22/2018
                  3:18-cv-09554-FLW-LHG APPLEWHITE v. JOHNSON & JOHNSON et al                                            05/22/2018
                  3:18-cv-09556-FLW-LHG LYLES v. JOHNSON & JOHNSON et al                                                 05/22/2018
                  3:18-cv-09557-FLW-LHG LEWIS v. JOHNSON & JOHNSON et al                                                 05/22/2018
                  3:18-cv-09528-FLW-LHG CORNEJO v. JOHNSON & JOHNSON et al                                               05/22/2018
                  3:18-cv-09529-FLW-LHG HENRY v. JOHNSON & JOHNSON et al                                                 05/22/2018
                  3:18-cv-09531-FLW-LHG DELANEY v. JOHNSON & JOHNSON et al                                               05/22/2018
                  3:18-cv-09532-FLW-LHG LEWIS v. JOHNSON & JOHNSON et al                                                 05/22/2018
                  3:18-cv-09472-FLW-LHG SOWERS et al v. JOHNSON & JOHNSON, INC. et al 05/23/2018
                  3:18-cv-09582-FLW-LHG SOBOTKER v. JOHNSON & JOHNSON et al                                              05/23/2018
                  3:18-cv-09558-FLW-LHG LIGNEY et al v. JOHNSON & JOHNSON et al                                          05/23/2018
                  3:18-cv-09559-FLW-LHG COLE et al v. JOHNSON & JOHNSON et al                                            05/23/2018
                  3:18-cv-09566-FLW-LHG RANATZA v. IMERYS TALC AMERICA, INC. et al 05/23/2018
                  3:18-cv-09569-FLW-LHG BURK v. JOHNSON & JOHNSON et al                                                  05/23/2018
                  3:18-cv-09570-FLW-LHG MILLER v. JOHNSON & JOHNSON et al                                                05/23/2018
                  3:18-cv-09572-FLW-LHG NARRAGON v. JOHNSON & JOHNSON et al                                              05/23/2018
                  3:18-cv-09573-FLW-LHG WORTHAM v. JOHNSON & JOHNSON et al                                               05/23/2018
                  3:18-cv-09574-FLW-LHG ROCCO v. JOHNSON & JOHNSON et al                                                 05/23/2018
                  3:18-cv-09576-FLW-LHG DONOVAN v. JOHNSON & JOHNSON et al                                               05/23/2018
                  3:18-cv-09577-FLW-LHG VICKERY v. JOHNSON & JOHNSON et al                                               05/23/2018
                  3:18-cv-09587-FLW-LHG URBANO et al v. JOHNSON & JOHNSON et al                                          05/23/2018
                  3:18-cv-09592-FLW-LHG DAVIS v. JOHNSON & JOHNSON et al                                                 05/23/2018
                  3:18-cv-09598-FLW-LHG TYSON v. JOHNSON & JOHNSON et al                                                 05/24/2018
                  3:18-cv-09600-FLW-LHG CAPLIN v. JOHNSON & JOHNSON et al                                                05/24/2018
                  3:18-cv-09602-FLW-LHG WILLIAMS-MCCLENDON v. JOHNSON &
                                                                                                                         05/24/2018
                  JOHNSON et al
                  3:18-cv-09620-FLW-LHG JONES v. JOHNSON & JOHNSON et al                                                 05/24/2018
                  3:18-cv-09608-FLW-LHG MACK et al v. JOHNSON & JOHNSON INC. et al                                       05/24/2018
                  3:18-cv-09622-FLW-LHG EVERETT v. JOHNSON & JOHNSON et al                                               05/24/2018
                  3:18-cv-09625-FLW-LHG RANKIN v. JOHNSON & JOHNSON et al                                                05/24/2018
                  3:18-cv-09609-FLW-LHG BURKE v. JOHNSON & JOHNSON et al                                                 05/24/2018
                  3:18-cv-09627-FLW-LHG COLLINS v. JOHNSON & JOHNSON et al                                               05/24/2018
                  3:18-cv-09628-FLW-LHG STANGELAND v. JOHNSON & JOHNSON et al                                            05/24/2018
                  3:18-cv-09630-FLW-LHG ALSUP v. JOHNSON & JOHNSON et al                                                 05/24/2018
                  3:18-cv-09631-FLW-LHG SKULNIK v. JOHNSON & JOHNSON et al                                               05/24/2018
                  3:18-cv-09632-FLW-LHG GIANNOTTI v. JOHNSON & JOHNSON et al                                             05/24/2018
                  3:18-cv-09659-FLW-LHG AVANT v. JOHNSON & JOHNSON et al                                                 05/24/2018
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                            198/625
5/15/2019                           CM/ECF LIVE - U.S.
                          Case 1:19-cv-01530           District Court2for Filed
                                                  Document                the District of New Jersey-Query
                                                                                   05/24/19        Page 201Associated Cases
                                                                                                                 of 627

                  3:18-cv-09611-FLW-LHG SERIKAKU v. JOHNSON & JOHNSON et al                                               05/24/2018
                  3:18-cv-09618-FLW-LHG PILE v. JOHNSON & JOHNSON et al                                                   05/24/2018
                  3:18-cv-09624-FLW-LHG ROMANCHOK et al v. JOHNSON & JOHNSON et al                                        05/24/2018
                  3:18-cv-09663-FLW-LHG BROMWELL v. JOHNSON & JOHNSON et al                                               05/24/2018
                  3:18-cv-09665-FLW-LHG CASELLA v. JOHNSON & JOHNSON et al                                                05/24/2018
                  3:18-cv-09666-FLW-LHG SMITH v. JOHNSON & JOHNSON et al                                                  05/24/2018
                  3:18-cv-09667-FLW-LHG TERRELL v. JOHNSON & JOHNSON et al                                                05/24/2018
                  3:18-cv-09669-FLW-LHG KUSCHE v. JOHNSON & JOHNSON et al                                                 05/24/2018
                  3:18-cv-09634-FLW-LHG ROSE et al v. JOHNSON & JOHNSON et al                                             05/24/2018
                  3:18-cv-09671-FLW-LHG KEY v. JOHNSON & JOHNSON et al                                                    05/24/2018
                  3:18-cv-09635-FLW-LHG KNIGHT v. JOHNSON & JOHNSON et al                                                 05/24/2018
                  3:18-cv-09637-FLW-LHG ORTA-VALDOVINOS v. JOHNSON & JOHNSON et
                                                                                                                          05/24/2018
                  al
                  3:18-cv-09640-FLW-LHG FERGUSON v. JOHNSON & JOHNSON et al                                               05/24/2018
                  3:18-cv-09642-FLW-LHG MAY v. JOHNSON & JOHNSON et al                                                    05/24/2018
                  3:18-cv-09643-FLW-LHG STEWARD v. JOHNSON & JOHNSON et al                                                05/24/2018
                  3:18-cv-09645-FLW-LHG GARRETT et al v. JOHNSON & JOHNSON et al                                          05/24/2018
                  3:18-cv-09646-FLW-LHG SACKETT v. JOHNSON & JOHNSON et al                                                05/24/2018
                  3:18-cv-09711-FLW-LHG BAKER v. JOHNSON & JOHNSON et al                                                  05/25/2018
                  3:18-cv-09713-FLW-LHG MUNRO v. JOHNSON & JOHNSON et al                                                  05/25/2018
                  3:18-cv-09714-FLW-LHG WEISS v. JOHNSON & JOHNSON et al                                                  05/25/2018
                  3:18-cv-09715-FLW-LHG EDWARDS v. JOHNSON & JOHNSON et al                                                05/25/2018
                  3:18-cv-09716-FLW-LHG JONES v. JOHNSON & JOHNSON et al                                                  05/25/2018
                  3:18-cv-09686-FLW-LHG ROMERO v. IMERYS TALC AMERICA, INC. et al                                         05/25/2018
                  3:18-cv-09718-FLW-LHG WALDROP v. JOHNSON & JOHNSON et al                                                05/25/2018
                  3:18-cv-09720-FLW-LHG ZORN v. JOHNSON & JOHNSON et al                                                   05/25/2018
                  3:18-cv-09721-FLW-LHG KENDALL v. JOHNSON & JOHNSON et al                                                05/25/2018
                  3:18-cv-09722-FLW-LHG EDWARDS v. JOHNSON & JOHNSON et al                                                05/25/2018
                  3:18-cv-09691-FLW-LHG JONES v. JOHNSON & JOHNSON et al                                                  05/25/2018
                  3:18-cv-09692-FLW-LHG FEBO-BROWN v. JOHNSON & JOHNSON et al                                             05/25/2018
                  3:18-cv-09693-FLW-LHG WRIGHT v. JOHNSON & JOHNSON et al                                                 05/25/2018
                  3:18-cv-09694-FLW-LHG MITCHELL v. JOHNSON & JOHNSON et al                                               05/25/2018
                  3:18-cv-09679-FLW-LHG CAMPBELL et al v. JOHNSON & JOHNSON et al                                         05/25/2018
                  3:18-cv-09695-FLW-LHG CURRIE v. JOHNSON & JOHNSON et al                                                 05/25/2018
                  3:18-cv-09697-FLW-LHG SAMUEL v. IMERYS TALC AMERICA, INC. et al                                         05/25/2018
                  3:18-cv-09698-FLW-LHG FRANS v. JOHNSON & JOHNSON et al                                                  05/25/2018
                  3:18-cv-09699-FLW-LHG COTIC et al v. JOHNSON & JOHNSON et al                                            05/25/2018
                  3:18-cv-09700-FLW-LHG SCOTT v. IMERYS TALC AMERICA, INC. et al                                          05/25/2018
                  3:18-cv-09726-FLW-LHG DUGAN et al v. JOHNSON & JOHNSON et al                                            05/29/2018
                  3:18-cv-09702-FLW-LHG TRENT, JR. v. JOHNSON & JOHNSON et al                                             05/29/2018

https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                             199/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2for Filed
                                                Document                the District of New Jersey-Query
                                                                                 05/24/19        Page 202Associated Cases
                                                                                                               of 627
                  3:18-cv-09703-FLW-LHG SITAL et al v. JOHNSON & JOHNSON et al                                           05/29/2018
                  3:18-cv-09704-FLW-LHG BENNETT v. JOHNSON & JOHNSON et al                                               05/29/2018
                  3:18-cv-09705-FLW-LHG CUTLIP v. JOHNSON & JOHNSON et al                                                05/29/2018
                  3:18-cv-09706-FLW-LHG DAVIDSON v. JOHNSON & JOHNSON et al                                              05/29/2018
                  3:18-cv-09708-FLW-LHG KELLY v. JOHNSON & JOHNSON et al                                                 05/29/2018
                  3:18-cv-09728-FLW-LHG SCOTT v. IMERYS TALC AMERICA, INC. et al                                         05/29/2018
                  3:18-cv-09729-FLW-LHG ELLISON v. JOHNSON & JOHNSON et al                                               05/29/2018
                  3:18-cv-09731-FLW-LHG LEONARD v. JOHNSON & JOHNSON et al                                               05/29/2018
                  3:18-cv-09733-FLW-LHG MANN, JR. v. JOHNSON & JOHNSON et al                                             05/29/2018
                  3:18-cv-09739-FLW-LHG OLINSKI v. JOHNSON & JOHNSON et al                                               05/29/2018
                  3:18-cv-09741-FLW-LHG TURNER v. IMERYS TALC AMERICA, INC. et al                                        05/29/2018
                  3:18-cv-09742-FLW-LHG ORNDORFF v. JOHNSON & JOHNSON et al                                              05/29/2018
                  3:18-cv-09743-FLW-LHG STOVER v. JOHNSON & JOHNSON et al                                                05/29/2018
                  3:18-cv-09744-FLW-LHG HARTMANN v. JOHNSON & JOHNSON et al                                              05/29/2018
                  3:18-cv-09747-FLW-LHG ZIMMERMAN v. JOHNSON & JOHNSON et al                                             05/29/2018
                  3:18-cv-09751-FLW-LHG COURVILLE v. JOHNSON & JOHNSON et al                                             05/29/2018
                  3:18-cv-09752-FLW-LHG WIGINTON v. JOHNSON & JOHNSON et al                                              05/29/2018
                  3:18-cv-09753-FLW-LHG KRODEL v. JOHNSON & JOHNSON et al                                                05/29/2018
                  3:18-cv-09762-FLW-LHG WILLIAMS v. IMERYS TALC AMERICA, INC. et al 05/29/2018
                  3:18-cv-09763-FLW-LHG WINTERS v. IMERYS TALC AMERICA, INC. et al 05/29/2018
                  3:18-cv-09734-FLW-LHG MIMS v. JOHNSON & JOHNSON et al                                                  05/29/2018
                  3:18-cv-09737-FLW-LHG NAVARRO v. JOHNSON & JOHNSON et al                                               05/29/2018
                  3:18-cv-09738-FLW-LHG THROWER v. IMERYS TALC AMERICA, INC. et al 05/29/2018
                  3:18-cv-09768-FLW-LHG DOOLEY v. JOHNSON & JOHNSON et al                                                05/29/2018
                  3:18-cv-09772-FLW-LHG BATTLE-MINCEY v. JOHNSON & JOHNSON et al 05/29/2018
                  3:18-cv-09757-FLW-LHG FLEDDERMAN et al v. JOHNSON & JOHNSON et al 05/29/2018
                  3:18-cv-09774-FLW-LHG PANKOW v. JOHNSON & JOHNSON et al                                                05/29/2018
                  3:18-cv-09782-FLW-LHG ALLEN v. JOHNSON & JOHNSON et al                                                 05/29/2018
                  3:18-cv-09809-FLW-LHG YATES v. JOHNSON & JOHNSON et al                                                 05/30/2018
                  3:18-cv-09811-FLW-LHG CLAPP v. IMERYS TALC AMERICA, INC. et al                                         05/30/2018
                  3:18-cv-09812-FLW-LHG FRANCIS-NORMAN v. IMERYS TALC AMERICA,
                                                                                                                         05/30/2018
                  INC. et al
                  3:18-cv-09796-FLW-LHG BASH v. JOHNSON & JOHNSON et al                                                  05/30/2018
                  3:18-cv-09797-FLW-LHG COOK v. JOHNSON & JOHNSON et al                                                  05/30/2018
                  3:18-cv-09799-FLW-LHG HARRIS v. JOHNSON & JOHNSON et al                                                05/30/2018
                  3:18-cv-09804-FLW-LHG CAZALOT v. IMERYS TALC AMERICA, INC. et al 05/30/2018
                  3:18-cv-09807-FLW-LHG CHAISSON v. IMERYS TALC AMERICA, INC. et al 05/30/2018
                  3:18-cv-09808-FLW-LHG RAZOUK v. JOHNSON & JOHNSON et al                                                05/30/2018
                  3:18-cv-09814-FLW-LHG DOAK et al v. JOHNSON & JOHNSON et al                                            05/30/2018
                  3:18-cv-09815-FLW-LHG KLEPPIN v. JOHNSON & JOHNSON et al                                               05/30/2018
                  3:18-cv-09817-FLW-LHG O'NEAL v. JOHNSON & JOHNSON et al                                                05/30/2018
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                            200/625
5/15/2019                           CM/ECF LIVE - U.S.
                          Case 1:19-cv-01530           District Court2for Filed
                                                  Document                the District of New Jersey-Query
                                                                                   05/24/19        Page 203Associated Cases
                                                                                                                 of 627

                  3:18-cv-09818-FLW-LHG ADAMS v. IMERYS TALC AMERICA, INC. et al                                          05/30/2018
                  3:18-cv-09819-FLW-LHG PIFER v. JOHNSON & JOHNSON et al                                                  05/30/2018
                  3:18-cv-09820-FLW-LHG COLEMAN v. IMERYS TALC AMERICA, INC. et al                                        05/30/2018
                  3:18-cv-09821-FLW-LHG BARTELL v. JOHNSON & JOHNSON et al                                                05/30/2018
                  3:18-cv-09823-FLW-LHG SCHOENTRUP v. JOHNSON & JOHNSON et al                                             05/30/2018
                  3:18-cv-09824-FLW-LHG COOPER v. IMERYS TALC AMERICA, INC. et al                                         05/30/2018
                  3:18-cv-09827-FLW-LHG BURRELL-WILLIAMS v. JOHNSON & JOHNSON
                                                                                                                          05/30/2018
                  et al
                  3:18-cv-09828-FLW-LHG DEVILLE v. IMERYS TALC AMERICA, INC. et al                                        05/30/2018
                  3:18-cv-09834-FLW-LHG STONE v. JOHNSON & JOHNSON et al                                                  05/30/2018
                  3:18-cv-09836-FLW-LHG RACKLEY et al v. JOHNSON & JOHNSON et al                                          05/30/2018
                  3:18-cv-09838-FLW-LHG WALLER v. JOHNSON & JOHNSON et al                                                 05/30/2018
                  3:18-cv-09840-FLW-LHG DEMAILO et al v. JOHNSON & JOHNSON et al                                          05/31/2018
                  3:18-cv-09841-FLW-LHG MARTINEZ v. JOHNSON & JOHNSON et al                                               05/31/2018
                  3:18-cv-09829-FLW-LHG CRUCHELOW v. JOHNSON & JOHNSON et al                                              05/31/2018
                  3:18-cv-09849-FLW-LHG RANKIN v. JOHNSON & JOHNSON et al                                                 05/31/2018
                  3:18-cv-09850-FLW-LHG RUTLAND v. JOHNSON & JOHNSON et al                                                05/31/2018
                  3:18-cv-09851-FLW-LHG SALLAS v. JOHNSON & JOHNSON et al                                                 05/31/2018
                  3:18-cv-09854-FLW-LHG FLETCHER v. IMERYS TALC AMERICA, INC. et al                                       05/31/2018
                  3:18-cv-09830-FLW-LHG EASON v. IMERYS TALC AMERICA, INC. et al                                          05/31/2018
                  3:18-cv-09855-FLW-LHG CALLAHAN v. JOHNSON & JOHNSON et al                                               05/31/2018
                  3:18-cv-09831-FLW-LHG FJAYAN v. JOHNSON & JOHNSON et al                                                 05/31/2018
                  3:18-cv-09857-FLW-LHG RIKER et al v. JOHNSON & JOHNSON et al                                            05/31/2018
                  3:18-cv-09859-FLW-LHG FONTENOT v. IMERYS TALC AMERICA, INC. et al                                       05/31/2018
                  3:18-cv-09861-FLW-LHG WALLACE et al v. JOHNSON & JOHNSON et al                                          05/31/2018
                  3:18-cv-09862-FLW-LHG STROUD v. JOHNSON & JOHNSON et al                                                 05/31/2018
                  3:18-cv-09866-FLW-LHG THOMAS v. JOHNSON & JOHNSON et al                                                 05/31/2018
                  3:18-cv-09832-FLW-LHG GEHERS v. JOHNSON & JOHNSON et al                                                 05/31/2018
                  3:18-cv-09833-FLW-LHG PULLEY v. JOHNSON & JOHNSON et al                                                 05/31/2018
                  3:18-cv-09895-FLW-LHG Donald Hall v. Johnson and Johnson et al                                          05/31/2018
                  3:18-cv-09896-FLW-LHG Young et al v. Johnson & Johnson et al                                            05/31/2018
                  3:18-cv-09899-FLW-LHG Momou, Hortense v. Johnson & Johnson et al                                        05/31/2018
                  3:18-cv-09900-FLW-LHG Johnson v. Johnson & Johnson et al                                                05/31/2018
                  3:18-cv-09868-FLW-LHG FULLER v. IMERYS TALC AMERICA, INC. et al                                         05/31/2018
                  3:18-cv-09869-FLW-LHG GILLIAM v. JOHNSON & JOHNSON et al                                                05/31/2018
                  3:18-cv-09872-FLW-LHG TUCKER v. JOHNSON & JOHNSON et al                                                 05/31/2018
                  3:18-cv-09874-FLW-LHG LESTER et al v. JOHNSON & JOHNSON et al                                           05/31/2018
                  3:18-cv-09886-FLW-LHG SELLERS v. IMERYS TALC AMERICA, INC. et al                                        05/31/2018
                  3:18-cv-09888-FLW-LHG HEBERT v. IMERYS TALC AMERICA, INC. et al                                         05/31/2018
                  3:18-cv-09889-FLW-LHG HOLLON v. IMERYS TALC AMERICA, INC. et al                                         05/31/2018

https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                             201/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2for Filed
                                                Document                the District of New Jersey-Query
                                                                                 05/24/19        Page 204Associated Cases
                                                                                                               of 627
                  3:18-cv-09876-FLW-LHG GARLAND v. JOHNSON & JOHNSON et al                                               05/31/2018
                  3:18-cv-09878-FLW-LHG NEALON v. JOHNSON & JOHNSON et al                                                05/31/2018
                  3:18-cv-09897-FLW-LHG BROGNA v. JOHNSON & JOHNSON et al                                                05/31/2018
                  3:18-cv-09904-FLW-LHG HUNTER v. JOHNSON & JOHNSON et al                                                05/31/2018
                  3:18-cv-09906-FLW-LHG STULL v. JOHNSON & JOHNSON et al                                                 05/31/2018
                  3:18-cv-09879-FLW-LHG RAY v. JOHNSON & JOHNSON et al                                                   06/01/2018
                  3:18-cv-09881-FLW-LHG LOCKARD v. JOHNSON & JOHNSON et al                                               05/31/2018
                  3:18-cv-09883-FLW-LHG GASTON v. IMERYS TALC AMERICA, INC. et al                                        05/31/2018
                  3:18-cv-09884-FLW-LHG DELEON v. JOHNSON & JOHNSON et al                                                05/31/2018
                  3:18-cv-09902-FLW-LHG RADENHAUSEN v. JOHNSON & JOHNSON et al                                           05/31/2018
                  3:18-cv-09948-FLW-LHG SHROPSHIRE v. JOHNSON & JOHNSON et al                                            05/31/2018
                  3:18-cv-09949-FLW-LHG SMITH et al v. JOHNSON & JOHNSON et al                                           05/31/2018
                  3:18-cv-09990-FLW-LHG Aribon et al v. Johnson & Johnson et al                                          06/01/2018
                  3:18-cv-09950-FLW-LHG CURYK v. JOHNSON & JOHNSON et al                                                 05/31/2018
                  3:18-cv-09951-FLW-LHG BARBELLA v. JOHNSON & JOHNSON et al                                              05/31/2018
                  3:18-cv-09953-FLW-LHG NEWCOME v. JOHNSON & JOHNSON et al                                               05/31/2018
                  3:18-cv-09955-FLW-LHG WILLIAMS v. IMERYS TALC AMERICA, INC. et al 05/31/2018
                  3:18-cv-09959-FLW-LHG Gillie et al v. JOHNSON & et al                                                  05/31/2018
                  3:18-cv-09960-FLW-LHG LUCAS et al v. IMERYS TALC AMERICA, INC. et al 05/31/2018
                  3:18-cv-09964-FLW-LHG WILLIAMS v. IMERYS TALC AMERICA, INC. et al 05/31/2018
                  3:18-cv-09968-FLW-LHG RICHARD v. IMERYS TALC AMERICA, INC. et al 05/31/2018
                  3:18-cv-09971-FLW-LHG WILLIAMS v. JOHNSON & JOHNSON et al                                              05/31/2018
                  3:18-cv-09974-FLW-LHG HUGHES v. IMERYS TALC AMERICA, INC. et al                                        05/31/2018
                  3:18-cv-09975-FLW-LHG FOSTER v. JOHNSON & JOHNSON et al                                                05/31/2018
                  3:18-cv-09976-FLW-LHG TAYLOR v. IMERYS TALC AMERICA, INC. et al                                        05/31/2018
                  3:18-cv-09979-FLW-LHG MENSMAN et al v. IMERYS TALC AMERICA, INC.
                                                                                                                         05/31/2018
                  et al
                  3:18-cv-09984-FLW-LHG MARTINEZ et al v. JOHNSON & JOHNSON et al                                        05/31/2018
                  3:18-cv-09910-FLW-LHG MANN v. JOHNSON & JOHNSON et al                                                  05/31/2018
                  3:18-cv-09911-FLW-LHG BECK v. JOHNSON & JOHNSON et al                                                  05/31/2018
                  3:18-cv-09912-FLW-LHG BANEY v. IMERYS TALC AMERICA, INC., et al                                        05/31/2018
                  3:18-cv-09914-FLW-LHG O'HERN, et al v JOHNSON & JOHNSON, et al                                         05/31/2018
                  3:18-cv-09916-FLW-LHG SCARLETT v. JOHNSON & JOHNSON et al                                              05/31/2018
                  3:18-cv-09918-FLW-LHG BRANDER KINNISON v. JOHNSON & JOHNSON et
                                                                                                                         05/31/2018
                  al
                  3:18-cv-09922-FLW-LHG SPERBER v. JOHNSON & JOHNSON et al                                               05/31/2018
                  3:18-cv-09924-FLW-LHG MOORE v. IMERYS TALC AMERICA, INC., et al                                        05/31/2018
                  3:18-cv-09926-FLW-LHG TENER v. JOHNSON & JOHNSON et al                                                 05/31/2018
                  3:18-cv-09927-FLW-LHG ZINNECKER v. JOHNSON & JOHNSON et al                                             05/31/2018
                  3:18-cv-09929-FLW-LHG TRESSLER v. JOHNSON & JOHNSON et al                                              05/31/2018
                  3:18-cv-09931-FLW-LHG CARTER v. JOHNSON & JOHNSON et al                                                05/31/2018

https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                            202/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2for Filed
                                                Document                the District of New Jersey-Query
                                                                                 05/24/19        Page 205Associated Cases
                                                                                                               of 627
                  3:18-cv-09985-FLW-LHG CURRY v. JOHNSON & JOHNSON et al                                                 06/01/2018
                  3:18-cv-09934-FLW-LHG KUROWSKI v. JOHNSON & JOHNSON et al                                              05/31/2018
                  3:18-cv-09986-FLW-LHG KIMBROUGH v. JOHNSON & JOHNSON et al                                             06/01/2018
                  3:18-cv-09987-FLW-LHG PANARO v. JOHNSON & JOHNSON et al                                                06/01/2018
                  3:18-cv-09988-FLW-LHG WELCH v. JOHNSON & JOHNSON et al                                                 06/01/2018
                  3:18-cv-09989-FLW-LHG QUINN v. JOHNSON & JOHNSON INC. et al                                            06/01/2018
                  3:18-cv-09907-FLW-LHG BECK, et al v IMERYS TALC AMERICA, INC., et al 05/31/2018
                  3:18-cv-09935-FLW-LHG CONLEY v. JOHNSON & JOHNSON et al                                                05/31/2018
                  3:18-cv-09938-FLW-LHG MILLER v. JOHNSON & JOHNSON et al                                                05/31/2018
                  3:18-cv-09939-FLW-LHG PETERS v. JOHNSON & JOHNSON et al                                                05/31/2018
                  3:18-cv-09941-FLW-LHG PIERCE v. JOHNSON & JOHNSON et al                                                05/31/2018
                  3:18-cv-10024-FLW-LHG YONKERS et al v. JOHNSON & JOHNSON et al                                         06/01/2018
                  3:18-cv-09997-FLW-LHG VOMDORP v. JOHNSON & JOHNSON et al                                               06/04/2018
                  3:18-cv-10006-FLW-LHG MARCHESANO v. JOHNSON & JOHNSON et al                                            06/04/2018
                  3:18-cv-10007-FLW-LHG MILLER et al v. IMERYS TALC AMERICA, INC. et
                                                                                                                         06/04/2018
                  al
                  3:18-cv-10008-FLW-LHG CARTER v. JOHNSON & JOHNSON, INC. et al                                          06/04/2018
                  3:18-cv-10010-FLW-LHG NATHAN v. IMERYS TALC AMERICA, INC. et al                                        06/04/2018
                  3:18-cv-09942-FLW-LHG MOORE v. JOHNSON & JOHNSON et al                                                 05/31/2018
                  3:18-cv-10011-FLW-LHG THOMAS et al v. THOMAS et al                                                     06/04/2018
                  3:18-cv-10013-FLW-LHG GALLAGHER et al v. JOHNSON & JOHNSON et al 06/04/2018
                  3:18-cv-10015-FLW-LHG SMITH et al v. IMERYS TALC AMERICA, INC. et al 06/04/2018
                  3:18-cv-09943-FLW-LHG LUKASEWICZ v. JOHNSON & JOHNSON et al                                            05/31/2018
                  3:18-cv-09944-FLW-LHG OWNES v. JOHNSON & JOHNSON et al                                                 05/31/2018
                  3:18-cv-09946-FLW-LHG LONIGRO v. JOHNSON & JOHNSON et al                                               05/31/2018
                  3:18-cv-09947-FLW-LHG SEALS v. JOHNSON & JOHNSON et al                                                 05/31/2018
                  3:18-cv-10060-FLW-LHG FRITZ v. JOHNSON & JOHNSON et al                                                 06/04/2018
                  3:18-cv-10061-FLW-LHG GILLINGHAM v. JOHNSON & JOHNSON et al                                            06/04/2018
                  3:18-cv-10062-FLW-LHG COX v. JOHNSON & JOHNSON, INC. et al                                             06/04/2018
                  3:18-cv-10064-FLW-LHG GRANNON v. JOHNSON & JOHNSON et al                                               06/04/2018
                  3:18-cv-10044-FLW-LHG SKRAASTAD v. JOHNSON & JOHNSON et al                                             06/04/2018
                  3:18-cv-10045-FLW-LHG BOCK v. JOHNSON & JOHNSON et al                                                  06/04/2018
                  3:18-cv-10073-FLW-LHG LATTA v. JOHNSON & JOHNSON, INC. et al                                           06/04/2018
                  3:18-cv-10072-FLW-LHG LAMONT v. JOHNSON & JOHNSON, INC. et al                                          06/04/2018
                  3:18-cv-10071-FLW-LHG LAMBERT v. JOHNSON & JOHNSON, INC. et al                                         06/04/2018
                  3:18-cv-10070-FLW-LHG JACKSON v. JOHNSON & JOHNSON, INC. et al                                         06/04/2018
                  3:18-cv-10069-FLW-LHG HENDERSON v. JOHNSON & JOHNSON, INC. et al 06/04/2018
                  3:18-cv-10066-FLW-LHG BISH v. JOHNSON & JOHNSON, INC. et al                                            06/04/2018
                  3:18-cv-10047-FLW-LHG MORALES v. JOHNSON & JOHNSON et al                                               06/04/2018
                  3:18-cv-10048-FLW-LHG BUTLER v. JOHNSON & JOHNSON et al                                                06/04/2018
                  3:18-cv-10035-FLW-LHG MABRY et al v. JOHNSON & JOHNSON et al                                           06/04/2018
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                            203/625
5/15/2019                           CM/ECF LIVE - U.S.
                          Case 1:19-cv-01530           District Court2for Filed
                                                  Document                the District of New Jersey-Query
                                                                                   05/24/19        Page 206Associated Cases
                                                                                                                 of 627

                  3:18-cv-10049-FLW-LHG CHAMBERS v. JOHNSON & JOHNSON et al                                               06/04/2018
                  3:18-cv-10050-FLW-LHG CRAWFORD v. JOHNSON & JOHNSON et al                                               06/04/2018
                  3:18-cv-10051-FLW-LHG HARRELL v. JOHNSON & JOHNSON et al                                                06/04/2018
                  3:18-cv-10052-FLW-LHG DEHATE v. JOHNSON & JOHNSON et al                                                 06/04/2018
                  3:18-cv-10054-FLW-LHG DIETSCH v. JOHNSON & JOHNSON et al                                                06/04/2018
                  3:18-cv-10055-FLW-LHG DODSON v. JOHNSON & JOHNSON et al                                                 06/04/2018
                  3:18-cv-10056-FLW-LHG DOYLE v. JOHNSON & JOHNSON et al                                                  06/04/2018
                  3:18-cv-10042-FLW-LHG SANDERS v. JOHNSON & JOHNSON et al                                                06/04/2018
                  3:18-cv-10057-FLW-LHG EVDOSUK v. JOHNSON & JOHNSON et al                                                06/04/2018
                  3:18-cv-10058-FLW-LHG FREEMAN v. JOHNSON & JOHNSON et al                                                06/04/2018
                  3:18-cv-10076-FLW-LHG ELROD v. JOHNSON & JOHNSON et al                                                  06/04/2018
                  3:18-cv-10046-FLW-LHG BOWIE et al v. JOHNSON & JOHNSON et al                                            06/04/2018
                  3:18-cv-10079-FLW-LHG DANIELS v. JOHNSON & JOHNSON et al                                                06/04/2018
                  3:18-cv-10081-FLW-LHG JOHNSON v. JOHNSON & JOHNSON et al                                                06/04/2018
                  3:18-cv-10067-FLW-LHG HAFFORD v. JOHNSON & JOHNSON, INC. et al                                          06/04/2018
                  3:18-cv-10082-FLW-LHG MCGUIRE v. JOHNSON & JOHNSON et al                                                06/04/2018
                  3:18-cv-10090-FLW-LHG PEARSON v. JOHNSON & JOHNSON et al                                                06/04/2018
                  3:18-cv-10091-FLW-LHG RAMPLEY v. JOHNSON & JOHNSON et al                                                06/04/2018
                  3:18-cv-10092-FLW-LHG RIDLEY v. JOHNSON & JOHNSON et al                                                 06/04/2018
                  3:18-cv-10083-FLW-LHG SCHNAPP et al v. JOHNSON & JOHNSON et al                                          06/04/2018
                  3:18-cv-10093-FLW-LHG ROTTER v. JOHNSON & JOHNSON et al                                                 06/04/2018
                  3:18-cv-10094-FLW-LHG SMITH v. JOHNSON & JOHNSON et al                                                  06/04/2018
                  3:18-cv-10095-FLW-LHG STEPHANSEN v. JOHNSON & JOHNSON et al                                             06/04/2018
                  3:18-cv-10096-FLW-LHG STEPHENSON v. JOHNSON & JOHNSON et al                                             06/04/2018
                  3:18-cv-10097-FLW-LHG STRELECKY v. JOHNSON & JOHNSON et al                                              06/04/2018
                  3:18-cv-10254-FLW-LHG HOUSTON v. JOHNSON & JOHNSON et al                                                06/07/2018
                  3:18-cv-10141-FLW-LHG HEMINGWAY v. JOHNSON & JOHNSON et al                                              06/05/2018
                  3:18-cv-10155-FLW-LHG CALLAHAN v. JOHNSON & JOHNSON et al                                               06/05/2018
                  3:18-cv-10099-FLW-LHG TESTA v. JOHNSON & JOHNSON et al                                                  06/05/2018
                  3:18-cv-10100-FLW-LHG TOLAN v. JOHNSON & JOHNSON et al                                                  06/05/2018
                  3:18-cv-10101-FLW-LHG TORRES v. JOHNSON & JOHNSON et al                                                 06/05/2018
                  3:18-cv-10103-FLW-LHG WALTER v. JOHNSON & JOHNSON et al                                                 06/05/2018
                  3:18-cv-10104-FLW-LHG WERSEL v. JOHNSON & JOHNSON et al                                                 06/05/2018
                  3:18-cv-10105-FLW-LHG WHITERS v. JOHNSON & JOHNSON et al                                                06/05/2018
                  3:18-cv-10106-FLW-LHG WHITTEN v. JOHNSON & JOHNSON et al                                                06/05/2018
                  3:18-cv-10107-FLW-LHG ZAMORA v. JOHNSON & JOHNSON et al                                                 06/05/2018
                  3:18-cv-10123-FLW-LHG DAVISSON v. JOHNSON & JOHNSON, INC. et al                                         06/05/2018
                  3:18-cv-10124-FLW-LHG BINGMAN v. JOHNSON & JOHNSON et al                                                06/05/2018
                  3:18-cv-10130-FLW-LHG MCNABB v. JOHNSON AND JOHNSON et al                                               06/05/2018
                  3:18-cv-10132-FLW-LHG SCOTT v. JOHNSON AND JOHNSON et al                                                06/05/2018
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                             204/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2for Filed
                                                Document                the District of New Jersey-Query
                                                                                 05/24/19        Page 207Associated Cases
                                                                                                               of 627
                  3:18-cv-10084-FLW-LHG MCKEEVER v. JOHNSON & JOHNSON et al                                              06/05/2018
                  3:18-cv-10085-FLW-LHG MICKELSON v. JOHNSON & JOHNSON et al                                             06/05/2018
                  3:18-cv-10086-FLW-LHG MOORE v. JOHNSON & JOHNSON et al                                                 06/05/2018
                  3:18-cv-10087-FLW-LHG MORRIS v. JOHNSON & JOHNSON et al                                                06/05/2018
                  3:18-cv-10088-FLW-LHG MORRISON v. JOHNSON & JOHNSON et al                                              06/05/2018
                  3:18-cv-10089-FLW-LHG PARTON v. JOHNSON & JOHNSON et al                                                06/05/2018
                  3:18-cv-10160-FLW-LHG BREWER v. JOHNSON & JOHNSON et al                                                06/05/2018
                  3:18-cv-10168-FLW-LHG ADERIBOLE et al v. JOHNSON & JOHNSON et al                                       06/05/2018
                  3:18-cv-10175-FLW-LHG SCHIEFER v. JOHNSON & JOHNSON et al                                              06/05/2018
                  3:18-cv-10178-FLW-LHG LAMPHIER v. JOHNSON & JOHNSON et al                                              06/05/2018
                  3:18-cv-10157-FLW-LHG MAXEY et al v. JOHNSON & JOHNSON et al                                           06/05/2018
                  3:18-cv-10190-FLW-LHG PARSONS v. JOHNSON & JOHNSON et al                                               06/06/2018
                  3:18-cv-10198-FLW-LHG ROMERO v. JOHNSON & JOHNSON et al                                                06/06/2018
                  3:18-cv-10208-FLW-LHG SWEENEY LIGON v. JOHNSON & JOHNSON et al 06/06/2018
                  3:18-cv-10212-FLW-LHG WINDHAM v. JOHNSON & JOHNSON et al                                               06/06/2018
                  3:18-cv-10219-FLW-LHG ELLIS et al v. JOHNSON & JOHNSON et al                                           06/06/2018
                  3:18-cv-10234-FLW-LHG LIVESAY v. JOHNSON & JOHNSON et al                                               06/06/2018
                  3:18-cv-10235-FLW-LHG MARTIN v. JOHNSON & JOHNSON et al                                                06/06/2018
                  3:18-cv-10240-FLW-LHG LAWSHE v. JOHNSON & JOHNSON et al                                                06/06/2018
                  3:18-cv-10232-FLW-LHG MAXEY et al v. JOHNSON & JOHNSON et al                                           06/07/2018
                  3:18-cv-10242-FLW-LHG MADSEN v. JOHNSON & JOHNSON et al                                                06/07/2018
                  3:18-cv-10250-FLW-LHG CAUDILL v. JOHNSON & JOHNSON et al                                               06/07/2018
                  3:18-cv-10260-FLW-LHG EDWARDS v. JOHNSON & JOHNSON et al                                               06/07/2018
                  3:18-cv-10253-FLW-LHG PARK v. JOHNSON & JOHNSON et al                                                  06/07/2018
                  3:18-cv-10261-FLW-LHG ROGIENSKI v. JOHNSON & JOHNSON et al                                             06/07/2018
                  3:18-cv-10265-FLW-LHG JERNIGAN v. JOHNSON & JOHNSON et al                                              06/07/2018
                  3:18-cv-10270-FLW-LHG THEOLOGOU v. JOHNSON & JOHNSON et al                                             06/07/2018
                  3:18-cv-10272-FLW-LHG COOPER v. JOHNSON & JOHNSON et al                                                06/07/2018
                  3:18-cv-10252-FLW-LHG GULLEDGE v. JOHNSON & JOHNSON et al                                              06/07/2018
                  3:18-cv-10290-FLW-LHG ABSHER v. JOHNSON & JOHNSON et al                                                06/08/2018
                  3:18-cv-10291-FLW-LHG COX v. JOHNSON & JOHNSON et al                                                   06/08/2018
                  3:18-cv-10292-FLW-LHG WASHINGTON v. JOHNSON & JOHNSON et al                                            06/08/2018
                  3:18-cv-10293-FLW-LHG MONTANARO v. JOHNSON & JOHNSON et al                                             06/08/2018
                  3:18-cv-10296-FLW-LHG GALL v. JOHNSON & JOHNSON et al                                                  06/08/2018
                  3:18-cv-10298-FLW-LHG COX v. JOHNSON & JOHNSON et al                                                   06/08/2018
                  3:18-cv-10319-FLW-LHG Gavin et al v. Johnson & Johnson Consumer Inc. et al 06/08/2018
                  3:18-cv-10320-FLW-LHG Reising et al v. Johnson & Johnson et al                                         06/08/2018
                  3:18-cv-10321-FLW-LHG STORM et al v. JOHNSON & JOHNSON et al                                           06/08/2018
                  3:18-cv-10303-FLW-LHG SNEED v. JOHNSON & JOHNSON et al                                                 06/08/2018
                  3:18-cv-10314-FLW-LHG HARRIS et al v. JOHNSON & JOHNSON et al                                          06/08/2018
                  3:18-cv-10315-FLW-LHG HERRERA v. JOHNSON & JOHNSON et al                                               06/08/2018
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                            205/625
5/15/2019                           CM/ECF LIVE - U.S.
                          Case 1:19-cv-01530           District Court2for Filed
                                                  Document                the District of New Jersey-Query
                                                                                   05/24/19        Page 208Associated Cases
                                                                                                                 of 627

                  3:18-cv-10346-FLW-LHG BUNNER v. JOHNSON & JOHNSON et al                                                 06/11/2018
                  3:18-cv-10347-FLW-LHG NANCE v. JOHNSON & JOHNSON et al                                                  06/11/2018
                  3:18-cv-10348-FLW-LHG MENG v. JOHNSON & JOHNSON et al                                                   06/11/2018
                  3:18-cv-10349-FLW-LHG BUCKLEY v. JOHNSON & JOHNSON et al                                                06/11/2018
                  3:18-cv-10350-FLW-LHG SPEICHER v. JOHNSON & JOHNSON et al                                               06/11/2018
                  3:18-cv-10351-FLW-LHG JOHNSON v. JOHNSON & JOHNSON et al                                                06/11/2018
                  3:18-cv-10352-FLW-LHG CAMPOS v. JOHNSON & JOHNSON et al                                                 06/11/2018
                  3:18-cv-10353-FLW-LHG STOCK v. JOHNSON & JOHNSON et al                                                  06/11/2018
                  3:18-cv-10354-FLW-LHG PARNITZKE v. JOHNSON & JOHNSON et al                                              06/11/2018
                  3:18-cv-10355-FLW-LHG TIN v. JOHNSON & JOHNSON et al                                                    06/11/2018
                  3:18-cv-10356-FLW-LHG WILLIAMS v. JOHNSON & JOHNSON et al                                               06/11/2018
                  3:18-cv-10360-FLW-LHG WILDER v. JOHNSON & JOHNSON et al                                                 06/11/2018
                  3:18-cv-10361-FLW-LHG THOMAS v. JOHNSON & JOHNSON et al                                                 06/11/2018
                  3:18-cv-10362-FLW-LHG HASKELL v. JOHNSON & JOHNSON et al                                                06/11/2018
                  3:18-cv-10363-FLW-LHG VIDAL et al v. JOHNSON & JOHNSON et al                                            06/11/2018
                  3:18-cv-10366-FLW-LHG ADAMS v. JOHNSON & JOHNSON et al                                                  06/11/2018
                  3:18-cv-10368-FLW-LHG SALAZAR v. JOHNSON & JOHNSON et al                                                06/11/2018
                  3:18-cv-10373-FLW-LHG KAISER v. JOHNSON & JOHNSON et al                                                 06/11/2018
                  3:18-cv-10379-FLW-LHG WILLIAMS v. JOHNSON & JOHNSON et al                                               06/11/2018
                  3:18-cv-10385-FLW-LHG FLOYD v. JOHNSON & JOHNSON et al                                                  06/11/2018
                  3:18-cv-10393-FLW-LHG LEDBETTER v. JOHNSON & JOHNSON, INC. et al                                        06/12/2018
                  3:18-cv-10398-FLW-LHG WILLIAMS v. JOHNSON & JOHNSON et al                                               06/12/2018
                  3:18-cv-10400-FLW-LHG HOWARD v. JOHNSON & JOHNSON et al                                                 06/12/2018
                  3:18-cv-10402-FLW-LHG RAND v. JOHNSON & JOHNSON et al                                                   06/12/2018
                  3:18-cv-10403-FLW-LHG MEDRANO v. JOHNSON & JOHNSON et al                                                06/12/2018
                  3:18-cv-10404-FLW-LHG CASTRO v. JOHNSON & JOHNSON et al                                                 06/12/2018
                  3:18-cv-10405-FLW-LHG MONTIE v. JOHNSON & JOHNSON et al                                                 06/12/2018
                  3:18-cv-10406-FLW-LHG PERFETTI v. JOHNSON & JOHNSON et al                                               06/12/2018
                  3:18-cv-10407-FLW-LHG GODBY ELY v. JOHNSON & JOHNSON et al                                              06/12/2018
                  3:18-cv-10408-FLW-LHG HOPKINS v. JOHNSON & JOHNSON et al                                                06/12/2018
                  3:18-cv-10409-FLW-LHG BRASHER v. JOHNSON & JOHNSON et al                                                06/12/2018
                  3:18-cv-10411-FLW-LHG MILLER v. JOHNSON & JOHNSON et al                                                 06/12/2018
                  3:18-cv-10412-FLW-LHG RESL-LOSCHNER v. JOHNSON & JOHNSON et al                                          06/12/2018
                  3:18-cv-10414-FLW-LHG FORNWALT v. JOHNSON & JOHNSON et al                                               06/12/2018
                  3:18-cv-10413-FLW-LHG BENNETT v. JOHNSON & JOHNSON et al                                                06/12/2018
                  3:18-cv-10415-FLW-LHG DICKERSON v. JOHNSON & JOHNSON et al                                              06/12/2018
                  3:18-cv-10416-FLW-LHG SANDEEN v. JOHNSON & JOHNSON et al                                                06/12/2018
                  3:18-cv-10420-FLW-LHG FINCH v. JOHNSON & JOHNSON et al                                                  06/12/2018
                  3:18-cv-10436-FLW-LHG KOVACH v. JOHNSON & JOHNSON et al                                                 06/12/2018
                  3:18-cv-10438-FLW-LHG ANDERSON v. JOHNSON & JOHNSON et al                                               06/12/2018
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                             206/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2for Filed
                                                Document                the District of New Jersey-Query
                                                                                 05/24/19        Page 209Associated Cases
                                                                                                               of 627
                  3:18-cv-10439-FLW-LHG CREECH v. JOHNSON & JOHNSON et al                                                06/12/2018
                  3:18-cv-10440-FLW-LHG DUNN v. JOHNSON & JOHNSON et al                                                  06/12/2018
                  3:18-cv-10456-FLW-LHG BALASKONIS v. JOHNSON & JOHNSON et al                                            06/12/2018
                  3:18-cv-10460-FLW-LHG DUFRESNE v. JOHNSON & JOHNSON et al                                              06/12/2018
                  3:18-cv-10458-FLW-LHG WALTERS v. JOHNSON & JOHNSON et al                                               06/13/2018
                  3:18-cv-10471-FLW-LHG NALLS v. JOHNSON & JOHNSON et al                                                 06/13/2018
                  3:18-cv-10491-FLW-LHG RIVERA v. JOHNSON AND JOHNSON et al                                              06/13/2018
                  3:18-cv-10493-FLW-LHG DECASTRIS et al v. JOHNSON & JOHNSON et al                                       06/13/2018
                  3:18-cv-10494-FLW-LHG MUCCI v. JOHNSON & JOHNSON et al                                                 06/13/2018
                  3:18-cv-10497-FLW-LHG STANDING et al v. JOHNSON & JOHNSON et al                                        06/13/2018
                  3:18-cv-10502-FLW-LHG MURPHY v. JOHNSON & JOHNSON et al                                                06/13/2018
                  3:18-cv-10506-FLW-LHG PLAYFORD v. JOHNSON & JOHNSON et al                                              06/13/2018
                  3:18-cv-10522-FLW-LHG SNARR-COALE et al v. JOHNSON & JOHNSON et
                                                                                                                         06/13/2018
                  al
                  3:18-cv-10641-FLW-LHG Rowland v. Johnson & Johnson et al                                               06/15/2018
                  3:18-cv-11943-FLW-LHG BRANTLEY v. JOHNSON & JOHNSON et al                                              07/23/2018
                  3:18-cv-10533-FLW-LHG SMITH-ERVING v. JOHNSON & JOHNSON et al                                          06/15/2018
                  3:18-cv-10534-FLW-LHG SMITH v. JOHNSON & JOHNSON et al                                                 06/15/2018
                  3:18-cv-10535-FLW-LHG NELSON v. JOHNSON & JOHNSON et al                                                06/15/2018
                  3:18-cv-10542-FLW-LHG GARCIA v. JOHNSON & JOHNSON et al                                                06/15/2018
                  3:18-cv-10545-FLW-LHG GRECO et al v. JOHNSON & JOHNSON et al                                           06/15/2018
                  3:18-cv-10546-FLW-LHG EPIFANE v. PERSONAL CARE PRODUCTS
                                                                                                                         06/15/2018
                  COUNCIL et al
                  3:18-cv-10548-FLW-LHG PHILLIPPELLO v. JOHNSON & JOHNSON et al                                          06/15/2018
                  3:18-cv-10551-FLW-LHG BETTWY et al v. JOHNSON & JOHNSON et al                                          06/15/2018
                  3:18-cv-10564-FLW-LHG FILIPASIC v. JOHNSON & JOHNSON et al                                             06/15/2018
                  3:18-cv-10568-FLW-LHG ARENDS v. JOHNSON & JOHNSON et al                                                06/15/2018
                  3:18-cv-10571-FLW-LHG BOUNDS v. JOHNSON & JOHNSON et al                                                06/15/2018
                  3:18-cv-10594-FLW-LHG MOORE v. JOHNSON & JOHNSON et al                                                 06/15/2018
                  3:18-cv-10595-FLW-LHG ELLIOTT v. JOHNSON & JOHNSON et al                                               06/15/2018
                  3:18-cv-10601-FLW-LHG ARANA v. JOHNSON & JOHNSON et al                                                 06/15/2018
                  3:18-cv-10597-FLW-LHG FRONK v. JOHNSON & JOHNSON et al                                                 06/15/2018
                  3:18-cv-10605-FLW-LHG GRIMM v. JOHNSON & JOHNSON et al                                                 06/15/2018
                  3:18-cv-10606-FLW-LHG NOWICKI v. JOHNSON & JOHNSON et al                                               06/18/2018
                  3:18-cv-10607-FLW-LHG SCIFO v. JOHNSON & JOHNSON et al                                                 06/18/2018
                  3:18-cv-10608-FLW-LHG HANSON v. JOHNSON & JOHNSON et al                                                06/18/2018
                  3:18-cv-10610-FLW-LHG SCHWERZEL v. JOHNSON & JOHNSON et al                                             06/18/2018
                  3:18-cv-10611-FLW-LHG HARDELL v. JOHNSON & JOHNSON et al                                               06/18/2018
                  3:18-cv-10612-FLW-LHG JOSEPH v. JOHNSON & JOHNSON et al                                                06/18/2018
                  3:18-cv-10690-FLW-LHG BALL v. JOHNSON & JOHNSON et al                                                  06/18/2018
                  3:18-cv-10614-FLW-LHG HAYES v. JOHNSON & JOHNSON et al                                                 06/18/2018

https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                            207/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2for Filed
                                                Document                the District of New Jersey-Query
                                                                                 05/24/19        Page 210Associated Cases
                                                                                                               of 627
                  3:18-cv-10691-FLW-LHG CADIZ v. JOHNSON & JOHNSON et al                                                 06/18/2018
                  3:18-cv-10618-FLW-LHG WRIGHT v. JOHNSON & JOHNSON et al                                                06/18/2018
                  3:18-cv-10692-FLW-LHG PLANTE v. JOHNSON & JOHNSON et al                                                06/18/2018
                  3:18-cv-10617-FLW-LHG ROSSIGNOL v. JOHNSON & JOHNSON
                                                                                                                         06/18/2018
                  CONSUMER, INC.
                  3:18-cv-10693-FLW-LHG TUTTLE v. JOHNSON & JOHNSON et al                                                06/18/2018
                  3:18-cv-10694-FLW-LHG LABICHE v. JOHNSON & JOHNSON et al                                               06/18/2018
                  3:18-cv-10646-FLW-LHG COLETTE v. JOHNSON & JOHNSON et al                                               06/18/2018
                  3:18-cv-10649-FLW-LHG CORCORAN v. JOHNSON & JOHNSON et al                                              06/18/2018
                  3:18-cv-10651-FLW-LHG SANDERS v. JOHNSON & JOHNSON et al                                               06/18/2018
                  3:18-cv-10655-FLW-LHG COULLOUDON v. JOHNSON & JOHNSON et al                                            06/18/2018
                  3:18-cv-10663-FLW-LHG CAMP v. JOHNSON & JOHNSON et al                                                  06/18/2018
                  3:18-cv-10664-FLW-LHG HASTINGS v. JOHNSON & JOHNSON et al                                              06/18/2018
                  3:18-cv-10665-FLW-LHG HILL-HALL v. JOHNSON & JOHNSON et al                                             06/18/2018
                  3:18-cv-10666-FLW-LHG HINKLE v. JOHNSON & JOHNSON et al                                                06/18/2018
                  3:18-cv-10668-FLW-LHG JENKINS v. JOHNSON & JOHNSON et al                                               06/18/2018
                  3:18-cv-10698-FLW-LHG HARRIS v. JOHNSON & JOHNSON et al                                                06/18/2018
                  3:18-cv-10715-FLW-LHG JONES v. JOHNSON & JOHNSON, INC. et al                                           06/18/2018
                  3:18-cv-10676-FLW-LHG FARMER v. JOHNSON & JOHNSON et al                                                06/18/2018
                  3:18-cv-10678-FLW-LHG DASALLA v. JOHNSON & JOHNSON et al                                               06/18/2018
                  3:18-cv-10713-FLW-LHG SLOAN et al v. JOHNSON & JOHNSON, INC. et al                                     06/18/2018
                  3:18-cv-10712-FLW-LHG RICHARD v. JOHNSON & JOHNSON, INC. et al                                         06/18/2018
                  3:18-cv-10680-FLW-LHG ELIAS v. JOHNSON & JOHNSON et al                                                 06/18/2018
                  3:18-cv-10681-FLW-LHG JOHNSON v. JOHNSON & JOHNSON et al                                               06/18/2018
                  3:18-cv-10711-FLW-LHG HARTLEY v. JOHNSON & JOHNSON, INC. et al                                         06/18/2018
                  3:18-cv-10682-FLW-LHG QUARLES et al v. JOHNSON & JOHNSON et al                                         06/18/2018
                  3:18-cv-10710-FLW-LHG PEREZ v. JOHNSON & JOHNSON et al                                                 06/18/2018
                  3:18-cv-10685-FLW-LHG KINGERY v. JOHNSON & JOHNSON et al                                               06/18/2018
                  3:18-cv-10687-FLW-LHG SMITH v. JOHNSON & JOHNSON CONSUMER
                                                                                                                         06/18/2018
                  INC. et al
                  3:18-cv-10708-FLW-LHG CHAVEZ, JR. v. JOHNSON & JOHNSON et al                                           06/18/2018
                  3:18-cv-10701-FLW-LHG GROOMS et al v. JOHNSON & JOHNSON et al                                          06/18/2018
                  3:18-cv-10718-FLW-LHG STERIS v. JOHNSON & JOHNSON, INC. et al                                          06/18/2018
                  3:18-cv-10703-FLW-LHG WARD v. JOHNSON & JOHNSON et al                                                  06/18/2018
                  3:18-cv-10705-FLW-LHG DAQUIENO v. JOHNSON & JOHNSON et al                                              06/18/2018
                  3:18-cv-10716-FLW-LHG MELTON v. JOHNSON & JOHNSON et al                                                06/19/2018
                  3:18-cv-10717-FLW-LHG MINNICK v. JOHNSON & JOHNSON et al                                               06/19/2018
                  3:18-cv-10725-FLW-LHG GOMEZ et al v. JOHNSON & JOHNSON et al                                           06/19/2018
                  3:18-cv-10726-FLW-LHG PASCUCCI v. JOHNSON & JOHNSON et al                                              06/19/2018
                  3:18-cv-10728-FLW-LHG MADDOX v. JOHNSON & JOHNSON et al                                                06/19/2018
                  3:18-cv-10729-FLW-LHG LOPATKA v. JOHNSON AND JOHNSON et al                                             06/19/2018

https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                            208/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2for Filed
                                                Document                the District of New Jersey-Query
                                                                                 05/24/19        Page 211Associated Cases
                                                                                                               of 627
                  3:18-cv-10753-FLW-LHG Adams v. Johnson & Johnson et al                                                 06/19/2018
                  3:18-cv-10755-FLW-LHG Fernandez v. Johnson & Johnson et al                                             06/19/2018
                  3:18-cv-10756-FLW-LHG Ulmer v. Johnson & Johnson et al                                                 06/19/2018
                  3:18-cv-10741-FLW-LHG GILBERT v. JOHNSON & JOHNSON et al                                               06/19/2018
                  3:18-cv-10743-FLW-LHG FISHER v. JOHNSON & JOHNSON et al                                                06/19/2018
                  3:18-cv-10757-FLW-LHG Ducksworth v. Johnson & Johnson et al                                            06/19/2018
                  3:18-cv-10745-FLW-LHG BRIDGES et al v. JOHNSON & JOHNSON et al                                         06/19/2018
                  3:18-cv-10758-FLW-LHG Skinner v. Johnson & Johnson et al                                               06/19/2018
                  3:18-cv-10749-FLW-LHG EPPS v. JOHNSON & JOHNSON et al                                                  06/19/2018
                  3:18-cv-10750-FLW-LHG JOHNSON v. JOHNSON & JOHNSON et al                                               06/19/2018
                  3:18-cv-10751-FLW-LHG MARTIN v. JOHNSON & JOHNSON et al                                                06/19/2018
                  3:18-cv-10752-FLW-LHG TRIMBLE v. JOHNSON & JOHNSON et al                                               06/19/2018
                  3:18-cv-10764-FLW-LHG CARNEY v. JOHNSON & JOHNSON et al                                                06/19/2018
                  3:18-cv-10766-FLW-LHG WILLIAMS v. JOHNSON & JOHNSON et al                                              06/19/2018
                  3:18-cv-10767-FLW-LHG BAHMLER v. JOHNSON & JOHNSON et al                                               06/20/2018
                  3:18-cv-10771-FLW-LHG LALONDE v. JOHNSON & JOHNSON et al                                               06/20/2018
                  3:18-cv-10772-FLW-LHG LLEWELLYN v. JOHNSON & JOHNSON et al                                             06/20/2018
                  3:18-cv-10773-FLW-LHG TAYLOR v. IMERYS TALC AMERICA, INC. et al                                        06/20/2018
                  3:18-cv-10776-FLW-LHG JOHNSON et al v. JOHNSON & JOHNSON et al                                         06/20/2018
                  3:18-cv-10774-FLW-LHG MAYON et al v. JOHNSON & JOHNSON et al                                           06/20/2018
                  3:18-cv-10794-FLW-LHG DOWNEY v. JOHNSON & JOHNSON et al                                                06/20/2018
                  3:18-cv-10778-FLW-LHG BRASE v. JOHNSON & JOHNSON et al                                                 06/20/2018
                  3:18-cv-10779-FLW-LHG CAPO v. JOHNSON & JOHNSON et al                                                  06/20/2018
                  3:18-cv-10781-FLW-LHG CARTER v. JOHNSON & JOHNSON et al                                                06/20/2018
                  3:18-cv-10782-FLW-LHG KINGS v. JOHNSON & JOHNSON et al                                                 06/20/2018
                  3:18-cv-10783-FLW-LHG KORNEGAY v. JOHNSON & JOHNSON et al                                              06/20/2018
                  3:18-cv-10785-FLW-LHG KRISZTINICZ v. JOHNSON & JOHNSON et al                                           06/20/2018
                  3:18-cv-10786-FLW-LHG LAYTON v. JOHNSON & JOHNSON et al                                                06/20/2018
                  3:18-cv-10788-FLW-LHG LOUHISDON v. JOHNSON & JOHNSON et al                                             06/20/2018
                  3:18-cv-10789-FLW-LHG ANTHONY v. JOHNSON & JOHNSON et al                                               06/20/2018
                  3:18-cv-10793-FLW-LHG LAFOSSE v. JOHNSON & JOHNSON et al                                               06/20/2018
                  3:18-cv-10795-FLW-LHG BRISTOW v. JOHNSON & JOHNSON et al                                               06/20/2018
                  3:18-cv-10797-FLW-LHG ROBBINS v. JOHNSON & JOHNSON et al                                               06/21/2018
                  3:18-cv-10801-FLW-LHG VIRGIL v. JOHNSON & JOHNSON et al                                                06/21/2018
                  3:18-cv-10802-FLW-LHG BETHEA v. JOHNSON AND JOHNSON et al                                              06/21/2018
                  3:18-cv-10804-FLW-LHG REINUS et al v. JOHNSON & JOHNSON et al                                          06/21/2018
                  3:18-cv-10807-FLW-LHG JONES v. JOHNSON & JOHNSON et al                                                 06/21/2018
                  3:18-cv-10809-FLW-LHG GHORMLEY v. JOHNSON & JOHNSON et al                                              06/21/2018
                  3:18-cv-10814-FLW-LHG LINDELL v. JOHNSON & JOHNSON et al                                               06/21/2018
                  3:18-cv-10815-FLW-LHG BARKER v. JOHNSON & JOHNSON et al                                                06/21/2018
                  3:18-cv-10817-FLW-LHG CARLSON v. JOHNSON & JOHNSON et al                                               06/21/2018
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                            209/625
5/15/2019                           CM/ECF LIVE - U.S.
                          Case 1:19-cv-01530           District Court2for Filed
                                                  Document                the District of New Jersey-Query
                                                                                   05/24/19        Page 212Associated Cases
                                                                                                                 of 627

                  3:18-cv-10818-FLW-LHG MCCANE v. JOHNSON & JOHNSON et al                                                 06/21/2018
                  3:18-cv-10819-FLW-LHG MEEKS v. JOHNSON & JOHNSON et al                                                  06/21/2018
                  3:18-cv-10820-FLW-LHG MEYER v. JOHNSON & JOHNSON et al                                                  06/21/2018
                  3:18-cv-10821-FLW-LHG KRUEGER v. JOHNSON & JOHNSON et al                                                06/21/2018
                  3:18-cv-10826-FLW-LHG MURRAY v. JOHNSON & JOHNSON et al                                                 06/21/2018
                  3:18-cv-10828-FLW-LHG NANCE v. JOHNSON & JOHNSON et al                                                  06/21/2018
                  3:18-cv-10829-FLW-LHG PALONE v. JOHNSON & JOHNSON et al                                                 06/21/2018
                  3:18-cv-10830-FLW-LHG TIJERINA v. JOHNSON & JOHNSON et al                                               06/21/2018
                  3:18-cv-10831-FLW-LHG PHILLIPS v. JOHNSON & JOHNSON et al                                               06/21/2018
                  3:18-cv-10834-FLW-LHG RAASCH v. JOHNSON & JOHNSON et al                                                 06/21/2018
                  3:18-cv-10836-FLW-LHG BLACK v. JOHNSON & JOHNSON et al                                                  06/21/2018
                  3:18-cv-10838-FLW-LHG HENSLEY v. JOHNSON & JOHNSON et al                                                06/21/2018
                  3:18-cv-10840-FLW-LHG GALLARDO v. JOHNSON & JOHNSON et al                                               06/21/2018
                  3:18-cv-10825-FLW-LHG MURPHY v. JOHNSON & JOHNSON et al                                                 06/21/2018
                  3:18-cv-10850-FLW-LHG RILEY v. JOHNSON & JOHNSON et al                                                  06/21/2018
                  3:18-cv-10851-FLW-LHG RODGERS v. JOHNSON & JOHNSON et al                                                06/21/2018
                  3:18-cv-10857-FLW-LHG SCHUMAN v. JOHNSON & JOHNSON et al                                                06/21/2018
                  3:18-cv-10860-FLW-LHG SHELL v. JOHNSON & JOHNSON et al                                                  06/21/2018
                  3:18-cv-10862-FLW-LHG SMITH v. JOHNSON & JOHNSON et al                                                  06/21/2018
                  3:18-cv-10863-FLW-LHG TAPPER v. JOHNSON & JOHNSON et al                                                 06/21/2018
                  3:18-cv-10867-FLW-LHG VICKERY v. JOHNSON & JOHNSON et al                                                06/21/2018
                  3:18-cv-10868-FLW-LHG WINKLER v. JOHNSON & JOHNSON et al                                                06/21/2018
                  3:18-cv-10870-FLW-LHG ZWERNER v. JOHNSON & JOHNSON et al                                                06/21/2018
                  3:18-cv-10871-FLW-LHG BRAYALL et al v. JOHNSON & JOHNSON et al                                          06/21/2018
                  3:18-cv-10872-FLW-LHG REYES v. JOHNSON & JOHNSON et al                                                  06/21/2018
                  3:18-cv-10874-FLW-LHG NIELSON v. JOHNSON & JOHNSON et al                                                06/21/2018
                  3:18-cv-10876-FLW-LHG ECK v. JOHNSON & JOHNSON et al                                                    06/21/2018
                  3:18-cv-10880-FLW-LHG BROOKS v. JOHNSON & JOHNSON et al                                                 06/22/2018
                  3:18-cv-10882-FLW-LHG GREEN v. JOHNSON & JOHNSON et al                                                  06/22/2018
                  3:18-cv-10883-FLW-LHG REED et al v. JOHNSON & JOHNSON et al                                             06/22/2018
                  3:18-cv-10889-FLW-LHG HEADLEY v. JOHNSON & JOHNSON et al                                                06/22/2018
                  3:18-cv-10892-FLW-LHG PIERCE v. JOHNSON & JOHNSON et al                                                 06/22/2018
                  3:18-cv-10893-FLW-LHG WALLACE v. JOHNSON & JOHNSON et al                                                06/22/2018
                  3:18-cv-10888-FLW-LHG BUCIORELLI v. JOHNSON & JOHNSON et al                                             06/22/2018
                  3:18-cv-10947-FLW-LHG Tate-Lewis v. Johnson & Johnson et al                                             06/22/2018
                  3:18-cv-10949-FLW-LHG Groth v. Johnson & Johnson et al                                                  06/22/2018
                  3:18-cv-10881-FLW-LHG KERNS v. JOHNSON & JOHNSON et al                                                  06/22/2018
                  3:18-cv-10895-FLW-LHG CHOI v. JOHNSON & JOHNSON et al                                                   06/22/2018
                  3:18-cv-10899-FLW-LHG AUSTIN v. JOHNSON & JOHNSON et al                                                 06/22/2018
                  3:18-cv-10902-FLW-LHG BROWN et al v. JOHNSON & JOHNSON et al                                            06/22/2018
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                             210/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2for Filed
                                                Document                the District of New Jersey-Query
                                                                                 05/24/19        Page 213Associated Cases
                                                                                                               of 627
                  3:18-cv-10905-FLW-LHG HAFER et al v. JOHNSON & JOHNSON et al                                           06/22/2018
                  3:18-cv-10909-FLW-LHG WYNKOOP et al v. JOHNSON & JOHNSON et al                                         06/22/2018
                  3:18-cv-10912-FLW-LHG CHILD v. JOHNSON & JOHNSON et al                                                 06/22/2018
                  3:18-cv-10913-FLW-LHG ERBE et al v. JOHNSON & JOHNSON et al                                            06/22/2018
                  3:18-cv-10914-FLW-LHG HUDSPETH v. JOHNSON & JOHNSON et al                                              06/22/2018
                  3:18-cv-10960-FLW-LHG BOSI v. JOHNSON & JOHNSON et al                                                  06/25/2018
                  3:18-cv-10962-FLW-LHG PARKER v. JOHNSON & JOHNSON et al                                                06/25/2018
                  3:18-cv-10968-FLW-LHG MATHENY v. JOHNSON & JOHNSON et al                                               06/25/2018
                  3:18-cv-10920-FLW-LHG RASMUSSEN v. JOHNSON & JOHNSON et al                                             06/25/2018
                  3:18-cv-10922-FLW-LHG WADLEY v. JOHNSON & JOHNSON et al                                                06/25/2018
                  3:18-cv-10924-FLW-LHG CLARK v. JOHNSON & JOHNSON et al                                                 06/25/2018
                  3:18-cv-10930-FLW-LHG OBASI v. JOHNSON & JOHNSON et al                                                 06/25/2018
                  3:18-cv-10932-FLW-LHG REYNOLDS v. JOHNSON & JOHNSON et al                                              06/25/2018
                  3:18-cv-10935-FLW-LHG GALANTO v. JOHNSON & JOHNSON et al                                               06/25/2018
                  3:18-cv-10951-FLW-LHG GILL v. JOHNSON & JOHNSON et al                                                  06/25/2018
                  3:18-cv-10953-FLW-LHG GATSON v. JOHNSON & JOHNSON et al                                                06/25/2018
                  3:18-cv-10955-FLW-LHG BICKNELL v. JOHNSON & JOHNSON et al                                              06/25/2018
                  3:18-cv-10936-FLW-LHG COOK v. JOHNSON & JOHNSON et al                                                  06/25/2018
                  3:18-cv-10938-FLW-LHG EMBRY v. JOHNSON & JOHNSON et al                                                 06/25/2018
                  3:18-cv-10939-FLW-LHG SCROGGINS v. JOHNSON & JOHNSON et al                                             06/25/2018
                  3:18-cv-10941-FLW-LHG BALDYGA et al v. IMERYS TALC AMERICA INC.
                                                                                                                         06/25/2018
                  et al
                  3:18-cv-10942-FLW-LHG BOSER v. JOHNSON & JOHNSON et al                                                 06/25/2018
                  3:18-cv-10969-FLW-LHG MARTENS v. JOHNSON & JOHNSON et al                                               06/25/2018
                  3:18-cv-10970-FLW-LHG MILLER v. JOHNSON & JOHNSON et al                                                06/25/2018
                  3:18-cv-10971-FLW-LHG BUSH et al v. JOHNSON & JOHNSON et al                                            06/25/2018
                  3:18-cv-10997-FLW-LHG Rawnsley et al v. Johnson & Johnson et al                                        06/25/2018
                  3:18-cv-10985-FLW-LHG TUTOR v. JOHNSON & JOHNSON et al                                                 06/25/2018
                  3:18-cv-10987-FLW-LHG TAUZIER v. JOHNSON & JOHNSON et al                                               06/25/2018
                  3:18-cv-10991-FLW-LHG JACKSON v. JOHNSON & JOHNSON et al                                               06/25/2018
                  3:18-cv-10992-FLW-LHG CODI v. JOHNSON & JOHNSON et al                                                  06/25/2018
                  3:18-cv-10993-FLW-LHG CAMPBELL v. JOHNSON & JOHNSON et al                                              06/25/2018
                  3:18-cv-10994-FLW-LHG SCHOCH v. JOHNSON & JOHNSON et al                                                06/25/2018
                  3:18-cv-09937-FLW-LHG OFTEDAHL v. IMERYS TALC AMERICA, INC., et
                                                                                                                         05/31/2018
                  al
                  3:18-cv-10995-FLW-LHG GHOLSTON v. JOHNSON & JOHNSON et al                                              06/26/2018
                  3:18-cv-10996-FLW-LHG DUFRENE v. JOHNSON & JOHNSON et al                                               06/26/2018
                  3:18-cv-10999-FLW-LHG LOWREY v. JOHNSON & JOHNSON et al                                                06/26/2018
                  3:18-cv-11000-FLW-LHG HARTSFIELD v. JOHNSON & JOHNSON et al                                            06/26/2018
                  3:18-cv-11001-FLW-LHG LATIN v. JOHNSON & JOHNSON et al                                                 06/26/2018
                  3:18-cv-11003-FLW-LHG FRUGE v. JOHNSON & JOHNSON et al                                                 06/26/2018

https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                            211/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2for Filed
                                                Document                the District of New Jersey-Query
                                                                                 05/24/19        Page 214Associated Cases
                                                                                                               of 627
                  3:18-cv-11004-FLW-LHG GARCIA v. JOHNSON & JOHNSON et al                                                06/26/2018
                  3:18-cv-11005-FLW-LHG JONES v. JOHNSON & JOHNSON et al                                                 06/26/2018
                  3:18-cv-11006-FLW-LHG MORRIS v. JOHNSON & JOHNSON et al                                                06/26/2018
                  3:18-cv-11007-FLW-LHG LEWIS v. JOHNSON & JOHNSON et al                                                 06/26/2018
                  3:18-cv-11008-FLW-LHG NEISES v. JOHNSON & JOHNSON et al                                                06/26/2018
                  3:18-cv-11009-FLW-LHG OVERMAN v. JOHNSON & JOHNSON et al                                               06/26/2018
                  3:18-cv-11031-FLW-LHG WRIGHT v. JOHNSON & JOHNSON et al                                                06/26/2018
                  3:18-cv-11032-FLW-LHG PUSHARD v. JOHNSON & JOHNSON et al                                               06/26/2018
                  3:18-cv-11033-FLW-LHG SKALLA v. JOHNSON & JOHNSON et al                                                06/26/2018
                  3:18-cv-11034-FLW-LHG O'CONNOR v. JOHNSON & JOHNSON et al                                              06/26/2018
                  3:18-cv-11015-FLW-LHG HUDDLESTON v. JOHNSON & JOHNSON et al                                            06/26/2018
                  3:18-cv-11016-FLW-LHG MORPHEW v. JOHNSON & JOHNSON et al                                               06/26/2018
                  3:18-cv-11017-FLW-LHG MOSCHETTO et al v. JOHNSON & JOHNSON et al 06/26/2018
                  3:18-cv-11018-FLW-LHG WEST v. JOHNSON & JOHNSON et al                                                  06/26/2018
                  3:18-cv-11019-FLW-LHG THOMPSON v. JOHNSON & JOHNSON et al                                              06/26/2018
                  3:18-cv-11020-FLW-LHG O'MILLER v. JOHNSON & JOHNSON et al                                              06/26/2018
                  3:18-cv-11021-FLW-LHG VITALE v. JOHNSON & JOHNSON et al                                                06/26/2018
                  3:18-cv-11024-FLW-LHG GIBSON v. JOHNSON & JOHNSON et al                                                06/26/2018
                  3:18-cv-11035-FLW-LHG RILEY et al v. JOHNSON & JOHNSON et al                                           06/26/2018
                  3:18-cv-11037-FLW-LHG MALDONADO v. JOHNSON & JOHNSON et al                                             06/27/2018
                  3:18-cv-11042-FLW-LHG RAKIP v. JOHNSON & JOHNSON et al                                                 06/27/2018
                  3:18-cv-11046-FLW-LHG UNKEFER et al v. JOHNSON & JOHNSON et al                                         06/27/2018
                  3:18-cv-11038-FLW-LHG MARINO v. JOHNSON & JOHNSON et al                                                06/27/2018
                  3:18-cv-11050-FLW-LHG WESTON v. JOHNSON & JOHNSON et al                                                06/27/2018
                  3:18-cv-11053-FLW-LHG DEZELLEM v. JOHNSON & JOHNSON et al                                              06/27/2018
                  3:18-cv-11040-FLW-LHG CANNON v. JOHNSON & JOHNSON et al                                                06/27/2018
                  3:18-cv-11054-FLW-LHG OVITT v. JOHNSON & JOHNSON et al                                                 06/27/2018
                  3:18-cv-11055-FLW-LHG HUDSON v. JOHNSON & JOHNSON et al                                                06/27/2018
                  3:18-cv-11056-FLW-LHG MERRITT v. JOHNSON & JOHNSON et al                                               06/27/2018
                  3:18-cv-11058-FLW-LHG CRUMPTON v. JOHNSON & JOHNSON et al                                              06/27/2018
                  3:18-cv-11041-FLW-LHG MARX v. JOHNSON & JOHNSON et al                                                  06/27/2018
                  3:18-cv-11062-FLW-LHG DAVIS v. JOHNSON & JOHNSON et al                                                 06/27/2018
                  3:18-cv-11064-FLW-LHG FONTANA v. JOHNSON & JOHNSON et al                                               06/27/2018
                  3:18-cv-11065-FLW-LHG FREEMAN v. JOHNSON & JOHNSON et al                                               06/27/2018
                  3:18-cv-11067-FLW-LHG GALBREATH v. JOHNSON & JOHNSON et al                                             06/27/2018
                  3:18-cv-11071-FLW-LHG COCHRAN v. JOHNSON & JOHNSON et al                                               06/27/2018
                  3:18-cv-11075-FLW-LHG GIESSERT v. JOHNSON & JOHNSON et al                                              06/27/2018
                  3:18-cv-11076-FLW-LHG HALL v. JOHNSON & JOHNSON et al                                                  06/27/2018
                  3:18-cv-11077-FLW-LHG PASTORE v. JOHNSON & JOHNSON et al                                               06/27/2018
                  3:18-cv-11079-FLW-LHG HAWK v. JOHNSON & JOHNSON et al                                                  06/27/2018
                  3:18-cv-11082-FLW-LHG HERNANDEZ v. JOHNSON & JOHNSON et al                                             06/27/2018
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                            212/625
5/15/2019                           CM/ECF LIVE - U.S.
                          Case 1:19-cv-01530           District Court2for Filed
                                                  Document                the District of New Jersey-Query
                                                                                   05/24/19        Page 215Associated Cases
                                                                                                                 of 627

                  3:18-cv-11084-FLW-LHG KOZELISKI v. JOHNSON & JOHNSON et al                                              06/27/2018
                  3:18-cv-11085-FLW-LHG HOUSTON-HENDRIX v. JOHNSON & JOHNSON et
                                                                                06/27/2018
                  al
                  3:18-cv-11078-FLW-LHG MCCOTTER v. JOHNSON & JOHNSON et al                                               06/27/2018
                  3:18-cv-11086-FLW-LHG LAUB v. JOHNSON & JOHNSON et al                                                   06/27/2018
                  3:18-cv-11093-FLW-LHG HENN-RANEY v. JOHNSON & JOHNSON et al                                             06/27/2018
                  3:18-cv-11094-FLW-LHG JACKSON v. JOHNSON & JOHNSON et al                                                06/27/2018
                  3:18-cv-11095-FLW-LHG JORDAN v. JOHNSON & JOHNSON et al                                                 06/27/2018
                  3:18-cv-11097-FLW-LHG LAFORCE v. JOHNSON & JOHNSON et al                                                06/27/2018
                  3:18-cv-11098-FLW-LHG KAAIKALA et al v. JOHNSON & JOHNSON et al                                         06/27/2018
                  3:18-cv-11100-FLW-LHG WRIGHT v. JOHNSON & JOHNSON et al                                                 06/27/2018
                  3:18-cv-11104-FLW-LHG PAGE et al v. JOHNSON & JOHNSON et al                                             06/27/2018
                  3:18-cv-11106-FLW-LHG CLARK v. JOHNSON & JOHNSON et al                                                  06/27/2018
                  3:18-cv-11107-FLW-LHG MCNAIR v. JOHNSON & JOHNSON et al                                                 06/27/2018
                  3:18-cv-11108-FLW-LHG SPRAUVE v. JOHNSON & JOHNSON et al                                                06/27/2018
                  3:18-cv-11110-FLW-LHG NAU et al v. JOHNSON & JOHNSON et al                                              06/27/2018
                  3:18-cv-11113-FLW-LHG NERIA v. JOHNSON & JOHNSON et al                                                  06/27/2018
                  3:18-cv-11121-FLW-LHG STEWART v. JOHNSON & JOHNSON et al                                                06/27/2018
                  3:18-cv-11123-FLW-LHG SANDERS v. JOHNSON & JOHNSON et al                                                06/27/2018
                  3:18-cv-11124-FLW-LHG DUNCAN v. JOHNSON & JOHNSON et al                                                 06/28/2018
                  3:18-cv-11128-FLW-LHG MILLS v. JOHNSON & JOHNSON et al                                                  06/28/2018
                  3:18-cv-11129-FLW-LHG UMBARGER v. JOHNSON & JOHNSON et al                                               06/28/2018
                  3:18-cv-11130-FLW-LHG FERLAND v. JOHNSON & JOHNSON et al                                                06/28/2018
                  3:18-cv-11131-FLW-LHG BLOCHLINGER v. JOHNSON & JOHNSON et al                                            06/28/2018
                  3:18-cv-11133-FLW-LHG SHELLHOUSE v. JOHNSON & JOHNSON et al                                             06/28/2018
                  3:18-cv-11142-FLW-LHG WHITE v. JOHNSON & JOHNSON et al                                                  06/28/2018
                  3:18-cv-11144-FLW-LHG BLUMBERG v. JOHNSON & JOHNSON et al                                               06/28/2018
                  3:18-cv-11145-FLW-LHG VICK v. JOHNSON & JOHNSON et al                                                   06/28/2018
                  3:18-cv-11146-FLW-LHG MARCHMAN et al v. JOHNSON & JOHNSON et al                                         06/28/2018
                  3:18-cv-11136-FLW-LHG AUDRY v. JOHNSON & JOHNSON et al                                                  06/28/2018
                  3:18-cv-11190-FLW-LHG MARSHALL v. JOHNSON & JOHNSON et al                                               06/29/2018
                  3:18-cv-11194-FLW-LHG GONZALEZ v. JOHNSON & JOHNSON et al                                               06/29/2018
                  3:18-cv-11195-FLW-LHG ISCHAY v. JOHNSON & JOHNSON et al                                                 06/29/2018
                  3:18-cv-11196-FLW-LHG MAYS v. JOHNSON & JOHNSON et al                                                   06/29/2018
                  3:18-cv-11198-FLW-LHG BAKER et al v. JOHNSON & JOHNSON et al                                            06/29/2018
                  3:18-cv-11199-FLW-LHG MILLER v. JOHNSON & JOHNSON et al                                                 06/29/2018
                  3:18-cv-11200-FLW-LHG MIRE v. JOHNSON & JOHNSON et al                                                   06/29/2018
                  3:18-cv-11207-FLW-LHG WEBB et al v. JOHNSON & JOHNSON et al                                             06/29/2018
                  3:18-cv-11209-FLW-LHG GREEN v. JOHNSON & JOHNSON et al                                                  06/29/2018
                  3:18-cv-11211-FLW-LHG LACKEY v. JOHNSON & JOHNSON et al                                                 06/29/2018

https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                             213/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2for Filed
                                                Document                the District of New Jersey-Query
                                                                                 05/24/19        Page 216Associated Cases
                                                                                                               of 627
                  3:18-cv-11217-FLW-LHG BURNS v. JOHNSON & JOHNSON et al                                                 06/29/2018
                  3:18-cv-11204-FLW-LHG BOTNER v. JOHNSON & JOHNSON et al                                                06/29/2018
                  3:18-cv-11208-FLW-LHG LATHROP v. JOHNSON & JOHNSON et al                                               06/29/2018
                  3:18-cv-11223-FLW-LHG RAMPLEY v. JOHNSON & JOHNSON et al                                               06/29/2018
                  3:18-cv-11226-FLW-LHG HAMBRIC v. JOHNSON & JOHNSON et al                                               06/29/2018
                  3:18-cv-11228-FLW-LHG GALINDO v. JOHNSON & JOHNSON et al                                               06/29/2018
                  3:18-cv-11231-FLW-LHG HILL v. JOHNSON & JOHNSON et al                                                  06/29/2018
                  3:18-cv-11239-FLW-LHG Gadsden v. Johnson & Johnson et al                                               06/29/2018
                  3:18-cv-11233-FLW-LHG MYERS-ANTROBUS et al v. JOHNSON &
                                                                                                                         06/29/2018
                  JOHNSON et al
                  3:18-cv-11240-FLW-LHG Lesure v. Johnson & Johnson et al                                                06/29/2018
                  3:18-cv-11241-FLW-LHG Ateek v. Johnson & Johnson et al                                                 06/29/2018
                  3:18-cv-11234-FLW-LHG STRAATMAN v. JOHNSON & JOHNSON et al                                             06/29/2018
                  3:18-cv-11235-FLW-LHG LAUF v. JOHNSON & JOHNSON et al                                                  06/29/2018
                  3:18-cv-11242-FLW-LHG WARREN v. JOHNSON & JOHNSON et al                                                06/29/2018
                  3:18-cv-11244-FLW-LHG PULLEY et al v. JOHNSON & JOHNSON et al                                          06/29/2018
                  3:18-cv-11245-FLW-LHG BLOSE v. JOHNSON & JOHNSON et al                                                 06/29/2018
                  3:18-cv-11246-FLW-LHG WARNELL v. JOHNSON & JOHNSON et al                                               06/29/2018
                  3:18-cv-11247-FLW-LHG JERRO v. JOHNSON & JOHNSON et al                                                 06/29/2018
                  3:18-cv-11248-FLW-LHG SUTTER v. JOHNSON & JOHNSON et al                                                06/29/2018
                  3:18-cv-11250-FLW-LHG LAFLEUR v. JOHNSON & JOHNSON et al                                               06/29/2018
                  3:18-cv-11252-FLW-LHG KOPPIE v. JOHNSON & JOHNSON, INC. et al                                          06/29/2018
                  3:18-cv-11256-FLW-LHG BELGARD v. JOHNSON & JOHNSON et al                                               06/29/2018
                  3:18-cv-11254-FLW-LHG TERRY et al v. JOHNSON & JOHNSON et al                                           06/29/2018
                  3:18-cv-11258-FLW-LHG COLLINS v. JOHNSON & JOHNSON et al                                               06/29/2018
                  3:18-cv-11260-FLW-LHG FRANKLIN v. JOHNSON & JOHNSON et al.                                             06/29/2018
                  3:18-cv-11261-FLW-LHG JOHNSON v. JOHNSON & JOHNSON et al                                               06/29/2018
                  3:18-cv-11263-FLW-LHG LEE v. JOHNSON & JOHNSON et. al.                                                 06/29/2018
                  3:18-cv-11279-FLW-LHG WOODS et al v. JOHNSON & JOHNSON et al                                           07/02/2018
                  3:18-cv-11283-FLW-LHG RYAN v. JOHNSON & JOHNSON et al                                                  07/02/2018
                  3:18-cv-11284-FLW-LHG FIERRO v. JOHNSON & JOHNSON et al                                                07/02/2018
                  3:18-cv-11285-FLW-LHG PRATL v. JOHNSON & JOHNSON et al                                                 07/02/2018
                  3:18-cv-11286-FLW-LHG ALLINGHAM v. JOHNSON & JOHNSON et al                                             07/02/2018
                  3:18-cv-11288-FLW-LHG RAK v. JOHNSON & JOHNSON et al                                                   07/02/2018
                  3:18-cv-11296-FLW-LHG MCCOY v. JOHNSON & JOHNSON et al                                                 07/02/2018
                  3:18-cv-11302-FLW-LHG TERHUNE v. JOHNSON & JOHNSON et al                                               07/02/2018
                  3:18-cv-11304-FLW-LHG ROBERTSON et al v. JOHNSON & JOHNSON et al 07/02/2018
                  3:18-cv-11291-FLW-LHG JOHNSON v. JOHNSON & JOHNSON et. al.                                             07/02/2018
                  3:18-cv-11326-FLW-LHG STACY v. JOHNSON & JOHNSON et al                                                 07/03/2018
                  3:18-cv-11322-FLW-LHG RISTAU et al v. JOHNSON & JOHNSON et al                                          07/03/2018
                  3:18-cv-11318-FLW-LHG GATES v. JOHNSON & JOHNSON et al                                                 07/03/2018
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                            214/625
5/15/2019                           CM/ECF LIVE - U.S.
                          Case 1:19-cv-01530           District Court2for Filed
                                                  Document                the District of New Jersey-Query
                                                                                   05/24/19        Page 217Associated Cases
                                                                                                                 of 627

                  3:18-cv-11317-FLW-LHG UNDERCUFFLER v. JOHNSON & JOHNSON et al                                           07/03/2018
                  3:18-cv-11315-FLW-LHG ROTH v. JOHNSON & JOHNSON et al                                                   07/03/2018
                  3:18-cv-11314-FLW-LHG MILORO v. JOHNSON & JOHNSON et al                                                 07/03/2018
                  3:18-cv-11328-FLW-LHG VARNER v. JOHNSON & JOHNSON et al                                                 07/03/2018
                  3:18-cv-11330-FLW-LHG SCHULTZ v. JOHNSON & JOHNSON et al                                                07/03/2018
                  3:18-cv-11333-FLW-LHG POLVINEN v. JOHNSON & JOHNSON et al                                               07/03/2018
                  3:18-cv-11335-FLW-LHG DURFEE v. JOHNSON & JOHNSON et al                                                 07/03/2018
                  3:18-cv-11338-FLW-LHG BATTY v. JOHNSON & JOHNSON et al                                                  07/03/2018
                  3:18-cv-11353-FLW-LHG MOORE v. JOHNSON & JOHNSON et al                                                  07/05/2018
                  3:18-cv-11354-FLW-LHG MCNAMEE v. JOHNSON & JOHNSON et al                                                07/05/2018
                  3:18-cv-11355-FLW-LHG CRONKRITE v. JOHNSON & JOHNSON et al                                              07/05/2018
                  3:18-cv-11361-FLW-LHG CLARK v. JOHNSON & JOHNSON et al                                                  07/05/2018
                  3:18-cv-11369-FLW-LHG WHELESS v. JOHNSON & JOHNSON et al                                                07/05/2018
                  3:18-cv-11375-FLW-LHG SCHREIBER v. JOHNSON & JOHNSON et al                                              07/05/2018
                  3:18-cv-11376-FLW-LHG BOGGS v. JOHNSON & JOHNSON et al                                                  07/05/2018
                  3:18-cv-11377-FLW-LHG BANAHAN v. JOHNSON & JOHNSON et al                                                07/06/2018
                  3:18-cv-11378-FLW-LHG JACKSON v. JOHNSON & JOHNSON et al                                                07/06/2018
                  3:18-cv-11379-FLW-LHG DEPODESTA v. JOHNSON & JOHNSON et al                                              07/06/2018
                  3:18-cv-11381-FLW-LHG ROSARIO v. JOHNSON & JOHNSON et al                                                07/06/2018
                  3:18-cv-11382-FLW-LHG BANGHART-GIORDANO v. JOHNSON &
                                                                                                                          07/06/2018
                  JOHNSON et al
                  3:18-cv-11384-FLW-LHG RANTZ v. JOHNSON & JOHNSON et al                                                  07/06/2018
                  3:18-cv-11385-FLW-LHG DIEGO v. JOHNSON & JOHNSON et al                                                  07/06/2018
                  3:18-cv-11386-FLW-LHG HAWKINS v. JOHNSON & JOHNSON et al                                                07/06/2018
                  3:18-cv-11393-FLW-LHG DEVRIES v. JOHNSON & JOHNSON et al                                                07/06/2018
                  3:18-cv-11394-FLW-LHG LUNA v. JOHNSON & JOHNSON et al                                                   07/06/2018
                  3:18-cv-11396-FLW-LHG EVERS v. JOHNSON & JOHNSON et al                                                  07/06/2018
                  3:18-cv-11397-FLW-LHG HATAM et al v. JOHNSON & JOHNSON et al                                            07/06/2018
                  3:18-cv-11399-FLW-LHG WATERS v. JOHNSON & JOHNSON et al                                                 07/06/2018
                  3:18-cv-11400-FLW-LHG CRUMP v. JOHNSON & JOHNSON et al                                                  07/06/2018
                  3:18-cv-11409-FLW-LHG RISNER v. JOHNSON & JOHNSON et al                                                 07/06/2018
                  3:18-cv-11413-FLW-LHG BROWN v. JOHNSON & JOHNSON et al                                                  07/06/2018
                  3:18-cv-11415-FLW-LHG MARISSA v. JOHNSON & JOHNSON et al                                                07/06/2018
                  3:18-cv-11416-FLW-LHG JACOBSON v. JOHNSON & JOHNSON et al                                               07/06/2018
                  3:18-cv-11448-FLW-LHG Collins v. Johnson & Johnson et al                                                07/09/2018
                  3:18-cv-11421-FLW-LHG MOORE v. JOHNSON & JOHNSON et al                                                  07/09/2018
                  3:18-cv-11433-FLW-LHG LAFRANCE v. JOHNSON & JOHNSON et al                                               07/09/2018
                  3:18-cv-11434-FLW-LHG BLACK v. JOHNSON & JOHNSON et al                                                  07/09/2018
                  3:18-cv-11436-FLW-LHG LEATHERS-THOMAS v. JOHNSON & JOHNSON et
                                                                                                                          07/09/2018
                  al

https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                             215/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2for Filed
                                                Document                the District of New Jersey-Query
                                                                                 05/24/19        Page 218Associated Cases
                                                                                                               of 627
                  3:18-cv-11438-FLW-LHG GEORGE et al v. JOHNSON & JOHNSON et al                                          07/09/2018
                  3:18-cv-11440-FLW-LHG JONES v. JOHNSON & JOHNSON et al                                                 07/09/2018
                  3:18-cv-11454-FLW-LHG JENKINS et al v. JOHNSON & JOHNSON et al                                         07/09/2018
                  3:18-cv-11455-FLW-LHG RINEHART et al v. JOHNSON & et al                                                07/09/2018
                  3:18-cv-11463-FLW-LHG EDMONDSON et al v. JOHNSON & JOHNSON et al 07/09/2018
                  3:18-cv-11473-FLW-LHG REYES et al v. JOHNSON & JOHNSON et al                                           07/10/2018
                  3:18-cv-11475-FLW-LHG MCKEE v. JOHNSON & JOHNSON et al                                                 07/10/2018
                  3:18-cv-11482-FLW-LHG LOGAN v. JOHNSON & JOHNSON et al                                                 07/10/2018
                  3:18-cv-11484-FLW-LHG BOUTWELL v. JOHNSON & JOHNSON et al                                              07/10/2018
                  3:18-cv-11486-FLW-LHG MCGUIRK v. JOHNSON & JOHNSON et al                                               07/10/2018
                  3:18-cv-11487-FLW-LHG TANT v. JOHNSON & JOHNSON et al                                                  07/10/2018
                  3:18-cv-11509-FLW-LHG Kehoe et al v. Johnson & Johnson et al                                           07/10/2018
                  3:18-cv-10769-FLW-LHG MCWHORTER v. JOHNSON & JOHNSON et al                                             07/10/2018
                  3:18-cv-11491-FLW-LHG GRADDY v. JOHNSON & JOHNSON et al                                                07/10/2018
                  3:18-cv-11492-FLW-LHG GRALEY v. JOHNSON & JOHNSON et al                                                07/10/2018
                  3:18-cv-11495-FLW-LHG DONEGAN v. JOHNSON & JOHNSON et al                                               07/10/2018
                  3:18-cv-11499-FLW-LHG GELSER-WEBB v. JOHNSON & JOHNSON et al                                           07/11/2018
                  3:18-cv-11501-FLW-LHG LAFATA v. JOHNSON & JOHNSON et al                                                07/11/2018
                  3:18-cv-11503-FLW-LHG BATISTE v. JOHNSON & JOHNSON et al                                               07/11/2018
                  3:18-cv-11505-FLW-LHG TURREL v. JOHNSON & JOHNSON et al                                                07/11/2018
                  3:18-cv-11507-FLW-LHG MARTIN v. JOHNSON & JOHNSON et al                                                07/11/2018
                  3:18-cv-11508-FLW-LHG NESBITT v. JOHNSON & JOHNSON et al                                               07/11/2018
                  3:18-cv-11510-FLW-LHG WEST v. JOHNSON & JOHNSON et al                                                  07/11/2018
                  3:18-cv-11522-FLW-LHG Hander v. Johnson & Johnson et al                                                07/11/2018
                  3:18-cv-11515-FLW-LHG KAISER v. JOHNSON & JOHNSON, INC. et al                                          07/11/2018
                  3:18-cv-11516-FLW-LHG FISCHER et al v. JOHNSON & JOHNSON et al                                         07/11/2018
                  3:18-cv-11523-FLW-LHG HICKAM v. JOHNSON & JOHNSON et al                                                07/11/2018
                  3:18-cv-11529-FLW-LHG EDWARDS v. JOHNSON & JOHNSON et al                                               07/11/2018
                  3:18-cv-03328-FLW-LHG RICHARD v. JOHNSON & JOHNSON et al                                               07/12/2018
                  3:18-cv-03330-FLW-LHG RITENOUR v. JOHNSON & JOHNSON et al                                              07/12/2018
                  3:18-cv-03317-FLW-LHG LUDWICK v. JOHNSON & JOHNSON et al                                               07/12/2018
                  3:18-cv-11591-FLW-LHG ANDERSON v. JOHNSON & JOHNSON et al                                              07/13/2018
                  3:18-cv-11594-FLW-LHG HENNEMANN et al v. JOHNSON & JOHNSON et al 07/13/2018
                  3:18-cv-11595-FLW-LHG GERMANN et al v. JOHNSON & JOHNSON et al                                         07/13/2018
                  3:18-cv-11640-FLW-LHG MARSHALL v. JOHNSON & JOHNSON et al                                              07/16/2018
                  3:18-cv-11637-FLW-LHG GRESSET v. JOHNSON & JOHNSON et al                                               07/16/2018
                  3:18-cv-11632-FLW-LHG SLUSHER v. JOHNSON & JOHNSON et al                                               07/16/2018
                  3:18-cv-11628-FLW-LHG HAZLETT v. JOHNSON & JOHNSON et al                                               07/16/2018
                  3:18-cv-11586-FLW-LHG JUAREZ-DELGADILLO v. JOHNSON & JOHNSON
                                                                                                                         07/16/2018
                  et al
                  3:18-cv-11602-FLW-LHG SILVA et al v. JOHNSON & JOHNSON et al                                           07/16/2018
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                            216/625
5/15/2019                           CM/ECF LIVE - U.S.
                          Case 1:19-cv-01530           District Court2for Filed
                                                  Document                the District of New Jersey-Query
                                                                                   05/24/19        Page 219Associated Cases
                                                                                                                 of 627

                  3:18-cv-11605-FLW-LHG TEDDER v. JOHNSON & JOHNSON et al                                                 07/16/2018
                  3:18-cv-11606-FLW-LHG WILLIAMS v. WILLIAMS et al                                                        07/16/2018
                  3:18-cv-11610-FLW-LHG LEACH v. JOHNSON & JOHNSON et al                                                  07/16/2018
                  3:18-cv-11611-FLW-LHG KELLY v. JOHNSON & JOHNSON et al                                                  07/16/2018
                  3:18-cv-11613-FLW-LHG ROMERO v. JOHNSON & JOHNSON et al                                                 07/16/2018
                  3:18-cv-11614-FLW-LHG KING v. JOHNSON & JOHNSON et al                                                   07/16/2018
                  3:18-cv-11616-FLW-LHG GROVE v. JOHNSON & JOHNSON et al                                                  07/16/2018
                  3:18-cv-11617-FLW-LHG SCHMIDT v. JOHNSON & JOHNSON et al                                                07/16/2018
                  3:18-cv-11620-FLW-LHG JESZENKA v. JOHNSON & JOHNSON et al                                               07/16/2018
                  3:18-cv-11623-FLW-LHG KUHN v. JOHNSON & JOHNSON et al                                                   07/16/2018
                  3:18-cv-11624-FLW-LHG CROCOLL v. JOHNSON & JOHNSON, INC et al                                           07/16/2018
                  3:18-cv-11647-FLW-LHG LAWTON v. JOHNSON & JOHNSON et al                                                 07/16/2018
                  3:18-cv-11651-FLW-LHG DI PIETRO v. JOHNSON & JOHNSON et al                                              07/16/2018
                  3:18-cv-11655-FLW-LHG MARTINEZ v. JOHNSON & JOHNSON et al                                               07/16/2018
                  3:18-cv-11657-FLW-LHG SCHAEFFER v. JOHNSON AND JOHNSON et al                                            07/16/2018
                  3:18-cv-11676-FLW-LHG RAYNO et al v. JOHNSON & JOHNSON et al                                            07/17/2018
                  3:18-cv-11677-FLW-LHG CONLEY v. JOHNSON & JOHNSON et al                                                 07/17/2018
                  3:18-cv-11678-FLW-LHG RHODES v. JOHNSON & JOHNSON et al                                                 07/17/2018
                  3:18-cv-11679-FLW-LHG THOMPSON et al v. JOHNSON & JOHNSON et al                                         07/17/2018
                  3:18-cv-11689-FLW-LHG BRITTMAN v. JOHNSON & JOHNSON et al                                               07/17/2018
                  3:18-cv-11683-FLW-LHG HILLYER v. JOHNSON & JOHNSON et al                                                07/17/2018
                  3:18-cv-11692-FLW-LHG WASHINGTON v. JOHNSON & JOHNSON et al                                             07/17/2018
                  3:18-cv-11694-FLW-LHG ELLSWORTH v. JOHNSON & JOHNSON et al                                              07/17/2018
                  3:18-cv-11696-FLW-LHG BLOSS v. JOHNSON & JOHNSON et al                                                  07/17/2018
                  3:18-cv-11697-FLW-LHG BROWN v. JOHNSON & JOHNSON et al                                                  07/17/2018
                  3:18-cv-11702-FLW-LHG ROSE v. JOHNSON & JOHNSON et al                                                   07/17/2018
                  3:18-cv-11699-FLW-LHG LEBLANC et al v. JOHNSON & JOHNSON et al                                          07/17/2018
                  3:18-cv-11712-FLW-LHG BLAKE v. JOHNSON & JOHNSON et al                                                  07/17/2018
                  3:18-cv-11723-FLW-LHG NAIRN v. JOHNSON & JOHNSON et al                                                  07/17/2018
                  3:18-cv-11687-FLW-LHG KRAUSE v. JOHNSON & JOHNSON et al                                                 07/18/2018
                  3:18-cv-11691-FLW-LHG BABAUTA v. JOHNSON & JOHNSON et al                                                07/18/2018
                  3:18-cv-11700-FLW-LHG LEE v. JOHNSON & JOHNSON et al                                                    07/18/2018
                  3:18-cv-11738-FLW-LHG HARGETT v. JOHNSON & JOHNSON et al                                                07/18/2018
                  3:18-cv-11739-FLW-LHG JONES v. JOHNSON & JOHNSON et al                                                  07/18/2018
                  3:18-cv-11741-FLW-LHG FOSTER v. JOHNSON & JOHNSON et al                                                 07/18/2018
                  3:18-cv-11743-FLW-LHG JENNINGS v. JOHNSON & JOHNSON et al                                               07/18/2018
                  3:18-cv-11744-FLW-LHG PERKINS v. JOHNSON & JOHNSON et al                                                07/18/2018
                  3:18-cv-11745-FLW-LHG GRIFFIN v. JOHNSON & JOHNSON et al                                                07/18/2018
                  3:18-cv-11747-FLW-LHG GIOVANNI v. JOHNSON & JOHNSON et al                                               07/18/2018
                  3:18-cv-11748-FLW-LHG ASSAF v. JOHNSON & JOHNSON et al                                                  07/18/2018
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                             217/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2for Filed
                                                Document                the District of New Jersey-Query
                                                                                 05/24/19        Page 220Associated Cases
                                                                                                               of 627
                  3:18-cv-11749-FLW-LHG WIRTH v. JOHNSON & JOHNSON et al                                                 07/18/2018
                  3:18-cv-11750-FLW-LHG GARCIA v. JOHNSON & JOHNSON et al                                                07/18/2018
                  3:18-cv-11752-FLW-LHG WALTERS v. JOHNSON & JOHNSON et al                                               07/18/2018
                  3:18-cv-11757-FLW-LHG VALHUERDI et al v. JOHNSON & JOHNSON et al                                       07/19/2018
                  3:18-cv-11781-FLW-LHG DUDEK v. JOHNSON & JOHNSON et al                                                 07/19/2018
                  3:18-cv-11785-FLW-LHG TODD v. JOHNSON & JOHNSON et al                                                  07/19/2018
                  3:18-cv-11789-FLW-LHG ACHENBACH v. JOHNSON & JOHNSON et al                                             07/19/2018
                  3:18-cv-11797-FLW-LHG DELMAN v. JOHNSON & JOHNSON et al                                                07/19/2018
                  3:18-cv-11756-FLW-LHG MAY et al v. JOHNSON & JOHNSON et al                                             07/19/2018
                  3:18-cv-11774-FLW-LHG PARKS v. JOHNSON & JOHNSON et al                                                 07/19/2018
                  3:18-cv-11798-FLW-LHG DANIEL v. JOHNSON & JOHNSON et al                                                07/19/2018
                  3:18-cv-11800-FLW-LHG WOHLWEND v. JOHNSON & JOHNSON et al                                              07/19/2018
                  3:18-cv-11810-FLW-LHG LONGOBARDI v. JOHNSON & JOHNSON et al                                            07/19/2018
                  3:18-cv-11811-FLW-LHG HUDGIES v. JOHNSON & JOHNSON et al                                               07/19/2018
                  3:18-cv-11819-FLW-LHG RUCK v. JOHNSON & JOHNSON et al                                                  07/19/2018
                  3:18-cv-11824-FLW-LHG GONZALEZ v. JOHNSON & JOHNSON et al                                              07/19/2018
                  3:18-cv-11826-FLW-LHG BROCK v. JOHNSON & JOHNSON et al                                                 07/19/2018
                  3:18-cv-11827-FLW-LHG LANE v. JOHNSON & JOHNSON et al                                                  07/19/2018
                  3:18-cv-11828-FLW-LHG OWENS v. JOHNSON & JOHNSON et al                                                 07/19/2018
                  3:18-cv-11838-FLW-LHG CAMPANELLA v. JOHNSON & JOHNSON et al                                            07/20/2018
                  3:18-cv-11840-FLW-LHG MORTON v. JOHNSON & JOHNSON et al                                                07/20/2018
                  3:18-cv-11830-FLW-LHG WILLIAMS et al v. JOHNSON & JOHNSON et al                                        07/20/2018
                  3:18-cv-11837-FLW-LHG GARDNER, III v. JOHNSON & JOHNSON et al                                          07/20/2018
                  3:18-cv-11844-FLW-LHG DAVIS v. JOHNSON & JOHNSON et al                                                 07/20/2018
                  3:18-cv-11854-FLW-LHG WHITED v. JOHNSON & JOHNSON et al                                                07/20/2018
                  3:18-cv-01789-FLW-LHG WALTER v. Johnson & Johnson et al                                                07/20/2018
                  3:18-cv-11865-FLW-LHG SMITH v. JOHNSON & JOHNSON et al                                                 07/20/2018
                  3:18-cv-11870-FLW-LHG EVANS v. JOHNSON & JOHNSON et al                                                 07/20/2018
                  3:18-cv-11872-FLW-LHG WILLIAMS v. JOHNSON & JOHNSON et al                                              07/20/2018
                  3:18-cv-11873-FLW-LHG SLOAN v. JOHNSON & JOHNSON et al                                                 07/20/2018
                  3:18-cv-11875-FLW-LHG YODER v. JOHNSON & JOHNSON et al                                                 07/20/2018
                  3:18-cv-11876-FLW-LHG DOHERTY et al v. JOHNSON & JOHNSON et al                                         07/20/2018
                  3:18-cv-11877-FLW-LHG AZNAR v. JOHNSON & JOHNSON et al                                                 07/20/2018
                  3:18-cv-11878-FLW-LHG KINNETT v. JOHNSON & JOHNSON et al                                               07/20/2018
                  3:18-cv-11879-FLW-LHG HARRISON v. JOHNSON & JOHNSON et al                                              07/20/2018
                  3:18-cv-11880-FLW-LHG HICKS v. JOHNSON & JOHNSON et al                                                 07/20/2018
                  3:18-cv-11881-FLW-LHG WILBANKS v. JOHNSON & JOHNSON et al                                              07/20/2018
                  3:18-cv-11882-FLW-LHG MARINACE et al v. JOHNSON & JOHNSON et al                                        07/20/2018
                  3:18-cv-11885-FLW-LHG LARSON v. JOHNSON & JOHNSON et al                                                07/20/2018
                  3:18-cv-11903-FLW-LHG MICHAELSON et al v. JOHNSON & JOHNSON INC.
                                                                                                                         07/20/2018
                  et al
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                            218/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2for Filed
                                                Document                the District of New Jersey-Query
                                                                                 05/24/19        Page 221Associated Cases
                                                                                                               of 627
                  3:18-cv-11887-FLW-LHG WALSH v. JOHNSON & JOHNSON et al                                                 07/20/2018
                  3:18-cv-11889-FLW-LHG HOLMES v. JOHNSON & JOHNSON et al                                                07/20/2018
                  3:18-cv-11890-FLW-LHG THOMAS v. JOHNSON & JOHNSON et al                                                07/20/2018
                  3:18-cv-11906-FLW-LHG HUCKELBY v. JOHNSON & JOHNSON et al                                              07/20/2018
                  3:18-cv-11891-FLW-LHG CHRYSLER v. JOHNSON & JOHNSON et al                                              07/20/2018
                  3:18-cv-11883-FLW-LHG HAYLETT v. JOHNSON & JOHNSON et al                                               07/20/2018
                  3:18-cv-11892-FLW-LHG CHEVALIER v. JOHNSON & JOHNSON et al                                             07/20/2018
                  3:18-cv-11894-FLW-LHG REYES v. JOHNSON & JOHNSON et al                                                 07/20/2018
                  3:18-cv-11945-FLW-LHG PITTS v. JOHNSON & JOHNSON et al                                                 07/23/2018
                  3:18-cv-11948-FLW-LHG CUTRER v. JOHNSON & JOHNSON et al                                                07/23/2018
                  3:18-cv-11956-FLW-LHG ALANIZ v. JOHNSON & JOHNSON et al                                                07/23/2018
                  3:18-cv-11957-FLW-LHG PARKER v. JOHNSON & JOHNSON et al                                                07/24/2018
                  3:18-cv-11959-FLW-LHG BRINKER v. JOHNSON & JOHNSON et al                                               07/24/2018
                  3:18-cv-11961-FLW-LHG MAURO v. JOHNSON & JOHNSON et al                                                 07/24/2018
                  3:18-cv-11962-FLW-LHG THOMPSON v. JOHNSON & JOHNSON et al                                              07/24/2018
                  3:18-cv-11964-FLW-LHG ALLEN v. JOHNSON & JOHNSON et al                                                 07/24/2018
                  3:18-cv-11966-FLW-LHG LOVING v. JOHNSON & JOHNSON et al                                                07/24/2018
                  3:18-cv-11967-FLW-LHG DAVIS v. JOHNSON & JOHNSON et al                                                 07/24/2018
                  3:18-cv-11984-FLW-LHG BALTHAZAR v. JOHNSON & JOHNSON et al                                             07/24/2018
                  3:18-cv-11969-FLW-LHG VLAUN v. JOHNSON & JOHNSON et al                                                 07/24/2018
                  3:18-cv-11988-FLW-LHG LADNER v. JOHNSON & JOHNSON et al                                                07/24/2018
                  3:18-cv-11972-FLW-LHG CARR v. JOHNSON & JOHNSON et al                                                  07/24/2018
                  3:18-cv-11973-FLW-LHG MCLEAN v. JOHNSON & JOHNSON et al                                                07/24/2018
                  3:18-cv-11974-FLW-LHG SCHNEIDER v. JOHNSON & JOHNSON et al                                             07/24/2018
                  3:18-cv-11989-FLW-LHG ARCHER v. JOHNSON & JOHNSON et al                                                07/24/2018
                  3:18-cv-11975-FLW-LHG STOCKS v. JOHNSON & JOHNSON et al                                                07/24/2018
                  3:18-cv-11976-FLW-LHG MOMOKI v. JOHNSON & JOHNSON et al                                                07/24/2018
                  3:18-cv-11990-FLW-LHG GREEN et al v. JOHNSON & JOHNSON et al                                           07/24/2018
                  3:18-cv-11977-FLW-LHG WHITSON v. JOHNSON & JOHNSON et al                                               07/24/2018
                  3:18-cv-11991-FLW-LHG PERKINS v. JOHNSON & JOHNSON et al                                               07/24/2018
                  3:18-cv-11979-FLW-LHG WOLFE v. JOHNSON & JOHNSON et al                                                 07/24/2018
                  3:18-cv-11982-FLW-LHG LOPEZ v. JOHNSON & JOHNSON et al                                                 07/24/2018
                  3:18-cv-11992-FLW-LHG PLUTA v. JOHNSON & JOHNSON et al                                                 07/24/2018
                  3:18-cv-11993-FLW-LHG SYNCHUK v. JOHNSON & JOHNSON et al                                               07/24/2018
                  3:18-cv-11994-FLW-LHG VRANEK v. JOHNSON & JOHNSON et al                                                07/24/2018
                  3:18-cv-11998-FLW-LHG ROSSOW et al v. JOHNSON & JOHNSON et al                                          07/24/2018
                  3:18-cv-11999-FLW-LHG SMITH v. JOHNSON & JOHNSON et al                                                 07/24/2018
                  3:18-cv-12060-FLW-LHG GHETIA v. JOHNSON & JOHNSON et al                                                07/26/2018
                  3:18-cv-12003-FLW-LHG WALLER v. JOHNSON & JOHNSON et al                                                07/25/2018
                  3:18-cv-12007-FLW-LHG DEBOTH v. JOHNSON & JOHNSON et al                                                07/25/2018
                  3:18-cv-12008-FLW-LHG VORNHOLT v. JOHNSON & JOHNSON et al                                              07/25/2018
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                            219/625
5/15/2019                           CM/ECF LIVE - U.S.
                          Case 1:19-cv-01530           District Court2for Filed
                                                  Document                the District of New Jersey-Query
                                                                                   05/24/19        Page 222Associated Cases
                                                                                                                 of 627

                  3:18-cv-12015-FLW-LHG JETER v. JOHNSON & JOHNSON et al                                                  07/25/2018
                  3:18-cv-12016-FLW-LHG ALONSO v. JOHNSON & JOHNSON et al                                                 07/25/2018
                  3:18-cv-12020-FLW-LHG WALK v. JOHNSON & JOHNSON et al                                                   07/25/2018
                  3:18-cv-12023-FLW-LHG FLICK et al v. JOHNSON & JOHNSON et al                                            07/25/2018
                  3:18-cv-12024-FLW-LHG GRAHAM v. IMERYS TALC AMERICA INC. et al                                          07/25/2018
                  3:18-cv-12061-FLW-LHG GUERRERO v. JOHNSON & JOHNSON et al                                               07/26/2018
                  3:18-cv-12028-FLW-LHG MANN v. JOHNSON & JOHNSON et al                                                   07/25/2018
                  3:18-cv-12031-FLW-LHG CAMPBELL v. JOHNSON & JOHNSON et al                                               07/25/2018
                  3:18-cv-12035-FLW-LHG CRAMER v. JOHNSON & JOHNSON et al                                                 07/25/2018
                  3:18-cv-11732-FLW-LHG HILDEBRANDT v. JOHNSON & JOHNSON et al                                            07/25/2018
                  3:18-cv-12009-FLW-LHG BOWLAND v. JOHNSON & JOHNSON et al                                                07/25/2018
                  3:18-cv-12038-FLW-LHG HABECK v. JOHNSON & JOHNSON et al                                                 07/25/2018
                  3:18-cv-12039-FLW-LHG HARVILL et al v. JOHNSON & JOHNSON et al                                          07/25/2018
                  3:18-cv-12040-FLW-LHG DORFMAN v. JOHNSON & JOHNSON et al                                                07/25/2018
                  3:18-cv-12041-FLW-LHG HUGUS v. JOHNSON & JOHNSON et al                                                  07/25/2018
                  3:18-cv-12047-FLW-LHG SCHUBERT et al v. JOHNSON & JOHNSON et al   07/25/2018
                  3:18-cv-12049-FLW-LHG SLEIK-LINDAHL et al v. JOHNSON & JOHNSON et
                                                                                    07/25/2018
                  al
                  3:18-cv-12052-FLW-LHG LEPPERT-HERLEN v. JOHNSON & JOHNSON et al                                         07/26/2018
                  3:18-cv-12058-FLW-LHG DODSWORTH v. JOHNSON & JOHNSON et al                                              07/26/2018
                  3:18-cv-12059-FLW-LHG ZIEMBA et al v. JOHNSON & JOHNSON et al                                           07/26/2018
                  3:18-cv-12062-FLW-LHG HICKS v. JOHNSON & JOHNSON et al                                                  07/26/2018
                  3:18-cv-12063-FLW-LHG COHEN et al v. JOHNSON & JOHNSON et al                                            07/26/2018
                  3:18-cv-12068-FLW-LHG SCHRAW et al v. JOHNSON & JOHNSON et al                                           07/26/2018
                  3:18-cv-12072-FLW-LHG BRIONES v. JOHNSON & JOHNSON et al                                                07/26/2018
                  3:18-cv-12075-FLW-LHG MCDERMOTT v. JOHNSON & JOHNSON et al                                              07/26/2018
                  3:18-cv-12076-FLW-LHG WILLIAMS v. JOHNSON & JOHNSON et al                                               07/26/2018
                  3:18-cv-12078-FLW-LHG RATLIFF v. JOHNSON & JOHNSON et al                                                07/26/2018
                  3:18-cv-12079-FLW-LHG WILLIAMS v. JOHNSON & JOHNSON et al                                               07/26/2018
                  3:18-cv-12082-FLW-LHG TURRENTINE v. JOHNSON & JOHNSON et al                                             07/26/2018
                  3:18-cv-12083-FLW-LHG KARL v. JOHNSON & JOHNSON et al                                                   07/26/2018
                  3:18-cv-12088-FLW-LHG CONKLIN v. JOHNSON & JOHNSON et al                                                07/26/2018
                  3:18-cv-12064-FLW-LHG ROBINSON v. JOHNSON & JOHNSON et al                                               07/26/2018
                  3:18-cv-12099-FLW-LHG GORMAN v. JOHNSON & JOHNSON et al                                                 07/26/2018
                  3:18-cv-12102-FLW-LHG JACOB v. JOHNSON & JOHNSON et al                                                  07/27/2018
                  3:18-cv-12103-FLW-LHG KELLY v. JOHNSON & JOHNSON et al                                                  07/27/2018
                  3:18-cv-12104-FLW-LHG CONAWAY v. JOHNSON & JOHNSON, INC. et al                                          07/27/2018
                  3:18-cv-12107-FLW-LHG HOGUE v. JOHNSON & JOHNSON et al                                                  07/27/2018
                  3:18-cv-12108-FLW-LHG FAVICHIA v. JOHNSON & JOHNSON et al                                               07/27/2018
                  3:18-cv-12109-FLW-LHG TROTTIER v. JOHNSON & JOHNSON et al                                               07/27/2018

https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                             220/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2for Filed
                                                Document                the District of New Jersey-Query
                                                                                 05/24/19        Page 223Associated Cases
                                                                                                               of 627
                  3:18-cv-12110-FLW-LHG MCKENNA v. JOHNSON & JOHNSON et al                                               07/27/2018
                  3:18-cv-12111-FLW-LHG WILLBANKS v. JOHNSON & JOHNSON et al                                             07/27/2018
                  3:18-cv-12113-FLW-LHG MITCHELL v. JOHNSON & JOHNSON et al                                              07/27/2018
                  3:18-cv-12114-FLW-LHG MULVEY v. JOHNSON & JOHNSON et al                                                07/27/2018
                  3:18-cv-12115-FLW-LHG HORCH et al v. JOHNSON & JOHNSON et al                                           07/27/2018
                  3:18-cv-12101-FLW-LHG HENTHORNE et al v. JOHNSON & JOHNSON et al 07/27/2018
                  3:18-cv-12116-FLW-LHG MATHIS et al v. JOHNSON & JOHNSON et al                                          07/27/2018
                  3:18-cv-12117-FLW-LHG BOYD v. JOHNSON & JOHNSON et al                                                  07/27/2018
                  3:18-cv-12118-FLW-LHG WRIGHT et al v. JOHNSON & JOHNSON et al                                          07/27/2018
                  3:18-cv-12065-FLW-LHG LIVINGSTON v. JOHNSON & JOHNSON et al                                            07/27/2018
                  3:18-cv-12105-FLW-LHG MILLER v. JOHNSON & JOHNSON et al                                                07/27/2018
                  3:18-cv-12119-FLW-LHG GONZALES v. JOHNSON & JOHNSON et al                                              07/27/2018
                  3:18-cv-12123-FLW-LHG ULMER et al v. JOHNSON & JOHNSON et al                                           07/27/2018
                  3:18-cv-12128-FLW-LHG BARBER v. JOHNSON & JOHNSON et al                                                07/27/2018
                  3:18-cv-12094-FLW-LHG GRAYS v. JOHNSON & JOHNSON et al                                                 07/27/2018
                  3:18-cv-12138-FLW-LHG ARRINGTON v. JOHNSON & JOHNSON et al                                             07/27/2018
                  3:18-cv-12139-FLW-LHG BERGER v. JOHNSON & JOHNSON et al                                                07/27/2018
                  3:18-cv-12140-FLW-LHG SILVERS et al v. JOHNSON & JOHNSON et al                                         07/30/2018
                  3:18-cv-12143-FLW-LHG BOHL v. JOHNSON & JOHNSON et al                                                  07/30/2018
                  3:18-cv-12144-FLW-LHG BUTLER v. JOHNSON & JOHNSON et al                                                07/30/2018
                  3:18-cv-12146-FLW-LHG DAVIS v. JOHNSON & JOHNSON et al                                                 07/30/2018
                  3:18-cv-12148-FLW-LHG DODD v. JOHNSON & JOHNSON et al                                                  07/30/2018
                  3:18-cv-12149-FLW-LHG NALLS-PORTIS v. JOHNSON & JOHNSON et al                                          07/30/2018
                  3:18-cv-12150-FLW-LHG PAVAO v. JOHNSON & JOHNSON et al                                                 07/30/2018
                  3:18-cv-12152-FLW-LHG WILLIAMS v. JOHNSON & JOHNSON et al                                              07/30/2018
                  3:18-cv-12154-FLW-LHG WINDSOR v. JOHNSON & JOHNSON et al                                               07/30/2018
                  3:18-cv-12156-FLW-LHG ZAPALAC v. JOHNSON & JOHNSON et al                                               07/30/2018
                  3:18-cv-12157-FLW-LHG BRANDON v. JOHNSON & JOHNSON et al                                               07/30/2018
                  3:18-cv-12164-FLW-LHG MILLIREN v. JOHNSON & JOHNSON et al                                              07/30/2018
                  3:18-cv-12165-FLW-LHG COPPOLA v. JOHNSON & JOHNSON et al                                               07/30/2018
                  3:18-cv-12166-FLW-LHG GRIDLEY v. JOHNSON & JOHNSON et al                                               07/30/2018
                  3:18-cv-12197-FLW-LHG ALVAREZ v. JOHNSON & JOHNSON et al                                               07/31/2018
                  3:18-cv-12198-FLW-LHG AVERSA v. JOHNSON & JOHNSON et al                                                07/31/2018
                  3:18-cv-12201-FLW-LHG BENNETT v. JOHNSON & JOHNSON et al                                               07/31/2018
                  3:18-cv-12202-FLW-LHG CHANGUS v. JOHNSON & JOHNSON et al                                               07/31/2018
                  3:18-cv-12203-FLW-LHG FLOWERS v. JOHNSON & JOHNSON et al                                               07/31/2018
                  3:18-cv-12204-FLW-LHG GILLESPIE v. JOHNSON & JOHNSON et al                                             07/31/2018
                  3:18-cv-12209-FLW-LHG ZAJAC v. JOHNSON & JOHNSON et al                                                 07/31/2018
                  3:18-cv-12210-FLW-LHG KUCEJ v. JOHNSON & JOHNSON et al                                                 07/31/2018
                  3:18-cv-12211-FLW-LHG CHRISTIAN et al v. JOHNSON & JOHNSON et al                                       07/31/2018
                  3:18-cv-12212-FLW-LHG MAHER v. JOHNSON & JOHNSON et al                                                 07/31/2018
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                            221/625
5/15/2019                           CM/ECF LIVE - U.S.
                          Case 1:19-cv-01530           District Court2for Filed
                                                  Document                the District of New Jersey-Query
                                                                                   05/24/19        Page 224Associated Cases
                                                                                                                 of 627

                  3:18-cv-12213-FLW-LHG STAFFORD v. JOHNSON & JOHNSON et al                                               07/31/2018
                  3:18-cv-12214-FLW-LHG MRAVEC v. JOHNSON & JOHNSON et al                                                 07/31/2018
                  3:18-cv-12229-FLW-LHG GRIFFITH v. JOHNSON & JOHNSON, INC. et al                                         07/31/2018
                  3:18-cv-12218-FLW-LHG TURNER v. JOHNSON & JOHNSON et al                                                 07/31/2018
                  3:18-cv-12219-FLW-LHG BAUKNECHT v. JOHNSON & JOHNSON et al                                              07/31/2018
                  3:18-cv-12230-FLW-LHG HEBERT v. JOHNSON & JOHNSON, INC. et al                                           07/31/2018
                  3:18-cv-12240-FLW-LHG Scafuri v. Johnson & Johnson et al                                                07/31/2018
                  3:18-cv-12231-FLW-LHG KELLY v. JOHNSON & JOHNSON, INC. et al                                            07/31/2018
                  3:18-cv-12241-FLW-LHG Williams v. Johnson & Johnson et al                                               07/31/2018
                  3:18-cv-12246-FLW-LHG Kristin Fusello et al v. Johnson and Johnson et al                                07/31/2018
                  3:18-cv-12250-FLW-LHG Shlyonsky et al v. Johnson & Johnson et al                                        07/31/2018
                  3:18-cv-12251-FLW-LHG Kayen v. Johnson & Johnson et al                                                  07/31/2018
                  3:18-cv-12254-FLW-LHG Shenieka Jackson v. Johnson and Johnson et al                                     07/31/2018
                  3:18-cv-12255-FLW-LHG Brenda Pilcher et al v. Johnson and Johnson et al                                 07/31/2018
                  3:18-cv-12253-FLW-LHG BISHOP v. JOHNSON & JOHNSON et al                                                 07/31/2018
                  3:18-cv-12236-FLW-LHG KELSEY v. JOHNSON & JOHNSON et al                                                 07/31/2018
                  3:18-cv-12237-FLW-LHG LEWINSKI v. JOHNSON & JOHNSON et al                                               07/31/2018
                  3:18-cv-12239-FLW-LHG MORTIMER v. JOHNSON & JOHNSON et al                                               07/31/2018
                  3:18-cv-12245-FLW-LHG CHILDS v. JOHNSON & JOHNSON et al                                                 07/31/2018
                  3:18-cv-12278-FLW-LHG KITTREDGE v. JOHNSON & JOHNSON et al                                              07/31/2018
                  3:18-cv-12279-FLW-LHG REYES v. JOHNSON & JOHNSON, INC. et al                                            07/31/2018
                  3:18-cv-12280-FLW-LHG BUIE v. JOHNSON & JOHNSON et al                                                   07/31/2018
                  3:18-cv-12290-FLW-LHG KOROP v. JOHNSON AND JOHNSON et al                                                08/01/2018
                  3:18-cv-12291-FLW-LHG LYLES v. JOHNSON & JOHNSON et al                                                  08/01/2018
                  3:18-cv-12281-FLW-LHG REYNOLDS v. JOHNSON & JOHNSON, INC. et al                                         07/31/2018
                  3:18-cv-12256-FLW-LHG THORNTON v. JOHNSON & JOHNSON et al                                               07/31/2018
                  3:18-cv-12257-FLW-LHG DIXON v. JOHNSON & JOHNSON et al                                                  07/31/2018
                  3:18-cv-12261-FLW-LHG TETREAULT v. JOHNSON & JOHNSON et al                                              07/31/2018
                  3:18-cv-12262-FLW-LHG REED v. JOHNSON & JOHNSON et al                                                   07/31/2018
                  3:18-cv-12282-FLW-LHG LUCKETT v. JOHNSON & JOHNSON et al                                                07/31/2018
                  3:18-cv-12263-FLW-LHG OUELLETTE v. JOHNSON & JOHNSON et al                                              07/31/2018
                  3:18-cv-12265-FLW-LHG NOE v. JOHNSON & JOHNSON et al                                                    07/31/2018
                  3:18-cv-12266-FLW-LHG MONFET v. JOHNSON & JOHNSON et al                                                 07/31/2018
                  3:18-cv-12267-FLW-LHG NESBITT v. JOHNSON & JOHNSON et al                                                07/31/2018
                  3:18-cv-12270-FLW-LHG WHITE v. JOHNSON & JOHNSON et al                                                  07/31/2018
                  3:18-cv-12272-FLW-LHG PEEBLES et al v. JOHNSON & JOHNSON et al                                          07/31/2018
                  3:18-cv-12273-FLW-LHG GREEN v. JOHNSON & JOHNSON et al                                                  07/31/2018
                  3:18-cv-12274-FLW-LHG LOFGREN v. JOHNSON & JOHNSON et al                                                07/31/2018
                  3:18-cv-12275-FLW-LHG PACE v. JOHNSON & JOHNSON et al                                                   07/31/2018
                  3:18-cv-12276-FLW-LHG MCWILLIAMS v. JOHNSON & JOHNSON et al                                             07/31/2018
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                             222/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2for Filed
                                                Document                the District of New Jersey-Query
                                                                                 05/24/19        Page 225Associated Cases
                                                                                                               of 627
                  3:18-cv-12277-FLW-LHG RASNER v. JOHNSON & JOHNSON et al                                                07/31/2018
                  3:18-cv-12249-FLW-LHG PARKINSON et al v. JOHNSON & JOHNSON et al                                       07/31/2018
                  3:18-cv-12306-FLW-LHG ZESK v. JOHNSON & JOHNSON, INC. et al                                            08/01/2018
                  3:18-cv-12304-FLW-LHG WORTHY v. JOHNSON & JOHNSON, INC. et al                                          08/01/2018
                  3:18-cv-12303-FLW-LHG STEPHENS v. JOHNSON & JOHNSON, INC. et al                                        08/01/2018
                  3:18-cv-12302-FLW-LHG SIPE v. JOHNSON & JOHNSON, INC. et al                                            08/01/2018
                  3:18-cv-12301-FLW-LHG SCHOEN v. JOHNSON & JOHNSON, INC. et al                                          08/01/2018
                  3:18-cv-12300-FLW-LHG LENOCI v. JOHNSON & JOHNSON et al                                                08/01/2018
                  3:18-cv-12307-FLW-LHG BANKS v. JOHNSON & JOHNSON et al                                                 08/01/2018
                  3:18-cv-12309-FLW-LHG RICHARD v. JOHNSON & JOHNSON et al                                               08/01/2018
                  3:18-cv-12330-FLW-LHG SHULL v. JOHNSON & JOHNSON et al                                                 08/02/2018
                  3:18-cv-12331-FLW-LHG FARMER v. JOHNSON & JOHNSON et al                                                08/02/2018
                  3:18-cv-12332-FLW-LHG BRAY v. JOHNSON & JOHNSON et al                                                  08/02/2018
                  3:18-cv-12320-FLW-LHG JOHNSON v. JOHNSON & JOHNSON et al                                               08/02/2018
                  3:18-cv-12324-FLW-LHG GREENE v. JOHNSON & JOHNSON et al                                                08/02/2018
                  3:18-cv-12326-FLW-LHG TEAGUE et al v. JOHNSON & JOHNSON et al                                          08/02/2018
                  3:18-cv-12327-FLW-LHG EVANS v. JOHNSON & JOHNSON et al                                                 08/02/2018
                  3:18-cv-12328-FLW-LHG MARKS v. JOHNSON & JOHNSON et al                                                 08/02/2018
                  3:18-cv-12334-FLW-LHG SUMMERS v. JOHNSON & JOHNSON et al                                               08/02/2018
                  3:18-cv-12338-FLW-LHG BURKE v. JOHNSON & JOHNSON et al                                                 08/02/2018
                  3:18-cv-12339-FLW-LHG WHITE v. JOHNSON & JOHNSON et al                                                 08/02/2018
                  3:18-cv-12359-FLW-LHG BOLTON et al v. JOHNSON & JOHNSON et al                                          08/02/2018
                  3:18-cv-12360-FLW-LHG WILSON v. JOHNSON & JOHNSON et al                                                08/02/2018
                  3:18-cv-12030-FLW-LHG CAHILL v. JOHNSON & JOHNSON et al                                                07/31/2018
                  3:18-cv-12386-FLW-LHG BASKERVILLE v. JOHNSON & JOHNSON et al                                           08/03/2018
                  3:18-cv-12389-FLW-LHG HUELSKAMP v. JOHNSON & JOHNSON et al                                             08/03/2018
                  3:18-cv-12395-FLW-LHG SMITH v. JOHNSON & JOHNSON et al                                                 08/03/2018
                  3:18-cv-12396-FLW-LHG LUERA v. JOHNSON & JOHNSON et al                                                 08/03/2018
                  3:18-cv-12397-FLW-LHG SIMMONS et al v. JOHNSON & JOHNSON et al                                         08/03/2018
                  3:18-cv-12400-FLW-LHG ADAIR v. JOHNSON & JOHNSON et al                                                 08/03/2018
                  3:18-cv-12401-FLW-LHG ROBERTS v. JOHNSON & JOHNSON et al                                               08/03/2018
                  3:18-cv-12403-FLW-LHG WOODS v. JOHNSON & JOHNSON et al                                                 08/03/2018
                  3:18-cv-12405-FLW-LHG ARGIRO v. JOHNSON & JOHNSON et al                                                08/03/2018
                  3:18-cv-12406-FLW-LHG LAYPO v. JOHNSON & JOHNSON et al                                                 08/03/2018
                  3:18-cv-12407-FLW-LHG HILL v. JOHNSON & JOHNSON et al                                                  08/03/2018
                  3:18-cv-12408-FLW-LHG PERRY v. JOHNSON & JOHNSON et al                                                 08/03/2018
                  3:18-cv-12409-FLW-LHG SNOW v. JOHNSON & JOHNSON et al                                                  08/03/2018
                  3:18-cv-12420-FLW-LHG LYMAN III v. JOHNSON & JOHNSON et al                                             08/03/2018
                  3:18-cv-12421-FLW-LHG MIHALICH v. JOHNSON & JOHNSON
                                                                                                                         08/03/2018
                  CONSUMER, INC.
                  3:18-cv-12422-FLW-LHG O'HALLORAN v. JOHNSON & JOHNSON et al                                            08/03/2018
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                            223/625
5/15/2019                           CM/ECF LIVE - U.S.
                          Case 1:19-cv-01530           District Court2for Filed
                                                  Document                the District of New Jersey-Query
                                                                                   05/24/19        Page 226Associated Cases
                                                                                                                 of 627

                  3:18-cv-12411-FLW-LHG SIMONDS v. JOHNSON & JOHNSON et al                                                08/03/2018
                  3:18-cv-12413-FLW-LHG SPECK v. JOHNSON & JOHNSON, INC. et al                                            08/03/2018
                  3:18-cv-12415-FLW-LHG EVERHART v. JOHNSON & JOHNSON et al                                               08/03/2018
                  3:18-cv-12419-FLW-LHG CONRAD v. JOHNSON & JOHNSON et al                                                 08/03/2018
                  3:18-cv-12423-FLW-LHG MCLAUGHLIN v. JOHNSON & JOHNSON et al                                             08/03/2018
                  3:18-cv-12425-FLW-LHG CIPOLLA v. JOHNSON & JOHNSON et al                                                08/03/2018
                  3:18-cv-12429-FLW-LHG BUSTOS v. JOHNSON & JOHNSON et al                                                 08/06/2018
                  3:18-cv-12447-FLW-LHG WINTERS v. JOHNSON & JOHNSON et al                                                08/06/2018
                  3:18-cv-12451-FLW-LHG SKURSKY et al v. IMERYS TALC AMERICA INC et
                                                                                                                          08/06/2018
                  al
                  3:18-cv-12462-FLW-LHG WEEKS v. JOHNSON & JOHNSON, INC. et al                                            08/06/2018
                  3:18-cv-12461-FLW-LHG MCKAY v. JOHNSON & JOHNSON, INC. et al                                            08/06/2018
                  3:18-cv-12460-FLW-LHG BARRS v. JOHNSON & JOHNSON, INC. et al                                            08/06/2018
                  3:18-cv-12459-FLW-LHG CAMPBELL v. JOHNSON & JOHNSON, INC. et al                                         08/06/2018
                  3:18-cv-12458-FLW-LHG ZAMPOGNA v. JOHNSON & JOHNSON, INC. et al                                         08/06/2018
                  3:18-cv-12454-FLW-LHG DIAZ v. JOHNSON & JOHNSON et al                                                   08/06/2018
                  3:18-cv-12453-FLW-LHG MARTINEZ v. JOHNSON & JOHNSON et al                                               08/06/2018
                  3:18-cv-12452-FLW-LHG WHITE v. JOHNSON & JOHNSON et al                                                  08/06/2018
                  3:18-cv-11855-FLW-LHG STEIGER v. JOHNSON & JOHNSON et al                                                07/20/2018
                  3:18-cv-12466-FLW-LHG GILHAUS v. JOHNSON & JOHNSON, INC. et al                                          08/06/2018
                  3:18-cv-12467-FLW-LHG COCHRAN et al v. JOHNSON & JOHNSON et al                                          08/06/2018
                  3:18-cv-12472-FLW-LHG WELLINGTON v. JOHNSON & JOHNSON et al                                             08/06/2018
                  3:18-cv-12491-FLW-LHG COHN v. JOHNSON & JOHNSON et al                                                   08/07/2018
                  3:18-cv-12482-FLW-LHG GADSON v. JOHNSON & JOHNSON et al                                                 08/07/2018
                  3:18-cv-12483-FLW-LHG SHERWOOD v. JOHNSON & JOHNSON et al                                               08/07/2018
                  3:18-cv-12484-FLW-LHG SHANAFELT v. JOHNSON & JOHNSON et al                                              08/07/2018
                  3:18-cv-12485-FLW-LHG HEAVNER v. JOHNSON & JOHNSON et al                                                08/07/2018
                  3:18-cv-12487-FLW-LHG LEACH v. JOHNSON & JOHNSON et al                                                  08/07/2018
                  3:18-cv-12503-FLW-LHG MURPHY et al v. JOHNSON & JOHNSON et al                                           08/08/2018
                  3:18-cv-12504-FLW-LHG HEBERT v. JOHNSON & JOHNSON, INC. et al                                           08/08/2018
                  3:18-cv-12508-FLW-LHG ANTOINE v. JOHNSON & JOHNSON et al                                                08/08/2018
                  3:18-cv-12526-FLW-LHG JIMINEZ v. DUANE READE, INC. et al                                                08/08/2018
                  3:18-cv-12512-FLW-LHG HOLLOMAN v. JOHNSON & JOHNSON, INC. et al                                         08/08/2018
                  3:18-cv-03439-FLW-LHG DISPENSA v. JOHNSON & JOHSNON et al                                               02/13/2018
                  3:18-cv-08567-FLW-LHG WATSON v. JOHNSON & JOHNSON et al                                                 04/30/2018
                  3:18-cv-12513-FLW-LHG LAWLER v. JOHNSON & JOHNSON et al                                                 08/08/2018
                  3:18-cv-12517-FLW-LHG ESPINOSA v. JOHNSON & JOHNSON et al                                               08/08/2018
                  3:18-cv-12518-FLW-LHG MADDOX v. JOHNSON & JOHNSON et al                                                 08/08/2018
                  3:18-cv-12519-FLW-LHG MORTIMER v. JOHNSON & JOHNSON et al                                               08/08/2018
                  3:18-cv-12520-FLW-LHG WICKWARE v. JOHNSON & JOHNSON et al                                               08/08/2018

https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                             224/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2for Filed
                                                Document                the District of New Jersey-Query
                                                                                 05/24/19        Page 227Associated Cases
                                                                                                               of 627
                  3:18-cv-12531-FLW-LHG MARKWARDT v. JOHNSON & JOHNSON et al                                             08/08/2018
                  3:18-cv-12533-FLW-LHG ZICARI v. JOHNSON & JOHNSON et al                                                08/08/2018
                  3:18-cv-12534-FLW-LHG NIELSEN v. JOHNSON & JOHNSON et al                                               08/08/2018
                  3:18-cv-12535-FLW-LHG SICKLES v. JOHNSON & JOHNSON et al                                               08/08/2018
                  3:18-cv-12539-FLW-LHG KAISER v. JOHNSON & JOHNSON et al                                                08/08/2018
                  3:18-cv-12553-FLW-LHG GOMES v. JOHNSON & JOHNSON et al                                                 08/08/2018
                  3:18-cv-12522-FLW-LHG KOMOROSKI v. JOHNSON & JOHNSON et al                                             08/08/2018
                  3:18-cv-12541-FLW-LHG BRIDGES v. JOHNSON & JOHNSON et al                                               08/08/2018
                  3:18-cv-12506-FLW-LHG EDWARDS v. JOHNSON & JOHNSON et al                                               08/08/2018
                  3:18-cv-12557-FLW-LHG PAYNE v. JOHNSON & JOHNSON, INC. et al                                           08/08/2018
                  3:18-cv-12567-FLW-LHG WILLIAMS v. JOHNSON & JOHNSON et al                                              08/09/2018
                  3:18-cv-12595-FLW-LHG KIDD v. JOHNSON & JOHNSON, INC. et al                                            08/09/2018
                  3:18-cv-12593-FLW-LHG HICKS v. JOHNSON & JOHNSON, INC. et al                                           08/09/2018
                  3:18-cv-12589-FLW-LHG BERDE v. JOHNSON & JOHNSON, INC. et al                                           08/09/2018
                  3:18-cv-12588-FLW-LHG WERNECKE v. JOHNSON & JOHNSON, INC. et al 08/09/2018
                  3:18-cv-12584-FLW-LHG LINDSTROM v. JOHNSON & JOHNSON et al                                             08/09/2018
                  3:18-cv-12628-FLW-LHG BUFFINGTON v JOHNSON & JOHNSON, et al                                            08/10/2018
                  3:18-cv-12600-FLW-LHG CRANFORD v. JOHNSON & JOHNSON et al                                              08/10/2018
                  3:18-cv-12618-FLW-LHG HEARD v. JOHNSON & JOHNSON et al                                                 08/10/2018
                  3:18-cv-12620-FLW-LHG KESSLER v. JOHNSON & JOHNSON et al                                               08/10/2018
                  3:18-cv-12621-FLW-LHG CARTY v. JOHNSON & JOHNSON et al                                                 08/10/2018
                  3:18-cv-12622-FLW-LHG MCKEOWN v. JOHNSON & JOHNSON et al                                               08/10/2018
                  3:18-cv-12625-FLW-LHG VIDRA v. JOHNSON & JOHNSON et al                                                 08/10/2018
                  3:18-cv-12627-FLW-LHG DOYLE WATTS v. JOHNSON & JOHNSON et al                                           08/10/2018
                  3:18-cv-12631-FLW-LHG BROWN v. JOHNSON & JOHNSON et al                                                 08/10/2018
                  3:18-cv-12638-FLW-LHG STEDMAN et al v. JOHNSON & JOHNSON et al                                         08/10/2018
                  3:18-cv-12629-FLW-LHG BURKE et al v. JOHNSON & JOHNSON et al                                           08/10/2018
                  3:18-cv-12666-FLW-LHG OLIX v. JOHNSON & JOHNSON et al                                                  08/10/2018
                  3:18-cv-12679-FLW-LHG SPIVEY et al v. JOHNSON & JOHNSON et al                                          08/13/2018
                  3:18-cv-12676-FLW-LHG SCHEFFER v. JOHNSON & JOHNSON et al                                              08/13/2018
                  3:18-cv-12675-FLW-LHG NEWMAN v. JOHNSON & JOHNSON et al                                                08/13/2018
                  3:18-cv-12674-FLW-LHG CANAVIER v. JOHNSON & JOHNSON et al                                              08/13/2018
                  3:18-cv-12667-FLW-LHG JENKINS v. JOHNSON & JOHNSON et al                                               08/13/2018
                  3:18-cv-12682-FLW-LHG BERGHEGER et al v. JOHNSON & JOHNSON et al 08/13/2018
                  3:18-cv-12694-FLW-LHG COLLINS et al v. JOHNSON & JOHNSON et al                                         08/13/2018
                  3:18-cv-12692-FLW-LHG FRASER v. JOHNSON & JOHNSON et al                                                08/13/2018
                  3:18-cv-12683-FLW-LHG ELLIOTT v. JOHNSON & JOHNSON et al                                               08/13/2018
                  3:18-cv-12687-FLW-LHG RENDE et al v. JOHNSON & JOHNSON et al                                           08/13/2018
                  3:18-cv-12691-FLW-LHG CASCELLA v. JOHNSON & JOHNSON et al                                              08/13/2018
                  3:18-cv-12689-FLW-LHG DOSS v. JOHNSON & JOHNSON et al                                                  08/13/2018
                  3:18-cv-12688-FLW-LHG FLORES v. JOHNSON & JOHNSON et al                                                08/13/2018
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                            225/625
5/15/2019                           CM/ECF LIVE - U.S.
                          Case 1:19-cv-01530           District Court2for Filed
                                                  Document                the District of New Jersey-Query
                                                                                   05/24/19        Page 228Associated Cases
                                                                                                                 of 627

                  3:18-cv-12723-FLW-LHG WRIGHT v. JOHNSON & JOHNSON et al                                                 08/14/2018
                  3:18-cv-12724-FLW-LHG ORTIZ v. JOHNSON & JOHNSON et al                                                  08/14/2018
                  3:18-cv-12727-FLW-LHG HALL v. JOHNSON & JOHNSON et al                                                   08/14/2018
                  3:18-cv-12728-FLW-LHG MITCHELL v. JOHNSON & JOHNSON et al                                               08/14/2018
                  3:18-cv-12729-FLW-LHG KRUG v. JOHNSON & JOHNSON et al                                                   08/14/2018
                  3:18-cv-12730-FLW-LHG KIRBY v. JOHNSON & JOHNSON et al                                                  08/14/2018
                  3:18-cv-12731-FLW-LHG RHYMER v. JOHNSON & JOHNSON et al                                                 08/14/2018
                  3:18-cv-12732-FLW-LHG PATE v. JOHNSON & JOHNSON et al                                                   08/14/2018
                  3:18-cv-12733-FLW-LHG RICHTER v. JOHNSON & JOHNSON et al                                                08/14/2018
                  3:18-cv-12734-FLW-LHG BRYANT v. JOHNSON & JOHNSON et al                                                 08/14/2018
                  3:18-cv-12735-FLW-LHG BOUDREAUX v. JOHNSON & JOHNSON et al                                              08/14/2018
                  3:18-cv-12737-FLW-LHG CULVER v. JOHNSON & JOHNSON et al                                                 08/14/2018
                  3:18-cv-12738-FLW-LHG DEDOSANTOS-VALDIVA v. JOHNSON &
                                                                                                                          08/14/2018
                  JOHNSON et al
                  3:18-cv-12740-FLW-LHG MOYE v. JOHNSON & JOHNSON et al                                                   08/14/2018
                  3:18-cv-12742-FLW-LHG PATINO v. JOHNSON & JOHNSON et al                                                 08/14/2018
                  3:18-cv-12744-FLW-LHG RADEMAKER v. JOHNSON & JOHNSON et al                                              08/14/2018
                  3:18-cv-12745-FLW-LHG ROGERS v. JOHNSON & JOHNSON et al                                                 08/14/2018
                  3:18-cv-12755-FLW-LHG SAPP v. JOHNSON & JOHNSON et al                                                   08/14/2018
                  3:18-cv-12757-FLW-LHG VONDRA v. JOHNSON & JOHNSON et al                                                 08/14/2018
                  3:18-cv-12704-FLW-LHG FELDMANN et al v. JOHNSON & JOHNSON et al                                         08/14/2018
                  3:18-cv-12709-FLW-LHG ADAMS v. JOHNSON & JOHNSON et al                                                  08/14/2018
                  3:18-cv-12712-FLW-LHG BEARDEN v. JOHNSON & JOHNSON et al                                                08/14/2018
                  3:18-cv-12713-FLW-LHG BROWER v. JOHNSON & JOHNSON et al                                                 08/14/2018
                  3:18-cv-12714-FLW-LHG CALONI v. JOHNSON & JOHNSON et al                                                 08/14/2018
                  3:18-cv-12716-FLW-LHG DUKEWITS v. JOHNSON & JOHNSON et al                                               08/14/2018
                  3:18-cv-12717-FLW-LHG HALL v. JOHNSON & JOHNSON et al                                                   08/14/2018
                  3:18-cv-12720-FLW-LHG HIGDON v. JOHNSON & JOHNSON et al                                                 08/14/2018
                  3:18-cv-12721-FLW-LHG ROBINSON et al v. JOHNSON & JOHNSON et al                                         08/14/2018
                  3:18-cv-12741-FLW-LHG SAMUELS v. JOHNSON & JOHNSON et al                                                08/14/2018
                  3:18-cv-12743-FLW-LHG HOLMES v. JOHNSON & JOHNSON et al                                                 08/14/2018
                  3:18-cv-12766-FLW-LHG WALTON v. JOHNSON & JOHNSON et al                                                 08/14/2018
                  3:18-cv-12768-FLW-LHG WEST v. JOHNSON & JOHNSON et al                                                   08/14/2018
                  3:18-cv-12770-FLW-LHG YAW v. JOHNSON & JOHNSON et al                                                    08/14/2018
                  3:18-cv-12771-FLW-LHG RAINES v. JOHNSON & JOHNSON et al                                                 08/14/2018
                  3:18-cv-12711-FLW-LHG ALBERDING v. JOHNSON & JOHNSON, INC. et al                                        08/14/2018
                  3:18-cv-12772-FLW-LHG KELLEY v. JOHNSON & JOHNSON et al                                                 08/14/2018
                  3:18-cv-12773-FLW-LHG CUNNINGHAM v. JOHNSON & JOHNSON et al                                             08/14/2018
                  3:18-cv-12774-FLW-LHG WILLIAMS v. JOHNSON & JOHNSON et al                                               08/14/2018
                  3:18-cv-12776-FLW-LHG BECK v. JOHNSON & JOHNSON et al                                                   08/14/2018

https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                             226/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2for Filed
                                                Document                the District of New Jersey-Query
                                                                                 05/24/19        Page 229Associated Cases
                                                                                                               of 627
                  3:18-cv-12779-FLW-LHG BREEDEN v. JOHNSON & JOHNSON et al                                               08/14/2018
                  3:18-cv-12780-FLW-LHG BENSON v. JOHNSON & JOHNSON et al                                                08/14/2018
                  3:18-cv-12781-FLW-LHG HUFF v. JOHNSON & JOHNSON et al                                                  08/14/2018
                  3:18-cv-12785-FLW-LHG PASCUZZO v. JOHNSON & JOHNSON et al                                              08/14/2018
                  3:18-cv-12786-FLW-LHG TOTTERDALE v. JOHNSON & JOHNSON et al                                            08/14/2018
                  3:18-cv-12787-FLW-LHG WILLIAMS v. JOHNSON & JOHNSON et al                                              08/14/2018
                  3:18-cv-12788-FLW-LHG VINSON v. JOHNSON & JOHNSON et al                                                08/14/2018
                  3:18-cv-12790-FLW-LHG WILLIS v. JOHNSON & JOHNSON et al                                                08/14/2018
                  3:18-cv-12791-FLW-LHG CARTER v. JOHNSON & JOHNSON et al                                                08/14/2018
                  3:18-cv-12747-FLW-LHG HOUSE v. JOHNSON & JOHNSON et al                                                 08/15/2018
                  3:18-cv-12748-FLW-LHG NEWTON et al v. JOHNSON & JOHNSON et al                                          08/15/2018
                  3:18-cv-12749-FLW-LHG HUFFMAN v. JOHNSON & JOHNSON et al                                               08/15/2018
                  3:18-cv-12750-FLW-LHG CARROLL v. JOHNSON & JOHNSON et al                                               08/15/2018
                  3:18-cv-12752-FLW-LHG JOHNER v. JOHNSON & JOHNSON et al                                                08/15/2018
                  3:18-cv-12754-FLW-LHG HOWARD v. JOHNSON & JOHNSON et al                                                08/15/2018
                  3:18-cv-12756-FLW-LHG SHROCK v. JOHNSON & JOHNSON et al                                                08/15/2018
                  3:18-cv-12758-FLW-LHG BROOKS v. JOHNSON & JOHNSON et al                                                08/15/2018
                  3:18-cv-12759-FLW-LHG KEEGAN v. JOHNSON & JOHNSON et al                                                08/15/2018
                  3:18-cv-12761-FLW-LHG HALL v. JOHNSON & JOHNSON et al                                                  08/15/2018
                  3:18-cv-12769-FLW-LHG NEISS v. JOHNSON & JOHNSON et al                                                 08/15/2018
                  3:18-cv-12775-FLW-LHG HECKMAN v. JOHNSON & JOHNSON et al                                               08/15/2018
                  3:17-cv-12623-FLW-LHG SEMAAN v. JOHNSON & JOHNSON et al                                                08/15/2018
                  3:18-cv-12798-FLW-LHG JENKINS et al v. JOHNSON & JOHNSON et al                                         08/16/2018
                  3:18-cv-12801-FLW-LHG MALVIN v. JOHNSON & JOHNSON et al                                                08/16/2018
                  3:18-cv-12802-FLW-LHG MOTES v. JOHNSON & JOHNSON et al                                                 08/16/2018
                  3:18-cv-12807-FLW-LHG SWITZER v. JOHNSON & JOHNSON et al                                               08/16/2018
                  3:18-cv-12810-FLW-LHG SNOW v. JOHNSON & JOHNSON et al                                                  08/16/2018
                  3:18-cv-12811-FLW-LHG ADAMS v. JOHNSON & JOHNSON et al                                                 08/16/2018
                  3:18-cv-12812-FLW-LHG FLOYD v. JOHNSON & JOHNSON et al                                                 08/16/2018
                  3:18-cv-12814-FLW-LHG ESTABROOK v. JOHNSON & JOHNSON et al                                             08/16/2018
                  3:18-cv-12816-FLW-LHG HARMER v. JOHNSON & JOHNSON et al                                                08/16/2018
                  3:18-cv-12817-FLW-LHG HOBSON v. JOHNSON & JOHNSON et al                                                08/16/2018
                  3:18-cv-12820-FLW-LHG JOHNSTON v. JOHNSON & JOHNSON et al                                              08/16/2018
                  3:18-cv-12840-FLW-LHG WALKER v. JOHNSON & JOHNSON et al                                                08/16/2018
                  3:18-cv-12841-FLW-LHG JOTBLAD v. JOHNSON & JOHNSON et al                                               08/16/2018
                  3:18-cv-12842-FLW-LHG RONGERO v. IMERYS TALC AMERICA INC et al 08/16/2018
                  3:18-cv-12821-FLW-LHG WATERS v. JOHNSON AND JOHNSON et al                                              08/16/2018
                  3:18-cv-12828-FLW-LHG RENNICK v. IMERYS TALC AMERICA INC et al                                         08/16/2018
                  3:18-cv-12829-FLW-LHG ROBBINS v. IMERYS TALC AMERICA INC et al                                         08/16/2018
                  3:18-cv-12833-FLW-LHG VILLENEUVE v. JOHNSON & JOHNSON et al                                            08/16/2018
                  3:18-cv-12835-FLW-LHG HOBBS v. JOHNSON & JOHNSON et al                                                 08/16/2018
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                            227/625
5/15/2019                           CM/ECF LIVE - U.S.
                          Case 1:19-cv-01530           District Court2for Filed
                                                  Document                the District of New Jersey-Query
                                                                                   05/24/19        Page 230Associated Cases
                                                                                                                 of 627

                  3:18-cv-12844-FLW-LHG STUCKER v. IMERYS TALC AMERICA INC et al                                          08/16/2018
                  3:18-cv-12845-FLW-LHG PAGE v. JOHNSON & JOHNSON et al                                                   08/16/2018
                  3:18-cv-12846-FLW-LHG SCHREIBER v. IMERYS TALC AMERICA INC. et al                                       08/16/2018
                  3:18-cv-12847-FLW-LHG PATRANELLA v. JOHNSON & JOHNSON et al                                             08/16/2018
                  3:18-cv-12848-FLW-LHG CROPP v. JOHNSON & JOHNSON et al                                                  08/16/2018
                  3:18-cv-12851-FLW-LHG REYNOLDS v. JOHNSON & JOHNSON et al                                               08/16/2018
                  3:18-cv-12852-FLW-LHG STILLWELL v. JOHNSON & JOHNSON et al                                              08/16/2018
                  3:18-cv-12853-FLW-LHG KROPP v. JOHNSON & JOHNSON et al                                                  08/16/2018
                  3:18-cv-12858-FLW-LHG SMITH v. JOHNSON & JOHNSON et al                                                  08/16/2018
                  3:18-cv-12859-FLW-LHG DESIMONE v. JOHNSON & JOHNSON et al                                               08/16/2018
                  3:18-cv-12860-FLW-LHG TURNER v. JOHNSON & JOHNSON et al                                                 08/16/2018
                  3:18-cv-12865-FLW-LHG TREMBLEY v. JOHNSON & JOHNSON et al                                               08/16/2018
                  3:18-cv-12867-FLW-LHG MURRIEL v. JOHNSON & JOHNSON et al                                                08/16/2018
                  3:18-cv-12869-FLW-LHG MYERS v. JOHNSON & JOHNSON et al                                                  08/16/2018
                  3:18-cv-12871-FLW-LHG POLAK v. JOHNSON & JOHNSON et al                                                  08/16/2018
                  3:18-cv-12875-FLW-LHG SHORE et al v. JOHNSON & JOHNSON
                                                                                                                          08/16/2018
                  CONSUMER , INC. et al
                  3:18-cv-12849-FLW-LHG TAYLOR-WILLIAMS v. JOHNSON & JOHNSON et
                                                                                                                          08/17/2018
                  al
                  3:18-cv-12878-FLW-LHG RUTLEDGE v. IMERYS TALC AMERICA INC et al                                         08/17/2018
                  3:18-cv-12886-FLW-LHG SMITH v. IMERYS TALC AMERICA INC et al                                            08/17/2018
                  3:18-cv-12888-FLW-LHG SMITH v. IMERYS TALC AMERICA INC et al                                            08/17/2018
                  3:18-cv-12889-FLW-LHG STARKS v. IMERYS TALC AMERICA INC et al                                           08/17/2018
                  3:18-cv-12885-FLW-LHG SEIFFERT v. IMERYS TALC AMERICA INC et al                                         08/17/2018
                  3:18-cv-12897-FLW-LHG HANSL v. JOHNSON & JOHNSON et al                                                  08/17/2018
                  3:18-cv-12933-FLW-LHG MOORE et al v. JOHNSON & JOHNSON et al                                            08/17/2018
                  3:18-cv-12941-FLW-LHG LEE v. JOHNSON AND JOHNSON et al                                                  08/17/2018
                  3:18-cv-12942-FLW-LHG Koumoullos Du Purton et al v. Johnson & Johnson et al                             08/17/2018
                  3:18-cv-12943-FLW-LHG Cividanes v. Johnson & Johnson, et al                                             08/17/2018
                  3:18-cv-12944-FLW-LHG Rodriguez v. Johnson & Johnson et. al.                                            08/17/2018
                  3:18-cv-12945-FLW-LHG Meyer et al v. Johnson & Johnson et al                                            08/17/2018
                  3:18-cv-12931-FLW-LHG TUNSON et al v. JOHNSON & JOHNSON et al                                           08/17/2018
                  3:18-cv-12919-FLW-LHG HINES v. JOHNSON & JOHNSON, INC. et al                                            08/17/2018
                  3:18-cv-12935-FLW-LHG TRENT v. JOHNSON & JOHNSON et al                                                  08/17/2018
                  3:18-cv-12937-FLW-LHG ELLIOTT v. JOHNSON & JOHNSON et al                                                08/19/2018
                  3:18-cv-12938-FLW-LHG NISHA v. JOHNSON & JOHNSON et al                                                  08/19/2018
                  3:18-cv-12939-FLW-LHG DRAGON v. JOHNSON & JOHNSON et al                                                 08/19/2018
                  3:18-cv-12924-FLW-LHG DAILY v. JOHNSON & JOHNSON et al                                                  08/20/2018
                  3:18-cv-12925-FLW-LHG MITCHELL v. JOHNSON & JOHNSON et al                                               08/20/2018
                  3:18-cv-12926-FLW-LHG KOLCZYNSKI et al v. JOHNSON & JOHNSON et al                                       08/20/2018

https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                             228/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2for Filed
                                                Document                the District of New Jersey-Query
                                                                                 05/24/19        Page 231Associated Cases
                                                                                                               of 627
                  3:18-cv-12927-FLW-LHG WYNSTRA v. JOHNSON & JOHNSON et al                                               08/20/2018
                  3:18-cv-12929-FLW-LHG HOUSE v. JOHNSON & JOHNSON et al                                                 08/20/2018
                  3:18-cv-12946-FLW-LHG MELE v. IMERYS TALC AMERICA INC et al                                            08/20/2018
                  3:18-cv-12947-FLW-LHG KENNEDY v. JOHNSON & JOHNSON et al                                               08/20/2018
                  3:18-cv-13004-FLW-LHG TOLENTINO v. JOHNSON & JOHNSON et al                                             08/20/2018
                  3:18-cv-12950-FLW-LHG SULLIVAN-MYERS et al v. IMERYS TALC
                                                                                                                         08/20/2018
                  AMERICA INC et al
                  3:18-cv-12960-FLW-LHG ZILIO et al v. IMERYS TALC AMERICA INC et al                                     08/20/2018
                  3:18-cv-12951-FLW-LHG TIDLINE v. IMERYS TALC AMERICA INC et al                                         08/20/2018
                  3:18-cv-12959-FLW-LHG MACY v. JOHNSON & JOHNSON, INC. et al                                            08/20/2018
                  3:18-cv-12954-FLW-LHG TSOSIE v. IMERYS TALC AMERICA INC et al                                          08/20/2018
                  3:18-cv-12958-FLW-LHG WILLIAMS et al v. IMERYS TALC AMERICA INC
                                                                                                                         08/20/2018
                  et al
                  3:18-cv-12955-FLW-LHG WALTERSDORFF v. IMERYS TALC AMERICA INC
                                                                                                                         08/20/2018
                  et al
                  3:18-cv-12957-FLW-LHG MANIGO v. IMERYS TALC AMERICA INC et al                                          08/20/2018
                  3:18-cv-12956-FLW-LHG KERPASH v. JOHNSON & JOHNSON, INC. et al                                         08/20/2018
                  3:18-cv-12975-FLW-LHG DESALLE et al v. JOHNSON & JOHNSON et al                                         08/21/2018
                  3:18-cv-12970-FLW-LHG SULLIVAN v. JOHNSON & JOHNSON, INC. et al                                        08/21/2018
                  3:18-cv-12961-FLW-LHG PEHLE v. JOHNSON & JOHNSON, INC. et al                                           08/21/2018
                  3:18-cv-12963-FLW-LHG BONDWEAVER v. JOHNSON & JOHNSON, INC. et
                                                                                                                         08/21/2018
                  al
                  3:18-cv-12969-FLW-LHG STEIN v. JOHNSON & JOHNSON, INC. et al                                           08/21/2018
                  3:18-cv-12964-FLW-LHG RHODEN v. JOHNSON & JOHNSON, INC. et al                                          08/21/2018
                  3:18-cv-12966-FLW-LHG ROBERTS v. JOHNSON & JOHNSON, INC. et al                                         08/21/2018
                  3:18-cv-13003-FLW-LHG BATTLE v. IMERYS TALC AMERICA INC et al                                          08/21/2018
                  3:18-cv-13010-FLW-LHG NICELY v. JOHNSON & JOHNSON et al                                                08/21/2018
                  3:18-cv-12993-FLW-LHG CLARK v. JOHNSON & JOHNSON et al                                                 08/21/2018
                  3:18-cv-12932-FLW-LHG JONES v. JOHNSON & JOHNSON et al                                                 08/21/2018
                  3:18-cv-12995-FLW-LHG DONOHOE et al v. JOHNSON & JOHNSON et al                                         08/21/2018
                  3:18-cv-12996-FLW-LHG BURGOS v. JOHNSON & JOHNSON et al                                                08/21/2018
                  3:18-cv-12997-FLW-LHG MORGAN v. JOHNSON & JOHNSON et al                                                08/21/2018
                  3:18-cv-12998-FLW-LHG BARTLETT v. JOHNSON & JOHNSON et al                                              08/21/2018
                  3:18-cv-13000-FLW-LHG EMERSON v. JOHNSON & JOHNSON et al                                               08/21/2018
                  3:18-cv-13020-FLW-LHG GODFREY v. JOHNSON & JOHNSON et al                                               08/21/2018
                  3:18-cv-13021-FLW-LHG ZACHRY et al v. JOHNSON & JOHNSON et al                                          08/21/2018
                  3:18-cv-13023-FLW-LHG PYLANT v. JOHNSON & JOHNSON et al                                                08/21/2018
                  3:18-cv-13026-FLW-LHG GREELEY v. JOHNSON & JOHNSON et al                                               08/21/2018
                  3:18-cv-13027-FLW-LHG LAMUSTA v. JOHNSON & JOHNSON et al                                               08/21/2018
                  3:18-cv-13024-FLW-LHG ABBOTT v. JOHNSON & JOHNSON et al                                                08/21/2018
                  3:18-cv-13032-FLW-LHG MARDIS v. JOHNSON & JOHNSON et al                                                08/21/2018
                  3:18-cv-13042-FLW-LHG MARQUARDT v. JOHNSON & JOHNSON et al                                             08/21/2018
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                            229/625
5/15/2019                           CM/ECF LIVE - U.S.
                          Case 1:19-cv-01530           District Court2for Filed
                                                  Document                the District of New Jersey-Query
                                                                                   05/24/19        Page 232Associated Cases
                                                                                                                 of 627

                  3:18-cv-13057-FLW-LHG PORTER v. IMERYS TALC AMERICA INC et al                                           08/22/2018
                  3:18-cv-13059-FLW-LHG MURRAY v. IMERYS TALC AMERICA INC et al                                           08/22/2018
                  3:18-cv-13060-FLW-LHG MILLER v. IMERYS TALC AMERICA INC et al                                           08/22/2018
                  3:18-cv-13062-FLW-LHG MADDEN v. IMERYS TALC AMERICA INC et al                                           08/22/2018
                  3:18-cv-13066-FLW-LHG OATIS v. JOHNSON & JOHNSON et al                                                  08/22/2018
                  3:18-cv-13075-FLW-LHG DRAWENEK v. JOHNSON & JOHNSON et al                                               08/22/2018
                  3:18-cv-13076-FLW-LHG GULCZYNSKI v. JOHNSON & JOHNSON et al                                             08/22/2018
                  3:18-cv-13078-FLW-LHG JOHNSON v. JOHNSON & JOHNSON et al                                                08/22/2018
                  3:18-cv-13079-FLW-LHG KLUG v. JOHNSON & JOHNSON et al                                                   08/22/2018
                  3:18-cv-13080-FLW-LHG SEGUIN-CLARK v. IMERYS TALC AMERICA INC
                                                                                                                          08/22/2018
                  et al
                  3:18-cv-13088-FLW-LHG HEIN-MACALUSO v. JOHNSON & JOHNSON, INC.
                                                                                                                          08/22/2018
                  et al
                  3:18-cv-13089-FLW-LHG ROWSEY v. JOHNSON & JOHNSON, INC. et al                                           08/22/2018
                  3:18-cv-13090-FLW-LHG SHAFFER v. JOHNSON & JOHNSON, INC. et al                                          08/22/2018
                  3:18-cv-13091-FLW-LHG WEIS v. JOHNSON & JOHNSON, INC. et al                                             08/23/2018
                  3:18-cv-13093-FLW-LHG LESAGE v. IMERYS TALC AMERICA INC et al                                           08/23/2018
                  3:18-cv-13097-FLW-LHG SIMS v. JOHNSON & JOHNSON, INC. et al                                             08/23/2018
                  3:18-cv-13111-FLW-LHG GAMAGE v. JOHNSON & JOHNSON et al                                                 08/23/2018
                  3:18-cv-13112-FLW-LHG PHILLIPS v. JOHNSON & JOHNSON et al                                               08/23/2018
                  3:18-cv-13123-FLW-LHG SPROFERA v. JOHNSON & JOHNSON, INC. et al                                         08/24/2018
                  3:18-cv-13127-FLW-LHG WADDLE v. JOHNSON & JOHNSON, INC. et al                                           08/24/2018
                  3:18-cv-13128-FLW-LHG WESTERMAN v. JOHNSON & JOHNSON, INC. et al                                        08/24/2018
                  3:18-cv-13130-FLW-LHG WHITE v. JOHNSON & JOHNSON, INC. et al                                            08/24/2018
                  3:18-cv-13138-FLW-LHG WILLIAMS v. JOHNSON & JOHNSON, INC. et al                                         08/24/2018
                  3:18-cv-13140-FLW-LHG PORTER v. JOHNSON & JOHNSON, INC. et al                                           08/24/2018
                  3:18-cv-13142-FLW-LHG WILLIAMSON v. JOHNSON & JOHNSON, INC. et
                                                                                                                          08/24/2018
                  al
                  3:18-cv-13143-FLW-LHG ZINK v. JOHNSON & JOHNSON, INC. et al                                             08/24/2018
                  3:18-cv-13172-FLW-LHG AUSTINSON v. JOHNSON & JOHNSON, INC. et al                                        08/27/2018
                  3:18-cv-13174-FLW-LHG DAVIS v. JOHNSON & JOHNSON, INC. et al                                            08/27/2018
                  3:18-cv-13176-FLW-LHG MAREK v. JOHNSON & JOHNSON, INC. et al                                            08/27/2018
                  3:18-cv-13177-FLW-LHG MILLER v. JOHNSON & JOHNSON, INC. et al                                           08/27/2018
                  3:18-cv-13178-FLW-LHG MARKLAND v. JOHNSON & JOHNSON, INC. et al                                         08/27/2018
                  3:18-cv-13204-FLW-LHG HAMILTON v. JOHNSON & JOHNSON et al                                               08/27/2018
                  3:18-cv-13205-FLW-LHG BUTLER v. JOHNSON & JOHNSON et al                                                 08/27/2018
                  3:18-cv-13216-FLW-LHG DASHER v. JOHNSON & JOHNSON et al                                                 08/27/2018
                  3:18-cv-13185-FLW-LHG BLAKE v. JOHNSON & JOHNSON et al                                                  08/27/2018
                  3:18-cv-13213-FLW-LHG FUSSELL v. JOHNSON & JOHNSON et al                                                08/27/2018
                  3:18-cv-13191-FLW-LHG TURNER v. JOHNSON & JOHNSON et al                                                 08/27/2018
                  3:18-cv-13208-FLW-LHG VOLZ v. JOHNSON & JOHNSON et al                                                   08/27/2018
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                             230/625
5/15/2019                           CM/ECF LIVE - U.S.
                          Case 1:19-cv-01530           District Court2for Filed
                                                  Document                the District of New Jersey-Query
                                                                                   05/24/19        Page 233Associated Cases
                                                                                                                 of 627

                  3:18-cv-13211-FLW-LHG NEEDHAM v. JOHNSON & JOHNSON, INC. et al                                          08/27/2018
                  3:18-cv-13209-FLW-LHG DAHDAL v. JOHNSON & JOHNSON, INC. et al                                           08/27/2018
                  3:18-cv-13193-FLW-LHG NELSON v. JOHNSON & JOHNSON et al                                                 08/27/2018
                  3:18-cv-13210-FLW-LHG HAMMOND v. JOHNSON & JOHNSON et al                                                08/27/2018
                  3:18-cv-13196-FLW-LHG HARE v. JOHNSON & JOHNSON et al                                                   08/27/2018
                  3:18-cv-13199-FLW-LHG OYLER v. JOHNSON & JOHNSON et al                                                  08/27/2018
                  3:18-cv-13234-FLW-LHG KING v. JOHNSON & JOHNSON et al                                                   08/27/2018
                  3:18-cv-13235-FLW-LHG DEROSA v. JOHNSON & JOHNSON et al                                                 08/27/2018
                  3:18-cv-13236-FLW-LHG HADDOCK v. JOHNSON & JOHNSON et al                                                08/27/2018
                  3:18-cv-13237-FLW-LHG CARLYLE v. JOHNSON & JOHNSON et al                                                08/27/2018
                  3:18-cv-13238-FLW-LHG HEMMETER v. JOHNSON & JOHNSON et al                                               08/27/2018
                  3:18-cv-13202-FLW-LHG PENIKIS v. JOHNSON & JOHNSON et al                                                08/27/2018
                  3:18-cv-13239-FLW-LHG MELL et al v. JOHNSON & JOHNSON et al                                             08/27/2018
                  3:18-cv-13240-FLW-LHG COTTRILL v. JOHNSON & JOHNSON et al                                               08/27/2018
                  3:18-cv-13241-FLW-LHG HAWKINS et al v. JOHNSON & JOHNSON, INC. et
                                                                                                                          08/27/2018
                  al
                  3:18-cv-13246-FLW-LHG BRIGGS v. JOHNSON & JOHNSON et al                                                 08/27/2018
                  3:18-cv-13247-FLW-LHG BRANCH et al v. JOHNSON & JOHNSON et al                                           08/27/2018
                  3:18-cv-13249-FLW-LHG HORNE v. JOHNSON & JOHNSON et al                                                  08/27/2018
                  3:18-cv-13250-FLW-LHG BLUM et al v. JOHNSON & JOHNSON et al                                             08/27/2018
                  3:18-cv-13255-FLW-LHG HATCHER v. JOHNSON & JOHNSON, INC. et al                                          08/28/2018
                  3:18-cv-13257-FLW-LHG KING v. JOHNSON & JOHNSON et al                                                   08/28/2018
                  3:18-cv-13264-FLW-LHG MORGAN v. JOHNSON & JOHNSON et al                                                 08/28/2018
                  3:18-cv-13274-FLW-LHG RAVELLETTE et al v. JOHNSON & JOHNSON et al                                       08/28/2018
                  3:18-cv-13273-FLW-LHG PENCE et al v. JOHNSON & JOHNSON et al                                            08/28/2018
                  3:18-cv-13270-FLW-LHG SNYDER v. JOHNSON & JOHNSON et al                                                 08/28/2018
                  3:18-cv-13268-FLW-LHG SHABAN v. JOHNSON & JOHNSON et al                                                 08/28/2018
                  3:18-cv-13266-FLW-LHG HAVERLY v. JOHNSON & JOHNSON et al                                                08/28/2018
                  3:18-cv-13290-FLW-LHG PRUSAK v. JOHNSON & JOHNSON et al                                                 08/28/2018
                  3:18-cv-13275-FLW-LHG HEREDIA v. JOHNSON & JOHNSON, INC. et al                                          08/29/2018
                  3:18-cv-13282-FLW-LHG BULLINGTON v. JOHNSON & JOHNSON, INC. et
                                                                                                                          08/29/2018
                  al
                  3:18-cv-13291-FLW-LHG KRASTEL v. JOHNSON & JOHNSON et al                                                08/29/2018
                  3:18-cv-12340-FLW-LHG POAG v. JOHNSON & JOHNSON et al                                                   08/29/2018
                  3:18-cv-13296-FLW-LHG LAFOLLETTE v. JOHNSON & JOHNSON et al                                             08/29/2018
                  3:18-cv-13058-FLW-LHG NUSS v. IMERYS TALC AMERICA INC et al                                             08/29/2018
                  3:18-cv-13297-FLW-LHG MYHRE v. JOHNSON & JOHNSON et al                                                  08/29/2018
                  3:18-cv-13299-FLW-LHG WALKER v. JOHNSON & JOHNSON, INC. et al                                           08/29/2018
                  3:18-cv-13302-FLW-LHG NEELY v. JOHNSON & JOHNSON et al                                                  08/29/2018
                  3:18-cv-13303-FLW-LHG MURRAY v. JOHNSON & JOHNSON et al                                                 08/29/2018

https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                             231/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2for Filed
                                                Document                the District of New Jersey-Query
                                                                                 05/24/19        Page 234Associated Cases
                                                                                                               of 627
                  3:18-cv-13307-FLW-LHG BURKHOLDER v. JOHNSON & JOHNSON et al                                            08/29/2018
                  3:18-cv-13310-FLW-LHG BERTSCH v. JOHNSON & JOHNSON et al                                               08/29/2018
                  3:18-cv-13311-FLW-LHG DENELL v. JOHNSON & JOHNSON et al                                                08/29/2018
                  3:18-cv-13330-FLW-LHG RUSSO et al v. JOHNSON & JOHNSON et al                                           08/29/2018
                  3:18-cv-13331-FLW-LHG KAMENS v. JOHNSON & JOHNSON et al                                                08/29/2018
                  3:18-cv-13333-FLW-LHG MICHALSKI et al v. JOHNSON & JOHNSON et al                                       08/29/2018
                  3:18-cv-13332-FLW-LHG LEGOFF v. JOHNSON & JOHNSON et al                                                08/29/2018
                  3:18-cv-13313-FLW-LHG HOLDREDGE v. JOHNSON & JOHNSON et al                                             08/29/2018
                  3:18-cv-13316-FLW-LHG JOHNSON v. JOHNSON & JOHNSON et al                                               08/29/2018
                  3:18-cv-13319-FLW-LHG STEPHENS v. JOHNSON & JOHNSON et al                                              08/29/2018
                  3:18-cv-13320-FLW-LHG ANDERSON v. JOHNSON & JOHNSON et al                                              08/29/2018
                  3:18-cv-13324-FLW-LHG BELK v. JOHNSON & JOHNSON et al                                                  08/29/2018
                  3:18-cv-13328-FLW-LHG CORDER v. JOHNSON & JOHNSON et al                                                08/29/2018
                  3:18-cv-13329-FLW-LHG FOGLE v. JOHNSON & JOHNSON et al                                                 08/29/2018
                  3:18-cv-13353-FLW-LHG BODISON v. JOHNSON & JOHNSON et al                                               08/30/2018
                  3:18-cv-13354-FLW-LHG BOLTON v. JOHNSON & JOHNSON et al                                                08/30/2018
                  3:18-cv-13355-FLW-LHG EPSMAN v. JOHNSON & JOHNSON et al                                                08/30/2018
                  3:18-cv-13357-FLW-LHG GERBER v. JOHNSON & JOHNSON et al                                                08/30/2018
                  3:18-cv-13336-FLW-LHG WHEELER v. JOHNSON & JOHNSON et al                                               08/30/2018
                  3:18-cv-13337-FLW-LHG RAPOSA v. JOHNSON & JOHNSON et al                                                08/30/2018
                  3:18-cv-13339-FLW-LHG ROWLAND v. JOHNSON & JOHNSON et al                                               08/30/2018
                  3:18-cv-13341-FLW-LHG SAULNIER v. JOHNSON & JOHNSON et al                                              08/30/2018
                  3:18-cv-13343-FLW-LHG SPENCER v. JOHNSON & JOHNSON et al                                               08/30/2018
                  3:18-cv-13344-FLW-LHG FRANCESCHINI v. JOHNSON & JOHNSON et al                                          08/30/2018
                  3:18-cv-13345-FLW-LHG LOPEZ v. JOHNSON & JOHNSON et al                                                 08/30/2018
                  3:18-cv-13348-FLW-LHG COLLIER et al v. JOHNSON & JOHNSON et al                                         08/30/2018
                  3:18-cv-13349-FLW-LHG ALESSI v. JOHNSON & JOHNSON et al                                                08/30/2018
                  3:18-cv-13368-FLW-LHG JORDAN v. JOHNSON & JOHNSON et al                                                08/30/2018
                  3:18-cv-13369-FLW-LHG JORDAN v. JOHNSON & JOHNSON, INC. et al                                          08/30/2018
                  3:18-cv-13373-FLW-LHG DIXON v. JOHNSON & JOHNSON et al                                                 08/30/2018
                  3:18-cv-13374-FLW-LHG GRIFFIN v. JOHNSON & JOHNSON et al                                               08/30/2018
                  3:18-cv-13370-FLW-LHG SCOTT v. JOHNSON & JOHNSON et al                                                 08/30/2018
                  3:18-cv-13371-FLW-LHG CABRERA v. JOHNSON & JOHNSON, INC. et al                                         08/30/2018
                  3:18-cv-13372-FLW-LHG BURLESON v. JOHNSON & JOHNSON et al                                              08/30/2018
                  3:18-cv-13376-FLW-LHG RENDA et al v. JOHNSON & JOHNSON et al                                           08/30/2018
                  3:18-cv-13382-FLW-LHG ROUX v. JOHNSON & JOHNSON et al                                                  08/30/2018
                  3:18-cv-13383-FLW-LHG TOCCI v. JOHNSON & JOHNSON et al                                                 08/30/2018
                  3:18-cv-13389-FLW-LHG WEBER-SCALLIONS et al v. JOHNSON &
                                                                                                                         08/30/2018
                  JOHNSON et al
                  3:18-cv-13392-FLW-LHG MYERS v. JOHNSON & JOHNSON et al                                                 08/30/2018
                  3:18-cv-13398-FLW-LHG SALTER v. JOHNSON & JOHNSON et al                                                08/30/2018
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                            232/625
5/15/2019                           CM/ECF LIVE - U.S.
                          Case 1:19-cv-01530           District Court2for Filed
                                                  Document                the District of New Jersey-Query
                                                                                   05/24/19        Page 235Associated Cases
                                                                                                                 of 627

                  3:18-cv-13397-FLW-LHG WADE v. JOHNSON & JOHNSON et al                                                   08/30/2018
                  3:18-cv-13395-FLW-LHG RICHMAN v. JOHNSON & JOHNSON et al                                                08/30/2018
                  3:18-cv-13402-FLW-LHG HOUSE v. JOHNSON & JOHNSON et al                                                  08/30/2018
                  3:18-cv-13409-FLW-LHG HILL-SCOTT v. JOHNSON & JOHNSON et al                                             08/30/2018
                  3:18-cv-13432-FLW-LHG FARRA et al v. ACME MARKETS, INC. et al                                           08/31/2018
                  3:18-cv-13412-FLW-LHG CHISHOLM v. JOHNSON & JOHNSON et al                                               08/31/2018
                  3:18-cv-13413-FLW-LHG HODGE v. JOHNSON & JOHNSON et al                                                  08/31/2018
                  3:18-cv-13418-FLW-LHG PATRICK v. JOHNSON & JOHNSON et al                                                08/31/2018
                  3:18-cv-13421-FLW-LHG ARSENEAULT v. JOHNSON & JOHNSON et al                                             08/31/2018
                  3:18-cv-13422-FLW-LHG BEVELLE v. JOHNSON & JOHNSON et al                                                08/31/2018
                  3:18-cv-13423-FLW-LHG BLAKE v. JOHNSON & JOHNSON et al                                                  08/31/2018
                  3:18-cv-13424-FLW-LHG BRASSELL v. JOHNSON & JOHNSON et al                                               08/31/2018
                  3:18-cv-13426-FLW-LHG COLEMERE v. JOHNSON & JOHNSON et al                                               08/31/2018
                  3:18-cv-13427-FLW-LHG D'ANGELO et al v. JOHNSON & JOHNSON et al                                         08/31/2018
                  3:18-cv-13429-FLW-LHG COMING et al v. JOHNSON & JOHNSON, INC. et al                                     08/31/2018
                  3:18-cv-13415-FLW-LHG LUMPKINS v JOHNSON & JOHNSON, et al                                               08/31/2018
                  3:18-cv-13434-FLW-LHG NICHOLS v. JOHNSON & JOHNSON et al                                                08/31/2018
                  3:18-cv-13440-FLW-LHG BACKES v. JOHNSON & JOHNSON et al                                                 08/31/2018
                  3:18-cv-13441-FLW-LHG WEBSTER v. JOHNSON & JOHNSON, INC. et al                                          08/31/2018
                  3:18-cv-13446-FLW-LHG TRIBE v. JOHNSON & JOHNSON et al                                                  08/31/2018
                  3:18-cv-13449-FLW-LHG BUTLER-HAGY v. JOHNSON & JOHNSON et al                                            08/31/2018
                  3:18-cv-13450-FLW-LHG EDWARDS v. JOHNSON & JOHNSON et al                                                08/31/2018
                  3:18-cv-13452-FLW-LHG CAMPBELL v. JOHNSON & JOHNSON et al                                               08/31/2018
                  3:18-cv-13453-FLW-LHG FLAHARDY v. JOHNSON & JOHNSON et al                                               08/31/2018
                  3:18-cv-13454-FLW-LHG FUCHS v. JOHNSON & JOHNSON et al                                                  08/31/2018
                  3:18-cv-13456-FLW-LHG GALANTE v. JOHNSON & JOHNSON et al                                                08/31/2018
                  3:18-cv-13458-FLW-LHG GARCIA-LUNA v. JOHNSON & JOHNSON, INC. et
                                                                                                                          08/31/2018
                  al
                  3:18-cv-13466-FLW-LHG GREEN v. JOHNSON & JOHNSON et al                                                  08/31/2018
                  3:18-cv-13470-FLW-LHG FINDLAY v. JOHNSON & JOHNSON et al                                                08/31/2018
                  3:18-cv-13481-FLW-LHG GILMORE v. JOHNSON & JOHNSON, INC. et al                                          08/31/2018
                  3:18-cv-13482-FLW-LHG GREENE v. JOHNSON & JOHNSON, INC. et al                                           08/31/2018
                  3:18-cv-13483-FLW-LHG HALEEM v. JOHNSON & JOHNSON, INC. et al                                           08/31/2018
                  3:18-cv-13484-FLW-LHG HARRIS v. JOHNSON & JOHNSON, INC. et al                                           08/31/2018
                  3:18-cv-13485-FLW-LHG JONES v. JOHNSON & JOHNSON, INC. et al                                            08/31/2018
                  3:18-cv-13486-FLW-LHG MALL v. JOHNSON & JOHNSON, INC. et al                                             08/31/2018
                  3:18-cv-13487-FLW-LHG MARENT v. JOHNSON & JOHNSON, INC. et al                                           08/31/2018
                  3:18-cv-13488-FLW-LHG MATTHEWS v. JOHNSON & JOHNSON, INC. et al                                         08/31/2018
                  3:18-cv-13489-FLW-LHG MITCHELL v. JOHNSON & JOHNSON, INC. et al                                         08/31/2018
                  3:18-cv-13490-FLW-LHG RUBIN v. JOHNSON & JOHNSON, INC. et al                                            08/31/2018

https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                             233/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2for Filed
                                                Document                the District of New Jersey-Query
                                                                                 05/24/19        Page 236Associated Cases
                                                                                                               of 627
                  3:18-cv-13499-FLW-LHG WICKLER v. JOHNSON & JOHNSON, INC. et al                                         08/31/2018
                  3:18-cv-13498-FLW-LHG WHELAN v. JOHNSON & JOHNSON, INC. et al                                          08/31/2018
                  3:18-cv-13497-FLW-LHG TRUJILLO v. JOHNSON & JOHNSON, INC. et al                                        08/31/2018
                  3:18-cv-13491-FLW-LHG RUMMELL v. JOHNSON & JOHNSON, INC. et al                                         08/31/2018
                  3:18-cv-13496-FLW-LHG HEAMAN v. JOHNSON & JOHNSON, INC. et al                                          08/31/2018
                  3:18-cv-13493-FLW-LHG SAYLER v. JOHNSON & JOHNSON, INC. et al                                          08/31/2018
                  3:18-cv-13494-FLW-LHG SPILLER v. JOHNSON & JOHNSON, INC. et al                                         08/31/2018
                  3:18-cv-13507-FLW-LHG ARWINE v. JOHNSON & JOHNSON et al                                                09/04/2018
                  3:18-cv-13532-FLW-LHG SCHMIDT v. JOHNSON & JOHNSON, INC. et al                                         09/04/2018
                  3:18-cv-13529-FLW-LHG PIPKIN v. JOHNSON & JOHNSO, INC. et al                                           09/05/2018
                  3:18-cv-13528-FLW-LHG EVANS v. JOHNSON & JOHNSON, INC. et al                                           09/05/2018
                  3:18-cv-13526-FLW-LHG JOHNSON v. JOHNSON & JOHNSON, INC. et al                                         09/05/2018
                  3:18-cv-13519-FLW-LHG BREUNIG v. JOHNSON & JOHNSON et al                                               09/05/2018
                  3:18-cv-13512-FLW-LHG DAVIS v. JOHNSON & JOHNSON et al                                                 09/05/2018
                  3:18-cv-13510-FLW-LHG BARRON v. JOHNSON & JOHNSON et al                                                09/05/2018
                  3:18-cv-13508-FLW-LHG BLAYLOCK et al v. JOHNSON & JOHNSON et al                                        09/05/2018
                  3:18-cv-13538-FLW-LHG LYTLE v. JOHNSON & JOHNSON et al                                                 09/05/2018
                  3:18-cv-13542-FLW-LHG MCCRARY v. JOHNSON & JOHNSON et al                                               09/05/2018
                  3:18-cv-13549-FLW-LHG HAZEL v. JOHNSON & JOHNSON et al                                                 09/05/2018
                  3:18-cv-13554-FLW-LHG CASEY v. JOHNSON & JOHNSON et al                                                 09/05/2018
                  3:18-cv-13552-FLW-LHG BECK v. JOHNSON & JOHNSON et al                                                  09/05/2018
                  3:18-cv-13557-FLW-LHG DIXON v. JOHNSON & JOHNSON et al                                                 09/05/2018
                  3:18-cv-13559-FLW-LHG SHAMY v. JOHNSON & JOHNSON et al                                                 09/06/2018
                  3:18-cv-13563-FLW-LHG HAWTHORNE v. JOHNSON & JOHNSON et al                                             09/06/2018
                  3:18-cv-13569-FLW-LHG MCELROY et al v. JOHNSON & JOHNSON et al                                         09/06/2018
                  3:18-cv-13570-FLW-LHG FITCH et al v. JOHNSON & JOHNSON et al                                           09/06/2018
                  3:18-cv-13571-FLW-LHG COLEMAN et al v. JOHNSON & JOHNSON et al                                         09/06/2018
                  3:18-cv-13572-FLW-LHG LEE v. JOHNSON & JOHNSON et al                                                   09/06/2018
                  3:18-cv-13573-FLW-LHG CLEMENCE v. JOHNSON & JOHNSON et al                                              09/06/2018
                  3:18-cv-13574-FLW-LHG BURTON et al v. JOHNSON & JOHNSON et al                                          09/06/2018
                  3:18-cv-13583-FLW-LHG ST. CLAIR v. JOHNSON & JOHNSON et al                                             09/06/2018
                  3:18-cv-13585-FLW-LHG ANTHONY v. JOHNSON & JOHNSON et al                                               09/06/2018
                  3:18-cv-13598-FLW-LHG HALL v. JOHNSON & JOHNSON et al                                                  09/06/2018
                  3:18-cv-13599-FLW-LHG EDBERG v. JOHNSON & JOHNSON, INC. et al                                          09/06/2018
                  3:18-cv-13600-FLW-LHG LAVOIE v. JOHNSON & JOHNSON et al                                                09/06/2018
                  3:18-cv-13602-FLW-LHG KOUGH v. JOHNSON & JOHNSON et al                                                 09/06/2018
                  3:18-cv-13603-FLW-LHG CASE v. JOHNSON & JOHNSON et al                                                  09/06/2018
                  3:18-cv-13605-FLW-LHG STANLEY et al v. JOHNSON & JOHNSON et al                                         09/06/2018
                  3:18-cv-13607-FLW-LHG SMITH v. JOHNSON & JOHNSON et al                                                 09/06/2018
                  3:18-cv-13608-FLW-LHG SEDON v. JOHNSON & JOHNSON et al                                                 09/06/2018
                  3:18-cv-13587-FLW-LHG MCDONALD v. JOHNSON & JOHNSON et al                                              09/06/2018
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                            234/625
5/15/2019                           CM/ECF LIVE - U.S.
                          Case 1:19-cv-01530           District Court2for Filed
                                                  Document                the District of New Jersey-Query
                                                                                   05/24/19        Page 237Associated Cases
                                                                                                                 of 627

                  3:18-cv-13589-FLW-LHG MARSHALL et al v. JOHNSON & JOHNSON et al                                         09/06/2018
                  3:18-cv-13590-FLW-LHG DELONG v. JOHNSON & JOHNSON et al                                                 09/06/2018
                  3:18-cv-13591-FLW-LHG HENDERSON v. JOHNSON & JOHNSON et al                                              09/07/2018
                  3:18-cv-13592-FLW-LHG RATLIFF v. JOHNSON & JOHNSON et al                                                09/07/2018
                  3:18-cv-13610-FLW-LHG CLOO v. JOHNSON & JOHNSON et al                                                   09/07/2018
                  3:18-cv-13612-FLW-LHG KEENE v. JOHNSON & JOHNSON et al                                                  09/07/2018
                  3:18-cv-13614-FLW-LHG GRAY v. JOHNSON & JOHNSON et al                                                   09/07/2018
                  3:18-cv-13615-FLW-LHG FAMULARO v. JOHNSON & JOHNSON et al                                               09/07/2018
                  3:18-cv-13616-FLW-LHG VARGAS v. JOHNSON & JOHNSON et al                                                 09/07/2018
                  3:18-cv-13618-FLW-LHG GOETZE et al v. JOHNSON & JOHNSON et al                                           09/07/2018
                  3:18-cv-13623-FLW-LHG KELLY v. JOHNSON & JOHNSON et al                                                  09/07/2018
                  3:18-cv-13629-FLW-LHG MORQUECHO v. JOHNSON & JOHNSON et al                                              09/07/2018
                  3:18-cv-13630-FLW-LHG WOLF et al v. JOHNSON & JOHNSON et al                                             09/07/2018
                  3:18-cv-13593-FLW-LHG PEIRCE v. JOHNSON & JOHNSON et al                                                 09/07/2018
                  3:18-cv-13595-FLW-LHG MOORE v. JOHNSON & JOHNSON et al                                                  09/07/2018
                  3:18-cv-13654-FLW-LHG Yasenchok v. Johnson & Johnson et al                                              09/07/2018
                  3:18-cv-13656-FLW-LHG Rice v. Johnson & Johnson et al                                                   09/07/2018
                  3:18-cv-13632-FLW-LHG LISAK v. JOHNSON & JOHNSON et al                                                  09/07/2018
                  3:18-cv-13637-FLW-LHG JONES et al v. JOHNSON & JOHNSON et al                                            09/07/2018
                  3:18-cv-13683-FLW-LHG Riopedre et al v. Johnson & Johnson et al                                         09/07/2018
                  3:18-cv-13638-FLW-LHG HAM v. JOHNSON & JOHNSON et al                                                    09/07/2018
                  3:18-cv-13639-FLW-LHG MOORE et al v. JOHNSON & JOHNSON et al                                            09/07/2018
                  3:18-cv-13648-FLW-LHG VINCIGUERRA v. Johnson & Johnson et al                                            09/10/2018
                  3:18-cv-13650-FLW-LHG Schuster et al v. JOHNSON & JOHNSON et al                                         09/10/2018
                  3:18-cv-13651-FLW-LHG STRONG v. JOHNSON & JOHNSON et al                                                 09/10/2018
                  3:18-cv-13652-FLW-LHG SMITH v. JOHNSON & JOHNSON et al                                                  09/10/2018
                  3:18-cv-13653-FLW-LHG HUFKINS v. JOHNSON & JOHNSON et al                                                09/10/2018
                  3:18-cv-13659-FLW-LHG WEST et al v. JOHNSON & JOHNSON et al                                             09/07/2018
                  3:18-cv-13660-FLW-LHG CRABTREE v. JOHNSON & JOHNSON et al                                               09/10/2018
                  3:18-cv-13661-FLW-LHG MERKNER v. JOHNSON & JOHNSON et al                                                09/10/2018
                  3:18-cv-13662-FLW-LHG PALM v. JOHNSON & JOHNSON et al                                                   09/10/2018
                  3:18-cv-13663-FLW-LHG MILICI v. JOHNSON & JOHNSON CONSUMER
                                                                                                                          09/10/2018
                  INC. et al
                  3:18-cv-13665-FLW-LHG DEY v. JOHNSON & JOHNSON et al                                                    09/10/2018
                  3:18-cv-13666-FLW-LHG WILLIAMSON-HORSEMAN v. JOHNSON &
                                                                                                                          09/10/2018
                  JOHNSON et al
                  3:18-cv-13667-FLW-LHG SMITH v. JOHNSON & JOHNSON et al                                                  09/07/2018
                  3:18-cv-13668-FLW-LHG SPELTS v. JOHNSON & JOHNSON et al                                                 09/07/2018
                  3:18-cv-13670-FLW-LHG SAMPSON et al v. JOHNSON & JOHNSON et al                                          09/07/2018
                  3:18-cv-13671-FLW-LHG RYAN et al v. JOHNSON & JOHNSON et al                                             09/07/2018

https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                             235/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2for Filed
                                                Document                the District of New Jersey-Query
                                                                                 05/24/19        Page 238Associated Cases
                                                                                                               of 627
                  3:18-cv-13674-FLW-LHG MONROE v. IMERYS TALC AMERICA, INC.,                                             09/07/2018
                  F/K/A LUZENAC AMERICA, INC. et al
                  3:18-cv-13678-FLW-LHG GENTILE v. JOHNSON & JOHNSON et al                                               09/07/2018
                  3:18-cv-13703-FLW-LHG VARNER et al v. JOHNSON & JOHNSON et al                                          09/10/2018
                  3:18-cv-13711-FLW-LHG FOUNTAIN v. JOHNSON & JOHNSON et al                                              09/10/2018
                  3:18-cv-13679-FLW-LHG RASH v. JOHNSON AND JOHNSON et al                                                09/07/2018
                  3:18-cv-13681-FLW-LHG Newell v. JOHNSON & JOHNSON et al                                                09/07/2018
                  3:18-cv-13685-FLW-LHG AGENT-PHILLIPS v. JOHNSON & JOHNSON et al 09/07/2018
                  3:18-cv-13688-FLW-LHG COLLINS v. JOHNSON AND JOHNSON et al                                             09/07/2018
                  3:18-cv-13689-FLW-LHG SHEVENOCK v. JOHNSON & JOHNSON et al                                             09/11/2018
                  3:18-cv-13719-FLW-LHG REED v. JOHNSON & JOHNSON et al                                                  09/11/2018
                  3:18-cv-13690-FLW-LHG BLANTON v. JOHNSON AND JOHNSON et al                                             09/07/2018
                  3:18-cv-13692-FLW-LHG HROUDA v. JOHNSON AND JOHNSON et al                                              09/11/2018
                  3:18-cv-13694-FLW-LHG COX v. JOHNSON AND JOHNSON et al                                                 09/07/2018
                  3:18-cv-13699-FLW-LHG LLOYD v. IMERYS TALC AMERICA, INC. et al                                         09/08/2018
                  3:18-cv-13726-FLW-LHG WERREN v. JOHNSON & JOHNSON et al                                                09/10/2018
                  3:18-cv-13731-FLW-LHG CALLAHAN v. JOHNSON AND JOHNSON et al                                            09/10/2018
                  3:18-cv-13760-FLW-LHG ENGLE v. JOHNSON & JOHNSON et al                                                 09/11/2018
                  3:18-cv-13762-FLW-LHG GARRETT v. JOHNSON & JOHNSON et al                                               09/11/2018
                  3:18-cv-13769-FLW-LHG DEAN v. JOHNSON & JOHNSON et al                                                  09/12/2018
                  3:18-cv-13770-FLW-LHG LEMON v. JOHNSON & JOHNSON et al                                                 09/12/2018
                  3:18-cv-13771-FLW-LHG MARIE v. JOHNSON & JOHNSON et al                                                 09/12/2018
                  3:18-cv-13772-FLW-LHG NESBITT v. JOHNSON & JOHNSON et al                                               09/12/2018
                  3:18-cv-13773-FLW-LHG ODOM v. JOHNSON & JOHNSON et al                                                  09/12/2018
                  3:18-cv-13776-FLW-LHG GUPTA v. JOHNSON & JOHNSON et al                                                 09/12/2018
                  3:18-cv-13787-FLW-LHG PARKHURST v. JOHNSON & JOHNSON, INC. et al 09/12/2018
                  3:18-cv-13777-FLW-LHG CHANEY v. JOHNSON & JOHNSON et al                                                09/12/2018
                  3:18-cv-13779-FLW-LHG TOUPS v. JOHNSON & JOHNSON et al                                                 09/12/2018
                  3:18-cv-13788-FLW-LHG VIRGINIA v. JOHNSON & JOHNSON et al                                              09/12/2018
                  3:18-cv-13792-FLW-LHG MONNERJAHN et al v. JOHNSON & JOHNSON et al 09/12/2018
                  3:18-cv-13794-FLW-LHG RICHARDSON v. JOHNSON & JOHNSON et al                                            09/12/2018
                  3:18-cv-13799-FLW-LHG BARNETT v. JOHNSON & JOHNSON et al                                               09/12/2018
                  3:18-cv-13780-FLW-LHG JENDERSECK v. JOHNSON & JOHNSON et al                                            09/12/2018
                  3:18-cv-13781-FLW-LHG SMITH v. JOHNSON & JOHNSON et al                                                 09/12/2018
                  3:18-cv-13782-FLW-LHG MABIN v. JOHNSON & JOHNSON et al                                                 09/12/2018
                  3:18-cv-13800-FLW-LHG CERRONE v. JOHNSON & JOHNSON et al                                               09/12/2018
                  3:18-cv-13783-FLW-LHG LABRIOLA v. JOHNSON & JOHNSON et al                                              09/12/2018
                  3:18-cv-13784-FLW-LHG OWENS et al v. JOHNSON & JOHNSON et al                                           09/12/2018
                  3:18-cv-13785-FLW-LHG MCCOMB v. JOHNSON & JOHNSON et al                                                09/12/2018
                  3:18-cv-13786-FLW-LHG SCHULZE v. JOHNSON & JOHNSON et al                                               09/12/2018
                  3:18-cv-13802-FLW-LHG EASTER v. JOHNSON & JOHNSON et al                                                09/12/2018
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                            236/625
5/15/2019                           CM/ECF LIVE - U.S.
                          Case 1:19-cv-01530           District Court2for Filed
                                                  Document                the District of New Jersey-Query
                                                                                   05/24/19        Page 239Associated Cases
                                                                                                                 of 627

                  3:18-cv-13803-FLW-LHG GIBSON v. JOHNSON & JOHNSON et al         09/12/2018
                  3:18-cv-13806-FLW-LHG HARGROVE v. JOHNSON & JOHNSON et al       09/12/2018
                  3:18-cv-13810-FLW-LHG HERKERT-SOYARS v. JOHNSON & JOHNSON et al 09/12/2018
                  3:18-cv-13811-FLW-LHG JOHNSON v. JOHNSON & JOHNSON et al                                                09/12/2018
                  3:18-cv-13812-FLW-LHG KENNEDY v. JOHNSON & JOHNSON et al                                                09/12/2018
                  3:18-cv-13815-FLW-LHG LEWIS v. JOHNSON & JOHNSON et al                                                  09/12/2018
                  3:18-cv-13816-FLW-LHG DAVISON v. JOHNSON & JOHNSON et al                                                09/12/2018
                  3:18-cv-13817-FLW-LHG MILLER v. JOHNSON & JOHNSON et al                                                 09/12/2018
                  3:18-cv-13826-FLW-LHG KUETHER v. JOHNSON & JOHNSON et al                                                09/12/2018
                  3:18-cv-13838-FLW-LHG FARLEY v. JOHNSON & JOHNSON et al                                                 09/13/2018
                  3:18-cv-13839-FLW-LHG DOWNS v. JOHNSON & JOHNSON et al                                                  09/13/2018
                  3:18-cv-13841-FLW-LHG STEVENS v. JOHNSON & JOHNSON et al                                                09/13/2018
                  3:18-cv-13845-FLW-LHG WILKINS v. JOHNSON & JOHNSON et al                                                09/13/2018
                  3:18-cv-13848-FLW-LHG OVIEDO v. JOHNSON & JOHNSON et al                                                 09/13/2018
                  3:18-cv-13850-FLW-LHG HILL v. JOHNSON & JOHNSON et al                                                   09/13/2018
                  3:18-cv-13853-FLW-LHG HAZLETT v. JOHNSON & JOHNSON et al                                                09/13/2018
                  3:18-cv-13854-FLW-LHG DEVILLIER v. JOHNSON & JOHNSON et al                                              09/13/2018
                  3:18-cv-13856-FLW-LHG O'CONNOR v. JOHNSON & JOHNSON et al                                               09/13/2018
                  3:18-cv-13859-FLW-LHG MCPHILLIPS v. JOHNSON & JOHNSON et al                                             09/13/2018
                  3:18-cv-13863-FLW-LHG STEPPE v. JOHNSON & JOHNSON et al                                                 09/13/2018
                  3:18-cv-14045-FLW-LHG DALLER v. JOHNSON & JOHNSON et al                                                 09/20/2018
                  3:18-cv-13871-FLW-LHG KLINE v. JOHNSON & JOHNSON et al                                                  09/13/2018
                  3:18-cv-13873-FLW-LHG CAMPAGNA v. JOHNSON & JOHNSON et al                                               09/13/2018
                  3:18-cv-13897-FLW-LHG POSNER v. JOHNSON & JOHNSON et al                                                 09/14/2018
                  3:18-cv-14050-FLW-LHG HEWLETT v. JOHNSON & JOHNSON et al                                                09/20/2018
                  3:18-cv-14046-FLW-LHG UTLEY v. JOHNSON & JOHNSON et al                                                  09/20/2018
                  3:18-cv-14072-FLW-LHG RAYMOND v. JOHNSON & JOHNSON, INC. et al                                          09/20/2018
                  3:18-cv-14074-FLW-LHG ROSALES v. JOHNSON & JOHNSON, INC. et al                                          09/20/2018
                  3:18-cv-14005-FLW-LHG BOULEY v. JOHNSON & JOHNSON et al                                                 09/20/2018
                  3:18-cv-14075-FLW-LHG SCHONBERG v. JOHNSON & JOHNSON, INC. et al                                        09/20/2018
                  3:18-cv-14055-FLW-LHG WORTHINGTON v. JOHNSON & JOHNSON et al                                            09/20/2018
                  3:18-cv-14066-FLW-LHG BLINDERMAN v. JOHNSON & JOHNSON et al                                             09/20/2018
                  3:18-cv-14071-FLW-LHG LAWRENCE v. JOHNSON & JOHNSON et al                                               09/20/2018
                  3:18-cv-14067-FLW-LHG BOGAN v. JOHNSON & JOHNSON et al                                                  09/20/2018
                  3:18-cv-14068-FLW-LHG ECKES v. JOHNSON & JOHNSON et al                                                  09/20/2018
                  3:18-cv-14070-FLW-LHG MONROE v. JOHNSON & JOHNSON et al                                                 09/20/2018
                  3:18-cv-14079-FLW-LHG SMITH v. JOHNSON & JOHNSON, INC. et al                                            09/20/2018
                  3:18-cv-14080-FLW-LHG STARINSKI v. JOHNSON & JOHNSON, INC. et al                                        09/20/2018
                  3:18-cv-14082-FLW-LHG WILLIAMS v. JOHNSON & JOHNSON, INC. et al                                         09/20/2018
                  3:18-cv-14085-FLW-LHG HENSEN v. JOHNSON & JOHNSON et al                                                 09/20/2018
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                             237/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2for Filed
                                                Document                the District of New Jersey-Query
                                                                                 05/24/19        Page 240Associated Cases
                                                                                                               of 627
                  3:18-cv-14086-FLW-LHG JONES v. JOHNSON & JOHNSON et al                                                 09/21/2018
                  3:18-cv-14088-FLW-LHG MCELHANEY v. JOHNSON & JOHNSON et al                                             09/21/2018
                  3:18-cv-14092-FLW-LHG ROWLEY v. JOHNSON & JOHNSON et al                                                09/21/2018
                  3:18-cv-14094-FLW-LHG BERRY v. JOHNSON & JOHNSON et al                                                 09/21/2018
                  3:18-cv-14096-FLW-LHG MILLS v. JOHNSON & JOHNSON et al                                                 09/21/2018
                  3:18-cv-14095-FLW-LHG PHILPOT v. JOHNSON & JOHNSON et al                                               09/21/2018
                  3:18-cv-14100-FLW-LHG WELLMAN v. JOHNSON & JOHNSON et al                                               09/21/2018
                  3:18-cv-14104-FLW-LHG WARD v. JOHNSON & JOHNSON et al                                                  09/21/2018
                  3:18-cv-14087-FLW-LHG DAGOSTINO v. JOHNSON & JOHNSON et al                                             09/21/2018
                  3:18-cv-14106-FLW-LHG MITCHELL v. JOHNSON & JOHNSON et al                                              09/21/2018
                  3:18-cv-14110-FLW-LHG HARTLESS v. JOHNSON & JOHNSON, INC. et al                                        09/21/2018
                  3:18-cv-14145-FLW-LHG MARCHETTI v. JOHNSON & JOHNSON et al                                             09/21/2018
                  3:18-cv-14156-FLW-LHG IMPELLIZZERI v. JOHNSON & JOHNSON et al                                          09/21/2018
                  3:18-cv-14158-FLW-LHG Garozzo, et al v. Johnson & Johnson, et al                                       09/21/2018
                  3:18-cv-14164-FLW-LHG MARTINS v. JOHNSON & JOHNSON et al                                               09/21/2018
                  3:18-cv-14167-FLW-LHG HARRELL v. JOHNSON & JOHNSON et al                                               09/21/2018
                  3:18-cv-14160-FLW-LHG THILMANY v. JOHNSON & JOHNSON et al                                              09/21/2018
                  3:18-cv-14168-FLW-LHG PURVES v. JOHNSON & JOHNSON et al                                                09/21/2018
                  3:18-cv-14161-FLW-LHG FERNANDES v. JOHNSON & JOHNSON et al                                             09/21/2018
                  3:18-cv-14171-FLW-LHG OTIS v. JOHNSON & JOHNSON et al                                                  09/21/2018
                  3:18-cv-14169-FLW-LHG ROEPENACK v. JOHNSON & JOHNSON et al                                             09/21/2018
                  3:18-cv-14181-FLW-LHG HILL v. JOHNSON & JOHNSON et al                                                  09/21/2018
                  3:18-cv-14197-FLW-LHG GONZALEZ v. JOHNSON & JOHNSON, INC. et al 09/24/2018
                  3:18-cv-14218-FLW-LHG HOLDEN et al v. JOHNSON & JOHNSON et al                                          09/24/2018
                  3:18-cv-14224-FLW-LHG BOLLINGER v. JOHNSON & JOHNSON et al                                             09/25/2018
                  3:18-cv-14242-FLW-LHG HILL et al v. JOHNSON & JOHNSON et al                                            09/25/2018
                  3:18-cv-14244-FLW-LHG DISSMORE v. JOHNSON & JOHNSON et al                                              09/25/2018
                  3:18-cv-14268-FLW-LHG HAFFNER v. JOHNSON & JOHNSON et al                                               09/26/2018
                  3:18-cv-14255-FLW-LHG CRANFORD v. JOHNSON & JOHNSON et al                                              09/26/2018
                  3:18-cv-14269-FLW-LHG HAYS v. JOHNSON & JOHNSON et al                                                  09/26/2018
                  3:18-cv-14267-FLW-LHG WOLFGANG v. JOHNSON & JOHNSON et al                                              09/26/2018
                  3:18-cv-14271-FLW-LHG HARRIS v. JOHNSON & JOHNSON et al                                                09/26/2018
                  3:18-cv-14266-FLW-LHG PARKER v. JOHNSON & JOHNSON et al                                                09/26/2018
                  3:18-cv-14274-FLW-LHG BELLCOM v. JOHNSON & JOHNSON et al                                               09/26/2018
                  3:18-cv-14260-FLW-LHG RAMEAU et al v. JOHNSON & JOHNSON et al                                          09/26/2018
                  3:18-cv-14265-FLW-LHG DOUGLAS v. JOHNSON & JOHNSON et al                                               09/26/2018
                  3:18-cv-14263-FLW-LHG PRINGLE v. JOHNSON & JOHNSON et al                                               09/26/2018
                  3:18-cv-14257-FLW-LHG ROSS v. JOHNSON & JOHNSON et al                                                  09/26/2018
                  3:18-cv-14279-FLW-LHG FIGGINS-PRUITT v. JOHNSON & JOHNSON et al 09/26/2018
                  3:18-cv-14284-FLW-LHG OVERTON v. JOHNSON & JOHNSON et al                                               09/26/2018
                  3:18-cv-14273-FLW-LHG SMITH v. JOHNSON & JOHNSON et al                                                 09/26/2018
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                            238/625
5/15/2019                           CM/ECF LIVE - U.S.
                          Case 1:19-cv-01530           District Court2for Filed
                                                  Document                the District of New Jersey-Query
                                                                                   05/24/19        Page 241Associated Cases
                                                                                                                 of 627

                  3:18-cv-14286-FLW-LHG LYNCH v. JOHNSON & JOHNSON et al                                                  09/26/2018
                  3:18-cv-14288-FLW-LHG ZANK v. JOHNSON & JOHNSON et al                                                   09/26/2018
                  3:18-cv-14292-FLW-LHG KING v. JOHNSON & JOHNSON et al                                                   09/26/2018
                  3:18-cv-14295-FLW-LHG VOLK et al v. JOHNSON & JOHNSON et al                                             09/27/2018
                  3:18-cv-14297-FLW-LHG MIERA v. JOHNSON & JOHNSON et al                                                  09/27/2018
                  3:18-cv-14299-FLW-LHG KING et al v. JOHNSON & JOHNSON et al                                             09/27/2018
                  3:18-cv-14290-FLW-LHG KELLY v. JOHNSON & JOHNSON et al                                                  09/27/2018
                  3:18-cv-14311-FLW-LHG BURKHOLTZ v. JOHNSON & JOHNSON et al                                              09/27/2018
                  3:18-cv-14270-FLW-LHG BONADIO v. JOHNSON & JOHNSON et al                                                09/27/2018
                  3:18-cv-14316-FLW-LHG EDDY v. JOHNSON & JOHNSON et al                                                   09/27/2018
                  3:18-cv-14319-FLW-LHG KONKEL et al v. JOHNSON & JOHNSON et al                                           09/27/2018
                  3:18-cv-14343-FLW-LHG SHIPLEY v. JOHNSON & JOHNSON, INC. et al                                          09/27/2018
                  3:18-cv-14320-FLW-LHG ROYBAL v. JOHNSON & JOHNSON et al                                                 09/27/2018
                  3:18-cv-14344-FLW-LHG KOBEL et al v. JOHNSON & JOHNSON et al                                            09/27/2018
                  3:18-cv-14346-FLW-LHG ROBINSON-HORTON et al v. JOHNSON &
                                                                                                                          09/27/2018
                  JOHNSON et al
                  3:18-cv-14323-FLW-LHG UBALDINI v. JOHNSON & JOHNSON et al                                               09/27/2018
                  3:18-cv-14348-FLW-LHG HOMIRE et al v. JOHNSON & JOHNSON et al                                           09/27/2018
                  3:18-cv-14349-FLW-LHG TRINGALI v. JOHNSON & JOHNSON et al                                               09/27/2018
                  3:18-cv-14351-FLW-LHG MAGID v. JOHNSON & JOHNSON et. al.                                                09/27/2018
                  3:18-cv-14352-FLW-LHG Rogers v. Johnson & Johnson et al                                                 09/27/2018
                  3:18-cv-14353-FLW-LHG Word v. Johnson & Johnson et al                                                   09/27/2018
                  3:18-cv-14338-FLW-LHG KERR v. JOHNSON & JOHNSON et al                                                   09/27/2018
                  3:18-cv-14354-FLW-LHG RICE et al v. JOHNSON & JOHNSON et al                                             09/28/2018
                  3:18-cv-14359-FLW-LHG WHALING v. JOHNSON & JOHNSON et al                                                09/28/2018
                  3:18-cv-14367-FLW-LHG BLACK et al v. JOHNSON & JOHNSON et al                                            09/28/2018
                  3:18-cv-14375-FLW-LHG RODRIGUEZ v. JOHNSON & JOHNSON et al                                              09/28/2018
                  3:18-cv-14377-FLW-LHG MAY v. JOHNSON & JOHNSON et al                                                    09/28/2018
                  3:18-cv-14368-FLW-LHG FLEMING v. JOHNSON & JOHNSON et al                                                09/28/2018
                  3:18-cv-14369-FLW-LHG BRUGH v. JOHNSON & JOHNSON et al                                                  09/28/2018
                  3:18-cv-14371-FLW-LHG OSWALT HEAD v. JOHNSON & JOHNSON et al                                            09/28/2018
                  3:18-cv-14389-FLW-LHG SITLER v. JOHNSON & JOHNSON et al                                                 09/28/2018
                  3:18-cv-14400-FLW-LHG Sperling v. Johnson & Johnson et al                                               09/28/2018
                  3:18-cv-14401-FLW-LHG JENKINS v. JOHNSON & JOHNSON et al                                                09/28/2018
                  3:18-cv-14402-FLW-LHG JONES v. JOHNSON & JOHNSON et al                                                  09/28/2018
                  3:18-cv-14403-FLW-LHG CHISOLM v. JOHNSON & JOHNSON et al                                                09/28/2018
                  3:18-cv-14405-FLW-LHG WREN v. JOHNSON & JOHNSON et al                                                   09/28/2018
                  3:18-cv-14406-FLW-LHG LANGLEY v. JOHNSON & JOHNSON et al                                                09/28/2018
                  3:18-cv-14408-FLW-LHG VAUGHN v. JOHNSON & JOHNSON et al                                                 09/28/2018
                  3:18-cv-14391-FLW-LHG THOMAS v. JOHNSON & JOHNSON et al                                                 09/28/2018

https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                             239/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2for Filed
                                                Document                the District of New Jersey-Query
                                                                                 05/24/19        Page 242Associated Cases
                                                                                                               of 627
                  3:18-cv-14409-FLW-LHG CECIL v. JOHNSON & JOHNSON et al                                                 09/28/2018
                  3:18-cv-14411-FLW-LHG IVESTER v. JOHNSON & JOHNSON et al                                               09/28/2018
                  3:18-cv-14413-FLW-LHG BLANCHETTE v. JOHNSON & JOHNSON et al                                            09/28/2018
                  3:18-cv-14415-FLW-LHG WHITAKER v. JOHNSON & JOHNSON et al                                              09/28/2018
                  3:18-cv-14416-FLW-LHG ROSS v. JOHNSON & JOHNSON et al                                                  09/28/2018
                  3:18-cv-14417-FLW-LHG RICO v. JOHNSON & JOHNSON et al                                                  09/28/2018
                  3:18-cv-14384-FLW-LHG AUSTIN v. JOHNSON & JOHNSON et al                                                09/28/2018
                  3:18-cv-14418-FLW-LHG PUNZO v. JOHNSON & JOHNSON et al                                                 09/28/2018
                  3:18-cv-14386-FLW-LHG WILDE v. JOHNSON & JOHNSON et al                                                 09/28/2018
                  3:18-cv-14421-FLW-LHG PUGH v. JOHNSON & JOHNSON et al                                                  09/28/2018
                  3:18-cv-14392-FLW-LHG BORBON v. JOHNSON & JOHNSON et al                                                09/28/2018
                  3:18-cv-14426-FLW-LHG MOORE v. JOHNSON & JOHNSON et al                                                 09/28/2018
                  3:18-cv-14429-FLW-LHG MCAFEE v. JOHNSON & JOHNSON et al                                                09/28/2018
                  3:18-cv-14396-FLW-LHG JUDD et al v. JOHNSON & JOHNSON et al                                            09/28/2018
                  3:18-cv-14399-FLW-LHG WILLIAMS v. JOHNSON & JOHNSON, INC. et al                                        09/28/2018
                  3:18-cv-14433-FLW-LHG CULLINS v. JOHNSON & JOHNSON et al                                               09/28/2018
                  3:18-cv-14434-FLW-LHG CRAWLEY v. JOHNSON & JOHNSON et al                                               09/28/2018
                  3:18-cv-14435-FLW-LHG FORBES v. JOHNSON & JOHNSON et al                                                09/28/2018
                  3:18-cv-14436-FLW-LHG DOWNS v. JOHNSON & JOHNSON et al                                                 09/28/2018
                  3:18-cv-14437-FLW-LHG TAYLOR v. JOHNSON & JOHNSON et al                                                09/28/2018
                  3:18-cv-14438-FLW-LHG WOOD v. JOHNSON & JOHNSON et al                                                  09/28/2018
                  3:18-cv-14440-FLW-LHG POWELL v. JOHNSON & JOHNSON et al                                                09/28/2018
                  3:18-cv-14404-FLW-LHG KEARNS et al v. JOHNSON & JOHNSON et al                                          09/28/2018
                  3:18-cv-14441-FLW-LHG WEEKS v. JOHNSON & JOHNSON et al                                                 09/28/2018
                  3:18-cv-14442-FLW-LHG SCHILD v. JOHNSON & JOHNSON et al                                                09/28/2018
                  3:18-cv-14445-FLW-LHG PHILLIPS v. JOHNSON & JOHNSON et al                                              09/28/2018
                  3:18-cv-14446-FLW-LHG KENDRICK v. JOHNSON & JOHNSON et al                                              09/28/2018
                  3:18-cv-14448-FLW-LHG HULL v. JOHNSON & JOHNSON et al                                                  09/28/2018
                  3:18-cv-14449-FLW-LHG CASE v. JOHNSON & JOHNSON et al                                                  09/28/2018
                  3:18-cv-14450-FLW-LHG AVELLINO v. JOHNSON & JOHNSON et al                                              09/28/2018
                  3:18-cv-14451-FLW-LHG ADAMI v. JOHNSON & JOHNSON et al                                                 09/28/2018
                  3:18-cv-14452-FLW-LHG JAMESON v. JOHNSON & JOHNSON et al                                               09/28/2018
                  3:18-cv-14420-FLW-LHG ELGIN v. JOHNSON & JOHNSON et al                                                 09/28/2018
                  3:18-cv-14430-FLW-LHG LANGSTON v. JOHNSON & JOHNSON et al                                              09/28/2018
                  3:18-cv-14423-FLW-LHG DOMESTICO v. JOHNSON & JOHNSON, INC. et al 09/28/2018
                  3:18-cv-14453-FLW-LHG JOHNSON v. JOHNSON & JOHNSON et al                                               09/28/2018
                  3:18-cv-14454-FLW-LHG HEFFINGTON v. JOHNSON & JOHNSON, INC. et al 09/28/2018
                  3:18-cv-14456-FLW-LHG MCCOY v. JOHNSON & JOHNSON et al                                                 09/28/2018
                  3:18-cv-14464-FLW-LHG MITCHELL v. JOHNSON & JOHNSON et al                                              09/28/2018
                  3:18-cv-14467-FLW-LHG LADNIER v. JOHNSON & JOHNSON et al                                               09/28/2018
                  3:18-cv-14469-FLW-LHG BLADES v. JOHNSON & JOHNSON et al                                                09/28/2018
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                            240/625
5/15/2019                           CM/ECF LIVE - U.S.
                          Case 1:19-cv-01530           District Court2for Filed
                                                  Document                the District of New Jersey-Query
                                                                                   05/24/19        Page 243Associated Cases
                                                                                                                 of 627

                  3:18-cv-14470-FLW-LHG SHEASBY v. JOHNSON & JOHNSON et al                                                09/28/2018
                  3:18-cv-14475-FLW-LHG BEKAS v. JOHNSON & JOHNSON et al                                                  10/01/2018
                  3:18-cv-14476-FLW-LHG LAKE v. JOHNSON & JOHNSON et al                                                   10/01/2018
                  3:18-cv-14487-FLW-LHG HENCKEN v. JOHNSON & JOHNSON et al                                                10/01/2018
                  3:18-cv-14498-FLW-LHG IVORY v. JOHNSON & JOHNSON et al                                                  10/01/2018
                  3:18-cv-14477-FLW-LHG COBBS v. JOHNSON & JOHNSON et al.                                                 10/01/2018
                  3:18-cv-14478-FLW-LHG GORDON-HERNANDEZ v. JOHNSON & JOHNSON
                                                                                                                          10/01/2018
                  et al
                  3:18-cv-14479-FLW-LHG REYNOLDS v. JOHNSON & JOHNSON et al                                               10/01/2018
                  3:18-cv-14480-FLW-LHG SHELTON v. JOHNSON & JOHNSON et al                                                10/01/2018
                  3:18-cv-14481-FLW-LHG PERULLO v. JOHNSON & JOHNSON et al                                                10/01/2018
                  3:18-cv-14482-FLW-LHG WILLIAMS v. JOHNSON & JOHNSON et al                                               10/01/2018
                  3:18-cv-14483-FLW-LHG BELGARD v. JOHNSON & JOHNSON et al                                                10/01/2018
                  3:18-cv-14484-FLW-LHG MARTINEZ v. JOHNSON & JOHNSON et al                                               10/01/2018
                  3:18-cv-14485-FLW-LHG JORDAN v. JOHNSON & JOHNSON et al                                                 10/01/2018
                  3:18-cv-14488-FLW-LHG JAMES v. JOHNSON & JOHNSON et al                                                  10/02/2018
                  3:18-cv-14501-FLW-LHG SHOOK v. JOHNSON & JOHNSON et al                                                  10/02/2018
                  3:18-cv-14499-FLW-LHG WILSON v. JOHNSON & JOHNSON et al                                                 10/02/2018
                  3:18-cv-14497-FLW-LHG SINCOFF et al v. JOHNSON & JOHNSON et al                                          10/02/2018
                  3:18-cv-14489-FLW-LHG GRANT-RICHBERG v. JOHNSON & JOHNSON et al                                         10/02/2018
                  3:18-cv-14490-FLW-LHG MARCIANO v. JOHNSON & JOHNSON et al                                               10/02/2018
                  3:18-cv-14492-FLW-LHG TRAYNOR et al v. JOHNSON & JOHNSON et al                                          10/02/2018
                  3:18-cv-14493-FLW-LHG JOUNAKOS v. JOHNSON & JOHNSON et al                                               10/02/2018
                  3:18-cv-14494-FLW-LHG VAUGHN v. JOHNSON & JOHNSON et al                                                 10/02/2018
                  3:18-cv-14495-FLW-LHG MATHERNE v. JOHNSON & JOHNSON et al                                               10/02/2018
                  3:18-cv-14496-FLW-LHG ROSE v. JOHNSON & JOHNSON et al                                                   10/02/2018
                  3:18-cv-14516-FLW-LHG BACHELDER v. JOHNSON & JOHNSON et al                                              10/02/2018
                  3:18-cv-14523-FLW-LHG HARI v. JOHNSON & JOHNSON, INC. et al                                             10/02/2018
                  3:18-cv-14524-FLW-LHG HAMMOND v. JOHNSON & JOHNSON et al                                                10/02/2018
                  3:18-cv-14528-FLW-LHG PREMEAUX v. JOHNSON & JOHNSON et al                                               10/02/2018
                  3:18-cv-14486-FLW-LHG BOUDREAU v. JOHNSON & JOHNSON et al                                               10/02/2018
                  3:18-cv-14555-FLW-LHG SCHORTGEN v. JOHNSON & JOHNSON et al                                              10/02/2018
                  3:18-cv-14503-FLW-LHG MITCHELL v. JOHNSON & JOHNSON et al                                               10/02/2018
                  3:18-cv-14559-FLW-LHG BALVIN v. JOHNSON & JOHNSON, INC. et al                                           10/02/2018
                  3:18-cv-14557-FLW-LHG KOHUT et al v. JOHNSON & JOHNSON et al                                            10/02/2018
                  3:18-cv-14505-FLW-LHG AHUMADA et al v. JOHNSON AND JOHNSON et al                                        10/02/2018
                  3:18-cv-14507-FLW-LHG MCCLAIN v. JOHNSON & JOHNSON et al                                                10/02/2018
                  3:18-cv-14509-FLW-LHG KOLZET v. JOHNSON & JOHNSON et al                                                 10/02/2018
                  3:18-cv-14510-FLW-LHG ADAMS v. JOHNSON AND JOHNSON et al                                                10/02/2018
                  3:18-cv-14530-FLW-LHG JOHNSON v. JOHNSON & JOHNSON et al                                                10/02/2018

https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                             241/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2for Filed
                                                Document                the District of New Jersey-Query
                                                                                 05/24/19        Page 244Associated Cases
                                                                                                               of 627
                  3:18-cv-14531-FLW-LHG ABBOTT v. JOHNSON & JOHNSON et al                                                10/02/2018
                  3:18-cv-14534-FLW-LHG ELLIS v. JOHNSON AND JOHNSON et al                                               10/02/2018
                  3:18-cv-14535-FLW-LHG DEARTH v. JOHNSON & JOHNSON et al                                                10/02/2018
                  3:18-cv-14564-FLW-LHG RUSH v. JOHNSON & JOHNSON et al                                                  10/02/2018
                  3:18-cv-14536-FLW-LHG NEWMAN et al v. JOHNSON & JOHNSON et al                                          10/02/2018
                  3:18-cv-14538-FLW-LHG HARTWELL v. JOHNSON & JOHNSON et al                                              10/03/2018
                  3:18-cv-14532-FLW-LHG COOPER v. JOHNSON & JOHNSON et al                                                10/03/2018
                  3:18-cv-14539-FLW-LHG ESTES v. JOHNSON & JOHNSON et al                                                 10/03/2018
                  3:18-cv-14543-FLW-LHG LANDRY v. JOHNSON & JOHNSON et al                                                10/03/2018
                  3:18-cv-14546-FLW-LHG LOUPE v. JOHNSON & JOHNSON et al                                                 10/03/2018
                  3:18-cv-14581-FLW-LHG BENNETT v. JOHNSON AND JOHNSON et al                                             10/03/2018
                  3:18-cv-14577-FLW-LHG MACK v. JOHNSON & JOHNSON et al                                                  10/03/2018
                  3:18-cv-14578-FLW-LHG TATUM v. JOHNSON & JOHNSON et al                                                 10/03/2018
                  3:18-cv-14579-FLW-LHG ARNOLD v. JOHNSON AND JOHNSON et al                                              10/03/2018
                  3:18-cv-14582-FLW-LHG MAUPIN et al v. JOHNSON & JOHNSON et al                                          10/03/2018
                  3:18-cv-14586-FLW-LHG GLAUNER v. JOHNSON & JOHNSON et al                                               10/03/2018
                  3:18-cv-14587-FLW-LHG RAFUSE et al v. JOHNSON & JOHNSON et al                                          10/03/2018
                  3:18-cv-14588-FLW-LHG PETERSON v. JOHNSON & JOHNSON, INC. et al                                        10/03/2018
                  3:18-cv-14591-FLW-LHG LARCHEVEQUE v. JOHNSON & JOHNSON et al                                           10/03/2018
                  3:18-cv-14593-FLW-LHG BRYANT v. JOHNSON & JOHNSON et al                                                10/03/2018
                  3:18-cv-14597-FLW-LHG DANKO v. JOHNSON & JOHNSON, INC. et al                                           10/04/2018
                  3:18-cv-14600-FLW-LHG ZAVALA v. JOHNSON & JOHNSON, INC. et al                                          10/04/2018
                  3:18-cv-14603-FLW-LHG BUCKLES v. JOHNSON & JOHNSON et al                                               10/04/2018
                  3:18-cv-14637-FLW-LHG Gibson et al v. Johnson & Johnson et al                                          10/04/2018
                  3:18-cv-14619-FLW-LHG TESAR v. JOHNSON & JOHNSON et al                                                 10/04/2018
                  3:18-cv-14659-FLW-LHG RAFFERTY v. JOHNSON & JOHNSON et al                                              10/05/2018
                  3:18-cv-14661-FLW-LHG FELENSTEIN et al v. JOHNSON & JOHNSON et al 10/05/2018
                  3:18-cv-14662-FLW-LHG HAWES v. JOHNSON & JOHNSON et al                                                 10/05/2018
                  3:18-cv-14663-FLW-LHG MAGERA v. JOHNSON & JOHNSON et al                                                10/05/2018
                  3:18-cv-14664-FLW-LHG LUBKOWSKI et al v. JOHNSON & JOHNSON et al 10/05/2018
                  3:18-cv-14638-FLW-LHG MCCAW-MUSSIO v. JOHNSON & JOHNSON et al 10/05/2018
                  3:18-cv-14642-FLW-LHG LEWIS-HORN v. JOHNSON & JOHNSON et al                                            10/05/2018
                  3:18-cv-14667-FLW-LHG LAWING v. JOHNSON & JOHNSON et al                                                10/05/2018
                  3:18-cv-14668-FLW-LHG GERALDINO et al v. JOHNSON & JOHNSON et al 10/05/2018
                  3:18-cv-14644-FLW-LHG MILLER v. JOHNSON & JOHNSON et al                                                10/05/2018
                  3:18-cv-14669-FLW-LHG HOFER v. JOHNSON & JOHNSON et al                                                 10/05/2018
                  3:18-cv-14646-FLW-LHG MALLETT v. JOHNSON & JOHNSON et al                                               10/05/2018
                  3:18-cv-14676-FLW-LHG GONZALEZ v. JOHNSON & JOHNSON et al                                              10/05/2018
                  3:18-cv-14654-FLW-LHG RICHARDS v. JOHNSON & JOHNSON et al                                              10/05/2018
                  3:18-cv-14684-FLW-LHG FRANKEL v. JOHNSON & JOHNSON et al                                               10/05/2018
                  3:18-cv-14656-FLW-LHG CALLOWAY v. JOHNSON & JOHNSON et al                                              10/05/2018
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                            242/625
5/15/2019                           CM/ECF LIVE - U.S.
                          Case 1:19-cv-01530           District Court2for Filed
                                                  Document                the District of New Jersey-Query
                                                                                   05/24/19        Page 245Associated Cases
                                                                                                                 of 627

                  3:18-cv-14657-FLW-LHG JEFFREYS et al v. JOHNSON & JOHNSON et al                                         10/05/2018
                  3:18-cv-14658-FLW-LHG METZLER v. JOHNSON & JOHNSON et al                                                10/05/2018
                  3:18-cv-14717-FLW-LHG WOODARD v. JOHNSON & JOHNSON et al                                                10/09/2018
                  3:18-cv-14721-FLW-LHG MARQUIS v. JOHNSON & JOHNSON et al                                                10/09/2018
                  3:18-cv-14722-FLW-LHG PEPPIN v. JOHNSON & JOHNSON et al                                                 10/09/2018
                  3:18-cv-14723-FLW-LHG HUNT v. JOHNSON & JOHNSON et al                                                   10/09/2018
                  3:18-cv-14687-FLW-LHG HARRIS v. JOHNSON & JOHNSON et al                                                 10/09/2018
                  3:18-cv-14724-FLW-LHG HALLIGAN v. JOHNSON & JOHNSON et al                                               10/09/2018
                  3:18-cv-14695-FLW-LHG CAVIN v. JOHNSON & JOHNSON et al                                                  10/09/2018
                  3:18-cv-14699-FLW-LHG HARNESS v. JOHNSON & JOHNSON et al                                                10/09/2018
                  3:18-cv-14700-FLW-LHG MILLER v. JOHNSON & JOHNSON et al                                                 10/09/2018
                  3:18-cv-14725-FLW-LHG BURKE v. JOHNSON & JOHNSON et al                                                  10/09/2018
                  3:18-cv-14703-FLW-LHG DISTASIO v. JOHNSON & JOHNSON et al                                               10/09/2018
                  3:18-cv-14738-FLW-LHG RUSH v. JOHNSON & JOHNSON et al                                                   10/09/2018
                  3:18-cv-14739-FLW-LHG HICKS v. JOHNSON & JOHNSON et al                                                  10/09/2018
                  3:18-cv-14704-FLW-LHG LEE v. JOHNSON & JOHNSON et al                                                    10/09/2018
                  3:18-cv-14705-FLW-LHG BRIXIE v. JOHNSON & JOHNSON et al                                                 10/09/2018
                  3:18-cv-14746-FLW-LHG STODDARD v. JOHNSON & JOHNSON, INC. et al                                         10/09/2018
                  3:18-cv-14748-FLW-LHG LYNN v. JOHNSON & JOHNSON, INC. et al                                             10/09/2018
                  3:18-cv-14749-FLW-LHG JACKSON v. JOHNSON & JOHNSON et al                                                10/09/2018
                  3:18-cv-14708-FLW-LHG CROSS v. JOHNSON & JOHNSON et al                                                  10/09/2018
                  3:18-cv-14751-FLW-LHG TRAMONTOZZI v. JOHNSON & JOHNSON, INC. et
                                                                                                                          10/09/2018
                  al
                  3:18-cv-14753-FLW-LHG MCBEE v. JOHNSON & JOHNSON, INC. et al                                            10/09/2018
                  3:18-cv-14754-FLW-LHG MOORE v. JOHNSON & JOHNSON, INC. et al                                            10/09/2018
                  3:18-cv-14755-FLW-LHG MCCORMICK v. JOHNSON & JOHNSON et al                                              10/09/2018
                  3:18-cv-14710-FLW-LHG MANZO v. JOHNSON & JOHNSON et al                                                  10/09/2018
                  3:18-cv-14712-FLW-LHG WILLIAMS v. JOHNSON & JOHNSON et al                                               10/09/2018
                  3:18-cv-14714-FLW-LHG STACEY v. JOHNSON & JOHNSON et al                                                 10/09/2018
                  3:18-cv-14759-FLW-LHG BOMAR v. JOHNSON & JOHNSON et al                                                  10/09/2018
                  3:18-cv-14763-FLW-LHG BROWN v. JOHNSON &JOHNSON et al                                                   10/09/2018
                  3:18-cv-14774-FLW-LHG MIRANDA v. JOHNSON & JOHNSON et al                                                10/10/2018
                  3:18-cv-14778-FLW-LHG LAVENDER v. JOHNSON & JOHNSON et al                                               10/10/2018
                  3:18-cv-14768-FLW-LHG SHAHHOSSEINI et al v. JOHNSON & JOHNSON et
                                                                                                                          10/10/2018
                  al
                  3:18-cv-14777-FLW-LHG ANDERSON et al v. JOHNSON & JOHNSON et al                                         10/10/2018
                  3:18-cv-14683-FLW-LHG WORD v. JOHNSON & JOHNSON et al                                                   10/10/2018
                  3:18-cv-14779-FLW-LHG WATSON et al v. JOHNSON & JOHNSON et al                                           10/10/2018
                  3:18-cv-14790-FLW-LHG BISCOTTO v. JOHNSON & JOHNSON et al                                               10/10/2018
                  3:18-cv-14791-FLW-LHG CASEY v. JOHNSON & JOHNSON et al                                                  10/10/2018

https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                             243/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2for Filed
                                                Document                the District of New Jersey-Query
                                                                                 05/24/19        Page 246Associated Cases
                                                                                                               of 627
                  3:18-cv-14805-FLW-LHG BURNHAM v. JOHNSON & JOHNSON et al                                               10/10/2018
                  3:18-cv-14818-FLW-LHG Hunter v. Johnson & Johnson et al                                                10/10/2018
                  3:18-cv-14809-FLW-LHG GRENIER v. JOHNSON & JOHNSON et al                                               10/10/2018
                  3:18-cv-14823-FLW-LHG WHITE v. JOHNSON & JOHNSON et al                                                 10/10/2018
                  3:18-cv-14825-FLW-LHG FUTERMAN v. JOHNSON & JOHNSON et al                                              10/10/2018
                  3:18-cv-14837-FLW-LHG ACEY v. JOHNSON AND JOHNSON et al                                                10/11/2018
                  3:18-cv-14865-FLW-LHG HAYES v. JOHNSON & JOHNSON et al                                                 10/11/2018
                  3:18-cv-14866-FLW-LHG D'AMBROSIA v. JOHNSON & JOHNSON et al                                            10/11/2018
                  3:18-cv-14853-FLW-LHG SMITH v. JOHNSON & JOHNSON et al                                                 10/11/2018
                  3:18-cv-14861-FLW-LHG BREWER v. JOHNSON & JOHNSON et al                                                10/11/2018
                  3:18-cv-14868-FLW-LHG GREENE v. JOHNSON & JOHNSON et al                                                10/11/2018
                  3:18-cv-14870-FLW-LHG VALENTUKONIS v. JOHNSON & JOHNSON et al                                          10/11/2018
                  3:18-cv-14874-FLW-LHG HENAO v. JOHNSON & JOHNSON et al                                                 10/11/2018
                  3:18-cv-14876-FLW-LHG DEMIRJIAN et al v. JOHNSON & JOHNSON et al                                       10/11/2018
                  3:18-cv-14877-FLW-LHG CROSS v. JOHNSON & JOHNSON et al                                                 10/11/2018
                  3:18-cv-14885-FLW-LHG STEADHAM v. JOHNSON & JOHNSON et al                                              10/12/2018
                  3:18-cv-14887-FLW-LHG STICKLES v. JOHNSON & JOHNSON et al                                              10/12/2018
                  3:18-cv-14888-FLW-LHG HILL v. JOHNSON & JOHNSON et al                                                  10/12/2018
                  3:18-cv-14889-FLW-LHG GUTIERREZ v. JOHNSON & JOHNSON et al                                             10/12/2018
                  3:18-cv-14890-FLW-LHG BURNEY et al v. JOHNSON AND JOHNSON et al                                        10/12/2018
                  3:18-cv-14891-FLW-LHG VITALE v. JOHNSON & JOHNSON et al                                                10/12/2018
                  3:18-cv-14892-FLW-LHG JARVIS v. JOHNSON & JOHNSON et al                                                10/12/2018
                  3:18-cv-14893-FLW-LHG OVERSON v. JOHNSON AND JOHNSON et al                                             10/12/2018
                  3:18-cv-14899-FLW-LHG SAWYER v. JOHNSON & JOHNSON et al                                                10/12/2018
                  3:18-cv-14916-FLW-LHG GRIFFIS v. JOHNSON AND JOHNSON et al                                             10/12/2018
                  3:18-cv-14918-FLW-LHG SKUPIEN v. JOHNSON AND JOHNSON et al                                             10/12/2018
                  3:18-cv-14873-FLW-LHG GUIDI et al v. JOHNSON & JOHNSON et al                                           10/12/2018
                  3:18-cv-14921-FLW-LHG CORTEZ v. JOHNSON & JOHNSON et al                                                10/12/2018
                  3:18-cv-14957-FLW-LHG WILLIAMS et al v. JOHNSON AND JOHNSON et al 10/15/2018
                  3:18-cv-14963-FLW-LHG MYCHAYLIW v. JOHNSON & JOHNSON et al                                             10/15/2018
                  3:18-cv-14977-FLW-LHG KREIGHBAUM v. JOHNSON & JOHNSON et al                                            10/16/2018
                  3:18-cv-14978-FLW-LHG MEREE v. JOHNSON & JOHNSON et al                                                 10/16/2018
                  3:18-cv-14980-FLW-LHG BAIR v. JOHNSON & JOHNSON et al                                                  10/16/2018
                  3:18-cv-14994-FLW-LHG CARTOLANO v. JOHNSON AND JOHNSON et al                                           10/16/2018
                  3:18-cv-14990-FLW-LHG TUCKER v. JOHNSON & JOHNSON et al                                                10/16/2018
                  3:18-cv-15045-FLW-LHG RIVERA v. JOHNSON & JOHNSON et al                                                10/18/2018
                  3:18-cv-14986-FLW-LHG ROGERS v. JOHNSON & JOHNSON et al                                                10/16/2018
                  3:18-cv-14987-FLW-LHG HAIR v. JOHNSON & JOHNSON et al                                                  10/16/2018
                  3:18-cv-14984-FLW-LHG MARTINEZ v. JOHNSON & JOHNSON et al                                              10/16/2018
                  3:18-cv-14988-FLW-LHG BAGWELL v. JOHNSON & JOHNSON                                                     10/16/2018
                  3:18-cv-14985-FLW-LHG CARPENTER v. JOHNSON & JOHNSON et al                                             10/16/2018
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                            244/625
5/15/2019                           CM/ECF LIVE - U.S.
                          Case 1:19-cv-01530           District Court2for Filed
                                                  Document                the District of New Jersey-Query
                                                                                   05/24/19        Page 247Associated Cases
                                                                                                                 of 627

                  3:18-cv-15027-FLW-LHG PERRY v. JOHNSON & JOHNSON et al                                                  10/17/2018
                  3:18-cv-15009-FLW-LHG KLINE v. JOHNSON & JOHNSON et al                                                  10/17/2018
                  3:18-cv-14537-FLW-LHG COOPER v. JOHNSON & JOHNSON et al                                                 10/17/2018
                  3:18-cv-15034-FLW-LHG DARCEY v. JOHNSON & JOHNSON et al                                                 10/17/2018
                  3:18-cv-15035-FLW-LHG HILLMER v. JOHNSON & JOHNSON et al                                                10/17/2018
                  3:18-cv-15036-FLW-LHG KING v. JOHNSON & JOHNSON et al                                                   10/17/2018
                  3:18-cv-15037-FLW-LHG JONES v. JOHNSON & JOHNSON et al                                                  10/17/2018
                  3:18-cv-15038-FLW-LHG LAMBERT et al v. JOHNSON & JOHNSON et al                                          10/17/2018
                  3:18-cv-15039-FLW-LHG EVANS v. JOHNSON & JOHNSON et al                                                  10/17/2018
                  3:18-cv-15040-FLW-LHG REED v. JOHNSON & JOHNSON et al                                                   10/17/2018
                  3:18-cv-15041-FLW-LHG MURPHY v. JOHNSON & JOHNSON et al                                                 10/17/2018
                  3:18-cv-15042-FLW-LHG MCGRAW v. JOHNSON & JOHNSON et al                                                 10/17/2018
                  3:18-cv-15050-FLW-LHG FREEMAN v. JOHNSON & JOHNSON et al                                                10/18/2018
                  3:18-cv-15065-FLW-LHG ROGERS v. JOHNSON & JOHNSON et al                                                 10/18/2018
                  3:18-cv-15066-FLW-LHG MADRID et al v. JOHNSON & JOHNSON et al                                           10/18/2018
                  3:18-cv-15068-FLW-LHG SLOAN v. JOHNSON & JOHNSON et al                                                  10/18/2018
                  3:18-cv-15070-FLW-LHG HODGE v. JOHNSON & JOHNSON et al                                                  10/18/2018
                  3:18-cv-15072-FLW-LHG HADDOX v. JOHNSON & JOHNSON et al                                                 10/18/2018
                  3:18-cv-15083-FLW-LHG KIRBY v. JOHNSON & JOHNSON et al                                                  10/18/2018
                  3:18-cv-15069-FLW-LHG CARTER et al v. JOHNSON & JOHNSON et al                                           10/18/2018
                  3:18-cv-15088-FLW-LHG KORKOWSKI v. JOHNSON & JOHNSON et al                                              10/18/2018
                  3:18-cv-15117-FLW-LHG GRISSOM v. JOHNSON AND JOHNSON et al                                              10/19/2018
                  3:18-cv-15095-FLW-LHG MAESTRI v. JOHNSON & JOHNSON CONSUMER,
                                                                                                                          10/19/2018
                  INC. et al
                  3:18-cv-15096-FLW-LHG MARTIN v. JOHNSON AND JOHNSON et al                                               10/19/2018
                  3:18-cv-15098-FLW-LHG ORCINO v. JOHNSON AND JOHNSON et al                                               10/19/2018
                  3:18-cv-15135-FLW-LHG Stein v. Johnson and Johnson et al                                                10/19/2018
                  3:18-cv-15136-FLW-LHG Sharifirad v. Johnson and Johnson et al                                           10/19/2018
                  3:18-cv-15137-FLW-LHG Bedwell-Jackson et al v. Johnson and Johnson et al                                10/19/2018
                  3:18-cv-15126-FLW-LHG VALDEZ v. JOHNSON AND JOHNSON et al                                               10/19/2018
                  3:18-cv-15159-FLW-LHG Huey v. Johnson and Johnson et al                                                 10/22/2018
                  3:18-cv-15140-FLW-LHG HOUGH et al v. JOHNSON & JOHNSON
                                                                                                                          10/22/2018
                  CONSUMER INC. et al
                  3:18-cv-15120-FLW-LHG TOSCANO et al v. JOHNSON AND JOHNSON et al                                        10/22/2018
                  3:18-cv-15147-FLW-LHG FRANKLIN v. JOHNSON & JOHNSON et al                                               10/22/2018
                  3:18-cv-15154-FLW-LHG WALKER v. JOHNSON AND JOHNSON et al                                               10/22/2018
                  3:18-cv-15148-FLW-LHG ALVAREZ v. JOHNSON & JOHNSON et al                                                10/22/2018
                  3:18-cv-15149-FLW-LHG KHURI v. JOHNSON & JOHNSON et al                                                  10/22/2018
                  3:18-cv-15155-FLW-LHG WASHINGTON v. JOHNSON AND JOHNSON et al                                           10/22/2018
                  3:18-cv-15156-FLW-LHG BARRAGAN et al v. JOHNSON & JOHNSON et al                                         10/22/2018

https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                             245/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2for Filed
                                                Document                the District of New Jersey-Query
                                                                                 05/24/19        Page 248Associated Cases
                                                                                                               of 627
                  3:18-cv-15150-FLW-LHG MONTGOMERY v. JOHNSON & JOHNSON et al                                            10/22/2018
                  3:18-cv-15151-FLW-LHG SHEEDER v. JOHNSON & JOHNSON et al                                               10/22/2018
                  3:18-cv-15097-FLW-LHG STOCK et al v. JOHNSON & JOHNSON, et al                                          10/22/2018
                  3:18-cv-15160-FLW-LHG BOEHRNS v. JOHNSON & JOHNSON et al                                               10/22/2018
                  3:18-cv-15162-FLW-LHG CHRISTEN v. JOHNSON & JOHNSON et al                                              10/22/2018
                  3:18-cv-15164-FLW-LHG CLARK v. JOHNSON & JOHNSON et al                                                 10/22/2018
                  3:18-cv-15157-FLW-LHG WOOLARD v. JOHNSON & JOHNSON et al                                               10/22/2018
                  3:18-cv-15158-FLW-LHG ROSENTHAL v. JOHNSON & JOHNSON et al                                             10/22/2018
                  3:18-cv-15272-FLW-LHG Doyle v. Johnson & Johnson et al                                                 10/24/2018
                  3:18-cv-15201-FLW-LHG MITCHELL v. JOHNSON & JOHNSON et al                                              10/23/2018
                  3:18-cv-15202-FLW-LHG PRUITT v. JOHNSON AND JOHNSON et al                                              10/23/2018
                  3:18-cv-15200-FLW-LHG MCGINNIS v. JOHNSON AND JOHNSON et al                                            10/23/2018
                  3:18-cv-15213-FLW-LHG RAY v. JOHNSON & JOHNSON, INC. et al                                             10/23/2018
                  3:18-cv-15228-FLW-LHG HARTLEY v. JOHNSON & JOHNSON et al                                               10/24/2018
                  3:18-cv-15224-FLW-LHG TYLER v. JOHNSON & JOHNSON, INC. et al                                           10/24/2018
                  3:18-cv-15235-FLW-LHG GOODWIN v. JOHNSON & JOHNSON et al                                               10/24/2018
                  3:18-cv-15270-FLW-LHG Daughtry v. Johnson & Johnson et al                                              10/24/2018
                  3:18-cv-15236-FLW-LHG SPEER v. JOHNSON & JOHNSON et al                                                 10/24/2018
                  3:18-cv-15238-FLW-LHG ZURCHER v. JOHNSON & JOHNSON et al                                               10/24/2018
                  3:18-cv-15288-FLW-LHG Flores v. Johnson and Johnson et al                                              10/25/2018
                  3:18-cv-15267-FLW-LHG SEXTON v. JOHNSON AND JOHNSON et al                                              10/25/2018
                  3:18-cv-15291-FLW-LHG Carter v. Johnson & Johnson et al                                                10/25/2018
                  3:18-cv-15277-FLW-LHG MURDOCK et al v. JOHNSON & JOHNSON et al                                         10/25/2018
                  3:18-cv-15293-FLW-LHG Cox v. Johnson & Johnson et al                                                   10/25/2018
                  3:18-cv-15296-FLW-LHG Vatral v. Johnson & Johnson et al                                                10/25/2018
                  3:18-cv-15299-FLW-LHG Fry et al v. Johnson & Johnson et al                                             10/25/2018
                  3:18-cv-15281-FLW-LHG DECKER v. JOHNSON & JOHNSON et al                                                10/25/2018
                  3:18-cv-15301-FLW-LHG Dudkowski v. Johnson & Johnson et al                                             10/25/2018
                  3:18-cv-15282-FLW-LHG JOINER v. JOHNSON & JOHNSON et al                                                10/25/2018
                  3:18-cv-15283-FLW-LHG HALBOTH v. JOHNSON & JOHNSON et al                                               10/25/2018
                  3:18-cv-15311-FLW-LHG Gleason v. Johnson and Johnson et al                                             10/25/2018
                  3:18-cv-15313-FLW-LHG Boonses et al v. Johnson and Johnson et al                                       10/25/2018
                  3:18-cv-15289-FLW-LHG FABIUS v. JOHNSON & JOHNSON et al                                                10/25/2018
                  3:18-cv-15295-FLW-LHG FOOTS v. JOHNSON & JOHNSON et al                                                 10/25/2018
                  3:18-cv-15297-FLW-LHG BROWN v. JOHNSON & JOHNSON et al                                                 10/25/2018
                  3:18-cv-15298-FLW-LHG KELLY v. JOHNSON & JOHNSON et al                                                 10/25/2018
                  3:18-cv-17232-FLW-LHG HECKMAN v. JOHNSON & JOHNSON et al                                               12/17/2018
                  3:18-cv-15303-FLW-LHG BEWLEY v. JOHNSON AND JOHNSON et al                                              10/25/2018
                  3:18-cv-17235-FLW-LHG HECKMAN et al v. JOHNSON & JOHNSON et al                                         12/17/2018
                  3:18-cv-15310-FLW-LHG BIENEMY v. JOHNSON & JOHNSON et al                                               10/25/2018
                  3:18-cv-15334-FLW-LHG HAMPTON v. JOHNSON AND JOHNSON et al                                             10/25/2018
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                            246/625
5/15/2019                           CM/ECF LIVE - U.S.
                          Case 1:19-cv-01530           District Court2for Filed
                                                  Document                the District of New Jersey-Query
                                                                                   05/24/19        Page 249Associated Cases
                                                                                                                 of 627

                  3:18-cv-15323-FLW-LHG SAMBO v. JOHNSON & JOHNSON et al                                                  10/26/2018
                  3:18-cv-15345-FLW-LHG PATE v. JOHNSON & JOHNSON et al                                                   10/26/2018
                  3:18-cv-15329-FLW-LHG SCHAFFER v. JOHNSON & JOHNSON, INC. et al                                         10/26/2018
                  3:18-cv-15326-FLW-LHG SALMON et al v. JOHNSON & JOHNSON et al                                           10/26/2018
                  3:18-cv-15327-FLW-LHG PALMER v. JOHNSON & JOHNSON et al                                                 10/26/2018
                  3:18-cv-15328-FLW-LHG STAFFORD v. JOHNSON & JOHNSON et al                                               10/26/2018
                  3:18-cv-15331-FLW-LHG BOSWELL v. JOHNSON & JOHNSON et al                                                10/26/2018
                  3:18-cv-15332-FLW-LHG DEMARCO v. JOHNSON & JOHNSON et al                                                10/26/2018
                  3:18-cv-15341-FLW-LHG PAWELCZYK v. JOHNSON & JOHNSON, INC. et al                                        10/26/2018
                  3:18-cv-15344-FLW-LHG MERCHANT v. JOHNSON & JOHNSON et al                                               10/26/2018
                  3:18-cv-15338-FLW-LHG FARQUHARSON v. JOHNSON & JOHNSON et al                                            10/26/2018
                  3:18-cv-15342-FLW-LHG GODWIN v. JOHNSON & JOHNSON et al                                                 10/26/2018
                  3:18-cv-15339-FLW-LHG KUCIJA v. JOHNSON & JOHNSON et al                                                 10/26/2018
                  3:18-cv-15349-FLW-LHG ROGERS v. JOHNSON & JOHNSON, INC. et al                                           10/26/2018
                  3:18-cv-15359-FLW-LHG PARKER v. JOHNSON & JOHNSON et al                                                 10/26/2018
                  3:18-cv-15314-FLW-LHG KOENIG v. JOHNSON & JOHNSON et al                                                 10/26/2018
                  3:18-cv-15330-FLW-LHG LAKE v. JOHNSON & JOHNSON et al                                                   10/26/2018
                  3:18-cv-15320-FLW-LHG DEFOSSE v. JOHNSON & JOHNSON et al                                                10/26/2018
                  3:18-cv-15360-FLW-LHG KESSLER v. JOHNSON & JOHNSON et al                                                10/29/2018
                  3:18-cv-15372-FLW-LHG BUNN v. JOHNSON & JOHNSON, INC. et al                                             10/29/2018
                  3:18-cv-15373-FLW-LHG AMRINE v. JOHNSON & JOHNSON, INC. et al                                           10/29/2018
                  3:18-cv-15384-FLW-LHG SMARDO v. JOHNSON & JOHNSON et al                                                 10/29/2018
                  3:18-cv-15386-FLW-LHG COSBY v. JOHNSON & JOHNSON et al                                                  10/29/2018
                  3:18-cv-15390-FLW-LHG HACKNEY et al v. JOHNSON & JOHNSON et al                                          10/29/2018
                  3:18-cv-15398-FLW-LHG CONKLIN v. JOHNSON & JOHNSON et al                                                10/30/2018
                  3:18-cv-12098-FLW-LHG CALDWELL et al v. JOHNSON & JOHNSON
                                                                                                                          07/26/2018
                  CONSUMER INC. et al
                  3:18-cv-15409-FLW-LHG NATIONS v JOHNSON & JOHNSON et al                                                 10/30/2018
                  3:18-cv-15410-FLW-LHG YATES v. JOHNSON & JOHNSON et al                                                  10/30/2018
                  3:18-cv-15411-FLW-LHG ALAMILLO v. JOHNSON & JOHNSON et al                                               10/30/2018
                  3:18-cv-15412-FLW-LHG PFEIFER v. JOHNSON & JOHNSON et al                                                10/30/2018
                  3:18-cv-15417-FLW-LHG FAIL v. JOHNSON & JOHNSON et al                                                   10/30/2018
                  3:18-cv-15422-FLW-LHG TUCKER v. JOHNSON & JOHNSON et al                                                 10/30/2018
                  3:18-cv-15424-FLW-LHG HORNING v. JOHNSON & JOHNSON et al                                                10/30/2018
                  3:18-cv-15418-FLW-LHG GUARINO v. JOHNSON & JOHNSON et al                                                10/30/2018
                  3:18-cv-15413-FLW-LHG SIMS et al v. JOHNSON & JOHNSON et al                                             10/30/2018
                  3:18-cv-15458-FLW-LHG Sampson v. Johnson & Johnson et al                                                10/30/2018
                  3:18-cv-15425-FLW-LHG MACK v. JOHNSON & JOHNSON et al                                                   10/30/2018
                  3:18-cv-15426-FLW-LHG SETSER v. JOHNSON & JOHNSON et al                                                 10/30/2018
                  3:18-cv-15427-FLW-LHG BARTOLETTI v. JOHNSON & JOHNSON et al                                             10/31/2018

https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                             247/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2for Filed
                                                Document                the District of New Jersey-Query
                                                                                 05/24/19        Page 250Associated Cases
                                                                                                               of 627
                  3:18-cv-15428-FLW-LHG SMITH v. JOHNSON & JOHNSON et al                                                 10/31/2018
                  3:18-cv-15429-FLW-LHG MCKENNA v. JOHNSON & JOHNSON et al                                               10/31/2018
                  3:18-cv-15430-FLW-LHG EDMOND v. JOHNSON & JOHNSON et al                                                10/31/2018
                  3:18-cv-15432-FLW-LHG BAASCH v. JOHNSON & JOHNSON et al                                                10/31/2018
                  3:18-cv-15433-FLW-LHG BOGART v. JOHNSON & JOHNSON et al                                                10/31/2018
                  3:18-cv-15434-FLW-LHG BORRERO v. JOHNSON & JOHNSON et al                                               10/31/2018
                  3:18-cv-15436-FLW-LHG MOORE v. JOHNSON & JOHNSON et al                                                 10/31/2018
                  3:18-cv-15437-FLW-LHG COTTRILL v. JOHNSON & JOHNSON et al                                              10/31/2018
                  3:18-cv-15439-FLW-LHG HARDIN v. JOHNSON & JOHNSON et al                                                10/31/2018
                  3:18-cv-15441-FLW-LHG GURGA v. JOHNSON & JOHNSON et al                                                 10/31/2018
                  3:18-cv-15499-FLW-LHG KRAWCZYK v. JOHNSON & JOHNSON et al                                              10/31/2018
                  3:18-cv-15454-FLW-LHG GARDNER v. JOHNSON & JOHNSON et al                                               10/31/2018
                  3:18-cv-15457-FLW-LHG GREGORY v. JOHNSON & JOHNSON et al                                               10/31/2018
                  3:18-cv-15460-FLW-LHG OBERMILLER v. JOHNSON & JOHNSON et al                                            10/31/2018
                  3:18-cv-15461-FLW-LHG HUGHES v. JOHNSON & JOHNSON et al                                                10/31/2018
                  3:18-cv-15462-FLW-LHG LINDSTROM v. JOHNSON & JOHNSON et al                                             10/31/2018
                  3:18-cv-15463-FLW-LHG ENGEL v. JOHNSON & JOHNSON et al                                                 10/31/2018
                  3:18-cv-15464-FLW-LHG MARTIN v. JOHNSON & JOHNSON et al                                                10/31/2018
                  3:18-cv-15466-FLW-LHG MEGGETT v. JOHNSON & JOHNSON et al                                               10/31/2018
                  3:18-cv-15494-FLW-LHG HARVEY v. JOHNSON & JOHNSON et al                                                10/31/2018
                  3:18-cv-15495-FLW-LHG DOUGLAS v. JOHNSON & JOHNSON et al                                               10/31/2018
                  3:18-cv-15496-FLW-LHG JONES v. JOHNSON & JOHNSON et al                                                 10/31/2018
                  3:18-cv-15497-FLW-LHG MULLENDORE v. JOHNSON & JOHNSON et al                                            10/31/2018
                  3:18-cv-15498-FLW-LHG DELSESTO v. JOHNSON & JOHNSON et al                                              10/31/2018
                  3:18-cv-15501-FLW-LHG KNOLL v. JOHNSON & JOHNSON et al                                                 10/31/2018
                  3:18-cv-15502-FLW-LHG OUIMETTE v. JOHNSON & JOHNSON et al                                              10/31/2018
                  3:18-cv-15504-FLW-LHG FOUT v. JOHNSON & JOHNSON et al                                                  10/31/2018
                  3:18-cv-15507-FLW-LHG VATNE v. JOHNSON & JOHNSON et al                                                 10/31/2018
                  3:18-cv-15438-FLW-LHG BROWN et al v. JOHNSON & JOHNSON et al                                           10/31/2018
                  3:18-cv-15490-FLW-LHG BAZE v. JOHNSON & JOHNSON et al                                                  10/31/2018
                  3:18-cv-15469-FLW-LHG MILLER v. JOHNSON & JOHNSON et al                                                10/31/2018
                  3:18-cv-15506-FLW-LHG CLAYBERGER v. JOHNSON & JOHNSON et al                                            10/31/2018
                  3:18-cv-15470-FLW-LHG WILSON et al v. JOHNSON & JOHNSON et al                                          10/31/2018
                  3:18-cv-15471-FLW-LHG PONDER v. JOHNSON & JOHNSON et al                                                10/31/2018
                  3:18-cv-15508-FLW-LHG HARRIS v. JOHNSON & JOHNSON et al                                                10/31/2018
                  3:18-cv-15472-FLW-LHG PRITCHETT v. JOHNSON & JOHNSON et al                                             10/31/2018
                  3:18-cv-15512-FLW-LHG VAN HASELEN v. JOHNSON & JOHNSON, INC. et
                                                                                                                         10/31/2018
                  al
                  3:18-cv-15473-FLW-LHG SMITH v. JOHNSON & JOHNSON et al                                                 10/31/2018
                  3:18-cv-15518-FLW-LHG STEVERSON v. JOHNSON & JOHNSON et al                                             10/31/2018
                  3:18-cv-15476-FLW-LHG WIGGLESWORTH v. JOHNSON & JOHNSON et al 10/31/2018
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                            248/625
5/15/2019                           CM/ECF LIVE - U.S.
                          Case 1:19-cv-01530           District Court2for Filed
                                                  Document                the District of New Jersey-Query
                                                                                   05/24/19        Page 251Associated Cases
                                                                                                                 of 627

                  3:18-cv-15477-FLW-LHG ABELLA v. JOHNSON & JOHNSON et al                                                 10/31/2018
                  3:18-cv-15478-FLW-LHG CROWE v. JOHNSON & JOHNSON et al                                                  10/31/2018
                  3:18-cv-15479-FLW-LHG MURRAY v. JOHNSON & JOHNSON et al                                                 10/31/2018
                  3:18-cv-15485-FLW-LHG HENRY et al v. JOHNSON & JOHNSON et al                                            10/31/2018
                  3:18-cv-15523-FLW-LHG HOPLER v. JOHNSON & JOHNSON et al                                                 10/31/2018
                  3:18-cv-15486-FLW-LHG YOUNG v. JOHNSON & JOHNSON et al                                                  11/01/2018
                  3:18-cv-15520-FLW-LHG BELL v. JOHNSON & JOHNSON et al                                                   11/01/2018
                  3:18-cv-15527-FLW-LHG GARCIA v. JOHNSON & JOHNSON et al                                                 10/31/2018
                  3:18-cv-15529-FLW-LHG PARKER v. JOHNSON & JOHNSON et al                                                 10/31/2018
                  3:18-cv-15531-FLW-LHG SABOE v. JOHNSON & JOHNSON et al                                                  10/31/2018
                  3:18-cv-15533-FLW-LHG DONNELLY v. JOHNSON & JOHNSON et al                                               10/31/2018
                  3:18-cv-15537-FLW-LHG ROATH et al v. JOHNSON & JOHNSON et al                                            10/31/2018
                  3:18-cv-15538-FLW-LHG ADAMS v. JOHNSON & JOHNSON et al                                                  10/31/2018
                  3:18-cv-15539-FLW-LHG ALLEN v. JOHNSON & JOHNSON et al                                                  10/31/2018
                  3:18-cv-15516-FLW-LHG STONE v. JOHNSON & JOHNSON et al                                                  10/31/2018
                  3:18-cv-15540-FLW-LHG MCHUGH v. JOHNSON & JOHNSON et al                                                 11/01/2018
                  3:18-cv-15556-FLW-LHG BARNES v. JOHNSON & JOHNSON et al                                                 11/01/2018
                  3:18-cv-15557-FLW-LHG BENEDICT v. JOHNSON & JOHNSON et al                                               11/01/2018
                  3:18-cv-15558-FLW-LHG BEQUER v. JOHNSON & JOHNSON et al                                                 11/01/2018
                  3:18-cv-15560-FLW-LHG CANTER v. JOHNSON & JOHNSON et al                                                 11/01/2018
                  3:18-cv-15561-FLW-LHG BLANKS v. JOHNSON & JOHNSON et al                                                 11/01/2018
                  3:18-cv-15565-FLW-LHG MCKOOPER v. JOHNSON & JOHNSON et al                                               11/01/2018
                  3:18-cv-15566-FLW-LHG BLASE v. JOHNSON & JOHNSON et al                                                  11/01/2018
                  3:18-cv-15567-FLW-LHG BRENNAN-JONES v. JOHNSON & JOHNSON et al                                          11/02/2018
                  3:18-cv-15568-FLW-LHG MILLER v. JOHNSON & JOHNSON et al                                                 11/02/2018
                  3:18-cv-15569-FLW-LHG BRUNTY v. JOHNSON & JOHNSON et al                                                 11/02/2018
                  3:18-cv-15571-FLW-LHG FINCH v. JOHNSON & JOHNSON et al                                                  11/02/2018
                  3:18-cv-15572-FLW-LHG MILLS v. JOHNSON & JOHNSON et al                                                  11/02/2018
                  3:18-cv-15576-FLW-LHG CABRERA v. JOHNSON & JOHNSON et al                                                11/02/2018
                  3:18-cv-15577-FLW-LHG BLODGETT et al v. JOHNSON & JOHNSON et al                                         11/02/2018
                  3:18-cv-15578-FLW-LHG CHAMBLISS v. JOHNSON & JOHNSON et al                                              11/02/2018
                  3:18-cv-15581-FLW-LHG CHAVEZ v. JOHNSON & JOHNSON et al                                                 11/02/2018
                  3:18-cv-15583-FLW-LHG CHIMOCK v. JOHNSON & JOHNSON et al                                                11/02/2018
                  3:18-cv-15585-FLW-LHG COLE v. JOHNSON & JOHNSON et al                                                   11/02/2018
                  3:18-cv-15586-FLW-LHG MEANS v. JOHNSON AND JOHNSON et al                                                11/02/2018
                  3:18-cv-15587-FLW-LHG COOK v. JOHNSON & JOHNSON et al                                                   11/02/2018
                  3:18-cv-15588-FLW-LHG RAINEY v. JOHNSON AND JOHNSON et al                                               11/02/2018
                  3:18-cv-15589-FLW-LHG COWLES v. JOHNSON & JOHNSON et al                                                 11/02/2018
                  3:18-cv-15591-FLW-LHG CURRY v. JOHNSON & JOHNSON et al                                                  11/02/2018
                  3:18-cv-15593-FLW-LHG FOLIO v. JOHNSON & JOHNSON et al                                                  11/02/2018
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                             249/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2for Filed
                                                Document                the District of New Jersey-Query
                                                                                 05/24/19        Page 252Associated Cases
                                                                                                               of 627
                  3:18-cv-15594-FLW-LHG GILL v. JOHNSON & JOHNSON et al                                                  11/02/2018
                  3:18-cv-15595-FLW-LHG GRAY v. JOHNSON & JOHNSON et al                                                  11/02/2018
                  3:18-cv-15596-FLW-LHG GREENBERG v. JOHNSON & JOHNSON et al                                             11/02/2018
                  3:18-cv-15597-FLW-LHG GREGORY v. JOHNSON & JOHNSON et al                                               11/02/2018
                  3:18-cv-15598-FLW-LHG HILL-PORTER v. JOHNSON & JOHNSON et al                                           11/02/2018
                  3:18-cv-15605-FLW-LHG FERNANDEZ v. JOHNSON & JOHNSON et al                                             11/02/2018
                  3:18-cv-15609-FLW-LHG BAGGETT et al v. JOHNSON & JOHNSON et al                                         11/02/2018
                  3:18-cv-15611-FLW-LHG ANDERSON v. JOHNSON & JOHNSON et al                                              11/02/2018
                  3:18-cv-15626-FLW-LHG BRINKMAN v. JOHNSON & JOHNSON et al                                              11/02/2018
                  3:18-cv-15629-FLW-LHG BAY v. JOHNSON & JOHNSON et al                                                   11/05/2018
                  3:18-cv-15630-FLW-LHG RICHARD v. JOHNSON & JOHNSON et al                                               11/05/2018
                  3:18-cv-15634-FLW-LHG BENTON et al v. JOHNSON & JOHNSON                                                11/05/2018
                  3:18-cv-15645-FLW-LHG PETTY v. JOHNSON & JOHNSON et al                                                 11/05/2018
                  3:18-cv-15650-FLW-LHG ROY v. JOHNSON AND JOHNSON et al                                                 11/05/2018
                  3:18-cv-15653-FLW-LHG HOLLMAN v. JOHNSON AND JOHNSON et al                                             11/05/2018
                  3:18-cv-15655-FLW-LHG RAMIREZ v. JOHNSON & JOHNSON et al                                               11/05/2018
                  3:18-cv-15656-FLW-LHG COUNTS v. JOHNSON & JOHNSON et al                                                11/05/2018
                  3:18-cv-15647-FLW-LHG SMITH v. JOHNSON & JOHNSON et al                                                 11/05/2018
                  3:18-cv-15679-FLW-LHG AVERY v. JOHNSON & JOHNSON et al                                                 11/06/2018
                  3:18-cv-15690-FLW-LHG DE GUZMAN et al v. JOHNSON & JOHNSON et al 11/06/2018
                  3:18-cv-15696-FLW-LHG ALLGOOD v. JOHNSON & JOHNSON et al                                               11/06/2018
                  3:18-cv-15697-FLW-LHG CRIMMINS v. JOHNSON & JOHNSON et al                                              11/06/2018
                  3:18-cv-15698-FLW-LHG HARRIS v. JOHNSON & JOHNSON et al                                                11/06/2018
                  3:18-cv-15700-FLW-LHG THOMAS-FULLER et al v. JOHNSON & JOHNSON
                                                                                                                         11/06/2018
                  et al
                  3:18-cv-15702-FLW-LHG SHELTON v. JOHNSON & JOHNSON et al                                               11/06/2018
                  3:18-cv-15704-FLW-LHG MYERS v. JOHNSON & JOHNSON et al                                                 11/06/2018
                  3:18-cv-15711-FLW-LHG AIELLO v. JOHNSON & JOHNSON et al                                                11/06/2018
                  3:18-cv-15712-FLW-LHG BRASHER v. JOHNSON & JOHNSON et al                                               11/06/2018
                  3:18-cv-15713-FLW-LHG GAMER v. JOHNSON & JOHNSON et al                                                 11/06/2018
                  3:18-cv-15714-FLW-LHG KOSTERMAN v. JOHNSON & JOHNSON et al                                             11/06/2018
                  3:18-cv-15715-FLW-LHG BUTLER v. JOHNSON & JOHNSON et al                                                11/06/2018
                  3:18-cv-15727-FLW-LHG Brodsky v. Johnson & Johnson et al                                               11/06/2018
                  3:18-cv-15717-FLW-LHG BOLINGER v. JOHNSON & JOHNSON et al                                              11/06/2018
                  3:18-cv-15719-FLW-LHG BRUEMMER v. JOHNSON & JOHNSON et al                                              11/06/2018
                  3:18-cv-15748-FLW-LHG BRYANT v. JOHNSON & JOHNSON et al                                                11/07/2018
                  3:18-cv-15749-FLW-LHG JOHNSON v. JOHNSON & JOHNSON et al                                               11/07/2018
                  3:18-cv-15750-FLW-LHG RAMIREZ v. JOHNSON & JOHNSON et al                                               11/07/2018
                  3:18-cv-15751-FLW-LHG RAVERT v. JOHNSON & JOHNSON et al                                                11/07/2018
                  3:18-cv-15752-FLW-LHG GAGLIANO v. JOHNSON & JOHNSON et al                                              11/07/2018
                  3:18-cv-15729-FLW-LHG COURTNEY v. JOHNSON AND JOHNSON et al                                            11/07/2018
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                            250/625
5/15/2019                           CM/ECF LIVE - U.S.
                          Case 1:19-cv-01530           District Court2for Filed
                                                  Document                the District of New Jersey-Query
                                                                                   05/24/19        Page 253Associated Cases
                                                                                                                 of 627

                  3:18-cv-15731-FLW-LHG SHRIFT v. JOHNSON & JOHNSON et al                                                 11/07/2018
                  3:18-cv-15732-FLW-LHG GARROW et al v. JOHNSON AND JOHNSON et al                                         11/07/2018
                  3:18-cv-15734-FLW-LHG KELLEY v. JOHNSON AND JOHNSON et al                                               11/07/2018
                  3:18-cv-15736-FLW-LHG BRUNDRIDGE v. JOHNSON & JOHNSON et al                                             11/07/2018
                  3:18-cv-15753-FLW-LHG RUGE v. JOHNSON & JOHNSON et al                                                   11/07/2018
                  3:18-cv-15737-FLW-LHG GREENFIELD v. JOHNSON & JOHNSON et al                                             11/07/2018
                  3:18-cv-15738-FLW-LHG MCGEE v. JOHNSON & JOHNSON et al                                                  11/07/2018
                  3:18-cv-15754-FLW-LHG SHENTON v. JOHNSON & JOHNSON et al                                                11/07/2018
                  3:18-cv-15755-FLW-LHG SIMS v. JOHNSON & JOHNSON et al                                                   11/07/2018
                  3:18-cv-15739-FLW-LHG MCGEE et al v. JOHNSON AND JOHNSON et al                                          11/07/2018
                  3:18-cv-15740-FLW-LHG MILTON v. JOHNSON AND JOHNSON et al                                               11/07/2018
                  3:18-cv-15756-FLW-LHG STEVENS v. JOHNSON & JOHNSON et al                                                11/07/2018
                  3:18-cv-15741-FLW-LHG KAISER et al v. JOHNSON AND JOHNSON et al                                         11/07/2018
                  3:18-cv-15743-FLW-LHG HOWARD v. JOHNSON & JOHNSON et al                                                 11/07/2018
                  3:18-cv-15757-FLW-LHG FREDERICKS v. JOHNSON & JOHNSON et al                                             11/07/2018
                  3:18-cv-15744-FLW-LHG JOHNSON v. JOHNSON & JOHNSON et al                                                11/07/2018
                  3:18-cv-15745-FLW-LHG KING v. JOHNSON & JOHNSON et al                                                   11/07/2018
                  3:18-cv-15746-FLW-LHG PROCTOR v. JOHNSON & JOHNSON et al                                                11/07/2018
                  3:18-cv-15747-FLW-LHG OWENS v. JOHNSON & JOHNSON et al                                                  11/07/2018
                  3:18-cv-15758-FLW-LHG GONZALEZ v. JOHNSON & JOHNSON et al                                               11/07/2018
                  3:18-cv-15789-FLW-LHG GREEN v. JOHNSON & JOHNSON et al                                                  11/07/2018
                  3:18-cv-15790-FLW-LHG MILLER v. JOHNSON & JOHNSON et al                                                 11/07/2018
                  3:18-cv-15792-FLW-LHG ROSS v. JOHNSON & JOHNSON et al                                                   11/07/2018
                  3:18-cv-15742-FLW-LHG STOIA v. JOHNSON & JOHNSON et al                                                  11/08/2018
                  3:18-cv-15762-FLW-LHG SZEKELY et al v. JOHNSON & JOHNSON et al                                          11/08/2018
                  3:18-cv-15766-FLW-LHG BINGE v. JOHNSON & JOHNSON et al                                                  11/08/2018
                  3:18-cv-15769-FLW-LHG VANKIRK v. JOHNSON & JOHNSON et al                                                11/08/2018
                  3:18-cv-15771-FLW-LHG HAMMOND v. JOHNSON & JOHNSON et al                                                11/08/2018
                  3:18-cv-15774-FLW-LHG DAVIS v. JOHNSON & JOHNSON et al                                                  11/08/2018
                  3:18-cv-15776-FLW-LHG WILLIAMS v. JOHNSON & JOHNSON et al                                               11/08/2018
                  3:18-cv-15780-FLW-LHG BRYANT v. JOHNSON & JOHNSON et al                                                 11/08/2018
                  3:18-cv-15782-FLW-LHG GREEN v. JOHNSON & JOHNSON et al                                                  11/08/2018
                  3:18-cv-15783-FLW-LHG GREEN v. JOHNSON & JOHNSON et al                                                  11/08/2018
                  3:18-cv-15784-FLW-LHG MCLAT v. JOHNSON & JOHNSON et al                                                  11/08/2018
                  3:18-cv-15785-FLW-LHG GREENE v. JOHNSON & JOHNSON et al                                                 11/08/2018
                  3:18-cv-15786-FLW-LHG OLSHEFSKI et al v. JOHNSON & JOHNSON et al                                        11/08/2018
                  3:18-cv-15805-FLW-LHG HURLEY v. JOHNSON & JOHNSON et al                                                 11/08/2018
                  3:18-cv-15808-FLW-LHG VILLARREAL v. JOHNSON & JOHNSON et al                                             11/08/2018
                  3:18-cv-15812-FLW-LHG WEBBER v. JOHNSON & JOHNSON et al                                                 11/08/2018
                  3:18-cv-15813-FLW-LHG WRIGHT v. JOHNSON & JOHNSON et al                                                 11/08/2018
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                             251/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2for Filed
                                                Document                the District of New Jersey-Query
                                                                                 05/24/19        Page 254Associated Cases
                                                                                                               of 627
                  3:18-cv-15814-FLW-LHG MONTGOMERY v. JOHNSON & JOHNSON et al                                            11/08/2018
                  3:18-cv-15815-FLW-LHG MUNIZ v. JOHNSON & JOHNSON et al                                                 11/08/2018
                  3:18-cv-15816-FLW-LHG GRIMM v. JOHNSON & JOHNSON et al                                                 11/08/2018
                  3:18-cv-15817-FLW-LHG HELD v. JOHNSON & JOHNSON et al                                                  11/08/2018
                  3:18-cv-15818-FLW-LHG OBER v. JOHNSON & JOHNSON et al                                                  11/08/2018
                  3:18-cv-15820-FLW-LHG HENRY v. JOHNSON & JOHNSON et al                                                 11/08/2018
                  3:18-cv-15819-FLW-LHG UTECHT v. JOHNSON & JOHNSON et al                                                11/08/2018
                  3:18-cv-15835-FLW-LHG MILBY v. JOHNSON & JOHNSON et al                                                 11/08/2018
                  3:18-cv-15836-FLW-LHG RILEY v. JOHNSON & JOHNSON et al                                                 11/08/2018
                  3:18-cv-15838-FLW-LHG BAEHMAN v. JOHNSON & JOHNSON et al                                               11/08/2018
                  3:18-cv-15821-FLW-LHG PITCHER v. JOHNSON & JOHNSON et al                                               11/08/2018
                  3:18-cv-15777-FLW-LHG MOORE v. JOHNSON & JOHNSON et al                                                 11/08/2018
                  3:18-cv-15822-FLW-LHG PRICE v. JOHNSON & JOHNSON et al                                                 11/08/2018
                  3:18-cv-15823-FLW-LHG HILL v. JOHNSON & JOHNSON et al                                                  11/08/2018
                  3:18-cv-15824-FLW-LHG RENES v. JOHNSON & JOHNSON et al                                                 11/08/2018
                  3:18-cv-15825-FLW-LHG JENKINS v. JOHNSON & JOHNSON et al                                               11/08/2018
                  3:18-cv-15826-FLW-LHG ROBBINS v. JOHNSON & JOHNSON et al                                               11/08/2018
                  3:18-cv-15862-FLW-LHG LOPATO v. JOHNSON & JOHNSON et al                                                11/08/2018
                  3:18-cv-15827-FLW-LHG KELLY v. JOHNSON & JOHNSON et al                                                 11/08/2018
                  3:18-cv-15863-FLW-LHG ROSS v. JOHNSON & JOHNSON et al                                                  11/08/2018
                  3:18-cv-15864-FLW-LHG RUBENACKER v. JOHNSON & JOHNSON et al                                            11/08/2018
                  3:18-cv-15857-FLW-LHG LEHMANN v. JOHNSON & JOHNSON et al                                               11/08/2018
                  3:18-cv-15848-FLW-LHG STROBL v. JOHNSON & JOHNSON et al                                                11/08/2018
                  3:18-cv-15849-FLW-LHG LEE v. JOHNSON & JOHNSON et al                                                   11/08/2018
                  3:18-cv-15856-FLW-LHG WASHINGTON v. JOHNSON & JOHNSON et al                                            11/08/2018
                  3:18-cv-15869-FLW-LHG MARTIN v. JOHNSON & JOHNSON et al                                                11/08/2018
                  3:18-cv-15870-FLW-LHG SANTOS v. JOHNSON & JOHNSON et al                                                11/08/2018
                  3:18-cv-15877-FLW-LHG MATEO v. JOHNSON & JOHNSON et al                                                 11/08/2018
                  3:18-cv-15881-FLW-LHG MAYNARD-SCHOOBAAR v. JOHNSON &
                                                                                                                         11/08/2018
                  JOHNSON et al
                  3:18-cv-15889-FLW-LHG SCOTT v. JOHNSON & JOHNSON et al                                                 11/09/2018
                  3:18-cv-15891-FLW-LHG WALKER v. JOHNSON & JOHNSON et al                                                11/09/2018
                  3:18-cv-15903-FLW-LHG MCCOY v. JOHNSON & JOHNSON et al                                                 11/09/2018
                  3:18-cv-15978-FLW-LHG VERGES v. JOHNSON & JOHNSON et al                                                11/09/2018
                  3:18-cv-15975-FLW-LHG DENNIS v. JOHNSON & JOHNSON et al                                                11/09/2018
                  3:18-cv-15995-FLW-LHG SCHATTEN-FORREST et al v. JOHNSON &
                                                                                                                         11/09/2018
                  JOHNSON et al
                  3:18-cv-15972-FLW-LHG SONNIER v. JOHNSON & JOHNSON et al                                               11/09/2018
                  3:18-cv-15997-FLW-LHG SELF v. JOHNSON & JOHNSON et al                                                  11/09/2018
                  3:18-cv-15967-FLW-LHG BARRAS v. JOHNSON & JOHNSON et al                                                11/09/2018
                  3:18-cv-15998-FLW-LHG SHERWOOD v. JOHNSON & JOHNSON et al                                              11/09/2018

https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                            252/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2for Filed
                                                Document                the District of New Jersey-Query
                                                                                 05/24/19        Page 255Associated Cases
                                                                                                               of 627
                  3:18-cv-15999-FLW-LHG SMITH v. JOHNSON & JOHNSON et al                                                 11/09/2018
                  3:18-cv-16000-FLW-LHG TERWILLIGER v. JOHNSON & JOHNSON et al                                           11/09/2018
                  3:18-cv-16001-FLW-LHG TOVAR v. JOHNSON & JOHNSON et al                                                 11/09/2018
                  3:18-cv-16002-FLW-LHG VASSER v. JOHNSON & JOHNSON et al                                                11/09/2018
                  3:18-cv-16007-FLW-LHG WATTS v. JOHNSON & JOHNSON et al                                                 11/09/2018
                  3:18-cv-16008-FLW-LHG WOOD v. JOHNSON & JOHNSON et al                                                  11/13/2018
                  3:18-cv-16009-FLW-LHG HUNTER v. JOHNSON & JOHNSON et al                                                11/13/2018
                  3:18-cv-16013-FLW-LHG HORN v. JOHNSON & JOHNSON et al                                                  11/13/2018
                  3:18-cv-16022-FLW-LHG VELA et al v. JOHNSON & JOHNSON et al                                            11/13/2018
                  3:18-cv-16068-FLW-LHG JAUBERT v. JOHNSON & JOHNSON et al                                               11/13/2018
                  3:18-cv-16038-FLW-LHG MAURER v. JOHNSON & JOHNSON et al                                                11/13/2018
                  3:18-cv-16044-FLW-LHG SEDITA v. JOHNSON & JOHNSON et al                                                11/13/2018
                  3:18-cv-16050-FLW-LHG DESANTIS v. JOHNSON & JOHNSON et al                                              11/13/2018
                  3:18-cv-16051-FLW-LHG SWANGER v. JOHNSON & JOHNSON et al                                               11/13/2018
                  3:18-cv-16053-FLW-LHG TSCHIDA v. JOHNSON & JOHNSON et al                                               11/13/2018
                  3:18-cv-16055-FLW-LHG WEIS v. JOHNSON & JOHNSON et al                                                  11/13/2018
                  3:18-cv-16056-FLW-LHG REYNA v. JOHNSON & JOHNSON et al                                                 11/13/2018
                  3:18-cv-16063-FLW-LHG MARTINEZ v. JOHNSON & JOHNSON et al                                              11/13/2018
                  3:18-cv-16066-FLW-LHG MARTINEZ v. JOHNSON & JOHNSON et al                                              11/13/2018
                  3:18-cv-16069-FLW-LHG GROSS v. JOHNSON & JOHNSON et al                                                 11/13/2018
                  3:18-cv-16070-FLW-LHG FICACCI v. JOHNSON & JOHNSON et al                                               11/13/2018
                  3:18-cv-16072-FLW-LHG FEDE v. JOHNSON & JOHNSON et al                                                  11/13/2018
                  3:18-cv-16073-FLW-LHG DURBIN v. JOHNSON & JOHNSON et al                                                11/13/2018
                  3:18-cv-16074-FLW-LHG BENDER v. JOHNSON & JOHNSON et al                                                11/13/2018
                  3:18-cv-16076-FLW-LHG BASBAGILL v. JOHNSON & JOHNSON et al                                             11/13/2018
                  3:18-cv-16077-FLW-LHG KOPPELMAN v. JOHNSON & JOHNSON et al                                             11/13/2018
                  3:18-cv-16107-FLW-LHG WEST et al v. JOHNSON & JOHNSON et al                                            11/14/2018
                  3:18-cv-16108-FLW-LHG NADYA v. JOHNSON & JOHNSON, INC. et al                                           11/14/2018
                  3:18-cv-16109-FLW-LHG HOWINGTON v. JOHNSON & JOHNSON, INC. et al 11/14/2018
                  3:18-cv-16110-FLW-LHG MIKI v. JOHNSON & JOHNSON, INC. et al                                            11/14/2018
                  3:18-cv-16112-FLW-LHG FITCH et al v. JOHNSON & JOHNSON et al                                           11/14/2018
                  3:18-cv-16085-FLW-LHG STOWELL v. JOHNSON & JOHNSON et al                                               11/14/2018
                  3:18-cv-16086-FLW-LHG ANFORTH v. JOHNSON & JOHNSON et al                                               11/14/2018
                  3:18-cv-16087-FLW-LHG LANGONE v. JOHNSON & JOHNSON et al                                               11/14/2018
                  3:18-cv-16093-FLW-LHG HADLEY v. JOHNSON & JOHNSON et al                                                11/14/2018
                  3:18-cv-16094-FLW-LHG OLLMAN et al v. JOHNSON & JOHNSON et al                                          11/14/2018
                  3:18-cv-16095-FLW-LHG MEYER v. JOHNSON & JOHNSON et al                                                 11/14/2018
                  3:18-cv-16096-FLW-LHG MCMULLEN v. JOHNSON & JOHNSON et al                                              11/14/2018
                  3:18-cv-16097-FLW-LHG VISE v. JOHNSON & JOHNSON et al                                                  11/14/2018
                  3:18-cv-16098-FLW-LHG PETTY v. JOHNSON & JOHNSON et al                                                 11/14/2018
                  3:18-cv-16099-FLW-LHG THOMPSON v. JOHNSON & JOHNSON et al                                              11/14/2018
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                            253/625
5/15/2019                           CM/ECF LIVE - U.S.
                          Case 1:19-cv-01530           District Court2for Filed
                                                  Document                the District of New Jersey-Query
                                                                                   05/24/19        Page 256Associated Cases
                                                                                                                 of 627

                  3:18-cv-16101-FLW-LHG HILE et al v. JOHNSON & JOHNSON et al                                             11/14/2018
                  3:18-cv-16102-FLW-LHG CARPENTER v. JOHNSON & JOHNSON et al                                              11/14/2018
                  3:18-cv-16103-FLW-LHG WINKLER v. JOHNSON AND JOHNSON et al                                              11/14/2018
                  3:18-cv-16104-FLW-LHG SHOPE v. JOHNSON & JOHNSON et al                                                  11/14/2018
                  3:18-cv-16106-FLW-LHG HYDE v. JOHNSON & JOHNSON et al                                                   11/14/2018
                  3:18-cv-16136-FLW-LHG MIKLAS et al v. JOHNSON & JOHNSON et al                                           11/14/2018
                  3:18-cv-16139-FLW-LHG GARCIA v. JOHNSON & JOHNSON, INC. et al                                           11/15/2018
                  3:18-cv-16141-FLW-LHG DITOMMASO v. JOHNSON & JOHNSON et al                                              11/15/2018
                  3:18-cv-16142-FLW-LHG YERIKIAN v. JOHNSON & JOHNSON, INC. et al                                         11/15/2018
                  3:18-cv-16165-FLW-LHG Cavicchio v. Johnson & Johnson et al                                              11/15/2018
                  3:18-cv-16167-FLW-LHG DePace v. Johnson & Johnson et al                                                 11/15/2018
                  3:18-cv-16143-FLW-LHG GARCIA v. JOHNSON & JOHNSON, INC. et al                                           11/15/2018
                  3:18-cv-16149-FLW-LHG BOWERS v. JOHNSON & JOHNSON et al                                                 11/15/2018
                  3:18-cv-16151-FLW-LHG SCHOFIELD v. JOHNSON & JOHNSON et al                                              11/15/2018
                  3:18-cv-16152-FLW-LHG JACK et al v. JOHNSON & JOHNSON et al                                             11/15/2018
                  3:18-cv-16158-FLW-LHG CARREIRO et al v. JOHNSON & JOHNSON et al                                         11/15/2018
                  3:18-cv-16160-FLW-LHG MINNIEFIELD v. JOHNSON & JOHNSON et al                                            11/15/2018
                  3:18-cv-16183-FLW-LHG Durrance v. Johnson & Johnson et al                                               11/15/2018
                  3:18-cv-16187-FLW-LHG Musarra v. Johnson & Johnson et. al.                                              11/15/2018
                  3:18-cv-16189-FLW-LHG Giorlando v. Johnson & Johnson et al                                              11/15/2018
                  3:18-cv-16172-FLW-LHG WALLENBERG v. JOHNSON & JOHNSON et al                                             11/16/2018
                  3:18-cv-16175-FLW-LHG WALKER v. JOHNSON & JOHNSON et al                                                 11/16/2018
                  3:18-cv-16176-FLW-LHG CAWTHRA v. JOHNSON & JOHNSON et al                                                11/16/2018
                  3:18-cv-16177-FLW-LHG GOBLE v. JOHNSON & JOHNSON et al                                                  11/16/2018
                  3:18-cv-16179-FLW-LHG HESTER v. JOHNSON & JOHNSON et al                                                 11/16/2018
                  3:18-cv-16180-FLW-LHG RANDAZZO v. JOHNSON & JOHNSON et al                                               11/16/2018
                  3:18-cv-16181-FLW-LHG SMITH v. JOHNSON & JOHNSON et al                                                  11/16/2018
                  3:18-cv-16182-FLW-LHG THOMPSON v. JOHNSON & JOHNSON et al                                               11/16/2018
                  3:18-cv-16186-FLW-LHG PATEL v. JOHNSON & JOHNSON et al                                                  11/16/2018
                  3:18-cv-16224-FLW-LHG Gabriele Petty v. Johnson and Johnson et al                                       11/16/2018
                  3:18-cv-16195-FLW-LHG ENGLAND v. JOHNSON & JOHNSON et al                                                11/16/2018
                  3:18-cv-16205-FLW-LHG OLGE et al v. JOHNSON &JOHNSON et al                                              11/16/2018
                  3:18-cv-16210-FLW-LHG SIMMONS et al v. JOHNSON & JOHNSON et al                                          11/16/2018
                  3:18-cv-16211-FLW-LHG WILLIAMS et al v. JOHNSON & JOHNSON et al                                         11/16/2018
                  3:18-cv-16225-FLW-LHG VITOLS v. JOHNSON & JOHNSON et al                                                 11/16/2018
                  3:18-cv-16260-FLW-LHG VIVIAN CRUZ v. JOHNSON & JOHNSON et al                                            11/19/2018
                  3:18-cv-16261-FLW-LHG SANDRA FENER v. JOHNSON & JOHNSON et al                                           11/19/2018
                  3:18-cv-16248-FLW-LHG JOHNSON v. JOHNSON & JOHNSON et al                                                11/19/2018
                  3:18-cv-16238-FLW-LHG O'BRIEN et al v. JOHNSON & JOHNSON et al                                          11/19/2018
                  3:18-cv-16245-FLW-LHG WILLIAMS v. JOHNSON & JOHNSON et al                                               11/19/2018
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                             254/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2for Filed
                                                Document                the District of New Jersey-Query
                                                                                 05/24/19        Page 257Associated Cases
                                                                                                               of 627
                  3:18-cv-16262-FLW-LHG SEKMAN v. JOHNSON & JOHNSON et al                                                11/19/2018
                  3:18-cv-16269-FLW-LHG BUNGE v. JOHNSON & JOHNSON et al                                                 11/19/2018
                  3:18-cv-16272-FLW-LHG ARMSTRONG v. JOHNSON & JOHNSON et al                                             11/19/2018
                  3:18-cv-16274-FLW-LHG CASKEY v. JOHNSON & JOHNSON et al                                                11/19/2018
                  3:18-cv-16276-FLW-LHG COON v. JOHNSON & JOHNSON et al                                                  11/19/2018
                  3:18-cv-16286-FLW-LHG JONES v. JOHNSON & JOHNSON et al                                                 11/19/2018
                  3:18-cv-16285-FLW-LHG REED et al v. JOHNSON & JOHNSON et al                                            11/19/2018
                  3:18-cv-16321-FLW-LHG PECK v. JOHNSON & JOHNSON et al                                                  11/20/2018
                  3:18-cv-16287-FLW-LHG MCCORVEY v. JOHNSON & JOHNSON et al                                              11/20/2018
                  3:18-cv-16289-FLW-LHG MORALES v. JOHNSON & JOHNSON et al                                               11/20/2018
                  3:18-cv-16291-FLW-LHG PATTON v. JOHNSON & JOHNSON et al                                                11/20/2018
                  3:18-cv-16292-FLW-LHG COLEMAN v. JOHNSON & JOHNSON et al                                               11/20/2018
                  3:18-cv-16294-FLW-LHG PAPAGNI v. JOHNSON & JOHNSON et al                                               11/20/2018
                  3:18-cv-16296-FLW-LHG MAIER et al v. JOHNSON & JOHNSON et al                                           11/20/2018
                  3:18-cv-16298-FLW-LHG HUDSON v. JOHNSON & JOHNSON et al                                                11/20/2018
                  3:18-cv-16302-FLW-LHG WILLIAMS v. JOHNSON & JOHNSON et al                                              11/20/2018
                  3:18-cv-16323-FLW-LHG JACOBY v. JOHNSON & JOHNSON et al                                                11/20/2018
                  3:18-cv-16305-FLW-LHG SMILEY v. JOHNSON & JOHNSON et al                                                11/20/2018
                  3:18-cv-16325-FLW-LHG MCCALL v. JOHNSON & JOHNSON, INC. et al                                          11/20/2018
                  3:18-cv-16310-FLW-LHG VALADE v. JOHNSON & JOHNSON et al                                                11/20/2018
                  3:18-cv-16312-FLW-LHG VILLARREAL v. JOHNSON & JOHNSON et al                                            11/20/2018
                  3:18-cv-16313-FLW-LHG SVELMOE v. JOHNSON & JOHNSON et al                                               11/20/2018
                  3:18-cv-16316-FLW-LHG SANCHEZ et al v. JOHNSON & JOHNSON et al                                         11/20/2018
                  3:18-cv-16317-FLW-LHG PONTO v. JOHNSON & JOHNSON et al                                                 11/20/2018
                  3:18-cv-16318-FLW-LHG GOSS v. JOHNSON & JOHNSON et al                                                  11/20/2018
                  3:18-cv-16329-FLW-LHG ANDERSON v. JOHNSON & JOHNSON et al                                              11/20/2018
                  3:18-cv-16333-FLW-LHG ANDERSON-BROWN v. JOHNSON & JOHNSON et
                                                                                                                         11/20/2018
                  al
                  3:18-cv-16338-FLW-LHG CURTIS v. JOHNSON & JOHNSON et al                                                11/21/2018
                  3:18-cv-16343-FLW-LHG GUY et al v. JOHNSON & JOHNSON et al                                             11/21/2018
                  3:18-cv-16346-FLW-LHG BELZ v. JOHNSON & JOHNSON et al                                                  11/21/2018
                  3:18-cv-16347-FLW-LHG FOWLER v. JOHNSON & JOHNSON et al                                                11/21/2018
                  3:18-cv-16350-FLW-LHG HIDALGO v. JOHNSON & JOHNSON et al                                               11/21/2018
                  3:18-cv-16372-FLW-LHG FOX v. JOHNSON & JOHNSON et al                                                   11/21/2018
                  3:18-cv-16355-FLW-LHG FERGUSON v. JOHNSON & JOHNSON et al                                              11/21/2018
                  3:18-cv-16374-FLW-LHG ESPY v. JOHNSON & JOHNSON et al                                                  11/21/2018
                  3:18-cv-16375-FLW-LHG FRASURE v. JOHNSON & JOHNSON et al                                               11/21/2018
                  3:18-cv-16376-FLW-LHG ONUKIAVAGE v. JOHNSON & JOHNSON et al                                            11/21/2018
                  3:18-cv-16377-FLW-LHG HARRINGTON v. JOHNSON & JOHNSON, INC. et
                                                                                                                         11/21/2018
                  al
                  3:18-cv-16383-FLW-LHG TIMIAN v. JOHNSON & JOHNSON, INC. et al                                          11/21/2018

https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                            255/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2for Filed
                                                Document                the District of New Jersey-Query
                                                                                 05/24/19        Page 258Associated Cases
                                                                                                               of 627
                  3:18-cv-16389-FLW-LHG LOPEZ v. JOHNSON & JOHNSON, INC. et al                                           11/21/2018
                  3:18-cv-16385-FLW-LHG GONZALEZ v. JOHNSON & JOHNSON, INC. et al 11/21/2018
                  3:18-cv-16387-FLW-LHG DUFFEY v. JOHNSON & JOHNSON et al                                                11/21/2018
                  3:18-cv-16390-FLW-LHG BOHN v. JOHNSON & JOHNSON, INC. et al                                            11/21/2018
                  3:18-cv-16391-FLW-LHG FLORES v. JOHNSON & JOHNSON, INC. et al                                          11/26/2018
                  3:18-cv-16397-FLW-LHG ORTIZ v. JOHNSON & JOHNSON et al                                                 11/26/2018
                  3:18-cv-16392-FLW-LHG HILLER v. JOHNSON AND JOHNSON et al                                              11/26/2018
                  3:18-cv-16394-FLW-LHG JOHNS et al v. JOHNSON AND JOHNSON et al                                         11/26/2018
                  3:18-cv-16409-FLW-LHG SHEPHERD v. JOHNSON & JOHNSON et al                                              11/26/2018
                  3:18-cv-16427-FLW-LHG RHODES et al v. JOHNSON & JOHNSON et al                                          11/26/2018
                  3:18-cv-16435-FLW-LHG ZUFFOLETTO et al v. JOHNSON & JOHNSON et al 11/27/2018
                  3:18-cv-16441-FLW-LHG RAMOS et al v. JOHNSON & JOHNSON et al                                           11/27/2018
                  3:18-cv-16442-FLW-LHG BRODERICK v. JOHNSON & JOHNSON et al                                             11/27/2018
                  3:18-cv-16447-FLW-LHG TICE v. JOHNSON & JOHNSON et al                                                  11/27/2018
                  3:18-cv-16459-FLW-LHG SEGAL v. JOHNSON & JOHNSON et al                                                 11/27/2018
                  3:18-cv-16457-FLW-LHG SMALL v. JOHNSON & JOHNSON et al                                                 11/27/2018
                  3:18-cv-16470-FLW-LHG THOMPSON v. JOHNSON & JOHNSON et al                                              11/28/2018
                  3:18-cv-16493-FLW-LHG MCGRATH v. JOHNSON & JOHNSON et al                                               11/28/2018
                  3:18-cv-16481-FLW-LHG RITZEN v. JOHNSON & JOHNSON et al                                                11/28/2018
                  3:18-cv-16482-FLW-LHG FORSYTHE v. JOHNSON & JOHNSON et al                                              11/28/2018
                  3:18-cv-16483-FLW-LHG GARCIA v. JOHNSON & JOHNSON et al                                                11/28/2018
                  3:18-cv-16491-FLW-LHG BACK v. JOHNSON & JOHNSON et al                                                  11/28/2018
                  3:18-cv-16492-FLW-LHG CORRY v. JOHNSON & JOHNSON et al                                                 11/28/2018
                  3:18-cv-16495-FLW-LHG BELLA v. JOHNSON & JOHNSON et al                                                 11/28/2018
                  3:18-cv-16496-FLW-LHG MCMATH v. JOHNSON & JOHNSON et al                                                11/28/2018
                  3:18-cv-16497-FLW-LHG RUSSELL v. JOHNSON & JOHNSON et al                                               11/28/2018
                  3:18-cv-16499-FLW-LHG SMITH v. JOHNSON & JOHNSON et al                                                 11/28/2018
                  3:18-cv-16515-FLW-LHG CIDERA v. JOHNSON & JOHNSON et al                                                11/28/2018
                  3:18-cv-16516-FLW-LHG Neal v. JOHNSON & JOHNSON et al                                                  11/28/2018
                  3:18-cv-16517-FLW-LHG KENDALL v. JOHNSON & JOHNSON et al                                               11/28/2018
                  3:18-cv-16518-FLW-LHG HAYES v. JOHNSON & JOHNSON et al                                                 11/28/2018
                  3:18-cv-16519-FLW-LHG SMITH v. JOHNSON & JOHNSON et al                                                 11/28/2018
                  3:18-cv-16520-FLW-LHG BABERS v. JOHNSON & JOHNSON et al                                                11/29/2018
                  3:18-cv-16522-FLW-LHG BOURBON v. JOHNSON & JOHNSON et al                                               11/29/2018
                  3:18-cv-16523-FLW-LHG HARRIS v. JOHNSON & JOHNSON et al                                                11/29/2018
                  3:18-cv-16524-FLW-LHG PANZA et al v. JOHNSON & JOHNSON et al                                           11/29/2018
                  3:18-cv-16527-FLW-LHG RYAN-MANN v. JOHNSON & JOHNSON et al                                             11/29/2018
                  3:18-cv-16529-FLW-LHG CANNON et al v. JOHNSON & JOHNSON et al                                          11/29/2018
                  3:18-cv-16530-FLW-LHG PARSLEY v. JOHNSON & JOHNSON et al                                               11/29/2018
                  3:18-cv-16531-FLW-LHG WRIGHT-LAURENT v. JOHNSON & JOHNSON et
                                                                                                                         11/29/2018
                  al
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                            256/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2for Filed
                                                Document                the District of New Jersey-Query
                                                                                 05/24/19        Page 259Associated Cases
                                                                                                               of 627
                  3:18-cv-16603-FLW-LHG JEFFORDS v. JOHNSON & JOHNSON et al                                              11/29/2018
                  3:18-cv-16605-FLW-LHG MOORE v. JOHNSON & JOHNSON et al                                                 11/29/2018
                  3:18-cv-16606-FLW-LHG HENDERSON v. JOHNSON & JOHNSON et al                                             11/29/2018
                  3:18-cv-16607-FLW-LHG TVEDE v. JOHNSON & JOHNSON et al                                                 11/29/2018
                  3:18-cv-16609-FLW-LHG CHLUS v. JOHNSON & JOHNSON et al                                                 11/29/2018
                  3:18-cv-16611-FLW-LHG CLAYTON v. JOHNSON & JOHNSON et al                                               11/29/2018
                  3:18-cv-16571-FLW-LHG BARBER v. JOHNSON & JOHNSON et al                                                11/29/2018
                  3:18-cv-16615-FLW-LHG HAGOOD v. JOHNSON & JOHNSON et al                                                11/29/2018
                  3:18-cv-16617-FLW-LHG LECHNER v. JOHNSON & JOHNSON et al                                               11/29/2018
                  3:18-cv-16618-FLW-LHG NOVACK v. JOHNSON & JOHNSON et al                                                11/29/2018
                  3:18-cv-16619-FLW-LHG SHADY v. JOHNSON & JOHNSON et al                                                 11/29/2018
                  3:18-cv-16620-FLW-LHG SLANE v. JOHNSON & JOHNSON et al                                                 11/29/2018
                  3:18-cv-16621-FLW-LHG TIMAR v. JOHNSON & JOHNSON et al                                                 11/29/2018
                  3:18-cv-16622-FLW-LHG WHITE v. JOHNSON & JOHNSON et al                                                 11/29/2018
                  3:18-cv-16623-FLW-LHG SCHOEPP v. JOHNSON & JOHNSON et al                                               11/29/2018
                  3:18-cv-16624-FLW-LHG DENNIS v. JOHNSON & JOHNSON et al                                                11/29/2018
                  3:18-cv-16625-FLW-LHG FISCHBACH v. JOHNSON & JOHNSON et al                                             11/29/2018
                  3:18-cv-16626-FLW-LHG FESTER v. JOHNSON & JOHNSON et al                                                11/29/2018
                  3:18-cv-16627-FLW-LHG CASEY v. JOHNSON & JOHNSON et al                                                 11/29/2018
                  3:18-cv-16628-FLW-LHG SNELLING v. JOHNSON & JOHNSON et al                                              11/29/2018
                  3:18-cv-16592-FLW-LHG WOOD v. JOHNSON & JOHNSON et al                                                  11/29/2018
                  3:18-cv-16632-FLW-LHG BAILEY v. JOHNSON & JOHNSON et al                                                11/29/2018
                  3:18-cv-16634-FLW-LHG ARMSTRONG v. JOHNSON & JOHNSON et al                                             11/29/2018
                  3:18-cv-16635-FLW-LHG ARONEAU v. JOHNSON & JOHNSON et al                                               11/29/2018
                  3:18-cv-16638-FLW-LHG CAHILL v. JOHNSON & JOHNSON et al                                                11/29/2018
                  3:18-cv-16633-FLW-LHG KAHN v. JOHNSON & JOHNSON, INC. et al                                            11/30/2018
                  3:18-cv-16641-FLW-LHG JOHNSON v. JOHNSON & JOHNSON et al                                               11/29/2018
                  3:18-cv-16644-FLW-LHG PHILLIPS v. JOHNSON & JOHNSON et al                                              11/29/2018
                  3:18-cv-16645-FLW-LHG PUSZKARCZUK v. JOHNSON & JOHNSON et al                                           11/29/2018
                  3:18-cv-16646-FLW-LHG REYES v. JOHNSON & JOHNSON et al                                                 11/29/2018
                  3:18-cv-16647-FLW-LHG SUBER v. JOHNSON & JOHNSON et al                                                 12/03/2018
                  3:18-cv-16656-FLW-LHG DUVAL v. JOHNSON & JOHNSON et al                                                 11/30/2018
                  3:18-cv-16657-FLW-LHG SWENSON v. JOHNSON & JOHNSON et al                                               11/30/2018
                  3:18-cv-16658-FLW-LHG TUMAMBING v. JOHNSON & JOHNSON et al                                             11/30/2018
                  3:18-cv-16660-FLW-LHG JANAS v. JOHNSON & JOHNSON et al                                                 11/30/2018
                  3:18-cv-16662-FLW-LHG HICKMAN v. JOHNSON & JOHNSON et al                                               11/30/2018
                  3:18-cv-16663-FLW-LHG RICE v. JOHNSON & JOHNSON et al                                                  11/30/2018
                  3:18-cv-16629-FLW-LHG ASHCRAFT v. JOHNSON & JOHNSON, INC. et al                                        11/30/2018
                  3:18-cv-16630-FLW-LHG DAVIS v. JOHNSON & JOHNSON, INC. et al                                           11/30/2018
                  3:18-cv-16631-FLW-LHG GREENWALD v. JOHNSON & JOHNSON, INC. et al 11/30/2018
                  3:18-cv-16637-FLW-LHG MCMILLAN v. JOHNSON & JOHNSON, INC. et al 11/30/2018
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                            257/625
5/15/2019                           CM/ECF LIVE - U.S.
                          Case 1:19-cv-01530           District Court2for Filed
                                                  Document                the District of New Jersey-Query
                                                                                   05/24/19        Page 260Associated Cases
                                                                                                                 of 627

                  3:18-cv-16642-FLW-LHG SHELL v. JOHNSON & JOHNSON, INC. et al                                            11/30/2018
                  3:18-cv-16659-FLW-LHG BROWN v. JOHNSON & JOHNSON et al                                                  11/30/2018
                  3:18-cv-16661-FLW-LHG LAPORTE v. JOHNSON & JOHNSON et al                                                11/30/2018
                  3:18-cv-16664-FLW-LHG LAFRANCE v. JOHNSON & JOHNSON et al                                               11/30/2018
                  3:18-cv-16528-FLW-LHG POE v. JOHNSON & JOHNSON et al                                                    11/30/2018
                  3:18-cv-16544-FLW-LHG HUMPHREY v. JOHNSON & JOHNSON et al                                               11/30/2018
                  3:18-cv-16674-FLW-LHG FLECK v. JOHNSON & JOHNSON et al                                                  11/30/2018
                  3:18-cv-16679-FLW-LHG FOSELLA et al v. JOHNSON & JOHNSON et al                                          11/30/2018
                  3:18-cv-16688-FLW-LHG HERVIEUX v. JOHNSON & JOHNSON et al                                               11/30/2018
                  3:18-cv-16689-FLW-LHG SCOTT v. JOHNSON & JOHNSON et al                                                  11/30/2018
                  3:18-cv-16682-FLW-LHG HOSKINS et al v. JOHNSON & JOHNSON et al                                          11/30/2018
                  3:18-cv-16690-FLW-LHG MALONE v. JOHNSON & JOHNSON et al                                                 11/30/2018
                  3:18-cv-16683-FLW-LHG THIELEN et al v. JOHNSON & JOHNSON et al                                          11/30/2018
                  3:18-cv-16692-FLW-LHG BUSCH v. JOHNSON & JOHNSON et al                                                  11/30/2018
                  3:18-cv-16686-FLW-LHG LUSK et al v. JOHNSON & JOHNSON et al                                             11/30/2018
                  3:18-cv-16687-FLW-LHG FLAKE v. JOHNSON & JOHNSON et al                                                  11/30/2018
                  3:18-cv-16705-FLW-LHG GALPIN v. JOHNSON & JOHNSON et al                                                 11/30/2018
                  3:18-cv-16709-FLW-LHG MEYER v. JOHNSON & JOHNSON et al                                                  11/30/2018
                  3:18-cv-16715-FLW-LHG ARNOLD v. JOHNSON & JOHNSON et al                                                 12/03/2018
                  3:18-cv-16787-FLW-LHG HUDSON v. JOHNSON & JOHNSON et al                                                 12/18/2018
                  3:18-cv-16785-FLW-LHG ATTERHOLT v. JOHNSON & JOHNSON et al                                              12/18/2018
                  3:18-cv-16788-FLW-LHG MARSEY v. JOHNSON & JOHNSON et al                                                 12/18/2018
                  3:18-cv-16789-FLW-LHG DAVIS v. JOHNSON & JOHNSON et al                                                  12/18/2018
                  3:18-cv-16790-FLW-LHG CURRY v. JOHNSON & JOHNSON et al                                                  12/18/2018
                  3:18-cv-16791-FLW-LHG LIPPOLT et al v. JOHNSON & JOHNSON et al                                          12/18/2018
                  3:18-cv-16794-FLW-LHG PREVOST v. JOHNSON & JOHNSON et al                                                12/18/2018
                  3:18-cv-16796-FLW-LHG VOGT v. JOHNSON & JOHNSON et al                                                   12/18/2018
                  3:18-cv-16800-FLW-LHG GIDICH et al v. JOHNSON & JOHNSON et al                                           12/18/2018
                  3:18-cv-16801-FLW-LHG TAYLOR v. JOHNSON & JOHNSON et al                                                 12/18/2018
                  3:18-cv-16807-FLW-LHG MCBRIDE v. JOHNSON & JOHNSON et al                                                12/18/2018
                  3:19-cv-05925-FLW-LHG SIMMONS et al v. JOHNSON & JOHNSON et al                                          02/19/2019
                  3:19-cv-05934-FLW-LHG SANDOVAL v. JOHNSON & JOHNSON et al                                               02/19/2019
                  3:19-cv-05936-FLW-LHG MADDOX et al v. JOHNSON & JOHNSON et al                                           02/19/2019
                  3:19-cv-05938-FLW-LHG MACK v.JOHNSON & JOHNSON et al                                                    02/19/2019
                  3:19-cv-05940-FLW-LHG PRINCE, SR. v. JOHNSON & JOHNSON et al                                            02/19/2019
                  3:19-cv-05941-FLW-LHG EDWARDS et al v. JOHNSON & JOHNSON et al                                          02/19/2019
                  3:19-cv-05942-FLW-LHG ELSEY v. JOHNSON & JOHNSON et al                                                  02/19/2019
                  3:19-cv-05944-FLW-LHG MUSSELMAN et al v. JOHNSON & JOHNSON et al                                        02/19/2019
                  3:19-cv-05946-FLW-LHG BJELAN v. JOHNSON & JOHNSON et al                                                 02/19/2019
                  3:19-cv-06038-FLW-LHG WARD v. JOHNSON & JOHNSON et al                                                   02/19/2019
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                             258/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2for Filed
                                                Document                the District of New Jersey-Query
                                                                                 05/24/19        Page 261Associated Cases
                                                                                                               of 627
                  3:19-cv-06048-FLW-LHG MAINES v. JOHNSON & JOHNSON et al                                                02/19/2019
                  3:19-cv-06059-FLW-LHG ROLLSTIN et al v. JOHNSON & JOHNSON et al                                        02/19/2019
                  3:19-cv-06060-FLW-LHG MAZYCK v. JOHNSON & JOHNSON et al                                                02/19/2019
                  3:19-cv-06061-FLW-LHG ALBERT v. JOHNSON & JOHNSON et al                                                02/19/2019
                  3:19-cv-06068-FLW-LHG BEAVER v. JOHNSON & JOHNSON et al                                                02/19/2019
                  3:19-cv-05953-FLW-LHG PICKETT v. IMERYS TALC AMERICA, INC et al                                        02/19/2019
                  3:19-cv-05954-FLW-LHG PEREA v. JOHNSON & JOHNSON et al                                                 02/19/2019
                  3:19-cv-05949-FLW-LHG ROSS et al v. JOHNSON & JOHNSON et al                                            02/19/2019
                  3:19-cv-05952-FLW-LHG COLEMAN et al v. JOHNSON & JOHNSON et al                                         02/19/2019
                  3:19-cv-06058-FLW-LHG LAYTON et al v. JOHNSON & JOHNSON et al                                          02/19/2019
                  3:19-cv-05959-FLW-LHG DORSEY v. JOHNSON & JOHNSON et al                                                02/19/2019
                  3:19-cv-05961-FLW-LHG GRIFFIN et al v. JOHNSON & JOHNSON et al                                         02/19/2019
                  3:19-cv-05962-FLW-LHG CARMONA v. JOHNSON & JOHNSON et al                                               02/19/2019
                  3:19-cv-05963-FLW-LHG CRIBB et al v. JOHNSON & JOHNSON et al                                           02/19/2019
                  3:19-cv-05964-FLW-LHG STRYKOWSKI v. JOHNSON & JOHNSON et al                                            02/19/2019
                  3:19-cv-06099-FLW-LHG DIAZ v. JOHNSON & JOHNSON et al                                                  02/19/2019
                  3:19-cv-06100-FLW-LHG GLYNN v. JOHNSON & JOHNSON et al                                                 02/19/2019
                  3:18-cv-16811-FLW-LHG LANG et al v. JOHNSON & JOHNSON et al                                            12/18/2018
                  3:18-cv-16812-FLW-LHG BROOKS v. JOHNSON & JOHNSON et al                                                12/18/2018
                  3:18-cv-16815-FLW-LHG VAUGHN et al v. JOHNSON & JOHNSON et al                                          12/18/2018
                  3:18-cv-16823-FLW-LHG STEVENSON v. JOHNSON & JOHNSON et al                                             12/18/2018
                  3:18-cv-16825-FLW-LHG BROOKS v. JOHNSON & JOHNSON et al                                                12/18/2018
                  3:18-cv-16827-FLW-LHG PORTA et al v. JOHNSON & JOHNSON et al                                           12/18/2018
                  3:18-cv-16828-FLW-LHG MORGAN v. JOHNSON & JOHNSON et al                                                12/18/2018
                  3:18-cv-16833-FLW-LHG DEFRANCO v. JOHNSON & JOHNSON et al                                              12/18/2018
                  3:18-cv-16834-FLW-LHG WIPPLER v. JOHNSON & JOHNSON et al                                               12/18/2018
                  3:18-cv-16838-FLW-LHG WASHINGTON v. JOHNSON & JOHNSON et al                                            12/18/2018
                  3:18-cv-16840-FLW-LHG FRAZIER v. JOHNSON & JOHNSON et al                                               12/18/2018
                  3:18-cv-16842-FLW-LHG WHITE et al v. JOHNSON & JOHNSON et al                                           12/18/2018
                  3:18-cv-16843-FLW-LHG COLTER JR v. JOHNSON & JOHNSON et al                                             12/18/2018
                  3:18-cv-16845-FLW-LHG PALMER v. JOHNSON & JOHNSON et al                                                12/18/2018
                  3:18-cv-16846-FLW-LHG LIPSEY v. JOHNSON & JOHNSON et al                                                12/18/2018
                  3:18-cv-16849-FLW-LHG PFEIFFER et al v. JOHNSON & JOHNSON et al                                        12/18/2018
                  3:18-cv-16850-FLW-LHG GARGES et al v. JOHNSON & JOHNSON et al                                          12/18/2018
                  3:18-cv-16854-FLW-LHG MORAST et al v. JOHNSON & JOHNSON et al                                          12/18/2018
                  3:18-cv-16855-FLW-LHG FINEGAN et al v. JOHNSON & JOHNSON et al                                         12/18/2018
                  3:18-cv-16861-FLW-LHG DISTASIO v. JOHNSON & JOHNSON et al                                              12/18/2018
                  3:18-cv-16863-FLW-LHG SHANNON v. JOHNSON & JOHNSON et al                                               12/18/2018
                  3:18-cv-16864-FLW-LHG HITCHCOCK v. JOHNSON & JOHNSON et al                                             12/18/2018
                  3:18-cv-16865-FLW-LHG DECKER v. JOHNSON & JOHNSON et al                                                12/18/2018
                  3:17-cv-00099-FLW-LHG SCHWARTZ v. Johnson & Johnson et al                                              01/16/2017
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                            259/625
5/15/2019                           CM/ECF LIVE - U.S.
                          Case 1:19-cv-01530           District Court2for Filed
                                                  Document                the District of New Jersey-Query
                                                                                   05/24/19        Page 262Associated Cases
                                                                                                                 of 627

                  3:17-cv-07712-FLW-LHG Baker v. Johnson & Johnson et al                                                  10/02/2017
                  3:18-cv-16808-FLW-LHG KELLY v. JOHNSON & JOHNSON et al                                                  12/18/2018
                  3:18-cv-16866-FLW-LHG GLOVER v. JOHNSON & JOHNSON et al                                                 12/18/2018
                  3:18-cv-17322-FLW-LHG GRIFFIN v. JOHNSON & JOHNSON et al                                                12/19/2018
                  3:18-cv-17325-FLW-LHG SMITH v. JOHNSON & JOHNSON et al                                                  12/19/2018
                  3:18-cv-16735-FLW-LHG HERNANDEZ v. JOHNSON & JOHNSON et al                                              12/18/2018
                  3:18-cv-16736-FLW-LHG REED v. JOHNSON & JOHNSON et al                                                   12/18/2018
                  3:18-cv-16748-FLW-LHG KASZTL v. JOHNSON & JOHNSON et al                                                 12/18/2018
                  3:18-cv-16749-FLW-LHG HAMILTON v. JOHNSON AND JOHNSON et al                                             12/18/2018
                  3:18-cv-16751-FLW-LHG BOYD et al v. JOHNSON & JOHNSON et al                                             12/18/2018
                  3:18-cv-16762-FLW-LHG VINEGAR v. JOHNSON & JOHNSON et al                                                12/18/2018
                  3:18-cv-16765-FLW-LHG GONZALEZ v. JOHNSON & JOHNSON et al                                               12/18/2018
                  3:18-cv-16776-FLW-LHG MILLER v. JOHNSON & JOHNSON et al                                                 12/18/2018
                  3:18-cv-16778-FLW-LHG PIEKLIK v. JOHNSON & JOHNSON et al                                                12/18/2018
                  3:18-cv-16784-FLW-LHG TOUTANT v. JOHNSON & JOHNSON et al                                                12/18/2018
                  3:18-cv-16868-FLW-LHG TIMMINS v. JOHNSON & JOHNSON et al                                                12/18/2018
                  3:18-cv-16869-FLW-LHG DAVIE v. JOHNSON & JOHNSON et al                                                  12/18/2018
                  3:18-cv-16872-FLW-LHG OLSON v. JOHNSON & JOHNSON et al                                                  12/18/2018
                  3:18-cv-16875-FLW-LHG COLTRAIN v. JOHNSON & JOHNSON et al                                               12/18/2018
                  3:18-cv-16877-FLW-LHG COHEN v. JOHNSON & JOHNSON et al                                                  12/18/2018
                  3:18-cv-16878-FLW-LHG PRIVITERA et al v. JOHNSON & JOHNSON et al                                        12/18/2018
                  3:18-cv-16880-FLW-LHG HADNOT v. JOHNSON & JOHNSON et al                                                 12/18/2018
                  3:18-cv-16881-FLW-LHG LONG v. JOHNSON & JOHNSON et al                                                   12/18/2018
                  3:18-cv-16890-FLW-LHG HAMILTON v. JOHNSON & JOHNSON et al                                               12/18/2018
                  3:18-cv-16892-FLW-LHG BOONE v. JOHNSON & JOHNSON et al                                                  12/18/2018
                  3:18-cv-16898-FLW-LHG JENKINS et al v. JOHNSON & JOHNSON et al                                          12/18/2018
                  3:18-cv-16900-FLW-LHG KRAKAUER v. JOHNSON & JOHNSON et al                                               12/18/2018
                  3:18-cv-16903-FLW-LHG MOREY v. JOHNSON & JOHNSON et al                                                  12/18/2018
                  3:18-cv-16904-FLW-LHG DAUKSZA v. JOHNSON & JOHNSON et al                                                12/18/2018
                  3:18-cv-16905-FLW-LHG SWARTZ v. JOHNSON & JOHNSON et al                                                 12/18/2018
                  3:18-cv-16906-FLW-LHG GEER v. JOHNSON & JOHNSON et al                                                   12/18/2018
                  3:18-cv-16908-FLW-LHG DOUGHTY v. JOHNSON & JOHNSON et al                                                12/18/2018
                  3:18-cv-16909-FLW-LHG HAYNES v. JOHNSON & JOHNSON et al                                                 12/18/2018
                  3:18-cv-16915-FLW-LHG BROCK v. JOHNSON & JOHNSON et al                                                  12/18/2018
                  3:18-cv-16916-FLW-LHG EDWARDS v. JOHNSON & JOHNSON et al                                                12/18/2018
                  3:18-cv-16918-FLW-LHG GUTHRIE v. JOHNSON & JOHNSON et al                                                12/18/2018
                  3:18-cv-16930-FLW-LHG WILKINSON et al v. JOHNSON & JOHNSON et al                                        12/18/2018
                  3:18-cv-16931-FLW-LHG PAYTON et al v. JOHNSON & JOHNSON et al                                           12/18/2018
                  3:18-cv-16932-FLW-LHG GRAVES v. JOHNSON & JOHNSON et al                                                 12/18/2018
                  3:18-cv-16937-FLW-LHG WARD v. JOHNSON & JOHNSON et al                                                   12/18/2018
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                             260/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2for Filed
                                                Document                the District of New Jersey-Query
                                                                                 05/24/19        Page 263Associated Cases
                                                                                                               of 627
                  3:18-cv-16943-FLW-LHG ORR v. JOHNSON & JOHNSON CONSUMER, INC. 12/18/2018
                  et al
                  3:18-cv-16944-FLW-LHG POOLE v. JOHNSON & JOHNSON et al                                                 12/18/2018
                  3:18-cv-16947-FLW-LHG LEE v. JOHNSON & JOHNSON et al                                                   12/18/2018
                  3:18-cv-16949-FLW-LHG CRUMP v. JOHNSON & JOHNSON et al                                                 12/18/2018
                  3:18-cv-16956-FLW-LHG JUREK v. JOHNSON & JOHNSON et al                                                 12/18/2018
                  3:18-cv-16963-FLW-LHG SIMMS et al v. JOHNSON & JOHNSON et al                                           12/18/2018
                  3:18-cv-16964-FLW-LHG MARCINIAK v. JOHNSON & JOHNSON et al                                             12/18/2018
                  3:18-cv-16966-FLW-LHG EATON et al v. JOHNSON & JOHNSON et al                                           12/18/2018
                  3:18-cv-16969-FLW-LHG WELLEIN et al v. JOHNSON & JOHNSON et al                                         12/18/2018
                  3:18-cv-16971-FLW-LHG MCCLOUD v. JOHNSON & JOHNSON et al                                               12/18/2018
                  3:18-cv-16975-FLW-LHG SIMON v. JOHNSON & JOHNSON et al                                                 12/18/2018
                  3:18-cv-16976-FLW-LHG CURTIS v. JOHNSON & JOHNSON et al                                                12/18/2018
                  3:18-cv-16978-FLW-LHG WEIR v. JOHNSON & JOHNSON et al                                                  12/18/2018
                  3:18-cv-16979-FLW-LHG THOMPSON v. JOHNSON & JOHNSON et al                                              12/18/2018
                  3:18-cv-16981-FLW-LHG MICHAELS v. JOHNSON & JOHNSON et al                                              12/18/2018
                  3:18-cv-16982-FLW-LHG CROOK v. JOHNSON & JOHNSON et al                                                 12/18/2018
                  3:18-cv-16983-FLW-LHG HALL et al v. JOHNSON & JOHNSON CONSUMER
                                                                                                                         12/18/2018
                  et al
                  3:18-cv-16986-FLW-LHG GATER et al v. JOHNSON & JOHNSON et al                                           12/18/2018
                  3:18-cv-16989-FLW-LHG YELINEK et al v. JOHNSON & JOHNSON et al                                         12/18/2018
                  3:18-cv-16995-FLW-LHG BENTO v. JOHNSON & JOHNSON et al                                                 12/18/2018
                  3:18-cv-16996-FLW-LHG COOPER v. JOHNSON & JOHNSON et al                                                12/18/2018
                  3:18-cv-16997-FLW-LHG CULLEN v. JOHNSON & JOHNSON et al                                                12/18/2018
                  3:18-cv-17000-FLW-LHG FITZPATRICK v. JOHNSON & JOHNSON et al                                           12/18/2018
                  3:18-cv-17002-FLW-LHG SAUNDERS v. JOHNSON & JOHNSON et al                                              12/18/2018
                  3:18-cv-17008-FLW-LHG TAYLOR v. JOHNSON & JOHNSON et al                                                12/18/2018
                  3:18-cv-17013-FLW-LHG YOUNG v. JOHNSON & JOHNSON et al                                                 12/18/2018
                  3:18-cv-17017-FLW-LHG BRYANT v. JOHNSON & JOHNSON et al                                                12/18/2018
                  3:18-cv-17018-FLW-LHG RESUA v. JOHNSON & JOHNSON et al                                                 12/18/2018
                  3:18-cv-17329-FLW-LHG CURRAN v. JOHNSON & JOHNSON et al                                                12/18/2018
                  3:18-cv-17021-FLW-LHG LANG v. JOHNSON & JOHNSON et al                                                  12/18/2018
                  3:18-cv-17027-FLW-LHG WADNIZAK v. JOHNSON & JOHNSON et al                                              12/18/2018
                  3:18-cv-17029-FLW-LHG RYAN v. JOHNSON & JOHNSON et al                                                  12/18/2018
                  3:18-cv-17037-FLW-LHG MELTON v. JOHNSON & JOHNSON et al                                                12/18/2018
                  3:18-cv-17053-FLW-LHG MCGRATH v. JOHNSON AND JOHNSON
                                                                                                                         12/18/2018
                  CONSUMER, INC. et al
                  3:18-cv-17057-FLW-LHG WINFIELD v. JOHNSON & JOHNSON et al                                              12/18/2018
                  3:18-cv-17059-FLW-LHG MAJORS v. JOHNSON & JOHNSON et al                                                12/18/2018
                  3:18-cv-17063-FLW-LHG CAMIONSCHU DE CIVALE et al v. JOHNSON &
                                                                                                                         12/18/2018
                  JOHNSON et al
                  3:18-cv-17066-FLW-LHG MCLAUCHLIN v. JOHNSON & JOHNSON et al                                            12/18/2018
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                            261/625
5/15/2019                           CM/ECF LIVE - U.S.
                          Case 1:19-cv-01530           District Court2for Filed
                                                  Document                the District of New Jersey-Query
                                                                                   05/24/19        Page 264Associated Cases
                                                                                                                 of 627

                  3:18-cv-17067-FLW-LHG BUSACK v. JOHNSON & JOHNSON et al                                                 12/18/2018
                  3:18-cv-17068-FLW-LHG WILLIAMS v. JOHNSON & JOHNSON et al                                               12/18/2018
                  3:18-cv-17069-FLW-LHG CARPENTER v. JOHNSON & JOHNSON et al                                              12/18/2018
                  3:18-cv-17070-FLW-LHG ASBURY v. JOHNSON & JOHNSON et al                                                 12/18/2018
                  3:18-cv-17073-FLW-LHG DITZELL v. JOHNSON & JOHNSON et al                                                12/18/2018
                  3:18-cv-17075-FLW-LHG HANGES et al v. JOHNSON & JOHNSON et al                                           12/18/2018
                  3:18-cv-17076-FLW-LHG GIARDELLO v. JOHNSON & JOHNSON et al                                              12/18/2018
                  3:18-cv-17078-FLW-LHG WILLIS v. JOHNSON & JOHNSON et al                                                 12/18/2018
                  3:18-cv-17079-FLW-LHG COSTON et al v. JOHNSON & JOHNSON et al                                           12/18/2018
                  3:18-cv-17080-FLW-LHG HYMES v. JOHNSON & JOHNSON et al                                                  12/18/2018
                  3:18-cv-17084-FLW-LHG STOCKWELL et al v. JOHNSON & JOHNSON et al                                        12/18/2018
                  3:18-cv-17086-FLW-LHG LLOYD v. JOHNSON & JOHNSON et al                                                  12/18/2018
                  3:18-cv-17090-FLW-LHG WALLACE v. JOHNSON & JOHNSON et al                                                12/18/2018
                  3:18-cv-17091-FLW-LHG HOLDEN v. JOHNSON & JOHNSON et al                                                 12/18/2018
                  3:18-cv-17096-FLW-LHG OSTER v. JOHNSON & JOHNSON et al                                                  12/18/2018
                  3:18-cv-17097-FLW-LHG FESSLER v. JOHNSON AND JOHNSON et al                                              12/18/2018
                  3:18-cv-17098-FLW-LHG BURKETT v. JOHNSON AND JOHNSON et al                                              12/18/2018
                  3:18-cv-17099-FLW-LHG DYESS v. JOHNSON & JOHNSON et al                                                  12/18/2018
                  3:18-cv-17101-FLW-LHG ST. CHARLES v. JOHNSON & JOHNSON et al                                            12/18/2018
                  3:18-cv-17102-FLW-LHG Rose v. Johnson & Johnson et al                                                   12/18/2018
                  3:18-cv-17103-FLW-LHG Barsh et al v. Johnson & Johnson et al                                            12/18/2018
                  3:18-cv-17105-FLW-LHG Hinton v. PTI Union, LLC et al                                                    12/18/2018
                  3:18-cv-17106-FLW-LHG Hittler et al v. Johnson & Johnson, Inc. et al                                    12/18/2018
                  3:18-cv-17107-FLW-LHG Vilardi et al v. Johnson & Johnson et al                                          12/18/2018
                  3:18-cv-17114-FLW-LHG MCCOOL v. JOHNSON & JOHNSON et al                                                 12/18/2018
                  3:18-cv-17121-FLW-LHG DEPALMA v. JOHNSON & JOHNSON et al                                                12/18/2018
                  3:18-cv-17123-FLW-LHG EHRLICH et al v. JOHNSON AND JOHNSON et al                                        12/18/2018
                  3:18-cv-17131-FLW-LHG ROBERTS v. JOHNSON & JOHNSON et al                                                12/18/2018
                  3:18-cv-17132-FLW-LHG DALE v. JOHNSON & JOHNSON et al                                                   12/18/2018
                  3:18-cv-17133-FLW-LHG KAY-SANDERS v. JOHNSON & JOHNSON et al                                            12/18/2018
                  3:18-cv-17138-FLW-LHG HOWARD v. JOHNSON & JOHNSON et al                                                 12/18/2018
                  3:18-cv-17139-FLW-LHG GRAHAM v. JOHNSON & JOHNSON et al                                                 12/18/2018
                  3:18-cv-17140-FLW-LHG Reuter v. Johnson & Johnson et al                                                 12/18/2018
                  3:18-cv-17141-FLW-LHG WASHINGTON v. JOHNSON & JOHNSON et al                                             12/18/2018
                  3:18-cv-17144-FLW-LHG EDDY v. JOHNSON & JOHNSON et al                                                   12/18/2018
                  3:18-cv-17145-FLW-LHG GRIFFIN v. JOHNSON & JOHNSON et al                                                12/18/2018
                  3:18-cv-17146-FLW-LHG NEWSOME et al v. JOHNSON & JOHNSON et al                                          12/18/2018
                  3:18-cv-17148-FLW-LHG GREER v. JOHNSON & JOHNSON et al                                                  12/18/2018
                  3:18-cv-17150-FLW-LHG BROWN v. JOHNSON & JOHNSON et al                                                  12/18/2018
                  3:18-cv-17151-FLW-LHG HAINES v. JOHNSON & JOHNSON et al                                                 12/18/2018
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                             262/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2for Filed
                                                Document                the District of New Jersey-Query
                                                                                 05/24/19        Page 265Associated Cases
                                                                                                               of 627
                  3:18-cv-17156-FLW-LHG SAVAGE v. JOHNSON & JOHNSON et al                                                12/18/2018
                  3:18-cv-17158-FLW-LHG TODD v. JOHNSON & JOHNSON et al                                                  12/18/2018
                  3:18-cv-17160-FLW-LHG SMITH et al v. JOHNSON & JOHNSON et al                                           12/18/2018
                  3:18-cv-17162-FLW-LHG Nowicki v. Johnson & Johnson, et al                                              12/18/2018
                  3:18-cv-17163-FLW-LHG Klyczek v. Johnson & Johnson et al                                               12/18/2018
                  3:18-cv-17165-FLW-LHG GALLO v. JOHNSON & JOHNSON et al                                                 12/18/2018
                  3:18-cv-17167-FLW-LHG GALLAGHER et al v. JOHNSON & JOHNSON et al 12/18/2018
                  3:18-cv-17169-FLW-LHG ROBERTS et al v. JOHNSON & JOHNSON et al                                         12/18/2018
                  3:18-cv-17170-FLW-LHG MINDOCK v. JOHNSON & JOHNSON et al                                               12/18/2018
                  3:18-cv-17171-FLW-LHG SHEPPARD v. JOHNSON & JOHNSON et al                                              12/18/2018
                  3:18-cv-17181-FLW-LHG BAXTER v. JOHNSON & JOHNSON et al                                                12/18/2018
                  3:18-cv-17315-FLW-LHG BANKS v. JOHNSON & JOHNSON et al                                                 12/19/2018
                  3:18-cv-17316-FLW-LHG WALKER v. JOHNSON & JOHNSON et al                                                12/19/2018
                  3:18-cv-17318-FLW-LHG LIVESEY v. JOHNSON & JOHNSON et al                                               12/19/2018
                  3:18-cv-17319-FLW-LHG REESE v. JOHNSON & JOHNSON et al                                                 12/19/2018
                  3:18-cv-17356-FLW-LHG POSERINA et al v. JOHNSON & JOHNSON et al                                        12/19/2018
                  3:18-cv-17357-FLW-LHG STAHL v. JOHNSON & JOHNSON et al                                                 12/19/2018
                  3:18-cv-17358-FLW-LHG FRIEDRICH v. JOHNSON & JOHNSON et al                                             12/19/2018
                  3:18-cv-17359-FLW-LHG GREEN v. JOHNSON & JOHNSON et al                                                 12/19/2018
                  3:18-cv-17360-FLW-LHG WISNESKI v. JOHNSON & JOHNSON et al                                              12/19/2018
                  3:18-cv-17183-FLW-LHG BROWN v. JOHNSON & JOHNSON et al                                                 12/19/2018
                  3:18-cv-17184-FLW-LHG KIZERIAN v. JOHNSON & JOHNSON et al                                              12/19/2018
                  3:18-cv-17185-FLW-LHG NEAL v. JOHNSON & JOHNSON et al                                                  12/19/2018
                  3:18-cv-17187-FLW-LHG MARTIN v. JOHNSON & JOHNSON et al                                                12/19/2018
                  3:18-cv-17188-FLW-LHG BURKS v. JOHNSON & JOHNSON et al                                                 12/19/2018
                  3:18-cv-17189-FLW-LHG MCCANN v. JOHNSON & JOHNSON et al                                                12/19/2018
                  3:18-cv-17201-FLW-LHG LAUMAN et al v. JOHNSON & JOHNSON et al                                          12/19/2018
                  3:18-cv-17202-FLW-LHG WECKAR et al v. JOHNSON & JOHNSON et al                                          12/19/2018
                  3:18-cv-17204-FLW-LHG LATSIS v. JOHNSON & JOHNSON et al                                                12/19/2018
                  3:18-cv-17205-FLW-LHG OSBORNE v. JOHNSON & JOHNSON et al                                               12/19/2018
                  3:18-cv-17209-FLW-LHG MCLAURIN-DAVIS v. JOHNSON & JOHNSON et al 12/19/2018
                  3:18-cv-17211-FLW-LHG NOWAKOWKSI et al v. JOHNSON & JOHNSON et
                                                                                                                         12/19/2018
                  al
                  3:18-cv-17222-FLW-LHG WARD v. JOHNSON & JOHNSON et al                                                  12/19/2018
                  3:18-cv-17223-FLW-LHG NOBLE v. JOHNSON & JOHNSON et al                                                 12/19/2018
                  3:18-cv-17227-FLW-LHG PHILLIPS v. JOHNSON & JOHNSON et al                                              12/19/2018
                  3:18-cv-17230-FLW-LHG ANDERSON-STARKS v. JOHNSON & JOHNSON et
                                                                                                                         12/19/2018
                  al
                  3:18-cv-17231-FLW-LHG GASKINS et al v. JOHNSON & JOHNSON et al                                         12/19/2018
                  3:18-cv-17232-FLW-LHG HECKMAN v. JOHNSON & JOHNSON et al                                               12/19/2018
                  3:18-cv-17235-FLW-LHG HECKMAN et al v. JOHNSON & JOHNSON et al                                         12/19/2018

https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                            263/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2for Filed
                                                Document                the District of New Jersey-Query
                                                                                 05/24/19        Page 266Associated Cases
                                                                                                               of 627
                  3:18-cv-17249-FLW-LHG YORK v. JOHNSON & JOHNSON et al                                                  12/19/2018
                  3:18-cv-17252-FLW-LHG OWENS v. JOHNSON & JOHNSON et al                                                 12/19/2018
                  3:18-cv-17253-FLW-LHG EGESTON v. JOHNSON & JOHNSON et al                                               12/19/2018
                  3:18-cv-17260-FLW-LHG BROWN v. JOHNSON & JOHNSON et al                                                 12/19/2018
                  3:18-cv-17261-FLW-LHG NADEAU v. JOHNSON & JOHNSON et al                                                12/19/2018
                  3:18-cv-17263-FLW-LHG RYAN v. JOHNSON & JOHNSON et al                                                  12/19/2018
                  3:18-cv-17264-FLW-LHG CROSS v. JOHNSON & JOHNSON et al                                                 12/19/2018
                  3:18-cv-17267-FLW-LHG SAHIN v. JOHNSON & JOHNSON et al                                                 12/19/2018
                  3:18-cv-17268-FLW-LHG KEY v. JOHNSON & JOHNSON et al                                                   12/19/2018
                  3:18-cv-17271-FLW-LHG GROSS v. JOHNSON & JOHNSON et al                                                 12/19/2018
                  3:18-cv-17272-FLW-LHG STALLARD et al v. JOHNSON & JOHNSON et al                                        12/19/2018
                  3:18-cv-17273-FLW-LHG MARLEY v. JOHNSON & JOHNSON et al                                                12/19/2018
                  3:18-cv-17276-FLW-LHG MCCABE v. JOHNSON & JOHNSON et al                                                12/19/2018
                  3:18-cv-17281-FLW-LHG BRADLEY v. JOHNSON & JOHNSON et al                                               12/19/2018
                  3:18-cv-17361-FLW-LHG KAUPA v. JOHNSON & JOHNSON et al                                                 12/19/2018
                  3:18-cv-17286-FLW-LHG DUKES v. JOHNSON & JOHNSON et al                                                 12/19/2018
                  3:18-cv-17289-FLW-LHG THOMPSON et al v. JOHNSON & JOHNSON et al                                        12/19/2018
                  3:18-cv-17297-FLW-LHG CUNDIFF v. JOHNSON & JOHNSON                                                     12/19/2018
                  3:18-cv-17299-FLW-LHG ROSSER v. JOHNSON & JOHNSON et al                                                12/19/2018
                  3:18-cv-17306-FLW-LHG LEACH v. JOHNSON & JOHNSON et al                                                 12/19/2018
                  3:18-cv-17308-FLW-LHG SALTER v. JOHNSON & JOHNSON et al                                                12/19/2018
                  3:18-cv-17311-FLW-LHG FEICHT v. JOHNSON & JOHNSON et al                                                12/19/2018
                  3:18-cv-17362-FLW-LHG ATHERTON v. JOHNSON & JOHNSON et al                                              12/19/2018
                  3:18-cv-17314-FLW-LHG HATEM et al v. JOHNSON & JOHNSON et al                                           12/19/2018
                  3:18-cv-17366-FLW-LHG ELMORE v. JOHNSON & JOHNSON et al                                                12/19/2018
                  3:18-cv-17371-FLW-LHG MOORE v. JOHNSON & JOHNSON et al                                                 12/19/2018
                  3:18-cv-17380-FLW-LHG VINSON v. JOHNSON & JOHNSON et al                                                12/19/2018
                  3:18-cv-17381-FLW-LHG SAFLOR v. JOHNSON & JOHNSON et al                                                12/19/2018
                  3:18-cv-17382-FLW-LHG BORKERT v. JOHNSON & JOHNSON et al                                               12/19/2018
                  3:18-cv-17385-FLW-LHG YOUNG v. JOHNSON & JOHNSON et al                                                 12/19/2018
                  3:18-cv-17387-FLW-LHG REID v. JOHNSON & JOHNSON et al                                                  12/19/2018
                  3:18-cv-17388-FLW-LHG MORGEN et al v. JOHNSON & JOHNSON et al                                          12/19/2018
                  3:18-cv-17390-FLW-LHG MEYERS v. JOHNSON & JOHNSON et al                                                12/20/2018
                  3:18-cv-17469-FLW-LHG SMITH v. JOHNSON & JOHNSON et al                                                 12/21/2018
                  3:18-cv-17392-FLW-LHG PEARSON v. JOHNSON & JOHNSON et al                                               12/20/2018
                  3:18-cv-17394-FLW-LHG ENGLAND-HURST v. JOHNSON & JOHNSON et al 12/21/2018
                  3:18-cv-17395-FLW-LHG BISHOP v. JOHNSON & JOHNSON et al                                                12/21/2018
                  3:18-cv-17400-FLW-LHG GAFFNEY v. JOHNSON & JOHNSON et al                                               12/21/2018
                  3:18-cv-17402-FLW-LHG WILSON v. JOHNSON & JOHNSON et al                                                12/21/2018
                  3:18-cv-17403-FLW-LHG SCHMIDT v. JOHNSON & JOHNSON et al                                               12/21/2018
                  3:18-cv-17406-FLW-LHG ARSENAULT v. JOHNSON & JOHNSON et al                                             12/21/2018
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                            264/625
5/15/2019                           CM/ECF LIVE - U.S.
                          Case 1:19-cv-01530           District Court2for Filed
                                                  Document                the District of New Jersey-Query
                                                                                   05/24/19        Page 267Associated Cases
                                                                                                                 of 627

                  3:18-cv-17408-FLW-LHG NASHWINTER v. JOHNSON & JOHNSON et al                                             12/21/2018
                  3:18-cv-17413-FLW-LHG PERKINS-TAYLOR v. JOHNSON & JOHNSON et al                                         12/21/2018
                  3:18-cv-17423-FLW-LHG SILVA et al v. JOHNSON & JOHNSON et al                                            12/21/2018
                  3:18-cv-17429-FLW-LHG BROOKS v. JOHNSON & JOHNSON et al                                                 12/21/2018
                  3:18-cv-17430-FLW-LHG SCHROEDER et al v. JOHNSON & JOHNSON et al                                        12/21/2018
                  3:18-cv-17431-FLW-LHG LARKIN et al v. JOHNSON & JOHNSON et al                                           12/21/2018
                  3:18-cv-17438-FLW-LHG HAILEY v. JOHNSON & JOHNSON et al                                                 12/21/2018
                  3:18-cv-17440-FLW-LHG BRADFORD v. JOHNSON & JOHNSON et al                                               12/21/2018
                  3:18-cv-17441-FLW-LHG CHAVEZ v. JOHNSON & JOHNSON et al                                                 12/21/2018
                  3:18-cv-17442-FLW-LHG SMITH v. JOHNSON & JOHNSON et al                                                  12/21/2018
                  3:18-cv-17443-FLW-LHG LITTLEBIRD et al v. JOHNSON & JOHNSON et al                                       12/21/2018
                  3:18-cv-17445-FLW-LHG WOOD et al v. JOHNSON & JOHNSON et al                                             12/21/2018
                  3:18-cv-17446-FLW-LHG DYKSTRA et al v. JOHNSON & JOHNSON et al                                          12/21/2018
                  3:18-cv-17449-FLW-LHG MCINERNEY v. JOHNSON & JOHNSON et al                                              12/21/2018
                  3:17-cv-12670-FLW-LHG BOYCE et al v. Johnson & Johnson                                                  12/20/2018
                  3:18-cv-17460-FLW-LHG SIRES v. JOHNSON & JOHNSON et al                                                  12/21/2018
                  3:18-cv-17467-FLW-LHG FELTON v. JOHNSON & JOHNSON et al                                                 12/21/2018
                  3:18-cv-17468-FLW-LHG BALLON v. JOHNSON & JOHNSON et al                                                 12/21/2018
                  3:18-cv-17474-FLW-LHG PENA v. JOHNSON & JOHNSON et al                                                   12/21/2018
                  3:18-cv-17476-FLW-LHG DELSO v. JOHNSON & JOHNSON et al                                                  12/21/2018
                  3:18-cv-17480-FLW-LHG DAKE v. JOHNSON & JOHNSON et al                                                   12/21/2018
                  3:18-cv-17464-FLW-LHG STENHOUSE et al v. JOHNSON & JOHNSON et al                                        12/21/2018
                  3:18-cv-17486-FLW-LHG CORLETTO v. JOHNSON & JOHNSON et al                                               12/26/2018
                  3:18-cv-17488-FLW-LHG RALEY v. JOHNSON & JOHNSON et al                                                  12/26/2018
                  3:18-cv-17489-FLW-LHG SWINT v. JOHNSON & JOHNSON et al                                                  12/26/2018
                  3:18-cv-17494-FLW-LHG PECKHAM v. JOHNSON & JOHNSON et al                                                12/26/2018
                  3:18-cv-17495-FLW-LHG WOODY v. JOHNSON & JOHNSON et al                                                  12/26/2018
                  3:18-cv-17505-FLW-LHG FRANKLIN v. JOHNSON AND JOHNSON et al                                             12/26/2018
                  3:18-cv-17506-FLW-LHG DAVIS et al v. JOHNSON & JOHNSON et al                                            12/26/2018
                  3:18-cv-17507-FLW-LHG JOHNSON v. JOHNSON & JOHNSON et al                                                12/26/2018
                  3:18-cv-17508-FLW-LHG WILKINS v. JOHNSON AND JOHNSON et al                                              12/26/2018
                  3:18-cv-17511-FLW-LHG RASPOTNIK v. JOHNSON & JOHNSON et al                                              12/26/2018
                  3:18-cv-17513-FLW-LHG SHEPARD et al v. JOHNSON AND JOHNSON et al                                        12/26/2018
                  3:18-cv-17517-FLW-LHG ARMSTRONG v. JOHNSON AND JOHNSON et al                                            12/26/2018
                  3:18-cv-17519-FLW-LHG CORDOVES et al v. JOHNSON AND JOHNSON et al                                       12/26/2018
                  3:18-cv-17520-FLW-LHG MILLER v. JOHNSON AND JOHNSON et al                                               12/26/2018
                  3:18-cv-17525-FLW-LHG EGAN v. JOHNSON & JOHNSON et al                                                   12/26/2018
                  3:18-cv-17530-FLW-LHG WILEY v. JOHNSON & JOHNSON et al                                                  12/26/2018
                  3:18-cv-17532-FLW-LHG DRAYTON v. JOHNSON & JOHNSON et al                                                12/26/2018
                  3:18-cv-17534-FLW-LHG ALSTON v. JOHNSON & JOHNSON et al                                                 12/26/2018
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                             265/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2for Filed
                                                Document                the District of New Jersey-Query
                                                                                 05/24/19        Page 268Associated Cases
                                                                                                               of 627
                  3:18-cv-17536-FLW-LHG ANDERSON v. JOHNSON & JOHNSON et al                                              12/26/2018
                  3:18-cv-17537-FLW-LHG DONALD v. JOHNSON & JOHNSON et al                                                12/26/2018
                  3:18-cv-17538-FLW-LHG GREENE v. JOHNSON & JOHNSON et al                                                12/26/2018
                  3:18-cv-17539-FLW-LHG GRINTER et al v. JOHNSON & JOHNSON et al                                         12/26/2018
                  3:18-cv-17540-FLW-LHG PINTARCH et al v. JOHNSON & JOHNSON et al                                        12/26/2018
                  3:18-cv-17541-FLW-LHG WILLIAMS v. JOHNSON & JOHNSON et al                                              12/26/2018
                  3:18-cv-17542-FLW-LHG REED et al v. JOHNSON & JOHNSON et al                                            12/26/2018
                  3:18-cv-17563-FLW-LHG THOMAS v. JOHNSON & JOHNSON et al                                                12/26/2018
                  3:18-cv-17572-FLW-LHG TSHAMALA v. JOHNSON & JOHNSON et al                                              12/26/2018
                  3:18-cv-17586-FLW-LHG CONVERSE v. JOHNSON & JOHNSON et al                                              12/27/2018
                  3:18-cv-17587-FLW-LHG DILLARD v. JOHNSON & JOHNSON et al                                               12/27/2018
                  3:18-cv-17588-FLW-LHG BYERLY v. JOHNSON & JOHNSON et al                                                12/27/2018
                  3:18-cv-17589-FLW-LHG FROST-PEMBERTON v. JOHNSON & JOHNSON et
                                                                                                                         12/27/2018
                  al
                  3:18-cv-17590-FLW-LHG FOX v. JOHNSON & JOHNSON et al                                                   12/27/2018
                  3:18-cv-17591-FLW-LHG LINDSEY v. JOHNSON & JOHNSON et al                                               12/27/2018
                  3:18-cv-17600-FLW-LHG SHEERR v. JOHNSON & JOHNSON et al                                                12/27/2018
                  3:18-cv-17601-FLW-LHG DEUEL v. JOHNSON & JOHNSON et al                                                 12/27/2018
                  3:18-cv-17602-FLW-LHG MILLER v. JOHNSON & JOHNSON et al                                                12/27/2018
                  3:18-cv-17634-FLW-LHG RESPICIO-SANCHEZ v. JOHNSON & JOHNSON et
                                                                                                                         12/27/2018
                  al
                  3:18-cv-17635-FLW-LHG PAREDES v. JOHNSON & JOHNSON et al                                               12/27/2018
                  3:18-cv-17636-FLW-LHG ORTIZ v. JOHNSON & JOHNSON et al                                                 12/27/2018
                  3:18-cv-17639-FLW-LHG BERKEY v. JOHNSON & JOHNSON et al                                                12/27/2018
                  3:18-cv-17644-FLW-LHG BUSKIRK v. JOHNSON AND JOHNSON et al                                             12/28/2018
                  3:18-cv-17646-FLW-LHG BALLESTEROS v. JOHNSON & JOHNSON et al                                           12/28/2018
                  3:18-cv-17650-FLW-LHG SCHIMPF v. JOHNSON & JOHNSON et al                                               12/28/2018
                  3:18-cv-17651-FLW-LHG WALTERS v. JOHNSON & JOHNSON et al                                               12/28/2018
                  3:18-cv-17652-FLW-LHG WILSON v. JOHNSON & JOHNSON et al                                                12/28/2018
                  3:18-cv-17653-FLW-LHG GREGORY-BILOTTA et al v. JOHNSON &
                                                                                                                         12/28/2018
                  JOHNSON et al
                  3:18-cv-17656-FLW-LHG NACE v. JOHNSON & JOHNSON et al                                                  12/28/2018
                  3:18-cv-17657-FLW-LHG HOLDER v. JOHNSON & JOHNSON et al                                                12/28/2018
                  3:18-cv-17664-FLW-LHG Matteson v. Johnson & Johnson et al                                              12/28/2018
                  3:18-cv-17659-FLW-LHG HARDIN v. JOHNSON & JOHNSON et al                                                12/28/2018
                  3:18-cv-17660-FLW-LHG OLIVER et al v. JOHNSON & JOHNSON et al                                          12/28/2018
                  3:18-cv-17666-FLW-LHG ALEY v. JOHNSON & JOHNSON et al                                                  12/28/2018
                  3:18-cv-17668-FLW-LHG BRIDGES v. JOHNSON & JOHNSON et al                                               12/28/2018
                  3:18-cv-17671-FLW-LHG CAMPBELL et al v. JOHNSON & JOHNSON et al                                        12/28/2018
                  3:18-cv-17673-FLW-LHG MONKEN v. JOHNSON & JOHNSON et al                                                12/28/2018
                  3:18-cv-17674-FLW-LHG FOOTE v. JOHNSON & JOHNSON et al                                                 12/28/2018

https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                            266/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2for Filed
                                                Document                the District of New Jersey-Query
                                                                                 05/24/19        Page 269Associated Cases
                                                                                                               of 627
                  3:18-cv-17676-FLW-LHG GATES et al v. JOHNSON & JOHNSON et al                                           12/28/2018
                  3:18-cv-17677-FLW-LHG REYNOLDS v. JOHNSON & JOHNSON et al                                              12/28/2018
                  3:18-cv-17678-FLW-LHG JENNINGS v. JOHNSON & JOHNSON et al                                              12/28/2018
                  3:18-cv-17679-FLW-LHG JOHNSON v. JOHNSON & JOHNSON et al                                               12/28/2018
                  3:18-cv-17680-FLW-LHG ROSBROOK v. JOHNSON & JOHNSON et al                                              12/28/2018
                  3:18-cv-17681-FLW-LHG RUMBLES et al v. JOHNSON & JOHNSON et al                                         12/28/2018
                  3:18-cv-17683-FLW-LHG TRAVIS v. JOHNSON & JOHNSON et al                                                12/28/2018
                  3:18-cv-17685-FLW-LHG MORALES v. JOHNSON & JOHNSON et al                                               12/28/2018
                  3:18-cv-17687-FLW-LHG BOUVIA et al v. JOHNSON & JOHNSON et al                                          12/28/2018
                  3:18-cv-17691-FLW-LHG MILLS et al v. JOHNSON & JOHNSON et al                                           12/28/2018
                  3:18-cv-17697-FLW-LHG SULLIVAN et al v. JOHNSON & JOHNSON et al                                        12/28/2018
                  3:18-cv-17698-FLW-LHG ALLEN v. JOHNSON & JOHNSON, INC. et al                                           12/28/2018
                  3:18-cv-17700-FLW-LHG ASPIRAS v. JOHNSON & JOHNSON, INC. et al                                         12/28/2018
                  3:18-cv-17701-FLW-LHG BAKER v. JOHNSON & JOHNSON, INC. et al                                           12/28/2018
                  3:18-cv-17703-FLW-LHG BAKER v. JOHNSON & JOHNSON, INC. et al                                           12/28/2018
                  3:19-cv-00022-FLW-LHG COAKLEY v. JOHNSON & JOHNSON et al                                               01/02/2019
                  3:18-cv-17704-FLW-LHG CAIN v. JOHNSON & JOHNSON et al                                                  12/28/2018
                  3:18-cv-17706-FLW-LHG CASTLE v. JOHNSON & JOHNSON et al                                                12/28/2018
                  3:18-cv-17707-FLW-LHG PISANESCHI v. JOHNSON & JOHNSON, INC. et al 12/28/2018
                  3:18-cv-17709-FLW-LHG CROSS v. JOHNSON & JOHNSON et al                                                 12/28/2018
                  3:18-cv-17712-FLW-LHG HONEYCUTT v. JOHNSON & JOHNSON et al                                             12/28/2018
                  3:18-cv-17713-FLW-LHG PITSTICK v. JOHNSON & JOHNSON et al                                              12/28/2018
                  3:18-cv-17795-FLW-LHG DEWEASE v. JOHNSON & JOHNSON et al                                               12/31/2018
                  3:18-cv-17796-FLW-LHG ESPINOSA v. JOHNSON & JOHNSON et al                                              12/31/2018
                  3:18-cv-17797-FLW-LHG FIRESTONE v. JOHNSON & JOHNSON et al                                             12/31/2018
                  3:18-cv-17805-FLW-LHG GUYETTE v. JOHNSON & JOHNSON et al                                               12/31/2018
                  3:18-cv-17798-FLW-LHG GEHRING v. JOHNSON & JOHNSON et al                                               12/31/2018
                  3:18-cv-17806-FLW-LHG GUZMAN v. JOHNSON & JOHNSON et al                                                12/31/2018
                  3:18-cv-17807-FLW-LHG HEYWARD v. JOHNSON & JOHNSON et al                                               12/31/2018
                  3:18-cv-17808-FLW-LHG HOLCOMBE v. JOHNSON & JOHNSON et al                                              12/31/2018
                  3:18-cv-17747-FLW-LHG CANO et al v. JOHNSON & JOHNSON et al                                            12/31/2018
                  3:18-cv-17809-FLW-LHG HUNTINGTON v. JOHNSON & JOHNSON et al                                            12/31/2018
                  3:18-cv-17810-FLW-LHG JACKSON v. JOHNSON & JOHNSON et al                                               12/31/2018
                  3:18-cv-17812-FLW-LHG JOHNSON v. JOHNSON & JOHNSON et al                                               12/31/2018
                  3:18-cv-17748-FLW-LHG CHAYTOR v. JOHNSON & JOHNSON et al                                               12/31/2018
                  3:18-cv-17813-FLW-LHG KEOGLER v. JOHNSON & JOHNSON et al                                               12/31/2018
                  3:18-cv-17814-FLW-LHG KETTERMAN v. JOHNSON & JOHNSON et al                                             12/31/2018
                  3:18-cv-17800-FLW-LHG MORGAN-SIMPSON et al v. JOHNSON &
                                                                                                                         12/31/2018
                  JOHNSON et al
                  3:18-cv-17815-FLW-LHG KIRLAK v. JOHNSON & JOHNSON et al                                                12/31/2018
                  3:18-cv-17801-FLW-LHG GOAD v. JOHNSON & JOHNSON et al                                                  12/31/2018
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                            267/625
5/15/2019                           CM/ECF LIVE - U.S.
                          Case 1:19-cv-01530           District Court2for Filed
                                                  Document                the District of New Jersey-Query
                                                                                   05/24/19        Page 270Associated Cases
                                                                                                                 of 627

                  3:18-cv-17816-FLW-LHG LAVOIE v. JOHNSON & JOHNSON et al                                                 12/31/2018
                  3:18-cv-17752-FLW-LHG SPRINGER v. JOHNSON & JOHNSON et al                                               12/31/2018
                  3:18-cv-17817-FLW-LHG LAWS v. JOHNSON & JOHNSON et al                                                   12/31/2018
                  3:18-cv-17818-FLW-LHG LEWIS v. JOHNSON & JOHNSON et al                                                  01/02/2019
                  3:18-cv-17820-FLW-LHG MAFFEI v. JOHNSON & JOHNSON et al                                                 12/31/2018
                  3:18-cv-17759-FLW-LHG HARRIS ROBBINS v. JOHNSON & JOHNSON et al                                         12/31/2018
                  3:18-cv-17763-FLW-LHG CINTRON v. JOHNSON & JOHNSON et al                                                12/31/2018
                  3:18-cv-17764-FLW-LHG COHEN v. JOHNSON & JOHNSON et al                                                  12/31/2018
                  3:18-cv-17768-FLW-LHG DAVIDSON v. JOHNSON & JOHNSON et al                                               12/31/2018
                  3:18-cv-17766-FLW-LHG CULLEN-CHIGAS v. JOHNSON & JOHNSON et al                                          12/31/2018
                  3:19-cv-00001-FLW-LHG MOSER v. JOHNSON & JOHNSON et al                                                  01/02/2019
                  3:19-cv-00002-FLW-LHG MURPHY v. JOHNSON & JOHNSON et al                                                 01/02/2019
                  3:18-cv-17715-FLW-LHG MILLER v. JOHNSON & JOHNSON et al                                                 12/28/2018
                  3:19-cv-00003-FLW-LHG NOWLIN v. JOHNSON & JOHNSON et al                                                 01/02/2019
                  3:18-cv-17718-FLW-LHG MCEWEN v. JOHNSON & JOHNSON et al                                                 12/28/2018
                  3:19-cv-00004-FLW-LHG OLIVIA v. JOHNSON & JOHNSON et al                                                 01/02/2019
                  3:18-cv-17719-FLW-LHG DALEY v. JOHNSON & JOHNSON et al                                                  12/28/2018
                  3:19-cv-00005-FLW-LHG PARSLEY v. JOHNSON & JOHNSON et al                                                01/02/2019
                  3:18-cv-17726-FLW-LHG CENTENO v. JOHNSON & JOHNSON et al                                                12/28/2018
                  3:19-cv-00006-FLW-LHG PEARCE v. JOHNSON & JOHNSON et al                                                 01/02/2019
                  3:19-cv-00007-FLW-LHG PERC v. JOHNSON & JOHNSON et al                                                   01/02/2019
                  3:19-cv-00008-FLW-LHG PETERS v. JOHNSON & JOHNSON et al                                                 01/02/2019
                  3:19-cv-00009-FLW-LHG PHILLIPS v. JOHNSON & JOHNSON et al                                               01/02/2019
                  3:19-cv-00010-FLW-LHG PILLE v. JOHNSON & JOHNSON et al                                                  01/02/2019
                  3:19-cv-00029-FLW-LHG WATSON v. JOHNSON & JOHNSON et al                                                 01/02/2019
                  3:18-cv-17821-FLW-LHG MUGUREAN v. JOHNSON & JOHNSON et al                                               12/31/2018
                  3:18-cv-17822-FLW-LHG MATTOX v. JOHNSON & JOHNSON et al                                                 12/31/2018
                  3:18-cv-17823-FLW-LHG MCARTHY v. JOHNSON & JOHNSON et al                                                12/31/2018
                  3:18-cv-17825-FLW-LHG MCCUEN v. JOHNSON & JOHNSON et al                                                 12/31/2018
                  3:18-cv-17827-FLW-LHG MCDONALD et al v. JOHNSON & JOHNSON et al                                         12/31/2018
                  3:18-cv-17828-FLW-LHG MCMANUS v. JOHNSON & JOHNSON et al                                                12/31/2018
                  3:19-cv-00011-FLW-LHG ROUSE v. JOHNSON & JOHNSON et al                                                  01/03/2019
                  3:18-cv-17829-FLW-LHG MCMASTER et al v. JOHNSON & JOHNSON et al                                         12/31/2018
                  3:18-cv-17830-FLW-LHG MORALES v. JOHNSON & JOHNSON et al                                                12/31/2018
                  3:19-cv-00031-FLW-LHG DEAN v. JOHNSON & JOHNSON et al                                                   01/03/2019
                  3:19-cv-00034-FLW-LHG RUFINO v. JOHNSON & JOHNSON et al                                                 01/03/2019
                  3:19-cv-00012-FLW-LHG RUBAGO v. JOHNSON & JOHNSON et al                                                 01/03/2019
                  3:19-cv-00036-FLW-LHG WOLFORD et al v. JOHNSON AND JOHNSON et al                                        01/03/2019
                  3:19-cv-00013-FLW-LHG SHANNON v. JOHNSON & JOHNSON et al                                                01/03/2019
                  3:19-cv-00037-FLW-LHG SEATS v. JOHNSON & JOHNSON et al                                                  01/03/2019
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                             268/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2for Filed
                                                Document                the District of New Jersey-Query
                                                                                 05/24/19        Page 271Associated Cases
                                                                                                               of 627
                  3:19-cv-00038-FLW-LHG HAYMAN v. JOHNSON & JOHNSON et al                                                01/03/2019
                  3:19-cv-00014-FLW-LHG SHEA v. JOHNSON & JOHNSON et al                                                  01/03/2019
                  3:19-cv-00039-FLW-LHG ROSE v. JOHNSON AND JOHNSON et al                                                01/03/2019
                  3:19-cv-00015-FLW-LHG SMITH v. JOHNSON & JOHNSON et al                                                 01/03/2019
                  3:18-cv-17824-FLW-LHG MCCLUNG v. JOHNSON & JOHNSON et al                                               12/31/2018
                  3:19-cv-00016-FLW-LHG STENTIFORD v. JOHNSON & JOHNSON et al                                            01/01/2019
                  3:19-cv-00017-FLW-LHG SWEENEY v. JOHNSON & JOHNSON et al                                               01/01/2019
                  3:19-cv-00018-FLW-LHG TOCCHINI v. JOHNSON & JOHNSON et al                                              01/01/2019
                  3:19-cv-00019-FLW-LHG WALLER v. JOHNSON & JOHNSON et al                                                01/01/2019
                  3:19-cv-00020-FLW-LHG WOODWORTH v. JOHNSON & JOHNSON et al                                             01/01/2019
                  3:19-cv-00053-FLW-LHG MASSEY v. JOHNSON & JOHNSON et al                                                01/03/2019
                  3:19-cv-00054-FLW-LHG MCLEAN v. JOHNSON & JOHNSON et al                                                01/03/2019
                  3:19-cv-00055-FLW-LHG MCDONALD v. JOHNSON & JOHNSON et al                                              01/03/2019
                  3:19-cv-00056-FLW-LHG FUSEK v. JOHNSON & JOHNSON et al                                                 01/03/2019
                  3:19-cv-00058-FLW-LHG BROOKMAN et al v. JOHNSON & JOHNSON et al 01/03/2019
                  3:19-cv-00071-FLW-LHG WORKS et al v. JOHNSON & JOHNSON et al                                           01/04/2019
                  3:19-cv-00076-FLW-LHG GERRARD v. JOHNSON & JOHNSON                                                     01/04/2019
                  3:19-cv-00085-FLW-LHG LEWIS v. JOHNSON & JOHNSON et al                                                 01/04/2019
                  3:19-cv-00086-FLW-LHG IVEY v. JOHNSON & JOHNSON et al                                                  01/04/2019
                  3:19-cv-00087-FLW-LHG GALLOT v. JOHNSON AND JOHNSON et al                                              01/04/2019
                  3:19-cv-00090-FLW-LHG MADISON v. JOHNSON AND JOHNSON et al                                             01/04/2019
                  3:19-cv-00093-FLW-LHG SANTEMORE v. JOHNSON AND JOHNSON et al                                           01/04/2019
                  3:19-cv-00094-FLW-LHG JOHNSON v. JOHNSON & JOHNSON et al                                               01/04/2019
                  3:19-cv-00104-FLW-LHG SMITH v. JOHNSON & JOHNSON et al                                                 01/04/2019
                  3:19-cv-00100-FLW-LHG BERNICK v. JOHNSON & JOHNSON et al                                               01/04/2019
                  3:19-cv-00098-FLW-LHG HAIRSTON v. JOHNSON & JOHNSON et al                                              01/04/2019
                  3:19-cv-00137-FLW-LHG BARDSLEY v. JOHNSON & JOHNSON et al                                              01/04/2019
                  3:19-cv-00156-FLW-LHG VUONO v. JOHNSON & JOHNSON et al                                                 01/07/2019
                  3:19-cv-00178-FLW-LHG DENNY et al v. JOHNSON & JOHNSON
                                                                                                                         01/08/2019
                  CONSUMER INC. et al
                  3:19-cv-00182-FLW-LHG CAFFEE v. JOHNSON & JOHNSON et al                                                01/08/2019
                  3:19-cv-00184-FLW-LHG PETTY-OLSON v. JOHNSON & JOHNSON et al                                           01/08/2019
                  3:19-cv-00186-FLW-LHG PALMORE v. JOHNSON & JOHNSON et al                                               01/08/2019
                  3:19-cv-00188-FLW-LHG ADAMS v. JOHNSON & JOHNSON et al                                                 01/08/2019
                  3:19-cv-00190-FLW-LHG WYNNE v. JOHNSON & JOHNSON et al                                                 01/08/2019
                  3:19-cv-00192-FLW-LHG PHILLIPS v. JOHNSON & JOHNSON et al                                              01/08/2019
                  3:19-cv-00193-FLW-LHG HAWKINS-NEWTON v. JOHNSON & JOHNSON et
                                                                                                                         01/08/2019
                  al
                  3:19-cv-00224-FLW-LHG ORTISI v. JOHNSON & JOHNSON et al                                                01/08/2019
                  3:19-cv-00225-FLW-LHG PETERS v. JOHNSON & JOHNSON et al                                                01/08/2019
                  3:19-cv-00226-FLW-LHG CARMICHAEL v. JOHNSON & JOHNSON et al                                            01/08/2019

https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                            269/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2for Filed
                                                Document                the District of New Jersey-Query
                                                                                 05/24/19        Page 272Associated Cases
                                                                                                               of 627
                  3:19-cv-00229-FLW-LHG VARGA et al v. JOHNSON & JOHNSON et al                                           01/08/2019
                  3:19-cv-00230-FLW-LHG LEDER v. JOHNSON & JOHNSON et al                                                 01/08/2019
                  3:19-cv-00232-FLW-LHG OLECH v. JOHNSON & JOHNSON et al                                                 01/08/2019
                  3:19-cv-00249-FLW-LHG STACHELEK et al v. JOHNSON & JOHNSON et al                                       01/09/2019
                  3:19-cv-00272-FLW-LHG GILL v. JOHNSON & JOHNSON, INC. et al                                            01/09/2019
                  3:19-cv-00274-FLW-LHG RODMAN v. JOHNSON & JOHNSON et al                                                01/09/2019
                  3:19-cv-00275-FLW-LHG MEDINA v. JOHNSON & JOHNSON et al                                                01/09/2019
                  3:19-cv-00278-FLW-LHG GRAHAM v. JOHNSON & JOHNSON et al                                                01/09/2019
                  3:19-cv-00280-FLW-LHG THOMAS v. JOHNSON & JOHNSON et al                                                01/09/2019
                  3:19-cv-00297-FLW-LHG BARNES v. JOHNSON & JOHNSON et al                                                01/09/2019
                  3:19-cv-00306-FLW-LHG LAGLAIVE v. JOHNSON & JOHNSON et al                                              01/10/2019
                  3:19-cv-06105-FLW-LHG JOHNSON v. JOHNSON & JOHNSON et al                                               02/19/2019
                  3:19-cv-00333-FLW-LHG WILLIS v. JOHNSON & JOHNSON et al                                                01/10/2019
                  3:19-cv-00339-FLW-LHG BARTOSIAK et al v. JOHNSON & JOHNSON et al                                       01/10/2019
                  3:19-cv-00313-FLW-LHG KENDALE v. JOHNSON & JOHNSON et al                                               01/11/2019
                  3:19-cv-00314-FLW-LHG JOHNSON v. JOHNSON & JOHNSON et al                                               01/11/2019
                  3:19-cv-00315-FLW-LHG RICHARDI et al v. JOHNSON & JOHNSON et al                                        01/11/2019
                  3:19-cv-00316-FLW-LHG TINSLEY et al v. JOHNSON & JOHNSON et al                                         01/11/2019
                  3:19-cv-00317-FLW-LHG MCKNIGHT v. JOHNSON & JOHNSON et al                                              01/11/2019
                  3:19-cv-00320-FLW-LHG CEDRONE v. JOHNSON & JOHNSON et al                                               01/11/2019
                  3:19-cv-00322-FLW-LHG PRETE v. JOHNSON & JOHNSON et al                                                 01/11/2019
                  3:19-cv-00325-FLW-LHG AMOS v. JOHNSON et al                                                            01/11/2019
                  3:19-cv-00326-FLW-LHG BARRY v. JOHNSON & JOHNSON et al                                                 01/11/2019
                  3:19-cv-00337-FLW-LHG CROWELL v. JOHNSON & JOHNSON et al                                               01/11/2019
                  3:19-cv-00347-FLW-LHG BLACKMORE et al v. JOHNSON & JOHNSON et al 01/11/2019
                  3:19-cv-00353-FLW-LHG DUMLAO et al v. JOHNSON & JOHNSON et al                                          01/11/2019
                  3:19-cv-00360-FLW-LHG CZAJKOWSKI v. JOHNSON & JOHNSON et al                                            01/11/2019
                  3:19-cv-00355-FLW-LHG NANCARROW v. JOHNSON & JOHNSON et al                                             01/11/2019
                  3:19-cv-00359-FLW-LHG WABY et al v. JOHNSON & JOHNSON et al                                            01/11/2019
                  3:19-cv-00357-FLW-LHG FOSS et al v. JOHNSON & JOHNSON et al                                            01/11/2019
                  3:19-cv-00358-FLW-LHG MENDENHALL et al v. JOHNSON & JOHNSON et al 01/11/2019
                  3:19-cv-00404-FLW-LHG FLEMING v. JOHNSON & JOHNSON et al                                               01/11/2019
                  3:19-cv-00415-FLW-LHG WILLIAMS v. JOHNSON & JOHNSON et al                                              01/11/2019
                  3:19-cv-00418-FLW-LHG KHODOS v. JOHNSON & JOHNSON et al                                                01/11/2019
                  3:19-cv-00419-FLW-LHG HALL v. JOHNSON & JOHNSON et al                                                  01/11/2019
                  3:19-cv-00420-FLW-LHG WALSH v. JOHNSON & JOHNSON et al                                                 01/11/2019
                  3:19-cv-00427-FLW-LHG FLEMING v. JOHNSON & JOHNSON et al                                               01/11/2019
                  3:19-cv-00428-FLW-LHG RAGONE v. JOHNSON & JOHNSON et al                                                01/11/2019
                  3:19-cv-00439-FLW-LHG SINGH v. JOHNSON & JOHNSON et al                                                 01/14/2019
                  3:19-cv-00446-FLW-LHG KANE v. JOHNSON & JOHNSON et al                                                  01/14/2019
                  3:19-cv-00462-FLW-LHG URACO v. JOHNSON & JOHNSON et al                                                 01/14/2019
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                            270/625
5/15/2019                           CM/ECF LIVE - U.S.
                          Case 1:19-cv-01530           District Court2for Filed
                                                  Document                the District of New Jersey-Query
                                                                                   05/24/19        Page 273Associated Cases
                                                                                                                 of 627

                  3:19-cv-00475-FLW-LHG YARDLEY v. JOHNSON & JOHNSON et al                                                01/14/2019
                  3:19-cv-00482-FLW-LHG MELVIN v. JOHNSON & JOHSON et al                                                  01/15/2019
                  3:19-cv-00454-FLW-LHG BETZ v. JOHNSON & JOHNSON et al                                                   01/17/2019
                  3:19-cv-00458-FLW-LHG NICKELSON-HILL v. JOHNSON & JOHNSON et al                                         01/17/2019
                  3:19-cv-00468-FLW-LHG WILCOX et al v. JOHNSON & JOHNSON et al                                           01/17/2019
                  3:19-cv-00473-FLW-LHG MAY v. JOHNSON & JOHNSON et al                                                    01/17/2019
                  3:19-cv-00477-FLW-LHG ALEXANDER v. JOHNSON & JOHNSON et al                                              01/17/2019
                  3:19-cv-00484-FLW-LHG WALKER et al v. JOHNSON & JOHNSON et al                                           01/17/2019
                  3:19-cv-00489-FLW-LHG RAMIREZ v. JOHNSON & JOHNSON, INC. et al                                          01/17/2019
                  3:19-cv-00538-FLW-LHG PATE v. JOHNSON & JOHNSON et al                                                   01/17/2019
                  3:19-cv-00496-FLW-LHG AVALOS v. JOHNSON & JOHNSON, INC. et al                                           01/17/2019
                  3:19-cv-00558-FLW-LHG HILLYER v. JOHNSON & JOHNSON et al                                                01/17/2019
                  3:19-cv-00509-FLW-LHG BOBO et al v. JOHNSON & JOHNSON et al                                             01/17/2019
                  3:19-cv-00562-FLW-LHG BOURNE v. JOHNSON & JOHNSON et al                                                 01/17/2019
                  3:19-cv-00563-FLW-LHG BROOKS et al v. JOHNSON & JOHNSON et al                                           01/17/2019
                  3:19-cv-00521-FLW-LHG SOSA v. JOHNSON & JOHNSON et al                                                   01/17/2019
                  3:19-cv-00565-FLW-LHG WORKS et al v. JOHNSON & JOHNSON et al                                            01/17/2019
                  3:19-cv-00576-FLW-LHG CASTILLO et al v. JOHNSON & JOHNSON et al                                         01/17/2019
                  3:19-cv-00524-FLW-LHG TRETO v. JOHNSON & JOHNSON, INC. et al                                            01/17/2019
                  3:19-cv-00526-FLW-LHG BALDWIN v. JOHNSON & JOHNSON, INC. et al                                          01/18/2019
                  3:19-cv-00577-FLW-LHG SAMUELSON et al v. JOHNSON & JOHNSON et al                                        01/18/2019
                  3:19-cv-00530-FLW-LHG BEGAY v. JOHNSON & JOHNSON et al                                                  01/18/2019
                  3:19-cv-00532-FLW-LHG BROWN v. JOHNSON & JOHNSON et al                                                  01/18/2019
                  3:19-cv-00583-FLW-LHG CORREDOR v. JOHNSON & JOHNSON et al                                               01/18/2019
                  3:19-cv-00591-FLW-LHG KENNEDY, JR. v. JOHNSON & JOHNSON et al                                           01/18/2019
                  3:19-cv-00534-FLW-LHG MORALES v. JOHNSON & JOHNSON et al                                                01/18/2019
                  3:19-cv-00594-FLW-LHG DICKEY v. JOHNSON & JOHNSON et al                                                 01/18/2019
                  3:19-cv-00596-FLW-LHG BURTON v. JOHNSON & JOHNSON et al                                                 01/18/2019
                  3:19-cv-00597-FLW-LHG CHAPMAN v. JOHNSON & JOHNSON et al                                                01/18/2019
                  3:19-cv-00598-FLW-LHG CHESTON v. JOHNSON & JOHNSON et al                                                01/18/2019
                  3:19-cv-00599-FLW-LHG CLEMMONS v. JOHNSON & JOHNSON et al                                               01/18/2019
                  3:19-cv-00603-FLW-LHG DETMAN v. JOHNSON & JOHNSON et al                                                 01/18/2019
                  3:19-cv-00606-FLW-LHG FAHERTY, JR. v. JOHNSON & JOHNSON et al                                           01/18/2019
                  3:19-cv-00668-FLW-LHG COOPER v. JOHNSON & JOHNSON et al                                                 01/18/2019
                  3:19-cv-00669-FLW-LHG CORNELL v. JOHNSON & JOHNSON et al                                                01/18/2019
                  3:19-cv-00672-FLW-LHG KIRKLAND v. JOHNSON & JOHNSON et al                                               01/18/2019
                  3:19-cv-00673-FLW-LHG CULBREATH v. JOHNSON & JOHNSON et al                                              01/18/2019
                  3:19-cv-00656-FLW-LHG MOCHEL et al v. JOHNSON & JOHNSON et al                                           01/18/2019
                  3:19-cv-00608-FLW-LHG KOLOZIE v. JOHNSON & JOHNSON et al                                                01/18/2019
                  3:19-cv-00609-FLW-LHG CABRERA et al v. JOHNSON & JOHNSON et al                                          01/18/2019
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                             271/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2for Filed
                                                Document                the District of New Jersey-Query
                                                                                 05/24/19        Page 274Associated Cases
                                                                                                               of 627
                  3:19-cv-00612-FLW-LHG BROOKS v. JOHNSON & JOHNSON et al                                                01/18/2019
                  3:19-cv-00634-FLW-LHG PIECH v. JOHNSON & JOHNSON et al                                                 01/18/2019
                  3:19-cv-00643-FLW-LHG KANDRACH v. JOHNSON & JOHNSON et al                                              01/18/2019
                  3:19-cv-00647-FLW-LHG RAHMING-WADE v. JOHNSON & JOHNSON et al 01/18/2019
                  3:19-cv-00648-FLW-LHG LAPOINTE v. JOHNSON & JOHNSON et al                                              01/18/2019
                  3:19-cv-00653-FLW-LHG BEALL v. JOHNSON & JOHNSON et al                                                 01/18/2019
                  3:19-cv-00654-FLW-LHG BOVE v. JOHNSON AND JOHNSON et al                                                01/18/2019
                  3:19-cv-00655-FLW-LHG CAMPBELL v. JOHNSON & JOHNSON et al                                              01/18/2019
                  3:19-cv-00674-FLW-LHG CURRY v. JOHNSON & JOHNSON et al                                                 01/18/2019
                  3:19-cv-00676-FLW-LHG BARR v. JOHNSON & JOHNSON et al                                                  01/18/2019
                  3:19-cv-00707-FLW-LHG WALTON v. JOHNSON & JOHNSON et al                                                01/18/2019
                  3:19-cv-00712-FLW-LHG SANDERS v. JOHNSON & JOHNSON et al                                               01/18/2019
                  3:19-cv-00721-FLW-LHG WAGNER v. JOHNSON & JOHNSON, INC. et al                                          01/18/2019
                  3:19-cv-00722-FLW-LHG GURLEY v. JOHNSON & JOHNSON, INC. et al                                          01/18/2019
                  3:19-cv-00723-FLW-LHG SAMPLE v. JOHNSON & JOHNSON et al                                                01/18/2019
                  3:19-cv-00678-FLW-LHG ALLOCCA v. JOHNSON & JOHNSON et al                                               01/18/2019
                  3:19-cv-00724-FLW-LHG ROGERS v. JOHNSON & JOHNSON, INC. et al                                          01/18/2019
                  3:19-cv-00682-FLW-LHG O'NEILL v. JOHNSON & JOHNSON et al                                               01/18/2019
                  3:19-cv-00725-FLW-LHG POOLE v. JOHNSON & JOHNSON et al                                                 01/18/2019
                  3:19-cv-00683-FLW-LHG BOSAN v. JOHNSON & JOHNSON et al                                                 01/18/2019
                  3:19-cv-00685-FLW-LHG FOGLE v. JOHNSON &JOHNSON et al                                                  01/18/2019
                  3:19-cv-00728-FLW-LHG SOCHACKI v. JOHNSON & JOHNSON, INC. et al                                        01/18/2019
                  3:19-cv-00729-FLW-LHG GRAVLEY v. JOHNSON & JOHNSON et al                                               01/18/2019
                  3:19-cv-00686-FLW-LHG MORAR et al v. JOHNSON & JOHNSON et al                                           01/18/2019
                  3:19-cv-00687-FLW-LHG ASHLINE v. JOHNSON & JOHNSON et al                                               01/18/2019
                  3:19-cv-00688-FLW-LHG BUENO v. JOHNSON & JOHNSON et al                                                 01/18/2019
                  3:19-cv-00689-FLW-LHG COX v. JOHNSON & JOHNSON et al                                                   01/18/2019
                  3:19-cv-00730-FLW-LHG WILLETT v. JOHNSON & JOHNSON et al                                               01/22/2019
                  3:19-cv-00732-FLW-LHG MCGEE v. JOHNSON & JOHNSON et al                                                 01/22/2019
                  3:19-cv-00743-FLW-LHG DUNCAN v. JOHNSON & JOHNSON et al                                                01/22/2019
                  3:19-cv-00692-FLW-LHG CLOUD v. JOHNSON & JOHNSON et al                                                 01/22/2019
                  3:19-cv-00695-FLW-LHG HILL v. JOHNSON & JOHNSON et al                                                  01/22/2019
                  3:19-cv-00698-FLW-LHG OLSEN v. JOHNSON & JOHNSON et al                                                 01/22/2019
                  3:19-cv-00699-FLW-LHG DAVIS et al v. JOHNSON & JOHNSON et al                                           01/22/2019
                  3:19-cv-00700-FLW-LHG KOHLIEM v. JOHNSON & JOHNSON et al                                               01/22/2019
                  3:19-cv-00758-FLW-LHG POWELL v. JOHNSON & JOHNSON et al                                                01/22/2019
                  3:19-cv-00763-FLW-LHG WASHINGTON et al v. JOHNSON & JOHNSON et al 01/22/2019
                  3:19-cv-00765-FLW-LHG ALLEN et al v. JOHNSON & JOHNSON et al                                           01/22/2019
                  3:19-cv-00766-FLW-LHG LOMBARI et al v. JOHNSON & JOHNSON et al                                         01/22/2019
                  3:19-cv-00768-FLW-LHG ROBINS v. JOHNSON AND JOHNSON et al                                              01/22/2019
                  3:19-cv-00773-FLW-LHG EVANS v. JOHNSON & JOHNSON et al                                                 01/22/2019
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                            272/625
5/15/2019                           CM/ECF LIVE - U.S.
                          Case 1:19-cv-01530           District Court2for Filed
                                                  Document                the District of New Jersey-Query
                                                                                   05/24/19        Page 275Associated Cases
                                                                                                                 of 627

                  3:19-cv-00774-FLW-LHG FERGUSON v. JOHNSON & JOHNSON et al      01/22/2019
                  3:19-cv-00770-FLW-LHG SPILLMAN SOLARIE v. IMERYS TALC AMERICA,
                                                                                 01/22/2019
                  INC ("IMERYS TALC") et al
                  3:19-cv-00775-FLW-LHG EVANS et al v. JOHNSON & JOHNSON et al                                            01/22/2019
                  3:19-cv-00826-FLW-LHG COLBY v. JOHNSON & JOHNSON et al                                                  01/22/2019
                  3:19-cv-00884-FLW-LHG BENNETT et al v. JOHNSON & JOHNSON et al                                          01/22/2019
                  3:19-cv-00829-FLW-LHG LYONS et al v. JOHNSON & JOHNSON et al                                            01/22/2019
                  3:19-cv-00865-FLW-LHG MAYE v. JOHNSON & JOHNSON et al                                                   01/22/2019
                  3:19-cv-00879-FLW-LHG CREECH v. JOHNSON & JOHNSON et al                                                 01/22/2019
                  3:19-cv-00886-FLW-LHG BUNYARD v. JOHNSON AND JOHNSON et al                                              01/22/2019
                  3:19-cv-00890-FLW-LHG BROWN v. JOHNSON & JOHNSON et al                                                  01/22/2019
                  3:19-cv-00928-FLW-LHG Khan v. Johnson & Johnson et al                                                   01/23/2019
                  3:19-cv-00929-FLW-LHG Wagoner v. Johnson & Johnson et al                                                01/23/2019
                  3:19-cv-00930-FLW-LHG Cantley et al v. Johnson & Johnson et al                                          01/23/2019
                  3:19-cv-00915-FLW-LHG BASS v. JOHNSON & JOHNSON et al                                                   01/23/2019
                  3:19-cv-00916-FLW-LHG DAVIS v. JOHNSON & JOHNSON et al                                                  01/23/2019
                  3:19-cv-00918-FLW-LHG MARTI v. JOHNSON & JOHNSON et al                                                  01/23/2019
                  3:19-cv-00914-FLW-LHG PRICE v. JOHNSON & JOHNSON et al                                                  01/23/2019
                  3:19-cv-00920-FLW-LHG DIXON v. JOHNSON & JOHNSON et al                                                  01/23/2019
                  3:19-cv-00924-FLW-LHG CLAUDY v. JOHNSON AND JOHNSON et al                                               01/23/2019
                  3:19-cv-00925-FLW-LHG PICOU v. JOHNSON AND JOHNSON et al                                                01/23/2019
                  3:19-cv-00926-FLW-LHG GREEN v. JOHNSON AND JOHNSON et al                                                01/23/2019
                  3:19-cv-00927-FLW-LHG BOSWELL v. JOHNSON AND JOHNSON et al                                              01/23/2019
                  3:19-cv-00945-FLW-LHG HAAG v. JOHNSON & JOHNSON et al                                                   01/23/2019
                  3:19-cv-00946-FLW-LHG BOSWELL v. JOHNSON AND JOHNSON et al                                              01/23/2019
                  3:19-cv-00947-FLW-LHG MITCHELL v. JOHNSON AND JOHNSON et al                                             01/23/2019
                  3:19-cv-00950-FLW-LHG DAY v. JOHNSON & JOHNSON et al                                                    01/23/2019
                  3:19-cv-00960-FLW-LHG Bertlaney v. Johnson & Johnson et al                                              01/23/2019
                  3:19-cv-00951-FLW-LHG SPIKES-BICKHAM v. JOHNSON AND JOHNSON et
                                                                                 01/23/2019
                  al
                  3:19-cv-00932-FLW-LHG ACEVEDO v. JOHNSON & JOHNSON et al       01/23/2019
                  3:19-cv-00934-FLW-LHG CASCONE v. JOHNSON & JOHNSON et al                                                01/23/2019
                  3:19-cv-00936-FLW-LHG KARHOFF v. JOHNSON & JOHNSON et al                                                01/23/2019
                  3:19-cv-00939-FLW-LHG CRAWFORD v. JOHNSON & JOHNSON et al                                               01/23/2019
                  3:19-cv-00942-FLW-LHG JOSEPH v. JOHNSON AND JOHNSON et al                                               01/23/2019
                  3:19-cv-00943-FLW-LHG MAGEE v. JOHNSON AND JOHNSON et al                                                01/23/2019
                  3:19-cv-06109-FLW-LHG MOLLER v. JOHNSON & JOHNSON et al                                                 02/19/2019
                  3:19-cv-00952-FLW-LHG MACKIEWICZ v. JOHNSON & JOHNSON et al                                             01/23/2019
                  3:19-cv-00954-FLW-LHG WARREN et al v. JOHNSON AND JOHNSON et al                                         01/23/2019
                  3:19-cv-00955-FLW-LHG MEANS v. JOHNSON & JOHNSON et al                                                  01/23/2019

https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                             273/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2for Filed
                                                Document                the District of New Jersey-Query
                                                                                 05/24/19        Page 276Associated Cases
                                                                                                               of 627
                  3:19-cv-00957-FLW-LHG WATSON v. JOHNSON & JOHNSON et al                                                01/23/2019
                  3:19-cv-00966-FLW-LHG MANZI JR v. JOHNSON & JOHNSON et al                                              01/23/2019
                  3:19-cv-00968-FLW-LHG COTTINGHAM v. JOHNSON & JOHNSON et al                                            01/23/2019
                  3:19-cv-00971-FLW-LHG BRANTLEY v. JOHNSON & JOHNSON et al                                              01/23/2019
                  3:19-cv-00974-FLW-LHG BESSPIATA et al v. JOHNSON & JOHNSON et al                                       01/23/2019
                  3:19-cv-00977-FLW-LHG ARROYO v. JOHNSON & JOHNSON et al                                                01/24/2019
                  3:19-cv-00978-FLW-LHG WILSON v. JOHNSON & JOHNSON et al                                                01/24/2019
                  3:19-cv-00979-FLW-LHG WERNER v. JOHNSON & JOHNSON et al                                                01/24/2019
                  3:19-cv-00983-FLW-LHG ADAMS v. JOHNSON & JOHNSON et al                                                 01/24/2019
                  3:19-cv-00985-FLW-LHG GRESKI v. JOHNSON & JOHNSON et al                                                01/24/2019
                  3:19-cv-00987-FLW-LHG HOUSLEY v. JOHNSON & JOHNSON et al                                               01/24/2019
                  3:19-cv-01000-FLW-LHG Russo v. Johnson & Johnson et al                                                 01/24/2019
                  3:19-cv-00994-FLW-LHG JONES v. JOHNSON & JOHNSON et al                                                 01/24/2019
                  3:19-cv-00995-FLW-LHG GILMORE v. JOHNSON & JOHNSON et al                                               01/24/2019
                  3:19-cv-00997-FLW-LHG FANTZ v. JOHNSON & JOHNSON et al                                                 01/24/2019
                  3:19-cv-00998-FLW-LHG DEAN v. JOHNSON & JOHNSON et al                                                  01/24/2019
                  3:19-cv-00999-FLW-LHG MCDONALD v. JOHNSON & JOHNSON et al                                              01/24/2019
                  3:19-cv-01011-FLW-LHG WEATHERFORD v. JOHNSON & JOHNSON et al                                           01/24/2019
                  3:19-cv-01012-FLW-LHG DIRICO v. JOHNSON & JOHNSON et al                                                01/24/2019
                  3:19-cv-01013-FLW-LHG KELLEY v. JOHNSON & JOHNSON et al                                                01/24/2019
                  3:19-cv-01014-FLW-LHG SANTOS v. JOHNSON & JOHNSON et al                                                01/24/2019
                  3:19-cv-01015-FLW-LHG WEBBER v. JOHNSON & JOHNSON et al                                                01/24/2019
                  3:19-cv-01016-FLW-LHG CANNON v. JOHNSON & JOHNSON et al                                                01/24/2019
                  3:19-cv-01018-FLW-LHG HENRY v. JOHNSON & JOHNSON et al                                                 01/24/2019
                  3:19-cv-01020-FLW-LHG WILLIS v. JOHNSON & JOHNSON et al                                                01/24/2019
                  3:19-cv-01021-FLW-LHG JACKSON v. JOHNSON & JOHNSON et al                                               01/24/2019
                  3:19-cv-01023-FLW-LHG WAINER v. JOHNSON & JOHNSON et al                                                01/24/2019
                  3:19-cv-01025-FLW-LHG ZWAYER et al v. JOHNSON & JOHNSON et al                                          01/24/2019
                  3:19-cv-01027-FLW-LHG THOMAS v. JOHNSON & JOHNSON et al                                                01/24/2019
                  3:19-cv-01029-FLW-LHG VARISCO v. JOHNSON & JOHNSON et al                                               01/24/2019
                  3:19-cv-01031-FLW-LHG VASQUEZ v. JOHNSON & JOHNSON et al                                               01/24/2019
                  3:19-cv-01035-FLW-LHG WATSON v. JOHNSON & JOHNSON et al                                                01/25/2019
                  3:19-cv-01037-FLW-LHG ZIEMER v. JOHNSON & JOHNSON et al                                                01/25/2019
                  3:19-cv-01042-FLW-LHG HOPSON v. JOHNSON & JOHNSON et al                                                01/25/2019
                  3:19-cv-01039-FLW-LHG DOTY et al v. JOHNSON & JOHNSON et al                                            01/25/2019
                  3:19-cv-01050-FLW-LHG STANTON et al v. JOHNSON & JOHNSON et al                                         01/25/2019
                  3:19-cv-01044-FLW-LHG HASSELBLAD v. JOHNSON & JOHNSON et al                                            01/25/2019
                  3:19-cv-01072-FLW-LHG REYER v. JOHNSON AND JOHNSON et al                                               01/25/2019
                  3:19-cv-01092-FLW-LHG DUMOVICH v. JOHNSON & JOHNSON et al                                              01/25/2019
                  3:19-cv-01109-FLW-LHG MARTINEZ v. JOHNSON & JOHNSON et al                                              01/25/2019
                  3:19-cv-01118-FLW-LHG TURNER v. JOHNSON & JOHNSON et al                                                01/25/2019
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                            274/625
5/15/2019                           CM/ECF LIVE - U.S.
                          Case 1:19-cv-01530           District Court2for Filed
                                                  Document                the District of New Jersey-Query
                                                                                   05/24/19        Page 277Associated Cases
                                                                                                                 of 627

                  3:19-cv-01119-FLW-LHG ETZIONI et al v. JOHNSON & JOHNSON et al                                          01/25/2019
                  3:19-cv-01121-FLW-LHG HAUGEN et al v. JOHNSON & JOHNSON et al                                           01/25/2019
                  3:19-cv-01123-FLW-LHG SNELLING v. JOHNSON & JOHNSON et al                                               01/28/2019
                  3:19-cv-01125-FLW-LHG WOLF v. JOHNSON & JOHNSON et al                                                   01/28/2019
                  3:19-cv-01126-FLW-LHG CLARK v. JOHNSON & JOHNSON et al                                                  01/28/2019
                  3:19-cv-01127-FLW-LHG GREENE v. JOHNSON & JOHNSON et al                                                 01/28/2019
                  3:19-cv-01129-FLW-LHG STANTON-IRICK v. JOHNSON & JOHNSON et al                                          01/28/2019
                  3:19-cv-01130-FLW-LHG VILLALOBOS v. JOHNSON & JOHNSON et al                                             01/28/2019
                  3:19-cv-01135-FLW-LHG PETERSEN v. JOHNSON & JOHNSON et al                                               01/28/2019
                  3:19-cv-01136-FLW-LHG CAGLE v. JOHNSON & JOHNSON et al                                                  01/28/2019
                  3:19-cv-01137-FLW-LHG HOFFMAN v. JOHNSON & JOHNSON et al                                                01/28/2019
                  3:19-cv-01138-FLW-LHG TORRES v. JOHNSON & JOHNSON et al                                                 01/28/2019
                  3:19-cv-01140-FLW-LHG FREIBURGER v. JOHNSON & JOHNSON et al                                             01/28/2019
                  3:19-cv-01141-FLW-LHG SEILER v. JOHNSON & JOHNSON et al                                                 01/28/2019
                  3:19-cv-01142-FLW-LHG DERR v. JOHNSON & JOHNSON et al                                                   01/28/2019
                  3:19-cv-01139-FLW-LHG WYMES v. JOHNSON & JOHNSON et al                                                  01/28/2019
                  3:19-cv-01168-FLW-LHG DAY v. JOHNSON & JOHNSON et al                                                    01/28/2019
                  3:19-cv-01179-FLW-LHG DENLEY v. JOHNSON & JOHNSON et al                                                 01/28/2019
                  3:19-cv-01182-FLW-LHG GRAMLICH v. JOHNSON & JOHNSON et al                                               01/28/2019
                  3:19-cv-01183-FLW-LHG HUTTON v. JOHNSON & JOHNSON et al                                                 01/28/2019
                  3:19-cv-01185-FLW-LHG LANEY v. JOHNSON & JOHNSON et al                                                  01/28/2019
                  3:19-cv-01187-FLW-LHG LEDFORD v. JOHNSON & JOHNSON et al                                                01/28/2019
                  3:19-cv-01189-FLW-LHG LILLIE v. JOHNSON & JOHNSON et al                                                 01/28/2019
                  3:19-cv-01191-FLW-LHG MACKINAW v. JOHNSON & JOHNSON et al                                               01/28/2019
                  3:19-cv-01195-FLW-LHG MILLER v. JOHNSON & JOHNSON et al                                                 01/28/2019
                  3:19-cv-01201-FLW-LHG OGBONNAH v. JOHNSON & JOHNSON et al                                               01/28/2019
                  3:19-cv-01165-FLW-LHG GILLETTE et al v. JOHNSON & JOHNSON et al                                         01/28/2019
                  3:19-cv-01174-FLW-LHG KOCHERA v. JOHNSON AND JOHNSON
                                                                                                                          01/28/2019
                  CONSUMER, INC. et al
                  3:19-cv-01192-FLW-LHG HAYES et al v. JOHNSON AND JOHNSON et al                                          01/28/2019
                  3:19-cv-01204-FLW-LHG SMITH v. JOHNSON & JOHNSON et al                                                  01/28/2019
                  3:19-cv-01193-FLW-LHG POLAND v. JOHNSON & JOHNSON et al                                                 01/28/2019
                  3:19-cv-01196-FLW-LHG SPEARS VASQUEZ v. JOHNSON AND JOHNSON et
                                                                                                                          01/28/2019
                  al
                  3:19-cv-01198-FLW-LHG MUSCHETTE v. JOHNSON AND JOHNSON et al                                            01/28/2019
                  3:19-cv-01209-FLW-LHG STEELE v. JOHNSON & JOHNSON et al                                                 01/28/2019
                  3:19-cv-01217-FLW-LHG CAVANAGH v. JOHNSON & JOHNSON et al                                               01/28/2019
                  3:19-cv-01218-FLW-LHG BEACH v. JOHNSON & JOHNSON et al                                                  01/28/2019
                  3:19-cv-01220-FLW-LHG ARNOULT v. JOHNSON & JOHNSON et al                                                01/28/2019
                  3:19-cv-01222-FLW-LHG BROOKS v. JOHNSON & JOHNSON et al                                                 01/28/2019

https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                             275/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2for Filed
                                                Document                the District of New Jersey-Query
                                                                                 05/24/19        Page 278Associated Cases
                                                                                                               of 627
                  3:19-cv-01200-FLW-LHG WESLEY et al v. JOHNSON AND JOHNSON et al                                        01/28/2019
                  3:19-cv-01317-FLW-LHG CHERRY v. JOHNSON & JOHNSON et al                                                01/29/2019
                  3:19-cv-01207-FLW-LHG ALLEN v. JOHNSON AND JOHNSON et al                                               01/29/2019
                  3:19-cv-01318-FLW-LHG CROTSER v. JOHNSON & JOHNSON et al                                               01/29/2019
                  3:19-cv-01210-FLW-LHG TYNES v. JOHNSON AND JOHNSON COMPANY et
                                                                                                                         01/29/2019
                  al
                  3:19-cv-01320-FLW-LHG FRYE v. JOHNSON & JOHNSON et al                                                  01/29/2019
                  3:19-cv-01322-FLW-LHG HARROW v. JOHNSON & JOHNSON et al                                                01/29/2019
                  3:19-cv-01325-FLW-LHG HERNANDEZ v. JOHNSON & JOHNSON et al                                             01/29/2019
                  3:19-cv-01327-FLW-LHG HIBBS v. JOHNSON & JOHNSON et al                                                 01/29/2019
                  3:19-cv-01329-FLW-LHG MCCARTY v. JOHNSON & JOHNSON et al                                               01/29/2019
                  3:19-cv-01331-FLW-LHG MCMAHON v. JOHNSON & JOHNSON et al                                               01/29/2019
                  3:19-cv-01334-FLW-LHG MORRISON v. JOHNSON & JOHNSON et al                                              01/29/2019
                  3:19-cv-01337-FLW-LHG RASSEGA v. JOHNSON & JOHNSON et al                                               01/29/2019
                  3:19-cv-01236-FLW-LHG HILL v. JOHNSON & JOHNSON et al                                                  01/29/2019
                  3:19-cv-01239-FLW-LHG GLYNN v. JOHNSON & JOHNSON et al                                                 01/29/2019
                  3:19-cv-01244-FLW-LHG HARRIS v. JOHNSON & JOHNSON et al                                                01/29/2019
                  3:19-cv-01248-FLW-LHG CLARSON et al v. JOHNSON & JOHNSON et al                                         01/29/2019
                  3:19-cv-01250-FLW-LHG HOVIS v. JOHNSON & JOHNSON et al                                                 01/29/2019
                  3:19-cv-01255-FLW-LHG ROSETH v. JOHNSON & JOHNSON et al                                                01/29/2019
                  3:19-cv-01259-FLW-LHG SCOTT et al v. JOHNSON & JOHNSON et al                                           01/29/2019
                  3:19-cv-01264-FLW-LHG SMITH et al v. JOHNSON & JOHNSON et al                                           01/29/2019
                  3:19-cv-01270-FLW-LHG THIEL v. JOHNSON & JOHNSON et al                                                 01/29/2019
                  3:19-cv-01275-FLW-LHG LAYMAN v. JOHNSON & JOHNSON et al                                                01/29/2019
                  3:19-cv-01335-FLW-LHG CLAYTON v. JOHNSON & JOHNSON et al                                               01/29/2019
                  3:19-cv-01339-FLW-LHG SEARS-VANDERWERKEN v. JOHNSON &
                                                                                                                         01/29/2019
                  JOHNSON et al
                  3:19-cv-01341-FLW-LHG RUSSELL-MOSS v. JOHNSON & JOHNSON et al                                          01/29/2019
                  3:19-cv-01344-FLW-LHG RYAN v. JOHNSON & JOHNSON et al                                                  01/29/2019
                  3:19-cv-01346-FLW-LHG HUGHES v. JOHNSON & JOHNSON et al                                                01/29/2019
                  3:19-cv-01349-FLW-LHG STURGILL v. JOHNSON & JOHNSON et al                                              01/29/2019
                  3:19-cv-01352-FLW-LHG FURHMAN v. JOHNSON & JOHNSON et al                                               01/29/2019
                  3:19-cv-01357-FLW-LHG RAMSEY v. JOHNSON & JOHNSON et al                                                01/29/2019
                  3:19-cv-01326-FLW-LHG SPINKS v. JOHNSON & JOHNSON et al                                                01/29/2019
                  3:19-cv-01332-FLW-LHG SEARS-VANDERWERKEN v. JOHNSON &
                                                                                                                         01/29/2019
                  JOHNSON et al
                  3:19-cv-01446-FLW-LHG RUSSELL v. JOHNSON & JOHNSON et al                                               01/29/2019
                  3:19-cv-01455-FLW-LHG WHITE v. JOHNSON & JOHNSON et al                                                 01/29/2019
                  3:19-cv-01458-FLW-LHG ANTHONY v. JOHNSON & JOHNSON et al                                               01/29/2019
                  3:19-cv-01465-FLW-LHG CORRIVEAU v. JOHNSON & JOHNSON et al                                             01/29/2019
                  3:19-cv-01467-FLW-LHG JOHNSON v. JOHNSON & JOHNSON et al                                               01/29/2019

https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                            276/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2for Filed
                                                Document                the District of New Jersey-Query
                                                                                 05/24/19        Page 279Associated Cases
                                                                                                               of 627
                  3:19-cv-01469-FLW-LHG BARNETT v. JOHNSON & JOHNSON et al                                               01/29/2019
                  3:19-cv-01472-FLW-LHG COREY v. JOHNSON & JOHNSON et al                                                 01/29/2019
                  3:19-cv-01363-FLW-LHG BARNETT v. JOHNSON & JOHNSON et al                                               01/29/2019
                  3:19-cv-01474-FLW-LHG SPANGENBERG v. JOHNSON & JOHNSON et al                                           01/29/2019
                  3:19-cv-01371-FLW-LHG CHASON v. JOHNSON & JOHNSON et al                                                01/29/2019
                  3:19-cv-01411-FLW-LHG HYDE et al v. JOHNSON & JOHNSON et al                                            01/29/2019
                  3:19-cv-01421-FLW-LHG DANIEL v. JOHNSON & JOHNSON et al                                                01/29/2019
                  3:19-cv-01490-FLW-LHG SHEARS v. JOHNSON & JOHNSON et al                                                01/29/2019
                  3:19-cv-01497-FLW-LHG ALBERT v. JOHNSON & JOHNSON et al                                                01/29/2019
                  3:19-cv-01502-FLW-LHG PETTAWAY v. JOHNSON & JOHNSON et al                                              01/29/2019
                  3:19-cv-01505-FLW-LHG BLACKSHERER v. JOHNSON & JOHNSON et al                                           01/29/2019
                  3:19-cv-01512-FLW-LHG ALLEN v. JOHNSON & JOHNSON et al                                                 01/29/2019
                  3:19-cv-01489-FLW-LHG MCNEELY v. JOHNSON & JOHNSON et al                                               01/29/2019
                  3:19-cv-01454-FLW-LHG ZIRPOLO v. JOHNSON & JOHNSON et al                                               01/30/2019
                  3:19-cv-01468-FLW-LHG WITT JR. v. JOHNSON & JOHNSON et al                                              01/30/2019
                  3:19-cv-01481-FLW-LHG DYKE v. JOHNSON & JOHNSON et al                                                  01/30/2019
                  3:19-cv-01790-FLW-LHG ANDERSON v. JOHNSON & JOHNSON et al                                              01/30/2019
                  3:19-cv-01792-FLW-LHG ANDERSON v. JOHNSON & JOHNSON et al                                              01/30/2019
                  3:19-cv-01794-FLW-LHG ARMSTRONG v. JOHNSON & JOHNSON et al                                             01/30/2019
                  3:19-cv-01500-FLW-LHG JOHNSON et al v. JOHNSON & JOHNSON et al                                         01/30/2019
                  3:19-cv-01797-FLW-LHG AZEVEDO v. JOHNSON & JOHNSON et al                                               01/30/2019
                  3:19-cv-01802-FLW-LHG BROWN v. JOHNSON & JOHNSON et al                                                 01/30/2019
                  3:19-cv-01805-FLW-LHG CHAPMAN v. JOHNSON & JOHNSON et al                                               01/30/2019
                  3:19-cv-01806-FLW-LHG COLLINS v. JOHNSON & JOHNSON et al                                               01/30/2019
                  3:19-cv-01808-FLW-LHG CONLEY v. JOHNSON & JOHNSON et al                                                01/30/2019
                  3:19-cv-01809-FLW-LHG DOPLER v. JOHNSON & JOHNSON et al                                                01/30/2019
                  3:19-cv-01810-FLW-LHG CUPP v. JOHNSON & JOHNSON et al                                                  01/30/2019
                  3:19-cv-01531-FLW-LHG HARRINGTON v. JOHNSON & JOHNSON, INC. et
                                                                                                                         01/30/2019
                  al
                  3:19-cv-01570-FLW-LHG EDE v. JOHNSON & JOHNSON et al                                                   01/30/2019
                  3:19-cv-01604-FLW-LHG AMEZCUA v. JOHNSON & JOHNSON, INC. et al                                         01/30/2019
                  3:19-cv-01811-FLW-LHG GAMBEL v. JOHNSON & JOHNSON et al                                                01/30/2019
                  3:19-cv-01639-FLW-LHG CALDERON v. JOHNSON & JOHNSON et al                                              01/30/2019
                  3:19-cv-01801-FLW-LHG MERCADO v. JOHNSON & JOHNSON et al                                               01/30/2019
                  3:19-cv-01816-FLW-LHG MERINO v. JOHNSON & JOHNSON et al                                                01/30/2019
                  3:19-cv-01822-FLW-LHG OINONEN v. JOHNSON & JOHNSON et al                                               01/30/2019
                  3:19-cv-01828-FLW-LHG POLLARD v. JOHNSON & JOHNSON et al                                               01/30/2019
                  3:19-cv-01835-FLW-LHG POWERS v. JOHNSON & JOHNSON et al                                                01/30/2019
                  3:19-cv-01848-FLW-LHG RICKER v. JOHNSON & JOHNSON et al                                                01/30/2019
                  3:19-cv-01953-FLW-LHG GOLDABER v. JOHNSON & JOHNSON et al                                              01/30/2019
                  3:19-cv-01956-FLW-LHG GOODY v. JOHNSON & JOHNSON et al                                                 01/30/2019
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                            277/625
5/15/2019                           CM/ECF LIVE - U.S.
                          Case 1:19-cv-01530           District Court2for Filed
                                                  Document                the District of New Jersey-Query
                                                                                   05/24/19        Page 280Associated Cases
                                                                                                                 of 627

                  3:19-cv-01960-FLW-LHG GREENBAUM v. JOHNSON & JOHNSON et al                                              01/30/2019
                  3:19-cv-01964-FLW-LHG SIBLEY v. JOHNSON & JOHNSON et al                                                 01/30/2019
                  3:19-cv-01969-FLW-LHG DEISHER v. JOHNSON & JOHNSON et al                                                01/30/2019
                  3:19-cv-01971-FLW-LHG GALLAGHER v. JOHNSON & JOHNSON et al                                              01/30/2019
                  3:19-cv-01983-FLW-LHG Coleman v. Johnson & Johnson et al                                                01/30/2019
                  3:19-cv-02067-FLW-LHG CIAMPOLI et al v. JOHNSON & JOHNSON et al                                         01/30/2019
                  3:19-cv-02081-FLW-LHG FIEGEL v. JOHNSON & JOHNSON et al                                                 01/30/2019
                  3:19-cv-02087-FLW-LHG CARTER et al v. JOHNSON & JOHNSON et al                                           01/30/2019
                  3:19-cv-01865-FLW-LHG BECK v. JOHNSON & JOHNSON et al                                                   01/30/2019
                  3:19-cv-02114-FLW-LHG RAMOS et al v. JOHNSON & JOHNSON et al                                            01/30/2019
                  3:19-cv-02134-FLW-LHG THORPE et al v. JOHNSON & JOHNSON et al                                           01/31/2019
                  3:19-cv-02149-FLW-LHG PALAZZO v. JOHNSON & JOHNSON et al                                                01/31/2019
                  3:19-cv-02177-FLW-LHG WHITE et al v. JOHNSON & JOHNSON et al                                            01/31/2019
                  3:19-cv-02201-FLW-LHG ARBUTHNOT et al v. JOHNSON & JOHNSON et al                                        01/31/2019
                  3:19-cv-02215-FLW-LHG WILLIAMS et al v. JOHNSON & JOHNSON et al                                         01/31/2019
                  3:19-cv-02230-FLW-LHG SWANSON v. JOHNSON & JOHNSON et al                                                01/31/2019
                  3:19-cv-02179-FLW-LHG LEAF v. JOHNSON & JOHNSON et al                                                   01/31/2019
                  3:19-cv-02269-FLW-LHG LANG v. JOHNSON & JOHNSON et al                                                   01/31/2019
                  3:19-cv-02316-FLW-LHG CASKEY-SCHREIBER et al v. JOHNSON &
                                                                                                                          01/31/2019
                  JOHNSON et al
                  3:19-cv-02342-FLW-LHG MICHELS v. JOHNSON & JOHNSON et al                                                01/31/2019
                  3:19-cv-02373-FLW-LHG ANTOLOWITZ v. JOHNSON & JOHNSON et al                                             01/31/2019
                  3:19-cv-02391-FLW-LHG BLASKA v. JOHNSON & JOHNSON et al                                                 01/31/2019
                  3:19-cv-02416-FLW-LHG CAMPBELL v. JOHNSON & JOHNSON et al                                               01/31/2019
                  3:19-cv-02494-FLW-LHG HASENAUER et al v. JOHNSON & JOHNSON et al                                        01/31/2019
                  3:19-cv-02515-FLW-LHG SPEARMAN v. JOHNSON & JOHNSON et al                                               01/31/2019
                  3:19-cv-02553-FLW-LHG GIGUERE et al v. JOHNSON & JOHNSON et al                                          01/31/2019
                  3:19-cv-02852-FLW-LHG MCCORMICK v. JOHNSON & JOHNSON et al                                              01/31/2019
                  3:19-cv-02863-FLW-LHG MCCREADY v. JOHNSON & JOHNSON et al                                               01/31/2019
                  3:19-cv-02870-FLW-LHG DEMMONS v. JOHNSON & JOHNSON et al                                                01/31/2019
                  3:19-cv-03065-FLW-LHG SERIGNEY et al v. JOHNSON & JOHNSON et al                                         01/31/2019
                  3:19-cv-03095-FLW-LHG SHARKEY et al v. JOHNSON & JOHNSON et al                                          01/31/2019
                  3:19-cv-03120-FLW-LHG KNUST v. JOHNSON & JOHNSON et al                                                  01/31/2019
                  3:19-cv-03135-FLW-LHG LABOY v. JOHNSON & JOHNSON et al                                                  01/31/2019
                  3:19-cv-03159-FLW-LHG LAIRD v. JOHNSON & JOHNSON et al                                                  01/31/2019
                  3:19-cv-03195-FLW-LHG LESLIE v. JOHNSON & JOHNSON et al                                                 01/31/2019
                  3:19-cv-03242-FLW-LHG MAYS v. JOHNSON & JOHNSON et al                                                   01/31/2019
                  3:19-cv-03281-FLW-LHG MALCHRIST v. JOHNSON & JOHNSON et al                                              01/31/2019
                  3:19-cv-03400-FLW-LHG JUHNKE et al v. JOHNSON & JOHNSON et al                                           01/31/2019
                  3:19-cv-03414-FLW-LHG HEINZ v. JOHNSON & JOHNSON et al                                                  01/31/2019

https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                             278/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2for Filed
                                                Document                the District of New Jersey-Query
                                                                                 05/24/19        Page 281Associated Cases
                                                                                                               of 627
                  3:19-cv-03510-FLW-LHG MOORE v. JOHNSON & JOHNSON et al                                                 01/31/2019
                  3:19-cv-03549-FLW-LHG HURTIG v. JOHNSON & JOHNSON et al                                                01/31/2019
                  3:19-cv-03565-FLW-LHG FISH v. JOHNSON & JOHNSON et al                                                  01/31/2019
                  3:19-cv-03602-FLW-LHG HUDSON v. JOHNSON & JOHNSON et al                                                01/31/2019
                  3:19-cv-03609-FLW-LHG MEAD v. JOHNSON & JOHNSON et al                                                  01/31/2019
                  3:19-cv-03705-FLW-LHG TILLERY v. JOHNSON & JOHNSON et al                                               01/31/2019
                  3:19-cv-03719-FLW-LHG BOYD et al v. JOHNSON AND JOHNSON et al                                          02/01/2019
                  3:19-cv-03859-FLW-LHG LOVE v. JOHNSON & JOHNSON et al                                                  01/31/2019
                  3:19-cv-03881-FLW-LHG ROESCH v. JOHNSON & JOHNSON et al                                                01/31/2019
                  3:19-cv-03907-FLW-LHG ROBERTSON v. JOHNSON & JOHNSON et al                                             01/31/2019
                  3:19-cv-03943-FLW-LHG ROGERS v. JOHNSON & JOHNSON et al                                                01/31/2019
                  3:19-cv-04165-FLW-LHG GADD v. JOHNSON & JOHNSON et al                                                  01/31/2019
                  3:19-cv-04396-FLW-LHG HOMACK et al v. JOHNSON & JOHNSON et al                                          02/01/2019
                  3:19-cv-04404-FLW-LHG HOLLAND v. JOHNSON & JOHNSON et al                                               02/01/2019
                  3:19-cv-04405-FLW-LHG LOCKLEAR v. JOHNSON & JOHNSON et al                                              02/01/2019
                  3:19-cv-04406-FLW-LHG BERNARD-MCCALLUSTER v. JOHNSON &
                                                                                                                         02/01/2019
                  JOHNSON et al
                  3:19-cv-04407-FLW-LHG DECOLA v. JOHNSON & JOHNSON et al                                                02/01/2019
                  3:19-cv-04409-FLW-LHG FOLKS v. JOHNSON & JOHNSON et al                                                 02/01/2019
                  3:19-cv-04410-FLW-LHG BERGERON et al v. JOHNSON & JOHNSON et al                                        02/01/2019
                  3:19-cv-04411-FLW-LHG HOWARD v. JOHNSON & JOHNSON et al                                                02/01/2019
                  3:19-cv-04412-FLW-LHG ATHERTON v. JOHNSON & JOHNSON et al                                              02/01/2019
                  3:19-cv-04421-FLW-LHG STATFELD v. JOHNSON & JOHNSON et al                                              02/01/2019
                  3:19-cv-04422-FLW-LHG MILLER v. JOHNSON & JOHNSON et al                                                02/01/2019
                  3:19-cv-04424-FLW-LHG PICCIANO v. JOHNSON & JOHNSON et al                                              02/01/2019
                  3:19-cv-04414-FLW-LHG BUNKLEY v. JOHNSON & JOHNSON et al                                               02/01/2019
                  3:19-cv-04425-FLW-LHG REED v. JOHNSON & JOHNSON et al                                                  02/01/2019
                  3:19-cv-04427-FLW-LHG VARDA v. JOHNSON & JOHNSON et al                                                 02/01/2019
                  3:19-cv-04416-FLW-LHG GRAHAM v. JOHNSON & JOHNSON et al                                                02/01/2019
                  3:19-cv-04417-FLW-LHG FAGAN et al v. JOHNSON & JOHNSON et al                                           02/01/2019
                  3:19-cv-04418-FLW-LHG NOTTINGHAM v. JOHNSON & JOHNSON et al                                            02/01/2019
                  3:19-cv-04419-FLW-LHG WAGNER v. JOHNSON & JOHNSON et al                                                02/01/2019
                  3:19-cv-09180-FLW-LHG Duenas et al v. Johnson & Johnson et al                                          04/02/2019
                  3:19-cv-04428-FLW-LHG ROBERTS v. JOHNSON & JOHNSON et al                                               02/01/2019
                  3:19-cv-04429-FLW-LHG WILBORN-NOBLE v. JOHNSON & JOHNSON et al 02/01/2019
                  3:19-cv-04440-FLW-LHG LUMAN v. JOHNSON & JOHNSON et al                                                 02/01/2019
                  3:19-cv-04448-FLW-LHG CURTIS v. JOHNSON & JOHNSON et al                                                02/04/2019
                  3:19-cv-04450-FLW-LHG FRIE v. JOHNSON & JOHNSON et al                                                  02/04/2019
                  3:19-cv-06111-FLW-LHG FRANCIS v. JOHNSON & JOHNSON et al                                               02/19/2019
                  3:19-cv-04468-FLW-LHG GIRTON et al v. JOHNSON & JOHNSON et al                                          02/04/2019
                  3:19-cv-04472-FLW-LHG GRANDERSON v. JOHNSON & JOHNSON et al                                            02/04/2019
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                            279/625
5/15/2019                           CM/ECF LIVE - U.S.
                          Case 1:19-cv-01530           District Court2for Filed
                                                  Document                the District of New Jersey-Query
                                                                                   05/24/19        Page 282Associated Cases
                                                                                                                 of 627

                  3:19-cv-04475-FLW-LHG HARRIS v. JOHNSON & JOHNSON et al                                                 02/04/2019
                  3:19-cv-04479-FLW-LHG KAMHOLZ v. JOHNSON & JOHNSON et al                                                02/04/2019
                  3:19-cv-04484-FLW-LHG KARL v. JOHNSON & JOHNSON et al                                                   02/04/2019
                  3:19-cv-04525-FLW-LHG LANNING-BOYD v. JOHNSON & JOHNSON et al                                           02/04/2019
                  3:19-cv-04599-FLW-LHG ADAMS v. JOHNSON & JOHNSON et al                                                  02/05/2019
                  3:19-cv-04602-FLW-LHG PALMER v. JOHNSON & JOHNSON et al                                                 02/05/2019
                  3:19-cv-04611-FLW-LHG HARDING et al v. JOHNSON & JOHNSON et al                                          02/05/2019
                  3:19-cv-04612-FLW-LHG KIMBERLEY v. JOHNSON & JOHNSON et al                                              02/05/2019
                  3:19-cv-04654-FLW-LHG KEEN v. JOHNSON & JOHNSON et al                                                   02/05/2019
                  3:19-cv-04754-FLW-LHG NORDLUND v. JOHNSON & JOHNSON et al                                               02/06/2019
                  3:19-cv-04743-FLW-LHG BRITT v. JOHNSON & JOHNSON et al                                                  02/06/2019
                  3:19-cv-04569-FLW-LHG ORVILLE v. JOHNSON & JOHNSON et al                                                02/06/2019
                  3:19-cv-04775-FLW-LHG Kirby v. Johnson & Johnson et al                                                  02/06/2019
                  3:19-cv-04777-FLW-LHG Maxson v. Johnson & Johnson et al                                                 02/06/2019
                  3:19-cv-04819-FLW-LHG Milwood v. Johnson & Johnson et al                                                02/06/2019
                  3:19-cv-04760-FLW-LHG CALDWELL v. JOHNSON &JOHNSON et al                                                02/06/2019
                  3:19-cv-04794-FLW-LHG BENNETT v. JOHNSON & JOHNSON et al                                                02/06/2019
                  3:19-cv-04814-FLW-LHG LOWRY v. JOHNSON & JOHNSON et al                                                  02/06/2019
                  3:19-cv-04816-FLW-LHG BERGEVIN-HAYES v. JOHNSON & JOHNSON et al                                         02/06/2019
                  3:19-cv-04828-FLW-LHG MCINTOSH v. JOHNSON & JOHNSON et al                                               02/06/2019
                  3:19-cv-04831-FLW-LHG LEWIS v. JOHNSON & JOHNSON et al                                                  02/06/2019
                  3:19-cv-04832-FLW-LHG PEREZ v. JOHNSON & JOHNSON et al                                                  02/06/2019
                  3:19-cv-04884-FLW-LHG LUFT v. JOHNSON & JOHNSON et al                                                   02/07/2019
                  3:19-cv-04888-FLW-LHG HERBERT v. JOHNSON & JOHNSON et al                                                02/07/2019
                  3:19-cv-04895-FLW-LHG TUCKER v. JOHNSON & JOHNSON et al                                                 02/07/2019
                  3:19-cv-04940-FLW-LHG MARTY et al v. JOHNSON & JOHNSON et al                                            02/07/2019
                  3:19-cv-04956-FLW-LHG LANDRY et al v. JOHNSON AND JOHNSON et al                                         02/07/2019
                  3:19-cv-05001-FLW-LHG ROBINSON v. JOHNSON & JOHNSON et al                                               02/07/2019
                  3:19-cv-05005-FLW-LHG JONES v. JOHNSON & JOHNSON et al                                                  02/07/2019
                  3:19-cv-05009-FLW-LHG DELA CRUZ v. JOHNSON & JOHNSON et al                                              02/07/2019
                  3:19-cv-05011-FLW-LHG PIUROWSKI v. JOHNSON & JOHNSON et al                                              02/08/2019
                  3:19-cv-05024-FLW-LHG BEEKS v. JOHNSON & JOHNSON et al                                                  02/08/2019
                  3:19-cv-05031-FLW-LHG MCNULTY v. JOHNSON & JOHNSON et al                                                02/08/2019
                  3:19-cv-04872-FLW-LHG BROWN v. JOHNSON & JOHNSON et al                                                  02/08/2019
                  3:19-cv-05033-FLW-LHG FOSTER v. JOHNSON & JOHNSON et al                                                 02/08/2019
                  3:19-cv-05034-FLW-LHG KAYNE v. JOHNSON & JOHNSON et al                                                  02/08/2019
                  3:19-cv-05035-FLW-LHG NOLAN v. JOHNSON & JOHNSON et al                                                  02/08/2019
                  3:19-cv-05036-FLW-LHG LOVE v. JOHNSON & JOHNSON et al                                                   02/08/2019
                  3:19-cv-05038-FLW-LHG RENCK v. JOHNSON & JOHNSON et al                                                  02/08/2019
                  3:19-cv-05041-FLW-LHG ROSE v. JOHNSON & JOHNSON et al                                                   02/08/2019
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                             280/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2for Filed
                                                Document                the District of New Jersey-Query
                                                                                 05/24/19        Page 283Associated Cases
                                                                                                               of 627
                  3:19-cv-05043-FLW-LHG CASO et al v. JOHNSON & JOHNSON et al                                            02/08/2019
                  3:19-cv-05046-FLW-LHG OWENS et al v. JOHNSON & JOHNSON et al                                           02/08/2019
                  3:19-cv-05061-FLW-LHG GIPSON v. JOHNSON & JOHNSON et al                                                02/08/2019
                  3:19-cv-05062-FLW-LHG REEVES v. JOHNSON & JOHNSON et al                                                02/08/2019
                  3:19-cv-05091-FLW-LHG MILORO v. JOHNSON & JOHNSON et al                                                02/08/2019
                  3:19-cv-05104-FLW-LHG ROBBINS v. JOHNSON & JOHNSON et al                                               02/08/2019
                  3:19-cv-05120-FLW-LHG BROWN v. JOHNSON & JOHNSON et al                                                 02/08/2019
                  3:19-cv-05129-FLW-LHG PATTON et al v. JOHNSON & JOHNSON et al                                          02/11/2019
                  3:19-cv-05148-FLW-LHG POE v. JOHNSON & JOHNSON et al                                                   02/11/2019
                  3:19-cv-05207-FLW-LHG HAYNES-MILLER v. JOHNSON & JOHNSON et al 02/11/2019
                  3:19-cv-05232-FLW-LHG BOWEN et al v. JOHNSON AND JOHNSON et al                                         02/11/2019
                  3:19-cv-05329-FLW-LHG RENWAND v. JOHNSON & JOHNSON et al                                               02/11/2019
                  3:19-cv-05397-FLW-LHG AVERY v. JOHNSON & JOHNSON et al                                                 02/13/2019
                  3:19-cv-05409-FLW-LHG KORTZ v. JOHNSON & JOHNSON, INC. et al                                           02/13/2019
                  3:19-cv-05410-FLW-LHG BARELA v. JOHNSON & JOHNSON, INC. et al                                          02/13/2019
                  3:19-cv-05412-FLW-LHG RODRIGUEZ v. JOHNSON & JOHNSON, INC. et al 02/13/2019
                  3:19-cv-05467-FLW-LHG ECKERT-HAZLETT v. JOHNSON & JOHNSON et al 02/13/2019
                  3:19-cv-05427-FLW-LHG ADDISON v. JOHNSON & JOHNSON et al                                               02/13/2019
                  3:19-cv-05476-FLW-LHG SWARTLING v. JOHNSON & JOHNSON et al                                             02/13/2019
                  3:19-cv-05432-FLW-LHG STEWART v. JOHNSON & JOHNSON et al                                               02/13/2019
                  3:19-cv-05479-FLW-LHG RODRIGUEZ et al v. JOHNSON & JOHNSON et al                                       02/13/2019
                  3:19-cv-05485-FLW-LHG MACDONALD v. JOHNSON & JOHNSON et al                                             02/13/2019
                  3:19-cv-05490-FLW-LHG TERRY v. JOHNSON & JOHNSON et al                                                 02/13/2019
                  3:19-cv-05437-FLW-LHG SMITH v. JOHNSON & JOHNSON et al                                                 02/13/2019
                  3:19-cv-05493-FLW-LHG NORCROSS v. JOHNSON & JOHNSON et al                                              02/13/2019
                  3:19-cv-05496-FLW-LHG POPP et al v. JOHNSON & JOHNSON et al                                            02/13/2019
                  3:19-cv-05443-FLW-LHG HAMBY v. JOHNSON & JOHNSON et al                                                 02/13/2019
                  3:19-cv-05498-FLW-LHG RIDDICK v. JOHNSON & JOHNSON et al                                               02/13/2019
                  3:19-cv-05503-FLW-LHG ROBESON et al v. JOHNSON & JOHNSON et al                                         02/13/2019
                  3:19-cv-05446-FLW-LHG DUNNAVANT v. JOHNSON & JOHNSON et al                                             02/13/2019
                  3:19-cv-05508-FLW-LHG SHELNUTT et al v. JOHNSON & JOHNSON et al                                        02/13/2019
                  3:19-cv-05455-FLW-LHG WALL v. JOHNSON & JOHNSON et al                                                  02/13/2019
                  3:19-cv-05458-FLW-LHG WALKER v. IMERYS TALC AMERICA, INC. F/K/A
                                                                                                                         02/13/2019
                  LUZEN AC AMERICA, INC. et al
                  3:19-cv-05459-FLW-LHG HURLES et al v. JOHNSON & JOHNSON et al                                          02/13/2019
                  3:19-cv-05461-FLW-LHG LASSITER v. IMERYS TALC AMERICA, INC.
                                                                                                                         02/13/2019
                  F/K/A LUZEN AC AMERICA, INC. et al
                  3:19-cv-05462-FLW-LHG NORMAN-DURBIN v. JOHNSON & JOHNSON et al 02/13/2019
                  3:19-cv-05512-FLW-LHG ANDERSON et al v. JOHNSON & JOHNSON et al                                        02/13/2019
                  3:19-cv-05514-FLW-LHG ASIF et al v. JOHNSON & JOHNSON et al                                            02/13/2019
                  3:19-cv-05516-FLW-LHG ASHBY et al v. JOHNSON & JOHNSON et al                                           02/13/2019

https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                            281/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2for Filed
                                                Document                the District of New Jersey-Query
                                                                                 05/24/19        Page 284Associated Cases
                                                                                                               of 627
                  3:19-cv-05518-FLW-LHG BAGBY v. JOHNSON & JOHNSON et al                                                 02/13/2019
                  3:19-cv-05522-FLW-LHG BARNARD v. JOHNSON & JOHNSON et al                                               02/13/2019
                  3:19-cv-05526-FLW-LHG HANSON v. JOHNSON & JOHNSON et al                                                02/13/2019
                  3:19-cv-05590-FLW-LHG Benford et al v. Johnson & Johnson et al                                         02/13/2019
                  3:19-cv-05592-FLW-LHG Cimino v. Johnson & Johnson, et al                                               02/13/2019
                  3:19-cv-05595-FLW-LHG Weber et al v. Johnson & Johnson et al                                           02/13/2019
                  3:19-cv-05612-FLW-LHG BELL v. JOHNSON & JOHNSON et al                                                  02/13/2019
                  3:19-cv-05613-FLW-LHG GOWDY v. JOHNSON & JOHNSON et al                                                 02/13/2019
                  3:19-cv-05540-FLW-LHG SWETS et al v. JOHNSON & JOHNSON et al                                           02/13/2019
                  3:19-cv-05549-FLW-LHG BOLT v. JOHNSON & JOHNSON et al                                                  02/13/2019
                  3:19-cv-05554-FLW-LHG BOLTUCH v. JOHNSON & JOHNSON et al                                               02/13/2019
                  3:19-cv-05559-FLW-LHG BROOKS v. JOHNSON & JOHNSON et al                                                02/13/2019
                  3:19-cv-05562-FLW-LHG RICE v. JOHNSON & JOHNSON et al                                                  02/13/2019
                  3:19-cv-05565-FLW-LHG HOLDCROFT v. JOHNSON & JOHNSON et al                                             02/13/2019
                  3:19-cv-05640-FLW-LHG PODWILS v. JOHNSON & JOHNSON et al                                               02/13/2019
                  3:19-cv-05643-FLW-LHG BONDS v. JOHNSON & JOHNSON et al                                                 02/13/2019
                  3:19-cv-05575-FLW-LHG WITTMER v. JOHNSON & JOHNSON et al                                               02/13/2019
                  3:19-cv-05647-FLW-LHG CANTRELL v. JOHNSON & JOHNSON et al                                              02/13/2019
                  3:19-cv-05648-FLW-LHG FOX v. JOHNSON & JOHNSON et al                                                   02/13/2019
                  3:19-cv-05576-FLW-LHG WELDON v. JOHNSON & JOHNSON et al                                                02/13/2019
                  3:19-cv-05578-FLW-LHG VITARELLI et al v. JOHNSON & JOHNSON et al                                       02/13/2019
                  3:19-cv-05651-FLW-LHG BURNETT v. JOHNSON & JOHNSON et al                                               02/13/2019
                  3:19-cv-05579-FLW-LHG PIER v. JOHNSON & JOHNSON et al                                                  02/13/2019
                  3:19-cv-05580-FLW-LHG VETRINI v. JOHNSON & JOHNSON et al                                               02/13/2019
                  3:19-cv-05581-FLW-LHG UKEN v.JOHNSON & JOHNSON et al                                                   02/13/2019
                  3:19-cv-05653-FLW-LHG DANIEL v. JOHNSON & JOHNSON et al                                                02/13/2019
                  3:19-cv-05584-FLW-LHG TYREE v. JOHNSON & JOHNSON et al                                                 02/13/2019
                  3:19-cv-05654-FLW-LHG ANDREW v. JOHNSON & JOHNSON et al                                                02/13/2019
                  3:19-cv-05656-FLW-LHG BATTS v. JOHNSON & JOHNSON et al                                                 02/13/2019
                  3:19-cv-05588-FLW-LHG SLATE et al v. JOHNSON & JOHNSON et al                                           02/13/2019
                  3:19-cv-05657-FLW-LHG BEALS v. JOHNSON & JOHNSON et al                                                 02/13/2019
                  3:19-cv-05658-FLW-LHG BEJARANO v. JOHNSON & JOHNSON et al                                              02/13/2019
                  3:19-cv-05659-FLW-LHG CADDICK v. JOHNSON & JOHNSON et al                                               02/13/2019
                  3:19-cv-05660-FLW-LHG COLLINS v. JOHNSON & JOHNSON et al                                               02/13/2019
                  3:19-cv-05662-FLW-LHG COLTRANE v. JOHNSON & JOHNSON et al                                              02/13/2019
                  3:19-cv-05663-FLW-LHG DAVIS v. JOHNSON & JOHNSON et al                                                 02/13/2019
                  3:19-cv-05664-FLW-LHG DIXON v. JOHNSON & JOHNSON et al                                                 02/13/2019
                  3:19-cv-05665-FLW-LHG DUNHAM v. JOHNSON & JOHNSON et al                                                02/13/2019
                  3:19-cv-05666-FLW-LHG HARRIS v. JOHNSON & JOHNSON et al                                                02/13/2019
                  3:19-cv-05596-FLW-LHG STOVER et al v. JOHNSON & JOHNSON et al                                          02/14/2019
                  3:19-cv-05601-FLW-LHG DAVIS v. JOHNSON & JOHNSON et al                                                 02/14/2019
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                            282/625
5/15/2019                           CM/ECF LIVE - U.S.
                          Case 1:19-cv-01530           District Court2for Filed
                                                  Document                the District of New Jersey-Query
                                                                                   05/24/19        Page 285Associated Cases
                                                                                                                 of 627

                  3:19-cv-05611-FLW-LHG FOOSE v. JOHNSON & JOHNSON et al                                                  02/14/2019
                  3:19-cv-05614-FLW-LHG THRASH v. JOHNSON & JOHNSON et al                                                 02/14/2019
                  3:19-cv-05616-FLW-LHG FRANCIS et al v. JOHNSON & JOHNSON et al                                          02/14/2019
                  3:19-cv-05618-FLW-LHG TETREAULT et al v. JOHNSON & JOHNSON et al                                        02/14/2019
                  3:19-cv-05621-FLW-LHG BOVA v. JOHNSON & JOHNSON et al                                                   02/14/2019
                  3:19-cv-05624-FLW-LHG SYNDOR v. JOHNSON & JOHNSON et al                                                 02/14/2019
                  3:19-cv-05626-FLW-LHG KEOWN et al v. JOHNSON & JOHNSON et al                                            02/14/2019
                  3:19-cv-05627-FLW-LHG STROJEK v. JOHNSON & JOHNSON et al                                                02/14/2019
                  3:19-cv-05629-FLW-LHG PARKER v. JOHNSON & JOHNSON et al                                                 02/14/2019
                  3:19-cv-05631-FLW-LHG MARTINSON v. JOHNSON & JOHNSON et al                                              02/14/2019
                  3:19-cv-05634-FLW-LHG DREYER et al v. JOHNSON & JOHNSON et al                                           02/14/2019
                  3:19-cv-05637-FLW-LHG STALKER v. JOHNSON & JOHNSON et al                                                02/14/2019
                  3:19-cv-05642-FLW-LHG MARRAPESE v. JOHNSON & JOHNSON et al                                              02/14/2019
                  3:19-cv-05644-FLW-LHG WEISSER v. JOHNSON & JOHNSON et al                                                02/14/2019
                  3:19-cv-05645-FLW-LHG AHRENS-TRAMS v. JOHNSON & JOHNSON et al                                           02/14/2019
                  3:19-cv-05680-FLW-LHG CAMPUS v. JOHNSON & JOHNSON et al                                                 02/14/2019
                  3:19-cv-05681-FLW-LHG VAUGHAN v. JOHNSON & JOHNSON et al                                                02/14/2019
                  3:19-cv-05683-FLW-LHG CHAPPELL v. JOHNSON & JOHNSON et al                                               02/14/2019
                  3:19-cv-05687-FLW-LHG BARTON v. JOHNSON & JOHNSON et al                                                 02/14/2019
                  3:19-cv-05688-FLW-LHG THOMPSON v. JOHNSON & JOHNSON et al                                               02/14/2019
                  3:19-cv-05676-FLW-LHG BURKETT v. JOHNSON & JOHNSON et al                                                02/14/2019
                  3:19-cv-05747-FLW-LHG CORONEOS v. JOHNSON & JOHNSON et al                                               02/14/2019
                  3:19-cv-05749-FLW-LHG HARRIS v. JOHNSON & JOHNSON et al                                                 02/14/2019
                  3:19-cv-05677-FLW-LHG CALLAHAN et al v. JOHNSON & JOHNSON et al                                         02/14/2019
                  3:19-cv-05751-FLW-LHG HATCHER v. JOHNSON & JOHNSON et al                                                02/14/2019
                  3:19-cv-05679-FLW-LHG CAMPBELL v. JOHNSON & JOHNSON et al                                               02/14/2019
                  3:19-cv-05761-FLW-LHG CLEMANS v. JOHNSON & JOHNSON et al                                                02/14/2019
                  3:19-cv-05713-FLW-LHG MARSHALL v. JOHNSON & JOHNSON et al                                               02/14/2019
                  3:19-cv-05692-FLW-LHG CHUBB v. JOHNSON & JOHNSON et al                                                  02/14/2019
                  3:19-cv-05766-FLW-LHG HESLIN v. JOHNSON & JOHNSON et al                                                 02/14/2019
                  3:19-cv-05695-FLW-LHG CRIADO v. JOHNSON & JOHNSON et al                                                 02/14/2019
                  3:19-cv-05716-FLW-LHG WILLIS v. JOHNSON & JOHNSON et al                                                 02/14/2019
                  3:19-cv-05772-FLW-LHG HOFFMAN v. JOHNSON & JOHNSON et al                                                02/14/2019
                  3:19-cv-05700-FLW-LHG JONES v. JOHNSON & JOHNSON et al                                                  02/14/2019
                  3:19-cv-05718-FLW-LHG AMISTADI v. JOHNSON & JOHNSON et al                                               02/14/2019
                  3:19-cv-05776-FLW-LHG HOVEY v. JOHNSON & JOHNSON et al                                                  02/14/2019
                  3:19-cv-05780-FLW-LHG IRVIN v. JOHNSON & JOHNSON et al                                                  02/14/2019
                  3:19-cv-05781-FLW-LHG HURLOCKER v. JOHNSON & JOHNSON et al                                              02/14/2019
                  3:19-cv-05784-FLW-LHG IRWIN v. JOHNSON & JOHNSON et al                                                  02/14/2019
                  3:19-cv-05787-FLW-LHG HULSEY v. JOHNSON & JOHNSON et al                                                 02/14/2019
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                             283/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2for Filed
                                                Document                the District of New Jersey-Query
                                                                                 05/24/19        Page 286Associated Cases
                                                                                                               of 627
                  3:19-cv-05723-FLW-LHG WHITE v. JOHNSON & JOHNSON et al                                                 02/14/2019
                  3:19-cv-05788-FLW-LHG JEFFERSON v. JOHNSON & JOHNSON et al                                             02/14/2019
                  3:19-cv-05729-FLW-LHG HANNING v. JOHNSON & JOHNSON et al                                               02/14/2019
                  3:19-cv-05730-FLW-LHG STODDARD v. JOHNSON & JOHNSON et al                                              02/14/2019
                  3:19-cv-05790-FLW-LHG KABACK v. JOHNSON & JOHNSON et al                                                02/14/2019
                  3:19-cv-05733-FLW-LHG JENSEN et al v. JOHNSON & JOHNSON et al                                          02/14/2019
                  3:19-cv-05792-FLW-LHG KELSEY v. JOHNSON & JOHNSON et al                                                02/14/2019
                  3:19-cv-05793-FLW-LHG KYSAR v. JOHNSON & JOHNSON et al                                                 02/14/2019
                  3:19-cv-05794-FLW-LHG LEGENDRE v. JOHNSON & JOHNSON et al                                              02/14/2019
                  3:19-cv-05795-FLW-LHG LONG v. JOHNSON & JOHNSON et al                                                  02/14/2019
                  3:19-cv-05801-FLW-LHG LOVETT v. JOHNSON & JOHNSON et al                                                02/14/2019
                  3:19-cv-05803-FLW-LHG MADDOX v. JOHNSON & JOHNSON et al                                                02/14/2019
                  3:19-cv-05569-FLW-LHG WOOD et al v. IMERYS TALC AMERICA, INC.,
                                                                                                                         02/15/2019
                  F/K/A LUZENAC AMERICA, INC. et al
                  3:19-cv-05570-FLW-LHG KROON v. JOHNSON & JOHNSON et al                                                 02/15/2019
                  3:19-cv-05572-FLW-LHG WORTH v. IMERYS TALC AMERICA, INC et al                                          02/15/2019
                  3:19-cv-05822-FLW-LHG MAGBAG v. JOHNSON & JOHNSON et al                                                02/15/2019
                  3:19-cv-05823-FLW-LHG MATELJAN v. JOHNSON & JOHNSON et al                                              02/15/2019
                  3:19-cv-05574-FLW-LHG DUE et al v. JOHNSON & JOHNSON et al                                             02/15/2019
                  3:19-cv-05824-FLW-LHG MCAFEE v. JOHNSON & JOHNSON et al                                                02/15/2019
                  3:19-cv-05825-FLW-LHG MCCONNELL v. JOHNSON & JOHNSON et al                                             02/15/2019
                  3:19-cv-05826-FLW-LHG BELONEY v. JOHNSON & JOHNSON et al                                               02/15/2019
                  3:19-cv-05828-FLW-LHG MCCLENTON v. JOHNSON & JOHNSON et al                                             02/15/2019
                  3:19-cv-05829-FLW-LHG JONES v. JOHNSON & JOHNSON et al                                                 02/15/2019
                  3:19-cv-05830-FLW-LHG MESLER v. JOHNSON & JOHNSON et al                                                02/15/2019
                  3:19-cv-05831-FLW-LHG MILFORD v. JOHNSON & JOHNSON et al                                               02/15/2019
                  3:19-cv-05833-FLW-LHG MILLER v. JOHNSON & JOHNSON et al                                                02/15/2019
                  3:19-cv-05834-FLW-LHG MILLIGAN v. JOHNSON & JOHNSON et al                                              02/15/2019
                  3:19-cv-05835-FLW-LHG MOORE v. JOHNSON & JOHNSON et al                                                 02/15/2019
                  3:19-cv-05836-FLW-LHG MORSE v. JOHNSON & JOHNSON et al                                                 02/15/2019
                  3:19-cv-05837-FLW-LHG MOSER v. JOHNSON & JOHNSON et al                                                 02/15/2019
                  3:19-cv-05738-FLW-LHG NOLAN v. JOHNSON & JOHNSON et al                                                 02/15/2019
                  3:19-cv-05739-FLW-LHG HERRELL v. JOHNSON & JOHNSON et al                                               02/15/2019
                  3:19-cv-05748-FLW-LHG SOTELO, JR v. JOHNSON & JOHNSON et al                                            02/15/2019
                  3:19-cv-05752-FLW-LHG SMITH v. JOHNSON & JOHNSON et al                                                 02/15/2019
                  3:19-cv-05753-FLW-LHG STALNAKER v. JOHNSON & JOHNSON et al                                             02/15/2019
                  3:19-cv-05757-FLW-LHG HAYES v. JOHNSON & JOHNSON et al                                                 02/15/2019
                  3:19-cv-05760-FLW-LHG SMART v. JOHNSON & JOHNSON et al                                                 02/15/2019
                  3:19-cv-05763-FLW-LHG FLORES v. JOHNSON & JOHNSON et al                                                02/15/2019
                  3:19-cv-05767-FLW-LHG ELMSHAEUSER v. JOHNSON & JOHNSON et al                                           02/15/2019
                  3:19-cv-05849-FLW-LHG NORWOOD v. JOHNSON & JOHNSON et al                                               02/15/2019
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                            284/625
5/15/2019                           CM/ECF LIVE - U.S.
                          Case 1:19-cv-01530           District Court2for Filed
                                                  Document                the District of New Jersey-Query
                                                                                   05/24/19        Page 287Associated Cases
                                                                                                                 of 627

                  3:19-cv-05851-FLW-LHG Nole et al v. Johnson & Johnson et al                                             02/15/2019
                  3:19-cv-05852-FLW-LHG Rowland v. Johnson & Johnson et al                                                02/15/2019
                  3:19-cv-05854-FLW-LHG ORTIZ v. JOHNSON & JOHNSON et al                                                  02/15/2019
                  3:19-cv-05857-FLW-LHG Gigliotti v. Johnson & Johnson et al                                              02/15/2019
                  3:19-cv-05858-FLW-LHG PASKOSKI v. JOHNSON & JOHNSON et al                                               02/15/2019
                  3:19-cv-05776-FLW-LHG HOVEY v. JOHNSON & JOHNSON et al                                                  02/15/2019
                  3:19-cv-05860-FLW-LHG Charlebois v. Johnson & Johnson et al                                             02/15/2019
                  3:19-cv-05780-FLW-LHG IRVIN v. JOHNSON & JOHNSON et al                                                  02/15/2019
                  3:19-cv-05866-FLW-LHG PEARSON v. JOHNSON & JOHNSON et al                                                02/15/2019
                  3:19-cv-05867-FLW-LHG REALE v. JOHNSON & JOHNSON et al                                                  02/15/2019
                  3:19-cv-05781-FLW-LHG HURLOCKER v. JOHNSON & JOHNSON et al                                              02/15/2019
                  3:19-cv-05869-FLW-LHG PFIFER v. JOHNSON & JOHNSON et al                                                 02/15/2019
                  3:19-cv-05784-FLW-LHG IRWIN v. JOHNSON & JOHNSON et al                                                  02/15/2019
                  3:19-cv-05871-FLW-LHG PHILLIPS v. JOHNSON & JOHNSON et al                                               02/15/2019
                  3:19-cv-05787-FLW-LHG HULSEY v. JOHNSON & JOHNSON et al                                                 02/15/2019
                  3:19-cv-05876-FLW-LHG RAMER v. JOHNSON & JOHNSON et al                                                  02/15/2019
                  3:19-cv-05788-FLW-LHG JEFFERSON v. JOHNSON & JOHNSON et al                                              02/15/2019
                  3:19-cv-05790-FLW-LHG KABACK v. JOHNSON & JOHNSON et al                                                 02/15/2019
                  3:19-cv-05792-FLW-LHG KELSEY v. JOHNSON & JOHNSON et al                                                 02/15/2019
                  3:19-cv-05793-FLW-LHG KYSAR v. JOHNSON & JOHNSON et al                                                  02/15/2019
                  3:19-cv-05794-FLW-LHG LEGENDRE v. JOHNSON & JOHNSON et al                                               02/15/2019
                  3:19-cv-05795-FLW-LHG LONG v. JOHNSON & JOHNSON et al                                                   02/15/2019
                  3:19-cv-05801-FLW-LHG LOVETT v. JOHNSON & JOHNSON et al                                                 02/15/2019
                  3:19-cv-05771-FLW-LHG VANDE LINDE v. JOHNSON & JOHNSON et al                                            02/15/2019
                  3:19-cv-05779-FLW-LHG WOOTEN v. JOHNSON & JOHNSON et al                                                 02/15/2019
                  3:19-cv-05884-FLW-LHG JOHNSON v. JOHNSON & JOHNSON et al                                                02/15/2019
                  3:19-cv-05786-FLW-LHG VANDENBERG v. JOHNSON & JOHNSON et al                                             02/15/2019
                  3:19-cv-05789-FLW-LHG BANKS v. JOHNSON & JOHNSON et al                                                  02/15/2019
                  3:19-cv-05886-FLW-LHG MRAZ v. JOHNSON & JOHNSON et al                                                   02/15/2019
                  3:19-cv-05798-FLW-LHG RODRIGUEZ v. JOHNSON & JOHNSON et al                                              02/15/2019
                  3:19-cv-05889-FLW-LHG SIZEMORE v. JOHNSON & JOHNSON et al                                               02/15/2019
                  3:19-cv-05808-FLW-LHG JONES v. JOHNSON & JOHNSON et al                                                  02/15/2019
                  3:19-cv-05890-FLW-LHG DAVIDSON v. JOHNSON & JOHNSON et al                                               02/15/2019
                  3:19-cv-05891-FLW-LHG RELFORD v. JOHNSON & JOHNSON et al                                                02/15/2019
                  3:19-cv-05809-FLW-LHG MATTESON v. JOHNSON & JOHNSON et al                                               02/15/2019
                  3:19-cv-05892-FLW-LHG SIMMONS v. JOHNSON & JOHNSON et al                                                02/15/2019
                  3:19-cv-05811-FLW-LHG COWMAN et al v. JOHNSON & JOHNSON et al                                           02/15/2019
                  3:19-cv-05893-FLW-LHG RHODES v. JOHNSON & JOHNSON et al                                                 02/15/2019
                  3:19-cv-05894-FLW-LHG RUSH v. JOHNSON & JOHNSON et al                                                   02/15/2019
                  3:19-cv-05897-FLW-LHG ROBERTS v. JOHNSON & JOHNSON et al                                                02/15/2019
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                             285/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2for Filed
                                                Document                the District of New Jersey-Query
                                                                                 05/24/19        Page 288Associated Cases
                                                                                                               of 627
                  3:19-cv-05899-FLW-LHG ROBERSON v. JOHNSON & JOHNSON et al                                              02/15/2019
                  3:19-cv-05827-FLW-LHG DOYLE LONG v. JOHNSON & JOHNSON et al                                            02/15/2019
                  3:19-cv-05839-FLW-LHG DURANTE v. JOHNSON & JOHNSON et al                                               02/15/2019
                  3:19-cv-05845-FLW-LHG VREELAND-CORPE v. JOHNSON & JOHNSON et
                                                                                                                         02/15/2019
                  al
                  3:19-cv-05855-FLW-LHG D'AMICO et al v. JOHNSON & JOHNSON et al                                         02/15/2019
                  3:19-cv-05863-FLW-LHG RAY v. JOHNSON & JOHNSON et al                                                   02/15/2019
                  3:19-cv-05888-FLW-LHG FLEWELLEN v. JOHNSON & JOHNSON et al                                             02/15/2019
                  3:19-cv-05896-FLW-LHG HOWARD v. JOHNSON & JOHNSON et al                                                02/15/2019
                  3:19-cv-05898-FLW-LHG FREEMAN v. JOHNSON & JOHNSON et al                                               02/15/2019
                  3:19-cv-05900-FLW-LHG GIULIANO v. JOHNSON & JOHNSON et al                                              02/15/2019
                  3:19-cv-05903-FLW-LHG GIVENS et al v. JOHNSON & JOHNSON et al                                          02/15/2019
                  3:19-cv-05868-FLW-LHG ENGLUND v. JOHNSON & JOHNSON et al                                               02/15/2019
                  3:19-cv-05870-FLW-LHG DE LA CRUZ v. JOHNSON & JOHNSON et al                                            02/15/2019
                  3:19-cv-05875-FLW-LHG DEIMLER v. JOHNSON & JOHNSON et al                                               02/15/2019
                  3:19-cv-05877-FLW-LHG WARNER et al v. JOHNSON & JOHNSON et al                                          02/15/2019
                  3:19-cv-05878-FLW-LHG MEDINA v. JOHNSON & JOHNSON et al                                                02/15/2019
                  3:19-cv-05879-FLW-LHG MCCLURG v. JOHNSON & JOHNSON et al                                               02/15/2019
                  3:19-cv-05880-FLW-LHG FERGUSON v. JOHNSON & JOHNSON et al                                              02/15/2019
                  3:19-cv-05881-FLW-LHG WASHINGTON v. JOHNSON & JOHNSON et al                                            02/15/2019
                  3:19-cv-05882-FLW-LHG KWIATT v. JOHNSON & JOHNSON et al                                                02/15/2019
                  3:19-cv-05883-FLW-LHG MILLER v. JOHNSON & JOHNSON et al                                                02/15/2019
                  3:19-cv-05885-FLW-LHG SCHESSO v. JOHNSON & JOHNSON et al                                               02/15/2019
                  3:19-cv-05913-FLW-LHG CAMPBELL et al v. JOHNSON & JOHNSON et al                                        02/15/2019
                  3:19-cv-05917-FLW-LHG ALPHONSO v. IMERYS TALC AMERICA, INC.                                            02/15/2019
                  3:19-cv-05918-FLW-LHG GRAHAM v. JOHNSON & JOHNSON et al                                                02/15/2019
                  3:19-cv-05929-FLW-LHG SHAW v. IMERYS TALC AMERICA, INC et al                                           02/15/2019
                  3:19-cv-05922-FLW-LHG ROTH v. JOHNSON & JOHNSON et al                                                  02/15/2019
                  3:19-cv-05932-FLW-LHG SAWEZ v. IMERYS TALC AMERICA, INC et al                                          02/15/2019
                  3:19-cv-05923-FLW-LHG SIMMONS v. JOHNSON & JOHNSON et al                                               02/15/2019
                  3:19-cv-06113-FLW-LHG ESTATE OF LEOLA GNACINSKI v. JOHNSON &
                                                                                                                         02/19/2019
                  JOHNSON et al
                  3:19-cv-06118-FLW-LHG TOBIAS v. JOHNSON & JOHNSON et al                                                02/19/2019
                  3:19-cv-06121-FLW-LHG MCCORMICK v. JOHNSON & JOHNSON et al                                             02/19/2019
                  3:19-cv-06124-FLW-LHG SHANKS et al v. JOHNSON & JOHNSON et al                                          02/19/2019
                  3:19-cv-06125-FLW-LHG CONNOR v. JOHNSON & JOHNSON et al                                                02/19/2019
                  3:19-cv-06126-FLW-LHG MADISON v. JOHNSON & JOHNSON et al                                               02/19/2019
                  3:19-cv-06130-FLW-LHG GREEN v. JOHNSON & JOHNSON et al                                                 02/19/2019
                  3:19-cv-06134-FLW-LHG WHITSON v. JOHNSON & JOHNSON et al                                               02/19/2019
                  3:19-cv-05956-FLW-LHG PESICKA v. IMERYS TALC AMERICA, INC et al                                        02/20/2019
                  3:19-cv-05957-FLW-LHG ROUSE et al v. JOHNSON & JOHNSON et al                                           02/20/2019

https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                            286/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2for Filed
                                                Document                the District of New Jersey-Query
                                                                                 05/24/19        Page 289Associated Cases
                                                                                                               of 627
                  3:19-cv-05958-FLW-LHG SAUVE v. JOHNSON & JOHNSON et al                                                 02/20/2019
                  3:19-cv-05965-FLW-LHG MATTHEWS v. JOHNSON & JOHNSON et al                                              02/20/2019
                  3:19-cv-05967-FLW-LHG PERKINS v. JOHNSON & JOHNSON et al                                               02/20/2019
                  3:19-cv-05969-FLW-LHG DUNNE v. JOHNSON & JOHNSON et al                                                 02/20/2019
                  3:19-cv-06174-FLW-LHG RHINEHART v. JOHNSON & JOHNSON et al                                             02/20/2019
                  3:19-cv-06001-FLW-LHG CLIFF v. JOHNSON & JOHNSON et al                                                 02/20/2019
                  3:19-cv-06203-FLW-LHG GORDON v. JOHNSON & JOHNSON et al                                                02/20/2019
                  3:19-cv-06210-FLW-LHG ESTATE OF CARRIE GREGGS-LETT v. JOHNSON
                                                                                                                         02/20/2019
                  & JOHNSON et al
                  3:19-cv-06257-FLW-LHG GROVES et al v. JOHNSON & JOHNSON et al                                          02/20/2019
                  3:19-cv-06263-FLW-LHG ESTATE OF WENDY L. GURGANIOUS-STANLEY
                                                                                                                         02/20/2019
                  v. JOHNSON & JOHNSON et al
                  3:19-cv-06265-FLW-LHG GUYER v. JOHNSON & JOHNSON et al                                                 02/20/2019
                  3:19-cv-06270-FLW-LHG THE ESTATE OF SARAH HALL-PAYTON v.
                                                                                                                         02/20/2019
                  JOHNSON & JOHNSON et al
                  3:19-cv-06272-FLW-LHG HAMPTON v. JOHNSON & JOHNSON et al                                               02/20/2019
                  3:19-cv-06273-FLW-LHG WASHINGTON v. JOHNSON & JOHNSON et al                                            02/21/2019
                  3:19-cv-06276-FLW-LHG HANDFORD v. JOHNSON & JOHNSON et al                                              02/21/2019
                  3:19-cv-06282-FLW-LHG GLOVER v. JOHNSON & JOHNSON et al                                                02/21/2019
                  3:19-cv-06290-FLW-LHG EAGAN v. JOHNSON & JOHNSON et al                                                 02/21/2019
                  3:19-cv-06291-FLW-LHG KNIGHT v. JOHNSON & JOHNSON et al                                                02/21/2019
                  3:19-cv-06292-FLW-LHG FRAGUELA v. JOHNSON & JOHNSON et al                                              02/21/2019
                  3:19-cv-06293-FLW-LHG BROWN v. JOHNSON & JOHNSON et al                                                 02/21/2019
                  3:19-cv-06294-FLW-LHG WILCOX v. JOHNSON & JOHNSON et al                                                02/21/2019
                  3:19-cv-06295-FLW-LHG BURKE v. JOHNSON & JOHNSON et al                                                 02/21/2019
                  3:19-cv-06296-FLW-LHG ORTIZ v. JOHNSON & JOHNSON et al                                                 02/21/2019
                  3:19-cv-06303-FLW-LHG PERRY v. JOHNSON & JOHNSON et al                                                 02/21/2019
                  3:19-cv-06306-FLW-LHG DUREN v. JOHNSON & JOHNSON et al                                                 02/21/2019
                  3:19-cv-06307-FLW-LHG THE ESTATE OF ESSILENE PARHAM v. JOHNSON
                                                                                                                         02/21/2019
                  & JOHNSON et al
                  3:19-cv-06309-FLW-LHG MORTON-MAULTSBY v. JOHNSON & JOHNSON
                                                                                                                         02/21/2019
                  et al
                  3:19-cv-06311-FLW-LHG THE ESTATE OF HAZELENE K. MILLS v.
                                                                                                                         02/21/2019
                  JOHNSON & JOHNSON et al
                  3:19-cv-06314-FLW-LHG MILES et al v. JOHNSON & JOHNSON et al                                           02/21/2019
                  3:19-cv-06315-FLW-LHG MATSUMOTO v. JOHNSON & JOHNSON et al                                             02/21/2019
                  3:19-cv-06316-FLW-LHG THE ESTATE OF TIFFANY METZ v. JOHNSON &
                                                                                                                         02/21/2019
                  JOHNSON et al
                  3:19-cv-06322-FLW-LHG MCLENDON v. JOHNSON & JOHNSON et al                                              02/21/2019
                  3:19-cv-06325-FLW-LHG MOYNIHAN v. JOHNSON & JOHNSON et al                                              02/21/2019
                  3:19-cv-06328-FLW-LHG MCCLAIN v. JOHNSON & JOHNSON et al                                               02/21/2019
                  3:19-cv-06329-FLW-LHG MCCARLEY v. JOHNSON & JOHNSON et al                                              02/21/2019

https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                            287/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2for Filed
                                                Document                the District of New Jersey-Query
                                                                                 05/24/19        Page 290Associated Cases
                                                                                                               of 627
                  3:19-cv-06331-FLW-LHG MAYO v. JOHNSON & JOHNSON et al                                                  02/21/2019
                  3:19-cv-06334-FLW-LHG SALTSGAVER v. JOHNSON & JOHNSON et al                                            02/21/2019
                  3:19-cv-06341-FLW-LHG BARTON v. JOHNSON & JOHNSON et al                                                02/21/2019
                  3:19-cv-06319-FLW-LHG COUNCIL v. JOHNSON & JOHNSON et al                                               02/21/2019
                  3:19-cv-06368-FLW-LHG THE ESTATE OF MARY D. HESTER v. JOHNSON
                                                                                                                         02/21/2019
                  & JOHNSON et al
                  3:19-cv-06371-FLW-LHG HORNBACHER v. JOHNSON & JOHNSON et al                                            02/21/2019
                  3:19-cv-06383-FLW-LHG HARPER v. JOHNSON & JOHNSON et al                                                02/21/2019
                  3:19-cv-06390-FLW-LHG THE ESTATE OF JENNIFER A. HAYDEN v.
                                                                                                                         02/21/2019
                  JOHNSON & JOHNSON et al
                  3:19-cv-06398-FLW-LHG HEARN SR. v. JOHNSON & JOHNSON et al                                             02/21/2019
                  3:19-cv-06415-FLW-LHG THE ESTATE OF MARGARET M. HUNTER-
                                                                                                                         02/21/2019
                  STEVENSON v. JOHNSON & JOHNSON et al
                  3:19-cv-06417-FLW-LHG THE ESTATE OF JULIA T. JACKSON v. JOHNSON
                                                                                                                         02/21/2019
                  & JOHNSON et al
                  3:19-cv-06418-FLW-LHG VAUDREUIL v. JOHNSON & JOHNSON et al                                             02/21/2019
                  3:19-cv-06420-FLW-LHG THE ESTATE OF SHERILL L. JENKINS v.
                                                                                                                         02/21/2019
                  JOHNSON & JOHNSON et al
                  3:19-cv-06422-FLW-LHG SIFFORD et al v. JOHNSON & JOHNSON et al                                         02/21/2019
                  3:19-cv-06423-FLW-LHG THE ESTATE OF KELLY D. JORDAN v. JOHNSON
                                                                                                                         02/21/2019
                  & JOHNSON et al
                  3:19-cv-06427-FLW-LHG ELLIS v. JOHNSON & JOHNSON et al                                                 02/21/2019
                  3:19-cv-06430-FLW-LHG LOCKHART v. JOHNSON & JOHNSON et al                                              02/21/2019
                  3:19-cv-06435-FLW-LHG THE ESTATE OF NOBUKO I. LONG v. JOHNSON &
                                                                                                                         02/21/2019
                  JOHNSON et al
                  3:19-cv-06442-FLW-LHG LONDON v. JOHNSON & JOHNSON et al                                                02/21/2019
                  3:19-cv-06529-FLW-LHG Brown v. Johnson & Johnson et al                                                 02/22/2019
                  3:19-cv-06478-FLW-LHG FAZIO v. JOHNSON & JOHNSON et al                                                 02/22/2019
                  3:19-cv-06488-FLW-LHG HUTCHINS v. JOHNSON & JOHNSON et al                                              02/22/2019
                  3:19-cv-06501-FLW-LHG PALAZZO v. JOHNSON & JOHNSON et al                                               02/22/2019
                  3:19-cv-06506-FLW-LHG GREENWOOD v. JOHNSON & JOHNSON et al                                             02/22/2019
                  3:19-cv-06507-FLW-LHG SCOTT v. JOHNSON & JOHNSON et al                                                 02/22/2019
                  3:19-cv-06512-FLW-LHG REYNOLDS v. JOHNSON & JOHNSON et al                                              02/22/2019
                  3:19-cv-06513-FLW-LHG MCQUADE et al v. JOHNSON & JOHNSON et al                                         02/22/2019
                  3:19-cv-06516-FLW-LHG KUYKENDALL v. JOHNSON & JOHNSON et al                                            02/22/2019
                  3:19-cv-06518-FLW-LHG BAKSH v. JOHNSON & JOHNSON et al                                                 02/22/2019
                  3:19-cv-06521-FLW-LHG ERCOLINA v. JOHNSON & JOHNSON et al                                              02/22/2019
                  3:19-cv-06546-FLW-LHG HICKMAN-CALDWELL v. JOHNSON & JOHNSON
                                                                                                                         02/22/2019
                  et al
                  3:19-cv-06547-FLW-LHG FOSTER v. JOHNSON & JOHNSON et al                                                02/22/2019
                  3:19-cv-06528-FLW-LHG FONTAINE et al v. JOHNSON & JOHNSON et al                                        02/22/2019
                  3:19-cv-06551-FLW-LHG RUBAGO v. JOHNSON & JOHNSON et al                                                02/22/2019
                  3:19-cv-06554-FLW-LHG RILEY v. JOHNSON & JOHNSON et al                                                 02/22/2019
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                            288/625
5/15/2019                           CM/ECF LIVE - U.S.
                          Case 1:19-cv-01530           District Court2for Filed
                                                  Document                the District of New Jersey-Query
                                                                                   05/24/19        Page 291Associated Cases
                                                                                                                 of 627

                  3:19-cv-06558-FLW-LHG OLANYK v. JOHNSON & JOHNSON et al                                                 02/22/2019
                  3:19-cv-06559-FLW-LHG OROVET v. JOHNSON & JOHNSON et al                                                 02/22/2019
                  3:19-cv-06563-FLW-LHG FABREGAS v. JOHNSON & JOHNSON et al                                               02/22/2019
                  3:19-cv-06561-FLW-LHG WELLMAN v. JOHNSON & JOHNSON et al        02/22/2019
                  3:19-cv-06564-FLW-LHG THE ESTATE OF LINDA S. MOORE v. JOHNSON &
                                                                                  02/22/2019
                  JOHNSON et al
                  3:19-cv-06565-FLW-LHG KOENIG v. JOHNSON & JOHNSON et al                                                 02/22/2019
                  3:19-cv-06566-FLW-LHG CULLIVAN v. JOHNSON & JOHNSON et al                                               02/22/2019
                  3:19-cv-06567-FLW-LHG MADDEN v. JOHNSON & JOHNSON et al                                                 02/22/2019
                  3:19-cv-06568-FLW-LHG MCCARTHY v. JOHNSON & JOHNSON et al                                               02/22/2019
                  3:19-cv-06569-FLW-LHG REEVES et al v. JOHNSON & JOHNSON et al                                           02/22/2019
                  3:19-cv-06570-FLW-LHG DYER v. JOHNSON & JOHNSON et al                                                   02/22/2019
                  3:19-cv-06572-FLW-LHG BROOKS v. JOHNSON & JOHNSON et al                                                 02/22/2019
                  3:19-cv-06574-FLW-LHG KLENDER v. JOHNSON & JOHNSON et al                                                02/22/2019
                  3:19-cv-06579-FLW-LHG THE ESTATE OF ELAINE SIEGEL v. JOHNSON &
                                                                                                                          02/22/2019
                  JOHNSON et al
                  3:19-cv-06580-FLW-LHG THE ESTATE OF MIRIAM SUAREZ v. JOHNSON &
                                                                                                                          02/22/2019
                  JOHNSON et al
                  3:19-cv-06598-FLW-LHG BUCOLO et al v. JOHNSON & JOHNSON et al                                           02/25/2019
                  3:19-cv-06603-FLW-LHG MCNEVIN v. JOHNSON & JOHNSON et al                                                02/25/2019
                  3:19-cv-06610-FLW-LHG WOLFGANG v. JOHNSON & JOHNSON et al                                               02/25/2019
                  3:19-cv-06611-FLW-LHG FORD et al v. JOHNSON & JOHNSON et al                                             02/25/2019
                  3:19-cv-06717-FLW-LHG KEIL et al v. JOHNSON & JOHNSON et al                                             02/25/2019
                  3:19-cv-06729-FLW-LHG KERBE v. JOHNSON & JOHNSON et al                                                  02/25/2019
                  3:19-cv-06735-FLW-LHG KLINGBERG v. JOHNSON & JOHNSON et al                                              02/25/2019
                  3:19-cv-06743-FLW-LHG KNEZOVICH v. JOHNSON & JOHNSON et al                                              02/25/2019
                  3:19-cv-06763-FLW-LHG MACK v. JOHNSON & JOHNSON et al                                                   02/25/2019
                  3:19-cv-06759-FLW-LHG MAXA v. JOHNSON & JOHNSON et al                                                   02/25/2019
                  3:19-cv-06722-FLW-LHG KELLUM v. JOHNSON & JOHNSON et al                                                 02/25/2019
                  3:19-cv-06754-FLW-LHG LILLER et al v. JOHNSON & JOHNSON et al                                           02/25/2019
                  3:19-cv-06768-FLW-LHG DUVALL v. JOHNSON & JOHNSON et al                                                 02/25/2019
                  3:19-cv-06773-FLW-LHG BLACCONIERE v. JOHNSON & JOHNSON et al                                            02/25/2019
                  3:19-cv-06778-FLW-LHG TINNEY v. JOHNSON & JOHNSON et al                                                 02/25/2019
                  3:19-cv-06788-FLW-LHG KRACHE v. JOHNSON & JOHNSON et al                                                 02/25/2019
                  3:19-cv-06791-FLW-LHG LAMBERT v. JOHNSON & JOHNSON et al                                                02/25/2019
                  3:19-cv-06792-FLW-LHG THE ESTATE OF BONNIE J. SOUTHCOTT v.
                                                                                                                          02/25/2019
                  JOHNSON & JOHNSON et al
                  3:19-cv-06795-FLW-LHG LANSDOWNE v. JOHNSON & JOHNSON et al                                              02/25/2019
                  3:19-cv-06797-FLW-LHG SYLVESTER v. JOHNSON & JOHNSON et al                                              02/25/2019
                  3:19-cv-06798-FLW-LHG LASH v. JOHNSON & JOHNSON et al                                                   02/25/2019
                  3:19-cv-06799-FLW-LHG THE ESTATE OF NELLY LEIGH v. JOHNSON &                                            02/25/2019
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                             289/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2for Filed
                                                Document                the District of New Jersey-Query
                                                                                 05/24/19        Page 292Associated Cases
                                                                                                               of 627
                  JOHNSON et al
                  3:19-cv-06803-FLW-LHG HOUTS v. JOHNSON & JOHNSON et al                                                 02/25/2019
                  3:19-cv-06804-FLW-LHG THE ESTATE OF BETTY LEWIS v. JOHNSON &
                                                                                                                         02/25/2019
                  JOHNSON et al
                  3:19-cv-06806-FLW-LHG BANTA v. JOHNSON & JOHNSON et al                                                 02/25/2019
                  3:19-cv-06809-FLW-LHG THE ESTATE OF ASTRID LIEBERMAN v.
                                                                                                                         02/26/2019
                  JOHNSON & JOHNSON et al
                  3:19-cv-06811-FLW-LHG LINSEY JR. v. JOHNSON & JOHNSON et al                                            02/26/2019
                  3:19-cv-06815-FLW-LHG CAREY v. JOHNSON & JOHNSON et al                                                 02/26/2019
                  3:19-cv-06820-FLW-LHG JENKINS v. JOHNSON & JOHNSON                                                     02/26/2019
                  3:19-cv-06821-FLW-LHG BOLIN v. JOHNSON & JOHNSON                                                       02/26/2019
                  3:19-cv-06851-FLW-LHG THE ESTATE OF CANDACE ARCHER v. JOHNSON
                                                                                                                         02/26/2019
                  & JOHNSON et al
                  3:19-cv-06852-FLW-LHG THE ESTATE OF DIANE MILEY v. JOHNSON &
                                                                                                                         02/26/2019
                  JOHNSON et al
                  3:19-cv-06853-FLW-LHG LAFRANCE v. JOHNSON & JOHNSON et al                                              02/26/2019
                  3:19-cv-06854-FLW-LHG GRAYSON v. JOHNSON & JOHNSON et al                                               02/26/2019
                  3:19-cv-06856-FLW-LHG GOULD v. JOHNSON & JOHNSON et al                                                 02/26/2019
                  3:19-cv-06857-FLW-LHG WILBURN v. JOHNSON & JOHNSON et al                                               02/26/2019
                  3:19-cv-06866-FLW-LHG ANGUS v. JOHNSON & JOHNSON et al                                                 02/26/2019
                  3:19-cv-06867-FLW-LHG STANDEFER v. JOHNSON & JOHNSON et al                                             02/26/2019
                  3:19-cv-06898-FLW-LHG ISAAC-MERCER et al v. JOHNSON & JOHNSON et
                                                                                                                         02/26/2019
                  al
                  3:19-cv-06902-FLW-LHG AMIN v. JOHNSON & JOHNSON et al                                                  02/26/2019
                  3:19-cv-06919-FLW-LHG THE ESTATE OF WANDA F. BAILEY v. JOHNSON
                                                                                                                         02/26/2019
                  & JOHNSON et al
                  3:19-cv-06933-FLW-LHG RUSSOTTI v. JOHNSON & JOHNSON et al                                              02/26/2019
                  3:19-cv-06935-FLW-LHG KING v. JOHNSON & JOHNSON et al                                                  02/26/2019
                  3:19-cv-06936-FLW-LHG GRINNELL v. JOHNSON & JOHNSON et al                                              02/26/2019
                  3:19-cv-06937-FLW-LHG BRIGGS v. JOHNSON & JOHNSON et al                                                02/26/2019
                  3:19-cv-06940-FLW-LHG VAUGHN v. JOHNSON & JOHNSON et al                                                02/26/2019
                  3:19-cv-06941-FLW-LHG MARTINEZ v. JOHNSON & JOHNSON et al                                              02/26/2019
                  3:19-cv-06942-FLW-LHG POMPA v. JOHNSON & JOHNSON et al                                                 02/26/2019
                  3:19-cv-06946-FLW-LHG SARTIN v. JOHNSON & JOHNSON et al                                                02/26/2019
                  3:19-cv-06948-FLW-LHG MANN v. JOHNSON & JOHNSON et al                                                  02/26/2019
                  3:19-cv-06949-FLW-LHG WILSON v. JOHNSON & JOHNSON et al                                                02/26/2019
                  3:19-cv-06960-FLW-LHG RIFFE v. JOHNSON & JOHNSON et al                                                 02/26/2019
                  3:19-cv-06988-FLW-LHG THE ESTATE OF CHARLOTTE HANNAN v.
                                                                                                                         02/27/2019
                  JOHNSON & JOHNSON et al
                  3:19-cv-06993-FLW-LHG MILLER v. JOHNSON & JOHNSON et al                                                02/27/2019
                  3:19-cv-07089-FLW-LHG HINSHAW v. JOHNSON & JOHNSON et al                                               02/27/2019
                  3:19-cv-07110-FLW-LHG ESTATE OF JUNE ANN ARDIZZONE et al,
                                                                                                                         02/27/2019
                  DECEASED v. JOHNSON & JOHNSON et al
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                            290/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2for Filed
                                                Document                the District of New Jersey-Query
                                                                                 05/24/19        Page 293Associated Cases
                                                                                                               of 627
                  3:19-cv-07135-FLW-LHG THOMAS v. JOHNSON & JOHNSON et al                                                02/28/2019
                  3:19-cv-07142-FLW-LHG LYMAN v. JOHNSON & JOHNSON et al                                                 02/28/2019
                  3:19-cv-07151-FLW-LHG THE ESTATE OF BETTY JEAN CONNER v.
                                                                                                                         02/28/2019
                  JOHNSON & JOHNSON et al
                  3:19-cv-07160-FLW-LHG MALOTT v. JOHNSON & JOHNSON, INC. et al                                          02/28/2019
                  3:19-cv-07163-FLW-LHG BARNES v. JOHNSON & JOHNSON et al                                                02/28/2019
                  3:19-cv-07164-FLW-LHG BAUGHMAN v. JOHNSON & JOHNSON et al                                              02/28/2019
                  3:19-cv-07167-FLW-LHG BELL v. JOHNSON & JOHNSON et al                                                  02/28/2019
                  3:19-cv-07168-FLW-LHG BROOKS v. JOHNSON & JOHNSON et al                                                02/28/2019
                  3:19-cv-07169-FLW-LHG CLAYBORN v. JOHNSON & JOHNSON et al                                              02/28/2019
                  3:19-cv-07170-FLW-LHG CONWAY v. JOHNSON & JOHNSON et al                                                02/28/2019
                  3:19-cv-07171-FLW-LHG CONDREY v. JOHNSON & JOHNSON et al                                               02/28/2019
                  3:19-cv-07172-FLW-LHG DONATO v. JOHNSON & JOHNSON et al                                                02/28/2019
                  3:19-cv-07211-FLW-LHG WILLIAMSON v. JOHNSON & JOHNSON et al                                            02/28/2019
                  3:19-cv-07227-FLW-LHG FLOYD v. JOHNSON & JOHNSON et al                                                 02/28/2019
                  3:19-cv-07231-FLW-LHG GLASSCOCK v. JOHNSON & JOHNSON et al                                             02/28/2019
                  3:19-cv-07233-FLW-LHG GONZALES v. JOHNSON & JOHNSON et al                                              02/28/2019
                  3:19-cv-07237-FLW-LHG ROBERTSON v. JOHNSON & JOHNSON et al                                             02/28/2019
                  3:19-cv-07262-FLW-LHG MARTIN v. JOHNSON & JOHNSON et al                                                02/28/2019
                  3:19-cv-07266-FLW-LHG WESTGATE v. JOHNSON & JOHNSON et al                                              02/28/2019
                  3:19-cv-07273-FLW-LHG WALLACE v. JOHNSON & JOHNSON et al                                               02/28/2019
                  3:19-cv-07274-FLW-LHG PILCH v. JOHNSON & JOHNSON et al                                                 02/28/2019
                  3:19-cv-07280-FLW-LHG GOODE v. JOHNSON & JOHNSON et al                                                 02/28/2019
                  3:19-cv-07281-FLW-LHG COSTER v. JOHNSON & JOHNSON et al                                                02/28/2019
                  3:19-cv-07282-FLW-LHG MARSTON v. JOHNSON & JOHNSON et al                                               02/28/2019
                  3:19-cv-07289-FLW-LHG HANER et al v. JOHNSON & JOHNSON et al                                           02/28/2019
                  3:19-cv-07294-FLW-LHG MEDRANO et al v. JOHNSON & JOHNSON et al                                         02/28/2019
                  3:19-cv-07302-FLW-LHG PARRAS v. JOHNSON & JOHNSON et al                                                02/28/2019
                  3:19-cv-07307-FLW-LHG ALLEN v. JOHNSON & JOHNSON et al                                                 02/28/2019
                  3:19-cv-07309-FLW-LHG WAWRZYNIAK et al v. JOHNSON & JOHNSON et al 02/28/2019
                  3:19-cv-07314-FLW-LHG MCDUFFIE v. JOHNSON & JOHNSON et al                                              03/01/2019
                  3:19-cv-07316-FLW-LHG IBOLD v. JOHNSON & JOHNSON et al                                                 03/01/2019
                  3:19-cv-07322-FLW-LHG COON v. JOHNSON & JOHNSON et al                                                  03/01/2019
                  3:19-cv-07328-FLW-LHG MINKE v. JOHNSON & JOHNSON et al                                                 03/01/2019
                  3:19-cv-07329-FLW-LHG SMITH v. JOHNSON & JOHNSON et al                                                 03/01/2019
                  3:19-cv-07330-FLW-LHG RYANS v. JOHNSON & JOHNSON et al                                                 03/01/2019
                  3:19-cv-07334-FLW-LHG ENGLAND et al v. JOHNSON & JOHNSON et al                                         03/01/2019
                  3:19-cv-07335-FLW-LHG CAIRNS v. JOHNSON & JOHNSON et al                                                03/01/2019
                  3:19-cv-07340-FLW-LHG HILL v. JOHNSON & JOHNSON et al                                                  03/01/2019
                  3:19-cv-07338-FLW-LHG POPE v. JOHNSON & JOHNSON et al                                                  03/01/2019
                  3:19-cv-07341-FLW-LHG SHAMON et al v. JOHNSON & JOHNSON et al                                          03/01/2019
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                            291/625
5/15/2019                           CM/ECF LIVE - U.S.
                          Case 1:19-cv-01530           District Court2for Filed
                                                  Document                the District of New Jersey-Query
                                                                                   05/24/19        Page 294Associated Cases
                                                                                                                 of 627

                  3:19-cv-07346-FLW-LHG FREE v. JOHNSON & JOHNSON et al                                                   03/04/2019
                  3:19-cv-07380-FLW-LHG BREWER v. JOHNSON & JOHNSON et al                                                 03/04/2019
                  3:19-cv-07392-FLW-LHG ROMERO v. JOHNSON & JOHNSON et al                                                 03/04/2019
                  3:19-cv-07405-FLW-LHG MURRAY et al v. JOHNSON & JOHNSON et al                                           03/04/2019
                  3:19-cv-07410-FLW-LHG BAKSA v. JOHNSON & JOHNSON et al                                                  03/04/2019
                  3:19-cv-07413-FLW-LHG TAYLOR v. JOHNSON & JOHNSON et al                                                 03/04/2019
                  3:19-cv-07416-FLW-LHG JACKSON v. JOHNSON & JOHNSON et al                                                03/04/2019
                  3:19-cv-07419-FLW-LHG LICKTEIG v. JOHNSON & JOHNSON et al                                               03/04/2019
                  3:19-cv-07420-FLW-LHG LOHR v. JOHNSON & JOHNSON et al                                                   03/04/2019
                  3:19-cv-07427-FLW-LHG THOMAS et al v. JOHNSON & JOHNSON et al                                           03/04/2019
                  3:19-cv-07429-FLW-LHG COULTER v. JOHNSON & JOHNSON et al                                                03/04/2019
                  3:19-cv-07440-FLW-LHG RICE et al v. JOHNSON & JOHNSON et al                                             03/04/2019
                  3:19-cv-07442-FLW-LHG KIRK v. JOHNSON & JOHNSON et al                                                   03/04/2019
                  3:19-cv-07445-FLW-LHG ROBERTS v. JOHNSON & JOHNSON et al                                                03/04/2019
                  3:19-cv-07453-FLW-LHG KNOTT et al v. JOHNSON & JOHNSON et al                                            03/04/2019
                  3:19-cv-07459-FLW-LHG MOCK v. JOHNSON & JOHNSON et al                                                   03/04/2019
                  3:19-cv-07468-FLW-LHG MOORE v. JOHNSON & JOHNSON et al                                                  03/04/2019
                  3:19-cv-07473-FLW-LHG NELSON v. JOHNSON & JOHNSON et al                                                 03/04/2019
                  3:19-cv-07504-FLW-LHG MILLEN v. JOHNSON & JOHNSON et al                                                 03/04/2019
                  3:19-cv-07513-FLW-LHG WEBB et al v. JOHNSON & JOHNSON et al                                             03/04/2019
                  3:19-cv-07525-FLW-LHG VAUL et al v. JOHNSON & JOHNSON et al                                             03/04/2019
                  3:19-cv-07534-FLW-LHG GLIDDEN v. JOHNSON & JOHNSON et al                                                03/04/2019
                  3:19-cv-07530-FLW-LHG WILLS et al v. JOHNSON & JOHNSON et al                                            03/04/2019
                  3:19-cv-07609-FLW-LHG VALLEJO v. JOHNSON & JOHNSON et al                                                03/04/2019
                  3:19-cv-07612-FLW-LHG COLEMAN v. JOHNSON & JOHNSON et al                                                03/04/2019
                  3:19-cv-07702-FLW-LHG CHAMBERS v. JOHNSON & JOHNSON et al                                               03/04/2019
                  3:19-cv-07703-FLW-LHG BAUHS v. JOHNSON & JOHNSON et al                                                  03/04/2019
                  3:19-cv-07704-FLW-LHG BELLINA v. JOHNSON & JOHNSON et al                                                03/04/2019
                  3:19-cv-07705-FLW-LHG BUMPHUS v. JOHNSON & JOHNSON et al                                                03/04/2019
                  3:19-cv-07706-FLW-LHG POWELL v. JOHNSON & JOHNSON et al                                                 03/04/2019
                  3:19-cv-07708-FLW-LHG RAE v. JOHNSON & JOHNSON et al                                                    03/04/2019
                  3:19-cv-07709-FLW-LHG RICHARD v. JOHNSON & JOHNSON et al                                                03/04/2019
                  3:19-cv-07710-FLW-LHG SCRUGGS v. JOHNSON & JOHNSON et al                                                03/04/2019
                  3:19-cv-07711-FLW-LHG SHELTON v. JOHNSON & JOHNSON et al                                                03/04/2019
                  3:19-cv-07712-FLW-LHG SHEPPARD v. JOHNSON & JOHNSON et al                                               03/04/2019
                  3:19-cv-07713-FLW-LHG BOWDEN v. JOHNSON & JOHNSON et al                                                 03/04/2019
                  3:19-cv-07715-FLW-LHG SLAWSON v. JOHNSON & JOHNSON et al                                                03/04/2019
                  3:19-cv-07781-FLW-LHG WALLACE v. JOHNSON & JOHNSON et al                                                03/05/2019
                  3:19-cv-07782-FLW-LHG Tates v. Johnson & Johnson et al                                                  03/05/2019
                  3:19-cv-07784-FLW-LHG RAY v. JOHNSON & JOHNSON et al                                                    03/05/2019
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                             292/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2for Filed
                                                Document                the District of New Jersey-Query
                                                                                 05/24/19        Page 295Associated Cases
                                                                                                               of 627
                  3:19-cv-07787-FLW-LHG MCWILLIE v. JOHNSON & JOHNSON et al                                              03/05/2019
                  3:19-cv-07791-FLW-LHG MCLEOD v. JOHNSON & JOHNSON et al                                                03/05/2019
                  3:19-cv-07792-FLW-LHG GNIEWEK v. JOHNSON & JOHNSON et al                                               03/05/2019
                  3:19-cv-07794-FLW-LHG DUNNING v. JOHNSON & JOHNSON et al                                               03/05/2019
                  3:19-cv-07796-FLW-LHG SMITH v. JOHNSON & JOHNSON et al                                                 03/05/2019
                  3:19-cv-07797-FLW-LHG SMITH v. JOHNSON & JOHNSON et al                                                 03/05/2019
                  3:19-cv-07798-FLW-LHG SMITH v. JOHNSON & JOHNSON et al                                                 03/05/2019
                  3:19-cv-07801-FLW-LHG SOUDYN v. JOHNSON & JOHNSON et al                                                03/05/2019
                  3:19-cv-07803-FLW-LHG SORENSEN v. JOHNSON & JOHNSON et al                                              03/05/2019
                  3:19-cv-07672-FLW-LHG POTKOSKI et al v. JOHNSON & JOHNSON et al                                        03/05/2019
                  3:19-cv-07806-FLW-LHG SPIELMAN v. JOHNSON & JOHNSON et al                                              03/05/2019
                  3:19-cv-07674-FLW-LHG JOWETT v. JOHNSON & JOHNSON                                                      03/05/2019
                  3:19-cv-07809-FLW-LHG STEARNS v. JOHNSON & JOHNSON et al                                               03/05/2019
                  3:19-cv-07811-FLW-LHG STEVENSON v. JOHNSON & JOHNSON et al                                             03/05/2019
                  3:19-cv-07691-FLW-LHG ALLEN et al v. JOHNSON & JOHNSON et al                                           03/05/2019
                  3:19-cv-07814-FLW-LHG STOKES v. JOHNSON & JOHNSON et al                                                03/05/2019
                  3:19-cv-07718-FLW-LHG PLUNKETT v. JOHNSON & JOHNSON et al                                              03/05/2019
                  3:19-cv-07815-FLW-LHG SWINDLE v. JOHNSON & JOHNSON et al                                               03/05/2019
                  3:19-cv-07816-FLW-LHG TRANBARGER v. JOHNSON & JOHNSON et al                                            03/05/2019
                  3:19-cv-07719-FLW-LHG SORIANO v. JOHNSON & JOHNSON INC. et al                                          03/05/2019
                  3:19-cv-07818-FLW-LHG WAKSMUNSKI v. JOHNSON & JOHNSON et al                                            03/05/2019
                  3:19-cv-07819-FLW-LHG VAWTER v. JOHNSON & JOHNSON et al                                                03/05/2019
                  3:19-cv-07724-FLW-LHG MULANAX-CRAWFORD v. JOHNSON &
                                                                                                                         03/05/2019
                  JOHNSON INC. et al
                  3:19-cv-07730-FLW-LHG VILLANUEVA v. JOHNSON & JOHNSON INC. et al 03/05/2019
                  3:19-cv-07820-FLW-LHG WALDO v. JOHNSON & JOHNSON et al                                                 03/05/2019
                  3:19-cv-07734-FLW-LHG MULLINS v. JOHNSON & JOHNSON INC. et al                                          03/05/2019
                  3:19-cv-07741-FLW-LHG OWEN v. JOHNSON & JOHNSON INC. et al                                             03/05/2019
                  3:19-cv-07822-FLW-LHG WAGES v. JOHNSON & JOHNSON et al                                                 03/05/2019
                  3:19-cv-07743-FLW-LHG MENDES v. JOHNSON & JOHNSON INC. et al                                           03/05/2019
                  3:19-cv-07829-FLW-LHG WARD v. JOHNSON & JOHNSON et al                                                  03/05/2019
                  3:19-cv-07830-FLW-LHG WHEATON v. JOHNSON & JOHNSON et al                                               03/05/2019
                  3:19-cv-07831-FLW-LHG WHITE v. JOHNSON & JOHNSON et al                                                 03/05/2019
                  3:19-cv-07832-FLW-LHG TILL v. JOHNSON & JOHNSON et al                                                  03/05/2019
                  3:19-cv-07833-FLW-LHG WRIGHT-NG v. JOHNSON & JOHNSON et al                                             03/05/2019
                  3:19-cv-07835-FLW-LHG SCARLATO v. JOHNSON & JOHNSON et al                                              03/05/2019
                  3:19-cv-07836-FLW-LHG BANKS v. JOHNSON & JOHNSON et al                                                 03/05/2019
                  3:19-cv-07837-FLW-LHG COFFEY v. JOHNSON & JOHNSON et al                                                03/05/2019
                  3:19-cv-07838-FLW-LHG REED v. JOHNSON & JOHNSON et al                                                  03/05/2019
                  3:19-cv-07839-FLW-LHG DOCKHAM v. JOHNSON & JOHNSON et al                                               03/05/2019
                  3:19-cv-07840-FLW-LHG HJELM v. JOHNSON & JOHNSON et al                                                 03/05/2019
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                            293/625
5/15/2019                           CM/ECF LIVE - U.S.
                          Case 1:19-cv-01530           District Court2for Filed
                                                  Document                the District of New Jersey-Query
                                                                                   05/24/19        Page 296Associated Cases
                                                                                                                 of 627

                  3:19-cv-07841-FLW-LHG LETHCOE v. JOHNSON & JOHNSON et al                                                03/05/2019
                  3:19-cv-07842-FLW-LHG MARKHAM v. JOHNSON & JOHNSON et al                                                03/05/2019
                  3:19-cv-07844-FLW-LHG MUSICK v. JOHNSON & JOHNSON et al                                                 03/05/2019
                  3:19-cv-07845-FLW-LHG NAZARKO v. JOHNSON & JOHNSON et al                                                03/05/2019
                  3:19-cv-07775-FLW-LHG JOHNSON et al v. JOHNSON & JOHNSON et al                                          03/05/2019
                  3:19-cv-07776-FLW-LHG MCCOY v. JOHNSON & JOHNSON et al                                                  03/05/2019
                  3:19-cv-07790-FLW-LHG PALERMO v. JOHNSON & JOHNSON et al                                                03/05/2019
                  3:19-cv-07805-FLW-LHG UMBALIN et al v. JOHNSON & JOHNSON et al                                          03/05/2019
                  3:19-cv-07823-FLW-LHG BROWN v. JOHNSON & JOHNSON et al                                                  03/05/2019
                  3:19-cv-07824-FLW-LHG HELLAND v. JOHNSON & JOHNSON et al                                                03/05/2019
                  3:19-cv-07849-FLW-LHG GODINEZ v. JOHNSON & JOHNSON INC. et al                                           03/05/2019
                  3:19-cv-07880-FLW-LHG BROOKE v. JOHNSON & JOHNSON et al                                                 03/06/2019
                  3:19-cv-07889-FLW-LHG MILLER et al v. JOHNSON & JOHNSON et al                                           03/06/2019
                  3:19-cv-05720-FLW-LHG ROSENTHAL v. JOHNSON & JOHNSON et al                                              03/06/2019
                  3:19-cv-07910-FLW-LHG DALTON v. JOHNSON & JOHNSON et al                                                 03/06/2019
                  3:19-cv-07902-FLW-LHG WELTER et al v. JOHNSON & JOHNSON et al                                           03/06/2019
                  3:19-cv-07919-FLW-LHG DUNN-BORGRA et al v. JOHNSON & JOHNSON et
                                                                                                                          03/06/2019
                  al
                  3:19-cv-07964-FLW-LHG BEAUCHAMP v. JOHNSON & JOHNSON et al                                              03/06/2019
                  3:19-cv-07989-FLW-LHG COLLINS v. JOHNSON & JOHNSON et al                                                03/06/2019
                  3:19-cv-07992-FLW-LHG THE ESTATE OF CARMEN GEREZ v. JOHNSON &
                                                                                                                          03/06/2019
                  JOHNSON et al
                  3:19-cv-08055-FLW-LHG THE ESTATE OF LAURA CLARK v. JOHNSON &
                                                                                                                          03/07/2019
                  JOHNSON et al
                  3:19-cv-08057-FLW-LHG HOMER et al v. JOHNSON AND JOHNSON et al                                          03/07/2019
                  3:19-cv-08058-FLW-LHG KOKOSZKA et al v. JOHNSON AND JOHNSON et al                                       03/07/2019
                  3:19-cv-08129-FLW-LHG COSBY v. JOHNSON & JOHNSON et al                                                  03/08/2019
                  3:19-cv-08112-FLW-LHG CHEATHAM v. JOHNSON & JOHNSON et al                                               03/08/2019
                  3:19-cv-08115-FLW-LHG PRAY et al v. JOHNSON & JOHNSON et al                                             03/08/2019
                  3:19-cv-08116-FLW-LHG BIALUSKI v. JOHNSON & JOHNSON et al                                               03/08/2019
                  3:19-cv-08119-FLW-LHG SAULTER v. JOHNSON & JOHNSON et al                                                03/08/2019
                  3:19-cv-08120-FLW-LHG JONES et al v. JOHNSON & JOHNSON et al                                            03/08/2019
                  3:19-cv-08121-FLW-LHG SCHWARTZ v. JOHNSON & JOHNSON et al                                               03/08/2019
                  3:19-cv-08122-FLW-LHG BISARO v. JOHNSON & JOHNSON et al                                                 03/08/2019
                  3:19-cv-08124-FLW-LHG DELGADO v. JOHNSON & JOHNSON et al                                                03/08/2019
                  3:19-cv-08160-FLW-LHG RAMOS et al v. JOHNSON & JOHNSON et al                                            03/08/2019
                  3:19-cv-08165-FLW-LHG JAY v. JOHNSON & JOHNSON et al                                                    03/08/2019
                  3:19-cv-08169-FLW-LHG SHRIVER et al v. JOHNSON & JOHNSON et al                                          03/08/2019
                  3:19-cv-08187-FLW-LHG DUFFY v. JOHNSON & JOHNSON et al                                                  03/08/2019
                  3:19-cv-08188-FLW-LHG GANIERE v. JOHNSON & JOHNSON et al                                                03/08/2019
                  3:19-cv-08193-FLW-LHG NEUFELD v. JOHNSON & JOHNSON et al                                                03/08/2019
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                             294/625
5/15/2019                           CM/ECF LIVE - U.S.
                          Case 1:19-cv-01530           District Court2for Filed
                                                  Document                the District of New Jersey-Query
                                                                                   05/24/19        Page 297Associated Cases
                                                                                                                 of 627

                  3:19-cv-08197-FLW-LHG AGRESS v. JOHNSON & JOHNSON et al                                                 03/08/2019
                  3:19-cv-08206-FLW-LHG BRAZELLE v. JOHNSON & JOHNSON et al                                               03/08/2019
                  3:19-cv-08211-FLW-LHG PUCO v. JOHNSON & JOHNSON et al                                                   03/08/2019
                  3:19-cv-08226-FLW-LHG MASSARO v. JOHNSON &JOHNSON et al                                                 03/08/2019
                  3:19-cv-08227-FLW-LHG MEDEIROS v. JOHNSON & JOHNSON et al                                               03/08/2019
                  3:19-cv-08232-FLW-LHG ROOT v. JOHNSON & JOHNSON et al                                                   03/08/2019
                  3:19-cv-08245-FLW-LHG Davis v. JOHNSON & JOHNSON CONSUMER INC.
                                                                                                                          03/11/2019
                  F/K/A JOHNSON & JOHNSON CONSUMER COMPANIES, INC. et al
                  3:19-cv-08277-FLW-LHG SANCHEZ et al v. JOHNSON & JOHNSON et al                                          03/11/2019
                  3:19-cv-08294-FLW-LHG MCDONALD v. JOHNSON & JOHNSON et al                                               03/11/2019
                  3:19-cv-08296-FLW-LHG NOLAN et al v. JOHNSON & JOHNSON et al                                            03/11/2019
                  3:19-cv-08335-FLW-LHG GEORGE et al v. JOHNSON AND JOHNSON et al                                         03/12/2019
                  3:19-cv-08359-FLW-LHG LAGLE v. JOHNSON & JOHNSON et al                                                  03/12/2019
                  3:19-cv-08360-FLW-LHG JONES et al v. JOHNSON & JOHNSON et al                                            03/12/2019
                  3:19-cv-08361-FLW-LHG SCOTT v. JOHNSON & JOHNSON et al                                                  03/12/2019
                  3:19-cv-08397-FLW-LHG THE ESTATE OF GUADALUPE DE LAS
                                                                                                                          03/12/2019
                  MERCEDES GOMEZ DE RETANA v. JOHNSON & JOHNSON et al
                  3:19-cv-08374-FLW-LHG LEE et al v. JOHNSON & JOHNSON et al                                              03/12/2019
                  3:19-cv-08375-FLW-LHG BEMIS et al v. JOHNSON & JOHNSON et al                                            03/12/2019
                  3:19-cv-08377-FLW-LHG CLICK v. JOHNSON & JOHNSON et al                                                  03/12/2019
                  3:19-cv-08380-FLW-LHG COWDEN v. JOHNSON & JOHNSON et al                                                 03/12/2019
                  3:19-cv-08381-FLW-LHG SHIELDS v. JOHNSON & JOHNSON et al                                                03/12/2019
                  3:19-cv-08385-FLW-LHG LUKIC v. JOHNSON & JOHNSON et al                                                  03/12/2019
                  3:19-cv-08406-FLW-LHG STARR et al v. JOHNSON & JOHNSON et al                                            03/13/2019
                  3:19-cv-08407-FLW-LHG PROSE v. JOHNSON & JOHNSON et al                                                  03/13/2019
                  3:19-cv-08425-FLW-LHG GAVIN v. JOHNSON & JOHNSON et al                                                  03/13/2019
                  3:19-cv-08451-FLW-LHG CARPENTER JAQUINTA v. JOHNSON &
                                                                                                                          03/13/2019
                  JOHNSON et al
                  3:19-cv-08453-FLW-LHG DIPERSIO v. JOHNSON & JOHNSON et al                                               03/13/2019
                  3:19-cv-08454-FLW-LHG GERWIN v. JOHNSON & JOHNSON et al                                                 03/13/2019
                  3:19-cv-08479-FLW-LHG Miller v. Johnson & Johnson et al                                                 03/13/2019
                  3:19-cv-08466-FLW-LHG MEDELLIN v. JOHNSON & JOHNSON et al                                               03/13/2019
                  3:19-cv-08480-FLW-LHG Winiarczyk et al v. Johnson & Johnson et al                                       03/13/2019
                  3:19-cv-08455-FLW-LHG BIGGS v. JOHNSON & JOHNSON et al                                                  03/13/2019
                  3:19-cv-08467-FLW-LHG STRINGER v. JOHNSON & JOHNSON et al                                               03/13/2019
                  3:19-cv-08468-FLW-LHG BENNETT v. JOHNSON & JOHNSON et al                                                03/13/2019
                  3:19-cv-08457-FLW-LHG BIGELOW v. JOHNSON & JOHNSON et al                                                03/13/2019
                  3:19-cv-08458-FLW-LHG BANKS v. JOHNSON & JOHNSON et al                                                  03/13/2019
                  3:19-cv-08464-FLW-LHG BERWIND v. JOHNSON & JOHNSON et al                                                03/13/2019
                  3:19-cv-08470-FLW-LHG DUMESNIL v. JOHNSON & JOHNSON et al                                               03/13/2019
                  3:19-cv-08471-FLW-LHG COTE v. JOHNSON & JOHNSON et al                                                   03/13/2019
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                             295/625
5/15/2019                           CM/ECF LIVE - U.S.
                          Case 1:19-cv-01530           District Court2for Filed
                                                  Document                the District of New Jersey-Query
                                                                                   05/24/19        Page 298Associated Cases
                                                                                                                 of 627

                  3:19-cv-08475-FLW-LHG KEAWEAMAHI v. JOHNSON & JOHNSON                                                   03/13/2019
                  3:19-cv-08465-FLW-LHG BINKLEY v. JOHNSON & JOHNSON et al                                                03/13/2019
                  3:19-cv-08486-FLW-LHG RAPOZA v. JOHNSON & JOHNSON et al                                                 03/14/2019
                  3:19-cv-08494-FLW-LHG KELLY v. JOHNSON & JOHNSON et al                                                  03/14/2019
                  3:19-cv-08512-FLW-LHG GREENLAND v. JOHNSON & JOHNSON et al                                              03/14/2019
                  3:19-cv-08513-FLW-LHG GEIER v. JOHNSON & JOHNSON et al                                                  03/14/2019
                  3:19-cv-08557-FLW-LHG Dewall et al v. Johnson & Johnson et al                                           03/14/2019
                  3:19-cv-08518-FLW-LHG HOUSE v. JOHNSON & JOHNSON et al                                                  03/14/2019
                  3:19-cv-08520-FLW-LHG EDGIN v. JOHNSON & JOHNSON et al                                                  03/15/2019
                  3:19-cv-08524-FLW-LHG LUCKNER-BABASH v. JOHNSON & JOHNSON et
                                                                                                                          03/15/2019
                  al
                  3:19-cv-08527-FLW-LHG KRUEGER v. JOHNSON & JOHNSON et al                                                03/15/2019
                  3:19-cv-08530-FLW-LHG YOUNG et aL v. JOHNSON & JOHNSON et al                                            03/15/2019
                  3:19-cv-08583-FLW-LHG JEFFORDS v. JOHNSON & JOHNSON et al                                               03/15/2019
                  3:19-cv-08531-FLW-LHG SWANAGER v. JOHNSON & JOHNSON et al                                               03/15/2019
                  3:19-cv-08586-FLW-LHG ROUSE v. JOHNSON & JOHNSON et al                                                  03/15/2019
                  3:19-cv-08532-FLW-LHG CAMPBELL et al v. JOHNSON & JOHNSON et al                                         03/15/2019
                  3:19-cv-08533-FLW-LHG LINCOLN v. JOHNSON & JOHNSON et al                                                03/15/2019
                  3:19-cv-08535-FLW-LHG PATISHNOCK v. JOHNSON & JOHNSON et al                                             03/15/2019
                  3:19-cv-08537-FLW-LHG BEARD v. JOHNSON & JOHNSON et al                                                  03/15/2019
                  3:19-cv-08538-FLW-LHG MITCHELL v. JOHNSON & JOHNSON et al                                               03/15/2019
                  3:19-cv-08539-FLW-LHG BILTZ v. JOHNSON & JOHNSON et al                                                  03/15/2019
                  3:19-cv-08592-FLW-LHG HOWARD v. JOHNSON & JOHNSON et al                                                 03/15/2019
                  3:19-cv-08595-FLW-LHG KAMSCH v. JOHNSON & JOHNSON et al                                                 03/15/2019
                  3:19-cv-08604-FLW-LHG WHITE v. JOHNSON & JOHNSON et al                                                  03/15/2019
                  3:19-cv-08608-FLW-LHG JENNISON v. JOHNSON & JOHNSON et al                                               03/15/2019
                  3:19-cv-08618-FLW-LHG JOHNSON v. JOHNSON & JOHNSON et al                                                03/15/2019
                  3:19-cv-08630-FLW-LHG CHATFIELD v. JOHNSON & JOHNSON et al                                              03/15/2019
                  3:19-cv-08701-FLW-LHG LAWSON et al v. JOHNSON & JOHNSON et al                                           03/18/2019
                  3:19-cv-08705-FLW-LHG JACKSON v. JOHNSON & JOHNSON et al                                                03/18/2019
                  3:19-cv-08716-FLW-LHG RMILI et al v. JOHNSON & JOHNSON et al                                            03/19/2019
                  3:19-cv-08717-FLW-LHG ANGUIANO et al v. JOHNSON & JOHNSON et al                                         03/19/2019
                  3:19-cv-08721-FLW-LHG ANDREWS v. JOHNSON & JOHNSON et al                                                03/19/2019
                  3:19-cv-08722-FLW-LHG DUGAS v. JOHNSON & JOHNSON et al                                                  03/19/2019
                  3:19-cv-08724-FLW-LHG O'BRIEN v. JOHNSON & JOHNSON et al                                                03/19/2019
                  3:19-cv-08728-FLW-LHG MORAN v. JOHNSON AND JOHNSON et al                                                03/19/2019
                  3:19-cv-08733-FLW-LHG HINKLE v. JOHNSON & JOHNSON et al                                                 03/20/2019
                  3:19-cv-08734-FLW-LHG MUHLHAUSER et al v. JOHNSON & JOHNSON et al                                       03/20/2019
                  3:19-cv-08704-FLW-LHG BLALOCK et al v. JOHNSON & JOHNSON et al                                          03/20/2019
                  3:19-cv-08729-FLW-LHG JESKE v. JOHNSON & JOHNSON et al                                                  03/20/2019

https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                             296/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2for Filed
                                                Document                the District of New Jersey-Query
                                                                                 05/24/19        Page 299Associated Cases
                                                                                                               of 627
                  3:19-cv-08738-FLW-LHG PERRY v. JOHNSON & JOHNSON et al                                                 03/20/2019
                  3:19-cv-08730-FLW-LHG CASTRO et al v. JOHNSON & JOHNSON et al                                          03/20/2019
                  3:19-cv-08731-FLW-LHG EISELE v. JOHNSON AND JOHNSON et al                                              03/20/2019
                  3:19-cv-08732-FLW-LHG FLAKE v. JOHNSON & JOHNSON et al                                                 03/20/2019
                  3:19-cv-08740-FLW-LHG POPE v. JOHNSON & JOHNSON et al                                                  03/20/2019
                  3:19-cv-08748-FLW-LHG RAIMONDI v. JOHNSON & JOHNSON et al                                              03/20/2019
                  3:19-cv-08750-FLW-LHG MARTINEZ v. JOHNSON & JOHNSON, et al                                             03/20/2019
                  3:19-cv-08752-FLW-LHG SHERMAN v. JOHNSON & JOHNSON et al                                               03/20/2019
                  3:19-cv-08753-FLW-LHG SZCZESNY v. JOHNSON & JOHNSON et al                                              03/20/2019
                  3:19-cv-08754-FLW-LHG VANDERBUSCH v. JOHNSON & JOHNSON et al                                           03/20/2019
                  3:19-cv-08779-FLW-LHG DAVIS et al v. JOHNSON & JOHNSON et al                                           03/20/2019
                  3:19-cv-08790-FLW-LHG ANDERSON v. JOHNSON & JOHNSON et al                                              03/21/2019
                  3:19-cv-08810-FLW-LHG ATKINS et al v. JOHNSON & JOHNSON et al                                          03/22/2019
                  3:19-cv-08812-FLW-LHG BYERS et al v. JOHNSON & JOHNSON et al                                           03/22/2019
                  3:19-cv-08814-FLW-LHG CHAPMAN et al v. JOHNSON & JOHNSON et al                                         03/22/2019
                  3:19-cv-08817-FLW-LHG CONRAD et al v. JOHNSON & JOHNSON et al                                          03/22/2019
                  3:19-cv-08820-FLW-LHG HARRINGTON v. JOHNSON & JOHNSON et al                                            03/22/2019
                  3:19-cv-08821-FLW-LHG TERRELL et al v. JOHNSON & JOHNSON et al                                         03/22/2019
                  3:19-cv-08824-FLW-LHG KINLER v. JOHNSON & JOHNSON et al                                                03/22/2019
                  3:19-cv-08830-FLW-LHG SANTIAGO v. JOHNSON & JOHNSON et al                                              03/22/2019
                  3:19-cv-08831-FLW-LHG RINGWALD v. JOHNSON & JOHNSON et al                                              03/22/2019
                  3:19-cv-08832-FLW-LHG POWERS v. JOHNSON & JOHNSON et al                                                03/22/2019
                  3:19-cv-08833-FLW-LHG NOWICKI v. JOHNSON & JOHNSON et al                                               03/22/2019
                  3:19-cv-08834-FLW-LHG SINGH v. JOHNSON & JOHNSON et al                                                 03/22/2019
                  3:19-cv-08872-FLW-LHG FRIEDMAN et al v. JOHNSON & JOHNSON et al                                        03/25/2019
                  3:19-cv-08841-FLW-LHG BRISCOE et al v. JOHNSON & JOHNSON et al                                         03/22/2019
                  3:19-cv-08853-FLW-LHG KOUPA v. JOHNSON & JOHNSON, INC. et al                                           03/25/2019
                  3:19-cv-08862-FLW-LHG GILMAN et al v. JOHNSON & JOHNSON et al                                          03/25/2019
                  3:19-cv-08842-FLW-LHG SUERKEN v. JOHNSON & JOHNSON et al                                               03/25/2019
                  3:19-cv-08843-FLW-LHG LARUSSA v. JOHNSON & JOHNSON et al                                               03/25/2019
                  3:19-cv-08870-FLW-LHG ARABIA et al v. JOHNSON & JOHNSON, INC. et al 03/25/2019
                  3:19-cv-08871-FLW-LHG BUMGARDNER v. JOHNSON & JOHNSON et al                                            03/25/2019
                  3:19-cv-08873-FLW-LHG O'CONNOR v. JOHNSON & JOHNSON et al                                              03/25/2019
                  3:19-cv-08874-FLW-LHG LANDGRAF et al v. JOHNSON & JOHNSON et al                                        03/25/2019
                  3:19-cv-08875-FLW-LHG ROBOZ v. JOHNSON & JOHNSON et al                                                 03/25/2019
                  3:19-cv-08876-FLW-LHG FESKANICH v. JOHNSON & JOHNSON et al                                             03/25/2019
                  3:19-cv-08844-FLW-LHG MERVINE v. JOHNSON AND JOHNSON et al                                             03/25/2019
                  3:19-cv-08849-FLW-LHG O'HARA et al v. JOHNSON AND JOHNSON et al                                        03/25/2019
                  3:19-cv-08854-FLW-LHG NORRIS v. JOHNSON AND JOHNSON et al                                              03/25/2019
                  3:19-cv-08856-FLW-LHG HALY et al v. JOHNSON AND JOHNSON et al                                          03/25/2019
                  3:19-cv-08859-FLW-LHG WADE v. JOHNSON AND JOHNSON et al                                                03/25/2019
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                            297/625
5/15/2019                           CM/ECF LIVE - U.S.
                          Case 1:19-cv-01530           District Court2for Filed
                                                  Document                the District of New Jersey-Query
                                                                                   05/24/19        Page 300Associated Cases
                                                                                                                 of 627

                  3:19-cv-08895-FLW-LHG MERZA et al v. JOHNSON & JOHNSON et al                                            03/25/2019
                  3:19-cv-08900-FLW-LHG CARR et al v. JOHNSON & JOHNSON et al                                             03/25/2019
                  3:19-cv-08906-FLW-LHG VOSS v. JOHNSON & JOHNSON et al                                                   03/25/2019
                  3:19-cv-08892-FLW-LHG MORROW v. JOHNSON & JOHNSON et al                                                 03/25/2019
                  3:19-cv-08910-FLW-LHG JONES v. JOHNSON & JOHNSON et al                                                  03/25/2019
                  3:19-cv-08914-FLW-LHG PENLEY v. JOHNSON & JOHNSON et al                                                 03/25/2019
                  3:19-cv-08918-FLW-LHG HOWE v. JOHNSON & JOHNSON et al                                                   03/25/2019
                  3:19-cv-08905-FLW-LHG DAGLIERI, JR. v. JOHNSON & JOHNSON                                                03/26/2019
                  3:19-cv-08932-FLW-LHG MOREHEAD v. JOHNSON & JOHNSON et al                                               03/26/2019
                  3:19-cv-08933-FLW-LHG HUERTA v. JOHNSON & JOHNSON et al                                                 03/26/2019
                  3:19-cv-08944-FLW-LHG RAINVILLE v. JOHNSON & JOHNSON et al                                              03/26/2019
                  3:19-cv-08949-FLW-LHG DONNELLEY et al v. JOHNSON & JOHNSON et al                                        03/26/2019
                  3:19-cv-08951-FLW-LHG MEYER et al v. JOHNSON & JOHNSON et al                                            03/26/2019
                  3:19-cv-08973-FLW-LHG GRINAGE et al v. JOHNSON & JOHNSON et al                                          03/27/2019
                  3:19-cv-08977-FLW-LHG GOULD et al v. JOHNSON & JOHNSON et al                                            03/27/2019
                  3:19-cv-08985-FLW-LHG BLISSETT v. JOHNSON & JOHNSON et al                                               03/28/2019
                  3:19-cv-08988-FLW-LHG DILUZIO v. JOHNSON & JOHNSON et al                                                03/28/2019
                  3:19-cv-08990-FLW-LHG DOMINICK et al v. JOHNSON & JOHNSON et al                                         03/28/2019
                  3:19-cv-08992-FLW-LHG JOHNSON et al v. JOHNSON & JOHNSON et al                                          03/28/2019
                  3:19-cv-08993-FLW-LHG MAGISTRO v. JOHNSON & JOHNSON et al                                               03/28/2019
                  3:19-cv-08995-FLW-LHG SHAW v. JOHNSON & JOHNSON et al                                                   03/28/2019
                  3:19-cv-08996-FLW-LHG MCDONNELL v. JOHNSON & JOHNSON et al                                              03/28/2019
                  3:19-cv-08998-FLW-LHG SCHAEFER et al v. JOHNSON & JOHNSON et al                                         03/28/2019
                  3:19-cv-08999-FLW-LHG PAVANO et al v. JOHNSON & JOHNSON et al                                           03/28/2019
                  3:19-cv-09001-FLW-LHG BULLARD v. JOHNSON & JOHNSON et al                                                03/28/2019
                  3:19-cv-09002-FLW-LHG ISENBERG v. JOHNSON & JOHNSON et al                                               03/28/2019
                  3:19-cv-09003-FLW-LHG CHAN-JONES v. JOHNSON & JOHNSON et al                                             03/28/2019
                  3:19-cv-09004-FLW-LHG SIEMON et al v. JOHNSON & JOHNSON et al                                           03/28/2019
                  3:19-cv-09006-FLW-LHG COX v. JOHNSON & JOHNSON et al                                                    03/28/2019
                  3:19-cv-09007-FLW-LHG WHATMOUGH et al v. JOHNSON & JOHNSON et al                                        03/28/2019
                  3:19-cv-09008-FLW-LHG COLEMAN v. JOHNSON & JOHNSON et al                                                03/28/2019
                  3:19-cv-09011-FLW-LHG FIEDLER v. JOHNSON & JOHNSON et al                                                03/28/2019
                  3:19-cv-09012-FLW-LHG PATLA et al v. JOHNSON & JOHNSON et al                                            03/28/2019
                  3:19-cv-09013-FLW-LHG GREENBERG v. JOHNSON & JOHNSON et al                                              03/28/2019
                  3:19-cv-09018-FLW-LHG WEST v. JOHNSON & JOHNSON et al                                                   03/28/2019
                  3:19-cv-09026-FLW-LHG FRISBIE v. JOHNSON & JOHNSON et al                                                03/28/2019
                  3:19-cv-09027-FLW-LHG MARTIN v. JOHNSON & JOHNSON et al                                                 03/28/2019
                  3:19-cv-09028-FLW-LHG STOVALL v. JOHNSON & JOHNSON et al                                                03/28/2019
                  3:19-cv-09029-FLW-LHG STURGIS v. JOHNSON & JOHNSON et al                                                03/28/2019
                  3:19-cv-09030-FLW-LHG MIDDLETON et al v. JOHNSON & JOHNSON et al                                        03/28/2019
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                             298/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2for Filed
                                                Document                the District of New Jersey-Query
                                                                                 05/24/19        Page 301Associated Cases
                                                                                                               of 627
                  3:19-cv-09033-FLW-LHG ANDERSON et al v. JOHNSON & JOHNSON et al                                        03/28/2019
                  3:19-cv-09034-FLW-LHG SORRELL v. JOHNSON & JOHNSON et al                                               03/28/2019
                  3:19-cv-09036-FLW-LHG COLEMAN et al v. JOHNSON & JOHNSON et al                                         03/28/2019
                  3:19-cv-09037-FLW-LHG BOYCE v. JOHNSON & JOHNSON et al                                                 03/28/2019
                  3:19-cv-09038-FLW-LHG CARLINO v. JOHNSON & JOHNSON et al                                               03/28/2019
                  3:19-cv-09040-FLW-LHG HUTCHISON v. JOHNSON & JOHNSON et al                                             03/28/2019
                  3:19-cv-09041-FLW-LHG SEIFERT v. JOHNSON & JOHNSON et al                                               03/28/2019
                  3:19-cv-09042-FLW-LHG MADISON v. JOHNSON & JOHNSON et al                                               03/28/2019
                  3:19-cv-09044-FLW-LHG MCCOY v. JOHNSON & JOHNSON et al                                                 03/28/2019
                  3:19-cv-09046-FLW-LHG GOZA v. JOHNSON & JOHNSON et al                                                  03/28/2019
                  3:19-cv-09051-FLW-LHG NILGES v. JOHNSON & JOHNSON et al                                                03/28/2019
                  3:19-cv-09052-FLW-LHG VAN THULL v. JOHNSON & JOHNSON et al                                             03/28/2019
                  3:19-cv-09055-FLW-LHG JOHNSON et al v. JOHNSON & JOHNSON, INC. et
                                                                                                                         03/28/2019
                  al
                  3:19-cv-09056-FLW-LHG RAMIREZ v. JOHNSON & JOHNSON, INC. et al                                         03/28/2019
                  3:19-cv-09064-FLW-LHG Stulzaft v. Johnson & Johnson et al                                              03/28/2019
                  3:19-cv-09093-FLW-LHG Maritza Aguirre v. Johnson and Johnson et al                                     03/29/2019
                  3:19-cv-09095-FLW-LHG Anthony Merrit v. Johnson and Johnson et al                                      03/29/2019
                  3:19-cv-09067-FLW-LHG BOECKER v. JOHNSON & JOHNSON et al                                               03/29/2019
                  3:19-cv-09075-FLW-LHG DEPUTRON v. JOHNSON & JOHNSON et al                                              03/29/2019
                  3:19-cv-09076-FLW-LHG GOLDSBOROUGH v. JOHNSON & JOHNSON et al 03/29/2019
                  3:19-cv-09077-FLW-LHG PAHSOMONY et al v. JOHNSON & JOHNSON et al 03/29/2019
                  3:19-cv-09078-FLW-LHG GREGET v. JOHNSON & JOHNSON et al                                                03/29/2019
                  3:19-cv-09079-FLW-LHG CHIRAS et al v. JOHNSON & JOHNSON et al                                          03/29/2019
                  3:19-cv-09080-FLW-LHG DRIVER v. JOHNSON & JOHNSON et al                                                03/29/2019
                  3:19-cv-09081-FLW-LHG HUGGLER v. JOHNSON & JOHNSON et al                                               03/29/2019
                  3:19-cv-09082-FLW-LHG MONCY v. JOHNSON & JOHNSON et al                                                 03/29/2019
                  3:19-cv-09085-FLW-LHG PERRY v. JOHNSON & JOHNSON et al                                                 03/29/2019
                  3:19-cv-09086-FLW-LHG PLATT v. JOHNSON & JOHNSON et al                                                 03/29/2019
                  3:19-cv-09087-FLW-LHG SECRIST v. JOHNSON & JOHNSON et al                                               03/29/2019
                  3:19-cv-09089-FLW-LHG SOLARI v. JOHNSON & JOHNSON et al                                                03/29/2019
                  3:19-cv-09089-FLW-LHG SOLARI v. JOHNSON & JOHNSON et al                                                03/29/2019
                  3:19-cv-09112-FLW-LHG WERTH v. JOHNSON & JOHNSON, INC. et al                                           03/29/2019
                  3:19-cv-09113-FLW-LHG SPILLER v. JOHNSON & JOHNSON et al                                               03/29/2019
                  3:19-cv-09114-FLW-LHG SWEOWAT v. JOHNSON & JOHNSON et al                                               03/29/2019
                  3:19-cv-09115-FLW-LHG WILLIAMS v. JOHNSON & JOHNSON et al                                              03/29/2019
                  3:19-cv-09116-FLW-LHG WOJCIK v. JOHNSON & JOHNSON et al                                                03/29/2019
                  3:19-cv-09117-FLW-LHG VOLZ v. JOHNSON & JOHNSON et al                                                  03/29/2019
                  3:19-cv-09119-FLW-LHG BEHRENS et al v. JOHNSON & JOHNSON et al                                         03/29/2019
                  3:19-cv-09128-FLW-LHG YONG S. NUGENT et al v. JOHNSON AND
                                                                                                                         03/29/2019
                  JOHNSON et al

https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                            299/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2for Filed
                                                Document                the District of New Jersey-Query
                                                                                 05/24/19        Page 302Associated Cases
                                                                                                               of 627
                  3:19-cv-09133-FLW-LHG Pines v. Johnson & Johnson et al                                                 03/29/2019
                  3:19-cv-09150-FLW-LHG MCCAIN v. JOHNSON & JOHNSON et al                                                04/01/2019
                  3:19-cv-09130-FLW-LHG JARBOE v. JOHNSON & JOHNSON et al                                                04/01/2019
                  3:19-cv-09105-FLW-LHG ZEISLOFT et al v. JOHNSON & JOHNSON et al                                        04/01/2019
                  3:19-cv-09131-FLW-LHG ROBERTS v. JOHNSON & JOHNSON et al                                               04/01/2019
                  3:19-cv-09134-FLW-LHG PRISCO et al v. JOHNSON & JOHNSON et al                                          04/01/2019
                  3:19-cv-09137-FLW-LHG RICH et al v. JOHNSON & JOHNSON et al                                            04/01/2019
                  3:19-cv-09139-FLW-LHG VALDEZ v. JOHNSON & JOHNSON et al                                                04/01/2019
                  3:19-cv-09157-FLW-LHG WEIGEL et al v. JOHNSON & JOHNSON et al                                          04/01/2019
                  3:19-cv-09159-FLW-LHG REID v. JOHNSON & JOHNSON et al                                                  04/01/2019
                  3:19-cv-09160-FLW-LHG BRAMANTI v. JOHNSON & JOHNSON et al                                              04/01/2019
                  3:19-cv-09000-FLW-LHG WALLACE et al v. JOHNSON & JOHNSON et al                                         04/01/2019
                  3:19-cv-09167-FLW-LHG COMER et al v. JOHNSON & JOHNSON et al                                           04/02/2019
                  3:19-cv-09173-FLW-LHG JENKINS v. JOHNSON & JOHNSON et al                                               04/02/2019
                  3:19-cv-09174-FLW-LHG LAWSON v. JOHNSON & JOHNSON et al                                                04/02/2019
                  3:19-cv-09175-FLW-LHG WHITEHEAD v. JOHNSON & JOHNSON et al                                             04/02/2019
                  3:19-cv-09176-FLW-LHG REDDY et al v. JOHNSON & JOHNSON et al                                           04/02/2019
                  3:19-cv-09177-FLW-LHG SWEENEY et al v. JOHNSON & JOHNSON et al                                         04/02/2019
                  3:19-cv-09182-FLW-LHG PATTERSON v. JOHNSON & JOHNSON et al                                             04/02/2019
                  3:19-cv-09183-FLW-LHG THOMAS et al v. JOHNSON & JOHNSON et al                                          04/02/2019
                  3:19-cv-08588-FLW-LHG CLAUS v. JOHNSON & JOHNSON et al                                                 04/03/2019
                  3:19-cv-09213-FLW-LHG DAUPHNEY v. JOHNSON & JOHNSON
                                                                                                                         04/03/2019
                  CONSUMER COMPANIES, INC.
                  3:19-cv-09207-FLW-LHG GRATER et al v. JOHNSON & JOHNSON et al                                          04/03/2019
                  3:19-cv-09212-FLW-LHG SMITH v. JOHNSON & JOHNSON et al                                                 04/03/2019
                  3:19-cv-09214-FLW-LHG NUGENT v. JOHNSON & JOHNSON et al                                                04/03/2019
                  3:19-cv-09215-FLW-LHG MINOR v. JOHNSON & JOHNSON et al                                                 04/03/2019
                  3:19-cv-09216-FLW-LHG YEPES et al v. JOHNSON & JOHNSON et al                                           04/03/2019
                  3:19-cv-09217-FLW-LHG GIGLIOTTI v. JOHNSON & JOHNSON et al                                             04/03/2019
                  3:19-cv-09219-FLW-LHG DELASHMIT et al v. JOHNSON & JOHNSON et al                                       04/03/2019
                  3:19-cv-09220-FLW-LHG SHANNON v. JOHNSON & JOHNSON et al                                               04/03/2019
                  3:19-cv-09242-FLW-LHG Scouten v. Johnson & Johnson et al                                               04/03/2019
                  3:19-cv-09243-FLW-LHG Sirianno v. Johnson & Johnson et al                                              04/03/2019
                  3:19-cv-09244-FLW-LHG Arroyo v. Johnson & Johnson et al                                                04/03/2019
                  3:19-cv-09247-FLW-LHG LYLES et al v. JOHNSON & JOHNSON et al                                           04/04/2019
                  3:19-cv-09248-FLW-LHG COFFEY v. JOHNSON & JOHNSON et al                                                04/04/2019
                  3:19-cv-09249-FLW-LHG BOOKER v. JOHNSON & JOHNSON et al                                                04/04/2019
                  3:19-cv-09250-FLW-LHG COLLINS v. JOHNSON & JOHNSON et al                                               04/04/2019
                  3:19-cv-09251-FLW-LHG JONES-SANDERS v. JOHNSON & JOHNSON et al 04/04/2019
                  3:19-cv-09252-FLW-LHG MINNER v. JOHNSON & JOHNSON et al                                                04/04/2019
                  3:19-cv-09254-FLW-LHG OETINGER v. JOHNSON & JOHNSON et al                                              04/04/2019
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                            300/625
5/15/2019                           CM/ECF LIVE - U.S.
                          Case 1:19-cv-01530           District Court2for Filed
                                                  Document                the District of New Jersey-Query
                                                                                   05/24/19        Page 303Associated Cases
                                                                                                                 of 627

                  3:19-cv-09255-FLW-LHG BOON v. JOHNSON & JOHNSON et al                                                   04/04/2019
                  3:19-cv-09256-FLW-LHG MACKEY et al v. JOHNSON & JOHNSON et al                                           04/04/2019
                  3:19-cv-09257-FLW-LHG RAGLAND v. JOHNSON & JOHNSON et al                                                04/04/2019
                  3:19-cv-09258-FLW-LHG WRIGHT GRAY et al v. JOHNSON & JOHNSON et
                                                                                                                          04/04/2019
                  al
                  3:19-cv-09259-FLW-LHG RAU v. JOHNSON & JOHNSON et al                                                    04/04/2019
                  3:19-cv-09260-FLW-LHG MCCLYMOND v. JOHNSON & JOHNSON et al                                              04/04/2019
                  3:19-cv-09264-FLW-LHG BALDWIN v. JOHNSON & JOHNSON et al                                                04/04/2019
                  3:19-cv-09268-FLW-LHG MORELLO et al v. JOHNSON & JOHNSON et al                                          04/05/2019
                  3:19-cv-09270-FLW-LHG LEWIS et al v. JOHNSON & JOHNSON et al                                            04/05/2019
                  3:19-cv-09271-FLW-LHG CARSON v. JOHNSON & JOHNSON et al                                                 04/05/2019
                  3:19-cv-09274-FLW-LHG NELSON v. JOHNSON & JOHNSON et al                                                 04/05/2019
                  3:19-cv-09282-FLW-LHG CRAIN v. JOHNSON & JOHNSON et al                                                  04/05/2019
                  3:19-cv-09283-FLW-LHG RATHBURN-HUTCHENS v. JOHNSON &
                                                                                                                          04/05/2019
                  JOHNSON et al
                  3:19-cv-09284-FLW-LHG CHAMPION et al v. JOHNSON & JOHNSON et al                                         04/05/2019
                  3:19-cv-09285-FLW-LHG BLOODSAW v. JOHNSON & JOHNSON et al                                               04/05/2019
                  3:19-cv-09286-FLW-LHG CHASE v. JOHNSON & JOHNSON et al                                                  04/05/2019
                  3:19-cv-09287-FLW-LHG MCANDREWS v. JOHNSON & JOHNSON et al                                              04/05/2019
                  3:19-cv-09288-FLW-LHG SOWRAY v. JOHNSON & JOHNSON et al                                                 04/05/2019
                  3:19-cv-09308-FLW-LHG SPEED et al v. JOHNSON & JOHNSON et al                                            04/05/2019
                  3:19-cv-09311-FLW-LHG FORTNER v. JOHNSON & JOHNSON et al                                                04/05/2019
                  3:19-cv-09312-FLW-LHG ROGERS v. JOHNSON & JOHNSON et al                                                 04/05/2019
                  3:19-cv-09313-FLW-LHG TORRES v. JOHNSON & JOHNSON et al                                                 04/05/2019
                  3:19-cv-09315-FLW-LHG DIXON et al v. JOHNSON & JOHNSON et al                                            04/05/2019
                  3:19-cv-09316-FLW-LHG PAGE v. JOHNSON & JOHNSON et al                                                   04/05/2019
                  3:19-cv-09319-FLW-LHG RIVERA v. JOHNSON & JOHNSON et al                                                 04/08/2019
                  3:19-cv-09325-FLW-LHG MACNEIL et al v. JOHNSON & JOHNSON et al                                          04/08/2019
                  3:19-cv-09326-FLW-LHG BUTLER v. JOHNSON & JOHNSON et al                                                 04/08/2019
                  3:19-cv-09327-FLW-LHG WEHRUM v. JOHNSON & JOHNSON et al                                                 04/08/2019
                  3:19-cv-09336-FLW-LHG HANNAH et al v. JOHNSON & JOHNSON INC. et al                                      04/08/2019
                  3:19-cv-09337-FLW-LHG BEHLERT v. JOHNSON & JOHNSON et al                                                04/08/2019
                  3:19-cv-09338-FLW-LHG SPADARO v. JOHNSON & JOHNSON et al                                                04/08/2019
                  3:19-cv-09339-FLW-LHG SUMMER v. JOHNSON & JOHNSON et al                                                 04/08/2019
                  3:19-cv-09365-FLW-LHG McConnell et al v. Johnson & Johnson et al                                        04/08/2019
                  3:19-cv-09340-FLW-LHG JONES v. JOHNSON & JOHNSON INC. et al                                             04/08/2019
                  3:19-cv-09343-FLW-LHG DAHL et al v. JOHNSON & JOHNSON et al                                             04/08/2019
                  3:19-cv-09344-FLW-LHG SWIFT et al v. JOHNSON & JOHNSON et al                                            04/08/2019
                  3:19-cv-09345-FLW-LHG VERSIC et al v. JOHNSON & JOHNSON et al                                           04/08/2019
                  3:19-cv-09346-FLW-LHG HAMBY v. JOHNSON & JOHNSON et al                                                  04/08/2019

https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                             301/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2for Filed
                                                Document                the District of New Jersey-Query
                                                                                 05/24/19        Page 304Associated Cases
                                                                                                               of 627
                  3:19-cv-09347-FLW-LHG SUNDERLAND et al v. JOHNSON & JOHNSON et al 04/08/2019
                  3:19-cv-09349-FLW-LHG FUENTES v. JOHNSON & JOHNSON et al                                               04/08/2019
                  3:19-cv-09354-FLW-LHG GORDON v. JOHNSON & JOHNSON et al                                                04/08/2019
                  3:19-cv-09355-FLW-LHG CURTIS v. JOHNSON & JOHNSON et al                                                04/08/2019
                  3:19-cv-09357-FLW-LHG HERRERA et al v. JOHNSON & JOHNSON et al                                         04/08/2019
                  3:19-cv-09376-FLW-LHG PETTY v. JOHNSON & JOHNSON et al                                                 04/08/2019
                  3:19-cv-09383-FLW-LHG HOLTERMANN et al v. JOHNSON & JOHNSON et al 04/08/2019
                  3:19-cv-09384-FLW-LHG JACKSON v. JOHNSON & JOHNSON et al                                               04/08/2019
                  3:19-cv-09389-FLW-LHG YATES v. JOHNSON & JOHNSON, INC. et al                                           04/09/2019
                  3:19-cv-09390-FLW-LHG WALTON v. JOHNSON & JOHNSON, INC. et al                                          04/09/2019
                  3:19-cv-09393-FLW-LHG HAMPTON v. JOHNSON & JOHNSON et al                                               04/09/2019
                  3:19-cv-09417-FLW-LHG HARMON et al v. JOHNSON & JOHNSON et al                                          04/09/2019
                  3:19-cv-09419-FLW-LHG LOFTON et al v. JOHNSON & JOHNSON et al                                          04/09/2019
                  3:19-cv-09421-FLW-LHG WARNOCK et al v. JOHNSON & JOHNSON et al                                         04/09/2019
                  3:19-cv-09423-FLW-LHG BUTTS et al v. JOHNSON & JOHNSON et al                                           04/09/2019
                  3:19-cv-09424-FLW-LHG THORNE et al v. JOHNSON & JOHNSON et al                                          04/10/2019
                  3:19-cv-09425-FLW-LHG MASDON v. JOHNSON & JOHNSON et al                                                04/10/2019
                  3:19-cv-09427-FLW-LHG STERN et al v. JOHNSON & JOHNSON et al                                           04/10/2019
                  3:19-cv-09429-FLW-LHG MARTIN et al v. JOHNSON & JOHNSON et al                                          04/10/2019
                  3:19-cv-09430-FLW-LHG HOFFMAN v. JOHNSON & JOHNSON et al                                               04/10/2019
                  3:19-cv-09431-FLW-LHG LARKIN v. JOHNSON & JOHNSON et al                                                04/10/2019
                  3:19-cv-09435-FLW-LHG RUTNIK v. JOHNSON & JOHNSON et al                                                04/10/2019
                  3:19-cv-09438-FLW-LHG WARE v. JOHNSON & JOHNSON et al                                                  04/10/2019
                  3:19-cv-09440-FLW-LHG DUNSTAN v. JOHNSON & JOHNSON et al                                               04/10/2019
                  3:19-cv-09441-FLW-LHG LINK v. JOHNSON & JOHNSON et al                                                  04/10/2019
                  3:18-cv-17404-FLW-LHG HUERTA v. JOHNSON & JOHNSON et al                                                04/10/2019
                  3:19-cv-09477-FLW-LHG SARIANO v. JOHNSON & JOHNSON INC. et al                                          04/10/2019
                  3:19-cv-09479-FLW-LHG GAMBOA v. JOHNSON & JOHNSON INC. et al                                           04/10/2019
                  3:19-cv-09480-FLW-LHG RHODES v. JOHNSON & JOHNSON, INC. et al                                          04/10/2019
                  3:19-cv-09482-FLW-LHG MCGUINNESS et al v. JOHNSON & JOHNSON et al 04/10/2019
                  3:19-cv-09484-FLW-LHG MOYER v. JOHNSON & JOHNSON, INC. et al                                           04/10/2019
                  3:19-cv-09485-FLW-LHG QUESADA v. JOHNSON & JOHNSON, INC. et al                                         04/10/2019
                  3:19-cv-09495-FLW-LHG SPILMAN v. JOHNSON & JOHNSON et al                                               04/11/2019
                  3:19-cv-09496-FLW-LHG TIGUE et al v. JOHNSON & JOHNSON et al                                           04/11/2019
                  3:19-cv-09500-FLW-LHG LYONS et al v. JOHNSON & JOHNSON et al                                           04/11/2019
                  3:19-cv-09501-FLW-LHG THOMPSON et al v. JOHNSON & JOHNSON et al                                        04/11/2019
                  3:19-cv-09498-FLW-LHG WATSON et al v. JOHNSON & JOHNSON et al                                          04/11/2019
                  3:19-cv-09499-FLW-LHG WEITZ v. JOHNSON & JOHNSON et al                                                 04/11/2019
                  3:19-cv-09502-FLW-LHG ALBERT et al v. JOHNSON & JOHNSON et al                                          04/11/2019
                  3:19-cv-09504-FLW-LHG BARTROM et al v. JOHNSON & JOHNSON et al                                         04/11/2019
                  3:19-cv-09505-FLW-LHG LACCONE v. JOHNSON & JOHNSON et al                                               04/11/2019
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                            302/625
5/15/2019                           CM/ECF LIVE - U.S.
                          Case 1:19-cv-01530           District Court2for Filed
                                                  Document                the District of New Jersey-Query
                                                                                   05/24/19        Page 305Associated Cases
                                                                                                                 of 627

                  3:19-cv-09508-FLW-LHG WILSON v. JOHNSON & JOHNSON et al                                                 04/11/2019
                  3:19-cv-09509-FLW-LHG COKER v. JOHNSON & JOHNSON et al                                                  04/11/2019
                  3:19-cv-09511-FLW-LHG GRILLO v. JOHNSON & JOHNSON et al                                                 04/11/2019
                  3:19-cv-09568-FLW-LHG GAUTIER v. JOHNSON & JOHNSON et al                                                04/11/2019
                  3:19-cv-09570-FLW-LHG EDWARDS et al v. JOHNSON & JOHNSON et al                                          04/11/2019
                  3:19-cv-09572-FLW-LHG FLORES v. JOHNSON & JOHNSON et al                                                 04/11/2019
                  3:19-cv-09573-FLW-LHG KOWALSKI et al v. JOHNSON & JOHNSON et al                                         04/11/2019
                  3:19-cv-09577-FLW-LHG LUNSFORD et al v. JOHNSON & JOHNSON et al                                         04/11/2019
                  3:19-cv-09581-FLW-LHG WADE et al v. JOHNSON & JOHNSON et al                                             04/11/2019
                  3:19-cv-09586-FLW-LHG CLOSE et al v. JOHNSON & JOHNSON et al                                            04/11/2019
                  3:19-cv-09588-FLW-LHG HILL et al v. JOHNSON & JOHNSON et al                                             04/11/2019
                  3:19-cv-09589-FLW-LHG GRAY et al v. JOHNSON & JOHNSON et al                                             04/11/2019
                  3:19-cv-09590-FLW-LHG SHEA v. JOHNSON & JOHNSON et al                                                   04/11/2019
                  3:19-cv-09592-FLW-LHG STIGLIANO v. JOHNSON & JOHNSON et al                                              04/11/2019
                  3:19-cv-09596-FLW-LHG BURRELL v. JOHNSON & JOHNSON et al                                                04/12/2019
                  3:19-cv-09598-FLW-LHG HINKLEY v. JOHNSON & JOHNSON et al                                                04/12/2019
                  3:19-cv-09600-FLW-LHG MALEY v. JOHNSON & JOHNSON et al                                                  04/12/2019
                  3:19-cv-09602-FLW-LHG LEE v. JOHNSON & JOHNSON et al                                                    04/12/2019
                  3:19-cv-09605-FLW-LHG VACCA v. JOHNSON & JOHNSON et al                                                  04/12/2019
                  3:19-cv-09641-FLW-LHG PANDOLA v. JOHNSON & JOHNSON INC et al                                            04/12/2019
                  3:19-cv-09648-FLW-LHG STRINGER v. JOHNSON & JOHNSON, INC. et al                                         04/12/2019
                  3:19-cv-09781-FLW-LHG WHITE et al v. JOHNSON & JOHNSON et al                                            04/15/2019
                  3:19-cv-09912-FLW-LHG ALVAREZ v. JOHNSON & JOHNSON et al                                                04/15/2019
                  3:19-cv-09916-FLW-LHG BUCHANAN et al v. JOHNSON & JOHNSON et al                                         04/15/2019
                  3:19-cv-09917-FLW-LHG KRUEGER v. JOHNSON & JOHNSON et al                                                04/15/2019
                  3:19-cv-09876-FLW-LHG BONGIORNO v. JOHNSON AND JOHNSON et al                                            04/15/2019
                  3:19-cv-09921-FLW-LHG SILVA v. JOHNSON & JOHNSON et al                                                  04/15/2019
                  3:19-cv-09923-FLW-LHG SPEAR v. JOHNSON & JOHNSON et al                                                  04/15/2019
                  3:19-cv-09925-FLW-LHG THOMAS v. JOHNSON & JOHNSON et al                                                 04/15/2019
                  3:19-cv-09928-FLW-LHG WILCHER v. JOHNSON & JOHNSON et al                                                04/16/2019
                  3:19-cv-09959-FLW-LHG CARRASCO v. JOHNSON & JOHNSON, INC. et al                                         04/16/2019
                  3:19-cv-09964-FLW-LHG HALL v. JOHNSON & JOHNSON, INC. et al                                             04/16/2019
                  3:19-cv-09968-FLW-LHG LERMA v. JOHNSON & JOHNSON, INC. et al                                            04/16/2019
                  3:19-cv-09970-FLW-LHG BERGEVIN et al v. JOHNSON & JOHNSON, INC. et
                                                                                     04/16/2019
                  al
                  3:19-cv-09973-FLW-LHG RIZZO v. JOHNSON & JOHNSON, INC. et al                                            04/16/2019
                  3:19-cv-09975-FLW-LHG CLARK v. JOHNSON & JOHNSON et al                                                  04/16/2019
                  3:19-cv-09951-FLW-LHG COLLINS et al v. JOHNSON & JOHNSON et al                                          04/16/2019
                  3:19-cv-10014-FLW-LHG PRICE v. JOHNSON & JOHNSON et al                                                  04/16/2019
                  3:19-cv-10017-FLW-LHG O'MALLEY v. JOHNSON & JOHNSON et al                                               04/16/2019

https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                             303/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2for Filed
                                                Document                the District of New Jersey-Query
                                                                                 05/24/19        Page 306Associated Cases
                                                                                                               of 627
                  3:19-cv-10018-FLW-LHG KRASS v. JOHNSON & JOHNSON et al                                                 04/16/2019
                  3:19-cv-10021-FLW-LHG TURNER v. JOHNSON & JOHNSON et al                                                04/16/2019
                  3:19-cv-10027-FLW-LHG BROWN v. JOHNSON & JOHNSON et al                                                 04/16/2019
                  3:19-cv-09751-FLW-LHG THE ESTATE OF JENNIFER CAMPBELL v.
                                                                                                                         04/16/2019
                  JOHNSON & JOHNSON et al
                  3:19-cv-10037-FLW-LHG KLEIN v. JOHNSON & JOHNSON et al                                                 04/16/2019
                  3:19-cv-10045-FLW-LHG RULAND v. JOHNSON & JOHNSON et al                                                04/16/2019
                  3:19-cv-10065-FLW-LHG KOENIG v. JOHNSON & JOHNSON et al                                                04/16/2019
                  3:19-cv-10068-FLW-LHG MCNULTY v. JOHNSON & JOHNSON et al                                               04/16/2019
                  3:19-cv-10078-FLW-LHG WAGNER et al v. JOHNSON & JOHNSON et al                                          04/16/2019
                  3:19-cv-10097-FLW-LHG PLANT et al v. JOHNSON & JOHNSON et al                                           04/17/2019
                  3:19-cv-10149-FLW-LHG MARVIN v. JOHNSON & JOHNSON et al                                                04/17/2019
                  3:19-cv-10152-FLW-LHG ADAMS et al v. JOHNSON & JOHNSON et al                                           04/17/2019
                  3:19-cv-10153-FLW-LHG PERLMAN v. JOHNSON & JOHNSON et al                                               04/17/2019
                  3:19-cv-10154-FLW-LHG GRADY v. JOHNSON & JOHNSON et al                                                 04/17/2019
                  3:19-cv-10155-FLW-LHG PETERSON v. JOHNSON & JOHNSON et al                                              04/17/2019
                  3:19-cv-10156-FLW-LHG MIHATSCH et al v. JOHNSON & JOHNSON et al                                        04/17/2019
                  3:19-cv-10157-FLW-LHG SMITH v. JOHNSON & JOHNSON et al                                                 04/17/2019
                  3:19-cv-10158-FLW-LHG ENDERS v. JOHNSON & JOHNSON et al                                                04/17/2019
                  3:19-cv-10159-FLW-LHG O'DELL v. JOHNSON & JOHNSON et al                                                04/17/2019
                  3:19-cv-10160-FLW-LHG SCHAUS v. JOHNSON & JOHNSON et al                                                04/17/2019
                  3:19-cv-10161-FLW-LHG MAYFIELD v. JOHNSON & JOHNSON et al                                              04/17/2019
                  3:19-cv-10162-FLW-LHG MICHAEL v. JOHNSON & JOHNSON et al                                               04/17/2019
                  3:19-cv-10163-FLW-LHG CRAWFORD v. JOHNSON & JOHNSON et al                                              04/17/2019
                  3:19-cv-10165-FLW-LHG HUTTON v. JOHNSON & JOHNSON et al                                                04/17/2019
                  3:19-cv-10166-FLW-LHG DANIEL v. JOHNSON & JOHNSON et al                                                04/17/2019
                  3:19-cv-10167-FLW-LHG MORRIS v. JOHNSON & JOHNSON et al                                                04/17/2019
                  3:19-cv-10168-FLW-LHG MOORE v. JOHNSON & JOHNSON et al                                                 04/17/2019
                  3:19-cv-10169-FLW-LHG GOULET v. JOHNSON & JOHNSON et al                                                04/17/2019
                  3:19-cv-10172-FLW-LHG CULLIGAN-HAY et al v. JOHNSON & JOHNSON et
                                                                                                                         04/17/2019
                  al
                  3:19-cv-10181-FLW-LHG SEMBLER et al v. PERSONAL CARE PRODUCTS
                                                                                                                         04/17/2019
                  COUNCIL
                  3:19-cv-10197-FLW-LHG SAPP v. JOHNSON & JOHNSON, INC. et al                                            04/18/2019
                  3:19-cv-10201-FLW-LHG WHITE v. JOHNSON & JOHNSON, INC. et al                                           04/18/2019
                  3:19-cv-10204-FLW-LHG WHITESIDE v. JOHNSON & JOHNSON INC. et al                                        04/18/2019
                  3:19-cv-10207-FLW-LHG GODWIN v. JOHNSON & JOHNSON, INC. et al                                          04/18/2019
                  3:19-cv-10210-FLW-LHG ACKERMAN v. JOHNSON & JOHNSON et al                                              04/18/2019
                  3:19-cv-10308-FLW-LHG CHRISTIANSEN v. JOHNSON & JOHNSON et al                                          04/18/2019
                  3:19-cv-10310-FLW-LHG MOTE et al v. JOHNSON & JOHNSON et al                                            04/18/2019
                  3:19-cv-10266-FLW-LHG LEE v. JOHNSON & JOHNSON et al                                                   04/18/2019

https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                            304/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2for Filed
                                                Document                the District of New Jersey-Query
                                                                                 05/24/19        Page 307Associated Cases
                                                                                                               of 627
                  3:19-cv-10312-FLW-LHG JOHNSON v. JOHNSON & JOHNSON et al                                               04/18/2019
                  3:19-cv-10313-FLW-LHG CORTRIGHT v. JOHNSON & JOHNSON et al                                             04/18/2019
                  3:19-cv-10268-FLW-LHG SELLERS v. JOHNSON & JOHNSON et al                                               04/18/2019
                  3:19-cv-10269-FLW-LHG ULMER v. JOHNSON & JOHNSON et al                                                 04/18/2019
                  3:19-cv-10315-FLW-LHG TRIMBLE v. JOHNSON & JOHNSON et al                                               04/18/2019
                  3:19-cv-10271-FLW-LHG BURKE v. JOHNSON & JOHNSON et al                                                 04/18/2019
                  3:19-cv-10317-FLW-LHG HARRIS v. JOHNSON & JOHNSON et al                                                04/18/2019
                  3:19-cv-10318-FLW-LHG REED v. JOHNSON & JOHNSON et al                                                  04/18/2019
                  3:19-cv-10284-FLW-LHG BACKER v. JOHNSON & JOHNSON et al                                                04/18/2019
                  3:19-cv-10289-FLW-LHG BOADA v. JOHNSON & JOHNSON et al                                                 04/18/2019
                  3:19-cv-10291-FLW-LHG BOOMERSHINE v. JOHNSON & JOHNSON et al                                           04/18/2019
                  3:19-cv-10254-FLW-LHG SMITH v. JOHNSON & JOHNSON, INC. et al                                           04/18/2019
                  3:19-cv-10293-FLW-LHG BROWN v. JOHNSON & JOHNSON et al                                                 04/18/2019
                  3:19-cv-10257-FLW-LHG ANDERSON v. JOHNSON & JOHNSON, INC. et al 04/18/2019
                  3:19-cv-10295-FLW-LHG CASTRICONE v. JOHNSON & JOHNSON et al                                            04/18/2019
                  3:19-cv-10297-FLW-LHG FALKNER v. JOHNSON & JOHNSON et al                                               04/18/2019
                  3:19-cv-10259-FLW-LHG HARRIS v. JOHNSON & JOHNSON, INC. et al                                          04/18/2019
                  3:19-cv-10263-FLW-LHG FLOWERS et al v. JOHNSON & JOHNSON, INC. et
                                                                                                                         04/18/2019
                  al
                  3:19-cv-10262-FLW-LHG STUPKA et al v. JOHNSON & JOHNSON, INC. et al 04/18/2019
                  3:19-cv-10321-FLW-LHG ELLIOT v. JOHNSON & JOHNSON et al                                                04/18/2019
                  3:19-cv-10347-FLW-LHG GILLIS v. JOHNSON & JOHNSON et al                                                04/18/2019
                  3:19-cv-10349-FLW-LHG HERSHEY v. JOHNSON & JOHNSON et al                                               04/18/2019
                  3:19-cv-10353-FLW-LHG ISAACS v. JOHNSON & JOHNSON et al                                                04/18/2019
                  3:19-cv-10354-FLW-LHG KOLB v. JOHNSON & JOHNSON et al                                                  04/18/2019
                  3:19-cv-10357-FLW-LHG LAUN v. JOHNSON & JOHNSON et al                                                  04/22/2019
                  3:19-cv-10395-FLW-LHG O'MALLEY v. JOHNSON & JOHNSON et al                                              04/22/2019
                  3:19-cv-10396-FLW-LHG REINHARDT v. JOHNSON & JOHNSON et al                                             04/22/2019
                  3:19-cv-10410-FLW-LHG WEDDELL v. JOHNSON & JOHNSON et al                                               04/22/2019
                  3:19-cv-10397-FLW-LHG ROY v. JOHNSON & JOHNSON et al                                                   04/22/2019
                  3:19-cv-10399-FLW-LHG SHIELDS v. JOHNSON & JOHNSON et al                                               04/22/2019
                  3:19-cv-10400-FLW-LHG SOLLARS et al v. JOHNSON & JOHNSON et al                                         04/22/2019
                  3:19-cv-10411-FLW-LHG WHITESELL v. JOHNSON & JOHNSON et al                                             04/22/2019
                  3:19-cv-10401-FLW-LHG TIPPETT v. JOHNSON & JOHNSON et al                                               04/22/2019
                  3:19-cv-10413-FLW-LHG WRIGHT v. JOHNSON & JOHNSON et al                                                04/22/2019
                  3:19-cv-10402-FLW-LHG TRUSLOW v. JOHNSON & JOHNSON et al                                               04/22/2019
                  3:19-cv-10403-FLW-LHG TUREK v. JOHNSON & JOHNSON et al                                                 04/22/2019
                  3:19-cv-10404-FLW-LHG VANCE v. JOHNSON & JOHNSON et al                                                 04/22/2019
                  3:19-cv-10423-FLW-LHG WHITE et al v. JOHNSON & JOHNSON
                                                                                                                         04/22/2019
                  CONSUMER, INC. et al
                  3:19-cv-10434-FLW-LHG MULLIS v. JOHNSON & JOHNSON et al                                                04/22/2019

https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                            305/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2for Filed
                                                Document                the District of New Jersey-Query
                                                                                 05/24/19        Page 308Associated Cases
                                                                                                               of 627
                  3:19-cv-10435-FLW-LHG FREEMAN v. JOHNSON & JOHNSON et al                                               04/22/2019
                  3:19-cv-10525-FLW-LHG PENDLETON v. JOHNSON & JOHNSON et al                                             04/22/2019
                  3:19-cv-09191-FLW-LHG ULRICH v. JOHNSON & JOHNSON et al                                                04/22/2019
                  3:19-cv-09193-FLW-LHG FORD v. JOHNSON & JOHNSON et al                                                  04/22/2019
                  3:19-cv-10526-FLW-LHG SHUPE et al v. JOHNSON & JOHNSON et al                                           04/22/2019
                  3:19-cv-10527-FLW-LHG EVERSMEYER et al v. JOHNSON & JOHNSON et al 04/22/2019
                  3:19-cv-10539-FLW-LHG HARVEY v. JOHNSON & JOHNSON et al                                                04/22/2019
                  3:19-cv-10540-FLW-LHG OLVERA v. JOHNSON & JOHNSON et al                                                04/22/2019
                  3:19-cv-10543-FLW-LHG SANDRETH v. JOHNSON & JOHNSON et al                                              04/22/2019
                  3:19-cv-10544-FLW-LHG TORSKE v. JOHNSON & JOHNSON et al                                                04/22/2019
                  3:19-cv-05937-FLW-LHG SABATINO et al v. JOHNSON & JOHNSON et al                                        04/23/2019
                  3:19-cv-05466-FLW-LHG WRIGHT v. JOHNSON & JOHNSON et al                                                04/23/2019
                  3:19-cv-09386-FLW-LHG GATLIN v. JOHNSON & JOHNSON INC. et al                                           04/23/2019
                  3:19-cv-10644-FLW-LHG WILLIAMS v. JOHNSON & JOHNSON et al                                              04/23/2019
                  3:19-cv-10738-FLW-LHG JACKSON et al v. JOHNSON & JOHNSON et al                                         04/23/2019
                  3:19-cv-10760-FLW-LHG JOHNSON v. JOHNSON & JOHNSON et al                                               04/24/2019
                  3:19-cv-10773-FLW-LHG NUNNERY v. JOHNSON & JOHNSON et al                                               04/24/2019
                  3:19-cv-10780-FLW-LHG BILYEU v. JOHNSON & JOHNSON et al                                                04/24/2019
                  3:19-cv-10961-FLW-LHG PEARTREE et al v. JOHNSON & JOHNSON et al                                        04/24/2019
                  3:19-cv-10964-FLW-LHG HORTON et al v. JOHNSON & JOHNSON et al                                          04/24/2019
                  3:19-cv-10968-FLW-LHG FERGUSON v. JOHNSON & JOHNSON et al                                              04/24/2019
                  3:19-cv-10970-FLW-LHG HOUGH v. JOHNSON & JOHNSON et al                                                 04/24/2019
                  3:19-cv-10971-FLW-LHG NORMANDEAU v. JOHNSON & JOHNSON et al                                            04/24/2019
                  3:19-cv-10973-FLW-LHG KISSINGER v. JOHNSON & JOHNSON et al                                             04/24/2019
                  3:19-cv-10974-FLW-LHG BAILEY v. JOHNSON & JOHNSON et al                                                04/24/2019
                  3:19-cv-10975-FLW-LHG SPARKS et al v. JOHNSON & JOHNSON et al                                          04/25/2019
                  3:19-cv-10991-FLW-LHG SHAW v. JOHNSON & JOHNSON et al                                                  04/25/2019
                  3:19-cv-11053-FLW-LHG BARSALOUX v. JOHNSON & JOHNSON et al                                             04/25/2019
                  3:19-cv-11065-FLW-LHG BRUNSON v. JOHNSON & JOHNSON et al                                               04/25/2019
                  3:19-cv-11220-FLW-LHG FOX v. JOHNSON & JOHNSON et al                                                   04/25/2019
                  3:19-cv-11221-FLW-LHG LISENBY v. JOHNSON & JOHNSON et al                                               04/25/2019
                  3:19-cv-11231-FLW-LHG AULD v. JOHNSON & JOHNSON et al                                                  04/25/2019
                  3:19-cv-11235-FLW-LHG HURST v. JOHNSON & JOHNSON et al                                                 04/25/2019
                  3:19-cv-11238-FLW-LHG GOSS v. JOHNSON & JOHNSON et al                                                  04/25/2019
                  3:19-cv-11240-FLW-LHG KIMMONS v. JOHNSON & JOHNSON et al                                               04/25/2019
                  3:19-cv-11243-FLW-LHG TAYLOR v. JOHNSON & JOHNSON et al                                                04/25/2019
                  3:19-cv-11246-FLW-LHG HOLLIDAY v. JOHNSON & JOHNSON et al                                              04/25/2019
                  3:19-cv-11248-FLW-LHG BAKER v. JOHNSON & JOHNSON et al                                                 04/25/2019
                  3:19-cv-11251-FLW-LHG HUGHES v. JOHNSON & JOHNSON et al                                                04/25/2019
                  3:19-cv-11260-FLW-LHG THE ESTATE OF YOLAN FOREMAN v. JOHNSON
                                                                                                                         04/25/2019
                  & JOHNSON et al
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                            306/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2for Filed
                                                Document                the District of New Jersey-Query
                                                                                 05/24/19        Page 309Associated Cases
                                                                                                               of 627
                  3:19-cv-11262-FLW-LHG CHAMBERS et al v. JOHNSON & JOHNSON et al                                        04/25/2019
                  3:19-cv-11286-FLW-LHG TURNER v. JOHNSON & JOHNSON et al                                                04/26/2019
                  3:19-cv-11331-FLW-LHG MANSFIELD et al v. JOHNSON & JOHNSON et al                                       04/26/2019
                  3:19-cv-11347-FLW-LHG GRIFFIN v. JOHNSON & JOHNSON et al                                               04/26/2019
                  3:19-cv-11377-FLW-LHG STEPHENS v. JOHNSON & JOHNSON et al                                              04/26/2019
                  3:19-cv-11387-FLW-LHG ROBBINS v. JOHNSON & JOHNSON et al                                               04/26/2019
                  3:19-cv-11385-FLW-LHG SAINER v. JOHNSON & JOHNSON et al                                                04/26/2019
                  3:19-cv-11266-FLW-LHG NELSON et al v. JOHNSON & JOHNSON, INC. et al 04/26/2019
                  3:19-cv-11275-FLW-LHG SHEPARD v. JOHNSON & JOHNSON et al                                               04/26/2019
                  3:19-cv-11418-FLW-LHG Katz et al v. Johnson & Johnson et al                                            04/26/2019
                  3:19-cv-11363-FLW-LHG AMARAL v. JOHNSON & JOHNSON et al                                                04/26/2019
                  3:19-cv-11388-FLW-LHG CINTORINO et al v. JOHNSON & JOHNSON et al                                       04/26/2019
                  3:19-cv-11436-FLW-LHG CHESNA v. JOHNSON & JOHNSON et al                                                04/26/2019
                  3:19-cv-11440-FLW-LHG SCHUBERT v. JOHNSON & JOHNSON et al                                              04/26/2019
                  3:19-cv-11478-FLW-LHG BRUNO v. JOHNSON & JOHNSON et al                                                 04/29/2019
                  3:19-cv-11480-FLW-LHG CARSWELL v. JOHNSON & JOHNSON et al                                              04/29/2019
                  3:19-cv-11482-FLW-LHG GRAY v. JOHNSON & JOHNSON et al                                                  04/29/2019
                  3:19-cv-11486-FLW-LHG LANGFORD et al v. JOHNSON & JOHNSON et al                                        04/29/2019
                  3:19-cv-11488-FLW-LHG WILLIAMS v. JOHNSON & JOHNSON et al                                              04/29/2019
                  3:19-cv-11491-FLW-LHG DICKERSON v. JOHNSON & JOHNSON et al                                             04/29/2019
                  3:19-cv-11530-FLW-LHG RAPTIS et al v. JOHNSON & JOHNSON et al                                          04/29/2019
                  3:19-cv-11532-FLW-LHG DOMATO v. JOHNSON & JOHNSON et al                                                04/29/2019
                  3:19-cv-11536-FLW-LHG LYON et al v. JOHNSON & JOHNSON et al                                            04/29/2019
                  3:19-cv-11540-FLW-LHG SOUTHWICK et al v. JOHNSON & JOHNSON et al 04/29/2019
                  3:19-cv-11555-FLW-LHG AYCOCK v. JOHNSON & JOHNSON et al                                                04/29/2019
                  3:19-cv-11719-FLW-LHG Cotta v. Johnson & Johnson et al                                                 04/29/2019
                  3:19-cv-11721-FLW-LHG Battiste v. Johnson & Johnson, et al                                             04/29/2019
                  3:19-cv-11691-FLW-LHG MESSER v. JOHNSON & JOHNSON et al                                                04/29/2019
                  3:19-cv-11692-FLW-LHG FROTHINGHAM v. JOHNSON & JOHNSON et al                                           04/29/2019
                  3:19-cv-11713-FLW-LHG LOVEJOY v. JOHNSON & JOHNSON et al                                               04/29/2019
                  3:19-cv-11718-FLW-LHG JAMES v. JOHNSON & JOHNSON et al                                                 04/29/2019
                  3:19-cv-11722-FLW-LHG SHAPIRO v. JOHNSON & JOHNSON et al                                               04/29/2019
                  3:19-cv-11756-FLW-LHG Malott v. Johnson & Johnson et al                                                04/30/2019
                  3:19-cv-11725-FLW-LHG AQUIO v. JOHNSON & JOHNSON et al                                                 04/30/2019
                  3:19-cv-11730-FLW-LHG KEEFFE et al v. JOHNSON & JOHNSON et al                                          04/30/2019
                  3:19-cv-11731-FLW-LHG WENZ v. JOHNSON & JOHNSON et al                                                  04/30/2019
                  3:19-cv-11762-FLW-LHG Ferguson v. Johnson & Johnson et al                                              04/30/2019
                  3:19-cv-11806-FLW-LHG SINGH v. JOHNSON & JOHNSON, INC. et al                                           04/30/2019
                  3:19-cv-11819-FLW-LHG CRAMER v. & JOHNSON & JOHNSON et al                                              04/30/2019
                  3:19-cv-11825-FLW-LHG GILMORE v. & JOHNSON & JOHNSON et al                                             04/30/2019
                  3:19-cv-11856-FLW-LHG WILLIAMS et al v. JOHNSON & JOHNSON et al                                        04/30/2019
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                            307/625
5/15/2019                           CM/ECF LIVE - U.S.
                          Case 1:19-cv-01530           District Court2for Filed
                                                  Document                the District of New Jersey-Query
                                                                                   05/24/19        Page 310Associated Cases
                                                                                                                 of 627

                  3:19-cv-11864-FLW-LHG FREDRICK v. JOHNSON & JOHNSON et al                                               05/01/2019
                  3:19-cv-11883-FLW-LHG WELLS et al v. JOHNSON & JOHNSON et al                                            05/01/2019
                  3:19-cv-11896-FLW-LHG WHITE v. JOHNSON & JOHNSON et al                                                  05/01/2019
                  3:19-cv-11908-FLW-LHG MARSHALL v. JOHNSON & JOHNSON et al                                               05/01/2019
                  3:19-cv-11975-FLW-LHG JOHNSON v. JOHNSON & JOHNSON et al                                                05/01/2019
                  3:19-cv-11977-FLW-LHG MORGAN v. JOHNSON & JOHNSON et al                                                 05/01/2019
                  3:19-cv-11979-FLW-LHG CRANFORD v. JOHNSON & JOHNSON et al                                               05/01/2019
                  3:19-cv-11982-FLW-LHG MIKOLAJCZAK v. JOHNSON & JOHNSON et al                                            05/01/2019
                  3:19-cv-11983-FLW-LHG SMYRNIOTES v. JOHNSON & JOHNSON, INC. et al                                       05/01/2019
                  3:19-cv-11987-FLW-LHG BENSON v. JOHNSON & JOHNSON et al                                                 05/01/2019
                  3:19-cv-11992-FLW-LHG BLAIS v. JOHNSON & JOHNSON et al                                                  05/01/2019
                  3:19-cv-11995-FLW-LHG WILBUR et al v. JOHNSON & JOHNSON et al                                           05/01/2019
                  3:19-cv-12021-FLW-LHG FRANK et al v. JOHNSON & JOHNSON et al                                            05/02/2019
                  3:19-cv-12028-FLW-LHG DALTON v. JOHNSON & JOHNSON et al                                                 05/02/2019
                  3:19-cv-12030-FLW-LHG GAVIN v. JOHNSON & JOHNSON et al                                                  05/02/2019
                  3:19-cv-12031-FLW-LHG WILLIAMS v. JOHNSON & JOHNSON et al                                               05/02/2019
                  3:19-cv-12033-FLW-LHG FRANCHI v. JOHNSON & JOHNSON et al                                                05/02/2019
                  3:19-cv-12034-FLW-LHG STAND v. JOHNSON & JOHNSON et al                                                  05/02/2019
                  3:19-cv-12035-FLW-LHG HARRIS v. JOHNSON & JOHNSON et al                                                 05/02/2019
                  3:19-cv-12037-FLW-LHG GUERRA v. JOHNSON & JOHNSON et al                                                 05/02/2019
                  3:19-cv-12042-FLW-LHG GIBBONS v. JOHNSON & JOHNSON CONSUMER,
                                                                                                                          05/02/2019
                  INC. et al
                  3:19-cv-12043-FLW-LHG CASTELLANO v. JOHNSON & JOHNSON, INC. et
                                                                                                                          05/02/2019
                  al
                  3:19-cv-12051-FLW-LHG THE ESTATE OF FARRIE MAE BLACKSTON v.
                                                                                                                          05/02/2019
                  JOHNSON & JOHNSON et al
                  3:19-cv-12058-FLW-LHG WINTERS v. JOHNSON & JOHNSON et al                                                05/02/2019
                  3:19-cv-12080-FLW-LHG MCCALL v. JOHNSON & JOHNSON et al                                                 05/03/2019
                  3:19-cv-12081-FLW-LHG SMITH v. JOHNSON & JOHNSON et al                                                  05/03/2019
                  3:19-cv-12082-FLW-LHG WALKER v. JOHNSON & JOHNSON et al                                                 05/03/2019
                  3:19-cv-12083-FLW-LHG COLLIER et al v. JOHNSON & JOHNSON, INC. et al                                    05/03/2019
                  3:19-cv-12092-FLW-LHG GOMEZ et al v. JOHNSON & JOHNSON et al                                            05/03/2019
                  3:19-cv-12094-FLW-LHG GLASSER et al v. JOHNSON & JOHNSON et al                                          05/03/2019
                  3:19-cv-12101-FLW-LHG MOORE v. JOHNSON & JOHNSON et al                                                  05/03/2019
                  3:19-cv-12103-FLW-LHG DUNLAP v. JOHNSON & JOHNSON et al                                                 05/03/2019
                  3:19-cv-12128-FLW-LHG MCMANUS v. JOHNSON & JOHNSON et al                                                05/06/2019
                  3:19-cv-12131-FLW-LHG DAHL et al v. JOHNSON & JOHNSON et al                                             05/06/2019
                  3:19-cv-12132-FLW-LHG PREDDY v. JOHNSON & JOHNSON et al                                                 05/06/2019
                  3:19-cv-12133-FLW-LHG SMOCK v. JOHNSON & JOHNSON et al                                                  05/06/2019
                  3:19-cv-12134-FLW-LHG WHITE v. JOHNSON & JOHNSON et al                                                  05/06/2019
                  3:19-cv-12135-FLW-LHG RAMLOCHAN v. JOHNSON & JOHNSON et al                                              05/06/2019
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                             308/625
5/15/2019                           CM/ECF LIVE - U.S.
                          Case 1:19-cv-01530           District Court2for Filed
                                                  Document                the District of New Jersey-Query
                                                                                   05/24/19        Page 311Associated Cases
                                                                                                                 of 627

                  3:19-cv-12136-FLW-LHG MASTRANGELO v. JOHNSON & JOHNSON et al                                            05/06/2019
                  3:19-cv-12142-FLW-LHG HENRY v. & JOHNSON COMPANY et al                                                  05/06/2019
                  3:19-cv-12145-FLW-LHG MOODT v. & JOHNSON COMPANY et al                                                  05/06/2019
                  3:19-cv-12146-FLW-LHG ROYSTON v. JOHNSON & JOHNSON et al                                                05/06/2019
                  3:19-cv-12149-FLW-LHG GARRISON v. & JOHNSON & JOHNSON et al                                             05/06/2019
                  3:19-cv-12168-FLW-LHG WATTS v. JOHNSON & JOHNSON et al                                                  05/06/2019
                  3:19-cv-12150-FLW-LHG MURPHY et al v. JOHNSON & JOHNSON, INC. et al                                     05/06/2019
                  3:19-cv-12153-FLW-LHG TIMBERLAKE v. JOHNSON & JOHNSON et al                                             05/06/2019
                  3:19-cv-12155-FLW-LHG GRUZINSKI v. JOHNSON & JOHNSON et al                                              05/06/2019
                  3:19-cv-12170-FLW-LHG AMANDA GRIFFIN v. JOHNSON & JOHNSON
                                                                                                                          05/06/2019
                  COMPANY et al
                  3:19-cv-12177-FLW-LHG FLYNN et al v. JOHNSON & JOHNSON et al                                            05/06/2019
                  3:19-cv-12156-FLW-LHG LATHROP v. & JOHNSON & JOHNSON et al                                              05/06/2019
                  3:19-cv-12179-FLW-LHG MAJORS v. JOHNSON & JOHNSON et al                                                 05/06/2019
                  3:19-cv-12158-FLW-LHG HANNAH v. & JOHNSON & JOHNSON et al                                               05/06/2019
                  3:19-cv-12180-FLW-LHG MONTANO v. JOHNSON & JOHNSON et al                                                05/06/2019
                  3:19-cv-12181-FLW-LHG RUSSO et al v. JOHNSON & JOHNSON et al                                            05/06/2019
                  3:19-cv-12159-FLW-LHG COCHRAN et al v. JOHNSON & JOHNSON et al                                          05/06/2019
                  3:19-cv-12182-FLW-LHG ALAN SMITH v. & JOHNSON & JOHNSON
                                                                                                                          05/06/2019
                  COMPANY et al
                  3:19-cv-12183-FLW-LHG SCHUMACHER et al v. JOHNSON & JOHNSON et al                                       05/06/2019
                  3:19-cv-12186-FLW-LHG JACHYM v. JOHNSON & JOHNSON et al                                                 05/06/2019
                  3:19-cv-12192-FLW-LHG HANSON v. JOHNSON & JOHNSON, INC. et al                                           05/07/2019
                  3:19-cv-12200-FLW-LHG MOORE v. JOHNSON & JOHNSON et al                                                  05/07/2019
                  3:19-cv-12201-FLW-LHG BLUM v. JOHNSON & JOHNSON et al                                                   05/07/2019
                  3:19-cv-12202-FLW-LHG SCOTT v. JOHNSON & JOHNSON et al                                                  05/07/2019
                  3:19-cv-12214-FLW-LHG ROBINSON v. JOHNSON & JOHNSON et al                                               05/07/2019
                  3:19-cv-12228-FLW-LHG LYNN v. JOHNSON & JOHNSON et al                                                   05/07/2019
                  3:19-cv-12229-FLW-LHG TYSON v. JOHNSON & JOHNSON COMPANY, et al                                         05/07/2019
                  3:19-cv-12230-FLW-LHG HINKLE v. JOHNSON & JOHNSON et al                                                 05/07/2019
                  3:19-cv-12233-FLW-LHG GEOFFROY v. JOHNSON & JOHNSON et al                                               05/07/2019
                  3:19-cv-12234-FLW-LHG BROCHU v. JOHNSON & JOHNSON et al                                                 05/07/2019
                  3:19-cv-12268-FLW-LHG BENSON v. JOHNSON & JOHNSON et al                                                 05/08/2019
                  3:19-cv-12242-FLW-LHG BERLONI v. JOHNSON & JOHNSON et al                                                05/08/2019
                  3:19-cv-12243-FLW-LHG HURLEY v. JOHNSON & JOHNSON et al                                                 05/08/2019
                  3:19-cv-12251-FLW-LHG GURDA v. JOHNSON & JOHNSON et al                                                  05/08/2019
                  3:19-cv-12252-FLW-LHG KIRKPATRICK v. JOHNSON & JOHNSON et al                                            05/08/2019
                  3:19-cv-12254-FLW-LHG NUNEZ v. JOHNSON & JOHNSON et al                                                  05/08/2019
                  3:19-cv-12255-FLW-LHG PRICE et al v. JOHNSON & JOHNSON et al                                            05/08/2019
                  3:19-cv-12266-FLW-LHG ABERNATHY v. JOHNSON & JOHNSON et al                                              05/08/2019

https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                             309/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2for Filed
                                                Document                the District of New Jersey-Query
                                                                                 05/24/19        Page 312Associated Cases
                                                                                                               of 627
                  3:19-cv-12267-FLW-LHG ALLEN v. JOHNSON & JOHNSON et al                                                 05/08/2019
                  3:19-cv-12269-FLW-LHG BRIDGERS v. JOHNSON & JOHNSON et al                                              05/08/2019
                  3:19-cv-12270-FLW-LHG BROWN v. JOHNSON & JOHNSON et al                                                 05/08/2019
                  3:19-cv-12272-FLW-LHG BUCKNER v. JOHNSON & JOHNSON et al                                               05/08/2019
                  3:19-cv-12274-FLW-LHG CAFFERTY v. JOHNSON & JOHNSON et al                                              05/08/2019
                  3:19-cv-12275-FLW-LHG DEZERN v. JOHNSON & JOHNSON et al                                                05/08/2019
                  3:19-cv-12276-FLW-LHG DIMONTE v. JOHNSON & JOHNSON et al                                               05/08/2019
                  3:19-cv-12277-FLW-LHG DONOSO v. JOHNSON & JOHNSON et al                                                05/08/2019
                  3:19-cv-12293-FLW-LHG FATUNDIMU v. JOHNSON & JOHNSON et al                                             05/08/2019
                  3:19-cv-12294-FLW-LHG FLUHARTY v. JOHNSON & JOHNSON et al                                              05/08/2019
                  3:19-cv-12295-FLW-LHG GERREN v. JOHNSON & JOHNSON et al                                                05/08/2019
                  3:19-cv-12286-FLW-LHG THE ESTATE OF ANITA B. DUCOTE v. JOHNSON
                                                                                                                         05/08/2019
                  AND JOHNSON et al
                  3:19-cv-12296-FLW-LHG GRASCH v. JOHNSON & JOHNSON et al                                                05/08/2019
                  3:19-cv-12299-FLW-LHG GRIEBEL v. JOHNSON & JOHNSON et al                                               05/08/2019
                  3:19-cv-12300-FLW-LHG HANNAH v. JOHNSON & JOHNSON et al                                                05/08/2019
                  3:19-cv-12301-FLW-LHG HOUSTON v. JOHNSON & JOHNSON et al                                               05/08/2019
                  3:19-cv-12303-FLW-LHG HUGHES v. JOHNSON & JOHNSON et al                                                05/08/2019
                  3:19-cv-12304-FLW-LHG JACKSON v. JOHNSON & JOHNSON et al                                               05/08/2019
                  3:19-cv-12305-FLW-LHG JOHNSON v. JOHNSON & JOHNSON et al                                               05/08/2019
                  3:19-cv-12306-FLW-LHG KANUPP v. JOHNSON & JOHNSON et al                                                05/08/2019
                  3:19-cv-12307-FLW-LHG LAURENDINE v. JOHNSON & JOHNSON et al                                            05/08/2019
                  3:19-cv-12308-FLW-LHG LONG v. JOHNSON & JOHNSON et al                                                  05/08/2019
                  3:19-cv-12309-FLW-LHG MURRAY v. JOHNSON & JOHNSON et al                                                05/08/2019
                  3:19-cv-12310-FLW-LHG RETTER v. JOHNSON & JOHNSON et al                                                05/08/2019
                  3:19-cv-12311-FLW-LHG ROHLMAN v. JOHNSON & JOHNSON et al                                               05/08/2019
                  3:19-cv-12312-FLW-LHG SMART v. JOHNSON & JOHNSON et al                                                 05/08/2019
                  3:19-cv-12313-FLW-LHG STANLEY v. JOHNSON & JOHNSON et al                                               05/08/2019
                  3:19-cv-12314-FLW-LHG TAYLOR v. JOHNSON & JOHNSON et al                                                05/08/2019
                  3:19-cv-12317-FLW-LHG THRASH v. JOHNSON & JOHNSON et al                                                05/08/2019
                  3:19-cv-12326-FLW-LHG WARREN v. JOHNSON & JOHNSON et al                                                05/09/2019
                  3:19-cv-12327-FLW-LHG WEEMS v. JOHNSON & JOHNSON et al                                                 05/09/2019
                  3:19-cv-12328-FLW-LHG WHITE v. JOHNSON & JOHNSON et al                                                 05/09/2019
                  3:19-cv-12329-FLW-LHG WHITMON v. JOHNSON & JOHNSON et al                                               05/09/2019
                  3:19-cv-12330-FLW-LHG WOODS v. JOHNSON & JOHNSON et al                                                 05/09/2019
                  3:19-cv-12331-FLW-LHG WOOTEN v. JOHNSON & JOHNSON et al                                                05/09/2019
                  3:19-cv-12332-FLW-LHG WYNN v. JOHNSON & JOHNSON et al                                                  05/09/2019
                  3:19-cv-12333-FLW-LHG BRIERY v. JOHNSON & JOHNSON et al                                                05/09/2019
                  3:19-cv-12334-FLW-LHG CORDOVA v. JOHNSON & JOHNSON et al                                               05/09/2019
                  3:19-cv-12335-FLW-LHG RIGBY v. JOHNSON & JOHNSON et al                                                 05/09/2019
                  3:19-cv-12336-FLW-LHG SANCHEZ v. JOHNSON & JOHNSON et al                                               05/09/2019
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                            310/625
5/15/2019                           CM/ECF LIVE - U.S.
                          Case 1:19-cv-01530           District Court2for Filed
                                                  Document                the District of New Jersey-Query
                                                                                   05/24/19        Page 313Associated Cases
                                                                                                                 of 627

                  3:19-cv-12340-FLW-LHG WALKER v. JOHNSON & JOHNSON et al                                                 05/09/2019
                  3:19-cv-12341-FLW-LHG WEBB v. JOHNSON & JOHNSON et al                                                   05/09/2019
                  3:19-cv-12343-FLW-LHG BREEDING v. JOHNSON & JOHNSON et al                                               05/09/2019
                  3:19-cv-12345-FLW-LHG TRAWICK-SPEAKS v. JOHNSON & JOHNSON et al                                         05/09/2019
                  3:19-cv-12346-FLW-LHG GUBITZ v. JOHNSON & JOHNSON et al                                                 05/09/2019
                  3:19-cv-12347-FLW-LHG CORBEIL v. JOHNSON & JOHNSON et al                                                05/09/2019
                  3:19-cv-12349-FLW-LHG ANDERSON v. JOHNSON & JOHNSON et al                                               05/09/2019
                  3:19-cv-12350-FLW-LHG MCKILLOP v. JOHNSON & JOHNSON et al                                               05/09/2019
                  3:19-cv-12353-FLW-LHG WILSON v. JOHNSON & JOHNSON et al                                                 05/09/2019
                  3:19-cv-12354-FLW-LHG POLSON v. JOHNSON & JOHNSON et al                                                 05/09/2019
                  3:19-cv-12355-FLW-LHG QUIGLEY v. JOHNSON & JOHNSON et al                                                05/09/2019
                  3:19-cv-12322-FLW-LHG LAMFERS v. JOHNSON & JOHNSON et al                                                05/09/2019
                  3:19-cv-12323-FLW-LHG RICHARDS et al v. JOHNSON & JOHNSON et al                                         05/09/2019
                  3:19-cv-12324-FLW-LHG GOEDECKE-JONES et al v. JOHNSON & JOHNSON
                                                                                                                          05/09/2019
                  et al
                  3:19-cv-12325-FLW-LHG DAVIS et al v. JOHNSON & JOHNSON et al                                            05/09/2019
                  3:19-cv-12363-FLW-LHG ETHRIDGE v. JOHNSON & JOHNSON et al                                               05/09/2019
                  3:19-cv-12364-FLW-LHG KILEY v. JOHNSON & JOHNSON et al                                                  05/09/2019
                  3:19-cv-12365-FLW-LHG LICHTENFELS v. JOHNSON & JOHNSON et al                                            05/09/2019
                  3:19-cv-12366-FLW-LHG FOGEL v. JOHNSON & JOHNSON et al                                                  05/09/2019
                  3:19-cv-12367-FLW-LHG KELLER v. JOHNSON & JOHNSON et al                                                 05/09/2019
                  3:19-cv-12368-FLW-LHG GILBERT v. JOHNSON & JOHNSON et al                                                05/09/2019
                  3:19-cv-12369-FLW-LHG ADAIR v. JOHNSON & JOHNSON et al                                                  05/09/2019
                  3:19-cv-12370-FLW-LHG AZIZ v. JOHNSON & JOHNSON et al                                                   05/09/2019
                  3:19-cv-12372-FLW-LHG BEASLEY v. JOHNSON & JOHNSON et al                                                05/09/2019
                  3:19-cv-12373-FLW-LHG BERRY v. JOHNSON & JOHNSON et al                                                  05/09/2019
                  3:19-cv-12374-FLW-LHG NACKERUD v. JOHNSON & JOHNSON et al                                               05/09/2019
                  3:19-cv-12375-FLW-LHG NEWTON v. JOHNSON & JOHNSON et al                                                 05/09/2019
                  3:19-cv-12376-FLW-LHG STALLINGS v. JOHNSON & JOHNSON et al                                              05/09/2019
                  3:19-cv-12378-FLW-LHG KELLY v. JOHNSON & JOHNSON et al                                                  05/09/2019
                  3:19-cv-12380-FLW-LHG ROSS v. JOHNSON & JOHNSON et al                                                   05/09/2019
                  3:19-cv-12381-FLW-LHG KINNAW v. JOHNSON & JOHNSON et al                                                 05/09/2019
                  3:19-cv-12382-FLW-LHG BAKER v. JOHNSON & JOHNSON et al                                                  05/09/2019
                  3:19-cv-12390-FLW-LHG MAJEWSKA v. JOHNSON & JOHNSON et al                                               05/10/2019
                  3:19-cv-12391-FLW-LHG JOHNSON et al v. JOHNSON & JOHNSON et al                                          05/10/2019
                  3:19-cv-12393-FLW-LHG BALA et al v. JOHNSON & JOHNSON et al                                             05/10/2019
                  3:19-cv-12394-FLW-LHG HANSEL et al v. JOHNSON & JOHNSON et al                                           05/10/2019
                  3:19-cv-12396-FLW-LHG VINALL v. JOHNSON & JOHNSON et al                                                 05/10/2019
                  3:19-cv-12399-FLW-LHG FORTE v. JOHNSON & JOHNSON et al                                                  05/10/2019
                  3:19-cv-12405-FLW-LHG WILLIAMS v. JOHNSON & JOHNSON et al                                               05/10/2019

https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                             311/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2for Filed
                                                Document                the District of New Jersey-Query
                                                                                 05/24/19        Page 314Associated Cases
                                                                                                               of 627
                  3:19-cv-12386-FLW-LHG BROWN et al v. JOHNSON & JOHNSON et al                                           05/10/2019
                  3:19-cv-12417-FLW-LHG HANSON v. JOHNSON & JOHNSON et al                                                05/10/2019
                  3:19-cv-12420-FLW-LHG SACHER et al v. JOHNSON & JOHNSON et al                                          05/10/2019
                  3:19-cv-12421-FLW-LHG MITCHUSSON v. JOHNSON & JOHNSON et al                                            05/10/2019
                  3:19-cv-12430-FLW-LHG JUDKINS v. JOHNSON & JOHNSON et al                                               05/10/2019
                  3:19-cv-12432-FLW-LHG MARTINEZ v. JOHNSON & JOHNSON et al                                              05/10/2019
                  3:19-cv-12435-FLW-LHG JONES v. JOHNSON & JOHNSON et al                                                 05/10/2019
                  3:19-cv-12392-FLW-LHG REYNOLDS v. JOHNSON & JOHNSON et al                                              05/10/2019
                  3:19-cv-12454-FLW-LHG KIDD v. JOHNSON & JOHNSON et al                                                  05/13/2019
                  3:19-cv-12456-FLW-LHG PATTERSON v. JOHNSON & JOHNSON et al                                             05/13/2019
                  3:19-cv-12458-FLW-LHG HARRON et al v. JOHNSON AND JOHNSON et al                                        05/13/2019
                  3:19-cv-12459-FLW-LHG SHULUND v. JOHNSON & JOHNSON et al                                               05/13/2019
                  3:19-cv-12460-FLW-LHG MEDGES v. JOHNSON & JOHNSON et al                                                05/13/2019
                  3:19-cv-12443-FLW-LHG RICHEY v. JOHNSON & JOHNSON et al                                                05/13/2019
                  3:19-cv-12462-FLW-LHG SOBIESKI v. JOHNSON & JOHNSON et al                                              05/13/2019
                  3:19-cv-12442-FLW-LHG MCCOY v. JOHNSON & JOHNSON et al                                                 05/13/2019
                  3:19-cv-12463-FLW-LHG VINCENT v. JOHNSON & JOHNSON et al                                               05/13/2019
                  3:19-cv-12464-FLW-LHG MARSHALL v. JOHNSON & JOHNSON et al                                              05/13/2019
                  3:19-cv-12466-FLW-LHG BANSEY v. JOHNSON & JOHNSON et al                                                05/13/2019
                  3:19-cv-12444-FLW-LHG SCHRODER et al v. JOHNSON & JOHNSON et al                                        05/13/2019
                  3:19-cv-12467-FLW-LHG CROW v. JOHNSON & JOHNSON et al                                                  05/13/2019
                  3:19-cv-12448-FLW-LHG ST. PIERRE v. JOHNSON & JOHNSON et al                                            05/13/2019
                  3:19-cv-12445-FLW-LHG GREDZICKI et al v. JOHNSON & JOHNSON INC. et
                                                                                                                         05/13/2019
                  al
                  3:19-cv-12452-FLW-LHG FOWLER v. JOHNSON & JOHNSON et al                                                05/13/2019
                  3:19-cv-12453-FLW-LHG WILKINS v. JOHNSON & JOHNSON et al                                               05/13/2019
                  3:19-cv-12450-FLW-LHG THE ESTATE OR DOROTHY JOHNSON v.
                                                                                                                         05/13/2019
                  JOHNSON & JOHNSON et al
                  3:19-cv-12493-FLW-LHG BARON et al v. JOHNSON & JOHNSON
                                                                                                                         05/14/2019
                  CONSUMER, INC. et al
                  3:19-cv-12495-FLW-LHG OCHOA v. JOHNSON & JOHNSON et al                                                 05/14/2019
                  3:19-cv-12496-FLW-LHG ELSON v. JOHNSON & JOHNSON et al                                                 05/14/2019
                  3:19-cv-12498-FLW-LHG POWERS v. JOHNSON & JOHNSON et al                                                05/14/2019
                  3:19-cv-12506-FLW-LHG MURPHY v. JOHNSON & JOHNSON et al                                                05/14/2019
                  3:19-cv-12510-FLW-LHG JONES v. JOHNSON & JOHNSON et al                                                 05/14/2019
                  3:19-cv-12518-FLW-LHG MORGENROTH et al v. JOHNSON & JOHNSON et
                                                                                                                         05/15/2019
                  al
                  3:19-cv-12519-FLW-LHG LANDIS v. JOHNSON & JOHNSON et al                                                05/15/2019
                  3:19-cv-12521-FLW-LHG KING v. JOHNSON & JOHNSON et al                                                  05/15/2019
                  3:19-cv-12522-FLW-LHG PASQUALE v. JOHNSON & JOHNSON et al                                              05/15/2019
                  3:19-cv-12529-FLW-LHG DICKENS et al v. JOHNSON & JOHNSON et al                                         05/14/2019
                  3:19-cv-12527-FLW-LHG ENGEMANN et al v. JOHNSON & JOHNSON et al                                        05/15/2019
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                            312/625
5/15/2019                           CM/ECF LIVE - U.S.
                          Case 1:19-cv-01530           District Court2for Filed
                                                  Document                the District of New Jersey-Query
                                                                                   05/24/19        Page 315Associated Cases
                                                                                                                 of 627

                  3:19-cv-12529-FLW-LHG DICKENS et al v. JOHNSON & JOHNSON et al                                          05/15/2019
                  3:19-cv-12528-FLW-LHG LARKIN v. JOHNSON & JOHNSON et al                                                 05/15/2019
                  3:19-cv-12530-FLW-LHG CLEVERLEY v. JOHNSON & JOHNSON et al                                              05/15/2019
                  3:19-cv-12533-FLW-LHG MOORE v. JOHNSON & JOHNSON et al                                                  05/15/2019
 3:16-md-
 02738-   3:18-cv-08661-FLW-LHG HODGES v. JOHNSON & JOHNSON et al                                                         05/02/2018
 FLW-LHG
                  3:18-cv-11907-FLW-LHG WILLIAMS v. JOHNSON & JOHNSON et al                                               07/23/2018
                  3:18-cv-11909-FLW-LHG AYERS v. JOHNSON & JOHNSON et al                                                  07/23/2018
                  3:18-cv-11912-FLW-LHG HORKEY v. JOHNSON & JOHNSON et al                                                 07/23/2018
                  3:17-cv-06280-FLW-LHG CHANDLER v. JOHNSON & JOHNSON et al                                               08/21/2017
                  3:17-cv-00726-FLW-LHG Babbs et al. v. Johnson & Johnson et al                                           02/03/2017
                  3:18-cv-13901-FLW-LHG DUFRESNE v. JOHNSON & JOHNSON et al                                               09/17/2018
                  3:18-cv-08663-FLW-LHG SUTTLE v. JOHNSON & JOHNSON et al                                                 05/02/2018
                  3:17-cv-06289-FLW-LHG GARNER v. JOHNSON & JOHNSON et al                                                 08/22/2017
                  3:18-cv-08664-FLW-LHG BONJO v. JOHNSON & JOHNSON et al                                                  05/02/2018
                  3:17-cv-06293-FLW-LHG JANUARY v. JOHNSON & JOHNSON et al                                                08/22/2017
                  3:17-cv-12296-FLW-LHG DOUGLAS v. JOHNSON & JOHNSON CONSUMER,
                                                                               12/01/2017
                  INC. et al
                  3:17-cv-07378-FLW-LHG SZWEJKOWSKI v. JOHNSON & JOHNSON et al 09/25/2017
                  3:18-cv-03549-FLW-LHG BOND et al v. JOHNSON & JOHNSON et al                                             03/15/2018
                  3:17-cv-07381-FLW-LHG SALAS v. JOHNSON & JOHNSON et al                                                  09/25/2017
                  3:17-cv-07345-FLW-LHG CILIBERTO v. IMERYS TALC AMERICA, INC. et al                                      09/25/2017
                  3:17-cv-06297-FLW-LHG HOLLEY v. JOHNSON & JOHNSON et al                                                 08/22/2017
                  3:17-cv-06302-FLW-LHG RICKS v. JOHNSON & JOHNSON, INC. et al                                            08/22/2017
                  3:17-cv-06303-FLW-LHG MEADOR v. JOHNSON & JOHNSON, INC. et al                                           08/22/2017
                  3:17-cv-12297-FLW-LHG Waters v. Johnson & Johnson et al                                                 12/01/2017
                  3:14-cv-07079-FLW-LHG CHAKALOS v. JOHNSON & JOHNSON et al                                               10/04/2016
                  3:16-cv-06489-FLW-LHG RICH-WILLIAMS v. JOHNSON & JOHNSON et al                                          10/05/2016
                  3:16-cv-06567-FLW-LHG GOULD v. JOHNSON & JOHNSON et al                                                  10/05/2016
                  3:16-cv-06568-FLW-LHG MUSGROVE v. JOHNSON & JOHNSON et al                                               10/05/2016
                  3:16-cv-06608-FLW-LHG ROBB et al v. JOHNSON & JOHNSON et al                                             10/06/2016
                  3:17-cv-12298-FLW-LHG Collins v. Johnson & Johnson et al                                                12/01/2017
                  3:16-cv-06693-FLW-LHG BORS v. JOHNSON & JOHNSON et al                                                   10/07/2016
                  3:16-cv-06694-FLW-LHG LUMAS v. JOHNSON & JOHNSON et al                                                  10/07/2016
                  3:16-cv-06695-FLW-LHG MIHALICH v. JOHNSON & JOHNSON et al                                               10/07/2016
                  3:16-cv-06661-FLW-LHG RICHARDS v. JOHNSON & JOHNSON et al                                               10/07/2016
                  3:16-cv-07087-FLW-LHG ANDERSON v. JOHNSON & JOHNSON et al                                               10/13/2016
                  3:17-cv-12423-FLW-LHG LANCASTER v. JOHNSON AND JOHNSON et al                                            12/06/2017
                  3:16-cv-07312-FLW-LHG KUHN v. JOHNSON & JOHNSON et al                                                   10/14/2016
                  3:16-cv-07315-FLW-LHG SLAYDEN & JOHNSON & JOHNSON et al                                                 10/14/2016
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                             313/625
5/15/2019                           CM/ECF LIVE - U.S.
                          Case 1:19-cv-01530           District Court2for Filed
                                                  Document                the District of New Jersey-Query
                                                                                   05/24/19        Page 316Associated Cases
                                                                                                                 of 627

                  3:16-cv-07336-FLW-LHG PHILLIPS v. JOHNSON & JOHNSON et al                                               10/17/2016
                  3:16-cv-07337-FLW-LHG STRICKLAND et al v. JOHNSON & JOHNSON et al                                       10/17/2016
                  3:16-cv-07414-FLW-LHG LEE v. JOHNSON & JOHNSON et al                                                    10/18/2016
                  3:16-cv-07415-FLW-LHG SHELTON v. JOHNSON & JOHNSON et al                                                10/18/2016
                  3:16-cv-07418-FLW-LHG FENSTEMAKER et al v. JOHNSON & JOHNSON et
                                                                                                                          10/18/2016
                  al
                  3:16-cv-07425-FLW-LHG TRAYLOR v. JOHNSON & JOHNSON et al                                                10/18/2016
                  3:16-cv-07427-FLW-LHG LOVATO et al v. JOHNSON & JOHNSON et al                                           10/18/2016
                  3:16-cv-07428-FLW-LHG HICKS et al v. JOHNSON & JOHNSON et al                                            10/18/2016
                  3:16-cv-07465-FLW-LHG JOSEPH v. JOHNSON & JOHNSON                                                       10/18/2016
                  3:16-cv-07473-FLW-LHG SIMPSON v. JOHNSON & JOHNSON et al                                                10/18/2016
                  3:16-cv-07474-FLW-LHG PROUT v. JOHNSON & JOHNSON, et al                                                 10/18/2016
                  3:16-cv-07477-FLW-LHG CASEY et al v. JOHNSON & JOHNSON et al                                            10/18/2016
                  3:16-cv-07488-FLW-LHG JACKSON v. JOHNSON & JOHNSON et al                                                10/18/2016
                  3:16-cv-07489-FLW-LHG BLAZIO v. JOHNSON & JOHNSON et al                                                 10/18/2016
                  3:16-cv-07490-FLW-LHG MATTHEWS v. JOHNSON & JOHNSON, et al                                              10/18/2016
                  3:16-cv-07492-FLW-LHG ESTRADA v. JOHNSON & JOHNSON et al                                                10/18/2016
                  3:16-cv-07499-FLW-LHG BATISTE v. JOHNSON & JOHNSON et al                                                10/19/2016
                  3:16-cv-07501-FLW-LHG POCHE et al v. JOHNSON & JOHNSON et al                                            10/19/2016
                  3:16-cv-07502-FLW-LHG ROBINSON v. JOHNSON & JOHNSON et al                                               10/19/2016
                  3:16-cv-07503-FLW-LHG WALKER v. JOHNSON & JOHNSON et al                                                 10/19/2016
                  3:16-cv-07529-FLW-LHG ROSS v. JOHNSON & JOHNSON et al                                                   10/19/2016
                  3:16-cv-07530-FLW-LHG FRANCIS v. JOHNSON & JOHNSON et al                                                10/19/2016
                  3:16-cv-07537-FLW-LHG OLICHNEY v. JOHNSON & JOHNSON et al                                               10/19/2016
                  3:16-cv-07570-FLW-LHG HANDY v. JOHNSON & JOHNSON et al                                                  10/20/2016
                  3:16-cv-07571-FLW-LHG REMPAS v. JOHNSON & JOHNSON et al                                                 10/20/2016
                  3:16-cv-07581-FLW-LHG JOHNSTON et al v. JOHNSON & JOHNSON et al                                         10/19/2016
                  3:16-cv-07656-FLW-LHG BARKER v. JOHNSON & JOHNSON et al                                                 10/21/2016
                  3:16-cv-07657-FLW-LHG KEHRES et al v. JOHNSON & JOHNSON et al                                           10/21/2016
                  3:16-cv-07664-FLW-LHG JOHNSON v. JOHNSON & JOHNSON et al                                                10/21/2016
                  3:16-cv-07844-FLW-LHG DAVIS v. JOHNSON & JOHNSON et al                                                  10/25/2016
                  3:16-cv-07884-FLW-LHG SPENNY v. JOHNSON & JOHNSON et al                                                 10/26/2016
                  3:16-cv-07886-FLW-LHG WILSON v. JOHNSON & JOHNSON et al                                                 10/26/2016
                  3:16-cv-07887-FLW-LHG WILLIS v. JOHNSON & JOHNSON et al                                                 10/26/2016
                  3:16-cv-07889-FLW-LHG SHOUP v. JOHNSON & JOHNSON et al                                                  10/26/2016
                  3:16-cv-07890-FLW-LHG EPPS v. JOHNSON & JOHNSON et al                                                   10/26/2016
                  3:16-cv-07891-FLW-LHG MCBRIDE v. JOHNSON & JOHNSON et al                                                10/26/2016
                  3:16-cv-07892-FLW-LHG HARPER v. JOHNSON & JOHNSON et al                                                 10/26/2016
                  3:16-cv-07893-FLW-LHG TETLOW v. JOHNSON & JOHNSON et al                                                 10/26/2016
                  3:16-cv-07894-FLW-LHG SHINSKE v. JOHNSON & JOHNSON et al                                                10/26/2016

https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                             314/625
5/15/2019                          CM/ECF LIVE - U.S.
                         Case 1:19-cv-01530           District Court2for Filed
                                                 Document                the District of New Jersey-Query
                                                                                  05/24/19        Page 317Associated Cases
                                                                                                                of 627
                  3:16-cv-07895-FLW-LHG CERRONE-KENNEDY et al v. JOHNSON &                                                10/26/2016
                  JOHNSON et al
                  3:16-cv-07986-FLW-LHG WOOD et al v. JOHNSON & JOHNSON et al                                             10/28/2016
                  3:16-cv-07989-FLW-LHG RESOR v. JOHNSON & JOHNSON et al                                                  10/28/2016
                  3:16-cv-08082-FLW-LHG MARCHETTI v. JOHNSON & JOHNSON                                                    10/31/2016
                  3:16-cv-08086-FLW-LHG VALLOT v. JOHNSON & JOHNSON et al                                                 11/01/2016
                  3:16-cv-08224-FLW-LHG BIRDSONG et al v. JOHNSON & JOHNSON et al                                         11/04/2016
                  3:16-cv-08331-FLW-LHG SCHOFIELD v. JOHNSON & JOHNSON et al                                              11/08/2016
                  3:16-cv-08365-FLW-LHG MAURER-MARTIN v. JOHNSON & JOHNSON et al 11/08/2016
                  3:16-cv-08366-FLW-LHG Davis v. Johnson & Johnson et al                                                  11/08/2016
                  3:16-cv-08367-FLW-LHG Martin v. Johnson & Johnson et al                                                 11/08/2016
                  3:16-cv-08565-FLW-LHG Harper v. Johnson & Johnson et al                                                 11/16/2016
                  3:16-cv-08564-FLW-LHG Johnston et al v. Johnson & Johnson et al                                         11/16/2016
                  3:16-cv-08672-FLW-LHG GRAVES v. JOHNSON & JOHNSON et al                                                 11/21/2016
                  3:16-cv-08722-FLW-LHG Thompson et al v. Johnson & Johnson et al                                         11/22/2016
                  3:16-cv-08699-FLW-LHG CARLIN et al v. JOHNSON & JOHNSON et al                                           11/22/2016
                  3:16-cv-08725-FLW-LHG POTTS et al v. JOHNSON & JOHNSON et al                                            11/23/2016
                  3:16-cv-08728-FLW-LHG Miller v. Johnson & Johnson et al                                                 11/23/2016
                  3:16-cv-08749-FLW-LHG Dawson v. Johnson & Johnson Consumer Companies,
                                                                                                                          11/23/2016
                  Inc. et al
                  3:18-cv-03553-FLW-LHG FREDERICK v. JOHNSON & JOHNSON et al                                              03/15/2018
                  3:16-cv-08738-FLW-LHG WILLIAMS et al v. JOHNSON & JOHNSON et al                                         11/23/2016
                  3:16-cv-08769-FLW-LHG Laquita A. Hollinquest v. Johnson and Johnson et al                               11/28/2016
                  3:16-cv-08774-FLW-LHG Jolla v. Johnson & Johnson et al                                                  11/28/2016
                  3:16-cv-08793-FLW-LHG Bier v. Johnson & Johnson et al                                                   11/28/2016
                  3:16-cv-08805-FLW-LHG Lee v. Johnson & Johnson, et al                                                   11/29/2016
                  3:16-cv-08806-FLW-LHG Daniels v. Johnson & Johnson, et al                                               11/29/2016
                  3:16-cv-08810-FLW-LHG BIRDSONG v. JOHNSON & JOHNSON et al                                               11/29/2016
                  3:16-cv-08812-FLW-LHG FERRELL v. JOHNSON & JOHNSON et al                                                11/29/2016
                  3:16-cv-08815-FLW-LHG PATTERSON v. JOHNSON & JOHNSON et al                                              11/29/2016
                  3:16-cv-08827-FLW-LHG IVY THORPE v. JOHNSON & JOHNSON et al                                             11/29/2016
                  3:16-cv-08828-FLW-LHG WAGENKNECHT v. JOHNSON & JOHNSON et al                                            11/29/2016
                  3:16-cv-08900-FLW-LHG Jarrett v. JOHNSON & JOHNSON, et al.                                              12/01/2016
                  3:16-cv-08901-FLW-LHG ESTATE OF LINDA E. ABELL et al v. JOHNSON &
                                                                                                                          12/01/2016
                  JOHNSON et al
                  3:16-cv-08942-FLW-LHG LUBBEN v. JOHNSON & JOHNSON et al                                                 12/02/2016
                  3:16-cv-08962-FLW-LHG FERGUSON v. JOHNSON & JOHNSON et al                                               12/02/2016
                  3:16-cv-08963-FLW-LHG WALKER v. JOHNSON & JOHNSON et al                                                 12/02/2016
                  3:16-cv-08964-FLW-LHG Meyer v. Johnson & Johnson et al                                                  12/02/2016
                  3:16-cv-08966-FLW-LHG Gray v. Johnson & Johnson et al                                                   12/02/2016
                  3:16-cv-08961-FLW-LHG SANDOVAL v. JOHNSON & JOHNSON et al                                               12/02/2016

https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                             315/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2for Filed
                                                Document                the District of New Jersey-Query
                                                                                 05/24/19        Page 318Associated Cases
                                                                                                               of 627
                  3:16-cv-08967-FLW-LHG SCHIRMER v. JOHNSON & JOHNSON et al                                              12/02/2016
                  3:18-cv-00773-FLW-LHG PATTERSON v. JOHNSON & JOHNSON et al                                             01/22/2018
                  3:18-cv-00797-FLW-LHG SALAZAR et al v. JOHNSON & JOHNSON et al                                         01/22/2018
                  3:18-cv-00799-FLW-LHG WALKER et al v. JOHNSON & JOHNSON et al                                          01/22/2018
                  3:18-cv-00854-FLW-LHG Woelfel et al v. Johnson & Johnson Consumer Inc. et al 01/22/2018
                  3:18-cv-00810-FLW-LHG WILLIS v. JOHNSON & JOHNSON, INC. et al                                          01/22/2018
                  3:18-cv-00855-FLW-LHG Donohoe v. Johnson & Johnson et al                                               01/22/2018
                  3:18-cv-00832-FLW-LHG BERRY v. JOHNSON & JOHNSON et al                                                 01/22/2018
                  3:17-cv-06307-FLW-LHG KINNAIRD v. JOHNSON & JOHNSON et al                                              08/22/2017
                  3:16-cv-09101-FLW-LHG CARTER v. JOHNSON & JOHNSON et al                                                12/07/2016
                  3:16-cv-09119-FLW-LHG SEGREAVES et al v. JOHNSON & JOHNSON et al                                       12/12/2016
                  3:16-cv-09228-FLW-LHG ARNOFF v. JOHNSON & JOHNSON CONSUMER
                                                                                                                         12/14/2016
                  COMPANIES INC. et al
                  3:16-cv-09229-FLW-LHG PASSANDER v. JOHNSON AND JOHNSON et al                                           12/14/2016
                  3:16-cv-09260-FLW-LHG BRYANT et al v. Johnson & Johnson et al                                          12/19/2016
                  3:16-cv-09378-FLW-LHG HAMMOND v. Johnson & Johnson et al                                               12/20/2016
                  3:17-cv-07350-FLW-LHG CUMMINGS v. JOHNSON & JOHNSON et al                                              09/25/2017
                  3:16-cv-09400-FLW-LHG RON CAVOLT v. JOHNSON & JOHNSON et al                                            12/21/2016
                  3:17-cv-06308-FLW-LHG PARKER v. JOHNSON & JOHNSON et al                                                08/22/2017
                  3:16-cv-09482-FLW-LHG ROGERS et al v. Johnson & Johnson et al                                          12/27/2016
                  3:16-cv-09485-FLW-LHG DOLINGER v. JOHNSON & JOHNSON et al                                              12/27/2016
                  3:16-cv-09506-FLW-LHG ALFORD v. Johnson & Johnson et al                                                12/27/2016
                  3:16-cv-09507-FLW-LHG Holliday et al v. Johnson & Johnson et al                                        12/27/2016
                  3:16-cv-09514-FLW-LHG ELLIOTT v. JOHNSON AND JOHNSON et al                                             12/28/2016
                  3:16-cv-09500-FLW-LHG BELLANGER v. JOHNSON AND JOHNSON et al                                           12/28/2016
                  3:16-cv-09513-FLW-LHG BYRD v. JOHNSON AND JOHNSON et al                                                12/28/2016
                  3:17-cv-07352-FLW-LHG JONES v. JOHNSON & JOHNSON et al                                                 09/25/2017
                  3:16-cv-09508-FLW-LHG BROWN v. JOHNSON AND JOHNSON et al                                               12/28/2016
                  3:16-cv-09495-FLW-LHG TREADWELL et al v. JOHNSON & JOHNSON et al 12/27/2016
                  3:16-cv-09524-FLW-LHG SISSAC v. JOHNSON AND JOHNSON et al                                              12/28/2016
                  3:16-cv-09523-FLW-LHG MONTZ v. JOHNSON AND JOHNSON et al                                               12/28/2016
                  3:16-cv-09522-FLW-LHG HARRIS v. JOHNSON AND JOHNSON et al                                              12/28/2016
                  3:18-cv-00820-FLW-LHG HALL v. JOHNSON & JOHNSON et al                                                  01/22/2018
                  3:16-cv-09556-FLW-LHG LEACH v. Johnson & Johnson et al                                                 12/29/2016
                  3:16-cv-09571-FLW-LHG JONES-WILDER v. JOHNSON AND JOHNSON et al 12/29/2016
                  3:16-cv-09567-FLW-LHG CHAUVIN v. JOHNSON AND JOHNSON et al                                             12/29/2016
                  3:16-cv-09562-FLW-LHG MEREDITH v. JOHNSON AND JOHNSON et al                                            12/29/2016
                  3:16-cv-09564-FLW-LHG BEZUE v. JOHNSON AND JOHNSON et al                                               12/29/2016
                  3:16-cv-09596-FLW-LHG HALL v. JOHNSON & JOHNSON et al                                                  12/30/2016
                  3:16-cv-09605-FLW-LHG ALBERTINE v. JOHNSON & JOHNSON et al                                             12/30/2016
                  3:16-cv-09615-FLW-LHG WITHERSPOON v. Johnson & Johnson et al                                           12/30/2016
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                            316/625
5/15/2019                           CM/ECF LIVE - U.S.
                          Case 1:19-cv-01530           District Court2for Filed
                                                  Document                the District of New Jersey-Query
                                                                                   05/24/19        Page 319Associated Cases
                                                                                                                 of 627

                  3:17-cv-00030-FLW-LHG KENNEDY v. Johnson & Johnson et al                                                01/04/2017
                  3:17-cv-00031-FLW-LHG HARRIS v. Johnson & Johnson et al                                                 01/04/2017
                  3:17-cv-00033-FLW-LHG MOSS et al v. JOHNSON & JOHNSON INC. et al                                        01/04/2017
                  3:17-cv-00040-FLW-LHG Shackelford et al v. Johnson & Johnson et al                                      01/04/2017
                  3:17-cv-00047-FLW-LHG HVIZDOS v. Johnson & Johnson et al                                                01/05/2017
                  3:17-cv-00080-FLW-LHG BROWN-HARRISON et al v. JOHNSON &
                                                                                                                          01/06/2017
                  JOHNSON et al
                  3:17-cv-00081-FLW-LHG Pirraglia v. Johnson & Johnson et al                                              01/06/2017
                  3:17-cv-00082-FLW-LHG SMITH v. JOHNSON & JOHNSON et al                                                  01/06/2017
                  3:17-cv-00096-FLW-LHG DARNOLD v. Johnson & Johnson et al                                                01/06/2017
                  3:17-cv-00097-FLW-LHG KUNTZ v. Johnson & Johnson Consumer Companies
                                                                                                                          01/06/2017
                  Inc et al
                  3:17-cv-00136-FLW-LHG Jillian Ashmore Anderson v. Johnson and Johnson et al                             01/09/2017
                  3:17-cv-00154-FLW-LHG Ayers v. Johnson & Johnson et al                                                  01/10/2017
                  3:18-cv-00833-FLW-LHG HAWLEY v. JOHNSON & JOHNSON et al                                                 01/22/2018
                  3:17-cv-00395-FLW-LHG Savagae v. Johnson & Johnson et al                                                01/20/2017
                  3:17-cv-12308-FLW-LHG Bowers v. Johnson & Johnson et al                                                 12/01/2017
                  3:17-cv-00461-FLW-LHG GENDELMAN et al v. JOHNSON & JOHNSON et al                                        01/23/2017
                  3:17-cv-00512-FLW-LHG Villella v. Johnson & Johnson et al                                               01/26/2017
                  3:17-cv-00513-FLW-LHG Edwards v. Johnson & Johnson et al                                                01/26/2017
                  3:17-cv-00516-FLW-LHG Domenica C. Provenza v. Johnson and Johnson et al                                 01/26/2017
                  3:17-cv-00549-FLW-LHG MORRIS v. JOHNSON & JOHNSON et al                                                 01/27/2017
                  3:17-cv-00627-FLW-LHG EDWARDS v. JOHNSON & JOHNSON et al                                                01/31/2017
                  3:17-cv-00713-FLW-LHG HOUSTON v. JOHNSON & JOHNSON et al                                                02/03/2017
                  3:17-cv-00790-FLW-LHG Gallow et al v. Johnson & Johnson et al                                           02/07/2017
                  3:17-cv-00791-FLW-LHG BEDFORD et al v. Johnson & Johnson et al                                          02/07/2017
                  3:17-cv-00792-FLW-LHG SOWLES et al v. Johnson & Johnson et al                                           02/07/2017
                  3:17-cv-00793-FLW-LHG Frazier et al v. Johnson & Johnson et al                                          02/07/2017
                  3:17-cv-00794-FLW-LHG Eveland et al v. Johnson & Johnson et al                                          02/07/2017
                  3:17-cv-00796-FLW-LHG Carney et al v. Johnson & Johnson, Inc. et al                                     02/07/2017
                  3:17-cv-00797-FLW-LHG Harrell v. Johnson & Johnson et al                                                02/07/2017
                  3:17-cv-00798-FLW-LHG Valle et al v. Johnson & Johnson et al                                            02/07/2017
                  3:17-cv-00799-FLW-LHG Williams et al v. Johnson & Johnson et al                                         02/07/2017
                  3:17-cv-00800-FLW-LHG Bahmler et al v. Johnson & Johnson et al                                          02/07/2017
                  3:17-cv-00802-FLW-LHG MASON et al v. JOHNSON AND JOHNSON et al                                          02/07/2017
                  3:17-cv-00806-FLW-LHG Solowski v. Johnson & Johnson et al                                               02/07/2017
                  3:17-cv-00838-FLW-LHG Rhodes et al v. Johnson & Johnson, Inc. et al                                     02/08/2017
                  3:17-cv-00839-FLW-LHG Tingstrom v. Johnson & Johnson, Inc. et al                                        02/08/2017
                  3:17-cv-00841-FLW-LHG Ferman v. Johnson & Johnson, Inc. et al                                           02/08/2017
                  3:17-cv-00873-FLW-LHG Prejean v. Johnson & Johnson, Inc. et al                                          02/09/2017

https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                             317/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2for Filed
                                                Document                the District of New Jersey-Query
                                                                                 05/24/19        Page 320Associated Cases
                                                                                                               of 627
                  3:17-cv-00874-FLW-LHG Richard et al v. Johnson & Johnson, Inc. et al                                   02/09/2017
                  3:17-cv-00877-FLW-LHG REDDY v. JOHNSON & JOHNSON et al                                                 02/10/2017
                  3:18-cv-08679-FLW-LHG BUTLER v. JOHNSON & JOHNSON et al                                                05/02/2018
                  3:17-cv-00881-FLW-LHG SMITH v. JOHNSON & JOHNSON et al                                                 02/14/2017
                  3:17-cv-00904-FLW-LHG KNISKERN v. JOHNSON & JOHNSON et al                                              02/14/2017
                  3:17-cv-00910-FLW-LHG SELLS v. JOHNSON & JOHNSON et al                                                 02/14/2017
                  3:17-cv-00915-FLW-LHG GOSA et al v. JOHNSON & JOHNSON et al                                            02/14/2017
                  3:17-cv-00943-FLW-LHG MCCLENDON v. JOHNSON & JOHNSON et al                                             02/14/2017
                  3:17-cv-00983-FLW-LHG Wilderotter v. Johnson & Johnson, Inc. et al                                     02/14/2017
                  3:18-cv-03555-FLW-LHG HERNANDEZ v. JOHNSON & JOHNSON et al                                             03/15/2018
                  3:17-cv-00807-FLW-LHG RUNNELS et al v. JOHNSON & JOHNSON et al                                         02/07/2017
                  3:17-cv-06312-FLW-LHG GOLLIDAY v. JOHNSON & JOHNSON et al                                              08/22/2017
                  3:17-cv-06313-FLW-LHG JOHNSON v. JOHNSON & JOHNSON et al                                               08/22/2017
                  3:17-cv-01035-FLW-LHG TURNER et al v. JOHNSON & JOHNSON et al                                          02/16/2017
                  3:17-cv-01050-FLW-LHG Fisher et al v. Johnson & Johnson et al                                          02/16/2017
                  3:17-cv-01051-FLW-LHG Lafontant v. Johnson & Johnson et al                                             02/16/2017
                  3:17-cv-01094-FLW-LHG FIORE v. JOHNSON & JOHNSON et al                                                 02/17/2017
                  3:17-cv-01095-FLW-LHG Galloway et al v. Johnson & Johnson, Inc. et al                                  02/17/2017
                  3:17-cv-01118-FLW-LHG HYCHE v. JOHNSON & JOHNSON et al                                                 02/21/2017
                  3:17-cv-01119-FLW-LHG WESEMAN v. JOHNSON & JOHNSON et al                                               02/21/2017
                  3:17-cv-01121-FLW-LHG BROUGHTON v. JOHNSON & JOHNSON et al                                             02/21/2017
                  3:17-cv-01125-FLW-LHG BURGESS v. JOHNSON & JOHNSON et al                                               02/21/2017
                  3:17-cv-01155-FLW-LHG WATKINS v. JOHNSON & JOHNSON et al                                               02/21/2017
                  3:17-cv-01156-FLW-LHG COLEMAN v. JOHNSON & JOHNSON, INC., et al                                        02/21/2017
                  3:17-cv-01157-FLW-LHG CUTRER, et al v. JOHNSON & JOHNSON, INC.                                         02/21/2017
                  3:17-cv-01129-FLW-LHG EDWARDS et al v. JOHNSON & JOHNSON et al                                         02/21/2017
                  3:17-cv-01131-FLW-LHG DAVISTON v. JOHNSON & JOHNSON et al                                              02/21/2017
                  3:17-cv-01134-FLW-LHG FOSTER v. JOHNSON & JOHNSON et al                                                02/21/2017
                  3:17-cv-01135-FLW-LHG FRANKLIN v. JOHNSON & JOHNSON et al                                              02/21/2017
                  3:17-cv-01137-FLW-LHG KWAS v. JOHNSON & JOHNSON et al                                                  02/21/2017
                  3:17-cv-01138-FLW-LHG McDERMITT-WEBER v. JOHNSON & JOHNSON et
                                                                                                                         02/21/2017
                  al
                  3:17-cv-06315-FLW-LHG GUNTHER v. JOHNSON & JOHNSON et al                                               08/23/2017
                  3:17-cv-06324-FLW-LHG KITTLE v. JOHNSON & JOHNSON et al                                                08/23/2017
                  3:17-cv-01178-FLW-LHG WEBER et al v. JOHNSON & JOHNSON et al                                           02/21/2017
                  3:17-cv-01150-FLW-LHG WILLIAMS v. JOHNSON & JOHNSON et al                                              02/21/2017
                  3:17-cv-01152-FLW-LHG STORY-SMITH v. JOHNSON & JOHNSON et al                                           02/21/2017
                  3:17-cv-01154-FLW-LHG VELARDO et al v. JOHNSON & JOHNSON et al                                         02/21/2017
                  3:17-cv-01158-FLW-LHG GILES et al v. JOHNSON & JOHNSON et al                                           02/21/2017
                  3:17-cv-01159-FLW-LHG HILDABRAND v. JOHNSON & JOHNSON et al                                            02/21/2017
                  3:17-cv-01160-FLW-LHG COLON v. JOHNSON & JOHNSON et al                                                 02/21/2017
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                            318/625
5/15/2019                           CM/ECF LIVE - U.S.
                          Case 1:19-cv-01530           District Court2for Filed
                                                  Document                the District of New Jersey-Query
                                                                                   05/24/19        Page 321Associated Cases
                                                                                                                 of 627

                  3:17-cv-01161-FLW-LHG BOBO v. JOHNSON & JOHNSON et al                                                   02/21/2017
                  3:17-cv-01136-FLW-LHG HILL v. JOHNSON & JOHNSON et al                                                   02/21/2017
                  3:18-cv-11914-FLW-LHG DAVIS et al v. JOHNSON & JOHNSON et al                                            07/23/2018
                  3:18-cv-11915-FLW-LHG ACOSTA v. JOHNSON & JOHNSON et al                                                 07/23/2018
                  3:17-cv-01168-FLW-LHG DUNN et al v. JOHNSON & JOHNSON et al                                             02/22/2017
                  3:18-cv-03558-FLW-LHG LEWIS v. JOHNSON & JOHNSON et al                                                  03/15/2018
                  3:18-cv-11917-FLW-LHG NICODEM v. JOHNSON & JOHNSON et al                                                07/23/2018
                  3:18-cv-11918-FLW-LHG BURTON v. JOHNSON & JOHNSON et al                                                 07/23/2018
                  3:17-cv-06354-FLW-LHG LEWIS et al v. Johnson & Johnson et al                                            08/23/2017
                  3:18-cv-03561-FLW-LHG DISHMON v. JOHNSON & JOHNSON et al                                                03/15/2018
                  3:17-cv-12669-FLW-LHG MORRILL v. JOHNSON & JOHNSON et al                                                12/06/2017
                  3:17-cv-12670-FLW-LHG BOYCE et al v. Johnson & Johnson                                                  12/06/2017
                  3:17-cv-01857-FLW-LHG FONTENOT v. Johnson & Johnson et al                                               03/21/2017
                  3:18-cv-10327-FLW-LHG GILES v. JOHNSON & JOHNSON et al                                                  06/11/2018
                  3:18-cv-13912-FLW-LHG PATTERSON v. JOHNSON & JOHNSON, INC. et al                                        09/17/2018
                  3:17-cv-06355-FLW-LHG WHITNEY v. Johnson & Johnson et al                                                08/23/2017
                  3:17-cv-06356-FLW-LHG KNODEL et al v. Johnson & Johnson et al                                           08/23/2017
                  3:17-cv-05415-FLW-LHG HENSON et al v. JOHNSON & JOHNSON et al                                           07/26/2017
                  3:17-cv-05464-FLW-LHG HAZLEWOOD v. JOHNSON & JOHNSON et al                                              07/27/2017
                  3:17-cv-01254-FLW-LHG BAHNSEN v. JOHNSON & JOHNSON et al                                                02/23/2017
                  3:17-cv-01269-FLW-LHG HUGGINS v. JOHNSON & JOHNSON et al                                                02/24/2017
                  3:18-cv-03541-FLW-LHG BETHEA v. JOHNSON & et al                                                         03/15/2018
                  3:17-cv-01291-FLW-LHG BERG v. JOHNSON & JOHNSON et al                                                   02/27/2017
                  3:17-cv-01363-FLW-LHG KURSCH et al v. JOHNSON & JOHNSON et al                                           02/28/2017
                  3:17-cv-01364-FLW-LHG HAGSTROM v. JOHNSON & JOHNSON et al                                               02/28/2017
                  3:17-cv-01365-FLW-LHG FOSTER et al v. JOHNSON & JOHNSON et al                                           02/28/2017
                  3:17-cv-01366-FLW-LHG EWING v. JOHNSON & JOHNSON et al                                                  02/28/2017
                  3:17-cv-01367-FLW-LHG Bruce v. Johnson & Johnson et al                                                  02/28/2017
                  3:17-cv-01362-FLW-LHG Rupert et al v. Johnson & Johnson et al                                           02/28/2017
                  3:17-cv-01384-FLW-LHG POPP v. JOHNSON AND JOHNSON et al                                                 03/01/2017
                  3:17-cv-01390-FLW-LHG SPENCER v. IMERYS TALC AMERICA, INC.,
                                                                                                                          03/01/2017
                  F/K/A LUZENAC AMERICA, INC. et al
                  3:17-cv-01375-FLW-LHG WELSH v. JOHNSON AND JOHNSON et al                                                03/01/2017
                  3:17-cv-01403-FLW-LHG WOLF-GORDON v. JOHNSON AND JOHNSON et al                                          03/01/2017
                  3:17-cv-01382-FLW-LHG GILL v. JOHNSON AND JOHNSON et al                                                 03/01/2017
                  3:17-cv-01383-FLW-LHG HINKEL v. JOHNSON AND JOHNSON et al                                               03/01/2017
                  3:17-cv-01433-FLW-LHG GESLICKI v. JOHNSON & JOHNSON et al                                               03/02/2017
                  3:17-cv-01484-FLW-LHG Dusenbery, Sandra et al v. Johnson & Johnson et al                                03/03/2017
                  3:17-cv-01485-FLW-LHG Alfred et al v. Johnson & Johnson et al                                           03/03/2017
                  3:17-cv-01486-FLW-LHG Gipson v. Johnson & Johnson et al                                                 03/03/2017

https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                             319/625
5/15/2019                          CM/ECF LIVE - U.S.
                         Case 1:19-cv-01530           District Court2for Filed
                                                 Document                the District of New Jersey-Query
                                                                                  05/24/19        Page 322Associated Cases
                                                                                                                of 627
                  3:17-cv-01487-FLW-LHG Hartwell v. Johnson & Johnson et al                                               03/03/2017
                  3:17-cv-01502-FLW-LHG Harris v. Johnson & Johnson, et al                                                03/06/2017
                  3:17-cv-01503-FLW-LHG Diamonds v. Johnson & Johnson et al                                               03/06/2017
                  3:17-cv-01504-FLW-LHG Landry v. Johnson & Johnson et al                                                 03/06/2017
                  3:17-cv-01480-FLW-LHG CAPULONG v. JOHNSON & JOHNSON et al                                               03/06/2017
                  3:17-cv-01506-FLW-LHG HOLMES v. JOHNSON & JOHNSON, et al                                                03/06/2017
                  3:17-cv-01507-FLW-LHG WILLIAMS et al v. JOHNSON & JOHNSON et al                                         03/06/2017
                  3:17-cv-01509-FLW-LHG WALLACE, DAVID v. JOHNSON & JOHNSON et al 03/06/2017
                  3:17-cv-01506-FLW-LHG HOLMES v. JOHNSON & JOHNSON, et al                                                03/06/2017
                  3:17-cv-01507-FLW-LHG WILLIAMS et al v. JOHNSON & JOHNSON et al                                         03/06/2017
                  3:17-cv-01509-FLW-LHG WALLACE, DAVID v. JOHNSON & JOHNSON et al 03/06/2017
                  3:17-cv-01543-FLW-LHG WILDER et al v. JOHNSON & JOHNSON et al                                           03/07/2017
                  3:17-cv-01544-FLW-LHG BROWN v. JOHNSON & JOHNSON et al                                                  03/07/2017
                  3:17-cv-01545-FLW-LHG NARD et al v. JOHNSON & JOHNSON et al                                             03/07/2017
                  3:17-cv-01546-FLW-LHG SIMPSON et al v. JOHNSON & JOHNSON et al                                          03/07/2017
                  3:17-cv-01547-FLW-LHG Kent et al v. Johnson & Johnson et al                                             03/07/2017
                  3:17-cv-01533-FLW-LHG Benavides et al v. JOHNSON & JOHNSON et al                                        03/07/2017
                  3:18-cv-13913-FLW-LHG WALLACE v. JOHNSON & JOHNSON, INC. et al                                          09/17/2018
                  3:17-cv-01564-FLW-LHG ESTATE OF DEBORAH VERDALE THOMPSON et
                                                                                                                          03/07/2017
                  al v. JOHNSON & JOHNSON, INC. et al
                  3:17-cv-01575-FLW-LHG JARRETT v. JOHNSON & JOHNSON et al                                                03/09/2017
                  3:17-cv-01571-FLW-LHG HEATH v. JOHNSON & JOHNSON et al                                                  03/09/2017
                  3:17-cv-01576-FLW-LHG ALEXANDER v. JOHNSON & JOHNSON et al                                              03/09/2017
                  3:17-cv-01583-FLW-LHG Engle v. Johnson & Johnson, et al                                                 03/09/2017
                  3:17-cv-01582-FLW-LHG Jiminez et al v. JOHNSON & JOHNSON et al                                          03/09/2017
                  3:17-cv-01599-FLW-LHG HEID v. JOHNSON AND JOHNSON et al                                                 03/09/2017
                  3:17-cv-01602-FLW-LHG MILLER v. JOHNSON AND JOHNSON et al                                               03/09/2017
                  3:17-cv-01604-FLW-LHG NAPIER v. JOHNSON AND JOHNSON et al                                               03/09/2017
                  3:17-cv-01621-FLW-LHG Vix v. Johnson & Johnson et al                                                    03/10/2017
                  3:17-cv-01609-FLW-LHG MOORE et al v. JOHNSON & JOHNSON et al                                            03/10/2017
                  3:17-cv-01633-FLW-LHG CRISOSTOMO et al v. JOHNSON & JOHNSON et al 03/09/2017
                  3:18-cv-10334-FLW-LHG DAVIS v. JOHNSON & JOHNSON et al                                                  06/11/2018
                  3:17-cv-01643-FLW-LHG PEREZ v. JOHNSON & JOHNSON et al                                                  03/13/2017
                  3:17-cv-01650-FLW-LHG FARQUHARSON v. JOHNSON & JOHNSON et al                                            03/13/2017
                  3:17-cv-01654-FLW-LHG PAYNE v. JOHNSON & JOHNSON et al                                                  03/13/2017
                  3:17-cv-01660-FLW-LHG HAYES v. JOHNSON & JOHNSON et al                                                  03/13/2017
                  3:17-cv-01666-FLW-LHG KOEHLER et al v. JOHNSON & JOHNSON, INC. et
                                                                                                                          03/13/2017
                  al
                  3:17-cv-01681-FLW-LHG BREAUX et al v. JOHNSON & JOHNSON et al                                           03/13/2017
                  3:17-cv-01711-FLW-LHG Smith v. Johnson & Johnson, Inc. et al                                            03/15/2017
                  3:17-cv-06329-FLW-LHG BUNT v. JOHNSON & JOHNSON et al                                                   08/23/2017

https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                             320/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2for Filed
                                                Document                the District of New Jersey-Query
                                                                                 05/24/19        Page 323Associated Cases
                                                                                                               of 627
                  3:17-cv-01741-FLW-LHG BLAIR v. JOHNSON & JOHNSON et al                                                 03/16/2017
                  3:17-cv-01769-FLW-LHG SMITH et al v. JOHNSON & JOHNSON et al                                           03/16/2017
                  3:17-cv-01770-FLW-LHG GRAY v. JOHNSON & JOHNSON et al                                                  03/16/2017
                  3:17-cv-01144-FLW-LHG SMAAGAARD et al v. JOHNSON & JOHNSON et al 03/16/2017
                  3:17-cv-01143-FLW-LHG SALYER et al v. JOHNSON & JOHNSON et al                                          03/16/2017
                  3:17-cv-01142-FLW-LHG POTTS v. JOHNSON & JOHNSON et al                                                 03/16/2017
                  3:17-cv-01141-FLW-LHG MULE' et al v. JOHNSON & JOHNSON et al                                           03/16/2017
                  3:17-cv-01140-FLW-LHG MORRIS v. JOHNSON & JOHNSON et al                                                03/16/2017
                  3:17-cv-01783-FLW-LHG BALL v. IMERYS TALC AMERICA, INC. et al                                          03/17/2017
                  3:17-cv-01784-FLW-LHG BATMAN v. JOHNSON & JOHNSON et al                                                03/17/2017
                  3:17-cv-01858-FLW-LHG DEAN v. JOHNSON & JOHNSON et al                                                  03/21/2017
                  3:17-cv-01795-FLW-LHG YACENECH-EMERSON et al v. JOHNSON &
                                                                                                                         03/17/2017
                  JOHNSON, INC. et al
                  3:17-cv-01820-FLW-LHG CRENSHAW et al v. JOHNSON & JOHNSON et al                                        03/17/2017
                  3:17-cv-01821-FLW-LHG Moore et al v. Johnson & Johnson et al                                           03/17/2017
                  3:17-cv-01822-FLW-LHG Virginia Lovejoy v. Johnson and Johnson et al                                    03/17/2017
                  3:17-cv-01859-FLW-LHG WILSON et al v. JOHNSON & JOHNSON et al                                          03/21/2017
                  3:17-cv-01850-FLW-LHG HUNTER v. JOHNSON & JOHNSON et al                                                03/21/2017
                  3:17-cv-01851-FLW-LHG UPCHURCH v. JOHNSON & JOHNSON et al                                              03/21/2017
                  3:17-cv-01853-FLW-LHG RUDNICK v. JOHNSON & JOHNSON et al                                               03/21/2017
                  3:17-cv-01872-FLW-LHG Davis-Blair et al v. JOHNSON & JOHNSON et al                                     03/21/2017
                  3:17-cv-01893-FLW-LHG HAHN v. JOHNSON & JOHNSON et al                                                  03/22/2017
                  3:18-cv-04377-FLW-LHG DAVIS v. JOHNSON & JOHNSON et al                                                 03/28/2018
                  3:17-cv-01935-FLW-LHG PARMENTIER v. JOHNSON & JOHNSON et al                                            03/24/2017
                  3:17-cv-01970-FLW-LHG SCAGLIONE et al v. JOHNSON & JOHNSON et al                                       03/27/2017
                  3:17-cv-01971-FLW-LHG PETERSEN v. JOHNSON & JOHNSON INC. et al                                         03/27/2017
                  3:17-cv-02005-FLW-LHG MITCHELL v. JOHNSON & JOHNSON et al                                              03/28/2017
                  3:17-cv-02009-FLW-LHG JACKSON v. JOHNSON & JOHNSON et al                                               03/28/2017
                  3:17-cv-02023-FLW-LHG LOSE v. JOHNSON & JOHNSON et al                                                  03/28/2017
                  3:17-cv-02008-FLW-LHG THE ESTATE OF JUDITH SWAN v. JOHNSON &
                                                                                                                         03/29/2017
                  JOHNSON et al
                  3:17-cv-02066-FLW-LHG EDWARDS v. JOHNSON & JOHNSON et al                                               03/30/2017
                  3:17-cv-02081-FLW-LHG BROOKS v. IMERYS TALC AMERICA, INC. et al                                        03/30/2017
                  3:17-cv-02087-FLW-LHG GERLACH v. JOHNSON AND JOHNSON et al                                             03/30/2017
                  3:17-cv-02088-FLW-LHG LUTES v. JOHNSON & JOHNSON et al                                                 03/30/2017
                  3:17-cv-02089-FLW-LHG WIMERT v. JOHNSON & JOHNSON et al                                                03/30/2017
                  3:17-cv-02103-FLW-LHG PACE v. JOHNSON & JOHNSON et al                                                  03/31/2017
                  3:17-cv-02174-FLW-LHG BALDRIDGE et al v. JOHNSON & JOHNSON et al                                       03/31/2017
                  3:17-cv-02188-FLW-LHG Kihn v. JOHNSON & JOHNSON et al                                                  04/03/2017
                  3:17-cv-02189-FLW-LHG LePage v. JOHNSON & JOHNSON et al                                                04/03/2017
                  3:17-cv-02184-FLW-LHG MAXWELL v. JOHNSON & JOHNSON et al                                               04/03/2017

https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                            321/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2for Filed
                                                Document                the District of New Jersey-Query
                                                                                 05/24/19        Page 324Associated Cases
                                                                                                               of 627
                  3:17-cv-02190-FLW-LHG Payseur v. JOHNSON & JOHNSON et al                                               04/03/2017
                  3:17-cv-02191-FLW-LHG Lozano v. JOHNSON & JOHNSON et al                                                04/03/2017
                  3:17-cv-02192-FLW-LHG Brazzel v. JOHNSON & JOHNSON et al                                               04/03/2017
                  3:18-cv-08680-FLW-LHG CASTERLIN v. JOHNSON & JOHNSON et al                                             05/02/2018
                  3:17-cv-02206-FLW-LHG RUSSO v. JOHNSON & JOHNSON et al                                                 04/04/2017
                  3:17-cv-02211-FLW-LHG JONES v. JOHNSON & JOHNSON et al                                                 04/04/2017
                  3:17-cv-02219-FLW-LHG BOGGS v. JOHNSON & JOHNSON et al                                                 04/04/2017
                  3:17-cv-02255-FLW-LHG ABRAHAM v. JOHNSON & JOHNSON et al                                               04/04/2017
                  3:17-cv-02258-FLW-LHG BAILEY v. JOHNSON & JOHNSON et al                                                04/05/2017
                  3:17-cv-02259-FLW-LHG FOSTER v. JOHNSON & JOHNSON et al                                                04/05/2017
                  3:17-cv-02260-FLW-LHG DANIEL v. JOHNSON & JOHNSON et al                                                04/05/2017
                  3:17-cv-02262-FLW-LHG BERGHAUS v. JOHNSON & JOHNSON et al                                              04/05/2017
                  3:17-cv-02263-FLW-LHG KIDD v. JOHNSON & JOHNSON et al                                                  04/05/2017
                  3:17-cv-02264-FLW-LHG NELSON v. JOHNSON & JOHNSON et al                                                04/05/2017
                  3:17-cv-02265-FLW-LHG READE v. JOHNSON & JOHNSON et al                                                 04/05/2017
                  3:17-cv-02349-FLW-LHG COBB v JOHNSON & JOHNSON et al                                                   04/07/2017
                  3:18-cv-08682-FLW-LHG JOHNSON v. JOHNSON & JOHNSON et al                                               05/02/2018
                  3:18-cv-08665-FLW-LHG BUSH v. JOHNSON & JOHNSON et al                                                  05/02/2018
                  3:17-cv-02379-FLW-LHG Chopin v. Johnson & Johnson et al                                                04/07/2017
                  3:17-cv-02380-FLW-LHG Rivera v. Johnson & Johnson et al                                                04/07/2017
                  3:17-cv-02381-FLW-LHG Dianne Dickel et al v. Johnson and Johnson et al                                 04/07/2017
                  3:17-cv-02382-FLW-LHG Smith v. Johnson & Johnson et al                                                 04/07/2017
                  3:17-cv-02383-FLW-LHG Corgliano v. Johnson & Johnson et al                                             04/07/2017
                  3:17-cv-02384-FLW-LHG Hestres v. Johnson & Johnson et al                                               04/07/2017
                  3:17-cv-02386-FLW-LHG Herrington v. Johnson & Johnson et al                                            04/07/2017
                  3:17-cv-02389-FLW-LHG Albertine et al v. Johnson & Johnson et al                                       04/07/2017
                  3:17-cv-02390-FLW-LHG Niki Jo v. Johnson and Johnson et al                                             04/07/2017
                  3:17-cv-02391-FLW-LHG FINLEY v. JOHNSON & JOHNSON et al                                                04/07/2017
                  3:17-cv-02394-FLW-LHG Hinton et al v. Johnson & Johnson,Inc. et al                                     04/07/2017
                  3:17-cv-02396-FLW-LHG Jones et al v. Johnson & Johnson et al                                           04/07/2017
                  3:17-cv-02397-FLW-LHG Rea et al v. Johnson & Johnson et al                                             04/07/2017
                  3:17-cv-02398-FLW-LHG KUMFER et al v. Johnson & Johnson et al                                          04/07/2017
                  3:17-cv-02399-FLW-LHG Donohue v. Johnson & Johnson et al                                               04/07/2017
                  3:17-cv-02400-FLW-LHG Austin v. Johnson & Johnson et al                                                04/07/2017
                  3:17-cv-02404-FLW-LHG THOMPSON et al v. Johnson & Johnson et al                                        04/07/2017
                  3:17-cv-02403-FLW-LHG YOUNG v. JOHNSON & JOHNSON et al                                                 04/07/2017
                  3:17-cv-02370-FLW-LHG Ford v. JOHNSON & JOHNSON et al                                                  04/10/2017
                  3:17-cv-02371-FLW-LHG PERKINS et al v. JOHNSON & JOHNSON et al                                         04/10/2017
                  3:17-cv-02376-FLW-LHG KENT v. JOHNSON & JOHNSON et al                                                  04/10/2017
                  3:17-cv-02435-FLW-LHG WARNOCK v. JOHNSON & JOHNSON et al                                               04/10/2017
                  3:17-cv-02455-FLW-LHG BISCHOFF et al v. JOHNSON & JOHNSON, INC. et 04/11/2017
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                            322/625
5/15/2019                           CM/ECF LIVE - U.S.
                          Case 1:19-cv-01530           District Court2for Filed
                                                  Document                the District of New Jersey-Query
                                                                                   05/24/19        Page 325Associated Cases
                                                                                                                 of 627
                  al
                  3:17-cv-02495-FLW-LHG THOMPSON v. JOHNSON & JOHNSON et al                                               04/12/2017
                  3:17-cv-02496-FLW-LHG WOLFF v. JOHNSON & JOHNSON et al                                                  04/12/2017
                  3:17-cv-02497-FLW-LHG YORK v. JOHNSON & JOHNSON et al                                                   04/12/2017
                  3:17-cv-02498-FLW-LHG DANIEL v. JOHNSON & JOHNSON et al                                                 04/12/2017
                  3:17-cv-02509-FLW-LHG BARSHAY v. JOHNSON & JOHNSON et al                                                04/12/2017
                  3:17-cv-02510-FLW-LHG FERRELL v. JOHNSON & JOHNSON et al                                                04/12/2017
                  3:17-cv-02511-FLW-LHG SUMMERLIN et al v. JOHNSON & JOHNSON et al                                        04/12/2017
                  3:17-cv-02469-FLW-LHG LONG v. JOHNSON & JOHNSON et al                                                   04/12/2017
                  3:17-cv-02470-FLW-LHG RAMOS v. JOHNSON & JOHNSON CONSUMER,
                                                                                                                          04/12/2017
                  INC. et al
                  3:17-cv-02494-FLW-LHG KANE v. JOHNSON & JOHNSON et al                                                   04/12/2017
                  3:17-cv-02507-FLW-LHG HUBBARD v. JOHNSON & JOHNSON et al                                                04/12/2017
                  3:17-cv-02532-FLW-LHG MOREL et al v. JOHNSON & JOHNSON et al                                            04/13/2017
                  3:17-cv-02569-FLW-LHG HADDIX et al v. JOHNSON & JOHNSON et al                                           04/17/2017
                  3:17-cv-07353-FLW-LHG YOUNG v. JOHNSON & JOHNSON et al                                                  09/25/2017
                  3:17-cv-02593-FLW-LHG Norman v. Johnson & Johnson et al                                                 04/17/2017
                  3:17-cv-02589-FLW-LHG WAGGONER v. JOHNSON & JOHNSON et al                                               04/17/2017
                  3:17-cv-02603-FLW-LHG JACKSON v. JOHNSON & JOHNSON et al                                                04/18/2017
                  3:17-cv-02604-FLW-LHG WEST v. JOHNSON & JOHNSON et al                                                   04/18/2017
                  3:17-cv-02605-FLW-LHG JOHNSON v. JOHNSON & JOHNSON et al                                                04/18/2017
                  3:17-cv-02606-FLW-LHG ORTIZ v. JOHNSON & JOHNSON et al                                                  04/18/2017
                  3:17-cv-02607-FLW-LHG O'CAIN v. JOHNSON & JOHNSON et al                                                 04/18/2017
                  3:17-cv-02608-FLW-LHG TYREE v. JOHNSON & JOHNSON et al                                                  04/18/2017
                  3:17-cv-02621-FLW-LHG HAHN et al v. JOHNSON & JOHNSON et al                                             04/18/2017
                  3:17-cv-02645-FLW-LHG FRYE et al v. JOHNSON & JOHNSON et al                                             04/18/2017
                  3:17-cv-02648-FLW-LHG KROMM v. JOHNSON AND JOHNSON et al                                                04/19/2017
                  3:17-cv-02649-FLW-LHG PETRO et al v. JOHNSON AND JOHNSON et al                                          04/19/2017
                  3:17-cv-02650-FLW-LHG RUSSUM et al v. JOHNSON AND JOHNSON et al                                         04/19/2017
                  3:17-cv-02651-FLW-LHG SANDERS et al v. JOHNSON AND JOHNSON et al                                        04/19/2017
                  3:17-cv-02653-FLW-LHG KARRICK et al v. JOHNSON & JOHNSON et al                                          04/19/2017
                  3:17-cv-02663-FLW-LHG ZIERK v. Johnson & Johnson et al                                                  04/19/2017
                  3:18-cv-08666-FLW-LHG BRADFORD v. JOHNSON & JOHNSON et al                                               05/02/2018
                  3:17-cv-02666-FLW-LHG Papa et al v. Johnson & Johnson et al                                             04/19/2017
                  3:17-cv-02708-FLW-LHG Jackson v. Johnson & Johnson et al                                                04/20/2017
                  3:17-cv-02697-FLW-LHG MCDOWELL et al v. JOHNSON & JOHNSON et al                                         04/20/2017
                  3:17-cv-02730-FLW-LHG BUSSINGER v. JOHNSON & JOHNSON et al                                              04/21/2017
                  3:17-cv-02747-FLW-LHG PARKER v. JOHNSON & JOHNSON et al                                                 04/21/2017
                  3:17-cv-02751-FLW-LHG SHERLOCK v. JOHNSON & JOHNSON et al                                               04/21/2017
                  3:17-cv-02753-FLW-LHG EIDSON v. JOHNSON & JOHNSON et al                                                 04/21/2017
                  3:17-cv-02760-FLW-LHG BAKER et al v. JOHNSON & JOHNSON et al                                            04/24/2017
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                             323/625
5/15/2019                           CM/ECF LIVE - U.S.
                          Case 1:19-cv-01530           District Court2for Filed
                                                  Document                the District of New Jersey-Query
                                                                                   05/24/19        Page 326Associated Cases
                                                                                                                 of 627

                  3:17-cv-02775-FLW-LHG WADE v. JOHNSON & JOHNSON et al                                                   04/24/2017
                  3:17-cv-02780-FLW-LHG FORSBERG v. JOHNSON & JOHNSON et al                                               04/24/2017
                  3:17-cv-02832-FLW-LHG HUSAIN v. JOHNSON & JOHNSON et al                                                 04/26/2017
                  3:18-cv-08683-FLW-LHG COBB v. IMERYS TALC AMERICA, INC. et al                                           05/02/2018
                  3:17-cv-02859-FLW-LHG Walker v. Johnson & Johnson et al (JRG2)                                          04/26/2017
                  3:17-cv-02859-FLW-LHG Walker v. Johnson & Johnson et al (JRG2)                                          04/26/2017
                  3:17-cv-02865-FLW-LHG KEARNEY v. IMERYS TALC AMERICA INC et al                                          04/27/2017
                  3:17-cv-02866-FLW-LHG ELLIS v. JOHNSON & JOHNSON et al                                                  04/27/2017
                  3:17-cv-02871-FLW-LHG BELL et al v. JOHNSON & JOHNSON et al                                             04/27/2017
                  3:17-cv-02856-FLW-LHG RENN v. JOHNSON & JOHNSON et al                                                   04/27/2017
                  3:17-cv-02890-FLW-LHG ROBERTS et al v. JOHNSON & JOHNSON et al                                          04/28/2017
                  3:17-cv-02910-FLW-LHG KNIGHT v. JOHNSON & JOHNSON et al                                                 04/28/2017
                  3:17-cv-02936-FLW-LHG CROWL v. JOHNSON & JOHNSON et al                                                  05/01/2017
                  3:17-cv-02937-FLW-LHG SUTTON v. JOHNSON & JOHNSON et al                                                 05/01/2017
                  3:17-cv-02938-FLW-LHG CAVAZOS v. JOHNSON & JOHNSON et al                                                05/01/2017
                  3:17-cv-02939-FLW-LHG ANDREWS v. JOHNSON & JOHNSON et al                                                05/01/2017
                  3:17-cv-02940-FLW-LHG GORDON v. JOHNSON & JOHNSON et al                                                 05/01/2017
                  3:17-cv-02942-FLW-LHG GRAF-SPIEGEL v. JOHNSON & JOHNSON et al                                           05/01/2017
                  3:17-cv-02943-FLW-LHG ANDERSON et al v. JOHNSON & JOHNSON et al                                         05/01/2017
                  3:18-cv-08684-FLW-LHG CLINE v. JOHNSON & JOHNSON, INC. et al                                            05/02/2018
                  3:18-cv-10339-FLW-LHG SALTPAW v. JOHNSON & JOHNSON et al                                                06/11/2018
                  3:17-cv-02941-FLW-LHG STAFFORD et al v. JOHNSON & JOHNSON et al                                         05/01/2017
                  3:17-cv-02998-FLW-LHG Engel v. Johnson & Johnson et al                                                  05/02/2017
                  3:17-cv-02976-FLW-LHG ESTATE OF RUTHIE TOLLIVER et al v. JOHNSON
                                                                                                                          05/01/2017
                  & JOHNSON, INC. et al
                  3:17-cv-02976-FLW-LHG ESTATE OF RUTHIE TOLLIVER et al v. JOHNSON
                                                                                                                          05/02/2017
                  & JOHNSON, INC. et al
                  3:17-cv-03000-FLW-LHG Nancy Pirtle v. Johnson and Johnson et al                                         05/02/2017
                  3:17-cv-03040-FLW-LHG BELL v. JOHNSON & JOHNSON et al                                                   05/03/2017
                  3:17-cv-03078-FLW-LHG Clair v. JOHNSON & JOHNSON et al                                                  05/04/2017
                  3:17-cv-03079-FLW-LHG Dicken v. JOHNSON & JOHNSON et al                                                 05/04/2017
                  3:17-cv-03080-FLW-LHG Applefield v. JOHNSON & JOHNSON et al                                             05/04/2017
                  3:17-cv-03081-FLW-LHG Gatchell v. JOHNSON & JOHNSON et al                                               05/04/2017
                  3:17-cv-03084-FLW-LHG RAINEY v. JOHNSON & JOHNSON et al                                                 05/04/2017
                  3:17-cv-03085-FLW-LHG VAN DERVORT v. JOHNSON & JOHNSON et al                                            05/04/2017
                  3:17-cv-03086-FLW-LHG WALLACE v. JOHNSON & JOHNSON et al                                                05/04/2017
                  3:17-cv-02979-FLW-LHG GEURIN v. JOHNSON & JOHNSON et al                                                 05/04/2017
                  3:17-cv-02984-FLW-LHG ORE v. JOHNSON & JOHNSON et al                                                    05/04/2017
                  3:17-cv-03162-FLW-LHG Bearfield v. Johnson & Johnson et al                                              05/05/2017
                  3:17-cv-03163-FLW-LHG Feldman v. Johnson & Johnson et al                                                05/05/2017

https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                             324/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2for Filed
                                                Document                the District of New Jersey-Query
                                                                                 05/24/19        Page 327Associated Cases
                                                                                                               of 627
                  3:17-cv-03117-FLW-LHG PARRISH v. JOHNSON & JOHNSON et al                                               05/05/2017
                  3:17-cv-03139-FLW-LHG WELCH v. JOHNSON & JOHNSON et al                                                 05/05/2017
                  3:17-cv-03153-FLW-LHG Rink v. JOHNSON & JOHNSON et al                                                  05/05/2017
                  3:17-cv-03162-FLW-LHG Bearfield v. Johnson & Johnson et al                                             05/05/2017
                  3:17-cv-03163-FLW-LHG Feldman v. Johnson & Johnson et al                                               05/05/2017
                  3:17-cv-03182-FLW-LHG TURNER v. JOHNSON & JOHNSON et al                                                05/05/2017
                  3:17-cv-03215-FLW-LHG GRAVES v. JOHNSON & JOHNSON et al                                                05/08/2017
                  3:17-cv-03267-FLW-LHG HUGHES et al v. JOHNSON & JOHNSON et al                                          05/10/2017
                  3:17-cv-03274-FLW-LHG SAWYER et al v. JOHNSON & JOHNSON et al                                          05/10/2017
                  3:17-cv-03276-FLW-LHG ESTATE OF JOYCE v. JOHNSON & JOHNSON
                                                                                                                         05/10/2017
                  CONSUMER INC. et al
                  3:17-cv-03277-FLW-LHG WILLMORE v. JOHNSON & JOHNSON et al                                              05/10/2017
                  3:17-cv-03278-FLW-LHG BURZYCH v. JOHNSON & JOHNSON et al                                               05/10/2017
                  3:17-cv-03292-FLW-LHG SMITH v. JOHNSON & JOHNSON et al                                                 05/10/2017
                  3:17-cv-03294-FLW-LHG GRELLING v. JOHNSON & JOHNSON et al                                              05/10/2017
                  3:16-md-02738-FLW-LHG JOHNSON & JOHNSON TALCUM POWDER
                  PRODUCTS MARKETING, SALES PRACTICES, AND PRODUCTS                                                      05/10/2017
                  LIABILITY LITIGATION
                  3:17-cv-03300-FLW-LHG ZIMMER v. JOHNSON & JOHNSON et al                                                05/10/2017
                  3:17-cv-03362-FLW-LHG CHAPMAN v. JOHNSON & JOHNSON et al                                               05/12/2017
                  3:17-cv-03381-FLW-LHG STUART v. JOHNSON & JOHNSON et al                                                05/12/2017
                  3:17-cv-03386-FLW-LHG LATHROP v. JOHNSON & JOHNSON et al                                               05/12/2017
                  3:17-cv-03425-FLW-LHG Grady v. Johnson & Johnson et al                                                 05/15/2017
                  3:17-cv-03426-FLW-LHG Wills v. Johnson & Johnson, Inc.                                                 05/15/2017
                  3:17-cv-03413-FLW-LHG COOPER v. JOHNSON & JOHNSON et al                                                05/15/2017
                  3:18-cv-10340-FLW-LHG PROSA et al v. JOHNSON & JOHNSON et al                                           06/11/2018
                  3:17-cv-03440-FLW-LHG DECKER v. JOHNSON & JOHNSON et al                                                05/15/2017
                  3:17-cv-03441-FLW-LHG CAYE v. JOHNSON & JOHNSON et al                                                  05/15/2017
                  3:17-cv-03452-FLW-LHG BELCHER v. JOHNSON & JOHNSON et al                                               05/16/2017
                  3:17-cv-03465-FLW-LHG KERNAN et al v. JOHNSON & JOHNSON et al                                          05/16/2017
                  3:17-cv-03473-FLW-LHG DILLARD v. JOHNSON & JOHNSON et al                                               05/16/2017
                  3:17-cv-03474-FLW-LHG JOBE et al v. JOHNSON & JOHNSON et al                                            05/16/2017
                  3:17-cv-03476-FLW-LHG NUNLEY et al v. JOHNSON & JOHNSON et al                                          05/16/2017
                  3:17-cv-03487-FLW-LHG PAULEY et al v. JOHNSON & JOHNSON et al                                          05/17/2017
                  3:17-cv-03505-FLW-LHG HLAVSA v. JOHNSON & JOHNSON et al                                                05/17/2017
                  3:17-cv-03525-FLW-LHG HAYES v. JOHNSON & JOHNSON et al                                                 05/18/2017
                  3:17-cv-02943-FLW-LHG ANDERSON et al v. JOHNSON & JOHNSON et al                                        05/18/2017
                  3:17-cv-03532-FLW-LHG WALTON v. JOHNSON & JOHNSON et al                                                05/18/2017
                  3:17-cv-03539-FLW-LHG Clark et al v. Johnson & Johnson et al                                           05/18/2017
                  3:17-cv-03548-FLW-LHG Lee et al v. Johnson & Johnson et al                                             05/18/2017
                  3:18-cv-10342-FLW-LHG WHITTIER v. JOHNSON & JOHNSON et al                                              06/11/2018

https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                            325/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2for Filed
                                                Document                the District of New Jersey-Query
                                                                                 05/24/19        Page 328Associated Cases
                                                                                                               of 627
                  3:17-cv-03551-FLW-LHG Goodwin et al v. Johnson & Johnson et al                                         05/18/2017
                  3:17-cv-03536-FLW-LHG FULLEM v. JOHNSON & JOHNSON et al                                                05/18/2017
                  3:17-cv-03555-FLW-LHG Mintzer et al v. Johnson & Johnson et al                                         05/18/2017
                  3:17-cv-03549-FLW-LHG Carver et al v. Johnson & Johnson et al                                          05/18/2017
                  3:17-cv-03568-FLW-LHG Pankonien et al v. Johnson & Johnson et al                                       05/19/2017
                  3:17-cv-03570-FLW-LHG Evans et al v. Johnson & Johnson et al                                           05/19/2017
                  3:17-cv-03571-FLW-LHG Haas v. Johnson & Johnson et al                                                  05/19/2017
                  3:17-cv-03572-FLW-LHG Reule et al v. Johnson & Johnson et al                                           05/19/2017
                  3:17-cv-03573-FLW-LHG Long et al v. Johnson & Johnson et al                                            05/19/2017
                  3:17-cv-03574-FLW-LHG Anthony v. Johnson & Johnson et al                                               05/19/2017
                  3:17-cv-03548-FLW-LHG Lee et al v. Johnson & Johnson et al                                             05/19/2017
                  3:17-cv-03549-FLW-LHG Carver et al v. Johnson & Johnson et al                                          05/19/2017
                  3:17-cv-03555-FLW-LHG Mintzer et al v. Johnson & Johnson et al                                         05/19/2017
                  3:17-cv-03551-FLW-LHG Goodwin et al v. Johnson & Johnson et al                                         05/19/2017
                  3:17-cv-03572-FLW-LHG Reule et al v. Johnson & Johnson et al                                           05/19/2017
                  3:17-cv-03573-FLW-LHG Long et al v. Johnson & Johnson et al                                            05/19/2017
                  3:17-cv-03568-FLW-LHG Pankonien et al v. Johnson & Johnson et al                                       05/19/2017
                  3:17-cv-03570-FLW-LHG Evans et al v. Johnson & Johnson et al                                           05/19/2017
                  3:17-cv-03571-FLW-LHG Haas v. Johnson & Johnson et al                                                  05/19/2017
                  3:17-cv-03574-FLW-LHG Anthony v. Johnson & Johnson et al                                               05/19/2017
                  3:17-cv-03632-FLW-LHG BUFFINGTON v. JOHNSON & JOHNSON et al                                            05/22/2017
                  3:17-cv-03588-FLW-LHG ELLIS v. JOHNSON & JOHNSON et al                                                 05/22/2017
                  3:17-cv-03602-FLW-LHG JAMES v. JOHNSON & JOHNSON et al                                                 05/22/2017
                  3:17-cv-03619-FLW-LHG VITIELLO v. JOHNSON & JOHNSON et al                                              05/22/2017
                  3:17-cv-06344-FLW-LHG BURNS v. JOHNSON & JOHNSON et al                                                 08/23/2017
                  3:17-cv-03667-FLW-LHG ESTATE OF KATHLEEN THOMPSON v. JOHNSON
                                                                                                                         05/23/2017
                  & JOHNSON et al
                  3:17-cv-03665-FLW-LHG HARRISON v. JOHNSON & JOHNSON et al                                              05/23/2017
                  3:17-cv-03670-FLW-LHG CAIN et al v. JOHNSON & JOHNSON et al                                            05/23/2017
                  3:17-cv-03672-FLW-LHG LEISTLER v. JOHNSON & JOHNSON et al                                              05/23/2017
                  3:17-cv-03671-FLW-LHG HOLDREN v. JOHNSON & JOHNSON et al                                               05/23/2017
                  3:17-cv-03692-FLW-LHG LAYER v. JOHNSON & JOHNSON et al                                                 05/24/2017
                  3:17-cv-03693-FLW-LHG PALAFOX v. JOHNSON & JOHNSON et al                                               05/24/2017
                  3:17-cv-03704-FLW-LHG FINLEY et al v. JOHNSON & JOHNSON et al                                          05/24/2017
                  3:18-cv-10344-FLW-LHG WATKINS v. JOHNSON & JOHNSON et al                                               06/11/2018
                  3:17-cv-03728-FLW-LHG EVANS v. JOHNSON & JOHNSON et al                                                 05/25/2017
                  3:17-cv-03729-FLW-LHG SMITH v. JOHNSON & JOHNSON et al                                                 05/25/2017
                  3:17-cv-03750-FLW-LHG PIERCE et al v. JOHNSON & JOHNSON et al                                          05/26/2017
                  3:17-cv-03751-FLW-LHG COOPER-MCNULTY et al v. JOHNSON &
                                                                                                                         05/26/2017
                  JOHNSON et al
                  3:17-cv-03752-FLW-LHG FORLIVESI-AMARAL et al v. JOHNSON &                                              05/26/2017

https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                            326/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2for Filed
                                                Document                the District of New Jersey-Query
                                                                                 05/24/19        Page 329Associated Cases
                                                                                                               of 627
                  JOHNSON, INC. et al
                  3:17-cv-03765-FLW-LHG SEVERINO et al v. JOHNSON & JOHNSON et al                                        05/26/2017
                  3:17-cv-03771-FLW-LHG BODIE v. JOHNSON & JOHNSON et al                                                 05/26/2017
                  3:17-cv-03804-FLW-LHG GAINES v. JOHNSON & JOHNSON et al                                                05/30/2017
                  3:17-cv-03839-FLW-LHG COOPER v. JOHNSON & JOHNSON et al                                                05/31/2017
                  3:17-cv-03840-FLW-LHG FREEMAN v. JOHNSON & JOHNSON et al                                               06/01/2017
                  3:17-cv-03846-FLW-LHG CLEMENT v. JOHNSON & JOHNSON et al                                               06/01/2017
                  3:17-cv-03849-FLW-LHG COLLINS v. JOHNSON & JOHNSON et al                                               06/01/2017
                  3:17-cv-03869-FLW-LHG PETTIGREW v. JOHNSON & JOHNSON et al                                             06/01/2017
                  3:18-cv-13919-FLW-LHG WILLIAMS v. JOHNSON & JOHNSON, INC. et al                                        09/17/2018
                  3:17-cv-03944-FLW-LHG Ghormley et al v. Johnson & Johnson et al                                        06/02/2017
                  3:17-cv-03945-FLW-LHG Krueger et al v. Johnson & Johnson, Inc. et al                                   06/02/2017
                  3:17-cv-03946-FLW-LHG Hensley et al v. Johnson & Johnson et al                                         06/02/2017
                  3:17-cv-03949-FLW-LHG George v. Johnson & Johnson et al                                                06/02/2017
                  3:17-cv-03950-FLW-LHG Roberts v. Johnson & Johnson et al                                               06/02/2017
                  3:17-cv-03917-FLW-LHG BARNES v. JOHNSON & JOHNSON et al                                                06/02/2017
                  3:17-cv-03918-FLW-LHG BELGARD v. JOHNSON & JOHNSON et al                                               06/02/2017
                  3:17-cv-03928-FLW-LHG Hartsfield v. JOHNSON AND JOHNSON et al                                          06/02/2017
                  3:17-cv-03929-FLW-LHG HUBBARD v. JOHNSON AND JOHNSON et al                                             06/02/2017
                  3:17-cv-03930-FLW-LHG JACKSON v. JOHNSON AND JOHNSON et al                                             06/02/2017
                  3:17-cv-03931-FLW-LHG JAMES v. JOHNSON AND JOHNSON et al                                               06/02/2017
                  3:17-cv-03932-FLW-LHG JERRO v. JOHNSON AND JOHNSON CONSUMER
                                                                                                                         06/02/2017
                  INC. et al
                  3:17-cv-03933-FLW-LHG JOHNSON v. JOHNSON AND JOHNSON et al                                             06/02/2017
                  3:17-cv-03934-FLW-LHG LAFLEUR v. JOHNSON AND JOHNSON et al                                             06/02/2017
                  3:17-cv-03935-FLW-LHG LANDRY v. JOHNSON AND JOHNSON et al                                              06/02/2017
                  3:17-cv-03936-FLW-LHG LATIN v. JOHNSON AND JOHNSON et al                                               06/02/2017
                  3:17-cv-03937-FLW-LHG LOUPE v. JOHNSON AND JOHNSON et al                                               06/02/2017
                  3:17-cv-03938-FLW-LHG LOWREY v. JOHNSON AND JOHNSON et al                                              06/02/2017
                  3:17-cv-03939-FLW-LHG MATHERNE v. JOHNSON AND JOHNSON et al                                            06/02/2017
                  3:17-cv-03940-FLW-LHG SMITH v. JOHNSON AND JOHNSON et al                                               06/02/2017
                  3:17-cv-03941-FLW-LHG TAUZIER v. JOHNSON AND JOHNSON et al                                             06/02/2017
                  3:17-cv-03943-FLW-LHG WHITSON v. JOHNSON & JOHNSON, et al                                              06/02/2017
                  3:17-cv-03954-FLW-LHG HOWDER v. JOHNSON & JOHNSON et al                                                06/02/2017
                  3:17-cv-03949-FLW-LHG George v. Johnson & Johnson et al                                                06/02/2017
                  3:17-cv-03950-FLW-LHG Roberts v. Johnson & Johnson et al                                               06/02/2017
                  3:17-cv-03919-FLW-LHG COLLINS v. JOHNSON AND JOHNSON et al                                             06/02/2017
                  3:17-cv-03920-FLW-LHG CUTRER v. JOHNSON & JOHNSON et al                                                06/02/2017
                  3:17-cv-03921-FLW-LHG DOERER v. JOHNSON & JOHNSON et al                                                06/02/2017
                  3:17-cv-03922-FLW-LHG DUCKWORTH v. JOHNSON & JOHNSON et al                                             06/02/2017
                  3:17-cv-03924-FLW-LHG ENGLISH v. JOHNSON & JOHNSON et al                                               06/03/2017
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                            327/625
5/15/2019                           CM/ECF LIVE - U.S.
                          Case 1:19-cv-01530           District Court2for Filed
                                                  Document                the District of New Jersey-Query
                                                                                   05/24/19        Page 330Associated Cases
                                                                                                                 of 627

                  3:17-cv-03923-FLW-LHG DUFRENE v. JOHNSON & JOHNSON et al                                                06/03/2017
                  3:17-cv-03925-FLW-LHG ESTES v. JOHNSON & JOHNSON et al                                                  06/05/2017
                  3:17-cv-03926-FLW-LHG FRUGE v. JOHNSON & JOHNSON et al                                                  06/05/2017
                  3:17-cv-03927-FLW-LHG GALLE v. JOHNSON & JOHNSON et al                                                  06/05/2017
                  3:17-cv-03960-FLW-LHG AQUILINA v. JOHNSON & JOHNSON et al                                               06/05/2017
                  3:17-cv-03942-FLW-LHG TAYLOR v. JOHNSON & JOHNSON et al                                                 06/05/2017
                  3:17-cv-03976-FLW-LHG JONES v. JOHNSON & JOHNSON et al                                                  06/05/2017
                  3:17-cv-03965-FLW-LHG LUPE et al v. JOHNSON & JOHNSON et al                                             06/05/2017
                  3:17-cv-04032-FLW-LHG LANDRUM v. JOHNSON & JOHNSON et al                                                06/06/2017
                  3:17-cv-04034-FLW-LHG MOORE et al v. JOHNSON & JOHNSON et al                                            06/06/2017
                  3:17-cv-04012-FLW-LHG ONOPA et al v. JOHNSON AND JOHNSON et al                                          06/06/2017
                  3:17-cv-04033-FLW-LHG FARUQI v. JOHNSON AND JOHNSON et al                                               06/06/2017
                  3:17-cv-04061-FLW-LHG MUNSON et al v. JOHNSON & JOHNSON et al                                           06/07/2017
                  3:17-cv-04090-FLW-LHG HOUSTON et al v. JOHNSON & JOHNSON et al                                          06/07/2017
                  3:17-cv-04118-FLW-LHG ENOCHS et al v. JOHNSON & JOHNSON et al                                           06/08/2017
                  3:17-cv-04122-FLW-LHG EVANS v. JOHNSON & JOHNSON et al                                                  06/08/2017
                  3:17-cv-04126-FLW-LHG GERSIN v. JOHNSON & JOHNSON et al                                                 06/08/2017
                  3:17-cv-04123-FLW-LHG BRUMLEY v. JOHNSON & JOHNSON et al                                                06/09/2017
                  3:17-cv-04150-FLW-LHG EVANS v. JOHNSON & JOHNSON et al                                                  06/09/2017
                  3:17-cv-04164-FLW-LHG MICHEL et al v. JOHNSON & JOHNSON et al                                           06/09/2017
                  3:17-cv-04194-FLW-LHG JAMES v. JOHNSON & JOHNSON et al                                                  06/12/2017
                  3:17-cv-04268-FLW-LHG JOHNSON v. JOHNSON & JOHNSON et al                                                06/14/2017
                  3:17-cv-04282-FLW-LHG RASHBA v. JOHNSON & JOHNSON et al                                                 06/14/2017
                  3:17-cv-04300-FLW-LHG NORTON v. JOHNSON & JOHNSON et al                                                 06/14/2017
                  3:17-cv-04304-FLW-LHG BREEDING v. JOHNSON & JOHNSON et al                                               06/14/2017
                  3:17-cv-04307-FLW-LHG CURRY v. JOHNSON & JOHNSON et al                                                  06/14/2017
                  3:17-cv-04308-FLW-LHG ANDERSON v. JOHNSON & JOHNSON et al                                               06/14/2017
                  3:17-cv-04315-FLW-LHG GORDON v. JOHNSON & JOHNSON et al                                                 06/14/2017
                  3:17-cv-04348-FLW-LHG COGLIANDRO v. JOHNSON & JOHNSON et al                                             06/15/2017
                  3:17-cv-04349-FLW-LHG DOLLAR v. JOHNSON & JOHNSON et al                                                 06/15/2017
                  3:17-cv-04350-FLW-LHG HOWARD v. JOHNSON & JOHNSON et al                                                 06/15/2017
                  3:17-cv-04351-FLW-LHG HARRELL v. JOHNSON & JOHNSON et al                                                06/15/2017
                  3:17-cv-04353-FLW-LHG SALDANA-KINTNER v. JOHNSON & JOHNSON et
                                                                                                                          06/15/2017
                  al
                  3:17-cv-04340-FLW-LHG BROWN v. JOHNSON & JOHNSON et al                                                  06/15/2017
                  3:17-cv-04342-FLW-LHG THOMAS v. JOHNSON & JOHNSON CONSUMER
                                                                                                                          06/15/2017
                  INC et al
                  3:17-cv-04365-FLW-LHG MEDINA et al v. JOHNSON & JOHNSON et al                                           06/15/2017
                  3:17-cv-06345-FLW-LHG POWELL v. JOHNSON & JOHNSON et al                                                 08/23/2017
                  3:17-cv-04390-FLW-LHG Maher v. Johnson & Johnson et al                                                  06/16/2017

https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                             328/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2for Filed
                                                Document                the District of New Jersey-Query
                                                                                 05/24/19        Page 331Associated Cases
                                                                                                               of 627
                  3:17-cv-04351-FLW-LHG HARRELL v. JOHNSON & JOHNSON et al                                               06/16/2017
                  3:17-cv-04353-FLW-LHG SALDANA-KINTNER v. JOHNSON & JOHNSON et
                                                                                                                         06/16/2017
                  al
                  3:17-cv-04367-FLW-LHG RAMOS et al v. JOHNSON & JOHNSON et al                                           06/16/2017
                  3:17-cv-04369-FLW-LHG FAUST v. JOHNSON & JOHNSON et al                                                 06/16/2017
                  3:17-cv-04372-FLW-LHG DAWKINS v. JOHNSON & JOHNSON et al                                               06/16/2017
                  3:17-cv-04376-FLW-LHG COLBERT et al v. JOHNSON & JOHNSON et al                                         06/16/2017
                  3:17-cv-04379-FLW-LHG GROSE et al v. JOHNSON & JOHNSON et al                                           06/16/2017
                  3:17-cv-04380-FLW-LHG MITCHELL v. JOHNSON & JOHNSON et al                                              06/16/2017
                  3:17-cv-04414-FLW-LHG YANDELL et al v. JOHNSON & JOHNSON et al                                         06/16/2017
                  3:17-cv-04401-FLW-LHG Cavett et al v. JOHNSON & JOHNSON et al                                          06/19/2017
                  3:17-cv-04447-FLW-LHG COBBS v. JOHNSON & JOHNSON et al                                                 06/20/2017
                  3:17-cv-04451-FLW-LHG GAGE v. JOHNSON & JOHNSON et al                                                  06/20/2017
                  3:17-cv-04474-FLW-LHG MARTINEZ et al v. JOHNSON & JOHNSON et al                                        06/20/2017
                  3:17-cv-04467-FLW-LHG GRONDAHL v. IMERYS TALC AMERICA, INC. et
                                                                                                                         06/20/2017
                  al
                  3:17-cv-04461-FLW-LHG GREAVES v. JOHNSON & JOHNSON et al                                               06/20/2017
                  3:17-cv-04490-FLW-LHG JONES et al v. JOHNSON & JOHNSON et al                                           06/20/2017
                  3:17-cv-04492-FLW-LHG HENRY v. JOHNSON & JOHNSON et al                                                 06/20/2017
                  3:17-cv-04526-FLW-LHG LUCAS v. Johnson & Johnson et al                                                 06/20/2017
                  3:17-cv-04539-FLW-LHG BOYD v. JOHNSON & JOHNSON et al                                                  06/21/2017
                  3:17-cv-04535-FLW-LHG HALL v. JOHNSON & JOHNSON et al                                                  06/21/2017
                  3:17-cv-04556-FLW-LHG MASON v. JOHNSON & JOHNSON et al                                                 06/22/2017
                  3:17-cv-04580-FLW-LHG MOON v. JOHNSON & JOHNSON et al                                                  06/22/2017
                  3:17-cv-04589-FLW-LHG RAMIREZ v. JOHNSON & JOHNSON et al                                               06/23/2017
                  3:17-cv-04590-FLW-LHG MASSEY v. JOHNSON AND JOHNSON et al                                              06/23/2017
                  3:17-cv-04596-FLW-LHG RAPPOLD v. JOHNSON & JOHNSON et al                                               06/22/2017
                  3:17-cv-04591-FLW-LHG LINK v. JOHNSON AND JOHNSON et al                                                06/23/2017
                  3:17-cv-04607-FLW-LHG SELLS et al v. JOHNSON & JOHNSON et al                                           06/23/2017
                  3:17-cv-04608-FLW-LHG REESE v. JOHNSON & JOHNSON et al                                                 06/23/2017
                  3:17-cv-04632-FLW-LHG HALVORSON v. JOHNSON & JOHNSON et al                                             06/26/2017
                  3:17-cv-04633-FLW-LHG MALTOS et al v. JOHNSON & JOHNSON et al                                          06/26/2017
                  3:17-cv-04634-FLW-LHG HERRYGERS et al v. JOHNSON & JOHNSON et al 06/26/2017
                  3:17-cv-04635-FLW-LHG KNIPE et al v. JOHNSON & JOHNSON et al                                           06/26/2017
                  3:17-cv-04636-FLW-LHG LOOMIS v. JOHNSON & JOHNSON et al                                                06/26/2017
                  3:17-cv-04642-FLW-LHG Carpenter v. JOHNSON & JOHNSON et al                                             06/26/2017
                  3:17-cv-04644-FLW-LHG STUMPF v. JOHNSON & JOHNSON et al                                                06/26/2017
                  3:17-cv-04645-FLW-LHG DEANES v. JOHNSON & JOHNSON et al                                                06/26/2017
                  3:17-cv-04665-FLW-LHG LESSARD et al v. JOHNSON & JOHNSON et al                                         06/27/2017
                  3:17-cv-04679-FLW-LHG HILL v. JOHNSON & JOHNSON et al                                                  06/27/2017
                  3:17-cv-04614-FLW-LHG QUIROS v. JOHNSON & JOHNSON et al                                                06/27/2017

https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                            329/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2for Filed
                                                Document                the District of New Jersey-Query
                                                                                 05/24/19        Page 332Associated Cases
                                                                                                               of 627
                  3:17-cv-04612-FLW-LHG ANDERSON et al v. JOHNSON & JOHNSON et al                                        06/27/2017
                  3:17-cv-04611-FLW-LHG BERNHARD et al v. JOHNSON & JOHNSON et al                                        06/27/2017
                  3:17-cv-04620-FLW-LHG MARONEY v. JOHNSON & JOHNSON et al                                               06/27/2017
                  3:17-cv-04621-FLW-LHG MCALPIN v. JOHNSON & JOHNSON et al                                               06/27/2017
                  3:17-cv-04624-FLW-LHG REED v. JOHNSON & JOHNSON et al                                                  06/27/2017
                  3:17-cv-04719-FLW-LHG RICE v. JOHNSON & JOHNSON et al                                                  06/27/2017
                  3:17-cv-04720-FLW-LHG PETERSON v. JOHNSON & JOHNSON et al                                              06/27/2017
                  3:17-cv-04721-FLW-LHG QUAIDER v. JOHNSON & JOHNSON et al                                               06/27/2017
                  3:17-cv-04700-FLW-LHG ACHILLES v JOHNSON & JOHNSON, et al                                              06/27/2017
                  3:17-cv-04701-FLW-LHG COX v. JOHNSON & JOHNSON et al                                                   06/27/2017
                  3:17-cv-04702-FLW-LHG HANCHETT v. JOHNSON & JOHNSON et al                                              06/27/2017
                  3:17-cv-04706-FLW-LHG GIBBS v. JOHNSON & JOHNSON et al                                                 06/27/2017
                  3:17-cv-04708-FLW-LHG STEWART v. JOHNSON & JOHNSON et al                                               06/27/2017
                  3:17-cv-04729-FLW-LHG KOHL et al v. JOHNSON & JOHNSON et al                                            06/27/2017
                  3:17-cv-04719-FLW-LHG RICE v. JOHNSON & JOHNSON et al                                                  06/27/2017
                  3:17-cv-04720-FLW-LHG PETERSON v. JOHNSON & JOHNSON et al                                              06/27/2017
                  3:17-cv-04721-FLW-LHG QUAIDER v. JOHNSON & JOHNSON et al                                               06/27/2017
                  3:17-cv-04725-FLW-LHG REINHOLD v. JOHNSON & JOHNSON et al                                              06/27/2017
                  3:17-cv-04726-FLW-LHG BRYANT v. JOHNSON & JOHNSON et al                                                06/27/2017
                  3:17-cv-04743-FLW-LHG BUHLER v. JOHNSON & JOHNSON et al                                                06/28/2017
                  3:17-cv-04744-FLW-LHG CROTTEAU et al v. JOHNSON & JOHNSON et al                                        06/27/2017
                  3:17-cv-04767-FLW-LHG FOSTER v. JOHNSON & JOHNSON et al                                                06/29/2017
                  3:17-cv-04761-FLW-LHG HARRIS v. JOHNSON & JOHNSON et al                                                06/29/2017
                  3:17-cv-04784-FLW-LHG DEAN v. JOHNSON & JOHNSON, INC. et al                                            06/29/2017
                  3:17-cv-04791-FLW-LHG ROSS v. JOHNSON & JOHNSON et al                                                  06/29/2017
                  3:17-cv-04795-FLW-LHG RISSLER et al v. JOHNSON & JOHNSON et al                                         06/29/2017
                  3:17-cv-04796-FLW-LHG FLORES et al v. JOHNSON & JOHNSON et al                                          06/29/2017
                  3:17-cv-04800-FLW-LHG LEAMY v. JOHNSON & JOHNSON et al                                                 06/29/2017
                  3:17-cv-04838-FLW-LHG BANKS-HARRIS et al v. JOHNSON & JOHNSON et
                                                                                                                         06/30/2017
                  al
                  3:17-cv-04843-FLW-LHG RAMEY v. JOHNSON & JOHNSON et al                                                 06/30/2017
                  3:17-cv-04832-FLW-LHG BINIUS et al v. JOHNSON & JOHNSON et al                                          06/30/2017
                  3:17-cv-04834-FLW-LHG WHITAKER v. JOHNSON & JOHNSON et al                                              06/30/2017
                  3:17-cv-04835-FLW-LHG GODWIN v. JOHNSON & JOHNSON et al                                                06/30/2017
                  3:17-cv-04836-FLW-LHG GRAHAM et al v. JOHNSON & JOHNSON et al                                          06/30/2017
                  3:17-cv-04851-FLW-LHG JOHNSON v. JOHNSON & JOHNSON et al                                               06/30/2017
                  3:17-cv-04855-FLW-LHG MARCH v. JOHNSON & JOHNSON et al                                                 06/30/2017
                  3:17-cv-04870-FLW-LHG PETRIDES et al v. JOHNSON & JOHNSON et al                                        06/30/2017
                  3:17-cv-04871-FLW-LHG CHAVEZ v. JOHNSON & JOHNSON et al                                                06/30/2017
                  3:17-cv-04878-FLW-LHG SING v. JOHNSON & JOHNSON et al                                                  06/30/2017
                  3:17-cv-04877-FLW-LHG Hinds v. JOHNSON & JOHNSON et al                                                 06/30/2017
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                            330/625
5/15/2019                           CM/ECF LIVE - U.S.
                          Case 1:19-cv-01530           District Court2for Filed
                                                  Document                the District of New Jersey-Query
                                                                                   05/24/19        Page 333Associated Cases
                                                                                                                 of 627

                  3:17-cv-04879-FLW-LHG WILEY v. JOHNSON & JOHNSON et al                                                  06/30/2017
                  3:17-cv-04880-FLW-LHG WILLIS v. JOHNSON & JOHNSON et al                                                 06/30/2017
                  3:17-cv-04887-FLW-LHG HAYES v. JOHNSON & JOHNSON et al                                                  07/05/2017
                  3:17-cv-04888-FLW-LHG ACORD v. JOHNSON & JOHNSON et al                                                  07/05/2017
                  3:17-cv-04896-FLW-LHG KNOX v. JOHNSON & JOHNSON et al                                                   07/05/2017
                  3:17-cv-04902-FLW-LHG MILLER et al v. JOHNSON AND JOHNSON et al                                         07/05/2017
                  3:17-cv-04923-FLW-LHG BESSELMAN v. IMERYS TALC AMERICA, INC. et
                                                                                                                          07/06/2017
                  al
                  3:17-cv-04907-FLW-LHG HOLMES et al v. JOHNSON & JOHNSON et al                                           07/06/2017
                  3:17-cv-04953-FLW-LHG KIRKLAND v. JOHNSON & JOHNSON et al                                               07/06/2017
                  3:17-cv-04958-FLW-LHG CUDDON v. JOHNSON & JOHNSON et al                                                 07/06/2017
                  3:17-cv-04961-FLW-LHG TRAMMEL, SR. v. JOHNSON & JOHNSON et al                                           07/07/2017
                  3:17-cv-04972-FLW-LHG JONES v. JOHNSON & JOHNSON et al                                                  07/07/2017
                  3:17-cv-04939-FLW-LHG MARBLE v. JOHNSON & JOHNSON, INC. et al                                           07/07/2017
                  3:17-cv-04973-FLW-LHG STEWART v. JOHNSON & JOHNSON et al                                                07/07/2017
                  3:17-cv-04974-FLW-LHG LEGROS EAGLIN et al v. JOHNSON & JOHNSON et
                                                                                                                          07/07/2017
                  al
                  3:17-cv-05001-FLW-LHG BARAJAS et al v. JOHNSON & JOHNSON et al                                          07/07/2017
                  3:17-cv-05014-FLW-LHG REMMEREID et al v. JOHNSON & JOHNSON et al                                        07/10/2017
                  3:18-cv-11921-FLW-LHG BURNETT v. JOHNSON & JOHNSON et al                                                07/23/2018
                  3:17-cv-05018-FLW-LHG FORBES v. JOHNSON & JOHNSON et al                                                 07/10/2017
                  3:17-cv-05023-FLW-LHG BEYNON v. JOHNSON & JOHNSON et al                                                 07/10/2017
                  3:17-cv-05032-FLW-LHG HILL et al v. JOHNSON & JOHNSON et al                                             07/11/2017
                  3:17-cv-05035-FLW-LHG THOMPSON v. JOHNSON & JOHNSON et al                                               07/11/2017
                  3:17-cv-05036-FLW-LHG LINFIELD et al v. JOHNSON & JOHNSON et al                                         07/11/2017
                  3:17-cv-05037-FLW-LHG BLACK et al v. JOHNSON & JOHNSON, INC. et al                                      07/11/2017
                  3:17-cv-05071-FLW-LHG Glenn et al v. Johnson & Johnson et al                                            07/12/2017
                  3:17-cv-05049-FLW-LHG DEE et al v. JOHNSON & JOHNSON et al                                              07/12/2017
                  3:17-cv-05063-FLW-LHG MOORE v. JOHNSON & JOHNSON et al                                                  07/12/2017
                  3:17-cv-05071-FLW-LHG Glenn et al v. Johnson & Johnson et al                                            07/12/2017
                  3:18-cv-11935-FLW-LHG DOUGHTERY v. JOHNSON & JOHNSON et al                                              07/23/2018
                  3:17-cv-05096-FLW-LHG MCCAIN v. JOHNSON & JOHNSON et al                                                 07/13/2017
                  3:17-cv-05097-FLW-LHG MAXWELL v. JOHNSON & JOHNSON INC. et al                                           07/13/2017
                  3:17-cv-05098-FLW-LHG FISHER v. JOHNSON & JOHNSON et al                                                 07/13/2017
                  3:18-cv-13920-FLW-LHG KORNER-HENSLEY v. JOHNSON & JOHNSON,
                                                                                                                          09/17/2018
                  INC. et al
                  3:17-cv-05114-FLW-LHG FOWLER v. JOHNSON & JOHNSON et al                                                 07/14/2017
                  3:17-cv-05107-FLW-LHG LOVE v. JOHNSON & JOHNSON et al                                                   07/13/2017
                  3:17-cv-05113-FLW-LHG ABERNATHY v. JOHNSON & JOHNSON et al                                              07/13/2017
                  3:17-cv-05116-FLW-LHG AUSTIN v. JOHNSON & JOHNSON INC. et al                                            07/14/2017
                  3:17-cv-05117-FLW-LHG CARTER v. JOHNSON & JOHNSON et al                                                 07/14/2017
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                             331/625
5/15/2019                           CM/ECF LIVE - U.S.
                          Case 1:19-cv-01530           District Court2for Filed
                                                  Document                the District of New Jersey-Query
                                                                                   05/24/19        Page 334Associated Cases
                                                                                                                 of 627

                  3:17-cv-05125-FLW-LHG BELL v. JOHNSON & JOHNSON INC. et al                                              07/14/2017
                  3:17-cv-05129-FLW-LHG DARNELL et al v. JOHNSON & JOHNSON et al                                          07/14/2017
                  3:17-cv-05130-FLW-LHG DYCKMAN et al v. JOHNSON & JOHNSON INC. et
                                                                                                                          07/14/2017
                  al
                  3:17-cv-05133-FLW-LHG HAYMAKER v. JOHNSON & JOHNSON INC. et al                                          07/14/2017
                  3:17-cv-05137-FLW-LHG SLINGERLAND et al v. JOHNSON & JOHNSON et
                                                                                                                          07/14/2017
                  al
                  3:17-cv-05148-FLW-LHG MOORE v. JOHNSON & JOHNSON et al                                                  07/14/2017
                  3:17-cv-05140-FLW-LHG IRWIN v. JOHNSON & JOHNSON et al                                                  07/14/2017
                  3:17-cv-05168-FLW-LHG SIERRA v. JOHNSON & JOHNSON et al                                                 07/17/2017
                  3:17-cv-05171-FLW-LHG ZAMORA et al v. JOHNSON & JOHNSON et al                                           07/17/2017
                  3:17-cv-05172-FLW-LHG MEZA v. JOHNSON & JOHNSON et al                                                   07/17/2017
                  3:17-cv-05174-FLW-LHG RE v. JOHNSON & JOHNSON et al                                                     07/17/2017
                  3:17-cv-05143-FLW-LHG KRUSKELL v. JOHNSON & JOHNSON et al                                               07/13/2017
                  3:17-cv-05197-FLW-LHG MINCH v. JOHNSON & JOHNSON et al                                                  07/18/2017
                  3:17-cv-05222-FLW-LHG LOVELL v. JOHNSON & JOHNSON et al                                                 07/18/2017
                  3:17-cv-05217-FLW-LHG PITEO v. JOHNSON & JOHNSON, INC. et al                                            07/18/2017
                  3:17-cv-05224-FLW-LHG SETTIPANI v. JOHNSON & JOHNSON et al                                              07/18/2017
                  3:17-cv-05225-FLW-LHG TERANDO v. JOHNSON & JOHNSON et al                                                07/18/2017
                  3:17-cv-05226-FLW-LHG MILLER v. JOHNSON & JOHNSON et al                                                 07/18/2017
                  3:17-cv-05227-FLW-LHG KING v. JOHNSON & JOHNSON et al                                                   07/18/2017
                  3:17-cv-05220-FLW-LHG HACKNEY v. JOHNSON & JOHNSON et al                                                07/18/2017
                  3:17-cv-05259-FLW-LHG ASTON v. JOHNSON & JOHNSON et al                                                  07/19/2017
                  3:17-cv-05263-FLW-LHG PHILLIPS et al v. JOHNSON & JOHNSON et al                                         07/19/2017
                  3:18-cv-11939-FLW-LHG LANE v. JOHNSON & JOHNSON et al                                                   07/23/2018
                  3:18-cv-11941-FLW-LHG EDWARDS et al v. JOHNSON & JOHNSON et al                                          07/23/2018
                  3:17-cv-05293-FLW-LHG WEISBROT v. JOHNSON & JOHNSON et al                                               07/21/2017
                  3:17-cv-05307-FLW-LHG STILLWAGGON et al v. JOHNSON & JOHNSON et
                                                                                                                          07/21/2017
                  al
                  3:17-cv-05309-FLW-LHG SOUSA v. JOHNSON & JOHNSON et al                                                  07/21/2017
                  3:17-cv-05315-FLW-LHG WELLS et al v. JOHNSON & JOHNSON et al                                            07/21/2017
                  3:17-cv-05326-FLW-LHG LYONS et al v. JOHNSON & JOHNSON et al                                            07/24/2017
                  3:17-cv-05329-FLW-LHG SANCHEZ et al v. JOHNSON & JOHNSON et al                                          07/24/2017
                  3:17-cv-05331-FLW-LHG NOBLE v. JOHNSON & JOHNSON et al                                                  07/24/2017
                  3:17-cv-05344-FLW-LHG VALURE v. JOHNSON & JOHNSON et al                                                 07/24/2017
                  3:17-cv-05342-FLW-LHG MCALEXANDER et al v. JOHNSON &JOHNSON et
                                                                                                                          07/24/2017
                  al
                  3:17-cv-05346-FLW-LHG DOUGLAS et al v. JOHNSON & JOHNSON et al                                          07/24/2017
                  3:17-cv-05347-FLW-LHG BUSSEY v. JOHNSON & JOHNSON et al                                                 07/24/2017
                  3:17-cv-05343-FLW-LHG BLAKE v. JOHNSON & JOHNSON et al                                                  07/24/2017
                  3:17-cv-05349-FLW-LHG HARRIS v. JOHNSON & JOHNSON et al                                                 07/24/2017
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                             332/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2for Filed
                                                Document                the District of New Jersey-Query
                                                                                 05/24/19        Page 335Associated Cases
                                                                                                               of 627
                  3:17-cv-05360-FLW-LHG COSBY v. JOHNSON & JOHNSON et al                                                 07/24/2017
                  3:17-cv-05371-FLW-LHG RODRIGUEZ v. JOHNSON & JOHNSON et al                                             07/24/2017
                  3:17-cv-05385-FLW-LHG WILSON et al v. JOHNSON & JOHNSON et al                                          07/25/2017
                  3:17-cv-05386-FLW-LHG LEVIN et al v. JOHNSON & JOHNSON et al                                           07/25/2017
                  3:17-cv-05389-FLW-LHG SHANNON et al v. JOHNSON & JOHNSON et al                                         07/24/2017
                  3:17-cv-05390-FLW-LHG BOSQUET et al v. JOHNSON & JOHNSON et al                                         07/24/2017
                  3:17-cv-05391-FLW-LHG WALDMAN et al v. JOHNSON & JOHNSON et al                                         07/24/2017
                  3:17-cv-05392-FLW-LHG MCCLURE et al v. JOHNSON & JOHNSON et al                                         07/24/2017
                  3:17-cv-05387-FLW-LHG MUSTARO et al v. JOHNSON & JOHNSON et al                                         07/25/2017
                  3:17-cv-05388-FLW-LHG KALDROVICS et al v. JOHNSON & JOHNSON et al 07/25/2017
                  3:17-cv-05401-FLW-LHG DILDINE v. JOHNSON & JOHNSON et al                                               07/25/2017
                  3:17-cv-05436-FLW-LHG MCGEE v. JOHNSON & JOHNSON INC. et al                                            07/26/2017
                  3:17-cv-05421-FLW-LHG ODOM v. JOHNSON & JOHNSON et al                                                  07/26/2017
                  3:17-cv-05438-FLW-LHG JONES v. JOHNSON & JOHNSON et al                                                 07/26/2017
                  3:17-cv-05424-FLW-LHG DIEFENDERFER et al v. JOHNSON & JOHNSON et
                                                                                                                         07/26/2017
                  al
                  3:17-cv-05433-FLW-LHG SONIER et al v JOHNSON & JOHNSON et al                                           07/26/2017
                  3:17-cv-05435-FLW-LHG RIVERA v. JOHNSON AND JOHNSON et al                                              07/26/2017
                  3:17-cv-05447-FLW-LHG COTA v. JOHNSON & JOHNSON et al                                                  07/26/2017
                  3:18-cv-13921-FLW-LHG WISECUP v. JOHNSON & JOHNSON, INC. et al                                         09/17/2018
                  3:17-cv-05453-FLW-LHG WOHLERS v. JOHNSON & JOHNSON et al                                               07/26/2017
                  3:17-cv-05448-FLW-LHG ANDRE v. JOHNSON & JOHNSON et al                                                 07/26/2017
                  3:17-cv-05479-FLW-LHG OBERDIER v. JOHNSON & JOHNSON et al                                              07/27/2017
                  3:17-cv-05481-FLW-LHG JAMISON v. JOHNSON & JOHNSON et al                                               07/27/2017
                  3:17-cv-05480-FLW-LHG DARLING v. JOHNSON & JOHNSON et al                                               07/27/2017
                  3:17-cv-05482-FLW-LHG ROSENBARKER v. JOHNSON & JOHNSON et al                                           07/27/2017
                  3:17-cv-05483-FLW-LHG RUTKOWSKI v. JOHNSON & JOHNSON et al                                             07/27/2017
                  3:17-cv-05488-FLW-LHG TOTOS v. JOHNSON & JOHNSON et al                                                 07/27/2017
                  3:17-cv-05490-FLW-LHG WEISGARBER v. JOHNSON & JOHNSON et al                                            07/28/2017
                  3:17-cv-05496-FLW-LHG BLOOMER v. JOHNSON & JOHNSON et al                                               07/28/2017
                  3:17-cv-05520-FLW-LHG CHAPEL v. JOHNSON & JOHNSON et al                                                07/28/2017
                  3:17-cv-05530-FLW-LHG DIXON v. JOHNSON & JOHNSON, INC. et al                                           07/28/2017
                  3:17-cv-05531-FLW-LHG GRAY v. JOHNSON & JOHNSON et al                                                  07/28/2017
                  3:17-cv-05534-FLW-LHG MORTON v. JOHNSON & JOHNSON, INC. et al                                          07/28/2017
                  3:17-cv-05536-FLW-LHG YATES v. JOHNSON & JOHNSON et al                                                 07/28/2017
                  3:17-cv-05537-FLW-LHG BUCKHOLZ v. JOHNSON & JOHNSON, INC. et al 07/31/2017
                  3:17-cv-05538-FLW-LHG WOODALL v. JOHNSON & JOHNSON et al                                               07/31/2017
                  3:17-cv-05541-FLW-LHG EPLIN v. JOHNSON & JOHNSON et al                                                 07/31/2017
                  3:17-cv-05555-FLW-LHG DAVIS v. JOHNSON & JOHNSON et al                                                 07/31/2017
                  3:17-cv-05557-FLW-LHG JOHNSON v. JOHNSON & JOHNSON et al                                               07/31/2017
                  3:17-cv-05558-FLW-LHG SCHMIDT v. JOHNSON & JOHNSON et al                                               07/31/2017
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                            333/625
5/15/2019                           CM/ECF LIVE - U.S.
                          Case 1:19-cv-01530           District Court2for Filed
                                                  Document                the District of New Jersey-Query
                                                                                   05/24/19        Page 336Associated Cases
                                                                                                                 of 627

                  3:17-cv-05564-FLW-LHG MCELHANEY v. JOHNSON & JOHNSON et al                                              07/31/2017
                  3:17-cv-05571-FLW-LHG ADAMS et al v. JOHNSON & JOHNSON et al                                            07/31/2017
                  3:17-cv-05598-FLW-LHG LAMM et al v. JOHNSON & JOHNSON et al                                             08/01/2017
                  3:17-cv-05589-FLW-LHG OREM et al v. JOHNSON & JOHNSON et al                                             08/01/2017
                  3:17-cv-05593-FLW-LHG MALLETT v. JOHNSON & JOHNSON et al                                                08/01/2017
                  3:17-cv-05599-FLW-LHG CAMACHO v. JOHNSON & JOHNSON et al                                                08/01/2017
                  3:17-cv-05601-FLW-LHG MCCLEAD, SR. v. JOHNSON & JOHNSON et al                                           08/01/2017
                  3:17-cv-05596-FLW-LHG LEPKOWSKI et al v. JOHNSON & JOHNSON et al                                        08/01/2017
                  3:17-cv-05597-FLW-LHG MARTINEZ et al v. JOHNSON & JOHNSON et al                                         08/01/2017
                  3:17-cv-07407-FLW-LHG MCCARVER et al v. JOHNSON & JOHNSON et al                                         09/25/2017
                  3:17-cv-05620-FLW-LHG STAFFORD v. JOHNSON & JOHNSON et al                                               08/02/2017
                  3:17-cv-05622-FLW-LHG RICKS v. JOHNSON & JOHNSON et al                                                  08/02/2017
                  3:17-cv-05625-FLW-LHG LATHAM v. JOHNSON & JOHNSON et al                                                 08/02/2017
                  3:17-cv-05627-FLW-LHG DELANUEZ et al v. JOHNSON & JOHNSON et al                                         08/02/2017
                  3:17-cv-05628-FLW-LHG GONZALEZ v. JOHNSON & JOHNSON et al                                               08/02/2017
                  3:17-cv-05636-FLW-LHG DEVILLE et al v. JOHNSON & JOHNSON et al                                          08/02/2017
                  3:17-cv-05638-FLW-LHG SONDGEROTH et al v. JOHNSON & JOHNSON et al                                       08/02/2017
                  3:17-cv-05639-FLW-LHG HOLSCHBACH et al v. JOHNSON & JOHNSON et al                                       08/02/2017
                  3:17-cv-05615-FLW-LHG FALK v. JOHNSON & JOHNSON et al                                                   08/02/2017
                  3:17-cv-05642-FLW-LHG BURKEEN et al v. JOHNSON & JOHNSON et al                                          08/02/2017
                  3:17-cv-05644-FLW-LHG HUGHES v. JOHNSON & JOHNSON, INC. et al                                           08/02/2017
                  3:17-cv-05645-FLW-LHG JOHNSON v. JOHNSON & JOHNSON, INC. et al                                          08/02/2017
                  3:17-cv-05617-FLW-LHG SHEARLOCK v. JOHNSON & JOHNSON et al                                              08/02/2017
                  3:17-cv-05652-FLW-LHG FIORDILISO v. JOHNSON & JOHNSON et al                                             08/02/2017
                  3:17-cv-05631-FLW-LHG HARVEY v. JOHNSON & JOHNSON et al                                                 08/02/2017
                  3:17-cv-05632-FLW-LHG JONES et al v. JOHNSON & JOHNSON et al                                            08/02/2017
                  3:17-cv-05635-FLW-LHG MATIKONIS v. JOHNSON & JOHNSON et al                                              08/02/2017
                  3:17-cv-05658-FLW-LHG HERSHEY et al v. JOHNSON & JOHNSON et al                                          08/02/2017
                  3:17-cv-05659-FLW-LHG FAN v. JOHNSON & JOHNSON et al                                                    08/02/2017
                  3:17-cv-05663-FLW-LHG Julie Telleson v. Johnson and Johnson et al                                       08/02/2017
                  3:17-cv-05664-FLW-LHG John Hawkins v. Johnson and Johnson et al                                         08/02/2017
                  3:17-cv-05663-FLW-LHG Julie Telleson v. Johnson and Johnson et al                                       08/03/2017
                  3:17-cv-05664-FLW-LHG John Hawkins v. Johnson and Johnson et al                                         08/03/2017
                  3:17-cv-05689-FLW-LHG MATEYUNAS et al v. JOHNSON & JOHNSON et al                                        08/03/2017
                  3:17-cv-05696-FLW-LHG CLARK v. JOHNSON & JOHNSON et al                                                  08/04/2017
                  3:17-cv-05709-FLW-LHG OGLETREE v. JOHNSON & JOHNSON et al                                               08/04/2017
                  3:17-cv-05710-FLW-LHG DUNBAR v. JOHNSON & JOHNSON et al                                                 08/04/2017
                  3:17-cv-05718-FLW-LHG Rice et al v. Johnson & Johnson et al                                             08/04/2017
                  3:17-cv-05711-FLW-LHG MARINACCIO v. JOHNSON & JOHNSON et al                                             08/04/2017
                  3:17-cv-05719-FLW-LHG MCNICHOLS v. JOHNSON & JOHNSON,INC. et al                                         08/04/2017
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                             334/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2for Filed
                                                Document                the District of New Jersey-Query
                                                                                 05/24/19        Page 337Associated Cases
                                                                                                               of 627
                  3:17-cv-05713-FLW-LHG DICARLO v. JOHNSON & JOHNSON et al                                               08/04/2017
                  3:17-cv-05720-FLW-LHG McBee et al v. Johnson & Johnson et al                                           08/04/2017
                  3:17-cv-05714-FLW-LHG EWING v. JOHNSON & JOHNSON et al                                                 08/04/2017
                  3:17-cv-05715-FLW-LHG DONALDSON v. JOHNSON & JOHNSON et al                                             08/04/2017
                  3:17-cv-05723-FLW-LHG Bennett v. Johnson & Johnson et al                                               08/04/2017
                  3:17-cv-05724-FLW-LHG BROWN v. Johnson & Johnson et al                                                 08/04/2017
                  3:17-cv-05699-FLW-LHG RUGGIERO v. JOHNSON & JOHNSON et al                                              08/04/2017
                  3:17-cv-05700-FLW-LHG MACMURPHY et al v. JOHNSON & JOHNSON et al 08/04/2017
                  3:17-cv-05716-FLW-LHG KLEMETSON v. JOHNSON & JOHNSON et al                                             08/04/2017
                  3:17-cv-05701-FLW-LHG FRANKLIN v. JOHNSON & JOHNSON et al                                              08/04/2017
                  3:17-cv-05717-FLW-LHG DIPALERMO v. JOHNSON & JOHNSON et al                                             08/04/2017
                  3:17-cv-05702-FLW-LHG CUNNIGAN-WILSON et al v. JOHNSON &
                                                                                                                         08/04/2017
                  JOHNSON et al
                  3:17-cv-05707-FLW-LHG VIENT v. JOHNSON & JOHNSON et al                                                 08/04/2017
                  3:17-cv-05708-FLW-LHG KINDLEY v. JOHNSON & JOHNSON et al                                               08/04/2017
                  3:17-cv-05719-FLW-LHG MCNICHOLS v. JOHNSON & JOHNSON,INC. et al 08/04/2017
                  3:17-cv-05720-FLW-LHG McBee et al v. Johnson & Johnson et al                                           08/04/2017
                  3:17-cv-05723-FLW-LHG Bennett v. Johnson & Johnson et al                                               08/04/2017
                  3:17-cv-05727-FLW-LHG HOPKINS et al v. JOHNSON & JOHNSON et al                                         08/04/2017
                  3:17-cv-07408-FLW-LHG MOYER v. JOHNSON & JOHNSON et al                                                 09/25/2017
                  3:17-cv-05738-FLW-LHG BURNS v. JOHNSON & JOHNSON et al                                                 08/07/2017
                  3:17-cv-05796-FLW-LHG Knight v. Johnson & Johnson et al                                                08/07/2017
                  3:17-cv-05762-FLW-LHG VIERRA v. JOHNSON & JOHNSON et al                                                08/07/2017
                  3:17-cv-05812-FLW-LHG ABBEDUTO et al v. Johnson & Johnson et al                                        08/07/2017
                  3:17-cv-05781-FLW-LHG ROSENSTEEL v. JOHNSON & JOHNSON et al                                            08/07/2017
                  3:17-cv-05787-FLW-LHG MONTOYA v. JOHNSON & JOHNSON et al                                               08/07/2017
                  3:17-cv-05788-FLW-LHG VENTRO v. JOHNSON & JOHNSON et al                                                08/07/2017
                  3:17-cv-05771-FLW-LHG RITCHIE et al v. JOHNSON & JOHNSON et al                                         08/07/2017
                  3:17-cv-05797-FLW-LHG RUSSO v. JOHNSON & JOHNSON et al                                                 08/07/2017
                  3:17-cv-05777-FLW-LHG LUNA v. JOHNSON & JOHNSON et al                                                  08/07/2017
                  3:17-cv-05779-FLW-LHG BULLOCK v. JOHNSON & JOHNSON et al                                               08/07/2017
                  3:18-cv-13922-FLW-LHG ARMSTRONG v. JOHNSON & JOHNSON, INC. et al 09/17/2018
                  3:17-cv-05844-FLW-LHG BECKER v. Johnson & Johnson et al                                                08/08/2017
                  3:17-cv-05824-FLW-LHG GOSS v. JOHNSON & JOHNSON et al                                                  08/08/2017
                  3:18-cv-13923-FLW-LHG IVORY v. JOHNSON & JOHNSON, INC. et al                                           09/17/2018
                  3:17-cv-05847-FLW-LHG VIENT v. Johnson & Johnson et al                                                 08/08/2017
                  3:17-cv-05853-FLW-LHG CHANTHAPANYA v. Johnson & Johnson et al                                          08/08/2017
                  3:17-cv-05854-FLW-LHG DERRENBACHER v. Johnson & Johnson et al                                          08/08/2017
                  3:17-cv-05855-FLW-LHG DICARLO v. Johnson & Johnson et al                                               08/08/2017
                  3:17-cv-05856-FLW-LHG DONALDSON v. Johnson & Johnson et al                                             08/08/2017
                  3:17-cv-05857-FLW-LHG Dipalermo v. Johnson & Johnson et al                                             08/08/2017
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                            335/625
5/15/2019                           CM/ECF LIVE - U.S.
                          Case 1:19-cv-01530           District Court2for Filed
                                                  Document                the District of New Jersey-Query
                                                                                   05/24/19        Page 338Associated Cases
                                                                                                                 of 627

                  3:17-cv-05858-FLW-LHG Dunbar v. Johnson & Johnson et al                                                 08/08/2017
                  3:17-cv-05859-FLW-LHG Ewing v. Johnson & Johnson et al                                                  08/08/2017
                  3:17-cv-05860-FLW-LHG Femminella v. Johnson & Johnson et al                                             08/08/2017
                  3:17-cv-05842-FLW-LHG WILSON v. JOHNSON & JOHNSON et al                                                 08/08/2017
                  3:17-cv-05861-FLW-LHG Franklin v. Johnson & Johnson et al                                               08/08/2017
                  3:17-cv-05843-FLW-LHG BRAZELL v. JOHNSON & JOHNSON et al                                                08/08/2017
                  3:17-cv-05657-FLW-LHG WAGNER v. JOHNSON & JOHNSON et al                                                 08/02/2017
                  3:17-cv-05848-FLW-LHG JOSEPH v. JOHNSON & JOHNSON et al                                                 08/08/2017
                  3:17-cv-05869-FLW-LHG GUPTILL v. Johnson & Johnson et al                                                08/08/2017
                  3:17-cv-05870-FLW-LHG KLEMETSON v. Johnson & Johnson et al                                              08/08/2017
                  3:17-cv-05871-FLW-LHG KINDLEY v. Johnson & Johnson et al                                                08/08/2017
                  3:17-cv-05873-FLW-LHG MARINACCIO v. Johnson & Johnson et al                                             08/08/2017
                  3:17-cv-05874-FLW-LHG OGLETREE v. Johnson & Johnson et al                                               08/08/2017
                  3:17-cv-05875-FLW-LHG WHITNEY v. Johnson & Johnson et al                                                08/08/2017
                  3:18-cv-13924-FLW-LHG HUGULEY v. JOHNSON & JOHNSON, INC. et al                                          09/17/2018
                  3:17-cv-05906-FLW-LHG MCWATTY v. Johnson & Johnson et al                                                08/09/2017
                  3:17-cv-05907-FLW-LHG GAVIN v. Johnson & Johnson et al                                                  08/09/2017
                  3:17-cv-05872-FLW-LHG ANDERSON et al v. JOHNSON & JOHNSON et al                                         08/09/2017
                  3:17-cv-05668-FLW-LHG ZINGONE v. JOHNSON & JOHNSON, INC. et al                                          08/09/2017
                  3:17-cv-05669-FLW-LHG FOREMAN et al v. JOHNSON & JOHNSON, INC. et
                                                                                    08/09/2017
                  al
                  3:17-cv-05670-FLW-LHG JEFFERIES v. JOHNSON & JOHNSON et al        08/09/2017
                  3:17-cv-05674-FLW-LHG ISENBERG v. JOHNSON & JOHNSON et al                                               08/09/2017
                  3:17-cv-05675-FLW-LHG EMERY v. JOHNSON & JOHNSON et al                                                  08/09/2017
                  3:17-cv-05677-FLW-LHG MITCHELL v. JOHNSON & JOHNSON et al                                               08/09/2017
                  3:17-cv-05949-FLW-LHG FIELDS v. JOHNSON & JOHNSON et al                                                 08/09/2017
                  3:17-cv-05960-FLW-LHG CHIARAMONTE v. JOHNSON & JOHNSON et al                                            08/10/2017
                  3:17-cv-07409-FLW-LHG NEWTON v. JOHNSON & JOHNSON et al                                                 09/25/2017
                  3:17-cv-05996-FLW-LHG MERRY el al v. JOHNSON & JOHNSON et al                                            08/11/2017
                  3:17-cv-05997-FLW-LHG CECIL v. JOHNSON & JOHNSON et al                                                  08/11/2017
                  3:17-cv-05999-FLW-LHG BARCLIFF et al v. JOHNSON & JOHNSON et al                                         08/11/2017
                  3:17-cv-06006-FLW-LHG CAIN et al v. JOHNSON & JOHNSON et al                                             08/11/2017
                  3:17-cv-06007-FLW-LHG TURI-MILIC v. JOHNSON & JOHNSON et al                                             08/11/2017
                  3:17-cv-06010-FLW-LHG STALNAKER v. JOHNSON & JOHNSON et al                                              08/11/2017
                  3:17-cv-06012-FLW-LHG RAJAMOHAN v. JOHNSON & JOHNSON et al                                              08/11/2017
                  3:17-cv-06018-FLW-LHG HARVEY et al v. JOHNSON & JOHNSON et al                                           08/11/2017
                  3:17-cv-06020-FLW-LHG THOMASON v. JOHNSON & JOHNSON et al                                               08/11/2017
                  3:17-cv-06043-FLW-LHG WILSON v. JOHNSON & JOHNSON et al                                                 08/11/2017
                  3:17-cv-06046-FLW-LHG DAILEY v. JOHNSON & JOHNSON et al                                                 08/11/2017
                  3:17-cv-06049-FLW-LHG HENNLEIN et al v. JOHNSON & JOHNSON et al                                         08/11/2017

https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                             336/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2for Filed
                                                Document                the District of New Jersey-Query
                                                                                 05/24/19        Page 339Associated Cases
                                                                                                               of 627
                  3:17-cv-06050-FLW-LHG MCPARTLIN et al v. JOHNSON & JOHNSON et al                                       08/11/2017
                  3:17-cv-06052-FLW-LHG MEDVED et al v. JOHNSON & JOHNSON et al                                          08/11/2017
                  3:17-cv-06057-FLW-LHG SCHEELE et al v. JOHNSON & JOHNSON et al                                         08/11/2017
                  3:17-cv-06058-FLW-LHG COWAN v. JOHNSON & JOHNSON et al                                                 08/14/2017
                  3:17-cv-06060-FLW-LHG MARTINEZ v. JOHNSON & JOHNSON et al                                              08/14/2017
                  3:17-cv-06063-FLW-LHG MATTHEWS et al v. JOHNSON & JOHNSON et al                                        08/14/2017
                  3:17-cv-06067-FLW-LHG MIER et al v. JOHNSON & JOHNSON et al                                            08/14/2017
                  3:17-cv-06087-FLW-LHG BURNS v. JOHNSON & JOHNSON et al                                                 08/14/2017
                  3:17-cv-06069-FLW-LHG STONER v. JOHNSON & JOHNSON et al                                                08/14/2017
                  3:17-cv-06070-FLW-LHG SCOTT v. JOHNSON & JOHNSON et al                                                 08/14/2017
                  3:17-cv-06071-FLW-LHG MONCALIERI v. JOHNSON & JOHNSON et al                                            08/14/2017
                  3:17-cv-06073-FLW-LHG MORALE et al v. JOHNSON & JOHNSON et al                                          08/14/2017
                  3:17-cv-06074-FLW-LHG ARENZ v. JOHNSON & JOHNSON et al                                                 08/14/2017
                  3:17-cv-06082-FLW-LHG ALLEN v. JOHNSON & JOHNSON et al                                                 08/14/2017
                  3:17-cv-06078-FLW-LHG TALBOTT v. JOHNSON & JOHNSON et al                                               08/14/2017
                  3:17-cv-06086-FLW-LHG SNYDER et al v. JOHNSON & JOHNSON et al                                          08/14/2017
                  3:17-cv-06088-FLW-LHG SCHAPPERLE et al v. JOHNSON & JOHNSON et al 08/14/2017
                  3:17-cv-06089-FLW-LHG DALEY v. JOHNSON & JOHNSON et al                                                 08/14/2017
                  3:17-cv-06091-FLW-LHG LEWANDOWSKI v. JOHNSON & JOHNSON et al                                           08/14/2017
                  3:18-cv-12796-FLW-LHG HIGGINS et al v. JOHNSON & JOHNSON et al                                         08/16/2018
                  3:18-cv-13928-FLW-LHG FLIPPIN v. JOHNSON & JOHNSON et al                                               09/17/2018
                  3:17-cv-06139-FLW-LHG BROWN et al v. JOHNSON & JOHNSON et al                                           08/15/2017
                  3:17-cv-06142-FLW-LHG QUINN et al v. JOHNSON & JOHNSON et al                                           08/15/2017
                  3:17-cv-06140-FLW-LHG FORD v. JOHNSON & JOHNSON et al                                                  08/15/2017
                  3:17-cv-06182-FLW-LHG FEY v. JOHNSON & JOHNSON et al                                                   08/16/2017
                  3:17-cv-06190-FLW-LHG HAMPTON v. JOHNSON & JOHNSON et al                                               08/16/2017
                  3:17-cv-06201-FLW-LHG SALLOUM et al v. JOHNSON & JOHNSON et al                                         08/17/2017
                  3:17-cv-06202-FLW-LHG COOK v. JOHNSON & JOHNSON et al                                                  08/17/2017
                  3:17-cv-06206-FLW-LHG LARSEN v. JOHNSON & JOHNSON et al                                                08/17/2017
                  3:16-cv-08829-FLW-LHG WILLIAMS v. JOHNSON & JOHNSON et al                                              08/17/2017
                  3:17-cv-06232-FLW-LHG RODRIGUEZ-DIAZ et al v. JOHNSON & JOHNSON
                                                                                                                         08/18/2017
                  et al
                  3:17-cv-06246-FLW-LHG FERRIER v. JOHNSON & JOHNSON et al                                               08/18/2017
                  3:17-cv-06258-FLW-LHG CLOUSER v. JOHNSON & JOHNSON, INC. et al                                         08/18/2017
                  3:17-cv-06257-FLW-LHG BIRMINGHAM v. JOHNSON & JOHNSON, INC. et
                                                                                                                         08/18/2017
                  al
                  3:17-cv-06368-FLW-LHG MORRELL v. JOHNSON & JOHNSON et al                                               08/23/2017
                  3:17-cv-06369-FLW-LHG STALLWORTH v. JOHNSON & JOHNSON et al                                            08/23/2017
                  3:17-cv-06370-FLW-LHG MENHAL v. JOHNSON & JOHNSON et al                                                08/23/2017
                  3:17-cv-06371-FLW-LHG WRAY v. JOHNSON & JOHNSON et al                                                  08/23/2017
                  3:17-cv-06384-FLW-LHG MARTIN v. JOHNSON & JOHNSON et al                                                08/24/2017

https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                            337/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2for Filed
                                                Document                the District of New Jersey-Query
                                                                                 05/24/19        Page 340Associated Cases
                                                                                                               of 627
                  3:17-cv-06388-FLW-LHG MIRROW et al v. JOHNSON & JOHNSON et al                                          08/24/2017
                  3:17-cv-06421-FLW-LHG Botchie v. Johnson & Johnson et al                                               08/25/2017
                  3:17-cv-06407-FLW-LHG SHARKEY et al v. JOHNSON & JOHNSON et al                                         08/25/2017
                  3:17-cv-06408-FLW-LHG PERSICO v. JOHNSON & JOHNSON et al                                               08/25/2017
                  3:17-cv-06410-FLW-LHG TURNER et al v. JOHNSON & JOHNSON et al                                          08/25/2017
                  3:17-cv-06414-FLW-LHG WOOLRIDGE v. JOHNSON & JOHNSON et al                                             08/25/2017
                  3:17-cv-06423-FLW-LHG BENECKE et al v. JOHNSON & JOHNSON et al                                         08/25/2017
                  3:17-cv-06431-FLW-LHG NEVAREZ v. JOHNSON & JOHNSON et al                                               08/25/2017
                  3:17-cv-06450-FLW-LHG MOAK et al v. JOHNSON & JOHNSON et al                                            08/28/2017
                  3:17-cv-06470-FLW-LHG PERRY v. JOHNSON & JOHNSON et al                                                 08/28/2017
                  3:17-cv-06471-FLW-LHG NELSON v. JOHNSON & JOHNSON et al                                                08/28/2017
                  3:17-cv-06473-FLW-LHG ALSTON v. JOHNSON & JOHNSON et al                                                08/28/2017
                  3:17-cv-06491-FLW-LHG DERRENBACHER v. Johnson & Johnson et al                                          08/29/2017
                  3:17-cv-06492-FLW-LHG Horace E. Lumpkin v. Johnson and Johnson et al                                   08/29/2017
                  3:17-cv-06494-FLW-LHG Becker v. Johnson & Johnson et al                                                08/29/2017
                  3:17-cv-06476-FLW-LHG KEATING v. JOHNSON & JOHNSON et al                                               08/29/2017
                  3:17-cv-06478-FLW-LHG JOHNSON SCOTT v. JOHNSON & JOHNSON et al 08/29/2017
                  3:17-cv-06484-FLW-LHG GAVIN v. JOHNSON & JOHNSON et al                                                 08/29/2017
                  3:17-cv-06492-FLW-LHG Horace E. Lumpkin v. Johnson and Johnson et al                                   08/29/2017
                  3:17-cv-06475-FLW-LHG NORRIS v. JOHNSON & JOHNSON et al                                                08/29/2017
                  3:17-cv-06479-FLW-LHG WELLS et al v. JOHNSON & JOHNSON, et al et al                                    08/29/2017
                  3:17-cv-06483-FLW-LHG SINGER v. JOHNSON & JOHNSON et al                                                08/29/2017
                  3:17-cv-06495-FLW-LHG JOYCE v. JOHNSON & JOHNSON et al                                                 08/29/2017
                  3:17-cv-06494-FLW-LHG Becker v. Johnson & Johnson et al                                                08/29/2017
                  3:17-cv-06534-FLW-LHG WRIGHT et al v. JOHNSON & JOHNSON et al                                          08/30/2017
                  3:17-cv-06536-FLW-LHG REDONDO et al v. JOHNSON & JOHNSON et al                                         08/30/2017
                  3:17-cv-06543-FLW-LHG MOSS v. JOHNSON & JOHNSON et al                                                  08/30/2017
                  3:17-cv-06545-FLW-LHG MARTINEZ et al v. JOHNSON & JOHNSON et al                                        08/30/2017
                  3:17-cv-06548-FLW-LHG FINN v. JOHNSON & JOHNSON et al                                                  08/30/2017
                  3:17-cv-06553-FLW-LHG MASDON v. JOHNSON & JOHNSON et al                                                08/30/2017
                  3:17-cv-06556-FLW-LHG EMMONS v. JOHNSON & JOHNSON et al                                                08/30/2017
                  3:17-cv-06558-FLW-LHG TAYLOR v. JOHNSON & JOHNSON et al                                                08/31/2017
                  3:17-cv-06564-FLW-LHG Lancieri v. JOHNSON & JOHNSON et al                                              08/31/2017
                  3:17-cv-06566-FLW-LHG Hartley et al v. JOHNSON & JOHNSON et al                                         08/31/2017
                  3:17-cv-06568-FLW-LHG Locke v. JOHNSON & JOHNSON et al                                                 08/31/2017
                  3:17-cv-06574-FLW-LHG PETTIGREW v. JOHNSON & JOHNSON et al                                             08/31/2017
                  3:17-cv-06575-FLW-LHG JASON v. JOHNSON & JOHNSON, INC. et al                                           08/31/2017
                  3:17-cv-06576-FLW-LHG GILBERTSON v. JOHNSON & JOHNSON et al                                            08/31/2017
                  3:17-cv-06569-FLW-LHG SYKES v. IMERYS TALC AMERICA, INC. et al                                         08/31/2017
                  3:17-cv-06583-FLW-LHG JOHNSON, JR. v. JOHNSON & JOHNSON et al                                          08/31/2017
                  3:17-cv-06502-FLW-LHG PAYNE v. JOHNSON & JOHNSON et al                                                 08/31/2017
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                            338/625
5/15/2019                           CM/ECF LIVE - U.S.
                          Case 1:19-cv-01530           District Court2for Filed
                                                  Document                the District of New Jersey-Query
                                                                                   05/24/19        Page 341Associated Cases
                                                                                                                 of 627

                  3:17-cv-06504-FLW-LHG Baumgarten et al v. IMERYS TALC AMERICA, INC.
                                                                                                                          08/31/2017
                  ("IMERYS TALC") et al
                  3:17-cv-06508-FLW-LHG BEAVER v. JOHNSON & JOHNSON et al                                                 08/31/2017
                  3:17-cv-06510-FLW-LHG SNYDER et al v. JOHNSON & JOHNSON, INC. et al                                     08/31/2017
                  3:17-cv-06512-FLW-LHG WALLBILLICH v. JOHNSON & JOHNSON et al                                            08/31/2017
                  3:17-cv-06520-FLW-LHG WILLIAMS v. JOHNSON & JOHNSON et al                                               08/31/2017
                  3:17-cv-06586-FLW-LHG DEAN v. JOHNSON & JOHNSON et al                                                   08/31/2017
                  3:17-cv-06592-FLW-LHG STARKS v. JOHNSON & JOHNSON et al                                                 08/31/2017
                  3:17-cv-06594-FLW-LHG PERKINS v. JOHNSON & JOHNSON et al                                                08/31/2017
                  3:17-cv-06525-FLW-LHG COLE v. JOHNSON & JOHNSON et al                                                   08/31/2017
                  3:17-cv-06505-FLW-LHG SOFI v. JOHNSON & JOHNSON et al                                                   08/31/2017
                  3:17-cv-06602-FLW-LHG BELCHER v. JOHNSON & JOHNSON et al                                                08/31/2017
                  3:17-cv-06503-FLW-LHG ROBERTS v. JOHNSON & JOHNSON et al                                                08/31/2017
                  3:17-cv-06499-FLW-LHG SILVER v. JOHNSON & JOHNSON et al                                                 08/31/2017
                  3:17-cv-06604-FLW-LHG DAVIDSON v. JOHNSON & JOHNSON et al                                               09/01/2017
                  3:17-cv-06606-FLW-LHG DUROVEY v. JOHNSON & JOHNSON et al                                                09/01/2017
                  3:17-cv-06608-FLW-LHG Bostic v. JOHNSON & JOHNSON et al                                                 09/01/2017
                  3:17-cv-06610-FLW-LHG Smith-Cowan et al v. JOHNSON & JOHNSON, INC.
                                                                                                                          09/01/2017
                  et al
                  3:17-cv-06616-FLW-LHG MCQUAIN v. JOHNSON & JOHNSON et al                                                09/01/2017
                  3:17-cv-06618-FLW-LHG Beardsley et al v. JOHNSON & JOHNSON, INC. et al                                  09/01/2017
                  3:17-cv-06605-FLW-LHG GREENBERG et al v. JOHNSON & JOHNSON et al                                        08/31/2017
                  3:17-cv-06609-FLW-LHG WALKER v JOHNSON & JOHNSON                                                        09/01/2017
                  3:17-cv-06632-FLW-LHG STRONG v. JOHNSON & JOHNSON et al                                                 09/01/2017
                  3:17-cv-06611-FLW-LHG EDWARDS v. JOHNSON & JOHNSON et al                                                09/01/2017
                  3:17-cv-06640-FLW-LHG DIXON et al v. JOHNSON & JOHNSON et al                                            09/01/2017
                  3:17-cv-06644-FLW-LHG Person v. JOHNSON & JOHNSON et al                                                 09/01/2017
                  3:17-cv-06613-FLW-LHG Weisberg et al v. JOHNSON & JOHNSON, INC. et al                                   09/01/2017
                  3:17-cv-06615-FLW-LHG GRIFFEE v. JOHNSON & JOHNSON et al                                                08/31/2017
                  3:17-cv-06621-FLW-LHG RIVERA et al v. JOHNSON & JOHNSON, INC. et al                                     08/31/2017
                  3:17-cv-06643-FLW-LHG OSBORNE v. JOHNSON & JOHNSON et al                                                09/01/2017
                  3:17-cv-06649-FLW-LHG RIZZI v. JOHNSON & JOHNSON et al                                                  09/01/2017
                  3:17-cv-06650-FLW-LHG ROSS-DUSKIN et al v. JOHNSON & JOHNSON et al                                      09/01/2017
                  3:17-cv-06656-FLW-LHG HAUG et al v. JOHNSON & JOHNSON, INC. et al                                       09/01/2017
                  3:17-cv-06651-FLW-LHG Anspach et al v. JOHNSON & JOHNSON, INC. et al                                    09/01/2017
                  3:17-cv-06666-FLW-LHG Smith et al v. JOHNSON & JOHNSON, INC. et al                                      09/01/2017
                  3:17-cv-06657-FLW-LHG MAYS et al v. JOHNSON & JOHNSON et al                                             09/01/2017
                  3:17-cv-06654-FLW-LHG WEBSTER v. JOHNSON & JOHNSON et al                                                09/01/2017
                  3:17-cv-06658-FLW-LHG PRUNTY et al v. JOHNSON & JOHNSON, INC. et al                                     09/01/2017
                  3:17-cv-06673-FLW-LHG SOLTYS et al v. JOHNSON & JOHNSON, INC. et al                                     09/01/2017

https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                             339/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2for Filed
                                                Document                the District of New Jersey-Query
                                                                                 05/24/19        Page 342Associated Cases
                                                                                                               of 627
                  3:17-cv-06678-FLW-LHG Elrod v. JOHNSON & JOHNSON, INC. et al                                           09/01/2017
                  3:17-cv-06662-FLW-LHG CUNNINGHAM v. JOHNSON & JOHNSON et al                                            09/01/2017
                  3:17-cv-06679-FLW-LHG Williams v. JOHNSON & JOHNSON, INC. et al                                        09/01/2017
                  3:17-cv-06663-FLW-LHG STRAIN v. JOHNSON & JOHNSON et al                                                09/01/2017
                  3:17-cv-06681-FLW-LHG Williamson v. JOHNSON & JOHNSON, INC. et al                                      09/01/2017
                  3:17-cv-06682-FLW-LHG DEBAUN v. JOHNSON & JOHNSON, INC. et al                                          09/01/2017
                  3:17-cv-06683-FLW-LHG ZITELLA et al v. JOHNSON & JOHNSON, INC. et al 09/01/2017
                  3:17-cv-06684-FLW-LHG Shields-Marley v. JOHNSON & JOHNSON, INC. et al 09/01/2017
                  3:17-cv-06685-FLW-LHG Moffitt et al v. JOHNSON & JOHNSON INC. et al                                    09/01/2017
                  3:17-cv-06686-FLW-LHG JORDAN v. JOHNSON & JOHNSON et al                                                09/01/2017
                  3:17-cv-06691-FLW-LHG WISNIOWICZ v. JOHNSON & JOHNSON, INC. et al 09/01/2017
                  3:17-cv-06687-FLW-LHG Ramirez v. JOHNSON & JOHNSON, INC. et al                                         09/01/2017
                  3:17-cv-06689-FLW-LHG Hill v. JOHNSON & JOHNSON, INC. et al                                            09/01/2017
                  3:17-cv-06688-FLW-LHG Koszalkowski et al v. JOHNSON & JOHNSON, INC.
                                                                                                                         09/01/2017
                  et al
                  3:17-cv-06692-FLW-LHG CIANCIO v. JOHNSON & JOHNSON, INC. et al                                         09/01/2017
                  3:17-cv-06690-FLW-LHG Cosio v. JOHNSON & JOHNSON, INC. et al                                           09/01/2017
                  3:17-cv-06746-FLW-LHG COUCH v. JOHNSON & JOHNSON, INC. et al                                           09/05/2017
                  3:17-cv-06747-FLW-LHG ELDRIDGE v. JOHNSON & JOHNSON INC. et al                                         09/05/2017
                  3:17-cv-06748-FLW-LHG HIRL-BELL et al v. JOHNSON & JOHNSON, INC. et
                                                                                                                         09/05/2017
                  al
                  3:17-cv-06749-FLW-LHG GRIFFIN v. JOHNSON & JOHNSON, INC. et al                                         09/05/2017
                  3:17-cv-06735-FLW-LHG HILL v. JOHNSON & JOHNSON INC. et al                                             09/05/2017
                  3:17-cv-06713-FLW-LHG TORRES v. JOHNSON & JOHNSON, INC. et al                                          09/01/2017
                  3:17-cv-06736-FLW-LHG GRISSOM et al v. JOHNSON & JOHNSON, INC. et al 09/05/2017
                  3:17-cv-06737-FLW-LHG BALLEW v. JOHNSON & JOHNSON INC. et al                                           09/05/2017
                  3:17-cv-06715-FLW-LHG HAMILTON v. JOHNSON & JOHNSON, INC. et al                                        09/01/2017
                  3:17-cv-06738-FLW-LHG KING et al v. JOHNSON & JOHNSON, INC. et al                                      09/05/2017
                  3:17-cv-06716-FLW-LHG CUSHMAN v. JOHNSON & JOHNSON, INC. et al                                         09/05/2017
                  3:17-cv-06750-FLW-LHG HOWELL v. JOHNSON & JOHNSON INC. et al                                           09/05/2017
                  3:17-cv-06717-FLW-LHG SELLERS v. JOHNSON & JOHNSON, INC. et al                                         09/05/2017
                  3:17-cv-06739-FLW-LHG LOPEZ v. JOHNSON & JOHNSON, INC. et al                                           09/05/2017
                  3:17-cv-06740-FLW-LHG FAIRCLOTH v. JOHNSON & JOHNSON et al                                             09/05/2017
                  3:17-cv-06725-FLW-LHG AUGSBURGER v. JOHNSON & JOHNSON, INC. et
                                                                                                                         09/05/2017
                  al
                  3:17-cv-06741-FLW-LHG SAUSMAN et al v. JOHNSON & JOHNSON, INC. et
                                                                                                                         09/05/2017
                  al
                  3:17-cv-06718-FLW-LHG AKRIDGE v. JOHNSON & JOHNSON, INC. et al                                         09/05/2017
                  3:17-cv-06742-FLW-LHG DESOTELL et al v. JOHNSON & JOHNSON INC. et
                                                                                                                         09/05/2017
                  al
                  3:17-cv-06726-FLW-LHG SMITH v. JOHNSON & JOHNSON, INC. et al                                           09/05/2017
                  3:17-cv-06720-FLW-LHG JACKSON v. JOHNSON & JOHNSON, INC. et al                                         09/05/2017
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                            340/625
5/15/2019                           CM/ECF LIVE - U.S.
                          Case 1:19-cv-01530           District Court2for Filed
                                                  Document                the District of New Jersey-Query
                                                                                   05/24/19        Page 343Associated Cases
                                                                                                                 of 627

                  3:17-cv-06743-FLW-LHG MCCALLA et al v. JOHNSON & JOHNSON, INC. et
                                                                                                                          09/05/2017
                  al
                  3:17-cv-06744-FLW-LHG BURNETT et al v. JOHNSON & JOHNSON INC. et al                                     09/05/2017
                  3:17-cv-06745-FLW-LHG KLIMAN v. JOHNSON & JOHNSON INC. et al                                            09/05/2017
                  3:17-cv-06699-FLW-LHG Clayton v. JOHNSON & JOHNSON, INC. et al                                          09/05/2017
                  3:17-cv-06727-FLW-LHG DENITHORNE et al v. JOHNSON & JOHNSON,
                                                                                                                          09/05/2017
                  INC. et al
                  3:17-cv-06721-FLW-LHG ANDERSON v. JOHNSON & JOHNSON INC. et al                                          09/05/2017
                  3:17-cv-06751-FLW-LHG LAWRENCE v. JOHNSON & JOHNSON, INC. et al                                         09/05/2017
                  3:17-cv-06728-FLW-LHG PORTER v. JOHNSON & JOHNSON INC. et al                                            09/05/2017
                  3:17-cv-06752-FLW-LHG ROBINSON v. JOHNSON & JOHNSON, INC. et al                                         09/05/2017
                  3:17-cv-06707-FLW-LHG HALE v. JOHNSON & JOHNSON, INC. et al                                             09/05/2017
                  3:17-cv-06753-FLW-LHG WILSON v. JOHNSON & JOHNSON, INC. et al                                           09/05/2017
                  3:17-cv-06708-FLW-LHG YOUNG v. JOHNSON & JOHNSON et al                                                  09/05/2017
                  3:17-cv-06754-FLW-LHG HOMM v. JOHNSON & JOHNSON, INC. et al                                             09/05/2017
                  3:17-cv-06709-FLW-LHG SCOTT v. JOHNSON & JOHNSON et al                                                  09/05/2017
                  3:17-cv-06729-FLW-LHG LEWIS v. JOHNSON & JOHNSON, INC. et al                                            09/05/2017
                  3:17-cv-06710-FLW-LHG KOCHER v. JOHNSON & JOHNSON, INC. et al                                           09/05/2017
                  3:17-cv-06730-FLW-LHG KRIEG v. JOHNSON & JOHNSON, INC. et al                                            09/05/2017
                  3:17-cv-06711-FLW-LHG WEST v. JOHNSON & JOHNSON et al                                                   09/05/2017
                  3:17-cv-06712-FLW-LHG VARIAN-WILLIAMS v. JOHNSON & JOHNSON,
                                                                                                                          09/05/2017
                  INC. et al
                  3:17-cv-06722-FLW-LHG JOHANSEN v. JOHNSON & JOHNSON et al                                               09/05/2017
                  3:17-cv-06764-FLW-LHG MAJESKI v. JOHNSON & JOHNSON et al                                                09/05/2017
                  3:17-cv-06723-FLW-LHG DUFFY v. JOHNSON & JOHNSON INC. et al                                             09/05/2017
                  3:17-cv-06724-FLW-LHG GREEN-KNOX v. JOHNSON & JOHNSON, INC. et
                                                                                                                          09/05/2017
                  al
                  3:17-cv-06766-FLW-LHG PRINGLE v. JOHNSON & JOHNSON, INC. et al                                          09/05/2017
                  3:17-cv-06694-FLW-LHG RICHBURG v. JOHNSON & JOHNSON, INC. et al                                         09/05/2017
                  3:17-cv-06695-FLW-LHG WRIGHT v. JOHNSON & JOHNSON, INC. et al                                           09/05/2017
                  3:17-cv-06731-FLW-LHG FINERD v. JOHNSON & JOHNSON, INC. et al                                           09/05/2017
                  3:17-cv-06607-FLW-LHG WINGET et al v. JOHNSON & JOHNSON, INC. et al                                     09/05/2017
                  3:17-cv-06696-FLW-LHG OWEN et al v. JOHNSON & JOHNSON, INC. et al                                       09/05/2017
                  3:17-cv-06697-FLW-LHG JENNINGS v. JOHNSON & JOHNSON, INC. et al                                         09/05/2017
                  3:17-cv-06732-FLW-LHG NASON v. JOHNSON & JOHNSON, INC. et al                                            09/05/2017
                  3:17-cv-06802-FLW-LHG MCMURRAY v. JOHNSON & JOHNSON, INC. et al                                         09/06/2017
                  3:17-cv-06771-FLW-LHG BERNAL v. JOHNSON & JOHNSON, INC. et al                                           09/06/2017
                  3:17-cv-06772-FLW-LHG WINDNAGLE v. JOHNSON & JOHNSON, INC. et al                                        09/06/2017
                  3:17-cv-06786-FLW-LHG MYERS v. JOHNSON & JOHNSON et al                                                  09/06/2017
                  3:17-cv-06761-FLW-LHG DEAN v. JOHNSON & JOHNSON et al                                                   09/06/2017
                  3:17-cv-06763-FLW-LHG DAFOE et al v. JOHNSON & JOHNSON et al                                            09/06/2017
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                             341/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2for Filed
                                                Document                the District of New Jersey-Query
                                                                                 05/24/19        Page 344Associated Cases
                                                                                                               of 627
                  3:17-cv-06765-FLW-LHG FRANK v. JOHNSON & JOHNSON, INC. et al                                           09/06/2017
                  3:17-cv-06769-FLW-LHG CHUDZIK v. JOHNSON & JOHNSON, INC. et al                                         09/06/2017
                  3:17-cv-06788-FLW-LHG KUDEK et al v. JOHNSON & JOHNSON et al                                           09/06/2017
                  3:17-cv-06801-FLW-LHG FUSSELL v. JOHNSON & JOHNSON, INC. et al                                         09/06/2017
                  3:17-cv-06803-FLW-LHG SEMBLER v. JOHNSON & JOHNSON, INC. et al                                         09/06/2017
                  3:17-cv-06804-FLW-LHG GOODE v. JOHNSON & JOHNSON, INC. et al                                           09/06/2017
                  3:17-cv-06791-FLW-LHG VANOVER v. JOHNSON & JOHNSON, INC. et al                                         09/06/2017
                  3:17-cv-06793-FLW-LHG MCMASTER v. JOHNSON & JOHNSON, INC. et al 09/06/2017
                  3:17-cv-06794-FLW-LHG EDGE v. JOHNSON & JOHNSON, INC. et al                                            09/06/2017
                  3:17-cv-06795-FLW-LHG LINSEY v. JOHNSON & JOHNSON, INC. et al                                          09/06/2017
                  3:17-cv-06796-FLW-LHG HARRIS v. JOHNSON & JOHNSON, INC. et al                                          09/06/2017
                  3:17-cv-06797-FLW-LHG BREWER-ELAM v. JOHNSON & JOHNSON, INC. et
                                                                                                                         09/06/2017
                  al
                  3:17-cv-06799-FLW-LHG MYERS v. JOHNSON & JOHNSON, INC. et al                                           09/06/2017
                  3:17-cv-06800-FLW-LHG SMITH v. JOHNSON & JOHNSON, INC. et al                                           09/06/2017
                  3:17-cv-06733-FLW-LHG BOLTON v. JOHNSON & JOHNSON INC. et al                                           09/06/2017
                  3:17-cv-06734-FLW-LHG TOLIVER v. JOHNSON & JOHNSON, INC. et al                                         09/06/2017
                  3:17-cv-06835-FLW-LHG PERKOLA v. JOHNSON & JOHNSON et al                                               09/07/2017
                  3:17-cv-06836-FLW-LHG ANNIS v. JOHNSON & JOHNSON et al                                                 09/07/2017
                  3:17-cv-06839-FLW-LHG CLEAR v. JOHNSON & JOHNSON et al                                                 09/07/2017
                  3:17-cv-06847-FLW-LHG SENEROTE v. Johnson & Johnson Consumer Inc. et al 09/07/2017
                  3:17-cv-06855-FLW-LHG HANAWAY v. JOHNSON & JOHNSON et al                                               09/07/2017
                  3:17-cv-06861-FLW-LHG ELLIS v. JOHNSON & JOHNSON et al                                                 09/07/2017
                  3:17-cv-06862-FLW-LHG SYMES v. JOHNSON & JOHNSON, INC. et al                                           09/07/2017
                  3:17-cv-06867-FLW-LHG LOPEZ v. JOHNSON & JOHNSON et al                                                 09/08/2017
                  3:17-cv-06869-FLW-LHG CLAYBORNE v. JOHNSON & JOHNSON et al                                             09/08/2017
                  3:17-cv-06878-FLW-LHG CRAWFORD v. JOHNSON & JOHNSON et al                                              09/08/2017
                  3:17-cv-06880-FLW-LHG OSWALT v. JOHNSON & JOHNSON et al                                                09/08/2017
                  3:17-cv-06882-FLW-LHG CHAMPAGNE et al v. JOHNSON & JOHNSON et al 09/08/2017
                  3:17-cv-06890-FLW-LHG SHELTON v. JOHNSON & JOHNSON et al                                               09/11/2017
                  3:17-cv-06893-FLW-LHG VAN VOORHIS et al v. JOHNSON & JOHNSON et al 09/11/2017
                  3:17-cv-06916-FLW-LHG SCOTT et al v. JOHNSON & JOHNSON et al                                           09/11/2017
                  3:17-cv-06917-FLW-LHG O'CONNOR v. JOHNSON & JOHNSON et al                                              09/11/2017
                  3:17-cv-06918-FLW-LHG BALL v. JOHNSON & JOHNSON et al                                                  09/11/2017
                  3:17-cv-06919-FLW-LHG STUCHENKO-SPARKS v. JOHNSON & JOHNSON
                                                                                                                         09/11/2017
                  et al
                  3:17-cv-06920-FLW-LHG SMITH et al v. JOHNSON & JOHNSON et al                                           09/11/2017
                  3:17-cv-07410-FLW-LHG BLACKMON v. JOHNSON & JOHNSON et al                                              09/25/2017
                  3:17-cv-06937-FLW-LHG KASTANAS v. JOHNSON & JOHNSON et al                                              09/12/2017
                  3:17-cv-06940-FLW-LHG DEES v. JOHNSON & JOHNSON et al                                                  09/12/2017
                  3:17-cv-06942-FLW-LHG GRAY v. JOHNSON & JOHNSON et al                                                  09/12/2017

https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                            342/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2for Filed
                                                Document                the District of New Jersey-Query
                                                                                 05/24/19        Page 345Associated Cases
                                                                                                               of 627
                  3:17-cv-06965-FLW-LHG AUSTIN v. JOHNSON & JOHNSON, INC. et al                                          09/12/2017
                  3:17-cv-06966-FLW-LHG EPPERSON v. JOHNSON & JOHNSON, INC. et al                                        09/12/2017
                  3:17-cv-06968-FLW-LHG OAKES v. JOHNSON & JOHNSON et al                                                 09/12/2017
                  3:17-cv-06972-FLW-LHG BARLOW et al v. JOHNSON & JOHNSON, INC. et al 09/12/2017
                  3:17-cv-06974-FLW-LHG LOBIANCO et al v. JOHNSON & JOHNSON, INC. et
                                                                                                                         09/12/2017
                  al
                  3:16-cv-08816-FLW-LHG SNYDER v. JOHNSON & JOHNSON et al                                                09/12/2017
                  3:17-cv-06944-FLW-LHG FRANK v. JOHNSON & JOHNSON et al                                                 09/12/2017
                  3:17-cv-06950-FLW-LHG ANDERSON v. JOHNSON & JOHNSON et al                                              09/12/2017
                  3:17-cv-06983-FLW-LHG CAMPBELL et al v. JOHNSON & JOHNSON, INC. et
                                                                                                                         09/12/2017
                  al
                  3:17-cv-06984-FLW-LHG SMITH v. JOHNSON & JOHNSON et al                                                 09/12/2017
                  3:17-cv-06975-FLW-LHG VASQUEZ v. JOHNSON & JOHNSON, INC. et al                                         09/12/2017
                  3:17-cv-06976-FLW-LHG LEITNER v. JOHNSON & JOHNSON, INC. et al                                         09/12/2017
                  3:17-cv-06985-FLW-LHG CARNEY v. JOHNSON & JOHNSON, INC. et al                                          09/12/2017
                  3:17-cv-06978-FLW-LHG ENGLE et al v. JOHNSON & JOHNSON, INC. et al                                     09/12/2017
                  3:17-cv-06986-FLW-LHG WARSHAWSKY et al v. JOHNSON & JOHNSON,
                                                                                                                         09/12/2017
                  INC. et al
                  3:17-cv-06987-FLW-LHG RABURN et al v. JOHNSON & JOHNSON, INC. et al 09/12/2017
                  3:17-cv-06982-FLW-LHG LAWRENCE v. JOHNSON & JOHNSON et al                                              09/12/2017
                  3:17-cv-06988-FLW-LHG HUDSON v. JOHNSON & JOHNSON, INC. et al                                          09/13/2017
                  3:17-cv-06990-FLW-LHG HUGHES et al v. JOHNSON & JOHNSON, INC. et al 09/13/2017
                  3:17-cv-06991-FLW-LHG LEON et al v. JOHNSON & JOHNSON, INC. et al                                      09/13/2017
                  3:17-cv-06992-FLW-LHG TURNER v. JOHNSON & JOHNSON et al                                                09/13/2017
                  3:17-cv-07000-FLW-LHG HAYDEN v. JOHNSON & JOHNSON, INC. et al                                          09/13/2017
                  3:17-cv-06993-FLW-LHG REYNOLDS v. JOHNSON & JOHNSON, INC. et al 09/13/2017
                  3:17-cv-07001-FLW-LHG BUNTING v. JOHNSON & JOHNSON, INC. et al                                         09/13/2017
                  3:17-cv-07004-FLW-LHG ROGERS v. JOHNSON & JOHNSON et al                                                09/13/2017
                  3:17-cv-06995-FLW-LHG MCEUEN v. JOHNSON & JOHNSON et al                                                09/13/2017
                  3:17-cv-06996-FLW-LHG BOZEMAN et al v. JOHNSON & JOHNSON, INC. et
                                                                                                                         09/13/2017
                  al
                  3:17-cv-06997-FLW-LHG PETERSON v. JOHNSON & JOHNSON, INC. et al                                        09/13/2017
                  3:17-cv-06999-FLW-LHG KILE et al v. JOHNSON & JOHNSON CONSUMER,
                                                                                                                         09/13/2017
                  INC. et al
                  3:17-cv-07010-FLW-LHG PASTERNACK v. JOHNSON & JOHNSON, INC. et
                                                                                                                         09/13/2017
                  al
                  3:17-cv-07020-FLW-LHG SILVER v. JOHNSON & JOHNSON et al                                                09/13/2017
                  3:17-cv-07014-FLW-LHG DERRICK v. JOHNSON & JOHNSON, INC. et al                                         09/13/2017
                  3:17-cv-07016-FLW-LHG APELIAN v. JOHNSON & JOHNSON et al                                               09/13/2017
                  3:17-cv-07021-FLW-LHG SMITH v. JOHNSON & JOHNSON et al                                                 09/13/2017
                  3:17-cv-07023-FLW-LHG MOORE et al v. JOHNSON & JOHNSON et al                                           09/13/2017
                  3:17-cv-07032-FLW-LHG SIEJA et al v. JOHNSON & JOHNSON et al                                           09/13/2017

https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                            343/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2for Filed
                                                Document                the District of New Jersey-Query
                                                                                 05/24/19        Page 346Associated Cases
                                                                                                               of 627
                  3:17-cv-07033-FLW-LHG SUCHOMEL v. JOHNSON & JOHNSON, INC. et al 09/13/2017
                  3:17-cv-07042-FLW-LHG CORLEY v. JOHNSON & JOHNSON, INC. et al                                          09/13/2017
                  3:17-cv-07043-FLW-LHG BERNSTEIN v. JOHNSON & JOHNSON, INC. et al 09/13/2017
                  3:17-cv-07047-FLW-LHG SAWYER-DEAQUINO v. JOHNSON & JOHNSON,
                                                                                                                         09/13/2017
                  INC. et al
                  3:17-cv-07048-FLW-LHG EDWARDS et al v. JOHNSON & JOHNSON et al                                         09/13/2017
                  3:17-cv-07051-FLW-LHG PALMER v. JOHNSON & JOHNSON, INC. et al                                          09/13/2017
                  3:17-cv-07054-FLW-LHG DIAL v. JOHNSON & JOHNSON et al                                                  09/13/2017
                  3:17-cv-07055-FLW-LHG CARNES v. JOHNSON & JOHNSON et al                                                09/13/2017
                  3:17-cv-07056-FLW-LHG WILLIAMS v. JOHNSON & JOHNSON et al                                              09/13/2017
                  3:17-cv-07060-FLW-LHG WINHELD v. JOHNSON & JOHNSON et al                                               09/14/2017
                  3:17-cv-07061-FLW-LHG LYTLE v. JOHNSON & JOHNSON et al                                                 09/14/2017
                  3:17-cv-07065-FLW-LHG HAYS v. JOHNSON & JOHNSON et al                                                  09/14/2017
                  3:17-cv-07066-FLW-LHG VINSON v. JOHNSON & JOHNSON et al                                                09/14/2017
                  3:17-cv-07076-FLW-LHG BANKS v. JOHNSON & JOHNSON et al                                                 09/14/2017
                  3:17-cv-07078-FLW-LHG LAMA v. JOHNSON & JOHNSON et al                                                  09/14/2017
                  3:17-cv-07080-FLW-LHG SOJKA v. JOHNSON & JOHNSON et al                                                 09/14/2017
                  3:17-cv-07067-FLW-LHG HELVESTON v. JOHNSON & JOHNSON et al                                             09/14/2017
                  3:17-cv-07068-FLW-LHG BOYNE v. JOHNSON & JOHNSON et al                                                 09/14/2017
                  3:17-cv-07072-FLW-LHG ROLFE v. JOHNSON & JOHNSON et al                                                 09/14/2017
                  3:17-cv-07075-FLW-LHG FISHBEIN v. JOHNSON & JOHNSON et al                                              09/14/2017
                  3:17-cv-07083-FLW-LHG FONDREN v. JOHNSON & JOHNSON et al                                               09/14/2017
                  3:17-cv-07089-FLW-LHG VALIAN et al v. JOHNSON & JOHNSON, INC. et al 09/14/2017
                  3:17-cv-07093-FLW-LHG DAVIS v. JOHNSON & JOHNSON et al                                                 09/14/2017
                  3:17-cv-07094-FLW-LHG TODD v. JOHNSON & JOHNSON et al                                                  09/14/2017
                  3:17-cv-07099-FLW-LHG HALL v. JOHNSON & JOHNSON et al                                                  09/15/2017
                  3:17-cv-07100-FLW-LHG LOGAN v. JOHNSON & JOHNSON et al                                                 09/15/2017
                  3:17-cv-07112-FLW-LHG GUSTAFSON v. JOHNSON & JOHNSON, INC. et al 09/15/2017
                  3:17-cv-07116-FLW-LHG STEWART v. JOHNSON & JOHNSON et al                                               09/15/2017
                  3:17-cv-07117-FLW-LHG OWENS v. JOHNSON & JOHNSON, INC. et al                                           09/15/2017
                  3:17-cv-07118-FLW-LHG RILEY v. JOHNSON & JOHNSON, INC. et al                                           09/15/2017
                  3:17-cv-07119-FLW-LHG SEALY v. JOHNSON & JOHNSON, INC. et al                                           09/15/2017
                  3:17-cv-07120-FLW-LHG DICARLO-WAKELEY v. JOHNSON & JOHNSON,
                                                                                                                         09/15/2017
                  INC. et al
                  3:17-cv-12672-FLW-LHG JAMES v. JOHNSON & JOHNSON et al                                                 12/06/2017
                  3:17-cv-07137-FLW-LHG SKINNER et al v. JOHNSON & JOHNSON et al                                         09/15/2017
                  3:17-cv-07146-FLW-LHG HERBICK v. JOHNSON AND JOHNSON
                                                                                                                         09/15/2017
                  COMPANY et al
                  3:17-cv-07154-FLW-LHG WHITLEY v. JOHNSON & JOHNSON et al                                               09/18/2017
                  3:17-cv-07161-FLW-LHG COULSTON v. JOHNSON & JOHNSON, INC. et al 09/18/2017
                  3:17-cv-07164-FLW-LHG STEPHENS v. JOHNSON & JOHNSON et al                                              09/18/2017

https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                            344/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2for Filed
                                                Document                the District of New Jersey-Query
                                                                                 05/24/19        Page 347Associated Cases
                                                                                                               of 627
                  3:17-cv-07165-FLW-LHG GARZA v. JOHNSON & JOHNSON et al                                                 09/18/2017
                  3:17-cv-07190-FLW-LHG FUNG v. JOHNSON & JOHNSON et al                                                  09/19/2017
                  3:17-cv-07195-FLW-LHG LEHMAN v. JOHNSON & JOHNSON et al                                                09/19/2017
                  3:17-cv-07215-FLW-LHG JENKINS v. Johnson & Johnson et al                                               09/19/2017
                  3:17-cv-07205-FLW-LHG MCCONAHIE-GEORGE v. JOHNSON & JOHNSON
                                                                                                                         09/19/2017
                  et al
                  3:17-cv-07211-FLW-LHG TAPLEY v. JOHNSON & JOHNSON, INC. et al                                          09/19/2017
                  3:17-cv-07199-FLW-LHG INIGUEZ v. JOHNSON & JOHNSON et al                                               09/19/2017
                  3:17-cv-07442-FLW-LHG GIANCURSIO v. JOHNSON & JOHNSON et al                                            09/25/2017
                  3:17-cv-07228-FLW-LHG BAGLEY v. JOHNSON & JOHNSON et al                                                09/19/2017
                  3:17-cv-07231-FLW-LHG PACILLI v. JOHNSON & JOHNSON et al                                               09/19/2017
                  3:17-cv-07235-FLW-LHG FLORES v. JOHNSON & JOHNSON et al                                                09/19/2017
                  3:17-cv-07237-FLW-LHG SCHULZ v. JOHNSON & JOHNSON et al                                                09/19/2017
                  3:17-cv-07240-FLW-LHG COMBS v. JOHNSON & JOHNSON et al                                                 09/19/2017
                  3:17-cv-07249-FLW-LHG ARREDONDO v. JOHNSON & JOHNSON et al                                             09/20/2017
                  3:17-cv-07251-FLW-LHG HIGGINS v. JOHNSON & JOHNSON et al                                               09/20/2017
                  3:17-cv-07253-FLW-LHG LANGLEY v. JOHNSON & JOHNSON et al                                               09/20/2017
                  3:17-cv-07254-FLW-LHG KEENE v. JOHNSON & JOHNSON et al                                                 09/20/2017
                  3:17-cv-07255-FLW-LHG FLEMING et al v. JOHNSON & JOHNSON et al                                         09/20/2017
                  3:17-cv-07260-FLW-LHG GUIDRY v. JOHNSON & JOHNSON et al                                                09/20/2017
                  3:17-cv-07261-FLW-LHG DIPALERMO v. JOHNSON & JOHNSON et al                                             09/20/2017
                  3:17-cv-07268-FLW-LHG JARRETT v. JOHNSON & JOHNSON, INC. et al                                         09/20/2017
                  3:17-cv-07271-FLW-LHG HOLLIDAY v. JOHNSON & JOHNSON et al                                              09/20/2017
                  3:17-cv-07274-FLW-LHG MARTIN v. JOHNSON & JOHNSON, INC. et al                                          09/20/2017
                  3:17-cv-07281-FLW-LHG BARTON v. JOHNSON & JOHNSON et al                                                09/20/2017
                  3:17-cv-07282-FLW-LHG WATTS v. JOHNSON & JOHNSON et al                                                 09/20/2017
                  3:17-cv-07283-FLW-LHG MCDEAVITT v. JOHNSON & JOHNSON et al                                             09/20/2017
                  3:17-cv-07285-FLW-LHG DAVIS v. JOHNSON & JOHNSON, INC. et al                                           09/20/2017
                  3:17-cv-07287-FLW-LHG STEWART v. JOHNSON & JOHNSON et al                                               09/20/2017
                  3:17-cv-07296-FLW-LHG HOLSTROM v. JOHNSON & JOHNSON et al                                              09/21/2017
                  3:17-cv-07318-FLW-LHG BORCHARDT v. JOHNSON & JOHNSON et al                                             09/21/2017
                  3:17-cv-07321-FLW-LHG FRANK v. JOHNSON & JOHNSON et al                                                 09/21/2017
                  3:17-cv-07325-FLW-LHG LANDEROS v. JOHNSON & JOHNSON et al                                              09/21/2017
                  3:17-cv-07326-FLW-LHG WHATLEY v. JOHNSON & JOHNSON et al                                               09/21/2017
                  3:17-cv-07327-FLW-LHG BETHDA v. JOHNSON & JOHNSON et al                                                09/21/2017
                  3:17-cv-07334-FLW-LHG WAMSLEY v. JOHNSON & JOHNSON et al                                               09/21/2017
                  3:17-cv-07335-FLW-LHG SMITH v. JOHNSON & JOHNSON et al                                                 09/22/2017
                  3:17-cv-07292-FLW-LHG FAZIO v. JOHNSON & JOHNSON et al                                                 09/22/2017
                  3:17-cv-07339-FLW-LHG ALLEN et al v. JOHNSON & JOHNSON et al                                           09/22/2017
                  3:17-cv-07170-FLW-LHG GONZALEZ v. JOHNSON & JOHNSON et al                                              09/22/2017
                  3:17-cv-07175-FLW-LHG GOMEZ et al v. JOHNSON & JOHNSON et al                                           09/22/2017
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                            345/625
5/15/2019                           CM/ECF LIVE - U.S.
                          Case 1:19-cv-01530           District Court2for Filed
                                                  Document                the District of New Jersey-Query
                                                                                   05/24/19        Page 348Associated Cases
                                                                                                                 of 627

                  3:17-cv-07179-FLW-LHG SCOVENS v. JOHNSON & JOHNSON et al                                                09/22/2017
                  3:17-cv-07186-FLW-LHG GRAHAM v. JOHNSON & JOHNSON et al                                                 09/22/2017
                  3:17-cv-07188-FLW-LHG BENSON et al v. JOHNSON & JOHNSON et al                                           09/22/2017
                  3:17-cv-07288-FLW-LHG EDWARDS v. JOHNSON & JOHNSON et al                                                09/22/2017
                  3:17-cv-07357-FLW-LHG BASSETT v. JOHNSON & JOHNSON et al                                                09/22/2017
                  3:17-cv-07359-FLW-LHG CUMMINGS v. JOHNSON & JOHNSON et al                                               09/22/2017
                  3:17-cv-07362-FLW-LHG ASHLOCK v. JOHNSON & JOHNSON et al                                                09/22/2017
                  3:17-cv-07365-FLW-LHG CARLSON v. JOHNSON & JOHNSON et al                                                09/22/2017
                  3:17-cv-07366-FLW-LHG CREAMER-ZINTEL v. JOHNSON & JOHNSON et al                                         09/22/2017
                  3:17-cv-07367-FLW-LHG DOS REIS et al v. JOHNSON & JOHNSON et al                                         09/22/2017
                  3:17-cv-07369-FLW-LHG DUBE et al v. JOHNSON & JOHNSON et al                                             09/22/2017
                  3:17-cv-07370-FLW-LHG KEYS-CHAVIS v. JOHNSON & JOHNSON et al                                            09/22/2017
                  3:17-cv-07372-FLW-LHG EURIBE v. JOHNSON & JOHNSON et al                                                 09/22/2017
                  3:17-cv-07373-FLW-LHG GAITANOS v. JOHNSON & JOHNSON et al                                               09/22/2017
                  3:17-cv-07375-FLW-LHG GORDON v. JOHNSON & JOHNSON et al                                                 09/22/2017
                  3:17-cv-07412-FLW-LHG COOK v. JOHNSON & JOHNSON et al                                                   09/25/2017
                  3:17-cv-07413-FLW-LHG O'KELLEY et al v. JOHNSON & JOHNSON et al                                         09/25/2017
                  3:17-cv-07414-FLW-LHG PINA et al v. JOHNSON & JOHNSON et al                                             09/25/2017
                  3:17-cv-07415-FLW-LHG CRUZ v. JOHNSON & JOHNSON et al                                                   09/25/2017
                  3:17-cv-07416-FLW-LHG RAINDORF v. JOHNSON & JOHNSON et al                                               09/25/2017
                  3:17-cv-07419-FLW-LHG MUTTA v. JOHNSON & JOHNSON et al                                                  09/25/2017
                  3:17-cv-07403-FLW-LHG GRIFFIN et al v. JOHNSON & JOHNSON et al                                          09/25/2017
                  3:17-cv-07404-FLW-LHG HOINES-MEAD v. JOHNSON & JOHNSON et al                                            09/25/2017
                  3:17-cv-07405-FLW-LHG HOYT v. JOHNSON & JOHNSON et al                                                   09/25/2017
                  3:17-cv-07406-FLW-LHG MARTIN v. JOHNSON & JOHNSON et al                                                 09/25/2017
                  3:17-cv-07421-FLW-LHG RUPP et al v. JOHNSON & JOHNSON et al                                             09/25/2017
                  3:17-cv-07423-FLW-LHG MAZUREK et al v. JOHNSON & JOHNSON et al                                          09/25/2017
                  3:17-cv-07424-FLW-LHG SIMMONS v. JOHNSON & JOHNSON et al                                                09/25/2017
                  3:17-cv-07426-FLW-LHG ALFORD v. JOHNSON & JOHNSON et al                                                 09/25/2017
                  3:17-cv-07427-FLW-LHG MARINO v. JOHNSON & JOHNSON et al                                                 09/25/2017
                  3:17-cv-07429-FLW-LHG DELLEVAS v. JOHNSON & JOHNSON et al                                               09/25/2017
                  3:17-cv-07440-FLW-LHG BURLEIGH v. JOHNSON & JOHNSON
                                                                                                                          09/25/2017
                  CONSUMER INC. et al
                  3:17-cv-07443-FLW-LHG JONES v. JOHNSON & JOHNSON et al                                                  09/25/2017
                  3:17-cv-07430-FLW-LHG HINDS v. JOHNSON & JOHNSON et al                                                  09/25/2017
                  3:17-cv-07445-FLW-LHG HALL v. JOHNSON & JOHNSON CONSUMER,
                                                                                                                          09/25/2017
                  INC. et al
                  3:17-cv-07446-FLW-LHG RAY v. JOHNSON & JOHNSON et al                                                    09/25/2017
                  3:17-cv-07431-FLW-LHG LYLES et al v. JOHNSON & JOHNSON et al                                            09/25/2017
                  3:17-cv-07436-FLW-LHG SPANN v. JOHNSON & JOHNSON et al                                                  09/26/2017

https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                             346/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2for Filed
                                                Document                the District of New Jersey-Query
                                                                                 05/24/19        Page 349Associated Cases
                                                                                                               of 627
                  3:17-cv-07459-FLW-LHG MCGREGOR v. JOHNSON & JOHNSON et al                                              09/26/2017
                  3:17-cv-07460-FLW-LHG LOFTON v. JOHNSON & JOHNSON CONSUMER,
                                                                                                                         09/26/2017
                  INC. et al
                  3:17-cv-07462-FLW-LHG SCHMALZ v. JOHNSON & JOHNSON et al                                               09/26/2017
                  3:17-cv-07439-FLW-LHG WRIGHT et al v. JOHNSON & JOHNSON et al                                          09/26/2017
                  3:17-cv-07444-FLW-LHG CARSON v. JOHNSON & JOHNSON et al                                                09/26/2017
                  3:17-cv-07455-FLW-LHG RICE v. JOHNSON & JOHNSON et al                                                  09/26/2017
                  3:17-cv-07461-FLW-LHG SNEAD et al v. JOHNSON & JOHNSON et al                                           09/26/2017
                  3:17-cv-07456-FLW-LHG ROE v. JOHNSON & JOHNSON et al                                                   09/26/2017
                  3:17-cv-07457-FLW-LHG SALTERS v. JOHNSON & JOHNSON et al                                               09/26/2017
                  3:17-cv-07463-FLW-LHG STRUKEL v. JOHNSON & JOHNSON et al                                               09/26/2017
                  3:17-cv-07458-FLW-LHG SEEKINS v. JOHNSON & JOHNSON et al                                               09/26/2017
                  3:17-cv-07464-FLW-LHG UPTON v. JOHNSON & JOHNSON et al                                                 09/26/2017
                  3:17-cv-07465-FLW-LHG WILLIAMS et al v. JOHNSON & JOHNSON et al                                        09/26/2017
                  3:17-cv-07467-FLW-LHG WILLIAMSON v. JOHNSON & JOHNSON et al                                            09/26/2017
                  3:17-cv-07468-FLW-LHG WYLLIE v. JOHNSON & JOHNSON et al                                                09/26/2017
                  3:17-cv-07481-FLW-LHG HINES v. JOHNSON & JOHNSON et al                                                 09/26/2017
                  3:17-cv-07493-FLW-LHG JACKSON v. JOHNSON & JOHNSON et al                                               09/27/2017
                  3:17-cv-07510-FLW-LHG HARRIS v. JOHNSON & JOHNSON et al                                                09/27/2017
                  3:17-cv-07513-FLW-LHG CHANEY v. JOHNSON & JOHNSON et al                                                09/27/2017
                  3:17-cv-07519-FLW-LHG HOLLOWAY v. JOHNSON & JOHNSON et al                                              09/28/2017
                  3:17-cv-07527-FLW-LHG CLUTS v. JOHNSON & JOHNSON et al                                                 09/28/2017
                  3:17-cv-07522-FLW-LHG KACZMAREK v. JOHNSON & JOHNSON et al                                             09/28/2017
                  3:17-cv-07530-FLW-LHG REED v. JOHNSON & JOHNSON et al                                                  09/28/2017
                  3:17-cv-07533-FLW-LHG DE CORO DE LOZA v. JOHNSON & JOHNSON et al 09/28/2017
                  3:17-cv-07557-FLW-LHG BOEHM et al v. JOHNSON & JOHNSON et al                                           09/28/2017
                  3:17-cv-07558-FLW-LHG COKER v. JOHNSON & JOHNSON et al                                                 09/28/2017
                  3:17-cv-07544-FLW-LHG JONES et al v. JOHNSON & JOHNSON et al                                           09/28/2017
                  3:17-cv-07547-FLW-LHG RULAND v. JOHNSON & JOHNSON et al                                                09/28/2017
                  3:17-cv-07560-FLW-LHG DIONESOTES v. JOHNSON & JOHNSON et al                                            09/28/2017
                  3:17-cv-07548-FLW-LHG CARTER v. IMERYS TALC AMERICA, INC., et al                                       09/28/2017
                  3:17-cv-07562-FLW-LHG LAWSON et al v. JOHNSON & JOHNSON et al                                          09/28/2017
                  3:17-cv-07555-FLW-LHG BORNY v. IMERYS TALC AMERICA INC., et al                                         09/28/2017
                  3:17-cv-07563-FLW-LHG NILAN v. JOHNSON & JOHNSON et al                                                 09/28/2017
                  3:17-cv-07564-FLW-LHG RUSSELL v. JOHNSON & JOHNSON et al                                               09/28/2017
                  3:17-cv-07565-FLW-LHG SEALE et al v. JOHNSON & JOHNSON et al                                           09/28/2017
                  3:17-cv-07566-FLW-LHG SULLIVAN et al v. JOHNSON & JOHNSON et al                                        09/28/2017
                  3:17-cv-07567-FLW-LHG WILLIAMS v. JOHNSON & JOHNSON et al                                              09/28/2017
                  3:17-cv-07568-FLW-LHG CAHN et al v. JOHNSON & JOHNSON et al                                            09/28/2017
                  3:17-cv-07596-FLW-LHG PETERSON et al v. JOHNSON & JOHNSON et al                                        09/28/2017
                  3:17-cv-07571-FLW-LHG SKONORD v. JOHNSON & JOHNSON et al                                               09/28/2017
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                            347/625
5/15/2019                           CM/ECF LIVE - U.S.
                          Case 1:19-cv-01530           District Court2for Filed
                                                  Document                the District of New Jersey-Query
                                                                                   05/24/19        Page 350Associated Cases
                                                                                                                 of 627

                  3:17-cv-07587-FLW-LHG DIMARINO v. JOHNSON & JOHNSON et al                                               09/28/2017
                  3:17-cv-07575-FLW-LHG RIEDMUELLER v. JOHNSON & JOHNSON et al                                            09/28/2017
                  3:17-cv-07576-FLW-LHG STANEK v. JOHNSON & JOHNSON et al                                                 09/28/2017
                  3:17-cv-07589-FLW-LHG MUNGER v. JOHNSON & JOHNSON et al                                                 09/28/2017
                  3:17-cv-07578-FLW-LHG BRUBAKER et al v. JOHNSON & JOHNSON et al                                         09/28/2017
                  3:17-cv-07579-FLW-LHG SLAMES v. JOHNSON & JOHNSON et al                                                 09/28/2017
                  3:17-cv-07581-FLW-LHG CHESTNUT v. JOHNSON & JOHNSON et al                                               09/28/2017
                  3:17-cv-07582-FLW-LHG ROLLER et al v. JOHNSON & JOHNSON et al                                           09/28/2017
                  3:17-cv-07584-FLW-LHG RUIZ et al v. JOHNSON & JOHNSON et al                                             09/28/2017
                  3:17-cv-07645-FLW-LHG Yarden et al v. Johnson & Johnson et al                                           09/29/2017
                  3:17-cv-07594-FLW-LHG REYNOLDS v. JOHNSON & JOHNSON et al                                               09/29/2017
                  3:17-cv-07619-FLW-LHG CABRAL et al v. JOHNSON & JOHNSON et al                                           09/29/2017
                  3:17-cv-07622-FLW-LHG CHANDLER v. JOHNSON & JOHNSON et al                                               09/29/2017
                  3:17-cv-07626-FLW-LHG TARR v. JOHNSON & JOHNSON et al                                                   09/29/2017
                  3:17-cv-07645-FLW-LHG Yarden et al v. Johnson & Johnson et al                                           09/29/2017
                  3:17-cv-07631-FLW-LHG MEADE v. JOHNSON & JOHNSON et al                                                  09/29/2017
                  3:17-cv-07635-FLW-LHG SOULIOS v. JOHNSON & JOHNSON et al                                                09/29/2017
                  3:17-cv-07641-FLW-LHG RODRIQUEZ v. JOHNSON & JOHNSON et al                                              09/29/2017
                  3:17-cv-07644-FLW-LHG ADDISON v. JOHNSON & JOHNSON et al                                                09/29/2017
                  3:17-cv-07646-FLW-LHG FANFA v. JOHNSON & JOHNSON et al                                                  09/29/2017
                  3:17-cv-07650-FLW-LHG KIRKPATRICK v. JOHNSON & JOHNSON et al                                            09/29/2017
                  3:17-cv-07653-FLW-LHG BEDROSIAN v. JOHNSON & JOHNSON et al                                              09/29/2017
                  3:17-cv-07654-FLW-LHG SMITH v. JOHNSON & JOHNSON et al                                                  09/29/2017
                  3:17-cv-07702-FLW-LHG HEFFERNAN v. JOHNSON & JOHNSON et al                                              10/02/2017
                  3:17-cv-07664-FLW-LHG CLARK et al v. JOHNSON & JOHNSON et al                                            09/29/2017
                  3:17-cv-07673-FLW-LHG EWING v. JOHNSON & JOHNSON et al                                                  09/29/2017
                  3:17-cv-07674-FLW-LHG BROCCOLI v. JOHNSON AND JOHNSON et al                                             09/29/2017
                  3:17-cv-07676-FLW-LHG KURSCH v. JOHNSON & JOHNSON et al                                                 09/29/2017
                  3:17-cv-07679-FLW-LHG ALLISON v. JOHNSON AND JOHNSON et al                                              09/29/2017
                  3:17-cv-07665-FLW-LHG CAMPBELL v. JOHNSON & JOHNSON et al                                               10/02/2017
                  3:17-cv-07666-FLW-LHG PARKER v. JOHNSON & JOHNSON et al                                                 10/02/2017
                  3:17-cv-07667-FLW-LHG SWIFT v. JOHNSON & JOHNSON et al                                                  10/02/2017
                  3:17-cv-07669-FLW-LHG HAGSTROM v. JOHNSON & JOHNSON et al                                               10/02/2017
                  3:17-cv-07671-FLW-LHG FOSTER v. JOHNSON & JOHNSON et al                                                 10/02/2017
                  3:17-cv-07713-FLW-LHG Corralejo v. Johnson & Johnson et al                                              10/02/2017
                  3:17-cv-07715-FLW-LHG Antwanza Wooden v. Johnson and Johnson et al                                      10/02/2017
                  3:17-cv-07681-FLW-LHG WEBB v. JOHNSON & JOHNSON, INC. et al                                             10/02/2017
                  3:17-cv-07685-FLW-LHG EURE v. JOHNSON & JOHNSON et al                                                   10/02/2017
                  3:17-cv-07699-FLW-LHG STANULA v. JOHNSON & JOHNSON, INC. et al                                          10/02/2017
                  3:17-cv-07680-FLW-LHG ERIKSEN v. JOHNSON & JOHNSON INC. et al                                           10/02/2017
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                             348/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2for Filed
                                                Document                the District of New Jersey-Query
                                                                                 05/24/19        Page 351Associated Cases
                                                                                                               of 627
                  3:17-cv-07692-FLW-LHG MICHAELIS v. JOHNSON & JOHNSON, INC. et al 10/02/2017
                  3:17-cv-07703-FLW-LHG NELSON v. JOHNSON & JOHNSON et al                                                10/02/2017
                  3:17-cv-07705-FLW-LHG PIMENTEL v. JOHNSON & JOHNSON et al                                              10/02/2017
                  3:17-cv-07694-FLW-LHG MILLER v. JOHNSON & JOHNSON, INC. et al                                          10/02/2017
                  3:17-cv-07706-FLW-LHG MCLAUGHLIN v. JOHNSON & JOHNSON et al                                            10/02/2017
                  3:17-cv-07719-FLW-LHG EVANS et al v. JOHNSON & JOHNSON et al                                           10/02/2017
                  3:17-cv-07721-FLW-LHG GOODWIN et al v. JOHNSON & JOHNSON et al                                         10/02/2017
                  3:17-cv-07722-FLW-LHG HAAS v. JOHNSON & JOHNSON et al                                                  10/02/2017
                  3:17-cv-07736-FLW-LHG RICHARDSON v. JOHNSON & JOHNSON et al                                            10/02/2017
                  3:17-cv-07723-FLW-LHG DAZEY et al v. JOHNSON & JOHNSON et al                                           10/02/2017
                  3:17-cv-07724-FLW-LHG DUARTE v. JOHNSON & JOHNSON et al                                                10/03/2017
                  3:17-cv-07725-FLW-LHG MINTZER et al v. JOHNSON & JOHNSON et al                                         10/03/2017
                  3:17-cv-07758-FLW-LHG WEBER v. JOHNSON & JOHNSON et al                                                 10/03/2017
                  3:17-cv-07760-FLW-LHG BOZIC v. JOHNSON & JOHNSON et al                                                 10/03/2017
                  3:17-cv-07728-FLW-LHG PUCILOSKI v. JOHNSON & JOHNSON, INC. et al                                       10/02/2017
                  3:17-cv-07763-FLW-LHG WILSON v. JOHNSON & JOHNSON et al                                                10/03/2017
                  3:17-cv-07764-FLW-LHG PANKONIEN et al v. JOHNSON & JOHNSON et al                                       10/03/2017
                  3:17-cv-07765-FLW-LHG LUCANTONI v. JOHNSON & JOHNSON et al                                             10/03/2017
                  3:17-cv-07766-FLW-LHG JONES et al v. JOHNSON & JOHNSON et al                                           10/03/2017
                  3:17-cv-07777-FLW-LHG VINTON et al v. JOHNSON & JOHNSON et al                                          10/03/2017
                  3:17-cv-07767-FLW-LHG BUTLER v. JOHNSON & JOHNSON et al                                                10/03/2017
                  3:17-cv-07778-FLW-LHG BABCOCK v. JOHNSON & JOHNSON et al                                               10/03/2017
                  3:17-cv-07780-FLW-LHG BAXTER v. JOHNSON & JOHNSON et al                                                10/03/2017
                  3:17-cv-07772-FLW-LHG SMITH v. JOHNSON & JOHNSON, INC. et al                                           10/03/2017
                  3:17-cv-07781-FLW-LHG BENBOW et al v. JOHNSON & JOHNSON et al                                          10/03/2017
                  3:17-cv-07782-FLW-LHG BRACCO v. JOHNSON & JOHNSON et al                                                10/03/2017
                  3:17-cv-07773-FLW-LHG WILLIAMS v. JOHNSON & JOHNSON, INC. et al                                        10/03/2017
                  3:17-cv-07783-FLW-LHG CHANEY et al v. JOHNSON & JOHNSON et al                                          10/03/2017
                  3:17-cv-07784-FLW-LHG CHARTIER v. JOHNSON & JOHNSON et al                                              10/03/2017
                  3:17-cv-07785-FLW-LHG COOPER v. JOHNSON & JOHNSON et al                                                10/03/2017
                  3:17-cv-07789-FLW-LHG CRANDALL et al v. JOHNSON & JOHNSON et al                                        10/03/2017
                  3:17-cv-07791-FLW-LHG CRANSTON v. JOHNSON & JOHNSON et al                                              10/03/2017
                  3:17-cv-07774-FLW-LHG VALENTINE v. JOHNSON & JOHNSON, INC. et al 10/03/2017
                  3:17-cv-07802-FLW-LHG EVANS v. JOHNSON & JOHNSON et al                                                 10/03/2017
                  3:17-cv-07798-FLW-LHG LEO et al v. JOHNSON & JOHNSON et al                                             10/03/2017
                  3:17-cv-07776-FLW-LHG IANUALE et al v. JOHNSON & JOHNSON                                               10/03/2017
                  3:17-cv-07801-FLW-LHG ALBANESE v. JOHNSON & JOHNSON, INC.                                              10/04/2017
                  3:17-cv-07804-FLW-LHG CABRERA v. JOHNSON & JOHNSON, INC.                                               10/04/2017
                  3:17-cv-07805-FLW-LHG CARMACK v. JOHNSON & JOHNSON, INC.                                               10/04/2017
                  3:17-cv-07808-FLW-LHG FRANCE v. JOHNSON & JOHNSON, INC.                                                10/04/2017
                  3:17-cv-07831-FLW-LHG WILLIAMS v. JOHNSON & JOHNSON, INC. et al                                        10/03/2017
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                            349/625
5/15/2019                           CM/ECF LIVE - U.S.
                          Case 1:19-cv-01530           District Court2for Filed
                                                  Document                the District of New Jersey-Query
                                                                                   05/24/19        Page 352Associated Cases
                                                                                                                 of 627

                  3:17-cv-07832-FLW-LHG MCCROSKEY v. JOHNSON & JOHNSON et al                                              10/03/2017
                  3:17-cv-07833-FLW-LHG REDIC-YOUNG v. JOHNSON & JOHNSON, INC.                                            10/04/2017
                  3:17-cv-07837-FLW-LHG LYONS v. JOHNSON & JOHNSON, INC.                                                  10/03/2017
                  3:17-cv-07855-FLW-LHG GREGG v. JOHNSON & JOHNSON et al                                                  10/04/2017
                  3:17-cv-07856-FLW-LHG GRIFFITH et al v. JOHNSON & JOHNSON et al                                         10/04/2017
                  3:17-cv-07857-FLW-LHG GORMAN et al v. JOHNSON & JOHNSON et al                                           10/04/2017
                  3:17-cv-07809-FLW-LHG HESS v. JOHNSON & JOHNSON et al                                                   10/04/2017
                  3:17-cv-07810-FLW-LHG FRY V. JOHNSON & JOHNSON, INC.                                                    10/04/2017
                  3:17-cv-07811-FLW-LHG ORECCHIA v. JOHNSON & JOHNSON et al                                               10/04/2017
                  3:17-cv-07815-FLW-LHG SMITH v. JOHNSON & JOHNSON et al                                                  10/04/2017
                  3:17-cv-07816-FLW-LHG ATKINSON v. JOHNSON & JOHNSON et al                                               10/04/2017
                  3:17-cv-07818-FLW-LHG SORENSEN v. JOHNSON & JOHNSON et al                                               10/04/2017
                  3:17-cv-07820-FLW-LHG QUINN et al v. JOHNSON & JOHNSON et al                                            10/04/2017
                  3:17-cv-07806-FLW-LHG DIAZ v. JOHNSON & JOHNSON, INC. et al                                             10/04/2017
                  3:17-cv-07821-FLW-LHG Carroll v. JOHNSON & JOHNSON et al                                                10/04/2017
                  3:17-cv-07862-FLW-LHG BALDWIN v. JOHNSON & JOHNSON et al                                                10/04/2017
                  3:17-cv-07822-FLW-LHG WILLIAMS et al v. JOHNSON & JOHNSON et al                                         10/04/2017
                  3:17-cv-07824-FLW-LHG GARNES v. JOHNSON & JOHNSON, INC.                                                 10/04/2017
                  3:17-cv-07826-FLW-LHG ARSEN v. JOHNSON & JOHNSON et al                                                  10/04/2017
                  3:17-cv-07827-FLW-LHG MINNA v. JOHNSON & JOHNSON, INC.                                                  10/04/2017
                  3:17-cv-07828-FLW-LHG JONES v. JOHNSON & JOHNSON et al                                                  10/04/2017
                  3:17-cv-07829-FLW-LHG SNOW v. JOHNSON & JOHNSON, INC.                                                   10/04/2017
                  3:17-cv-07871-FLW-LHG SHMAEFF v JOHNSON & JOHNSON                                                       10/04/2017
                  3:17-cv-07863-FLW-LHG TUCKER-WALTERS v. JOHNSON & JOHNSON et al                                         10/05/2017
                  3:17-cv-07866-FLW-LHG FIOLA v. JOHNSON & JOHNSON et al                                                  10/05/2017
                  3:17-cv-07867-FLW-LHG OLIVER v. JOHNSON & JOHNSON et al                                                 10/05/2017
                  3:17-cv-07876-FLW-LHG KOROTKA v. JOHNSON & JOHNSON et al                                                10/05/2017
                  3:17-cv-07880-FLW-LHG STRASSBERG v. JOHNSON & JOHNSON et al                                             10/05/2017
                  3:17-cv-07881-FLW-LHG MONAHAN v. JOHNSON & JOHNSON et al                                                10/05/2017
                  3:17-cv-07882-FLW-LHG ROSE v. JOHNSON & JOHNSON et al                                                   10/05/2017
                  3:17-cv-07884-FLW-LHG LAYFIELD v. JOHNSON & JOHNSON et al                                               10/05/2017
                  3:17-cv-07910-FLW-LHG Rhode et al v. Johnson & Johnson et al                                            10/05/2017
                  3:17-cv-07850-FLW-LHG FORSTALL et al v. JOHNSON & JOHNSON et al                                         10/04/2017
                  3:17-cv-07912-FLW-LHG GALLARDO, et al v. JOHNSON & JOHNSON, et al                                       10/05/2017
                  3:17-cv-07852-FLW-LHG GIBBS et al v. JOHNSON & JOHNSON et al                                            10/04/2017
                  3:17-cv-07854-FLW-LHG GREEN v. JOHNSON & JOHNSON et al                                                  10/04/2017
                  3:17-cv-07929-FLW-LHG AUSTIN et al v. JOHNSON & JOHNSON, INC. et al                                     10/05/2017
                  3:17-cv-07933-FLW-LHG MOORE et al v. JOHNSON & JOHNSON, INC. et al                                      10/05/2017
                  3:17-cv-07934-FLW-LHG ESTATE OF ELIZABETH KING et al v. JOHNSON &
                                                                                    10/05/2017
                  JOHNSON et al

https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                             350/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2for Filed
                                                Document                the District of New Jersey-Query
                                                                                 05/24/19        Page 353Associated Cases
                                                                                                               of 627
                  3:17-cv-07909-FLW-LHG RIVERO v. JOHNSON & JOHNSON et al                                                10/05/2017
                  3:17-cv-07883-FLW-LHG MORRIS v. JOHNSON & JOHNSON et al                                                10/05/2017
                  3:17-cv-07913-FLW-LHG IZZARD v. JOHNSON & JOHNSON et al                                                10/05/2017
                  3:17-cv-07914-FLW-LHG ODUMS v. JOHNSON & JOHNSON et al                                                 10/05/2017
                  3:17-cv-07915-FLW-LHG JENSEN v. JOHNSON & JOHNSON et al                                                10/05/2017
                  3:17-cv-07903-FLW-LHG DAVIS v. JOHNSON & JOHNSON et al                                                 10/05/2017
                  3:17-cv-07916-FLW-LHG NARD et al v. JOHNSON & JOHNSON et al                                            10/05/2017
                  3:17-cv-07900-FLW-LHG HELMS v. JOHNSON & JOHNSON et al                                                 10/05/2017
                  3:17-cv-07918-FLW-LHG GILBERT v. JOHNSON & JOHNSON et al                                               10/05/2017
                  3:17-cv-07936-FLW-LHG PEDERSEN v. JOHNSON & JOHNSON et al                                              10/05/2017
                  3:17-cv-07937-FLW-LHG ORLANDO et al v. JOHNSON & JOHNSON et al                                         10/05/2017
                  3:17-cv-07939-FLW-LHG HARPER v. JOHNSON & JOHNSON et al                                                10/05/2017
                  3:17-cv-07926-FLW-LHG PATTON et al v. JOHNSON AND JOHNSON et al                                        10/05/2017
                  3:17-cv-07928-FLW-LHG EAGLETON v. JOHNSON & JOHNSON et al                                              10/06/2017
                  3:17-cv-07931-FLW-LHG SYED v. JOHNSON & JOHNSON et al                                                  10/06/2017
                  3:17-cv-07932-FLW-LHG HAYDEN v. JOHNSON & JOHNSON et al                                                10/06/2017
                  3:17-cv-07935-FLW-LHG TIPTON v. JOHNSON & JOHNSON et al                                                10/06/2017
                  3:17-cv-07925-FLW-LHG RONEY et al v. JOHNSON & JOHNSON et al                                           10/06/2017
                  3:17-cv-07959-FLW-LHG PENTECOST v. JOHNSON & JOHNSON, INC. et al 10/06/2017
                  3:18-cv-01910-FLW-LHG HODOROVIC v. JOHNSON & JOHNSON et al                                             02/13/2018
                  3:17-cv-07960-FLW-LHG FORRESTER v. JOHNSON & JOHNSON, INC. et al 10/06/2017
                  3:17-cv-07961-FLW-LHG SANTIAGO v. JOHNSON & JOHNSON, INC. et al                                        10/06/2017
                  3:17-cv-07962-FLW-LHG SHELTON v. JOHNSON & JOHNSON, INC. et al                                         10/06/2017
                  3:17-cv-07971-FLW-LHG MCCARTY v. JOHNSON & JOHNSON, et al                                              10/06/2017
                  3:17-cv-07949-FLW-LHG BODNAR v. JOHNSON & JOHNSON et al                                                10/06/2017
                  3:17-cv-07910-FLW-LHG Rhode et al v. Johnson & Johnson et al                                           10/06/2017
                  3:17-cv-07912-FLW-LHG GALLARDO, et al v. JOHNSON & JOHNSON, et al 10/06/2017
                  3:18-cv-08667-FLW-LHG CHEDAKA v. JOHNSON & JOHNSON et al                                               05/02/2018
                  3:17-cv-07964-FLW-LHG GASH v. JOHNSON & JOHNSON et al                                                  10/06/2017
                  3:17-cv-07967-FLW-LHG BOUCHARD v. JOHNSON & JOHNSON et al                                              10/06/2017
                  3:17-cv-07968-FLW-LHG BLUME v. JOHNSON & JOHNSON et al                                                 10/06/2017
                  3:17-cv-07969-FLW-LHG HAMMER v. JOHNSON & JOHNSON et al                                                10/06/2017
                  3:17-cv-07970-FLW-LHG KING v. JOHNSON & JOHNSON et al                                                  10/10/2017
                  3:17-cv-07980-FLW-LHG VERDIN v. JOHNSON & JOHNSON et al                                                10/10/2017
                  3:17-cv-07971-FLW-LHG MCCARTY v. JOHNSON & JOHNSON, et al                                              10/10/2017
                  3:17-cv-07974-FLW-LHG VANNOY v. JOHNSON & JOHNSON et al                                                10/10/2017
                  3:17-cv-07981-FLW-LHG DEROSE v. JOHNSON & JOHNSON et al                                                10/10/2017
                  3:17-cv-07986-FLW-LHG AUTRY v. JOHNSON & JOHNSON et al                                                 10/10/2017
                  3:17-cv-07987-FLW-LHG ERICKSON v. JOHNSON & JOHNSON et al                                              10/10/2017
                  3:17-cv-08013-FLW-LHG BILBREY v. JOHNSON & JOHNSON et al                                               10/10/2017
                  3:17-cv-08019-FLW-LHG FREDERICKS v. JOHNSON & JOHNSON et al                                            10/10/2017
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                            351/625
5/15/2019                           CM/ECF LIVE - U.S.
                          Case 1:19-cv-01530           District Court2for Filed
                                                  Document                the District of New Jersey-Query
                                                                                   05/24/19        Page 354Associated Cases
                                                                                                                 of 627

                  3:17-cv-08022-FLW-LHG NETTERVILLE v. JOHNSON & JOHNSON et al                                            10/10/2017
                  3:17-cv-07992-FLW-LHG WILKINS v. JOHNSON & JOHNSON et al                                                10/06/2017
                  3:17-cv-07993-FLW-LHG WELLS v. JOHNSON & JOHNSON et al                                                  10/06/2017
                  3:17-cv-07994-FLW-LHG WILLIAMS v. JOHNSON & JOHNSON et al                                               10/06/2017
                  3:17-cv-08000-FLW-LHG LEBOUEF v. JOHNSON & JOHNSON et al                                                10/09/2017
                  3:17-cv-08023-FLW-LHG GIBSON v. JOHNSON & JOHNSON et al                                                 10/10/2017
                  3:17-cv-08001-FLW-LHG LEWIS et al v. JOHNSON & JOHNSON et al                                            10/09/2017
                  3:17-cv-08002-FLW-LHG MANGANO v. JOHNSON & JOHNSON et al                                                10/09/2017
                  3:17-cv-08024-FLW-LHG RICHARDSON v. JOHNSON & JOHNSON et al                                             10/10/2017
                  3:17-cv-07990-FLW-LHG CANNANE et al v. JOHNSON & JOHNSON et al                                          10/10/2017
                  3:17-cv-08010-FLW-LHG LAPAN et al v. JOHNSON & JOHNSON et al                                            10/10/2017
                  3:17-cv-08011-FLW-LHG WILSON v. JOHNSON & JOHNSON et al                                                 10/10/2017
                  3:17-cv-08028-FLW-LHG KRUCIK v. JOHNSON & JOHNSON et al                                                 10/10/2017
                  3:17-cv-08042-FLW-LHG BROWN v. JOHNSON & JOHNSON et al                                                  10/09/2017
                  3:17-cv-08012-FLW-LHG MURRAY v. JOHNSON & JOHNSON et al                                                 10/10/2017
                  3:17-cv-08045-FLW-LHG ANDERSON v. JOHNSON & JOHNSON et al                                               10/10/2017
                  3:17-cv-08046-FLW-LHG HONEA v. JOHNSON & JOHNSON et al                                                  10/10/2017
                  3:17-cv-08033-FLW-LHG MARROQUIN v. JOHNSON & JOHNSON et al                                              10/10/2017
                  3:17-cv-08048-FLW-LHG VACCARO v. JOHNSON & JOHNSON et al                                                10/10/2017
                  3:17-cv-08039-FLW-LHG WEXLER v. JOHNSON & JOHNSON et al                                                 10/10/2017
                  3:17-cv-08037-FLW-LHG BUSBIN v. JOHNSON & JOHNSON et al                                                 10/10/2017
                  3:17-cv-08051-FLW-LHG WOLFREY et al v. JOHNSON & JOHNSON et al                                          10/10/2017
                  3:17-cv-08052-FLW-LHG OWENS v. JOHNSON & JOHNSON et al                                                  10/10/2017
                  3:17-cv-08061-FLW-LHG BAIN v. JOHNSON & JOHNSON et al                                                   10/10/2017
                  3:17-cv-08063-FLW-LHG TALLMAN v. JOHNSON & JOHNSON et al                                                10/10/2017
                  3:17-cv-07929-FLW-LHG AUSTIN et al v. JOHNSON & JOHNSON, INC. et al                                     10/10/2017
                  3:18-cv-01913-FLW-LHG NAUGHTON v. JOHNSON & JOHNSON et al                                               02/13/2018
                  3:17-cv-07933-FLW-LHG MOORE et al v. JOHNSON & JOHNSON, INC. et al                                      10/10/2017
                  3:17-cv-07934-FLW-LHG ESTATE OF ELIZABETH KING et al v. JOHNSON &
                                                                                    10/10/2017
                  JOHNSON et al
                  3:17-cv-08067-FLW-LHG MCLEAREN v. JOHNSON & JOHNSON et al         10/10/2017
                  3:17-cv-08068-FLW-LHG SHERMAN v. JOHNSON & JOHNSON et al                                                10/10/2017
                  3:17-cv-08003-FLW-LHG MANNING v. JOHNSON & JOHNSON et al                                                10/10/2017
                  3:17-cv-08004-FLW-LHG MAYOL v. JOHNSON & JOHNSON et al                                                  10/10/2017
                  3:17-cv-08005-FLW-LHG MORGAN v. JOHNSON & JOHNSON et al                                                 10/10/2017
                  3:17-cv-08006-FLW-LHG HENAULT et al v. JOHNSON & JOHNSON et al                                          10/10/2017
                  3:17-cv-08007-FLW-LHG HILL v. JOHNSON & JOHNSON et al                                                   10/10/2017
                  3:17-cv-08009-FLW-LHG HUTCHINSON-COURSE et al v. JOHNSON &
                                                                                                                          10/10/2017
                  JOHNSON et al
                  3:17-cv-08070-FLW-LHG HUNT v JOHNSON & JOHNSON, et al                                                   10/11/2017

https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                             352/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2for Filed
                                                Document                the District of New Jersey-Query
                                                                                 05/24/19        Page 355Associated Cases
                                                                                                               of 627
                  3:17-cv-08071-FLW-LHG PAWLOW v. JOHNSON & JOHNSON et al                                                10/11/2017
                  3:17-cv-08073-FLW-LHG MITCHELL v. JOHNSON & JOHNSON et al                                              10/11/2017
                  3:17-cv-08088-FLW-LHG MERKURIS v. JOHNSON & JOHNSON et al                                              10/11/2017
                  3:17-cv-08089-FLW-LHG MILANO v. JOHNSON & JOHNSON et al                                                10/11/2017
                  3:17-cv-07839-FLW-LHG MILLER v. JOHNSON & JOHNSON, INC.                                                10/11/2017
                  3:17-cv-07844-FLW-LHG EGGERS v. JOHNSON & JOHNSON et al                                                10/11/2017
                  3:17-cv-07845-FLW-LHG ENGLISH et al v. JOHNSON & JOHNSON et al                                         10/11/2017
                  3:17-cv-07846-FLW-LHG FLYNN v. JOHNSON & JOHNSON et al                                                 10/11/2017
                  3:17-cv-08090-FLW-LHG MILLS et al v. JOHNSON & JOHNSON et al                                           10/11/2017
                  3:17-cv-08092-FLW-LHG SULLIVAN v. JOHNSON & JOHNSON et al                                              10/11/2017
                  3:17-cv-08093-FLW-LHG LIVELY v. JOHNSON & JOHNSON et al                                                10/11/2017
                  3:17-cv-08094-FLW-LHG O'BRIEN v. JOHNSON & JOHNSON et al                                               10/11/2017
                  3:17-cv-08087-FLW-LHG MCBRAYER v. JOHNSON & JOHNSON et al                                              10/11/2017
                  3:17-cv-08086-FLW-LHG BURKEY et al v. JOHNSON & JOHNSON et al                                          10/11/2017
                  3:17-cv-08095-FLW-LHG DAVIS v. JOHNSON & JOHNSON et al                                                 10/11/2017
                  3:17-cv-08085-FLW-LHG HAYNES et al v. JOHNSON & JOHNSON
                                                                                                                         10/11/2017
                  CONSUMER INC et al
                  3:17-cv-08097-FLW-LHG DELAROSA v. JOHNSON & JOHNSON et al                                              10/11/2017
                  3:17-cv-08083-FLW-LHG HOUSTON v. JOHNSON & JOHNSON et al                                               10/11/2017
                  3:17-cv-08103-FLW-LHG REMMER v. JOHNSON & JOHNSON et al                                                10/11/2017
                  3:17-cv-08148-FLW-LHG FOWLER v. JOHNSON & JOHNSON et al (JRG1)                                         10/11/2017
                  3:17-cv-08077-FLW-LHG WINTERS v. JOHNSON & JOHNSON et al                                               10/11/2017
                  3:17-cv-08076-FLW-LHG HETHERINGTON v. JOHNSON & JOHNSON et al                                          10/11/2017
                  3:17-cv-08123-FLW-LHG GORE v. JOHNSON & JOHNSON et al                                                  10/12/2017
                  3:17-cv-08108-FLW-LHG STEPHENS v. JOHNSON & JOHNSON et al                                              10/12/2017
                  3:17-cv-08124-FLW-LHG SPEARS-HAMILTON v. JOHNSON & JOHNSON et
                                                                                                                         10/12/2017
                  al
                  3:17-cv-08112-FLW-LHG LUCAS v. JOHNSON & JOHNSON et al                                                 10/12/2017
                  3:17-cv-08126-FLW-LHG NAPIER v. JOHNSON & JOHNSON et al                                                10/12/2017
                  3:17-cv-08129-FLW-LHG COURTER v. JOHNSON & JOHNSON et al                                               10/12/2017
                  3:17-cv-08132-FLW-LHG LABOK v. JOHNSON & JOHNSON et al                                                 10/12/2017
                  3:17-cv-08116-FLW-LHG DUFF v. JOHNSON & JOHNSON et al                                                  10/12/2017
                  3:17-cv-08119-FLW-LHG KUHN v. JOHNSON & JOHNSON et al                                                  10/12/2017
                  3:17-cv-08137-FLW-LHG LANDRUM v. JOHNSON & JOHNSON et al                                               10/12/2017
                  3:17-cv-08120-FLW-LHG ELLISON v. JOHNSON & JOHNSON et al                                               10/12/2017
                  3:17-cv-08122-FLW-LHG CHRISTIAN v. JOHNSON & JOHNSON et al                                             10/12/2017
                  3:17-cv-08133-FLW-LHG BRANCH v. JOHNSON & JOHNSON et al                                                10/12/2017
                  3:17-cv-08135-FLW-LHG BRIGMAN v. JOHNSON & JOHNSON et al                                               10/12/2017
                  3:17-cv-08154-FLW-LHG MCDONALD et al v. JOHNSON & JOHNSON et al                                        10/12/2017
                  3:17-cv-08140-FLW-LHG ANDERSON v. JOHNSON & JOHNSON et al                                              10/12/2017
                  3:17-cv-08155-FLW-LHG NEWPORT v. JOHNSON & JOHNSON et al                                               10/12/2017

https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                            353/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2for Filed
                                                Document                the District of New Jersey-Query
                                                                                 05/24/19        Page 356Associated Cases
                                                                                                               of 627
                  3:17-cv-08159-FLW-LHG JEFFERS v. JOHNSON & JOHNSON et al                                               10/12/2017
                  3:17-cv-08169-FLW-LHG WILLIAMS v. JOHNSON & JOHNSON et al                                              10/12/2017
                  3:17-cv-08141-FLW-LHG IKEMOTO v. JOHNSON & JOHNSON                                                     10/12/2017
                  3:17-cv-08170-FLW-LHG ANDERSON v. JOHNSON & JOHNSON et al                                              10/12/2017
                  3:17-cv-08142-FLW-LHG SUMNER v. JOHNSON & JOHNSON                                                      10/12/2017
                  3:17-cv-08144-FLW-LHG JAY v. JOHNSON & JOHNSON                                                         10/12/2017
                  3:17-cv-08145-FLW-LHG PALACIOS v. JOHNSON & JOHNSON                                                    10/12/2017
                  3:17-cv-08171-FLW-LHG SUMMERLIN et al v. JOHNSON & JOHNSON et al 10/12/2017
                  3:17-cv-08147-FLW-LHG MCCLURG et al v. JOHNSON & JOHNSON et al                                         10/12/2017
                  3:17-cv-08172-FLW-LHG WHEELER et al v. JOHNSON & JOHNSON et al                                         10/12/2017
                  3:17-cv-08164-FLW-LHG WELTER v. JOHNSON & JOHNSON et al                                                10/12/2017
                  3:17-cv-08158-FLW-LHG PEASE et al v. JOHNSON & JOHNSON et al                                           10/12/2017
                  3:17-cv-08148-FLW-LHG FOWLER v. JOHNSON & JOHNSON et al (JRG1)                                         10/12/2017
                  3:17-cv-08156-FLW-LHG STEINBARTH v. JOHNSON & JOHNSON et al                                            10/13/2017
                  3:17-cv-08157-FLW-LHG COLLINS v. JOHNSON & JOHNSON et al                                               10/13/2017
                  3:17-cv-08150-FLW-LHG RAMIREZ v. JOHNSON & JOHNSON et al                                               10/13/2017
                  3:17-cv-08152-FLW-LHG ALLENBERG v. JOHNSON & JOHNSON et al                                             10/13/2017
                  3:17-cv-08153-FLW-LHG ALLISON v. JOHNSON & JOHNSON et al                                               10/13/2017
                  3:17-cv-08174-FLW-LHG WILLIAMS v. JOHNSON & JOHNSON et al                                              10/13/2017
                  3:17-cv-08143-FLW-LHG BROOKS v. JOHNSON & JOHNSON et al                                                10/13/2017
                  3:17-cv-08176-FLW-LHG ESTRADA et al v. JOHNSON & JOHNSON et al                                         10/13/2017
                  3:17-cv-08200-FLW-LHG CRABTREE v. JOHNSON & JOHNSON et al                                              10/13/2017
                  3:17-cv-08177-FLW-LHG HATCHER v. JOHNSON & JOHNSON et al                                               10/13/2017
                  3:17-cv-08202-FLW-LHG YARNELL v. JOHNSON & JOHNSON et al                                               10/13/2017
                  3:17-cv-08204-FLW-LHG LOWE v. JOHNSON & JOHNSON et al                                                  10/13/2017
                  3:17-cv-08205-FLW-LHG BLACK v. JOHNSON & JOHNSON et al                                                 10/13/2017
                  3:17-cv-07843-FLW-LHG DELGADO v. JOHNSON & JOHNSON et al                                               10/13/2017
                  3:17-cv-08206-FLW-LHG PARKER v. JOHNSON & JOHNSON et al                                                10/13/2017
                  3:17-cv-08207-FLW-LHG DENNY v. JOHNSON & JOHNSON et al                                                 10/13/2017
                  3:17-cv-08208-FLW-LHG HESELTON v. JOHNSON & JOHNSON et al                                              10/13/2017
                  3:17-cv-08209-FLW-LHG KNIGHT v. JOHNSON & JOHNSON et al                                                10/13/2017
                  3:17-cv-08228-FLW-LHG STICKLER v. JOHNSON & JOHNSON et al                                              10/13/2017
                  3:17-cv-08234-FLW-LHG Petrosky v. JOHNSON AND JOHNSON et al                                            10/13/2017
                  3:17-cv-08229-FLW-LHG RAMON et al v. JOHNSON & JOHNSON et al                                           10/13/2017
                  3:17-cv-08236-FLW-LHG TRAYLOR v. JOHNSON & JOHNSON et al                                               10/13/2017
                  3:17-cv-08237-FLW-LHG CAIN v. JOHNSON & JOHNSON et al                                                  10/13/2017
                  3:17-cv-08180-FLW-LHG BAILEY v. JOHNSON & JOHNSON et al                                                10/13/2017
                  3:17-cv-08238-FLW-LHG COOPER v. JOHNSON & JOHNSON et al                                                10/13/2017
                  3:17-cv-08220-FLW-LHG PHEIFER v. JOHNSON & JOHNSON et al                                               10/13/2017
                  3:17-cv-08194-FLW-LHG TAYLOR et al v. JOHNSON & JOHNSON et al                                          10/13/2017
                  3:17-cv-08221-FLW-LHG PHILLIPS et al v. JOHNSON & JOHNSON et al                                        10/13/2017
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                            354/625
5/15/2019                           CM/ECF LIVE - U.S.
                          Case 1:19-cv-01530           District Court2for Filed
                                                  Document                the District of New Jersey-Query
                                                                                   05/24/19        Page 357Associated Cases
                                                                                                                 of 627

                  3:17-cv-08224-FLW-LHG PULCINI v. JOHNSON & JOHNSON et al                                                10/13/2017
                  3:17-cv-08226-FLW-LHG SHATASHVILI v. JOHNSON & JOHNSON et al                                            10/13/2017
                  3:17-cv-08227-FLW-LHG SIMMONS v. JOHNSON & JOHNSON et al                                                10/13/2017
                  3:17-cv-08290-FLW-LHG Bustos v. Johnson & Johnson et al                                                 10/13/2017
                  3:17-cv-08293-FLW-LHG George v. Johnson & Johnson et al                                                 10/13/2017
                  3:17-cv-08266-FLW-LHG YOUNG v. JOHNSON & JOHNSON et al                                                  10/13/2017
                  3:17-cv-08243-FLW-LHG DAHL v. JOHNSON & JOHNSON et al                                                   10/16/2017
                  3:17-cv-08247-FLW-LHG DANTZLER v. JOHNSON & JOHNSON et al                                               10/16/2017
                  3:17-cv-08248-FLW-LHG HAYES v. JOHNSON & JOHNSON, INC. et al                                            10/16/2017
                  3:17-cv-08249-FLW-LHG EARLE v. JOHNSON & JOHNSON et al                                                  10/16/2017
                  3:17-cv-08210-FLW-LHG LEON v. JOHNSON & JOHNSON et al                                                   10/16/2017
                  3:17-cv-08259-FLW-LHG BOYCE et al v. JOHNSON & JOHNSON et al                                            10/16/2017
                  3:17-cv-08211-FLW-LHG HAWKINS-PANEK v. JOHNSON & JOHNSON et al                                          10/16/2017
                  3:17-cv-08330-FLW-LHG BUCHITE v. JOHNSON & JOHNSON et al                                                10/16/2017
                  3:17-cv-08267-FLW-LHG SALAVICS v. JOHNSON & JOHNSON et al                                               10/13/2017
                  3:17-cv-08346-FLW-LHG NORMADIN v. JOHNSON & JOHNSON, INC. et al                                         10/16/2017
                  3:17-cv-08268-FLW-LHG GARCIA v. JOHNSON & JOHNSON et al                                                 10/16/2017
                  3:17-cv-08331-FLW-LHG COGAN v. JOHNSON & JOHNSON et al                                                  10/16/2017
                  3:17-cv-08272-FLW-LHG Rosenberg v. JOHNSON & JOHNSON et al                                              10/13/2017
                  3:17-cv-08269-FLW-LHG GLADSTONE v. JOHNSON & JOHNSON et al                                              10/16/2017
                  3:17-cv-08332-FLW-LHG DAVIS v. JOHNSON & JOHNSON et al                                                  10/16/2017
                  3:17-cv-08270-FLW-LHG GONZALES v. JOHNSON & JOHNSON et al                                               10/16/2017
                  3:17-cv-08271-FLW-LHG GREENWALD-HILL v. JOHNSON & JOHNSON et al                                         10/16/2017
                  3:17-cv-08347-FLW-LHG OWENS v. JOHNSON & JOHNSON et al                                                  10/16/2017
                  3:17-cv-08273-FLW-LHG HAGAN v. JOHNSON & JOHNSON et al                                                  10/13/2017
                  3:17-cv-08333-FLW-LHG DEPAULO-HARGRAVES v. JOHNSON &
                                                                                                                          10/16/2017
                  JOHNSON et al
                  3:17-cv-08356-FLW-LHG BRAMEN v. JOHNSON & JOHNSON, INC. et al                                           10/16/2017
                  3:17-cv-08275-FLW-LHG CIUCHTA v. JOHNSON & JOHNSON et al                                                10/13/2017
                  3:17-cv-08307-FLW-LHG FOX v. JOHNSON & JOHNSON et al                                                    10/16/2017
                  3:17-cv-08276-FLW-LHG HOSKINS v. JOHNSON & JOHNSON et al                                                10/13/2017
                  3:17-cv-08335-FLW-LHG GREENE v. JOHNSON & JOHNSON et al                                                 10/16/2017
                  3:17-cv-08308-FLW-LHG RENDLEMAN v. JOHNSON & JOHNSON et al                                              10/16/2017
                  3:17-cv-08278-FLW-LHG JACOBS v. JOHNSON & JOHNSON et al                                                 10/13/2017
                  3:17-cv-08279-FLW-LHG MALDONADO v. JOHNSON & JOHNSON et al                                              10/13/2017
                  3:17-cv-08355-FLW-LHG WAARDENBURG v. JOHNSON & JOHNSON, INC.
                                                                                                                          10/16/2017
                  et al
                  3:17-cv-08336-FLW-LHG GRILLO v. JOHNSON & JOHNSON et al                                                 10/16/2017
                  3:17-cv-08339-FLW-LHG JANSEN v. JOHNSON & JOHNSON et al                                                 10/16/2017
                  3:17-cv-08340-FLW-LHG JENKINS v. JOHNSON & JOHNSON et al                                                10/16/2017

https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                             355/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2for Filed
                                                Document                the District of New Jersey-Query
                                                                                 05/24/19        Page 358Associated Cases
                                                                                                               of 627
                  3:17-cv-08341-FLW-LHG JONESOF v. JOHNSON & JOHNSON et al                                               10/16/2017
                  3:17-cv-08334-FLW-LHG DILLARD v. JOHNSON & JOHNSON et al                                               10/16/2017
                  3:17-cv-08342-FLW-LHG LOUDERBOUGH v. JOHNSON & JOHNSON et al                                           10/16/2017
                  3:17-cv-08280-FLW-LHG LANDERS v. JOHNSON & JOHNSON et al                                               10/13/2017
                  3:17-cv-08343-FLW-LHG LUCAS v. JOHNSON & JOHNSON et al                                                 10/16/2017
                  3:17-cv-08281-FLW-LHG MAHLERT v. JOHNSON & JOHNSON et al                                               10/13/2017
                  3:17-cv-08344-FLW-LHG MCCANN-MUELLER v. JOHNSON & JOHNSON et
                                                                                                                         10/16/2017
                  al
                  3:17-cv-08345-FLW-LHG MOORE v. JOHNSON & JOHNSON et al                                                 10/16/2017
                  3:17-cv-08311-FLW-LHG BELLOTTO v. JOHNSON & JOHNSON et al                                              10/16/2017
                  3:17-cv-08286-FLW-LHG BOYKINS v. JOHNSON & JOHNSON et al                                               10/13/2017
                  3:17-cv-08288-FLW-LHG JONES v. JOHNSON & JOHNSON, INC. et al                                           10/13/2017
                  3:17-cv-08313-FLW-LHG SPENCER v. JOHNSON & JOHNSON et al                                               10/16/2017
                  3:17-cv-08354-FLW-LHG SMITH v. JOHNSON & JOHNSON, INC. et al                                           10/16/2017
                  3:17-cv-08289-FLW-LHG PULASKI v. JOHNSON & JOHNSON et al                                               10/13/2017
                  3:17-cv-08318-FLW-LHG FAMEREE v. JOHNSON & JOHNSON et al                                               10/16/2017
                  3:17-cv-08353-FLW-LHG SIMPSON v. JOHNSON & JOHNSON CONSUMER
                                                                                                                         10/16/2017
                  INC. et al
                  3:17-cv-08352-FLW-LHG SAVAGE v. JOHNSON & JOHNSON, INC. et al                                          10/16/2017
                  3:17-cv-08212-FLW-LHG GIBSON v. JOHNSON & JOHNSON et al                                                10/16/2017
                  3:17-cv-08319-FLW-LHG FANCIULLO v. JOHNSON & JOHNSON et al                                             10/16/2017
                  3:17-cv-08213-FLW-LHG GORDON v. JOHNSON & JOHNSON et al                                                10/16/2017
                  3:17-cv-08320-FLW-LHG JUDKINS v. JOHNSON & JOHNSON et al                                               10/16/2017
                  3:17-cv-08321-FLW-LHG MAXWELL v. JOHNSON & JOHNSON et al                                               10/16/2017
                  3:17-cv-08322-FLW-LHG DAWSON v. JOHNSON & JOHNSON et al                                                10/16/2017
                  3:17-cv-08323-FLW-LHG MORELLO v. JOHNSON & JOHNSON et al                                               10/16/2017
                  3:17-cv-08324-FLW-LHG STRICKLAND v. JOHNSON & JOHNSON et al                                            10/16/2017
                  3:17-cv-08325-FLW-LHG WILLIS v. JOHNSON & JOHNSON et al                                                10/16/2017
                  3:17-cv-08372-FLW-LHG WRIGHT v. JOHNSON & JOHNSON et al                                                10/16/2017
                  3:17-cv-08326-FLW-LHG BRUTON v. JOHNSON & JOHNSON et al                                                10/16/2017
                  3:17-cv-08351-FLW-LHG ROBERTS v. JOHNSON & JOHNSON, INC. et al                                         10/16/2017
                  3:17-cv-08350-FLW-LHG POLLY v. JOHNSON & JOHNSON, INC. et al                                           10/16/2017
                  3:17-cv-08366-FLW-LHG VARNAUSKAS v. JOHNSON & JOHNSON et al                                            10/16/2017
                  3:17-cv-08327-FLW-LHG JANAK v. JOHNSON & JOHNSON et al                                                 10/16/2017
                  3:17-cv-08376-FLW-LHG ROMAN v. JOHNSON & JOHNSON et al                                                 10/16/2017
                  3:17-cv-08364-FLW-LHG TAXTER et al v. JOHNSON & JOHNSON et al                                          10/16/2017
                  3:17-cv-08349-FLW-LHG PHILLIPS v. JOHNSON & JOHNSON, INC. et al                                        10/16/2017
                  3:17-cv-08348-FLW-LHG PALUMBO v. JOHNSON & JOHNSON, INC. et al                                         10/16/2017
                  3:17-cv-08380-FLW-LHG LITTLE v. JOHNSON & JOHNSON, INC. et al                                          10/16/2017
                  3:17-cv-08337-FLW-LHG HARRISON v. JOHNSON & JOHNSON, INC. et al                                        10/17/2017
                  3:17-cv-08338-FLW-LHG HOMEYER v. JOHNSON & JOHNSON et al                                               10/17/2017

https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                            356/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2for Filed
                                                Document                the District of New Jersey-Query
                                                                                 05/24/19        Page 359Associated Cases
                                                                                                               of 627
                  3:17-cv-08360-FLW-LHG TENGBERG v. JOHNSON & JOHNSON et al                                              10/17/2017
                  3:17-cv-08361-FLW-LHG ROSS et al v. JOHNSON & JOHNSON et al                                            10/17/2017
                  3:17-cv-08401-FLW-LHG HOFF et al v. JOHNSON & JOHNSON et al                                            10/17/2017
                  3:17-cv-08294-FLW-LHG HURSIN v. JOHNSON & JOHNSON et al                                                10/13/2017
                  3:17-cv-08297-FLW-LHG MORIGI v. JOHNSON & JOHNSON, INC. et al                                          10/13/2017
                  3:17-cv-08298-FLW-LHG MICHON v. JOHNSON & JOHNSON et al                                                10/13/2017
                  3:17-cv-08300-FLW-LHG PARSONS v. JOHNSON & JOHNSON et al                                               10/13/2017
                  3:17-cv-08394-FLW-LHG ELLIS v. JOHNSON & JOHNSON et al                                                 10/17/2017
                  3:17-cv-08301-FLW-LHG PREISS v. JOHNSON & JOHNSON et al                                                10/13/2017
                  3:17-cv-08403-FLW-LHG PIMENTEL v. JOHNSON & JOHNSON et al                                              10/17/2017
                  3:17-cv-08405-FLW-LHG BUNCH v. JOHNSON & JOHNSON et al                                                 10/17/2017
                  3:17-cv-08407-FLW-LHG GAMBLE v. JOHNSON & JOHNSON et al                                                10/17/2017
                  3:17-cv-08410-FLW-LHG WEATHERWAX v. JOHNSON & JOHNSON et al                                            10/17/2017
                  3:17-cv-08411-FLW-LHG BULLARD v. JOHNSON & JOHNSON et al                                               10/17/2017
                  3:17-cv-08412-FLW-LHG VICKERSTAFF v. JOHNSON & JOHNSON et al                                           10/17/2017
                  3:17-cv-08413-FLW-LHG WILLIAMS v. JOHNSON & JOHNSON et al                                              10/17/2017
                  3:17-cv-08397-FLW-LHG DAVIS v. JOHNSON & JOHNSON et al                                                 10/17/2017
                  3:17-cv-08302-FLW-LHG DEMAILLE-SMITH et al v. JOHNSON & JOHNSON
                                                                                                                         10/13/2017
                  et al
                  3:17-cv-08398-FLW-LHG ROY v. JOHNSON & JOHNSON et al                                                   10/17/2017
                  3:17-cv-08303-FLW-LHG ACKERMAN v. JOHNSON & JOHNSON et al                                              10/13/2017
                  3:17-cv-08214-FLW-LHG LESTER v. JOHNSON & JOHNSON et al                                                10/17/2017
                  3:17-cv-08445-FLW-LHG ATKINSON et al v. JOHNSON & JOHNSON et al                                        10/17/2017
                  3:17-cv-08305-FLW-LHG RACKOV-TOKICH v. JOHNSON & JOHNSON et al 10/13/2017
                  3:17-cv-08437-FLW-LHG GARRETT v. JOHNSON & JOHNSON et al                                               10/17/2017
                  3:17-cv-08414-FLW-LHG MCCOMBS v. JOHNSON & JOHNSON, INC. et al                                         10/17/2017
                  3:17-cv-08415-FLW-LHG ROE v. JOHNSON & JOHNSON, INC. et al                                             10/17/2017
                  3:17-cv-08438-FLW-LHG FAYNE v. JOHNSON & JOHNSON et al                                                 10/17/2017
                  3:17-cv-08416-FLW-LHG NELSON v. JOHNSON & JOHNSON et al                                                10/17/2017
                  3:17-cv-08382-FLW-LHG HARBIN v. JOHNSON & JOHNSON, INC. et al                                          10/16/2017
                  3:17-cv-08417-FLW-LHG KALMAN v. JOHNSON & JOHNSON CONSUMER
                                                                                                                         10/17/2017
                  INC et al
                  3:17-cv-08419-FLW-LHG WOOD v. JOHNSON & JOHNSON et al                                                  10/17/2017
                  3:17-cv-08422-FLW-LHG YOUNG v. JOHNSON & JOHNSON et al                                                 10/17/2017
                  3:17-cv-08423-FLW-LHG RAPOSO v. JOHNSON & JOHNSON et al                                                10/17/2017
                  3:17-cv-08420-FLW-LHG MACDONALD v. JOHNSON & JOHNSON et al                                             10/17/2017
                  3:17-cv-08252-FLW-LHG FARAZI v. JOHNSON & JOHNSON et al                                                10/17/2017
                  3:17-cv-08424-FLW-LHG WOOLDRIDGE v. JOHNSON & JOHNSON et al                                            10/17/2017
                  3:17-cv-08425-FLW-LHG BAILEY v. JOHNSON & JOHNSON et al                                                10/17/2017
                  3:17-cv-08426-FLW-LHG PRESTON v. JOHNSON & JOHNSON et al                                               10/17/2017
                  3:17-cv-08427-FLW-LHG JOHNSON v. JOHNSON & JOHNSON et al                                               10/17/2017

https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                            357/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2for Filed
                                                Document                the District of New Jersey-Query
                                                                                 05/24/19        Page 360Associated Cases
                                                                                                               of 627
                  3:17-cv-08428-FLW-LHG KIRBY v. JOHNSON & JOHNSON et al                                                 10/17/2017
                  3:17-cv-08430-FLW-LHG SMITH et al v. JOHNSON & JOHNSON et al                                           10/16/2017
                  3:17-cv-08431-FLW-LHG SWEENEY et al v. JOHNSON & JOHNSON et al                                         10/16/2017
                  3:17-cv-08432-FLW-LHG CLARKE et al v. JOHNSON & JOHNSON et al                                          10/16/2017
                  3:17-cv-08421-FLW-LHG WINZER v. JOHNSON & JOHNSON et al                                                10/17/2017
                  3:17-cv-08439-FLW-LHG COLELLA et al v. JOHNSON & JOHNSON et al                                         10/17/2017
                  3:17-cv-08440-FLW-LHG CARTER v. JOHNSON & JOHNSON et al                                                10/17/2017
                  3:17-cv-08441-FLW-LHG BURTTRAM v. JOHNSON & JOHNSON et al                                              10/17/2017
                  3:17-cv-08433-FLW-LHG BARROW et al v. JOHNSON & JOHNSON et al                                          10/17/2017
                  3:17-cv-08215-FLW-LHG PORTER v. JOHNSON & JOHNSON, INC. et al                                          10/17/2017
                  3:17-cv-08442-FLW-LHG BURGERT v. JOHNSON & JOHNSON et al                                               10/17/2017
                  3:17-cv-08434-FLW-LHG OBERT et al v. JOHNSON & JOHNSON et al                                           10/17/2017
                  3:17-cv-08435-FLW-LHG HOTTINGER et al v. JOHNSON & JOHNSON et al                                       10/17/2017
                  3:17-cv-08443-FLW-LHG BRUNELL et al v. JOHNSON & JOHNSON et al                                         10/17/2017
                  3:17-cv-08216-FLW-LHG TURK v. JOHNSON & JOHNSON et al                                                  10/17/2017
                  3:17-cv-08436-FLW-LHG ALLDAY v. JOHNSON & JOHNSON et al                                                10/17/2017
                  3:17-cv-08444-FLW-LHG BERRY v. JOHNSON & JOHNSON et al                                                 10/17/2017
                  3:17-cv-08217-FLW-LHG TURNER v. JOHNSON & JOHNSON et al                                                10/17/2017
                  3:17-cv-08218-FLW-LHG OVERTON et al v. JOHNSON & JOHNSON et al                                         10/17/2017
                  3:17-cv-08219-FLW-LHG OKERSON v. JOHNSON & JOHNSON et al                                               10/17/2017
                  3:17-cv-08454-FLW-LHG REVIS v. JOHNSON & JOHNSON et al                                                 10/17/2017
                  3:17-cv-08455-FLW-LHG MOJICA v. JOHNSON & JOHNSON et al                                                10/17/2017
                  3:17-cv-08473-FLW-LHG SANTIAGO v. JOHNSON & JOHNSON et al                                              10/17/2017
                  3:17-cv-08474-FLW-LHG BENNETT et al v. JOHNSON & JOHNSON et al                                         10/17/2017
                  3:17-cv-08476-FLW-LHG BURROUGHS v. JOHNSON & JOHNSON
                                                                                                                         10/17/2017
                  COMPANY, ET AL
                  3:17-cv-08479-FLW-LHG MASSAGEE et al v. JOHNSON & JOHNSON et al                                        10/17/2017
                  3:17-cv-08254-FLW-LHG PECK v. JOHNSON & JOHNSON et al                                                  10/18/2017
                  3:17-cv-08256-FLW-LHG MERITT v. JOHNSON & JOHNSON et al                                                10/18/2017
                  3:17-cv-08258-FLW-LHG OBERLIN v. JOHNSON & JOHNSON et al                                               10/18/2017
                  3:17-cv-08260-FLW-LHG STONE v. JOHNSON & JOHNSON et al                                                 10/18/2017
                  3:17-cv-08262-FLW-LHG STREETER v. JOHNSON & JOHNSON et al                                              10/18/2017
                  3:17-cv-08265-FLW-LHG FIELD v. JOHNSON & JOHNSON et al                                                 10/18/2017
                  3:17-cv-08264-FLW-LHG WINSTEAD v. JOHNSON & JOHNSON et al                                              10/18/2017
                  3:17-cv-08263-FLW-LHG CURCIO v. JOHNSON & JOHNSON et al                                                10/18/2017
                  3:17-cv-08480-FLW-LHG MAGGIORE v. JOHNSON & JOHNSON et al                                              10/18/2017
                  3:17-cv-08482-FLW-LHG ASHWORTH v. JOHNSON & JOHNSON et al                                              10/18/2017
                  3:17-cv-08485-FLW-LHG AUSTIN v. JOHNSON & JOHNSON et al                                                10/18/2017
                  3:17-cv-08488-FLW-LHG BANKS v. JOHNSON & JOHNSON et al                                                 10/18/2017
                  3:17-cv-08489-FLW-LHG BAUGH v. JOHNSON & JOHNSON et al                                                 10/18/2017
                  3:17-cv-08490-FLW-LHG BELIZEARD v. JOHNSON & JOHNSON et al                                             10/18/2017
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                            358/625
5/15/2019                           CM/ECF LIVE - U.S.
                          Case 1:19-cv-01530           District Court2for Filed
                                                  Document                the District of New Jersey-Query
                                                                                   05/24/19        Page 361Associated Cases
                                                                                                                 of 627

                  3:17-cv-08518-FLW-LHG JOHNSON v. JOHNSON & JOHNSON et al                                                10/18/2017
                  3:17-cv-08491-FLW-LHG BISHOP v. JOHNSON & JOHNSON et al                                                 10/18/2017
                  3:17-cv-08519-FLW-LHG KNAPP v. JOHNSON & JOHNSON et al                                                  10/18/2017
                  3:17-cv-08492-FLW-LHG HAVLIC et al v. JOHNSON & JOHNSON et al                                           10/18/2017
                  3:17-cv-08493-FLW-LHG BOCK v. JOHNSON & JOHNSON et al                                                   10/18/2017
                  3:17-cv-08520-FLW-LHG DOUGLAS v. JOHNSON & JOHNSON et al                                                10/18/2017
                  3:17-cv-08497-FLW-LHG GAUGH v. JOHNSON & JOHNSON et al                                                  10/18/2017
                  3:17-cv-08495-FLW-LHG BROGAN v. JOHNSON & JOHNSON et al                                                 10/18/2017
                  3:17-cv-08498-FLW-LHG BROOKS v. JOHNSON & JOHNSON et al                                                 10/18/2017
                  3:17-cv-08500-FLW-LHG ADAMS et al v. JOHNSON & JOHNSON et al                                            10/18/2017
                  3:17-cv-08521-FLW-LHG CHVAL v. JOHNSON & JOHNSON et al                                                  10/18/2017
                  3:17-cv-08522-FLW-LHG ROBBINS et al v. JOHNSON & JOHNSON et al                                          10/18/2017
                  3:17-cv-08499-FLW-LHG GRAY v. JOHNSON & JOHNSON et al                                                   10/18/2017
                  3:17-cv-08523-FLW-LHG JETT et al v. JOHNSON & JOHNSON et al                                             10/18/2017
                  3:17-cv-08502-FLW-LHG SCHELLENGER v. JOHNSON & JOHNSON et al                                            10/18/2017
                  3:17-cv-08524-FLW-LHG STAMPS v. JOHNSON & JOHNSON, INC. et al                                           10/18/2017
                  3:17-cv-08504-FLW-LHG BALDWIN et al v. JOHNSON & JOHNSON et al                                          10/18/2017
                  3:17-cv-08530-FLW-LHG BURNS v. JOHNSON & JOHNSON et al                                                  10/18/2017
                  3:17-cv-08594-FLW-LHG Barber v. Johnson & Johnson et al                                                 10/18/2017
                  3:17-cv-08539-FLW-LHG YOUNG v. JOHNSON & JOHNSON et al                                                  10/18/2017
                  3:17-cv-08538-FLW-LHG BOUDREAUX v. JOHNSON & JOHNSON et al                                              10/18/2017
                  3:17-cv-08536-FLW-LHG ZEIGLER v. JOHNSON & JOHNSON et al                                                10/18/2017
                  3:17-cv-08542-FLW-LHG BROCK v. JOHNSON & JOHNSON et al                                                  10/18/2017
                  3:17-cv-08543-FLW-LHG ARCHER v. JOHNSON & JOHNSON et al                                                 10/18/2017
                  3:17-cv-08544-FLW-LHG FRANKLIN v. JOHNSON & JOHNSON et al                                               10/18/2017
                  3:17-cv-08545-FLW-LHG WOOD v. JOHNSON & JOHNSON et al                                                   10/18/2017
                  3:17-cv-08546-FLW-LHG BURNELL v. JOHNSON & JOHNSON et al                                                10/18/2017
                  3:17-cv-08547-FLW-LHG BUTLER v. JOHNSON & JOHNSON et al                                                 10/18/2017
                  3:17-cv-08550-FLW-LHG WOJCICKI v. JOHNSON & JOHNSON et al                                               10/18/2017
                  3:17-cv-08552-FLW-LHG CALDWELL v. JOHNSON & JOHNSON et al                                               10/18/2017
                  3:17-cv-08554-FLW-LHG CAPPELLO v. JOHNSON & JOHNSON et al                                               10/18/2017
                  3:17-cv-08555-FLW-LHG WATSON v. JOHNSON & JOHNSON et al                                                 10/18/2017
                  3:17-cv-08557-FLW-LHG BERRY v. JOHNSON & JOHNSON et al                                                  10/18/2017
                  3:17-cv-08558-FLW-LHG CARTER-CRUZ v. JOHNSON & JOHNSON et al                                            10/18/2017
                  3:17-cv-08559-FLW-LHG WARNER v. JOHNSON & JOHNSON et al                                                 10/18/2017
                  3:17-cv-08588-FLW-LHG GRIMSLEY v. JOHNSON & JOHNSON et al                                               10/18/2017
                  3:17-cv-08589-FLW-LHG DARK HORSE v. JOHNSON & JOHNSON et al                                             10/18/2017
                  3:17-cv-08590-FLW-LHG GREEN v. JOHNSON & JOHNSON et al                                                  10/18/2017
                  3:17-cv-08591-FLW-LHG WINFIELD v. JOHNSON & JOHNSON et al                                               10/18/2017
                  3:17-cv-08593-FLW-LHG EDWARDS v. JOHNSON & JOHNSON et al                                                10/18/2017
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                             359/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2for Filed
                                                Document                the District of New Jersey-Query
                                                                                 05/24/19        Page 362Associated Cases
                                                                                                               of 627
                  3:17-cv-08537-FLW-LHG BARRETT v. JOHNSON & JOHNSON et al                                               10/19/2017
                  3:17-cv-08534-FLW-LHG COHAGAN v. JOHNSON & JOHNSON et al                                               10/19/2017
                  3:17-cv-08533-FLW-LHG DISHMAN v. JOHNSON & JOHNSON et al                                               10/19/2017
                  3:17-cv-08532-FLW-LHG CLEMENTS v. JOHNSON & JOHNSON et al                                              10/19/2017
                  3:17-cv-08531-FLW-LHG BUTLER v. JOHNSON & JOHNSON et al                                                10/19/2017
                  3:17-cv-08505-FLW-LHG FURLONG et al v. JOHNSON & JOHNSON et al                                         10/19/2017
                  3:17-cv-08579-FLW-LHG CRUM v. JOHNSON & JOHNSON et al                                                  10/19/2017
                  3:17-cv-08583-FLW-LHG GIVENS v. JOHNSON & JOHNSON et al                                                10/19/2017
                  3:17-cv-08584-FLW-LHG CUSHING v. JOHNSON & JOHNSON et al                                               10/19/2017
                  3:17-cv-08507-FLW-LHG ALLEN v. JOHNSON & JOHNSON et al                                                 10/19/2017
                  3:17-cv-08585-FLW-LHG HURLEY et al v. JOHNSON & JOHNSON et al                                          10/19/2017
                  3:17-cv-08509-FLW-LHG CROLEY v. JOHNSON & JOHNSON et al                                                10/19/2017
                  3:17-cv-08560-FLW-LHG CHAVEZ v. JOHNSON & JOHNSON et al                                                10/18/2017
                  3:17-cv-08511-FLW-LHG BOWEN v. JOHNSON & JOHNSON et al                                                 10/19/2017
                  3:17-cv-08512-FLW-LHG DAVIS v. JOHNSON & JOHNSON et al                                                 10/19/2017
                  3:17-cv-08513-FLW-LHG BRADLEY v. JOHNSON & JOHNSON et al                                               10/19/2017
                  3:17-cv-08514-FLW-LHG MOLLOY v. JOHNSON & JOHNSON et al                                                10/19/2017
                  3:17-cv-08515-FLW-LHG BROWN v. JOHNSON & JOHNSON et al                                                 10/19/2017
                  3:17-cv-08517-FLW-LHG DIAZ et al v. JOHNSON & JOHNSON et al                                            10/19/2017
                  3:17-cv-08598-FLW-LHG DIXON v. JOHNSON & JOHNSON et al                                                 10/19/2017
                  3:17-cv-08561-FLW-LHG COLEMAN-SANDOVAL v. JOHNSON & JOHNSON
                                                                                                                         10/18/2017
                  et al
                  3:17-cv-08599-FLW-LHG WILLIAMS v. JOHNSON & JOHNSON et al                                              10/19/2017
                  3:17-cv-08600-FLW-LHG ELZIE v. JOHNSON & JOHNSON et al                                                 10/19/2017
                  3:17-cv-08562-FLW-LHG ELDRIDGE v. JOHNSON & JOHNSON et al                                              10/18/2017
                  3:17-cv-08603-FLW-LHG WILKS v. JOHNSON & JOHNSON et al                                                 10/19/2017
                  3:17-cv-08569-FLW-LHG SWICK v. JOHNSON & JOHNSON et al                                                 10/19/2017
                  3:17-cv-08604-FLW-LHG DOWNEY v. JOHNSON & JOHNSON et al                                                10/19/2017
                  3:17-cv-08605-FLW-LHG WARREN v. JOHNSON & JOHNSON et al                                                10/19/2017
                  3:17-cv-08606-FLW-LHG EVANS v. JOHNSON & JOHNSON et al                                                 10/19/2017
                  3:17-cv-08571-FLW-LHG GAGE v. JOHNSON & JOHNSON et al                                                  10/19/2017
                  3:17-cv-08652-FLW-LHG BAKER v. JOHNSON & JOHNSON et al                                                 10/20/2017
                  3:17-cv-08622-FLW-LHG FIMBRES et al v. JOHNSON & JOHNSON et al                                         10/19/2017
                  3:17-cv-08623-FLW-LHG GRANNIS v. JOHNSON & JOHNSON et al                                               10/19/2017
                  3:17-cv-08624-FLW-LHG HAMMER-ALLEN v. JOHNSON & JOHNSON et al 10/19/2017
                  3:17-cv-08625-FLW-LHG WOOMER et al v. JOHNSON & JOHNSON et al                                          10/19/2017
                  3:17-cv-08626-FLW-LHG HAROLD-GRAHAM v. JOHNSON & JOHNSON et
                                                                                                                         10/19/2017
                  al
                  3:17-cv-08627-FLW-LHG LYONS et al v. JOHNSON & JOHNSON et al                                           10/19/2017
                  3:17-cv-08628-FLW-LHG GRIFFITH v. JOHNSON & JOHNSON et al                                              10/19/2017
                  3:17-cv-08563-FLW-LHG CHRISTIAN v. JOHNSON & JOHNSON et al                                             10/18/2017

https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                            360/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2for Filed
                                                Document                the District of New Jersey-Query
                                                                                 05/24/19        Page 363Associated Cases
                                                                                                               of 627
                  3:17-cv-08607-FLW-LHG EMBREY v. JOHNSON & JOHNSON et al                                                10/19/2017
                  3:17-cv-08629-FLW-LHG RECCEK et al v. JOHNSON & JOHNSON et al                                          10/19/2017
                  3:17-cv-08610-FLW-LHG FIELDS v. JOHNSON & JOHNSON et al                                                10/19/2017
                  3:17-cv-08612-FLW-LHG FOSTER v. JOHNSON & JOHNSON et al                                                10/19/2017
                  3:17-cv-08613-FLW-LHG FLEMING v. JOHNSON & JOHNSON et al                                               10/19/2017
                  3:17-cv-08615-FLW-LHG GIBBS v. JOHNSON & JOHNSON et al                                                 10/19/2017
                  3:17-cv-08616-FLW-LHG HALL v. JOHNSON & JOHNSON et al                                                  10/19/2017
                  3:17-cv-08618-FLW-LHG GOEB v. JOHNSON & JOHNSON et al                                                  10/19/2017
                  3:17-cv-08564-FLW-LHG VARVIL v. JOHNSON & JOHNSON et al                                                10/19/2017
                  3:17-cv-08620-FLW-LHG HAMMER v. JOHNSON & JOHNSON et al                                                10/19/2017
                  3:17-cv-08672-FLW-LHG BREWER v. JOHNSON & JOHNSON et al                                                10/19/2017
                  3:17-cv-08674-FLW-LHG VINCENT v. JOHNSON & JOHNSON et al                                               10/19/2017
                  3:17-cv-08678-FLW-LHG ESPOSITO v. JOHNSON & JOHNSON et al                                              10/19/2017
                  3:17-cv-08572-FLW-LHG SISK v. JOHNSON & JOHNSON et al                                                  10/19/2017
                  3:17-cv-08630-FLW-LHG HEARVEY v. JOHNSON & JOHNSON et al                                               10/19/2017
                  3:17-cv-08679-FLW-LHG VANERUNEN v. JOHNSON & JOHNSON et al                                             10/19/2017
                  3:17-cv-08641-FLW-LHG SCOTT v. JOHNSON & JOHNSON et al                                                 10/19/2017
                  3:17-cv-08573-FLW-LHG CRONE v. JOHNSON & JOHNSON et al                                                 10/19/2017
                  3:17-cv-08681-FLW-LHG BRODNICK v. JOHNSON & JOHNSON et al                                              10/19/2017
                  3:17-cv-08578-FLW-LHG SILVER v. JOHNSON & JOHNSON et al                                                10/19/2017
                  3:17-cv-08640-FLW-LHG SMITH v. JOHNSON & JOHNSON et al                                                 10/19/2017
                  3:17-cv-08683-FLW-LHG GUZY v. JOHNSON & JOHNSON et al                                                  10/19/2017
                  3:17-cv-08642-FLW-LHG RAND v. JOHNSON & JOHNSON et al                                                  10/19/2017
                  3:17-cv-08684-FLW-LHG GRIMMETT v. JOHNSON & JOHNSON et al                                              10/19/2017
                  3:17-cv-08685-FLW-LHG BROOKS v. JOHNSON & JOHNSON et al                                                10/19/2017
                  3:17-cv-08643-FLW-LHG OKON v. JOHNSON & JOHNSON et al                                                  10/19/2017
                  3:17-cv-08644-FLW-LHG MOOMEY v. JOHNSON & JOHNSON et al                                                10/19/2017
                  3:17-cv-08686-FLW-LHG HATCH v. JOHNSON & JOHNSON et al                                                 10/19/2017
                  3:17-cv-08687-FLW-LHG TROGDON v. JOHNSON & JOHNSON et al                                               10/19/2017
                  3:17-cv-08639-FLW-LHG STILWELL v. JOHNSON & JOHNSON et al                                              10/19/2017
                  3:17-cv-08645-FLW-LHG ALDRIDGE v. JOHNSON & JOHNSON et al                                              10/19/2017
                  3:17-cv-08688-FLW-LHG Gebard v. JOHNSON & JOHNSON et al                                                10/19/2017
                  3:17-cv-08638-FLW-LHG THOMAS et al v. JOHNSON & JOHNSON et al                                          10/19/2017
                  3:17-cv-08646-FLW-LHG KRAUSE v. JOHNSON & JOHNSON et al                                                10/19/2017
                  3:17-cv-08636-FLW-LHG GILL et al v. JOHNSON & JOHNSON et al                                            10/19/2017
                  3:17-cv-08740-FLW-LHG GRAY v. JOHNSON & JOHNSON et al                                                  10/19/2017
                  3:17-cv-08741-FLW-LHG KORNMAN v. JOHNSON & JOHNSON et al                                               10/19/2017
                  3:17-cv-08742-FLW-LHG LUTJENS v. JOHNSON & JOHNSON et al                                               10/19/2017
                  3:17-cv-08744-FLW-LHG MALM v. JOHNSON & JOHNSON et al                                                  10/19/2017
                  3:17-cv-08745-FLW-LHG MCNEELY v. JOHNSON & JOHNSON et al                                               10/19/2017
                  3:17-cv-08647-FLW-LHG WOODLEY v. JOHNSON & JOHNSON et al                                               10/19/2017
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                            361/625
5/15/2019                           CM/ECF LIVE - U.S.
                          Case 1:19-cv-01530           District Court2for Filed
                                                  Document                the District of New Jersey-Query
                                                                                   05/24/19        Page 364Associated Cases
                                                                                                                 of 627

                  3:17-cv-08648-FLW-LHG AMADON v. JOHNSON & JOHNSON et al                                                 10/19/2017
                  3:17-cv-08631-FLW-LHG WALL et al v. JOHNSON & JOHNSON et al                                             10/19/2017
                  3:17-cv-08568-FLW-LHG CONSTANT v. JOHNSON & JOHNSON et al                                               10/18/2017
                  3:17-cv-08699-FLW-LHG DIBERNARDO v. JOHNSON & JOHNSON et al                                             10/19/2017
                  3:17-cv-08702-FLW-LHG MERCER v. JOHNSON & JOHNSON et al                                                 10/19/2017
                  3:17-cv-08704-FLW-LHG SHEPHERD v. JOHNSON & JOHNSON et al                                               10/19/2017
                  3:17-cv-08706-FLW-LHG SHORT v. JOHNSON & JOHNSON et al                                                  10/19/2017
                  3:17-cv-08746-FLW-LHG MERCER v. JOHNSON & JOHNSON et al                                                 10/19/2017
                  3:17-cv-08748-FLW-LHG MOORE v. JOHNSON & JOHNSON et al                                                  10/19/2017
                  3:17-cv-08749-FLW-LHG NEAL v. JOHNSON & JOHNSON et al                                                   10/19/2017
                  3:17-cv-08752-FLW-LHG OFFILL v. JOHNSON & JOHNSON et al                                                 10/19/2017
                  3:17-cv-08753-FLW-LHG ORTEN v. JOHNSON & JOHNSON et al                                                  10/19/2017
                  3:17-cv-08707-FLW-LHG SLADE v. JOHNSON & JOHNSON et al                                                  10/19/2017
                  3:17-cv-08723-FLW-LHG DOMINSKI v. JOHNSON & JOHNSON et al                                               10/20/2017
                  3:17-cv-08708-FLW-LHG KNOTTS et al v. JOHNSON & JOHNSON et al                                           10/19/2017
                  3:17-cv-08709-FLW-LHG SLOAN v. JOHNSON & JOHNSON et al                                                  10/19/2017
                  3:17-cv-08710-FLW-LHG TERRY-WELLS v. JOHNSON & JOHNSON et al                                            10/19/2017
                  3:17-cv-08712-FLW-LHG SLOWEY v. JOHNSON & JOHNSON et al                                                 10/20/2017
                  3:17-cv-08713-FLW-LHG TAVENDER v. JOHNSON & JOHNSON et al                                               10/20/2017
                  3:17-cv-08715-FLW-LHG DIOVANNI v. JOHNSON & JOHNSON et al                                               10/20/2017
                  3:17-cv-08716-FLW-LHG SWETISH v. JOHNSON & JOHNSON et al                                                10/20/2017
                  3:17-cv-08717-FLW-LHG SMALLEY v. JOHNSON & JOHNSON et al                                                10/20/2017
                  3:17-cv-08649-FLW-LHG HEINZ v. JOHNSON & JOHNSON et al                                                  10/20/2017
                  3:17-cv-08719-FLW-LHG SMOOT v. JOHNSON & JOHNSON et al                                                  10/20/2017
                  3:17-cv-08650-FLW-LHG ARNEBERG v. JOHNSON & JOHNSON et al                                               10/20/2017
                  3:17-cv-08721-FLW-LHG KOEHLER v. JOHNSON & JOHNSON et al                                                10/20/2017
                  3:17-cv-08651-FLW-LHG WILLIAMS v. JOHNSON & JOHNSON et al                                               10/20/2017
                  3:17-cv-08722-FLW-LHG SMITH v. JOHNSON & JOHNSON et al                                                  10/20/2017
                  3:17-cv-08653-FLW-LHG WILLIAMS v. JOHNSON & JOHNSON et al                                               10/20/2017
                  3:17-cv-08689-FLW-LHG DANIELS v. JOHNSON & JOHNSON et al                                                10/20/2017
                  3:17-cv-08724-FLW-LHG SMOCK v. JOHNSON & JOHNSON et al                                                  10/20/2017
                  3:17-cv-08654-FLW-LHG CARDELLO v. JOHNSON & JOHNSON et al                                               10/20/2017
                  3:17-cv-08690-FLW-LHG THOMPSON v. JOHNSON & JOHNSON et al                                               10/20/2017
                  3:17-cv-08691-FLW-LHG THOMAS v. JOHNSON & JOHNSON et al                                                 10/20/2017
                  3:17-cv-08655-FLW-LHG WILLIAMS v. JOHNSON & JOHNSON et al                                               10/20/2017
                  3:17-cv-08692-FLW-LHG DIAZ v. JOHNSON & JOHNSON et al                                                   10/20/2017
                  3:17-cv-08656-FLW-LHG BARANICH v. JOHNSON & JOHNSON et al                                               10/20/2017
                  3:17-cv-08693-FLW-LHG FRYMIRE v. JOHNSON & JOHNSON et al                                                10/20/2017
                  3:17-cv-08694-FLW-LHG FLORES v. JOHNSON & JOHNSON et al                                                 10/20/2017
                  3:17-cv-08756-FLW-LHG POYNTER v. JOHNSON & JOHNSON, INC. et al                                          10/20/2017
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                             362/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2for Filed
                                                Document                the District of New Jersey-Query
                                                                                 05/24/19        Page 365Associated Cases
                                                                                                               of 627
                  3:17-cv-08757-FLW-LHG RANZIE v. JOHNSON & JOHNSON, INC. et al                                          10/20/2017
                  3:17-cv-08695-FLW-LHG TAYLOR v. JOHNSON & JOHNSON, INC. et al                                          10/20/2017
                  3:17-cv-08789-FLW-LHG ABELL v. JOHNSON & JOHNSON et al                                                 10/20/2017
                  3:17-cv-08773-FLW-LHG TRENT v. JOHNSON & JOHNSON, INC. et al                                           10/20/2017
                  3:17-cv-08790-FLW-LHG AIMES v. JOHNSON & JOHNSON et al                                                 10/20/2017
                  3:17-cv-08791-FLW-LHG ANDERSEN v. JOHNSON & JOHNSON et al                                              10/20/2017
                  3:17-cv-08792-FLW-LHG ANDERSON v. JOHNSON & JOHNSON et al                                              10/20/2017
                  3:17-cv-08793-FLW-LHG WOOLF v. JOHNSON & JOHNSON et al                                                 10/20/2017
                  3:17-cv-08795-FLW-LHG LINGNAU et al v. JOHNSON & JOHNSON et al                                         10/20/2017
                  3:17-cv-08772-FLW-LHG STARKES v. JOHNSON & JOHNSON, INC. et al                                         10/20/2017
                  3:17-cv-08566-FLW-LHG BURGER v. JOHNSON & JOHNSON et al                                                10/18/2017
                  3:17-cv-08758-FLW-LHG SALERNO v. JOHNSON & JOHNSON, INC. et al                                         10/20/2017
                  3:17-cv-08696-FLW-LHG THIGPEN v. JOHNSON & JOHNSON et al                                               10/20/2017
                  3:17-cv-08595-FLW-LHG DAVIS v. JOHNSON & JOHNSON et al                                                 10/18/2017
                  3:17-cv-08698-FLW-LHG FOX v. JOHNSON & JOHNSON et al                                                   10/20/2017
                  3:17-cv-08759-FLW-LHG SEAMONE v. JOHNSON & JOHNSON, INC. et al                                         10/20/2017
                  3:17-cv-08770-FLW-LHG PRESWORSKY v. JOHNSON & JOHNSON, INC. et
                                                                                                                         10/20/2017
                  al
                  3:17-cv-08596-FLW-LHG WILLIAMSON v. JOHNSON & JOHNSON et al                                            10/18/2017
                  3:17-cv-08725-FLW-LHG SMITH v. JOHNSON & JOHNSON et al                                                 10/20/2017
                  3:17-cv-08774-FLW-LHG WHITE v. JOHNSON & JOHNSON et al                                                 10/20/2017
                  3:17-cv-08775-FLW-LHG PALUMBO et al v. JOHNSON & JOHNSON et al                                         10/20/2017
                  3:17-cv-08776-FLW-LHG WOODS v. JOHNSON & JOHNSON et al                                                 10/20/2017
                  3:17-cv-08777-FLW-LHG ARMSTRONG v. JOHNSON & JOHNSON et al                                             10/20/2017
                  3:17-cv-08778-FLW-LHG GILBERT v. JOHNSON & JOHNSON et al                                               10/20/2017
                  3:17-cv-08765-FLW-LHG SOUTHARD v. JOHNSON & JOHNSON, INC. et al 10/20/2017
                  3:17-cv-08761-FLW-LHG SHELTON v. JOHNSON & JOHNSON, INC. et al                                         10/20/2017
                  3:17-cv-08726-FLW-LHG SMITH v. JOHNSON & JOHNSON et al                                                 10/20/2017
                  3:17-cv-08727-FLW-LHG Low v. JOHNSON & JOHNSON et al                                                   10/20/2017
                  3:17-cv-08764-FLW-LHG SMILEY v. JOHNSON & JOHNSON, INC. et al                                          10/20/2017
                  3:17-cv-08728-FLW-LHG DONOVAN v. JOHNSON & JOHNSON et al                                               10/20/2017
                  3:17-cv-08729-FLW-LHG WILLIAMS v. JOHNSON & JOHNSON et al                                              10/20/2017
                  3:17-cv-08801-FLW-LHG JENKINS v. JOHNSON & JOHNSON et al                                               10/20/2017
                  3:17-cv-08730-FLW-LHG TESSUM v. JOHNSON & JOHNSON et al                                                10/20/2017
                  3:17-cv-08731-FLW-LHG WOLFE v. JOHNSON & JOHNSON et al                                                 10/20/2017
                  3:17-cv-08803-FLW-LHG BREED v. JOHNSON & JOHNSON et al                                                 10/20/2017
                  3:17-cv-08733-FLW-LHG JOHNSON et al v. JOHNSON & JOHNSON et al                                         10/20/2017
                  3:17-cv-08657-FLW-LHG CARPENTER v. JOHNSON & JOHNSON et al                                             10/19/2017
                  3:17-cv-08806-FLW-LHG EDWARDS v. JOHNSON & JOHNSON et al                                               10/20/2017
                  3:17-cv-08735-FLW-LHG WERTHER et al v. JOHNSON & JOHNSON et al                                         10/20/2017
                  3:17-cv-08807-FLW-LHG GILLISPIE v. JOHNSON & JOHNSON et al                                             10/20/2017
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                            363/625
5/15/2019                           CM/ECF LIVE - U.S.
                          Case 1:19-cv-01530           District Court2for Filed
                                                  Document                the District of New Jersey-Query
                                                                                   05/24/19        Page 366Associated Cases
                                                                                                                 of 627

                  3:17-cv-08808-FLW-LHG GLEASON v. JOHNSON & JOHNSON et al                                                10/20/2017
                  3:17-cv-08737-FLW-LHG HANAVAN v. JOHNSON & JOHNSON et al                                                10/20/2017
                  3:17-cv-08738-FLW-LHG JEWELL v. JOHNSON & JOHNSON et al                                                 10/20/2017
                  3:17-cv-08809-FLW-LHG GRAVER v. JOHNSON & JOHNSON et al                                                 10/20/2017
                  3:17-cv-08810-FLW-LHG WALLS v. JOHNSON & JOHNSON et al                                                  10/20/2017
                  3:17-cv-08811-FLW-LHG DUNNAVANT v. JOHNSON & JOHNSON et al                                              10/20/2017
                  3:17-cv-08779-FLW-LHG MCGEE v. JOHNSON & JOHNSON et al                                                  10/20/2017
                  3:17-cv-08780-FLW-LHG WILSON v. JOHNSON & JOHNSON et al                                                 10/22/2017
                  3:17-cv-08781-FLW-LHG NATHAN v. JOHNSON & JOHNSON et al                                                 10/22/2017
                  3:17-cv-08782-FLW-LHG SIMS v. JOHNSON & JOHNSON et al                                                   10/22/2017
                  3:17-cv-08783-FLW-LHG ABRAMS v. JOHNSON & JOHNSON et al                                                 10/22/2017
                  3:17-cv-08784-FLW-LHG SWANSON et al v. JOHNSON & JOHNSON et al                                          10/22/2017
                  3:17-cv-08785-FLW-LHG AFFOLTER v. JOHNSON & JOHNSON et al                                               10/22/2017
                  3:17-cv-08786-FLW-LHG CONDE v. JOHNSON & JOHNSON et al                                                  10/22/2017
                  3:17-cv-08787-FLW-LHG ALEXANDER v. JOHNSON & JOHNSON et al                                              10/22/2017
                  3:17-cv-08788-FLW-LHG BONFIGLIO v. JOHNSON & JOHNSON et al                                              10/22/2017
                  3:17-cv-08816-FLW-LHG LANDRUM v. JOHNSON & JOHNSON et al                                                10/22/2017
                  3:17-cv-08818-FLW-LHG Patterson v. JOHNSON & JOHNSON et al                                              10/22/2017
                  3:17-cv-08821-FLW-LHG FRANKENBERRY v. JOHNSON & JOHNSON et al                                           10/22/2017
                  3:17-cv-08865-FLW-LHG BAIRD v. JOHNSON & JOHNSON et al                                                  10/22/2017
                  3:17-cv-08866-FLW-LHG SCOTT v. JOHNSON & JOHNSON et al                                                  10/22/2017
                  3:17-cv-08868-FLW-LHG CROLLARD v. JOHNSON & JOHNSON et al                                               10/22/2017
                  3:17-cv-08822-FLW-LHG LEFLORE v. JOHNSON & JOHNSON et al                                                10/22/2017
                  3:17-cv-08823-FLW-LHG BRACE v. JOHNSON & JOHNSON et al                                                  10/22/2017
                  3:17-cv-08871-FLW-LHG BAKER v. JOHNSON & JOHNSON et al                                                  10/22/2017
                  3:17-cv-08874-FLW-LHG BENNETT v. JOHNSON & JOHNSON et al                                                10/22/2017
                  3:17-cv-08875-FLW-LHG Perera v. JOHNSON & JOHNSON et al                                                 10/22/2017
                  3:17-cv-08876-FLW-LHG BERNHARDT v. JOHNSON & JOHNSON et al                                              10/22/2017
                  3:17-cv-08824-FLW-LHG ZERINGUE v. JOHNSON & JOHNSON et al                                               10/22/2017
                  3:17-cv-08826-FLW-LHG SPROUSE v. JOHNSON & JOHNSON et al                                                10/22/2017
                  3:17-cv-08827-FLW-LHG ALLEN v. JOHNSON & JOHNSON et al                                                  10/22/2017
                  3:17-cv-08828-FLW-LHG COPPOLECCHIA v. JOHNSON & JOHNSON et al                                           10/22/2017
                  3:17-cv-08877-FLW-LHG BISHOP v. JOHNSON & JOHNSON et al                                                 10/22/2017
                  3:17-cv-08878-FLW-LHG BLADES v. JOHNSON & JOHNSON et al                                                 10/22/2017
                  3:17-cv-08879-FLW-LHG STUCKER v. JOHNSON & JOHNSON et al                                                10/22/2017
                  3:17-cv-08880-FLW-LHG DELUCA et al v. JOHNSON & JOHNSON et al                                           10/22/2017
                  3:17-cv-08881-FLW-LHG LOUVAR et al v. JOHNSON & JOHNSON et al                                           10/22/2017
                  3:17-cv-08829-FLW-LHG Bardwell et al v. JOHNSON & JOHNSON et al                                         10/22/2017
                  3:17-cv-08659-FLW-LHG WEST v. JOHNSON & JOHNSON et al                                                   10/19/2017
                  3:17-cv-08660-FLW-LHG FLORES et al v. JOHNSON & JOHNSON et al                                           10/19/2017
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                             364/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2for Filed
                                                Document                the District of New Jersey-Query
                                                                                 05/24/19        Page 367Associated Cases
                                                                                                               of 627
                  3:17-cv-08661-FLW-LHG CARR v. JOHNSON & JOHNSON et al                                                  10/19/2017
                  3:17-cv-08812-FLW-LHG CASTILLO v. JOHNSON & JOHNSON et al                                              10/23/2017
                  3:17-cv-08813-FLW-LHG OGLESBY v. JOHNSON & JOHNSON et al                                               10/23/2017
                  3:17-cv-08814-FLW-LHG LAZARE v. JOHNSON & JOHNSON et al                                                10/23/2017
                  3:17-cv-08662-FLW-LHG WEISLO v. JOHNSON & JOHNSON et al                                                10/19/2017
                  3:17-cv-08664-FLW-LHG BROWN v. JOHNSON & JOHNSON et al                                                 10/19/2017
                  3:17-cv-08665-FLW-LHG WALSH v. JOHNSON & JOHNSON et al                                                 10/19/2017
                  3:17-cv-08882-FLW-LHG O'BRIEN v. JOHNSON & JOHNSON et al                                               10/23/2017
                  3:17-cv-08666-FLW-LHG BEHUNIN v. JOHNSON & JOHNSON et al                                               10/19/2017
                  3:17-cv-08883-FLW-LHG HOBBS v. JOHNSON & JOHNSON et al                                                 10/23/2017
                  3:17-cv-08884-FLW-LHG WASHINGTON et al v. JOHNSON & JOHNSON et al 10/23/2017
                  3:17-cv-08667-FLW-LHG COLEMAN v. JOHNSON & JOHNSON et al                                               10/19/2017
                  3:17-cv-08668-FLW-LHG WALLEN v. JOHNSON & JOHNSON et al                                                10/19/2017
                  3:17-cv-08669-FLW-LHG BOND v. JOHNSON & JOHNSON et al                                                  10/19/2017
                  3:17-cv-08670-FLW-LHG DAVIS v. JOHNSON & JOHNSON et al                                                 10/19/2017
                  3:17-cv-08671-FLW-LHG CRIDER v. JOHNSON & JOHNSON et al                                                10/19/2017
                  3:17-cv-08900-FLW-LHG BREAUX v. JOHNSON & JOHNSON et al                                                10/23/2017
                  3:17-cv-08901-FLW-LHG SIMMONS v. JOHNSON & JOHNSON et al                                               10/23/2017
                  3:17-cv-08902-FLW-LHG MARCELLO v. JOHNSON & JOHNSON et al                                              10/23/2017
                  3:17-cv-08903-FLW-LHG SILVER v. JOHNSON & JOHNSON et al                                                10/23/2017
                  3:17-cv-08901-FLW-LHG SIMMONS v. JOHNSON & JOHNSON et al                                               10/23/2017
                  3:17-cv-08839-FLW-LHG ARTEAGA v. JOHNSON & JOHNSON et al                                               10/23/2017
                  3:17-cv-08840-FLW-LHG CLINE v. JOHNSON & JOHNSON et al                                                 10/23/2017
                  3:17-cv-08841-FLW-LHG MCLAUGHLIN v. JOHNSON & JOHNSON et al                                            10/23/2017
                  3:17-cv-08830-FLW-LHG KLINGER v. JOHNSON & JOHNSON et al                                               10/20/2017
                  3:17-cv-08831-FLW-LHG AMBURN v. JOHNSON & JOHNSON et al                                                10/20/2017
                  3:17-cv-08892-FLW-LHG CARLISLE v. JOHNSON & JOHNSON, INC. et al                                        10/23/2017
                  3:17-cv-08832-FLW-LHG ANDERSON v. JOHNSON & JOHNSON et al                                              10/20/2017
                  3:17-cv-08898-FLW-LHG BLAKE v. JOHNSON & JOHNSON et al                                                 10/23/2017
                  3:17-cv-08843-FLW-LHG SHANNON v. JOHNSON & JOHNSON et al                                               10/23/2017
                  3:17-cv-08899-FLW-LHG BOOKHART v. JOHNSON & JOHNSON et al                                              10/23/2017
                  3:17-cv-08845-FLW-LHG AUFMAN v. JOHNSON & JOHNSON et al                                                10/23/2017
                  3:17-cv-08847-FLW-LHG SEMAN, JR. v. JOHNSON & JOHNSON et al                                            10/23/2017
                  3:17-cv-08936-FLW-LHG MIZELL v. JOHNSON & JOHNSON et al                                                10/24/2017
                  3:17-cv-08937-FLW-LHG ROSS v. JOHNSON & JOHNSON et al                                                  10/24/2017
                  3:17-cv-08938-FLW-LHG LOGAN et al v. JOHNSON & JOHNSON et al                                           10/24/2017
                  3:17-cv-08939-FLW-LHG FORET v. JOHNSON & JOHNSON et al                                                 10/24/2017
                  3:17-cv-08940-FLW-LHG GASKIN v. JOHNSON & JOHNSON et al                                                10/24/2017
                  3:17-cv-08941-FLW-LHG MORGAN v. JOHNSON & JOHNSON INC. et al                                           10/24/2017
                  3:17-cv-08850-FLW-LHG JONES v. JOHNSON & JOHNSON et al                                                 10/24/2017
                  3:17-cv-08852-FLW-LHG AVENT v. JOHNSON & JOHNSON et al                                                 10/24/2017
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                            365/625
5/15/2019                           CM/ECF LIVE - U.S.
                          Case 1:19-cv-01530           District Court2for Filed
                                                  Document                the District of New Jersey-Query
                                                                                   05/24/19        Page 368Associated Cases
                                                                                                                 of 627

                  3:17-cv-08942-FLW-LHG PERSONS v. JOHNSON & JOHNSON et al                                                10/24/2017
                  3:17-cv-08944-FLW-LHG BELL v. JOHNSON & JOHNSON et al                                                   10/24/2017
                  3:17-cv-08924-FLW-LHG HARTMAN v. JOHNSON & JOHNSON et al                                                10/24/2017
                  3:17-cv-08946-FLW-LHG GORDON v. JOHNSON & JOHNSON et al                                                 10/24/2017
                  3:17-cv-08925-FLW-LHG FULLER v. JOHNSON & JOHNSON et al                                                 10/24/2017
                  3:17-cv-08947-FLW-LHG GAY v. JOHNSON & JOHNSON et al                                                    10/24/2017
                  3:17-cv-08927-FLW-LHG KAOUGH v. JOHNSON & JOHNSON et al                                                 10/24/2017
                  3:17-cv-08853-FLW-LHG MITCHELL v. JOHNSON & JOHNSON et al                                               10/24/2017
                  3:17-cv-08854-FLW-LHG HARRIS v. JOHNSON & JOHNSON et al                                                 10/24/2017
                  3:17-cv-08928-FLW-LHG KOERNER v. JOHNSON & JOHNSON et al                                                10/24/2017
                  3:17-cv-08948-FLW-LHG NEUMAN v. JOHNSON & JOHNSON et al                                                 10/24/2017
                  3:17-cv-08930-FLW-LHG LANAHAN v. JOHNSON & JOHNSON et al                                                10/24/2017
                  3:17-cv-08855-FLW-LHG COLEMAN v. JOHNSON & JOHNSON et al                                                10/24/2017
                  3:17-cv-08859-FLW-LHG COLEMAN v. JOHNSON & JOHNSON et al                                                10/24/2017
                  3:17-cv-08860-FLW-LHG AYO v. JOHNSON & JOHNSON et al                                                    10/24/2017
                  3:17-cv-08933-FLW-LHG ROST v. JOHNSON & JOHNSON et al                                                   10/24/2017
                  3:17-cv-08861-FLW-LHG GRIFFITH v. JOHNSON & JOHNSON et al                                               10/24/2017
                  3:17-cv-08863-FLW-LHG COOPER v. JOHNSON & JOHNSON et al                                                 10/24/2017
                  3:17-cv-08934-FLW-LHG LEBER v. JOHNSON & JOHNSON et al                                                  10/24/2017
                  3:17-cv-08903-FLW-LHG SILVER v. JOHNSON & JOHNSON et al                                                 10/24/2017
                  3:17-cv-08935-FLW-LHG GARCES v. JOHNSON & JOHNSON et al                                                 10/24/2017
                  3:17-cv-08906-FLW-LHG BRASWELL v. JOHNSON & JOHNSON et al                                               10/24/2017
                  3:17-cv-08834-FLW-LHG WOODARD v. JOHNSON & JOHNSON et al                                                10/20/2017
                  3:17-cv-08835-FLW-LHG SHAUT v. JOHNSON & JOHNSON et al                                                  10/20/2017
                  3:17-cv-08836-FLW-LHG ELLISON v. JOHNSON & JOHNSON et al                                                10/20/2017
                  3:17-cv-08908-FLW-LHG BRAVERMAN v. JOHNSON & JOHNSON et al                                              10/24/2017
                  3:17-cv-08909-FLW-LHG RYAN et al v. JOHNSON & JOHNSON et al                                             10/24/2017
                  3:17-cv-08910-FLW-LHG BRAWAND v. JOHNSON & JOHNSON et al                                                10/24/2017
                  3:17-cv-08959-FLW-LHG AXELROD v. JOHNSON & JOHNSON et al                                                10/24/2017
                  3:17-cv-08913-FLW-LHG RUETZLER v. JOHNSON & JOHNSON et al                                               10/24/2017
                  3:17-cv-08914-FLW-LHG DAUGHERTY v. JOHNSON & JOHNSON et al                                              10/24/2017
                  3:17-cv-08917-FLW-LHG DAVIS v. JOHNSON & JOHNSON et al                                                  10/24/2017
                  3:17-cv-08919-FLW-LHG BOTTOMS v. JOHNSON & JOHNSON et al                                                10/24/2017
                  3:17-cv-08995-FLW-LHG JAMISON v. JOHNSON & JOHNSON et al                                                10/24/2017
                  3:17-cv-08922-FLW-LHG HAMPTON v. JOHNSON & JOHNSON et al                                                10/24/2017
                  3:17-cv-08996-FLW-LHG WHOBREY v. JOHNSON & JOHNSON et al                                                10/24/2017
                  3:17-cv-08957-FLW-LHG ANDERSEN v. JOHNSON & JOHNSON et al                                               10/24/2017
                  3:17-cv-08958-FLW-LHG MILLER v. JOHNSON & JOHNSON et al                                                 10/24/2017
                  3:17-cv-09021-FLW-LHG TROVER v. JOHNSON & JOHNSON et al                                                 10/24/2017
                  3:17-cv-09022-FLW-LHG LEMELLE v. JOHNSON & JOHNSON et al                                                10/24/2017
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                             366/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2for Filed
                                                Document                the District of New Jersey-Query
                                                                                 05/24/19        Page 369Associated Cases
                                                                                                               of 627
                  3:17-cv-08997-FLW-LHG COSTLEY v. JOHNSON & JOHNSON et al                                               10/24/2017
                  3:17-cv-08977-FLW-LHG KLEIN v. JOHNSON & JOHNSON et al                                                 10/24/2017
                  3:17-cv-09023-FLW-LHG TOBIN v. JOHNSON & JOHNSON et al                                                 10/24/2017
                  3:17-cv-08998-FLW-LHG BEGAY et al v. JOHNSON & JOHNSON et al                                           10/24/2017
                  3:17-cv-08978-FLW-LHG HAWKINS v. JOHNSON & JOHNSON, INC. et al                                         10/24/2017
                  3:17-cv-09024-FLW-LHG REED v. JOHNSON & JOHNSON et al                                                  10/24/2017
                  3:17-cv-08999-FLW-LHG ALLEN v. JOHNSON & JOHNSON et al                                                 10/24/2017
                  3:17-cv-09000-FLW-LHG CLARK et al v. JOHNSON & JOHNSON et al                                           10/24/2017
                  3:17-cv-09025-FLW-LHG GRIFFETH v. JOHNSON & JOHNSON et al                                              10/24/2017
                  3:17-cv-08979-FLW-LHG HOUSER v. JOHNSON & JOHNSON, INC. et al                                          10/24/2017
                  3:17-cv-09026-FLW-LHG THOMPSON v. JOHNSON & JOHNSON et al                                              10/24/2017
                  3:17-cv-09029-FLW-LHG JACKSON v. JOHNSON & JOHNSON et al                                               10/24/2017
                  3:17-cv-09001-FLW-LHG WINCHESTER v. JOHNSON & JOHNSON et al                                            10/24/2017
                  3:17-cv-08980-FLW-LHG PROVITT v. JOHNSON & JOHNSON et al                                               10/24/2017
                  3:17-cv-09030-FLW-LHG THOMPSON v. JOHNSON & JOHNSON et al                                              10/24/2017
                  3:17-cv-08981-FLW-LHG HUBBARD v. JOHNSON & JOHNSON, INC. et al                                         10/24/2017
                  3:17-cv-09002-FLW-LHG REYNOLDS et al v. JOHNSON & JOHNSON et al                                        10/24/2017
                  3:17-cv-09031-FLW-LHG HAMILTON v. JOHNSON & JOHNSON et al                                              10/24/2017
                  3:17-cv-09003-FLW-LHG GROLEAU v. JOHNSON & JOHNSON et al                                               10/24/2017
                  3:17-cv-09004-FLW-LHG NEVILLE v. JOHNSON & JOHNSON et al                                               10/24/2017
                  3:17-cv-09040-FLW-LHG JAMES v. JOHNSON & JOHNSON et al                                                 10/24/2017
                  3:17-cv-09005-FLW-LHG CORBIN v. JOHNSON & JOHNSON et al                                                10/24/2017
                  3:17-cv-09041-FLW-LHG TENHET v. JOHNSON & JOHNSON et al                                                10/24/2017
                  3:17-cv-09016-FLW-LHG VICE v. JOHNSON & JOHNSON et al                                                  10/24/2017
                  3:17-cv-08982-FLW-LHG HUGHES v. JOHNSON & JOHNSON et al                                                10/24/2017
                  3:17-cv-09017-FLW-LHG VEGA v. JOHNSON & JOHNSON et al                                                  10/24/2017
                  3:17-cv-09018-FLW-LHG PETERSON v. JOHNSON & JOHNSON et al                                              10/24/2017
                  3:17-cv-09042-FLW-LHG HEARN v. JOHNSON & JOHNSON et al                                                 10/24/2017
                  3:17-cv-08983-FLW-LHG HUGHES v. JOHNSON & JOHNSON, INC. et al                                          10/24/2017
                  3:17-cv-09020-FLW-LHG TRUDEAU v. JOHNSON & JOHNSON et al                                               10/24/2017
                  3:17-cv-09044-FLW-LHG SUTER v. JOHNSON & JOHNSON et al                                                 10/24/2017
                  3:17-cv-09032-FLW-LHG JACKSON v. JOHNSON & JOHNSON et al                                               10/24/2017
                  3:17-cv-08984-FLW-LHG SEMITKA v. JOHNSON & JOHNSON et al                                               10/24/2017
                  3:17-cv-09033-FLW-LHG THOMPSON v. JOHNSON & JOHNSON et al                                              10/24/2017
                  3:17-cv-08985-FLW-LHG HUNTER v. JOHNSON & JOHNSON, INC. et al                                          10/24/2017
                  3:17-cv-09034-FLW-LHG HARKINS v. JOHNSON & JOHNSON et al                                               10/24/2017
                  3:17-cv-09045-FLW-LHG JAMES v. JOHNSON & JOHNSON et al                                                 10/24/2017
                  3:17-cv-09036-FLW-LHG JACKSON v. JOHNSON & JOHNSON et al                                               10/24/2017
                  3:17-cv-09037-FLW-LHG HARRIS v. JOHNSON & JOHNSON et al                                                10/24/2017
                  3:17-cv-09038-FLW-LHG THARP v. JOHNSON & JOHNSON et al                                                 10/24/2017
                  3:17-cv-08987-FLW-LHG OLIPHANT v. JOHNSON & JOHNSON, INC. et al                                        10/24/2017
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                            367/625
5/15/2019                           CM/ECF LIVE - U.S.
                          Case 1:19-cv-01530           District Court2for Filed
                                                  Document                the District of New Jersey-Query
                                                                                   05/24/19        Page 370Associated Cases
                                                                                                                 of 627

                  3:17-cv-08988-FLW-LHG WILLIAMS v. JOHNSON & JOHNSON, INC. et al                                         10/24/2017
                  3:17-cv-09046-FLW-LHG JAY v. JOHNSON & JOHNSON et al                                                    10/25/2017
                  3:17-cv-09048-FLW-LHG HERRERA v. JOHNSON & JOHNSON et al                                                10/25/2017
                  3:17-cv-09049-FLW-LHG SPENCE v. JOHNSON & JOHNSON et al                                                 10/25/2017
                  3:17-cv-09050-FLW-LHG JENSEN v. JOHNSON & JOHNSON et al                                                 10/25/2017
                  3:17-cv-09052-FLW-LHG SNOW v. JOHNSON & JOHNSON et al                                                   10/25/2017
                  3:17-cv-09071-FLW-LHG LEE v. JOHNSON & JOHNSON et al                                                    10/25/2017
                  3:17-cv-09072-FLW-LHG HOGAN v. JOHNSON & JOHNSON et al                                                  10/25/2017
                  3:17-cv-09074-FLW-LHG DALTON v. JOHNSON & JOHNSON et al                                                 10/25/2017
                  3:17-cv-09053-FLW-LHG LEONARD v. JOHNSON & JOHNSON et al                                                10/25/2017
                  3:17-cv-09075-FLW-LHG LIKA v. JOHNSON & JOHNSON et al                                                   10/25/2017
                  3:17-cv-09076-FLW-LHG FINGERHUT et al v. JOHNSON & JOHNSON et al                                        10/25/2017
                  3:17-cv-09077-FLW-LHG HUDSON v. JOHNSON & JOHNSON et al                                                 10/25/2017
                  3:17-cv-09078-FLW-LHG STEFFEE v. JOHNSON & JOHNSON et al                                                10/25/2017
                  3:17-cv-09079-FLW-LHG LILLY v. JOHNSON & JOHNSON et al                                                  10/25/2017
                  3:17-cv-09080-FLW-LHG STEMPF v. JOHNSON & JOHNSON, INC.                                                 10/25/2017
                  3:17-cv-09081-FLW-LHG SCHNEIDER v. JOHNSON & JOHNSON et al                                              10/25/2017
                  3:17-cv-09082-FLW-LHG MITCHELL v. JOHNSON & JOHNSON et al                                               10/25/2017
                  3:17-cv-08989-FLW-LHG BROCK v. JOHNSON & JOHNSON, INC. et al                                            10/25/2017
                  3:17-cv-09083-FLW-LHG INOCENCIO v. JOHNSON & JOHNSON et al                                              10/25/2017
                  3:17-cv-08991-FLW-LHG STRONG v. JOHNSON & JOHNSON et al                                                 10/25/2017
                  3:17-cv-09084-FLW-LHG WALKER v. JOHNSON & JOHNSON et al                                                 10/25/2017
                  3:17-cv-09085-FLW-LHG WHITE v. JOHNSON & JOHNSON et al                                                  10/25/2017
                  3:17-cv-09086-FLW-LHG SCHENKER v. JOHNSON & JOHNSON et al                                               10/25/2017
                  3:17-cv-08993-FLW-LHG VANNA v. JOHNSON & JOHNSON et al                                                  10/25/2017
                  3:17-cv-08994-FLW-LHG WHITE v. JOHNSON & JOHNSON et al                                                  10/25/2017
                  3:17-cv-08961-FLW-LHG GOTHARD v. JOHNSON & JOHNSON et al                                                10/24/2017
                  3:17-cv-08962-FLW-LHG BLACK v. JOHNSON & JOHNSON et al                                                  10/24/2017
                  3:17-cv-09101-FLW-LHG CUMMINGS v. JOHNSON & JOHNSON et al                                               10/25/2017
                  3:17-cv-08964-FLW-LHG BRASSELL v. JOHNSON & JOHNSON et al                                               10/24/2017
                  3:17-cv-08965-FLW-LHG GIFFEN v. JOHNSON & JOHNSON et al                                                 10/24/2017
                  3:17-cv-08949-FLW-LHG GILBERT v. JOHNSON & JOHNSON et al                                                10/23/2017
                  3:17-cv-08966-FLW-LHG BRUESHABER v. JOHNSON & JOHNSON et al                                             10/24/2017
                  3:17-cv-08950-FLW-LHG MOORE v. JOHNSON & JOHNSON et al                                                  10/23/2017
                  3:17-cv-09103-FLW-LHG JONES v. JOHNSON & JOHNSON et al                                                  10/25/2017
                  3:17-cv-08951-FLW-LHG MOON v. JOHNSON & JOHNSON et al                                                   10/23/2017
                  3:17-cv-09106-FLW-LHG FERRO v. JOHNSON & JOHNSON et al                                                  10/25/2017
                  3:17-cv-08952-FLW-LHG GOODALE v. JOHNSON & JOHNSON et al                                                10/23/2017
                  3:17-cv-09107-FLW-LHG LONGMAN v. JOHNSON & JOHNSON et al                                                10/25/2017
                  3:17-cv-08975-FLW-LHG DUTTON v. JOHNSON & JOHNSON et al                                                 10/24/2017
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                             368/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2for Filed
                                                Document                the District of New Jersey-Query
                                                                                 05/24/19        Page 371Associated Cases
                                                                                                               of 627
                  3:17-cv-09128-FLW-LHG LANDRY v. JOHNSON & JOHNSON, INC. et al                                          10/25/2017
                  3:17-cv-08967-FLW-LHG BURGE v. JOHNSON & JOHNSON et al                                                 10/25/2017
                  3:17-cv-08968-FLW-LHG DAWSON v. JOHNSON & JOHNSON et al                                                10/25/2017
                  3:17-cv-08969-FLW-LHG BUZA v. JOHNSON & JOHNSON et al                                                  10/25/2017
                  3:17-cv-08970-FLW-LHG DIOSO v. JOHNSON & JOHNSON et al                                                 10/25/2017
                  3:17-cv-08971-FLW-LHG CLARK v. JOHNSON & JOHNSON et al                                                 10/25/2017
                  3:17-cv-08972-FLW-LHG DUFFY v. JOHNSON & JOHNSON et al                                                 10/25/2017
                  3:17-cv-08973-FLW-LHG FITZGERALD v. JOHNSON & JOHNSON et al                                            10/25/2017
                  3:17-cv-08974-FLW-LHG WILLIAMS v. JOHNSON & JOHNSON INC. et al                                         10/25/2017
                  3:17-cv-09129-FLW-LHG DAWE et al v. JOHNSON & JOHNSON et al                                            10/25/2017
                  3:17-cv-09087-FLW-LHG GARCIA-WILKINSON v. JOHNSON & JOHNSON et
                                                                                                                         10/25/2017
                  al
                  3:17-cv-09130-FLW-LHG MACK v. JOHNSON & JOHNSON, INC. et al                                            10/25/2017
                  3:17-cv-09140-FLW-LHG KEY v. JOHNSON & JOHNSON et al                                                   10/25/2017
                  3:17-cv-08954-FLW-LHG MITCHELL v. JOHNSON & JOHNSON et al                                              10/23/2017
                  3:17-cv-09142-FLW-LHG NUZZO v. JOHNSON & JOHNSON et al                                                 10/25/2017
                  3:17-cv-09143-FLW-LHG RODRIGUEZ v. JOHNSON & JOHNSON et al                                             10/25/2017
                  3:17-cv-09144-FLW-LHG MACKEY v. JOHNSON & JOHNSON et al                                                10/25/2017
                  3:17-cv-09146-FLW-LHG KINBERGER v. JOHNSON & JOHNSON et al                                             10/25/2017
                  3:17-cv-09109-FLW-LHG JONES v. JOHNSON & JOHNSON et al                                                 10/25/2017
                  3:17-cv-08955-FLW-LHG SCHEINFELD v. JOHNSON & JOHNSON et al                                            10/23/2017
                  3:17-cv-08956-FLW-LHG GOODSON v. JOHNSON & JOHNSON et al                                               10/23/2017
                  3:17-cv-09110-FLW-LHG LOUGHLIN v. JOHNSON & JOHNSON et al                                              10/25/2017
                  3:17-cv-09147-FLW-LHG ROBERTSON v. JOHNSON & JOHNSON et al                                             10/25/2017
                  3:17-cv-09148-FLW-LHG RHYMES v. JOHNSON & JOHNSON et al                                                10/25/2017
                  3:17-cv-09149-FLW-LHG KING v. JOHNSON & JOHNSON et al                                                  10/25/2017
                  3:17-cv-09117-FLW-LHG LOVE v. JOHNSON & JOHNSON et al                                                  10/25/2017
                  3:17-cv-09111-FLW-LHG HACKERMAN v. JOHNSON & JOHNSON et al                                             10/25/2017
                  3:17-cv-09150-FLW-LHG MAIDEN v. JOHNSON & JOHNSON et al                                                10/25/2017
                  3:17-cv-09131-FLW-LHG ROSS v. JOHNSON & JOHNSON et al                                                  10/25/2017
                  3:17-cv-09151-FLW-LHG RAWLS v. JOHNSON & JOHNSON et al                                                 10/25/2017
                  3:17-cv-09153-FLW-LHG GRYWALKSY v. JOHNSON & JOHNSON, INC. et al 10/25/2017
                  3:17-cv-09132-FLW-LHG MCCORMICK v. JOHNSON & JOHNSON, INC. et al 10/25/2017
                  3:17-cv-09055-FLW-LHG CHECK v. JOHNSON & JOHNSON et al                                                 10/24/2017
                  3:17-cv-09154-FLW-LHG REUTER v. JOHNSON & JOHNSON et al                                                10/25/2017
                  3:17-cv-09155-FLW-LHG KING v. JOHNSON & JOHNSON et al                                                  10/25/2017
                  3:17-cv-09139-FLW-LHG MURRAY v. JOHNSON & JOHNSON, INC. et al                                          10/25/2017
                  3:17-cv-09156-FLW-LHG HOTH v. JOHNSON & JOHNSON et al                                                  10/25/2017
                  3:17-cv-09113-FLW-LHG JUDD v. JOHNSON & JOHNSON et al                                                  10/25/2017
                  3:17-cv-09138-FLW-LHG LYONS v. JOHNSON & JOHNSON et al                                                 10/25/2017
                  3:17-cv-09056-FLW-LHG HERRIGES v. JOHNSON & JOHNSON et al                                              10/24/2017
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                            369/625
5/15/2019                           CM/ECF LIVE - U.S.
                          Case 1:19-cv-01530           District Court2for Filed
                                                  Document                the District of New Jersey-Query
                                                                                   05/24/19        Page 372Associated Cases
                                                                                                                 of 627

                  3:17-cv-09114-FLW-LHG GRAY v. JOHNSON & JOHNSON et al                                                   10/25/2017
                  3:17-cv-09137-FLW-LHG ROPER v. JOHNSON & JOHNSON et al                                                  10/25/2017
                  3:17-cv-09057-FLW-LHG SMITH v. JOHNSON & JOHNSON et al                                                  10/24/2017
                  3:17-cv-09116-FLW-LHG HORTON v. JOHNSON & JOHNSON et al                                                 10/25/2017
                  3:17-cv-09118-FLW-LHG KAMINSKY v. JOHNSON & JOHNSON et al                                               10/25/2017
                  3:17-cv-09058-FLW-LHG SHIRK v. JOHNSON & JOHNSON et al                                                  10/24/2017
                  3:17-cv-09136-FLW-LHG MILES v. JOHNSON & JOHNSON, INC. et al                                            10/25/2017
                  3:17-cv-09059-FLW-LHG KINSEL v. JOHNSON & JOHNSON, INC. et al                                           10/24/2017
                  3:17-cv-09134-FLW-LHG KELLY v. JOHNSON & JOHNSON et al                                                  10/25/2017
                  3:17-cv-09060-FLW-LHG SHEMORY v. JOHNSON & JOHNSON et al                                                10/24/2017
                  3:17-cv-09061-FLW-LHG HECKMAN et al v. JOHNSON & JOHNSON et al                                          10/24/2017
                  3:17-cv-09157-FLW-LHG KACKLEY v. JOHNSON & JOHNSON et al                                                10/25/2017
                  3:17-cv-09062-FLW-LHG SEAGO v. JOHNSON & JOHNSON et al                                                  10/24/2017
                  3:17-cv-09159-FLW-LHG CRISTOBAL v. JOHNSON & JOHNSON, INC. et al                                        10/25/2017
                  3:17-cv-09063-FLW-LHG HETHERINGTON v. JOHNSON & JOHNSON et al                                           10/24/2017
                  3:17-cv-09160-FLW-LHG VANDALL v. JOHNSON & JOHNSON et al                                                10/25/2017
                  3:17-cv-09161-FLW-LHG KIRK v. JOHNSON & JOHNSON et al                                                   10/25/2017
                  3:17-cv-09170-FLW-LHG LOVEJOY v. JOHNSON & JOHNSON, INC. et al                                          10/25/2017
                  3:17-cv-09064-FLW-LHG JINRIGHT v. JOHNSON & JOHNSON et al                                               10/24/2017
                  3:17-cv-09119-FLW-LHG KNOX v. JOHNSON & JOHNSON et al                                                   10/25/2017
                  3:17-cv-09065-FLW-LHG SCHULZ v. JOHNSON & JOHNSON et al                                                 10/24/2017
                  3:17-cv-09066-FLW-LHG LABRIOLA v. JOHNSON & JOHNSON et al                                               10/24/2017
                  3:17-cv-09067-FLW-LHG LANDRY v. JOHNSON & JOHNSON et al                                                 10/24/2017
                  3:17-cv-09069-FLW-LHG LANG v. JOHNSON & JOHNSON et al                                                   10/24/2017
                  3:17-cv-09070-FLW-LHG HITZ v. JOHNSON & JOHNSON et al                                                   10/24/2017
                  3:17-cv-09171-FLW-LHG MARR v. JOHNSON & JOHNSON et al                                                   10/26/2017
                  3:17-cv-09179-FLW-LHG FORD v. JOHNSON & JOHNSON, INC. et al                                             10/26/2017
                  3:17-cv-09178-FLW-LHG SAYLES v. JOHNSON & JOHNSON et al                                                 10/26/2017
                  3:17-cv-09177-FLW-LHG FLEENOR v. JOHNSON & JOHNSON, INC. et al                                          10/26/2017
                  3:17-cv-09176-FLW-LHG MARROW v. JOHNSON & JOHNSON et al                                                 10/26/2017
                  3:17-cv-09413-FLW-LHG Nancy J. Edwards v. Johnson and Johnson et al                                     10/26/2017
                  3:17-cv-09172-FLW-LHG MCKENNIE v. JOHNSON & JOHNSON et al                                               10/26/2017
                  3:17-cv-09173-FLW-LHG DESSLER v. JOHNSON & JOHNSON, INC. et al                                          10/26/2017
                  3:17-cv-09174-FLW-LHG SPROCH v. JOHNSON & JOHNSON et al                                                 10/26/2017
                  3:17-cv-09162-FLW-LHG WATSON v. JOHNSON & JOHNSON et al                                                 10/26/2017
                  3:17-cv-09163-FLW-LHG MARKS v. JOHNSON & JOHNSON et al                                                  10/26/2017
                  3:17-cv-09175-FLW-LHG DUNCAN v. JOHNSON & JOHNSON, INC. et al                                           10/26/2017
                  3:17-cv-09165-FLW-LHG WILLIAMS v. JOHNSON & JOHNSON et al                                               10/26/2017
                  3:17-cv-09166-FLW-LHG WILLIAMS v. JOHNSON & JOHNSON et al                                               10/26/2017
                  3:17-cv-09169-FLW-LHG LOGAN v. JOHNSON & JOHNSON et al                                                  10/26/2017
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                             370/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2for Filed
                                                Document                the District of New Jersey-Query
                                                                                 05/24/19        Page 373Associated Cases
                                                                                                               of 627
                  3:17-cv-09181-FLW-LHG DRISCOLL et al v. JOHNSON & JOHNSON et al                                        10/26/2017
                  3:17-cv-09182-FLW-LHG GOVEIA v. JOHNSON & JOHNSON et al                                                10/26/2017
                  3:17-cv-09222-FLW-LHG BLEDSOE v. JOHNSON & JOHNSON et al                                               10/26/2017
                  3:17-cv-09223-FLW-LHG WHITMAN v. JOHNSON & JOHNSON et al                                               10/26/2017
                  3:17-cv-09183-FLW-LHG HANCOCK v. JOHNSON & JOHNSON et al                                               10/26/2017
                  3:17-cv-09224-FLW-LHG WHITMAN v. JOHNSON & JOHNSON et al                                               10/26/2017
                  3:17-cv-09225-FLW-LHG BOSTIAN v. JOHNSON & JOHNSON et al                                               10/26/2017
                  3:17-cv-09184-FLW-LHG ZENTI et al v. JOHNSON & JOHNSON et al                                           10/26/2017
                  3:17-cv-09227-FLW-LHG BRUNSON v. JOHNSON & JOHNSON et al                                               10/26/2017
                  3:17-cv-09228-FLW-LHG HERNANDEZ v. JOHNSON & JOHNSON et al                                             10/26/2017
                  3:17-cv-09212-FLW-LHG YOUNG v. JOHNSON & JOHNSON et al                                                 10/26/2017
                  3:17-cv-09201-FLW-LHG CROWLEY v. JOHNSON & JOHNSON et al                                               10/24/2017
                  3:17-cv-09229-FLW-LHG WELCH v. JOHNSON & JOHNSON et al                                                 10/26/2017
                  3:17-cv-09231-FLW-LHG WATKINS v. JOHNSON & JOHNSON et al                                               10/26/2017
                  3:17-cv-09213-FLW-LHG ENRIQUEZ et al v. JOHNSON & JOHNSON et al                                        10/26/2017
                  3:17-cv-09202-FLW-LHG SPICER v. JOHNSON & JOHNSON et al                                                10/24/2017
                  3:17-cv-09185-FLW-LHG HENNINGER v. JOHNSON & JOHNSON et al                                             10/26/2017
                  3:17-cv-09232-FLW-LHG VEAL v. JOHNSON & JOHNSON et al                                                  10/26/2017
                  3:17-cv-09234-FLW-LHG BURDYCK v. JOHNSON & JOHNSON et al                                               10/26/2017
                  3:17-cv-09214-FLW-LHG BROWN v. JOHNSON & JOHNSON et al                                                 10/26/2017
                  3:17-cv-09186-FLW-LHG HOFF v. JOHNSON & JOHNSON et al                                                  10/26/2017
                  3:17-cv-09203-FLW-LHG HARPER et al v. JOHNSON & JOHNSON et al                                          10/24/2017
                  3:17-cv-09215-FLW-LHG WRIGHT v. JOHNSON & JOHNSON et al                                                10/26/2017
                  3:17-cv-09089-FLW-LHG SANDERS v. JOHNSON & JOHNSON et al                                               10/26/2017
                  3:17-cv-09187-FLW-LHG HORNER v. JOHNSON & JOHNSON et al                                                10/26/2017
                  3:17-cv-09090-FLW-LHG WOLFE v. JOHNSON & JOHNSON et al                                                 10/26/2017
                  3:17-cv-09204-FLW-LHG JONES v. JOHNSON & JOHNSON et al                                                 10/25/2017
                  3:17-cv-09093-FLW-LHG JOHNSON v. JOHNSON & JOHNSON et al                                               10/26/2017
                  3:17-cv-09216-FLW-LHG ADAM v. JOHNSON & JOHNSON et al                                                  10/26/2017
                  3:17-cv-09188-FLW-LHG JACKSON v. JOHNSON & JOHNSON et al                                               10/26/2017
                  3:17-cv-09206-FLW-LHG WRENN v. JOHNSON & JOHNSON et al                                                 10/25/2017
                  3:17-cv-09189-FLW-LHG ALEXANDER v. JOHNSON & JOHNSON et al                                             10/26/2017
                  3:17-cv-09221-FLW-LHG WILSON v. JOHNSON & JOHNSON et al                                                10/26/2017
                  3:17-cv-09207-FLW-LHG LAPORTE v. JOHNSON & JOHNSON et al                                               10/25/2017
                  3:17-cv-09235-FLW-LHG TUCKER v. JOHNSON & JOHNSON et al                                                10/26/2017
                  3:17-cv-09237-FLW-LHG BARRERA v. JOHNSON & JOHNSON et al                                               10/26/2017
                  3:17-cv-09240-FLW-LHG MILLER v. JOHNSON & JOHNSON et al                                                10/26/2017
                  3:17-cv-09243-FLW-LHG BURNS v. JOHNSON & JOHNSON et al                                                 10/26/2017
                  3:17-cv-09244-FLW-LHG BURTON v. JOHNSON & JOHNSON et al                                                10/26/2017
                  3:17-cv-09245-FLW-LHG DOUTHIT v. JOHNSON & JOHNSON et al                                               10/26/2017
                  3:17-cv-09246-FLW-LHG TODD v. JOHNSON & JOHNSON et al                                                  10/26/2017
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                            371/625
5/15/2019                           CM/ECF LIVE - U.S.
                          Case 1:19-cv-01530           District Court2for Filed
                                                  Document                the District of New Jersey-Query
                                                                                   05/24/19        Page 374Associated Cases
                                                                                                                 of 627

                  3:17-cv-09220-FLW-LHG WRIGHT v. JOHNSON & JOHNSON et al                                                 10/26/2017
                  3:17-cv-09248-FLW-LHG EDDINS v. JOHNSON & JOHNSON et al                                                 10/26/2017
                  3:17-cv-09249-FLW-LHG CLINE v. JOHNSON & JOHNSON et al                                                  10/26/2017
                  3:17-cv-09251-FLW-LHG GARNES v. JOHNSON & JOHNSON et al                                                 10/26/2017
                  3:17-cv-09219-FLW-LHG ADDELSTON v. JOHNSON & JOHNSON et al                                              10/26/2017
                  3:17-cv-09218-FLW-LHG WRIGHT v. JOHNSON & JOHNSON et al                                                 10/26/2017
                  3:17-cv-09094-FLW-LHG LOCKLEAR v. JOHNSON & JOHNSON et al                                               10/26/2017
                  3:17-cv-09217-FLW-LHG REMILLARD v. JOHNSON & JOHNSON et al                                              10/26/2017
                  3:17-cv-09208-FLW-LHG HYLAND v. JOHNSON & JOHNSON et al                                                 10/25/2017
                  3:17-cv-09209-FLW-LHG WASHINGTON v. JOHNSON & JOHNSON et al                                             10/25/2017
                  3:17-cv-09095-FLW-LHG SAMAREL v. JOHNSON & JOHNSON et al                                                10/26/2017
                  3:17-cv-09210-FLW-LHG CHIN et al v. JOHNSON & JOHNSON et al                                             10/25/2017
                  3:17-cv-09096-FLW-LHG BERRY v. JOHNSON & JOHNSON et al                                                  10/26/2017
                  3:17-cv-09211-FLW-LHG SCHENCK et al v. JOHNSON & JOHNSON et al                                          10/25/2017
                  3:17-cv-09190-FLW-LHG BARNES v. JOHNSON & JOHNSON et al                                                 10/26/2017
                  3:17-cv-09097-FLW-LHG CEPHAS v. JOHNSON & JOHNSON et al                                                 10/26/2017
                  3:17-cv-09192-FLW-LHG CHILDERS v. JOHNSON & JOHNSON et al                                               10/26/2017
                  3:17-cv-09120-FLW-LHG KAMLITZ v. JOHNSON & JOHNSON et al                                                10/26/2017
                  3:17-cv-09252-FLW-LHG THOMPSON v. JOHNSON & JOHNSON et al                                               10/26/2017
                  3:17-cv-09193-FLW-LHG COOMBS v. JOHNSON & JOHNSON et al                                                 10/26/2017
                  3:17-cv-09099-FLW-LHG LODGE v. JOHNSON & JOHNSON et al                                                  10/26/2017
                  3:17-cv-09121-FLW-LHG LOWE v. JOHNSON & JOHNSON et al                                                   10/26/2017
                  3:17-cv-09254-FLW-LHG CORSETTI v. JOHNSON & JOHNSON et al                                               10/26/2017
                  3:17-cv-09100-FLW-LHG RYLEY v. JOHNSON & JOHNSON et al                                                  10/26/2017
                  3:17-cv-09194-FLW-LHG COOPER v. JOHNSON & JOHNSON et al                                                 10/26/2017
                  3:17-cv-09265-FLW-LHG TAPP v. JOHNSON & JOHNSON et al                                                   10/26/2017
                  3:17-cv-09266-FLW-LHG PACHT v. JOHNSON & JOHNSON et al                                                  10/26/2017
                  3:17-cv-09122-FLW-LHG RUSSO v. JOHNSON & JOHNSON et al                                                  10/26/2017
                  3:17-cv-09267-FLW-LHG DAVIS v. JOHNSON & JOHNSON et al                                                  10/26/2017
                  3:17-cv-09123-FLW-LHG LAKE v. JOHNSON & JOHNSON et al                                                   10/26/2017
                  3:17-cv-09264-FLW-LHG MUSGROVE v. JOHNSON & JOHNSON, INC. et al                                         10/26/2017
                  3:17-cv-09195-FLW-LHG ALBERS v. JOHNSON & JOHNSON et al                                                 10/26/2017
                  3:17-cv-09124-FLW-LHG LUKEY v. JOHNSON & JOHNSON et al                                                  10/26/2017
                  3:17-cv-09268-FLW-LHG MOSKOWITZ v. JOHNSON & JOHNSON et al                                              10/26/2017
                  3:17-cv-09262-FLW-LHG CRAIG v. JOHNSON & JOHNSON et al                                                  10/26/2017
                  3:17-cv-09270-FLW-LHG SWIGER v. JOHNSON & JOHNSON et al                                                 10/26/2017
                  3:17-cv-09196-FLW-LHG HERNANDEZ et al v. JOHNSON & JOHNSON et al                                        10/26/2017
                  3:17-cv-09125-FLW-LHG RUCKER v. JOHNSON & JOHNSON et al                                                 10/26/2017
                  3:17-cv-09271-FLW-LHG PATTERSON v. JOHNSON & JOHNSON et al                                              10/26/2017
                  3:17-cv-09126-FLW-LHG KEESEE v. JOHNSON & JOHNSON et al                                                 10/26/2017
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                             372/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2for Filed
                                                Document                the District of New Jersey-Query
                                                                                 05/24/19        Page 375Associated Cases
                                                                                                               of 627
                  3:17-cv-09127-FLW-LHG ELLIS v. JOHNSON & JOHNSON CONSUMER INC 10/26/2017
                  et al
                  3:17-cv-09273-FLW-LHG ELLIS v. JOHNSON & JOHNSON et al                                                 10/26/2017
                  3:17-cv-09261-FLW-LHG MCKINLEY v. JOHNSON & JOHNSON, INC. et al                                        10/26/2017
                  3:17-cv-09274-FLW-LHG POWERS v. JOHNSON & JOHNSON et al                                                10/26/2017
                  3:17-cv-09258-FLW-LHG TARANTO v. JOHNSON & JOHNSON et al                                               10/26/2017
                  3:17-cv-09275-FLW-LHG TIMIAN v. JOHNSON & JOHNSON et al                                                10/26/2017
                  3:17-cv-09276-FLW-LHG STUMPF v. JOHNSON & JOHNSON et al                                                10/26/2017
                  3:17-cv-09257-FLW-LHG LOUVIERE v. JOHNSON & JOHNSON, INC. et al                                        10/26/2017
                  3:17-cv-09277-FLW-LHG WILLIAMS v. JOHNSON & JOHNSON et al                                              10/26/2017
                  3:17-cv-09256-FLW-LHG LEMELIN v. JOHNSON & JOHNSON, INC. et al                                         10/26/2017
                  3:17-cv-09197-FLW-LHG JOHNSON v. JOHNSON & JOHNSON et al                                               10/26/2017
                  3:17-cv-09198-FLW-LHG JASTROW v. JOHNSON & JOHNSON et al                                               10/26/2017
                  3:17-cv-09255-FLW-LHG SOWELL v. JOHNSON & JOHNSON et al                                                10/26/2017
                  3:17-cv-09199-FLW-LHG Burke et al v. JOHNSON & JOHNSON et al                                           10/26/2017
                  3:17-cv-09200-FLW-LHG Blease v. JOHNSON & JOHNSON et al                                                10/26/2017
                  3:17-cv-09326-FLW-LHG ROWSEY v. JOHNSON & JOHNSON et al                                                10/26/2017
                  3:17-cv-09327-FLW-LHG SCHOTT v. JOHNSON & JOHNSON et al                                                10/26/2017
                  3:17-cv-09616-FLW-LHG Grier v. Johnson & Johnson et al                                                 10/27/2017
                  3:17-cv-09279-FLW-LHG ANGEL v. JOHNSON & JOHNSON et al                                                 10/27/2017
                  3:17-cv-09281-FLW-LHG STRONG v. JOHNSON & JOHNSON et al                                                10/27/2017
                  3:17-cv-09282-FLW-LHG FINCK v. JOHNSON & JOHNSON et al                                                 10/27/2017
                  3:17-cv-09283-FLW-LHG CAIN v. JOHNSON & JOHNSON et al                                                  10/27/2017
                  3:17-cv-09285-FLW-LHG ATHERTON v. JOHNSON & JOHNSON et al                                              10/27/2017
                  3:17-cv-09286-FLW-LHG SPINELLI v. JOHNSON & JOHNSON et al                                              10/27/2017
                  3:17-cv-09287-FLW-LHG CARSON v. JOHNSON & JOHNSON et al                                                10/27/2017
                  3:17-cv-09288-FLW-LHG BIBEAU v. JOHNSON & JOHNSON et al                                                10/27/2017
                  3:17-cv-09289-FLW-LHG SOBER v. JOHNSON & JOHNSON et al                                                 10/27/2017
                  3:17-cv-09290-FLW-LHG CALDABAUGH v. JOHNSON & JOHNSON et al                                            10/27/2017
                  3:17-cv-09291-FLW-LHG CASSITY v. JOHNSON & JOHNSON et al                                               10/27/2017
                  3:17-cv-09293-FLW-LHG SCOTT v. JOHNSON & JOHNSON et al                                                 10/27/2017
                  3:17-cv-09294-FLW-LHG DAYTON v. JOHNSON & JOHNSON et al                                                10/27/2017
                  3:17-cv-09295-FLW-LHG CHAPMAN v. JOHNSON & JOHNSON et al                                               10/27/2017
                  3:17-cv-09296-FLW-LHG ARGUETA-FRAZIER v. JOHNSON & JOHNSON et
                                                                                                                         10/27/2017
                  al
                  3:17-cv-09316-FLW-LHG PARSONS v. JOHNSON & JOHNSON et al                                               10/25/2017
                  3:17-cv-09297-FLW-LHG GUEST v. JOHNSON & JOHNSON et al                                                 10/27/2017
                  3:17-cv-09298-FLW-LHG HARRIS v. JOHNSON & JOHNSON et al                                                10/27/2017
                  3:17-cv-09299-FLW-LHG HENDERSON v. JOHNSON & JOHNSON et al                                             10/27/2017
                  3:17-cv-09300-FLW-LHG JENSEN v. JOHNSON & JOHNSON et al                                                10/27/2017
                  3:17-cv-09317-FLW-LHG PERRI v. JOHNSON & JOHNSON et al                                                 10/25/2017

https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                            373/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2for Filed
                                                Document                the District of New Jersey-Query
                                                                                 05/24/19        Page 376Associated Cases
                                                                                                               of 627
                  3:17-cv-09302-FLW-LHG KELLY v. JOHNSON & JOHNSON et al                                                 10/27/2017
                  3:17-cv-09331-FLW-LHG HEIKES v. JOHNSON & JOHNSON et al                                                10/27/2017
                  3:17-cv-09318-FLW-LHG HAWKS v. JOHNSON & JOHNSON et al                                                 10/25/2017
                  3:17-cv-09332-FLW-LHG RIDENER v. JOHNSON & JOHNSON et al                                               10/27/2017
                  3:17-cv-09303-FLW-LHG LASHBROOK v. JOHNSON & JOHNSON et al                                             10/27/2017
                  3:17-cv-09334-FLW-LHG REY-MOLINA v. JOHNSON & JOHNSON et al                                            10/27/2017
                  3:17-cv-09304-FLW-LHG LOOMIS v. JOHNSON & JOHNSON et al                                                10/27/2017
                  3:17-cv-09305-FLW-LHG MYERS v. JOHNSON & JOHNSON et al                                                 10/27/2017
                  3:17-cv-09319-FLW-LHG MAIOCCO v. JOHNSON & JOHNSON et al                                               10/25/2017
                  3:17-cv-09306-FLW-LHG SCHNELLE v. JOHNSON & JOHNSON et al                                              10/27/2017
                  3:17-cv-09308-FLW-LHG ORISCHAK v. JOHNSON & JOHNSON et al                                              10/27/2017
                  3:17-cv-09309-FLW-LHG MAHER-DRISCOLL v. JOHNSON & JOHNSON et al 10/27/2017
                  3:17-cv-09311-FLW-LHG FITZPATRICK v. JOHNSON & JOHNSON et al                                           10/27/2017
                  3:17-cv-09312-FLW-LHG OWENS v. JOHNSON & JOHNSON et al                                                 10/27/2017
                  3:17-cv-09314-FLW-LHG SAPP v. JOHNSON & JOHNSON et al                                                  10/27/2017
                  3:17-cv-09335-FLW-LHG ROBB v. JOHNSON & JOHNSON et al                                                  10/27/2017
                  3:17-cv-09320-FLW-LHG POULIN et al v. JOHNSON & JOHNSON et al                                          10/25/2017
                  3:17-cv-09321-FLW-LHG BRADLEY v. JOHNSON & JOHNSON et al                                               10/25/2017
                  3:17-cv-09359-FLW-LHG MCCLAIN v. JOHNSON & JOHNSON et al                                               10/27/2017
                  3:17-cv-09360-FLW-LHG SMITH v. JOHNSON & JOHNSON, INC. et al                                           10/27/2017
                  3:17-cv-09369-FLW-LHG MCDOUGAL v. JOHNSON & JOHNSON et al                                              10/27/2017
                  3:17-cv-09346-FLW-LHG CANNADY v. JOHNSON & JOHNSON et al                                               10/27/2017
                  3:17-cv-09322-FLW-LHG MARTINCHALK v. JOHNSON & JOHNSON et al                                           10/25/2017
                  3:17-cv-09368-FLW-LHG PYBURN v. JOHNSON & JOHNSON et al                                                10/27/2017
                  3:17-cv-09347-FLW-LHG RUBIN v. JOHNSON & JOHNSON et al                                                 10/27/2017
                  3:17-cv-09323-FLW-LHG RUTLAND v. JOHNSON & JOHNSON et al                                               10/25/2017
                  3:17-cv-09367-FLW-LHG ACKERMAN v. JOHNSON & JOHNSON et al                                              10/27/2017
                  3:17-cv-09324-FLW-LHG RIDLEY v. JOHNSON & JOHNSON et al                                                10/25/2017
                  3:17-cv-09348-FLW-LHG RACKOW v. JOHNSON & JOHNSON et al                                                10/27/2017
                  3:17-cv-09349-FLW-LHG MCCARTY v. JOHNSON & JOHNSON et al                                               10/27/2017
                  3:17-cv-09350-FLW-LHG SANTIAGO v. JOHNSON & JOHNSON et al                                              10/27/2017
                  3:17-cv-09370-FLW-LHG FEATHERS v. JOHNSON & JOHNSON et al                                              10/27/2017
                  3:17-cv-09352-FLW-LHG WITHERINGTON v. JOHNSON & JOHNSON et al                                          10/27/2017
                  3:17-cv-09354-FLW-LHG SCHNEBELEN v. JOHNSON & JOHNSON et al                                            10/27/2017
                  3:17-cv-09373-FLW-LHG PROCTOR v. JOHNSON & JOHNSON et al                                               10/27/2017
                  3:17-cv-09374-FLW-LHG JOHNSON v. JOHNSON & JOHNSON et al                                               10/27/2017
                  3:17-cv-09375-FLW-LHG MCGOUGH v. JOHNSON & JOHNSON et al                                               10/27/2017
                  3:17-cv-09325-FLW-LHG MAXEY v. JOHNSON & JOHNSON et al                                                 10/25/2017
                  3:17-cv-09356-FLW-LHG QUARLES v. JOHNSON & JOHNSON et al                                               10/27/2017
                  3:17-cv-09357-FLW-LHG Logan v. JOHNSON & JOHNSON et al                                                 10/27/2017
                  3:17-cv-09358-FLW-LHG SILBY v. JOHNSON & JOHNSON et al                                                 10/27/2017
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                            374/625
5/15/2019                           CM/ECF LIVE - U.S.
                          Case 1:19-cv-01530           District Court2for Filed
                                                  Document                the District of New Jersey-Query
                                                                                   05/24/19        Page 377Associated Cases
                                                                                                                 of 627

                  3:17-cv-09366-FLW-LHG NEJMAN v. JOHNSON & JOHNSON et al                                                 10/27/2017
                  3:17-cv-09364-FLW-LHG MCCORMACK v. JOHNSON & JOHNSON et al                                              10/27/2017
                  3:17-cv-09363-FLW-LHG MCCALL v. JOHNSON & JOHNSON et al                                                 10/27/2017
                  3:17-cv-09362-FLW-LHG NEATE v. JOHNSON & JOHNSON et al                                                  10/27/2017
                  3:17-cv-09398-FLW-LHG MOORE v. JOHNSON & JOHNSON et al                                                  10/27/2017
                  3:17-cv-09361-FLW-LHG TAYLOR v. JOHNSON & JOHNSON et al                                                 10/27/2017
                  3:17-cv-09376-FLW-LHG PRINGLE v. JOHNSON & JOHNSON et al                                                10/27/2017
                  3:17-cv-09378-FLW-LHG KINTZ v. JOHNSON & JOHNSON et al                                                  10/27/2017
                  3:17-cv-09379-FLW-LHG KLINE v. JOHNSON & JOHNSON et al                                                  10/27/2017
                  3:17-cv-09380-FLW-LHG MCKAY v. JOHNSON & JOHNSON et al                                                  10/27/2017
                  3:17-cv-09381-FLW-LHG PRINCE v. JOHNSON & JOHNSON et al                                                 10/27/2017
                  3:17-cv-09382-FLW-LHG KORNACKI v. JOHNSON & JOHNSON et al                                               10/27/2017
                  3:17-cv-09399-FLW-LHG HOMMEL v. JOHNSON & JOHNSON et al                                                 10/27/2017
                  3:17-cv-09401-FLW-LHG BERGER et al v. JOHNSON & JOHNSON et al                                           10/27/2017
                  3:17-cv-09402-FLW-LHG LAFAVER et al v. JOHNSON & JOHNSON et al                                          10/27/2017
                  3:17-cv-09403-FLW-LHG WILLIAMS v. JOHNSON & JOHNSON et al                                               10/27/2017
                  3:17-cv-09475-FLW-LHG DEAKLES v. JOHNSON & JOHNSON et al                                                10/27/2017
                  3:17-cv-09404-FLW-LHG MATTHEWS et al v. JOHNSON & JOHNSON et al                                         10/27/2017
                  3:17-cv-09490-FLW-LHG O'DEAR v. JOHNSON & JOHNSON et al                                                 10/27/2017
                  3:17-cv-09383-FLW-LHG MCKINNEY v. JOHNSON & JOHNSON et al                                               10/27/2017
                  3:17-cv-09385-FLW-LHG KOTERASS v. JOHNSON & JOHNSON et al                                               10/27/2017
                  3:17-cv-09386-FLW-LHG KRUSEMARK v. JOHNSON & JOHNSON et al                                              10/27/2017
                  3:17-cv-09405-FLW-LHG FASCE v. JOHNSON & JOHNSON et al                                                  10/27/2017
                  3:17-cv-09388-FLW-LHG POWELL v. JOHNSON & JOHNSON et al                                                 10/27/2017
                  3:17-cv-09391-FLW-LHG MEACHAM v. JOHNSON & JOHNSON et al                                                10/27/2017
                  3:17-cv-09393-FLW-LHG MICHAUD v. JOHNSON & JOHNSON et al                                                10/27/2017
                  3:17-cv-09394-FLW-LHG GILBANE v. JOHNSON & JOHNSON et al                                                10/27/2017
                  3:17-cv-09395-FLW-LHG MILBURN v. JOHNSON & JOHNSON et al                                                10/27/2017
                  3:17-cv-09396-FLW-LHG NAGEL et al v. JOHNSON & JOHNSON et al                                            10/27/2017
                  3:17-cv-09397-FLW-LHG PAUL v. JOHNSON & JOHNSON et al                                                   10/27/2017
                  3:17-cv-09476-FLW-LHG CRIADO v. JOHNSON & JOHNSON et al                                                 10/27/2017
                  3:17-cv-09406-FLW-LHG OWENS v. JOHNSON & JOHNSON et al                                                  10/27/2017
                  3:17-cv-09384-FLW-LHG POWERS v. JOHNSON & JOHNSON et al                                                 10/27/2017
                  3:17-cv-09336-FLW-LHG JOHNSON v. JOHNSON & JOHNSON et al                                                10/27/2017
                  3:17-cv-09493-FLW-LHG IANNIELLO v. JOHNSON & JOHNSON, INC. et al                                        10/27/2017
                  3:17-cv-09407-FLW-LHG FITZGERALD v. JOHNSON & JOHNSON et al                                             10/27/2017
                  3:17-cv-09477-FLW-LHG PARTEN v. JOHNSON & JOHNSON et al                                                 10/27/2017
                  3:17-cv-09337-FLW-LHG ROBBINS v. JOHNSON & JOHNSON et al                                                10/27/2017
                  3:17-cv-09409-FLW-LHG DAMM v. JOHNSON & JOHNSON et al                                                   10/27/2017
                  3:17-cv-09412-FLW-LHG NICOTRA v. JOHNSON & JOHNSON et al                                                10/27/2017
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                             375/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2for Filed
                                                Document                the District of New Jersey-Query
                                                                                 05/24/19        Page 378Associated Cases
                                                                                                               of 627
                  3:17-cv-09479-FLW-LHG BLANCHETT v. JOHNSON & JOHNSON et al                                             10/27/2017
                  3:17-cv-09503-FLW-LHG CEBALLOS v. JOHNSON & JOHNSON et al                                              10/27/2017
                  3:17-cv-09481-FLW-LHG BURNS-GARCIA v. JOHNSON & JOHNSON et al                                          10/27/2017
                  3:17-cv-09504-FLW-LHG KELLEY v. JOHNSON & JOHNSON et al                                                10/27/2017
                  3:17-cv-09494-FLW-LHG MATATT v. JOHNSON & JOHNSON et al                                                10/27/2017
                  3:17-cv-09482-FLW-LHG OTT v. JOHNSON & JOHNSON et al                                                   10/27/2017
                  3:17-cv-09416-FLW-LHG POELING v. JOHNSON & JOHNSON et al                                               10/27/2017
                  3:17-cv-09507-FLW-LHG BEAR v. JOHNSON & JOHNSON et al                                                  10/27/2017
                  3:17-cv-09417-FLW-LHG LATA v. JOHNSON & JOHNSON et al                                                  10/27/2017
                  3:17-cv-09502-FLW-LHG ANDERSON v. JOHNSON & JOHNSON et al                                              10/27/2017
                  3:17-cv-09418-FLW-LHG TOMPKINS v. JOHNSON & JOHNSON et al                                              10/27/2017
                  3:17-cv-09483-FLW-LHG STOTT et al v. JOHNSON & JOHNSON et al                                           10/27/2017
                  3:17-cv-09420-FLW-LHG ELY et al v. JOHNSON & JOHNSON et al                                             10/27/2017
                  3:17-cv-09421-FLW-LHG JOHNSON et al v. JOHNSON & JOHNSON et al                                         10/27/2017
                  3:17-cv-09338-FLW-LHG MCCANN v. JOHNSON & JOHNSON et al                                                10/27/2017
                  3:17-cv-09501-FLW-LHG LAWSON et al v. JOHNSON & JOHNSON et al                                          10/27/2017
                  3:17-cv-09485-FLW-LHG CHINAPANA v. JOHNSON & JOHNSON et al                                             10/27/2017
                  3:17-cv-09500-FLW-LHG CARROLL v. JOHNSON & JOHNSON, INC. et al                                         10/27/2017
                  3:17-cv-09488-FLW-LHG CONNOLLY-AMBURGEY v. JOHNSON &
                                                                                                                         10/27/2017
                  JOHNSON et al
                  3:17-cv-09527-FLW-LHG DODGE v. JOHNSON & JOHNSON et al                                                 10/26/2017
                  3:17-cv-09339-FLW-LHG TUCK-LYNN v. JOHNSON & JOHNSON et al                                             10/27/2017
                  3:17-cv-09422-FLW-LHG SPAAR v. JOHNSON & JOHNSON et al                                                 10/27/2017
                  3:17-cv-09489-FLW-LHG HUNT v. JOHNSON & JOHNSON et al                                                  10/27/2017
                  3:17-cv-09423-FLW-LHG ANDERSON v. JOHNSON & JOHNSON et al                                              10/27/2017
                  3:17-cv-09344-FLW-LHG REVELL v. JOHNSON & JOHNSON et al                                                10/27/2017
                  3:17-cv-09426-FLW-LHG SALPETER v. JOHNSON & JOHNSON et al                                              10/27/2017
                  3:17-cv-09498-FLW-LHG CARDWELL v. JOHNSON & JOHNSON, INC. et al 10/27/2017
                  3:17-cv-09427-FLW-LHG ROSS v. JOHNSON & JOHNSON et al                                                  10/27/2017
                  3:17-cv-09345-FLW-LHG ROWE v. JOHNSON & JOHNSON et al                                                  10/27/2017
                  3:17-cv-09497-FLW-LHG YOUNG v. JOHNSON & JOHNSON, INC. et al                                           10/27/2017
                  3:17-cv-09516-FLW-LHG HERNDON v. JOHNSON & JOHNSON et al                                               10/27/2017
                  3:17-cv-09517-FLW-LHG GRIMLEY v. JOHNSON & JOHNSON et al                                               10/27/2017
                  3:17-cv-09518-FLW-LHG HOSHKO-SMITH v. JOHNSON & JOHNSON et al                                          10/27/2017
                  3:17-cv-09519-FLW-LHG WOODS v. JOHNSON & JOHNSON et al                                                 10/27/2017
                  3:17-cv-09520-FLW-LHG BORDEN v. JOHNSON & JOHNSON et al                                                10/27/2017
                  3:17-cv-09521-FLW-LHG BURNETTE v. JOHNSON & JOHNSON et al                                              10/27/2017
                  3:17-cv-09522-FLW-LHG MAUER v. JOHNSON & JOHNSON et al                                                 10/27/2017
                  3:17-cv-09523-FLW-LHG CARRINGTON v. JOHNSON & JOHNSON et al                                            10/27/2017
                  3:17-cv-09524-FLW-LHG ROBINSON v. JOHNSON & JOHNSON et al                                              10/27/2017
                  3:17-cv-09525-FLW-LHG MENDOZA v. JOHNSON & JOHNSON et al                                               10/27/2017
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                            376/625
5/15/2019                           CM/ECF LIVE - U.S.
                          Case 1:19-cv-01530           District Court2for Filed
                                                  Document                the District of New Jersey-Query
                                                                                   05/24/19        Page 379Associated Cases
                                                                                                                 of 627

                  3:17-cv-09528-FLW-LHG PARKS v. JOHNSON & JOHNSON et al                                                  10/26/2017
                  3:17-cv-09509-FLW-LHG ZASKE v. JOHNSON & JOHNSON et al                                                  10/27/2017
                  3:17-cv-09510-FLW-LHG BOOTH v. JOHNSON & JOHNSON et al                                                  10/27/2017
                  3:17-cv-09511-FLW-LHG GAYTAN v. JOHNSON & JOHNSON et al                                                 10/27/2017
                  3:17-cv-09411-FLW-LHG DAVIS et al V. JOHNSON & JOHNSON                                                  10/27/2017
                  3:17-cv-09328-FLW-LHG ROBERTS v. JOHNSON & JOHNSON et al                                                10/27/2017
                  3:17-cv-09329-FLW-LHG HAYNES v. JOHNSON & JOHNSON et al                                                 10/27/2017
                  3:17-cv-09330-FLW-LHG MCAVEY v. JOHNSON & JOHNSON et al                                                 10/27/2017
                  3:17-cv-09496-FLW-LHG KYTE v. JOHNSON & JOHNSON, INC. et al                                             10/30/2017
                  3:17-cv-09955-FLW-LHG Erickson v. Johnson & Johnson et al                                               10/30/2017
                  3:17-cv-09495-FLW-LHG HEDRICK v. JOHNSON & JOHNSON et al                                                10/30/2017
                  3:17-cv-09559-FLW-LHG RODRIGUEZ v. JOHNSON & JOHNSON et al                                              10/30/2017
                  3:17-cv-09560-FLW-LHG CLARK v. JOHNSON & JOHNSON et al                                                  10/30/2017
                  3:17-cv-09561-FLW-LHG KENNEDY v. JOHNSON & JOHNSON et al                                                10/30/2017
                  3:17-cv-09562-FLW-LHG MCINTYRE v. JOHNSON & JOHNSON et al                                               10/30/2017
                  3:17-cv-09563-FLW-LHG TERRY v. JOHNSON & JOHNSON et al                                                  10/30/2017
                  3:17-cv-09564-FLW-LHG TINCHER v. JOHNSON & JOHNSON et al                                                10/30/2017
                  3:17-cv-09569-FLW-LHG ABELL v. JOHNSON & JOHNSON, INC. et al                                            10/30/2017
                  3:17-cv-09565-FLW-LHG WHITTINGTON v. JOHNSON & JOHNSON et al                                            10/30/2017
                  3:17-cv-09570-FLW-LHG JETTON v. JOHNSON & JOHNSON, INC. et al                                           10/30/2017
                  3:17-cv-09566-FLW-LHG BIGELOW v. JOHNSON & JOHNSON et al                                                10/30/2017
                  3:17-cv-09571-FLW-LHG MCCORMICK v. JOHNSON & JOHNSON, INC. et al                                        10/30/2017
                  3:17-cv-09572-FLW-LHG MORTON v. JOHNSON & JOHNSON, INC. et al                                           10/30/2017
                  3:17-cv-09573-FLW-LHG FRAZIER v. JOHNSON & JOHNSON et al                                                10/30/2017
                  3:17-cv-09529-FLW-LHG BORTLE v. JOHNSON & JOHNSON et al                                                 10/26/2017
                  3:17-cv-09567-FLW-LHG YOUNG v. JOHNSON & JOHNSON et al                                                  10/30/2017
                  3:17-cv-09574-FLW-LHG OLSON v. JOHNSON & JOHNSON, INC. et al                                            10/30/2017
                  3:17-cv-09531-FLW-LHG STOEHR v. JOHNSON & JOHNSON et al                                                 10/26/2017
                  3:17-cv-09581-FLW-LHG QUINTON v. JOHNSON & JOHNSON et al                                                10/30/2017
                  3:17-cv-09568-FLW-LHG SHEHATA v. JOHNSON & JOHNSON et al                                                10/30/2017
                  3:17-cv-09582-FLW-LHG NORDAN v. JOHNSON & JOHNSON et al                                                 10/30/2017
                  3:17-cv-09583-FLW-LHG RIGSBY v. JOHNSON & JOHNSON et al                                                 10/30/2017
                  3:17-cv-09513-FLW-LHG PEVERARO v. JOHNSON & JOHNSON et al                                               10/30/2017
                  3:17-cv-09584-FLW-LHG STEWART v. JOHNSON & JOHNSON et al                                                10/30/2017
                  3:17-cv-09576-FLW-LHG PEARSON v. JOHNSON & JOHNSON, INC. et al                                          10/30/2017
                  3:17-cv-09532-FLW-LHG REGISTER v. JOHNSON & JOHNSON et al                                               10/26/2017
                  3:17-cv-09514-FLW-LHG YOUNG v. JOHNSON & JOHNSON et al                                                  10/30/2017
                  3:17-cv-09577-FLW-LHG MILLER v. JOHNSON & JOHNSON et al                                                 10/30/2017
                  3:17-cv-09533-FLW-LHG WOOD v. JOHNSON & JOHNSON et al                                                   10/26/2017
                  3:17-cv-09515-FLW-LHG GRAHAM v. JOHNSON & JOHNSON et al                                                 10/30/2017
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                             377/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2for Filed
                                                Document                the District of New Jersey-Query
                                                                                 05/24/19        Page 380Associated Cases
                                                                                                               of 627
                  3:17-cv-09578-FLW-LHG PIERCE v. JOHNSON & JOHNSON, INC. et al                                          10/30/2017
                  3:17-cv-09534-FLW-LHG DIPSEY v. JOHNSON & JOHNSON et al                                                10/26/2017
                  3:17-cv-09585-FLW-LHG SYDLAR et al v. JOHNSON & JOHNSON et al                                          10/30/2017
                  3:17-cv-09579-FLW-LHG GILLIES et al v. JOHNSON & JOHNSON et al                                         10/30/2017
                  3:17-cv-09586-FLW-LHG SULLIVAN v. JOHNSON & JOHNSON et al                                              10/30/2017
                  3:17-cv-09536-FLW-LHG MELENDEZ v. JOHNSON & JOHNSON et al                                              10/26/2017
                  3:17-cv-09587-FLW-LHG LANDRUM v. JOHNSON & JOHNSON et al                                               10/30/2017
                  3:17-cv-09601-FLW-LHG BROWN v. JOHNSON & JOHNSON et al                                                 10/30/2017
                  3:17-cv-09537-FLW-LHG WOLFE v. JOHNSON & JOHNSON et al                                                 10/26/2017
                  3:17-cv-09580-FLW-LHG DERRENBACHER v. JOHNSON & JOHNSON et al 10/30/2017
                  3:17-cv-09705-FLW-LHG MCLEAN v. JOHNSON & JOHNSON et al                                                10/27/2017
                  3:17-cv-09538-FLW-LHG DUBOSE v. JOHNSON & JOHNSON et al                                                10/26/2017
                  3:17-cv-09706-FLW-LHG WAIT v. JOHNSON & JOHNSON et al                                                  10/27/2017
                  3:17-cv-09602-FLW-LHG COVAULT v. JOHNSON & JOHNSON et al                                               10/30/2017
                  3:17-cv-09695-FLW-LHG LIDDELL v. JOHNSON & JOHNSON et al                                               10/30/2017
                  3:17-cv-09696-FLW-LHG LOCKE v. JOHNSON & JOHNSON et al                                                 10/30/2017
                  3:17-cv-09707-FLW-LHG FERREIRA v. JOHNSON & JOHNSON et al                                              10/27/2017
                  3:17-cv-09697-FLW-LHG NEWBURY v. JOHNSON & JOHNSON et al                                               10/30/2017
                  3:17-cv-09716-FLW-LHG ALEJO v. JOHNSON & JOHNSON et al                                                 10/30/2017
                  3:17-cv-09708-FLW-LHG ALBERTIN v. JOHNSON & JOHNSON et al                                              10/27/2017
                  3:17-cv-09717-FLW-LHG BENGE v. JOHNSON & JOHNSON et al                                                 10/30/2017
                  3:17-cv-09698-FLW-LHG HEFNER v. JOHNSON & JOHNSON et al                                                10/30/2017
                  3:17-cv-09699-FLW-LHG MILES v. JOHNSON & JOHNSON et al                                                 10/30/2017
                  3:17-cv-09728-FLW-LHG STRETZ v. JOHNSON & JOHNSON et al                                                10/27/2017
                  3:17-cv-09700-FLW-LHG WAITE v. JOHNSON & JOHNSON et al                                                 10/30/2017
                  3:17-cv-09591-FLW-LHG BROWN v. JOHNSON & JOHNSON et al                                                 10/30/2017
                  3:17-cv-09701-FLW-LHG LYNCH v. JOHNSON & JOHNSON et al                                                 10/30/2017
                  3:17-cv-09710-FLW-LHG NUNES v. JOHNSON & JOHNSON et al                                                 10/27/2017
                  3:17-cv-09702-FLW-LHG MARTIN v. JOHNSON & JOHNSON et al                                                10/30/2017
                  3:17-cv-09703-FLW-LHG RATLIFF v. JOHNSON & JOHNSON et al                                               10/30/2017
                  3:17-cv-09719-FLW-LHG GASSAWAY v. JOHNSON & JOHNSON et al                                              10/30/2017
                  3:17-cv-09711-FLW-LHG STARKS v. JOHNSON & JOHNSON et al                                                10/27/2017
                  3:17-cv-09704-FLW-LHG NICHOLSON v. JOHNSON & JOHNSON et al                                             10/30/2017
                  3:17-cv-09620-FLW-LHG ORMOND v. JOHNSON & JOHNSON et al                                                10/30/2017
                  3:17-cv-09603-FLW-LHG WILDER et al v. JOHNSON & JOHNSON et al                                          10/30/2017
                  3:17-cv-09640-FLW-LHG MOORE v. JOHNSON & JOHNSON et al                                                 10/30/2017
                  3:17-cv-09663-FLW-LHG ROSATO v. JOHNSON & JOHNSON et al                                                10/30/2017
                  3:17-cv-09592-FLW-LHG WILLIAMS v. JOHNSON & JOHNSON et al                                              10/30/2017
                  3:17-cv-09605-FLW-LHG COOPER v. JOHNSON & JOHNSON et al                                                10/30/2017
                  3:17-cv-09604-FLW-LHG PATRICK v. JOHNSON & JOHNSON et al                                               10/30/2017
                  3:17-cv-09769-FLW-LHG BALDON v. JOHNSON & JOHNSON et al                                                10/30/2017
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                            378/625
5/15/2019                           CM/ECF LIVE - U.S.
                          Case 1:19-cv-01530           District Court2for Filed
                                                  Document                the District of New Jersey-Query
                                                                                   05/24/19        Page 381Associated Cases
                                                                                                                 of 627

                  3:17-cv-09641-FLW-LHG PLETSCH v. JOHNSON & JOHNSON et al                                                10/30/2017
                  3:17-cv-09593-FLW-LHG WEIN et al v. JOHNSON & JOHNSON et al                                             10/30/2017
                  3:17-cv-09588-FLW-LHG WHITSON v. JOHNSON & JOHNSON et al                                                10/30/2017
                  3:17-cv-09773-FLW-LHG POLLARD v. JOHNSON & JOHNSON et al                                                10/30/2017
                  3:17-cv-09774-FLW-LHG LOPEZ v. JOHNSON & JOHNSON et al                                                  10/30/2017
                  3:17-cv-09776-FLW-LHG ROACH v. JOHNSON & JOHNSON et al                                                  10/30/2017
                  3:17-cv-09685-FLW-LHG DEWITT v. JOHNSON & JOHNSON et al                                                 10/30/2017
                  3:17-cv-09642-FLW-LHG COLLEVECHIO v. JOHNSON & JOHNSON et al                                            10/30/2017
                  3:17-cv-09777-FLW-LHG LYONS v. JOHNSON & JOHNSON et al                                                  10/30/2017
                  3:17-cv-09686-FLW-LHG HARRISON v. JOHNSON & JOHNSON et al                                               10/30/2017
                  3:17-cv-09589-FLW-LHG TRAHAN v. JOHNSON & JOHNSON et al                                                 10/30/2017
                  3:17-cv-09778-FLW-LHG WHITEHURST v. JOHNSON & JOHNSON et al                                             10/30/2017
                  3:17-cv-09594-FLW-LHG WILLIAMS v. JOHNSON & JOHNSON et al                                               10/30/2017
                  3:17-cv-09590-FLW-LHG TRULL v. JOHNSON & JOHNSON et al                                                  10/30/2017
                  3:17-cv-09644-FLW-LHG WHITACRE v. JOHNSON & JOHNSON et al                                               10/30/2017
                  3:17-cv-09721-FLW-LHG BROWN v. JOHNSON & JOHNSON et al                                                  10/30/2017
                  3:17-cv-09779-FLW-LHG PARSONS v. JOHNSON & JOHNSON et al                                                10/30/2017
                  3:17-cv-09780-FLW-LHG POPPINS v. JOHNSON & JOHNSON et al                                                10/30/2017
                  3:17-cv-09729-FLW-LHG FRY v. JOHNSON & JOHNSON et al                                                    10/27/2017
                  3:17-cv-09687-FLW-LHG CORNWELL et al v. JOHNSON & JOHNSON et al                                         10/30/2017
                  3:17-cv-09781-FLW-LHG RICHTER v. JOHNSON & JOHNSON et al                                                10/30/2017
                  3:17-cv-09645-FLW-LHG SOTO v. JOHNSON & JOHNSON et al                                                   10/30/2017
                  3:17-cv-09606-FLW-LHG VAN DERHYDEN v. JOHNSON & JOHNSON et al                                           10/30/2017
                  3:17-cv-09730-FLW-LHG STAFFORD v. JOHNSON & JOHNSON et al                                               10/27/2017
                  3:17-cv-09595-FLW-LHG CAVAZOS v. JOHNSON & JOHNSON et al                                                10/30/2017
                  3:17-cv-09646-FLW-LHG CRANDELL et al v. JOHNSON & JOHNSON et al                                         10/30/2017
                  3:17-cv-09623-FLW-LHG COLES v. JOHNSON & JOHNSON et al                                                  10/30/2017
                  3:17-cv-09647-FLW-LHG PRIMMER v. JOHNSON & JOHNSON et al                                                10/30/2017
                  3:17-cv-09739-FLW-LHG HOLT v. JOHNSON & JOHNSON et al                                                   10/30/2017
                  3:17-cv-09666-FLW-LHG GUNBY v. JOHNSON & JOHNSON et al                                                  10/30/2017
                  3:17-cv-09740-FLW-LHG OBENDORFER v. JOHNSON & JOHNSON et al                                             10/30/2017
                  3:17-cv-09649-FLW-LHG RADEMACHER-HAMILTON v. JOHNSON &
                                                                                                                          10/30/2017
                  JOHNSON et al
                  3:17-cv-09597-FLW-LHG MACIK v. JOHNSON & JOHNSON et al                                                  10/30/2017
                  3:17-cv-09624-FLW-LHG SOLIS v. JOHNSON & JOHNSON et al                                                  10/30/2017
                  3:17-cv-09650-FLW-LHG MORALES v. JOHNSON & JOHNSON et al                                                10/30/2017
                  3:17-cv-09688-FLW-LHG WATKINS v. JOHNSON & JOHNSON et al                                                10/30/2017
                  3:17-cv-09539-FLW-LHG RIGGS v. JOHNSON & JOHNSON et al                                                  10/30/2017
                  3:17-cv-09652-FLW-LHG RICHARDSON v. JOHNSON & JOHNSON et al                                             10/30/2017
                  3:17-cv-09540-FLW-LHG WILSON v. JOHNSON & JOHNSON et al                                                 10/30/2017

https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                             379/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2for Filed
                                                Document                the District of New Jersey-Query
                                                                                 05/24/19        Page 382Associated Cases
                                                                                                               of 627
                  3:17-cv-09759-FLW-LHG OLIVO v. JOHNSON & JOHNSON et al                                                 10/30/2017
                  3:17-cv-09541-FLW-LHG TURNER v. JOHNSON & JOHNSON et al                                                10/30/2017
                  3:17-cv-09654-FLW-LHG Dunn v. JOHNSON & JOHNSON et al                                                  10/30/2017
                  3:17-cv-09667-FLW-LHG STEWART v. JOHNSON & JOHNSON et al                                               10/30/2017
                  3:17-cv-09542-FLW-LHG MOBERG v. JOHNSON & JOHNSON et al                                                10/30/2017
                  3:17-cv-09598-FLW-LHG BEACH v. JOHNSON & JOHNSON et al                                                 10/30/2017
                  3:17-cv-09689-FLW-LHG HATTEN v. JOHNSON & JOHNSON et al                                                10/30/2017
                  3:17-cv-09713-FLW-LHG SULLIVAN et al v. JOHNSON & JOHNSON et al                                        10/27/2017
                  3:17-cv-09656-FLW-LHG ROBERTSON v. JOHNSON & JOHNSON et al                                             10/30/2017
                  3:17-cv-09543-FLW-LHG DALE v. JOHNSON & JOHNSON et al                                                  10/30/2017
                  3:17-cv-09761-FLW-LHG SKILLINGS v. JOHNSON & JOHNSON et al                                             10/30/2017
                  3:17-cv-09657-FLW-LHG MORTON v. JOHNSON & JOHNSON et al                                                10/30/2017
                  3:17-cv-09544-FLW-LHG EVANS v. JOHNSON & JOHNSON et al                                                 10/30/2017
                  3:17-cv-09625-FLW-LHG REINHART et al v. JOHNSON & JOHNSON et al                                        10/30/2017
                  3:17-cv-09690-FLW-LHG ISHAM v. JOHNSON & JOHNSON et al                                                 10/30/2017
                  3:17-cv-09658-FLW-LHG ORELLANA et al v. JOHNSON & JOHNSON et al                                        10/30/2017
                  3:17-cv-09715-FLW-LHG DONNA ROBERTS et al v. JOHNSON & JOHNSON
                                                                                                                         10/30/2017
                  et al
                  3:17-cv-09668-FLW-LHG DAWSON v. JOHNSON & JOHNSON et al                                                10/30/2017
                  3:17-cv-09545-FLW-LHG HERZFELD v. JOHNSON & JOHNSON et al                                              10/30/2017
                  3:17-cv-09691-FLW-LHG PERKINS v. JOHNSON & JOHNSON et al                                               10/30/2017
                  3:17-cv-09660-FLW-LHG STEEN v. JOHNSON & JOHNSON et al                                                 10/30/2017
                  3:17-cv-09722-FLW-LHG VANPAGE v. JOHNSON & JOHNSON et al                                               10/30/2017
                  3:17-cv-09546-FLW-LHG BRIGHT v. JOHNSON & JOHNSON et al                                                10/30/2017
                  3:17-cv-09669-FLW-LHG CHAVIS WILLIAMS et al v. JOHNSON & JOHNSON
                                                                                                                         10/30/2017
                  et al
                  3:17-cv-09661-FLW-LHG WHILLANS v. JOHNSON & JOHNSON et al                                              10/30/2017
                  3:17-cv-09741-FLW-LHG LAUZIERE v. JOHNSON & JOHNSON et al                                              10/30/2017
                  3:17-cv-09599-FLW-LHG FERRELL v. JOHNSON & JOHNSON et al                                               10/30/2017
                  3:17-cv-09547-FLW-LHG HUGHES v. JOHNSON & JOHNSON et al                                                10/30/2017
                  3:17-cv-09764-FLW-LHG LONG et al v. JOHNSON & JOHNSON et al                                            10/30/2017
                  3:17-cv-09548-FLW-LHG JEFFERS v. JOHNSON & JOHNSON et al                                               10/30/2017
                  3:17-cv-09742-FLW-LHG LONG v. JOHNSON & JOHNSON et al                                                  10/30/2017
                  3:17-cv-09723-FLW-LHG BUCHANAN v. JOHNSON & JOHNSON et al                                              10/30/2017
                  3:17-cv-09743-FLW-LHG ESCOBEDO et al v. JOHNSON & JOHNSON et al                                        10/30/2017
                  3:17-cv-09600-FLW-LHG DYSART v. JOHNSON & JOHNSON et al                                                10/30/2017
                  3:17-cv-09549-FLW-LHG FALLS v. JOHNSON & JOHNSON et al                                                 10/30/2017
                  3:17-cv-09714-FLW-LHG GOUDINE v. JOHNSON & JOHNSON et al                                               10/27/2017
                  3:17-cv-09550-FLW-LHG BARNHART v. JOHNSON & JOHNSON et al                                              10/30/2017
                  3:17-cv-09626-FLW-LHG WILES v. JOHNSON & JOHNSON et al                                                 10/30/2017
                  3:17-cv-09551-FLW-LHG ALEJANDRE v. JOHNSON & JOHNSON et al                                             10/30/2017

https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                            380/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2for Filed
                                                Document                the District of New Jersey-Query
                                                                                 05/24/19        Page 383Associated Cases
                                                                                                               of 627
                  3:17-cv-09552-FLW-LHG MUELLER v. JOHNSON & JOHNSON et al                                               10/30/2017
                  3:17-cv-09724-FLW-LHG CARRIERE v. JOHNSON & JOHNSON et al                                              10/30/2017
                  3:17-cv-09553-FLW-LHG FARMER v. JOHNSON & JOHNSON et al                                                10/30/2017
                  3:17-cv-09765-FLW-LHG OPPERMAN v. JOHNSON & JOHNSON et al                                              10/30/2017
                  3:17-cv-09692-FLW-LHG JORDAN v. JOHNSON & JOHNSON et al                                                10/30/2017
                  3:17-cv-09554-FLW-LHG ELSMORE v. JOHNSON & JOHNSON et al                                               10/30/2017
                  3:17-cv-09744-FLW-LHG LUDD v. JOHNSON & JOHNSON et al                                                  10/30/2017
                  3:17-cv-09725-FLW-LHG FORD v. JOHNSON & JOHNSON et al                                                  10/30/2017
                  3:17-cv-09555-FLW-LHG FRIZELL v. JOHNSON & JOHNSON et al                                               10/30/2017
                  3:17-cv-09745-FLW-LHG EDWARDS v. JOHNSON & JOHNSON et al                                               10/30/2017
                  3:17-cv-09556-FLW-LHG HAYER v. JOHNSON & JOHNSON et al                                                 10/30/2017
                  3:17-cv-09557-FLW-LHG CARDWELL v. JOHNSON & JOHNSON et al                                              10/30/2017
                  3:17-cv-09726-FLW-LHG ADAMS v. JOHNSON & JOHNSON et al                                                 10/30/2017
                  3:17-cv-09746-FLW-LHG STRAHAN v. JOHNSON & JOHNSON et al                                               10/30/2017
                  3:17-cv-09747-FLW-LHG JOHNSON v. JOHNSON & JOHNSON et al                                               10/30/2017
                  3:17-cv-09784-FLW-LHG ROOHAN v. JOHNSON & JOHNSON et al                                                10/30/2017
                  3:17-cv-09670-FLW-LHG Bond v. JOHNSON & JOHNSON et al                                                  10/30/2017
                  3:17-cv-09750-FLW-LHG SPELMAN v. JOHNSON & JOHNSON et al                                               10/30/2017
                  3:17-cv-09768-FLW-LHG VOSGIEN v. JOHNSON & JOHNSON et al                                               10/30/2017
                  3:17-cv-09727-FLW-LHG HAYES et al v. JOHNSON & JOHNSON et al                                           10/30/2017
                  3:17-cv-09607-FLW-LHG DONALDSON v. JOHNSON & JOHNSON et al                                             10/30/2017
                  3:17-cv-09671-FLW-LHG ENGLISH v. JOHNSON & JOHNSON et al                                               10/30/2017
                  3:17-cv-09751-FLW-LHG OLIVAREZ v. JOHNSON & JOHNSON et al                                              10/30/2017
                  3:17-cv-09558-FLW-LHG FARRIS v. JOHNSON & JOHNSON et al                                                10/30/2017
                  3:17-cv-09672-FLW-LHG WILEY v. JOHNSON & JOHNSON et al                                                 10/30/2017
                  3:17-cv-09752-FLW-LHG REED v. JOHNSON & JOHNSON et al                                                  10/30/2017
                  3:17-cv-09693-FLW-LHG LETT v. JOHNSON & JOHNSON et al                                                  10/30/2017
                  3:17-cv-09608-FLW-LHG GANN v. JOHNSON & JOHNSON et al                                                  10/30/2017
                  3:17-cv-09694-FLW-LHG WALKER v. JOHNSON & JOHNSON et al                                                10/30/2017
                  3:17-cv-09673-FLW-LHG RABASCA et al v. JOHNSON & JOHNSON et al                                         10/30/2017
                  3:17-cv-09674-FLW-LHG FAHRBACH v. JOHNSON & JOHNSON et al                                              10/30/2017
                  3:17-cv-09609-FLW-LHG YORK v. JOHNSON & JOHNSON et al                                                  10/30/2017
                  3:17-cv-09967-FLW-LHG TITUS v. JOHNSON & JOHNSON et al                                                 11/01/2017
                  3:17-cv-09627-FLW-LHG MARTINEZ v. JOHNSON & JOHNSON et al                                              10/30/2017
                  3:17-cv-09676-FLW-LHG SOWELS v. JOHNSON & JOHNSON et al                                                10/30/2017
                  3:17-cv-09785-FLW-LHG REISEN v. JOHNSON & JOHNSON et al                                                10/30/2017
                  3:17-cv-09677-FLW-LHG MURRELL v. JOHNSON & JOHNSON et al                                               10/30/2017
                  3:17-cv-09786-FLW-LHG PROCTER v. JOHNSON & JOHNSON et al                                               10/30/2017
                  3:17-cv-09678-FLW-LHG MARCHESE v. JOHNSON & JOHNSON et al                                              10/30/2017
                  3:17-cv-09787-FLW-LHG MOE et al v. JOHNSON & JOHNSON et al                                             10/30/2017
                  3:17-cv-09679-FLW-LHG FARRINGTON v. JOHNSON & JOHNSON et al                                            10/30/2017
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                            381/625
5/15/2019                           CM/ECF LIVE - U.S.
                          Case 1:19-cv-01530           District Court2for Filed
                                                  Document                the District of New Jersey-Query
                                                                                   05/24/19        Page 384Associated Cases
                                                                                                                 of 627

                  3:17-cv-09680-FLW-LHG FLIPPO v. JOHNSON & JOHNSON et al                                                 10/30/2017
                  3:17-cv-09788-FLW-LHG O'BRIEN v. JOHNSON & JOHNSON et al                                                10/30/2017
                  3:17-cv-09789-FLW-LHG LIMA v. JOHNSON & JOHNSON et al                                                   10/30/2017
                  3:17-cv-09790-FLW-LHG DAVIS v. JOHNSON & JOHNSON et al                                                  10/30/2017
                  3:17-cv-09681-FLW-LHG WEATHERLY v. JOHNSON & JOHNSON et al                                              10/30/2017
                  3:17-cv-09791-FLW-LHG BROWN v. JOHNSON & JOHNSON et al                                                  10/30/2017
                  3:17-cv-09792-FLW-LHG PATTERSON v. JOHNSON & JOHNSON et al                                              10/30/2017
                  3:17-cv-09682-FLW-LHG HAINES et al v. JOHNSON & JOHNSON et al                                           10/30/2017
                  3:17-cv-09793-FLW-LHG JENKINS et al v. JOHNSON & JOHNSON et al                                          10/30/2017
                  3:17-cv-09610-FLW-LHG LEHEW v. JOHNSON & JOHNSON et al                                                  10/30/2017
                  3:17-cv-09683-FLW-LHG GREEN v. JOHNSON & JOHNSON et al                                                  10/30/2017
                  3:17-cv-09684-FLW-LHG NEAL v. JOHNSON & JOHNSON et al                                                   11/01/2017
                  3:17-cv-09796-FLW-LHG PUGH v. JOHNSON & JOHNSON et al                                                   10/30/2017
                  3:17-cv-09797-FLW-LHG FINCH v. JOHNSON & JOHNSON et al                                                  10/30/2017
                  3:17-cv-09798-FLW-LHG HAWKINS v. JOHNSON & JOHNSON et al                                                10/30/2017
                  3:17-cv-09799-FLW-LHG ATWOOD et al v. JOHNSON & JOHNSON et al                                           10/30/2017
                  3:17-cv-09800-FLW-LHG SALAZAR v. JOHNSON & JOHNSON et al                                                10/30/2017
                  3:17-cv-09802-FLW-LHG HERRERA v. JOHNSON & JOHNSON et al                                                10/30/2017
                  3:17-cv-09803-FLW-LHG SEGEBART v. JOHNSON & JOHNSON et al                                               10/30/2017
                  3:17-cv-09805-FLW-LHG BRANDON v. JOHNSON & JOHNSON et al                                                10/30/2017
                  3:17-cv-09806-FLW-LHG CURRIE v. JOHNSON & JOHNSON et al                                                 10/30/2017
                  3:17-cv-09807-FLW-LHG TRUJILLO v. JOHNSON & JOHNSON et al                                               10/30/2017
                  3:17-cv-09808-FLW-LHG KISER v. JOHNSON & JOHNSON et al                                                  10/30/2017
                  3:17-cv-09831-FLW-LHG NEWMAN v. JOHNSON & JOHNSON et al                                                 10/31/2017
                  3:17-cv-09810-FLW-LHG DODSON v. JOHNSON & JOHNSON et al                                                 10/31/2017
                  3:17-cv-09832-FLW-LHG WEINER v. JOHNSON & JOHNSON et al                                                 10/31/2017
                  3:17-cv-09834-FLW-LHG OLMSTEAD v. JOHNSON & JOHNSON et al                                               10/31/2017
                  3:17-cv-09755-FLW-LHG SNEED v. JOHNSON & JOHNSON et al                                                  10/31/2017
                  3:17-cv-09757-FLW-LHG MEMEH v. JOHNSON & JOHNSON et al                                                  10/31/2017
                  3:17-cv-09758-FLW-LHG PELLETIER v. JOHNSON & JOHNSON et al                                              10/31/2017
                  3:17-cv-09811-FLW-LHG JENSEN v. JOHNSON & JOHNSON et al                                                 10/31/2017
                  3:17-cv-09835-FLW-LHG MAZZA et al v. JOHNSON & JOHNSON et al                                            10/31/2017
                  3:17-cv-09812-FLW-LHG THAYER v. JOHNSON & JOHNSON et al                                                 10/31/2017
                  3:17-cv-09837-FLW-LHG BROWN v. JOHNSON & JOHNSON et al                                                  10/31/2017
                  3:17-cv-09843-FLW-LHG SKEELS v. JOHNSON & JOHNSON et al                                                 10/31/2017
                  3:17-cv-09838-FLW-LHG HOLLOWAY v. JOHNSON & JOHNSON et al                                               10/31/2017
                  3:17-cv-09813-FLW-LHG FERRELL v. JOHNSON & JOHNSON et al                                                10/31/2017
                  3:17-cv-09844-FLW-LHG PARLA v. JOHNSON & JOHNSON et al                                                  10/31/2017
                  3:17-cv-09839-FLW-LHG GRANDBERRY v. JOHNSON & JOHNSON et al                                             10/31/2017
                  3:17-cv-09845-FLW-LHG GONZALEZ v. JOHNSON & JOHNSON et al                                               10/31/2017
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                             382/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2for Filed
                                                Document                the District of New Jersey-Query
                                                                                 05/24/19        Page 385Associated Cases
                                                                                                               of 627
                  3:17-cv-09814-FLW-LHG KILTY v. JOHNSON & JOHNSON et al                                                 10/31/2017
                  3:17-cv-09858-FLW-LHG WASHINGTON v. JOHNSON & JOHNSON et al                                            10/31/2017
                  3:17-cv-09842-FLW-LHG STAPLETON v. JOHNSON & JOHNSON et al                                             10/31/2017
                  3:17-cv-09816-FLW-LHG O'CONNOR v. JOHNSON & JOHNSON et al                                              10/31/2017
                  3:17-cv-09817-FLW-LHG SCHMEAR v. JOHNSON & JOHNSON et al                                               10/31/2017
                  3:17-cv-09731-FLW-LHG TAYLOR v. JOHNSON & JOHNSON et al                                                10/27/2017
                  3:17-cv-09618-FLW-LHG MATTEI v. JOHNSON & JOHNSON et al                                                10/31/2017
                  3:17-cv-09859-FLW-LHG CAMPBELL v. JOHNSON & JOHNSON et al                                              10/31/2017
                  3:17-cv-09818-FLW-LHG WEBB v. JOHNSON & JOHNSON et al                                                  10/31/2017
                  3:17-cv-09819-FLW-LHG FRITZ v. JOHNSON & JOHNSON et al                                                 10/31/2017
                  3:17-cv-09628-FLW-LHG ELIZARDO v. JOHNSON & JOHNSON et al                                              10/31/2017
                  3:17-cv-09841-FLW-LHG MURRAY et al v. JOHNSON & JOHNSON et al                                          10/31/2017
                  3:17-cv-09794-FLW-LHG DEGRAFFENREID v. JOHNSON & JOHNSON et al 10/31/2017
                  3:17-cv-09611-FLW-LHG WERTHEN v. JOHNSON & JOHNSON et al                                               10/31/2017
                  3:17-cv-09820-FLW-LHG ROBINSON v. JOHNSON & JOHNSON et al                                              10/31/2017
                  3:17-cv-09732-FLW-LHG FRANK v. JOHNSON & JOHNSON et al                                                 10/27/2017
                  3:17-cv-09883-FLW-LHG MACDONALD v. JOHNSON & JOHNSON et al                                             10/31/2017
                  3:17-cv-09629-FLW-LHG THOMPSON et al v. JOHNSON & JOHNSON et al                                        10/31/2017
                  3:17-cv-09893-FLW-LHG WALKER v. JOHNSON & JOHNSON et al                                                10/28/2017
                  3:17-cv-09733-FLW-LHG TOMPKINS v. JOHNSON & JOHNSON et al                                              10/29/2017
                  3:17-cv-09612-FLW-LHG HOWARD v. JOHNSON & JOHNSON et al                                                10/31/2017
                  3:17-cv-09884-FLW-LHG MCCLEARY v. JOHNSON & JOHNSON et al                                              10/31/2017
                  3:17-cv-09885-FLW-LHG PARSONS v. JOHNSON & JOHNSON et al                                               10/31/2017
                  3:17-cv-09860-FLW-LHG VANLIER v. JOHNSON & JOHNSON et al                                               10/31/2017
                  3:17-cv-09613-FLW-LHG WITMER et al v. JOHNSON & JOHNSON et al                                          10/31/2017
                  3:17-cv-09886-FLW-LHG SALCE v. JOHNSON & JOHNSON et al                                                 10/31/2017
                  3:17-cv-09631-FLW-LHG WHITE v. JOHNSON & JOHNSON et al                                                 10/31/2017
                  3:17-cv-09887-FLW-LHG WELCH v. JOHNSON & JOHNSON et al                                                 10/31/2017
                  3:17-cv-09840-FLW-LHG SMITH et al v. JOHNSON & JOHNSON et al                                           10/31/2017
                  3:17-cv-09614-FLW-LHG EWING v. JOHNSON & JOHNSON et al                                                 10/31/2017
                  3:17-cv-09861-FLW-LHG BRENDEL v. JOHNSON & JOHNSON et al                                               10/31/2017
                  3:17-cv-09888-FLW-LHG WHITTINGTON v. JOHNSON & JOHNSON et al                                           10/31/2017
                  3:17-cv-09889-FLW-LHG ZAPPITELLI v. JOHNSON & JOHNSON et al                                            10/31/2017
                  3:17-cv-09734-FLW-LHG WOOD v. JOHNSON & JOHNSON et al                                                  10/27/2017
                  3:17-cv-09890-FLW-LHG CARLE v. JOHNSON & JOHNSON et al                                                 10/31/2017
                  3:17-cv-09632-FLW-LHG FISHER v. JOHNSON & JOHNSON et al                                                10/31/2017
                  3:17-cv-09862-FLW-LHG CASS-ROBERTS v. JOHNSON & JOHNSON et al                                          10/31/2017
                  3:17-cv-09615-FLW-LHG LAKE et al v. JOHNSON & JOHNSON et al                                            10/31/2017
                  3:17-cv-09863-FLW-LHG COOMER v. JOHNSON & JOHNSON et al                                                10/31/2017
                  3:17-cv-09735-FLW-LHG HERRING v. JOHNSON & JOHNSON et al                                               10/27/2017
                  3:17-cv-09864-FLW-LHG DIXON v. JOHNSON & JOHNSON et al                                                 10/31/2017
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                            383/625
5/15/2019                           CM/ECF LIVE - U.S.
                          Case 1:19-cv-01530           District Court2for Filed
                                                  Document                the District of New Jersey-Query
                                                                                   05/24/19        Page 386Associated Cases
                                                                                                                 of 627

                  3:17-cv-09617-FLW-LHG BALOUGH v. JOHNSON & JOHNSON et al                                                10/31/2017
                  3:17-cv-09846-FLW-LHG SMITH v. JOHNSON & JOHNSON et al                                                  10/31/2017
                  3:17-cv-09868-FLW-LHG PAYNE v. JOHNSON & JOHNSON et al                                                  10/31/2017
                  3:17-cv-09795-FLW-LHG KUDERIK et al v. JOHNSON & JOHNSON et al                                          10/31/2017
                  3:17-cv-09736-FLW-LHG HILL v. JOHNSON & JOHNSON et al                                                   10/27/2017
                  3:17-cv-09891-FLW-LHG PETERSON v. JOHNSON & JOHNSON et al                                               10/31/2017
                  3:17-cv-09633-FLW-LHG MATULICH v. JOHNSON & JOHNSON et al                                               10/31/2017
                  3:17-cv-09619-FLW-LHG BLISSETT v. JOHNSON & JOHNSON et al                                               10/31/2017
                  3:17-cv-09865-FLW-LHG HARPER v. JOHNSON & JOHNSON et al                                                 10/31/2017
                  3:17-cv-09847-FLW-LHG SNOW v. JOHNSON & JOHNSON et al                                                   10/31/2017
                  3:17-cv-09848-FLW-LHG GREENE v. JOHNSON & JOHNSON et al                                                 10/31/2017
                  3:17-cv-09869-FLW-LHG SARGENT v. JOHNSON & JOHNSON et al                                                10/31/2017
                  3:17-cv-09892-FLW-LHG SMITH v. JOHNSON & JOHNSON et al                                                  10/31/2017
                  3:17-cv-09870-FLW-LHG SLOMOVIC v. JOHNSON & JOHNSON et al                                               10/31/2017
                  3:17-cv-09849-FLW-LHG FRIED et al v. JOHNSON & JOHNSON et al                                            10/31/2017
                  3:17-cv-09871-FLW-LHG SMALLS v. JOHNSON & JOHNSON et al                                                 10/31/2017
                  3:17-cv-09872-FLW-LHG SMITH v. JOHNSON & JOHNSON et al                                                  10/31/2017
                  3:17-cv-09873-FLW-LHG BALLARD v. JOHNSON & JOHNSON et al                                                10/31/2017
                  3:17-cv-09737-FLW-LHG HOLDEN v. JOHNSON & JOHNSON et al                                                 10/27/2017
                  3:17-cv-09634-FLW-LHG WHITE v. JOHNSON & JOHNSON et al                                                  10/31/2017
                  3:17-cv-09850-FLW-LHG RICH v. JOHNSON & JOHNSON et al                                                   10/31/2017
                  3:17-cv-09866-FLW-LHG MASON v. JOHNSON & JOHNSON et al                                                  10/31/2017
                  3:17-cv-09874-FLW-LHG BARILE v. JOHNSON & JOHNSON et al                                                 10/31/2017
                  3:17-cv-09877-FLW-LHG DESANTIS v. JOHNSON & JOHNSON et al                                               10/31/2017
                  3:17-cv-09878-FLW-LHG EWANITSKO v. JOHNSON & JOHNSON et al                                              10/31/2017
                  3:17-cv-09879-FLW-LHG GRAY v. JOHNSON & JOHNSON et al                                                   10/31/2017
                  3:17-cv-09880-FLW-LHG GRINDLE v. JOHNSON & JOHNSON et al                                                10/31/2017
                  3:17-cv-09867-FLW-LHG OLLER v. JOHNSON & JOHNSON et al                                                  10/31/2017
                  3:17-cv-09902-FLW-LHG PATTERSON v. JOHNSON & JOHNSON et al                                              10/31/2017
                  3:17-cv-09821-FLW-LHG WOODS v. JOHNSON & JOHNSON et al                                                  10/31/2017
                  3:17-cv-09898-FLW-LHG MARTIN v. JOHNSON & JOHNSON et al                                                 10/31/2017
                  3:17-cv-09851-FLW-LHG SHADIX v. JOHNSON & JOHNSON et al                                                 10/31/2017
                  3:17-cv-09899-FLW-LHG MILLER v. JOHNSON & JOHNSON et al                                                 10/31/2017
                  3:17-cv-09852-FLW-LHG FRANCKS et al v. JOHNSON & JOHNSON et al                                          10/31/2017
                  3:17-cv-09875-FLW-LHG CALLAHAN v. JOHNSON & JOHNSON et al                                               10/31/2017
                  3:17-cv-09876-FLW-LHG CRAFT v. JOHNSON & JOHNSON et al                                                  10/31/2017
                  3:17-cv-09901-FLW-LHG O'FARRELL v. JOHNSON & JOHNSON et al                                              10/31/2017
                  3:17-cv-09900-FLW-LHG OESTERLE v. JOHNSON & JOHNSON et al                                               10/31/2017
                  3:17-cv-09881-FLW-LHG HODGE v. JOHNSON & JOHNSON et al                                                  10/31/2017
                  3:17-cv-09882-FLW-LHG JACKSON v. JOHNSON & JOHNSON et al                                                10/31/2017
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                             384/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2for Filed
                                                Document                the District of New Jersey-Query
                                                                                 05/24/19        Page 387Associated Cases
                                                                                                               of 627
                  3:17-cv-09853-FLW-LHG GARRISON v. JOHNSON & JOHNSON et al                                              10/31/2017
                  3:17-cv-08926-FLW-LHG JONES v. JOHNSON & JOHNSON et al                                                 10/31/2017
                  3:17-cv-09854-FLW-LHG GUSTMAN v. JOHNSON & JOHNSON et al                                               10/31/2017
                  3:17-cv-09822-FLW-LHG THOMAS v. JOHNSON & JOHNSON et al                                                10/31/2017
                  3:17-cv-09635-FLW-LHG GIDCUMB v. JOHNSON & JOHNSON et al                                               10/31/2017
                  3:17-cv-09855-FLW-LHG JORDAN v. JOHNSON & JOHNSON et al                                                10/31/2017
                  3:17-cv-09637-FLW-LHG GOLDEN v. JOHNSON & JOHNSON et al                                                10/31/2017
                  3:17-cv-09823-FLW-LHG FRITSON v. JOHNSON & JOHNSON et al                                               10/31/2017
                  3:17-cv-09638-FLW-LHG WHITAKER v. JOHNSON & JOHNSON et al                                              10/31/2017
                  3:17-cv-09639-FLW-LHG PETERSON v. JOHNSON & JOHNSON et al                                              10/31/2017
                  3:17-cv-09825-FLW-LHG BURRELL v. JOHNSON & JOHNSON et al                                               10/31/2017
                  3:17-cv-09857-FLW-LHG SEXTON v. JOHNSON & JOHNSON et al                                                10/31/2017
                  3:17-cv-09827-FLW-LHG SANTA v. JOHNSON & JOHNSON et al                                                 10/31/2017
                  3:17-cv-09934-FLW-LHG GROSS v. JOHNSON & JOHNSON et al                                                 10/31/2017
                  3:17-cv-09828-FLW-LHG GRESHAM v. JOHNSON & JOHNSON et al                                               10/31/2017
                  3:17-cv-09935-FLW-LHG HARTLEY v. JOHNSON & JOHNSON et al                                               10/31/2017
                  3:17-cv-09829-FLW-LHG RAM v. JOHNSON & JOHNSON et al                                                   10/31/2017
                  3:17-cv-09903-FLW-LHG DALTO v. JOHNSON & JOHNSON et al                                                 10/31/2017
                  3:17-cv-09937-FLW-LHG HEFFERNAN v. JOHNSON & JOHNSON et al                                             10/31/2017
                  3:17-cv-09904-FLW-LHG FARINO v. JOHNSON & JOHNSON et al                                                10/31/2017
                  3:17-cv-09894-FLW-LHG WHITE v. JOHNSON & JOHNSON et al                                                 10/28/2017
                  3:17-cv-09905-FLW-LHG ARNHOLT v. JOHNSON & JOHNSON et al                                               10/31/2017
                  3:17-cv-09906-FLW-LHG CLOUD v. JOHNSON & JOHNSON et al                                                 10/31/2017
                  3:17-cv-09830-FLW-LHG BUTLER v. JOHNSON & JOHNSON et al                                                10/31/2017
                  3:17-cv-09945-FLW-LHG YARO v. JOHNSON & JOHNSON, INC. et al                                            10/31/2017
                  3:17-cv-09919-FLW-LHG JACOBS v. JOHNSON & JOHNSON et al                                                10/31/2017
                  3:17-cv-09946-FLW-LHG ZGRODNIK v. JOHNSON & JOHNSON, INC. et al                                        10/31/2017
                  3:17-cv-09895-FLW-LHG GOFORTH v. JOHNSON & JOHNSON et al                                               10/28/2017
                  3:17-cv-09920-FLW-LHG LAMAY v. JOHNSON & JOHNSON et al                                                 10/31/2017
                  3:17-cv-09921-FLW-LHG LEGGETT v. JOHNSON & JOHNSON et al                                               10/31/2017
                  3:17-cv-09922-FLW-LHG MAREIRA v. JOHNSON & JOHNSON et al                                               10/31/2017
                  3:17-cv-09896-FLW-LHG HAGAN v. JOHNSON & JOHNSON et al                                                 10/31/2017
                  3:17-cv-09923-FLW-LHG BELCHER v. JOHNSON & JOHNSON et al                                               10/31/2017
                  3:17-cv-09428-FLW-LHG ROSS v. JOHNSON & JOHNSON et al                                                  10/31/2017
                  3:17-cv-09924-FLW-LHG CARREON v. JOHNSON & JOHNSON et al                                               10/31/2017
                  3:17-cv-09938-FLW-LHG JONES v. JOHNSON & JOHNSON et al                                                 10/31/2017
                  3:17-cv-09925-FLW-LHG CRAIG v. JOHNSON & JOHNSON et al                                                 10/31/2017
                  3:17-cv-09897-FLW-LHG KEILY v. JOHNSON & JOHNSON et al                                                 10/28/2017
                  3:17-cv-09908-FLW-LHG SCARBOROUGH-OLAGUE v. JOHNSON &
                                                                                                                         10/31/2017
                  JOHNSON et al
                  3:17-cv-09909-FLW-LHG TURNER v. JOHNSON & JOHNSON et al                                                10/31/2017
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                            385/625
5/15/2019                           CM/ECF LIVE - U.S.
                          Case 1:19-cv-01530           District Court2for Filed
                                                  Document                the District of New Jersey-Query
                                                                                   05/24/19        Page 388Associated Cases
                                                                                                                 of 627

                  3:17-cv-09430-FLW-LHG BANKSTON v. JOHNSON & JOHNSON et al                                               10/31/2017
                  3:17-cv-09947-FLW-LHG CARTER v. JOHNSON & JOHNSON, INC. et al                                           10/31/2017
                  3:17-cv-09910-FLW-LHG TRAMEL v. JOHNSON & JOHNSON et al                                                 10/31/2017
                  3:17-cv-09939-FLW-LHG SAWYER v. JOHNSON & JOHNSON et al                                                 10/31/2017
                  3:17-cv-10002-FLW-LHG MOORE v. JOHNSON & JOHNSON et al                                                  10/31/2017
                  3:17-cv-09911-FLW-LHG RAHMAAN v. JOHNSON & JOHNSON et al                                                10/31/2017
                  3:17-cv-09940-FLW-LHG SMITH v. JOHNSON & JOHNSON et al                                                  10/31/2017
                  3:17-cv-09948-FLW-LHG KALIB v. JOHNSON & JOHNSON, INC. et al                                            10/31/2017
                  3:17-cv-09912-FLW-LHG RIGGS-STEPHENSON v. JOHNSON & JOHNSON et
                                                                                                                          10/31/2017
                  al
                  3:17-cv-09913-FLW-LHG PAULSON v. JOHNSON & JOHNSON et al                                                10/31/2017
                  3:17-cv-09949-FLW-LHG LOWERY v. JOHNSON & JOHNSON, INC. et al                                           10/31/2017
                  3:17-cv-09431-FLW-LHG PINHEIRO v. JOHNSON & JOHNSON et al                                               10/31/2017
                  3:17-cv-09941-FLW-LHG TORREY v. JOHNSON & JOHNSON et al                                                 10/31/2017
                  3:17-cv-09942-FLW-LHG VERNON v. JOHNSON & JOHNSON et al                                                 10/31/2017
                  3:17-cv-09950-FLW-LHG REDMON v. JOHNSON & JOHNSON, INC. et al                                           10/31/2017
                  3:17-cv-09943-FLW-LHG WEATHERFORD v. JOHNSON & JOHNSON et al                                            10/31/2017
                  3:17-cv-09944-FLW-LHG WILKES v. JOHNSON & JOHNSON et al                                                 10/31/2017
                  3:17-cv-09951-FLW-LHG SCHERER v. JOHNSON & JOHNSON, INC. et al                                          10/31/2017
                  3:17-cv-09952-FLW-LHG STEIN v. JOHNSON & JOHNSON, INC. et al                                            10/31/2017
                  3:17-cv-10059-FLW-LHG GILMER v. JOHNSON & JOHNSON et al                                                 10/31/2017
                  3:17-cv-10060-FLW-LHG MARTIN v. JOHNSON & JOHNSON et al                                                 10/31/2017
                  3:17-cv-10061-FLW-LHG HAUCK v. JOHNSON & JOHNSON et al                                                  10/31/2017
                  3:17-cv-10063-FLW-LHG HUGHES v. JOHNSON & JOHNSON et al                                                 10/31/2017
                  3:17-cv-10064-FLW-LHG ALLEN v. JOHNSON & JOHNSON et al                                                  10/31/2017
                  3:17-cv-12229-FLW-LHG CRISP-SILVA et al v. JOHNSON & JOHNSON et al                                      12/01/2017
                  3:17-cv-10065-FLW-LHG MCDOWELL v. JOHNSON & JOHNSON et al                                               10/31/2017
                  3:17-cv-10003-FLW-LHG GRAY v. JOHNSON & JOHNSON, INC. et al                                             11/01/2017
                  3:17-cv-10004-FLW-LHG RYAN v. JOHNSON & JOHNSON et al                                                   11/01/2017
                  3:17-cv-10005-FLW-LHG BONEY v. JOHNSON & JOHNSON et al                                                  11/01/2017
                  3:17-cv-10006-FLW-LHG HARRIS v. JOHNSON & JOHNSON, INC. et al                                           11/01/2017
                  3:17-cv-10007-FLW-LHG OWEN v. JOHNSON & JOHNSON et al                                                   11/01/2017
                  3:17-cv-09953-FLW-LHG SWINDLE v. JOHNSON & JOHNSON, inc. et al                                          11/01/2017
                  3:17-cv-09954-FLW-LHG CONNER v. JOHNSON & JOHNSON, INC. et al                                           11/01/2017
                  3:17-cv-10008-FLW-LHG HARRIS v. JOHNSON & JOHNSON et al                                                 11/01/2017
                  3:17-cv-09815-FLW-LHG SUTHERLAND v. JOHNSON & JOHNSON et al                                             11/01/2017
                  3:17-cv-10009-FLW-LHG RUCKER v. JOHNSON & JOHNSON et al                                                 11/01/2017
                  3:17-cv-10082-FLW-LHG SO v. JOHNSON & JOHNSON et al                                                     11/01/2017
                  3:17-cv-09926-FLW-LHG DUNN v. JOHNSON & JOHNSON et al                                                   11/01/2017
                  3:17-cv-09914-FLW-LHG PUGLISSI v. JOHNSON & JOHNSON et al                                               11/01/2017

https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                             386/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2for Filed
                                                Document                the District of New Jersey-Query
                                                                                 05/24/19        Page 389Associated Cases
                                                                                                               of 627
                  3:17-cv-10084-FLW-LHG MORTON v. JOHNSON & JOHNSON et al                                                11/01/2017
                  3:17-cv-10085-FLW-LHG REILLY et al v. JOHNSON & JOHNSON et al                                          11/01/2017
                  3:17-cv-09915-FLW-LHG OAKES v. JOHNSON & JOHNSON et al                                                 11/01/2017
                  3:17-cv-09916-FLW-LHG O'DONNELL v. JOHNSON & JOHNSON et al                                             11/01/2017
                  3:17-cv-09917-FLW-LHG MARTIN v. JOHNSON & JOHNSON et al                                                11/01/2017
                  3:17-cv-09918-FLW-LHG MCCORMICK v. JOHNSON & JOHNSON et al                                             11/01/2017
                  3:17-cv-09990-FLW-LHG PEEBLER v. JOHNSON & JOHNSON et al                                               11/01/2017
                  3:17-cv-10099-FLW-LHG CORMIER v. JOHNSON & JOHNSON et al                                               11/01/2017
                  3:17-cv-09439-FLW-LHG DESCHAMPS v. JOHNSON & JOHNSON et al                                             11/01/2017
                  3:17-cv-10098-FLW-LHG HOROWITZ v. JOHNSON & JOHNSON et al                                              11/01/2017
                  3:17-cv-09927-FLW-LHG GIBSON-HERRON v. JOHNSON & JOHNSON et al 11/01/2017
                  3:17-cv-10010-FLW-LHG HIGGINBOTHAM v. JOHNSON & JOHNSON et al 11/01/2017
                  3:17-cv-09928-FLW-LHG GRECO v. JOHNSON & JOHNSON et al                                                 11/01/2017
                  3:17-cv-10090-FLW-LHG WAGNER v. JOHNSON & JOHNSON et al                                                11/01/2017
                  3:17-cv-10067-FLW-LHG TAYLOR PETTIFORD v. JOHNSON & JOHNSON et
                                                                                                                         10/30/2017
                  al
                  3:17-cv-09929-FLW-LHG HIGDON v. JOHNSON & JOHNSON et al                                                11/01/2017
                  3:17-cv-09931-FLW-LHG WASHINGTON v. JOHNSON & JOHNSON et al                                            11/01/2017
                  3:17-cv-10089-FLW-LHG GARLAND v. JOHNSON & JOHNSON et al                                               11/01/2017
                  3:17-cv-10068-FLW-LHG SMITH v. JOHNSON & JOHNSON et al                                                 10/30/2017
                  3:17-cv-09440-FLW-LHG WRIGHTSMITH v. JOHNSON & JOHNSON et al                                           11/01/2017
                  3:17-cv-10103-FLW-LHG DAVIS v. JOHNSON & JOHNSON et al                                                 10/30/2017
                  3:17-cv-10100-FLW-LHG HOLLAND v. JOHNSON & JOHNSON et al                                               11/01/2017
                  3:17-cv-10069-FLW-LHG GIANNOTTI v. JOHNSON & JOHNSON et al                                             10/30/2017
                  3:17-cv-10104-FLW-LHG TAUCHER v. JOHNSON & JOHNSON et al                                               10/30/2017
                  3:17-cv-10101-FLW-LHG GILBERT v. JOHNSON & JOHNSON et al                                               11/01/2017
                  3:17-cv-10011-FLW-LHG CARTER v. JOHNSON & JOHNSON et al                                                11/01/2017
                  3:17-cv-10070-FLW-LHG GOTTLIEB v. JOHNSON & JOHNSON et al                                              10/30/2017
                  3:17-cv-09442-FLW-LHG WITTEVEEN v. JOHNSON & JOHNSON et al                                             11/01/2017
                  3:17-cv-10088-FLW-LHG HIXSON v. JOHNSON & JOHNSON et al                                                11/01/2017
                  3:17-cv-10071-FLW-LHG LILLY v. JOHNSON & JOHNSON et al                                                 10/30/2017
                  3:17-cv-09443-FLW-LHG FULLERTON v. JOHNSON & JOHNSON et al                                             11/01/2017
                  3:17-cv-10105-FLW-LHG PELTIER v. JOHNSON & JOHNSON et al                                               10/30/2017
                  3:17-cv-10087-FLW-LHG EHRIG v. JOHNSON & JOHNSON et al                                                 11/01/2017
                  3:17-cv-10102-FLW-LHG NELSON v. JOHNSON & JOHNSON et al                                                11/01/2017
                  3:17-cv-10096-FLW-LHG EDMONDS v. JOHNSON & JOHNSON et al                                               11/01/2017
                  3:17-cv-09444-FLW-LHG WILLIAMSON v. JOHNSON & JOHNSON et al                                            11/01/2017
                  3:17-cv-10095-FLW-LHG JONES et al v. JOHNSON & JOHNSON et al                                           11/01/2017
                  3:17-cv-09932-FLW-LHG COLE v. JOHNSON & JOHNSON et al                                                  11/01/2017
                  3:17-cv-10094-FLW-LHG POTTER v. JOHNSON & JOHNSON et al                                                11/01/2017
                  3:17-cv-09933-FLW-LHG CRIPPEN v. JOHNSON & JOHNSON et al                                               11/01/2017
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                            387/625
5/15/2019                           CM/ECF LIVE - U.S.
                          Case 1:19-cv-01530           District Court2for Filed
                                                  Document                the District of New Jersey-Query
                                                                                   05/24/19        Page 390Associated Cases
                                                                                                                 of 627

                  3:17-cv-10093-FLW-LHG COOPER v. JOHNSON & JOHNSON et al                                                 11/01/2017
                  3:17-cv-10086-FLW-LHG STEWART v. JOHNSON & JOHNSON et al                                                11/01/2017
                  3:17-cv-10072-FLW-LHG LONGORIA, JR v. JOHNSON & JOHNSON et al                                           10/30/2017
                  3:17-cv-10030-FLW-LHG PETERS v. JOHNSON & JOHNSON et al                                                 11/01/2017
                  3:17-cv-10091-FLW-LHG HAMBY v. JOHNSON & JOHNSON et al                                                  11/01/2017
                  3:17-cv-09446-FLW-LHG HUTCHISON v. JOHNSON & JOHNSON et al                                              11/01/2017
                  3:17-cv-10106-FLW-LHG O'CONNOR v. JOHNSON & JOHNSON et al                                               10/30/2017
                  3:17-cv-09959-FLW-LHG GEBARD v. JOHNSON & JOHNSON et al                                                 11/01/2017
                  3:17-cv-10042-FLW-LHG MITCHELL v. JOHNSON & JOHNSON et al                                               11/01/2017
                  3:17-cv-10138-FLW-LHG RIOS v. JOHNSON & JOHNSON et al                                                   11/01/2017
                  3:17-cv-10043-FLW-LHG MULDREW v. JOHNSON & JOHNSON et al                                                11/01/2017
                  3:17-cv-10107-FLW-LHG HARPER v. JOHNSON & JOHNSON et al                                                 10/30/2017
                  3:17-cv-10044-FLW-LHG NARCAVAGE v. JOHNSON & JOHNSON et al                                              11/01/2017
                  3:17-cv-09447-FLW-LHG WHITMORE, III v. JOHNSON & JOHNSON et al                                          11/01/2017
                  3:17-cv-10139-FLW-LHG COOK v. JOHNSON & JOHNSON et al                                                   11/01/2017
                  3:17-cv-09432-FLW-LHG BLADEN v. JOHNSON & JOHNSON et al                                                 11/01/2017
                  3:17-cv-10108-FLW-LHG MADISON v. JOHNSON & JOHNSON et al                                                10/30/2017
                  3:17-cv-10115-FLW-LHG BARRISH v. JOHNSON & JOHNSON et al                                                11/01/2017
                  3:17-cv-09963-FLW-LHG CLARK v. JOHNSON & JOHNSON et al                                                  11/01/2017
                  3:17-cv-09448-FLW-LHG LAWRENCE v. JOHNSON & JOHNSON et al                                               11/01/2017
                  3:17-cv-10074-FLW-LHG NICASTRO v. JOHNSON & JOHNSON et al                                               10/30/2017
                  3:17-cv-10032-FLW-LHG HENSLEY v. JOHNSON & JOHNSON et al                                                11/01/2017
                  3:17-cv-10141-FLW-LHG WILLIAMS v. JOHNSON & JOHNSON et al                                               11/01/2017
                  3:17-cv-10116-FLW-LHG SOLLECITO v. JOHNSON & JOHNSON et al                                              11/01/2017
                  3:17-cv-10109-FLW-LHG PARSONS v. JOHNSON & JOHNSON et al                                                10/30/2017
                  3:17-cv-09966-FLW-LHG GRIMM v. JOHNSON & JOHNSON et al                                                  11/01/2017
                  3:17-cv-10117-FLW-LHG HUVAL et al v. JOHNSON & JOHNSON et al                                            11/01/2017
                  3:17-cv-09449-FLW-LHG WEISS v. JOHNSON & JOHNSON et al                                                  11/01/2017
                  3:17-cv-09675-FLW-LHG WHEELER v. JOHNSON & JOHNSON et al                                                11/01/2017
                  3:17-cv-09433-FLW-LHG COLLETT v. JOHNSON & JOHNSON et al                                                11/01/2017
                  3:17-cv-10075-FLW-LHG KIENZLE et al v. JOHNSON & JOHNSON et al                                          10/30/2017
                  3:17-cv-09968-FLW-LHG BROWN v. JOHNSON & JOHNSON et al                                                  11/01/2017
                  3:17-cv-09451-FLW-LHG LEONE v. JOHNSON & JOHNSON et al                                                  11/01/2017
                  3:17-cv-09969-FLW-LHG ROSS v. JOHNSON & JOHNSON et al                                                   11/01/2017
                  3:17-cv-09450-FLW-LHG Gladman v. JOHNSON et al                                                          11/01/2017
                  3:17-cv-09971-FLW-LHG MCNAIR v. JOHNSON & JOHNSON et al                                                 11/01/2017
                  3:17-cv-10045-FLW-LHG PADILLA v. JOHNSON & JOHNSON et al                                                11/01/2017
                  3:17-cv-10012-FLW-LHG HAMMETT v. JOHNSON & JOHNSON et al                                                11/01/2017
                  3:17-cv-10033-FLW-LHG PEIRCE v. JOHNSON & JOHNSON et al                                                 11/01/2017
                  3:17-cv-09972-FLW-LHG LEDBETTER v. JOHNSON & JOHNSON et al                                              11/01/2017
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                             388/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2for Filed
                                                Document                the District of New Jersey-Query
                                                                                 05/24/19        Page 391Associated Cases
                                                                                                               of 627
                  3:17-cv-10077-FLW-LHG RUSH v. JOHNSON & JOHNSON et al                                                  10/30/2017
                  3:17-cv-10046-FLW-LHG RAULSTON v. JOHNSON & JOHNSON et al                                              11/01/2017
                  3:17-cv-09973-FLW-LHG GRAVES v. JOHNSON & JOHNSON et al                                                11/01/2017
                  3:17-cv-10013-FLW-LHG PACHECO v. JOHNSON & JOHNSON et al                                               11/01/2017
                  3:17-cv-09974-FLW-LHG GROVE v. JOHNSON & JOHNSON et al                                                 11/01/2017
                  3:17-cv-10078-FLW-LHG GONZALEZ v. JOHNSON & JOHNSON et al                                              10/30/2017
                  3:17-cv-10014-FLW-LHG RODRIGUE v. JOHNSON & JOHNSON et al                                              11/01/2017
                  3:17-cv-10142-FLW-LHG JONES et al v. JOHNSON & JOHNSON et al                                           11/01/2017
                  3:17-cv-10015-FLW-LHG MILLER v. JOHNSON & JOHNSON et al                                                11/01/2017
                  3:17-cv-10143-FLW-LHG DOHERTY v. JOHNSON & JOHNSON et al                                               11/01/2017
                  3:17-cv-10016-FLW-LHG JONES-PURYEAR v. JOHNSON & JOHNSON et al 11/01/2017
                  3:17-cv-09434-FLW-LHG ANDERSEN v. JOHNSON & JOHNSON et al                                              11/01/2017
                  3:17-cv-10144-FLW-LHG CULLERS v. JOHNSON & JOHNSON et al                                               11/01/2017
                  3:17-cv-09435-FLW-LHG PFEIFFER v. JOHNSON & JOHNSON et al                                              11/01/2017
                  3:17-cv-10145-FLW-LHG MEHL v. JOHNSON & JOHNSON et al                                                  11/01/2017
                  3:17-cv-10047-FLW-LHG ROLLINS v. JOHNSON & JOHNSON et al                                               11/01/2017
                  3:17-cv-10111-FLW-LHG PELL et al v. JOHNSON & JOHNSON et al                                            10/30/2017
                  3:17-cv-10017-FLW-LHG PARRISH v. JOHNSON & JOHNSON et al                                               11/01/2017
                  3:17-cv-10052-FLW-LHG FULLER v. JOHNSON & JOHNSON et al                                                11/01/2017
                  3:17-cv-10112-FLW-LHG LITTLE v. JOHNSON & JOHNSON et al                                                10/30/2017
                  3:17-cv-10113-FLW-LHG LUTHY v. JOHNSON & JOHNSON et al                                                 10/30/2017
                  3:17-cv-10053-FLW-LHG SURRENCY v. JOHNSON & JOHNSON et al                                              11/01/2017
                  3:17-cv-09436-FLW-LHG Heller v. JOHNSON & JOHNSON et al                                                11/01/2017
                  3:17-cv-09466-FLW-LHG FERRAN v. JOHNSON & JOHNSON et al                                                11/01/2017
                  3:17-cv-10147-FLW-LHG ARENA v. JOHNSON & JOHNSON et al                                                 11/01/2017
                  3:17-cv-10056-FLW-LHG CUFF v. JOHNSON & JOHNSON et al                                                  11/01/2017
                  3:17-cv-10018-FLW-LHG KREMER v. JOHNSON & JOHNSON et al                                                11/01/2017
                  3:17-cv-09467-FLW-LHG QUALLS-MAY v. JOHNSON & JOHNSON et al                                            11/01/2017
                  3:17-cv-09468-FLW-LHG GUERRA v. JOHNSON & JOHNSON et al                                                11/01/2017
                  3:17-cv-10057-FLW-LHG WALLACE v. JOHNSON & JOHNSON et al                                               11/01/2017
                  3:17-cv-10058-FLW-LHG MACDONALD v. JOHNSON & JOHNSON et al                                             11/01/2017
                  3:17-cv-09437-FLW-LHG CUNNINGHAM v. JOHNSON & JOHNSON et al                                            11/01/2017
                  3:17-cv-09470-FLW-LHG LORBER v. JOHNSON & JOHNSON et al                                                11/01/2017
                  3:17-cv-10148-FLW-LHG BARYCKI v. JOHNSON & JOHNSON et al                                               11/01/2017
                  3:17-cv-09471-FLW-LHG HEINZ v. JOHNSON & JOHNSON et al                                                 11/01/2017
                  3:17-cv-10130-FLW-LHG VEGAS v. JOHNSON & JOHNSON et al                                                 11/01/2017
                  3:17-cv-09438-FLW-LHG WYATT v. JOHNSON & JOHNSON et al                                                 11/01/2017
                  3:17-cv-09472-FLW-LHG PETERSON v. JOHNSON & JOHNSON et al                                              11/01/2017
                  3:17-cv-10131-FLW-LHG BEAULIEU v. JOHNSON & JOHNSON et al                                              11/01/2017
                  3:17-cv-10149-FLW-LHG WHITFIELD-GILMORE et al v. JOHNSON &
                                                                                                                         11/01/2017
                  JOHNSON et al
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                            389/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2for Filed
                                                Document                the District of New Jersey-Query
                                                                                 05/24/19        Page 392Associated Cases
                                                                                                               of 627
                  3:17-cv-09473-FLW-LHG Stidham et al v. Johnson & Johnson et al                                         11/01/2017
                  3:17-cv-10132-FLW-LHG WALKER v. JOHNSON & JOHNSON et al                                                11/01/2017
                  3:17-cv-10034-FLW-LHG PARKER v. JOHNSON & JOHNSON et al                                                11/01/2017
                  3:17-cv-09474-FLW-LHG COX v. JOHNSON & JOHNSON et al                                                   11/01/2017
                  3:17-cv-10150-FLW-LHG CLOUD et al v. JOHNSON & JOHNSON et al                                           11/01/2017
                  3:17-cv-10133-FLW-LHG DUNN v. JOHNSON & JOHNSON et al                                                  11/01/2017
                  3:17-cv-10151-FLW-LHG BARMES v. JOHNSON & JOHNSON, INC. et al                                          11/01/2017
                  3:17-cv-10205-FLW-LHG CARTER v. JOHNSON & JOHNSON et al                                                11/01/2017
                  3:17-cv-10152-FLW-LHG HADLEY v. JOHNSON & JOHNSON et al                                                11/01/2017
                  3:17-cv-10035-FLW-LHG STOPCHINSKI v. JOHNSON & JOHNSON et al                                           11/01/2017
                  3:17-cv-10154-FLW-LHG BATTLE v. JOHNSON & JOHNSON et al                                                11/01/2017
                  3:17-cv-10155-FLW-LHG ACEVEDO v. JOHNSON & JOHNSON et al                                               11/01/2017
                  3:17-cv-10156-FLW-LHG BEGAYE v. JOHNSON & JOHNSON et al                                                11/01/2017
                  3:17-cv-10199-FLW-LHG WILBURN v. JOHNSON & JOHNSON et al                                               11/01/2017
                  3:17-cv-10119-FLW-LHG OAKLEY v. JOHNSON & JOHNSON et al                                                11/01/2017
                  3:17-cv-10157-FLW-LHG CANTRELL v. JOHNSON & JOHNSON et al                                              11/01/2017
                  3:17-cv-10158-FLW-LHG ZAVISTOSKI et al v. JOHNSON & JOHNSON et al                                      11/01/2017
                  3:17-cv-10121-FLW-LHG BAXLEY v. JOHNSON & JOHNSON et al                                                11/01/2017
                  3:17-cv-10159-FLW-LHG BEGAYE v. JOHNSON & JOHNSON et al                                                11/01/2017
                  3:17-cv-10161-FLW-LHG PALETTA v. JOHNSON & JOHNSON et al                                               11/01/2017
                  3:17-cv-10122-FLW-LHG PAJAO et al v. JOHNSON & JOHNSON et al                                           11/01/2017
                  3:17-cv-10160-FLW-LHG CLARK v. JOHNSON & JOHNSON et al                                                 11/01/2017
                  3:17-cv-10123-FLW-LHG GRAY et al v. JOHNSON & JOHNSON et al                                            11/01/2017
                  3:17-cv-10124-FLW-LHG MCCLANAHAN v. JOHNSON & JOHNSON et al                                            11/01/2017
                  3:17-cv-10019-FLW-LHG REBSTOCK v. JOHNSON & JOHNSON et al                                              11/01/2017
                  3:17-cv-09452-FLW-LHG TREMMEL v. JOHNSON & JOHNSON et al                                               11/01/2017
                  3:17-cv-10200-FLW-LHG JOHNSTON v. JOHNSON & JOHNSON et al                                              11/01/2017
                  3:17-cv-10134-FLW-LHG SIWICKE v. JOHNSON & JOHNSON et al                                               11/01/2017
                  3:17-cv-10125-FLW-LHG SCHROEDER v. JOHNSON & JOHNSON et al                                             11/01/2017
                  3:17-cv-10126-FLW-LHG ADAMS v. JOHNSON & JOHNSON et al                                                 11/01/2017
                  3:17-cv-09907-FLW-LHG BROWN v. JOHNSON & JOHNSON et al                                                 11/01/2017
                  3:17-cv-10127-FLW-LHG DAHLY v. JOHNSON & JOHNSON et al                                                 11/01/2017
                  3:17-cv-10135-FLW-LHG WALLACE et al v. JOHNSON & JOHNSON et al                                         11/01/2017
                  3:17-cv-10201-FLW-LHG ALLEN v. JOHNSON & JOHNSON et al                                                 11/01/2017
                  3:17-cv-10128-FLW-LHG HUNT v. JOHNSON & JOHNSON et al                                                  11/01/2017
                  3:17-cv-10202-FLW-LHG WHELAN v. JOHNSON & JOHNSON et al                                                11/01/2017
                  3:17-cv-10020-FLW-LHG PANTOJA v. JOHNSON & JOHNSON et al                                               11/01/2017
                  3:17-cv-10203-FLW-LHG LEMELLE v. JOHNSON & JOHNSON et al                                               11/01/2017
                  3:17-cv-10136-FLW-LHG STEPHANSEN v. JOHNSON & JOHNSON et al                                            11/01/2017
                  3:17-cv-10021-FLW-LHG HARRELL v. JOHNSON & JOHNSON et al                                               11/01/2017
                  3:17-cv-09453-FLW-LHG LLOYD v. Johnson & Johnson et al                                                 11/01/2017
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                            390/625
5/15/2019                           CM/ECF LIVE - U.S.
                          Case 1:19-cv-01530           District Court2for Filed
                                                  Document                the District of New Jersey-Query
                                                                                   05/24/19        Page 393Associated Cases
                                                                                                                 of 627

                  3:17-cv-10204-FLW-LHG BRYANT v. JOHNSON & JOHNSON et al                                                 11/01/2017
                  3:17-cv-10137-FLW-LHG MAUPIN et al v. JOHNSON & JOHNSON et al                                           11/01/2017
                  3:17-cv-10022-FLW-LHG YANG v. JOHNSON & JOHNSON et al                                                   11/01/2017
                  3:17-cv-09456-FLW-LHG Love et al v. Johnson & Johnson et al                                             11/01/2017
                  3:17-cv-09458-FLW-LHG LINDSEY v. JOHNSON & JOHNSON et al                                                11/01/2017
                  3:17-cv-10162-FLW-LHG SIMANSKIS v. JOHNSON & JOHNSON et al                                              11/01/2017
                  3:17-cv-10023-FLW-LHG LABAT v. JOHNSON & JOHNSON et al                                                  11/01/2017
                  3:17-cv-09460-FLW-LHG LITTLE v. JOHNSON & JOHNSON et al                                                 11/01/2017
                  3:17-cv-10208-FLW-LHG UYEMURA v. JOHNSON & JOHNSON et al                                                11/01/2017
                  3:17-cv-10163-FLW-LHG CLASS v. JOHNSON & JOHNSON et al                                                  11/01/2017
                  3:17-cv-10024-FLW-LHG LANDRY v. JOHNSON & JOHNSON et al                                                 11/01/2017
                  3:17-cv-09461-FLW-LHG RAVENSCROFT v. JOHNSON & JOHNSON et al                                            11/01/2017
                  3:17-cv-09463-FLW-LHG RAU v. JOHNSON & JOHNSON et al                                                    11/01/2017
                  3:17-cv-10164-FLW-LHG BLAKE v. JOHNSON & JOHNSON et al                                                  11/01/2017
                  3:17-cv-10207-FLW-LHG GOINS v. JOHNSON & JOHNSON et al                                                  11/01/2017
                  3:17-cv-09464-FLW-LHG LONG v. JOHNSON & JOHNSON et al                                                   11/01/2017
                  3:17-cv-09465-FLW-LHG DAVDISON v. JOHNSON & JOHNSON et al                                               11/01/2017
                  3:17-cv-10165-FLW-LHG TIER et al v. JOHNSON & JOHNSON et al                                             11/01/2017
                  3:17-cv-10206-FLW-LHG JACKSON et al v. JOHNSON & JOHNSON et al                                          11/01/2017
                  3:17-cv-10026-FLW-LHG SULLIVAN et al v. JOHNSON & JOHNSON et al                                         11/01/2017
                  3:17-cv-10027-FLW-LHG RAINS v. JOHNSON & JOHNSON et al                                                  11/01/2017
                  3:17-cv-10028-FLW-LHG HARTWELL v. JOHNSON & JOHNSON et al                                               11/01/2017
                  3:17-cv-10029-FLW-LHG PARANDIAN v. JOHHSON & JOHNSON et al                                              11/01/2017
                  3:17-cv-10166-FLW-LHG MARTIN v. JOHNSON & JOHNSON et al                                                 11/02/2017
                  3:17-cv-10167-FLW-LHG ZAMBRANO v. JOHNSON & JOHNSON et al                                               11/02/2017
                  3:17-cv-10168-FLW-LHG BENSON v. JOHNSON & JOHNSON et al                                                 11/02/2017
                  3:17-cv-10210-FLW-LHG SCHUSTER v. JOHNSON & JOHNSON et al                                               11/02/2017
                  3:17-cv-10211-FLW-LHG SUTTON v. JOHNSON & JOHNSON et al                                                 11/02/2017
                  3:17-cv-10169-FLW-LHG CAMP-GRAY v. JOHNSON & JOHNSON et al                                              11/02/2017
                  3:17-cv-10216-FLW-LHG STROUD v. JOHNSON & JOHNSON et al                                                 11/02/2017
                  3:17-cv-09975-FLW-LHG SCOTT v. JOHNSON & JOHNSON et al                                                  11/02/2017
                  3:17-cv-10219-FLW-LHG DORSEY v. JOHNSON & JOHNSON et al                                                 11/02/2017
                  3:17-cv-09977-FLW-LHG FOX v. JOHNSON & JOHNSON et al                                                    11/02/2017
                  3:17-cv-09978-FLW-LHG SCHMIDT v. JOHNSON & JOHNSON et al                                                11/02/2017
                  3:17-cv-10171-FLW-LHG CALHOON v. JOHNSON & JOHNSON et al                                                11/02/2017
                  3:17-cv-10235-FLW-LHG HERNANDEZ v. JOHNSON & JOHNSON et al                                              11/02/2017
                  3:17-cv-10229-FLW-LHG SOUZA et al v. JOHNSON & JOHNSON et al                                            11/02/2017
                  3:17-cv-10227-FLW-LHG GIRARD et al v. JOHNSON & JOHNSON et al                                           11/02/2017
                  3:17-cv-10225-FLW-LHG BORN v. JOHNSON & JOHNSON et al                                                   11/02/2017
                  3:17-cv-10301-FLW-LHG BURKES-HAYES v. JOHNSON & JOHNSON et al                                           11/02/2017
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                             391/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2for Filed
                                                Document                the District of New Jersey-Query
                                                                                 05/24/19        Page 394Associated Cases
                                                                                                               of 627
                  3:17-cv-10187-FLW-LHG MONTGOMERY v. JOHNSON & JOHNSON, INC. et 10/31/2017
                  al
                  3:17-cv-10302-FLW-LHG LAMB et al v. JOHNSON & JOHNSON et al                                            11/02/2017
                  3:17-cv-10223-FLW-LHG CHAMBERS v. JOHNSON & JOHNSON et al                                              11/02/2017
                  3:17-cv-10303-FLW-LHG HANCOCK v. JOHNSON & JOHNSON et al                                               11/02/2017
                  3:17-cv-10304-FLW-LHG SPIEGEL v. JOHNSON & JOHNSON et al                                               11/02/2017
                  3:17-cv-10188-FLW-LHG MORRISON et al v. JOHNSON & JOHNSON et al                                        10/31/2017
                  3:17-cv-10220-FLW-LHG STETTNER v. JOHNSON & JOHNSON et al                                              11/02/2017
                  3:17-cv-10306-FLW-LHG BUDA v. JOHNSON & JOHNSON et al                                                  11/02/2017
                  3:17-cv-10309-FLW-LHG HARRIS v. JOHNSON & JOHNSON et al                                                11/02/2017
                  3:17-cv-10310-FLW-LHG FLETCHER v. JOHNSON & JOHNSON, INC. et al                                        11/02/2017
                  3:17-cv-10189-FLW-LHG DAVIS v. JOHNSON & JOHNSON et al                                                 10/31/2017
                  3:17-cv-10311-FLW-LHG BERNBAUM v. JOHNSON & JOHNSON et al                                              11/02/2017
                  3:17-cv-10312-FLW-LHG FOREMAN v. JOHNSON & JOHNSON, INC. et al                                         11/02/2017
                  3:17-cv-10369-FLW-LHG MARRERO v. JOHNSON & JOHNSON et al                                               11/02/2017
                  3:17-cv-10313-FLW-LHG HAYES v. JOHNSON & JOHNSON et al                                                 11/02/2017
                  3:17-cv-10370-FLW-LHG FULLER v. JOHNSON & JOHNSON et al                                                11/02/2017
                  3:17-cv-10190-FLW-LHG CANIPE v. JOHNSON & JOHNSON et al                                                10/31/2017
                  3:17-cv-10036-FLW-LHG LOFLIN v. JOHNSON & JOHNSON et al                                                11/02/2017
                  3:17-cv-10191-FLW-LHG JENNINGS v. JOHNSON & JOHNSON et al                                              10/31/2017
                  3:17-cv-10371-FLW-LHG PURDY v. JOHNSON & JOHNSON et al                                                 11/02/2017
                  3:17-cv-10250-FLW-LHG SOLIS v. JOHNSON & JOHNSON et al                                                 11/02/2017
                  3:17-cv-10372-FLW-LHG SCHULTZ v. JOHNSON & JOHNSON et al                                               11/02/2017
                  3:17-cv-10251-FLW-LHG IRONS v. JOHNSON & JOHNSON et al                                                 11/02/2017
                  3:17-cv-10379-FLW-LHG HUDSON v. JOHNSON & JOHNSON et al                                                11/02/2017
                  3:17-cv-10252-FLW-LHG CLARK v. JOHNSON & JOHNSON et al                                                 11/02/2017
                  3:17-cv-10254-FLW-LHG MOORE v. JOHNSON & JOHNSON et al                                                 11/02/2017
                  3:17-cv-10380-FLW-LHG GARRETT et al v. JOHNSON & JOHNSON et al                                         11/02/2017
                  3:17-cv-10192-FLW-LHG WISE v. JOHNSON & JOHNSON et al                                                  10/31/2017
                  3:17-cv-10193-FLW-LHG RIOS v. JOHNSON & JOHNSON, INC. et al                                            10/31/2017
                  3:17-cv-10195-FLW-LHG YOUNGBLOOD v. JOHNSON & JOHNSON et al                                            10/31/2017
                  3:17-cv-10197-FLW-LHG WHITE et al v. JOHNSON & JOHNSON et al                                           10/31/2017
                  3:17-cv-10381-FLW-LHG JOHNSON v. JOHNSON & JOHNSON et al                                               11/02/2017
                  3:17-cv-09979-FLW-LHG MYERS v. JOHNSON & JOHNSON et al                                                 11/02/2017
                  3:17-cv-10315-FLW-LHG HAYNES v. JOHNSON & JOHNSON, INC. et al                                          11/02/2017
                  3:17-cv-10196-FLW-LHG CAMPBELL v. JOHNSON & JOHNSON et al                                              10/31/2017
                  3:17-cv-09980-FLW-LHG HICKS v. JOHNSON & JOHNSON et al                                                 11/02/2017
                  3:17-cv-09982-FLW-LHG JONES v. JOHNSON & JOHNSON et al                                                 11/02/2017
                  3:17-cv-10382-FLW-LHG MOHABEER v. JOHNSON & JOHNSON et al                                              11/02/2017
                  3:17-cv-09983-FLW-LHG MADDEN v. JOHNSON & JOHNSON et al                                                11/02/2017
                  3:17-cv-10383-FLW-LHG MCDOWELL v. JOHNSON & JOHNSON et al                                              11/02/2017
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                            392/625
5/15/2019                           CM/ECF LIVE - U.S.
                          Case 1:19-cv-01530           District Court2for Filed
                                                  Document                the District of New Jersey-Query
                                                                                   05/24/19        Page 395Associated Cases
                                                                                                                 of 627

                  3:17-cv-09984-FLW-LHG GUYON v. JOHNSON & JOHNSON et al                                                  11/02/2017
                  3:17-cv-09986-FLW-LHG DIXON v. JOHNSON & JOHNSON et al                                                  11/02/2017
                  3:17-cv-10037-FLW-LHG EARP v. JOHNSON & JOHNSON et al                                                   11/02/2017
                  3:17-cv-09987-FLW-LHG SCHMANDT v. JOHNSON & JOHNSON et al                                               11/02/2017
                  3:17-cv-09988-FLW-LHG OLDHAM v. JOHNSON & JOHNSON et al                                                 11/02/2017
                  3:17-cv-10209-FLW-LHG BOLDEN v. JOHNSON & JOHNSON et al                                                 11/02/2017
                  3:17-cv-09989-FLW-LHG HAAS v. JOHNSON & JOHNSON et al                                                   11/02/2017
                  3:17-cv-09992-FLW-LHG CORBETT v. JOHNSON & JOHNSON et al                                                11/02/2017
                  3:17-cv-09993-FLW-LHG WILSON v. JOHNSON & JOHNSON et al                                                 11/02/2017
                  3:17-cv-09995-FLW-LHG OLIVER v. JOHNSON & JOHNSON et al                                                 11/02/2017
                  3:17-cv-09996-FLW-LHG GROVER v. JOHNSON & JOHNSON et al                                                 11/02/2017
                  3:17-cv-09997-FLW-LHG SCHERER v. JOHNSON & JOHNSON et al                                                11/02/2017
                  3:17-cv-09998-FLW-LHG STOGNER v. JOHNSON & JOHNSON et al                                                11/02/2017
                  3:17-cv-09999-FLW-LHG OVERSTREET v. JOHNSON & JOHNSON et al                                             11/02/2017
                  3:17-cv-10001-FLW-LHG HALL v. JOHNSON & JOHNSON et al                                                   11/02/2017
                  3:17-cv-10038-FLW-LHG PARSHALL v. JOHNSON & JOHNSON et al                                               11/02/2017
                  3:17-cv-10255-FLW-LHG BROWN v. JOHNSON & JOHNSON et al                                                  11/02/2017
                  3:17-cv-10316-FLW-LHG JENSEN v. JOHNSON & JOHNSON et al                                                 11/02/2017
                  3:17-cv-10390-FLW-LHG HELTON v. JOHNSON & JOHNSON et al                                                 11/01/2017
                  3:17-cv-10256-FLW-LHG GALLIA v. JOHNSON & JOHNSON et al                                                 11/02/2017
                  3:17-cv-10039-FLW-LHG HEREDIA v. JOHNSON & JOHNSON et al                                                11/02/2017
                  3:17-cv-10317-FLW-LHG SMITH et al v. JOHNSON & JOHNSON et al                                            11/02/2017
                  3:17-cv-10257-FLW-LHG NOGA v. JOHNSON AND JOHNSON et al                                                 11/02/2017
                  3:17-cv-10392-FLW-LHG HENDERSON v. JOHNSON & JOHNSON et al                                              11/01/2017
                  3:17-cv-10041-FLW-LHG ADAMS v. JOHNSON & JOHNSON et al                                                  11/02/2017
                  3:17-cv-10258-FLW-LHG GALBREATH v. JOHNSON & JOHNSON et al                                              11/02/2017
                  3:17-cv-10260-FLW-LHG ENRICO v. JOHNSON & JOHNSON, INC. et al                                           11/02/2017
                  3:17-cv-10261-FLW-LHG CORDOVA v. JOHNSON & JOHNSON et al                                                11/02/2017
                  3:17-cv-10275-FLW-LHG HASKETT et al v. JOHNSON & JOHNSON et al                                          11/02/2017
                  3:17-cv-10327-FLW-LHG ROMAN et al v. JOHNSON & JOHNSON, INC. et al                                      11/02/2017
                  3:17-cv-10262-FLW-LHG MCCASTER v. JOHNSON & JOHNSON, INC. et al                                         11/02/2017
                  3:17-cv-10412-FLW-LHG LAWLOR v. JOHNSON & JOHNSON et al                                                 11/02/2017
                  3:17-cv-10277-FLW-LHG SAMMONS v. JOHNSON & JOHNSON et al                                                11/02/2017
                  3:17-cv-10263-FLW-LHG BROWN v. JOHNSON & JOHNSON et al                                                  11/02/2017
                  3:17-cv-10264-FLW-LHG SUBER v. JOHNSON & JOHNSON et al                                                  11/02/2017
                  3:17-cv-10265-FLW-LHG ROBERTSON v. JOHNSON & JOHNSON et al                                              11/02/2017
                  3:17-cv-10328-FLW-LHG BYNES v. JOHNSON & JOHNSON et al                                                  11/02/2017
                  3:17-cv-10278-FLW-LHG CROSS v. JOHNSON & JOHNSON et al                                                  11/02/2017
                  3:17-cv-10416-FLW-LHG NASTASI v. JOHNSON & JOHNSON et al                                                11/02/2017
                  3:17-cv-10417-FLW-LHG LAMAR-DAVIS v. JOHNSON & JOHNSON, INC. et                                         11/02/2017
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                             393/625
5/15/2019                           CM/ECF LIVE - U.S.
                          Case 1:19-cv-01530           District Court2for Filed
                                                  Document                the District of New Jersey-Query
                                                                                   05/24/19        Page 396Associated Cases
                                                                                                                 of 627
                  al
                  3:17-cv-10418-FLW-LHG MCALISTER v. JOHNSON & JOHNSON et al                                              11/02/2017
                  3:17-cv-10419-FLW-LHG KAKOURIS v. JOHNSON & JOHNSON et al                                               11/02/2017
                  3:17-cv-10420-FLW-LHG LEACH-JAYROE v. JOHNSON & JOHNSON et al                                           11/02/2017
                  3:17-cv-10421-FLW-LHG FORD v. JOHNSON & JOHNSON et al                                                   11/02/2017
                  3:17-cv-10422-FLW-LHG NASH v. JOHNSON & JOHNSON et al                                                   11/02/2017
                  3:17-cv-10423-FLW-LHG MAGUIRE v. JOHNSON & JOHNSON, INC. et al                                          11/02/2017
                  3:17-cv-10266-FLW-LHG JOPEK v. JOHNSON & JOHNSON et al                                                  11/02/2017
                  3:17-cv-10424-FLW-LHG NESBETH et al v. JOHNSON & JOHNSON et al                                          11/02/2017
                  3:17-cv-10426-FLW-LHG MOORE v. JOHNSON & JOHNSON et al                                                  11/02/2017
                  3:17-cv-10427-FLW-LHG MUSGRAVE v. JOHNSON & JOHNSON et al                                               11/02/2017
                  3:17-cv-10428-FLW-LHG JONES v. JOHNSON & JOHNSON et al                                                  11/02/2017
                  3:17-cv-10514-FLW-LHG WARD et al v. JOHNSON & JOHNSON et al                                             11/02/2017
                  3:17-cv-10431-FLW-LHG GARZA et al v. JOHNSON & JOHNSON et al                                            11/02/2017
                  3:17-cv-10434-FLW-LHG MURRAY v. JOHNSON & JOHNSON et al                                                 11/02/2017
                  3:17-cv-10279-FLW-LHG BRATHWAITE v. JOHNSON & JOHNSON et al                                             11/02/2017
                  3:17-cv-10435-FLW-LHG JONES v. JOHNSON & JOHNSON et al                                                  11/02/2017
                  3:17-cv-10436-FLW-LHG HERNANDEZ v. JOHNSON & JOHNSON et al                                              11/02/2017
                  3:17-cv-10437-FLW-LHG MUNN v. JOHNSON & JOHNSON et al                                                   11/02/2017
                  3:17-cv-10433-FLW-LHG COLEMAN v. JOHNSON & JOHNSON, INC. et al                                          11/02/2017
                  3:17-cv-10331-FLW-LHG GUILDS et al v. JOHNSON & JOHNSON, INC. et al                                     11/02/2017
                  3:17-cv-10267-FLW-LHG SMITH v. JOHNSON & JOHNSON et al                                                  11/02/2017
                  3:17-cv-10318-FLW-LHG HUTCHINSON v. JOHNSON & JOHNSON, INC. et
                                                                                                                          11/02/2017
                  al
                  3:17-cv-10268-FLW-LHG BROWN v. JOHNSON & JOHNSON et al                                                  11/02/2017
                  3:17-cv-10270-FLW-LHG OCHOA v. JOHNSON & JOHNSON, INC. et al                                            11/02/2017
                  3:17-cv-10450-FLW-LHG WRIGHT v. JOHNSON & JOHNSON et al                                                 11/01/2017
                  3:17-cv-10492-FLW-LHG TRISTANI v. JOHNSON & JOHNSON et al                                               11/02/2017
                  3:17-cv-10319-FLW-LHG BUTLER v. JOHNSON & JOHNSON et al                                                 11/02/2017
                  3:17-cv-10271-FLW-LHG CRAVENOR et al v. JOHNSON & JOHNSON et al                                         11/02/2017
                  3:17-cv-10320-FLW-LHG HARRISON v. JOHNSON & JOHNSON et al                                               11/02/2017
                  3:17-cv-10493-FLW-LHG HOSALE v. JOHNSON & JOHNSON et al                                                 11/02/2017
                  3:17-cv-10323-FLW-LHG WALKER v. JOHNSON & JOHNSON et al                                                 11/02/2017
                  3:17-cv-10280-FLW-LHG TYES v. JOHNSON & JOHNSON et al                                                   11/02/2017
                  3:17-cv-10495-FLW-LHG O'NEAL v. JOHNSON & JOHNSON et al                                                 11/02/2017
                  3:17-cv-10496-FLW-LHG DEFRANCE v. JOHNSON & JOHNSON et al                                               11/02/2017
                  3:17-cv-10497-FLW-LHG LOPEZ-JIMINEZ v. JOHNSON & JOHNSON et al                                          11/02/2017
                  3:17-cv-10281-FLW-LHG WEDDINGTON v. JOHNSON & JOHNSON, INC. et
                                                                                                                          11/02/2017
                  al
                  3:17-cv-10324-FLW-LHG BUTTS v. JOHNSON & JOHNSON et al                                                  11/02/2017
                  3:17-cv-10332-FLW-LHG COLVIN v. JOHNSON & JOHNSON et al                                                 11/02/2017

https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                             394/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2for Filed
                                                Document                the District of New Jersey-Query
                                                                                 05/24/19        Page 397Associated Cases
                                                                                                               of 627
                  3:17-cv-10282-FLW-LHG BUCCIERI v. JOHNSON & JOHNSON et al                                              11/02/2017
                  3:17-cv-10325-FLW-LHG HEBDON v. JOHNSON & JOHNSON et al                                                11/02/2017
                  3:17-cv-10451-FLW-LHG WILLIAMS v. JOHNSON & JOHNSON et al                                              11/01/2017
                  3:17-cv-10283-FLW-LHG GAINES v. JOHNSON & JOHNSON et al                                                11/02/2017
                  3:17-cv-10333-FLW-LHG DEMPSEY v. JOHNSON & JOHNSON et al                                               11/02/2017
                  3:17-cv-10429-FLW-LHG TIBBETTS v. JOHNSON & JOHNSON, INC. et al                                        11/02/2017
                  3:17-cv-10284-FLW-LHG MAGUIRE et al v. JOHNSON & JOHNSON
                                                                                                                         11/02/2017
                  CONSUMER INC et al
                  3:17-cv-10274-FLW-LHG SALLY et al v. JOHNSON & JOHNSON
                  CONSUMER, INC. F/K/A JOHNSON & JOHNSON CONSUMER                                                        11/02/2017
                  COMPANIES, INC. et al
                  3:17-cv-10326-FLW-LHG KAYTON v. JOHNSON & JOHNSON et al                                                11/02/2017
                  3:17-cv-10498-FLW-LHG OFFUTT v. JOHNSON & JOHNSON et al                                                11/02/2017
                  3:17-cv-10287-FLW-LHG KLEINER v. JOHNSON & JOHNSON et al                                               11/02/2017
                  3:17-cv-10334-FLW-LHG BARSHAY v. JOHNSON & JOHNSON et al                                               11/02/2017
                  3:17-cv-10393-FLW-LHG SHIPLEY v. JOHNSON & JOHNSON et al                                               11/02/2017
                  3:17-cv-10452-FLW-LHG ANDERSON et al v. JOHNSON & JOHNSON et al                                        11/01/2017
                  3:17-cv-10499-FLW-LHG BOWNE et al v. JOHNSON & JOHNSON et al                                           11/02/2017
                  3:17-cv-10335-FLW-LHG PERO v. JOHNSON & JOHNSON et al                                                  11/02/2017
                  3:17-cv-10500-FLW-LHG WILLIS v. JOHNSON & JOHNSON et al                                                11/02/2017
                  3:17-cv-10501-FLW-LHG DUFFIN v. JOHNSON & JOHNSON et al                                                11/02/2017
                  3:17-cv-10502-FLW-LHG COMEAUX v. JOHNSON & JOHNSON et al                                               11/02/2017
                  3:17-cv-10394-FLW-LHG HILL v. JOHNSON & JOHNSON et al                                                  11/02/2017
                  3:17-cv-10395-FLW-LHG RIVERA v. JOHNSON & JOHNSON et al                                                11/02/2017
                  3:17-cv-10438-FLW-LHG HERNANDEZ v. JOHNSON & JOHNSON, INC. et al 11/02/2017
                  3:17-cv-10336-FLW-LHG DARR v. JOHNSON & JOHNSON et al                                                  11/02/2017
                  3:17-cv-10440-FLW-LHG GROSSMAN v. JOHNSON & JOHNSON et al                                              11/02/2017
                  3:17-cv-10453-FLW-LHG WILLIAMS v. JOHNSON & JOHNSON et al                                              11/01/2017
                  3:17-cv-10337-FLW-LHG ELKINS v. JOHNSON & JOHNSON et al                                                11/02/2017
                  3:17-cv-10441-FLW-LHG ASHBURN v. JOHNSON & JOHNSON et al                                               11/02/2017
                  3:17-cv-10455-FLW-LHG ADAMS v. JOHNSON & JOHNSON et al                                                 11/01/2017
                  3:17-cv-10338-FLW-LHG SUTTON v. JOHNSON & JOHNSON et al                                                11/02/2017
                  3:17-cv-10442-FLW-LHG WYATT v. JOHNSON & JOHNSON et al                                                 11/02/2017
                  3:17-cv-10513-FLW-LHG ROBY v. JOHNSON & JOHNSON et al                                                  11/02/2017
                  3:17-cv-10402-FLW-LHG LALLY v. JOHNSON & JOHNSON et al                                                 11/03/2017
                  3:17-cv-10341-FLW-LHG EVANS v. JOHNSON & JOHNSON et al                                                 11/03/2017
                  3:17-cv-10396-FLW-LHG PARKER v. JOHNSON & JOHNSON et al                                                11/03/2017
                  3:17-cv-10398-FLW-LHG HOOVER v. JOHNSON & JOHNSON et al                                                11/03/2017
                  3:17-cv-10600-FLW-LHG AMICI et al v. JOHNSON & JOHNSON et al                                           11/03/2017
                  3:17-cv-10590-FLW-LHG ROMAN v. JOHNSON & JOHNSON et al                                                 11/01/2017
                  3:17-cv-10443-FLW-LHG MITCHELL v. JOHNSON & JOHNSON et al                                              11/03/2017

https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                            395/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2for Filed
                                                Document                the District of New Jersey-Query
                                                                                 05/24/19        Page 398Associated Cases
                                                                                                               of 627
                  3:17-cv-10236-FLW-LHG STEPHENS v. JOHNSON & JOHNSON et al                                              11/03/2017
                  3:17-cv-10399-FLW-LHG COLLETT v. JOHNSON & JOHNSON et al                                               11/03/2017
                  3:17-cv-10237-FLW-LHG ALLCHIN v. JOHNSON & JOHNSON, INC. et al                                         11/03/2017
                  3:17-cv-10238-FLW-LHG BRINLEE v. JOHNSON & JOHNSON et al                                               11/03/2017
                  3:17-cv-10591-FLW-LHG Black v. JOHNSON & JOHNSON et al                                                 11/03/2017
                  3:17-cv-10243-FLW-LHG STEMM v. JOHNSON & JOHNSON et al                                                 11/03/2017
                  3:17-cv-10340-FLW-LHG THOMAS v. JOHNSON & JOHNSON et al                                                11/03/2017
                  3:17-cv-10245-FLW-LHG SONDELSKI v. JOHNSON & JOHNSON et al                                             11/03/2017
                  3:17-cv-10246-FLW-LHG GENTRY v. JOHNSON & JOHNSON et al                                                11/03/2017
                  3:17-cv-10247-FLW-LHG McCarty v. JOHNSON & JOHNSON et al                                               11/03/2017
                  3:17-cv-10248-FLW-LHG BRITTON v. JOHNSON & JOHNSON et al                                               11/03/2017
                  3:17-cv-10249-FLW-LHG BENGE-RODRIGUEZ v. JOHNSON & JOHNSON et
                                                                                                                         11/03/2017
                  al
                  3:17-cv-10601-FLW-LHG MICHAUD v. JOHNSON & JOHNSON, INC. et al                                         11/03/2017
                  3:17-cv-10602-FLW-LHG STAUFFER v. JOHNSON & JOHNSON et al                                              11/03/2017
                  3:17-cv-10444-FLW-LHG METTLER v. JOHNSON & JOHNSON, INC. et al                                         11/03/2017
                  3:17-cv-10465-FLW-LHG PARKER v. JOHNSON & JOHNSON et al                                                11/03/2017
                  3:17-cv-10515-FLW-LHG GIVENS v. JOHNSON & JOHNSON et al                                                11/03/2017
                  3:17-cv-10603-FLW-LHG STUART v. JOHNSON & JOHNSON et al                                                11/03/2017
                  3:17-cv-10516-FLW-LHG WYATT v. JOHNSON & JOHNSON et al                                                 11/03/2017
                  3:17-cv-10393-FLW-LHG SHIPLEY v. JOHNSON & JOHNSON et al                                               11/03/2017
                  3:17-cv-10518-FLW-LHG STEWART v. JOHNSON & JOHNSON et al                                               11/03/2017
                  3:17-cv-10518-FLW-LHG STEWART v. JOHNSON & JOHNSON et al                                               11/03/2017
                  3:17-cv-10604-FLW-LHG RUFFIN v. JOHNSON & JOHNSON, INC. et al                                          11/03/2017
                  3:17-cv-10456-FLW-LHG CARTER v. JOHNSON & JOHNSON et al                                                11/03/2017
                  3:17-cv-10394-FLW-LHG HILL v. JOHNSON & JOHNSON et al                                                  11/03/2017
                  3:17-cv-10445-FLW-LHG BAKER v. JOHNSON & JOHNSON et al                                                 11/03/2017
                  3:17-cv-10519-FLW-LHG BROWN et al v. JOHNSON & JOHNSON et al                                           11/03/2017
                  3:17-cv-10395-FLW-LHG RIVERA v. JOHNSON & JOHNSON et al                                                11/03/2017
                  3:17-cv-10396-FLW-LHG PARKER v. JOHNSON & JOHNSON et al                                                11/03/2017
                  3:17-cv-10519-FLW-LHG BROWN et al v. JOHNSON & JOHNSON et al                                           11/03/2017
                  3:17-cv-10398-FLW-LHG HOOVER v. JOHNSON & JOHNSON et al                                                11/03/2017
                  3:17-cv-10605-FLW-LHG GIAMPAPA v. JOHNSON & JOHNSON et al                                              11/03/2017
                  3:17-cv-10399-FLW-LHG COLLETT v. JOHNSON & JOHNSON et al                                               11/03/2017
                  3:17-cv-10468-FLW-LHG VALENTINE v. JOHNSON & JOHNSON et al                                             11/03/2017
                  3:17-cv-10446-FLW-LHG WILLIS v. JOHNSON & JOHNSON et al                                                11/03/2017
                  3:17-cv-10459-FLW-LHG RAY v. JOHNSON & JOHNSON et al                                                   11/03/2017
                  3:17-cv-10606-FLW-LHG HAMM v. JOHNSON & JOHNSON, INC. et al                                            11/03/2017
                  3:17-cv-10400-FLW-LHG ORTIZ v. JOHNSON & JOHNSON et al                                                 11/03/2017
                  3:17-cv-10520-FLW-LHG AGUILAR v. JOHNSON & JOHNSON et al                                               11/03/2017
                  3:17-cv-10244-FLW-LHG CHISLER v. JOHNSON & JOHNSON et al                                               11/03/2017
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                            396/625
5/15/2019                           CM/ECF LIVE - U.S.
                          Case 1:19-cv-01530           District Court2for Filed
                                                  Document                the District of New Jersey-Query
                                                                                   05/24/19        Page 399Associated Cases
                                                                                                                 of 627

                  3:17-cv-10521-FLW-LHG JOHNSON v. JOHNSON & JOHNSON et al                                                11/03/2017
                  3:17-cv-10521-FLW-LHG JOHNSON v. JOHNSON & JOHNSON et al                                                11/03/2017
                  3:17-cv-10607-FLW-LHG MANNING v. JOHNSON & JOHNSON et al                                                11/03/2017
                  3:17-cv-10401-FLW-LHG HUGHES v. JOHNSON & JOHNSON et al                                                 11/03/2017
                  3:17-cv-10461-FLW-LHG WARD v. JOHNSON & JOHNSON et al                                                   11/03/2017
                  3:17-cv-10608-FLW-LHG MALLON v. JOHNSON & JOHNSON et al                                                 11/03/2017
                  3:17-cv-10523-FLW-LHG DESTEFANO v. JOHNSON & JOHNSON, INC. et al                                        11/03/2017
                  3:17-cv-10339-FLW-LHG FAISON v. JOHNSON & JOHNSON et al                                                 11/03/2017
                  3:17-cv-10523-FLW-LHG DESTEFANO v. JOHNSON & JOHNSON, INC. et al                                        11/03/2017
                  3:17-cv-10375-FLW-LHG KAYZER v. JOHNSON & JOHNSON et al                                                 11/03/2017
                  3:17-cv-10342-FLW-LHG DAVIS v. JOHNSON & JOHNSON et al                                                  11/03/2017
                  3:17-cv-10592-FLW-LHG GARCIA v. JOHNSON & JOHNSON et al                                                 11/03/2017
                  3:17-cv-10376-FLW-LHG HORTON v. JOHNSON & JOHNSON et al                                                 11/03/2017
                  3:17-cv-10343-FLW-LHG PAIGE v. JOHNSON & JOHNSON et al                                                  11/03/2017
                  3:17-cv-10344-FLW-LHG FLACK v. JOHNSON & JOHNSON et al                                                  11/03/2017
                  3:17-cv-10449-FLW-LHG CARSON v. JOHNSON & JOHNSON et al                                                 11/03/2017
                  3:17-cv-10345-FLW-LHG DAVIS v. JOHNSON & JOHNSON et al                                                  11/03/2017
                  3:17-cv-10377-FLW-LHG SCHUTTE v. JOHNSON & JOHNSON et al                                                11/03/2017
                  3:17-cv-10346-FLW-LHG FESPERMAN v. JOHNSON & JOHNSON et al                                              11/03/2017
                  3:17-cv-10347-FLW-LHG DIXON v. JOHNSON & JOHNSON et al                                                  11/03/2017
                  3:17-cv-10378-FLW-LHG CARTER v. JOHNSON & JOHNSON et al                                                 11/03/2017
                  3:17-cv-10609-FLW-LHG FROWNFELTER v. JOHNSON & JOHNSON, INC. et
                                                                                                                          11/03/2017
                  al
                  3:17-cv-10348-FLW-LHG GENTRY v. JOHNSON & JOHNSON et al                                                 11/03/2017
                  3:17-cv-10349-FLW-LHG HOLLAND v. JOHNSON & JOHNSON et al                                                11/03/2017
                  3:17-cv-10350-FLW-LHG DOZIER v. JOHNSON & JOHNSON et al                                                 11/03/2017
                  3:17-cv-10351-FLW-LHG VILLNEUVE v. JOHNSON & JOHNSON et al                                              11/03/2017
                  3:17-cv-10403-FLW-LHG FERGUSON v. JOHNSON & JOHNSON et al                                               11/03/2017
                  3:17-cv-10352-FLW-LHG FINDLEY v. JOHNSON & JOHNSON et al                                                11/03/2017
                  3:17-cv-10610-FLW-LHG HESTER v. JOHNSON & JOHNSON et al                                                 11/03/2017
                  3:17-cv-10593-FLW-LHG RANDALL v. JOHNSON & JOHNSON et al                                                11/03/2017
                  3:17-cv-10353-FLW-LHG DUNN v. JOHNSON & JOHNSON et al                                                   11/03/2017
                  3:17-cv-10354-FLW-LHG PATINO v. JOHNSON & JOHNSON et al                                                 11/03/2017
                  3:17-cv-10355-FLW-LHG HAYES v. JOHNSON & JOHNSON et al                                                  11/03/2017
                  3:17-cv-10356-FLW-LHG FOGG v. JOHNSON & JOHNSON et al                                                   11/03/2017
                  3:17-cv-10404-FLW-LHG NOLAN v. JOHNSON & JOHNSON et al                                                  11/03/2017
                  3:17-cv-10357-FLW-LHG SIDERS v. JOHNSON & JOHNSON et al                                                 11/03/2017
                  3:17-cv-10611-FLW-LHG SABER v. JOHNSON & JOHNSON et al                                                  11/03/2017
                  3:17-cv-10358-FLW-LHG FOY v. JOHNSON & JOHNSON et al                                                    11/03/2017
                  3:17-cv-10359-FLW-LHG GIROUX v. JOHNSON & JOHNSON et al                                                 11/03/2017

https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                             397/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2for Filed
                                                Document                the District of New Jersey-Query
                                                                                 05/24/19        Page 400Associated Cases
                                                                                                               of 627
                  3:17-cv-10360-FLW-LHG RATCLIFF v. JOHNSON & JOHNSON et al                                              11/03/2017
                  3:17-cv-10462-FLW-LHG CLARK v. JOHNSON & JOHNSON et al                                                 11/03/2017
                  3:17-cv-10361-FLW-LHG REYNOLDS v. JOHNSON & JOHNSON et al                                              11/03/2017
                  3:17-cv-10362-FLW-LHG FRANKLIN v. JOHNSON & JOHNSON et al                                              11/03/2017
                  3:17-cv-10612-FLW-LHG LOGAN v. JOHNSON & JOHNSON et al                                                 11/03/2017
                  3:17-cv-10363-FLW-LHG SMITH v. JOHNSON & JOHNSON et al                                                 11/03/2017
                  3:17-cv-10620-FLW-LHG JONES v. JOHNSON & JOHNSON et al                                                 11/03/2017
                  3:17-cv-10447-FLW-LHG ROBINSON v. JOHNSON & JOHNSON et al                                              11/03/2017
                  3:17-cv-10364-FLW-LHG FREDERICK v. JOHNSON & JOHNSON et al                                             11/03/2017
                  3:17-cv-10365-FLW-LHG SAPPER v. JOHNSON & JOHNSON et al                                                11/03/2017
                  3:17-cv-10621-FLW-LHG KISER v JOHNSON & JOHNSON                                                        11/03/2017
                  3:17-cv-10366-FLW-LHG BACKUS v. JOHNSON & JOHNSON et al                                                11/03/2017
                  3:17-cv-10367-FLW-LHG FRIEND v. JOHNSON & JOHNSON et al                                                11/03/2017
                  3:17-cv-10368-FLW-LHG SCHORY v. JOHNSON & JOHNSON et al                                                11/03/2017
                  3:17-cv-10469-FLW-LHG SUSKA v. JOHNSON & JOHNSON, INC. et al                                           11/03/2017
                  3:17-cv-10594-FLW-LHG LEE v. JOHNSON & JOHNSON et al                                                   11/03/2017
                  3:17-cv-10530-FLW-LHG JOHNSON v. JOHNSON & JOHNSON et al                                               11/03/2017
                  3:17-cv-10463-FLW-LHG PHILLIPS v. JOHNSON & JOHNSON, INC. et al                                        11/03/2017
                  3:17-cv-10622-FLW-LHG BLANCHARD v. JOHNSON & JOHNSON et al                                             11/03/2017
                  3:17-cv-10623-FLW-LHG BERNDT v. JOHNSON & JOHNSON et al                                                11/03/2017
                  3:17-cv-10532-FLW-LHG JONES v. JOHNSON & JOHNSON et al                                                 11/03/2017
                  3:17-cv-10613-FLW-LHG LINN v. JOHNSON & JOHNSON et al                                                  11/03/2017
                  3:17-cv-10470-FLW-LHG DEGAND v. JOHNSON & JOHNSON et al                                                11/01/2017
                  3:17-cv-10545-FLW-LHG ENGELHARDT v. JOHNSON & JOHNSON, INC. et
                                                                                                                         11/03/2017
                  al
                  3:17-cv-10471-FLW-LHG STEVEN v. JOHNSON & JOHNSON et al                                                11/03/2017
                  3:17-cv-10858-FLW-LHG WALKER v. JOHNSON & JOHNSON et al                                                11/06/2017
                  3:17-cv-10614-FLW-LHG GILBERT v. JOHNSON & JOHNSON et al                                               11/03/2017
                  3:17-cv-10534-FLW-LHG KNUTSEN et al v. JOHNSON & JOHNSON et al                                         11/03/2017
                  3:17-cv-10546-FLW-LHG MILLER v. JOHNSON & JOHNSON et al                                                11/03/2017
                  3:17-cv-10548-FLW-LHG WEBSTER v. JOHNSON & JOHNSON, INC. et al                                         11/03/2017
                  3:17-cv-10472-FLW-LHG STUMBAUGH et al v. JOHNSON & JOHNSON et al 11/03/2017
                  3:17-cv-10580-FLW-LHG WOODSIDE v. JOHNSON & JOHNSON et al                                              11/03/2017
                  3:17-cv-10549-FLW-LHG MIDDAUGH v. JOHNSON & JOHNSON et al                                              11/03/2017
                  3:17-cv-10524-FLW-LHG HAYES v. JOHNSON & JOHNSON et al                                                 11/03/2017
                  3:17-cv-10535-FLW-LHG MIRACLE v. JOHNSON & JOHNSON et al                                               11/03/2017
                  3:17-cv-10536-FLW-LHG CUSTER v. JOHNSON & JOHNSON et al                                                11/03/2017
                  3:17-cv-10524-FLW-LHG HAYES v. JOHNSON & JOHNSON et al                                                 11/03/2017
                  3:17-cv-10550-FLW-LHG JORDAN v. JOHNSON & JOHNSON et al                                                11/03/2017
                  3:17-cv-10527-FLW-LHG KOSTON v. JOHNSON & JOHNSON et al                                                11/03/2017
                  3:17-cv-10538-FLW-LHG MURPHY v. JOHNSON & JOHNSON et al                                                11/03/2017
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                            398/625
5/15/2019                           CM/ECF LIVE - U.S.
                          Case 1:19-cv-01530           District Court2for Filed
                                                  Document                the District of New Jersey-Query
                                                                                   05/24/19        Page 401Associated Cases
                                                                                                                 of 627

                  3:17-cv-10630-FLW-LHG MANDEL et al v. JOHNSON & JOHNSON et al                                           11/03/2017
                  3:17-cv-10528-FLW-LHG MITCHELL v. JOHNSON & JOHNSON et al                                               11/03/2017
                  3:17-cv-10551-FLW-LHG COSTANZO v. JOHNSON & JOHNSON, INC. et al                                         11/03/2017
                  3:17-cv-10412-FLW-LHG LAWLOR v. JOHNSON & JOHNSON et al                                                 11/03/2017
                  3:17-cv-10539-FLW-LHG GUTE et al v. JOHNSON & JOHNSON et al                                             11/03/2017
                  3:17-cv-10664-FLW-LHG NEWBY v. JOHNSON & JOHNSON et al                                                  11/03/2017
                  3:17-cv-10553-FLW-LHG RATHBONE v. JOHNSON & JOHNSON et al                                               11/03/2017
                  3:17-cv-10632-FLW-LHG KOJETIN v. JOHNSON & JOHNSON et al                                                11/03/2017
                  3:17-cv-10416-FLW-LHG NASTASI v. JOHNSON & JOHNSON et al                                                11/03/2017
                  3:17-cv-10431-FLW-LHG GARZA et al v. JOHNSON & JOHNSON et al                                            11/03/2017
                  3:17-cv-10417-FLW-LHG LAMAR-DAVIS v. JOHNSON & JOHNSON, INC. et
                                                                                                                          11/03/2017
                  al
                  3:17-cv-10418-FLW-LHG MCALISTER v. JOHNSON & JOHNSON et al                                              11/03/2017
                  3:17-cv-10615-FLW-LHG AUSTIN v. JOHNSON & JOHNSON et al                                                 11/03/2017
                  3:17-cv-10665-FLW-LHG KIKER v. JOHNSON & JOHNSON et al                                                  11/03/2017
                  3:17-cv-10633-FLW-LHG SCHMITZ v. JOHNSON & JOHNSON et al                                                11/03/2017
                  3:17-cv-10419-FLW-LHG KAKOURIS v. JOHNSON & JOHNSON et al                                               11/03/2017
                  3:17-cv-10554-FLW-LHG GULLETTE v. JOHNSON & JOHNSON, INC. et al                                         11/03/2017
                  3:17-cv-10541-FLW-LHG JONES v. JOHNSON & JOHNSON et al                                                  11/03/2017
                  3:17-cv-10434-FLW-LHG MURRAY v. JOHNSON & JOHNSON et al                                                 11/03/2017
                  3:17-cv-10543-FLW-LHG HURLEY v. JOHNSON & JOHNSON et al                                                 11/03/2017
                  3:17-cv-10555-FLW-LHG SUPPLE v. JOHNSON & JOHNSON et al                                                 11/03/2017
                  3:17-cv-10634-FLW-LHG MINOR v. JOHNSON & JOHNSON et al                                                  11/03/2017
                  3:17-cv-10595-FLW-LHG HOLCOMB v. JOHNSON & JOHNSON et al                                                11/03/2017
                  3:17-cv-10420-FLW-LHG LEACH-JAYROE v. JOHNSON & JOHNSON et al                                           11/03/2017
                  3:17-cv-10421-FLW-LHG FORD v. JOHNSON & JOHNSON et al                                                   11/03/2017
                  3:17-cv-10422-FLW-LHG NASH v. JOHNSON & JOHNSON et al                                                   11/03/2017
                  3:17-cv-10635-FLW-LHG LEWIS v. JOHNSON & JOHNSON et al                                                  11/03/2017
                  3:17-cv-10544-FLW-LHG TAYLOR v. JOHNSON & JOHNSON et al                                                 11/03/2017
                  3:17-cv-10556-FLW-LHG FLOYD v. JOHNSON & JOHNSON et al                                                  11/03/2017
                  3:17-cv-10423-FLW-LHG MAGUIRE v. JOHNSON & JOHNSON, INC. et al                                          11/03/2017
                  3:17-cv-10424-FLW-LHG NESBETH et al v. JOHNSON & JOHNSON et al                                          11/03/2017
                  3:17-cv-10426-FLW-LHG MOORE v. JOHNSON & JOHNSON et al                                                  11/03/2017
                  3:17-cv-10427-FLW-LHG MUSGRAVE v. JOHNSON & JOHNSON et al                                               11/03/2017
                  3:17-cv-10428-FLW-LHG JONES v. JOHNSON & JOHNSON et al                                                  11/03/2017
                  3:17-cv-10429-FLW-LHG TIBBETTS v. JOHNSON & JOHNSON, INC. et al                                         11/03/2017
                  3:17-cv-10435-FLW-LHG JONES v. JOHNSON & JOHNSON et al                                                  11/03/2017
                  3:17-cv-10636-FLW-LHG JOHNSON v. JOHNSON & JOHNSON et al                                                11/03/2017
                  3:17-cv-10436-FLW-LHG HERNANDEZ v. JOHNSON & JOHNSON et al                                              11/03/2017
                  3:17-cv-10437-FLW-LHG MUNN v. JOHNSON & JOHNSON et al                                                   11/03/2017

https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                             399/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2for Filed
                                                Document                the District of New Jersey-Query
                                                                                 05/24/19        Page 402Associated Cases
                                                                                                               of 627
                  3:17-cv-10433-FLW-LHG COLEMAN v. JOHNSON & JOHNSON, INC. et al                                         11/03/2017
                  3:17-cv-10558-FLW-LHG KOVAL v. JOHNSON & JOHNSON et al                                                 11/03/2017
                  3:17-cv-10405-FLW-LHG JENKINS v. JOHNSON & JOHNSON et al                                               11/03/2017
                  3:17-cv-10616-FLW-LHG HALL v. JOHNSON & JOHNSON et al                                                  11/03/2017
                  3:17-cv-10569-FLW-LHG STARR v. JOHNSON & JOHNSON et al                                                 11/03/2017
                  3:17-cv-10637-FLW-LHG DUDUIT v. JOHNSON & JOHNSON et al                                                11/03/2017
                  3:17-cv-10570-FLW-LHG REYNOLDS v. JOHNSON & JOHNSON et al                                              11/03/2017
                  3:17-cv-10473-FLW-LHG RANA v. JOHNSON & JOHNSON et al                                                  11/03/2017
                  3:17-cv-10638-FLW-LHG KOTLEWSKY v. JOHNSON & JOHNSON et al                                             11/03/2017
                  3:17-cv-10596-FLW-LHG PAPP-ROCHE v. JOHNSON & JOHNSON et al                                            11/03/2017
                  3:17-cv-10571-FLW-LHG MCQUEEN v. JOHNSON & JOHNSON et al                                               11/03/2017
                  3:17-cv-10560-FLW-LHG KLINKHAMMER v. JOHNSON & JOHNSON, INC.
                                                                                                                         11/03/2017
                  et al
                  3:17-cv-10406-FLW-LHG LANE v. JOHNSON & JOHNSON et al                                                  11/03/2017
                  3:17-cv-10512-FLW-LHG HARRIS v. JOHNSON & JOHNSON et al                                                11/03/2017
                  3:17-cv-10667-FLW-LHG MARTIN v. JOHNSON & JOHNSON et al                                                11/03/2017
                  3:17-cv-10597-FLW-LHG MARSEE v. JOHNSON & JOHNSON et al                                                11/03/2017
                  3:17-cv-10474-FLW-LHG DUNN v. JOHNSON & JOHNSON et al                                                  11/03/2017
                  3:17-cv-10639-FLW-LHG LANE v. JOHNSON & JOHNSON et al                                                  11/03/2017
                  3:17-cv-10561-FLW-LHG MENZEL v. JOHNSON & JOHNSON et al                                                11/03/2017
                  3:17-cv-10511-FLW-LHG FAIRCHILD v. JOHNSON & JOHNSON et al                                             11/03/2017
                  3:17-cv-10510-FLW-LHG AREVALO v. JOHNSON & JOHNSON et al                                               11/03/2017
                  3:17-cv-10640-FLW-LHG WEBSTER et al v. JOHNSON & JOHNSON et al                                         11/03/2017
                  3:17-cv-10581-FLW-LHG KIRK v. JOHNSON & JOHNSON et al                                                  11/03/2017
                  3:17-cv-10617-FLW-LHG LILLY v. JOHNSON & JOHNSON et al                                                 11/03/2017
                  3:17-cv-10598-FLW-LHG GIRARD v. JOHNSON & JOHNSON et al                                                11/03/2017
                  3:17-cv-10509-FLW-LHG FARRELL v. JOHNSON & JOHNSON et al                                               11/03/2017
                  3:17-cv-10562-FLW-LHG GASNER v. JOHNSON & JOHNSON, INC. et al                                          11/03/2017
                  3:17-cv-10475-FLW-LHG DICKERSON v. JOHNSON & JOHNSON et al                                             11/03/2017
                  3:17-cv-10582-FLW-LHG BOWEN v. JOHNSON & JOHNSON et al                                                 11/03/2017
                  3:17-cv-10618-FLW-LHG BENNETT v. JOHNSON & JOHNSON et al                                               11/03/2017
                  3:17-cv-10572-FLW-LHG ROBINSON v. JOHNSON & JOHNSON et al                                              11/03/2017
                  3:17-cv-10508-FLW-LHG BERGANTINO v. JOHNSON & JOHNSON et al                                            11/03/2017
                  3:17-cv-10583-FLW-LHG TOWNSEN v. JOHNSON & JOHNSON et al                                               11/03/2017
                  3:17-cv-10563-FLW-LHG MCGRAW v. JOHNSON & JOHNSON et al                                                11/03/2017
                  3:17-cv-10619-FLW-LHG BARAFF v. JOHNSON & JOHNSON et al                                                11/03/2017
                  3:17-cv-10573-FLW-LHG MATONIK v. JOHNSON & JOHNSON et al                                               11/03/2017
                  3:17-cv-10599-FLW-LHG GENN v. JOHNSON & JOHNSON et al                                                  11/03/2017
                  3:17-cv-10669-FLW-LHG PIKE v. JOHNSON & JOHNSON et al                                                  11/03/2017
                  3:17-cv-10507-FLW-LHG ESSIG v. JOHNSON & JOHNSON et al                                                 11/03/2017
                  3:17-cv-10584-FLW-LHG SULLIVAN, SR et al v. JOHNSON & JOHNSON et al 11/03/2017
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                            400/625
5/15/2019                           CM/ECF LIVE - U.S.
                          Case 1:19-cv-01530           District Court2for Filed
                                                  Document                the District of New Jersey-Query
                                                                                   05/24/19        Page 403Associated Cases
                                                                                                                 of 627

                  3:17-cv-10564-FLW-LHG PARE v. JOHNSON & JOHNSON et al                                                   11/03/2017
                  3:17-cv-10585-FLW-LHG JOHNSON v. JOHNSON & JOHNSON et al                                                11/03/2017
                  3:17-cv-10407-FLW-LHG PEPIN v. JOHNSON & JOHNSON et al                                                  11/03/2017
                  3:17-cv-10670-FLW-LHG SIZEMORE v. JOHNSON & JOHNSON et al                                               11/03/2017
                  3:17-cv-10505-FLW-LHG ESQUIVEL v. JOHNSON & JOHNSON et al                                               11/03/2017
                  3:17-cv-10672-FLW-LHG JARRETT v. JOHNSON & JOHNSON et al                                                11/03/2017
                  3:17-cv-10586-FLW-LHG AUSTIN v. JOHNSON & JOHNSON et al                                                 11/03/2017
                  3:17-cv-10503-FLW-LHG ANTOINE v. JOHNSON & JOHNSON et al                                                11/03/2017
                  3:17-cv-10574-FLW-LHG LANE et al v. JOHNSON & JOHNSON et al                                             11/03/2017
                  3:17-cv-10575-FLW-LHG KIMMEL v. JOHNSON & JOHNSON et al                                                 11/03/2017
                  3:17-cv-10565-FLW-LHG KELLY v. JOHNSON & JOHNSON et al                                                  11/03/2017
                  3:17-cv-10587-FLW-LHG DAVIS v. JOHNSON & JOHNSON et al                                                  11/03/2017
                  3:17-cv-10588-FLW-LHG BREEDEN et al v. JOHNSON & JOHNSON et al                                          11/03/2017
                  3:17-cv-10576-FLW-LHG COLE et al v. JOHNSON & JOHNSON et al                                             11/03/2017
                  3:17-cv-10566-FLW-LHG RIFFEL v. JOHNSON & JOHNSON, INC. et al                                           11/03/2017
                  3:17-cv-10408-FLW-LHG JOHNSON v. JOHNSON & JOHNSON et al                                                11/03/2017
                  3:17-cv-10589-FLW-LHG HOLLAND v. JOHNSON & JOHNSON et al                                                11/03/2017
                  3:17-cv-10577-FLW-LHG Abernethy et al v. JOHNSON & JOHNSON et al                                        11/03/2017
                  3:17-cv-10409-FLW-LHG RADER v. JOHNSON & JOHNSON et al                                                  11/03/2017
                  3:17-cv-10567-FLW-LHG MCCLENDON v. JOHNSON & JOHNSON et al                                              11/03/2017
                  3:17-cv-10578-FLW-LHG GRIER et al v. JOHNSON & JOHNSON et al                                            11/03/2017
                  3:17-cv-10579-FLW-LHG MASON v. JOHNSON & JOHNSON et al                                                  11/03/2017
                  3:17-cv-10410-FLW-LHG JENKINS v. JOHNSON & JOHNSON et al                                                11/03/2017
                  3:17-cv-10677-FLW-LHG ROBINSON v. JOHNSON & JOHNSON et al                                               11/03/2017
                  3:17-cv-10411-FLW-LHG LAWRENCE v. JOHNSON & JOHNSON et al                                               11/03/2017
                  3:17-cv-10685-FLW-LHG TORRES v. JOHNSON & JOHNSON et al                                                 11/03/2017
                  3:17-cv-10686-FLW-LHG CHISHOLM, JR. v. JOHNSON & JOHNSON et al                                          11/03/2017
                  3:17-cv-10688-FLW-LHG RADER et al v. JOHNSON & JOHNSON et al                                            11/03/2017
                  3:17-cv-10641-FLW-LHG MCGUIRE v. JOHNSON & JOHNSON et al                                                11/03/2017
                  3:17-cv-10642-FLW-LHG CROFT v. JOHNSON & JOHNSON et al                                                  11/03/2017
                  3:17-cv-10476-FLW-LHG MARSHALL v. JOHNSON & JOHNSON et al                                               11/03/2017
                  3:17-cv-10477-FLW-LHG PENDERGAST v. JOHNSON & JOHNSON et al                                             11/03/2017
                  3:17-cv-10478-FLW-LHG STAMPS v. JOHNSON & JOHNSON et al                                                 11/03/2017
                  3:17-cv-10479-FLW-LHG SANCHEZ v. JOHNSON & JOHNSON et al                                                11/03/2017
                  3:17-cv-10481-FLW-LHG REDDIX v. JOHNSON & JOHNSON et al                                                 11/03/2017
                  3:17-cv-10482-FLW-LHG BOWMAN v. JOHNSON & JOHNSON et al                                                 11/03/2017
                  3:17-cv-10483-FLW-LHG DUNCAN v. JOHNSON & JOHNSON et al                                                 11/03/2017
                  3:17-cv-10484-FLW-LHG PAYNE v. JOHNSON & JOHNSON et al                                                  11/03/2017
                  3:17-cv-10487-FLW-LHG PATTERSON v. JOHNSON & JOHNSON et al                                              11/03/2017
                  3:17-cv-10489-FLW-LHG GOAD v. JOHNSON & JOHNSON et al                                                   11/03/2017
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                             401/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2for Filed
                                                Document                the District of New Jersey-Query
                                                                                 05/24/19        Page 404Associated Cases
                                                                                                               of 627
                  3:17-cv-10490-FLW-LHG WOODEARS v. JOHNSON & JOHNSON et al                                              11/03/2017
                  3:17-cv-10827-FLW-LHG JACKSON v. JOHNSON & JOHNSON et al                                               11/04/2017
                  3:17-cv-10828-FLW-LHG LAGRONE v. JOHNSON & JOHNSON et al                                               11/04/2017
                  3:17-cv-10830-FLW-LHG RICHARDS v. JOHNSON & JOHNSON et al                                              11/04/2017
                  3:17-cv-10831-FLW-LHG TENHOUTEN v. JOHNSON & JOHNSON et al                                             11/04/2017
                  3:17-cv-10832-FLW-LHG MOSS v. JOHNSON & JOHNSON et al                                                  11/04/2017
                  3:17-cv-10833-FLW-LHG NEWTON v. JOHNSON & JOHNSON et al                                                11/04/2017
                  3:17-cv-10834-FLW-LHG QUIGLEY v. JOHNSON & JOHNSON et al                                               11/04/2017
                  3:17-cv-10835-FLW-LHG SHEPHERD v. JOHNSON & JOHNSON et al                                              11/04/2017
                  3:17-cv-10836-FLW-LHG WHITAKER et al v. JOHNSON & JOHNSON et al                                        11/04/2017
                  3:17-cv-10838-FLW-LHG BABER et al v. JOHNSON & JOHNSON et al                                           11/04/2017
                  3:17-cv-10839-FLW-LHG DIAZ-GALARZA v. JOHNSON & JOHNSON, INC.
                                                                                                                         11/04/2017
                  et al
                  3:17-cv-10840-FLW-LHG BURKETT et al v. JOHNSON & JOHNSON et al                                         11/04/2017
                  3:17-cv-10841-FLW-LHG PILAPIL v. JOHNSON & JOHNSON, INC. et al                                         11/04/2017
                  3:17-cv-10842-FLW-LHG KROPOG et al v. JOHNSON & JOHNSON et al                                          11/04/2017
                  3:17-cv-10843-FLW-LHG BUBOLTZ v. JOHNSON & JOHNSON et al                                               11/04/2017
                  3:17-cv-10844-FLW-LHG HAMPSHIRE v. JOHNSON & JOHNSON, INC. et al 11/04/2017
                  3:17-cv-10845-FLW-LHG LOWE v. JOHNSON & JOHNSON et al                                                  11/04/2017
                  3:17-cv-10846-FLW-LHG WILLIAMS v. JOHNSON & JOHNSON et al                                              11/04/2017
                  3:17-cv-10847-FLW-LHG MATLOCK v. JOHNSON & JOHNSON et al                                               11/04/2017
                  3:17-cv-10848-FLW-LHG HODGE v. JOHNSON & JOHNSON, INC. et al                                           11/04/2017
                  3:17-cv-10849-FLW-LHG ONEY v. JOHNSON & JOHNSON et al                                                  11/04/2017
                  3:17-cv-10850-FLW-LHG MATNEY et al v. JOHNSON & JOHNSON et al                                          11/04/2017
                  3:17-cv-10851-FLW-LHG RAWLINS v. JOHNSON & JOHNSON, INC. et al                                         11/04/2017
                  3:17-cv-10852-FLW-LHG SITZLER v. JOHNSON & JOHNSON et al                                               11/04/2017
                  3:17-cv-10853-FLW-LHG PEAL v. JOHNSON & JOHNSON et al                                                  11/04/2017
                  3:17-cv-10854-FLW-LHG KELSH v. JOHNSON & JOHNSON et al                                                 11/04/2017
                  3:17-cv-10855-FLW-LHG COLEMAN v. JOHNSON & JOHNSON et al                                               11/04/2017
                  3:17-cv-10856-FLW-LHG BRINKMAN v. JOHNSON & JOHNSON et al                                              11/04/2017
                  3:17-cv-10857-FLW-LHG WRIGHT v. JOHNSON & JOHNSON et al                                                11/04/2017
                  3:17-cv-10689-FLW-LHG MATIAS v. JOHNSON & JOHNSON et al                                                11/04/2017
                  3:17-cv-10693-FLW-LHG DEVER v. JOHNSON & JOHNSON et al                                                 11/04/2017
                  3:17-cv-10694-FLW-LHG BARKER v. JOHNSON & JOHNSON INC. et al                                           11/04/2017
                  3:17-cv-10695-FLW-LHG KOSICEK v. JOHNSON & JOHNSON et al                                               11/04/2017
                  3:17-cv-10696-FLW-LHG MCKINLEY v. JOHNSON & JOHNSON et al                                              11/04/2017
                  3:17-cv-10698-FLW-LHG DANIELS v. JOHNSON & JOHNSON INC. et al                                          11/04/2017
                  3:17-cv-10699-FLW-LHG BODE v. JOHNSON & JOHNSON et al                                                  11/04/2017
                  3:17-cv-10700-FLW-LHG FLETCHER v. JOHNSON & JOHNSON et al                                              11/04/2017
                  3:17-cv-10701-FLW-LHG KHOURY et al v. JOHNSON & JOHNSON INC. et al 11/04/2017
                  3:17-cv-10703-FLW-LHG MOEN v. JOHNSON & JOHNSON INC. et al                                             11/04/2017
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                            402/625
5/15/2019                           CM/ECF LIVE - U.S.
                          Case 1:19-cv-01530           District Court2for Filed
                                                  Document                the District of New Jersey-Query
                                                                                   05/24/19        Page 405Associated Cases
                                                                                                                 of 627

                  3:17-cv-10702-FLW-LHG COOK v. JOHNSON & JOHNSON et al                                                   11/04/2017
                  3:17-cv-10704-FLW-LHG RAINS v. JOHNSON & JOHNSON et al                                                  11/04/2017
                  3:17-cv-10705-FLW-LHG JOHNSON v. JOHNSON & JOHNSON et al                                                11/04/2017
                  3:17-cv-10706-FLW-LHG DERTON v. JOHNSON & JOHNSON et al                                                 11/04/2017
                  3:17-cv-10707-FLW-LHG SLACK v. JOHNSON & JOHNSON INC. et al                                             11/04/2017
                  3:17-cv-10708-FLW-LHG SANDIFER v. JOHNSON & JOHNSON et al                                               11/04/2017
                  3:17-cv-10711-FLW-LHG VEGA v. JOHNSON & JOHNSON INC. et al                                              11/04/2017
                  3:17-cv-10713-FLW-LHG EBERSOLDT v. JOHNSON & JOHNSON et al                                              11/04/2017
                  3:17-cv-10714-FLW-LHG BALLEZ v. JOHNSON & JOHNSON et al                                                 11/04/2017
                  3:17-cv-10715-FLW-LHG ANDERSON v. JOHNSON & JOHNSON et al                                               11/04/2017
                  3:17-cv-10716-FLW-LHG HEROUX v. JOHNSON & JOHNSON, INC. et al                                           11/04/2017
                  3:17-cv-10717-FLW-LHG GAUTHIER v. JOHNSON & JOHNSON et al                                               11/04/2017
                  3:17-cv-10718-FLW-LHG JOHNSON v. JOHNSON & JOHNSON et al                                                11/04/2017
                  3:17-cv-10719-FLW-LHG KOUTOUJIAN v. JOHNSON & JOHNSON, INC. et al                                       11/04/2017
                  3:17-cv-10720-FLW-LHG PERDUE v. JOHNSON & JOHNSON et al                                                 11/04/2017
                  3:17-cv-10721-FLW-LHG SOTO v. JOHNSON & JOHNSON et al                                                   11/04/2017
                  3:17-cv-10722-FLW-LHG MYER et al v. JOHNSON & JOHNSON CONSUMER
                                                                                                                          11/04/2017
                  COMPANIES, INC. et al
                  3:17-cv-10723-FLW-LHG KOPPENHAVER v. JOHNSON & JOHNSON et al                                            11/04/2017
                  3:17-cv-10724-FLW-LHG SHOVAN v. JOHNSON & JOHNSON et al                                                 11/04/2017
                  3:17-cv-10725-FLW-LHG MALDONADO v. JOHNSON & JOHNSON et al                                              11/04/2017
                  3:17-cv-10726-FLW-LHG LAWRENCE v. JOHNSON & JOHNSON, INC. et al                                         11/04/2017
                  3:17-cv-10727-FLW-LHG PALUMBO v. JOHNSON & JOHNSON et al                                                11/05/2017
                  3:17-cv-10731-FLW-LHG TYSON v. JOHNSON & JOHNSON et al                                                  11/05/2017
                  3:17-cv-10732-FLW-LHG SALISBURY v. JOHNSON & JOHNSON et al                                              11/05/2017
                  3:17-cv-10733-FLW-LHG STOWERS v. JOHNSON & JOHNSON, INC. et al                                          11/05/2017
                  3:17-cv-10734-FLW-LHG YORK v. JOHNSON & JOHNSON et al                                                   11/05/2017
                  3:17-cv-10735-FLW-LHG BAILEY v. JOHNSON & JOHNSON et al                                                 11/05/2017
                  3:17-cv-10736-FLW-LHG BROWN v. JOHNSON & JOHNSON, INC. et al                                            11/05/2017
                  3:17-cv-10737-FLW-LHG THOLE v. JOHNSON & JOHNSON et al                                                  11/05/2017
                  3:17-cv-10738-FLW-LHG BRUST v. JOHNSON & JOHNSON et al                                                  11/05/2017
                  3:17-cv-10739-FLW-LHG JONES v. JOHNSON & JOHNSON et al                                                  11/05/2017
                  3:17-cv-10741-FLW-LHG AMBRIZ v. JOHNSON & JOHNSON et al                                                 11/05/2017
                  3:17-cv-10742-FLW-LHG WILLIAMS v. JOHNSON & JOHNSON et al                                               11/05/2017
                  3:17-cv-10745-FLW-LHG CALTON v. JOHNSON & JOHNSON, INC. et al                                           11/05/2017
                  3:17-cv-10743-FLW-LHG YOUNG v. JOHNSON & JOHNSON et al                                                  11/05/2017
                  3:17-cv-10746-FLW-LHG KARIM v. JOHNSON & JOHNSON et al                                                  11/05/2017
                  3:17-cv-10747-FLW-LHG SMITH v. JOHNSON & JOHNSON et al                                                  11/05/2017
                  3:17-cv-10748-FLW-LHG FEWRY v. JOHNSON & JOHNSON, INC. et al                                            11/05/2017
                  3:17-cv-10749-FLW-LHG NELSON v. JOHNSON & JOHNSON et al                                                 11/05/2017

https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                             403/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2for Filed
                                                Document                the District of New Jersey-Query
                                                                                 05/24/19        Page 406Associated Cases
                                                                                                               of 627
                  3:17-cv-10750-FLW-LHG KEESLER v. JOHNSON & JOHNSON et al                                               11/05/2017
                  3:17-cv-10751-FLW-LHG THACKER v. JOHNSON & JOHNSON et al                                               11/05/2017
                  3:17-cv-10753-FLW-LHG DANIELS v. JOHNSON & JOHNSON et al                                               11/05/2017
                  3:17-cv-10754-FLW-LHG JOHNSON v. JOHNSON & JOHNSON et al                                               11/05/2017
                  3:17-cv-10755-FLW-LHG RAY v. JOHNSON & JOHNSON et al                                                   11/05/2017
                  3:17-cv-10756-FLW-LHG KULICK v. JOHNSON & JOHNSON et al                                                11/05/2017
                  3:17-cv-10758-FLW-LHG LATTA v. JOHNSON & JOHNSON, INC. et al                                           11/05/2017
                  3:17-cv-10782-FLW-LHG KALLEN v. JOHNSON & JOHNSON et al                                                11/05/2017
                  3:17-cv-10783-FLW-LHG PERRY et al v. JOHNSON & JOHNSON et al                                           11/05/2017
                  3:17-cv-10784-FLW-LHG HEIFNER v. JOHNSON & JOHNSON et al                                               11/05/2017
                  3:17-cv-10785-FLW-LHG TAYLOR v. JOHNSON & JOHNSON et al                                                11/05/2017
                  3:17-cv-10786-FLW-LHG GUTHRIE v. JOHNSON & JOHNSON et al                                               11/05/2017
                  3:17-cv-10787-FLW-LHG REIFSTECK v. JOHNSON & JOHNSON et al                                             11/05/2017
                  3:17-cv-10788-FLW-LHG KAONA v. JOHNSON & JOHNSON et al                                                 11/05/2017
                  3:17-cv-10789-FLW-LHG RODRIGUEZ v. JOHNSON & JOHNSON et al                                             11/05/2017
                  3:17-cv-10790-FLW-LHG SCHULZ v. JOHNSON & JOHNSON et al                                                11/05/2017
                  3:17-cv-10791-FLW-LHG PANTALONE v. JOHNSON & JOHNSON et al                                             11/05/2017
                  3:17-cv-10792-FLW-LHG RACINE v. JOHNSON & JOHNSON et al                                                11/05/2017
                  3:17-cv-10793-FLW-LHG SCRUGGS v. JOHNSON & JOHNSON et al                                               11/05/2017
                  3:17-cv-10795-FLW-LHG OWENS v. JOHNSON & JOHNSON et al                                                 11/05/2017
                  3:17-cv-10796-FLW-LHG BROWN v. JOHNSON & JOHNSON et al                                                 11/05/2017
                  3:17-cv-10797-FLW-LHG AUSTIN v. JOHNSON & JOHNSON et al                                                11/05/2017
                  3:17-cv-10798-FLW-LHG JONES v. JOHNSON & JOHNSON et al                                                 11/05/2017
                  3:17-cv-10800-FLW-LHG BRISSETTE v. JOHNSON & JOHNSON et al                                             11/05/2017
                  3:17-cv-10801-FLW-LHG VALENTIN v. JOHNSON & JOHNSON et al                                              11/05/2017
                  3:17-cv-10684-FLW-LHG LOUISE LOMBARDO v. JOHNSON & JOHNSON et
                                                                                                                         11/06/2017
                  al
                  3:17-cv-10683-FLW-LHG MCCALL v. JOHNSON & JOHNSON et al                                                11/06/2017
                  3:17-cv-10680-FLW-LHG EDGERTON v. JOHNSON & JOHNSON et al                                              11/06/2017
                  3:17-cv-10682-FLW-LHG BISHOP v. JOHNSON & JOHNSON et al                                                11/06/2017
                  3:17-cv-10643-FLW-LHG WILLIAMS v. JOHNSON & JOHNSON et al                                              11/06/2017
                  3:17-cv-10644-FLW-LHG RUSSELL et al v. JOHNSON & JOHNSON et al                                         11/06/2017
                  3:17-cv-10802-FLW-LHG WARE-BOYD v. JOHNSON & JOHNSON et al                                             11/06/2017
                  3:17-cv-10645-FLW-LHG STEEN v. JOHNSON & JOHNSON et al                                                 11/06/2017
                  3:17-cv-10803-FLW-LHG LEAK v. JOHNSON & JOHNSON et al                                                  11/06/2017
                  3:17-cv-10859-FLW-LHG BRODY v. JOHNSON & JOHNSON et al                                                 11/06/2017
                  3:17-cv-10678-FLW-LHG REYNOLDS et al v. JOHNSON & JOHNSON et al                                        11/06/2017
                  3:17-cv-10860-FLW-LHG RAGSDALE v. JOHNSON & JOHNSON et al                                              11/06/2017
                  3:17-cv-10861-FLW-LHG JONES v. JOHNSON & JOHNSON et al                                                 11/06/2017
                  3:17-cv-10862-FLW-LHG BARANOWSKI v. JOHNSON & JOHNSON et al                                            11/06/2017
                  3:17-cv-10804-FLW-LHG FRAZIER v. JOHNSON & JOHNSON et al                                               11/06/2017
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                            404/625
5/15/2019                           CM/ECF LIVE - U.S.
                          Case 1:19-cv-01530           District Court2for Filed
                                                  Document                the District of New Jersey-Query
                                                                                   05/24/19        Page 407Associated Cases
                                                                                                                 of 627

                  3:17-cv-10646-FLW-LHG DAUGHERTY v. JOHNSON & JOHNSON et al                                              11/06/2017
                  3:17-cv-10863-FLW-LHG WRIGHT v. JOHNSON & JOHNSON et al                                                 11/06/2017
                  3:17-cv-10869-FLW-LHG HARMON v. JOHNSON & JOHNSON et al                                                 11/06/2017
                  3:17-cv-10864-FLW-LHG TURNBULL v. JOHNSON & JOHNSON et al                                               11/06/2017
                  3:17-cv-10866-FLW-LHG FERGUSON v. JOHNSON & JOHNSON et al                                               11/06/2017
                  3:17-cv-10871-FLW-LHG WILLIAMS v. JOHNSON & JOHNSON et al                                               11/06/2017
                  3:17-cv-10942-FLW-LHG OCHOA et al V. JOHNSON JOHNSON                                                    11/06/2017
                  3:17-cv-10647-FLW-LHG BAIZE v. JOHNSON & JOHNSON et al                                                  11/06/2017
                  3:17-cv-10679-FLW-LHG BECK et al v. JOHNSON & JOHNSON et al                                             11/06/2017
                  3:17-cv-10872-FLW-LHG ATKINSON v. JOHNSON & JOHNSON et al                                               11/06/2017
                  3:17-cv-10649-FLW-LHG NAIR v. JOHNSON & JOHNSON et al                                                   11/06/2017
                  3:17-cv-10867-FLW-LHG O'SHEI v. JOHNSON & JOHNSON et al                                                 11/06/2017
                  3:17-cv-10651-FLW-LHG PHILLIPS v. JOHNSON & JOHNSON et al                                               11/06/2017
                  3:17-cv-10868-FLW-LHG MASTRIANNI v. JOHNSON & JOHNSON et al                                             11/06/2017
                  3:17-cv-10873-FLW-LHG WEST et al v. JOHNSON & JOHNSON et al                                             11/06/2017
                  3:17-cv-10652-FLW-LHG RICE v. JOHNSON & JOHNSON et al                                                   11/06/2017
                  3:17-cv-10874-FLW-LHG HOOD v. JOHNSON & JOHNSON et al                                                   11/06/2017
                  3:17-cv-10914-FLW-LHG BOHNET v. JOHNSON & JOHNSON et al                                                 11/06/2017
                  3:17-cv-10653-FLW-LHG TAYLOR v. JOHNSON & JOHNSON et al                                                 11/06/2017
                  3:17-cv-10875-FLW-LHG Mathis v. JOHNSON & JOHNSON et al                                                 11/06/2017
                  3:17-cv-10915-FLW-LHG WINTERS v. JOHNSON & JOHNSON et al                                                11/06/2017
                  3:17-cv-10876-FLW-LHG JONES v. JOHNSON & JOHNSON et al                                                  11/06/2017
                  3:17-cv-10979-FLW-LHG TUCKER v. JOHNSON & JOHNSON et al                                                 11/06/2017
                  3:17-cv-10916-FLW-LHG PARR v. JOHNSON & JOHNSON et al                                                   11/06/2017
                  3:17-cv-10917-FLW-LHG RIDDEL v. JOHNSON & JOHNSON et al                                                 11/06/2017
                  3:17-cv-10877-FLW-LHG ZETTERSTROM v. JOHNSON & JOHNSON et al                                            11/06/2017
                  3:17-cv-10918-FLW-LHG YOST v. JOHNSON & JOHNSON et al                                                   11/06/2017
                  3:17-cv-10654-FLW-LHG JACKSON et al v. JOHNSON & JOHNSON et al                                          11/06/2017
                  3:17-cv-10920-FLW-LHG ASTUDILLO et al v. JOHNSON & JOHNSON et al                                        11/06/2017
                  3:17-cv-10878-FLW-LHG FROST v. JOHNSON & JOHNSON et al                                                  11/06/2017
                  3:17-cv-10981-FLW-LHG DIAZ REGUS v. JOHNSON & JOHNSON, INC. et al                                       11/06/2017
                  3:17-cv-10879-FLW-LHG JORDAN v. JOHNSON & JOHNSON et al                                                 11/06/2017
                  3:17-cv-10983-FLW-LHG STEWART v. JOHNSON & JOHNSON et al                                                11/06/2017
                  3:17-cv-10922-FLW-LHG GORDON v. JOHNSON & JOHNSON et al                                                 11/06/2017
                  3:17-cv-10655-FLW-LHG SHULAR v. JOHNSON & JOHNSON et al                                                 11/06/2017
                  3:17-cv-10926-FLW-LHG ZENZEL v. JOHNSON & JOHNSON et al                                                 11/06/2017
                  3:17-cv-10927-FLW-LHG TENNYSON et al v. JOHNSON & JOHNSON et al                                         11/06/2017
                  3:17-cv-10656-FLW-LHG ARCHULETA et al v. JOHNSON & JOHNSON et al                                        11/06/2017
                  3:17-cv-10928-FLW-LHG DUGOSH v. JOHNSON & JOHNSON et al                                                 11/06/2017
                  3:17-cv-10941-FLW-LHG ASCHINGER v. JOHNSON & JOHNSON et al                                              11/06/2017
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                             405/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2for Filed
                                                Document                the District of New Jersey-Query
                                                                                 05/24/19        Page 408Associated Cases
                                                                                                               of 627
                  3:17-cv-10766-FLW-LHG COREA v. JOHNSON & JOHNSON et al                                                 11/06/2017
                  3:17-cv-10943-FLW-LHG VIDOCK v. JOHNSON & JOHNSON et al                                                11/06/2017
                  3:17-cv-10673-FLW-LHG JOHNSON v. JOHNSON & JOHNSON et al                                               11/06/2017
                  3:17-cv-10657-FLW-LHG TROOP v. JOHNSON & JOHNSON et al                                                 11/06/2017
                  3:17-cv-10674-FLW-LHG NORENBERG v. JOHNSON & JOHNSON et al                                             11/06/2017
                  3:17-cv-10805-FLW-LHG CLARKE v. JOHNSON & JOHNSON et al                                                11/06/2017
                  3:17-cv-10658-FLW-LHG MOLINA v. JOHNSON & JOHNSON et al                                                11/06/2017
                  3:17-cv-10944-FLW-LHG Arndt v. JOHNSON & JOHNSON et al                                                 11/06/2017
                  3:17-cv-10659-FLW-LHG ARMITAGE v. JOHNSON & JOHNSON et al                                              11/06/2017
                  3:17-cv-10660-FLW-LHG LOCKLEAR et al v. JOHNSON & JOHNSON et al                                        11/06/2017
                  3:17-cv-10945-FLW-LHG TAUBIG v. JOHNSON & JOHNSON et al                                                11/06/2017
                  3:17-cv-10661-FLW-LHG BROWNLEE v. JOHNSON & JOHNSON et al                                              11/06/2017
                  3:17-cv-10675-FLW-LHG ANDREWS et al v. JOHNSON & JOHNSON et al                                         11/06/2017
                  3:17-cv-10807-FLW-LHG BERG et al v. JOHNSON & JOHNSON et al                                            11/06/2017
                  3:17-cv-10662-FLW-LHG Cerniglia v. JOHNSON & JOHNSON et al                                             11/06/2017
                  3:17-cv-10663-FLW-LHG MURPHY et al v. JOHNSON & JOHNSON et al                                          11/06/2017
                  3:17-cv-10946-FLW-LHG Battle v. JOHNSON & JOHNSON et al                                                11/06/2017
                  3:17-cv-10676-FLW-LHG DAVID LAYTON v. JOHNSON & JOHNSON et al                                          11/06/2017
                  3:17-cv-10947-FLW-LHG THOMPSON v. JOHNSON & JOHNSON et al                                              11/06/2017
                  3:17-cv-10767-FLW-LHG FANGROW v. JOHNSON & JOHNSON et al                                               11/06/2017
                  3:17-cv-10759-FLW-LHG SMITH v. JOHNSON & JOHNSON et al                                                 11/06/2017
                  3:17-cv-10948-FLW-LHG Beck v. JOHNSON & JOHNSON et al                                                  11/06/2017
                  3:17-cv-10761-FLW-LHG NELSON v. JOHNSON & JOHNSON et al                                                11/06/2017
                  3:17-cv-10949-FLW-LHG DELANEY v. JOHNSON & JOHNSON et al                                               11/06/2017
                  3:17-cv-10880-FLW-LHG LOFTUS et al v. JOHNSON & JOHNSON et al                                          11/06/2017
                  3:17-cv-10950-FLW-LHG Benoit v. JOHNSON & JOHNSON et al                                                11/06/2017
                  3:17-cv-10952-FLW-LHG BROOKS v. JOHNSON & JOHNSON et al                                                11/06/2017
                  3:17-cv-10955-FLW-LHG DANIELS v. JOHNSON & JOHNSON et al                                               11/06/2017
                  3:17-cv-10956-FLW-LHG BROUGHTON v. JOHNSON & JOHNSON et al                                             11/06/2017
                  3:17-cv-10882-FLW-LHG GOODWIN v. JOHNSON & JOHNSON et al                                               11/06/2017
                  3:17-cv-10984-FLW-LHG ABELSON v. JOHNSON & JOHNSON et al                                               11/06/2017
                  3:17-cv-10884-FLW-LHG CONLON v. JOHNSON & JOHNSON et al                                                11/06/2017
                  3:17-cv-10985-FLW-LHG SHELTON v. JOHNSON & JOHNSON, INC. et al                                         11/06/2017
                  3:17-cv-10887-FLW-LHG RANDALL v. JOHNSON & JOHNSON, INC. et al                                         11/06/2017
                  3:17-cv-10889-FLW-LHG GOMEZ v. JOHNSON & JOHNSON et al                                                 11/06/2017
                  3:17-cv-10986-FLW-LHG CORRIGAN v. JOHNSON & JOHNSON et al                                              11/06/2017
                  3:17-cv-10883-FLW-LHG CHASE v. JOHNSON & JOHNSON et al                                                 11/06/2017
                  3:17-cv-10987-FLW-LHG BECKLEY v. JOHNSON & JOHNSON et al                                               11/06/2017
                  3:17-cv-10885-FLW-LHG TAYLOR et al v. JOHNSON & JOHNSON et al                                          11/06/2017
                  3:17-cv-10957-FLW-LHG SMALL v. JOHNSON & JOHNSON et al                                                 11/06/2017
                  3:17-cv-10958-FLW-LHG DENNING v. JOHNSON & JOHNSON et al                                               11/06/2017
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                            406/625
5/15/2019                           CM/ECF LIVE - U.S.
                          Case 1:19-cv-01530           District Court2for Filed
                                                  Document                the District of New Jersey-Query
                                                                                   05/24/19        Page 409Associated Cases
                                                                                                                 of 627

                  3:17-cv-10959-FLW-LHG READ v. JOHNSON & JOHNSON et al                                                   11/06/2017
                  3:17-cv-10960-FLW-LHG EATON v. JOHNSON & JOHNSON et al                                                  11/06/2017
                  3:17-cv-10962-FLW-LHG HARDISON v. JOHNSON & JOHNSON et al                                               11/06/2017
                  3:17-cv-10886-FLW-LHG MILNER v. JOHNSON & JOHNSON et al                                                 11/06/2017
                  3:17-cv-10963-FLW-LHG FLOWE v. JOHNSON & JOHNSON et al                                                  11/06/2017
                  3:17-cv-10888-FLW-LHG LANDRY v. JOHNSON & JOHNSON et al                                                 11/06/2017
                  3:17-cv-10988-FLW-LHG PERRY v. JOHNSON & JOHNSON, INC. et al                                            11/06/2017
                  3:17-cv-10965-FLW-LHG FURNISH v. JOHNSON & JOHNSON et al                                                11/06/2017
                  3:17-cv-10966-FLW-LHG HARTER v. JOHNSON & JOHNSON et al                                                 11/06/2017
                  3:17-cv-10890-FLW-LHG GANTT v. JOHNSON & JOHNSON et al                                                  11/06/2017
                  3:17-cv-10989-FLW-LHG HARDIN v. JOHNSON & JOHNSON, INC. et al                                           11/06/2017
                  3:17-cv-10762-FLW-LHG STANLEY v. JOHNSON & JOHNSON et al                                                11/06/2017
                  3:17-cv-10968-FLW-LHG HETHERINGTON v. JOHNSON & JOHNSON et al                                           11/06/2017
                  3:17-cv-10763-FLW-LHG SUSAN NICE v. JOHNSON & JOHNSON et al                                             11/06/2017
                  3:17-cv-10969-FLW-LHG DORSEY v. JOHNSON & JOHNSON                                                       11/06/2017
                  3:17-cv-10990-FLW-LHG BYINGTON v. JOHNSON & JOHNSON et al                                               11/06/2017
                  3:17-cv-10970-FLW-LHG GRANT v. JOHNSON & JOHNSON et al                                                  11/06/2017
                  3:17-cv-10764-FLW-LHG GRESKE v. JOHNSON & JOHNSON et al                                                 11/06/2017
                  3:17-cv-10971-FLW-LHG DEMELIA v. JOHNSON & JOHNSON, INC. et al                                          11/06/2017
                  3:17-cv-10972-FLW-LHG GRANUM v. JOHNSON & JOHNSON et al                                                 11/06/2017
                  3:17-cv-12259-FLW-LHG DANIELS v. JOHNSON & JOHNSON et al                                                12/01/2017
                  3:17-cv-10765-FLW-LHG WOOLIVER v. JOHNSON & JOHNSON et al                                               11/06/2017
                  3:17-cv-10973-FLW-LHG GRAWBADGER v. JOHNSON & JOHNSON et al                                             11/06/2017
                  3:17-cv-10975-FLW-LHG HENDERSON v. JOHNSON & JOHNSON et al                                              11/06/2017
                  3:17-cv-10808-FLW-LHG GARCIA v. JOHNSON & JOHNSON et al                                                 11/06/2017
                  3:17-cv-10991-FLW-LHG HAYS v. JOHNSON & JOHNSON et al                                                   11/06/2017
                  3:17-cv-10891-FLW-LHG COBBS v. JOHNSON & JOHNSON et al                                                  11/06/2017
                  3:17-cv-10976-FLW-LHG CORMIER v. JOHNSON & JOHNSON et al                                                11/06/2017
                  3:17-cv-10992-FLW-LHG DULA v. JOHNSON & JOHNSON et al                                                   11/06/2017
                  3:17-cv-10809-FLW-LHG SCULLIN v. JOHNSON & JOHNSON et al                                                11/06/2017
                  3:17-cv-10977-FLW-LHG JANE v. JOHNSON & JOHNSON et al                                                   11/06/2017
                  3:17-cv-10993-FLW-LHG FRASCONE v. JOHNSON & JOHNSON et al                                               11/06/2017
                  3:17-cv-10892-FLW-LHG PEARSON v. JOHNSON & JOHNSON et al                                                11/06/2017
                  3:17-cv-11002-FLW-LHG BURNS v. JOHNSON & JOHNSON et al                                                  11/06/2017
                  3:17-cv-10893-FLW-LHG EVERLITH, SR v. JOHNSON & JOHNSON et al                                           11/06/2017
                  3:17-cv-11003-FLW-LHG ERICKSON v. JOHNSON & JOHNSON, INC. et al                                         11/06/2017
                  3:17-cv-10894-FLW-LHG SMITH-MCCLURE v. JOHNSON & JOHNSON et al                                          11/06/2017
                  3:17-cv-11005-FLW-LHG SOLOMON v. JOHNSON & JOHNSON, INC. et al                                          11/06/2017
                  3:17-cv-11006-FLW-LHG DISNEY, SR v. JOHNSON & JOHNSON et al                                             11/06/2017
                  3:17-cv-11007-FLW-LHG HITE v. JOHNSON & JOHNSON, INC. et al                                             11/06/2017
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                             407/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2for Filed
                                                Document                the District of New Jersey-Query
                                                                                 05/24/19        Page 410Associated Cases
                                                                                                               of 627
                  3:17-cv-10768-FLW-LHG MANSUN v. JOHNSON & JOHNSON, INC. et al                                          11/06/2017
                  3:17-cv-10994-FLW-LHG CRUCE v. JOHNSON & JOHNSON et al                                                 11/06/2017
                  3:17-cv-11008-FLW-LHG BOND v. JOHNSON & JOHNSON et al                                                  11/06/2017
                  3:17-cv-10995-FLW-LHG JOHNSON v. JOHNSON & JOHNSON et al                                               11/06/2017
                  3:17-cv-10895-FLW-LHG EDMONDS v. JOHNSON & JOHNSON et al                                               11/06/2017
                  3:17-cv-10996-FLW-LHG ENRIQUEZ v. JOHNSON & JOHNSON, INC. et al                                        11/06/2017
                  3:17-cv-10997-FLW-LHG FARVE v. JOHNSON & JOHNSON et al                                                 11/06/2017
                  3:17-cv-10999-FLW-LHG SMITH v. JOHNSON & JOHNSON, INC. et al                                           11/06/2017
                  3:17-cv-11000-FLW-LHG FRIGON v. JOHNSON & JOHNSON et al                                                11/06/2017
                  3:17-cv-11001-FLW-LHG HONOLD v. JOHNSON & JOHNSON et al                                                11/06/2017
                  3:17-cv-11009-FLW-LHG Alrubaiie et al v. JOHNSON & JOHNSON et al                                       11/06/2017
                  3:17-cv-11010-FLW-LHG SNELL v. JOHNSON & JOHNSON et al                                                 11/06/2017
                  3:17-cv-10954-FLW-LHG BALL v. JOHNSON & JOHNSON, INC. et al                                            11/06/2017
                  3:17-cv-10964-FLW-LHG BULL v. JOHNSON & JOHNSON, INC. et al                                            11/06/2017
                  3:17-cv-11011-FLW-LHG RALPH v. JOHNSON & JOHNSON et al                                                 11/06/2017
                  3:17-cv-11012-FLW-LHG STOPCYNSKI v. JOHNSON & JOHNSON, INC. et al 11/06/2017
                  3:17-cv-11013-FLW-LHG LARSON v. JOHNSON & JOHNSON, INC. et al                                          11/07/2017
                  3:17-cv-11015-FLW-LHG BENSON v. JOHNSON & JOHNSON, INC. et al                                          11/07/2017
                  3:17-cv-11016-FLW-LHG MUSE et al v. JOHNSON & JOHNSON et al                                            11/07/2017
                  3:17-cv-11017-FLW-LHG DUNCAN-FORD v. JOHNSON & JOHNSON et al                                           11/07/2017
                  3:17-cv-11018-FLW-LHG BEAVER v. JOHNSON & JOHNSON et al                                                11/07/2017
                  3:17-cv-11133-FLW-LHG CORNELIOUS v. JOHNSON & JOHNSON, INC. et al 11/07/2017
                  3:17-cv-11019-FLW-LHG FOCHT v. JOHNSON & JOHNSON, INC. et al                                           11/07/2017
                  3:17-cv-11020-FLW-LHG HILL v. JOHNSON & JOHNSON et al                                                  11/07/2017
                  3:17-cv-11021-FLW-LHG EDDY v. JOHNSON & JOHNSON, INC. et al                                            11/07/2017
                  3:17-cv-10897-FLW-LHG TABOAS v. JOHNSON & JOHNSON et al                                                11/07/2017
                  3:17-cv-11134-FLW-LHG HAYNES v. JOHNSON & JOHNSON, INC. et al                                          11/07/2017
                  3:17-cv-11135-FLW-LHG RINGLE v. JOHNSON & JOHNSON, INC. et al                                          11/07/2017
                  3:17-cv-11136-FLW-LHG ROBINSON v. JOHNSON & JOHNSON, INC. et al                                        11/07/2017
                  3:17-cv-10899-FLW-LHG BAILEY v. JOHNSON & JOHNSON et al                                                11/07/2017
                  3:17-cv-11137-FLW-LHG JACOBS v. JOHNSON & JOHNSON et al                                                11/07/2017
                  3:17-cv-10900-FLW-LHG MOORE v. JOHNSON & JOHNSON et al                                                 11/07/2017
                  3:17-cv-10903-FLW-LHG Glenn v. JOHNSON & JOHNSON et al                                                 11/07/2017
                  3:17-cv-10901-FLW-LHG HUDSON et al v. JOHNSON & JOHNSON et al                                          11/07/2017
                  3:17-cv-11138-FLW-LHG STROM v. JOHNSON & JOHNSON, INC. et al                                           11/07/2017
                  3:17-cv-10908-FLW-LHG VILLA v. JOHNSON & JOHNSON et al                                                 11/07/2017
                  3:17-cv-10907-FLW-LHG BARTOSZEK v. JOHNSON & JOHNSON et al                                             11/07/2017
                  3:17-cv-10902-FLW-LHG SCHIFFMAN v. JOHNSON & JOHNSON, INC., et al 11/07/2017
                  3:17-cv-11140-FLW-LHG SULLIVAN v. JOHNSON & JOHNSON et al                                              11/07/2017
                  3:17-cv-10906-FLW-LHG PLAUTZ et al v. JOHNSON & JOHNSON et al                                          11/07/2017
                  3:17-cv-10904-FLW-LHG LORENZ v. JOHNSON & JOHNSON et al                                                11/07/2017
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                            408/625
5/15/2019                           CM/ECF LIVE - U.S.
                          Case 1:19-cv-01530           District Court2for Filed
                                                  Document                the District of New Jersey-Query
                                                                                   05/24/19        Page 411Associated Cases
                                                                                                                 of 627

                  3:17-cv-11363-FLW-LHG Glaser et al v. Johnson & Johnson et al                                           11/07/2017
                  3:17-cv-11141-FLW-LHG WOJNAR v. JOHNSON & JOHNSON, INC. et al                                           11/07/2017
                  3:17-cv-10769-FLW-LHG SMITH et al v. JOHNSON & JOHNSON et al                                            11/07/2017
                  3:17-cv-11142-FLW-LHG TRUMAN v. JOHNSON & JOHNSON et al                                                 11/07/2017
                  3:17-cv-11154-FLW-LHG SMITH v. JOHNSON & JOHNSON et al                                                  11/07/2017
                  3:17-cv-11143-FLW-LHG HELEN BOOS v. JOHNSON & JOHNSON, INC. et al                                       11/07/2017
                  3:17-cv-11365-FLW-LHG BARTON v. JOHNSON & JOHNSON et al                                                 11/07/2017
                  3:17-cv-10909-FLW-LHG VICTORY v. JOHNSON & JOHNSON et al                                                11/07/2017
                  3:17-cv-11366-FLW-LHG BRYANT v. JOHNSON & JOHNSON et al                                                 11/07/2017
                  3:17-cv-11155-FLW-LHG MILLS v. JOHNSON & JOHNSON, INC. et al                                            11/07/2017
                  3:17-cv-10770-FLW-LHG MORICETTES v. JOHNSON & JOHNSON et al                                             11/07/2017
                  3:17-cv-11367-FLW-LHG HURLBUT v. JOHNSON & JOHNSON et al                                                11/07/2017
                  3:17-cv-10910-FLW-LHG MANLEY v. JOHNSON & JOHNSON et al                                                 11/07/2017
                  3:17-cv-11025-FLW-LHG BENNING v. JOHNSON & JOHNSON et al                                                11/07/2017
                  3:17-cv-11024-FLW-LHG RYAN et al v. JOHNSON & JOHNSON et al                                             11/07/2017
                  3:17-cv-11156-FLW-LHG BENTLEY v. JOHNSON & JOHNSON, INC. et al                                          11/07/2017
                  3:17-cv-10771-FLW-LHG JOYNER v. JOHNSON & JOHNSON et al                                                 11/07/2017
                  3:17-cv-11026-FLW-LHG MASSARO v. JOHNSON & JOHNSON et al                                                11/07/2017
                  3:17-cv-11027-FLW-LHG DALLAS v. JOHNSON & JOHNSON et al                                                 11/07/2017
                  3:17-cv-11163-FLW-LHG PERRY v. JOHNSON & JOHNSON, INC. et al                                            11/07/2017
                  3:17-cv-11046-FLW-LHG LINCECUM v. JOHNSON & JOHNSON et al                                               11/07/2017
                  3:17-cv-10772-FLW-LHG PACHOV v. JOHNSON & JOHNSON et al                                                 11/07/2017
                  3:17-cv-11162-FLW-LHG CRAVEN v. JOHNSON & JOHNSON, INC. et al                                           11/07/2017
                  3:17-cv-11047-FLW-LHG MASON v. JOHNSON & JOHNSON, INC. et al                                            11/07/2017
                  3:17-cv-10773-FLW-LHG TODD v. JOHNSON & JOHNSON et al                                                   11/07/2017
                  3:17-cv-10774-FLW-LHG EVANS v. JOHNSON & JOHNSON et al                                                  11/07/2017
                  3:17-cv-10775-FLW-LHG SKENANDORE v. JOHNSON & JOHNSON et al                                             11/07/2017
                  3:17-cv-11161-FLW-LHG SWANCUTT v. JOHNSON & JOHNSON, INC. et al                                         11/07/2017
                  3:17-cv-10776-FLW-LHG TORRES v. JOHNSON & JOHNSON et al                                                 11/07/2017
                  3:17-cv-10778-FLW-LHG RONALD REDMOND v. JOHNSON & JOHNSON et
                                                                                                                          11/07/2017
                  al
                  3:17-cv-11048-FLW-LHG BAGGETT, v. JOHNSON & JOHNSON, INC., et al                                        11/07/2017
                  3:17-cv-11059-FLW-LHG Lowder et al v. JOHNSON & JOHNSON et al                                           11/07/2017
                  3:17-cv-10779-FLW-LHG BORGES v. JOHNSON & JOHNSON et al                                                 11/07/2017
                  3:17-cv-11160-FLW-LHG EVANS v. JOHNSON & JOHNSON, INC. et al                                            11/07/2017
                  3:17-cv-10780-FLW-LHG SANDLIN v. JOHNSON & JOHNSON et al                                                11/07/2017
                  3:17-cv-11077-FLW-LHG STEVENS et al v. JOHNSON & JOHNSON et al                                          11/07/2017
                  3:17-cv-11051-FLW-LHG NEUMAYER v. JOHNSON & JOHNSON et al                                               11/07/2017
                  3:17-cv-11164-FLW-LHG GILL v. JOHNSON & JOHNSON, INC. et al                                             11/07/2017
                  3:17-cv-11050-FLW-LHG MAYKOWSKI v. JOHNSON & JOHNSON et al                                              11/07/2017

https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                             409/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2for Filed
                                                Document                the District of New Jersey-Query
                                                                                 05/24/19        Page 412Associated Cases
                                                                                                               of 627
                  3:17-cv-11079-FLW-LHG DAVIS v. JOHNSON & JOHNSON et al                                                 11/07/2017
                  3:17-cv-11165-FLW-LHG HOOVER et al v. JOHNSON & JOHNSON et al                                          11/07/2017
                  3:17-cv-11052-FLW-LHG SWEET v. JOHNSON & JOHNSON et al                                                 11/07/2017
                  3:17-cv-11080-FLW-LHG ASHLOCK v. JOHNSON & JOHNSON et al                                               11/07/2017
                  3:17-cv-11028-FLW-LHG WHITECOTTON v. JOHNSON & JOHNSON et al                                           11/07/2017
                  3:17-cv-11166-FLW-LHG ALCALA et al v. JOHNSON & JOHNSON et al                                          11/07/2017
                  3:17-cv-11081-FLW-LHG BRADLEY v. JOHNSON & JOHNSON et al                                               11/07/2017
                  3:17-cv-11029-FLW-LHG MORGAN v. JOHNSON & JOHNSON, INC. et al                                          11/07/2017
                  3:17-cv-11082-FLW-LHG BOWLING v. JOHNSON & JOHNSON et al                                               11/07/2017
                  3:17-cv-11167-FLW-LHG PRUIETT et al v. JOHNSON & JOHNSON et al                                         11/07/2017
                  3:17-cv-11083-FLW-LHG ASHFORD v. JOHNSON & JOHNSON et al                                               11/07/2017
                  3:17-cv-11168-FLW-LHG BARBORKA et al v. JOHNSON & JOHNSON et al                                        11/07/2017
                  3:17-cv-11084-FLW-LHG ALLEE v. JOHNSON & JOHNSON et al                                                 11/07/2017
                  3:17-cv-11060-FLW-LHG WINZER v. JOHNSON & JOHNSON et al                                                11/07/2017
                  3:17-cv-11171-FLW-LHG GONZALES OBO MARYJANE GONZALES v.
                                                                                                                         11/07/2017
                  JOHNSON & JOHNSON et al
                  3:17-cv-11172-FLW-LHG QUIRK v. JOHNSON & JOHNSON et al                                                 11/07/2017
                  3:17-cv-11086-FLW-LHG GILL v. JOHNSON & JOHNSON et al                                                  11/07/2017
                  3:17-cv-11173-FLW-LHG FOSTER v. JOHNSON & JOHNSON et al                                                11/07/2017
                  3:17-cv-11087-FLW-LHG McCORKLE v. JOHNSON & JOHNSON et al                                              11/07/2017
                  3:17-cv-11062-FLW-LHG NORMAN et al v. JOHNSON & JOHNSON, INC. et al 11/07/2017
                  3:17-cv-11174-FLW-LHG CRESPO et al v. JOHNSON & JOHNSON et al                                          11/07/2017
                  3:17-cv-11065-FLW-LHG PERKINS v. JOHNSON & JOHNSON et al                                               11/07/2017
                  3:17-cv-11175-FLW-LHG CAMBRIA v. JOHNSON & JOHNSON et al                                               11/07/2017
                  3:17-cv-11065-FLW-LHG PERKINS v. JOHNSON & JOHNSON et al                                               11/07/2017
                  3:17-cv-11176-FLW-LHG GRACE v. JOHNSON & JOHNSON et al                                                 11/07/2017
                  3:17-cv-11177-FLW-LHG REESE v. JOHNSON & JOHNSON et al                                                 11/07/2017
                  3:17-cv-11178-FLW-LHG WAMSLEY v. JOHNSON & JOHNSON et al                                               11/07/2017
                  3:17-cv-11159-FLW-LHG DRAYTON v. JOHNSON & JOHNSON et al                                               11/07/2017
                  3:17-cv-10288-FLW-LHG ROSALES v. JOHNSON & JOHNSON et al                                               11/07/2017
                  3:17-cv-11158-FLW-LHG HAYNES et al v. JOHNSON & JOHNSON et al                                          11/07/2017
                  3:17-cv-10289-FLW-LHG TAVAKE v. JOHNSON & JOHNSON et al                                                11/07/2017
                  3:17-cv-11157-FLW-LHG JONES v. JOHNSON & JOHNSON, INC. et al                                           11/07/2017
                  3:17-cv-10292-FLW-LHG SCRUGGS v. JOHNSON & JOHNSON et al                                               11/07/2017
                  3:17-cv-10293-FLW-LHG GENSTER v. JOHNSON & JOHNSON et al                                               11/07/2017
                  3:17-cv-10294-FLW-LHG DOIEL v. JOHNSON & JOHNSON et al                                                 11/07/2017
                  3:17-cv-11063-FLW-LHG SANDERS v. JOHNSON & JOHNSON et al                                               11/07/2017
                  3:17-cv-11113-FLW-LHG DIXON v. JOHNSON & JOHNSON et al                                                 11/07/2017
                  3:17-cv-11186-FLW-LHG JOCK v. JOHNSON & JOHNSON, INC. et al                                            11/07/2017
                  3:17-cv-11114-FLW-LHG MARUNA v. JOHNSON & JOHNSON et al                                                11/07/2017
                  3:17-cv-10295-FLW-LHG BUCKLEY v. JOHNSON & JOHNSON et al                                               11/07/2017
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                            410/625
5/15/2019                           CM/ECF LIVE - U.S.
                          Case 1:19-cv-01530           District Court2for Filed
                                                  Document                the District of New Jersey-Query
                                                                                   05/24/19        Page 413Associated Cases
                                                                                                                 of 627

                  3:17-cv-11115-FLW-LHG FURBY v. JOHNSON & JOHNSON et al                                                  11/07/2017
                  3:17-cv-11199-FLW-LHG WILLIAMS v. JOHNSON & JOHNSON, INC. et al                                         11/07/2017
                  3:17-cv-11116-FLW-LHG MUNNS v. JOHNSON & JOHNSON, INC. et al                                            11/07/2017
                  3:17-cv-10810-FLW-LHG DYER v. JOHNSON & JOHNSON et al                                                   11/07/2017
                  3:17-cv-11117-FLW-LHG MILLER v. JOHNSON & JOHNSON et al                                                 11/07/2017
                  3:17-cv-10298-FLW-LHG DITTRICH v. JOHNSON & JOHNSON, INC. et al                                         11/07/2017
                  3:17-cv-11118-FLW-LHG STEVENS v. JOHNSON & JOHNSON et al                                                11/07/2017
                  3:17-cv-11187-FLW-LHG SCHOCK v. JOHNSON & JOHNSON, INC. et al                                           11/07/2017
                  3:17-cv-11119-FLW-LHG D'ORSI v. JOHNSON & JOHNSON et al                                                 11/07/2017
                  3:17-cv-11068-FLW-LHG SHAW et al v. JOHNSON & JOHNSON et al                                             11/07/2017
                  3:17-cv-11030-FLW-LHG BENTON v. JOHNSON & JOHNSON et al                                                 11/07/2017
                  3:17-cv-10811-FLW-LHG STROUD et al v. JOHNSON & JOHNSON et al                                           11/07/2017
                  3:17-cv-11198-FLW-LHG JOSEPH v. JOHNSON & JOHNSON, INC. et al                                           11/07/2017
                  3:17-cv-10812-FLW-LHG SULLIVAN v. JOHNSON & JOHNSON et al                                               11/07/2017
                  3:17-cv-11069-FLW-LHG WAUGH v. JOHNSON & JOHNSON, INC. et al                                            11/07/2017
                  3:17-cv-11188-FLW-LHG HENRY v. JOHNSON & JOHNSON, INC. et al                                            11/07/2017
                  3:17-cv-11053-FLW-LHG BRAHM v. JOHNSON & JOHNSON, INC. et al                                            11/07/2017
                  3:17-cv-11064-FLW-LHG MALGERI v. JOHNSON & JOHNSON et al                                                11/07/2017
                  3:17-cv-10813-FLW-LHG CHRISTENSEN v. JOHNSON & JOHNSON et al                                            11/07/2017
                  3:17-cv-11070-FLW-LHG FULLER et al v. JOHNSON & JOHNSON et al                                           11/07/2017
                  3:17-cv-11031-FLW-LHG Nyman v. JOHNSON & JOHNSON et al                                                  11/07/2017
                  3:17-cv-11197-FLW-LHG SMITH v. JOHNSON & JOHNSON, INC. et al                                            11/07/2017
                  3:17-cv-11071-FLW-LHG FOGLE v. JOHNSON & JOHNSON, INC. et al                                            11/07/2017
                  3:17-cv-10814-FLW-LHG GREGORY et al v. JOHNSON & JOHNSON et al                                          11/07/2017
                  3:17-cv-11032-FLW-LHG DOHERTY v. JOHNSON & JOHNSON et al                                                11/07/2017
                  3:17-cv-11179-FLW-LHG WEEDMAN v. JOHNSON & JOHNSON et al                                                11/07/2017
                  3:17-cv-11033-FLW-LHG CORDELL v. JOHNSON & JOHNSON et al                                                11/07/2017
                  3:17-cv-11072-FLW-LHG EGLEN et al v. JOHNSON & JOHNSON et al                                            11/07/2017
                  3:17-cv-11200-FLW-LHG RUIZ v. JOHNSON & JOHNSON et al                                                   11/07/2017
                  3:17-cv-11180-FLW-LHG WHITE v. JOHNSON & JOHNSON et al                                                  11/07/2017
                  3:17-cv-11034-FLW-LHG DANAHEY v. JOHNSON & JOHNSON et al                                                11/07/2017
                  3:17-cv-11201-FLW-LHG WEIRICH v. JOHNSON & JOHNSON et al                                                11/07/2017
                  3:17-cv-11181-FLW-LHG PRYOR v. JOHNSON & JOHNSON et al                                                  11/07/2017
                  3:17-cv-11078-FLW-LHG COOPER et al v. JOHNSON & JOHNSON et al                                           11/07/2017
                  3:17-cv-11039-FLW-LHG Giannini v. Johnson & Johnson et al                                               11/07/2017
                  3:17-cv-11202-FLW-LHG SHARKEY v. JOHNSON & JOHNSON et al                                                11/07/2017
                  3:17-cv-11182-FLW-LHG BURKAHRT v. JOHNSON & JOHNSON et al                                               11/07/2017
                  3:17-cv-11203-FLW-LHG MOORE v. JOHNSON & JOHNSON et al                                                  11/07/2017
                  3:17-cv-11035-FLW-LHG NIBA v. JOHNSON & JOHNSON, INC. et al                                             11/07/2017
                  3:17-cv-11036-FLW-LHG DUGAN v. JOHNSON & JOHNSON et al                                                  11/07/2017
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                             411/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2for Filed
                                                Document                the District of New Jersey-Query
                                                                                 05/24/19        Page 414Associated Cases
                                                                                                               of 627
                  3:17-cv-10815-FLW-LHG MAXWELL v. JOHNSON & JOHNSON et al                                               11/07/2017
                  3:17-cv-11037-FLW-LHG DOWLER v. JOHNSON & JOHNSON et al                                                11/07/2017
                  3:17-cv-10299-FLW-LHG PARK et al v. JOHNSON & JOHNSON et al                                            11/07/2017
                  3:17-cv-11040-FLW-LHG GLAZIER v. JOHNSON & JOHNSON et al                                               11/07/2017
                  3:17-cv-11183-FLW-LHG HARDIN v. JOHNSON & JOHNSON et al                                                11/07/2017
                  3:17-cv-10816-FLW-LHG HINDS v. JOHNSON & JOHNSON et al                                                 11/07/2017
                  3:17-cv-11204-FLW-LHG HOGUE v. JOHNSON & JOHNSON et al                                                 11/07/2017
                  3:17-cv-11038-FLW-LHG ELLIOTT et al v. JOHNSON & JOHNSON et al                                         11/07/2017
                  3:17-cv-11184-FLW-LHG WEST v. JOHNSON & JOHNSON et al                                                  11/07/2017
                  3:17-cv-11205-FLW-LHG HARRIS v. JOHNSON & JOHNSON et al                                                11/07/2017
                  3:17-cv-11073-FLW-LHG ELLISON v. JOHNSON & JOHNSON et al                                               11/07/2017
                  3:17-cv-10817-FLW-LHG SUMMERS v. JOHNSON & JOHNSON et al                                               11/07/2017
                  3:17-cv-10373-FLW-LHG LAMPLEY v. JOHNSON & JOHNSON et al                                               11/07/2017
                  3:17-cv-11185-FLW-LHG PAOLILLO v. JOHNSON & JOHNSON et al                                              11/07/2017
                  3:17-cv-11211-FLW-LHG PEOPLES v. JOHNSON & JOHNSON, INC. et al                                         11/07/2017
                  3:17-cv-11212-FLW-LHG SMITH v. JOHNSON & JOHNSON, INC. et al                                           11/07/2017
                  3:17-cv-11074-FLW-LHG FRYE et al v. JOHNSON & JOHNSON et al                                            11/07/2017
                  3:17-cv-10374-FLW-LHG SHIPLEY v. JOHNSON & JOHNSON et al                                               11/07/2017
                  3:17-cv-11214-FLW-LHG PYRAM v. JOHNSON & JOHNSON et al                                                 11/07/2017
                  3:17-cv-10818-FLW-LHG CHAREST et al v. JOHNSON & JOHNSON et al                                         11/07/2017
                  3:17-cv-11041-FLW-LHG ROGERS v. JOHNSON & JOHNSON, INC. et al                                          11/07/2017
                  3:17-cv-11189-FLW-LHG MARLOW v. JOHNSON & JOHNSON, INC. et al                                          11/07/2017
                  3:17-cv-10819-FLW-LHG MIZAK v. JOHNSON & JOHNSON et al                                                 11/07/2017
                  3:17-cv-11215-FLW-LHG BRAZZLE v. JOHNSON & JOHNSON et al                                               11/07/2017
                  3:17-cv-11196-FLW-LHG GORDON v. JOHNSON & JOHNSON, INC. et al                                          11/07/2017
                  3:17-cv-11075-FLW-LHG LANCASTER et al v. JOHNSON & JOHNSON et al 11/07/2017
                  3:17-cv-11042-FLW-LHG HARMER v. JOHNSON & JOHNSON et al                                                11/07/2017
                  3:17-cv-10820-FLW-LHG NICOLAN v. JOHNSON & JOHNSON et al                                               11/07/2017
                  3:17-cv-11195-FLW-LHG COURTNEY v. JOHNSON & JOHNSON, INC. et al 11/07/2017
                  3:17-cv-11194-FLW-LHG COMBS v. JOHNSON & JOHNSON, INC. et al                                           11/07/2017
                  3:17-cv-10821-FLW-LHG GRIMLEY v. JOHNSON & JOHNSON et al                                               11/07/2017
                  3:17-cv-11193-FLW-LHG PRICE v. JOHNSON & JOHNSON, INC. et al                                           11/07/2017
                  3:17-cv-10822-FLW-LHG ROSSER v. JOHNSON & JOHNSON et al                                                11/07/2017
                  3:17-cv-11235-FLW-LHG RHOADS et al v. JOHNSON & JOHNSON, INC. et al 11/07/2017
                  3:17-cv-10823-FLW-LHG SUMMERS-WEST v. JOHNSON & JOHNSON et al 11/07/2017
                  3:17-cv-11076-FLW-LHG BOLTON et al v. JOHNSON & JOHNSON TALCUM
                  POWDER PRODUCTS MARKETING, SALES PRACTICES AND PRODUCTS 11/07/2017
                  LIABILITY LITIGATION
                  3:17-cv-10824-FLW-LHG PATTERSON v. JOHNSON & JOHNSON et al                                             11/07/2017
                  3:17-cv-10825-FLW-LHG TATE v. JOHNSON & JOHNSON et al                                                  11/07/2017
                  3:17-cv-10826-FLW-LHG PORTER v. JOHNSON & JOHNSON et al                                                11/07/2017

https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                            412/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2for Filed
                                                Document                the District of New Jersey-Query
                                                                                 05/24/19        Page 415Associated Cases
                                                                                                               of 627
                  3:17-cv-11192-FLW-LHG MCCARTER v. JOHNSON & JOHNSON, INC. et al 11/08/2017
                  3:17-cv-11191-FLW-LHG MARTIN v. JOHNSON & JOHNSON, INC. et al                                          11/08/2017
                  3:17-cv-11190-FLW-LHG BERST v. JOHNSON & JOHNSON, INC. et al                                           11/08/2017
                  3:17-cv-11245-FLW-LHG MARTEN v. JOHNSON & JOHNSON et al                                                11/08/2017
                  3:17-cv-11246-FLW-LHG GILMORE v. JOHNSON & JOHNSON, INC. et al                                         11/08/2017
                  3:17-cv-11248-FLW-LHG HAMM v. JOHNSON & JOHNSON et al                                                  11/08/2017
                  3:17-cv-11285-FLW-LHG THOMPSON v. JOHNSON & JOHNSON et al                                              11/08/2017
                  3:17-cv-11249-FLW-LHG HERMILLER v. JOHNSON & JOHNSON et al                                             11/08/2017
                  3:17-cv-11286-FLW-LHG TEAGUE v. JOHNSON & JOHNSON et al                                                11/08/2017
                  3:17-cv-11251-FLW-LHG WIENER v. JOHNSON & JOHNSON et al                                                11/08/2017
                  3:17-cv-11287-FLW-LHG WITCHER et al v. JOHNSON & JOHNSON et al                                         11/08/2017
                  3:17-cv-11236-FLW-LHG COURSE-CISLO v. JOHNSON & JOHNSON et al                                          11/08/2017
                  3:17-cv-11216-FLW-LHG ARCIUOLO v. JOHNSON & JOHNSON et al                                              11/08/2017
                  3:17-cv-11272-FLW-LHG DINKINS v. JOHNSON & JOHNSON et al                                               11/08/2017
                  3:17-cv-11237-FLW-LHG DAVIS v. JOHNSON & JOHNSON et al                                                 11/08/2017
                  3:17-cv-11252-FLW-LHG KOYM v. JOHNSON & JOHNSON et al                                                  11/08/2017
                  3:17-cv-11221-FLW-LHG BIELBY v. JOHNSON & JOHNSON et al                                                11/08/2017
                  3:17-cv-11255-FLW-LHG WRIGHT v. JOHNSON & JOHNSON et al                                                11/08/2017
                  3:17-cv-11112-FLW-LHG MCGOUN v. JOHNSON & JOHNSON et al                                                11/08/2017
                  3:17-cv-11273-FLW-LHG PEARSON v. JOHNSON & JOHNSON et al                                               11/08/2017
                  3:17-cv-11238-FLW-LHG HAX v. JOHNSON & JOHNSON et al                                                   11/08/2017
                  3:17-cv-11224-FLW-LHG DESORCY v. JOHNSON & JOHNSON, INC. et al                                         11/08/2017
                  3:17-cv-11256-FLW-LHG LYNCH v. JOHNSON & JOHNSON et al                                                 11/08/2017
                  3:17-cv-11227-FLW-LHG BRACKINRIDGE v. JOHNSON & JOHNSON et al                                          11/08/2017
                  3:17-cv-11257-FLW-LHG BROWN v. JOHNSON & JOHNSON et al                                                 11/08/2017
                  3:17-cv-11043-FLW-LHG Martin et al v. JOHNSON & JOHNSON et al                                          11/08/2017
                  3:17-cv-11284-FLW-LHG LISNICH v. JOHNSON & JOHNSON et al                                               11/08/2017
                  3:17-cv-11239-FLW-LHG FENNIGKOH v. JOHNSON & JOHNSON et al                                             11/08/2017
                  3:17-cv-11258-FLW-LHG SHILLEH v. JOHNSON & JOHNSON et al                                               11/08/2017
                  3:17-cv-11090-FLW-LHG MILLS v. JOHNSON & JOHNSON et al                                                 11/08/2017
                  3:17-cv-11259-FLW-LHG BURNS v. JOHNSON & JOHNSON et al                                                 11/08/2017
                  3:17-cv-11289-FLW-LHG JANN v. JOHNSON & JOHNSON et al                                                  11/08/2017
                  3:17-cv-11283-FLW-LHG SCOTT v. JOHNSON & JOHNSON et al                                                 11/08/2017
                  3:17-cv-11120-FLW-LHG EMERY v. JOHNSON & JOHNSON, INC. et al                                           11/08/2017
                  3:17-cv-11274-FLW-LHG GASPARD v. JOHNSON & JOHNSON et al                                               11/08/2017
                  3:17-cv-11121-FLW-LHG GRANT v. JOHNSON & JOHNSON et al                                                 11/08/2017
                  3:17-cv-11091-FLW-LHG KITHCART v. JOHNSON & JOHNSON et al                                              11/08/2017
                  3:17-cv-11122-FLW-LHG SMITH v. JOHNSON & JOHNSON, INC. et al                                           11/08/2017
                  3:17-cv-11282-FLW-LHG GASS v. JOHNSON & JOHNSON et al                                                  11/08/2017
                  3:17-cv-11123-FLW-LHG RITTENHOUSE v. JOHNSON & JOHNSON et al                                           11/08/2017
                  3:17-cv-11290-FLW-LHG WELLS v. JOHNSON & JOHNSON et al                                                 11/08/2017
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                            413/625
5/15/2019                           CM/ECF LIVE - U.S.
                          Case 1:19-cv-01530           District Court2for Filed
                                                  Document                the District of New Jersey-Query
                                                                                   05/24/19        Page 416Associated Cases
                                                                                                                 of 627

                  3:17-cv-11124-FLW-LHG THOMAS v. JOHNSON & JOHNSON, INC. et al                                           11/08/2017
                  3:17-cv-11291-FLW-LHG REA v. JOHNSON & JOHNSON et al                                                    11/08/2017
                  3:17-cv-11093-FLW-LHG ROBERTS v. JOHNSON & JOHNSON et al                                                11/08/2017
                  3:17-cv-11094-FLW-LHG LUCE v. JOHNSON & JOHNSON et al                                                   11/08/2017
                  3:17-cv-11095-FLW-LHG LEWIS v. JOHNSON & JOHNSON et al                                                  11/08/2017
                  3:17-cv-11096-FLW-LHG TAHIR v. JOHNSON & JOHNSON et al                                                  11/08/2017
                  3:17-cv-11097-FLW-LHG KOCHE v. JOHNSON & JOHNSON et al                                                  11/08/2017
                  3:17-cv-11100-FLW-LHG BUTLER v. JOHNSON & JOHNSON et al                                                 11/08/2017
                  3:17-cv-11098-FLW-LHG BOXER v. JOHNSON & JOHNSON et al                                                  11/08/2017
                  3:17-cv-11101-FLW-LHG CONTE v. JOHNSON & JOHNSON et al                                                  11/08/2017
                  3:17-cv-11102-FLW-LHG JOYCE v. JOHNSON & JOHNSON et al                                                  11/08/2017
                  3:17-cv-11099-FLW-LHG GEISER v. JOHNSON & JOHNSON et al                                                 11/08/2017
                  3:17-cv-11103-FLW-LHG HEALY v. JOHNSON & JOHNSON et al                                                  11/08/2017
                  3:17-cv-11104-FLW-LHG DULL v. JOHNSON & JOHNSON et al                                                   11/08/2017
                  3:17-cv-11092-FLW-LHG LOWMAN v. JOHNSON & JOHNSON et al                                                 11/08/2017
                  3:17-cv-11105-FLW-LHG BASSAK, JR v. JOHNSON & JOHNSON et al                                             11/08/2017
                  3:17-cv-11106-FLW-LHG GREGORY v. JOHNSON & JOHNSON et al                                                11/08/2017
                  3:17-cv-11110-FLW-LHG SANCHEZ v. JOHNSON & JOHNSON et al                                                11/08/2017
                  3:17-cv-11107-FLW-LHG WOLF v. JOHNSON & JOHNSON et al                                                   11/08/2017
                  3:17-cv-11108-FLW-LHG ROSELL v. JOHNSON & JOHNSON et al                                                 11/08/2017
                  3:17-cv-11109-FLW-LHG ALLEN et al v. JOHNSON & JOHNSON et al                                            11/08/2017
                  3:17-cv-11278-FLW-LHG GRIFFIN v. JOHNSON & JOHNSON et al                                                11/08/2017
                  3:17-cv-11281-FLW-LHG ALLEN v. JOHNSON & JOHNSON et al                                                  11/08/2017
                  3:17-cv-11125-FLW-LHG COVINGTON v. JOHNSON & JOHNSON et al                                              11/08/2017
                  3:17-cv-11126-FLW-LHG HAMPTON GUZIK v. JOHNSON & JOHNSON et al                                          11/08/2017
                  3:17-cv-11044-FLW-LHG HARRIS v. JOHNSON & JOHNSON et al                                                 11/08/2017
                  3:17-cv-11127-FLW-LHG RILEY v. JOHNSON & JOHNSON et al                                                  11/08/2017
                  3:17-cv-11128-FLW-LHG RUE v. JOHNSON & JOHNSON, INC. et al                                              11/08/2017
                  3:17-cv-11129-FLW-LHG WRIGHT v. JOHNSON & JOHNSON, INC. et al                                           11/08/2017
                  3:17-cv-11279-FLW-LHG SAWYER v. JOHNSON & JOHNSON et al                                                 11/08/2017
                  3:17-cv-11130-FLW-LHG TERNER v. JOHNSON & JOHNSON et al                                                 11/08/2017
                  3:17-cv-11131-FLW-LHG CRILEY v. JOHNSON & JOHNSON et al                                                 11/08/2017
                  3:17-cv-11132-FLW-LHG COMPSTON v. JOHNSON & JOHNSON, INC. et al                                         11/08/2017
                  3:17-cv-11292-FLW-LHG SPANGLER v. JOHNSON & JOHNSON et al                                               11/08/2017
                  3:17-cv-11293-FLW-LHG GALLEY v. JOHNSON & JOHNSON et al                                                 11/08/2017
                  3:17-cv-11280-FLW-LHG KIRKSEY v. JOHNSON & JOHNSON et al                                                11/08/2017
                  3:17-cv-11045-FLW-LHG KENNEDY v. JOHNSON & JOHNSON et al                                                11/08/2017
                  3:17-cv-11294-FLW-LHG HACKETT v. JOHNSON & JOHNSON et al                                                11/08/2017
                  3:17-cv-11295-FLW-LHG MAHARRY v. JOHNSON & JOHNSON et al                                                11/08/2017
                  3:17-cv-10912-FLW-LHG MAXWELL v. JOHNSON & JOHNSON INC. et al                                           11/08/2017
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                             414/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2for Filed
                                                Document                the District of New Jersey-Query
                                                                                 05/24/19        Page 417Associated Cases
                                                                                                               of 627
                  3:17-cv-10911-FLW-LHG SHEARER, et al v. JOHNSON & JOHNSON et al                                        11/08/2017
                  3:17-cv-11054-FLW-LHG BAUM et al v. JOHNSON & JOHNSON et al                                            11/08/2017
                  3:17-cv-11296-FLW-LHG LEE v. JOHNSON & JOHNSON et al                                                   11/08/2017
                  3:17-cv-11260-FLW-LHG DIAZ v. JOHNSON & JOHNSON et al                                                  11/08/2017
                  3:17-cv-11228-FLW-LHG BRIGMAN v. JOHNSON & JOHNSON et al                                               11/08/2017
                  3:17-cv-11297-FLW-LHG SHORTT v. JOHNSON & JOHNSON et al                                                11/08/2017
                  3:17-cv-11229-FLW-LHG SEVERANCE v. JOHNSON & JOHNSON, INC. et al 11/08/2017
                  3:17-cv-11298-FLW-LHG GOMBETTA v. JOHNSON & JOHNSON et al                                              11/08/2017
                  3:17-cv-11231-FLW-LHG BROWN v. JOHNSON & JOHNSON et al                                                 11/08/2017
                  3:17-cv-11232-FLW-LHG HARRIS v. JOHNSON & JOHNSON et al                                                11/08/2017
                  3:17-cv-11234-FLW-LHG BUBOLTZ v. JOHNSON & JOHNSON et al                                               11/08/2017
                  3:17-cv-10913-FLW-LHG YOUNG, III v. JOHNSON & JOHNSON et al                                            11/08/2017
                  3:17-cv-11262-FLW-LHG MORRIS v. JOHNSON & JOHNSON et al                                                11/08/2017
                  3:17-cv-11055-FLW-LHG STROM v. JOHNSON & JOHNSON, INC. et al                                           11/08/2017
                  3:17-cv-11263-FLW-LHG FULLER v. JOHNSON & JOHNSON et al                                                11/08/2017
                  3:17-cv-11266-FLW-LHG PRESLEY v. JOHNSON & JOHNSON et al                                               11/08/2017
                  3:17-cv-11057-FLW-LHG GARRISON v. JOHNSON & JOHNSON et al                                              11/08/2017
                  3:17-cv-11022-FLW-LHG WALLICK v. JOHNSON & JOHNSON, INC. et al                                         11/08/2017
                  3:17-cv-11309-FLW-LHG SINKOVEC v. JOHNSON & JOHNSON et al                                              11/08/2017
                  3:17-cv-11023-FLW-LHG NOVAK v. JOHNSON & JOHNSON et al                                                 11/08/2017
                  3:17-cv-11299-FLW-LHG PLOTNER v. JOHNSON & JOHNSON, INC. et al                                         11/08/2017
                  3:17-cv-11300-FLW-LHG CUPINA v. JOHNSON & JOHNSON, INC. et al                                          11/08/2017
                  3:17-cv-11268-FLW-LHG FUOSS v. JOHNSON & JOHNSON et al                                                 11/08/2017
                  3:17-cv-11269-FLW-LHG EUGENE CAFARO, AS ADMINISTRATOR OF THE
                  ESTATE OF LORETTA CAFARO, DECEASED v. JOHNSON & JOHNSON et 11/08/2017
                  al
                  3:17-cv-11270-FLW-LHG CROOKS v. JOHNSON & JOHNSON et al                                                11/08/2017
                  3:17-cv-11271-FLW-LHG LEWIS v. JOHNSON & JOHNSON et al                                                 11/08/2017
                  3:17-cv-11332-FLW-LHG FAGUNDO et al v. JOHNSON & JOHNSON et al                                         11/08/2017
                  3:17-cv-11333-FLW-LHG HOLLIFIELD v. JOHNSON & JOHNSON INC. et al 11/08/2017
                  3:17-cv-11334-FLW-LHG CAMPBELL v. JOHNSON & JOHNSON et al                                              11/08/2017
                  3:17-cv-11335-FLW-LHG KIELSTRA v. JOHNSON & JOHNSON INC. et al                                         11/08/2017
                  3:17-cv-11336-FLW-LHG DOSTER et al v. JOHNSON & JOHNSON et al                                          11/08/2017
                  3:17-cv-11302-FLW-LHG AHMED v. JOHNSON & JOHNSON et al                                                 11/09/2017
                  3:17-cv-11303-FLW-LHG WHITE v. JOHNSON & JOHNSON et al                                                 11/09/2017
                  3:17-cv-11306-FLW-LHG MCKEE v. JOHNSON & JOHNSON et al                                                 11/09/2017
                  3:17-cv-11308-FLW-LHG WILBORN v. JOHNSON & JOHNSON et al                                               11/09/2017
                  3:17-cv-11310-FLW-LHG WYROSDICK v. JOHNSON & JOHNSON et al                                             11/09/2017
                  3:17-cv-11311-FLW-LHG BURTON v. JOHNSON & JOHNSON et al                                                11/09/2017
                  3:17-cv-11423-FLW-LHG WHITE et al v. Johnson & Johnson et al                                           11/09/2017
                  3:17-cv-11430-FLW-LHG WHITAKER v. JOHNSON & JOHNSON et al                                              11/09/2017

https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                            415/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2for Filed
                                                Document                the District of New Jersey-Query
                                                                                 05/24/19        Page 418Associated Cases
                                                                                                               of 627
                  3:17-cv-11431-FLW-LHG SMITH et al v. JOHNSON & JOHNSON et al                                           11/09/2017
                  3:17-cv-11465-FLW-LHG DAVIS v. JOHNSON & JOHNSON et al                                                 11/09/2017
                  3:17-cv-11433-FLW-LHG ELAURIA, JR. v. JOHNSON & JOHNSON et al                                          11/09/2017
                  3:17-cv-11436-FLW-LHG KELLY v. JOHNSON & JOHNSON et al                                                 11/09/2017
                  3:17-cv-11438-FLW-LHG HOLMAN et al v. JOHNSON & JOHNSON et al                                          11/09/2017
                  3:17-cv-11441-FLW-LHG ALSOP v. JOHNSON & JOHNSON et al                                                 11/09/2017
                  3:17-cv-11312-FLW-LHG ELLISON v. JOHNSON & JOHNSON et al                                               11/09/2017
                  3:17-cv-11442-FLW-LHG WHITFIELD et al v. JOHNSON & JOHNSON et al                                       11/09/2017
                  3:17-cv-11443-FLW-LHG HEYING v. JOHNSON & JOHNSON, INC. et al                                          11/09/2017
                  3:17-cv-11444-FLW-LHG GOMEZ v. JOHNSON & JOHNSON et al                                                 11/09/2017
                  3:17-cv-11445-FLW-LHG RIVAS v. JOHNSON & JOHNSON et al                                                 11/09/2017
                  3:17-cv-11331-FLW-LHG SAYEGH v. JOHNSON & JOHNSON INC. et al                                           11/09/2017
                  3:17-cv-11449-FLW-LHG JOHNSON v. JOHNSON & JOHNSON, INC. et al                                         11/09/2017
                  3:17-cv-11454-FLW-LHG WILLIAMS v. JOHNSON & JOHNSON et al                                              11/09/2017
                  3:17-cv-11330-FLW-LHG LETOURNEAUT v. JOHNSON & JOHNSON INC. et
                                                                                                                         11/09/2017
                  al
                  3:17-cv-11455-FLW-LHG ADAMS et al v. Johnson & Johnson et al                                           11/09/2017
                  3:17-cv-11329-FLW-LHG SEYMOUR v. JOHNSON & JOHNSON INC. et al                                          11/09/2017
                  3:17-cv-11456-FLW-LHG LANDES v. JOHNSON & JOHNSON et al                                                11/09/2017
                  3:17-cv-11457-FLW-LHG LAPERE et al v. JOHNSON & JOHNSON et al                                          11/09/2017
                  3:17-cv-11328-FLW-LHG SIMS v. JOHNSON & JOHNSON, INC. et al                                            11/09/2017
                  3:17-cv-11458-FLW-LHG GOODE et al v. JOHNSON & JOHNSON et al                                           11/09/2017
                  3:17-cv-11459-FLW-LHG ZOELLER et al v. JOHNSON & JOHNSON et al                                         11/09/2017
                  3:17-cv-11327-FLW-LHG MITCHELL et al v. JOHNSON & JOHNSON et al                                        11/09/2017
                  3:17-cv-11326-FLW-LHG SIZEMORE v. JOHNSON & JOHNSON INC. et al                                         11/09/2017
                  3:17-cv-11325-FLW-LHG MINIX v. JOHNSON & JOHNSON et al                                                 11/09/2017
                  3:17-cv-11324-FLW-LHG STOROZYSZYN v. JOHNSON & JOHNSON INC. et
                                                                                                                         11/09/2017
                  al
                  3:17-cv-11323-FLW-LHG CHILDRESS et al v. JOHNSON & JOHNSON et al                                       11/09/2017
                  3:17-cv-11337-FLW-LHG CULLEY v. JOHNSON & JOHNSON INC. et al                                           11/09/2017
                  3:17-cv-11467-FLW-LHG LAUVAS et al v. JOHNSON & JOHNSON et al                                          11/09/2017
                  3:17-cv-11338-FLW-LHG FEHER et al v. JOHNSON & JOHNSON et al                                           11/09/2017
                  3:17-cv-11469-FLW-LHG DENNIS FOERSTER, son of Carol Foerster, deceased
                                                                                                                         11/09/2017
                  v. JOHNSON & JOHNSON et al
                  3:17-cv-11240-FLW-LHG LIGGETT et al v. JOHNSON & JOHNSON et al                                         11/09/2017
                  3:17-cv-11339-FLW-LHG BENFORD v. JOHNSON & JOHNSON INC. et al                                          11/09/2017
                  3:17-cv-11340-FLW-LHG PETTI v. JOHNSON & JOHNSON et al                                                 11/09/2017
                  3:17-cv-11241-FLW-LHG MASSENGILL v. JOHNSON & JOHNSON, INC. et al 11/09/2017
                  3:17-cv-11341-FLW-LHG NASATSKY v. JOHNSON & JOHNSON et al                                              11/09/2017
                  3:17-cv-11342-FLW-LHG RICO et al v. JOHNSON & JOHNSON et al                                            11/09/2017
                  3:17-cv-11343-FLW-LHG SALISBURY v. JOHNSON & JOHNSON et al                                             11/09/2017

https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                            416/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2for Filed
                                                Document                the District of New Jersey-Query
                                                                                 05/24/19        Page 419Associated Cases
                                                                                                               of 627
                  3:17-cv-11242-FLW-LHG HERNANDEZ v. JOHNSON & JOHNSON et al                                             11/09/2017
                  3:17-cv-11470-FLW-LHG TABITHA KEMP, daughter of Sandra Kemp, deceased
                                                                                                                         11/09/2017
                  v. JOHNSON & JOHNSON et al
                  3:17-cv-11344-FLW-LHG TABOR v. JOHNSON & JOHNSON INC. et al                                            11/09/2017
                  3:17-cv-11472-FLW-LHG LEMIRE v. JOHNSON & JOHNSON et al                                                11/09/2017
                  3:17-cv-11345-FLW-LHG HUDGINS v. JOHNSON & JOHNSON et al                                               11/09/2017
                  3:17-cv-11346-FLW-LHG BAFALON v. JOHNSON & JOHNSON et al                                               11/09/2017
                  3:17-cv-11347-FLW-LHG MERCER v. JOHNSON & JOHNSON et al                                                11/09/2017
                  3:17-cv-11243-FLW-LHG GINN v. JOHNSON & JOHNSON et al                                                  11/09/2017
                  3:17-cv-11348-FLW-LHG LANEAR v. JOHNSON & JOHNSON et al                                                11/09/2017
                  3:17-cv-11350-FLW-LHG RAKOZY v. JOHNSON & JOHNSON et al                                                11/09/2017
                  3:17-cv-11244-FLW-LHG GREMILLION v. JOHNSON & JOHNSON et al                                            11/09/2017
                  3:17-cv-11351-FLW-LHG Arden v. JOHNSON & JOHNSON et al                                                 11/09/2017
                  3:17-cv-08931-FLW-LHG BINGHAM v. JOHNSON & JOHNSON INC. et al                                          11/09/2017
                  3:17-cv-11322-FLW-LHG WHITE v. JOHNSON & JOHNSON INC. et al                                            11/09/2017
                  3:17-cv-11320-FLW-LHG CLARK v. JOHNSON & JOHNSON et al                                                 11/09/2017
                  3:17-cv-11319-FLW-LHG LENGELE v. JOHNSON & JOHNSON INC. et al                                          11/09/2017
                  3:17-cv-11318-FLW-LHG TOURO v. JOHNSON & JOHNSON et al                                                 11/09/2017
                  3:17-cv-11352-FLW-LHG CASERTA et al v. JOHNSON & JOHNSON et al                                         11/09/2017
                  3:17-cv-11354-FLW-LHG RIZZO et al v. JOHNSON & JOHNSON et al                                           11/09/2017
                  3:17-cv-11316-FLW-LHG SEMAN v. JOHNSON & JOHNSON et al                                                 11/09/2017
                  3:17-cv-11355-FLW-LHG DUPART v. JOHNSON & JOHNSON et al                                                11/09/2017
                  3:17-cv-11356-FLW-LHG VINSON et al v. JOHNSON & JOHNSON et al                                          11/09/2017
                  3:17-cv-11315-FLW-LHG JONES-RICHARDS et al v. JOHNSON & JOHNSON,
                                                                                                                         11/09/2017
                  INC. et al
                  3:17-cv-11359-FLW-LHG KIRKENDALL v. JOHNSON & JOHNSON et al                                            11/09/2017
                  3:17-cv-11361-FLW-LHG STRONG v. JOHNSON AND JOHNSON et al                                              11/09/2017
                  3:17-cv-11314-FLW-LHG JOHNSON v. JOHNSON & JOHNSON et al                                               11/09/2017
                  3:17-cv-11313-FLW-LHG ADCOCK v. JOHNSON & JOHNSON, INC. et al                                          11/09/2017
                  3:17-cv-11362-FLW-LHG FAIR v. JOHNSON AND JOHNSON et al                                                11/09/2017
                  3:17-cv-11368-FLW-LHG RICHARDSON et al v. JOHNSON & JOHNSON et al 11/09/2017
                  3:17-cv-10929-FLW-LHG EDWARDS v. JOHNSON & JOHNSON et al                                               11/09/2017
                  3:17-cv-11369-FLW-LHG COURT v. JOHNSON & JOHNSON et al                                                 11/09/2017
                  3:17-cv-11370-FLW-LHG SPENCER et al v. JOHNSON & JOHNSON et al                                         11/09/2017
                  3:17-cv-11372-FLW-LHG O'NAN v. JOHNSON & JOHNSON et al                                                 11/09/2017
                  3:17-cv-11374-FLW-LHG CRANE v. JOHNSON & JOHNSON et al                                                 11/09/2017
                  3:17-cv-10931-FLW-LHG FOLEY v. JOHNSON & JOHNSON et al                                                 11/09/2017
                  3:17-cv-11375-FLW-LHG DIETTERICH v. JOHNSON & JOHNSON et al                                            11/09/2017
                  3:17-cv-11380-FLW-LHG SLEETER v. JOHNSON & JOHNSON et al                                               11/09/2017
                  3:17-cv-11384-FLW-LHG FALLS v. JOHNSON & JOHNSON et al                                                 11/09/2017
                  3:17-cv-11386-FLW-LHG EDWARDS v. JOHNSON & JOHNSON et al                                               11/09/2017

https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                            417/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2for Filed
                                                Document                the District of New Jersey-Query
                                                                                 05/24/19        Page 420Associated Cases
                                                                                                               of 627
                  3:17-cv-11388-FLW-LHG CASTRO v. JOHNSON & JOHNSON et al                                                11/09/2017
                  3:17-cv-11389-FLW-LHG DAFOE v. JOHNSON & JOHNSON et al                                                 11/09/2017
                  3:17-cv-10930-FLW-LHG YOUNG v. JOHNSON & JOHNSON et al                                                 11/09/2017
                  3:17-cv-11390-FLW-LHG TURNQUIST et al v. JOHNSON & JOHNSON et al                                       11/09/2017
                  3:17-cv-11391-FLW-LHG TOMS v. JOHNSON & JOHNSON et al                                                  11/09/2017
                  3:17-cv-11392-FLW-LHG BARBEE-COUGLER v. JOHNSON & JOHNSON et
                                                                                                                         11/09/2017
                  al
                  3:17-cv-11393-FLW-LHG PADILLA et al v. JOHNSON & JOHNSON et al                                         11/09/2017
                  3:17-cv-11394-FLW-LHG STANLEY et al v. JOHNSON & JOHNSON et al                                         11/09/2017
                  3:17-cv-11395-FLW-LHG BILYEU v. JOHNSON & JOHNSON et al                                                11/09/2017
                  3:17-cv-11398-FLW-LHG BAINES v. JOHNSON & JOHNSON et al                                                11/09/2017
                  3:17-cv-11404-FLW-LHG DAVIDSON v. JOHNSON & JOHNSON et al                                              11/13/2017
                  3:17-cv-11405-FLW-LHG JENKS et al v. JOHNSON & JOHNSON et al                                           11/13/2017
                  3:17-cv-11406-FLW-LHG ALVY v. JOHNSON & JOHNSON et al                                                  11/13/2017
                  3:17-cv-11408-FLW-LHG FRANKLIN v. JOHNSON & JOHNSON et al                                              11/13/2017
                  3:17-cv-11409-FLW-LHG TRAPINI v. JOHNSON & JOHNSON et al                                               11/13/2017
                  3:17-cv-11410-FLW-LHG ROBERTS v. JOHNSON & JOHNSON et al                                               11/13/2017
                  3:17-cv-11413-FLW-LHG KOERPERICH v. JOHNSON & JOHNSON et al                                            11/13/2017
                  3:17-cv-11415-FLW-LHG BLUE et al v. JOHNSON & JOHNSON et al                                            11/13/2017
                  3:17-cv-11418-FLW-LHG MONDRAY v. JOHNSON & JOHNSON et al                                               11/13/2017
                  3:17-cv-11420-FLW-LHG PELLETIER v. JOHNSON & JOHNSON et al                                             11/13/2017
                  3:17-cv-11422-FLW-LHG PRICE v. JOHNSON & JOHNSON et al                                                 11/13/2017
                  3:17-cv-11426-FLW-LHG WADE v. JOHNSON & JOHNSON et al                                                  11/13/2017
                  3:17-cv-11429-FLW-LHG GIDARO v. JOHNSON & JOHNSON et al                                                11/13/2017
                  3:17-cv-11473-FLW-LHG THOMPSON v. JOHNSON & JOHNSON et al                                              11/13/2017
                  3:17-cv-11475-FLW-LHG JONES v. JOHNSON & JOHNSON, INC. et al                                           11/13/2017
                  3:17-cv-11477-FLW-LHG REAGAN et al v. JOHNSON & JOHNSON et al                                          11/13/2017
                  3:17-cv-11153-FLW-LHG TILTON v. JOHNSON & JOHNSON, INC. et al                                          11/13/2017
                  3:17-cv-11152-FLW-LHG STUBBS v. JOHNSON & JOHNSON et al                                                11/13/2017
                  3:17-cv-11151-FLW-LHG HARRIS v. JOHNSON & JOHNSON, INC. et al                                          11/13/2017
                  3:17-cv-11150-FLW-LHG PETRIE v. JOHNSON & JOHNSON et al                                                11/13/2017
                  3:17-cv-11149-FLW-LHG TINOCO v. JOHNSON & JOHNSON, INC. et al                                          11/13/2017
                  3:17-cv-11148-FLW-LHG BATES v. JOHNSON & JOHNSON et al                                                 11/13/2017
                  3:17-cv-11147-FLW-LHG DEESE v. JOHNSON & JOHNSON et al                                                 11/13/2017
                  3:17-cv-11146-FLW-LHG ZANCA v. JOHNSON & JOHNSON et al                                                 11/13/2017
                  3:17-cv-11145-FLW-LHG NUNN v. JOHNSON & JOHNSON, INC. et al                                            11/13/2017
                  3:17-cv-11144-FLW-LHG WILLIE v. JOHNSON & JOHNSON et al                                                11/13/2017
                  3:17-cv-10624-FLW-LHG KISER v. JOHNSON & JOHNSON et al                                                 11/14/2017
                  3:17-cv-10625-FLW-LHG MCNAMARA v. JOHNSON & JOHNSON et al                                              11/14/2017
                  3:17-cv-10626-FLW-LHG CONROY v. JOHNSON & JOHNSON, INC. et al                                          11/14/2017
                  3:17-cv-10627-FLW-LHG HONG v. JOHNSON & JOHNSON et al                                                  11/14/2017
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                            418/625
5/15/2019                           CM/ECF LIVE - U.S.
                          Case 1:19-cv-01530           District Court2for Filed
                                                  Document                the District of New Jersey-Query
                                                                                   05/24/19        Page 421Associated Cases
                                                                                                                 of 627

                  3:17-cv-10628-FLW-LHG KNOTTS v. JOHNSON & JOHNSON et al                                                 11/14/2017
                  3:17-cv-10629-FLW-LHG WONG v. JOHNSON & JOHNSON et al                                                   11/14/2017
                  3:17-cv-11490-FLW-LHG MOTEN v. JOHNSON & JOHNSON, INC. et al                                            11/14/2017
                  3:17-cv-11491-FLW-LHG FRANKLIN v. JOHNSON & JOHNSON, INC. et al                                         11/14/2017
                  3:17-cv-11492-FLW-LHG PASTERNAK v. JOHNSON & JOHNSON et al                                              11/14/2017
                  3:17-cv-11495-FLW-LHG STANSBURY v. JOHNSON & JOHNSON, INC. et al                                        11/14/2017
                  3:17-cv-11497-FLW-LHG PETERSON v. JOHNSON & JOHNSON, INC. et al                                         11/14/2017
                  3:17-cv-11500-FLW-LHG KIEKBUSH v. JOHNSON & JOHNSON et al                                               11/14/2017
                  3:17-cv-11511-FLW-LHG CURTIS et al v. Johnson & Johnson et al                                           11/14/2017
                  3:17-cv-11520-FLW-LHG BRINDAR v. JOHNSON & JOHNSON et al                                                11/14/2017
                  3:17-cv-11544-FLW-LHG MILLER v. JOHNSON & JOHNSON et al                                                 11/14/2017
                  3:17-cv-11546-FLW-LHG BOWDEN v. JOHNSON & JOHNSON et al                                                 11/14/2017
                  3:17-cv-11549-FLW-LHG CYNTHIA NEWMAN v. JOHNSON & JOHNSON et
                                                                                                                          11/14/2017
                  al
                  3:17-cv-11552-FLW-LHG EDWARD DONALDSON v. JOHNSON & JOHNSON
                                                                                                                          11/14/2017
                  et al
                  3:17-cv-11555-FLW-LHG OLIVER v. JOHNSON & JOHNSON et al                                                 11/14/2017
                  3:17-cv-11556-FLW-LHG BAILEY v. JOHNSON & JOHNSON et al                                                 11/14/2017
                  3:17-cv-11559-FLW-LHG HOLMES v. JOHNSON & JOHNSON et al                                                 11/14/2017
                  3:17-cv-10940-FLW-LHG ROBLES et al v. JOHNSON & JOHNSON, INC. et al                                     11/14/2017
                  3:17-cv-11264-FLW-LHG Martin v. JOHNSON & JOHNSON, INC. et al                                           11/14/2017
                  3:17-cv-10439-FLW-LHG KERR v. JOHNSON & JOHNSON et al                                                   11/14/2017
                  3:17-cv-11139-FLW-LHG RANDALL-VICIAN v. JOHNSON & JOHNSON,
                                                                                                                          11/14/2017
                  INC. et al
                  3:17-cv-11247-FLW-LHG FENSTEMAKER v. JOHNSON & JOHNSON et al                                            11/14/2017
                  3:17-cv-11566-FLW-LHG THOMAS et al v. JOHNSON & JOHNSON et al                                           11/14/2017
                  3:17-cv-11513-FLW-LHG CAMBRIA v. JOHNSON & JOHNSON et al                                                11/14/2017
                  3:17-cv-11515-FLW-LHG BIANCO v. Johnson & Johnson et al                                                 11/14/2017
                  3:17-cv-11169-FLW-LHG Hafley v. JOHNSON & JOHNSON et al                                                 11/15/2017
                  3:17-cv-11569-FLW-LHG ACHENBACH v. JOHNSON & JOHNSON et al                                              11/15/2017
                  3:17-cv-11571-FLW-LHG LARSON v. JOHNSON & JOHNSON et al                                                 11/15/2017
                  3:17-cv-11572-FLW-LHG AHEARN v. JOHNSON & JOHNSON et al                                                 11/15/2017
                  3:17-cv-11575-FLW-LHG ALLISON et al v. JOHNSON & JOHNSON et al                                          11/15/2017
                  3:17-cv-11576-FLW-LHG PRATT et al v. JOHNSON & JOHNSON et al                                            11/15/2017
                  3:17-cv-11580-FLW-LHG MILLER v. JOHNSON & JOHNSON et al                                                 11/15/2017
                  3:17-cv-11581-FLW-LHG TICEAHKIE v. JOHNSON & JOHNSON et al                                              11/15/2017
                  3:17-cv-11582-FLW-LHG MASON-REIBSON et al v. JOHNSON & JOHNSON
                                                                                                                          11/15/2017
                  et al
                  3:17-cv-10933-FLW-LHG EVANS v. JOHNSON & JOHNSON et al                                                  11/15/2017
                  3:17-cv-10933-FLW-LHG EVANS v. JOHNSON & JOHNSON et al                                                  11/15/2017
                  3:17-cv-11583-FLW-LHG PAYNE v. JOHNSON & JOHNSON et al                                                  11/15/2017
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                             419/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2for Filed
                                                Document                the District of New Jersey-Query
                                                                                 05/24/19        Page 422Associated Cases
                                                                                                               of 627
                  3:17-cv-11585-FLW-LHG HERRING v. JOHNSON & JOHNSON et al                                               11/15/2017
                  3:17-cv-11587-FLW-LHG KIKUGAWA v. JOHNSON & JOHNSON et al                                              11/15/2017
                  3:17-cv-11595-FLW-LHG PRICE v. JOHNSON & JOHNSON et al                                                 11/15/2017
                  3:17-cv-10934-FLW-LHG HOPPE et al v. JOHNSON & JOHNSON et al                                           11/15/2017
                  3:17-cv-10936-FLW-LHG HOLDCRAFT v. JOHNSON & JOHNSON et al                                             11/15/2017
                  3:17-cv-10935-FLW-LHG GATHERS v. JOHNSON & JOHNSON et al                                               11/15/2017
                  3:17-cv-10938-FLW-LHG JORDAN v. JOHNSON & JOHNSON et al                                                11/15/2017
                  3:17-cv-10939-FLW-LHG HARDERS v. JOHNSON & JOHNSON et al                                               11/15/2017
                  3:17-cv-11596-FLW-LHG HUNT v. JOHNSON & JOHNSON et al                                                  11/15/2017
                  3:17-cv-11598-FLW-LHG PRESCOTT v. JOHNSON & JOHNSON et al                                              11/15/2017
                  3:17-cv-11611-FLW-LHG COLEMAN v. JOHNSON & JOHNSON et al                                               11/15/2017
                  3:17-cv-11616-FLW-LHG ABNER v. JOHNSON & JOHNSON et al                                                 11/15/2017
                  3:17-cv-11610-FLW-LHG WELKER et al v. JOHNSON AND JOHNSON et al                                        11/16/2017
                  3:17-cv-11614-FLW-LHG BURGESS et al v. JOHNSON AND JOHNSON et al 11/16/2017
                  3:17-cv-11618-FLW-LHG GRIEGO v. JOHNSON & JOHNSON, INC. et al                                          11/16/2017
                  3:17-cv-11619-FLW-LHG LUTON v JOHNSON & JOHNSON, INC., et al.                                          11/16/2017
                  3:17-cv-11620-FLW-LHG MARKUS v JOHNSON & JOHNSON, INC., et al                                          11/16/2017
                  3:17-cv-11621-FLW-LHG REYNOLDS v JOHNSON & JOHNSON, INC. et al                                         11/16/2017
                  3:17-cv-11638-FLW-LHG ANDERSON v. JOHNSON & JOHNSON et al                                              11/16/2017
                  3:17-cv-11647-FLW-LHG TOLBERT et al v. JOHNSON & JOHNSON et al                                         11/16/2017
                  3:17-cv-11648-FLW-LHG GOMEZ v. JOHNSON & JOHNSON et al                                                 11/16/2017
                  3:17-cv-11649-FLW-LHG ARNOLD v. JOHNSON & JOHNSON et al                                                11/16/2017
                  3:17-cv-11652-FLW-LHG CLARK v. JOHNSON & JOHNSON et al                                                 11/16/2017
                  3:17-cv-11623-FLW-LHG BROWN v. JOHNSON & JOHNSON et al                                                 11/16/2017
                  3:17-cv-11653-FLW-LHG ARMIJO v. JOHNSON & JOHNSON et al                                                11/16/2017
                  3:17-cv-11656-FLW-LHG MOORE v. JOHNSON & JOHNSON et al                                                 11/16/2017
                  3:17-cv-11658-FLW-LHG HILL v. JOHNSON & JOHNSON et al                                                  11/16/2017
                  3:17-cv-11624-FLW-LHG CREECH v. JOHNSON & JOHNSON et al                                                11/16/2017
                  3:17-cv-11662-FLW-LHG BOUZON v. JOHNSON & JOHNSON et al                                                11/16/2017
                  3:17-cv-11663-FLW-LHG HERNANDEZ v. JOHNSON & JOHNSON et al                                             11/16/2017
                  3:17-cv-11672-FLW-LHG DEMUS v. JOHNSON & JOHNSON et al                                                 11/16/2017
                  3:17-cv-11673-FLW-LHG MICETIC v. JOHNSON & JOHNSON et al                                               11/16/2017
                  3:17-cv-11676-FLW-LHG ISAACS v. JOHNSON & JOHNSON et al                                                11/16/2017
                  3:17-cv-11677-FLW-LHG BROWN v. JOHNSON & JOHNSON et al                                                 11/16/2017
                  3:17-cv-11684-FLW-LHG PFEIFFER v. JOHNSON & JOHNSON et al                                              11/16/2017
                  3:17-cv-11685-FLW-LHG WAGNER v. JOHNSON & JOHNSON et al                                                11/16/2017
                  3:17-cv-11688-FLW-LHG FRALEY v. JOHNSON & JOHNSON et al                                                11/16/2017
                  3:17-cv-11689-FLW-LHG BISHOP et al v. JOHNSON & JOHNSON et al                                          11/16/2017
                  3:17-cv-11690-FLW-LHG BAILEY v. JOHNSON & JOHNSON et al                                                11/16/2017
                  3:17-cv-11691-FLW-LHG HALL v. JOHNSON & JOHNSON et al                                                  11/16/2017
                  3:17-cv-11692-FLW-LHG DAVIS v. JOHNSON & JOHNSON et al                                                 11/16/2017
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                            420/625
5/15/2019                           CM/ECF LIVE - U.S.
                          Case 1:19-cv-01530           District Court2for Filed
                                                  Document                the District of New Jersey-Query
                                                                                   05/24/19        Page 423Associated Cases
                                                                                                                 of 627

                  3:17-cv-11693-FLW-LHG LEE v. JOHNSON & JOHNSON et al                                                    11/16/2017
                  3:17-cv-11694-FLW-LHG BROOKS v. JOHNSON & JOHNSON et al                                                 11/16/2017
                  3:17-cv-11695-FLW-LHG GIROUX v. JOHNSON & JOHNSON et al                                                 11/16/2017
                  3:17-cv-11696-FLW-LHG AZIZ v. JOHNSON & JOHNSON et al                                                   11/16/2017
                  3:17-cv-11697-FLW-LHG PUTZ v. JOHNSON & JOHNSON et al                                                   11/16/2017
                  3:17-cv-11686-FLW-LHG SEWARD v. JOHNSON & JOHNSON et al                                                 11/17/2017
                  3:17-cv-11687-FLW-LHG DITMORE v. JOHNSON & JOHNSON et al                                                11/17/2017
                  3:17-cv-11755-FLW-LHG PERKS v. JOHNSON & JOHNSON et al                                                  11/17/2017
                  3:17-cv-11714-FLW-LHG HOLLIS v. JOHNSON & JOHNSON et al                                                 11/17/2017
                  3:17-cv-11717-FLW-LHG GUTIERREZ v. JOHNSON & JOHNSON et al                                              11/17/2017
                  3:17-cv-11726-FLW-LHG AMBROSE v. JOHNSON & JOHNSON et al                                                11/17/2017
                  3:17-cv-11729-FLW-LHG CAINE v. JOHNSON & JOHNSON et al                                                  11/17/2017
                  3:17-cv-11699-FLW-LHG BEJEC et al v. JOHNSON & JOHNSON et al                                            11/17/2017
                  3:17-cv-11700-FLW-LHG ATKINS v. JOHNSON & JOHNSON et al                                                 11/17/2017
                  3:17-cv-11710-FLW-LHG KING v. JOHNSON & JOHNSON et al                                                   11/17/2017
                  3:17-cv-11111-FLW-LHG WILLOUGHBY v. JOHNSON & JOHNSON et al                                             11/17/2017
                  3:17-cv-11779-FLW-LHG MIGHELLS v. Johnson & Johnson, et al                                              11/17/2017
                  3:17-cv-11781-FLW-LHG DUNCAN v. Johnson & Johnson et al                                                 11/17/2017
                  3:17-cv-11783-FLW-LHG NIELSON v. Johnson & Johnson et al                                                11/17/2017
                  3:17-cv-11785-FLW-LHG MURPHY v. Johnson & Johnson et al                                                 11/17/2017
                  3:17-cv-11788-FLW-LHG LANDRETH v. Johnson & Johnson et al                                               11/17/2017
                  3:17-cv-11748-FLW-LHG WONG-FARENBAUGH v. JOHNSON & JOHNSON
                                                                                                                          11/17/2017
                  et al
                  3:17-cv-11749-FLW-LHG BAILEY v. JOHNSON & JOHNSON et al                                                 11/17/2017
                  3:17-cv-11757-FLW-LHG FOSTER v. JOHNSON & JOHNSON et al                                                 11/17/2017
                  3:17-cv-11760-FLW-LHG CASSETTI v. JOHNSON & JOHNSON et al                                               11/17/2017
                  3:17-cv-11798-FLW-LHG AGRESTA v. Johnson & Johnson et al                                                11/17/2017
                  3:17-cv-11799-FLW-LHG WARREN v. Johnson & Johnson et al                                                 11/17/2017
                  3:17-cv-11702-FLW-LHG POPE v. JOHNSON & JOHNSON et al                                                   11/17/2017
                  3:17-cv-11704-FLW-LHG SANDERS v. JOHNSON & JOHNSON et al                                                11/19/2017
                  3:17-cv-11705-FLW-LHG DAZEY v. JOHNSON & JOHNSON et al                                                  11/19/2017
                  3:17-cv-11706-FLW-LHG CLARK v. JOHNSON & JOHNSON et al                                                  11/19/2017
                  3:17-cv-11707-FLW-LHG DEGIDIO v. JOHNSON & JOHNSON et al                                                11/19/2017
                  3:17-cv-11709-FLW-LHG MCLUCAS v. JOHNSON & JOHNSON et al                                                11/19/2017
                  3:17-cv-11761-FLW-LHG GOUCHER v. JOHNSON & JOHNSON et al                                                11/20/2017
                  3:17-cv-11770-FLW-LHG MONTIHO v. JOHNSON & JOHNSON et al                                                11/20/2017
                  3:17-cv-11772-FLW-LHG SPEARS v. JOHNSON & JOHNSON et al                                                 11/20/2017
                  3:17-cv-11780-FLW-LHG THOMPSON v. JOHNSON & JOHNSON, INC. et al                                         11/20/2017
                  3:17-cv-11782-FLW-LHG CARR v. JOHNSON & JOHNSON, INC. et al                                             11/20/2017
                  3:17-cv-11792-FLW-LHG CLAFFEY et al v. JOHNSON & JOHNSON et al                                          11/20/2017

https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                             421/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2for Filed
                                                Document                the District of New Jersey-Query
                                                                                 05/24/19        Page 424Associated Cases
                                                                                                               of 627
                  3:17-cv-11625-FLW-LHG DIXON v. JOHNSON & JOHNSON et al                                                 11/20/2017
                  3:17-cv-11793-FLW-LHG BASILO v. JOHNSON & JOHNSON et al                                                11/20/2017
                  3:17-cv-11626-FLW-LHG GLAUSSER v. JOHNSON & JOHNSON et al                                              11/20/2017
                  3:17-cv-11627-FLW-LHG LOMBARDI v. JOHNSON & JOHNSON et al                                              11/20/2017
                  3:17-cv-11629-FLW-LHG MCKAY v. JOHNSON & JOHNSON et al                                                 11/20/2017
                  3:17-cv-11630-FLW-LHG RACHAL v. JOHNSON & JOHNSON et al                                                11/20/2017
                  3:17-cv-11784-FLW-LHG JOURNEY et al v. JOHNSON & JOHNSON et al                                         11/20/2017
                  3:17-cv-11631-FLW-LHG ULMAN v. JOHNSON & JOHNSON et al                                                 11/20/2017
                  3:17-cv-11633-FLW-LHG WALKER v. JOHNSON & JOHNSON et al                                                11/20/2017
                  3:17-cv-11634-FLW-LHG POLTER v. JOHNSON & JOHNSON et al                                                11/20/2017
                  3:17-cv-11824-FLW-LHG Hardee v. Johnson & Johnson et al                                                11/20/2017
                  3:17-cv-11739-FLW-LHG SHAW v. JOHNSON & JOHNSON et al                                                  11/20/2017
                  3:17-cv-11831-FLW-LHG Andrus v. Johnson & Johnson et al                                                11/20/2017
                  3:17-cv-11832-FLW-LHG Jackson v. Johnson & Johnson et al                                               11/20/2017
                  3:17-cv-11730-FLW-LHG SHARON v. JOHNSON & JOHNSON et al                                                11/20/2017
                  3:17-cv-11736-FLW-LHG CONLEY et al v. JOHNSON & JOHNSON et al                                          11/20/2017
                  3:17-cv-11737-FLW-LHG BROOKS-HILLIARD et al v. JOHNSON &
                                                                                                                         11/20/2017
                  JOHNSON et al
                  3:17-cv-11738-FLW-LHG WARYAS v. JOHNSON & JOHNSON et al                                                11/20/2017
                  3:17-cv-11743-FLW-LHG GREEN v. JOHNSON & JOHNSON et al                                                 11/20/2017
                  3:17-cv-11744-FLW-LHG BELK v. JOHNSON & JOHNSON et al                                                  11/20/2017
                  3:17-cv-11745-FLW-LHG NIXON et al v. JOHNSON & JOHNSON et al                                           11/20/2017
                  3:17-cv-11746-FLW-LHG ALLEN v. JOHNSON & JOHNSON et al                                                 11/20/2017
                  3:17-cv-11747-FLW-LHG WAITE v. JOHNSON & JOHNSON et al                                                 11/20/2017
                  3:17-cv-11801-FLW-LHG GILBERT v. JOHNSON & JOHNSON et al                                               11/20/2017
                  3:17-cv-11800-FLW-LHG BAILEY v. JOHNSON & JOHNSON et al                                                11/20/2017
                  3:17-cv-11802-FLW-LHG BUSHAW v. JOHNSON & JOHNSON, INC. et al                                          11/20/2017
                  3:17-cv-11803-FLW-LHG MCKENZIE v. JOHNSON & JOHNSON et al                                              11/20/2017
                  3:17-cv-11804-FLW-LHG GILBERT v. JOHNSON & JOHNSON et al                                               11/20/2017
                  3:17-cv-11805-FLW-LHG PLUMMER v. JOHNSON & JOHNSON, INC. et al                                         11/20/2017
                  3:17-cv-11806-FLW-LHG THARP v. JOHNSON & JOHNSON et al                                                 11/20/2017
                  3:17-cv-11809-FLW-LHG LAMANTIA v. JOHNSON & JOHNSON et al                                              11/20/2017
                  3:17-cv-11874-FLW-LHG SULLIVAN v. Johnson & Johnson et al                                              11/21/2017
                  3:17-cv-11869-FLW-LHG BARNETT et al v. JOHNSON & JOHNSON et al                                         11/21/2017
                  3:17-cv-11868-FLW-LHG WENGERT v. JOHNSON & JOHNSON et al                                               11/21/2017
                  3:17-cv-11864-FLW-LHG GRIER v. JOHNSON & JOHNSON et al                                                 11/21/2017
                  3:17-cv-11863-FLW-LHG PERKINS v. JOHNSON & JOHNSON et al                                               11/21/2017
                  3:17-cv-11860-FLW-LHG ANNALORO et al v. JOHNSON & JOHNSON et al                                        11/21/2017
                  3:17-cv-11928-FLW-LHG HENDON v. JOHNSON & JOHNSON, et al                                               11/21/2017
                  3:17-cv-11964-FLW-LHG HOLMES v. JOHNSON & JOHNSON et al                                                11/22/2017
                  3:18-cv-00834-FLW-LHG KEUERLEBER v. JOHNSON & JOHNSON et al                                            01/22/2018
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                            422/625
5/15/2019                           CM/ECF LIVE - U.S.
                          Case 1:19-cv-01530           District Court2for Filed
                                                  Document                the District of New Jersey-Query
                                                                                   05/24/19        Page 425Associated Cases
                                                                                                                 of 627

                  3:18-cv-00835-FLW-LHG MAUPIN v. JOHNSON & JOHNSON et al                                                 01/22/2018
                  3:18-cv-00836-FLW-LHG OTERO v. JOHNSON & JOHNSON et al                                                  01/22/2018
                  3:18-cv-00843-FLW-LHG ROSINSKI v. JOHNSON & JOHNSON et al                                               01/22/2018
                  3:18-cv-00844-FLW-LHG ANDERSON v. JOHNSON & JOHNSON et al                                               01/22/2018
                  3:17-cv-13758-FLW-LHG PERRONE et al v. JOHNSON & JOHNSON et al                                          01/02/2018
                  3:18-cv-15007-FLW-LHG MCELROY v. JOHNSON & JOHNSON et al                                                10/17/2018
                  3:17-cv-11893-FLW-LHG IULIANO v. JOHNSON & JOHNSON et al                                                11/27/2017
                  3:17-cv-11903-FLW-LHG SIGET et al v. JOHNSON & JOHNSON et al                                            11/27/2017
                  3:17-cv-11905-FLW-LHG GRANT v. JOHNSON & JOHNSON et al                                                  11/27/2017
                  3:17-cv-11906-FLW-LHG NELSON-EDWARDS v. JOHNSON & JOHNSON et
                                                                                                                          11/27/2017
                  al
                  3:17-cv-11908-FLW-LHG MEYER v. JOHNSON & JOHNSON et al                                                  11/27/2017
                  3:17-cv-11909-FLW-LHG MCMILLAN v. JOHNSON & JOHNSON et al                                               11/27/2017
                  3:17-cv-11911-FLW-LHG MCCLINTON v. JOHNSON & JOHNSON et al                                              11/27/2017
                  3:17-cv-11919-FLW-LHG MCCARTHY v. JOHNSON & JOHNSON et al                                               11/27/2017
                  3:17-cv-11920-FLW-LHG HALFON v. JOHNSON & JOHNSON et al                                                 11/27/2017
                  3:17-cv-11921-FLW-LHG MANGES v. JOHNSON & JOHNSON et al                                                 11/27/2017
                  3:17-cv-11930-FLW-LHG BUTLER v. JOHNSON & JOHNSON et al                                                 11/27/2017
                  3:17-cv-11875-FLW-LHG JOHNSON v. JOHNSON & JOHNSON et al                                                11/27/2017
                  3:17-cv-11876-FLW-LHG SIMPSON v. JOHNSON & JOHNSON et al                                                11/27/2017
                  3:17-cv-11878-FLW-LHG SUMMERVILLE v. JOHNSON & JOHNSON et al                                            11/27/2017
                  3:17-cv-11879-FLW-LHG IZZO v. JOHNSON & JOHNSON et al                                                   11/27/2017
                  3:17-cv-11881-FLW-LHG PACE v. JOHNSON & JOHNSON et al                                                   11/27/2017
                  3:17-cv-11883-FLW-LHG HAYES-HOLLINGSWORTH v. JOHNSON &
                                                                                                                          11/27/2017
                  JOHNSON et al
                  3:17-cv-11884-FLW-LHG PICOU v. JOHNSON & JOHNSON et al                                                  11/27/2017
                  3:17-cv-11885-FLW-LHG HOWERY et al v. JOHNSON & JOHNSON et al                                           11/27/2017
                  3:17-cv-11886-FLW-LHG WEBER et al v. JOHNSON & JOHNSON et al                                            11/27/2017
                  3:17-cv-11887-FLW-LHG PELT et al v. JOHNSON & JOHNSON et al                                             11/27/2017
                  3:17-cv-11888-FLW-LHG GIRASUOLO et al v. JOHNSON & JOHNSON et al                                        11/27/2017
                  3:17-cv-11889-FLW-LHG EVANS et al v. JOHNSON & JOHNSON et al                                            11/27/2017
                  3:17-cv-11890-FLW-LHG HEDRICK v. JOHNSON & JOHNSON et al                                                11/27/2017
                  3:17-cv-12051-FLW-LHG JENNETTE v. Johnson & Johnson et al                                               11/27/2017
                  3:17-cv-12052-FLW-LHG GORDON v. Johnson & Johnson et al                                                 11/27/2017
                  3:17-cv-11935-FLW-LHG BRITTAIN v. JOHNSON & JOHNSON et al                                               11/27/2017
                  3:17-cv-11938-FLW-LHG BYRD v. JOHNSON & JOHNSON et al                                                   11/27/2017
                  3:17-cv-11942-FLW-LHG KIELBASA et al v. JOHNSON & JOHNSON et al                                         11/27/2017
                  3:17-cv-11946-FLW-LHG JEMISON v. JOHNSON & JOHNSON et al                                                11/27/2017
                  3:17-cv-11947-FLW-LHG LEWIS v. JOHNSON & JOHNSON et al                                                  11/27/2017
                  3:17-cv-11950-FLW-LHG KOWALSKI v. JOHNSON & JOHNSON et al                                               11/27/2017

https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                             423/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2for Filed
                                                Document                the District of New Jersey-Query
                                                                                 05/24/19        Page 426Associated Cases
                                                                                                               of 627
                  3:17-cv-11952-FLW-LHG JONES v. JOHNSON & JOHNSON et al                                                 11/27/2017
                  3:17-cv-11954-FLW-LHG JOINER v. JOHNSON & JOHNSON et al                                                11/27/2017
                  3:17-cv-11956-FLW-LHG DONAHUE et al v. JOHNSON & JOHNSON et al                                         11/27/2017
                  3:17-cv-11957-FLW-LHG JACKSON v. JOHNSON & JOHNSON et al                                               11/27/2017
                  3:17-cv-11958-FLW-LHG KEY v. JOHNSON & JOHNSON et al                                                   11/27/2017
                  3:17-cv-11959-FLW-LHG KING v. JOHNSON & JOHNSON et al                                                  11/27/2017
                  3:17-cv-11965-FLW-LHG KRUSE v. JOHNSON & JOHNSON et al                                                 11/27/2017
                  3:17-cv-11966-FLW-LHG TRACY v. JOHNSON & JOHNSON et al                                                 11/27/2017
                  3:17-cv-11967-FLW-LHG FABRE v. JOHNSON & JOHNSON et al                                                 11/27/2017
                  3:17-cv-11968-FLW-LHG KEMPE v. JOHNSON & JOHNSON et al                                                 11/27/2017
                  3:17-cv-11969-FLW-LHG AGUILAR v. JOHNSON & JOHNSON et al                                               11/27/2017
                  3:17-cv-11970-FLW-LHG FITZGIBBON v. JOHNSON & JOHNSON et al                                            11/27/2017
                  3:17-cv-11971-FLW-LHG SANCHEZ v. JOHNSON & JOHNSON et al                                               11/27/2017
                  3:17-cv-11973-FLW-LHG TURNER v. JOHNSON & JOHNSON et al                                                11/27/2017
                  3:17-cv-11974-FLW-LHG LOMBARDI et al v. JOHNSON & JOHNSON et al                                        11/27/2017
                  3:17-cv-11976-FLW-LHG LEE et al v. JOHNSON & JOHNSON et al                                             11/28/2017
                  3:17-cv-11977-FLW-LHG BAILEY et al v. JOHNSON & JOHNSON et al                                          11/28/2017
                  3:17-cv-11980-FLW-LHG JANIGA et al v. JOHNSON & JOHNSON et al                                          11/28/2017
                  3:17-cv-11981-FLW-LHG BUTTERFIELD v. JOHNSON & JOHNSON et al                                           11/28/2017
                  3:17-cv-11982-FLW-LHG MCKOY v. JOHNSON & JOHNSON et al                                                 11/28/2017
                  3:17-cv-11983-FLW-LHG FITTEN v. JOHNSON & JOHNSON et al                                                11/28/2017
                  3:17-cv-11985-FLW-LHG GREER v. JOHNSON & JOHNSON et al                                                 11/28/2017
                  3:17-cv-11987-FLW-LHG CALLAHAN v. JOHNSON & JOHNSON et al                                              11/28/2017
                  3:17-cv-11989-FLW-LHG GAIUS et al v. JOHNSON & JOHNSON et al                                           11/28/2017
                  3:17-cv-11992-FLW-LHG WILLARD et al v. JOHNSON & JOHNSON et al                                         11/28/2017
                  3:17-cv-11995-FLW-LHG LAY v. JOHNSON & JOHNSON, INC. et al                                             11/28/2017
                  3:17-cv-11996-FLW-LHG MEYER v. JOHNSON & JOHNSON, INC. et al                                           11/28/2017
                  3:17-cv-11999-FLW-LHG LUCAS v. JOHNSON & JOHNSON, INC. et al                                           11/28/2017
                  3:17-cv-12059-FLW-LHG HUNSAKER v. JOHNSON & JOHNSON et al                                              11/27/2017
                  3:17-cv-12000-FLW-LHG COX v. JOHNSON & JOHNSON, INC. et al                                             11/28/2017
                  3:17-cv-12009-FLW-LHG KING v. JOHNSON & JOHNSON et al                                                  11/28/2017
                  3:17-cv-10172-FLW-LHG COOK v. JOHNSON & JOHNSON, INC. et al                                            11/28/2017
                  3:17-cv-10175-FLW-LHG DAVIS v. JOHNSON & JOHNSON, INC. et al                                           11/28/2017
                  3:17-cv-10177-FLW-LHG EVANS v. JOHNSON & JOHNSON, INC. et al                                           11/28/2017
                  3:17-cv-10178-FLW-LHG JACKSON v. JOHNSON & JOHNSON, INC. et al                                         11/28/2017
                  3:17-cv-10184-FLW-LHG KUCHARSKI v. JOHNSON & JOHNSON, INC. et al 11/28/2017
                  3:17-cv-12085-FLW-LHG MAINE et al v. JOHNSON & JOHNSON et al                                           11/28/2017
                  3:17-cv-12034-FLW-LHG GOLDBERG v. JOHNSON & JOHNSON et al                                              11/28/2017
                  3:17-cv-12037-FLW-LHG RICHMOND v. JOHNSON & JOHNSON et al                                              11/28/2017
                  3:17-cv-12039-FLW-LHG HARRELSON v. JOHNSON & JOHNSON et al                                             11/28/2017
                  3:17-cv-12042-FLW-LHG PALMER v. JOHNSON & JOHNSON et al                                                11/28/2017
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                            424/625
5/15/2019                           CM/ECF LIVE - U.S.
                          Case 1:19-cv-01530           District Court2for Filed
                                                  Document                the District of New Jersey-Query
                                                                                   05/24/19        Page 427Associated Cases
                                                                                                                 of 627

                  3:17-cv-10174-FLW-LHG RENCHER v. JOHNSON & JOHNSON et al                                                11/28/2017
                  3:17-cv-12044-FLW-LHG GRIGSBY v. JOHNSON & JOHNSON et al                                                11/28/2017
                  3:17-cv-12045-FLW-LHG PATTON v. JOHNSON & JOHNSON et al                                                 11/28/2017
                  3:17-cv-12047-FLW-LHG RUSSELL v. JOHNSON & JOHNSON et al                                                11/28/2017
                  3:17-cv-12048-FLW-LHG MORRIS v. JOHNSON & JOHNSON et al                                                 11/28/2017
                  3:17-cv-12049-FLW-LHG PEREZ v. JOHNSON & JOHNSON et al                                                  11/28/2017
                  3:17-cv-12050-FLW-LHG FRENCH et al v. JOHNSON & JOHNSON et al                                           11/28/2017
                  3:17-cv-12053-FLW-LHG MOORE v. JOHNSON & JOHNSON et al                                                  11/28/2017
                  3:17-cv-12087-FLW-LHG ANDERSON v. JOHNSON & JOHNSON, INC. et al                                         11/28/2017
                  3:17-cv-12089-FLW-LHG MCKOY, SR v. JOHNSON & JOHNSON et al                                              11/28/2017
                  3:17-cv-12054-FLW-LHG PAULSEN v. JOHNSON & JOHNSON et al                                                11/29/2017
                  3:17-cv-12055-FLW-LHG LUND v. JOHNSON & JOHNSON et al                                                   11/29/2017
                  3:17-cv-12056-FLW-LHG PIASCIK v. JOHNSON & JOHNSON et al                                                11/29/2017
                  3:17-cv-12065-FLW-LHG GOTTLIEB et al v. JOHNSON & JOHNSON et al                                         11/29/2017
                  3:17-cv-12066-FLW-LHG PIKE v. JOHNSON & JOHNSON et al                                                   11/29/2017
                  3:17-cv-12070-FLW-LHG OWENS v. JOHNSON & JOHNSON et al                                                  11/29/2017
                  3:17-cv-12072-FLW-LHG SCHAFFER v. JOHNSON & JOHNSON et al                                               11/29/2017
                  3:17-cv-12074-FLW-LHG SMITH v. JOHNSON & JOHNSON et al                                                  11/29/2017
                  3:17-cv-12076-FLW-LHG SIMMS v. JOHNSON & JOHNSON et al                                                  11/29/2017
                  3:17-cv-12077-FLW-LHG ANTOS v. JOHNSON & JOHNSON et al                                                  11/29/2017
                  3:17-cv-12079-FLW-LHG SEPTER v. JOHNSON & JOHNSON et al                                                 11/29/2017
                  3:17-cv-12125-FLW-LHG DONNELLY et al v. JOHNSON & JOHNSON et al                                         11/29/2017
                  3:17-cv-12130-FLW-LHG YOWS et al v. JOHNSON & JOHNSON et al                                             11/29/2017
                  3:17-cv-12131-FLW-LHG BIDDINGS v. JOHNSON & JOHNSON et al                                               11/29/2017
                  3:17-cv-12135-FLW-LHG ARGUELLO v. JOHNSON & JOHNSON et al                                               11/29/2017
                  3:17-cv-12140-FLW-LHG BOWDEN v. JOHNSON & JOHNSON et al                                                 11/29/2017
                  3:17-cv-12142-FLW-LHG BOWENS et al v. JOHNSON & JOHNSON et al                                           11/29/2017
                  3:17-cv-12145-FLW-LHG BICHELL et al v. JOHNSON & JOHNSON et al                                          11/29/2017
                  3:17-cv-12147-FLW-LHG IBARRA v. JOHNSON & JOHNSON et al                                                 11/29/2017
                  3:17-cv-12150-FLW-LHG ROBERTS v. JOHNSON & JOHNSON et al                                                11/29/2017
                  3:17-cv-12153-FLW-LHG PIOREK v. JOHNSON & JOHNSON et al                                                 11/29/2017
                  3:17-cv-12156-FLW-LHG COCHRAN v. JOHNSON & JOHNSON et al                                                11/29/2017
                  3:17-cv-12157-FLW-LHG OHLMS et al v. JOHNSON & JOHNSON et al                                            11/29/2017
                  3:17-cv-12158-FLW-LHG PALUH v. JOHNSON & JOHNSON et al                                                  11/29/2017
                  3:17-cv-12160-FLW-LHG SOFIELD v. JOHNSON & JOHNSON et al                                                11/29/2017
                  3:17-cv-11822-FLW-LHG MURRAY et al v. JOHNSON & JOHNSON et al                                           11/29/2017
                  3:17-cv-12162-FLW-LHG HORNE v. JOHNSON & JOHNSON et al                                                  11/29/2017
                  3:17-cv-12165-FLW-LHG PAGNANI et al v. JOHNSON & JOHNSON et al                                          11/29/2017
                  3:17-cv-12167-FLW-LHG STANSFIELD et al v. JOHNSON & JOHNSON et al                                       11/29/2017
                  3:17-cv-12100-FLW-LHG CAMPBELL v. JOHNSON & JOHNSON et al                                               11/29/2017
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                             425/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2for Filed
                                                Document                the District of New Jersey-Query
                                                                                 05/24/19        Page 428Associated Cases
                                                                                                               of 627
                  3:17-cv-12102-FLW-LHG HILL v. JOHNSON & JOHNSON et al                                                  11/29/2017
                  3:17-cv-12105-FLW-LHG CHOLEWA et al v. JOHNSON & JOHNSON et al                                         11/29/2017
                  3:17-cv-12108-FLW-LHG MCINTYRE et al v. JOHNSON & JOHNSON et al                                        11/29/2017
                  3:17-cv-12109-FLW-LHG CLARK et al v. JOHNSON & JOHNSON et al                                           11/29/2017
                  3:17-cv-12111-FLW-LHG COHEN et al v. JOHNSON & JOHNSON et al                                           11/29/2017
                  3:17-cv-12112-FLW-LHG CARROLL et al v. JOHNSON & JOHNSON et al                                         11/29/2017
                  3:17-cv-12114-FLW-LHG HURTADO et al v. JOHNSON & JOHNSON et al                                         11/29/2017
                  3:17-cv-12115-FLW-LHG BULLARD et al v. JOHNSON & JOHNSON et al                                         11/29/2017
                  3:17-cv-12116-FLW-LHG DIENER et al v. JOHNSON & JOHNSON et al                                          11/29/2017
                  3:17-cv-12117-FLW-LHG CAPUTO et al v. JOHNSON & JOHNSON et al                                          11/29/2017
                  3:17-cv-12118-FLW-LHG EVEREST et al v. JOHNSON & JOHNSON et al                                         11/29/2017
                  3:17-cv-12202-FLW-LHG Holschbach, Michael v. Johnson & Johnson et al                                   11/29/2017
                  3:17-cv-12226-FLW-LHG Dye, Kathleen v. Johnson & Johnson et al                                         11/30/2017
                  3:17-cv-12227-FLW-LHG GRAVES v. JOHNSON & JOHNSON et al                                                11/30/2017
                  3:17-cv-12228-FLW-LHG SIMON v. JOHNSON & JOHNSON et al                                                 11/30/2017
                  3:17-cv-12176-FLW-LHG WALLIS v. JOHNSON & JOHNSON et al                                                11/30/2017
                  3:17-cv-12181-FLW-LHG ROSZAK v. JOHNSON & JOHNSON et al                                                11/30/2017
                  3:17-cv-12148-FLW-LHG BIRD v. JOHNSON & JOHNSON                                                        11/30/2017
                  3:17-cv-12159-FLW-LHG ROWLAND v. JOHNSON & JOHNSON                                                     11/30/2017
                  3:17-cv-12168-FLW-LHG NEEME v. JOHNSON & JOHNSON et al                                                 11/30/2017
                  3:17-cv-12169-FLW-LHG DAUGHTON v. JOHNSON & JOHNSON et al                                              11/30/2017
                  3:17-cv-12211-FLW-LHG GEUS v. JOHNSON & JOHNSON et al                                                  11/30/2017
                  3:17-cv-12214-FLW-LHG JONES v. JOHNSON & JOHNSON et al                                                 11/30/2017
                  3:17-cv-12215-FLW-LHG BRODOWSKI v. JOHNSON & JOHNSON, INC. et al 11/30/2017
                  3:17-cv-12216-FLW-LHG HOUK et al v. JOHNSON & JOHNSON, INC. et al                                      11/30/2017
                  3:17-cv-12225-FLW-LHG SCHLOSSER v. JOHNSON & JOHNSON, INC. et al 11/30/2017
                  3:17-cv-12223-FLW-LHG FERGUSON v. JOHNSON & JOHNSON, INC. et al                                        11/30/2017
                  3:17-cv-12222-FLW-LHG LENORT v. JOHNSON & JOHNSON et al                                                11/30/2017
                  3:17-cv-12221-FLW-LHG MUNOZ-ANELLO v. JOHNSON & JOHNSON et al 11/30/2017
                  3:17-cv-12219-FLW-LHG HOWARD v. JOHNSON & JOHNSON et al                                                11/30/2017
                  3:17-cv-12218-FLW-LHG ROEBUCK v. JOHNSON & JOHNSON et al                                               11/30/2017
                  3:17-cv-12217-FLW-LHG MOORE v. JOHNSON & JOHNSON et al                                                 11/30/2017
                  3:17-cv-12185-FLW-LHG JOHNSON et al v. JOHNSON & JOHNSON et al                                         11/30/2017
                  3:17-cv-12261-FLW-LHG BLAISDELL v. JOHNSON & JOHNSON et al                                             12/01/2017
                  3:17-cv-12262-FLW-LHG TURNER v. JOHNSON & JOHNSON et al                                                12/01/2017
                  3:17-cv-12233-FLW-LHG PRATT v. JOHNSON & JOHNSON et al                                                 12/01/2017
                  3:17-cv-12263-FLW-LHG ROBERTS v. JOHNSON & JOHNSON et al                                               12/01/2017
                  3:17-cv-12234-FLW-LHG REDDICK v. JOHNSON & JOHNSON et al                                               12/01/2017
                  3:17-cv-12264-FLW-LHG WOODS el al v. JOHNSON & JOHNSON et al                                           12/01/2017
                  3:17-cv-12235-FLW-LHG SMITH v. JOHNSON & JOHNSON et al                                                 12/01/2017
                  3:17-cv-12237-FLW-LHG TOSKIN v. JOHNSON & JOHNSON et al                                                12/01/2017
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                            426/625
5/15/2019                           CM/ECF LIVE - U.S.
                          Case 1:19-cv-01530           District Court2for Filed
                                                  Document                the District of New Jersey-Query
                                                                                   05/24/19        Page 429Associated Cases
                                                                                                                 of 627

                  3:17-cv-12244-FLW-LHG KNUTSON v. JOHNSON & JOHNSON et al                                                12/01/2017
                  3:17-cv-12247-FLW-LHG MARTIN v. JOHNSON & JOHNSON et al                                                 12/01/2017
                  3:17-cv-12268-FLW-LHG MOERSCHEL v. JOHNSON & JOHNSON et al                                              12/01/2017
                  3:17-cv-12256-FLW-LHG THOMAS et al v. JOHNSON & JOHNSON et al                                           12/01/2017
                  3:17-cv-12272-FLW-LHG TAVERA v. JOHNSON & JOHNSON et al                                                 12/01/2017
                  3:17-cv-12257-FLW-LHG JOHNSON v. JOHNSON & JOHNSON et al                                                12/01/2017
                  3:17-cv-12334-FLW-LHG SANTO v. JOHNSON & JOHNSON et al                                                  12/01/2017
                  3:17-cv-11713-FLW-LHG BISHOP et al v. JOHNSON & JOHNSON et al                                           11/16/2017
                  3:17-cv-11902-FLW-LHG GRACE v. JOHNSON & JOHNSON et al                                                  12/01/2017
                  3:17-cv-11897-FLW-LHG HERBIN et al v. JOHNSON & JOHNSON et al                                           12/01/2017
                  3:17-cv-11900-FLW-LHG GOLDBERG et al v. JOHNSON & JOHNSON et al                                         12/01/2017
                  3:17-cv-11892-FLW-LHG HUETT v. JOHNSON & JOHNSON et al                                                  12/01/2017
                  3:17-cv-11895-FLW-LHG HUNDLEY et al v. JOHNSON & JOHNSON et al                                          12/01/2017
                  3:17-cv-12385-FLW-LHG HOLCOMB et al v. JOHNSON & JOHNSON et al                                          12/04/2017
                  3:17-cv-11056-FLW-LHG VOLK v. JOHNSON & JOHNSON et al                                                   12/04/2017
                  3:17-cv-11058-FLW-LHG WEEKS v. JOHNSON & JOHNSON et al                                                  12/04/2017
                  3:17-cv-12382-FLW-LHG FISHER v. JOHNSON & JOHNSON et al                                                 12/04/2017
                  3:17-cv-11498-FLW-LHG MCCARTHY v. JOHNSON & JOHNSON et al                                               12/04/2017
                  3:17-cv-12383-FLW-LHG JIMENEZ et al v. JOHNSON AND JOHNSON et al                                        12/04/2017
                  3:17-cv-11830-FLW-LHG LITTLE v. JOHNSON & JOHNSON et al                                                 12/04/2017
                  3:17-cv-11835-FLW-LHG SHEPPARD et al v. JOHNSON & JOHNSON et al                                         12/04/2017
                  3:17-cv-11837-FLW-LHG CLIFTON v. JOHNSON & JOHNSON et al                                                12/04/2017
                  3:17-cv-11840-FLW-LHG THOMSON v. JOHNSON & JOHNSON et al                                                12/04/2017
                  3:17-cv-12279-FLW-LHG SCHNIER et al v. JOHNSON & JOHNSON et al                                          12/04/2017
                  3:17-cv-12283-FLW-LHG RICE v. JOHNSON & JOHNSON et al                                                   12/04/2017
                  3:17-cv-12285-FLW-LHG DEVELLIS v. JOHNSON & JOHNSON et al                                               12/04/2017
                  3:17-cv-11891-FLW-LHG BLEDSON v. JOHNSON & JOHNSON et al                                                12/04/2017
                  3:17-cv-11896-FLW-LHG CARR et al v. JOHNSON & JOHNSON et al                                             12/04/2017
                  3:17-cv-11898-FLW-LHG HUMPHREY et al v. JOHNSON & JOHNSON et al                                         12/04/2017
                  3:17-cv-11901-FLW-LHG VALDEZ v. JOHNSON & JOHNSON et al                                                 12/04/2017
                  3:17-cv-10806-FLW-LHG GRUNDEN v. JOHNSON & JOHNSON et al                                                11/02/2017
                  3:17-cv-12206-FLW-LHG ZEGLEY v. JOHNSON & JOHNSON et al                                                 12/04/2017
                  3:17-cv-12209-FLW-LHG CUNNINGHAM v. JOHNSON & JOHNSON et al                                             12/04/2017
                  3:17-cv-12332-FLW-LHG BASS v. JOHNSON & JOHNSON et al                                                   12/04/2017
                  3:17-cv-12335-FLW-LHG KELLEHER v. JOHNSON & JOHNSON et al                                               12/04/2017
                  3:17-cv-12313-FLW-LHG GIDDENS et al v. JOHNSON & JOHNSON et al                                          12/04/2017
                  3:17-cv-12314-FLW-LHG ROMERO v. JOHNSON & JOHNSON et al                                                 12/04/2017
                  3:17-cv-12286-FLW-LHG SWANEY v. JOHNSON & JOHNSON et al                                                 12/04/2017
                  3:17-cv-12287-FLW-LHG DORSEY-DAVIS v. JOHNSON & JOHNSON et al                                           12/04/2017
                  3:17-cv-12289-FLW-LHG KERBY v. JOHNSON & JOHNSON et al                                                  12/04/2017
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                             427/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2for Filed
                                                Document                the District of New Jersey-Query
                                                                                 05/24/19        Page 430Associated Cases
                                                                                                               of 627
                  3:17-cv-12290-FLW-LHG GAIGL v. JOHNSON & JOHNSON et al                                                 12/04/2017
                  3:17-cv-12291-FLW-LHG MAULDEN et al v. JOHNSON & JOHNSON et al                                         12/04/2017
                  3:17-cv-12292-FLW-LHG HELLER et al v. JOHNSON & JOHNSON et al                                          12/04/2017
                  3:17-cv-12315-FLW-LHG FRIEND et al v. JOHNSON & JOHNSON et al                                          12/04/2017
                  3:17-cv-12318-FLW-LHG WEISS v. JOHNSON & JOHNSON et al                                                 12/04/2017
                  3:17-cv-12336-FLW-LHG DONALD v. JOHNSON & JOHNSON et al                                                12/04/2017
                  3:17-cv-12337-FLW-LHG BEARDEN v. JOHNSON & JOHNSON et al                                               12/04/2017
                  3:17-cv-12338-FLW-LHG GRUNDY v. JOHNSON & JOHNSON et al                                                12/04/2017
                  3:17-cv-12339-FLW-LHG REEVES v. JOHNSON & JOHNSON et al                                                12/04/2017
                  3:17-cv-12340-FLW-LHG REDMAN v. JOHNSON & JOHNSON et al                                                12/04/2017
                  3:17-cv-12342-FLW-LHG MCBRIDE et al v. JOHNSON & JOHNSON et al                                         12/04/2017
                  3:17-cv-12344-FLW-LHG MULLER et al v. JOHNSON & JOHNSON et al                                          12/04/2017
                  3:17-cv-12345-FLW-LHG FISHER v. JOHNSON & JOHNSON et al                                                12/04/2017
                  3:17-cv-12346-FLW-LHG WOLTERSDORF et al v. JOHNSON & JOHNSON et
                                                                                                                         12/04/2017
                  al
                  3:17-cv-12349-FLW-LHG O'CALLAGHAN v. JOHNSON & JOHNSON et al                                           12/04/2017
                  3:17-cv-12353-FLW-LHG BAKER v. JOHNSON & JOHNSON, INC. et al                                           12/04/2017
                  3:17-cv-12354-FLW-LHG VITOLS v JOHNSON & JOHNSON, et al.                                               12/04/2017
                  3:17-cv-12301-FLW-LHG EVANS v. JOHNSON & JOHNSON et al                                                 12/04/2017
                  3:17-cv-12302-FLW-LHG PARKER v. JOHNSON & JOHNSON et al                                                12/04/2017
                  3:17-cv-12355-FLW-LHG BORDEAUX v. JOHNSON & JOHNSON, INC. et al 12/04/2017
                  3:17-cv-12307-FLW-LHG BARTH-ANDREWS et al v. JOHNSON & JOHNSON
                                                                                                                         12/04/2017
                  et al
                  3:17-cv-12357-FLW-LHG DEVINE v. JOHNSON & JOHNSON, INC. et al                                          12/04/2017
                  3:17-cv-12309-FLW-LHG QUINI v. JOHNSON & JOHNSON et al                                                 12/04/2017
                  3:17-cv-12360-FLW-LHG FILIPSKI v. JOHNSON & JOHNSON, INC. et al                                        12/04/2017
                  3:17-cv-12361-FLW-LHG THOMPSON-LOTT v. JOHNSON & JOHNSON,
                                                                                                                         12/04/2017
                  INC. et al
                  3:17-cv-12321-FLW-LHG TUTTLE v. JOHNSON & JOHNSON et al                                                12/04/2017
                  3:17-cv-12362-FLW-LHG HOLLER v. JOHNSON & JOHNSON, INC. et al                                          12/04/2017
                  3:17-cv-12322-FLW-LHG LAWSON et al v. JOHNSON & JOHNSON et al                                          12/04/2017
                  3:17-cv-12363-FLW-LHG GARCIA v. JOHNSON & JOHNSON et al                                                12/04/2017
                  3:17-cv-12324-FLW-LHG LUNA v. JOHNSON & JOHNSON et al                                                  12/04/2017
                  3:17-cv-12364-FLW-LHG LAMOTHE v. JOHNSON & JOHNSON, INC. et al                                         12/04/2017
                  3:17-cv-12329-FLW-LHG HANCOCK v. JOHNSON & JOHNSON et al                                               12/04/2017
                  3:17-cv-12367-FLW-LHG VAN DOREN v. JOHNSON & JOHNSON, INC. et al 12/04/2017
                  3:17-cv-12368-FLW-LHG AMOS v. JOHNSON & JOHNSON, INC. et al                                            12/04/2017
                  3:17-cv-12370-FLW-LHG WARREN v. JOHNSON & JOHNSON, INC. et al                                          12/04/2017
                  3:17-cv-12386-FLW-LHG ROGERS et al v. JOHNSON & JOHNSON et al                                          12/04/2017
                  3:17-cv-12388-FLW-LHG HALL v. JOHNSON & JOHNSON et al                                                  12/04/2017
                  3:17-cv-12371-FLW-LHG PERRY v. JOHNSON & JOHNSON, INC. et al                                           12/04/2017

https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                            428/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2for Filed
                                                Document                the District of New Jersey-Query
                                                                                 05/24/19        Page 431Associated Cases
                                                                                                               of 627
                  3:17-cv-12389-FLW-LHG SHAY v. JOHNSON & JOHNSON et al                                                  12/04/2017
                  3:17-cv-12372-FLW-LHG YOUNG v. JOHNSON & JOHNSON, INC. et al                                           12/05/2017
                  3:17-cv-12373-FLW-LHG MCKEAL v. JOHNSON & JOHNSON, INC. et al                                          12/05/2017
                  3:17-cv-12376-FLW-LHG KLEIN v. JOHNSON & JOHNSON et al                                                 12/05/2017
                  3:17-cv-12384-FLW-LHG TURMAN et al v. JOHNSON & JOHNSON et al                                          12/05/2017
                  3:17-cv-12391-FLW-LHG CRUZ v. JOHNSON & JOHNSON et al                                                  12/05/2017
                  3:17-cv-12392-FLW-LHG BAYNE v. JOHNSON & JOHNSON et al                                                 12/05/2017
                  3:17-cv-12393-FLW-LHG BRAGG v. JOHNSON & JOHNSON et al                                                 12/05/2017
                  3:17-cv-12394-FLW-LHG BROCK v. JOHNSON & JOHNSON et al                                                 12/05/2017
                  3:17-cv-12395-FLW-LHG BUTLER v. JOHNSON & JOHNSON et al                                                12/05/2017
                  3:17-cv-12396-FLW-LHG LUGO v. JOHNSON & JOHNSON et al                                                  12/05/2017
                  3:17-cv-11841-FLW-LHG MCKENNEY v. JOHNSON & JOHNSON et al                                              12/05/2017
                  3:17-cv-11842-FLW-LHG SALAMONE v. JOHNSON & JOHNSON et al                                              12/05/2017
                  3:17-cv-11844-FLW-LHG MCFADDEN v. JOHNSON & JOHNSON et al                                              12/05/2017
                  3:17-cv-11845-FLW-LHG CARPENTER v. JOHNSON & JOHNSON et al                                             12/05/2017
                  3:17-cv-11847-FLW-LHG HILL v. JOHNSON & JOHNSON et al                                                  12/05/2017
                  3:17-cv-11850-FLW-LHG RICHARD v. JOHNSON & JOHNSON et al                                               12/05/2017
                  3:17-cv-11854-FLW-LHG KIBBLE v. JOHNSON & JOHNSON et al                                                12/05/2017
                  3:17-cv-10712-FLW-LHG MONDEAUX v. JOHNSON & JOHNSON et al                                              12/05/2017
                  3:17-cv-12397-FLW-LHG CAPPELLO v. JOHNSON AND JOHNSON et al                                            12/06/2017
                  3:17-cv-12398-FLW-LHG CARDWELL v. JOHNSON AND JOHNSON et al                                            12/06/2017
                  3:17-cv-12400-FLW-LHG CARR v. JOHNSON AND JOHNSON et al                                                12/06/2017
                  3:17-cv-12401-FLW-LHG CARROLL v. JOHNSON AND JOHNSON et al                                             12/06/2017
                  3:17-cv-12402-FLW-LHG HUDGINS v. JOHNSON AND JOHNSON et al                                             12/06/2017
                  3:17-cv-12474-FLW-LHG ATKINSON v. JOHNSON AND JOHNSON et al                                            12/06/2017
                  3:17-cv-12403-FLW-LHG BRIZUELA et al v. JOHNSON & JOHNSON et al                                        12/06/2017
                  3:17-cv-12405-FLW-LHG CHAMPION v. JOHNSON AND JOHNSON et al                                            12/06/2017
                  3:17-cv-12475-FLW-LHG GROSSE v. JOHNSON & JOHNSON, INC. et al                                          12/06/2017
                  3:17-cv-12407-FLW-LHG COLEMAN v. JOHNSON AND JOHNSON et al                                             12/06/2017
                  3:17-cv-12409-FLW-LHG COLEY v. JOHNSON AND JOHNSON et al                                               12/06/2017
                  3:17-cv-12411-FLW-LHG DAVIS v. JOHNSON AND JOHNSON et al                                               12/06/2017
                  3:17-cv-12477-FLW-LHG BAKER v. JOHNSON AND JOHNSON et al                                               12/06/2017
                  3:17-cv-12412-FLW-LHG VESSELS v. IMERYS TALC AMERICA, INC. et al                                       12/06/2017
                  3:17-cv-12665-FLW-LHG PECK v. JOHNSON & JOHNSON et al                                                  12/06/2017
                  3:17-cv-12478-FLW-LHG BERTORELLI v. JOHNSON & JOHNSON et al                                            12/06/2017
                  3:17-cv-12413-FLW-LHG SMITH v. JOHNSON AND JOHNSON et al                                               12/06/2017
                  3:17-cv-12479-FLW-LHG MASON v. JOHNSON & JOHNSON et al                                                 12/06/2017
                  3:17-cv-12414-FLW-LHG BEAM v. JOHNSON AND JOHNSON et al                                                12/06/2017
                  3:17-cv-12498-FLW-LHG KREPPS v. JOHNSON AND JOHNSON et al                                              12/06/2017
                  3:17-cv-12499-FLW-LHG MAZANETZ v. JOHNSON & JOHNSON et al                                              12/06/2017
                  3:17-cv-12551-FLW-LHG THOMAS v. JOHNSON AND JOHNSON et al                                              12/06/2017
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                            429/625
5/15/2019                           CM/ECF LIVE - U.S.
                          Case 1:19-cv-01530           District Court2for Filed
                                                  Document                the District of New Jersey-Query
                                                                                   05/24/19        Page 432Associated Cases
                                                                                                                 of 627

                  3:17-cv-12500-FLW-LHG BUENO v. JOHNSON & JOHNSON et al                                                  12/06/2017
                  3:17-cv-12480-FLW-LHG PETERS v. JOHNSON & JOHNSON et al                                                 12/06/2017
                  3:17-cv-12481-FLW-LHG BARROSO DE LEON v. JOHNSON AND JOHNSON
                                                                                                                          12/06/2017
                  et al
                  3:17-cv-12501-FLW-LHG CLARK v. JOHNSON AND JOHNSON et al                                                12/06/2017
                  3:17-cv-12422-FLW-LHG JONES v. JOHNSON AND JOHNSON et al                                                12/06/2017
                  3:17-cv-12673-FLW-LHG SANSONE v. JOHNSON & JOHNSON, et al                                               12/06/2017
                  3:17-cv-12674-FLW-LHG MOUTON v. JOHNSON & JOHNSON, et al                                                12/06/2017
                  3:17-cv-12675-FLW-LHG AIKENS v. JOHNSON & JOHNSON, et al                                                12/06/2017
                  3:17-cv-12558-FLW-LHG INGRAM v. JOHNSON AND JOHNSON et al                                               12/06/2017
                  3:17-cv-12559-FLW-LHG KARLIC v. JOHNSON AND JOHNSON et al                                               12/06/2017
                  3:17-cv-12560-FLW-LHG FOOTE v. JOHNSON & JOHNSON, INC. et al                                            12/06/2017
                  3:17-cv-12546-FLW-LHG RICO-SCHLEGEL et al v. JOHNSON & JOHNSON et
                                                                                                                          12/06/2017
                  al
                  3:17-cv-12574-FLW-LHG NICHOLS v. JOHNSON AND JOHNSON et al                                              12/06/2017
                  3:17-cv-12552-FLW-LHG HAWKINS v. JOHNSON AND JOHNSON et al                                              12/06/2017
                  3:17-cv-12415-FLW-LHG FASSE v. JOHNSON AND JOHNSON et al                                                12/06/2017
                  3:17-cv-12573-FLW-LHG WEATHERS v. JOHNSON AND JOHNSON et al                                             12/06/2017
                  3:17-cv-12416-FLW-LHG HARRIS v. JOHNSON AND JOHNSON et al                                               12/06/2017
                  3:17-cv-12553-FLW-LHG VANDERSCHAAF v. JOHNSON & JOHNSON et al                                           12/06/2017
                  3:17-cv-12572-FLW-LHG MORENO v. JOHNSON AND JOHNSON et al                                               12/06/2017
                  3:17-cv-12561-FLW-LHG LEBRON v. JOHNSON AND JOHNSON et al                                               12/06/2017
                  3:17-cv-12554-FLW-LHG HOLLINGSWORTH v. JOHNSON AND JOHNSON
                                                                                                                          12/06/2017
                  et al
                  3:17-cv-12563-FLW-LHG MILLER v. JOHNSON AND JOHNSON et al                                               12/06/2017
                  3:17-cv-12556-FLW-LHG HUGHES v. JOHNSON AND JOHNSON et al                                               12/06/2017
                  3:17-cv-12547-FLW-LHG GEARTY v. JOHNSON AND JOHNSON et al                                               12/06/2017
                  3:17-cv-12565-FLW-LHG LOSOYA v. JOHNSON AND JOHNSON et al                                               12/06/2017
                  3:17-cv-12557-FLW-LHG CRASE et al v. JOHNSON & JOHNSON et al                                            12/06/2017
                  3:17-cv-12502-FLW-LHG SMITH v. JOHNSON & JOHNSON et al                                                  12/06/2017
                  3:17-cv-12548-FLW-LHG GUNTER v. JOHNSON AND JOHNSON et al                                               12/06/2017
                  3:17-cv-12503-FLW-LHG THOMPSON et al v. JOHNSON & JOHNSON et al                                         12/06/2017
                  3:17-cv-12417-FLW-LHG HAWKINS v. JOHNSON AND JOHNSON et al                                              12/06/2017
                  3:17-cv-12504-FLW-LHG CLINGAN v. JOHNSON AND JOHNSON et al                                              12/06/2017
                  3:17-cv-12505-FLW-LHG SANDERS v. JOHNSON & JOHNSON et al                                                12/06/2017
                  3:17-cv-12418-FLW-LHG SCHULZ v. JOHNSON AND JOHNSON et al                                               12/06/2017
                  3:17-cv-12506-FLW-LHG CONNERY v. JOHNSON AND JOHNSON et al                                              12/06/2017
                  3:17-cv-12419-FLW-LHG HOPPER v. JOHNSON AND JOHNSON et al                                               12/06/2017
                  3:17-cv-12507-FLW-LHG SWANAGAN v. JOHNSON AND JOHNSON et al                                             12/06/2017
                  3:17-cv-12420-FLW-LHG IRETON v. JOHNSON AND JOHNSON et al                                               12/06/2017
                  3:17-cv-12571-FLW-LHG MEYER v. JOHNSON AND JOHNSON et al                                                12/06/2017
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                             430/625
5/15/2019                           CM/ECF LIVE - U.S.
                          Case 1:19-cv-01530           District Court2for Filed
                                                  Document                the District of New Jersey-Query
                                                                                   05/24/19        Page 433Associated Cases
                                                                                                                 of 627

                  3:17-cv-12421-FLW-LHG JACKSON v. JOHNSON AND JOHNSON et al                                              12/06/2017
                  3:17-cv-12570-FLW-LHG MERCADO VASQUEZ v. JOHNSON AND
                                                                                                                          12/06/2017
                  JOHNSON et al
                  3:17-cv-12508-FLW-LHG SMALL v. JOHNSON & JOHNSON et al                                                  12/06/2017
                  3:17-cv-12569-FLW-LHG MCGEAR v. JOHNSON AND JOHNSON et al                                               12/06/2017
                  3:17-cv-12549-FLW-LHG WALKER v. JOHNSON & JOHNSON, INC. et al                                           12/06/2017
                  3:17-cv-12509-FLW-LHG FOXWELL v. JOHNSON & JOHNSON et al                                                12/06/2017
                  3:17-cv-12568-FLW-LHG LOZADA RAMOS v. JOHNSON AND JOHNSON et
                                                                                                                          12/06/2017
                  al
                  3:17-cv-12510-FLW-LHG CUTRONE FOX v. JOHNSON AND JOHNSON et al                                          12/06/2017
                  3:17-cv-12567-FLW-LHG CHAMPION v. JOHNSON & JOHNSON, INC. et al                                         12/06/2017
                  3:17-cv-12566-FLW-LHG CHRISTMAN v. JOHNSON AND JOHNSON et al                                            12/06/2017
                  3:17-cv-12511-FLW-LHG CUTRONE FOX v. JOHNSON AND JOHNSON et al                                          12/06/2017
                  3:17-cv-12512-FLW-LHG YOST v. JOHNSON & JOHNSON et al                                                   12/06/2017
                  3:17-cv-12513-FLW-LHG PERRY v. JOHNSON & JOHNSON et al                                                  12/06/2017
                  3:17-cv-12514-FLW-LHG DAVENPORT v. JOHNSON AND JOHNSON et al                                            12/06/2017
                  3:17-cv-12575-FLW-LHG SMITH v. JOHNSON & JOHNSON, INC. et al                                            12/06/2017
                  3:17-cv-12576-FLW-LHG FELLS v. JOHNSON & JOHNSON et al                                                  12/06/2017
                  3:17-cv-12550-FLW-LHG HARRINGTON v. JOHNSON AND JOHNSON et al                                           12/06/2017
                  3:17-cv-12515-FLW-LHG SAUVE v. JOHNSON & JOHNSON et al                                                  12/06/2017
                  3:17-cv-12521-FLW-LHG PILIPOVICH v. JOHNSON & JOHNSON et al                                             12/06/2017
                  3:17-cv-12516-FLW-LHG DAVIS v. JOHNSON AND JOHNSON et al                                                12/06/2017
                  3:17-cv-12448-FLW-LHG GILLIGAN v. JOHNSON & JOHNSON, INC.                                               12/06/2017
                  3:17-cv-12449-FLW-LHG SILVA v. JOHNSON & JOHNSON et al                                                  12/06/2017
                  3:17-cv-12450-FLW-LHG RANSOM v. JOHNSON & JOHNSON et al                                                 12/06/2017
                  3:17-cv-12451-FLW-LHG THORESON v. JOHNSON & JOHNSON et al                                               12/06/2017
                  3:17-cv-12453-FLW-LHG MARTINEZ v. JOHNSON & JOHNSON et al                                               12/06/2017
                  3:17-cv-12455-FLW-LHG SHIELDS v. JOHNSON AND JOHNSON et al                                              12/06/2017
                  3:17-cv-12456-FLW-LHG TRUPIA v. JOHNSON AND JOHNSON et al                                               12/06/2017
                  3:17-cv-12458-FLW-LHG RAUENHORST et al v. JOHNSON & JOHNSON et al                                       12/06/2017
                  3:17-cv-12461-FLW-LHG URBANCZYK v. JOHNSON AND JOHNSON et al                                            12/06/2017
                  3:17-cv-12464-FLW-LHG WALKER v. JOHNSON AND JOHNSON et al                                               12/06/2017
                  3:17-cv-12465-FLW-LHG MARTIN v. JOHNSON & JOHNSON et al                                                 12/06/2017
                  3:17-cv-12466-FLW-LHG WHITE v. JOHNSON AND JOHNSON et al                                                12/06/2017
                  3:17-cv-12467-FLW-LHG SCHOEN v. JOHNSON & JOHNSON et al                                                 12/06/2017
                  3:17-cv-12468-FLW-LHG BREWER v. JOHNSON & JOHNSON et al                                                 12/06/2017
                  3:17-cv-12469-FLW-LHG WHITT v. JOHNSON AND JOHNSON et al                                                12/06/2017
                  3:17-cv-12470-FLW-LHG MORGAN v. JOHNSON & JOHNSON et al                                                 12/06/2017
                  3:17-cv-12471-FLW-LHG STOVER v. JOHNSON & JOHNSON et al                                                 12/06/2017
                  3:17-cv-12472-FLW-LHG ALEXANDER v. JOHNSON AND JOHNSON et al                                            12/06/2017

https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                             431/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2for Filed
                                                Document                the District of New Jersey-Query
                                                                                 05/24/19        Page 434Associated Cases
                                                                                                               of 627
                  3:17-cv-12473-FLW-LHG ALLEN v. JOHNSON AND JOHNSON et al                                               12/06/2017
                  3:17-cv-12578-FLW-LHG LOWERY MEEKS v. JOHNSON AND JOHNSON et
                                                                                                                         12/07/2017
                  al
                  3:17-cv-12579-FLW-LHG OXENDINE v. JOHNSON AND JOHNSON et al                                            12/07/2017
                  3:17-cv-12595-FLW-LHG ROSARIO CAUSSADE v. JOHNSON AND
                                                                                                                         12/07/2017
                  JOHNSON et al
                  3:17-cv-12594-FLW-LHG RODRIGUEZ COTTO v. JOHNSON AND JOHNSON
                                                                                                                         12/07/2017
                  et al
                  3:17-cv-12593-FLW-LHG RIVERS v. JOHNSON AND JOHNSON et al                                              12/07/2017
                  3:17-cv-12592-FLW-LHG RIVERA DEL HOYO v. JOHNSON AND JOHNSON
                                                                                                                         12/07/2017
                  et al
                  3:17-cv-12591-FLW-LHG GONZALEZ v. JOHNSON AND JOHNSON et al                                            12/07/2017
                  3:17-cv-12589-FLW-LHG BRENZO v. JOHNSON AND JOHNSON et al                                              12/07/2017
                  3:17-cv-12588-FLW-LHG YOUNG v. JOHNSON AND JOHNSON et al                                               12/07/2017
                  3:17-cv-12520-FLW-LHG MALONE v. JOHNSON & JOHNSON et al                                                12/07/2017
                  3:17-cv-12587-FLW-LHG RAMOS RESURECCION v. JOHNSON AND
                                                                                                                         12/07/2017
                  JOHNSON et al
                  3:17-cv-12585-FLW-LHG RABAGO v. JOHNSON AND JOHNSON et al                                              12/07/2017
                  3:17-cv-12582-FLW-LHG RAMOS v. JOHNSON AND JOHNSON et al                                               12/07/2017
                  3:17-cv-12581-FLW-LHG QUINONES RIVERA v. JOHNSON AND JOHNSON
                                                                                                                         12/07/2017
                  et al
                  3:17-cv-12580-FLW-LHG PERRY v. JOHNSON AND JOHNSON et al                                               12/07/2017
                  3:17-cv-12482-FLW-LHG BARTLETT v. JOHNSON AND JOHNSON et al                                            12/07/2017
                  3:17-cv-12483-FLW-LHG VILLENUEVE v. JOHNSON AND JOHNSON et al                                          12/07/2017
                  3:17-cv-12484-FLW-LHG BELTRAN v. JOHNSON AND JOHNSON et al                                             12/07/2017
                  3:17-cv-12608-FLW-LHG SMITH v. JOHNSON AND JOHNSON et al                                               12/07/2017
                  3:17-cv-12609-FLW-LHG SONNIER v. JOHNSON AND JOHNSON et al                                             12/07/2017
                  3:17-cv-12610-FLW-LHG SQUIRES v. JOHNSON AND JOHNSON et al                                             12/07/2017
                  3:17-cv-12611-FLW-LHG TABARINI v. JOHNSON AND JOHNSON et al                                            12/07/2017
                  3:17-cv-12629-FLW-LHG DONIS v. JOHNSON & JOHNSON et al                                                 12/07/2017
                  3:17-cv-12630-FLW-LHG MARTIN v. JOHNSON & JOHNSON et al                                                12/07/2017
                  3:17-cv-12612-FLW-LHG TAUZIN v. JOHNSON AND JOHNSON et al                                              12/07/2017
                  3:17-cv-12631-FLW-LHG GRAY v. JOHNSON & JOHNSON, INC. et al                                            12/07/2017
                  3:17-cv-12613-FLW-LHG TAYLOR v. JOHNSON AND JOHNSON et al                                              12/07/2017
                  3:17-cv-12632-FLW-LHG HESS v. JOHNSON & JOHNSON INC. et al                                             12/07/2017
                  3:17-cv-12614-FLW-LHG VARNADO v. JOHNSON AND JOHNSON et al                                             12/07/2017
                  3:17-cv-12615-FLW-LHG CRAWFORD v. JOHNSON & JOHNSON, INC. et al 12/07/2017
                  3:17-cv-12633-FLW-LHG MCKENZIE v. JOHNSON & JOHNSON et al                                              12/07/2017
                  3:17-cv-12486-FLW-LHG MURRAY v. JOHNSON AND JOHNSON et al                                              12/07/2017
                  3:17-cv-12634-FLW-LHG RICHARDSON v. JOHNSON & JOHNSON et al                                            12/07/2017
                  3:17-cv-12635-FLW-LHG WEAVER v. JOHNSON & JOHNSON et al                                                12/07/2017
                  3:17-cv-12487-FLW-LHG BOUYEA v. JOHNSON AND JOHNSON et al                                              12/07/2017

https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                            432/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2for Filed
                                                Document                the District of New Jersey-Query
                                                                                 05/24/19        Page 435Associated Cases
                                                                                                               of 627
                  3:17-cv-12616-FLW-LHG WAKEN-HALL v. JOHNSON AND JOHNSON et al 12/07/2017
                  3:17-cv-12636-FLW-LHG WEBER et al v. JOHNSON & JOHNSON et al                                           12/07/2017
                  3:17-cv-12617-FLW-LHG WHITTEN v. JOHNSON AND JOHNSON et al                                             12/07/2017
                  3:17-cv-12618-FLW-LHG WILBANKS COLE v. JOHNSON AND JOHNSON et
                                                                                                                         12/07/2017
                  al
                  3:17-cv-12619-FLW-LHG WOLFE v. JOHNSON AND JOHNSON et al                                               12/07/2017
                  3:17-cv-12620-FLW-LHG WOOD-DONATELLI v. JOHNSON AND JOHNSON
                                                                                                                         12/07/2017
                  et al
                  3:17-cv-12621-FLW-LHG CLARK v. JOHNSON & JOHNSON et al                                                 12/07/2017
                  3:17-cv-12622-FLW-LHG TAGUE v. JOHNSON AND JOHNSON et al                                               12/07/2017
                  3:18-cv-13952-FLW-LHG BURLEY v. JOHNSON & JOHNSON et al                                                09/18/2018
                  3:17-cv-12625-FLW-LHG AHARONIAN V. JOHNSON & JOHNSON                                                   12/07/2017
                  3:17-cv-12626-FLW-LHG PETERSON v. JOHNSON & JOHNSON INC. et al                                         12/07/2017
                  3:17-cv-12627-FLW-LHG RA et al v. JOHNSON AND JOHNSON et al                                            12/07/2017
                  3:17-cv-12628-FLW-LHG ODOM v. JOHNSON & JOHNSON et al                                                  12/07/2017
                  3:17-cv-12638-FLW-LHG EDWARDS v. JOHNSON & JOHNSON et al                                               12/08/2017
                  3:17-cv-12662-FLW-LHG MANCINI v. JOHNSON & JOHNSON et al                                               12/08/2017
                  3:17-cv-12657-FLW-LHG GRANT et al v. JOHNSON & JOHNSON et al                                           12/08/2017
                  3:17-cv-12656-FLW-LHG MAGGARD et al v. JOHNSON & JOHNSON et al                                         12/08/2017
                  3:17-cv-12664-FLW-LHG MORRIS v. JOHNSON & JOHNSON et al                                                12/08/2017
                  3:17-cv-12663-FLW-LHG HARRIGAN v. JOHNSON & JOHNSON et al                                              12/08/2017
                  3:17-cv-12642-FLW-LHG KENNEDY v. JOHNSON & JOHNSON, INC. et al                                         12/08/2017
                  3:17-cv-12654-FLW-LHG CUTTER et al v. JOHNSON & JOHNSON et al                                          12/08/2017
                  3:17-cv-12586-FLW-LHG SOLOMON v. JOHNSON & JOHNSON et al                                               12/08/2017
                  3:17-cv-12667-FLW-LHG SCHMUCKER v. JOHNSON & JOHNSON et al                                             12/08/2017
                  3:17-cv-12424-FLW-LHG LUCAS v. JOHNSON AND JOHNSON et al                                               12/08/2017
                  3:17-cv-12523-FLW-LHG FERGUSON v. JOHNSON & JOHNSON et al                                              12/08/2017
                  3:17-cv-12425-FLW-LHG MONROE v. JOHNSON AND JOHNSON et al                                              12/08/2017
                  3:17-cv-12426-FLW-LHG SCHAFFNER v. JOHNSON & JOHNSON et al                                             12/08/2017
                  3:17-cv-12427-FLW-LHG NAVA v. JOHNSON AND JOHNSON et al                                                12/08/2017
                  3:17-cv-12428-FLW-LHG CANINE v. JOHNSON & JOHNSON et al                                                12/08/2017
                  3:17-cv-12524-FLW-LHG COPE v. JOHNSON & JOHNSON et al                                                  12/08/2017
                  3:17-cv-12430-FLW-LHG PEASLEE v. JOHNSON AND JOHNSON et al                                             12/08/2017
                  3:17-cv-12809-FLW-LHG May v. Johnson & Johnson et al                                                   12/08/2017
                  3:17-cv-12525-FLW-LHG ELLIANO v. JOHNSON & JOHNSON et al                                               12/08/2017
                  3:17-cv-12431-FLW-LHG SEGUI v. JOHNSON AND JOHNSON et al                                               12/08/2017
                  3:17-cv-12526-FLW-LHG ARISPE v. JOHNSON & JOHNSON et al                                                12/08/2017
                  3:17-cv-12433-FLW-LHG BLACKMAN v. JOHNSON & JOHNSON et al                                              12/08/2017
                  3:17-cv-12528-FLW-LHG NOBLE v. JOHNSON & JOHNSON et al                                                 12/08/2017
                  3:17-cv-12434-FLW-LHG CHERAMIE v. JOHNSON & JOHNSON et al                                              12/08/2017
                  3:17-cv-12530-FLW-LHG DAWIEC v. JOHNSON AND JOHNSON et al                                              12/08/2017

https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                            433/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2for Filed
                                                Document                the District of New Jersey-Query
                                                                                 05/24/19        Page 436Associated Cases
                                                                                                               of 627
                  3:17-cv-12435-FLW-LHG GUERRERO v. JOHNSON & JOHNSON et al                                              12/08/2017
                  3:17-cv-12437-FLW-LHG GRAHAM v. JOHNSON & JOHNSON et al                                                12/08/2017
                  3:17-cv-12438-FLW-LHG HUTSON v. JOHNSON & JOHNSON et al                                                12/08/2017
                  3:17-cv-12531-FLW-LHG DICKEY v. JOHNSON AND JOHNSON et al                                              12/08/2017
                  3:17-cv-12439-FLW-LHG MARTINEZ et al v. JOHNSON & JOHNSON
                                                                                                                         12/08/2017
                  CONSUMER, INC. et al
                  3:17-cv-12440-FLW-LHG KALEDA v. JOHNSON & JOHNSON et al                                                12/08/2017
                  3:17-cv-12488-FLW-LHG WESLEY v. JOHNSON & JOHNSON et al                                                12/08/2017
                  3:17-cv-12441-FLW-LHG STERBA v. JOHNSON & JOHNSON et al                                                12/08/2017
                  3:17-cv-12443-FLW-LHG BENSON v. JOHNSON & JOHNSON et al                                                12/08/2017
                  3:17-cv-12444-FLW-LHG FRENCH et al v. JOHNSON & JOHNSON et al                                          12/08/2017
                  3:17-cv-12489-FLW-LHG BROWN et al v. JOHNSON & JOHNSON et al                                           12/08/2017
                  3:17-cv-12446-FLW-LHG LOPEZ et al v. JOHNSON & JOHNSON et al                                           12/08/2017
                  3:17-cv-12491-FLW-LHG BROWN v. JOHNSON AND JOHNSON et al                                               12/08/2017
                  3:17-cv-12492-FLW-LHG CANTRELL v. JOHNSON AND JOHNSON et al                                            12/08/2017
                  3:17-cv-12493-FLW-LHG JOHNSON v. JOHNSON & JOHNSON, INC. et al                                         12/08/2017
                  3:17-cv-12671-FLW-LHG SIMMONS v. JOHNSON & JOHNSON et al                                               12/08/2017
                  3:17-cv-12494-FLW-LHG CARROLL v. JOHNSON AND JOHNSON et al                                             12/08/2017
                  3:17-cv-12496-FLW-LHG FREELAND v. JOHNSON & JOHNSON et al                                              12/08/2017
                  3:17-cv-12824-FLW-LHG Dippold v. Johnson & Johnson Consumer Inc. et al                                 12/08/2017
                  3:17-cv-12497-FLW-LHG WIINIKAINEN v. JOHNSON & JOHNSON et al                                           12/08/2017
                  3:17-cv-12676-FLW-LHG BERNING-SZCZESNY v. JOHNSON & JOHNSON et
                                                                                                                         12/08/2017
                  al
                  3:17-cv-12678-FLW-LHG CLARK v. JOHNSON & JOHNSON et al                                                 12/08/2017
                  3:17-cv-12679-FLW-LHG EDE v. JOHNSON & JOHNSON et al                                                   12/08/2017
                  3:17-cv-12680-FLW-LHG BUTTERFIELD v. JOHNSON & JOHNSON et al                                           12/08/2017
                  3:17-cv-12682-FLW-LHG RICKETTS v. JOHNSON & JOHNSON et al                                              12/08/2017
                  3:17-cv-12683-FLW-LHG WAMACK v. JOHNSON & JOHNSON et al                                                12/08/2017
                  3:17-cv-12684-FLW-LHG LOGAN v. JOHNSON & JOHNSON et al                                                 12/08/2017
                  3:17-cv-12692-FLW-LHG HIGHTOWER v. JOHNSON & JOHNSON et al                                             12/08/2017
                  3:17-cv-12693-FLW-LHG LASTER v. JOHNSON & JOHNSON et al                                                12/08/2017
                  3:17-cv-12714-FLW-LHG OVERSTREET v. JOHNSON & JOHNSON et al                                            12/08/2017
                  3:17-cv-12695-FLW-LHG VARNER v. JOHNSON & JOHNSON et al                                                12/08/2017
                  3:17-cv-12696-FLW-LHG WILLIAMS v. JOHNSON & JOHNSON et al                                              12/08/2017
                  3:17-cv-12715-FLW-LHG DOYLE et al v. JOHNSON & JOHNSON et al                                           12/08/2017
                  3:17-cv-12697-FLW-LHG GRIFFIN v. JOHNSON & JOHNSON et al                                               12/08/2017
                  3:17-cv-12716-FLW-LHG FIERRO v. IMERYS TALC AMERICA, INC. et al                                        12/08/2017
                  3:17-cv-12723-FLW-LHG PORTILLES v. JOHNSON & JOHNSON et al                                             12/08/2017
                  3:17-cv-12722-FLW-LHG O'CONNELL v. JOHNSON & JOHNSON, INC. et al 12/08/2017
                  3:17-cv-12721-FLW-LHG JONES v. JOHNSON & JOHNSON, INC. et al                                           12/08/2017
                  3:17-cv-12724-FLW-LHG LASTER v. JOHNSON & JOHNSON et al                                                12/08/2017

https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                            434/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2for Filed
                                                Document                the District of New Jersey-Query
                                                                                 05/24/19        Page 437Associated Cases
                                                                                                               of 627
                  3:17-cv-12733-FLW-LHG BASORE v. JOHNSON & JOHNSON, INC. et al                                          12/08/2017
                  3:17-cv-12717-FLW-LHG SAGO v. JOHNSON & JOHNSON, INC. et al                                            12/08/2017
                  3:17-cv-12718-FLW-LHG WORLEY v. JOHNSON & JOHNSON, INC. et al                                          12/08/2017
                  3:17-cv-12720-FLW-LHG PACHECO v. JOHNSON & JOHNSON et al                                               12/08/2017
                  3:17-cv-12719-FLW-LHG CHRISTIAN et al v. JOHNSON & JOHNSON et al                                       12/08/2017
                  3:17-cv-12729-FLW-LHG CAGLE v. JOHNSON & JOHNSON et al                                                 12/08/2017
                  3:17-cv-12532-FLW-LHG DIEFENDERFER v. JOHNSON AND JOHNSON et al 12/08/2017
                  3:17-cv-12533-FLW-LHG MCMACKIN v. JOHNSON & JOHNSON et al                                              12/08/2017
                  3:17-cv-12534-FLW-LHG DOHNERT v. JOHNSON AND JOHNSON et al                                             12/08/2017
                  3:17-cv-12734-FLW-LHG EVANS v. JOHNSON & JOHNSON et al                                                 12/08/2017
                  3:17-cv-12535-FLW-LHG ENDICOTT JR. v. JOHNSON AND JOHNSON et al 12/08/2017
                  3:17-cv-12735-FLW-LHG FORD et al v. JOHNSON & JOHNSON et al                                            12/08/2017
                  3:17-cv-12536-FLW-LHG ESTEVES RUIZ v. JOHNSON AND JOHNSON et al 12/08/2017
                  3:17-cv-12730-FLW-LHG ADDISON v. JOHNSON & JOHNSON et al                                               12/08/2017
                  3:17-cv-12537-FLW-LHG FIMPLE v. JOHNSON AND JOHNSON et al                                              12/08/2017
                  3:17-cv-12731-FLW-LHG ALLISON v. JOHNSON & JOHNSON et al                                               12/08/2017
                  3:17-cv-12736-FLW-LHG NOVIKOFF v. JOHNSON & JOHNSON, INC. et al                                        12/08/2017
                  3:17-cv-12538-FLW-LHG FLECHA v. JOHNSON AND JOHNSON et al                                              12/08/2017
                  3:17-cv-12732-FLW-LHG EMERY v. JOHNSON & JOHNSON et al                                                 12/08/2017
                  3:17-cv-12539-FLW-LHG JACKSON v. JOHNSON & JOHNSON, INC. et al                                         12/08/2017
                  3:17-cv-12737-FLW-LHG HENRY v. JOHNSON & JOHNSON et al                                                 12/08/2017
                  3:17-cv-12738-FLW-LHG HINDLE v. JOHNSON & JOHNSON et al                                                12/08/2017
                  3:17-cv-12739-FLW-LHG MALEK v. JOHNSON & JOHNSON et al                                                 12/08/2017
                  3:17-cv-12541-FLW-LHG GARCIA v. JOHNSON AND JOHNSON et al                                              12/08/2017
                  3:17-cv-12542-FLW-LHG HANSON et al v. JOHNSON & JOHNSON et al                                          12/08/2017
                  3:17-cv-12544-FLW-LHG LOWE v. JOHNSON & JOHNSON, INC. et al                                            12/08/2017
                  3:17-cv-12545-FLW-LHG BROWN v. JOHNSON & JOHNSON et al                                                 12/08/2017
                  3:17-cv-12740-FLW-LHG MELTON v. JOHNSON & JOHNSON et al                                                12/10/2017
                  3:17-cv-12741-FLW-LHG NASSIFF et al v. JOHNSON & JOHNSON et al                                         12/10/2017
                  3:17-cv-12742-FLW-LHG BISCHOFF v. JOHNSON & JOHNSON, INC. et al                                        12/10/2017
                  3:17-cv-12685-FLW-LHG YOUNG-TUNE et al v. JOHNSON & JOHNSON et al 12/10/2017
                  3:17-cv-12743-FLW-LHG PEACH v. JOHNSON & JOHNSON et al                                                 12/10/2017
                  3:17-cv-12686-FLW-LHG SHORT et al v. JOHNSON & JOHNSON et al                                           12/10/2017
                  3:17-cv-12688-FLW-LHG KRICHBAUM v. JOHNSON & JOHNSON et al                                             12/10/2017
                  3:17-cv-12689-FLW-LHG KONDRLA v. JOHNSON & JOHNSON et al                                               12/10/2017
                  3:17-cv-12744-FLW-LHG SILENO v. JOHNSON & JOHNSON et al                                                12/10/2017
                  3:17-cv-12690-FLW-LHG HOUDE v. JOHNSON & JOHNSON, INC. et al                                           12/10/2017
                  3:17-cv-12691-FLW-LHG GASPER v. JOHNSON & JOHNSON et al                                                12/10/2017
                  3:17-cv-12698-FLW-LHG SHONING v. JOHNSON & JOHNSON et al                                               12/10/2017
                  3:17-cv-12699-FLW-LHG LEIGHTON et al v. JOHNSON & JOHNSON et al                                        12/10/2017
                  3:17-cv-12745-FLW-LHG BATES v. JOHNSON & JOHNSON, INC. et al                                           12/10/2017
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                            435/625
5/15/2019                           CM/ECF LIVE - U.S.
                          Case 1:19-cv-01530           District Court2for Filed
                                                  Document                the District of New Jersey-Query
                                                                                   05/24/19        Page 438Associated Cases
                                                                                                                 of 627

                  3:17-cv-12700-FLW-LHG CANADA v. JOHNSON & JOHNSON et al                                                 12/10/2017
                  3:17-cv-12746-FLW-LHG SMITH v. JOHNSON & JOHNSON et al                                                  12/10/2017
                  3:17-cv-12747-FLW-LHG TAYLOR v. JOHNSON & JOHNSON et al                                                 12/10/2017
                  3:17-cv-12748-FLW-LHG UMFLEET v. JOHNSON & JOHNSON et al                                                12/10/2017
                  3:17-cv-12749-FLW-LHG WOHLERS v. JOHNSON & JOHNSON et al                                                12/10/2017
                  3:17-cv-12750-FLW-LHG JUGO v. JOHNSON & JOHNSON, INC. et al                                             12/10/2017
                  3:17-cv-12751-FLW-LHG WONG-SAMUEL v. JOHNSON & JOHNSON et al                                            12/10/2017
                  3:17-cv-12752-FLW-LHG WIMBERLY et al v. JOHNSON & JOHNSON et al                                         12/10/2017
                  3:17-cv-12753-FLW-LHG MCGARVEY-TANENBAUM et al v. JOHNSON &
                                                                                                                          12/10/2017
                  JOHNSON, INC. et al
                  3:17-cv-12728-FLW-LHG KUREH v. JOHNSON & JOHNSON, INC. et al                                            12/11/2017
                  3:17-cv-12727-FLW-LHG HAYES v. JOHNSON & JOHNSON et al                                                  12/11/2017
                  3:17-cv-12726-FLW-LHG SCHAPIRO v. JOHNSON & JOHNSON et al                                               12/11/2017
                  3:17-cv-12725-FLW-LHG BARTON v. JOHNSON & JOHNSON et al                                                 12/11/2017
                  3:17-cv-12755-FLW-LHG BRIEN et al v. JOHNSON & JOHNSON et al                                            12/11/2017
                  3:17-cv-12756-FLW-LHG BRUECKER v. JOHNSON & JOHNSON et al                                               12/11/2017
                  3:17-cv-12757-FLW-LHG LOWE et al v. JOHNSON & JOHNSON et al                                             12/11/2017
                  3:17-cv-12758-FLW-LHG STANLEY v. JOHNSON & JOHNSON et al                                                12/11/2017
                  3:17-cv-12759-FLW-LHG ST. CLAIR et al v. JOHNSON & JOHNSON et al                                        12/11/2017
                  3:17-cv-12760-FLW-LHG VESA v. JOHNSON & JOHNSON et al                                                   12/11/2017
                  3:17-cv-12761-FLW-LHG GRAY et al v. JOHNSON & JOHNSON et al                                             12/11/2017
                  3:17-cv-12763-FLW-LHG HALL et al v. JOHNSON & JOHNSON et al                                             12/11/2017
                  3:17-cv-12764-FLW-LHG KNIGHTEN et al v. JOHNSON & JOHNSON et al                                         12/11/2017
                  3:17-cv-12767-FLW-LHG OFIELD v. JOHNSON & JOHNSON et al                                                 12/11/2017
                  3:17-cv-12769-FLW-LHG ROSS et al v. JOHNSON & JOHNSON et al                                             12/11/2017
                  3:17-cv-12771-FLW-LHG WESTON et al v. JOHNSON & JOHNSON et al                                           12/11/2017
                  3:17-cv-12772-FLW-LHG ZILLMER v. JOHNSON & JOHNSON et al                                                12/11/2017
                  3:17-cv-12778-FLW-LHG HASAKA et al v. JOHNSON & JOHNSON et al                                           12/11/2017
                  3:17-cv-12789-FLW-LHG BERRY v. JOHNSON & JOHNSON, INC. et al                                            12/11/2017
                  3:17-cv-12702-FLW-LHG ROBINSON v. JOHNSON & JOHNSON et al                                               12/11/2017
                  3:17-cv-12703-FLW-LHG COOK et al v. JOHNSON & JOHNSON et al                                             12/11/2017
                  3:17-cv-12704-FLW-LHG GADFIELD v. JOHNSON & JOHNSON et al                                               12/11/2017
                  3:17-cv-12705-FLW-LHG COOK-WILDER v. JOHNSON & JOHNSON et al                                            12/11/2017
                  3:17-cv-12708-FLW-LHG CASIANO v. JOHNSON & JOHNSON INC. et al                                           12/11/2017
                  3:17-cv-12710-FLW-LHG WASHINGTON v. JOHNSON & JOHNSON et al                                             12/11/2017
                  3:17-cv-12711-FLW-LHG LIM v. JOHNSON & JOHNSON et al                                                    12/11/2017
                  3:17-cv-12712-FLW-LHG DIAZ v. JOHNSON & JOHNSON et al                                                   12/11/2017
                  3:17-cv-12607-FLW-LHG RIESTRA-SCHNEIDER v. JOHNSON AND
                                                                                                                          12/11/2017
                  JOHNSON et al
                  3:17-cv-12790-FLW-LHG SHEA v. JOHNSON & JOHNSON et al                                                   12/11/2017

https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                             436/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2for Filed
                                                Document                the District of New Jersey-Query
                                                                                 05/24/19        Page 439Associated Cases
                                                                                                               of 627
                  3:17-cv-12606-FLW-LHG CHAMPLIN v. JOHNSON & JOHNSON, INC. et al                                        12/11/2017
                  3:17-cv-12603-FLW-LHG SAUNDERS v. JOHNSON AND JOHNSON et al                                            12/11/2017
                  3:17-cv-12602-FLW-LHG ROVIRA OLIVERAS v. JOHNSON AND JOHNSON
                                                                                                                         12/11/2017
                  et al
                  3:17-cv-12600-FLW-LHG MASON v. JOHNSON & JOHNSON et al                                                 12/11/2017
                  3:17-cv-12599-FLW-LHG ERICKSON v. JOHNSON & JOHNSON, INC. et al                                        12/11/2017
                  3:17-cv-12793-FLW-LHG PROST v. JOHNSON & JOHNSON et al                                                 12/11/2017
                  3:17-cv-12794-FLW-LHG SPITZ et al v. JOHNSON & JOHNSON et al                                           12/11/2017
                  3:17-cv-12835-FLW-LHG JUMP v. JOHNSON & JOHNSON, INC. et al                                            12/11/2017
                  3:17-cv-12836-FLW-LHG HARRIS v. JOHNSON & JOHNSON et al                                                12/11/2017
                  3:17-cv-12837-FLW-LHG PIEKANSKI v. JOHNSON & JOHNSON et al                                             12/11/2017
                  3:17-cv-12839-FLW-LHG LEAHY et al v. JOHNSON & JOHNSON et al                                           12/11/2017
                  3:17-cv-12795-FLW-LHG LOSURE et al v. JOHNSON & JOHNSON et al                                          12/11/2017
                  3:17-cv-12844-FLW-LHG HUGHES v. JOHNSON & JOHNSON INC. et al                                           12/11/2017
                  3:17-cv-12845-FLW-LHG KRAMP v. JOHNSON & JOHNSON et al                                                 12/11/2017
                  3:17-cv-12846-FLW-LHG NOYES et al v. JOHNSON & JOHNSON et al                                           12/11/2017
                  3:17-cv-12847-FLW-LHG SORRELS v. JOHNSON & JOHNSON, INC. et al                                         12/11/2017
                  3:17-cv-12848-FLW-LHG GAUTIER v. JOHNSON & JOHNSON, INC. et al                                         12/11/2017
                  3:17-cv-12850-FLW-LHG HEARD et al v. JOHNSON & JOHNSON et al                                           12/11/2017
                  3:17-cv-12855-FLW-LHG WRIGHT v. JOHNSON & JOHNSON et al                                                12/11/2017
                  3:17-cv-12856-FLW-LHG WINKELSPECHT v. JOHNSON & JOHNSON et al                                          12/11/2017
                  3:17-cv-12858-FLW-LHG HONEY v. JOHNSON & JOHNSON et al                                                 12/11/2017
                  3:17-cv-12859-FLW-LHG THOMPSON v. JOHNSON & JOHNSON et al                                              12/11/2017
                  3:17-cv-12860-FLW-LHG BROOKS v. JOHNSON & JOHNSON et al                                                12/11/2017
                  3:17-cv-12861-FLW-LHG SMITH v. JOHNSON & JOHNSON et al                                                 12/11/2017
                  3:17-cv-12862-FLW-LHG KEITH et al v. JOHNSON & JOHNSON et al                                           12/11/2017
                  3:17-cv-12863-FLW-LHG SMITH v. JOHNSON & JOHNSON et al                                                 12/11/2017
                  3:17-cv-12801-FLW-LHG GULICH v. JOHNSON & JOHNSON et al                                                12/12/2017
                  3:17-cv-12762-FLW-LHG STEWART v. JOHNSON & JOHNSON et al                                               12/12/2017
                  3:17-cv-12800-FLW-LHG OWUSU v. JOHNSON & JOHNSON et al                                                 12/12/2017
                  3:17-cv-12869-FLW-LHG SCHMITT v. JOHNSON & JOHNSON et al                                               12/12/2017
                  3:17-cv-12871-FLW-LHG MARTIN v. JOHNSON & JOHNSON et al                                                12/12/2017
                  3:17-cv-12874-FLW-LHG DENOCHICK v. JOHNSON & JOHNSON, INC. et al 12/12/2017
                  3:17-cv-12876-FLW-LHG BRUBAKER v. JOHNSON & JOHNSON et al                                              12/12/2017
                  3:17-cv-12877-FLW-LHG CUBBAGE v. JOHNSON & JOHNSON et al                                               12/12/2017
                  3:17-cv-12878-FLW-LHG EDSILL v. JOHNSON & JOHNSON et al                                                12/12/2017
                  3:17-cv-12879-FLW-LHG FLICKINGER v. JOHNSON & JOHNSON et al                                            12/12/2017
                  3:17-cv-12880-FLW-LHG INGRAM v. JOHNSON & JOHNSON et al                                                12/12/2017
                  3:17-cv-12881-FLW-LHG FRENCH v. JOHNSON & JOHNSON et al                                                12/12/2017
                  3:17-cv-12598-FLW-LHG WHITE v. JOHNSON & JOHNSON et al                                                 12/12/2017
                  3:17-cv-12597-FLW-LHG DEMEDUK v. JOHNSON & JOHNSON et al                                               12/12/2017
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                            437/625
5/15/2019                           CM/ECF LIVE - U.S.
                          Case 1:19-cv-01530           District Court2for Filed
                                                  Document                the District of New Jersey-Query
                                                                                   05/24/19        Page 440Associated Cases
                                                                                                                 of 627

                  3:17-cv-12596-FLW-LHG GAINES v. JOHNSON & JOHNSON et al                                                 12/12/2017
                  3:17-cv-12814-FLW-LHG DIGGS v. JOHNSON & JOHNSON et al                                                  12/12/2017
                  3:17-cv-12811-FLW-LHG BREEDLOVE v. JOHNSON & JOHNSON et al                                              12/12/2017
                  3:17-cv-12817-FLW-LHG HARTWELL et al v. JOHNSON & JOHNSON et al                                         12/12/2017
                  3:17-cv-12818-FLW-LHG JONES et al v. JOHNSON & JOHNSON et al                                            12/12/2017
                  3:17-cv-12819-FLW-LHG SHULAR et al v. JOHNSON & JOHNSON et al                                           12/12/2017
                  3:17-cv-12820-FLW-LHG CHICK v. JOHNSON & JOHNSON et al                                                  12/12/2017
                  3:17-cv-12882-FLW-LHG MOTOLA v. JOHNSON & JOHNSON et al                                                 12/12/2017
                  3:17-cv-12821-FLW-LHG PROVINCE v. JOHNSON & JOHNSON et al                                               12/12/2017
                  3:17-cv-12822-FLW-LHG BISE et al v. JOHNSON & JOHNSON et al                                             12/12/2017
                  3:17-cv-12823-FLW-LHG CARNELL v. JOHNSON & JOHNSON et al                                                12/12/2017
                  3:17-cv-12825-FLW-LHG BRECKENRIDGE et al v. JOHNSON & JOHNSON et
                                                                                                                          12/12/2017
                  al
                  3:17-cv-12884-FLW-LHG SAMUELS v. JOHNSON & JOHNSON et al                                                12/12/2017
                  3:17-cv-12829-FLW-LHG MYRIE v. JOHNSON & JOHNSON et al                                                  12/12/2017
                  3:17-cv-12885-FLW-LHG PLATH v. JOHNSON & JOHNSON et al                                                  12/12/2017
                  3:17-cv-12830-FLW-LHG JOHNSON et al v. JOHNSON & JOHNSON, INC. et
                                                                                                                          12/12/2017
                  al
                  3:17-cv-12802-FLW-LHG HARRIS v. JOHNSON & JOHNSON et al                                                 12/12/2017
                  3:17-cv-12831-FLW-LHG THOMPSON v. JOHNSON & JOHNSON, INC. et al                                         12/12/2017
                  3:17-cv-12886-FLW-LHG PLETZER v. JOHNSON & JOHNSON et al                                                12/12/2017
                  3:17-cv-12803-FLW-LHG BRINSON et al v. JOHNSON & JOHNSON et al                                          12/12/2017
                  3:17-cv-12832-FLW-LHG TODECHEENE v. JOHNSON & JOHNSON et al                                             12/12/2017
                  3:17-cv-12834-FLW-LHG CENTRILLA et al v. JOHNSON & JOHNSON et al                                        12/12/2017
                  3:17-cv-12804-FLW-LHG ANDERS et al v. JOHNSON & JOHNSON et al                                           12/12/2017
                  3:17-cv-12887-FLW-LHG REDDING v. JOHNSON & JOHNSON et al                                                12/12/2017
                  3:17-cv-12888-FLW-LHG RENIE v. JOHNSON & JOHNSON et al                                                  12/12/2017
                  3:17-cv-12896-FLW-LHG RICHARDSON v. JOHNSON & JOHNSON et al                                             12/12/2017
                  3:17-cv-12952-FLW-LHG MARTIN v. JOHNSON & JOHNSON et al                                                 12/12/2017
                  3:17-cv-12805-FLW-LHG BREDEMEIER v. JOHNSON & JOHNSON et al                                             12/12/2017
                  3:17-cv-12806-FLW-LHG BARGE-CHAMBERS v. JOHNSON & JOHNSON et
                                                                                                                          12/12/2017
                  al
                  3:17-cv-12807-FLW-LHG BASSFIELD v. JOHNSON & JOHNSON et al                                              12/12/2017
                  3:17-cv-12812-FLW-LHG MCNEILL v. JOHNSON & JOHNSON et al                                                12/12/2017
                  3:17-cv-12907-FLW-LHG CHAVEZ v. JOHNSON & JOHNSON et al                                                 12/13/2017
                  3:17-cv-12906-FLW-LHG GABBARD v. JOHNSON & JOHNSON et al                                                12/13/2017
                  3:17-cv-12905-FLW-LHG PORTER v. JOHNSON & JOHNSON et al                                                 12/13/2017
                  3:17-cv-12903-FLW-LHG BUCK et al v. JOHNSON & JOHNSON et al                                             12/13/2017
                  3:17-cv-12899-FLW-LHG PIRTLE v. JOHNSON & JOHNSON et al                                                 12/13/2017
                  3:17-cv-12898-FLW-LHG SIERRA v. JOHNSON & JOHNSON et al                                                 12/13/2017
                  3:17-cv-12897-FLW-LHG O'DONNELL v. JOHNSON & JOHNSON et al                                              12/13/2017
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                             438/625
5/15/2019                           CM/ECF LIVE - U.S.
                          Case 1:19-cv-01530           District Court2for Filed
                                                  Document                the District of New Jersey-Query
                                                                                   05/24/19        Page 441Associated Cases
                                                                                                                 of 627

                  3:17-cv-12895-FLW-LHG BOTTO v. JOHNSON & JOHNSON et al                                                  12/13/2017
                  3:17-cv-12893-FLW-LHG BROWN v. JOHNSON & JOHNSON et al                                                  12/13/2017
                  3:17-cv-12891-FLW-LHG RANDALL v. JOHNSON & JOHNSON et al                                                12/13/2017
                  3:17-cv-12947-FLW-LHG PHILLIPS v. JOHNSON & JOHNSON et al                                               12/13/2017
                  3:17-cv-12948-FLW-LHG RICHARDSON v. JOHNSON & JOHNSON et al                                             12/13/2017
                  3:17-cv-12960-FLW-LHG DELTOUR v. JOHNSON & JOHNSON et al                                                12/13/2017
                  3:17-cv-12962-FLW-LHG STEWART v. JOHNSON & JOHNSON et al                                                12/13/2017
                  3:17-cv-12971-FLW-LHG HUTSON v. JOHNSON & JOHNSON et al                                                 12/13/2017
                  3:17-cv-12972-FLW-LHG DIRKMAN v. JOHNSON & JOHNSON et al                                                12/13/2017
                  3:17-cv-13008-FLW-LHG GROSSETT v. JOHNSON & JOHNSON et al                                               12/13/2017
                  3:17-cv-12951-FLW-LHG SMITH v. JOHNSON & JOHNSON et al                                                  12/13/2017
                  3:17-cv-13007-FLW-LHG SMITH v. JOHNSON & JOHNSON et al                                                  12/13/2017
                  3:17-cv-13006-FLW-LHG WEDEL et al v. JOHNSON & JOHNSON et al                                            12/13/2017
                  3:17-cv-13005-FLW-LHG JOHNSON v. JOHNSON & JOHNSON et al                                                12/13/2017
                  3:17-cv-12953-FLW-LHG WEBSTER v. JOHNSON & JOHNSON et al                                                12/13/2017
                  3:17-cv-13004-FLW-LHG NEWMAN v. JOHNSON & JOHNSON et al                                                 12/13/2017
                  3:17-cv-13001-FLW-LHG MCCARTY v. JOHNSON & JOHNSON et al                                                12/13/2017
                  3:17-cv-13000-FLW-LHG KISSING v. JOHNSON & JOHNSON et al                                                12/13/2017
                  3:17-cv-12982-FLW-LHG NEMECEK v. JOHNSON & JOHNSON et al                                                12/13/2017
                  3:17-cv-12984-FLW-LHG BALL v. JOHNSON & JOHNSON et al                                                   12/13/2017
                  3:17-cv-12985-FLW-LHG BECKER et al v. JOHNSON & JOHNSON et al                                           12/13/2017
                  3:17-cv-12998-FLW-LHG CARPER et al v. JOHNSON & JOHNSON et al                                           12/13/2017
                  3:17-cv-12956-FLW-LHG ZORNES v. JOHNSON & JOHNSON et al                                                 12/13/2017
                  3:17-cv-12978-FLW-LHG WARD v. JOHNSON & JOHNSON CONSUMER
                                                                                                                          12/13/2017
                  INC. et al
                  3:17-cv-12958-FLW-LHG JOHNSON v. JOHNSON & JOHNSON et al                                                12/13/2017
                  3:17-cv-12959-FLW-LHG FAJKUS v. JOHNSON & JOHNSON et al                                                 12/13/2017
                  3:17-cv-12976-FLW-LHG JOHNSON v. JOHNSON & JOHNSON, INC. et al                                          12/13/2017
                  3:17-cv-12913-FLW-LHG BUTZOW v. JOHNSON & JOHNSON et al                                                 12/13/2017
                  3:17-cv-12914-FLW-LHG GONZALEZ v. JOHNSON & JOHNSON et al                                               12/13/2017
                  3:17-cv-12916-FLW-LHG ROBERTSON v. JOHNSON & JOHNSON et al                                              12/13/2017
                  3:17-cv-12918-FLW-LHG SNIDER v. JOHNSON & JOHNSON et al                                                 12/13/2017
                  3:17-cv-12919-FLW-LHG BROOKS et al v. JOHNSON & JOHNSON et al                                           12/13/2017
                  3:17-cv-12921-FLW-LHG STINSON v. JOHNSON & JOHNSON et al                                                12/13/2017
                  3:17-cv-12922-FLW-LHG TAYLOR et al v. JOHNSON & JOHNSON et al                                           12/13/2017
                  3:17-cv-12923-FLW-LHG THOMAS et al v. JOHNSON & JOHNSON et al                                           12/13/2017
                  3:17-cv-12925-FLW-LHG WHITE v. JOHNSON & JOHNSON et al                                                  12/13/2017
                  3:17-cv-12926-FLW-LHG BABICH v. JOHNSON & JOHNSON et al                                                 12/13/2017
                  3:17-cv-12928-FLW-LHG DUNLEVY v. JOHNSON & JOHNSON, INC., et al                                         12/13/2017
                  3:17-cv-12930-FLW-LHG GATES v. JOHNSON & JOHNSON et al                                                  12/13/2017

https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                             439/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2for Filed
                                                Document                the District of New Jersey-Query
                                                                                 05/24/19        Page 442Associated Cases
                                                                                                               of 627
                  3:17-cv-12931-FLW-LHG HICKS v. JOHNSON & JOHNSON, INC., et al                                          12/13/2017
                  3:17-cv-12933-FLW-LHG JONES v. JOHNSON & JOHNSON et al                                                 12/13/2017
                  3:17-cv-12935-FLW-LHG O'CONNELL v. JOHNSON & JOHNSON et al                                             12/13/2017
                  3:17-cv-12936-FLW-LHG AKERS v. JOHNSON & JOHNSON et al                                                 12/13/2017
                  3:17-cv-12937-FLW-LHG STINNETT v. JOHNSON & JOHNSON et al                                              12/13/2017
                  3:17-cv-12942-FLW-LHG PADILLA v. JOHNSON & JOHNSON et al                                               12/13/2017
                  3:17-cv-12944-FLW-LHG PANIAGUA v. JOHNSON & JOHNSON et al                                              12/13/2017
                  3:17-cv-12945-FLW-LHG BIRCH et al v. JOHNSON & JOHNSON et al                                           12/13/2017
                  3:17-cv-13067-FLW-LHG FERNANDES v. JOHNSON & JOHNSON et al                                             12/14/2017
                  3:17-cv-13068-FLW-LHG FITZPATRICK v. JOHNSON & JOHNSON et al                                           12/14/2017
                  3:17-cv-13069-FLW-LHG LEE et al v. JOHNSON & JOHNSON et al                                             12/14/2017
                  3:17-cv-13009-FLW-LHG PENNINGTON et al v. JOHNSON & JOHNSON et al 12/14/2017
                  3:17-cv-13037-FLW-LHG NEVEL v. JOHNSON & JOHNSON et al                                                 12/14/2017
                  3:17-cv-13041-FLW-LHG BOULER v. JOHNSON & JOHNSON et al                                                12/14/2017
                  3:17-cv-13045-FLW-LHG SCRUGGS v. JOHNSON & JOHNSON et al                                               12/14/2017
                  3:17-cv-13010-FLW-LHG DAVIS v. JOHNSON & JOHNSON et al                                                 12/14/2017
                  3:17-cv-13012-FLW-LHG CALLIES v. JOHNSON & JOHNSON et al                                               12/14/2017
                  3:17-cv-13013-FLW-LHG SADOWSKI et al v. JOHNSON & JOHNSON et al                                        12/14/2017
                  3:17-cv-13070-FLW-LHG SLAYTON et al v. JOHNSON & JOHNSON et al                                         12/14/2017
                  3:17-cv-13071-FLW-LHG IVASIECKO v. JOHNSON & JOHNSON et al                                             12/14/2017
                  3:17-cv-13014-FLW-LHG THORNOCK v. JOHNSON & JOHNSON et al                                              12/14/2017
                  3:17-cv-13072-FLW-LHG ROSSER v. JOHNSON & JOHNSON et al                                                12/14/2017
                  3:17-cv-13073-FLW-LHG GILMORE v. JOHNSON & JOHNSON et al                                               12/14/2017
                  3:17-cv-13015-FLW-LHG VANNURDEN v. JOHNSON & JOHNSON et al                                             12/14/2017
                  3:17-cv-13077-FLW-LHG NONNWEILER v. JOHNSON & JOHNSON et al                                            12/14/2017
                  3:17-cv-13016-FLW-LHG NIETO v. JOHNSON & JOHNSON et al                                                 12/14/2017
                  3:17-cv-13091-FLW-LHG THIGPEN v. JOHNSON & JOHNSON et al                                               12/14/2017
                  3:17-cv-13017-FLW-LHG SILLIN et al v. JOHNSON & JOHNSON et al                                          12/14/2017
                  3:17-cv-13079-FLW-LHG HARRIGER v. JOHNSON & JOHNSON et al                                              12/14/2017
                  3:17-cv-13018-FLW-LHG TUTTLE v. JOHNSON & JOHNSON et al                                                12/14/2017
                  3:17-cv-13046-FLW-LHG LATHAM v. JOHNSON & JOHNSON et al                                                12/14/2017
                  3:17-cv-13082-FLW-LHG REDMAN v. JOHNSON & JOHNSON et al                                                12/14/2017
                  3:17-cv-13087-FLW-LHG ALTER v. JOHNSON & JOHNSON, INC. et al                                           12/14/2017
                  3:17-cv-10173-FLW-LHG ALZAMORA v. JOHNSON & JOHNSON et al                                              12/14/2017
                  3:17-cv-13088-FLW-LHG STRONG v. JOHNSON & JOHNSON, INC. et al                                          12/14/2017
                  3:17-cv-13090-FLW-LHG PARRISH v. JOHNSON & JOHNSON, INC. et al                                         12/14/2017
                  3:17-cv-13060-FLW-LHG DOERFLINGER v. JOHNSON & JOHNSON et al                                           12/14/2017
                  3:17-cv-13061-FLW-LHG HUNT v. JOHNSON & JOHNSON et al                                                  12/14/2017
                  3:17-cv-13019-FLW-LHG PAYSON v. JOHNSON & JOHNSON et al                                                12/14/2017
                  3:17-cv-13021-FLW-LHG PRYOR et al v. JOHNSON & JOHNSON et al                                           12/14/2017
                  3:17-cv-13022-FLW-LHG WEAKLAND et al v. JOHNSON & JOHNSON et al                                        12/14/2017
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                            440/625
5/15/2019                           CM/ECF LIVE - U.S.
                          Case 1:19-cv-01530           District Court2for Filed
                                                  Document                the District of New Jersey-Query
                                                                                   05/24/19        Page 443Associated Cases
                                                                                                                 of 627

                  3:17-cv-13023-FLW-LHG WING v. JOHNSON & JOHNSON et al                                                   12/14/2017
                  3:17-cv-13024-FLW-LHG ROGERS v. JOHNSON & JOHNSON et al                                                 12/14/2017
                  3:17-cv-13025-FLW-LHG SIZEMORE v. JOHNSON & JOHNSON et al                                               12/14/2017
                  3:17-cv-13027-FLW-LHG GRAENING v. JOHNSON & JOHNSON et al                                               12/14/2017
                  3:17-cv-13028-FLW-LHG DEARMAN v. JOHNSON & JOHNSON et al                                                12/14/2017
                  3:17-cv-13030-FLW-LHG TYRE v. JOHNSON & JOHNSON et al                                                   12/14/2017
                  3:17-cv-13034-FLW-LHG FERGUSON v. JOHNSON & JOHNSON et al                                               12/14/2017
                  3:17-cv-13113-FLW-LHG ZINGONE v. JOHNSON & JOHNSON et al                                                12/15/2017
                  3:17-cv-13114-FLW-LHG WELLS v. JOHNSON & JOHNSON et al                                                  12/15/2017
                  3:17-cv-13115-FLW-LHG WILLIAMS v. JOHNSON & JOHNSON et al                                               12/15/2017
                  3:17-cv-13116-FLW-LHG WHITE et al v. JOHNSON & JOHNSON et al                                            12/15/2017
                  3:17-cv-13117-FLW-LHG WHITLEY v. JOHNSON & JOHNSON et al                                                12/15/2017
                  3:17-cv-13118-FLW-LHG WOODS v. JOHNSON & JOHNSON et al                                                  12/15/2017
                  3:17-cv-13119-FLW-LHG WRIGHT v. JOHNSON & JOHNSON et al                                                 12/15/2017
                  3:17-cv-13120-FLW-LHG WARDY et al v. JOHNSON & JOHNSON et al                                            12/15/2017
                  3:17-cv-13104-FLW-LHG PHALEN et al v. JOHNSON & JOHNSON et al                                           12/15/2017
                  3:17-cv-13144-FLW-LHG MOTOLA v. JOHNSON & JOHNSON et al                                                 12/15/2017
                  3:17-cv-13124-FLW-LHG SHAMBURGER v. JOHNSON & JOHNSON et al                                             12/15/2017
                  3:17-cv-13125-FLW-LHG HARDY et al v. JOHNSON & JOHNSON et al                                            12/15/2017
                  3:17-cv-13134-FLW-LHG COSTLOW et al v. JOHNSON & JOHNSON et al                                          12/15/2017
                  3:17-cv-13133-FLW-LHG GERYCH v. JOHNSON & JOHNSON et al                                                 12/15/2017
                  3:17-cv-13126-FLW-LHG MEYERS v. JOHNSON & JOHNSON et al                                                 12/15/2017
                  3:17-cv-13132-FLW-LHG GRANGER v. JOHNSON & JOHNSON et al                                                12/15/2017
                  3:17-cv-13128-FLW-LHG SMART v. JOHNSON & JOHNSON et al                                                  12/15/2017
                  3:17-cv-13131-FLW-LHG HUNT v. JOHNSON & JOHNSON et al                                                   12/15/2017
                  3:17-cv-13129-FLW-LHG MILLER v. JOHNSON & JOHNSON et al                                                 12/15/2017
                  3:17-cv-13135-FLW-LHG LAWRENCE et al v. JOHNSON & JOHNSON et al                                         12/15/2017
                  3:17-cv-13138-FLW-LHG BORSELLA et al v. JOHNSON & JOHNSON et al                                         12/15/2017
                  3:17-cv-13160-FLW-LHG Mazur v. Johnson & Johnson et al                                                  12/15/2017
                  3:17-cv-13218-FLW-LHG LOWE et al v. JOHNSON & JOHNSON et al                                             12/19/2017
                  3:17-cv-13140-FLW-LHG BORN v. JOHNSON & JOHNSON et al                                                   12/18/2017
                  3:17-cv-13143-FLW-LHG CLARKE v. JOHNSON & JOHNSON et al                                                 12/18/2017
                  3:17-cv-13153-FLW-LHG KRASINKIEWICZ v. JOHNSON & JOHNSON et al                                          12/18/2017
                  3:17-cv-13155-FLW-LHG BOONE v. JOHNSON & JOHNSON et al                                                  12/18/2017
                  3:17-cv-13158-FLW-LHG CARLSTEAD v. JOHNSON & JOHNSON et al                                              12/18/2017
                  3:17-cv-13179-FLW-LHG ORTIZ v. JOHNSON & JOHNSON et al                                                  12/18/2017
                  3:17-cv-13195-FLW-LHG PENDERGAST et al v. JOHNSON & JOHNSON et al                                       12/20/2017
                  3:17-cv-13234-FLW-LHG DANIELS v. JOHNSON & JOHNSON et al                                                12/19/2017
                  3:17-cv-13214-FLW-LHG MORAN v. JOHNSON & JOHNSON et al                                                  12/19/2017
                  3:17-cv-13215-FLW-LHG POWELL, SR. v. JOHNSON & JOHNSON et al                                            12/19/2017
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                             441/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2for Filed
                                                Document                the District of New Jersey-Query
                                                                                 05/24/19        Page 444Associated Cases
                                                                                                               of 627
                  3:17-cv-13223-FLW-LHG CARR v. JOHNSON & JOHNSON et al                                                  12/19/2017
                  3:17-cv-13224-FLW-LHG COPELAND et al v. JOHNSON & JOHNSON et al                                        12/19/2017
                  3:17-cv-13227-FLW-LHG ERVES v. JOHNSON & JOHNSON et al                                                 12/19/2017
                  3:17-cv-13228-FLW-LHG BOCK v. JOHNSON & JOHNSON et al                                                  12/19/2017
                  3:17-cv-13230-FLW-LHG YOUNG v. JOHNSON & JOHNSON et al                                                 12/19/2017
                  3:17-cv-13231-FLW-LHG DOZIER v. JOHNSON & JOHNSON et al                                                12/19/2017
                  3:17-cv-13232-FLW-LHG CANALES v. JOHNSON & JOHNSON et al                                               12/19/2017
                  3:17-cv-13233-FLW-LHG NOWAK v. JOHNSON & JOHNSON et al                                                 12/19/2017
                  3:17-cv-13235-FLW-LHG PLEMONS v. JOHNSON & JOHNSON et al                                               12/19/2017
                  3:17-cv-13236-FLW-LHG SMITH v. JOHNSON & JOHNSON et al                                                 12/19/2017
                  3:17-cv-13238-FLW-LHG COLLINS et al v. JOHNSON & JOHNSON et al                                         12/19/2017
                  3:17-cv-13241-FLW-LHG FOSTER v. JOHNSON & JOHNSON et al                                                12/19/2017
                  3:17-cv-13242-FLW-LHG CHANEY v. JOHNSON & JOHNSON et al                                                12/19/2017
                  3:17-cv-13244-FLW-LHG SCHUERER v. JOHNSON & JOHNSON et al                                              12/19/2017
                  3:17-cv-13245-FLW-LHG MACARTHUR v. JOHNSON & JOHNSON et al                                             12/19/2017
                  3:17-cv-13171-FLW-LHG MCCUMBER v. JOHNSON & JOHNSON et al                                              12/20/2017
                  3:17-cv-13183-FLW-LHG BROWN v. JOHNSON & JOHNSON et al                                                 12/20/2017
                  3:17-cv-13188-FLW-LHG SKOMP v. JOHNSON & JOHNSON et al                                                 12/20/2017
                  3:17-cv-13192-FLW-LHG JONES v. JOHNSON & JOHNSON et al                                                 12/20/2017
                  3:17-cv-13197-FLW-LHG TAYLOR v. JOHNSON & JOHNSON et al                                                12/20/2017
                  3:17-cv-13198-FLW-LHG GOODE et al v. JOHNSON & JOHNSON et al                                           12/20/2017
                  3:17-cv-13201-FLW-LHG RIORDAN et al v. JOHNSON & JOHNSON et al                                         12/20/2017
                  3:17-cv-13277-FLW-LHG OVER v. JOHNSON & JOHNSON et al                                                  12/20/2017
                  3:17-cv-13161-FLW-LHG WHITE v. JOHNSON & JOHNSON et al                                                 12/20/2017
                  3:17-cv-13164-FLW-LHG DINEYAZHE et al v. JOHNSON & JOHNSON et al                                       12/20/2017
                  3:17-cv-13283-FLW-LHG THORNELL v. JOHNSON & JOHNSON et al                                              12/20/2017
                  3:17-cv-13165-FLW-LHG FRANCIS v. JOHNSON & JOHNSON et al                                               12/20/2017
                  3:17-cv-13288-FLW-LHG ARIENO v. JOHNSON & JOHNSON et al                                                12/20/2017
                  3:17-cv-13304-FLW-LHG GRESHAM v. JOHNSON & JOHNSON INC. et al                                          12/20/2017
                  3:17-cv-13302-FLW-LHG HUBER v. JOHNSON & JOHNSON et al                                                 12/20/2017
                  3:17-cv-13305-FLW-LHG GOODMAN v. JOHNSON & JOHNSON et al                                               12/20/2017
                  3:17-cv-13306-FLW-LHG KENNEDY v. JOHNSON & JOHNSON INC. et al                                          12/20/2017
                  3:17-cv-13436-FLW-LHG GOMEZ v. JOHNSON & JOHNSON et al                                                 12/22/2017
                  3:17-cv-13310-FLW-LHG v. JOHNSON & JOHNSON et al                                                       12/20/2017
                  3:17-cv-13311-FLW-LHG TROUT v. JOHNSON & JOHNSON et al                                                 12/20/2017
                  3:17-cv-13246-FLW-LHG MURPHY v. JOHNSON & JOHNSON et al                                                12/20/2017
                  3:17-cv-13247-FLW-LHG TUCKER v. JOHNSON & JOHNSON et al                                                12/20/2017
                  3:17-cv-13249-FLW-LHG PHILLIPS et al v. JOHNSON & JOHNSON et al                                        12/20/2017
                  3:17-cv-13250-FLW-LHG YTELL v. JOHNSON & JOHNSON et al                                                 12/20/2017
                  3:17-cv-13251-FLW-LHG SNOW et al v. JOHNSON & JOHNSON et al                                            12/20/2017
                  3:17-cv-13252-FLW-LHG MULLINS v. JOHNSON & JOHNSON et al                                               12/20/2017
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                            442/625
5/15/2019                           CM/ECF LIVE - U.S.
                          Case 1:19-cv-01530           District Court2for Filed
                                                  Document                the District of New Jersey-Query
                                                                                   05/24/19        Page 445Associated Cases
                                                                                                                 of 627

                  3:17-cv-13255-FLW-LHG STUDEBAKER v. JOHNSON & JOHNSON et al                                             12/20/2017
                  3:17-cv-13258-FLW-LHG JONES v. JOHNSON & JOHNSON et al                                                  12/20/2017
                  3:17-cv-13259-FLW-LHG GILBERT v. JOHNSON & JOHNSON et al                                                12/20/2017
                  3:17-cv-13263-FLW-LHG FORTIER et al v. JOHNSON & JOHNSON et al                                          12/20/2017
                  3:17-cv-13264-FLW-LHG WILSON v. JOHNSON & JOHNSON et al                                                 12/20/2017
                  3:17-cv-13265-FLW-LHG WOLFE et al v. JOHNSON & JOHNSON et al                                            12/20/2017
                  3:17-cv-13361-FLW-LHG Lightfoot v. Johnson & Johnson et al                                              12/20/2017
                  3:17-cv-13365-FLW-LHG Comardelle v. Johnson & Johnson et al                                             12/20/2017
                  3:17-cv-13352-FLW-LHG CHAVEZ v. JOHNSON & JOHNSON et al                                                 12/20/2017
                  3:17-cv-13360-FLW-LHG SERIKAKU v. JOHNSON & JOHNSON et al                                               12/20/2017
                  3:17-cv-13253-FLW-LHG COLLINS v. JOHNSON & JOHNSON et al                                                12/20/2017
                  3:17-cv-13315-FLW-LHG STAFFORD v. JOHNSON & JOHNSON et al                                               12/20/2017
                  3:17-cv-13317-FLW-LHG RUSSELL v. JOHNSON & JOHNSON et al                                                12/20/2017
                  3:17-cv-13318-FLW-LHG INNOCENTI v. JOHNSON & JOHNSON et al                                              12/20/2017
                  3:17-cv-13320-FLW-LHG MARTIN v. JOHNSON & JOHNSON et al                                                 12/20/2017
                  3:17-cv-13321-FLW-LHG BERGERON v. JOHNSON & JOHNSON et al                                               12/20/2017
                  3:17-cv-13326-FLW-LHG DIFRANCESCO v. JOHNSON & JOHNSON                                                  12/20/2017
                  3:17-cv-13328-FLW-LHG WALTON v. JOHNSON & JOHNSON et al                                                 12/20/2017
                  3:17-cv-13330-FLW-LHG GENTRY v. JOHNSON & JOHNSON et al                                                 12/20/2017
                  3:17-cv-13334-FLW-LHG BRADSHER v. JOHNSON & JOHNSON et al                                               12/20/2017
                  3:17-cv-13414-FLW-LHG BENSON v. JOHNSON & JOHNSON et al                                                 12/22/2017
                  3:17-cv-13417-FLW-LHG BOWE v. JOHNSON & JOHNSON et al                                                   12/22/2017
                  3:17-cv-13419-FLW-LHG LEMASTER et al v. JOHNSON & JOHNSON et al                                         12/22/2017
                  3:17-cv-13422-FLW-LHG CARTER v. JOHNSON & JOHNSON et al                                                 12/22/2017
                  3:17-cv-13424-FLW-LHG EGAN v. JOHNSON & JOHNSON et al                                                   12/22/2017
                  3:17-cv-13425-FLW-LHG FIESTER v. JOHNSON & JOHNSON et al                                                12/22/2017
                  3:17-cv-13426-FLW-LHG GELLER v. JOHNSON & JOHNSON et al                                                 12/22/2017
                  3:17-cv-13432-FLW-LHG HAVILAND et al v. JOHNSON & JOHNSON et al                                         12/22/2017
                  3:17-cv-13437-FLW-LHG HEIMLICH v. JOHNSON & JOHNSON et al                                               12/22/2017
                  3:17-cv-13438-FLW-LHG JORDAN v. JOHNSON & JOHNSON et al                                                 12/22/2017
                  3:17-cv-13439-FLW-LHG ADAMS v. JOHNSON & JOHNSON et al                                                  12/22/2017
                  3:17-cv-13441-FLW-LHG LAKE v. JOHNSON & JOHNSON et al                                                   12/22/2017
                  3:17-cv-13442-FLW-LHG LUND v. JOHNSON & JOHNSON et al                                                   12/22/2017
                  3:17-cv-13446-FLW-LHG GARRARD v. JOHNSON & JOHNSON et al                                                12/22/2017
                  3:17-cv-13448-FLW-LHG STARR v. JOHNSON & JOHNSON et al                                                  12/22/2017
                  3:17-cv-13452-FLW-LHG STUART v. JOHNSON & JOHNSON et al                                                 12/22/2017
                  3:17-cv-13455-FLW-LHG CALHOUN v. JOHNSON & JOHNSON et al                                                12/22/2017
                  3:17-cv-13456-FLW-LHG PERRY SMITH v. JOHNSON & JOHNSON et al                                            12/22/2017
                  3:17-cv-13457-FLW-LHG DURHAM v. JOHNSON & JOHNSON et al                                                 12/22/2017
                  3:17-cv-13458-FLW-LHG WINTERS v. JOHNSON & JOHNSON et al                                                12/22/2017
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                             443/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2for Filed
                                                Document                the District of New Jersey-Query
                                                                                 05/24/19        Page 446Associated Cases
                                                                                                               of 627
                  3:17-cv-13459-FLW-LHG BLAND v. JOHNSON & JOHNSON et al                                                 12/22/2017
                  3:17-cv-13465-FLW-LHG GERMANO et al v. JOHNSON & JOHNSON et al                                         12/22/2017
                  3:17-cv-13466-FLW-LHG HILL v. JOHNSON & JOHNSON et al                                                  12/22/2017
                  3:17-cv-13469-FLW-LHG BUTLER v. JOHNSON & JOHNSON et al                                                12/22/2017
                  3:17-cv-13470-FLW-LHG KAUP et al v. JOHNSON & JOHNSON et al                                            12/22/2017
                  3:17-cv-13471-FLW-LHG RUTTER v. JOHNSON & JOHNSON et al                                                12/22/2017
                  3:17-cv-13473-FLW-LHG ACKER et al v. JOHNSON & JOHNSON et al                                           12/22/2017
                  3:17-cv-13477-FLW-LHG NGUYEN et al v. JOHNSON & JOHNSON et al                                          12/22/2017
                  3:17-cv-13478-FLW-LHG WESTLING v. JOHNSON & JOHNSON et al                                              12/22/2017
                  3:17-cv-13324-FLW-LHG RANDALL v. JOHNSON & JOHNSON et al                                               12/26/2017
                  3:17-cv-13375-FLW-LHG DEAK et al v. JOHNSON AND JOHNSON et al                                          12/26/2017
                  3:17-cv-13390-FLW-LHG ADAMS v. JOHNSON & JOHNSON et al                                                 12/26/2017
                  3:17-cv-13396-FLW-LHG AIME v. JOHNSON & JOHNSON et al                                                  12/26/2017
                  3:17-cv-13410-FLW-LHG ASHTON v. JOHNSON & JOHNSON et al                                                12/26/2017
                  3:17-cv-13481-FLW-LHG SANTOS et al v. JOHNSON & JOHNSON et al                                          12/26/2017
                  3:17-cv-13485-FLW-LHG SMITH v. JOHNSON & JOHNSON et al                                                 12/26/2017
                  3:17-cv-13489-FLW-LHG DABBS v. JOHNSON & JOHNSON, INC. et al                                           12/26/2017
                  3:17-cv-13491-FLW-LHG LIND v. JOHNSON & JOHNSON, INC. et al                                            12/26/2017
                  3:17-cv-13500-FLW-LHG MAROFSKY et al v. JOHNSON & JOHNSON et al                                        12/26/2017
                  3:17-cv-13499-FLW-LHG SCHOLL v. JOHNSON & JOHNSON, INC. et al                                          12/26/2017
                  3:17-cv-13498-FLW-LHG LIEBERMAN v. JOHNSON & JOHNSON, INC. et al 12/26/2017
                  3:17-cv-13495-FLW-LHG WOLF v. JOHNSON & JOHNSON, INC. et al                                            12/26/2017
                  3:17-cv-13494-FLW-LHG DEAN v. JOHNSON & JOHNSON, INC. et al                                            12/26/2017
                  3:17-cv-13492-FLW-LHG MCNAIR v. JOHNSON & JOHNSON, INC. et al                                          12/26/2017
                  3:17-cv-13429-FLW-LHG TANNENBAUM et al v. JOHNSON & JOHNSON et
                                                                                                                         12/26/2017
                  al
                  3:17-cv-13506-FLW-LHG DUENES et al v. JOHNSON & JOHNSON, INC. et al 12/26/2017
                  3:17-cv-13512-FLW-LHG STAUBER v. JOHNSON & JOHNSON et al                                               12/26/2017
                  3:17-cv-13518-FLW-LHG DIVITA v. JOHNSON & JOHNSON et al                                                12/26/2017
                  3:17-cv-13516-FLW-LHG DAWSON v. JOHNSON & JOHNSON et al                                                12/26/2017
                  3:17-cv-13515-FLW-LHG ANDERSON v. JOHNSON & JOHNSON et al                                              12/26/2017
                  3:17-cv-13514-FLW-LHG ALLEN v. JOHNSON & JOHNSON et al                                                 12/26/2017
                  3:17-cv-13513-FLW-LHG SARANTOPOULOS v. JOHNSON & JOHNSON et al 12/26/2017
                  3:17-cv-13569-FLW-LHG OULES v. JOHNSON & JOHNSON et al                                                 12/26/2017
                  3:17-cv-13567-FLW-LHG GUNTER v. JOHNSON & JOHNSON et al                                                12/26/2017
                  3:17-cv-13565-FLW-LHG MILLER v. JOHNSON & JOHNSON et al                                                12/26/2017
                  3:17-cv-13564-FLW-LHG MICHAELS v. JOHNSON & JOHNSON et al                                              12/26/2017
                  3:17-cv-13563-FLW-LHG MCFALL v. JOHNSON & JOHNSON et al                                                12/26/2017
                  3:17-cv-13562-FLW-LHG SMITH v. JOHNSON AND JOHNSON et al                                               12/26/2017
                  3:17-cv-13561-FLW-LHG SZITAS v. JOHNSON & JOHNSON et al                                                12/26/2017
                  3:17-cv-13560-FLW-LHG MAXEL v. JOHNSON & JOHNSON et al                                                 12/26/2017
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                            444/625
5/15/2019                           CM/ECF LIVE - U.S.
                          Case 1:19-cv-01530           District Court2for Filed
                                                  Document                the District of New Jersey-Query
                                                                                   05/24/19        Page 447Associated Cases
                                                                                                                 of 627

                  3:17-cv-13520-FLW-LHG GOMEZ v. JOHNSON & JOHNSON et al                                                  12/27/2017
                  3:17-cv-13521-FLW-LHG LOWERY v. JOHNSON & JOHNSON et al                                                 12/27/2017
                  3:17-cv-13523-FLW-LHG ARLEDGE v. JOHNSON & JOHNSON et al                                                12/27/2017
                  3:17-cv-13524-FLW-LHG MITCHELL v. JOHNSON & JOHNSON et al                                               12/27/2017
                  3:17-cv-13525-FLW-LHG NEALEY v. JOHNSON & JOHNSON et al                                                 12/27/2017
                  3:17-cv-13527-FLW-LHG WOODWORTH v. JOHNSON & JOHNSON et al                                              12/27/2017
                  3:17-cv-13541-FLW-LHG SMITH v. JOHNSON & JOHNSON et al                                                  12/27/2017
                  3:17-cv-13528-FLW-LHG WELCH v. JOHNSON & JOHNSON et al                                                  12/27/2017
                  3:17-cv-13531-FLW-LHG MOORE v. JOHNSON & JOHNSON et al                                                  12/27/2017
                  3:17-cv-13532-FLW-LHG PAWLICK v. JOHNSON & JOHNSON et al                                                12/27/2017
                  3:17-cv-13533-FLW-LHG HAYS v. JOHNSON & JOHNSON et al                                                   12/27/2017
                  3:17-cv-13534-FLW-LHG PEDERSON v. JOHNSON & JOHNSON et al                                               12/27/2017
                  3:17-cv-13540-FLW-LHG TIMMONS v. JOHNSON & JOHNSON et al                                                12/27/2017
                  3:17-cv-13539-FLW-LHG LOCKE v. JOHNSON & JOHNSON et al                                                  12/27/2017
                  3:17-cv-13538-FLW-LHG TINGEL v. JOHNSON & JOHNSON et al                                                 12/27/2017
                  3:17-cv-13536-FLW-LHG JOSEPH v. JOHNSON & JOHNSON et al                                                 12/27/2017
                  3:17-cv-13535-FLW-LHG RICHARD v. JOHNSON & JOHNSON et al                                                12/27/2017
                  3:17-cv-13543-FLW-LHG LYERLA v. JOHNSON & JOHNSON et al                                                 12/28/2017
                  3:17-cv-13546-FLW-LHG NATERA v. JOHNSON AND JOHNSON et al                                               12/28/2017
                  3:17-cv-13547-FLW-LHG BAILEY v. JOHNSON & JOHNSON et al                                                 12/28/2017
                  3:17-cv-13548-FLW-LHG MARTIN v. JOHNSON & JOHNSON et al                                                 12/28/2017
                  3:17-cv-13549-FLW-LHG JOHNSON v. JOHNSON & JOHNSON et al                                                12/28/2017
                  3:17-cv-13552-FLW-LHG MIZELL v. JOHNSON AND JOHNSON et al                                               12/28/2017
                  3:17-cv-13553-FLW-LHG MARTOVITZ et al v. JOHNSON & JOHNSON et al                                        12/28/2017
                  3:17-cv-13554-FLW-LHG MATSAYKO v. JOHNSON & JOHNSON et al                                               12/28/2017
                  3:17-cv-13555-FLW-LHG SCHERER v. JOHNSON & JOHNSON et al                                                12/28/2017
                  3:17-cv-13556-FLW-LHG FOGLE v. JOHNSON AND JOHNSON et al                                                12/28/2017
                  3:17-cv-13559-FLW-LHG BURNS v. JOHNSON AND JOHNSON et al                                                12/28/2017
                  3:17-cv-13625-FLW-LHG WORSFOLD et al v. JOHNSON & JOHNSON et al                                         12/28/2017
                  3:17-cv-13626-FLW-LHG BUCKLEY et al v. JOHNSON & JOHNSON et al                                          12/28/2017
                  3:17-cv-13627-FLW-LHG HERSHAN et al v. JOHNSON & JOHNSON et al                                          12/28/2017
                  3:17-cv-13628-FLW-LHG SCHWALBACH v. JOHNSON & JOHNSON et al                                             12/28/2017
                  3:17-cv-13629-FLW-LHG WINES et al v. JOHNSON & JOHNSON et al                                            12/28/2017
                  3:17-cv-13630-FLW-LHG URIBE v. JOHNSON & JOHNSON, INC. et al                                            12/28/2017
                  3:17-cv-13631-FLW-LHG WATKINS et al v. JOHNSON & JOHNSON et al                                          12/28/2017
                  3:17-cv-13632-FLW-LHG SHANNON v. JOHNSON & JOHNSON et al                                                12/28/2017
                  3:17-cv-13633-FLW-LHG SPADONI et al v. JOHNSON & JOHNSON et al                                          12/28/2017
                  3:17-cv-13635-FLW-LHG SMILEY v. JOHNSON & JOHNSON et al                                                 12/28/2017
                  3:17-cv-13636-FLW-LHG SELLERS et al v. JOHNSON & JOHNSON et al                                          12/28/2017
                  3:17-cv-13637-FLW-LHG WATERS v. JOHNSON & JOHNSON et al                                                 12/28/2017
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                             445/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2for Filed
                                                Document                the District of New Jersey-Query
                                                                                 05/24/19        Page 448Associated Cases
                                                                                                               of 627
                  3:17-cv-13638-FLW-LHG SEABREASE et al v. JOHNSON & JOHNSON et al                                       12/28/2017
                  3:17-cv-13639-FLW-LHG BARNES v. JOHNSON & JOHNSON et al                                                12/28/2017
                  3:17-cv-13640-FLW-LHG WILEY v. JOHNSON & JOHNSON et al                                                 12/28/2017
                  3:17-cv-13641-FLW-LHG CORDOVA v. JOHNSON & JOHNSON et al                                               12/28/2017
                  3:17-cv-13642-FLW-LHG BURRELL v. JOHNSON & JOHNSON et al                                               12/28/2017
                  3:17-cv-13643-FLW-LHG MAYO et al v. JOHNSON & JOHNSON et al                                            12/28/2017
                  3:17-cv-13743-FLW-LHG Whispel v. Johnson & Johnson et al                                               12/28/2017
                  3:17-cv-13744-FLW-LHG Sadler et al v. Johnson & Johnson et al                                          12/28/2017
                  3:17-cv-13746-FLW-LHG Reed v. Johnson & Johnson et al                                                  12/28/2017
                  3:17-cv-13644-FLW-LHG FREETHY-HOCKRIDGE v. JOHNSON & JOHNSON
                                                                                                                         12/28/2017
                  et al
                  3:17-cv-13747-FLW-LHG Williams v. Johnson & Johnson et al                                              12/28/2017
                  3:17-cv-13645-FLW-LHG WINDHAM v. JOHNSON & JOHNSON et al                                               12/28/2017
                  3:17-cv-13646-FLW-LHG VERMES et al v. JOHNSON & JOHNSON et al                                          12/28/2017
                  3:17-cv-13647-FLW-LHG IVORY v. JOHNSON & JOHNSON et al                                                 12/28/2017
                  3:17-cv-13648-FLW-LHG COPENHAVER v. JOHNSON & JOHNSON et al                                            12/28/2017
                  3:17-cv-13649-FLW-LHG NELSON v. JOHNSON & JOHNSON et al                                                12/28/2017
                  3:17-cv-13650-FLW-LHG TIERNEY v. JOHNSON & JOHNSON et al                                               12/28/2017
                  3:17-cv-13600-FLW-LHG PATTI v. JOHNSON & JOHNSON et al                                                 12/28/2017
                  3:17-cv-13602-FLW-LHG MCRAE SR. v. JOHNSON & JOHNSON et al                                             12/28/2017
                  3:17-cv-13603-FLW-LHG SULLIVAN v. JOHNSON & JOHNSON et al                                              12/28/2017
                  3:17-cv-13605-FLW-LHG MYRICKS v. JOHNSON & JOHNSON et al                                               12/28/2017
                  3:17-cv-13651-FLW-LHG TAMURA v. JOHNSON & JOHNSON et al                                                12/28/2017
                  3:17-cv-13661-FLW-LHG CAMPBELL v. JOHNSON & JOHNSON et al                                              12/28/2017
                  3:17-cv-13652-FLW-LHG HERNANDEZ v. JOHNSON & JOHNSON et al                                             12/28/2017
                  3:17-cv-13662-FLW-LHG DALTON v. JOHNSON & JOHNSON et al                                                12/28/2017
                  3:17-cv-13655-FLW-LHG RAMENSKY et al v. JOHNSON & JOHNSON et al                                        12/28/2017
                  3:17-cv-13657-FLW-LHG STEGALL et al v. JOHNSON & JOHNSON et al                                         12/28/2017
                  3:17-cv-13665-FLW-LHG PULLEN et al v. JOHNSON & JOHNSON et al                                          12/28/2017
                  3:17-cv-13659-FLW-LHG MCCAFFERY et al v. JOHNSON & JOHNSON et al 12/28/2017
                  3:17-cv-13668-FLW-LHG DENATO v. JOHNSON & JOHNSON et al                                                12/28/2017
                  3:17-cv-13669-FLW-LHG HAMILTON v. JOHNSON & JOHNSON et al                                              12/28/2017
                  3:17-cv-13670-FLW-LHG MITCHELL v. JOHNSON & JOHNSON et al                                              12/28/2017
                  3:17-cv-13671-FLW-LHG BOLES v. JOHNSON & JOHNSON et al                                                 12/28/2017
                  3:17-cv-13672-FLW-LHG GOLDEN v. JOHNSON & JOHNSON et al                                                12/28/2017
                  3:17-cv-13674-FLW-LHG BURKE v. JOHNSON & JOHNSON et al                                                 12/28/2017
                  3:17-cv-13675-FLW-LHG BEATY v. JOHNSON & JOHNSON et al                                                 12/28/2017
                  3:17-cv-13180-FLW-LHG BERTHELSEN v. JOHNSON & JOHNSON et al                                            12/18/2017
                  3:17-cv-13234-FLW-LHG DANIELS v. JOHNSON & JOHNSON et al                                               12/28/2017
                  3:17-cv-13688-FLW-LHG MATTHEW v. JOHNSON & JOHNSON et al                                               12/29/2017
                  3:17-cv-13690-FLW-LHG POWELL et al v. JOHNSON & JOHNSON et al                                          12/29/2017
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                            446/625
5/15/2019                           CM/ECF LIVE - U.S.
                          Case 1:19-cv-01530           District Court2for Filed
                                                  Document                the District of New Jersey-Query
                                                                                   05/24/19        Page 449Associated Cases
                                                                                                                 of 627

                  3:17-cv-13692-FLW-LHG SHIMANOVSKY v. JOHNSON & JOHNSON et al                                            12/29/2017
                  3:17-cv-13695-FLW-LHG MARTINEZ et al v. JOHNSON & JOHNSON et al                                         12/29/2017
                  3:17-cv-13697-FLW-LHG NOLTING v. JOHNSON & JOHNSON et al                                                12/29/2017
                  3:17-cv-13699-FLW-LHG SINCLAIR v. JOHNSON & JOHNSON et al                                               12/29/2017
                  3:17-cv-13701-FLW-LHG BASHORE v. JOHNSON & JOHNSON et al                                                12/29/2017
                  3:17-cv-13703-FLW-LHG MISARES MOTRONEA v. JOHNSON & JOHNSON
                                                                                                                          12/29/2017
                  et al
                  3:17-cv-13694-FLW-LHG PARKER v. JOHNSON & JOHNSON et al                                                 12/29/2017
                  3:17-cv-13696-FLW-LHG HARTWEG v. JOHNSON & JOHNSON et al                                                12/29/2017
                  3:17-cv-13801-FLW-LHG TAYLOR v. JOHNSON & JOHNSON et al                                                 12/29/2017
                  3:17-cv-13704-FLW-LHG PATTERSON v. JOHNSON & JOHNSON et al                                              01/02/2018
                  3:17-cv-13705-FLW-LHG STEWART v. JOHNSON & JOHNSON et al                                                01/02/2018
                  3:17-cv-13749-FLW-LHG PULLEY v. JOHNSON & JOHNSON et al                                                 01/02/2018
                  3:17-cv-13748-FLW-LHG HOLMES v. JOHNSON & JOHNSON et al                                                 01/02/2018
                  3:17-cv-13745-FLW-LHG FAIRLEY v. JOHNSON & JOHNSON et al                                                01/02/2018
                  3:17-cv-13741-FLW-LHG MANDEL et al v. JOHNSON & JOHNSON et al                                           01/02/2018
                  3:17-cv-13722-FLW-LHG KRONICK v. JOHNSON & JOHNSON et al                                                01/02/2018
                  3:17-cv-13721-FLW-LHG MONSON v. JOHNSON & JOHNSON et al                                                 01/02/2018
                  3:17-cv-13718-FLW-LHG BOTZENHARDT v. JOHNSON & JOHNSON et al                                            01/02/2018
                  3:17-cv-13717-FLW-LHG KEMP v. JOHNSON & JOHNSON et al                                                   01/02/2018
                  3:17-cv-13716-FLW-LHG MCCORMICK v. JOHNSON & JOHNSON et al                                              01/02/2018
                  3:17-cv-13714-FLW-LHG SALVATORE v. JOHNSON & JOHNSON et al                                              01/02/2018
                  3:17-cv-13709-FLW-LHG AYERS v. JOHNSON & JOHNSON et al                                                  01/02/2018
                  3:17-cv-13761-FLW-LHG WHOBREY v. JOHNSON & JOHNSON et al                                                01/02/2018
                  3:17-cv-13750-FLW-LHG MCKNIGHT v. JOHNSON & JOHNSON et al                                               01/02/2018
                  3:17-cv-13752-FLW-LHG MALY v. JOHNSON & JOHNSON et al                                                   01/02/2018
                  3:17-cv-13756-FLW-LHG NELSON v. JOHNSON & JOHNSON et al                                                 01/02/2018
                  3:17-cv-13754-FLW-LHG MCCORD v. JOHNSON & JOHNSON et al                                                 01/02/2018
                  3:17-cv-13755-FLW-LHG PETTI v. JOHNSON & JOHNSON et al                                                  01/02/2018
                  3:18-cv-00004-FLW-LHG BERUBE v. JOHNSON & JOHNSON et al                                                 01/02/2018
                  3:17-cv-13778-FLW-LHG DYE v. JOHNSON & JOHNSON et al                                                    01/02/2018
                  3:17-cv-13812-FLW-LHG ENGVALDSEN v. JOHNSON & JOHNSON, INC. et
                                                                                                                          01/02/2018
                  al
                  3:17-cv-13791-FLW-LHG LONGORIA v. JOHNSON & JOHNSON et al                                               01/02/2018
                  3:17-cv-13809-FLW-LHG DAVITT v. JOHNSON & JOHNSON, INC. et al                                           01/02/2018
                  3:17-cv-13795-FLW-LHG BLANK v. JOHNSON & JOHNSON et al                                                  01/02/2018
                  3:17-cv-13806-FLW-LHG CRUZ v. JOHNSON & JOHNSON, INC. et al                                             01/02/2018
                  3:17-cv-13799-FLW-LHG ARTHUR v. JOHNSON & JOHNSON, INC. et al                                           01/02/2018
                  3:17-cv-13805-FLW-LHG CARSON v. JOHNSON & JOHNSON, INC. et al                                           01/02/2018
                  3:17-cv-13802-FLW-LHG BARRETT v. JOHNSON & JOHNSON, INC. et al                                          01/02/2018

https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                             447/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2for Filed
                                                Document                the District of New Jersey-Query
                                                                                 05/24/19        Page 450Associated Cases
                                                                                                               of 627
                  3:17-cv-13607-FLW-LHG NEFF v. JOHNSON & JOHNSON et al                                                  01/02/2018
                  3:17-cv-13610-FLW-LHG STRADFORD v. JOHNSON & JOHNSON et al                                             01/02/2018
                  3:17-cv-13804-FLW-LHG BENNETT v. JOHNSON & JOHNSON, INC. et al                                         01/02/2018
                  3:17-cv-13813-FLW-LHG ESLINGER v. JOHNSON & JOHNSON, INC. et al                                        01/02/2018
                  3:17-cv-13612-FLW-LHG PALMER v. JOHNSON & JOHNSON et al                                                01/02/2018
                  3:17-cv-13818-FLW-LHG GAMBREL v. JOHNSON & JOHNSON, INC. et al                                         01/02/2018
                  3:17-cv-13613-FLW-LHG BOWMAN v. JOHNSON & JOHNSON et al                                                01/02/2018
                  3:17-cv-13814-FLW-LHG FREEMAN v. JOHNSON & JOHNSON, INC. et al                                         01/02/2018
                  3:17-cv-13615-FLW-LHG ROWE v. JOHNSON & JOHNSON et al                                                  01/02/2018
                  3:17-cv-13817-FLW-LHG MANTHEIY et al v. JOHNSON & JOHNSON et al                                        01/02/2018
                  3:17-cv-13616-FLW-LHG LINTZENICH et al v. JOHNSON & JOHNSON et al 01/02/2018
                  3:17-cv-13816-FLW-LHG GALANIS v. JOHNSON & JOHNSON, INC. et al                                         01/02/2018
                  3:17-cv-13618-FLW-LHG SAMUEL v. JOHNSON & JOHNSON et al                                                01/02/2018
                  3:17-cv-13619-FLW-LHG LAYMON v. JOHNSON & JOHNSON et al                                                01/02/2018
                  3:17-cv-13622-FLW-LHG SCHURKMAN v. JOHNSON & JOHNSON et al                                             01/02/2018
                  3:17-cv-13623-FLW-LHG WIGGINS v. JOHNSON & JOHNSON et al                                               01/02/2018
                  3:18-cv-00011-FLW-LHG BELL v. JOHNSON & JOHNSON et al                                                  01/02/2018
                  3:18-cv-00012-FLW-LHG BENNINGTON v. JOHNSON & JOHNSON et al                                            01/02/2018
                  3:17-cv-13860-FLW-LHG ZECHMAN v. JOHNSON & JOHNSON et al                                               01/02/2018
                  3:18-cv-00013-FLW-LHG JONES v. JOHNSON & JOHNSON et al                                                 01/02/2018
                  3:17-cv-13859-FLW-LHG WOODS v. JOHNSON & JOHNSON et al                                                 01/02/2018
                  3:17-cv-13858-FLW-LHG WILDERSON v. JOHNSON & JOHNSON et al                                             01/02/2018
                  3:18-cv-00016-FLW-LHG JOWERS v. JOHNSON & JOHNSON et al                                                01/02/2018
                  3:17-cv-13857-FLW-LHG VARGO v. JOHNSON & JOHNSON et al                                                 01/02/2018
                  3:17-cv-13856-FLW-LHG VANELLA v. JOHNSON & JOHNSON et al                                               01/02/2018
                  3:17-cv-13855-FLW-LHG VAN HOUTEN v. JOHNSON & JOHNSON et al                                            01/02/2018
                  3:17-cv-13854-FLW-LHG TUCKER-SCOTT v. JOHNSON & JOHNSON et al                                          01/02/2018
                  3:17-cv-13853-FLW-LHG STEPHENSON v. JOHNSON & JOHNSON et al                                            01/02/2018
                  3:17-cv-13852-FLW-LHG SMITH v. JOHNSON & JOHNSON et al                                                 01/02/2018
                  3:17-cv-13851-FLW-LHG SHERK v. JOHNSON & JOHNSON et al                                                 01/02/2018
                  3:17-cv-13850-FLW-LHG ROVITO v. JOHNSON & JOHNSON et al                                                01/02/2018
                  3:18-cv-00020-FLW-LHG LAWSON v. JOHNSON & JOHNSON et al                                                01/02/2018
                  3:17-cv-13849-FLW-LHG PULLMAN v. JOHNSON & JOHNSON et al                                               01/02/2018
                  3:17-cv-13821-FLW-LHG KIRALY v. JOHNSON & JOHNSON et al                                                01/02/2018
                  3:17-cv-13848-FLW-LHG POZGAR v. JOHNSON & JOHNSON et al                                                01/02/2018
                  3:17-cv-13847-FLW-LHG PORTER v. JOHNSON & JOHNSON et al                                                01/02/2018
                  3:17-cv-13822-FLW-LHG GIPSON v. JOHNSON & JOHNSON, INC. et al                                          01/02/2018
                  3:18-cv-00021-FLW-LHG MITCHELL v. JOHNSON & JOHNSON et al                                              01/02/2018
                  3:17-cv-13846-FLW-LHG MIDKIFF v. JOHNSON & JOHNSON et al                                               01/02/2018
                  3:17-cv-13845-FLW-LHG MCINTYRE v. JOHNSON & JOHNSON et al                                              01/02/2018
                  3:17-cv-13823-FLW-LHG HARRELL v. JOHNSON & JOHNSON, INC. et al                                         01/02/2018
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                            448/625
5/15/2019                           CM/ECF LIVE - U.S.
                          Case 1:19-cv-01530           District Court2for Filed
                                                  Document                the District of New Jersey-Query
                                                                                   05/24/19        Page 451Associated Cases
                                                                                                                 of 627

                  3:17-cv-13844-FLW-LHG MCGARVEY v. JOHNSON & JOHNSON et al                                               01/02/2018
                  3:18-cv-00022-FLW-LHG BOURQUE v. JOHNSON & JOHNSON et al                                                01/02/2018
                  3:18-cv-00023-FLW-LHG GARY v. JOHNSON & JOHNSON et al                                                   01/02/2018
                  3:17-cv-13841-FLW-LHG SMITH v. JOHNSON & JOHNSON et al                                                  01/02/2018
                  3:18-cv-00025-FLW-LHG RIGGINS v. JOHNSON & JOHNSON et al                                                01/02/2018
                  3:17-cv-13840-FLW-LHG RICHARDS v. JOHNSON & JOHNSON et al                                               01/02/2018
                  3:18-cv-00026-FLW-LHG SMITH v. JOHNSON & JOHNSON et al                                                  01/02/2018
                  3:18-cv-00027-FLW-LHG SMITH v. JOHNSON & JOHNSON et al                                                  01/02/2018
                  3:17-cv-13839-FLW-LHG KELLER v. JOHNSON & JOHNSON et al                                                 01/02/2018
                  3:17-cv-13838-FLW-LHG KELLY v. JOHNSON & JOHNSON et al                                                  01/02/2018
                  3:17-cv-13825-FLW-LHG HEIM v. JOHNSON & JOHNSON, INC. et al                                             01/02/2018
                  3:17-cv-13837-FLW-LHG LUCAS v. JOHNSON & JOHNSON et al                                                  01/02/2018
                  3:17-cv-13826-FLW-LHG NICHOLS v. JOHNSON & JOHNSON et al                                                01/02/2018
                  3:17-cv-13836-FLW-LHG LEWIS-JONES v. JOHNSON & JOHNSON et al                                            01/02/2018
                  3:17-cv-13827-FLW-LHG SENTER v. JOHNSON & JOHNSON et al                                                 01/02/2018
                  3:17-cv-13835-FLW-LHG KELLER-LORENZO v. JOHNSON & JOHNSON et al                                         01/02/2018
                  3:17-cv-13830-FLW-LHG THOMAS v. JOHNSON & JOHNSON et al                                                 01/02/2018
                  3:17-cv-13834-FLW-LHG JOHNSON v. JOHNSON & JOHNSON et al                                                01/02/2018
                  3:17-cv-13833-FLW-LHG HUFFMAN v. JOHNSON & JOHNSON et al                                                01/02/2018
                  3:18-cv-00039-FLW-LHG ARTERBRIDGE v. JOHNSON & JOHNSON et al                                            01/03/2018
                  3:18-cv-00040-FLW-LHG BETTS v. JOHNSON & JOHNSON et al                                                  01/03/2018
                  3:18-cv-00041-FLW-LHG CASTLE v. JOHNSON & JOHNSON et al                                                 01/03/2018
                  3:18-cv-00042-FLW-LHG DIFRANCO v. JOHNSON & JOHNSON et al                                               01/03/2018
                  3:18-cv-00043-FLW-LHG FAHNSTROM v. JOHNSON & JOHNSON et al                                              01/03/2018
                  3:18-cv-00044-FLW-LHG FOLEY-LANDRY v. JOHNSON & JOHNSON et al                                           01/03/2018
                  3:18-cv-00045-FLW-LHG HEFLIN v. JOHNSON & JOHNSON et al                                                 01/03/2018
                  3:18-cv-00046-FLW-LHG ANDREWS v. JOHNSON & JOHNSON et al                                                01/03/2018
                  3:18-cv-00047-FLW-LHG CHOATE v. JOHNSON & JOHNSON et al                                                 01/03/2018
                  3:18-cv-00010-FLW-LHG LUSARDI et al v. JOHNSON & JOHNSON et al                                          01/03/2018
                  3:18-cv-00017-FLW-LHG BRAMMER et al v. JOHNSON & JOHNSON et al                                          01/03/2018
                  3:18-cv-00067-FLW-LHG GARNER v. JOHNSON & JOHNSON et al                                                 01/03/2018
                  3:18-cv-00069-FLW-LHG JANET v. JOHNSON & JOHNSON et al                                                  01/03/2018
                  3:18-cv-00070-FLW-LHG LEATHERWOOD v. JOHNSON & JOHNSON et al                                            01/03/2018
                  3:18-cv-00071-FLW-LHG LEWIS v. JOHNSON & JOHNSON et al                                                  01/03/2018
                  3:18-cv-00072-FLW-LHG LONGMIRE v. JOHNSON & JOHNSON et al                                               01/03/2018
                  3:18-cv-00073-FLW-LHG MANNING v. JOHNSON & JOHNSON et al                                                01/03/2018
                  3:17-cv-13831-FLW-LHG HERTLING v. JOHNSON & JOHNSON, INC. et al                                         01/03/2018
                  3:18-cv-00075-FLW-LHG PETERS v. JOHNSON & JOHNSON et al                                                 01/03/2018
                  3:17-cv-13842-FLW-LHG JONES, JR. v. JOHNSON & JOHNSON et al                                             01/03/2018
                  3:18-cv-00079-FLW-LHG PINEIRO-ZUCKER v. JOHNSON & JOHNSON et al                                         01/03/2018
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                             449/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2for Filed
                                                Document                the District of New Jersey-Query
                                                                                 05/24/19        Page 452Associated Cases
                                                                                                               of 627
                  3:18-cv-00080-FLW-LHG RENCHEN v. JOHNSON & JOHNSON et al                                               01/03/2018
                  3:18-cv-00091-FLW-LHG RIVERA v. JOHNSON & JOHNSON et al                                                01/04/2018
                  3:18-cv-00068-FLW-LHG COX v. JOHNSON & JOHNSON et al                                                   01/04/2018
                  3:18-cv-00092-FLW-LHG ROSE v. JOHNSON & JOHNSON et al                                                  01/04/2018
                  3:18-cv-00093-FLW-LHG ROTHWELL et al v. JOHNSON & JOHNSON et al                                        01/04/2018
                  3:18-cv-00094-FLW-LHG SMITH v. JOHNSON & JOHNSON et al                                                 01/04/2018
                  3:18-cv-00095-FLW-LHG STAVESKI v. JOHNSON & JOHNSON et al                                              01/04/2018
                  3:18-cv-00085-FLW-LHG NICOLETTE v. JOHNSON & JOHNSON et al                                             01/04/2018
                  3:18-cv-00096-FLW-LHG WESTBERRY v. JOHNSON & JOHNSON et al                                             01/04/2018
                  3:18-cv-00097-FLW-LHG LUBKOWSKI v. JOHNSON & JOHNSON et al                                             01/04/2018
                  3:18-cv-00099-FLW-LHG HILBORN et al v. JOHNSON & JOHNSON et al                                         01/04/2018
                  3:18-cv-00031-FLW-LHG MCVAY et al v. JOHNSON & JOHNSON et al                                           01/04/2018
                  3:18-cv-00033-FLW-LHG MCNICHOLAS v. JOHNSON & JOHNSON et al                                            01/04/2018
                  3:18-cv-00037-FLW-LHG BANDILLI et al v. JOHNSON & JOHNSON et al                                        01/04/2018
                  3:18-cv-00051-FLW-LHG MICHAELS v. JOHNSON & JOHNSON et al                                              01/04/2018
                  3:18-cv-00052-FLW-LHG CAPLINGER v. JOHNSON & JOHNSON                                                   01/04/2018
                  3:18-cv-00054-FLW-LHG ROGERS v. JOHNSON & JOHNSON et al                                                01/04/2018
                  3:18-cv-00098-FLW-LHG LEWIS v. JOHNSON & JOHNSON et al                                                 01/04/2018
                  3:18-cv-00100-FLW-LHG NIXON v. JOHNSON & JOHNSON et al                                                 01/04/2018
                  3:18-cv-00103-FLW-LHG NETTLES v. JOHNSON & JOHNSON et al                                               01/04/2018
                  3:18-cv-00104-FLW-LHG RUSSELL v. JOHNSON & JOHNSON et al                                               01/04/2018
                  3:18-cv-00105-FLW-LHG RAMSEY v. JOHNSON & JOHNSON et al                                                01/04/2018
                  3:18-cv-00107-FLW-LHG LEWIS v. JOHNSON & JOHNSON et al                                                 01/04/2018
                  3:18-cv-00102-FLW-LHG WILLSON v. JOHNSON & JOHNSON et al                                               01/04/2018
                  3:18-cv-00112-FLW-LHG STONE v. JOHNSON & JOHNSON et al                                                 01/04/2018
                  3:18-cv-00126-FLW-LHG PATEL et al v. JOHNSON & JOHNSON et al                                           01/05/2018
                  3:18-cv-00129-FLW-LHG MILLER et al v. JOHNSON & JOHNSON et al                                          01/05/2018
                  3:18-cv-00130-FLW-LHG PARKER v. JOHNSON & JOHNSON et al                                                01/05/2018
                  3:18-cv-00119-FLW-LHG WILSON v. JOHNSON & JOHNSON et al                                                01/05/2018
                  3:18-cv-00135-FLW-LHG LUBOFF et al v. JOHNSON & JOHNSON et al                                          01/05/2018
                  3:18-cv-00140-FLW-LHG BIGELOW v. JOHNSON & JOHNSON et al                                               01/05/2018
                  3:18-cv-00142-FLW-LHG DURBIN v. JOHNSON & JOHNSON et al                                                01/05/2018
                  3:18-cv-00143-FLW-LHG MAGALLANES et al v. JOHNSON & JOHNSON et al 01/05/2018
                  3:18-cv-00144-FLW-LHG HUDSON et al v. JOHNSON & JOHNSON et al                                          01/05/2018
                  3:18-cv-00146-FLW-LHG MOYER v. JOHNSON & JOHNSON et al                                                 01/05/2018
                  3:18-cv-00152-FLW-LHG SYAS et al v. JOHNSON & JOHNSON et al                                            01/05/2018
                  3:18-cv-00155-FLW-LHG PONTIOUS v. JOHNSON & JOHNSON et al                                              01/05/2018
                  3:18-cv-00157-FLW-LHG BERNSTEIN et al v. JOHNSON & JOHNSON et al                                       01/05/2018
                  3:18-cv-00159-FLW-LHG GIBBS v. JOHNSON & JOHNSON et al                                                 01/05/2018
                  3:18-cv-00165-FLW-LHG SHIPLEY v. JOHNSON & JOHNSON et al                                               01/05/2018
                  3:18-cv-00168-FLW-LHG FINNEY v. JOHNSON & JOHNSON et al                                                01/05/2018
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                            450/625
5/15/2019                           CM/ECF LIVE - U.S.
                          Case 1:19-cv-01530           District Court2for Filed
                                                  Document                the District of New Jersey-Query
                                                                                   05/24/19        Page 453Associated Cases
                                                                                                                 of 627

                  3:18-cv-00174-FLW-LHG MOORE v. JOHNSON & JOHNSON et al                                                  01/05/2018
                  3:18-cv-00178-FLW-LHG KNUDSEN v. JOHNSON & JOHNSON et al                                                01/05/2018
                  3:18-cv-00186-FLW-LHG BAULT v. JOHNSON & JOHNSON et al                                                  01/08/2018
                  3:18-cv-00187-FLW-LHG YARBROUGH v. JOHNSON & JOHNSON et al                                              01/08/2018
                  3:18-cv-00189-FLW-LHG MOTES v. JOHNSON & JOHNSON et al                                                  01/08/2018
                  3:18-cv-00190-FLW-LHG HAYS v. JOHNSON & JOHNSON et al                                                   01/08/2018
                  3:18-cv-00192-FLW-LHG CHEW v. JOHNSON & JOHNSON et al                                                   01/08/2018
                  3:18-cv-00230-FLW-LHG MCCLENDON v. JOHNSON & JOHNSON et al                                              01/08/2018
                  3:18-cv-00232-FLW-LHG RICKETTS v. JOHNSON & JOHNSON et al                                               01/08/2018
                  3:18-cv-00235-FLW-LHG MCCOY et al v. JOHNSON & JOHNSON et al                                            01/08/2018
                  3:18-cv-00236-FLW-LHG RIEGEL et al v. JOHNSON & JOHNSON et al                                           01/09/2018
                  3:18-cv-00237-FLW-LHG THOMAS v. JOHNSON & JOHNSON et al                                                 01/09/2018
                  3:18-cv-00240-FLW-LHG MAHER v. JOHNSON & JOHNSON et al                                                  01/09/2018
                  3:18-cv-00243-FLW-LHG ROSSEY v. JOHNSON & JOHNSON et al                                                 01/09/2018
                  3:18-cv-00245-FLW-LHG RODRIGUEZ et al v. JOHNSON & JOHNSON et al                                        01/09/2018
                  3:18-cv-00247-FLW-LHG GODBEE v. JOHNSON & JOHNSON et al                                                 01/09/2018
                  3:18-cv-00248-FLW-LHG THOMAS v. JOHNSON & JOHNSON et al                                                 01/09/2018
                  3:18-cv-00250-FLW-LHG SMITH v. JOHNSON & JOHNSON et al                                                  01/09/2018
                  3:18-cv-00251-FLW-LHG MAY v. JOHNSON & JOHNSON et al                                                    01/09/2018
                  3:18-cv-00255-FLW-LHG POWELL v. JOHNSON & JOHNSON et al                                                 01/09/2018
                  3:18-cv-00257-FLW-LHG ALLEN v JOHNSON & JOHNSON et al                                                   01/09/2018
                  3:18-cv-00260-FLW-LHG SCHMUCKER et al v. JOHNSON & JOHNSON et al                                        01/09/2018
                  3:17-cv-12681-FLW-LHG GIBER v. JOHNSON & JOHNSON et al                                                  01/09/2018
                  3:18-cv-00276-FLW-LHG DINKEL v. JOHNSON & JOHNSON et al                                                 01/09/2018
                  3:18-cv-00278-FLW-LHG MAHONEY-SEXTON v. JOHNSON & JOHNSON et
                                                                                                                          01/09/2018
                  al
                  3:18-cv-00281-FLW-LHG DARDEN et al v. JOHNSON & JOHNSON et al                                           01/09/2018
                  3:18-cv-00282-FLW-LHG NIELSON v. JOHNSON & JOHNSON et al                                                01/09/2018
                  3:18-cv-00283-FLW-LHG MORELLI v. JOHNSON & JOHNSON et al                                                01/09/2018
                  3:18-cv-00264-FLW-LHG MOSCOVICI et al v. JOHNSON & JOHNSON et al                                        01/09/2018
                  3:18-cv-00265-FLW-LHG SANCHEZ v. JOHNSON & JOHNSON et al                                                01/09/2018
                  3:18-cv-00267-FLW-LHG BRADFORD v. JOHNSON & JOHNSON et al                                               01/09/2018
                  3:18-cv-00268-FLW-LHG GUMINSKI v. JOHNSON & JOHNSON et al                                               01/09/2018
                  3:18-cv-00269-FLW-LHG PARKER v. JOHNSON & JOHNSON et al                                                 01/09/2018
                  3:18-cv-00274-FLW-LHG STALLINGS v. JOHNSON & JOHNSON et al                                              01/09/2018
                  3:18-cv-00284-FLW-LHG VERMILLION v. JOHNSON & JOHNSON et al                                             01/09/2018
                  3:18-cv-00285-FLW-LHG BURK v. JOHNSON & JOHNSON et al                                                   01/09/2018
                  3:18-cv-00289-FLW-LHG CUAMBA v. JOHNSON & JOHNSON et al                                                 01/09/2018
                  3:18-cv-00294-FLW-LHG SCHROER v. JOHNSON & JOHNSON et al                                                01/10/2018
                  3:18-cv-00300-FLW-LHG MERCHANT v. JOHNSON & JOHNSON et al                                               01/10/2018

https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                             451/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2for Filed
                                                Document                the District of New Jersey-Query
                                                                                 05/24/19        Page 454Associated Cases
                                                                                                               of 627
                  3:18-cv-00303-FLW-LHG REID v. JOHNSON & JOHNSON et al                                                  01/10/2018
                  3:18-cv-00325-FLW-LHG WATSON v. JOHNSON & JOHNSON et al                                                01/10/2018
                  3:18-cv-00326-FLW-LHG HELMS v. JOHNSON & JOHNSON et al                                                 01/10/2018
                  3:18-cv-00327-FLW-LHG GAGNE et al v. JOHNSON & JOHNSON et al                                           01/10/2018
                  3:18-cv-00328-FLW-LHG DORBER v. JOHNSON & JOHNSON et al                                                01/10/2018
                  3:18-cv-00329-FLW-LHG TURNER v. JOHNSON & JOHNSON et al                                                01/10/2018
                  3:18-cv-00333-FLW-LHG MACLIN v. JOHNSON & JOHNSON et al                                                01/10/2018
                  3:18-cv-00311-FLW-LHG BLEDSOE v. JOHNSON & JOHNSON et al                                               01/10/2018
                  3:18-cv-00318-FLW-LHG RICHARD et al v. JOHNSON & JOHNSON et al                                         01/10/2018
                  3:18-cv-00319-FLW-LHG WITHROW v. JOHNSON & JOHNSON et al                                               01/10/2018
                  3:18-cv-00320-FLW-LHG KENNEDY v. JOHNSON & JOHNSON et al                                               01/10/2018
                  3:18-cv-00321-FLW-LHG STELZMILLER v. JOHNSON & JOHNSON et al                                           01/10/2018
                  3:18-cv-00322-FLW-LHG TOLCZYK v. JOHNSON & JOHNSON et al                                               01/10/2018
                  3:18-cv-00323-FLW-LHG CHAVEZ v. JOHNSON & JOHNSON et al                                                01/10/2018
                  3:18-cv-00360-FLW-LHG MACHIA v. JOHNSON & JOHNSON et al                                                01/10/2018
                  3:18-cv-00361-FLW-LHG MCCUE v. JOHNSON & JOHNSON et al                                                 01/10/2018
                  3:18-cv-00363-FLW-LHG MILLISON v. JOHNSON & JOHNSON et al                                              01/10/2018
                  3:18-cv-00347-FLW-LHG MCGOVERN et al v. JOHNSON & JOHNSON et al                                        01/10/2018
                  3:18-cv-00351-FLW-LHG GROSS v. JOHNSON & JOHNSON et al                                                 01/10/2018
                  3:18-cv-00366-FLW-LHG SCHUMACHER et al v. JOHNSON & JOHNSON et al 01/10/2018
                  3:18-cv-00369-FLW-LHG MCGHEE v. JOHNSON & JOHNSON et al                                                01/10/2018
                  3:18-cv-00380-FLW-LHG FRISBIE-JONES v. JOHNSON & JOHNSON et al                                         01/10/2018
                  3:18-cv-00393-FLW-LHG BRANDSEMA v. JOHNSON & JOHNSON et al                                             01/11/2018
                  3:18-cv-00395-FLW-LHG SARVER et al v. JOHNSON & JOHNSON et al                                          01/11/2018
                  3:18-cv-00411-FLW-LHG DYKEMAN v. JOHNSON & JOHNSON et al                                               01/11/2018
                  3:18-cv-00413-FLW-LHG BRAZELL et al v. JOHNSON & JOHNSON et al                                         01/11/2018
                  3:18-cv-00414-FLW-LHG GLENDA v. JOHNSON & JOHNSON et al                                                01/11/2018
                  3:18-cv-00416-FLW-LHG SANDERS v. JOHNSON & JOHNSON et al                                               01/11/2018
                  3:18-cv-00418-FLW-LHG HUNTER v. JOHNSON & JOHNSON et al                                                01/11/2018
                  3:18-cv-00423-FLW-LHG COLE et al v. JOHNSON & JOHNSON et al                                            01/11/2018
                  3:18-cv-00426-FLW-LHG FARRINGTON et al v. JOHNSON & JOHNSON et al 01/11/2018
                  3:18-cv-00427-FLW-LHG TAGGART et al v. JOHNSON & JOHNSON et al                                         01/11/2018
                  3:18-cv-00428-FLW-LHG KOSTICK v. JOHNSON & JOHNSON et al                                               01/11/2018
                  3:18-cv-00469-FLW-LHG Chamberlin v. Johnson & Johnson                                                  01/12/2018
                  3:18-cv-00470-FLW-LHG Albert v. Johnson & Johnson et al                                                01/12/2018
                  3:18-cv-00471-FLW-LHG Castiglione v. Johnson & Johnson et al                                           01/12/2018
                  3:18-cv-00472-FLW-LHG Baier et al v. Johnson & Johnson et al                                           01/12/2018
                  3:18-cv-00473-FLW-LHG Ray v. Johnson & Johnson et al                                                   01/12/2018
                  3:18-cv-00474-FLW-LHG Miles et al v. Johnson & Johnson et al                                           01/12/2018
                  3:18-cv-00430-FLW-LHG HEARD v. JOHNSON & JOHNSON et al                                                 01/12/2018
                  3:18-cv-00436-FLW-LHG KLEIN v. JOHNSON & JOHNSON et al                                                 01/12/2018
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                            452/625
5/15/2019                           CM/ECF LIVE - U.S.
                          Case 1:19-cv-01530           District Court2for Filed
                                                  Document                the District of New Jersey-Query
                                                                                   05/24/19        Page 455Associated Cases
                                                                                                                 of 627

                  3:18-cv-00437-FLW-LHG HILLEMAN v. JOHNSON & JOHNSON et al                                               01/12/2018
                  3:18-cv-00442-FLW-LHG BANEY v. JOHNSON & JOHNSON et al                                                  01/12/2018
                  3:18-cv-00446-FLW-LHG ENCINAS et al v. JOHNSON & JOHNSON et al                                          01/12/2018
                  3:18-cv-00449-FLW-LHG TARSKY et al v. JOHNSON & JOHNSON et al                                           01/12/2018
                  3:18-cv-00465-FLW-LHG WALLER v. JOHNSON & JOHNSON et al                                                 01/12/2018
                  3:18-cv-00475-FLW-LHG BLAIR et al v. JOHNSON & JOHNSON et al                                            01/12/2018
                  3:18-cv-00480-FLW-LHG GLOVER v. JOHNSON & JOHNSON et al                                                 01/12/2018
                  3:18-cv-00482-FLW-LHG CORRIE v. JOHNSON & JOHNSON et al                                                 01/12/2018
                  3:18-cv-00483-FLW-LHG ADAMS v. JOHNSON & JOHNSON et al                                                  01/12/2018
                  3:18-cv-00484-FLW-LHG SENTZ v. JOHNSON & JOHNSON et al                                                  01/12/2018
                  3:18-cv-00487-FLW-LHG CUMBERLAND et al v. JOHNSON & JOHNSON et
                                                                                                                          01/12/2018
                  al
                  3:18-cv-00488-FLW-LHG ALLIZZO v. JOHNSON & JOHNSON et al                                                01/12/2018
                  3:18-cv-00489-FLW-LHG ANDRIOLA v. JOHNSON & JOHNSON
                                                                                                                          01/12/2018
                  CONSUMER INC et al
                  3:18-cv-00490-FLW-LHG AUFDENCAMP v. JOHNSON & JOHNSON et al                                             01/12/2018
                  3:18-cv-00491-FLW-LHG BARTHOLOMEW v. JOHNSON & JOHNSON et al                                            01/12/2018
                  3:18-cv-00492-FLW-LHG BELARDEES v. JOHNSON & JOHNSON et al                                              01/12/2018
                  3:18-cv-00494-FLW-LHG BLAKE v. JOHNSON & JOHNSON et al                                                  01/12/2018
                  3:18-cv-00495-FLW-LHG BLANCHETTE v. JOHNSON & JOHNSON et al                                             01/12/2018
                  3:18-cv-00496-FLW-LHG BUNCY v. JOHNSON & JOHNSON et al                                                  01/12/2018
                  3:18-cv-00498-FLW-LHG DAVIS v. JOHNSON & JOHNSON et al                                                  01/12/2018
                  3:18-cv-00499-FLW-LHG COALSON v. JOHNSON & JOHNSON et al                                                01/12/2018
                  3:18-cv-00500-FLW-LHG BUNK v. JOHNSON & JOHNSON et al                                                   01/12/2018
                  3:18-cv-00501-FLW-LHG BURGESS v. JOHNSON & JOHNSON et al                                                01/12/2018
                  3:18-cv-00505-FLW-LHG OLIVER-WRIGHT et al v. JOHNSON & JOHNSON
                                                                                                                          01/12/2018
                  et al
                  3:18-cv-00502-FLW-LHG CASTONGUAY v. JOHNSON & JOHNSON et al                                             01/12/2018
                  3:18-cv-00506-FLW-LHG CHARNOFF v. JOHNSON & JOHNSON et al                                               01/12/2018
                  3:18-cv-00507-FLW-LHG FRANCE et al v. JOHNSON & JOHNSON et al                                           01/12/2018
                  3:18-cv-00516-FLW-LHG DUNCAN v. JOHNSON & JOHNSON et al                                                 01/12/2018
                  3:18-cv-00517-FLW-LHG CHO v. JOHNSON & JOHNSON et al                                                    01/12/2018
                  3:18-cv-00519-FLW-LHG GRAY v. JOHNSON & JOHNSON et al                                                   01/16/2018
                  3:18-cv-00520-FLW-LHG CLARK v. JOHNSON & JOHNSON et al                                                  01/16/2018
                  3:18-cv-00522-FLW-LHG COE v. JOHNSON & JOHNSON et al                                                    01/16/2018
                  3:18-cv-00523-FLW-LHG JONES v. JOHNSON & JOHNSON et al                                                  01/16/2018
                  3:17-cv-10183-FLW-LHG STOCKTON v. JOHNSON & JOHNSON et al                                               01/16/2018
                  3:18-cv-00526-FLW-LHG CUCINOTTA v. JOHNSON & JOHNSON et al                                              01/16/2018
                  3:18-cv-00527-FLW-LHG ZUCATI v. JOHNSON & JOHNSON et al                                                 01/16/2018
                  3:18-cv-00529-FLW-LHG CONTRERAS v. JOHNSON & JOHNSON et al                                              01/16/2018
                  3:18-cv-00530-FLW-LHG GORDON v. JOHNSON & JOHNSON et al                                                 01/16/2018
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                             453/625
5/15/2019                           CM/ECF LIVE - U.S.
                          Case 1:19-cv-01530           District Court2for Filed
                                                  Document                the District of New Jersey-Query
                                                                                   05/24/19        Page 456Associated Cases
                                                                                                                 of 627

                  3:18-cv-00531-FLW-LHG TREADWAY v. JOHNSON & JOHNSON et al                                               01/16/2018
                  3:18-cv-00533-FLW-LHG CRISO v. JOHNSON & JOHNSON et al                                                  01/16/2018
                  3:18-cv-00534-FLW-LHG HERNANDEZ v. JOHNSON & JOHNSON et al                                              01/16/2018
                  3:18-cv-00535-FLW-LHG COLLIER v. JOHNSON & JOHNSON INC. et al                                           01/16/2018
                  3:18-cv-00536-FLW-LHG BENEDICT v. JOHNSON & JOHNSON INC. et al                                          01/16/2018
                  3:18-cv-00537-FLW-LHG OLSON v. JOHNSON & JOHNSON et al                                                  01/16/2018
                  3:18-cv-00538-FLW-LHG CUTLER v. JOHNSON & JOHNSON et al                                                 01/16/2018
                  3:18-cv-00539-FLW-LHG DUNPHY v. JOHNSON & JOHNSON et al                                                 01/16/2018
                  3:18-cv-00541-FLW-LHG GORSKY v. JOHNSON & JOHNSON et al                                                 01/16/2018
                  3:18-cv-00542-FLW-LHG GUTIERREZ v. JOHNSON & JOHNSON et al                                              01/16/2018
                  3:18-cv-00543-FLW-LHG HAMMACK v. JOHNSON & JOHNSON et al                                                01/16/2018
                  3:18-cv-00544-FLW-LHG HAYES v. JOHNSON & JOHNSON et al                                                  01/16/2018
                  3:18-cv-00545-FLW-LHG HYSLOP v. JOHNSON & JOHNSON et al                                                 01/16/2018
                  3:18-cv-00546-FLW-LHG INTREPIDO v. JOHNSON & JOHNSON et al                                              01/16/2018
                  3:18-cv-00547-FLW-LHG JAMES v. JOHNSON & JOHNSON et al                                                  01/16/2018
                  3:18-cv-00548-FLW-LHG JENSEN v. JOHNSON & JOHNSON et al                                                 01/16/2018
                  3:18-cv-00549-FLW-LHG JORDAN v. JOHNSON & JOHNSON et al                                                 01/16/2018
                  3:18-cv-00551-FLW-LHG JORDAN v. JOHNSON & JOHNSON et al                                                 01/16/2018
                  3:18-cv-00552-FLW-LHG KARAWETIAN v. JOHNSON & JOHNSON et al                                             01/16/2018
                  3:18-cv-00553-FLW-LHG KEEVEN v. JOHNSON & JOHNSON et al                                                 01/16/2018
                  3:18-cv-00554-FLW-LHG MCKIE v. JOHNSON & JOHNSON et al                                                  01/16/2018
                  3:18-cv-00555-FLW-LHG SIMON v. JOHNSON & JOHNSON et al                                                  01/16/2018
                  3:18-cv-00556-FLW-LHG YOUNG v. JOHNSON & JOHNSON et al                                                  01/16/2018
                  3:18-cv-00557-FLW-LHG KERKESLAGER v. JOHNSON & JOHNSON et al                                            01/16/2018
                  3:18-cv-00558-FLW-LHG MAXWELL v. JOHNSON & JOHNSON et al                                                01/16/2018
                  3:18-cv-00559-FLW-LHG MCCANN v. JOHNSON & JOHNSON et al                                                 01/16/2018
                  3:18-cv-00603-FLW-LHG SHEAFFER et al v. JOHNSON & JOHNSON et al                                         01/16/2018
                  3:18-cv-00604-FLW-LHG WATFORD v. JOHNSON & JOHNSON et al                                                01/16/2018
                  3:18-cv-00560-FLW-LHG NOWELL v. JOHNSON & JOHNSON et al                                                 01/16/2018
                  3:18-cv-00605-FLW-LHG JEFFREY v. JOHNSON & JOHNSON et al                                                01/16/2018
                  3:18-cv-00561-FLW-LHG O'CONNOR v. JOHNSON & JOHNSON et al                                               01/16/2018
                  3:18-cv-00607-FLW-LHG CINTRON et al v. JOHNSON & JOHNSON et al                                          01/16/2018
                  3:18-cv-00608-FLW-LHG PARMER et al v. JOHNSON AND JOHNSON et al                                         01/16/2018
                  3:18-cv-00609-FLW-LHG TAN v. JOHNSON & JOHNSON et al                                                    01/16/2018
                  3:18-cv-00610-FLW-LHG DEMERS v. JOHNSON & JOHNSON et al                                                 01/16/2018
                  3:18-cv-00562-FLW-LHG PRASIL v. JOHNSON & JOHNSON et al                                                 01/16/2018
                  3:18-cv-00525-FLW-LHG CORNFIELD v. JOHNSON & JOHNSON et al                                              01/16/2018
                  3:18-cv-00611-FLW-LHG DIVENANZO v. JOHNSON & JOHNSON et al                                              01/16/2018
                  3:18-cv-00563-FLW-LHG PRINCE v. JOHNSON & JOHNSON et al                                                 01/16/2018
                  3:18-cv-00613-FLW-LHG HANSELMAN-WONG v. JOHNSON & JOHNSON et                                            01/16/2018
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                             454/625
5/15/2019                           CM/ECF LIVE - U.S.
                          Case 1:19-cv-01530           District Court2for Filed
                                                  Document                the District of New Jersey-Query
                                                                                   05/24/19        Page 457Associated Cases
                                                                                                                 of 627
                  al
                  3:18-cv-00564-FLW-LHG RAMBO v. JOHNSON & JOHNSON et al                                                  01/16/2018
                  3:18-cv-00565-FLW-LHG ROMERO v. JOHNSON & JOHNSON CONSUMER
                                                                                                                          01/16/2018
                  INC et al
                  3:18-cv-00614-FLW-LHG BYRDSONG v. JOHNSON & JOHNSON et al                                               01/16/2018
                  3:18-cv-00566-FLW-LHG SAVAGE v. JOHNSON & JOHNSON et al                                                 01/16/2018
                  3:18-cv-00567-FLW-LHG SCOVENS v. JOHNSON & JOHNSON et al                                                01/16/2018
                  3:18-cv-00568-FLW-LHG SULLIVAN v. JOHNSON & JOHNSON et al                                               01/16/2018
                  3:18-cv-00569-FLW-LHG TOMASI v. JOHNSON & JOHNSON et al                                                 01/16/2018
                  3:18-cv-00570-FLW-LHG TREMBLAY v. JOHNSON & JOHNSON et al                                               01/16/2018
                  3:18-cv-00571-FLW-LHG ULLOA v. JOHNSON & JOHNSON et al                                                  01/16/2018
                  3:18-cv-00572-FLW-LHG VANDENBROEKE v. JOHNSON & JOHNSON et al                                           01/16/2018
                  3:18-cv-00573-FLW-LHG WHITE v. JOHNSON & JOHNSON et al                                                  01/16/2018
                  3:18-cv-00575-FLW-LHG GARCIA v. JOHNSON & JOHNSON et al                                                 01/16/2018
                  3:18-cv-00577-FLW-LHG GERDUNG v. JOHNSON & JOHNSON et al                                                01/16/2018
                  3:18-cv-00578-FLW-LHG STOCKTON v. JOHNSON & JOHNSON et al                                               01/16/2018
                  3:18-cv-00580-FLW-LHG KEKAHUNA et al v. JOHNSON & JOHNSON et al                                         01/16/2018
                  3:18-cv-00582-FLW-LHG LOPEZ GUTIERREZ et al v. JOHNSON &
                                                                                                                          01/16/2018
                  JOHNSON et al
                  3:18-cv-00583-FLW-LHG MONTES v. JOHNSON & JOHNSON et al                                                 01/16/2018
                  3:18-cv-00585-FLW-LHG OPPENBERG et al v. JOHNSON & JOHNSON et al                                        01/16/2018
                  3:18-cv-00587-FLW-LHG TERRY et al v. JOHNSON & JOHNSON et al                                            01/16/2018
                  3:18-cv-00588-FLW-LHG ORTIGOZA et al v. JOHNSON & JOHNSON et al                                         01/16/2018
                  3:18-cv-00590-FLW-LHG PECK v. JOHNSON & JOHNSON et al                                                   01/16/2018
                  3:18-cv-00592-FLW-LHG RAMIREZ et al v. JOHNSON & JOHNSON et al                                          01/16/2018
                  3:18-cv-00593-FLW-LHG REIS et al v. JOHNSON & JOHNSON et al                                             01/16/2018
                  3:18-cv-00595-FLW-LHG THAI et al v. JOHNSON & JOHNSON et al                                             01/16/2018
                  3:18-cv-00596-FLW-LHG LUNN v. JOHNSON & JOHNSON et al                                                   01/16/2018
                  3:18-cv-00602-FLW-LHG LOCKLEAR et al v. JOHNSON & JOHNSON et al                                         01/16/2018
                  3:18-cv-00630-FLW-LHG SCHLAHT v. JOHNSON & JOHNSON et al                                                01/16/2018
                  3:18-cv-00632-FLW-LHG O'CONNELL et al v. JOHNSON & JOHNSON et al                                        01/16/2018
                  3:18-cv-00634-FLW-LHG NATHAN v. JOHNSON & JOHNSON et al                                                 01/16/2018
                  3:18-cv-00635-FLW-LHG SCHWARTZ v. JOHNSON & JOHNSON et al                                               01/16/2018
                  3:18-cv-00636-FLW-LHG SCHATTILLY v. JOHNSON & JOHNSON et al                                             01/16/2018
                  3:18-cv-00639-FLW-LHG HAMMOND v. JOHNSON & JOHNSON et al                                                01/16/2018
                  3:18-cv-00643-FLW-LHG WIMBERLY v. JOHNSON & JOHNSON et al                                               01/16/2018
                  3:18-cv-00648-FLW-LHG WICKS v. JOHNSON & JOHNSON et al                                                  01/16/2018
                  3:18-cv-00651-FLW-LHG STEPHENS v. JOHNSON & JOHNSON et al                                               01/16/2018
                  3:18-cv-00659-FLW-LHG GRIFFITH v. JOHNSON & JOHNSON et al                                               01/17/2018
                  3:18-cv-00662-FLW-LHG VAN BREE et al v. JOHNSON & JOHNSON et al                                         01/17/2018
                  3:18-cv-00663-FLW-LHG FARRELL v. JOHNSON & JOHNSON et al                                                01/17/2018

https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                             455/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2for Filed
                                                Document                the District of New Jersey-Query
                                                                                 05/24/19        Page 458Associated Cases
                                                                                                               of 627
                  3:18-cv-00653-FLW-LHG PEREZ v. JOHNSON & JOHNSON et al                                                 01/17/2018
                  3:18-cv-00655-FLW-LHG SUNSHINE v. JOHNSON & JOHNSON et al                                              01/17/2018
                  3:18-cv-00665-FLW-LHG DRINKHOUSE v. JOHNSON & JOHNSON et al                                            01/17/2018
                  3:18-cv-00670-FLW-LHG BEACH v. JOHNSON & JOHNSON et al                                                 01/17/2018
                  3:18-cv-00684-FLW-LHG SIMMONS v. JOHNSON & JOHNSON et al                                               01/17/2018
                  3:18-cv-00688-FLW-LHG PIERCE v. JOHNSON & JOHNSON et al                                                01/17/2018
                  3:18-cv-00690-FLW-LHG POOLE v. JOHNSON & JOHNSON et al                                                 01/17/2018
                  3:18-cv-00693-FLW-LHG WINTERS v. JOHNSON & JOHNSON et al                                               01/17/2018
                  3:18-cv-00695-FLW-LHG DUPUY v. JOHNSON & JOHNSON et al                                                 01/17/2018
                  3:18-cv-00699-FLW-LHG PHILLIPS v. JOHNSON & JOHNSON et al                                              01/17/2018
                  3:18-cv-00700-FLW-LHG HEFLIN v. JOHNSON & JOHNSON et al                                                01/17/2018
                  3:18-cv-00704-FLW-LHG WENKER et al v. JOHNSON & JOHNSON et al                                          01/17/2018
                  3:18-cv-00711-FLW-LHG ZANDARSKI v. JOHNSON & JOHNSON et al                                             01/17/2018
                  3:18-cv-00712-FLW-LHG YOST v. JOHNSON & JOHNSON et al                                                  01/17/2018
                  3:18-cv-00714-FLW-LHG PRINCE et al v. JOHNSON & JOHNSON et al                                          01/18/2018
                  3:18-cv-00716-FLW-LHG OLIVER v. JOHNSON & JOHNSON et al                                                01/18/2018
                  3:18-cv-00719-FLW-LHG SHOEMAKER v. JOHNSON & JOHNSON et al                                             01/18/2018
                  3:18-cv-00720-FLW-LHG MCGREGOR v. JOHNSON & JOHNSON et al                                              01/18/2018
                  3:18-cv-00724-FLW-LHG ANDERT v. JOHNSON & JOHNSON et al                                                01/18/2018
                  3:18-cv-00122-FLW-LHG HART v. JOHNSON & JOHNSON et al                                                  01/18/2018
                  3:18-cv-00726-FLW-LHG HAIRSTON v. JOHNSON & JOHNSON et al                                              01/18/2018
                  3:18-cv-00731-FLW-LHG BROUCEK v. JOHNSON & JOHNSON et al                                               01/18/2018
                  3:18-cv-00732-FLW-LHG FLINN et al v. JOHNSON & JOHNSON et al                                           01/18/2018
                  3:18-cv-00736-FLW-LHG ITURRALDE v. JOHNSON & JOHNSON et al                                             01/18/2018
                  3:18-cv-00737-FLW-LHG FOSSETT v. JOHNSON & JOHNSON et al                                               01/18/2018
                  3:18-cv-00740-FLW-LHG MEDINA v. JOHNSON & JOHNSON et al                                                01/18/2018
                  3:18-cv-00743-FLW-LHG MILES et al v. JOHNSON & JOHNSON et al                                           01/18/2018
                  3:18-cv-00746-FLW-LHG PETERSON v. JOHNSON & JOHNSON et al                                              01/18/2018
                  3:18-cv-00748-FLW-LHG CASSADA v. JOHNSON & JOHNSON et al                                               01/18/2018
                  3:18-cv-00749-FLW-LHG PIKE et al v. JOHNSON & JOHNSON et al                                            01/18/2018
                  3:18-cv-00754-FLW-LHG PERSINGER et al v. JOHNSON & JOHNSON et al                                       01/18/2018
                  3:18-cv-00756-FLW-LHG REYNOLDS v. JOHNSON & JOHNSON et al                                              01/18/2018
                  3:18-cv-00757-FLW-LHG MCKINNEY v. JOHNSON & JOHNSON et al                                              01/18/2018
                  3:18-cv-00759-FLW-LHG VAISBEN et al v. JOHNSON & JOHNSON et al                                         01/18/2018
                  3:18-cv-00761-FLW-LHG WOODEN et al v. JOHNSON & JOHNSON et al                                          01/18/2018
                  3:18-cv-00762-FLW-LHG MCGHEE v. JOHNSON & JOHNSON et al                                                01/18/2018
                  3:17-cv-09152-FLW-LHG CARTER v. JOHNSON & JOHNSON et al                                                01/18/2018
                  3:18-cv-00763-FLW-LHG BETTS et al v. JOHNSON & JOHNSON et al                                           01/19/2018
                  3:18-cv-00764-FLW-LHG THOMAS v. JOHNSON & JOHNSON et al                                                01/19/2018
                  3:18-cv-00766-FLW-LHG KRONER et al v. JOHNSON & JOHNSON et al                                          01/19/2018
                  3:18-cv-00768-FLW-LHG BAUER et al v. JOHNSON & JOHNSON et al                                           01/19/2018
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                            456/625
5/15/2019                           CM/ECF LIVE - U.S.
                          Case 1:19-cv-01530           District Court2for Filed
                                                  Document                the District of New Jersey-Query
                                                                                   05/24/19        Page 459Associated Cases
                                                                                                                 of 627

                  3:18-cv-00771-FLW-LHG STEWART et al v. JOHNSON & JOHNSON et al                                          01/19/2018
                  3:18-cv-00783-FLW-LHG MCCURTY v. JOHNSON & JOHNSON et al                                                01/19/2018
                  3:18-cv-00786-FLW-LHG OVERTON et al v. JOHNSON & JOHNSON et al                                          01/19/2018
                  3:18-cv-00787-FLW-LHG ROBERTS v. JOHNSON & JOHNSON et al                                                01/19/2018
                  3:18-cv-00792-FLW-LHG MENKING v. JOHNSON & JOHNSON et al                                                01/19/2018
                  3:18-cv-00794-FLW-LHG SNYDER v. JOHNSON & JOHNSON et al                                                 01/19/2018
                  3:18-cv-00795-FLW-LHG ROBERTSON v. JOHNSON & JOHNSON et al                                              01/19/2018
                  3:18-cv-00808-FLW-LHG Flores et al v. Johnson & Johnson et al                                           01/19/2018
                  3:18-cv-00807-FLW-LHG WALTON et al v. JOHNSON & JOHNSON et al                                           01/22/2018
                  3:18-cv-00831-FLW-LHG BALL v. JOHNSON & JOHNSON et al                                                   01/22/2018
                  3:18-cv-00801-FLW-LHG STEVENS et al v. JOHNSON & JOHNSON et al                                          01/22/2018
                  3:18-cv-00802-FLW-LHG PACKER v. JOHNSON & JOHNSON et al                                                 01/22/2018
                  3:18-cv-00852-FLW-LHG Cicero v. Johnson & Johnson Consumer Inc. et al                                   01/22/2018
                  3:18-cv-00805-FLW-LHG SIMONETI et al v. JOHNSON & JOHNSON et al                                         01/22/2018
                  3:18-cv-00853-FLW-LHG Frost et al v. Johnson & Johnson Consumer Inc. et al                              01/22/2018
                  3:18-cv-00809-FLW-LHG SMITH et al v. JOHNSON & JOHNSON, INC. et al                                      01/22/2018
                  3:18-cv-00860-FLW-LHG PEARSON v. JOHNSON & JOHNSON et al                                                01/22/2018
                  3:18-cv-00867-FLW-LHG HALL v. JOHNSON & JOHNSON et al                                                   01/22/2018
                  3:18-cv-00868-FLW-LHG WARE v. JOHNSON & JOHNSON et al                                                   01/22/2018
                  3:18-cv-00871-FLW-LHG v. JOHNSON & JOHNSON et al                                                        01/23/2018
                  3:18-cv-00876-FLW-LHG CROOK v. JOHNSON & JOHNSON et al                                                  01/23/2018
                  3:18-cv-00877-FLW-LHG ASHTON v. JOHNSON & JOHNSON et al                                                 01/23/2018
                  3:18-cv-00879-FLW-LHG TAYLOR v. JOHNSON & JOHNSON et al                                                 01/23/2018
                  3:18-cv-00881-FLW-LHG WRIGHT et al v. JOHNSON & JOHNSON et al                                           01/23/2018
                  3:18-cv-00884-FLW-LHG GRUBER v. JOHNSON & JOHNSON et al                                                 01/23/2018
                  3:18-cv-00887-FLW-LHG CANNON v. JOHNSON & JOHNSON et al                                                 01/23/2018
                  3:18-cv-00888-FLW-LHG KENNY v. JOHNSON & JOHNSON et al                                                  01/23/2018
                  3:18-cv-00889-FLW-LHG COLISTER v. JOHNSON & JOHNSON et al                                               01/23/2018
                  3:18-cv-00890-FLW-LHG SCHMIDT v. JOHNSON & JOHNSON et al                                                01/23/2018
                  3:18-cv-00891-FLW-LHG GREEN v. JOHNSON & JOHNSON et al                                                  01/23/2018
                  3:18-cv-00892-FLW-LHG PETERSEN v. JOHNSON & JOHNSON et al                                               01/23/2018
                  3:18-cv-00907-FLW-LHG DIEMER v. JOHNSON & JOHNSON et al                                                 01/23/2018
                  3:18-cv-00915-FLW-LHG SHOTTER et al v. JOHNSON & JOHNSON et al                                          01/23/2018
                  3:18-cv-00917-FLW-LHG LEHMAN v. JOHNSON & JOHNSON et al                                                 01/23/2018
                  3:18-cv-00920-FLW-LHG WILSON v. JOHNSON & JOHNSON et al                                                 01/23/2018
                  3:18-cv-00923-FLW-LHG SCHULTZ v. JOHNSON & JOHNSON et al                                                01/23/2018
                  3:18-cv-00926-FLW-LHG HELLERSTEDT v. JOHNSON & JOHNSON et al                                            01/23/2018
                  3:18-cv-00932-FLW-LHG SCOZZAFAVA v. JOHNSON & JOHNSON et al                                             01/23/2018
                  3:18-cv-00934-FLW-LHG BEADLING v. JOHNSON & JOHNSON et al                                               01/23/2018
                  3:18-cv-00936-FLW-LHG BODEN v. JOHNSON & JOHNSON et al                                                  01/23/2018
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                             457/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2for Filed
                                                Document                the District of New Jersey-Query
                                                                                 05/24/19        Page 460Associated Cases
                                                                                                               of 627
                  3:18-cv-00937-FLW-LHG USHER et al v. JOHNSON & JOHNSON et al                                           01/23/2018
                  3:18-cv-00938-FLW-LHG WILDER et al v. JOHNSON & JOHNSON et al                                          01/23/2018
                  3:18-cv-00939-FLW-LHG WILSON et al v. JOHNSON & JOHNSON et al                                          01/23/2018
                  3:18-cv-00940-FLW-LHG WRIGHT et al v. JOHNSON & JOHNSON et al                                          01/23/2018
                  3:18-cv-00956-FLW-LHG NICHOLS v. JOHNSON & JOHNSON et al                                               01/24/2018
                  3:18-cv-00958-FLW-LHG CHAMBERS v. JOHNSON & JOHNSON et al                                              01/24/2018
                  3:18-cv-00960-FLW-LHG RAY v. JOHNSON & JOHNSON et al                                                   01/24/2018
                  3:18-cv-00961-FLW-LHG COOK v. JOHNSON & JOHNSON et al                                                  01/24/2018
                  3:18-cv-00967-FLW-LHG COLLINS v. JOHNSON & JOHNSON et al                                               01/24/2018
                  3:18-cv-00950-FLW-LHG LUND v. JOHNSON & JOHNSON et al                                                  01/24/2018
                  3:18-cv-00951-FLW-LHG NASSOUR v. JOHNSON & JOHNSON et al                                               01/24/2018
                  3:18-cv-00952-FLW-LHG MOSSA v. JOHNSON & JOHNSON et al                                                 01/24/2018
                  3:18-cv-00954-FLW-LHG NEWLIN v. JOHNSON & JOHNSON et al                                                01/24/2018
                  3:18-cv-00962-FLW-LHG MORALES v. JOHNSON & JOHNSON et al                                               01/24/2018
                  3:18-cv-00969-FLW-LHG FRAZIER v. JOHNSON & JOHNSON et al                                               01/24/2018
                  3:18-cv-00970-FLW-LHG STEHLY et al v. JOHNSON & JOHNSON et al                                          01/24/2018
                  3:18-cv-00971-FLW-LHG TARLOW v. JOHNSON & JOHNSON et al                                                01/24/2018
                  3:18-cv-00974-FLW-LHG BLOW v. JOHNSON & JOHNSON et al                                                  01/24/2018
                  3:18-cv-00975-FLW-LHG SMITH et al v. JOHNSON & et al                                                   01/24/2018
                  3:18-cv-00976-FLW-LHG VERA v. JOHNSON & JOHNSON et al                                                  01/25/2018
                  3:18-cv-00979-FLW-LHG RUSSELL v. JOHNSON & JOHNSON et al                                               01/25/2018
                  3:18-cv-00981-FLW-LHG KIRK v. JOHNSON & JOHNSON et al                                                  01/25/2018
                  3:18-cv-00982-FLW-LHG KRAJCIK v. JOHNSON & JOHNSON et al                                               01/25/2018
                  3:18-cv-00983-FLW-LHG JOHNSTON v. JOHNSON & JOHNSON et al                                              01/25/2018
                  3:18-cv-00984-FLW-LHG WILLIAMS v. JOHNSON & JOHNSON et al                                              01/25/2018
                  3:18-cv-00985-FLW-LHG CROWLEY et al v. JOHNSON & JOHNSON et al                                         01/25/2018
                  3:18-cv-00992-FLW-LHG FERRELL v. JOHNSON & JOHNSON et al                                               01/25/2018
                  3:18-cv-00994-FLW-LHG ADAMS v. JOHNSON & JOHNSON et al                                                 01/25/2018
                  3:18-cv-00995-FLW-LHG WILLIAMS v. JOHNSON & JOHNSON et al                                              01/25/2018
                  3:18-cv-01001-FLW-LHG Berson v. JOHNSON & JOHNSON et al                                                01/25/2018
                  3:18-cv-01009-FLW-LHG HERRING v. JOHNSON & JOHNSON et al                                               01/25/2018
                  3:18-cv-01014-FLW-LHG NINI v. JOHNSON & JOHNSON et al                                                  01/25/2018
                  3:18-cv-01015-FLW-LHG MILLER v. JOHNSON & JOHNSON et al                                                01/25/2018
                  3:18-cv-01016-FLW-LHG CLICK v. JOHNSON & JOHNSON et al                                                 01/25/2018
                  3:18-cv-01026-FLW-LHG DURBIN et al v. JOHNSON & JOHNSON et al                                          01/25/2018
                  3:18-cv-01027-FLW-LHG CHARLES v. JOHNSON & JOHNSON, INC. et al                                         01/26/2018
                  3:18-cv-01028-FLW-LHG MADDEN et al v. JOHNSON & JOHNSON, INC. et al 01/26/2018
                  3:18-cv-01030-FLW-LHG MORRIS et al v. JOHNSON & JOHNSON et al                                          01/26/2018
                  3:18-cv-01032-FLW-LHG JOHNSON et al v. JOHNSON & JOHNSON, INC. et
                                                                                                                         01/26/2018
                  al
                  3:18-cv-01033-FLW-LHG McTIGUE et al v. JOHNSON & JOHNSON et al                                         01/26/2018
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                            458/625
5/15/2019                           CM/ECF LIVE - U.S.
                          Case 1:19-cv-01530           District Court2for Filed
                                                  Document                the District of New Jersey-Query
                                                                                   05/24/19        Page 461Associated Cases
                                                                                                                 of 627

                  3:18-cv-01038-FLW-LHG GABBERT v. JOHNSON & JOHNSON et al                                                01/26/2018
                  3:18-cv-01039-FLW-LHG CARVER v. JOHNSON & JOHNSON INC. et al                                            01/26/2018
                  3:18-cv-01043-FLW-LHG CHAMBERS v. JOHNSON & JOHNSON et al                                               01/26/2018
                  3:18-cv-01052-FLW-LHG BOERNER v. JOHNSON & JOHNSON et al                                                01/26/2018
                  3:18-cv-01054-FLW-LHG BRIDGEFORTH v. JOHNSON & JOHNSON et al                                            01/26/2018
                  3:18-cv-01056-FLW-LHG HARVEY v. JOHNSON & JOHNSON et al                                                 01/26/2018
                  3:18-cv-01060-FLW-LHG ADAMS v. JOHNSON & JOHNSON et al                                                  01/26/2018
                  3:18-cv-01062-FLW-LHG TADDEI et al v. JOHNSON & JOHNSON et al                                           01/26/2018
                  3:18-cv-01069-FLW-LHG TUTTLE-KOLL v. JOHNSON & JOHNSON et al                                            01/26/2018
                  3:18-cv-01079-FLW-LHG WYGAL v. JOHNSON & JOHNSON et al                                                  01/26/2018
                  3:18-cv-01083-FLW-LHG BURNETT v. JOHNSON & JOHNSON et al                                                01/26/2018
                  3:18-cv-01091-FLW-LHG DEPREZ et al v. JOHNSON & JOHNSON et al                                           01/26/2018
                  3:18-cv-01108-FLW-LHG QUILES v. JOHNSON & JOHNSON et al                                                 01/29/2018
                  3:18-cv-01117-FLW-LHG ALGER v. JOHNSON & JOHNSON et al                                                  01/29/2018
                  3:18-cv-01125-FLW-LHG CHEESE v. JOHNSON & JOHNSON et al                                                 01/29/2018
                  3:18-cv-01130-FLW-LHG SNELL v. JOHNSON & JOHNSON et al                                                  01/29/2018
                  3:18-cv-01131-FLW-LHG RUBY v. JOHNSON & JOHNSON et al                                                   01/29/2018
                  3:18-cv-01132-FLW-LHG WILSON v. JOHNSON & JOHNSON et al                                                 01/29/2018
                  3:18-cv-01134-FLW-LHG KILPATRICK v. JOHNSON & JOHNSON et al                                             01/29/2018
                  3:18-cv-01105-FLW-LHG DIXON v. JOHNSON & JOHNSON et al                                                  01/29/2018
                  3:18-cv-01145-FLW-LHG LITTLE v. JOHNSON & JOHNSON et al                                                 01/29/2018
                  3:18-cv-01147-FLW-LHG TERRELL v. JOHNSON & JOHNSON et al                                                01/29/2018
                  3:18-cv-01148-FLW-LHG WEST v. JOHNSON & JOHNSON et al                                                   01/29/2018
                  3:18-cv-01153-FLW-LHG FAULTERSACK v. JOHNSON & JOHNSON et al                                            01/29/2018
                  3:18-cv-01156-FLW-LHG DEFFLER v. JOHNSON & JOHNSON et al                                                01/29/2018
                  3:18-cv-01160-FLW-LHG STOPINSKI v. JOHNSON & JOHNSON et al                                              01/29/2018
                  3:18-cv-01162-FLW-LHG BLAKE v. JOHNSON & JOHNSON et al                                                  01/29/2018
                  3:18-cv-01163-FLW-LHG PATTON v. JOHNSON & JOHNSON et al                                                 01/29/2018
                  3:18-cv-01164-FLW-LHG PLASS v. JOHNSON & JOHNSON et al                                                  01/29/2018
                  3:18-cv-01166-FLW-LHG AZZARI v. JOHNSON & JOHNSON et al                                                 01/29/2018
                  3:18-cv-01167-FLW-LHG CRAMER v. JOHNSON & JOHNSON et al                                                 01/29/2018
                  3:18-cv-01168-FLW-LHG REYNOLDS v. JOHNSON & JOHNSON et al                                               01/29/2018
                  3:18-cv-01169-FLW-LHG WALKER v. JOHNSON & JOHNSON et al                                                 01/29/2018
                  3:18-cv-01170-FLW-LHG LINDGREN v. JOHNSON & JOHNSON et al                                               01/29/2018
                  3:18-cv-01171-FLW-LHG BASICH v. JOHNSON & JOHNSON et al                                                 01/29/2018
                  3:18-cv-01183-FLW-LHG BARNHART v. JOHNSON & JOHNSON et al                                               01/30/2018
                  3:18-cv-01174-FLW-LHG CLARKE v. JOHNSON & JOHNSON et al                                                 01/30/2018
                  3:18-cv-01175-FLW-LHG LAKES v. JOHNSON & JOHNSON et al                                                  01/30/2018
                  3:18-cv-01177-FLW-LHG BUSCIACCO v. JOHNSON & JOHNSON et al                                              01/30/2018
                  3:18-cv-01178-FLW-LHG SELLERS v. JOHNSON & JOHNSON et al                                                01/30/2018
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                             459/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2for Filed
                                                Document                the District of New Jersey-Query
                                                                                 05/24/19        Page 462Associated Cases
                                                                                                               of 627
                  3:18-cv-01179-FLW-LHG SIMMONS v. JOHNSON & JOHNSON et al                                               01/30/2018
                  3:18-cv-01180-FLW-LHG BEAUCHAMP v. JOHNSON & JOHNSON et al                                             01/30/2018
                  3:18-cv-01181-FLW-LHG BREITHAUPT v. JOHNSON & JOHNSON et al                                            01/30/2018
                  3:18-cv-01210-FLW-LHG LOPA v. JOHNSON & JOHNSON et al                                                  01/30/2018
                  3:18-cv-01211-FLW-LHG STOTLER et al v. JOHNSON & JOHNSON et al                                         01/30/2018
                  3:18-cv-01212-FLW-LHG YETTNER v. JOHNSON & JOHNSON et al                                               01/30/2018
                  3:18-cv-01185-FLW-LHG CUNNINGHAM v. JOHNSON & JOHNSON et al                                            01/30/2018
                  3:18-cv-01213-FLW-LHG SHELTON v. JOHNSON & JOHNSON et al                                               01/30/2018
                  3:18-cv-01214-FLW-LHG FROOM v. JOHNSON & JOHNSON et al                                                 01/30/2018
                  3:18-cv-01189-FLW-LHG BROWN v. JOHNSON & JOHNSON et al                                                 01/30/2018
                  3:18-cv-01187-FLW-LHG HILL v. JOHNSON & JOHNSON et al                                                  01/30/2018
                  3:18-cv-01215-FLW-LHG TURNER v. JOHNSON & JOHNSON et al                                                01/30/2018
                  3:18-cv-01190-FLW-LHG KELLY v. JOHNSON & JOHNSON et al                                                 01/30/2018
                  3:18-cv-01192-FLW-LHG CHENIER v. JOHNSON & JOHNSON et al                                               01/30/2018
                  3:18-cv-01194-FLW-LHG KOZAK v. JOHNSON & JOHNSON et al                                                 01/30/2018
                  3:18-cv-01196-FLW-LHG LORD v. JOHNSON & JOHNSON et al                                                  01/30/2018
                  3:18-cv-01197-FLW-LHG KRANICH v. JOHNSON & JOHNSON et al                                               01/30/2018
                  3:18-cv-01198-FLW-LHG CARRERO v. JOHNSON & JOHNSON et al                                               01/30/2018
                  3:18-cv-01199-FLW-LHG PRITCHETT v. JOHNSON & JOHNSON et al                                             01/30/2018
                  3:18-cv-01200-FLW-LHG GARZA v. JOHNSON & JOHNSON et al                                                 01/30/2018
                  3:18-cv-01201-FLW-LHG WISE v. JOHNSON & JOHNSON et al                                                  01/30/2018
                  3:18-cv-01202-FLW-LHG LOPOSKY v. JOHNSON & JOHNSON et al                                               01/30/2018
                  3:18-cv-01204-FLW-LHG ROSS v. JOHNSON & JOHNSON et al                                                  01/30/2018
                  3:18-cv-01205-FLW-LHG MCMILLEN v. JOHNSON & JOHNSON et al                                              01/30/2018
                  3:18-cv-01207-FLW-LHG LOGRASSO et al v. JOHNSON & JOHNSON et al                                        01/30/2018
                  3:18-cv-01208-FLW-LHG PRITCHARD v. JOHNSON & JOHNSON et al                                             01/30/2018
                  3:18-cv-01209-FLW-LHG ROBERTSON v. JOHNSON & JOHNSON et al                                             01/30/2018
                  3:18-cv-01137-FLW-LHG DORTCH v. JOHNSON & JOHNSON et al                                                01/30/2018
                  3:18-cv-01139-FLW-LHG NARCOMEY v. JOHNSON & JOHNSON et al                                              01/30/2018
                  3:18-cv-01141-FLW-LHG FOSTER v. JOHNSON & JOHNSON et al                                                01/30/2018
                  3:18-cv-01142-FLW-LHG BLACKWOOD v. JOHNSON & JOHNSON et al                                             01/30/2018
                  3:18-cv-01143-FLW-LHG STRAUGHN v. JOHNSON & JOHNSON et al                                              01/30/2018
                  3:18-cv-01265-FLW-LHG VASQUEZ v. JOHNSON & JOHNSON et al                                               01/30/2018
                  3:18-cv-01266-FLW-LHG REYNOLDS v. JOHNSON & JOHNSON et al                                              01/30/2018
                  3:18-cv-01267-FLW-LHG HOOVER v. JOHNSON & JOHNSON et al                                                01/30/2018
                  3:18-cv-01269-FLW-LHG JOHNSON v. JOHNSON & JOHNSON et al                                               01/30/2018
                  3:18-cv-01271-FLW-LHG WINTERS et al v. JOHNSON & JOHNSON, et al                                        01/30/2018
                  3:18-cv-01273-FLW-LHG JONES v. JOHNSON & JOHNSON et al                                                 01/30/2018
                  3:18-cv-01274-FLW-LHG CURTIS v. JOHNSON & JOHNSON et al                                                01/30/2018
                  3:18-cv-01276-FLW-LHG KIERNAN v. JOHNSON & JOHNSON et al                                               01/30/2018
                  3:18-cv-01277-FLW-LHG WAGNER v. JOHNSON & JOHNSON et al                                                01/30/2018
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                            460/625
5/15/2019                           CM/ECF LIVE - U.S.
                          Case 1:19-cv-01530           District Court2for Filed
                                                  Document                the District of New Jersey-Query
                                                                                   05/24/19        Page 463Associated Cases
                                                                                                                 of 627

                  3:18-cv-01278-FLW-LHG SANCTIS v. JOHNSON & JOHNSON et al                                                01/30/2018
                  3:18-cv-01281-FLW-LHG DUDDY v. JOHNSON & JOHNSON et al                                                  01/30/2018
                  3:18-cv-01219-FLW-LHG ARNOLD v. JOHNSON & JOHNSON et al                                                 01/30/2018
                  3:18-cv-01225-FLW-LHG LUNDBERG et al v. JOHNSON & JOHNSON et al                                         01/30/2018
                  3:18-cv-01227-FLW-LHG KLINGAMAN et al v. JOHNSON & JOHNSON et al                                        01/30/2018
                  3:18-cv-01228-FLW-LHG FELTON v. JOHNSON & JOHNSON et al                                                 01/30/2018
                  3:18-cv-01229-FLW-LHG MILLER et al v. JOHNSON & JOHNSON et al                                           01/30/2018
                  3:18-cv-01231-FLW-LHG REASOR et al v. JOHNSON & JOHNSON et al                                           01/30/2018
                  3:18-cv-01232-FLW-LHG BREIER v. JOHNSON & JOHNSON et al                                                 01/30/2018
                  3:18-cv-01233-FLW-LHG COLLINS v. JOHNSON & JOHNSON et al                                                01/30/2018
                  3:18-cv-01234-FLW-LHG SHIRLEY v. JOHNSON & JOHNSON et al                                                01/30/2018
                  3:18-cv-01235-FLW-LHG PRIEVO v. JOHNSON & JOHNSON et al                                                 01/30/2018
                  3:18-cv-01236-FLW-LHG PERKINS v. JOHNSON & JOHNSON et al                                                01/30/2018
                  3:18-cv-01237-FLW-LHG WEBB v. JOHNSON & JOHNSON et al                                                   01/30/2018
                  3:18-cv-01239-FLW-LHG ARROYO v. JOHNSON & JOHNSON et al                                                 01/30/2018
                  3:18-cv-01240-FLW-LHG PARAS v. JOHNSON & JOHNSON et al                                                  01/30/2018
                  3:18-cv-01242-FLW-LHG HICKMAN v. JOHNSON & JOHNSON et al                                                01/30/2018
                  3:18-cv-01243-FLW-LHG CHURCH v. JOHNSON & JOHNSON et al                                                 01/30/2018
                  3:18-cv-01245-FLW-LHG LECKEY v. JOHNSON & JOHNSON et al                                                 01/30/2018
                  3:18-cv-01246-FLW-LHG STURDIVANT v. JOHNSON & JOHNSON et al                                             01/30/2018
                  3:18-cv-01135-FLW-LHG SZUMERA v. JOHNSON & JOHNSON et al                                                01/30/2018
                  3:18-cv-01283-FLW-LHG KIETUR v. JOHNSON & JOHNSON et al                                                 01/30/2018
                  3:18-cv-01248-FLW-LHG HENDRICKS v. JOHNSON & JOHNSON et al                                              01/30/2018
                  3:18-cv-01249-FLW-LHG MANNING v. JOHNSON & JOHNSON et al                                                01/30/2018
                  3:18-cv-01285-FLW-LHG STROTH v. JOHNSON & JOHNSON et al                                                 01/30/2018
                  3:18-cv-01253-FLW-LHG TALLEY v. JOHNSON & JOHNSON et al                                                 01/30/2018
                  3:18-cv-01254-FLW-LHG PRUITT v. JOHNSON & JOHNSON et al                                                 01/30/2018
                  3:18-cv-01291-FLW-LHG MAHER v. JOHNSON & JOHNSON, INC. et al                                            01/30/2018
                  3:18-cv-01256-FLW-LHG HILL v. JOHNSON & JOHNSON et al                                                   01/30/2018
                  3:18-cv-01259-FLW-LHG MATERASSO v. JOHNSON & JOHNSON et al                                              01/30/2018
                  3:18-cv-01292-FLW-LHG TOLLARI et al v. JOHNSON & JOHNSON et al                                          01/30/2018
                  3:18-cv-01261-FLW-LHG TORO v. JOHNSON & JOHNSON et al                                                   01/30/2018
                  3:18-cv-01293-FLW-LHG HAZELWOOD v. JOHNSON & JOHNSON, INC. et al                                        01/30/2018
                  3:18-cv-01263-FLW-LHG SEIPLE v. JOHNSON & JOHNSON et al                                                 01/30/2018
                  3:18-cv-01294-FLW-LHG TAYLOR v. JOHNSON & JOHNSON, INC. et al                                           01/30/2018
                  3:18-cv-01295-FLW-LHG THOMPSON et al v. JOHNSON & JOHNSON, INC.
                                                                                   01/30/2018
                  et al
                  3:18-cv-01298-FLW-LHG SMITH v. JOHNSON & JOHNSON et al           01/30/2018
                  3:18-cv-01299-FLW-LHG WESTBROOK et al v. JOHNSON & JOHNSON, INC.
                                                                                   01/30/2018
                  et al

https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                             461/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2for Filed
                                                Document                the District of New Jersey-Query
                                                                                 05/24/19        Page 464Associated Cases
                                                                                                               of 627
                  3:18-cv-01300-FLW-LHG ROSE v. JOHNSON & JOHNSON et al                                                  01/30/2018
                  3:18-cv-01318-FLW-LHG DUNBAR v. JOHNSON & JOHNSON et al                                                01/31/2018
                  3:18-cv-01320-FLW-LHG KATH v. JOHNSON & JOHNSON et al                                                  01/31/2018
                  3:18-cv-01321-FLW-LHG MACIAS v. JOHNSON & JOHNSON et al                                                01/31/2018
                  3:18-cv-01322-FLW-LHG KELLER v. JOHNSON & JOHNSON et al                                                01/31/2018
                  3:18-cv-01324-FLW-LHG WILLIS v. JOHNSON & JOHNSON et al                                                01/31/2018
                  3:18-cv-01329-FLW-LHG BEEGLE v. JOHNSON & JOHNSON et al                                                01/31/2018
                  3:17-cv-07924-FLW-LHG BETHELL et al v. JOHNSON & JOHNSON, et al                                        10/05/2017
                  3:17-cv-07930-FLW-LHG GILL et al v. JOHNSON & JOHNSON, INC. et al                                      10/05/2017
                  3:18-cv-01301-FLW-LHG BLANCHARD v. JOHNSON & JOHNSON et al                                             01/31/2018
                  3:18-cv-01304-FLW-LHG TULEO v. JOHNSON & JOHNSON et al                                                 01/31/2018
                  3:18-cv-01307-FLW-LHG BROWN v. JOHNSON & JOHNSON et al                                                 01/31/2018
                  3:18-cv-01308-FLW-LHG DENT v. JOHNSON & JOHNSON et al                                                  01/31/2018
                  3:18-cv-01309-FLW-LHG MACIAS et al v. JOHNSON & JOHNSON et al                                          01/31/2018
                  3:18-cv-01310-FLW-LHG TRIBBLE v. JOHNSON & JOHNSON et al                                               01/31/2018
                  3:18-cv-01311-FLW-LHG DRAYTON v. JOHNSON & JOHNSON et al                                               01/31/2018
                  3:18-cv-01313-FLW-LHG GORRELL v. JOHNSON & JOHNSON et al                                               01/31/2018
                  3:18-cv-01314-FLW-LHG POST v. JOHNSON & JOHNSON et al                                                  01/31/2018
                  3:18-cv-01315-FLW-LHG JOHNSON v. JOHNSON & JOHNSON et al                                               01/31/2018
                  3:18-cv-01330-FLW-LHG WINSTEL v. JOHNSON & JOHNSON et al                                               01/31/2018
                  3:18-cv-01331-FLW-LHG COUGHLIN v. JOHNSON & JOHNSON et al                                              01/31/2018
                  3:18-cv-01332-FLW-LHG SOBOCINSKI v. JOHNSON & JOHNSON et al                                            01/31/2018
                  3:18-cv-01333-FLW-LHG DAHILIG v. JOHNSON & JOHNSON et al                                               01/31/2018
                  3:18-cv-01334-FLW-LHG SANTOS v. JOHNSON & JOHNSON et al                                                01/31/2018
                  3:18-cv-01335-FLW-LHG MILLER v. JOHNSON & JOHNSON et al                                                01/31/2018
                  3:18-cv-01336-FLW-LHG YESTER v. JOHNSON & JOHNSON et al                                                01/31/2018
                  3:18-cv-01337-FLW-LHG JOHNSON v. JOHNSON & JOHNSON et al                                               01/31/2018
                  3:18-cv-01338-FLW-LHG DIEU-STEELE v. JOHNSON & JOHNSON et al                                           01/31/2018
                  3:18-cv-01342-FLW-LHG COLLINS v. JOHNSON & JOHNSON et al                                               01/31/2018
                  3:18-cv-01345-FLW-LHG ZWALD et al v. JOHNSON & JOHNSON et al                                           01/31/2018
                  3:18-cv-01346-FLW-LHG SCHWARTZ v. JOHNSON & JOHNSON et al                                              01/31/2018
                  3:18-cv-01347-FLW-LHG CALVIN v. JOHNSON & JOHNSON et al                                                01/31/2018
                  3:18-cv-01351-FLW-LHG HARTMAN v. JOHNSON & JOHNSON et al                                               01/31/2018
                  3:18-cv-01352-FLW-LHG HILLIARD v. JOHNSON & JOHNSON et al                                              01/31/2018
                  3:18-cv-01353-FLW-LHG AL-NURRIDIN v. JOHNSON & JOHNSON
                                                                                                                         01/31/2018
                  CONSUMER, INC. et al
                  3:18-cv-01354-FLW-LHG WASHINGTON et al v. JOHNSON & JOHNSON et al 01/31/2018
                  3:18-cv-01356-FLW-LHG WHALEN v. JOHNSON & JOHNSON et al                                                01/31/2018
                  3:18-cv-01358-FLW-LHG GREEN v. JOHNSON & JOHNSON et al                                                 01/31/2018
                  3:18-cv-01360-FLW-LHG HENDERSHOT v. JOHNSON & JOHNSON et al                                            01/31/2018
                  3:18-cv-01361-FLW-LHG LATTING v. JOHNSON & JOHNSON et al                                               01/31/2018
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                            462/625
5/15/2019                           CM/ECF LIVE - U.S.
                          Case 1:19-cv-01530           District Court2for Filed
                                                  Document                the District of New Jersey-Query
                                                                                   05/24/19        Page 465Associated Cases
                                                                                                                 of 627

                  3:18-cv-01362-FLW-LHG LEMASTER v. JOHNSON & JOHNSON et al                                               01/31/2018
                  3:18-cv-01364-FLW-LHG EMERY v. JOHNSON & JOHNSON et al                                                  01/31/2018
                  3:18-cv-01365-FLW-LHG LOTHIAN v. JOHNSON & JOHNSON et al                                                01/31/2018
                  3:18-cv-01366-FLW-LHG MURRAY v. JOHNSON & JOHNSON et al                                                 01/31/2018
                  3:18-cv-01369-FLW-LHG PORTEOUS v. JOHNSON & JOHNSON et al                                               02/01/2018
                  3:18-cv-01370-FLW-LHG ROGERS v. JOHNSON & JOHNSON et al                                                 02/01/2018
                  3:18-cv-01371-FLW-LHG SELLARDS et al v. JOHNSON & JOHNSON et al                                         02/01/2018
                  3:18-cv-01372-FLW-LHG SMEDLEY v. JOHNSON & JOHNSON et al                                                02/01/2018
                  3:18-cv-01388-FLW-LHG MULLER v. JOHNSON & JOHNSON et al                                                 01/31/2018
                  3:18-cv-01389-FLW-LHG DONART v. JOHNSON & JOHNSON et al                                                 01/31/2018
                  3:18-cv-01373-FLW-LHG WHITTY v. JOHNSON & JOHNSON et al                                                 02/01/2018
                  3:18-cv-01391-FLW-LHG WALLACE v. JOHNSON & JOHNSON et al                                                01/31/2018
                  3:18-cv-01383-FLW-LHG McDaniel v. JOHNSON & JOHNSON et al                                               02/01/2018
                  3:18-cv-01374-FLW-LHG HOELLER v. JOHNSON & JOHNSON et al                                                02/01/2018
                  3:18-cv-01395-FLW-LHG PETERSON v. JOHNSON & JOHNSON et al                                               01/31/2018
                  3:18-cv-01401-FLW-LHG TOLBERT v. JOHNSON & JOHNSON et al                                                01/31/2018
                  3:18-cv-01369-FLW-LHG PORTEOUS v. JOHNSON & JOHNSON et al                                               01/31/2018
                  3:18-cv-01370-FLW-LHG ROGERS v. JOHNSON & JOHNSON et al                                                 01/31/2018
                  3:18-cv-01405-FLW-LHG HARRIS v. JOHNSON & JOHNSON et al                                                 02/01/2018
                  3:18-cv-01375-FLW-LHG SEITZ et al v. JOHNSON & JOHNSON et al                                            01/31/2018
                  3:18-cv-01376-FLW-LHG WILLIAMS v. JOHNSON & JOHNSON et al                                               01/31/2018
                  3:18-cv-01404-FLW-LHG NUCKOLS v. JOHNSON & JOHNSON et al                                                01/31/2018
                  3:18-cv-01374-FLW-LHG HOELLER v. JOHNSON & JOHNSON et al                                                01/31/2018
                  3:18-cv-01377-FLW-LHG THROOP v. JOHNSON & JOHNSON et al                                                 01/31/2018
                  3:18-cv-01409-FLW-LHG HUDSON et al v. JOHNSON & JOHNSON et al                                           01/31/2018
                  3:18-cv-01378-FLW-LHG ORTIZ v. JOHNSON & JOHNSON et al                                                  01/31/2018
                  3:18-cv-01379-FLW-LHG SILVER et al v. JOHNSON & JOHNSON et al                                           01/31/2018
                  3:18-cv-01410-FLW-LHG NEEL et al v. JOHNSON & JOHNSON et al                                             01/31/2018
                  3:18-cv-01422-FLW-LHG Hannah v. Johnson & Johnson, Inc. et al                                           02/01/2018
                  3:18-cv-01423-FLW-LHG Johnson et al v. Johnson & Johnson, Inc. et al                                    02/01/2018
                  3:18-cv-01414-FLW-LHG HAINEY v. JOHNSON & JOHNSON et al                                                 02/01/2018
                  3:18-cv-01417-FLW-LHG FELDMAN v. JOHNSON & JOHNSON et al                                                02/01/2018
                  3:18-cv-01419-FLW-LHG CUNNINGHAM v. JOHNSON & JOHNSON et al                                             02/01/2018
                  3:18-cv-01420-FLW-LHG HARTER v. JOHNSON & JOHNSON et al                                                 02/01/2018
                  3:18-cv-01421-FLW-LHG VERLIE v. JOHNSON & JOHNSON et al                                                 02/01/2018
                  3:18-cv-01471-FLW-LHG RYAN v. JOHNSON & JOHNSON et al                                                   02/02/2018
                  3:18-cv-01473-FLW-LHG BOUTCHER v. JOHNSON & JOHNSON et al                                               02/02/2018
                  3:18-cv-01474-FLW-LHG SCHINDLER v. JOHNSON & JOHNSON et al                                              02/02/2018
                  3:18-cv-01476-FLW-LHG VANMETER et al v. JOHNSON & JOHNSON et al                                         02/02/2018
                  3:18-cv-01477-FLW-LHG JOBLONOWSKI v. JOHNSON & JOHNSON et al                                            02/02/2018
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                             463/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2for Filed
                                                Document                the District of New Jersey-Query
                                                                                 05/24/19        Page 466Associated Cases
                                                                                                               of 627
                  3:18-cv-01478-FLW-LHG KINLER v. JOHNSON & JOHNSON et al                                                02/02/2018
                  3:18-cv-01479-FLW-LHG ALEX v. JOHNSON & JOHNSON et al                                                  02/02/2018
                  3:18-cv-01481-FLW-LHG CRAVEN v. JOHNSON & JOHNSON et al                                                02/02/2018
                  3:18-cv-01483-FLW-LHG BRAAK v. JOHNSON & JOHNSON et al                                                 02/02/2018
                  3:18-cv-01485-FLW-LHG WITTWER v. JOHNSON & JOHNSON et al                                               02/02/2018
                  3:18-cv-01486-FLW-LHG FREEMAN v. JOHNSON & JOHNSON et al                                               02/02/2018
                  3:18-cv-01487-FLW-LHG CAMPI v. JOHNSON & JOHNSON et al                                                 02/02/2018
                  3:18-cv-01489-FLW-LHG SCHAFLE v. JOHNSON & JOHNSON et al                                               02/02/2018
                  3:18-cv-01490-FLW-LHG GOODWILL WHITE v. JOHNSON & JOHNSON et al 02/02/2018
                  3:18-cv-01491-FLW-LHG WILLIAMS v. JOHNSON & JOHNSON et al                                              02/02/2018
                  3:18-cv-01492-FLW-LHG PAGE v. JOHNSON & JOHNSON et al                                                  02/05/2018
                  3:18-cv-01494-FLW-LHG SCOTT v. JOHNSON & JOHNSON et al                                                 02/05/2018
                  3:18-cv-01430-FLW-LHG ZIMO v. JOHNSON & JOHNSON et al                                                  02/05/2018
                  3:18-cv-01431-FLW-LHG ALLISON v. JOHNSON & JOHNSON et al                                               02/05/2018
                  3:18-cv-01495-FLW-LHG HEIN v. JOHNSON & JOHNSON et al                                                  02/05/2018
                  3:18-cv-01434-FLW-LHG BARNES v. JOHNSON & JOHNSON et al                                                02/05/2018
                  3:18-cv-01497-FLW-LHG SANDERS v. JOHNSON & JOHNSON et al                                               02/05/2018
                  3:18-cv-01438-FLW-LHG ANDERSON v. JOHNSON & JOHNSON et al                                              02/05/2018
                  3:18-cv-01498-FLW-LHG MURPHY v. JOHNSON & JOHNSON et al                                                02/05/2018
                  3:18-cv-01439-FLW-LHG DELGADO v. JOHNSON & JOHNSON et al                                               02/05/2018
                  3:18-cv-01441-FLW-LHG DENGLER v. JOHNSON & JOHNSON et al                                               02/05/2018
                  3:18-cv-01443-FLW-LHG HARRIS v. JOHNSON & JOHNSON et al                                                02/05/2018
                  3:18-cv-01444-FLW-LHG SELTZER v. JOHNSON & JOHNSON et al                                               02/05/2018
                  3:18-cv-01447-FLW-LHG HARRISON v. JOHNSON & JOHNSON et al                                              02/05/2018
                  3:18-cv-01448-FLW-LHG WORSECK v. JOHNSON & JOHNSON et al                                               02/05/2018
                  3:18-cv-01449-FLW-LHG HUFF v. JOHNSON & JOHNSON et al                                                  02/05/2018
                  3:18-cv-01450-FLW-LHG MILLINGER v. JOHNSON & JOHNSON et al                                             02/05/2018
                  3:18-cv-01451-FLW-LHG JOHNSON v. JOHNSON & JOHNSON et al                                               02/05/2018
                  3:18-cv-01453-FLW-LHG MEYER v. JOHNSON & JOHNSON et al                                                 02/05/2018
                  3:18-cv-01457-FLW-LHG BURKEY v. JOHNSON & JOHNSON et al                                                02/05/2018
                  3:18-cv-01458-FLW-LHG ROYSTER, ET AL. v. JOHNSON & JOHNSON et al 02/05/2018
                  3:18-cv-01459-FLW-LHG MEIER v. JOHNSON & JOHNSON et al                                                 02/05/2018
                  3:18-cv-01460-FLW-LHG GILL v. JOHNSON & JOHNSON et al                                                  02/05/2018
                  3:18-cv-01461-FLW-LHG HARNEY v. JOHNSON & JOHNSON et al                                                02/05/2018
                  3:18-cv-01462-FLW-LHG CLAVETTE v. JOHNSON & JOHNSON et al                                              02/05/2018
                  3:18-cv-01464-FLW-LHG HILL v. JOHNSON & JOHNSON, INC. et al                                            02/05/2018
                  3:18-cv-01463-FLW-LHG LACKEY v. JOHNSON & JOHNSON et al                                                02/05/2018
                  3:18-cv-01506-FLW-LHG PARISHER v. JOHNSON & JOHNSON et al                                              02/05/2018
                  3:18-cv-01507-FLW-LHG YOUNG v. JOHNSON & JOHNSON et al                                                 02/05/2018
                  3:18-cv-01509-FLW-LHG KNAPIK v. JOHNSON & JOHNSON et al                                                02/05/2018
                  3:18-cv-01500-FLW-LHG SAARI v. JOHNSON & JOHNSON et al                                                 02/05/2018
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                            464/625
5/15/2019                           CM/ECF LIVE - U.S.
                          Case 1:19-cv-01530           District Court2for Filed
                                                  Document                the District of New Jersey-Query
                                                                                   05/24/19        Page 467Associated Cases
                                                                                                                 of 627

                  3:18-cv-01512-FLW-LHG RUSSO v. JOHNSON & JOHNSON et al                                                  02/05/2018
                  3:18-cv-01514-FLW-LHG WOODRUFF v. JOHNSON & JOHNSON et al                                               02/05/2018
                  3:18-cv-01501-FLW-LHG WHITE v. JOHNSON & JOHNSON et al                                                  02/05/2018
                  3:18-cv-01502-FLW-LHG WATTS et al v. JOHNSON & JOHNSON et al                                            02/05/2018
                  3:18-cv-01504-FLW-LHG BANACH v. JOHNSON & JOHNSON et al                                                 02/05/2018
                  3:18-cv-01505-FLW-LHG JOHNSON v. JOHNSON & JOHNSON et al                                                02/05/2018
                  3:18-cv-01531-FLW-LHG COVINGTON v. JOHNSON & JOHNSON et al                                              02/05/2018
                  3:18-cv-01516-FLW-LHG CARPENTER v. JOHNSON & JOHNSON et al                                              02/05/2018
                  3:18-cv-01517-FLW-LHG BARAN v. JOHNSON & JOHNSON et al                                                  02/05/2018
                  3:18-cv-01518-FLW-LHG HILL v. JOHNSON & JOHNSON et al                                                   02/05/2018
                  3:18-cv-01526-FLW-LHG KNIERIM et al v. JOHNSON & JOHNSON et al                                          02/05/2018
                  3:18-cv-01536-FLW-LHG MCDONALD v. JOHNSON & JOHNSON et al                                               02/05/2018
                  3:18-cv-01538-FLW-LHG WELLS v. JOHNSON & JOHNSON et al                                                  02/05/2018
                  3:18-cv-01539-FLW-LHG VIOLA v. JOHNSON & JOHNSON et al                                                  02/05/2018
                  3:18-cv-01541-FLW-LHG GUIDRY v. JOHNSON & JOHNSON et al                                                 02/05/2018
                  3:18-cv-01529-FLW-LHG TRAHERN v. JOHNSON & JOHNSON et al                                                02/05/2018
                  3:18-cv-01534-FLW-LHG O'CONNOR v. JOHNSON & JOHNSON et al                                               02/05/2018
                  3:18-cv-01545-FLW-LHG PINKERTON v. JOHNSON & JOHNSON et al                                              02/05/2018
                  3:18-cv-01543-FLW-LHG MARTIN v. JOHNSON & JOHNSON et al                                                 02/05/2018
                  3:18-cv-01542-FLW-LHG FLORES et al v. JOHNSON & JOHNSON et al                                           02/05/2018
                  3:18-cv-01535-FLW-LHG MORENO v. JOHNSON & JOHNSON et al                                                 02/05/2018
                  3:18-cv-01546-FLW-LHG BAXENDALE v. JOHNSON & JOHNSON et al                                              02/05/2018
                  3:18-cv-01547-FLW-LHG STEWART v. JOHNSON & JOHNSON et al                                                02/05/2018
                  3:18-cv-01550-FLW-LHG COOK v. JOHNSON & JOHNSON et al                                                   02/05/2018
                  3:18-cv-01551-FLW-LHG SALMON v. JOHNSON & JOHNSON et al                                                 02/05/2018
                  3:18-cv-01552-FLW-LHG ROBLES v. JOHNSON & JOHNSON et al                                                 02/06/2018
                  3:18-cv-01553-FLW-LHG PORTER v. JOHNSON & JOHNSON et al                                                 02/06/2018
                  3:18-cv-01554-FLW-LHG PONTARELLI et al v. JOHNSON & JOHNSON et al                                       02/06/2018
                  3:18-cv-01555-FLW-LHG TAYLOR v. JOHNSON & JOHNSON et al                                                 02/06/2018
                  3:18-cv-01556-FLW-LHG STOCKTON v. JOHNSON & JOHNSON et al                                               02/06/2018
                  3:18-cv-01557-FLW-LHG ARMONTROUT v. JOHNSON & JOHNSON et al                                             02/06/2018
                  3:18-cv-01559-FLW-LHG PIZZO v. JOHNSON & JOHNSON et al                                                  02/06/2018
                  3:18-cv-01564-FLW-LHG PRESLEY v. JOHNSON & JOHNSON et al                                                02/06/2018
                  3:18-cv-01561-FLW-LHG RAY v. JOHNSON & JOHNSON et al                                                    02/06/2018
                  3:18-cv-01565-FLW-LHG POLAND v. JOHNSON & JOHNSON et al                                                 02/06/2018
                  3:18-cv-01562-FLW-LHG SHERMAN v. JOHNSON & JOHNSON et al                                                02/06/2018
                  3:18-cv-01563-FLW-LHG WALDOW v. JOHNSON & JOHNSON et al                                                 02/06/2018
                  3:18-cv-01567-FLW-LHG COCA v. JOHNSON & JOHNSON et al                                                   02/06/2018
                  3:18-cv-01569-FLW-LHG ROBINSON v. JOHNSON & JOHNSON et al                                               02/06/2018
                  3:18-cv-01570-FLW-LHG PHILLIPS v. JOHNSON & JOHNSON et al                                               02/06/2018
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                             465/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2for Filed
                                                Document                the District of New Jersey-Query
                                                                                 05/24/19        Page 468Associated Cases
                                                                                                               of 627
                  3:18-cv-01574-FLW-LHG POWELL et al v. JOHNSON & JOHNSON et al                                          02/06/2018
                  3:17-cv-09596-FLW-LHG WILSON v. JOHNSON & JOHNSON et al                                                10/30/2017
                  3:18-cv-01583-FLW-LHG GODWIN v. JOHNSON & JOHNSON et al                                                02/06/2018
                  3:17-cv-09292-FLW-LHG CARO v. JOHNSON & JOHNSON et al                                                  10/25/2017
                  3:18-cv-01582-FLW-LHG PATTERSON v JOHNSON & JOHNSON, et al                                             02/06/2018
                  3:18-cv-01595-FLW-LHG COMBS v. JOHNSON & JOHNSON et al                                                 02/06/2018
                  3:18-cv-01611-FLW-LHG GARNER v. JOHNSON & JOHNSON et al                                                02/06/2018
                  3:18-cv-01614-FLW-LHG LITTLE v JOHNSON & JOHNSON et al                                                 02/06/2018
                  3:18-cv-02154-FLW-LHG JAAFAR v. JOHNSON & JOHNSON et al                                                02/15/2018
                  3:18-cv-01619-FLW-LHG BURNS v. JOHNSON & JOHNSON et al                                                 02/07/2018
                  3:18-cv-01627-FLW-LHG GLEISSNER v. JOHNSON & JOHNSON et al                                             02/07/2018
                  3:18-cv-01629-FLW-LHG FIGUEROA et al v. JOHNSON & JOHNSON et al                                        02/07/2018
                  3:18-cv-01630-FLW-LHG STAPLES et al v. JOHNSON & JOHNSON et al                                         02/07/2018
                  3:18-cv-01625-FLW-LHG MEYHOFER et al v. JOHNSON & JOHNSON et al                                        02/07/2018
                  3:18-cv-01632-FLW-LHG COOLEEN v. JOHNSON & JOHNSON et al                                               02/07/2018
                  3:18-cv-01634-FLW-LHG CRAIG et al v. JOHNSON & JOHNSON et al                                           02/07/2018
                  3:18-cv-01636-FLW-LHG FLOWERS v. JOHNSON & JOHNSON et al                                               02/07/2018
                  3:18-cv-01637-FLW-LHG CORNS v. JOHNSON & JOHNSON et al                                                 02/07/2018
                  3:18-cv-01639-FLW-LHG WILLIS et al v. JOHNSON & JOHNSON et al                                          02/07/2018
                  3:18-cv-01640-FLW-LHG HIGGINS et al v. JOHNSON & JOHNSON et al                                         02/07/2018
                  3:18-cv-01655-FLW-LHG MOORE v. JOHNSON & JOHNSON et al                                                 02/07/2018
                  3:18-cv-01678-FLW-LHG MALESKI et al v. JOHNSON & JOHNSON et al                                         02/07/2018
                  3:18-cv-01683-FLW-LHG MAZZARELLA v. JOHNSON & JOHNSON et al                                            02/07/2018
                  3:18-cv-01696-FLW-LHG LUNA et al v. JOHNSON & JOHNSON et al                                            02/07/2018
                  3:18-cv-01703-FLW-LHG PETERSON et al v. JOHNSON & JOHNSON et al                                        02/07/2018
                  3:18-cv-01705-FLW-LHG SUNDGREN v. JOHNSON & JOHNSON et al                                              02/07/2018
                  3:18-cv-01691-FLW-LHG MCGRIFF v. JOHNSON & JOHNSON et al                                               02/07/2018
                  3:18-cv-01708-FLW-LHG MASSIE v. JOHNSON & JOHNSON et al                                                02/07/2018
                  3:18-cv-01710-FLW-LHG BYRNE v. JOHNSON & JOHNSON et al                                                 02/07/2018
                  3:18-cv-01713-FLW-LHG DEVORE et al v. JOHNSON & JOHNSON et al                                          02/07/2018
                  3:18-cv-01714-FLW-LHG LATIMER et al v. JOHNSON & JOHNSON et al                                         02/07/2018
                  3:18-cv-01720-FLW-LHG ADLER et al v. JOHNSON & JOHNSON et al                                           02/07/2018
                  3:18-cv-01732-FLW-LHG WAGNER v. JOHNSON & JOHNSON et al                                                02/07/2018
                  3:18-cv-01737-FLW-LHG BEDFORD v. JOHNSON & JOHNSON et al                                               02/07/2018
                  3:18-cv-01730-FLW-LHG CASSELMAN-KENDALL v. JOHNSON &
                                                                                                                         02/07/2018
                  JOHNSON et al
                  3:18-cv-01728-FLW-LHG CLARK v. JOHNSON & JOHNSON et al                                                 02/07/2018
                  3:18-cv-01790-FLW-LHG SIMON v. JOHNSON & JOHNSON et al                                                 02/08/2018
                  3:18-cv-01791-FLW-LHG GRAZULIS v. JOHNSON & JOHNSON et al                                              02/08/2018
                  3:18-cv-01753-FLW-LHG CORBY v. JOHNSON & JOHNSON et al                                                 02/08/2018
                  3:18-cv-01792-FLW-LHG NAZIM v. JOHNSON & JOHNSON et al                                                 02/08/2018
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                            466/625
5/15/2019                           CM/ECF LIVE - U.S.
                          Case 1:19-cv-01530           District Court2for Filed
                                                  Document                the District of New Jersey-Query
                                                                                   05/24/19        Page 469Associated Cases
                                                                                                                 of 627

                  3:18-cv-01760-FLW-LHG DUFAULT v. JOHNSON & JOHNSON INC et al                                            02/08/2018
                  3:18-cv-01761-FLW-LHG CRANE v. JOHNSON & JOHNSON et al                                                  02/08/2018
                  3:18-cv-01767-FLW-LHG WATSON v. JOHNSON & JOHNSON INC et al                                             02/08/2018
                  3:18-cv-01766-FLW-LHG LOONEY v. JOHNSON & JOHNSON INC et al                                             02/08/2018
                  3:18-cv-01768-FLW-LHG RODRIGUEZ CHANG v. JOHNSON & JOHNSON
                                                                                                                          02/08/2018
                  INC et al
                  3:18-cv-01769-FLW-LHG TERIFAJ v. JOHNSON & JOHNSON INC et al                                            02/08/2018
                  3:18-cv-01772-FLW-LHG RABOLD v. JOHNSON & JOHNSON INC et al                                             02/08/2018
                  3:18-cv-01739-FLW-LHG BURGESS v. JOHNSON & JOHNSON et al                                                02/08/2018
                  3:18-cv-01823-FLW-LHG PIVAC v. JOHNSON & JOHNSON et al                                                  02/08/2018
                  3:18-cv-01826-FLW-LHG PLUMMER v. JOHNSON & JOHNSON et al                                                02/08/2018
                  3:18-cv-01827-FLW-LHG GUNTER v. JOHNSON & JOHNSON et al                                                 02/08/2018
                  3:18-cv-01829-FLW-LHG THOMPSON v JOHNSON & JOHNSON et al                                                02/08/2018
                  3:18-cv-01830-FLW-LHG ARMISTEAD v. JOHNSON & JOHNSON et al                                              02/08/2018
                  3:18-cv-01831-FLW-LHG CARREAU v. JOHNSON & JOHNSON et al                                                02/08/2018
                  3:18-cv-01834-FLW-LHG TRAHAN v. JOHNSON & JOHNSON et al                                                 02/08/2018
                  3:18-cv-01836-FLW-LHG LEGAY v. JOHNSON & JOHNSON et al                                                  02/08/2018
                  3:18-cv-01839-FLW-LHG Munson v. Johnson & Johnson et al                                                 02/08/2018
                  3:18-cv-01803-FLW-LHG ROSS v. JOHNSON & JOHNSON et al                                                   02/08/2018
                  3:18-cv-01808-FLW-LHG PARK v. JOHNSON & JOHNSON et al                                                   02/08/2018
                  3:18-cv-01840-FLW-LHG The Estate of Essie Baker et al v. Johnson & Johnson et
                                                                                                                          02/08/2018
                  al
                  3:18-cv-01841-FLW-LHG Chiari et al v. Johnson & Johnson Consumer Inc. et al                             02/08/2018
                  3:18-cv-01813-FLW-LHG ESTATE OF LINDA HORTON, DECEASED v.
                                                                                                                          02/08/2018
                  JOHNSON & JOHNSON et al
                  3:18-cv-01849-FLW-LHG RICE v. JOHNSON & JOHNSON et al                                                   02/08/2018
                  3:18-cv-01901-FLW-LHG RUEDA v JOHNSON & JOHNSON et al                                                   02/09/2018
                  3:18-cv-01885-FLW-LHG SVANDA v. JOHNSON & JOHNSON et al                                                 02/09/2018
                  3:18-cv-01886-FLW-LHG AGUIRRE v. JOHNSON & JOHNSON et al                                                02/09/2018
                  3:18-cv-01888-FLW-LHG JONES v. JOHNSON & JOHNSON et al                                                  02/09/2018
                  3:18-cv-01890-FLW-LHG DONIA et al v. JOHNSON & JOHNSON et al                                            02/09/2018
                  3:18-cv-01891-FLW-LHG KREISBERG v. JOHNSON & JOHNSON et al                                              02/09/2018
                  3:18-cv-01892-FLW-LHG TRAVER v. JOHNSON & JOHNSON et al                                                 02/09/2018
                  3:18-cv-01893-FLW-LHG DAVIS v. JOHNSON & JOHNSON et al                                                  02/09/2018
                  3:18-cv-01862-FLW-LHG THERIOT v. JOHNSON & JOHNSON et al                                                02/09/2018
                  3:18-cv-01870-FLW-LHG ARNOLD v. JOHNSON & JOHNSON et al                                                 02/09/2018
                  3:18-cv-01960-FLW-LHG HANDYSIDE et al v. JOHNSON & JOHNSON et al                                        02/13/2018
                  3:18-cv-01873-FLW-LHG LOGOZZO v. JOHNSON & JOHNSON et al                                                02/09/2018
                  3:18-cv-01882-FLW-LHG KAHN v. JOHNSON & JOHNSON et al                                                   02/09/2018
                  3:18-cv-01883-FLW-LHG WHITE v. JOHNSON & JOHNSON et al                                                  02/09/2018
                  3:18-cv-01884-FLW-LHG KERSHNER et al v. JOHNSON & JOHNSON et al                                         02/09/2018
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                             467/625
5/15/2019                           CM/ECF LIVE - U.S.
                          Case 1:19-cv-01530           District Court2for Filed
                                                  Document                the District of New Jersey-Query
                                                                                   05/24/19        Page 470Associated Cases
                                                                                                                 of 627

                  3:18-cv-01906-FLW-LHG DEKEYZER v. JOHNSON & JOHNSON et al                                               02/09/2018
                  3:18-cv-01900-FLW-LHG CARELLA v. JOHNSON & JOHNSON et al                                                02/09/2018
                  3:18-cv-01902-FLW-LHG WALKER v. JOHNSON & JOHNSON et al                                                 02/09/2018
                  3:18-cv-01914-FLW-LHG MARTINEZ v. JOHNSON & JOHNSON et al                                               02/13/2018
                  3:18-cv-01916-FLW-LHG MASON v. JOHNSON & JOHNSON INC et al                                              02/13/2018
                  3:18-cv-01919-FLW-LHG VASQUEZ v. JOHNSON & JOHNSON INC et al                                            02/13/2018
                  3:18-cv-01925-FLW-LHG EVANS v. JOHNSON & JOHNSON et al                                                  02/13/2018
                  3:18-cv-01926-FLW-LHG LANGE v. JOHNSON & JOHNSON INC et al                                              02/13/2018
                  3:18-cv-01929-FLW-LHG DIEMER v. JOHNSON & JOHNSON INC et al                                             02/13/2018
                  3:18-cv-01931-FLW-LHG MOTTER v. JOHNSON & JOHNSON et al                                                 02/13/2018
                  3:18-cv-01933-FLW-LHG KESTERSON v. JOHNSON & JOHNSON et al                                              02/13/2018
                  3:18-cv-01959-FLW-LHG O'DONNELL et al v. JOHNSON & JOHNSON et al                                        02/13/2018
                  3:18-cv-01939-FLW-LHG FERRIS v. JOHNSON & JOHNSON et al                                                 02/13/2018
                  3:18-cv-01944-FLW-LHG TREADWELL v. JOHNSON & JOHNSON et al                                              02/13/2018
                  3:18-cv-01965-FLW-LHG KENNEY et al v. JOHNSON&JOHNSON et al                                             02/13/2018
                  3:18-cv-01985-FLW-LHG GARDNER et al v. JOHNSON & JOHNSON
                                                                                                                          02/13/2018
                  CONSUMER INC et al
                  3:18-cv-01946-FLW-LHG BERGER et al v. JOHNSON & JOHNSON et al                                           02/13/2018
                  3:18-cv-01987-FLW-LHG JOHANNSEN v. JOHNSON & JOHNSON et al                                              02/13/2018
                  3:18-cv-01956-FLW-LHG DUNCAN v. JOHNSON & JOHNSON et al                                                 02/13/2018
                  3:18-cv-01993-FLW-LHG FOLDS v. JOHNSON & JOHNSON et al                                                  02/13/2018
                  3:18-cv-02013-FLW-LHG HARBAJAN v. JOHNSON & JOHNSON et al                                               02/13/2018
                  3:18-cv-01957-FLW-LHG RUDOFSKY v. JOHNSON & JOHNSON et al                                               02/13/2018
                  3:18-cv-02002-FLW-LHG SAUCER v. JOHNSON & JOHNSON et al                                                 02/13/2018
                  3:18-cv-01958-FLW-LHG HAINES et al v. JOHNSON & JOHNSON et al                                           02/13/2018
                  3:18-cv-02009-FLW-LHG STEWART et al v. JOHNSON & JOHNSON et al                                          02/13/2018
                  3:18-cv-02010-FLW-LHG TAYLOR et al v. JOHNSON & JOHNSON et al                                           02/13/2018
                  3:18-cv-02011-FLW-LHG BIALE et al v. JOHNSON & JOHNSON et al                                            02/13/2018
                  3:18-cv-02012-FLW-LHG KIRKWOOD v. JOHNSON & JOHNSON et al                                               02/13/2018
                  3:18-cv-02041-FLW-LHG Peterson v. Johnson & Johnson et al                                               02/13/2018
                  3:18-cv-01967-FLW-LHG JACKSON v. JOHNSON & JOHNSON et al                                                02/13/2018
                  3:18-cv-01969-FLW-LHG INNIS v. JOHNSON & JOHNSON et al                                                  02/13/2018
                  3:18-cv-01972-FLW-LHG CORLEY v. JOHNSON & JOHNSON et al                                                 02/13/2018
                  3:18-cv-01982-FLW-LHG COTE v. JOHNSON & JOHNSON et al                                                   02/13/2018
                  3:18-cv-02032-FLW-LHG WOOTEN v. JOHNSON & JOHNSON et al                                                 02/13/2018
                  3:18-cv-02035-FLW-LHG CHACON v. JOHNSON & JOHNSON et al                                                 02/13/2018
                  3:18-cv-02036-FLW-LHG HUANG v. JOHNSON & JOHNSON et al                                                  02/13/2018
                  3:18-cv-13900-FLW-LHG WILDS v. JOHNSON & JOHNSON et al                                                  09/14/2018
                  3:18-cv-02030-FLW-LHG HUGHES v. JOHNSON & JOHNSON et al                                                 02/13/2018
                  3:19-cv-12535-FLW-LHG JENSON et al v. JOHNSON & JOHNSON et al                                           05/15/2019

https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                             468/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2for Filed
                                                Document                the District of New Jersey-Query
                                                                                 05/24/19        Page 471Associated Cases
                                                                                                               of 627
                  3:18-cv-02023-FLW-LHG SLAYER v. JOHNSON & JOHNSON et al                                                02/13/2018
                  3:18-cv-02019-FLW-LHG CORRAL et al v. JOHNSON & JOHNSON et al                                          02/13/2018
                  3:18-cv-02017-FLW-LHG GOATEE v. JOHNSON & JOHNSON et al                                                02/13/2018
                  3:18-cv-01854-FLW-LHG COLLINS v. JOHNSON & JOHNSON et al                                               02/13/2018
                  3:18-cv-02037-FLW-LHG SEMAN v. JOHNSON & JOHNSON et al                                                 02/13/2018
                  3:18-cv-02038-FLW-LHG HARP v. JOHNSON & JOHNSON et al                                                  02/13/2018
                  3:18-cv-02046-FLW-LHG WASSON v. JOHNSON & JOHNSON et al                                                02/13/2018
                  3:18-cv-02047-FLW-LHG ANDERSON v. JOHNSON & JOHNSON et al                                              02/13/2018
                  3:18-cv-02048-FLW-LHG BAPTISTE v. JOHNSON & JOHNSON et al                                              02/13/2018
                  3:18-cv-02049-FLW-LHG KRUSE v. JOHNSON & JOHNSON et al                                                 02/13/2018
                  3:18-cv-02050-FLW-LHG MCCARTHY v. JOHNSON & JOHNSON et al                                              02/13/2018
                  3:18-cv-02052-FLW-LHG ARMENI v. JOHNSON & JOHNSON et al                                                02/13/2018
                  3:18-cv-02056-FLW-LHG BARLOW v. JOHNSON & JOHNSON et al                                                02/14/2018
                  3:18-cv-02057-FLW-LHG BODWALK JR. v. JOHNSON & JOHNSON et al                                           02/14/2018
                  3:18-cv-02059-FLW-LHG BURT v. JOHNSON & JOHNSON et al                                                  02/14/2018
                  3:18-cv-02061-FLW-LHG CONNERS v. JOHNSON & JOHNSON et al                                               02/14/2018
                  3:18-cv-02062-FLW-LHG DAVIS v. JOHNSON & JOHNSON et al                                                 02/14/2018
                  3:18-cv-02063-FLW-LHG GIULIANO v. JOHNSON & JOHNSON et al                                              02/14/2018
                  3:18-cv-02064-FLW-LHG HARELL v. JOHNSON & JOHNSON et al                                                02/14/2018
                  3:18-cv-02066-FLW-LHG HILLIARD v. JOHNSON & JOHNSON et al                                              02/14/2018
                  3:18-cv-02161-FLW-LHG Mendez v. Johnson & Johnson et al                                                02/15/2018
                  3:18-cv-02105-FLW-LHG BECRAFT et al v. JOHNSON & JOHNSON et al                                         02/15/2018
                  3:18-cv-02067-FLW-LHG HOOD v. JOHNSON & JOHNSON et al                                                  02/14/2018
                  3:18-cv-02068-FLW-LHG LANGAN v. JOHNSON & JOHNSON et al                                                02/14/2018
                  3:18-cv-02069-FLW-LHG LANSBERRY v. JOHNSON & JOHNSON et al                                             02/14/2018
                  3:18-cv-02070-FLW-LHG LARSON v. JOHNSON & JOHNSON et al                                                02/14/2018
                  3:18-cv-02071-FLW-LHG MILLER v. JOHNSON & JOHNSON et al                                                02/14/2018
                  3:18-cv-02073-FLW-LHG LIHANI v. JOHNSON & JOHNSON et al                                                02/14/2018
                  3:18-cv-02075-FLW-LHG CREED v. JOHNSON & JOHNSON et al                                                 02/14/2018
                  3:18-cv-02076-FLW-LHG RYDEN et al v. JOHNSON & JOHNSON et al                                           02/14/2018
                  3:18-cv-02077-FLW-LHG RUIZ-LAW v. JOHNSON & JOHNSON et al                                              02/14/2018
                  3:18-cv-02078-FLW-LHG THWEATT v. JOHNSON & JOHNSON et al                                               02/14/2018
                  3:18-cv-02079-FLW-LHG NAVARRO et al v. JOHNSON & JOHNSON et al                                         02/14/2018
                  3:18-cv-02080-FLW-LHG STEVENS et al v. JOHNSON & JOHNSON et al                                         02/14/2018
                  3:18-cv-02086-FLW-LHG TERRY v. JOHNSON & JOHNSON et al                                                 02/14/2018
                  3:18-cv-02091-FLW-LHG PASCHANG v. JOHNSON & JOHNSON et al                                              02/14/2018
                  3:18-cv-02152-FLW-LHG Golosewski v. Johnson & Johnson et al                                            02/15/2018
                  3:18-cv-02157-FLW-LHG Crowe, Sharon v. Johnson & Johnson et al                                         02/15/2018
                  3:18-cv-02159-FLW-LHG Adkins v. Johnson & Johnson et al                                                02/15/2018
                  3:18-cv-02160-FLW-LHG Bond v. Johnson & Johnson et al                                                  02/15/2018
                  3:18-cv-02094-FLW-LHG MILLER v. JOHNSON & JOHNSON et al                                                02/15/2018
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                            469/625
5/15/2019                           CM/ECF LIVE - U.S.
                          Case 1:19-cv-01530           District Court2for Filed
                                                  Document                the District of New Jersey-Query
                                                                                   05/24/19        Page 472Associated Cases
                                                                                                                 of 627

                  3:18-cv-02100-FLW-LHG THOMAS et al v. JOHNSON & JOHNSON et al                                           02/15/2018
                  3:18-cv-02107-FLW-LHG APONTE v. JOHNSON & JOHNSON et al                                                 02/15/2018
                  3:18-cv-02113-FLW-LHG TRIMARCO v. JOHNSON & JOHNSON et al                                               02/15/2018
                  3:18-cv-02119-FLW-LHG UPSHUR v. JOHNSON & JOHNSON et al                                                 02/15/2018
                  3:18-cv-02120-FLW-LHG ROSATO v. JOHNSON & JOHNSON et al                                                 02/15/2018
                  3:18-cv-02124-FLW-LHG ESPOSITO v. JOHNSON & JOHNSON et al                                               02/15/2018
                  3:18-cv-02125-FLW-LHG RANKIN v. JOHNSON & JOHNSON et al                                                 02/15/2018
                  3:18-cv-02126-FLW-LHG KITTLE et al v. JOHNSON & JOHNSON et al                                           02/15/2018
                  3:18-cv-02127-FLW-LHG HAINS v. JOHNSON & JOHNSON et al                                                  02/15/2018
                  3:18-cv-02128-FLW-LHG LOUDON v. JOHNSON & JOHNSON et al                                                 02/15/2018
                  3:18-cv-02130-FLW-LHG LONGO v. JOHNSON & JOHNSON et al                                                  02/15/2018
                  3:18-cv-02131-FLW-LHG HUBBARD v. JOHNSON & JOHNSON et al                                                02/15/2018
                  3:18-cv-02132-FLW-LHG HALEY v. JOHNSON & JOHNSON et al                                                  02/15/2018
                  3:18-cv-02134-FLW-LHG FOX v. JOHNSON & JOHNSON et al                                                    02/15/2018
                  3:18-cv-02135-FLW-LHG KESSENICH v. JOHNSON & JOHNSON et al                                              02/15/2018
                  3:18-cv-02137-FLW-LHG MARTIN v. JOHNSON & JOHNSON et al                                                 02/15/2018
                  3:18-cv-02184-FLW-LHG Land v. Johnson & Johnson et al                                                   02/15/2018
                  3:18-cv-02138-FLW-LHG SOTO v. JOHNSON & JOHNSON et al                                                   02/15/2018
                  3:18-cv-02158-FLW-LHG BOTHWELL v. JOHNSON & JOHNSON et al                                               02/15/2018
                  3:18-cv-02141-FLW-LHG PALUMBO v. JOHNSON & JOHNSON et al                                                02/15/2018
                  3:18-cv-02142-FLW-LHG COLEMAN v. JOHNSON & JOHNSON, INC. et al                                          02/15/2018
                  3:18-cv-02145-FLW-LHG BROWN v. JOHNSON & JOHNSON et al                                                  02/15/2018
                  3:18-cv-02149-FLW-LHG SNIDER v. JOHNSON & JOHNSON et al                                                 02/15/2018
                  3:18-cv-02150-FLW-LHG NOULLET v. JOHNSON & JOHNSON et al                                                02/15/2018
                  3:18-cv-02151-FLW-LHG MASCITELLI v. JOHNSON & JOHNSON et al                                             02/15/2018
                  3:18-cv-02153-FLW-LHG ZULAICA v. JOHNSON & JOHNSON et al                                                02/15/2018
                  3:18-cv-03584-FLW-LHG ELIZONDO v. JOHNSON & JOHNSON et al                                               03/15/2018
                  3:18-cv-02162-FLW-LHG HAINES v. JOHNSON & JOHNSON et al                                                 02/15/2018
                  3:18-cv-02163-FLW-LHG ANGUSTAIN v. JOHNSON & JOHNSON et al                                              02/15/2018
                  3:18-cv-02164-FLW-LHG BAKER v. JOHNSON & JOHNSON et al                                                  02/15/2018
                  3:18-cv-02165-FLW-LHG ANDERSON v. JOHNSON & JOHNSON et al                                               02/15/2018
                  3:18-cv-02166-FLW-LHG ROBERTS v. JOHNSON & JOHNSON et al                                                02/15/2018
                  3:18-cv-02202-FLW-LHG Melvin Fekin v. Johnson and Johnson et al                                         02/15/2018
                  3:18-cv-02169-FLW-LHG AKEMANN v. JOHNSON & JOHNSON et al                                                02/15/2018
                  3:18-cv-02170-FLW-LHG TOWNSEND v. JOHNSON & JOHNSON et al                                               02/15/2018
                  3:18-cv-02172-FLW-LHG GUTIERREZ v. JOHNSON & JOHNSON et al                                              02/15/2018
                  3:18-cv-02173-FLW-LHG MARTIN v. JOHNSON & JOHNSON et al                                                 02/15/2018
                  3:18-cv-02175-FLW-LHG FERGUSON v. JOHNSON & JOHNSON et al                                               02/15/2018
                  3:18-cv-02176-FLW-LHG CARLSON v. JOHNSON & JOHNSON et al                                                02/15/2018
                  3:18-cv-02177-FLW-LHG NEWKIRK v. JOHNSON & JOHNSON et al                                                02/15/2018
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                             470/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2for Filed
                                                Document                the District of New Jersey-Query
                                                                                 05/24/19        Page 473Associated Cases
                                                                                                               of 627
                  3:18-cv-02178-FLW-LHG FRANSEN v. JOHNSON & JOHNSON et al                                               02/15/2018
                  3:18-cv-02179-FLW-LHG HAZZARD v. JOHNSON & JOHNSON et al                                               02/15/2018
                  3:18-cv-02180-FLW-LHG PAULETTE v. JOHNSON & JOHNSON et al                                              02/15/2018
                  3:18-cv-02181-FLW-LHG SMITH v. JOHNSON & JOHNSON et al                                                 02/16/2018
                  3:18-cv-02186-FLW-LHG DE LOS REYES v. JOHNSON & JOHNSON et al                                          02/16/2018
                  3:18-cv-02229-FLW-LHG URBAS v. JOHNSON & JOHNSON et al                                                 02/16/2018
                  3:18-cv-02227-FLW-LHG SPRINKLE v. JOHNSON & JOHNSON et al                                              02/16/2018
                  3:18-cv-02221-FLW-LHG WILD et al v. JOHNSON & JOHNSON et al                                            02/16/2018
                  3:18-cv-02220-FLW-LHG ARREOLA VILLA v. JOHNSON & JOHNSON et al 02/16/2018
                  3:18-cv-02218-FLW-LHG PAUL v. JOHNSON & JOHNSON et al                                                  02/16/2018
                  3:18-cv-02217-FLW-LHG RUMSEY et al v. JOHNSON & JOHNSON et al                                          02/16/2018
                  3:18-cv-02212-FLW-LHG ZATEZALO v. JOHNSON & JOHNSON et al                                              02/16/2018
                  3:18-cv-02210-FLW-LHG CARBY v. JOHNSON & JOHNSON et al                                                 02/16/2018
                  3:18-cv-02208-FLW-LHG COFFEY v. JOHNSON & JOHNSON et al                                                02/16/2018
                  3:18-cv-02231-FLW-LHG BENJAMIN v. JOHNSON & JOHNSON et al                                              02/16/2018
                  3:18-cv-02232-FLW-LHG SHIPOS v. JOHNSON & JOHNSON et al                                                02/16/2018
                  3:18-cv-02233-FLW-LHG ZANNI v. JOHNSON & JOHNSON et al                                                 02/16/2018
                  3:18-cv-02234-FLW-LHG VILLALOBOS v. JOHNSON & JOHNSON et al                                            02/16/2018
                  3:18-cv-02238-FLW-LHG PARSLEY v. JOHNSON & JOHNSON et al                                               02/16/2018
                  3:18-cv-02242-FLW-LHG SHUPP v. JOHNSON & JOHNSON et al                                                 02/16/2018
                  3:18-cv-02243-FLW-LHG MATTHEW v. JOHNSON & JOHNSON et al                                               02/16/2018
                  3:18-cv-02244-FLW-LHG BROWN v. JOHNSON & JOHNSON et al                                                 02/16/2018
                  3:18-cv-02245-FLW-LHG WILLIAMS v. JOHNSON & JOHNSON et al                                              02/16/2018
                  3:18-cv-02246-FLW-LHG LINDNER v. JOHNSON & JOHNSON et al                                               02/16/2018
                  3:18-cv-02247-FLW-LHG VICARI v. JOHNSON & JOHNSON et al                                                02/16/2018
                  3:18-cv-02251-FLW-LHG STICK v. JOHNSON & JOHNSON et al                                                 02/16/2018
                  3:18-cv-02252-FLW-LHG WHITFIELD v. JOHNSON & JOHNSON et al                                             02/16/2018
                  3:18-cv-02253-FLW-LHG WASHINGTON v. JOHNSON & JOHNSON et al                                            02/16/2018
                  3:18-cv-02254-FLW-LHG SMITH-JOHNSON v. JOHNSON & JOHNSON et al 02/16/2018
                  3:18-cv-02255-FLW-LHG BATES v. JOHNSON & JOHNSON et al                                                 02/16/2018
                  3:18-cv-02256-FLW-LHG DAVIS v. JOHNSON & JOHNSON et al                                                 02/16/2018
                  3:18-cv-02279-FLW-LHG Azdar v. Johnson & Johnson et al                                                 02/16/2018
                  3:18-cv-02282-FLW-LHG WYNN v. JOHNSON & JOHNSON et al                                                  02/16/2018
                  3:18-cv-02259-FLW-LHG PIERCE v. JOHNSON & JOHNSON et al                                                02/20/2018
                  3:18-cv-02263-FLW-LHG LICON v. JOHNSON & JOHNSON et al                                                 02/20/2018
                  3:18-cv-02264-FLW-LHG KANELLOPOULOS et al v. JOHNSON & JOHNSON,
                                                                                                                         02/20/2018
                  INC. et al
                  3:18-cv-02265-FLW-LHG LUBAHN v JOHNSON & JOHNSON                                                       02/20/2018
                  3:18-cv-02267-FLW-LHG JOHNSON et al v. JOHNSON & JOHNSON et al                                         02/20/2018
                  3:18-cv-02268-FLW-LHG DIXON v. JOHNSON & JOHNSON et al                                                 02/20/2018
                  3:18-cv-02271-FLW-LHG GROFF v. JOHNSON & JOHNSON et al                                                 02/20/2018
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                            471/625
5/15/2019                           CM/ECF LIVE - U.S.
                          Case 1:19-cv-01530           District Court2for Filed
                                                  Document                the District of New Jersey-Query
                                                                                   05/24/19        Page 474Associated Cases
                                                                                                                 of 627

                  3:18-cv-02277-FLW-LHG HERNANDEZ v. JOHNSON & JOHNSON et al                                              02/20/2018
                  3:18-cv-02266-FLW-LHG MCLAURIN v. JOHNSON & JOHNSON et al                                               02/20/2018
                  3:18-cv-02296-FLW-LHG BANKS v. JOHNSON & JOHNSON et al                                                  02/20/2018
                  3:18-cv-02297-FLW-LHG CUNNINGHAM v. JOHNSON & JOHNSON et al                                             02/20/2018
                  3:18-cv-02298-FLW-LHG GADSON v. JOHNSON & JOHNSON et al                                                 02/20/2018
                  3:18-cv-02299-FLW-LHG JEFFERSON et al v. JOHNSON & JOHNSON et al                                        02/20/2018
                  3:18-cv-02300-FLW-LHG KELLER v. JOHNSON & JOHNSON et al                                                 02/20/2018
                  3:18-cv-02301-FLW-LHG PRESCOTT v. JOHNSON & JOHNSON et al                                               02/20/2018
                  3:18-cv-02305-FLW-LHG EMERT v. JOHNSON & JOHNSON et al                                                  02/20/2018
                  3:18-cv-02306-FLW-LHG MOSS v. JOHNSON & JOHNSON et al                                                   02/20/2018
                  3:18-cv-02308-FLW-LHG WILBURN v. JOHNSON & JOHNSON et al                                                02/20/2018
                  3:18-cv-02309-FLW-LHG BROWN EYES v. JOHNSON & JOHNSON et al                                             02/20/2018
                  3:18-cv-02310-FLW-LHG ROBBINS v. JOHNSON & JOHNSON et al                                                02/20/2018
                  3:18-cv-02311-FLW-LHG HOLLENBECK v. JOHNSON & JOHNSON et al                                             02/20/2018
                  3:18-cv-02312-FLW-LHG RIENZO et al v. JOHNSON & JOHNSON et al                                           02/20/2018
                  3:18-cv-02313-FLW-LHG PHILLIPS et al v. JOHNSON & JOHNSON et al                                         02/20/2018
                  3:18-cv-02314-FLW-LHG TAYLOR v. JOHNSON & JOHNSON et al                                                 02/20/2018
                  3:18-cv-02315-FLW-LHG ENCINAS v. JOHNSON & JOHNSON et al                                                02/20/2018
                  3:18-cv-02316-FLW-LHG MORYKAN et al v. JOHNSON & JOHNSON et al                                          02/20/2018
                  3:18-cv-02323-FLW-LHG ROCKWOOD v. JOHNSON & JOHNSON et al                                               02/20/2018
                  3:18-cv-02324-FLW-LHG CLEMENS v. JOHNSON & JOHNSON et al                                                02/20/2018
                  3:18-cv-02325-FLW-LHG BUTLER-SISNROY v. JOHNSON & JOHNSON et al                                         02/20/2018
                  3:18-cv-02285-FLW-LHG MOLLERE, SR. v. JOHNSON & JOHNSON et al                                           02/20/2018
                  3:18-cv-02344-FLW-LHG O'NEILL et al v. JOHNSON & JOHNSON et al                                          02/20/2018
                  3:18-cv-02359-FLW-LHG LALOGGIA et al v. JOHNSON & JOHNSON et al                                         02/20/2018
                  3:18-cv-02345-FLW-LHG MACKIEWICZ et al v. JOHNSON & JOHNSON et al                                       02/20/2018
                  3:18-cv-02360-FLW-LHG CARTER v. JOHNSON & JOHNSON et al                                                 02/20/2018
                  3:18-cv-02346-FLW-LHG GACCETTA et al v. JOHNSON & JOHNSON et al                                         02/20/2018
                  3:18-cv-02350-FLW-LHG COLE et al v. JOHNSON & JOHNSON et al                                             02/20/2018
                  3:18-cv-02361-FLW-LHG TENNYSON et al v. JOHNSON & JOHNSON et al                                         02/20/2018
                  3:18-cv-02362-FLW-LHG VASTERELLA v. JOHNSON & JOHNSON et al                                             02/20/2018
                  3:18-cv-02364-FLW-LHG JOHNSTON et al v. JOHNSON & JOHNSON et al                                         02/20/2018
                  3:18-cv-02366-FLW-LHG ADKINS v. JOHNSON & JOHNSON et al                                                 02/20/2018
                  3:18-cv-02352-FLW-LHG BRYANT et al v. JOHNSON & JOHNSON et al                                           02/20/2018
                  3:18-cv-02367-FLW-LHG HAYNES et al v. JOHNSON & JOHNSON et al                                           02/20/2018
                  3:18-cv-02369-FLW-LHG BERUMEN v. JOHNSON & JOHNSON et al                                                02/21/2018
                  3:17-cv-09191-FLW-LHG BROWN v. JOHNSON & JOHNSON et al                                                  02/21/2018
                  3:18-cv-02370-FLW-LHG JONES v. JOHNSON & JOHNSON et al                                                  02/21/2018
                  3:18-cv-02371-FLW-LHG WALSH et al v. JOHNSON & JOHNSON et al                                            02/21/2018
                  3:18-cv-02373-FLW-LHG DIXON v. JOHNSON & JOHNSON et al                                                  02/21/2018
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                             472/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2for Filed
                                                Document                the District of New Jersey-Query
                                                                                 05/24/19        Page 475Associated Cases
                                                                                                               of 627
                  3:18-cv-02375-FLW-LHG NICHOLS v. JOHNSON & JOHNSON et al                                               02/21/2018
                  3:18-cv-02377-FLW-LHG CURRY v. JOHNSON & JOHNSON et al                                                 02/21/2018
                  3:18-cv-02378-FLW-LHG JOHNSON v. JOHNSON & JOHNSON et al                                               02/21/2018
                  3:18-cv-02379-FLW-LHG ASCHOFF v. JOHNSON & JOHNSON et al                                               02/21/2018
                  3:18-cv-02383-FLW-LHG GOLDSCHMIDT et al v. JOHNSON & JOHNSON et
                                                                                                                         02/21/2018
                  al
                  3:18-cv-02384-FLW-LHG MILLER v. JOHNSON & JOHNSON et al                                                02/21/2018
                  3:18-cv-02385-FLW-LHG PROKOP v. JOHNSON & JOHNSON et al                                                02/21/2018
                  3:18-cv-02386-FLW-LHG ROBBINS et al v. JOHNSON & JOHNSON et al                                         02/21/2018
                  3:18-cv-02387-FLW-LHG SZAFRANSKI v. JOHNSON & JOHNSON et al                                            02/21/2018
                  3:18-cv-02389-FLW-LHG ALLEN v. JOHNSON & JOHNSON et al                                                 02/21/2018
                  3:18-cv-02391-FLW-LHG EVERHART v. JOHNSON & JOHNSON et al                                              02/21/2018
                  3:18-cv-02394-FLW-LHG BECK v. JOHNSON & JOHNSON et al                                                  02/21/2018
                  3:18-cv-02395-FLW-LHG GRIZZLE v. JOHNSON & JOHNSON et al                                               02/21/2018
                  3:18-cv-02396-FLW-LHG NEUMANN v. JOHNSON & JOHNSON et al                                               02/21/2018
                  3:18-cv-02397-FLW-LHG JOHNSON et al v. JOHNSON & JOHNSON et al                                         02/21/2018
                  3:18-cv-02398-FLW-LHG YARBER v. JOHNSON & JOHNSON et al                                                02/21/2018
                  3:18-cv-02400-FLW-LHG STARR v. JOHNSON & JOHNSON et al                                                 02/21/2018
                  3:18-cv-02402-FLW-LHG STACY et al v. JOHNSON & JOHNSON et al                                           02/21/2018
                  3:18-cv-02428-FLW-LHG GILL v. JOHNSON & JOHNSON et al                                                  02/21/2018
                  3:18-cv-02429-FLW-LHG BLASKO v. JOHNSON & JOHNSON et al                                                02/21/2018
                  3:18-cv-02431-FLW-LHG LEAN v. JOHNSON & JOHNSON et al                                                  02/21/2018
                  3:18-cv-02433-FLW-LHG STEWART v. JOHNSON & JOHNSON et al                                               02/21/2018
                  3:18-cv-02403-FLW-LHG RANDLE v. JOHNSON & JOHNSON et al                                                02/21/2018
                  3:18-cv-02435-FLW-LHG CARROLL v. JOHNSON & JOHNSON et al                                               02/21/2018
                  3:18-cv-02436-FLW-LHG CONNER v. JOHNSON & JOHNSON et al                                                02/21/2018
                  3:18-cv-02440-FLW-LHG CULLEN v. JOHNSON & JOHNSON et al                                                02/21/2018
                  3:18-cv-02405-FLW-LHG PHIPPS et al v. JOHNSON & JOHNSON et al                                          02/21/2018
                  3:18-cv-02449-FLW-LHG DARLING v. JOHNSON & JOHNSON et al                                               02/21/2018
                  3:18-cv-02450-FLW-LHG FISHER v. JOHNSON & JOHNSON et al                                                02/21/2018
                  3:18-cv-02406-FLW-LHG NOVAK et al v. JOHNSON & JOHNSON et al                                           02/21/2018
                  3:18-cv-02408-FLW-LHG NIEVES v. JOHNSON & JOHNSON et al                                                02/22/2018
                  3:18-cv-02474-FLW-LHG COOK-ELLISON v. JOHNSON & JOHNSON et al                                          02/22/2018
                  3:18-cv-02480-FLW-LHG KENNEDY v. JOHNSON & JOHNSON et al                                               02/22/2018
                  3:18-cv-02481-FLW-LHG MUNSON v. JOHNSON & JOHNSON et al                                                02/22/2018
                  3:18-cv-02485-FLW-LHG ORTEGA v. JOHNSON & JOHNSON et al                                                02/22/2018
                  3:18-cv-02409-FLW-LHG LAYMAN v. JOHNSON & JOHNSON et al                                                02/22/2018
                  3:18-cv-02410-FLW-LHG KILGORE et al v. JOHNSON & JOHNSON et al                                         02/22/2018
                  3:18-cv-02411-FLW-LHG MARROTT ON BEHLAF OF THE ESTATE OF LISA
                                                                                                                         02/22/2018
                  MARROTT v. JOHNSON & JOHNSON et al
                  3:18-cv-02412-FLW-LHG JARAMILLO et al v. JOHNSON & JOHNSON et al                                       02/22/2018

https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                            473/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2for Filed
                                                Document                the District of New Jersey-Query
                                                                                 05/24/19        Page 476Associated Cases
                                                                                                               of 627
                  3:18-cv-02415-FLW-LHG HUMPHRIES v. JOHNSON & JOHNSON et al                                             02/22/2018
                  3:18-cv-02416-FLW-LHG WATSON et al v. JOHNSON & JOHNSON et al                                          02/22/2018
                  3:18-cv-02417-FLW-LHG BACHELIER et al v. JOHNSON & JOHNSON et al                                       02/22/2018
                  3:18-cv-02418-FLW-LHG HARRIS v. JOHNSON & JOHNSON et al                                                02/22/2018
                  3:18-cv-02419-FLW-LHG DEPALMA et al v. JOHNSON & JOHNSON et al                                         02/22/2018
                  3:18-cv-02420-FLW-LHG BROOKS v. JOHNSON & JOHNSON et al                                                02/22/2018
                  3:18-cv-02421-FLW-LHG ATLEY v. JOHNSON & JOHNSON et al                                                 02/22/2018
                  3:18-cv-02422-FLW-LHG DANCY v. JOHNSON & JOHNSON et al                                                 02/22/2018
                  3:18-cv-02423-FLW-LHG ANDERSON v. JOHNSON & JOHNSON et al                                              02/22/2018
                  3:18-cv-02424-FLW-LHG BLACKBURN v. JOHNSON & JOHNSON et al                                             02/22/2018
                  3:18-cv-02425-FLW-LHG ANTHONY v. JOHNSON & JOHNSON et al                                               02/22/2018
                  3:18-cv-02426-FLW-LHG HOLMES v. JOHNSON & JOHNSON et al                                                02/22/2018
                  3:18-cv-02489-FLW-LHG SINGLETON v. JOHNSON & JOHNSON et al                                             02/22/2018
                  3:18-cv-02491-FLW-LHG HEITMAN v. JOHNSON & JOHNSON et al                                               02/22/2018
                  3:18-cv-02492-FLW-LHG CHARLES v. JOHNSON & JOHNSON, INC. et al                                         02/22/2018
                  3:18-cv-02451-FLW-LHG FRAZIER v. JOHNSON & JOHNSON et al                                               02/22/2018
                  3:18-cv-02493-FLW-LHG PEMBERTON v. JOHNSON & JOHNSON et al                                             02/22/2018
                  3:18-cv-02454-FLW-LHG GALATI v. JOHNSON & JOHNSON et al                                                02/22/2018
                  3:18-cv-02494-FLW-LHG REDD v. JOHNSON & JOHNSON et al                                                  02/22/2018
                  3:18-cv-02456-FLW-LHG KIRK v. JOHNSON & JOHNSON et al                                                  02/22/2018
                  3:18-cv-02459-FLW-LHG GERETY v. JOHNSON & JOHNSON et al                                                02/22/2018
                  3:18-cv-02496-FLW-LHG GLORIA et al v. JOHNSON & JOHNSON et al                                          02/22/2018
                  3:18-cv-02472-FLW-LHG MADDEN v. JOHNSON & JOHNSON et al                                                02/22/2018
                  3:18-cv-02499-FLW-LHG OCKERT v. JOHNSON & JOHNSON et al                                                02/22/2018
                  3:18-cv-02473-FLW-LHG MCCUMBEE, JR. v. JOHNSON & JOHNSON et al                                         02/22/2018
                  3:18-cv-02461-FLW-LHG GERMOND v. JOHNSON & JOHNSON et al                                               02/22/2018
                  3:18-cv-02462-FLW-LHG GOBBEL v. JOHNSON & JOHNSON et al                                                02/22/2018
                  3:18-cv-02463-FLW-LHG HANLEY v. JOHNSON & JOHNSON et al                                                02/22/2018
                  3:18-cv-02467-FLW-LHG HOWARD v. JOHNSON & JOHNSON et al                                                02/22/2018
                  3:18-cv-02468-FLW-LHG HUNT v. JOHNSON & JOHNSON et al                                                  02/22/2018
                  3:18-cv-02470-FLW-LHG KIRSCHT v. JOHNSON & JOHNSON et al                                               02/22/2018
                  3:18-cv-02502-FLW-LHG ERWIN v. JOHNSON & JOHNSON et al                                                 02/22/2018
                  3:18-cv-02503-FLW-LHG HORTON v. JOHNSON & JOHNSON et al                                                02/22/2018
                  3:18-cv-02504-FLW-LHG ALMOND v. JOHNSON & JOHNSON et al                                                02/22/2018
                  3:18-cv-02505-FLW-LHG CHARGING HAWK v. JOHNSON & JOHNSON et al 02/22/2018
                  3:18-cv-02507-FLW-LHG MORRISON v. JOHNSON & JOHNSON et al                                              02/22/2018
                  3:18-cv-02509-FLW-LHG GRAYS v. JOHNSON & JOHNSON et al                                                 02/22/2018
                  3:18-cv-02510-FLW-LHG FLEMISTER v. JOHNSON & JOHNSON et al                                             02/22/2018
                  3:18-cv-02554-FLW-LHG LUCIUS v. JOHNSON & JOHNSON et al                                                02/23/2018
                  3:18-cv-02560-FLW-LHG GUTIERREZ et al v. JOHNSON & JOHNSON et al                                       02/23/2018
                  3:18-cv-02561-FLW-LHG KELEHER et al v. JOHNSON & JOHNSON et al                                         02/23/2018
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                            474/625
5/15/2019                           CM/ECF LIVE - U.S.
                          Case 1:19-cv-01530           District Court2for Filed
                                                  Document                the District of New Jersey-Query
                                                                                   05/24/19        Page 477Associated Cases
                                                                                                                 of 627

                  3:18-cv-02562-FLW-LHG CANADA v. JOHNSON & JOHNSON et al                                                 02/23/2018
                  3:18-cv-02563-FLW-LHG STILL v. JOHNSON & JOHNSON et al                                                  02/23/2018
                  3:18-cv-02564-FLW-LHG TERRY v. JOHNSON & JOHNSON et al                                                  02/23/2018
                  3:18-cv-02569-FLW-LHG STEWART v. JOHNSON & JOHNSON et al                                                02/23/2018
                  3:18-cv-02570-FLW-LHG MOORE v. JOHNSON & JOHNSON et al                                                  02/23/2018
                  3:18-cv-02526-FLW-LHG ZAMBERLAN v. JOHNSON & JOHNSON et al                                              02/23/2018
                  3:18-cv-02530-FLW-LHG ZAWISTOWSKI v. JOHNSON & JOHNSON et al                                            02/23/2018
                  3:18-cv-02600-FLW-LHG Rospond v. Johnson & Johnson et al                                                02/23/2018
                  3:18-cv-02536-FLW-LHG PEREZ-MATOS v. JOHNSON & JOHNSON et al                                            02/23/2018
                  3:18-cv-02537-FLW-LHG JOHNSON v. JOHNSON & JOHNSON et al                                                02/23/2018
                  3:18-cv-02550-FLW-LHG DAILEY v. JOHNSON & JOHNSON et al                                                 02/23/2018
                  3:18-cv-02538-FLW-LHG VELMONT et al v. JOHNSON & JOHNSON et al                                          02/23/2018
                  3:18-cv-02541-FLW-LHG WARREN v. JOHNSON & JOHNSON et al                                                 02/23/2018
                  3:18-cv-02603-FLW-LHG Sommer-Kresse v. Johnson & Johnson et al                                          02/23/2018
                  3:18-cv-02542-FLW-LHG THOMPSON v. JOHNSON & JOHNSON et al                                               02/23/2018
                  3:18-cv-02543-FLW-LHG MEDLEY v. JOHNSON & JOHNSON et al                                                 02/23/2018
                  3:18-cv-02605-FLW-LHG Moody v. Johnson & Johnson et al                                                  02/23/2018
                  3:18-cv-02545-FLW-LHG OSBORNE v. JOHNSON & JOHNSON et al                                                02/23/2018
                  3:18-cv-02547-FLW-LHG CANTRELL et al v. JOHNSON & JOHNSON et al                                         02/23/2018
                  3:18-cv-02606-FLW-LHG Fuller v. Johnson & Johnson et al                                                 02/23/2018
                  3:18-cv-02607-FLW-LHG Flashman v. Johnson & Johnson et al                                               02/23/2018
                  3:18-cv-02609-FLW-LHG Schneck v. Johnson & Johnson et al                                                02/23/2018
                  3:18-cv-01688-FLW-LHG NABZDYK et al v. JOHNSON & JOHNSON et al                                          02/23/2018
                  3:18-cv-02612-FLW-LHG Reid et al v. Johnson & Johnson et al                                             02/23/2018
                  3:18-cv-02581-FLW-LHG ROBINSON v. JOHNSON & JOHNSON et al                                               02/23/2018
                  3:18-cv-02586-FLW-LHG BARRY v. JOHNSON & JOHNSON, INC. et al                                            02/23/2018
                  3:18-cv-02588-FLW-LHG BORCHARDT et al v. JOHNSON & JOHNSON, INC.
                                                                                                                          02/23/2018
                  et al
                  3:18-cv-02591-FLW-LHG CASTILLO v. JOHNSON & JOHNSON, INC. et al                                         02/23/2018
                  3:18-cv-02593-FLW-LHG FOX v. JOHNSON & JOHNSON, INC. et al                                              02/23/2018
                  3:18-cv-02595-FLW-LHG GANDARILLA et al v. JOHNSON & JOHNSON,
                                                                                                                          02/23/2018
                  INC. et al
                  3:18-cv-02598-FLW-LHG SNYDER v. JOHNSON & JOHNSON, INC. et al                                           02/26/2018
                  3:18-cv-02604-FLW-LHG VANARIA v. JOHNSON & JOHNSON et al                                                02/26/2018
                  3:18-cv-02611-FLW-LHG HABERSHAM v. JOHNSON & JOHNSON et al                                              02/26/2018
                  3:18-cv-02613-FLW-LHG HOLLIS v. JOHNSON & JOHNSON et al                                                 02/26/2018
                  3:18-cv-02616-FLW-LHG LOCKHART et al v. JOHNSON & JOHNSON et al                                         02/26/2018
                  3:18-cv-02619-FLW-LHG RIDGES v. JOHNSON & JOHNSON et al                                                 02/26/2018
                  3:18-cv-02635-FLW-LHG KERN et al v. JOHNSON & JOHNSON et al                                             02/26/2018
                  3:18-cv-02640-FLW-LHG ABALOS et al v. JOHNSON & JOHNSON et al                                           02/26/2018

https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                             475/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2for Filed
                                                Document                the District of New Jersey-Query
                                                                                 05/24/19        Page 478Associated Cases
                                                                                                               of 627
                  3:18-cv-02642-FLW-LHG ALVARADO v. JOHNSON & JOHNSON et al                                              02/26/2018
                  3:18-cv-02643-FLW-LHG JOHNSON v. JOHNSON & JOHNSON et al                                               02/26/2018
                  3:18-cv-02644-FLW-LHG MONTOYA v. JOHNSON & JOHNSON et al                                               02/26/2018
                  3:18-cv-02655-FLW-LHG ALAVAIN v. JOHNSON & JOHNSON et al                                               02/26/2018
                  3:18-cv-02656-FLW-LHG GRAFF v. JOHNSON & JOHNSON et al                                                 02/26/2018
                  3:18-cv-02657-FLW-LHG RADFORD v. JOHNSON & JOHNSON et al                                               02/26/2018
                  3:18-cv-02658-FLW-LHG YOUNG v. JOHNSON & JOHNSON et al                                                 02/26/2018
                  3:18-cv-02659-FLW-LHG UNDERWOOD v. JOHNSON & JOHNSON et al                                             02/26/2018
                  3:18-cv-02662-FLW-LHG AMENTA v. JOHNSON & JOHNSON et al                                                02/26/2018
                  3:18-cv-02663-FLW-LHG THORNE v. JOHNSON & JOHNSON et al                                                02/26/2018
                  3:18-cv-02664-FLW-LHG LAMBERTI v. JOHNSON & JOHNSON et al                                              02/26/2018
                  3:18-cv-02665-FLW-LHG OWENS v. JOHNSON & JOHNSON et al                                                 02/26/2018
                  3:18-cv-02679-FLW-LHG MCDONALD v. JOHNSON & JOHNSON et al                                              02/26/2018
                  3:18-cv-02693-FLW-LHG GOBLE v. JOHNSON & JOHNSON et al                                                 02/26/2018
                  3:18-cv-02695-FLW-LHG HIGHTOWER v. JOHNSON & JOHNSON et al                                             02/26/2018
                  3:18-cv-02697-FLW-LHG CAMPBELL v. JOHNSON & JOHNSON et al                                              02/27/2018
                  3:18-cv-02698-FLW-LHG ERNST v. JOHNSON & JOHNSON et al                                                 02/27/2018
                  3:18-cv-02699-FLW-LHG GARLAND v. JOHNSON & JOHNSON et al                                               02/27/2018
                  3:18-cv-02727-FLW-LHG Simon v. Johnson & Johnson et al                                                 02/27/2018
                  3:18-cv-02700-FLW-LHG HUNTER v. JOHNSON & JOHNSON et al                                                02/27/2018
                  3:18-cv-02702-FLW-LHG PEELER v. JOHNSON & JOHNSON et al                                                02/27/2018
                  3:18-cv-02703-FLW-LHG NDZEIDZE v. JOHNSON & JOHNSON et al                                              02/27/2018
                  3:18-cv-02706-FLW-LHG DIVJAK et al v. JOHNSON & JOHNSON et al                                          02/27/2018
                  3:18-cv-01762-FLW-LHG DENNIS v. JOHNSON & JOHNSON INC et al                                            02/27/2018
                  3:18-cv-02713-FLW-LHG BARNEBURG v. JOHNSON & JOHNSON et al                                             02/27/2018
                  3:18-cv-02716-FLW-LHG FULK v. JOHNSON & JOHNSON et al                                                  02/27/2018
                  3:18-cv-02728-FLW-LHG LAWLER v. JOHNSON & JOHNSON et al                                                02/27/2018
                  3:18-cv-02427-FLW-LHG BELL v. JOHNSON & JOHNSON et al                                                  02/27/2018
                  3:18-cv-02740-FLW-LHG RODGERS v. JOHNSON & JOHNSON et al                                               02/27/2018
                  3:18-cv-02741-FLW-LHG ROGERS v. JOHNSON & JOHNSON et al                                                02/27/2018
                  3:18-cv-02743-FLW-LHG PETERSON v. JOHNSON & JOHNSON et al                                              02/27/2018
                  3:18-cv-02744-FLW-LHG ROGERS v. JOHNSON & JOHNSON et al                                                02/27/2018
                  3:18-cv-02745-FLW-LHG ROBINSON BROWN v. JOHNSON & JOHNSON et
                                                                                                                         02/27/2018
                  al
                  3:18-cv-02747-FLW-LHG ROGERS v. JOHNSON & JOHNSON et al                                                02/27/2018
                  3:18-cv-02760-FLW-LHG RUFFIN v. JOHNSON & JOHNSON et al                                                02/27/2018
                  3:18-cv-02731-FLW-LHG GOLDFARB v. JOHNSON & JOHNSON et al                                              02/27/2018
                  3:18-cv-02734-FLW-LHG PARK v. JOHNSON & JOHNSON et al                                                  02/27/2018
                  3:18-cv-02735-FLW-LHG ROCCO et al v. JOHNSON & JOHNSON et al                                           02/27/2018
                  3:18-cv-02736-FLW-LHG RAMBO v. JOHNSON & JOHNSON et al                                                 02/27/2018
                  3:18-cv-02737-FLW-LHG REAMES v. JOHNSON & JOHNSON et al                                                02/27/2018
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                            476/625
5/15/2019                           CM/ECF LIVE - U.S.
                          Case 1:19-cv-01530           District Court2for Filed
                                                  Document                the District of New Jersey-Query
                                                                                   05/24/19        Page 479Associated Cases
                                                                                                                 of 627

                  3:18-cv-02738-FLW-LHG O'BANION v. JOHNSON & JOHNSON et al                                               02/27/2018
                  3:18-cv-02739-FLW-LHG KERWIN v. JOHNSON & JOHNSON et al                                                 02/27/2018
                  3:18-cv-02824-FLW-LHG MARTINEZ v. JOHNSON & JOHNSON et al                                               02/28/2018
                  3:18-cv-02781-FLW-LHG ROSENCRANCE et al v. JOHNSON & JOHNSON et
                                                                                                                          02/28/2018
                  al
                  3:18-cv-02770-FLW-LHG TOLBERT v. JOHNSON & JOHNSON et al                                                02/28/2018
                  3:18-cv-02782-FLW-LHG MAHN v. JOHNSON & JOHNSON et al                                                   02/28/2018
                  3:18-cv-02783-FLW-LHG WENTURINE v. JOHNSON & JOHNSON et al                                              02/28/2018
                  3:18-cv-02785-FLW-LHG PERRY v. JOHNSON & JOHNSON et al                                                  02/28/2018
                  3:18-cv-02771-FLW-LHG TROMAN v. JOHNSON & JOHNSON et al                                                 02/28/2018
                  3:18-cv-02773-FLW-LHG SMITH v. JOHNSON & JOHNSON et al                                                  02/28/2018
                  3:18-cv-02761-FLW-LHG SHEPHERD v. JOHNSON & JOHNSON et al                                               02/28/2018
                  3:18-cv-02763-FLW-LHG SHILLMAN v. JOHNSON & JOHNSON et al                                               02/28/2018
                  3:18-cv-02778-FLW-LHG WALES v. JOHNSON & JOHNSON et al                                                  02/28/2018
                  3:18-cv-02764-FLW-LHG SILVA v. JOHNSON & JOHNSON et al                                                  02/28/2018
                  3:18-cv-02765-FLW-LHG STEHLER v. JOHNSON & JOHNSON et al                                                02/28/2018
                  3:18-cv-02775-FLW-LHG SMALL v. JOHNSON & JOHNSON et al                                                  02/28/2018
                  3:18-cv-02776-FLW-LHG VANCE v. JOHNSON & JOHNSON et al                                                  02/28/2018
                  3:18-cv-02787-FLW-LHG WEILAND v. JOHNSON & JOHNSON et al                                                02/28/2018
                  3:18-cv-02789-FLW-LHG ARCHULETA v. JOHNSON & JOHNSON et al                                              02/28/2018
                  3:18-cv-02790-FLW-LHG CALDWELL v. JOHNSON & JOHNSON et al                                               02/28/2018
                  3:18-cv-02795-FLW-LHG CASTELLO v. JOHNSON & JOHNSON et al                                               02/28/2018
                  3:18-cv-02797-FLW-LHG MARCOLINE v. JOHNSON & JOHNSON et al                                              02/28/2018
                  3:18-cv-02799-FLW-LHG CLINE v. JOHNSON & JOHNSON et al                                                  02/28/2018
                  3:18-cv-02802-FLW-LHG HURST et al v. JOHNSON & JOHNSON et al                                            02/28/2018
                  3:18-cv-02804-FLW-LHG PETERS et al v. JOHNSON & JOHNSON et al                                           02/28/2018
                  3:18-cv-02806-FLW-LHG SCHARP et al v. JOHNSON & JOHNSON et al                                           02/28/2018
                  3:18-cv-02808-FLW-LHG HOLLAND v. JOHNSON & JOHNSON et al                                                02/28/2018
                  3:18-cv-02830-FLW-LHG FORD v. JOHNSON & JOHNSON et al                                                   02/28/2018
                  3:18-cv-02811-FLW-LHG GEPHARDT et al v. JOHNSON & JOHNSON et al                                         02/28/2018
                  3:18-cv-02831-FLW-LHG FRANZ v. JOHNSON & JOHNSON et al                                                  02/28/2018
                  3:18-cv-02835-FLW-LHG GILMORE v. JOHNSON & JOHNSON et al                                                02/28/2018
                  3:18-cv-02812-FLW-LHG HATTON et al v. JOHNSON & JOHNSON et al                                           02/28/2018
                  3:18-cv-02837-FLW-LHG GOMEZ v. JOHNSON & JOHNSON et al                                                  02/28/2018
                  3:18-cv-02839-FLW-LHG GRAY v. JOHNSON & JOHNSON et al                                                   02/28/2018
                  3:18-cv-02814-FLW-LHG DEARY v. JOHNSON & JOHNSON et al                                                  02/28/2018
                  3:18-cv-02842-FLW-LHG GREEN v. JOHNSON & JOHNSON et al                                                  02/28/2018
                  3:18-cv-02829-FLW-LHG DE TROLIO v. JOHNSON & JOHNSON et al                                              02/28/2018
                  3:18-cv-02844-FLW-LHG STODGHILL v. JOHNSON & JOHNSON et al                                              02/28/2018
                  3:18-cv-02826-FLW-LHG COLEMAN v. JOHNSON & JOHNSON et al                                                02/28/2018

https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                             477/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2for Filed
                                                Document                the District of New Jersey-Query
                                                                                 05/24/19        Page 480Associated Cases
                                                                                                               of 627
                  3:18-cv-02822-FLW-LHG DEVLIN v. JOHNSON & JOHNSON et al                                                02/28/2018
                  3:18-cv-02846-FLW-LHG HAMMITT v. JOHNSON & JOHNSON et al                                               02/28/2018
                  3:18-cv-02820-FLW-LHG DANDO v. JOHNSON & JOHNSON et al                                                 02/28/2018
                  3:18-cv-02817-FLW-LHG DICATALDO et al v. JOHNSON & JOHNSON et al                                       02/28/2018
                  3:18-cv-02849-FLW-LHG HESS v. JOHNSON & JOHNSON et al                                                  02/28/2018
                  3:18-cv-02864-FLW-LHG KAUFMAN v. JOHNSON & JOHNSON et al                                               02/28/2018
                  3:18-cv-02833-FLW-LHG GEORGE v. JOHNSON & JOHNSON et al                                                02/28/2018
                  3:18-cv-02876-FLW-LHG MAPLES v. JOHNSON & JOHNSON et al                                                02/28/2018
                  3:18-cv-02877-FLW-LHG MARQUEZ v. JOHNSON & JOHNSON et al                                               02/28/2018
                  3:18-cv-02878-FLW-LHG MCKEE v. JOHNSON & JOHNSON et al                                                 02/28/2018
                  3:18-cv-02880-FLW-LHG RAMIE v. JOHNSON & JOHNSON et al                                                 02/28/2018
                  3:18-cv-02882-FLW-LHG SHAW v. JOHNSON & JOHNSON et al                                                  02/28/2018
                  3:18-cv-02884-FLW-LHG URREA v. JOHNSON & JOHNSON et al                                                 02/28/2018
                  3:18-cv-02885-FLW-LHG THOMAS v. JOHNSON & JOHNSON et al                                                02/28/2018
                  3:18-cv-02887-FLW-LHG VILLYARD v. JOHNSON & JOHNSON et al                                              02/28/2018
                  3:18-cv-02888-FLW-LHG HIGLEY v. JOHNSON & JOHNSON et al                                                02/28/2018
                  3:18-cv-02907-FLW-LHG BATEMAN v. JOHNSON & JOHNSON et al                                               02/28/2018
                  3:18-cv-02910-FLW-LHG BROSIUS v. JOHNSON & JOHNSON et al                                               02/28/2018
                  3:18-cv-02911-FLW-LHG MARSH v. JOHNSON & JOHNSON et al                                                 02/28/2018
                  3:18-cv-02850-FLW-LHG JOHNSON v. JOHNSON & JOHNSON et al                                               02/28/2018
                  3:18-cv-02855-FLW-LHG JOHNSON v. JOHNSON & JOHNSON et al                                               02/28/2018
                  3:18-cv-02857-FLW-LHG JOHNSON v. JOHNSON & JOHNSON et al                                               02/28/2018
                  3:18-cv-02861-FLW-LHG JENKINS v. JOHNSON & JOHNSON et al                                               02/28/2018
                  3:18-cv-02863-FLW-LHG KESHIAN v. JOHNSON & JOHNSON et al                                               02/28/2018
                  3:18-cv-02866-FLW-LHG KILGORE v. JOHNSON & JOHNSON et al                                               02/28/2018
                  3:18-cv-02868-FLW-LHG EDWARDS v. JOHNSON & JOHNSON et al                                               02/28/2018
                  3:18-cv-02870-FLW-LHG LAFONTANO v. JOHNSON & JOHNSON et al                                             02/28/2018
                  3:18-cv-02871-FLW-LHG LEACH v. JOHNSON & JOHNSON et al                                                 02/28/2018
                  3:18-cv-02875-FLW-LHG LESTER v. JOHNSON & JOHNSON et al                                                02/28/2018
                  3:18-cv-03586-FLW-LHG FORSTING v. JOHNSON & JOHNSON et al                                              03/15/2018
                  3:18-cv-02933-FLW-LHG WALKER v. JOHNSON & JOHNSON et al                                                02/28/2018
                  3:18-cv-02934-FLW-LHG MINKLER v. JOHNSON & JOHNSON et al                                               02/28/2018
                  3:18-cv-02935-FLW-LHG PHELPS v. JOHNSON & JOHNSON et al                                                02/28/2018
                  3:18-cv-02937-FLW-LHG MADISON v. JOHNSON & JOHNSON et al                                               02/28/2018
                  3:18-cv-02938-FLW-LHG MANAOIS v. JOHNSON & JOHNSON et al                                               02/28/2018
                  3:18-cv-02939-FLW-LHG MOORE v. JOHNSON & JOHNSON et al                                                 02/28/2018
                  3:18-cv-02940-FLW-LHG MYRICK v. JOHNSON & JOHNSON et al                                                02/28/2018
                  3:18-cv-02941-FLW-LHG RENNINGER v. JOHNSON & JOHNSON et al                                             02/28/2018
                  3:18-cv-02942-FLW-LHG TROUTT v. JOHNSON & JOHNSON et al                                                02/28/2018
                  3:18-cv-02913-FLW-LHG JONES v. JOHNSON & JOHNSON et al                                                 02/28/2018
                  3:18-cv-02947-FLW-LHG STEVENS v. JOHNSON & JOHNSON et al                                               02/28/2018
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                            478/625
5/15/2019                           CM/ECF LIVE - U.S.
                          Case 1:19-cv-01530           District Court2for Filed
                                                  Document                the District of New Jersey-Query
                                                                                   05/24/19        Page 481Associated Cases
                                                                                                                 of 627

                  3:18-cv-02914-FLW-LHG CLESTER v. JOHNSON & JOHNSON et al                                                02/28/2018
                  3:18-cv-02916-FLW-LHG CONKLIN v. JOHNSON & JOHNSON et al                                                02/28/2018
                  3:18-cv-02918-FLW-LHG COWLES et al v. JOHNSON & JOHNSON et al                                           02/28/2018
                  3:18-cv-02919-FLW-LHG DIETZ v. JOHNSON & JOHNSON et al                                                  02/28/2018
                  3:18-cv-02920-FLW-LHG LOISELLE v. JOHNSON & JOHNSON et al                                               02/28/2018
                  3:18-cv-02926-FLW-LHG LAMB et al v. JOHNSON & JOHNSON et al                                             02/28/2018
                  3:18-cv-02927-FLW-LHG EDE v. JOHNSON & JOHNSON et al                                                    02/28/2018
                  3:18-cv-02928-FLW-LHG GRAY v. JOHNSON & JOHNSON et al                                                   02/28/2018
                  3:18-cv-02929-FLW-LHG IBARRA v. JOHNSON & JOHNSON et al                                                 02/28/2018
                  3:18-cv-02930-FLW-LHG KATHAIN v. JOHNSON & JOHNSON et al                                                02/28/2018
                  3:18-cv-02979-FLW-LHG VIDAL v. JOHNSON & JOHNSON et al                                                  03/01/2018
                  3:18-cv-02980-FLW-LHG WEEKS et al v. JOHNSON & JOHNSON et al                                            03/01/2018
                  3:18-cv-02981-FLW-LHG GREINER v. JOHNSON & JOHNSON et al                                                03/01/2018
                  3:18-cv-02982-FLW-LHG SLOANE v. JOHNSON & JOHNSON et al                                                 03/01/2018
                  3:18-cv-02983-FLW-LHG TAYLOR v. JOHNSON & JOHNSON et al                                                 03/01/2018
                  3:18-cv-02984-FLW-LHG THOMPSON v. JOHNSON & JOHNSON et al                                               03/01/2018
                  3:18-cv-02985-FLW-LHG SUGERMAN v. JOHNSON & JOHNSON et al                                               03/01/2018
                  3:18-cv-02959-FLW-LHG HUTCHENS v. JOHNSON & JOHNSON et al                                               03/01/2018
                  3:18-cv-02960-FLW-LHG ASHBY et al v. JOHNSON & JOHNSON et al                                            03/01/2018
                  3:18-cv-02961-FLW-LHG LOWE v. JOHNSON & JOHNSON et al                                                   03/01/2018
                  3:18-cv-02989-FLW-LHG RIYADH v. JOHNSON & JOHNSON, INC. et al                                           03/01/2018
                  3:18-cv-02963-FLW-LHG KEEL v. JOHNSON & JOHNSON et al                                                   03/01/2018
                  3:18-cv-02967-FLW-LHG LAMBERT v. JOHNSON & JOHNSON et al                                                03/01/2018
                  3:18-cv-02968-FLW-LHG PETTIS et al v. JOHNSON & JOHNSON et al                                           03/01/2018
                  3:18-cv-02969-FLW-LHG SAXON v. JOHNSON & JOHNSON et al                                                  03/01/2018
                  3:18-cv-02970-FLW-LHG PIZZONI v. JOHNSON & JOHNSON et al                                                03/01/2018
                  3:18-cv-02972-FLW-LHG SKIERKOWSKI v. JOHNSON & JOHNSON et al                                            03/01/2018
                  3:18-cv-02973-FLW-LHG MCKEEVER v. JOHNSON & JOHNSON et al                                               03/01/2018
                  3:18-cv-03017-FLW-LHG WRIGHT v. JOHNSON & JOHNSON et al                                                 03/02/2018
                  3:18-cv-02990-FLW-LHG CARTER et al v. JOHNSON & JOHNSON et al                                           03/02/2018
                  3:18-cv-03018-FLW-LHG THOMAS v. JOHNSON & JOHNSON et al                                                 03/02/2018
                  3:18-cv-02991-FLW-LHG WHITE v. JOHNSON & JOHNSON et al                                                  03/02/2018
                  3:18-cv-02993-FLW-LHG ROSE v. JOHNSON & JOHNSON et al                                                   03/02/2018
                  3:18-cv-02994-FLW-LHG DELORDO et al v. JOHNSON & JOHNSON et al                                          03/02/2018
                  3:18-cv-03021-FLW-LHG NAPIERALA et al v. JOHNSON & JOHNSON, INC.
                                                                                                                          03/02/2018
                  et al
                  3:18-cv-03001-FLW-LHG GOODEN v. JOHNSON & JOHNSON et al                                                 03/02/2018
                  3:18-cv-03023-FLW-LHG HOMATOPOULOS v. JOHNSON & JOHNSON et al                                           03/02/2018
                  3:18-cv-03003-FLW-LHG SIECKMAN v. JOHNSON & JOHNSON et al                                               03/02/2018
                  3:18-cv-03024-FLW-LHG WINSLOW et al v. JOHNSON & JOHNSON, INC. et                                       03/02/2018

https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                             479/625
5/15/2019                           CM/ECF LIVE - U.S.
                          Case 1:19-cv-01530           District Court2for Filed
                                                  Document                the District of New Jersey-Query
                                                                                   05/24/19        Page 482Associated Cases
                                                                                                                 of 627
                  al
                  3:18-cv-03029-FLW-LHG KENNEY-CHAPMAN v. JOHNSON & JOHNSON et
                                                                               03/02/2018
                  al
                  3:18-cv-03031-FLW-LHG CREWS v. JOHNSON & JOHNSON et al       03/02/2018
                  3:18-cv-03034-FLW-LHG OVERDAHL v. JOHNSON & JOHNSON et al    03/02/2018
                  3:18-cv-03056-FLW-LHG STEWART v. JOHNSON & JOHNSON et al                                                03/02/2018
                  3:18-cv-03067-FLW-LHG DEVINE v. JOHNSON & JOHNSON, INC. et al                                           03/05/2018
                  3:18-cv-03071-FLW-LHG CROSBY v. JOHNSON & JOHNSON et al                                                 03/05/2018
                  3:18-cv-03072-FLW-LHG LAMI v. JOHNSON & JOHNSON et al                                                   03/05/2018
                  3:18-cv-03073-FLW-LHG LANGFORD-KEEHN v. JOHNSON & JOHNSON et
                                                                                                                          03/05/2018
                  al
                  3:18-cv-03076-FLW-LHG ZIMMERMAN v. JOHNSON & JOHNSON et al                                              03/05/2018
                  3:18-cv-03079-FLW-LHG ELGART v. JOHNSON & JOHNSON et al                                                 03/05/2018
                  3:18-cv-03081-FLW-LHG DUBOIS v. JOHNSON & JOHNSON et al                                                 03/05/2018
                  3:18-cv-03087-FLW-LHG FERRIER et al v. JOHNSON & JOHNSON et al                                          03/05/2018
                  3:18-cv-03148-FLW-LHG Jennen v. Johnson & Johnson Company, a New Jersey
                                                                                                                          03/05/2018
                  Corporation, d/b/a Johnson & Johnson et al
                  3:18-cv-03108-FLW-LHG MARTINEZ v. JOHNSON & JOHNSON et al                                               03/05/2018
                  3:18-cv-03123-FLW-LHG SCALA v. JOHNSON & JOHNSON et al                                                  03/05/2018
                  3:18-cv-03125-FLW-LHG CORBALLY v. JOHNSON & JOHNSON et al                                               03/05/2018
                  3:18-cv-03126-FLW-LHG GREEN v. JOHNSON & JOHNSON et al                                                  03/05/2018
                  3:18-cv-03127-FLW-LHG LEWIS v. JOHNSON & JOHNSON et al                                                  03/05/2018
                  3:18-cv-03128-FLW-LHG DUNN v. JOHNSON & JOHNSON et al                                                   03/05/2018
                  3:18-cv-03129-FLW-LHG O'CONNOR-FITZGERALD v. JOHNSON &
                                                                                                                          03/05/2018
                  JOHNSON et al
                  3:18-cv-03132-FLW-LHG SIGNORINO v. JOHNSON & JOHNSON et al                                              03/05/2018
                  3:18-cv-03094-FLW-LHG PASS v. JOHNSON & JOHNSON et al                                                   03/05/2018
                  3:18-cv-03095-FLW-LHG TOLLE v. JOHNSON & JOHNSON et al                                                  03/05/2018
                  3:18-cv-03145-FLW-LHG OREBAUGH v. JOHNSON & JOHNSON et al                                               03/05/2018
                  3:18-cv-03101-FLW-LHG KIRKENDALL v. JOHNSON AND JOHNSON, INC.
                                                                                                                          03/05/2018
                  et al
                  3:18-cv-03146-FLW-LHG POE v. JOHNSON & JOHNSON et al                                                    03/05/2018
                  3:18-cv-03147-FLW-LHG ROCK v. JOHNSON & JOHNSON et al                                                   03/05/2018
                  3:18-cv-03102-FLW-LHG BROWDER v. JOHNSON & JOHNSON INC. et al                                           03/05/2018
                  3:18-cv-03149-FLW-LHG SHANK v. JOHNSON & JOHNSON et al                                                  03/05/2018
                  3:18-cv-03103-FLW-LHG SOGUILON v. JOHNSON & JOHNSON INC. et al                                          03/05/2018
                  3:18-cv-03105-FLW-LHG ROBERTS v. JOHNSON & JOHNSON CONSUMER,
                                                                                                                          03/05/2018
                  INC. et al
                  3:18-cv-03106-FLW-LHG CARPENTER v. JOHNSON & JOHNSON INC. et al                                         03/05/2018
                  3:18-cv-03138-FLW-LHG BRODE v. JOHNSON & JOHNSON et al                                                  03/06/2018
                  3:18-cv-03139-FLW-LHG MOSS v. JOHNSON & JOHNSON et al                                                   03/06/2018
                  3:18-cv-03140-FLW-LHG KNUTSON v. JOHNSON & JOHNSON et al                                                03/06/2018

https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                             480/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2for Filed
                                                Document                the District of New Jersey-Query
                                                                                 05/24/19        Page 483Associated Cases
                                                                                                               of 627
                  3:18-cv-03141-FLW-LHG MCCLENDON v. JOHNSON & JOHNSON et al                                             03/06/2018
                  3:18-cv-03143-FLW-LHG MCNEESE v. JOHNSON & JOHNSON et al                                               03/06/2018
                  3:18-cv-03162-FLW-LHG COYE v. JOHNSON & JOHNSON et al                                                  03/06/2018
                  3:18-cv-03166-FLW-LHG WARF v. JOHNSON & JOHNSON et al                                                  03/06/2018
                  3:18-cv-03167-FLW-LHG KURETZKAMP v. JOHNSON & JOHNSON et al                                            03/06/2018
                  3:18-cv-03173-FLW-LHG INNIS vs. JOHNSON & JOHNSON et al                                                03/06/2018
                  3:18-cv-03178-FLW-LHG GOSMAN v. JOHNSON & JOHNSON et al                                                03/06/2018
                  3:18-cv-03185-FLW-LHG PHILLIPS v. JOHNSON & JOHNSON et al                                              03/06/2018
                  3:18-cv-03189-FLW-LHG COGAR v. JOHNSON & JOHNSON et al                                                 03/06/2018
                  3:18-cv-03190-FLW-LHG JARAM v. JOHNSON & JOHNSON et al                                                 03/06/2018
                  3:18-cv-03191-FLW-LHG VALUEFF v. JOHNSON & JOHNSON et al                                               03/06/2018
                  3:18-cv-03193-FLW-LHG DUNAWAY v. JOHNSON & JOHNSON et al                                               03/06/2018
                  3:18-cv-03201-FLW-LHG EVANS v. JOHNSON & JOHNSON et al                                                 03/06/2018
                  3:18-cv-03206-FLW-LHG YGLESIA v. JOHNSON & JOHNSON et al                                               03/06/2018
                  3:18-cv-03213-FLW-LHG WOOD v. JOHNSON & JOHNSON et al                                                  03/06/2018
                  3:18-cv-03215-FLW-LHG WELLS v. JOHNSON & JOHNSON et al                                                 03/06/2018
                  3:18-cv-03218-FLW-LHG KLIMKE v. JOHNSON & JOHNSON et al                                                03/06/2018
                  3:18-cv-03219-FLW-LHG LAUF v. JOHNSON & JOHNSON et al                                                  03/06/2018
                  3:18-cv-03222-FLW-LHG KITTENPLAN v. JOHNSON & JOHNSON et al                                            03/07/2018
                  3:18-cv-03231-FLW-LHG KERIK v. JOHNSON & JOHNSON et al                                                 03/07/2018
                  3:18-cv-03236-FLW-LHG THOMPSON v. JOHNSON & JOHNSON et al                                              03/07/2018
                  3:18-cv-03237-FLW-LHG COLE v. JOHNSON & JOHNSON INC. et al                                             03/07/2018
                  3:18-cv-03238-FLW-LHG FLOYD v. JOHNSON & JOHNSON, INC. et al                                           03/07/2018
                  3:18-cv-03256-FLW-LHG CHILES-PATT v. JOHNSON & JOHNSON et al                                           03/07/2018
                  3:18-cv-03258-FLW-LHG DERAKHSHANI v. JOHNSON & JOHNSON et al                                           03/07/2018
                  3:18-cv-03260-FLW-LHG FAVORITE v. JOHNSON & JOHNSON et al                                              03/07/2018
                  3:18-cv-03261-FLW-LHG GLASSON v. JOHNSON & JOHNSON et al                                               03/07/2018
                  3:18-cv-03262-FLW-LHG IRVING v. JOHNSON & JOHNSON et al                                                03/07/2018
                  3:18-cv-03264-FLW-LHG KINLER v. JOHNSON & JOHNSON et al                                                03/07/2018
                  3:16-cv-08831-FLW-LHG SILLARS v. JOHNSON & JOHNSON et al                                               03/07/2018
                  3:17-cv-00862-FLW-LHG BAILEY v. JOHNSON & JOHNSON et al                                                03/07/2018
                  3:18-cv-03266-FLW-LHG KNEBEL v. JOHNSON & JOHNSON et al                                                03/07/2018
                  3:18-cv-03269-FLW-LHG LAYELL FUNDERBURK v. JOHNSON & JOHNSON
                                                                                                                         03/07/2018
                  et al
                  3:18-cv-03270-FLW-LHG MCCREIGHT v. JOHNSON & JOHNSON et al                                             03/07/2018
                  3:18-cv-03271-FLW-LHG NIESEN v. JOHNSON & JOHNSON et al                                                03/07/2018
                  3:18-cv-03272-FLW-LHG OLLER v. JOHNSON & JOHNSON et al                                                 03/07/2018
                  3:18-cv-03273-FLW-LHG SHILLING v. JOHNSON & JOHNSON et al                                              03/07/2018
                  3:18-cv-03274-FLW-LHG BENJAMIN v. JOHNSON & JOHNSON et al                                              03/07/2018
                  3:18-cv-03305-FLW-LHG GOLDSMITH v. JOHNSON & JOHNSON et al                                             03/08/2018
                  3:18-cv-03306-FLW-LHG JOHNSON v. JOHNSON & JOHNSON et al                                               03/08/2018
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                            481/625
5/15/2019                           CM/ECF LIVE - U.S.
                          Case 1:19-cv-01530           District Court2for Filed
                                                  Document                the District of New Jersey-Query
                                                                                   05/24/19        Page 484Associated Cases
                                                                                                                 of 627

                  3:18-cv-03307-FLW-LHG LEWIS v. JOHNSON & JOHNSON et al                                                  03/08/2018
                  3:18-cv-03308-FLW-LHG LIVINGSTON v. JOHNSON & JOHNSON et al                                             03/08/2018
                  3:18-cv-03276-FLW-LHG MERINO v. JOHNSON & JOHNSON et al                                                 03/08/2018
                  3:18-cv-03309-FLW-LHG SNELL v. JOHNSON & JOHNSON et al                                                  03/08/2018
                  3:18-cv-03278-FLW-LHG NAGEL v. JOHNSON & JOHNSON et al                                                  03/08/2018
                  3:18-cv-03280-FLW-LHG WILLIAMS v. JOHNSON & JOHNSON et al                                               03/08/2018
                  3:18-cv-03281-FLW-LHG SCOTT v. JOHNSON & JOHNSON et al                                                  03/08/2018
                  3:18-cv-03310-FLW-LHG STARR v. JOHNSON & JOHNSON et al                                                  03/08/2018
                  3:18-cv-03312-FLW-LHG VON BROCKDORFF v. JOHNSON & JOHNSON et
                                                                                                                          03/08/2018
                  al
                  3:18-cv-03313-FLW-LHG WATKINS v. JOHNSON & JOHNSON et al                                                03/08/2018
                  3:18-cv-03314-FLW-LHG YOUNG v. JOHNSON & JOHNSON et al                                                  03/08/2018
                  3:18-cv-03316-FLW-LHG AULTMAN v. JOHNSON & JOHNSON et al                                                03/08/2018
                  3:18-cv-03318-FLW-LHG MACK v. JOHNSON & JOHNSON et al                                                   03/08/2018
                  3:18-cv-03321-FLW-LHG MICHALES v. JOHNSON & JOHNSON et al                                               03/08/2018
                  3:18-cv-03011-FLW-LHG BORN v. JOHNSON & JOHNSON et al                                                   03/08/2018
                  3:18-cv-03324-FLW-LHG MOFFETT v. JOHNSON & JOHNSON et al                                                03/08/2018
                  3:18-cv-03286-FLW-LHG CARDINALE v. JOHNSON & JOHNSON et al                                              03/08/2018
                  3:18-cv-03288-FLW-LHG TRAMONTANO v. JOHNSON & JOHNSON et al                                             03/08/2018
                  3:18-cv-03325-FLW-LHG NEILL v. JOHNSON & JOHNSON et al                                                  03/08/2018
                  3:18-cv-03326-FLW-LHG RANDLE v. JOHNSON & JOHNSON et al                                                 03/08/2018
                  3:18-cv-03332-FLW-LHG WILLIAMS v. JOHNSON & JOHNSON et al                                               03/08/2018
                  3:18-cv-03334-FLW-LHG CAYLOR v. JOHNSON & JOHNSON et al                                                 03/08/2018
                  3:18-cv-03336-FLW-LHG RODDY v. JOHNSON & JOHNSON et al                                                  03/08/2018
                  3:18-cv-03302-FLW-LHG BUSH-BATTLE et al v. JOHNSON & JOHNSON et al                                      03/08/2018
                  3:18-cv-03283-FLW-LHG BAILEY v. JOHNSON & JOHNSON, INC. et al                                           03/08/2018
                  3:18-cv-03257-FLW-LHG MCKEAN v. JOHNSON & JOHNSON et al                                                 03/08/2018
                  3:18-cv-03247-FLW-LHG DEMPSEY et al v. JOHNSON&JOHNSON et al                                            03/08/2018
                  3:18-cv-03249-FLW-LHG HUDSON v. JOHNSON & JOHNSON et al                                                 03/08/2018
                  3:18-cv-03252-FLW-LHG BURKHALTER v. JOHNSON & JOHNSON et al                                             03/08/2018
                  3:18-cv-03254-FLW-LHG JONES v. JOHNSON & JOHNSON et al                                                  03/08/2018
                  3:18-cv-03342-FLW-LHG King v. Johnson & Johnson et al                                                   03/08/2018
                  3:18-cv-03344-FLW-LHG WILLIAMS v. JOHNSON & JOHNSON et al                                               03/09/2018
                  3:18-cv-03346-FLW-LHG WOMACK v. JOHNSON & JOHNSON et al                                                 03/09/2018
                  3:18-cv-03348-FLW-LHG WILSON et al v. JOHNSON & JOHNSON et al                                           03/09/2018
                  3:18-cv-03356-FLW-LHG LIRA v. JOHNSON & JOHNSON et al                                                   03/09/2018
                  3:18-cv-03385-FLW-LHG Edwards v. Johnson & Johnson et al                                                03/09/2018
                  3:18-cv-03386-FLW-LHG Lopez v. Johnson & Johnson et al                                                  03/09/2018
                  3:18-cv-03396-FLW-LHG Spano v. Johnson & Johnson et al                                                  03/09/2018
                  3:18-cv-03408-FLW-LHG Robinson v. Johnson & Johnson et al                                               03/09/2018

https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                             482/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2for Filed
                                                Document                the District of New Jersey-Query
                                                                                 05/24/19        Page 485Associated Cases
                                                                                                               of 627
                  3:18-cv-03409-FLW-LHG Lamore v. Johnson & Johnson et al                                                03/09/2018
                  3:18-cv-03365-FLW-LHG TYLER v. JOHNSON & JOHNSON et al                                                 03/09/2018
                  3:18-cv-03368-FLW-LHG KOFFLIN v. JOHNSON & JOHNSON et al                                               03/09/2018
                  3:18-cv-03369-FLW-LHG DOUGLASS v. JOHNSON & JOHNSON et al                                              03/09/2018
                  3:18-cv-03378-FLW-LHG ELKINS v. JOHNSON & JOHNSON et al                                                03/09/2018
                  3:18-cv-03380-FLW-LHG GRAH v. JOHNSON & JOHNSON et al                                                  03/09/2018
                  3:18-cv-03381-FLW-LHG ALYINOVICH v. JOHNSON & JOHNSON et al                                            03/09/2018
                  3:18-cv-03383-FLW-LHG GEIBIG v. JOHNSON & JOHNSON et al                                                03/09/2018
                  3:18-cv-03384-FLW-LHG BLOIS v. JOHNSON & JOHNSON et al                                                 03/09/2018
                  3:18-cv-03389-FLW-LHG SINE v. JOHNSON & JOHNSON et al                                                  03/12/2018
                  3:18-cv-03390-FLW-LHG TUCKER v. JOHNSON & JOHNSON et al                                                03/12/2018
                  3:18-cv-03391-FLW-LHG PIASCZYK v. JOHNSON & JOHNSON et al                                              03/12/2018
                  3:18-cv-03393-FLW-LHG SCHUDE v. JOHNSON & JOHNSON et al                                                03/12/2018
                  3:18-cv-03400-FLW-LHG RODRIGUEZ v. JOHNSON & JOHNSON et al                                             03/12/2018
                  3:18-cv-03403-FLW-LHG VAN HORN v. JOHNSON & JOHNSON et al                                              03/12/2018
                  3:18-cv-03423-FLW-LHG Schleef v. Johnson & Johnson et al                                               03/12/2018
                  3:18-cv-03432-FLW-LHG Wright et al v. Johnson & Johnson et al                                          03/12/2018
                  3:18-cv-03433-FLW-LHG Leinen v. Johnson & Johnson et al                                                03/12/2018
                  3:18-cv-03444-FLW-LHG HOLLAND v. JOHNSON & JOHNSON et al                                               03/12/2018
                  3:18-cv-03445-FLW-LHG O'NEAL v. JOHNSON & JOHNSON et al                                                03/12/2018
                  3:18-cv-03418-FLW-LHG STROZIER v. JOHNSON & JOHNSON et al                                              03/12/2018
                  3:18-cv-03419-FLW-LHG LESTER v. JOHNSON & JOHNSON et al                                                03/12/2018
                  3:18-cv-03446-FLW-LHG CAMBRON v. JOHNSON & JOHNSON et al                                               03/12/2018
                  3:18-cv-03425-FLW-LHG MCCLURE v. JOHNSON & JOHNSON et al                                               03/12/2018
                  3:18-cv-03447-FLW-LHG VIRATA v. JOHNSON & JOHNSON et al                                                03/12/2018
                  3:18-cv-03448-FLW-LHG JOYCE v. JOHNSON & JOHNSON et al                                                 03/12/2018
                  3:18-cv-03450-FLW-LHG DORSEY v. JOHNSON & JOHNSON et al                                                03/12/2018
                  3:18-cv-03451-FLW-LHG Willa Pace v. Johnson and Johnson et al                                          03/12/2018
                  3:18-cv-03457-FLW-LHG PEREZ-VALDEZ et al v. JOHNSON & JOHNSON et
                                                                                                                         03/12/2018
                  al
                  3:18-cv-03458-FLW-LHG PARDO v. JOHNSON & JOHNSON et al                                                 03/12/2018
                  3:18-cv-03466-FLW-LHG HOPKINSON v. JOHNSON & JOHNSON et al                                             03/13/2018
                  3:18-cv-03479-FLW-LHG Hein v. Johnson & Johnson et al                                                  03/13/2018
                  3:18-cv-03468-FLW-LHG DOZIER v. JOHNSON & JOHNSON et al                                                03/13/2018
                  3:18-cv-03469-FLW-LHG BLISH v. JOHNSON & JOHNSON et al                                                 03/13/2018
                  3:18-cv-03472-FLW-LHG ELLIS v. JOHNSON & JOHNSON et al                                                 03/13/2018
                  3:18-cv-03476-FLW-LHG MAYSON v. JOHNSON & JOHNSON et al                                                03/13/2018
                  3:18-cv-03483-FLW-LHG SENSIBAUGH v. JOHNSON & JOHNSON et al                                            03/13/2018
                  3:18-cv-03484-FLW-LHG PHILLIPS v. JOHNSON & JOHNSON et al                                              03/13/2018
                  3:18-cv-03465-FLW-LHG CONRAD v. JOHNSON & JOHNSON et al                                                03/13/2018
                  3:18-cv-03509-FLW-LHG MCGRAIL v. JOHNSON & JOHNSON et al                                               03/14/2018
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                            483/625
5/15/2019                           CM/ECF LIVE - U.S.
                          Case 1:19-cv-01530           District Court2for Filed
                                                  Document                the District of New Jersey-Query
                                                                                   05/24/19        Page 486Associated Cases
                                                                                                                 of 627

                  3:18-cv-03512-FLW-LHG RILEY v. JOHNSON & JOHNSON et al                                                  03/14/2018
                  3:18-cv-03587-FLW-LHG HOOD v. JOHNSON & JOHNSON et al                                                   03/15/2018
                  3:18-cv-03589-FLW-LHG MATTHEW v. JOHNSON & JOHNSON et al                                                03/15/2018
                  3:18-cv-03597-FLW-LHG MARSHALL-PARRIS v. JOHNSON & JOHNSON et
                                                                                                                          03/15/2018
                  al
                  3:18-cv-03598-FLW-LHG RENFER v. JOHNSON & JOHNSON et al                                                 03/15/2018
                  3:18-cv-03599-FLW-LHG ZIER v. JOHNSON & JOHNSON et al                                                   03/15/2018
                  3:18-cv-03600-FLW-LHG ROSENBAUER v. JOHNSON & JOHNSON et al                                             03/15/2018
                  3:18-cv-03601-FLW-LHG POWERS v. JOHNSON & JOHNSON et al                                                 03/15/2018
                  3:18-cv-03602-FLW-LHG SAIA v. JOHNSON & JOHNSON et al                                                   03/15/2018
                  3:18-cv-03603-FLW-LHG SPEARS v. JOHNSON & JOHNSON et al                                                 03/15/2018
                  3:18-cv-03604-FLW-LHG REYES v. JOHNSON & JOHNSON et al                                                  03/15/2018
                  3:18-cv-03605-FLW-LHG ROSE v. JOHNSON & JOHNSON et al                                                   03/15/2018
                  3:18-cv-03606-FLW-LHG TARABINI v. JOHNSON & JOHNSON et al                                               03/15/2018
                  3:18-cv-03607-FLW-LHG WISE v. JOHNSON & JOHNSON et al                                                   03/15/2018
                  3:18-cv-03633-FLW-LHG BRACERO v. JOHNSON & JOHNSON et al                                                03/16/2018
                  3:18-cv-03641-FLW-LHG DEWALSCHE et al v. JOHNSON & JOHNSON et al                                        03/16/2018
                  3:18-cv-03664-FLW-LHG BENNING v. JOHNSON & JOHNSON et al                                                03/16/2018
                  3:18-cv-03671-FLW-LHG BROWN v. JOHNSON & JOHNSON et al                                                  03/16/2018
                  3:18-cv-03677-FLW-LHG BROWN v. JOHNSON & JOHNSON et al                                                  03/16/2018
                  3:18-cv-03678-FLW-LHG COHEN v. JOHNSON & JOHNSON et al                                                  03/16/2018
                  3:18-cv-03680-FLW-LHG COLLINS v. JOHNSON & JOHNSON et al                                                03/16/2018
                  3:18-cv-03682-FLW-LHG DELPIER v. JOHNSON & JOHNSON et al                                                03/16/2018
                  3:18-cv-03684-FLW-LHG DICK v. JOHNSON & JOHNSON et al                                                   03/19/2018
                  3:18-cv-03686-FLW-LHG DINGESS v. JOHNSON & JOHNSON et al                                                03/19/2018
                  3:18-cv-03688-FLW-LHG ELLINGTON v. JOHNSON & JOHNSON et al                                              03/19/2018
                  3:18-cv-03692-FLW-LHG EVANS v. JOHNSON & JOHNSON et al                                                  03/19/2018
                  3:18-cv-03694-FLW-LHG ESCOBEDO v. JOHNSON & JOHNSON et al                                               03/19/2018
                  3:18-cv-03696-FLW-LHG FAY v. JOHNSON & JOHNSON et al                                                    03/19/2018
                  3:18-cv-03697-FLW-LHG FYHRIE v. JOHNSON & JOHNSON et al                                                 03/19/2018
                  3:18-cv-03700-FLW-LHG TAYLOR v. JOHNSON & JOHNSON et al                                                 03/19/2018
                  3:18-cv-03704-FLW-LHG GREEN v. JOHNSON & JOHNSON et al                                                  03/19/2018
                  3:18-cv-03707-FLW-LHG GRONE v. JOHNSON & JOHNSON et al                                                  03/19/2018
                  3:18-cv-03710-FLW-LHG GUPTON-BEARD v. JOHNSON & JOHNSON et al                                           03/19/2018
                  3:18-cv-03712-FLW-LHG HARRIS v. JOHNSON & JOHNSON et al                                                 03/19/2018
                  3:18-cv-03713-FLW-LHG MCCLURE v. JOHNSON & JOHNSON et al                                                03/19/2018
                  3:18-cv-03716-FLW-LHG HARRIS v. JOHNSON & JOHNSON et al                                                 03/19/2018
                  3:18-cv-03720-FLW-LHG JACKSON v. JOHNSON & JOHNSON et al                                                03/19/2018
                  3:18-cv-03738-FLW-LHG GOULD et al v. JOHNSON & JOHNSON
                                                                                                                          03/19/2018
                  CONSUMER, INC. et al

https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                             484/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2for Filed
                                                Document                the District of New Jersey-Query
                                                                                 05/24/19        Page 487Associated Cases
                                                                                                               of 627
                  3:18-cv-03731-FLW-LHG PEREZ v. JOHNSON & JOHNSON et al                                                 03/19/2018
                  3:18-cv-03728-FLW-LHG MCKINLEY v. JOHNSON & JOHNSON et al                                              03/19/2018
                  3:18-cv-03727-FLW-LHG TAYLOR v. JOHNSON & JOHNSON et al                                                03/19/2018
                  3:18-cv-03726-FLW-LHG SELIG v. JOHNSON & JOHNSON et al                                                 03/19/2018
                  3:18-cv-03724-FLW-LHG ROEMISCH v. JOHNSON & JOHNSON et al                                              03/19/2018
                  3:18-cv-03723-FLW-LHG JONES v. JOHNSON & JOHNSON et al                                                 03/19/2018
                  3:18-cv-03722-FLW-LHG JOHNSON v. JOHNSON & JOHNSON et al                                               03/19/2018
                  3:18-cv-08685-FLW-LHG CUEVAS v. JOHNSON & JOHNSON et al                                                05/02/2018
                  3:18-cv-03762-FLW-LHG GRIFFITH v. JOHNSON & JOHNSON et al                                              03/20/2018
                  3:18-cv-03780-FLW-LHG ZIGMAN v. JOHNSON & JOHNSON et al                                                03/20/2018
                  3:18-cv-03785-FLW-LHG BALOGH v. JOHNSON & JOHNSON et al                                                03/20/2018
                  3:18-cv-03789-FLW-LHG HARPER v. JOHNSON & JOHNSON et al                                                03/20/2018
                  3:18-cv-03815-FLW-LHG JOSEY et al v. JOHNSON & JOHNSON et al                                           03/21/2018
                  3:18-cv-03823-FLW-LHG VARNER et al v. JOHNSON & JOHNSON et al                                          03/21/2018
                  3:18-cv-03873-FLW-LHG STAUFFER v. JOHNSON & JOHNSON, INC. et al                                        03/21/2018
                  3:18-cv-03877-FLW-LHG TOWLER v. JOHNSON & JOHNSON, INC. et al                                          03/21/2018
                  3:18-cv-03906-FLW-LHG HUDGINS v. JOHNSON & JOHNSON et al                                               03/21/2018
                  3:18-cv-03908-FLW-LHG GRAHAM v. JOHNSON & JOHNSON et al                                                03/21/2018
                  3:18-cv-03933-FLW-LHG KOO v. JOHNSON & JOHNSON et al                                                   03/22/2018
                  3:18-cv-03935-FLW-LHG HOLMQUIST v. JOHNSON & JOHNSON et al                                             03/22/2018
                  3:18-cv-03936-FLW-LHG CHAPPELL v. JOHNSON & JOHNSON et al                                              03/22/2018
                  3:18-cv-03913-FLW-LHG KULL et al v. JOHNSON & JOHNSON et al                                            03/22/2018
                  3:18-cv-03937-FLW-LHG MERCURIO et al v. JOHNSON & JOHNSON et al                                        03/22/2018
                  3:18-cv-03916-FLW-LHG ADAMS v. JOHNSON & JOHNSON et al                                                 03/22/2018
                  3:18-cv-03952-FLW-LHG CULPEPPER v. JOHNSON & JOHNSON et al                                             03/22/2018
                  3:18-cv-03956-FLW-LHG DUNCAN v. JOHNSON & JOHNSON et al                                                03/22/2018
                  3:18-cv-03957-FLW-LHG GREWAL v. JOHNSON & JOHNSON et al                                                03/22/2018
                  3:18-cv-03958-FLW-LHG GRIFFIN v. JOHNSON & JOHNSON et al                                               03/22/2018
                  3:18-cv-03960-FLW-LHG CANN v. JOHNSON & JOHNSON et al                                                  03/22/2018
                  3:18-cv-03961-FLW-LHG HARDISON v. JOHNSON & JOHNSON et al                                              03/22/2018
                  3:18-cv-03963-FLW-LHG HARGRAVE v. JOHNSON & JOHNSON et al                                              03/22/2018
                  3:18-cv-03964-FLW-LHG HARRIS-DAVIS v. JOHNSON & JOHNSON et al                                          03/22/2018
                  3:18-cv-03966-FLW-LHG HATCHER v. JOHNSON & JOHNSON et al                                               03/22/2018
                  3:18-cv-03967-FLW-LHG KIERNAN v. JOHNSON & JOHNSON et al                                               03/22/2018
                  3:18-cv-03968-FLW-LHG LARSON v. JOHNSON & JOHNSON et al                                                03/22/2018
                  3:18-cv-03969-FLW-LHG MCANALLY v. JOHNSON & JOHNSON et al                                              03/22/2018
                  3:18-cv-03970-FLW-LHG MILLER v. JOHNSON & JOHNSON et al                                                03/22/2018
                  3:18-cv-03972-FLW-LHG MYERS v. JOHNSON & JOHNSON et al                                                 03/22/2018
                  3:18-cv-03973-FLW-LHG ORTIZ v. JOHNSON & JOHNSON et al                                                 03/22/2018
                  3:18-cv-03975-FLW-LHG PERRY v. JOHNSON & JOHNSON et al                                                 03/22/2018
                  3:18-cv-03976-FLW-LHG PHILLIPS v. JOHNSON & JOHNSON et al                                              03/22/2018
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                            485/625
5/15/2019                           CM/ECF LIVE - U.S.
                          Case 1:19-cv-01530           District Court2for Filed
                                                  Document                the District of New Jersey-Query
                                                                                   05/24/19        Page 488Associated Cases
                                                                                                                 of 627

                  3:18-cv-03978-FLW-LHG PULEO v. JOHNSON & JOHNSON et al                                                  03/22/2018
                  3:18-cv-03934-FLW-LHG MCMILLER-IFEADIKE v. JOHNSON & JOHNSON
                                                                                                                          03/22/2018
                  et al
                  3:18-cv-03938-FLW-LHG EHART v. JOHNSON & JOHNSON et al                                                  03/22/2018
                  3:18-cv-03939-FLW-LHG HUNTER v. JOHNSON & JOHNSON et al                                                 03/22/2018
                  3:18-cv-03941-FLW-LHG ADAMS v. JOHNSON & JOHNSON et al                                                  03/22/2018
                  3:18-cv-03944-FLW-LHG ALLEN v. JOHNSON & JOHNSON et al                                                  03/22/2018
                  3:18-cv-03945-FLW-LHG ALVARADO v. JOHNSON & JOHNSON et al                                               03/22/2018
                  3:18-cv-03947-FLW-LHG CLACK v. JOHNSON & JOHNSON et al                                                  03/22/2018
                  3:18-cv-03949-FLW-LHG COYLE v. JOHNSON & JOHNSON et al                                                  03/22/2018
                  3:18-cv-03995-FLW-LHG ADAMS v. JOHNSON & JOHNSON et al                                                  03/23/2018
                  3:18-cv-04001-FLW-LHG RODGERS v. JOHNSON & JOHNSON et al                                                03/23/2018
                  3:18-cv-03979-FLW-LHG RITSON v. JOHNSON & JOHNSON et al                                                 03/23/2018
                  3:18-cv-03980-FLW-LHG RUSSELL v. JOHNSON & JOHNSON et al                                                03/23/2018
                  3:18-cv-03983-FLW-LHG SLACK v. JOHNSON & JOHNSON et al                                                  03/23/2018
                  3:18-cv-03985-FLW-LHG SMITH v. JOHNSON & JOHNSON et al                                                  03/23/2018
                  3:18-cv-03987-FLW-LHG SMITH v. JOHNSON & JOHNSON et al                                                  03/23/2018
                  3:18-cv-03988-FLW-LHG SOARES v. JOHNSON & JOHNSON et al                                                 03/23/2018
                  3:18-cv-03999-FLW-LHG MACALUSO v. JOHNSON & JOHNSON et al                                               03/23/2018
                  3:18-cv-03990-FLW-LHG STEWART v. JOHNSON & JOHNSON et al                                                03/23/2018
                  3:18-cv-03992-FLW-LHG THOMPSON v. JOHNSON & JOHNSON et al                                               03/23/2018
                  3:18-cv-03994-FLW-LHG TIMS v. JOHNSON & JOHNSON et al                                                   03/23/2018
                  3:18-cv-03996-FLW-LHG LATHON v. JOHNSON & JOHNSON et al                                                 03/23/2018
                  3:18-cv-03998-FLW-LHG LAWRENCE v. JOHNSON & JOHNSON et al                                               03/23/2018
                  3:18-cv-04097-FLW-LHG REESE v. JOHNSON & JOHNSON et al                                                  03/23/2018
                  3:18-cv-04100-FLW-LHG HOEME et al v. JOHNSON & JOHNSON et al                                            03/23/2018
                  3:18-cv-04102-FLW-LHG HUDSON et al v. JOHNSON & JOHNSON et al                                           03/23/2018
                  3:18-cv-04126-FLW-LHG RIST et al v. JOHNSON & JOHNSON CONSUMER
                                                                                                                          03/23/2018
                  INC et al
                  3:18-cv-04229-FLW-LHG TERRELL v. JOHNSON & JOHNSON et al                                                03/26/2018
                  3:18-cv-04230-FLW-LHG VELA v. JOHNSON & JOHNSON et al                                                   03/26/2018
                  3:18-cv-04231-FLW-LHG ZUNIGA v. JOHNSON & JOHNSON et al                                                 03/26/2018
                  3:18-cv-04232-FLW-LHG CARLOTTA v. JOHNSON & JOHNSON et al                                               03/26/2018
                  3:18-cv-04233-FLW-LHG EAGLETON v. JOHNSON & JOHNSON et al                                               03/26/2018
                  3:18-cv-04234-FLW-LHG MARTIN v. JOHNSON & JOHNSON et al                                                 03/26/2018
                  3:18-cv-04235-FLW-LHG MCDONOUGH v. JOHNSON & JOHNSON et al                                              03/26/2018
                  3:18-cv-04236-FLW-LHG VALENTE v. JOHNSON & JOHNSON et al                                                03/26/2018
                  3:18-cv-04237-FLW-LHG WOODY v. JOHNSON & JOHNSON et al                                                  03/26/2018
                  3:18-cv-04142-FLW-LHG TRAINER et al v. JOHNSON & JOHNSON et al                                          03/26/2018
                  3:18-cv-04146-FLW-LHG MATTHEWS v. JOHNSON & JOHNSON et al                                               03/26/2018

https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                             486/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2for Filed
                                                Document                the District of New Jersey-Query
                                                                                 05/24/19        Page 489Associated Cases
                                                                                                               of 627
                  3:18-cv-04148-FLW-LHG GOODALL v. JOHNSON & JOHNSON et al                                               03/26/2018
                  3:18-cv-04152-FLW-LHG HENJUM v. JOHNSON & JOHNSON et al                                                03/26/2018
                  3:18-cv-04154-FLW-LHG SHEPPARD et al v. JOHNSON & JOHNSON et al                                        03/26/2018
                  3:18-cv-04185-FLW-LHG YOKELEY v. JOHNSON & JOHNSON et al                                               03/26/2018
                  3:18-cv-04227-FLW-LHG LARSON v. JOHNSON & JOHNSON et al                                                03/26/2018
                  3:18-cv-04228-FLW-LHG COULL v. JOHNSON & JOHNSON et al                                                 03/26/2018
                  3:18-cv-04279-FLW-LHG JACKSON v. JOHNSON & JOHNSON et al                                               03/27/2018
                  3:18-cv-04397-FLW-LHG LAFORCE v JOHNSON & JOHNSON et al                                                03/27/2018
                  3:18-cv-04364-FLW-LHG ANDERSON et al v. JOHNSON & JOHNSON et al                                        03/27/2018
                  3:18-cv-04365-FLW-LHG ARMSTRONG v. JOHNSON & JOHNSON et al                                             03/27/2018
                  3:18-cv-04366-FLW-LHG MIRCHANDANI et al v. JOHNSON & JOHNSON et
                                                                                                                         03/27/2018
                  al
                  3:18-cv-04367-FLW-LHG RIDENOUR v. JOHNSON & JOHNSON et al                                              03/27/2018
                  3:18-cv-04604-FLW-LHG COOPER v. JOHNSON & JOHNSON et al                                                03/29/2018
                  3:18-cv-04370-FLW-LHG BARCENA v. JOHNSON & JOHNSON et al                                               03/27/2018
                  3:18-cv-04371-FLW-LHG HALE v. JOHNSON & JOHNSON et al                                                  03/27/2018
                  3:18-cv-04373-FLW-LHG BRUCE v. JOHNSON & JOHNSON et al                                                 03/28/2018
                  3:18-cv-04378-FLW-LHG HULLINGER v. JOHNSON & JOHNSON et al                                             03/28/2018
                  3:18-cv-04379-FLW-LHG HYDE v. JOHNSON & JOHNSON et al                                                  03/28/2018
                  3:18-cv-04380-FLW-LHG MEADOWS v. JOHNSON & JOHNSON et al                                               03/28/2018
                  3:18-cv-04381-FLW-LHG CHUDY v. JOHNSON & JOHNSON et al                                                 03/28/2018
                  3:18-cv-04388-FLW-LHG SCHNEIDER v. JOHNSON & JOHNSON et al                                             03/28/2018
                  3:18-cv-04391-FLW-LHG VICE v. JOHNSON & JOHNSON et al                                                  03/28/2018
                  3:18-cv-04400-FLW-LHG DILLARD v. JOHNSON & JOHNSON et al                                               03/28/2018
                  3:18-cv-04404-FLW-LHG BUCK v. JOHNSON & JOHNSON et al                                                  03/28/2018
                  3:18-cv-04402-FLW-LHG KING-LEE v. JOHNSON & JOHNSON et al                                              03/28/2018
                  3:18-cv-04411-FLW-LHG HARROD v. JOHNSON & JOHNSON et al                                                03/28/2018
                  3:18-cv-04415-FLW-LHG MEDLIN v. JOHNSON & JOHNSON et al                                                03/28/2018
                  3:18-cv-04418-FLW-LHG HORTON v. JOHNSON & JOHNSON et al                                                03/28/2018
                  3:18-cv-04426-FLW-LHG APPLEGATE v. JOHNSON & JOHNSON et al                                             03/28/2018
                  3:18-cv-04433-FLW-LHG RIVERA v. JOHNSON & JOHNSON et al                                                03/28/2018
                  3:18-cv-04436-FLW-LHG SNOWDEN v. JOHNSON & JOHNSON et al                                               03/28/2018
                  3:18-cv-04439-FLW-LHG MARTINEZ v. JOHNSON & JOHNSON et al                                              03/28/2018
                  3:18-cv-04455-FLW-LHG FAY v. JOHNSON & JOHNSON et al                                                   03/28/2018
                  3:18-cv-04584-FLW-LHG Lombardo v. Johnson & Johnson et al                                              03/28/2018
                  3:18-cv-04588-FLW-LHG Delgado v. Johnson & Johnson et al                                               03/28/2018
                  3:18-cv-04552-FLW-LHG SILBY v. JOHNSON & JOHNSON et al                                                 03/28/2018
                  3:18-cv-04562-FLW-LHG O'CONNELL v. JOHNSON & JOHNSON et al                                             03/28/2018
                  3:18-cv-04566-FLW-LHG WILLIAMS v. JOHNSON & JOHNSON et al                                              03/28/2018
                  3:18-cv-04572-FLW-LHG NEY et al v. JOHNSON & JOHNSON et al                                             03/28/2018
                  3:18-cv-04573-FLW-LHG MASON v. JOHNSON & JOHNSON et al                                                 03/28/2018
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                            487/625
5/15/2019                           CM/ECF LIVE - U.S.
                          Case 1:19-cv-01530           District Court2for Filed
                                                  Document                the District of New Jersey-Query
                                                                                   05/24/19        Page 490Associated Cases
                                                                                                                 of 627

                  3:18-cv-04574-FLW-LHG EKUWSUMI v. JOHNSON & JOHNSON et al                                               03/28/2018
                  3:18-cv-04576-FLW-LHG ADAMS v. JOHNSON & JOHNSON et al                                                  03/28/2018
                  3:18-cv-04578-FLW-LHG CICCONE v. JOHNSON & JOHNSON et al                                                03/28/2018
                  3:18-cv-04579-FLW-LHG DAVIS v. JOHNSON & JOHNSON et al                                                  03/28/2018
                  3:18-cv-04580-FLW-LHG LANG v. JOHNSON & JOHNSON et al                                                   03/28/2018
                  3:18-cv-04589-FLW-LHG NEELEY v. JOHNSON & JOHNSON et al                                                 03/28/2018
                  3:18-cv-04582-FLW-LHG SMALDONE et al v. JOHNSON & JOHNSON et al                                         03/29/2018
                  3:18-cv-04590-FLW-LHG NIELSEN v. JOHNSON & JOHNSON et al                                                03/29/2018
                  3:18-cv-04593-FLW-LHG JONES v. JOHNSON & JOHNSON et al                                                  03/29/2018
                  3:18-cv-04585-FLW-LHG MCFALL v. JOHNSON & JOHNSON et al                                                 03/29/2018
                  3:18-cv-04598-FLW-LHG O'BRIEN v. JOHNSON & JOHNSON et al                                                03/29/2018
                  3:18-cv-04586-FLW-LHG WARD v. JOHNSON & JOHNSON et al                                                   03/29/2018
                  3:18-cv-04601-FLW-LHG ONUCHUKWU et al v. JOHNSON & JOHNSON et al                                        03/29/2018
                  3:18-cv-04607-FLW-LHG MOSES v. JOHNSON & JOHNSON et al                                                  03/29/2018
                  3:18-cv-04609-FLW-LHG ALEXANDER et al v. JOHNSON & JOHNSON et al                                        03/29/2018
                  3:18-cv-04613-FLW-LHG JENKINS v. JOHNSON & JOHNSON et al                                                03/29/2018
                  3:18-cv-04650-FLW-LHG GATES v. JOHNSON & JOHNSON et al                                                  03/29/2018
                  3:18-cv-04712-FLW-LHG SHOEMAKER v. JOHNSON & JOHNSON et al                                              03/29/2018
                  3:18-cv-04713-FLW-LHG TUCKER v. JOHNSON & JOHNSON et al                                                 03/29/2018
                  3:18-cv-04714-FLW-LHG WORSHAM v. JOHNSON & JOHNSON et al                                                03/29/2018
                  3:18-cv-04715-FLW-LHG BALL v. JOHNSON & JOHNSON et al                                                   03/29/2018
                  3:18-cv-04717-FLW-LHG DAVIS et al v. JOHNSON & JOHNSON et al                                            03/29/2018
                  3:18-cv-04724-FLW-LHG COPPOLA v. JOHNSON & JOHNSON et al                                                03/29/2018
                  3:18-cv-04725-FLW-LHG DIX v. JOHNSON & JOHNSON et al                                                    03/29/2018
                  3:18-cv-04727-FLW-LHG RUTLEDGE v. JOHNSON & JOHNSON et al                                               03/29/2018
                  3:18-cv-04736-FLW-LHG SHALLY v. JOHNSON & JOHNSON et al                                                 03/29/2018
                  3:18-cv-04739-FLW-LHG VIDAL v. JOHNSON & JOHNSON et al                                                  03/29/2018
                  3:18-cv-04740-FLW-LHG SNOW-TRUGLIO v. JOHNSON & JOHNSON et al                                           03/29/2018
                  3:18-cv-04741-FLW-LHG ORTIZ v. JOHNSON & JOHNSON et al                                                  03/29/2018
                  3:18-cv-04744-FLW-LHG WOODLE v. JOHNSON & JOHNSON et al                                                 03/29/2018
                  3:18-cv-04746-FLW-LHG SARANTOU v. JOHNSON & JOHNSON et al                                               03/29/2018
                  3:18-cv-04748-FLW-LHG DOUGLAS v. JOHNSON & JOHNSON et al                                                03/29/2018
                  3:18-cv-04749-FLW-LHG CAMPBELL v. JOHNSON & JOHNSON et al                                               03/29/2018
                  3:18-cv-04750-FLW-LHG PHILLIPS v. JOHNSON & JOHNSON et al                                               03/29/2018
                  3:18-cv-04751-FLW-LHG WRIGHT v. JOHNSON & JOHNSON et al                                                 03/29/2018
                  3:18-cv-04752-FLW-LHG MESEROLE v. JOHNSON & JOHNSON et al                                               03/29/2018
                  3:18-cv-04753-FLW-LHG Bouchard v. Johnson & Johnson et al                                               03/29/2018
                  3:18-cv-04718-FLW-LHG KERNER et al v. JOHNSON & JOHNSON et al                                           03/29/2018
                  3:18-cv-04719-FLW-LHG STONER v. JOHNSON & JOHNSON et al                                                 03/29/2018
                  3:18-cv-04720-FLW-LHG NICOLL et al v. JOHNSON & JOHNSON et al                                           03/29/2018
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                             488/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2for Filed
                                                Document                the District of New Jersey-Query
                                                                                 05/24/19        Page 491Associated Cases
                                                                                                               of 627
                  3:18-cv-04721-FLW-LHG PRICE v. JOHNSON & JOHNSON et al                                                 03/29/2018
                  3:18-cv-04722-FLW-LHG STRUTHERS v. JOHNSON & JOHNSON et al                                             03/29/2018
                  3:18-cv-04723-FLW-LHG HAMILTON v. JOHNSON & JOHNSON et al                                              03/29/2018
                  3:18-cv-04726-FLW-LHG GOMEZ v. JOHNSON & JOHNSON et al                                                 03/29/2018
                  3:18-cv-04753-FLW-LHG Bouchard v. Johnson & Johnson et al                                              03/29/2018
                  3:18-cv-04759-FLW-LHG STOERMER v. JOHNSON & JOHNSON et al                                              03/29/2018
                  3:18-cv-04728-FLW-LHG JOHNSON v. JOHNSON & JOHNSON et al                                               03/29/2018
                  3:18-cv-04762-FLW-LHG WILLIAMS v. JOHNSON & JOHNSON et al                                              03/29/2018
                  3:18-cv-04729-FLW-LHG WEEKS v. JOHNSON & JOHNSON et al                                                 03/29/2018
                  3:18-cv-04730-FLW-LHG MILLER v. JOHNSON & JOHNSON et al                                                03/29/2018
                  3:18-cv-04763-FLW-LHG CHAPMAN v. JOHNSON & JOHNSON et al                                               03/29/2018
                  3:18-cv-04733-FLW-LHG STEVENS v. JOHNSON & JOHNSON et al                                               03/29/2018
                  3:18-cv-04737-FLW-LHG SHORTRIDGE v. JOHNSON & JOHNSON et al                                            03/29/2018
                  3:18-cv-04767-FLW-LHG JONES v. JOHNSON & JOHNSON et al                                                 03/29/2018
                  3:18-cv-04769-FLW-LHG GREER v. JOHNSON & JOHNSON et al                                                 03/29/2018
                  3:18-cv-04770-FLW-LHG ABRAHAM v. JOHNSON & JOHNSON et al                                               03/29/2018
                  3:18-cv-04771-FLW-LHG ANDERSON v. JOHNSON & JOHNSON et al                                              03/29/2018
                  3:18-cv-04773-FLW-LHG BOWEN v. JOHNSON & JOHNSON et al                                                 03/29/2018
                  3:18-cv-04745-FLW-LHG SMIGEL v. JOHNSON & JOHNSON et al                                                03/29/2018
                  3:18-cv-04747-FLW-LHG CORDOVA v. JOHNSON & JOHNSON et al                                               03/29/2018
                  3:18-cv-04778-FLW-LHG BAILEY v. JOHNSON & JOHNSON et al                                                03/29/2018
                  3:18-cv-04780-FLW-LHG CLAY v. JOHNSON & JOHNSON et al                                                  03/29/2018
                  3:18-cv-04784-FLW-LHG DAVIS v. JOHNSON & JOHNSON et al                                                 03/29/2018
                  3:18-cv-04787-FLW-LHG GLOVER v. JOHNSON & JOHNSON et al                                                03/29/2018
                  3:18-cv-04793-FLW-LHG GODFREY v. JOHNSON & JOHNSON et al                                               03/29/2018
                  3:18-cv-04797-FLW-LHG REZEK v. JOHNSON & JOHNSON et al                                                 03/29/2018
                  3:18-cv-04800-FLW-LHG WINDOM v. JOHNSON & JOHNSON et al                                                03/29/2018
                  3:18-cv-12345-FLW-LHG GRAY v. JOHNSON & JOHNSON et al                                                  08/02/2018
                  3:18-cv-12342-FLW-LHG ARMISTAD v. JOHNSON & JOHNSON et al                                              08/02/2018
                  3:18-cv-12317-FLW-LHG LOVETT v. JOHNSON & JOHNSON et al                                                08/02/2018
                  3:18-cv-12352-FLW-LHG PITTMAN v. JOHNSON & JOHNSON et al                                               08/02/2018
                  3:18-cv-13967-FLW-LHG DAVI v. JOHNSON & JOHNSON, INC. et al                                            09/18/2018
                  3:18-cv-12366-FLW-LHG Cabeza v. Johnson & Johnson et al                                                08/02/2018
                  3:18-cv-13962-FLW-LHG POLIZZI v. JOHNSON & JOHNSON, INC. et al                                         09/18/2018
                  3:18-cv-12357-FLW-LHG CHRISTENSON v. JOHNSON & JOHNSON, INC. et
                                                                                                                         08/02/2018
                  al
                  3:18-cv-12367-FLW-LHG Schultz v. Johnson & Johnson et al                                               08/02/2018
                  3:18-cv-13966-FLW-LHG MATAMOROS v. JOHNSON & JOHNSON, INC. et al 09/18/2018
                  3:18-cv-04998-FLW-LHG GILMORE v. JOHNSON & JOHNSON et al                                               03/31/2018
                  3:18-cv-04999-FLW-LHG HEARD v. JOHNSON & JOHNSON et al                                                 03/31/2018
                  3:18-cv-05003-FLW-LHG JONES v. JOHNSON & JOHNSON et al                                                 03/31/2018
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                            489/625
5/15/2019                           CM/ECF LIVE - U.S.
                          Case 1:19-cv-01530           District Court2for Filed
                                                  Document                the District of New Jersey-Query
                                                                                   05/24/19        Page 492Associated Cases
                                                                                                                 of 627

                  3:18-cv-05002-FLW-LHG HOLMES v. JOHNSON & JOHNSON et al                                                 03/31/2018
                  3:18-cv-05004-FLW-LHG LYLE v. JOHNSON & JOHNSON et al                                                   03/31/2018
                  3:18-cv-05006-FLW-LHG JACKSON v. JOHNSON & JOHNSON et al                                                03/31/2018
                  3:18-cv-05007-FLW-LHG MILNER v. JOHNSON & JOHNSON et al                                                 03/31/2018
                  3:18-cv-05008-FLW-LHG NICHOLS v. JOHNSON & JOHNSON et al                                                03/31/2018
                  3:18-cv-05009-FLW-LHG BOULIER et al v. JOHNSON & JOHNSON et al                                          03/31/2018
                  3:18-cv-05010-FLW-LHG TAYLOR v. JOHNSON & JOHNSON et al                                                 03/31/2018
                  3:18-cv-05011-FLW-LHG TROWBRIDGE v. JOHNSON & JOHNSON et al                                             03/31/2018
                  3:18-cv-05013-FLW-LHG VACA v. JOHNSON & JOHNSON et al                                                   03/31/2018
                  3:18-cv-05016-FLW-LHG KAMPMAN v. JOHNSON & JOHNSON et al                                                03/31/2018
                  3:18-cv-05017-FLW-LHG SHATTUCK v. JOHNSON & JOHNSON et al                                               03/31/2018
                  3:18-cv-05019-FLW-LHG TIMMS et al v. JOHNSON & JOHNSON et al                                            03/31/2018
                  3:18-cv-05020-FLW-LHG TUCKER v. JOHNSON & JOHNSON et al                                                 03/31/2018
                  3:18-cv-05023-FLW-LHG SMOTHERS v. JOHNSON & JOHNSON et al                                               03/31/2018
                  3:18-cv-05025-FLW-LHG THOMAS et al v. JOHNSON & JOHNSON et al                                           03/31/2018
                  3:18-cv-04859-FLW-LHG YANNONE v. JOHNSON & JOHNSON et al                                                03/31/2018
                  3:18-cv-04818-FLW-LHG SURBER v. JOHNSON & JOHNSON et al                                                 03/31/2018
                  3:18-cv-05028-FLW-LHG MURRAY et al v. JOHNSON & JOHNSON et al                                           03/31/2018
                  3:18-cv-04822-FLW-LHG WINKELSPECHT v. JOHNSON & JOHNSON et al                                           03/31/2018
                  3:18-cv-04823-FLW-LHG MORGAN v. JOHNSON & JOHNSON et al                                                 03/31/2018
                  3:18-cv-04959-FLW-LHG MCDONALD et al v. JOHNSON & JOHNSON et al                                         03/31/2018
                  3:18-cv-04963-FLW-LHG BROOKS v. JOHNSON & JOHNSON et al                                                 03/31/2018
                  3:18-cv-04967-FLW-LHG NETTLES v. JOHNSON & JOHNSON et al                                                03/31/2018
                  3:18-cv-04970-FLW-LHG ROBERTS v. JOHNSON & JOHNSON et al                                                03/31/2018
                  3:18-cv-04981-FLW-LHG WARREN v. JOHNSON & JOHNSON et al                                                 03/31/2018
                  3:18-cv-04986-FLW-LHG DEMORGANDIE v. JOHNSON & JOHNSON et al                                            03/31/2018
                  3:18-cv-04988-FLW-LHG PEREZ v. JOHNSON & JOHNSON et al                                                  03/31/2018
                  3:18-cv-04989-FLW-LHG REINCKE v. JOHNSON & JOHNSON et al                                                03/31/2018
                  3:18-cv-04990-FLW-LHG GALLOWAY v. JOHNSON & JOHNSON et al                                               03/31/2018
                  3:18-cv-04991-FLW-LHG SCHABER v. JOHNSON & JOHNSON et al                                                03/31/2018
                  3:18-cv-04992-FLW-LHG SKALA v. JOHNSON & JOHNSON et al                                                  03/31/2018
                  3:18-cv-04993-FLW-LHG BRUNELLE v. JOHNSON & JOHNSON et al                                               03/31/2018
                  3:18-cv-04994-FLW-LHG DAHMS v. JOHNSON & JOHNSON et al                                                  03/31/2018
                  3:18-cv-04995-FLW-LHG DONOVAN v. JOHNSON & JOHNSON et al                                                03/31/2018
                  3:18-cv-04996-FLW-LHG EVERSOLE v. JOHNSON & JOHNSON et al                                               03/31/2018
                  3:18-cv-04997-FLW-LHG HARWICK v. JOHNSON & JOHNSON et al                                                03/31/2018
                  3:18-cv-13968-FLW-LHG SOPER v. JOHNSON & JOHNSON et al                                                  09/18/2018
                  3:18-cv-12368-FLW-LHG Torres v. Johnson & Johnson et al                                                 08/02/2018
                  3:18-cv-12369-FLW-LHG Dorothy Bennett v. Johnson and Johnson et al                                      08/02/2018
                  3:18-cv-05098-FLW-LHG SMITH et al v. JOHNSON & JOHNSON et al                                            04/03/2018
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                             490/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2for Filed
                                                Document                the District of New Jersey-Query
                                                                                 05/24/19        Page 493Associated Cases
                                                                                                               of 627
                  3:18-cv-05102-FLW-LHG FERKETICH v. JOHNSON & JOHNSON, INC. et al 04/03/2018
                  3:18-cv-05105-FLW-LHG PHILIP PELLETIER v. JOHNSON & JOHNSON et al 04/03/2018
                  3:18-cv-05110-FLW-LHG MCWOODS v. JOHNSON & JOHNSON et al                                               04/03/2018
                  3:18-cv-05118-FLW-LHG GAYS v. JOHNSON & JOHNSON et al                                                  04/03/2018
                  3:18-cv-05123-FLW-LHG O'NEILL v. JOHNSON & JOHNSON et al                                               04/03/2018
                  3:18-cv-05124-FLW-LHG PAXMAN v. JOHNSON & JOHNSON et al                                                04/03/2018
                  3:18-cv-05125-FLW-LHG WARREN v. JOHNSON & JOHNSON et al                                                04/03/2018
                  3:18-cv-05266-FLW-LHG JOHNSON et al v. JOHNSON & JOHNSON et al                                         04/04/2018
                  3:18-cv-05268-FLW-LHG PELLECHIA v. JOHNSON & JOHNSON et al                                             04/04/2018
                  3:18-cv-05271-FLW-LHG HOGANS v. JOHNSON & JOHNSON et al                                                04/04/2018
                  3:18-cv-05273-FLW-LHG LAZO v. JOHNSON & JOHNSON et al                                                  04/04/2018
                  3:18-cv-05276-FLW-LHG KAPLAN v. JOHNSON & JOHNSON et al                                                04/04/2018
                  3:18-cv-05278-FLW-LHG GALLOW v. JOHNSON & JOHNSON et al                                                04/04/2018
                  3:18-cv-05280-FLW-LHG SKUNDA v. JOHNSON & JOHNSON et al                                                04/04/2018
                  3:18-cv-05283-FLW-LHG EVELAND v. JOHNSON & JOHNSON et al                                               04/04/2018
                  3:18-cv-05231-FLW-LHG KRYS v. JOHNSON & JOHNSON et al                                                  04/04/2018
                  3:18-cv-05234-FLW-LHG FALCHECK v. JOHNSON & JOHNSON et al                                              04/04/2018
                  3:18-cv-05236-FLW-LHG MAXWELL v. JOHNSON & JOHNSON et al                                               04/04/2018
                  3:18-cv-05238-FLW-LHG JOHNSON-WAITES v. JOHNSON & JOHNSON et al 04/04/2018
                  3:18-cv-05290-FLW-LHG GARNETT v. JOHNSON & JOHNSON et al                                               04/04/2018
                  3:18-cv-05239-FLW-LHG HOLICKA v. JOHNSON & JOHNSON et al                                               04/04/2018
                  3:18-cv-05242-FLW-LHG MERENA et al v. JOHNSON & JOHNSON et al                                          04/04/2018
                  3:18-cv-05244-FLW-LHG COSTANZO v. JOHNSON & JOHNSON et al                                              04/04/2018
                  3:18-cv-05246-FLW-LHG LOQUIST et al v. JOHNSON & JOHNSON et al                                         04/04/2018
                  3:18-cv-05249-FLW-LHG JOHNSON et al v. JOHNSON & JOHNSON et al                                         04/04/2018
                  3:18-cv-05365-FLW-LHG HESTER v. JOHNSON & JOHNSON et al                                                04/04/2018
                  3:18-cv-05366-FLW-LHG GOLDEN v. JOHNSON & JOHNSON et al                                                04/04/2018
                  3:18-cv-05395-FLW-LHG Norton v. Johnson & Johnson et al                                                04/04/2018
                  3:18-cv-05397-FLW-LHG Colantino v. Johnson & Johnson, et al                                            04/04/2018
                  3:18-cv-05391-FLW-LHG FESSLER v. JOHNSON & JOHNSON et al                                               04/04/2018
                  3:18-cv-05400-FLW-LHG CEFFALIA v. JOHNSON & JOHNSON et al                                              04/04/2018
                  3:18-cv-05367-FLW-LHG JONES v. JOHNSON & JOHNSON et al                                                 04/04/2018
                  3:18-cv-05368-FLW-LHG CARPENTER v. JOHNSON & JOHNSON et al                                             04/04/2018
                  3:18-cv-05370-FLW-LHG HEARD v. JOHNSON & JOHNSON et al                                                 04/04/2018
                  3:18-cv-05396-FLW-LHG ANDERSON v. JOHNSON & JOHNSON et al                                              04/04/2018
                  3:18-cv-05374-FLW-LHG BRATTON v. JOHNSON & JOHNSON et al                                               04/04/2018
                  3:18-cv-05376-FLW-LHG WILLIAMS v. JOHNSON & JOHNSON et al                                              04/04/2018
                  3:18-cv-05377-FLW-LHG TEBBUTT v. JOHNSON & JOHNSON et al                                               04/04/2018
                  3:18-cv-05378-FLW-LHG MEJIA-CORDOVA v. JOHNSON & JOHNSON et al 04/04/2018
                  3:18-cv-05380-FLW-LHG BYRNES v. JOHNSON & JOHNSON et al                                                04/04/2018
                  3:18-cv-05381-FLW-LHG GUISE v. JOHNSON & JOHNSON et al                                                 04/04/2018
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                            491/625
5/15/2019                           CM/ECF LIVE - U.S.
                          Case 1:19-cv-01530           District Court2for Filed
                                                  Document                the District of New Jersey-Query
                                                                                   05/24/19        Page 494Associated Cases
                                                                                                                 of 627

                  3:18-cv-05387-FLW-LHG SHEETS v. JOHNSON & JOHNSON et al                                                 04/04/2018
                  3:18-cv-05399-FLW-LHG ZIMMERMAN v. JOHNSON & JOHNSON et al                                              04/04/2018
                  3:18-cv-05401-FLW-LHG DETRES et al v. JOHNSON & JOHNSON et al                                           04/04/2018
                  3:18-cv-05405-FLW-LHG MAROFSKY v. JOHNSON & JOHNSON et al                                               04/04/2018
                  3:18-cv-05413-FLW-LHG VANNESS v. JOHNSON & JOHNSON et al                                                04/04/2018
                  3:18-cv-05532-FLW-LHG Williams v. Johnson & Johnson et al                                               04/05/2018
                  3:18-cv-05534-FLW-LHG Kassimali et al v. Johnson & Johnson, Inc. et al                                  04/05/2018
                  3:18-cv-05535-FLW-LHG Cartwright et al v. Johnson & Johnson et al                                       04/05/2018
                  3:18-cv-05556-FLW-LHG Smith et al v. Giant Food Stores, LLC et al                                       04/05/2018
                  3:18-cv-05557-FLW-LHG Callahan et al v. Acme Markets, Inc. et al                                        04/05/2018
                  3:18-cv-05415-FLW-LHG MCMICKLE v. JOHNSON & JOHNSON et al                                               04/05/2018
                  3:18-cv-05530-FLW-LHG HARBIN v. JOHNSON & JOHNSON et al                                                 04/05/2018
                  3:18-cv-05536-FLW-LHG BAILEY v. JOHNSON & JOHNSON et al                                                 04/05/2018
                  3:18-cv-05538-FLW-LHG ILGES v. JOHNSON & JOHNSON et al                                                  04/05/2018
                  3:18-cv-05539-FLW-LHG SHANDOR v. JOHNSON & JOHNSON et al                                                04/05/2018
                  3:18-cv-05545-FLW-LHG KING v. JOHNSON & JOHNSON et al                                                   04/05/2018
                  3:18-cv-13969-FLW-LHG HARVEY v. JOHNSON & JOHNSON et al                                                 09/18/2018
                  3:18-cv-05544-FLW-LHG GRAHAM v. JOHNSON & JOHNSON et al                                                 04/05/2018
                  3:18-cv-05548-FLW-LHG TAUSCHER v. JOHNSON & JOHNSON et al                                               04/05/2018
                  3:18-cv-05558-FLW-LHG FRAZIER v. JOHNSON & JOHNSON et al                                                04/05/2018
                  3:18-cv-05562-FLW-LHG IWANOW v. JOHNSON & JOHNSON et al                                                 04/05/2018
                  3:18-cv-13970-FLW-LHG KWIATKOWSKI v. JOHNSON & JOHNSON et al                                            09/18/2018
                  3:18-cv-13971-FLW-LHG PEREZ v. JOHNSON & JOHNSON et al                                                  09/18/2018
                  3:18-cv-13965-FLW-LHG HOGAN v. JOHNSON & JOHNSON, INC. et al                                            09/18/2018
                  3:18-cv-13972-FLW-LHG STONE v. JOHNSON & JOHNSON et al                                                  09/18/2018
                  3:18-cv-05547-FLW-LHG ESTES v. JOHNSON & JOHNSON et al                                                  04/06/2018
                  3:18-cv-05586-FLW-LHG PATRICK et al v. JOHNSON & JOHNSON et al                                          04/06/2018
                  3:18-cv-05588-FLW-LHG SWANGIM v. JOHNSON & JOHNSON et al                                                04/06/2018
                  3:18-cv-05599-FLW-LHG WILSON v. JOHNSON & JOHNSON et al                                                 04/06/2018
                  3:18-cv-13964-FLW-LHG TANKERSLEY v. JOHNSON & JOHNSON, INC. et
                                                                                                                          09/18/2018
                  al
                  3:18-cv-13963-FLW-LHG SONGER v. JOHNSON & JOHNSON, INC. et al                                           09/18/2018
                  3:18-cv-05637-FLW-LHG WILKERSON v. JOHNSON & JOHNSON et al                                              04/06/2018
                  3:18-cv-05640-FLW-LHG BREWER v. JOHNSON & JOHNSON et al                                                 04/06/2018
                  3:18-cv-05641-FLW-LHG DEMYAN v. JOHNSON & JOHNSON et al                                                 04/06/2018
                  3:18-cv-05644-FLW-LHG PRUITT v. JOHNSON & JOHNSON et al                                                 04/06/2018
                  3:18-cv-05645-FLW-LHG LACEY v. JOHNSON & JOHNSON et al                                                  04/06/2018
                  3:18-cv-05648-FLW-LHG KNAPP v. JOHNSON & JOHNSON et al                                                  04/06/2018
                  3:18-cv-05651-FLW-LHG URBANSKY v. JOHNSON & JOHNSON et al                                               04/06/2018
                  3:18-cv-05653-FLW-LHG PINCKNEY v. JOHNSON & JOHNSON et al                                               04/06/2018

https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                             492/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2for Filed
                                                Document                the District of New Jersey-Query
                                                                                 05/24/19        Page 495Associated Cases
                                                                                                               of 627
                  3:18-cv-05654-FLW-LHG OWEN v. JOHNSON & JOHNSON et al                                                  04/06/2018
                  3:18-cv-05666-FLW-LHG TELESCA v. JOHNSON & JOHNSON et al                                               04/09/2018
                  3:18-cv-05672-FLW-LHG HARDUNG v. JOHNSON & JOHNSON et al                                               04/09/2018
                  3:18-cv-05673-FLW-LHG HORNBECK v. JOHNSON & JOHNSON et al                                              04/09/2018
                  3:18-cv-05676-FLW-LHG CASEMAN v. JOHNSON & JOHNSON et al                                               04/09/2018
                  3:18-cv-05677-FLW-LHG SCHULTZ v. JOHNSON & JOHNSON et al                                               04/09/2018
                  3:18-cv-05705-FLW-LHG WILDER v. JOHNSON & JOHNSON et al                                                04/06/2018
                  3:18-cv-05693-FLW-LHG WITTIG v. JOHNSON & JOHNSON et al                                                04/09/2018
                  3:18-cv-05717-FLW-LHG MEIERS et al v. JOHNSON & JOHNSON et al                                          04/09/2018
                  3:18-cv-05722-FLW-LHG MCNICHOLS v. JOHNSON & JOHNSON et al                                             04/09/2018
                  3:18-cv-05726-FLW-LHG PIERCE et al v. JOHNSON & JOHNSON et al                                          04/09/2018
                  3:18-cv-05730-FLW-LHG WOODS v. JOHNSON & JOHNSON et al                                                 04/09/2018
                  3:18-cv-05736-FLW-LHG CONSIGLIO v. JOHNSON & JOHNSON et al                                             04/09/2018
                  3:18-cv-05801-FLW-LHG NORIEGA v. JOHNSON & JOHNSON et al                                               04/10/2018
                  3:18-cv-05804-FLW-LHG JACKSON v. JOHNSON & JOHNSON et al                                               04/10/2018
                  3:18-cv-05747-FLW-LHG SCOTT et al v. JOHNSON & JOHNSON et al                                           04/10/2018
                  3:18-cv-05806-FLW-LHG MOHAMED v. JOHNSON & JOHNSON et al                                               04/10/2018
                  3:18-cv-05810-FLW-LHG RAPPARD v. JOHNSON & JOHNSON et al                                               04/10/2018
                  3:18-cv-05782-FLW-LHG LYLES v. JOHNSON & JOHNSON et al                                                 04/10/2018
                  3:18-cv-05788-FLW-LHG KEMPNER v. JOHNSON & JOHNSON et al                                               04/10/2018
                  3:18-cv-05812-FLW-LHG CIZEWSKI v. JOHNSON & JOHNSON et al                                              04/10/2018
                  3:18-cv-05790-FLW-LHG FRANCK v. JOHNSON & JOHNSON et al                                                04/10/2018
                  3:18-cv-05813-FLW-LHG RICH v. JOHNSON & JOHNSON et al                                                  04/10/2018
                  3:18-cv-05796-FLW-LHG SHAWNEE v. JOHNSON & JOHNSON et al                                               04/10/2018
                  3:18-cv-05798-FLW-LHG SIMMONS v. JOHNSON & JOHNSON et al                                               04/10/2018
                  3:18-cv-05818-FLW-LHG CORAN et al v. JOHNSON & JOHNSON et al                                           04/10/2018
                  3:18-cv-05820-FLW-LHG WAGONER v. JOHNSON & JOHNSON et al                                               04/10/2018
                  3:17-cv-07927-FLW-LHG CAMPBELL, et al v. JOHNSON & JOHNSON, et al 10/05/2017
                  3:18-cv-05822-FLW-LHG MCFETRIDGE v. JOHNSON & JOHNSON et al                                            04/10/2018
                  3:18-cv-05824-FLW-LHG KIM-DOMINGUEZ v. JOHNSON & JOHNSON et al 04/10/2018
                  3:18-cv-05827-FLW-LHG WATSON v. JOHNSON & JOHNSON et al                                                04/10/2018
                  3:18-cv-05828-FLW-LHG ROBINSON v. JOHNSON & JOHNSON et al                                              04/10/2018
                  3:18-cv-05844-FLW-LHG BAKER v. JOHNSON & JOHNSON et al                                                 04/10/2018
                  3:18-cv-05853-FLW-LHG BECK v. JOHNSON & JOHNSON et al                                                  04/10/2018
                  3:18-cv-05858-FLW-LHG BOTTONE v. JOHNSON & JOHNSON et al                                               04/11/2018
                  3:18-cv-05883-FLW-LHG COLVIN v. JOHNSON & JOHNSON et al                                                04/11/2018
                  3:18-cv-05863-FLW-LHG BRYAN v. JOHNSON & JOHNSON et al                                                 04/11/2018
                  3:18-cv-05892-FLW-LHG ESPARZA v. JOHNSON & JOHNSON et al                                               04/11/2018
                  3:18-cv-05873-FLW-LHG CAMPBELL v. JOHNSON & JOHNSON et al                                              04/11/2018
                  3:18-cv-05901-FLW-LHG FITCH v. JOHNSON & JOHNSON et al                                                 04/11/2018
                  3:18-cv-05877-FLW-LHG CHELF v. JOHNSON & JOHNSON et al                                                 04/11/2018
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                            493/625
5/15/2019                           CM/ECF LIVE - U.S.
                          Case 1:19-cv-01530           District Court2for Filed
                                                  Document                the District of New Jersey-Query
                                                                                   05/24/19        Page 496Associated Cases
                                                                                                                 of 627

                  3:18-cv-05905-FLW-LHG GARCIA v. JOHNSON & JOHNSON et al                                                 04/11/2018
                  3:18-cv-05906-FLW-LHG HUSAK v. JOHNSON & JOHNSON et al                                                  04/11/2018
                  3:18-cv-05907-FLW-LHG KEENOY v. JOHNSON & JOHNSON et al                                                 04/11/2018
                  3:18-cv-05909-FLW-LHG KHONG v. JOHNSON & JOHNSON et al                                                  04/11/2018
                  3:18-cv-05916-FLW-LHG MUNCH v. JOHNSON & JOHNSON et al                                                  04/11/2018
                  3:18-cv-05920-FLW-LHG NOEL v. JOHNSON & JOHNSON et al                                                   04/11/2018
                  3:18-cv-05921-FLW-LHG HADA v. JOHNSON & JOHNSON et al                                                   04/11/2018
                  3:18-cv-05923-FLW-LHG NYHAN v. JOHNSON & JOHNSON et al                                                  04/11/2018
                  3:18-cv-05926-FLW-LHG ROSAS v. JOHNSON & JOHNSON et al                                                  04/11/2018
                  3:18-cv-05929-FLW-LHG TABOR v. JOHNSON & JOHNSON et al                                                  04/11/2018
                  3:18-cv-05932-FLW-LHG BOURGEOIS v. JOHNSON & JOHNSON et al                                              04/11/2018
                  3:18-cv-05935-FLW-LHG CLEM v. JOHNSON & JOHNSON et al                                                   04/11/2018
                  3:18-cv-05937-FLW-LHG GLASSO v. JOHNSON & JOHNSON et al                                                 04/11/2018
                  3:18-cv-06062-FLW-LHG Kent Krattenmaker v. Johnson and Johnson et al                                    04/11/2018
                  3:18-cv-06060-FLW-LHG WAITE v. JOHNSON & JOHNSON et al                                                  04/11/2018
                  3:18-cv-06061-FLW-LHG WILLIS v. JOHNSON & JOHNSON et al                                                 04/11/2018
                  3:18-cv-06079-FLW-LHG MILLIS v. JOHNSON AND JOHNSON et al                                               04/11/2018
                  3:18-cv-13975-FLW-LHG BEAL v. JOHNSON & JOHNSON et al                                                   09/18/2018
                  3:18-cv-13976-FLW-LHG MacKINNEY v. JOHNSON & JOHNSON et al                                              09/18/2018
                  3:18-cv-13977-FLW-LHG FITCH v. JOHNSON & JOHNSON et al                                                  09/18/2018
                  3:18-cv-13978-FLW-LHG JAMERSON v. JOHNSON & JOHNSON et al                                               09/18/2018
                  3:18-cv-13979-FLW-LHG FOX v. JOHNSON & JOHNSON et al                                                    09/18/2018
                  3:18-cv-13981-FLW-LHG THOMAS v. JOHNSON & JOHNSON et al                                                 09/18/2018
                  3:18-cv-13982-FLW-LHG BROXSON v. JOHNSON & JOHNSON et al                                                09/18/2018
                  3:18-cv-06018-FLW-LHG SAMUEL et al v. JOHNSON & JOHNSON et al                                           04/12/2018
                  3:18-cv-06048-FLW-LHG OWENS v. JOHNSON & JOHNSON et al                                                  04/12/2018
                  3:18-cv-06050-FLW-LHG RALLS v. JOHNSON & JOHNSON et al                                                  04/12/2018
                  3:18-cv-06055-FLW-LHG SAHYOUN v. JOHNSON & JOHNSON et al                                                04/12/2018
                  3:18-cv-06056-FLW-LHG SCHROEDER v. JOHNSON & JOHNSON et al                                              04/12/2018
                  3:18-cv-06058-FLW-LHG STEWART v. JOHNSON & JOHNSON et al                                                04/12/2018
                  3:18-cv-06059-FLW-LHG TUCKER v. JOHNSON & JOHNSON et al                                                 04/12/2018
                  3:18-cv-06101-FLW-LHG ERVIN v. JOHNSON & JOHNSON et al                                                  04/12/2018
                  3:18-cv-06110-FLW-LHG LOHR v. JOHNSON & JOHNSON et al                                                   04/12/2018
                  3:18-cv-06292-FLW-LHG FOOTMAN et al v. JOHNSON & JOHNSON et al                                          04/12/2018
                  3:18-cv-13983-FLW-LHG BARNES v. JOHNSON & JOHNSON et al                                                 09/18/2018
                  3:18-cv-06354-FLW-LHG SAIA v. JOHNSON & JOHNSON et al                                                   04/12/2018
                  3:18-cv-13984-FLW-LHG GARRETT v. JOHNSON & JOHNSON et al                                                09/18/2018
                  3:18-cv-13985-FLW-LHG BARNES v. JOHNSON & JOHNSON et al                                                 09/18/2018
                  3:18-cv-13986-FLW-LHG GEORGE v. JOHNSON & JOHNSON et al                                                 09/18/2018
                  3:18-cv-13987-FLW-LHG HARDY v. JOHNSON & JOHNSON et al                                                  09/19/2018
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                             494/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2for Filed
                                                Document                the District of New Jersey-Query
                                                                                 05/24/19        Page 497Associated Cases
                                                                                                               of 627
                  3:18-cv-13988-FLW-LHG ACQUAVIVA-AUBIN v. JOHNSON & JOHNSON et 09/19/2018
                  al
                  3:18-cv-13989-FLW-LHG SMITH v. JOHNSON & JOHNSON et al                                                 09/19/2018
                  3:18-cv-13995-FLW-LHG HARPER v. JOHNSON & JOHNSON et al                                                09/19/2018
                  3:18-cv-13990-FLW-LHG FARDIG v. JOHNSON & JOHNSON et al                                                09/19/2018
                  3:18-cv-06305-FLW-LHG WALKER et al v. JOHNSON & JOHNSON et al                                          04/13/2018
                  3:18-cv-06309-FLW-LHG RUFUS v. JOHNSON & JOHNSON et al                                                 04/13/2018
                  3:18-cv-06319-FLW-LHG KNIGHT et al v. JOHNSON & JOHNSON et al                                          04/13/2018
                  3:18-cv-06321-FLW-LHG DOOHER et al v. JOHNSON & JOHNSON et al                                          04/13/2018
                  3:18-cv-13998-FLW-LHG JACKSON v. JOHNSON & JOHNSON et al                                               09/19/2018
                  3:18-cv-13999-FLW-LHG WRIGHT v. JOHNSON & JOHNSON et al                                                09/19/2018
                  3:18-cv-13996-FLW-LHG PARSELLS v. JOHNSON & JOHNSON et al                                              09/19/2018
                  3:18-cv-14001-FLW-LHG HEISS v. JOHNSON & JOHNSON et al                                                 09/19/2018
                  3:18-cv-13997-FLW-LHG MAFFETT v. JOHNSON & JOHNSON et al                                               09/19/2018
                  3:18-cv-06589-FLW-LHG CLARK v. JOHNSON & JOHNSON et al                                                 04/13/2018
                  3:18-cv-06369-FLW-LHG DOMINGUEZ v. JOHNSON & JOHNSON et al                                             04/13/2018
                  3:18-cv-14002-FLW-LHG WATSON v. JOHNSON & JOHNSON et al                                                09/19/2018
                  3:18-cv-14004-FLW-LHG DIPIETRO v. JOHNSON & JOHNSON et al                                              09/19/2018
                  3:18-cv-14015-FLW-LHG PECK v. JOHNSON & JOHNSON et al                                                  09/19/2018
                  3:18-cv-14017-FLW-LHG ANDERSON v. JOHNSON & JOHNSON et al                                              09/19/2018
                  3:18-cv-14018-FLW-LHG ELLER v. JOHNSON & JOHNSON et al                                                 09/19/2018
                  3:18-cv-06620-FLW-LHG KNABB v. JOHNSON & JOHNSON et al                                                 04/13/2018
                  3:18-cv-06621-FLW-LHG PARKER v. JOHNSON & JOHNSON et al                                                04/13/2018
                  3:18-cv-06623-FLW-LHG MONTES v. JOHNSON & JOHNSON et al                                                04/13/2018
                  3:18-cv-06627-FLW-LHG NIX v. JOHNSON & JOHNSON et al                                                   04/13/2018
                  3:18-cv-06631-FLW-LHG WHITE v. JOHNSON & JOHNSON et al                                                 04/13/2018
                  3:18-cv-14008-FLW-LHG WAERSTAD v. JOHNSON & JOHNSON et al                                              09/19/2018
                  3:18-cv-14011-FLW-LHG MCDONALD v. JOHNSON & JOHNSON et al                                              09/19/2018
                  3:18-cv-14023-FLW-LHG CALDWELL v. JOHNSON & JOHNSON, INC. et al 09/19/2018
                  3:18-cv-14013-FLW-LHG NICKEL v. JOHNSON & JOHNSON et al                                                09/19/2018
                  3:18-cv-14024-FLW-LHG BRINKLEY v. JOHNSON & JOHNSON et al                                              09/19/2018
                  3:18-cv-14025-FLW-LHG THORSON v. JOHNSON & JOHNSON, INC. et al                                         09/19/2018
                  3:18-cv-14026-FLW-LHG MILO et al v. JOHNSON & JOHNSON et al                                            09/19/2018
                  3:18-cv-14033-FLW-LHG CANTOR et al v. JOHNSON & JOHNSON et al                                          09/19/2018
                  3:18-cv-14029-FLW-LHG ASCENZO et al v. JOHNSON & JOHNSON et al                                         09/19/2018
                  3:18-cv-14034-FLW-LHG NEIDLINGER v. JOHNSON & JOHNSON, INC. et al 09/19/2018
                  3:18-cv-14030-FLW-LHG ALLEN v. JOHNSON & JOHNSON et al                                                 09/19/2018
                  3:18-cv-14036-FLW-LHG ROBBINS-GAGICH v. JOHNSON & JOHNSON,
                                                                                                                         09/19/2018
                  INC. et al
                  3:18-cv-14032-FLW-LHG WILLIAMS v. JOHNSON & JOHNSON et al                                              09/19/2018
                  3:18-cv-14037-FLW-LHG WISNER v. JOHNSON & JOHNSON, INC. et al                                          09/19/2018

https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                            495/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2for Filed
                                                Document                the District of New Jersey-Query
                                                                                 05/24/19        Page 498Associated Cases
                                                                                                               of 627
                  3:18-cv-14038-FLW-LHG KOTSIFAKIS v. JOHNSON & JOHNSON, INC. et al 09/19/2018
                  3:18-cv-06596-FLW-LHG DACOVICH v. JOHNSON & JOHNSON et al                                              04/16/2018
                  3:18-cv-06601-FLW-LHG DOWD v. JOHNSON & JOHNSON et al                                                  04/16/2018
                  3:18-cv-06603-FLW-LHG FORDYCE v. JOHNSON & JOHNSON et al                                               04/16/2018
                  3:18-cv-06607-FLW-LHG HOPKINS v. JOHNSON & JOHNSON et al                                               04/16/2018
                  3:18-cv-06618-FLW-LHG COOPER et al v. JOHNSON AND JOHNSON et al                                        04/16/2018
                  3:18-cv-14042-FLW-LHG GARCIA v. JOHNSON & JOHNSON et al                                                09/20/2018
                  3:18-cv-14044-FLW-LHG GALLAGHER v. JOHNSON & JOHNSON et al                                             09/20/2018
                  3:18-cv-06741-FLW-LHG SANJORJO et al v. JOHNSON & JOHNSON et al                                        04/16/2018
                  3:18-cv-06744-FLW-LHG DALY v. JOHNSON AND JOHNSON et al                                                04/16/2018
                  3:18-cv-06753-FLW-LHG ELAINE MORAVINSKI v. JOHNSON & JOHNSON
                                                                                                                         04/16/2018
                  et al
                  3:18-cv-06760-FLW-LHG VAVIS v. JOHNSON & JOHNSON et al                                                 04/16/2018
                  3:18-cv-12391-FLW-LHG NEWCOMB v. JOHNSON & JOHNSON et al                                               08/03/2018
                  3:18-cv-12393-FLW-LHG TAMOR et al v. JOHNSON & JOHNSON et al                                           08/03/2018
                  3:18-cv-06762-FLW-LHG ANDREWS v. JOHNSON & JOHNSON, INC. et al                                         04/16/2018
                  3:18-cv-06764-FLW-LHG DAVIDSEN v. JOHNSON & JOHNSON, INC. et al                                        04/16/2018
                  3:18-cv-07019-FLW-LHG ENGLEHART v. JOHNSON & JOHNSON, INC. et al 04/16/2018
                  3:18-cv-07023-FLW-LHG GRIMES v. JOHNSON & JOHNSON, INC. et al                                          04/16/2018
                  3:18-cv-07025-FLW-LHG KUHLEMAN-HEATH v. JOHNSON & JOHNSON,
                                                                                                                         04/16/2018
                  INC. et al
                  3:18-cv-07029-FLW-LHG MARKLEY v. JOHNSON & JOHNSON, INC. et al                                         04/16/2018
                  3:18-cv-07552-FLW-LHG GALLEGOS v. JOHNSON & JOHNSON et al                                              04/16/2018
                  3:18-cv-07568-FLW-LHG HEINKING v. JOHNSON & JOHNSON et al                                              04/16/2018
                  3:18-cv-07579-FLW-LHG BRIEN v. JOHNSON & JOHNSON et al                                                 04/16/2018
                  3:18-cv-07586-FLW-LHG BERGQUIST v. JOHNSON & JOHNSON et al                                             04/16/2018
                  3:18-cv-07598-FLW-LHG RICHMOND v. JOHNSON & JOHNSON et al                                              04/16/2018
                  3:18-cv-07610-FLW-LHG O'NEILL v. JOHNSON & JOHNSON et al                                               04/16/2018
                  3:18-cv-07634-FLW-LHG NOONAN v. JOHNSON & JOHNSON et al                                                04/16/2018
                  3:18-cv-07658-FLW-LHG RUIZ-LAW et al v. JOHNSON & JOHNSON et al                                        04/16/2018
                  3:18-cv-07661-FLW-LHG BRAMAN et al v. JOHNSON & JOHNSON et al                                          04/16/2018
                  3:18-cv-07703-FLW-LHG MOAK v. JOHNSON & JOHNSON, INC. et al                                            04/16/2018
                  3:18-cv-07717-FLW-LHG SOTO v. JOHNSON & JOHNSON, INC. et al                                            04/17/2018
                  3:18-cv-07810-FLW-LHG MANWARREN v. JOHNSON & JOHNSON, INC. et
                                                                                                                         04/17/2018
                  al
                  3:18-cv-07953-FLW-LHG GREEN v. JOHNSON & JOHNSON et al                                                 04/17/2018
                  3:18-cv-07938-FLW-LHG PATEL et al v. JOHNSON & JOHNSON et al                                           04/17/2018
                  3:18-cv-07956-FLW-LHG WEBER v. JOHNSON & JOHNSON, INC. et al                                           04/17/2018
                  3:18-cv-07958-FLW-LHG BOLDIN v. JOHNSON & JOHNSON et al                                                04/17/2018
                  3:18-cv-07964-FLW-LHG ASTON v. JOHNSON & JOHNSON et al                                                 04/18/2018
                  3:18-cv-07975-FLW-LHG GENTNER et al v. JOHNSON & JOHNSON et al                                         04/18/2018

https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                            496/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2for Filed
                                                Document                the District of New Jersey-Query
                                                                                 05/24/19        Page 499Associated Cases
                                                                                                               of 627
                  3:18-cv-07976-FLW-LHG GENTHERT et al v. JOHNSON & JOHNSON et al                                        04/18/2018
                  3:18-cv-07995-FLW-LHG MATTHEWS v. JOHNSON & JOHNSON et al                                              04/18/2018
                  3:18-cv-07992-FLW-LHG NIXON et al v. JOHNSON & JOHNSON et al                                           04/18/2018
                  3:18-cv-08001-FLW-LHG DEJON v. JOHNSON & JOHNSON et al                                                 04/18/2018
                  3:18-cv-08002-FLW-LHG WILLIAMS et al v. JOHNSON & JOHNSON et al                                        04/18/2018
                  3:18-cv-08003-FLW-LHG STEWART v. JOHNSON & JOHNSON et al                                               04/18/2018
                  3:18-cv-08005-FLW-LHG MCGLONE v. JOHNSON & JOHNSON et al                                               04/18/2018
                  3:18-cv-08006-FLW-LHG CARETTO v. JOHNSON & JOHNSON et al                                               04/18/2018
                  3:18-cv-08007-FLW-LHG LASSETER et al v. JOHNSON & JOHNSON et al                                        04/18/2018
                  3:18-cv-08047-FLW-LHG RAULT v. JOHNSON & JOHNSON et al                                                 04/19/2018
                  3:18-cv-08051-FLW-LHG SILER v. JOHNSON & JOHNSON et al                                                 04/19/2018
                  3:18-cv-08055-FLW-LHG RICE v. JOHNSON & JOHNSON, INC. et al                                            04/19/2018
                  3:18-cv-08068-FLW-LHG EVANS v. JOHNSON & JOHNSON et al                                                 04/19/2018
                  3:18-cv-08071-FLW-LHG LEATH v. JOHNSON & JOHNSON et al                                                 04/19/2018
                  3:18-cv-08061-FLW-LHG DENNIS vs JOHNSON & JOHNSON et al                                                04/19/2018
                  3:18-cv-08074-FLW-LHG ROBINSON v. JOHNSON & JOHNSON et al                                              04/19/2018
                  3:18-cv-08091-FLW-LHG HALL v. JOHNSON & JOHNSON et al                                                  04/20/2018
                  3:18-cv-08094-FLW-LHG PRAWOTO v. JOHNSON & JOHNSON et al                                               04/20/2018
                  3:18-cv-08096-FLW-LHG SLOCUM et al v. JOHNSON & JOHNSON et al                                          04/20/2018
                  3:18-cv-08099-FLW-LHG INGRAM v. JOHNSON & JOHNSON et al                                                04/20/2018
                  3:18-cv-08104-FLW-LHG KENT v. JOHNSON & JOHNSON et al                                                  04/20/2018
                  3:18-cv-08117-FLW-LHG BROUGHTON v. JOHNSON & JOHNSON et al                                             04/20/2018
                  3:18-cv-08120-FLW-LHG WASHINGTON v. JOHNSON & JOHNSON, INC. et
                                                                                                                         04/20/2018
                  al
                  3:18-cv-08124-FLW-LHG FERGUSON v. JOHNSON & JOHNSON, INC. et al                                        04/20/2018
                  3:18-cv-08125-FLW-LHG RABENA et al v. JOHNSON & JOHNSON et al                                          04/20/2018
                  3:18-cv-08126-FLW-LHG LORETH et al v. JOHNSON & JOHNSON et al                                          04/20/2018
                  3:18-cv-08128-FLW-LHG HOUSTON v. JOHNSON & JOHNSON, INC. et al                                         04/20/2018
                  3:18-cv-08143-FLW-LHG BYNUM v. JOHNSON & JOHNSON et al                                                 04/23/2018
                  3:18-cv-08146-FLW-LHG CHURCH v. JOHNSON & JOHNSON et al                                                04/23/2018
                  3:18-cv-08149-FLW-LHG JOHNSON-SUMMERS v. JOHNSON & JOHNSON et
                                                                                                                         04/23/2018
                  al
                  3:18-cv-08152-FLW-LHG FINIGAN v. JOHNSON & JOHNSON et al                                               04/23/2018
                  3:18-cv-08154-FLW-LHG DYE v. JOHNSON & JOHNSON et al                                                   04/23/2018
                  3:18-cv-08156-FLW-LHG SCHWARZE v. JOHNSON & JOHNSON et al                                              04/23/2018
                  3:18-cv-08157-FLW-LHG SINCLAIR v. JOHNSON & JOHNSON et al                                              04/23/2018
                  3:18-cv-08160-FLW-LHG WHYTE v. JOHNSON & JOHNSON et al                                                 04/23/2018
                  3:18-cv-08161-FLW-LHG SMITH et al v. JOHNSON & JOHNSON et al                                           04/23/2018
                  3:18-cv-08162-FLW-LHG MATHEWS v. JOHNSON & JOHNSON et al                                               04/23/2018
                  3:18-cv-08165-FLW-LHG DILLON v. JOHNSON & JOHNSON et al                                                04/23/2018
                  3:18-cv-08167-FLW-LHG GATES-GREEN v. JOHNSON & JOHNSON et al                                           04/23/2018

https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                            497/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2for Filed
                                                Document                the District of New Jersey-Query
                                                                                 05/24/19        Page 500Associated Cases
                                                                                                               of 627
                  3:18-cv-08169-FLW-LHG BRNASDORFER v. JOHNSON & JOHNSON et al                                           04/23/2018
                  3:18-cv-08170-FLW-LHG ARRAO v. JOHNSON & JOHNSON et al                                                 04/23/2018
                  3:18-cv-08173-FLW-LHG LEPORIS v. JOHNSON & JOHNSON et al                                               04/23/2018
                  3:18-cv-08174-FLW-LHG ROBINSON v. JOHNSON & JOHNSON et al                                              04/23/2018
                  3:18-cv-08131-FLW-LHG JOHNSON v. JOHNSON & JOHNSON, INC. et al                                         04/23/2018
                  3:18-cv-08177-FLW-LHG CHRISTIE CAMPBELL v. JOHNSON & JOHNSON
                                                                                                                         04/23/2018
                  et al
                  3:18-cv-08182-FLW-LHG HARRIS v. JOHNSON & JOHNSON et al                                                04/23/2018
                  3:18-cv-08138-FLW-LHG TINER v. JOHNSON & JOHNSON et al                                                 04/23/2018
                  3:18-cv-08183-FLW-LHG COHEN v. JOHNSON & JOHNSON et al                                                 04/23/2018
                  3:18-cv-08184-FLW-LHG PERROTT v. JOHNSON & JOHNSON et al                                               04/23/2018
                  3:18-cv-08188-FLW-LHG CHURCH v. JOHNSON & JOHNSON et al                                                04/23/2018
                  3:18-cv-08190-FLW-LHG CRAWFORD v. JOHNSON & JOHNSON et al                                              04/23/2018
                  3:18-cv-08191-FLW-LHG DETTLING v. JOHNSON & JOHNSON et al                                              04/23/2018
                  3:18-cv-08193-FLW-LHG LUALLIN v. JOHNSON & JOHNSON et al                                               04/23/2018
                  3:18-cv-08194-FLW-LHG RUPP v. JOHNSON & JOHNSON et al                                                  04/23/2018
                  3:18-cv-08197-FLW-LHG SANDERS v. JOHNSON & JOHNSON et al                                               04/23/2018
                  3:18-cv-08199-FLW-LHG SCHWARTZ v. JOHNSON & JOHNSON et al                                              04/24/2018
                  3:18-cv-08205-FLW-LHG SMITH v. JOHNSON & JOHNSON et al                                                 04/24/2018
                  3:18-cv-08209-FLW-LHG SOLOMON v. JOHNSON & JOHNSON et al                                               04/24/2018
                  3:18-cv-08210-FLW-LHG POTTER v. JOHNSON & JOHNSON et al                                                04/24/2018
                  3:18-cv-08215-FLW-LHG TODD v. JOHNSON & JOHNSON et al                                                  04/24/2018
                  3:18-cv-08217-FLW-LHG VEITCH v. JOHNSON & JOHNSON et al                                                04/24/2018
                  3:18-cv-08221-FLW-LHG VIDETIC v. JOHNSON & JOHNSON et al                                               04/24/2018
                  3:18-cv-08233-FLW-LHG BOES v. JOHNSON & JOHNSON et al                                                  04/24/2018
                  3:18-cv-08244-FLW-LHG MILLER v. JOHNSON & JOHNSON et al                                                04/24/2018
                  3:18-cv-08151-FLW-LHG SHUMAKE et al v. JOHNSON & JOHNSON et al                                         04/24/2018
                  3:18-cv-08247-FLW-LHG MCINTOSH v. JOHNSON & JOHNSON et al                                              04/24/2018
                  3:18-cv-08248-FLW-LHG CHEELY-HALL v. JOHNSON & JOHNSON et al                                           04/24/2018
                  3:18-cv-08250-FLW-LHG FERNANDEZ v. JOHNSON & JOHNSON et al                                             04/24/2018
                  3:18-cv-08252-FLW-LHG MORENO et al v. JOHNSON & JOHNSON et al                                          04/24/2018
                  3:18-cv-08263-FLW-LHG Munoz v. Johnson & Johnson et al                                                 04/24/2018
                  3:18-cv-08257-FLW-LHG FERGUSON v. JOHNSON & JOHNSON et al                                              04/24/2018
                  3:18-cv-08262-FLW-LHG ARMSTRONG v. JOHNSON & JOHNSON et al                                             04/24/2018
                  3:18-cv-08283-FLW-LHG MUNCEY v. JOHNSON & JOHNSON et al                                                04/25/2018
                  3:18-cv-08285-FLW-LHG BECKMAN v. JOHNSON & JOHNSON et al                                               04/25/2018
                  3:18-cv-08275-FLW-LHG WILLS v. JOHNSON & JOHNSON et al                                                 04/25/2018
                  3:18-cv-08277-FLW-LHG PERRY v. JOHNSON & JOHNSON et al                                                 04/25/2018
                  3:18-cv-08286-FLW-LHG COLE-GRAHAM v. JOHNSON & JOHNSON et al                                           04/25/2018
                  3:18-cv-08278-FLW-LHG ALEXANDER v. JOHNSON & JOHNSON et al                                             04/25/2018
                  3:18-cv-08287-FLW-LHG MATTOX v. JOHNSON & JOHNSON et al                                                04/25/2018
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                            498/625
5/15/2019                           CM/ECF LIVE - U.S.
                          Case 1:19-cv-01530           District Court2for Filed
                                                  Document                the District of New Jersey-Query
                                                                                   05/24/19        Page 501Associated Cases
                                                                                                                 of 627

                  3:18-cv-08279-FLW-LHG VAUGHN v. JOHNSON & JOHNSON et al                                                 04/25/2018
                  3:18-cv-08281-FLW-LHG DEBONO v. JOHNSON & JOHNSON et al                                                 04/25/2018
                  3:18-cv-08288-FLW-LHG COLLINS v. JOHNSON & JOHNSON et al                                                04/25/2018
                  3:18-cv-08289-FLW-LHG PEARSON et al v. JOHNSON & JOHNSON et al                                          04/25/2018
                  3:18-cv-08290-FLW-LHG ELLIOTT v. JOHNSON & JOHNSON et al                                                04/25/2018
                  3:18-cv-08293-FLW-LHG HANSON v. JOHNSON & JOHNSON et al                                                 04/25/2018
                  3:18-cv-08294-FLW-LHG EVARY v. JOHNSON & JOHNSON et al                                                  04/25/2018
                  3:18-cv-08299-FLW-LHG SANCHEZ v. JOHNSON & JOHNSON et al                                                04/25/2018
                  3:18-cv-08303-FLW-LHG WILSON v. JOHNSON & JOHNSON et al                                                 04/25/2018
                  3:18-cv-08304-FLW-LHG THOMPSON v. JOHNSON & JOHNSON et al                                               04/25/2018
                  3:18-cv-08310-FLW-LHG STEELE v. JOHNSON & JOHNSON et al                                                 04/25/2018
                  3:18-cv-08314-FLW-LHG OWENS v. Johnson & Johnson et al                                                  04/26/2018
                  3:18-cv-08316-FLW-LHG JACKSON et al v. JOHNSON & JOHNSON et al                                          04/26/2018
                  3:18-cv-08324-FLW-LHG ATKINSON v. JOHNSON & JOHNSON et al                                               04/26/2018
                  3:18-cv-08327-FLW-LHG ANDERSEN v. JOHNSON & JOHNSON et al                                               04/26/2018
                  3:18-cv-08328-FLW-LHG ANTONIO v. JOHNSON & JOHNSON et al                                                04/26/2018
                  3:18-cv-08329-FLW-LHG BENDER v. JOHNSON & JOHNSON et al                                                 04/26/2018
                  3:18-cv-08331-FLW-LHG BRANHAM v. JOHNSON & JOHNSON et al                                                04/26/2018
                  3:18-cv-08333-FLW-LHG GEORGE v. JOHNSON & JOHNSON et al                                                 04/26/2018
                  3:18-cv-08336-FLW-LHG GLOVER v. JOHNSON & JOHNSON et al                                                 04/26/2018
                  3:18-cv-08337-FLW-LHG HERSHBERGER v. JOHNSON & JOHNSON et al                                            04/26/2018
                  3:18-cv-08338-FLW-LHG WYMAN v. JOHNSON & JOHNSON et al                                                  04/26/2018
                  3:18-cv-08339-FLW-LHG HANSON v. JOHNSON & JOHNSON et al                                                 04/26/2018
                  3:18-cv-08342-FLW-LHG CINTRON v. JOHNSON & JOHNSON et al                                                04/26/2018
                  3:18-cv-08343-FLW-LHG ARTHUR v. JOHNSON & JOHNSON et al                                                 04/26/2018
                  3:18-cv-08344-FLW-LHG HILL v. JOHNSON & JOHNSON et al                                                   04/26/2018
                  3:18-cv-08346-FLW-LHG HILLAND v. JOHNSON & JOHNSON et al                                                04/26/2018
                  3:18-cv-08348-FLW-LHG JOHNSON v. JOHNSON & JOHNSON et al                                                04/26/2018
                  3:18-cv-08349-FLW-LHG KLEKAS v. JOHNSON & JOHNSON et al                                                 04/26/2018
                  3:18-cv-08353-FLW-LHG MICHAELS v. JOHNSON & JOHNSON et al                                               04/26/2018
                  3:18-cv-08351-FLW-LHG LEGRAND v. JOHNSON & JOHNSON et al                                                04/26/2018
                  3:18-cv-08357-FLW-LHG SPARKS v. JOHNSON & JOHNSON et al                                                 04/26/2018
                  3:18-cv-08358-FLW-LHG SOLBRIG v. JOHNSON & JOHNSON et al                                                04/26/2018
                  3:18-cv-08368-FLW-LHG CLARK v. JOHNSON & JOHNSON et al                                                  04/26/2018
                  3:18-cv-08361-FLW-LHG GRANT v. JOHNSON & JOHNSON et al                                                  04/26/2018
                  3:18-cv-08365-FLW-LHG FRAZIER v. JOHNSON & JOHNSON et al                                                04/26/2018
                  3:18-cv-08366-FLW-LHG KEYS et al v. JOHNSON & JOHNSON et al                                             04/26/2018
                  3:18-cv-08369-FLW-LHG PARTRIDGE v. JOHNSON & JOHNSON et al                                              04/26/2018
                  3:18-cv-08370-FLW-LHG WIGGINS v. JOHNSON & JOHNSON et al                                                04/26/2018
                  3:18-cv-08371-FLW-LHG NEFF v. JOHNSON & JOHNSON et al                                                   04/26/2018
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                             499/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2for Filed
                                                Document                the District of New Jersey-Query
                                                                                 05/24/19        Page 502Associated Cases
                                                                                                               of 627
                  3:18-cv-08373-FLW-LHG SOZA v. JOHNSON & JOHNSON et al                                                  04/26/2018
                  3:18-cv-08374-FLW-LHG THOMPSON v. JOHNSON & JOHNSON et al                                              04/26/2018
                  3:18-cv-08375-FLW-LHG BROOKS v. JOHNSON & JOHNSON et al                                                04/26/2018
                  3:18-cv-08376-FLW-LHG WEAVER v. JOHNSON & JOHNSON et al                                                04/26/2018
                  3:18-cv-08379-FLW-LHG BALENTINE v. JOHNSON & JOHNSON et al                                             04/26/2018
                  3:18-cv-08381-FLW-LHG ELDER v. JOHNSON & JOHNSON et al                                                 04/26/2018
                  3:18-cv-08382-FLW-LHG CODY v. JOHNSON & JOHNSON et al                                                  04/26/2018
                  3:18-cv-08385-FLW-LHG ENDICOTT v. JOHNSON & JOHNSON et al                                              04/26/2018
                  3:18-cv-08417-FLW-LHG SILVA v. JOHNSON & JOHNSON et al                                                 04/27/2018
                  3:18-cv-08418-FLW-LHG JOHNSON v. JOHNSON & JOHNSON et al                                               04/27/2018
                  3:18-cv-08419-FLW-LHG JORDAN v. JOHNSON & JOHNSON et al                                                04/27/2018
                  3:18-cv-08392-FLW-LHG PEDRONI v. JOHNSON & JOHNSON et al                                               04/27/2018
                  3:18-cv-08420-FLW-LHG FORSE v. JOHNSON & JOHNSON et al                                                 04/27/2018
                  3:18-cv-08399-FLW-LHG DAVIS-THOMAS v. JOHNSON & JOHNSON et al                                          04/27/2018
                  3:18-cv-08421-FLW-LHG BRUMMOND v. JOHNSON & JOHNSON et al                                              04/27/2018
                  3:18-cv-08422-FLW-LHG NEWTON v. JOHNSON & JOHNSON et al                                                04/27/2018
                  3:18-cv-08424-FLW-LHG RAYBURN v. JOHNSON & JOHNSON et al                                               04/27/2018
                  3:18-cv-08400-FLW-LHG LARSON v. JOHNSON & JOHNSON et al                                                04/27/2018
                  3:18-cv-08447-FLW-LHG SIMON v. JOHNSON & JOHNSON et al                                                 04/27/2018
                  3:18-cv-08401-FLW-LHG DIVINCENZO v. JOHNSON & JOHNSON et al                                            04/27/2018
                  3:18-cv-08448-FLW-LHG JONES v. JOHNSON & JOHNSON et al                                                 04/27/2018
                  3:18-cv-08403-FLW-LHG TILLMAN v. JOHNSON & JOHNSON et al                                               04/27/2018
                  3:18-cv-08405-FLW-LHG LYNN v. JOHNSON & JOHNSON et al                                                  04/27/2018
                  3:18-cv-08409-FLW-LHG JOHNSON v. JOHNSON & JOHNSON et al                                               04/27/2018
                  3:18-cv-08411-FLW-LHG GONZALEZ v. JOHNSON & JOHNSON et al                                              04/27/2018
                  3:18-cv-08412-FLW-LHG BALL v. JOHNSON & JOHNSON et al                                                  04/27/2018
                  3:18-cv-08414-FLW-LHG DAWSON v. JOHNSON & JOHNSON et al                                                04/27/2018
                  3:18-cv-08490-FLW-LHG PIPER et al v. RITE AID CORPORATION et al                                        04/27/2018
                  3:18-cv-08491-FLW-LHG Arroyo v. Johnson & Johnson et al                                                04/27/2018
                  3:18-cv-08469-FLW-LHG MCMILLER v. JOHNSON & JOHNSON et al                                              04/27/2018
                  3:18-cv-08492-FLW-LHG Cavanaugh v. Johnson & Johnson et al                                             04/27/2018
                  3:18-cv-08472-FLW-LHG PRECIADO v. JOHNSON & JOHNSON et al                                              04/27/2018
                  3:18-cv-08473-FLW-LHG BURGETT v. JOHNSON & JOHNSON et al                                               04/27/2018
                  3:18-cv-08458-FLW-LHG ALLEN v. JOHNSON & JOHNSON et al                                                 04/27/2018
                  3:18-cv-08475-FLW-LHG PAGE v. JOHNSON & JOHNSON et al                                                  04/27/2018
                  3:18-cv-08459-FLW-LHG DAVLIN v. JOHNSON & JOHNSON et al                                                04/27/2018
                  3:18-cv-08476-FLW-LHG VANSIPE v. JOHNSON & JOHNSON et al                                               04/27/2018
                  3:18-cv-08462-FLW-LHG GARCIA v. JOHNSON & JOHNSON et al                                                04/27/2018
                  3:18-cv-08477-FLW-LHG LEMASTER v. JOHNSON & JOHNSON et al                                              04/27/2018
                  3:18-cv-08463-FLW-LHG HERRMANN v. JOHNSON & JOHNSON et al                                              04/27/2018
                  3:18-cv-08479-FLW-LHG SCHLOSSER v. JOHNSON & JOHNSON et al                                             04/27/2018
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                            500/625
5/15/2019                           CM/ECF LIVE - U.S.
                          Case 1:19-cv-01530           District Court2for Filed
                                                  Document                the District of New Jersey-Query
                                                                                   05/24/19        Page 503Associated Cases
                                                                                                                 of 627

                  3:18-cv-08464-FLW-LHG CAGLE v. JOHNSON & JOHNSON et al                                                  04/27/2018
                  3:18-cv-08466-FLW-LHG SHERKANOWSKI v. JOHNSON & JOHNSON et al                                           04/27/2018
                  3:18-cv-08467-FLW-LHG KELLER v. JOHNSON & JOHNSON et al                                                 04/27/2018
                  3:18-cv-08496-FLW-LHG SMITH et al v. JOHNSON & JOHNSON et al                                            04/27/2018
                  3:18-cv-08500-FLW-LHG WELLS v. JOHNSON & JOHNSON et al                                                  04/27/2018
                  3:18-cv-08513-FLW-LHG JACKSON v. JOHNSON & JOHNSON et al                                                04/30/2018
                  3:18-cv-08514-FLW-LHG ARMSTEAD et al v. JOHNSON & JOHNSON et al                                         04/30/2018
                  3:18-cv-08515-FLW-LHG GISO v. JOHNSON & JOHNSON et al                                                   04/30/2018
                  3:18-cv-08529-FLW-LHG NAGY v. JOHNSON & JOHNSON et al                                                   04/30/2018
                  3:18-cv-08530-FLW-LHG THIGPEN v. JOHNSON & JOHNSON et al                                                04/30/2018
                  3:18-cv-08531-FLW-LHG ETHERIDGE v. JOHNSON & JOHNSON et al                                              04/30/2018
                  3:18-cv-08532-FLW-LHG FORTI et al v. JOHNSON & JOHNSON et al                                            04/30/2018
                  3:18-cv-08533-FLW-LHG WILCOX v. JOHNSON & JOHNSON et al                                                 04/30/2018
                  3:18-cv-08534-FLW-LHG PAINTER v. JOHNSON & JOHNSON et al                                                04/30/2018
                  3:18-cv-08537-FLW-LHG COTTON v. JOHNSON & JOHNSON et al                                                 04/30/2018
                  3:18-cv-08538-FLW-LHG IMRAN v. JOHNSON & JOHNSON et al                                                  04/30/2018
                  3:18-cv-08539-FLW-LHG LODAHL v. JOHNSON & JOHNSON et al                                                 04/30/2018
                  3:18-cv-08540-FLW-LHG CAIN v. JOHNSON & JOHNSON et al                                                   04/30/2018
                  3:18-cv-08541-FLW-LHG MARANO v. JOHNSON & JOHNSON et al                                                 04/30/2018
                  3:18-cv-08542-FLW-LHG JONES v. JOHNSON & JOHNSON et al                                                  04/30/2018
                  3:18-cv-08543-FLW-LHG HENSEL et al v. JOHNSON & JOHNSON et al                                           04/30/2018
                  3:18-cv-08544-FLW-LHG SQUILLACE v. JOHNSON & JOHNSON et al                                              04/30/2018
                  3:18-cv-08545-FLW-LHG PERCHINSKY JR v. JOHNSON & JOHNSON et al                                          04/30/2018
                  3:18-cv-08546-FLW-LHG MINOR et al v. JOHNSON & JOHNSON et al                                            04/30/2018
                  3:18-cv-08551-FLW-LHG MCCOWN v. JOHNSON & JOHNSON et al                                                 04/30/2018
                  3:18-cv-08556-FLW-LHG MCCOY v. JOHNSON & JOHNSON et al                                                  04/30/2018
                  3:18-cv-08566-FLW-LHG TIPTON-BELL v. JOHNSON & JOHNSON et al                                            04/30/2018
                  3:18-cv-08557-FLW-LHG MISKOFSKI v. JOHNSON & JOHNSON et al                                              04/30/2018
                  3:18-cv-08558-FLW-LHG MCKAY v. JOHNSON & JOHNSON et al                                                  04/30/2018
                  3:18-cv-08561-FLW-LHG OWENS v. JOHNSON & JOHNSON et al                                                  04/30/2018
                  3:18-cv-08568-FLW-LHG Doddroe v. JOHNSON & JOHNSON, INC. et al                                          04/30/2018
                  3:18-cv-08570-FLW-LHG WHITTAKER v. JOHNSON & JOHNSON et al                                              04/30/2018
                  3:18-cv-08572-FLW-LHG WINTHER v. JOHNSON & JOHNSON et al                                                04/30/2018
                  3:18-cv-08562-FLW-LHG RIHAL v. JOHNSON & JOHNSON et al                                                  04/30/2018
                  3:18-cv-08574-FLW-LHG WOOLFOLK v. JOHNSON & JOHNSON et al                                               04/30/2018
                  3:18-cv-08575-FLW-LHG LANDRY v. JOHNSON & JOHNSON et al                                                 04/30/2018
                  3:18-cv-08564-FLW-LHG ROGERS v. JOHNSON & JOHNSON et al                                                 04/30/2018
                  3:18-cv-08577-FLW-LHG LEMIRE v. JOHNSON & JOHNSON et al                                                 04/30/2018
                  3:18-cv-08565-FLW-LHG ROSS v. JOHNSON & JOHNSON et al                                                   04/30/2018
                  3:18-cv-08569-FLW-LHG KELLY v. JOHNSON & JOHNSON et al                                                  04/30/2018
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                             501/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2for Filed
                                                Document                the District of New Jersey-Query
                                                                                 05/24/19        Page 504Associated Cases
                                                                                                               of 627
                  3:18-cv-08576-FLW-LHG DILLASHAW v. JOHNSON & JOHNSON, INC. et al 04/30/2018
                  3:18-cv-08578-FLW-LHG MEYER v. JOHNSON & JOHNSON et al                                                 04/30/2018
                  3:18-cv-08579-FLW-LHG RICCIUTI v. JOHNSON & JOHNSON et al                                              04/30/2018
                  3:18-cv-08580-FLW-LHG YEAKEL v. JOHNSON & JOHNSON et al                                                04/30/2018
                  3:18-cv-08581-FLW-LHG MURRY v. JOHNSON & JOHNSON et al                                                 04/30/2018
                  3:18-cv-08583-FLW-LHG YOUNG v. JOHNSON & JOHNSON et al                                                 04/30/2018
                  3:18-cv-08592-FLW-LHG SOUTHARD v. JOHNSON & JOHNSON
                                                                                                                         04/30/2018
                  CONSUMER INC. et al
                  3:18-cv-08594-FLW-LHG SAVONA v. JOHNSON & JOHNSON et al                                                04/30/2018
                  3:18-cv-08596-FLW-LHG SCHOFIELD v. JOHNSON & JOHNSON et al                                             04/30/2018
                  3:18-cv-08597-FLW-LHG TERRELL v. JOHNSON & JOHNSON et al                                               04/30/2018
                  3:18-cv-08598-FLW-LHG ALLEN v. JOHNSON & JOHNSON et al                                                 04/30/2018
                  3:18-cv-08600-FLW-LHG SILVA v. JOHNSON & JOHNSON et al                                                 04/30/2018
                  3:18-cv-08601-FLW-LHG NICHOLS v. JOHNSON & JOHNSON et al                                               04/30/2018
                  3:18-cv-08584-FLW-LHG SMITH v. JOHNSON & JOHNSON et al                                                 04/30/2018
                  3:18-cv-08606-FLW-LHG BARNES v. JOHNSON & JOHNSON et al                                                04/30/2018
                  3:18-cv-08585-FLW-LHG YOUNG v. JOHNSON & JOHNSON et al                                                 04/30/2018
                  3:18-cv-08610-FLW-LHG WOJTA v. JOHNSON & JOHNSON et al                                                 04/30/2018
                  3:18-cv-08611-FLW-LHG HALL v. JOHNSON & JOHNSON et al                                                  04/30/2018
                  3:18-cv-08589-FLW-LHG BAKER v. JOHNSON & JOHNSON et al                                                 04/30/2018
                  3:18-cv-08613-FLW-LHG BOYCE et al v. JOHNSON & JOHNSON et al                                           04/30/2018
                  3:18-cv-08590-FLW-LHG ATKINS v. JOHNSON & JOHNSON et al                                                04/30/2018
                  3:18-cv-08617-FLW-LHG SALTERS v. JOHNSON & JOHNSON et al                                               05/01/2018
                  3:18-cv-08671-FLW-LHG TENEBRUSO v. JOHNSON & JOHNSON et al                                             05/02/2018
                  3:18-cv-08686-FLW-LHG DUKE v. JOHNSON & JOHNSON et al                                                  05/02/2018
                  3:18-cv-08673-FLW-LHG BERNTHOLD v. JOHNSON & JOHNSON et al                                             05/02/2018
                  3:18-cv-08675-FLW-LHG BROWN v. JOHNSON & JOHNSON et al                                                 05/02/2018
                  3:18-cv-08691-FLW-LHG FRYE v. JOHNSON & JOHNSON et al                                                  05/02/2018
                  3:18-cv-08692-FLW-LHG FONTENOT v. JOHNSON & JOHNSON et al                                              05/02/2018
                  3:18-cv-08687-FLW-LHG ESPENSHADE v. JOHNSON & JOHNSON et al                                            05/02/2018
                  3:18-cv-08694-FLW-LHG GAY v. JOHNSON & JOHNSON et al                                                   05/02/2018
                  3:18-cv-08688-FLW-LHG COOPER v. IMERYS TALC AMERICA, INC. et al                                        05/02/2018
                  3:18-cv-08696-FLW-LHG GOLDSTEIN v. JOHNSON & JOHNSON et al                                             05/02/2018
                  3:18-cv-08690-FLW-LHG FRANKLIN v. JOHNSON & JOHNSON et al                                              05/02/2018
                  3:18-cv-08697-FLW-LHG GOMES v. JOHNSON & JOHNSON et al                                                 05/02/2018
                  3:18-cv-08699-FLW-LHG HUND v. JOHNSON & JOHNSON et al                                                  05/02/2018
                  3:18-cv-08700-FLW-LHG JACKSON v. JOHNSON & JOHNSON et al                                               05/02/2018
                  3:18-cv-08701-FLW-LHG JOHANNSEN v. JOHNSON & JOHNSON et al                                             05/02/2018
                  3:18-cv-08635-FLW-LHG BLINDER et al v. JOHNSON & JOHNSON, INC. et al 05/02/2018
                  3:18-cv-08702-FLW-LHG LIBONATI v. JOHNSON & JOHNSON et al                                              05/02/2018
                  3:18-cv-08640-FLW-LHG BERFECT-CULLER v. IMERYS TALC AMERICA, 05/02/2018
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                            502/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2for Filed
                                                Document                the District of New Jersey-Query
                                                                                 05/24/19        Page 505Associated Cases
                                                                                                               of 627
                  INC. et al
                  3:18-cv-08703-FLW-LHG LOLLO v. JOHNSON & JOHNSON et al                                                 05/02/2018
                  3:18-cv-08645-FLW-LHG COY v. JOHNSON & JOHNSON et al                                                   05/02/2018
                  3:18-cv-08649-FLW-LHG MARTIN v. JOHNSON & JOHNSON et al                                                05/02/2018
                  3:18-cv-08652-FLW-LHG HANCOCK v. JOHNSON & JOHNSON et al                                               05/02/2018
                  3:18-cv-08656-FLW-LHG BREAUX v. JOHNSON & JOHNSON et al                                                05/02/2018
                  3:18-cv-08658-FLW-LHG MAHINSKE v. JOHNSON & JOHNSON et al                                              05/02/2018
                  3:18-cv-08660-FLW-LHG BUSH v. IMERYS TALC AMERICA, INC. et al                                          05/02/2018
                  3:18-cv-08707-FLW-LHG TRULL v. JOHNSON & JOHNSON et al                                                 05/02/2018
                  3:18-cv-08717-FLW-LHG WOODS v. JOHNSON & JOHNSON et al                                                 05/02/2018
                  3:18-cv-08718-FLW-LHG SIMMONS v. JOHNSON & JOHNSON et al                                               05/02/2018
                  3:18-cv-08709-FLW-LHG SHIPLEY v. JOHNSON & JOHNSON et al                                               05/02/2018
                  3:18-cv-08710-FLW-LHG LEWIS v. JOHNSON & JOHNSON et al                                                 05/02/2018
                  3:18-cv-08711-FLW-LHG THORP v. JOHNSON & JOHNSON et al                                                 05/02/2018
                  3:18-cv-08732-FLW-LHG ALLBRIGHT v. JOHNSON & JOHNSON et al                                             05/02/2018
                  3:18-cv-08713-FLW-LHG ENRIQUEZ et al v. JOHNSON & JOHNSON et al                                        05/02/2018
                  3:18-cv-08715-FLW-LHG KNECHT et al v. JOHNSON & JOHNSON et al                                          05/02/2018
                  3:17-cv-10185-FLW-LHG CASTILLO v. JOHNSON & JOHNSON et al                                              05/03/2018
                  3:17-cv-10180-FLW-LHG BAZEMORE v. JOHNSON & JOHNSON et al                                              05/03/2018
                  3:17-cv-09856-FLW-LHG MCDOWELL v. JOHNSON & JOHNSON et al                                              05/03/2018
                  3:17-cv-09824-FLW-LHG GIRADO v. JOHNSON & JOHNSON et al                                                05/03/2018
                  3:17-cv-09712-FLW-LHG FITZGERALD v. JOHNSON & JOHNSON et al                                            05/03/2018
                  3:18-cv-08747-FLW-LHG MARRUFO v. JOHNSON & JOHNSON et al                                               05/03/2018
                  3:18-cv-08749-FLW-LHG KERR v. JOHNSON & JOHNSON et al                                                  05/03/2018
                  3:18-cv-08752-FLW-LHG GRAY v. IMERYS TALC AMERICA, INC. et al                                          05/03/2018
                  3:18-cv-08755-FLW-LHG GUILLOT v. IMERYS TALC AMERICA, INC. et al 05/03/2018
                  3:18-cv-08740-FLW-LHG GAFFNEY v. JOHNSON & JOHNSON et al                                               05/03/2018
                  3:18-cv-08739-FLW-LHG CUEVAS v. JOHNSON & JOHNSON et al                                                05/03/2018
                  3:18-cv-08738-FLW-LHG PULLIAM v. JOHNSON & JOHNSON et al                                               05/03/2018
                  3:18-cv-08733-FLW-LHG CAMERON v. JOHNSON & JOHNSON et al                                               05/03/2018
                  3:18-cv-08789-FLW-LHG ROGERS v. JOHNSON & JOHNSON et al                                                05/04/2018
                  3:18-cv-08776-FLW-LHG RIPKA v. JOHNSON & JOHNSON et al                                                 05/04/2018
                  3:18-cv-08790-FLW-LHG BROWN v. JOHNSON & JOHNSON et al                                                 05/04/2018
                  3:18-cv-08781-FLW-LHG HENRY v. JOHNSON & JOHNSON et al                                                 05/04/2018
                  3:18-cv-08775-FLW-LHG BROWN et al v. JOHNSON & JOHNSON et al                                           05/04/2018
                  3:18-cv-08791-FLW-LHG GHERE v. JOHNSON & JOHNSON et al                                                 05/04/2018
                  3:18-cv-08792-FLW-LHG HUBBARD v. JOHNSON & JOHNSON et al                                               05/04/2018
                  3:18-cv-08793-FLW-LHG WAMPLER v. JOHNSON & JOHNSON et al                                               05/04/2018
                  3:18-cv-08796-FLW-LHG DELACRUZ v. JOHNSON & JOHNSON INC. et al                                         05/04/2018
                  3:18-cv-08815-FLW-LHG HOSTON v. JOHNSON & JOHNSON et al                                                05/04/2018
                  3:18-cv-08816-FLW-LHG SCHULTE v. JOHNSON & JOHNSON et al                                               05/04/2018
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                            503/625
5/15/2019                           CM/ECF LIVE - U.S.
                          Case 1:19-cv-01530           District Court2for Filed
                                                  Document                the District of New Jersey-Query
                                                                                   05/24/19        Page 506Associated Cases
                                                                                                                 of 627

                  3:18-cv-08820-FLW-LHG MAUER v. JOHNSON & JOHNSON, INC. et al                                            05/07/2018
                  3:18-cv-08822-FLW-LHG TURBIN v. JOHNSON & JOHNSON et al                                                 05/07/2018
                  3:18-cv-08824-FLW-LHG GRAY v. JOHNSON & JOHNSON et al                                                   05/07/2018
                  3:18-cv-08826-FLW-LHG RESNICK v. JOHNSON & JOHNSON et al                                                05/07/2018
                  3:18-cv-08828-FLW-LHG JARRETT v. JOHNSON & JOHNSON et al                                                05/07/2018
                  3:18-cv-08834-FLW-LHG MUNZER v. JOHNSON & JOHNSON et al                                                 05/07/2018
                  3:18-cv-08857-FLW-LHG ROE v. JOHNSON & JOHNSON, INC. et al                                              05/07/2018
                  3:18-cv-08858-FLW-LHG RUSSELL v. JOHNSON & JOHNSON et al                                                05/07/2018
                  3:18-cv-08838-FLW-LHG ROSINSKI v. JOHNSON & JOHNSON, INC. et al                                         05/07/2018
                  3:18-cv-08859-FLW-LHG SIEBER v. JOHNSON & JOHNSON et al                                                 05/07/2018
                  3:18-cv-08861-FLW-LHG HUBBARD v. JOHNSON & JOHNSON et al                                                05/07/2018
                  3:18-cv-08844-FLW-LHG ENGLAND v. JOHNSON & JOHNSON et al                                                05/07/2018
                  3:18-cv-08864-FLW-LHG HARRIS v. JOHNSON & JOHNSON et al                                                 05/07/2018
                  3:18-cv-08865-FLW-LHG JABLON v. JOHNSON & JOHNSON et al                                                 05/07/2018
                  3:18-cv-08846-FLW-LHG HOLLAND v. JOHNSON & JOHNSON et al                                                05/07/2018
                  3:18-cv-08870-FLW-LHG CLARK et al v. JOHNSON & JOHNSON et al                                            05/07/2018
                  3:18-cv-08891-FLW-LHG HENRY v. JOHNSON & JOHNSON et al                                                  05/07/2018
                  3:18-cv-08892-FLW-LHG BEARFIELD v. JOHNSON & JOHNSON et al                                              05/07/2018
                  3:18-cv-08893-FLW-LHG CAREY v. JOHNSON & JOHNSON et al                                                  05/07/2018
                  3:18-cv-08852-FLW-LHG HARDY v. IMERYS TALC AMERICA, INC. et al                                          05/07/2018
                  3:18-cv-08853-FLW-LHG ANGILLETTA v. JOHNSON & JOHNSON et al                                             05/07/2018
                  3:18-cv-08855-FLW-LHG KAWELO v. JOHNSON & JOHNSON et al                                                 05/07/2018
                  3:18-cv-08895-FLW-LHG GOLDEN v. JOHNSON & JOHNSON et al                                                 05/07/2018
                  3:18-cv-08897-FLW-LHG RODWELL v. JOHNSON & JOHNSON et al                                                05/07/2018
                  3:18-cv-08900-FLW-LHG LOEHR v. JOHNSON & JOHNSON et al                                                  05/07/2018
                  3:18-cv-08901-FLW-LHG KING v. JOHNSON & JOHNSON et al                                                   05/07/2018
                  3:18-cv-08902-FLW-LHG FAUGHT et al v. JOHNSON & JOHNSON et al                                           05/07/2018
                  3:18-cv-08909-FLW-LHG HOSKINS v. JOHNSON & JOHNSON et al                                                05/07/2018
                  3:18-cv-08910-FLW-LHG KEITH et al v. JOHNSON & JOHNSON et al                                            05/07/2018
                  3:18-cv-08905-FLW-LHG MACFARLAND v. JOHNSON & JOHNSON et al                                             05/07/2018
                  3:18-cv-08913-FLW-LHG BELLOWS v. JOHNSON & JOHNSON et al                                                05/07/2018
                  3:18-cv-08915-FLW-LHG MULLIS v. JOHNSON & JOHNSON et al                                                 05/07/2018
                  3:18-cv-08916-FLW-LHG VALVO v. JOHNSON & JOHNSON et al                                                  05/07/2018
                  3:18-cv-08921-FLW-LHG HIDALGO v. IMERYS TALC AMERICA, INC. et al                                        05/08/2018
                  3:18-cv-08922-FLW-LHG SCOTT v. JOHNSON & JOHNSON et al                                                  05/08/2018
                  3:18-cv-08928-FLW-LHG FUGLER v. JOHNSON & JOHNSON et al                                                 05/08/2018
                  3:18-cv-08948-FLW-LHG HENDERSON-HILDEBRAND v. JOHNSON &
                                                                                                                          05/08/2018
                  JOHNSON et al
                  3:18-cv-08949-FLW-LHG JENNINGS v. JOHNSON & JOHNSON et al                                               05/08/2018
                  3:18-cv-08950-FLW-LHG JOSEY v. JOHNSON & JOHNSON et al                                                  05/08/2018

https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                             504/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2for Filed
                                                Document                the District of New Jersey-Query
                                                                                 05/24/19        Page 507Associated Cases
                                                                                                               of 627
                  3:18-cv-08938-FLW-LHG LOBDELL v. JOHNSON & JOHNSON, INC. et al                                         05/08/2018
                  3:18-cv-08952-FLW-LHG KHALIQ v. JOHNSON & JOHNSON et al                                                05/08/2018
                  3:18-cv-08941-FLW-LHG BOSSERMAN v. JOHNSON & JOHNSON et al                                             05/08/2018
                  3:18-cv-08953-FLW-LHG WEAVER v. JOHNSON & JOHNSON et al                                                05/08/2018
                  3:18-cv-08956-FLW-LHG WILSON v. JOHNSON & JOHNSON et al                                                05/08/2018
                  3:18-cv-08944-FLW-LHG BRUENS v. JOHNSON & JOHNSON et al                                                05/08/2018
                  3:18-cv-08945-FLW-LHG FRANCIS v. JOHNSON & JOHNSON et al                                               05/08/2018
                  3:18-cv-08946-FLW-LHG KLINGER v. JOHNSON & JOHNSON et al                                               05/08/2018
                  3:18-cv-08947-FLW-LHG BOND v. JOHNSON & JOHNSON et al                                                  05/08/2018
                  3:18-cv-08968-FLW-LHG VAZQUEZ v. JOHNSON & JOHNSON et al                                               05/09/2018
                  3:18-cv-08970-FLW-LHG HILLARD v. JOHNSON & JOHNSON et al                                               05/09/2018
                  3:18-cv-08973-FLW-LHG BUNDOCK et al v. JOHNSON & JOHNSON et al                                         05/09/2018
                  3:18-cv-08963-FLW-LHG HIGHTOWER v. IMERYS TALC AMERICA, INC. et
                                                                                                                         05/09/2018
                  al
                  3:18-cv-08965-FLW-LHG TORRES v. JOHNSON & JOHNSON et al                                                05/09/2018
                  3:18-cv-08967-FLW-LHG HINTON v. JOHNSON & JOHNSON et al                                                05/09/2018
                  3:18-cv-08996-FLW-LHG MUTTS v. JOHNSON & JOHNSON et al                                                 05/09/2018
                  3:18-cv-08997-FLW-LHG MORRIS v. JOHNSON & JOHNSON et al                                                05/09/2018
                  3:18-cv-08990-FLW-LHG JAMES v. JOHNSON & JOHNSON et al                                                 05/09/2018
                  3:18-cv-08998-FLW-LHG BECK v. JOHNSON & JOHNSON et al                                                  05/09/2018
                  3:18-cv-08992-FLW-LHG MENDOZA v. JOHNSON & JOHNSON et al                                               05/09/2018
                  3:18-cv-08994-FLW-LHG MCINNIS v. JOHNSON & JOHNSON et al                                               05/09/2018
                  3:18-cv-09004-FLW-LHG HOUMIEL v. JOHNSON & JOHNSON, INC. et al                                         05/09/2018
                  3:18-cv-09013-FLW-LHG SWETMAN v. JOHNSON & JOHNSON et al                                               05/09/2018
                  3:18-cv-09019-FLW-LHG HARTNETT v. JOHNSON & JOHNSON et al                                              05/10/2018
                  3:18-cv-09020-FLW-LHG JOHNSON v. JOHNSON & JOHNSON et al                                               05/10/2018
                  3:18-cv-09021-FLW-LHG HAWKINS-BELDEN v. JOHNSON & JOHNSON et
                                                                                                                         05/10/2018
                  al
                  3:18-cv-09024-FLW-LHG LIEURANCE v. JOHNSON & JOHNSON et al                                             05/10/2018
                  3:18-cv-09028-FLW-LHG PETERSON v. JOHNSON & JOHNSON et al                                              05/10/2018
                  3:18-cv-09044-FLW-LHG MORGAN v. JOHNSON & JOHNSON et al                                                05/10/2018
                  3:18-cv-09047-FLW-LHG SMITH v. JOHNSON & JOHNSON et al                                                 05/10/2018
                  3:18-cv-09049-FLW-LHG SYNDER v. JOHNSON & JOHNSON et al                                                05/10/2018
                  3:18-cv-09050-FLW-LHG WILLIAMSTON v. JOHNSON & JOHNSON et al                                           05/10/2018
                  3:18-cv-09051-FLW-LHG KILBANE v. JOHNSON & JOHNSON et al                                               05/10/2018
                  3:18-cv-09059-FLW-LHG BOVIDGE v. JOHNSON & JOHNSON et al                                               05/10/2018
                  3:18-cv-09052-FLW-LHG KLEIN et al v. JOHNSON & JOHNSON et al                                           05/10/2018
                  3:18-cv-09060-FLW-LHG HOFFMAN v. JOHNSON & JOHNSON et al                                               05/10/2018
                  3:18-cv-09061-FLW-LHG HURST v. JOHNSON & JOHNSON et al                                                 05/10/2018
                  3:18-cv-09062-FLW-LHG FAUSTMANN v. JOHNSON & JOHNSON et al                                             05/10/2018
                  3:18-cv-09063-FLW-LHG HICKS v. JOHNSON & JOHNSON et al                                                 05/10/2018

https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                            505/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2for Filed
                                                Document                the District of New Jersey-Query
                                                                                 05/24/19        Page 508Associated Cases
                                                                                                               of 627
                  3:18-cv-09064-FLW-LHG MAGANA v. JOHNSON & JOHNSON et al                                                05/10/2018
                  3:18-cv-09053-FLW-LHG BLANKENSHIP et al v. JOHNSON & JOHNSON et al 05/10/2018
                  3:18-cv-09054-FLW-LHG CLARK v. JOHNSON & JOHNSON et al                                                 05/10/2018
                  3:18-cv-09055-FLW-LHG KENT v. JOHNSON & JOHNSON et al                                                  05/10/2018
                  3:18-cv-09065-FLW-LHG TOLLISON v. JOHNSON & JOHNSON et al                                              05/10/2018
                  3:18-cv-09067-FLW-LHG FREDRIC v. JOHNSON & JOHNSON et al                                               05/10/2018
                  3:18-cv-09069-FLW-LHG NEILSON v. JOHNSON & JOHNSON et al                                               05/10/2018
                  3:18-cv-09072-FLW-LHG ROBINSON v. JOHNSON & JOHNSON et al                                              05/10/2018
                  3:18-cv-09074-FLW-LHG HART v. JOHNSON & JOHNSON et al                                                  05/10/2018
                  3:18-cv-09094-FLW-LHG OGLE et al v. JOHNSON & JOHNSON et al                                            05/11/2018
                  3:18-cv-09096-FLW-LHG GARRETT v. JOHNSON & JOHNSON et al                                               05/11/2018
                  3:18-cv-09097-FLW-LHG BURGART v. JOHNSON & JOHNSON et al                                               05/11/2018
                  3:18-cv-09098-FLW-LHG DELAVEGA v. JOHNSON & JOHNSON et al                                              05/11/2018
                  3:18-cv-09100-FLW-LHG LEHR v. JOHNSON & JOHNSON et al                                                  05/11/2018
                  3:18-cv-09111-FLW-LHG WALTERS, JR v. JOHNSON & JOHNSON et al                                           05/11/2018
                  3:18-cv-09117-FLW-LHG CHASE v. JOHNSON & JOHNSON et al                                                 05/11/2018
                  3:18-cv-09118-FLW-LHG GIBBONS JR. v. JOHNSON & JOHNSON et al                                           05/11/2018
                  3:18-cv-11496-FLW-LHG CORLEY v. JOHNSON & JOHNSON et al                                                07/11/2018
                  3:18-cv-09122-FLW-LHG ESTABROOK v. JOHNSON & JOHNSON et al                                             05/14/2018
                  3:18-cv-09123-FLW-LHG VAZQUEZ v. JOHNSON & JOHNSON, INC. et al                                         05/14/2018
                  3:18-cv-09131-FLW-LHG JOHNSTON v. JOHNSON & JOHNSON et al                                              05/14/2018
                  3:18-cv-09134-FLW-LHG ZADEKAS v. JOHNSON & JOHNSON et al                                               05/14/2018
                  3:18-cv-09145-FLW-LHG GIDEON v. JOHNSON & JOHNSON et al                                                05/14/2018
                  3:18-cv-09153-FLW-LHG TEMPLETON et al v. JOHNSON & JOHNSON, INC.
                                                                                                                         05/14/2018
                  et al
                  3:18-cv-09156-FLW-LHG KAAUWAI v. JOHNSON & JOHNSON, INC. et al                                         05/14/2018
                  3:18-cv-09157-FLW-LHG IVERSON v. JOHNSON & JOHNSON et al                                               05/14/2018
                  3:18-cv-09161-FLW-LHG TABOR et al v. JOHNSON & JOHNSON et al                                           05/15/2018
                  3:18-cv-09162-FLW-LHG RAKIN v. JOHNSON & JOHNSON et al                                                 05/15/2018
                  3:18-cv-09165-FLW-LHG DAVIS v. JOHNSON & JOHNSON et al                                                 05/15/2018
                  3:18-cv-09168-FLW-LHG OTTENS v. JOHNSON & JOHNSON et al                                                05/15/2018
                  3:18-cv-09174-FLW-LHG CROCKER v. JOHNSON & JOHNSON et al                                               05/15/2018
                  3:18-cv-09177-FLW-LHG PARKER et al v. JOHNSON & JOHNSON et al                                          05/15/2018
                  3:18-cv-09188-FLW-LHG JONES v. IMERYS TALC AMERICA, INC. et al                                         05/15/2018
                  3:18-cv-09193-FLW-LHG HALL v. JOHNSON & JOHNSON, INC. et al                                            05/15/2018
                  3:18-cv-09208-FLW-LHG PREVOST v. JOHNSON & JOHNSON et al                                               05/15/2018
                  3:18-cv-09209-FLW-LHG PUGH v. JOHNSON & JOHNSON et al                                                  05/15/2018
                  3:18-cv-09211-FLW-LHG QUINION v. JOHNSON & JOHNSON et al                                               05/15/2018
                  3:18-cv-09212-FLW-LHG ROOT v. JOHNSON & JOHNSON et al                                                  05/15/2018
                  3:18-cv-09221-FLW-LHG LAURENT v. IMERYS TALC AMERICA, INC. et al 05/15/2018
                  3:18-cv-09223-FLW-LHG GOLEMATIS v. JOHNSON & JOHNSON et al                                             05/15/2018
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                            506/625
5/15/2019                           CM/ECF LIVE - U.S.
                          Case 1:19-cv-01530           District Court2for Filed
                                                  Document                the District of New Jersey-Query
                                                                                   05/24/19        Page 509Associated Cases
                                                                                                                 of 627

                  3:18-cv-09225-FLW-LHG LEWIS v. IMERYS TALC AMERICA, INC. et al                                          05/15/2018
                  3:18-cv-09227-FLW-LHG PASTOR v. JOHNSON & JOHNSON et al                                                 05/15/2018
                  3:18-cv-09280-FLW-LHG MACKEY v. JOHNSON & JOHNSON et al                                                 05/16/2018
                  3:18-cv-09260-FLW-LHG LEWIS v. IMERYS TALC AMERICA, INC. et al                                          05/16/2018
                  3:18-cv-09269-FLW-LHG PORTER v. JOHNSON & JOHNSON et al                                                 05/16/2018
                  3:18-cv-09270-FLW-LHG MABILE v. IMERYS TALC AMERICA, INC. et al                                         05/16/2018
                  3:18-cv-09271-FLW-LHG FODERA v. JOHNSON & JOHNSON et al                                                 05/16/2018
                  3:18-cv-09272-FLW-LHG MELANCON v. IMERYS TALC AMERICA, INC. et
                                                                                                                          05/16/2018
                  al
                  3:18-cv-09278-FLW-LHG BROWN v. JOHNSON & JOHNSON et al                                                  05/16/2018
                  3:18-cv-09282-FLW-LHG RAGIS v. JOHNSON & JOHNSON et al                                                  05/16/2018
                  3:18-cv-09296-FLW-LHG PALAZZO v. JOHNSON & JOHNSON et al                                                05/16/2018
                  3:18-cv-09300-FLW-LHG MILSTEAD v. IMERYS TALC AMERICA, INC. et al                                       05/16/2018
                  3:18-cv-09297-FLW-LHG BROWN v. JOHNSON & JOHNSON et al                                                  05/16/2018
                  3:18-cv-09298-FLW-LHG COUGHLIN v. JOHNSON & JOHNSON et al                                               05/16/2018
                  3:18-cv-09299-FLW-LHG GRAZULIS v. JOHNSON & JOHNSON et al                                               05/16/2018
                  3:18-cv-09304-FLW-LHG NORTON v. IMERYS TALC AMERICA, INC. et al                                         05/16/2018
                  3:18-cv-09309-FLW-LHG NUNN v. IMERYS TALC AMERICA, INC. et al                                           05/17/2018
                  3:18-cv-09310-FLW-LHG LUCAS v. JOHNSON & JOHNSON, INC. et al                                            05/17/2018
                  3:18-cv-09311-FLW-LHG ALFINITO-RENTA v. JOHNSON & JOHNSON, INC.
                                                                                                                          05/17/2018
                  et al
                  3:18-cv-09312-FLW-LHG JOHNSON-TYNER v. JOHNSON & JOHNSON, INC.
                                                                                                                          05/17/2018
                  et al
                  3:18-cv-09313-FLW-LHG BAPPLE v. JOHNSON & JOHNSON, INC. et al                                           05/17/2018
                  3:18-cv-09314-FLW-LHG FRANKLIN v. JOHNSON & JOHNSON, INC. et al                                         05/17/2018
                  3:18-cv-09316-FLW-LHG KNOPPEL v. JOHNSON & JOHNSON, INC. et al                                          05/17/2018
                  3:18-cv-09317-FLW-LHG MSZYCO v. JOHNSON & JOHNSON, INC. et al                                           05/17/2018
                  3:18-cv-09319-FLW-LHG WOODARD v. JOHNSON & JOHNSON, INC. et al                                          05/17/2018
                  3:18-cv-09329-FLW-LHG BOWMAN v. JOHNSON & JOHNSON et al                                                 05/17/2018
                  3:18-cv-09337-FLW-LHG DYKSTRA v. JOHNSON & JOHNSON et al                                                05/17/2018
                  3:18-cv-09339-FLW-LHG WILLIAMSON v. JOHNSON & JOHNSON et al                                             05/17/2018
                  3:18-cv-09340-FLW-LHG ALMEIDA v. JOHNSON & JOHNSON et al                                                05/17/2018
                  3:18-cv-09341-FLW-LHG BUSHMAN v. JOHNSON & JOHNSON et al                                                05/17/2018
                  3:18-cv-09345-FLW-LHG ANGEL v. JOHNSON & JOHNSON et al                                                  05/17/2018
                  3:18-cv-09348-FLW-LHG BENZER v. JOHNSON & JOHNSON et al                                                 05/17/2018
                  3:18-cv-09350-FLW-LHG TWOREK v. JOHNSON & JOHNSON et al                                                 05/17/2018
                  3:18-cv-09351-FLW-LHG YARMO v. JOHNSON & JOHNSON et al                                                  05/17/2018
                  3:18-cv-09352-FLW-LHG BRADY v. JOHNSON & JOHNSON et al                                                  05/17/2018
                  3:18-cv-09353-FLW-LHG BARLOW v. JOHNSON & JOHNSON et al                                                 05/17/2018
                  3:18-cv-09354-FLW-LHG MCDANIEL v. JOHNSON & JOHNSON et al                                               05/17/2018
                  3:18-cv-09356-FLW-LHG BROCK v. JOHNSON & JOHNSON et al                                                  05/17/2018
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                             507/625
5/15/2019                           CM/ECF LIVE - U.S.
                          Case 1:19-cv-01530           District Court2for Filed
                                                  Document                the District of New Jersey-Query
                                                                                   05/24/19        Page 510Associated Cases
                                                                                                                 of 627

                  3:18-cv-09376-FLW-LHG MENDOZA v. JOHNSON & JOHNSON et al                                                05/17/2018
                  3:18-cv-09363-FLW-LHG HATFIELD v. JOHNSON & JOHNSON, INC. et al                                         05/17/2018
                  3:18-cv-09364-FLW-LHG GRAHAM v. JOHNSON & JOHNSON, INC. et al                                           05/17/2018
                  3:18-cv-09365-FLW-LHG BROWNING v. JOHNSON & JOHNSON et al                                               05/17/2018
                  3:18-cv-09366-FLW-LHG LINDSEY v. JOHNSON & JOHNSON, INC. et al                                          05/18/2018
                  3:18-cv-09367-FLW-LHG PAYNE v. JOHNSON & JOHNSON, INC. et al                                            05/18/2018
                  3:18-cv-09368-FLW-LHG CHRISTOPHERSON v. JOHNSON & JOHNSON et al                                         05/18/2018
                  3:18-cv-09370-FLW-LHG D'OLIVEIRA v. JOHNSON & JOHNSON et al                                             05/18/2018
                  3:18-cv-09377-FLW-LHG WASHBURN et al v. JOHNSON & JOHNSON et al                                         05/18/2018
                  3:18-cv-09400-FLW-LHG STONE v. JOHNSON & JOHNSON et al                                                  05/18/2018
                  3:18-cv-09384-FLW-LHG MANNING v. Johnson & Johnson et al                                                05/18/2018
                  3:18-cv-09385-FLW-LHG PAGE v. JOHNSON & JOHNSON et al                                                   05/18/2018
                  3:18-cv-09390-FLW-LHG CRUZ v. JOHNSON & JOHNSON et al                                                   05/18/2018
                  3:18-cv-09394-FLW-LHG MATRANGA et al v. JOHNSON & JOHNSON                                               05/18/2018
                  3:18-cv-09407-FLW-LHG WILLIAMS v. JOHNSON & JOHNSON et al                                               05/18/2018
                  3:18-cv-09416-FLW-LHG LADDUSAW v. JOHNSON & JOHNSON et al                                               05/18/2018
                  3:18-cv-09410-FLW-LHG FORMAN v. JOHNSON & JOHNSON et al                                                 05/18/2018
                  3:18-cv-09417-FLW-LHG LUTZ v. JOHNSON & JOHNSON et al                                                   05/18/2018
                  3:18-cv-09411-FLW-LHG GILLESPIE v. JOHNSON & JOHNSON et al                                              05/18/2018
                  3:18-cv-09412-FLW-LHG HANSON v. JOHNSON & JOHNSON et al                                                 05/18/2018
                  3:18-cv-09413-FLW-LHG HUGHES v. JOHNSON & JOHNSON et al                                                 05/18/2018
                  3:18-cv-09418-FLW-LHG MCDONALD v. JOHNSON & JOHNSON et al                                               05/18/2018
                  3:18-cv-09415-FLW-LHG KAMP v. JOHNSON & JOHNSON et al                                                   05/18/2018
                  3:18-cv-09419-FLW-LHG MUDRICK v. JOHNSON & JOHNSON et al                                                05/18/2018
                  3:18-cv-09421-FLW-LHG PATTON v. IMERYS TALC AMERICA, INC. et al                                         05/18/2018
                  3:18-cv-09423-FLW-LHG PIAZZA v. JOHNSON & JOHNSON et al                                                 05/18/2018
                  3:18-cv-09425-FLW-LHG PICARDI v. JOHNSON & JOHNSON et al                                                05/18/2018
                  3:18-cv-09426-FLW-LHG SALKIN v. JOHNSON & JOHNSON CONSUMER ,
                                                                                                                          05/18/2018
                  INC. et al
                  3:18-cv-09428-FLW-LHG ENSIGN v. JOHNSON & JOHNSON et al                                                 05/18/2018
                  3:18-cv-09432-FLW-LHG KLINE v. JOHNSON & JOHNSON et al                                                  05/21/2018
                  3:18-cv-09433-FLW-LHG NIELSEN v. JOHNSON & JOHNSON et al                                                05/21/2018
                  3:18-cv-09434-FLW-LHG WIGGINS v. JOHNSON & JOHNSON et al                                                05/21/2018
                  3:18-cv-09509-FLW-LHG Bleeker v. Johnson & Johnson et al                                                05/21/2018
                  3:18-cv-09435-FLW-LHG BIRDOW v. JOHNSON & JOHNSON et al                                                 05/21/2018
                  3:18-cv-09437-FLW-LHG MCRAE v. JOHNSON & JOHNSON et al                                                  05/21/2018
                  3:18-cv-09438-FLW-LHG CLARK v. JOHNSON & JOHNSON et al                                                  05/21/2018
                  3:18-cv-09448-FLW-LHG OSTROFF v. JOHNSON & JOHNSON et al                                                05/21/2018
                  3:18-cv-09449-FLW-LHG CRUMP v. JOHNSON & JOHNSON et al                                                  05/21/2018
                  3:18-cv-09451-FLW-LHG O'NEILL v. JOHNSON & JOHNSON et al                                                05/21/2018

https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                             508/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2for Filed
                                                Document                the District of New Jersey-Query
                                                                                 05/24/19        Page 511Associated Cases
                                                                                                               of 627
                  3:18-cv-09452-FLW-LHG PORTERA v. IMERYS TALC AMERICA, INC. et al 05/22/2018
                  3:18-cv-09453-FLW-LHG HALL v. JOHNSON & JOHNSON et al                                                  05/22/2018
                  3:18-cv-09456-FLW-LHG CULLEN v. JOHNSON & JOHNSON CONSUMER,
                                                                                                                         05/22/2018
                  INC. et al
                  3:18-cv-09460-FLW-LHG NICHOLS et al v. JOHNSON & JOHNSON et al                                         05/22/2018
                  3:18-cv-09461-FLW-LHG MANKINS v. JOHNSON & JOHNSON et al                                               05/22/2018
                  3:18-cv-09468-FLW-LHG MOORE v. JOHNSON & JOHNSON et al                                                 05/22/2018
                  3:18-cv-09470-FLW-LHG GREEN v. JOHNSON & JOHNSON, INC. et al                                           05/22/2018
                  3:18-cv-09471-FLW-LHG BROWN v. JOHNSON & JOHNSON et al                                                 05/22/2018
                  3:18-cv-09473-FLW-LHG HOLMQUIST v. JOHNSON & JOHNSON et al                                             05/22/2018
                  3:18-cv-09474-FLW-LHG MOORE v. JOHNSON & JOHNSON et al                                                 05/22/2018
                  3:18-cv-09475-FLW-LHG JOHNSON v. JOHNSON & JOHNSON et al                                               05/22/2018
                  3:18-cv-09479-FLW-LHG COLLEN v. JOHNSON & JOHNSON et al                                                05/22/2018
                  3:18-cv-09477-FLW-LHG FREEMAN v. JOHNSON & JOHNSON INC. et al                                          05/22/2018
                  3:18-cv-09481-FLW-LHG MILLS-MCCOY et al v. JOHNSON & JOHNSON et
                                                                                                                         05/22/2018
                  al
                  3:18-cv-09483-FLW-LHG STUCKER v. JOHNSON & JOHNSON et al                                               05/22/2018
                  3:18-cv-09484-FLW-LHG HOOKS v. JOHNSON & JOHNSON et al                                                 05/22/2018
                  3:18-cv-09485-FLW-LHG TINKHAM et al v. JOHNSON & JOHNSON et al                                         05/22/2018
                  3:18-cv-09486-FLW-LHG SLATER v. JOHNSON & JOHNSON et al                                                05/22/2018
                  3:18-cv-09487-FLW-LHG GREENWOOD v. JOHNSON & JOHNSON INC. et al 05/22/2018
                  3:18-cv-09488-FLW-LHG SINISH v. JOHNSON & JOHNSON et al                                                05/22/2018
                  3:18-cv-09489-FLW-LHG HAMILTON v. JOHNSON & JOHNSON et al                                              05/22/2018
                  3:18-cv-09490-FLW-LHG MARZELLA v. JOHNSON & JOHNSON et al                                              05/22/2018
                  3:18-cv-09491-FLW-LHG HINES v. JOHNSON & JOHNSON et al                                                 05/22/2018
                  3:18-cv-09492-FLW-LHG HILL v. JOHNSON & JOHNSON et al                                                  05/22/2018
                  3:18-cv-09493-FLW-LHG SAWYER v. JOHNSON & JOHNSON et al                                                05/22/2018
                  3:18-cv-09494-FLW-LHG WILLIAMSON v. JOHNSON & JOHNSON et al                                            05/22/2018
                  3:18-cv-09495-FLW-LHG ABE v. JOHNSON & JOHNSON et al                                                   05/22/2018
                  3:18-cv-09497-FLW-LHG CROMWELL v. JOHNSON & JOHNSON et al                                              05/22/2018
                  3:18-cv-09499-FLW-LHG CLINE v. JOHNSON & JOHNSON et al                                                 05/22/2018
                  3:18-cv-09503-FLW-LHG QUINN v. JOHNSON & JOHNSON et al                                                 05/22/2018
                  3:18-cv-09514-FLW-LHG COMPSON v. JOHNSON & JOHNSON et al                                               05/22/2018
                  3:18-cv-09522-FLW-LHG CONYERS et al v. JOHNSON & JOHNSON et al                                         05/22/2018
                  3:18-cv-09523-FLW-LHG FERGUSON v. JOHNSON & JOHNSON et al                                              05/22/2018
                  3:18-cv-09527-FLW-LHG WHITE v. JOHNSON & JOHNSON et al                                                 05/22/2018
                  3:18-cv-09547-FLW-LHG NEWMAN v. JOHNSON & JOHNSON et al                                                05/22/2018
                  3:18-cv-09548-FLW-LHG ANDERSON v. JOHNSON & JOHNSON et al                                              05/22/2018
                  3:18-cv-09549-FLW-LHG BRADLEY v. JOHNSON & JOHNSON et al                                               05/22/2018
                  3:18-cv-09550-FLW-LHG WOMACK v. JOHNSON & JOHNSON et al                                                05/22/2018
                  3:18-cv-09552-FLW-LHG KIMBARL v. JOHNSON & JOHNSON et al                                               05/22/2018

https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                            509/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2for Filed
                                                Document                the District of New Jersey-Query
                                                                                 05/24/19        Page 512Associated Cases
                                                                                                               of 627
                  3:18-cv-09554-FLW-LHG APPLEWHITE v. JOHNSON & JOHNSON et al                                            05/22/2018
                  3:18-cv-09556-FLW-LHG LYLES v. JOHNSON & JOHNSON et al                                                 05/22/2018
                  3:18-cv-09557-FLW-LHG LEWIS v. JOHNSON & JOHNSON et al                                                 05/22/2018
                  3:18-cv-09528-FLW-LHG CORNEJO v. JOHNSON & JOHNSON et al                                               05/22/2018
                  3:18-cv-09529-FLW-LHG HENRY v. JOHNSON & JOHNSON et al                                                 05/22/2018
                  3:18-cv-09531-FLW-LHG DELANEY v. JOHNSON & JOHNSON et al                                               05/22/2018
                  3:18-cv-09532-FLW-LHG LEWIS v. JOHNSON & JOHNSON et al                                                 05/22/2018
                  3:18-cv-09472-FLW-LHG SOWERS et al v. JOHNSON & JOHNSON, INC. et al 05/23/2018
                  3:18-cv-09582-FLW-LHG SOBOTKER v. JOHNSON & JOHNSON et al                                              05/23/2018
                  3:18-cv-09558-FLW-LHG LIGNEY et al v. JOHNSON & JOHNSON et al                                          05/23/2018
                  3:18-cv-09559-FLW-LHG COLE et al v. JOHNSON & JOHNSON et al                                            05/23/2018
                  3:18-cv-09566-FLW-LHG RANATZA v. IMERYS TALC AMERICA, INC. et al 05/23/2018
                  3:18-cv-09569-FLW-LHG BURK v. JOHNSON & JOHNSON et al                                                  05/23/2018
                  3:18-cv-09570-FLW-LHG MILLER v. JOHNSON & JOHNSON et al                                                05/23/2018
                  3:18-cv-09572-FLW-LHG NARRAGON v. JOHNSON & JOHNSON et al                                              05/23/2018
                  3:18-cv-09573-FLW-LHG WORTHAM v. JOHNSON & JOHNSON et al                                               05/23/2018
                  3:18-cv-09574-FLW-LHG ROCCO v. JOHNSON & JOHNSON et al                                                 05/23/2018
                  3:18-cv-09576-FLW-LHG DONOVAN v. JOHNSON & JOHNSON et al                                               05/23/2018
                  3:18-cv-09577-FLW-LHG VICKERY v. JOHNSON & JOHNSON et al                                               05/23/2018
                  3:18-cv-09587-FLW-LHG URBANO et al v. JOHNSON & JOHNSON et al                                          05/23/2018
                  3:18-cv-09592-FLW-LHG DAVIS v. JOHNSON & JOHNSON et al                                                 05/23/2018
                  3:18-cv-09598-FLW-LHG TYSON v. JOHNSON & JOHNSON et al                                                 05/24/2018
                  3:18-cv-09600-FLW-LHG CAPLIN v. JOHNSON & JOHNSON et al                                                05/24/2018
                  3:18-cv-09602-FLW-LHG WILLIAMS-MCCLENDON v. JOHNSON &
                                                                                                                         05/24/2018
                  JOHNSON et al
                  3:18-cv-09620-FLW-LHG JONES v. JOHNSON & JOHNSON et al                                                 05/24/2018
                  3:18-cv-09608-FLW-LHG MACK et al v. JOHNSON & JOHNSON INC. et al                                       05/24/2018
                  3:18-cv-09622-FLW-LHG EVERETT v. JOHNSON & JOHNSON et al                                               05/24/2018
                  3:18-cv-09625-FLW-LHG RANKIN v. JOHNSON & JOHNSON et al                                                05/24/2018
                  3:18-cv-09609-FLW-LHG BURKE v. JOHNSON & JOHNSON et al                                                 05/24/2018
                  3:18-cv-09627-FLW-LHG COLLINS v. JOHNSON & JOHNSON et al                                               05/24/2018
                  3:18-cv-09628-FLW-LHG STANGELAND v. JOHNSON & JOHNSON et al                                            05/24/2018
                  3:18-cv-09630-FLW-LHG ALSUP v. JOHNSON & JOHNSON et al                                                 05/24/2018
                  3:18-cv-09631-FLW-LHG SKULNIK v. JOHNSON & JOHNSON et al                                               05/24/2018
                  3:18-cv-09632-FLW-LHG GIANNOTTI v. JOHNSON & JOHNSON et al                                             05/24/2018
                  3:18-cv-09659-FLW-LHG AVANT v. JOHNSON & JOHNSON et al                                                 05/24/2018
                  3:18-cv-09611-FLW-LHG SERIKAKU v. JOHNSON & JOHNSON et al                                              05/24/2018
                  3:18-cv-09618-FLW-LHG PILE v. JOHNSON & JOHNSON et al                                                  05/24/2018
                  3:18-cv-09624-FLW-LHG ROMANCHOK et al v. JOHNSON & JOHNSON et al 05/24/2018
                  3:18-cv-09663-FLW-LHG BROMWELL v. JOHNSON & JOHNSON et al                                              05/24/2018
                  3:18-cv-09665-FLW-LHG CASELLA v. JOHNSON & JOHNSON et al                                               05/24/2018
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                            510/625
5/15/2019                           CM/ECF LIVE - U.S.
                          Case 1:19-cv-01530           District Court2for Filed
                                                  Document                the District of New Jersey-Query
                                                                                   05/24/19        Page 513Associated Cases
                                                                                                                 of 627

                  3:18-cv-09666-FLW-LHG SMITH v. JOHNSON & JOHNSON et al                                                  05/24/2018
                  3:18-cv-09667-FLW-LHG TERRELL v. JOHNSON & JOHNSON et al                                                05/24/2018
                  3:18-cv-09669-FLW-LHG KUSCHE v. JOHNSON & JOHNSON et al                                                 05/24/2018
                  3:18-cv-09634-FLW-LHG ROSE et al v. JOHNSON & JOHNSON et al                                             05/24/2018
                  3:18-cv-09671-FLW-LHG KEY v. JOHNSON & JOHNSON et al                                                    05/24/2018
                  3:18-cv-09635-FLW-LHG KNIGHT v. JOHNSON & JOHNSON et al                                                 05/24/2018
                  3:18-cv-09637-FLW-LHG ORTA-VALDOVINOS v. JOHNSON & JOHNSON et
                                                                                                                          05/24/2018
                  al
                  3:18-cv-09640-FLW-LHG FERGUSON v. JOHNSON & JOHNSON et al                                               05/24/2018
                  3:18-cv-09642-FLW-LHG MAY v. JOHNSON & JOHNSON et al                                                    05/24/2018
                  3:18-cv-09643-FLW-LHG STEWARD v. JOHNSON & JOHNSON et al                                                05/24/2018
                  3:18-cv-09645-FLW-LHG GARRETT et al v. JOHNSON & JOHNSON et al                                          05/24/2018
                  3:18-cv-09646-FLW-LHG SACKETT v. JOHNSON & JOHNSON et al                                                05/24/2018
                  3:18-cv-09711-FLW-LHG BAKER v. JOHNSON & JOHNSON et al                                                  05/25/2018
                  3:18-cv-09713-FLW-LHG MUNRO v. JOHNSON & JOHNSON et al                                                  05/25/2018
                  3:18-cv-09714-FLW-LHG WEISS v. JOHNSON & JOHNSON et al                                                  05/25/2018
                  3:18-cv-09715-FLW-LHG EDWARDS v. JOHNSON & JOHNSON et al                                                05/25/2018
                  3:18-cv-09716-FLW-LHG JONES v. JOHNSON & JOHNSON et al                                                  05/25/2018
                  3:18-cv-09686-FLW-LHG ROMERO v. IMERYS TALC AMERICA, INC. et al                                         05/25/2018
                  3:18-cv-09718-FLW-LHG WALDROP v. JOHNSON & JOHNSON et al                                                05/25/2018
                  3:18-cv-09720-FLW-LHG ZORN v. JOHNSON & JOHNSON et al                                                   05/25/2018
                  3:18-cv-09721-FLW-LHG KENDALL v. JOHNSON & JOHNSON et al                                                05/25/2018
                  3:18-cv-09722-FLW-LHG EDWARDS v. JOHNSON & JOHNSON et al                                                05/25/2018
                  3:18-cv-09691-FLW-LHG JONES v. JOHNSON & JOHNSON et al                                                  05/25/2018
                  3:18-cv-09692-FLW-LHG FEBO-BROWN v. JOHNSON & JOHNSON et al                                             05/25/2018
                  3:18-cv-09693-FLW-LHG WRIGHT v. JOHNSON & JOHNSON et al                                                 05/25/2018
                  3:18-cv-09694-FLW-LHG MITCHELL v. JOHNSON & JOHNSON et al                                               05/25/2018
                  3:18-cv-09679-FLW-LHG CAMPBELL et al v. JOHNSON & JOHNSON et al                                         05/25/2018
                  3:18-cv-09695-FLW-LHG CURRIE v. JOHNSON & JOHNSON et al                                                 05/25/2018
                  3:18-cv-09697-FLW-LHG SAMUEL v. IMERYS TALC AMERICA, INC. et al                                         05/25/2018
                  3:18-cv-09698-FLW-LHG FRANS v. JOHNSON & JOHNSON et al                                                  05/25/2018
                  3:18-cv-09699-FLW-LHG COTIC et al v. JOHNSON & JOHNSON et al                                            05/25/2018
                  3:18-cv-09700-FLW-LHG SCOTT v. IMERYS TALC AMERICA, INC. et al                                          05/25/2018
                  3:18-cv-09726-FLW-LHG DUGAN et al v. JOHNSON & JOHNSON et al                                            05/29/2018
                  3:18-cv-09702-FLW-LHG TRENT, JR. v. JOHNSON & JOHNSON et al                                             05/29/2018
                  3:18-cv-09703-FLW-LHG SITAL et al v. JOHNSON & JOHNSON et al                                            05/29/2018
                  3:18-cv-09704-FLW-LHG BENNETT v. JOHNSON & JOHNSON et al                                                05/29/2018
                  3:18-cv-09705-FLW-LHG CUTLIP v. JOHNSON & JOHNSON et al                                                 05/29/2018
                  3:18-cv-09706-FLW-LHG DAVIDSON v. JOHNSON & JOHNSON et al                                               05/29/2018
                  3:18-cv-09708-FLW-LHG KELLY v. JOHNSON & JOHNSON et al                                                  05/29/2018

https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                             511/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2for Filed
                                                Document                the District of New Jersey-Query
                                                                                 05/24/19        Page 514Associated Cases
                                                                                                               of 627
                  3:18-cv-09728-FLW-LHG SCOTT v. IMERYS TALC AMERICA, INC. et al                                         05/29/2018
                  3:18-cv-09729-FLW-LHG ELLISON v. JOHNSON & JOHNSON et al                                               05/29/2018
                  3:18-cv-09731-FLW-LHG LEONARD v. JOHNSON & JOHNSON et al                                               05/29/2018
                  3:18-cv-09733-FLW-LHG MANN, JR. v. JOHNSON & JOHNSON et al                                             05/29/2018
                  3:18-cv-09739-FLW-LHG OLINSKI v. JOHNSON & JOHNSON et al                                               05/29/2018
                  3:18-cv-09741-FLW-LHG TURNER v. IMERYS TALC AMERICA, INC. et al                                        05/29/2018
                  3:18-cv-09742-FLW-LHG ORNDORFF v. JOHNSON & JOHNSON et al                                              05/29/2018
                  3:18-cv-09743-FLW-LHG STOVER v. JOHNSON & JOHNSON et al                                                05/29/2018
                  3:18-cv-09744-FLW-LHG HARTMANN v. JOHNSON & JOHNSON et al                                              05/29/2018
                  3:18-cv-09747-FLW-LHG ZIMMERMAN v. JOHNSON & JOHNSON et al                                             05/29/2018
                  3:18-cv-09751-FLW-LHG COURVILLE v. JOHNSON & JOHNSON et al                                             05/29/2018
                  3:18-cv-09752-FLW-LHG WIGINTON v. JOHNSON & JOHNSON et al                                              05/29/2018
                  3:18-cv-09753-FLW-LHG KRODEL v. JOHNSON & JOHNSON et al                                                05/29/2018
                  3:18-cv-09762-FLW-LHG WILLIAMS v. IMERYS TALC AMERICA, INC. et al 05/29/2018
                  3:18-cv-09763-FLW-LHG WINTERS v. IMERYS TALC AMERICA, INC. et al 05/29/2018
                  3:18-cv-09734-FLW-LHG MIMS v. JOHNSON & JOHNSON et al                                                  05/29/2018
                  3:18-cv-09737-FLW-LHG NAVARRO v. JOHNSON & JOHNSON et al                                               05/29/2018
                  3:18-cv-09738-FLW-LHG THROWER v. IMERYS TALC AMERICA, INC. et al 05/29/2018
                  3:18-cv-09768-FLW-LHG DOOLEY v. JOHNSON & JOHNSON et al                                                05/29/2018
                  3:18-cv-09772-FLW-LHG BATTLE-MINCEY v. JOHNSON & JOHNSON et al 05/29/2018
                  3:18-cv-09757-FLW-LHG FLEDDERMAN et al v. JOHNSON & JOHNSON et al 05/29/2018
                  3:18-cv-09774-FLW-LHG PANKOW v. JOHNSON & JOHNSON et al                                                05/29/2018
                  3:18-cv-09782-FLW-LHG ALLEN v. JOHNSON & JOHNSON et al                                                 05/29/2018
                  3:18-cv-09809-FLW-LHG YATES v. JOHNSON & JOHNSON et al                                                 05/30/2018
                  3:18-cv-09811-FLW-LHG CLAPP v. IMERYS TALC AMERICA, INC. et al                                         05/30/2018
                  3:18-cv-09812-FLW-LHG FRANCIS-NORMAN v. IMERYS TALC AMERICA,
                                                                                                                         05/30/2018
                  INC. et al
                  3:18-cv-09796-FLW-LHG BASH v. JOHNSON & JOHNSON et al                                                  05/30/2018
                  3:18-cv-09797-FLW-LHG COOK v. JOHNSON & JOHNSON et al                                                  05/30/2018
                  3:18-cv-09799-FLW-LHG HARRIS v. JOHNSON & JOHNSON et al                                                05/30/2018
                  3:18-cv-09804-FLW-LHG CAZALOT v. IMERYS TALC AMERICA, INC. et al 05/30/2018
                  3:18-cv-09807-FLW-LHG CHAISSON v. IMERYS TALC AMERICA, INC. et al 05/30/2018
                  3:18-cv-09808-FLW-LHG RAZOUK v. JOHNSON & JOHNSON et al                                                05/30/2018
                  3:18-cv-09814-FLW-LHG DOAK et al v. JOHNSON & JOHNSON et al                                            05/30/2018
                  3:18-cv-09815-FLW-LHG KLEPPIN v. JOHNSON & JOHNSON et al                                               05/30/2018
                  3:18-cv-09817-FLW-LHG O'NEAL v. JOHNSON & JOHNSON et al                                                05/30/2018
                  3:18-cv-09818-FLW-LHG ADAMS v. IMERYS TALC AMERICA, INC. et al                                         05/30/2018
                  3:18-cv-09819-FLW-LHG PIFER v. JOHNSON & JOHNSON et al                                                 05/30/2018
                  3:18-cv-09820-FLW-LHG COLEMAN v. IMERYS TALC AMERICA, INC. et al 05/30/2018
                  3:18-cv-09821-FLW-LHG BARTELL v. JOHNSON & JOHNSON et al                                               05/30/2018
                  3:18-cv-09823-FLW-LHG SCHOENTRUP v. JOHNSON & JOHNSON et al                                            05/30/2018
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                            512/625
5/15/2019                           CM/ECF LIVE - U.S.
                          Case 1:19-cv-01530           District Court2for Filed
                                                  Document                the District of New Jersey-Query
                                                                                   05/24/19        Page 515Associated Cases
                                                                                                                 of 627

                  3:18-cv-09824-FLW-LHG COOPER v. IMERYS TALC AMERICA, INC. et al                                         05/30/2018
                  3:18-cv-09827-FLW-LHG BURRELL-WILLIAMS v. JOHNSON & JOHNSON
                                                                                                                          05/30/2018
                  et al
                  3:18-cv-09828-FLW-LHG DEVILLE v. IMERYS TALC AMERICA, INC. et al                                        05/30/2018
                  3:18-cv-09834-FLW-LHG STONE v. JOHNSON & JOHNSON et al                                                  05/30/2018
                  3:18-cv-09836-FLW-LHG RACKLEY et al v. JOHNSON & JOHNSON et al                                          05/30/2018
                  3:18-cv-09838-FLW-LHG WALLER v. JOHNSON & JOHNSON et al                                                 05/30/2018
                  3:18-cv-09840-FLW-LHG DEMAILO et al v. JOHNSON & JOHNSON et al                                          05/31/2018
                  3:18-cv-09841-FLW-LHG MARTINEZ v. JOHNSON & JOHNSON et al                                               05/31/2018
                  3:18-cv-09829-FLW-LHG CRUCHELOW v. JOHNSON & JOHNSON et al                                              05/31/2018
                  3:18-cv-09849-FLW-LHG RANKIN v. JOHNSON & JOHNSON et al                                                 05/31/2018
                  3:18-cv-09850-FLW-LHG RUTLAND v. JOHNSON & JOHNSON et al                                                05/31/2018
                  3:18-cv-09851-FLW-LHG SALLAS v. JOHNSON & JOHNSON et al                                                 05/31/2018
                  3:18-cv-09854-FLW-LHG FLETCHER v. IMERYS TALC AMERICA, INC. et al                                       05/31/2018
                  3:18-cv-09830-FLW-LHG EASON v. IMERYS TALC AMERICA, INC. et al                                          05/31/2018
                  3:18-cv-09855-FLW-LHG CALLAHAN v. JOHNSON & JOHNSON et al                                               05/31/2018
                  3:18-cv-09831-FLW-LHG FJAYAN v. JOHNSON & JOHNSON et al                                                 05/31/2018
                  3:18-cv-09857-FLW-LHG RIKER et al v. JOHNSON & JOHNSON et al                                            05/31/2018
                  3:18-cv-09859-FLW-LHG FONTENOT v. IMERYS TALC AMERICA, INC. et al                                       05/31/2018
                  3:18-cv-09861-FLW-LHG WALLACE et al v. JOHNSON & JOHNSON et al                                          05/31/2018
                  3:18-cv-09862-FLW-LHG STROUD v. JOHNSON & JOHNSON et al                                                 05/31/2018
                  3:18-cv-09866-FLW-LHG THOMAS v. JOHNSON & JOHNSON et al                                                 05/31/2018
                  3:18-cv-09832-FLW-LHG GEHERS v. JOHNSON & JOHNSON et al                                                 05/31/2018
                  3:18-cv-09833-FLW-LHG PULLEY v. JOHNSON & JOHNSON et al                                                 05/31/2018
                  3:18-cv-09895-FLW-LHG Donald Hall v. Johnson and Johnson et al                                          05/31/2018
                  3:18-cv-09896-FLW-LHG Young et al v. Johnson & Johnson et al                                            05/31/2018
                  3:18-cv-09899-FLW-LHG Momou, Hortense v. Johnson & Johnson et al                                        05/31/2018
                  3:18-cv-09900-FLW-LHG Johnson v. Johnson & Johnson et al                                                05/31/2018
                  3:18-cv-09868-FLW-LHG FULLER v. IMERYS TALC AMERICA, INC. et al                                         05/31/2018
                  3:18-cv-09869-FLW-LHG GILLIAM v. JOHNSON & JOHNSON et al                                                05/31/2018
                  3:18-cv-09872-FLW-LHG TUCKER v. JOHNSON & JOHNSON et al                                                 05/31/2018
                  3:18-cv-09874-FLW-LHG LESTER et al v. JOHNSON & JOHNSON et al                                           05/31/2018
                  3:18-cv-09886-FLW-LHG SELLERS v. IMERYS TALC AMERICA, INC. et al                                        05/31/2018
                  3:18-cv-09888-FLW-LHG HEBERT v. IMERYS TALC AMERICA, INC. et al                                         05/31/2018
                  3:18-cv-09889-FLW-LHG HOLLON v. IMERYS TALC AMERICA, INC. et al                                         05/31/2018
                  3:18-cv-09876-FLW-LHG GARLAND v. JOHNSON & JOHNSON et al                                                05/31/2018
                  3:18-cv-09878-FLW-LHG NEALON v. JOHNSON & JOHNSON et al                                                 05/31/2018
                  3:18-cv-09897-FLW-LHG BROGNA v. JOHNSON & JOHNSON et al                                                 05/31/2018
                  3:18-cv-09904-FLW-LHG HUNTER v. JOHNSON & JOHNSON et al                                                 05/31/2018
                  3:18-cv-09906-FLW-LHG STULL v. JOHNSON & JOHNSON et al                                                  05/31/2018

https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                             513/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2for Filed
                                                Document                the District of New Jersey-Query
                                                                                 05/24/19        Page 516Associated Cases
                                                                                                               of 627
                  3:18-cv-09879-FLW-LHG RAY v. JOHNSON & JOHNSON et al                                                   06/01/2018
                  3:18-cv-09881-FLW-LHG LOCKARD v. JOHNSON & JOHNSON et al                                               05/31/2018
                  3:18-cv-09883-FLW-LHG GASTON v. IMERYS TALC AMERICA, INC. et al                                        05/31/2018
                  3:18-cv-09884-FLW-LHG DELEON v. JOHNSON & JOHNSON et al                                                05/31/2018
                  3:18-cv-09902-FLW-LHG RADENHAUSEN v. JOHNSON & JOHNSON et al                                           05/31/2018
                  3:18-cv-09948-FLW-LHG SHROPSHIRE v. JOHNSON & JOHNSON et al                                            05/31/2018
                  3:18-cv-09949-FLW-LHG SMITH et al v. JOHNSON & JOHNSON et al                                           05/31/2018
                  3:18-cv-09990-FLW-LHG Aribon et al v. Johnson & Johnson et al                                          06/01/2018
                  3:18-cv-09950-FLW-LHG CURYK v. JOHNSON & JOHNSON et al                                                 05/31/2018
                  3:18-cv-09951-FLW-LHG BARBELLA v. JOHNSON & JOHNSON et al                                              05/31/2018
                  3:18-cv-09953-FLW-LHG NEWCOME v. JOHNSON & JOHNSON et al                                               05/31/2018
                  3:18-cv-09955-FLW-LHG WILLIAMS v. IMERYS TALC AMERICA, INC. et al 05/31/2018
                  3:18-cv-09959-FLW-LHG Gillie et al v. JOHNSON & et al                                                  05/31/2018
                  3:18-cv-09960-FLW-LHG LUCAS et al v. IMERYS TALC AMERICA, INC. et al 05/31/2018
                  3:18-cv-09964-FLW-LHG WILLIAMS v. IMERYS TALC AMERICA, INC. et al 05/31/2018
                  3:18-cv-09968-FLW-LHG RICHARD v. IMERYS TALC AMERICA, INC. et al 05/31/2018
                  3:18-cv-09971-FLW-LHG WILLIAMS v. JOHNSON & JOHNSON et al                                              05/31/2018
                  3:18-cv-09974-FLW-LHG HUGHES v. IMERYS TALC AMERICA, INC. et al                                        05/31/2018
                  3:18-cv-09975-FLW-LHG FOSTER v. JOHNSON & JOHNSON et al                                                05/31/2018
                  3:18-cv-09976-FLW-LHG TAYLOR v. IMERYS TALC AMERICA, INC. et al                                        05/31/2018
                  3:18-cv-09979-FLW-LHG MENSMAN et al v. IMERYS TALC AMERICA, INC.
                                                                                                                         05/31/2018
                  et al
                  3:18-cv-09984-FLW-LHG MARTINEZ et al v. JOHNSON & JOHNSON et al                                        05/31/2018
                  3:18-cv-09910-FLW-LHG MANN v. JOHNSON & JOHNSON et al                                                  05/31/2018
                  3:18-cv-09911-FLW-LHG BECK v. JOHNSON & JOHNSON et al                                                  05/31/2018
                  3:18-cv-09912-FLW-LHG BANEY v. IMERYS TALC AMERICA, INC., et al                                        05/31/2018
                  3:18-cv-09914-FLW-LHG O'HERN, et al v JOHNSON & JOHNSON, et al                                         05/31/2018
                  3:18-cv-09916-FLW-LHG SCARLETT v. JOHNSON & JOHNSON et al                                              05/31/2018
                  3:18-cv-09918-FLW-LHG BRANDER KINNISON v. JOHNSON & JOHNSON et
                                                                                                                         05/31/2018
                  al
                  3:18-cv-09922-FLW-LHG SPERBER v. JOHNSON & JOHNSON et al                                               05/31/2018
                  3:18-cv-09924-FLW-LHG MOORE v. IMERYS TALC AMERICA, INC., et al                                        05/31/2018
                  3:18-cv-09926-FLW-LHG TENER v. JOHNSON & JOHNSON et al                                                 05/31/2018
                  3:18-cv-09927-FLW-LHG ZINNECKER v. JOHNSON & JOHNSON et al                                             05/31/2018
                  3:18-cv-09929-FLW-LHG TRESSLER v. JOHNSON & JOHNSON et al                                              05/31/2018
                  3:18-cv-09931-FLW-LHG CARTER v. JOHNSON & JOHNSON et al                                                05/31/2018
                  3:18-cv-09985-FLW-LHG CURRY v. JOHNSON & JOHNSON et al                                                 06/01/2018
                  3:18-cv-09934-FLW-LHG KUROWSKI v. JOHNSON & JOHNSON et al                                              05/31/2018
                  3:18-cv-09986-FLW-LHG KIMBROUGH v. JOHNSON & JOHNSON et al                                             06/01/2018
                  3:18-cv-09987-FLW-LHG PANARO v. JOHNSON & JOHNSON et al                                                06/01/2018
                  3:18-cv-09988-FLW-LHG WELCH v. JOHNSON & JOHNSON et al                                                 06/01/2018

https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                            514/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2for Filed
                                                Document                the District of New Jersey-Query
                                                                                 05/24/19        Page 517Associated Cases
                                                                                                               of 627
                  3:18-cv-09989-FLW-LHG QUINN v. JOHNSON & JOHNSON INC. et al                                            06/01/2018
                  3:18-cv-09907-FLW-LHG BECK, et al v IMERYS TALC AMERICA, INC., et al 05/31/2018
                  3:18-cv-09935-FLW-LHG CONLEY v. JOHNSON & JOHNSON et al                                                05/31/2018
                  3:18-cv-09938-FLW-LHG MILLER v. JOHNSON & JOHNSON et al                                                05/31/2018
                  3:18-cv-09939-FLW-LHG PETERS v. JOHNSON & JOHNSON et al                                                05/31/2018
                  3:18-cv-09941-FLW-LHG PIERCE v. JOHNSON & JOHNSON et al                                                05/31/2018
                  3:18-cv-10024-FLW-LHG YONKERS et al v. JOHNSON & JOHNSON et al                                         06/01/2018
                  3:18-cv-09997-FLW-LHG VOMDORP v. JOHNSON & JOHNSON et al                                               06/04/2018
                  3:18-cv-10006-FLW-LHG MARCHESANO v. JOHNSON & JOHNSON et al                                            06/04/2018
                  3:18-cv-10007-FLW-LHG MILLER et al v. IMERYS TALC AMERICA, INC. et
                                                                                                                         06/04/2018
                  al
                  3:18-cv-10008-FLW-LHG CARTER v. JOHNSON & JOHNSON, INC. et al                                          06/04/2018
                  3:18-cv-10010-FLW-LHG NATHAN v. IMERYS TALC AMERICA, INC. et al                                        06/04/2018
                  3:18-cv-09942-FLW-LHG MOORE v. JOHNSON & JOHNSON et al                                                 05/31/2018
                  3:18-cv-10011-FLW-LHG THOMAS et al v. THOMAS et al                                                     06/04/2018
                  3:18-cv-10013-FLW-LHG GALLAGHER et al v. JOHNSON & JOHNSON et al 06/04/2018
                  3:18-cv-10015-FLW-LHG SMITH et al v. IMERYS TALC AMERICA, INC. et al 06/04/2018
                  3:18-cv-09943-FLW-LHG LUKASEWICZ v. JOHNSON & JOHNSON et al                                            05/31/2018
                  3:18-cv-09944-FLW-LHG OWNES v. JOHNSON & JOHNSON et al                                                 05/31/2018
                  3:18-cv-09946-FLW-LHG LONIGRO v. JOHNSON & JOHNSON et al                                               05/31/2018
                  3:18-cv-09947-FLW-LHG SEALS v. JOHNSON & JOHNSON et al                                                 05/31/2018
                  3:18-cv-10060-FLW-LHG FRITZ v. JOHNSON & JOHNSON et al                                                 06/04/2018
                  3:18-cv-10061-FLW-LHG GILLINGHAM v. JOHNSON & JOHNSON et al                                            06/04/2018
                  3:18-cv-10062-FLW-LHG COX v. JOHNSON & JOHNSON, INC. et al                                             06/04/2018
                  3:18-cv-10064-FLW-LHG GRANNON v. JOHNSON & JOHNSON et al                                               06/04/2018
                  3:18-cv-10044-FLW-LHG SKRAASTAD v. JOHNSON & JOHNSON et al                                             06/04/2018
                  3:18-cv-10045-FLW-LHG BOCK v. JOHNSON & JOHNSON et al                                                  06/04/2018
                  3:18-cv-10073-FLW-LHG LATTA v. JOHNSON & JOHNSON, INC. et al                                           06/04/2018
                  3:18-cv-10072-FLW-LHG LAMONT v. JOHNSON & JOHNSON, INC. et al                                          06/04/2018
                  3:18-cv-10071-FLW-LHG LAMBERT v. JOHNSON & JOHNSON, INC. et al                                         06/04/2018
                  3:18-cv-10070-FLW-LHG JACKSON v. JOHNSON & JOHNSON, INC. et al                                         06/04/2018
                  3:18-cv-10069-FLW-LHG HENDERSON v. JOHNSON & JOHNSON, INC. et al 06/04/2018
                  3:18-cv-10066-FLW-LHG BISH v. JOHNSON & JOHNSON, INC. et al                                            06/04/2018
                  3:18-cv-10047-FLW-LHG MORALES v. JOHNSON & JOHNSON et al                                               06/04/2018
                  3:18-cv-10048-FLW-LHG BUTLER v. JOHNSON & JOHNSON et al                                                06/04/2018
                  3:18-cv-10035-FLW-LHG MABRY et al v. JOHNSON & JOHNSON et al                                           06/04/2018
                  3:18-cv-10049-FLW-LHG CHAMBERS v. JOHNSON & JOHNSON et al                                              06/04/2018
                  3:18-cv-10050-FLW-LHG CRAWFORD v. JOHNSON & JOHNSON et al                                              06/04/2018
                  3:18-cv-10051-FLW-LHG HARRELL v. JOHNSON & JOHNSON et al                                               06/04/2018
                  3:18-cv-10052-FLW-LHG DEHATE v. JOHNSON & JOHNSON et al                                                06/04/2018
                  3:18-cv-10054-FLW-LHG DIETSCH v. JOHNSON & JOHNSON et al                                               06/04/2018
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                            515/625
5/15/2019                           CM/ECF LIVE - U.S.
                          Case 1:19-cv-01530           District Court2for Filed
                                                  Document                the District of New Jersey-Query
                                                                                   05/24/19        Page 518Associated Cases
                                                                                                                 of 627

                  3:18-cv-10055-FLW-LHG DODSON v. JOHNSON & JOHNSON et al                                                 06/04/2018
                  3:18-cv-10056-FLW-LHG DOYLE v. JOHNSON & JOHNSON et al                                                  06/04/2018
                  3:18-cv-10042-FLW-LHG SANDERS v. JOHNSON & JOHNSON et al                                                06/04/2018
                  3:18-cv-10057-FLW-LHG EVDOSUK v. JOHNSON & JOHNSON et al                                                06/04/2018
                  3:18-cv-10058-FLW-LHG FREEMAN v. JOHNSON & JOHNSON et al                                                06/04/2018
                  3:18-cv-10076-FLW-LHG ELROD v. JOHNSON & JOHNSON et al                                                  06/04/2018
                  3:18-cv-10046-FLW-LHG BOWIE et al v. JOHNSON & JOHNSON et al                                            06/04/2018
                  3:18-cv-10079-FLW-LHG DANIELS v. JOHNSON & JOHNSON et al                                                06/04/2018
                  3:18-cv-10081-FLW-LHG JOHNSON v. JOHNSON & JOHNSON et al                                                06/04/2018
                  3:18-cv-10067-FLW-LHG HAFFORD v. JOHNSON & JOHNSON, INC. et al                                          06/04/2018
                  3:18-cv-10082-FLW-LHG MCGUIRE v. JOHNSON & JOHNSON et al                                                06/04/2018
                  3:18-cv-10090-FLW-LHG PEARSON v. JOHNSON & JOHNSON et al                                                06/04/2018
                  3:18-cv-10091-FLW-LHG RAMPLEY v. JOHNSON & JOHNSON et al                                                06/04/2018
                  3:18-cv-10092-FLW-LHG RIDLEY v. JOHNSON & JOHNSON et al                                                 06/04/2018
                  3:18-cv-10083-FLW-LHG SCHNAPP et al v. JOHNSON & JOHNSON et al                                          06/04/2018
                  3:18-cv-10093-FLW-LHG ROTTER v. JOHNSON & JOHNSON et al                                                 06/04/2018
                  3:18-cv-10094-FLW-LHG SMITH v. JOHNSON & JOHNSON et al                                                  06/04/2018
                  3:18-cv-10095-FLW-LHG STEPHANSEN v. JOHNSON & JOHNSON et al                                             06/04/2018
                  3:18-cv-10096-FLW-LHG STEPHENSON v. JOHNSON & JOHNSON et al                                             06/04/2018
                  3:18-cv-10097-FLW-LHG STRELECKY v. JOHNSON & JOHNSON et al                                              06/04/2018
                  3:18-cv-10254-FLW-LHG HOUSTON v. JOHNSON & JOHNSON et al                                                06/07/2018
                  3:18-cv-10141-FLW-LHG HEMINGWAY v. JOHNSON & JOHNSON et al                                              06/05/2018
                  3:18-cv-10155-FLW-LHG CALLAHAN v. JOHNSON & JOHNSON et al                                               06/05/2018
                  3:18-cv-10099-FLW-LHG TESTA v. JOHNSON & JOHNSON et al                                                  06/05/2018
                  3:18-cv-10100-FLW-LHG TOLAN v. JOHNSON & JOHNSON et al                                                  06/05/2018
                  3:18-cv-10101-FLW-LHG TORRES v. JOHNSON & JOHNSON et al                                                 06/05/2018
                  3:18-cv-10103-FLW-LHG WALTER v. JOHNSON & JOHNSON et al                                                 06/05/2018
                  3:18-cv-10104-FLW-LHG WERSEL v. JOHNSON & JOHNSON et al                                                 06/05/2018
                  3:18-cv-10105-FLW-LHG WHITERS v. JOHNSON & JOHNSON et al                                                06/05/2018
                  3:18-cv-10106-FLW-LHG WHITTEN v. JOHNSON & JOHNSON et al                                                06/05/2018
                  3:18-cv-10107-FLW-LHG ZAMORA v. JOHNSON & JOHNSON et al                                                 06/05/2018
                  3:18-cv-10123-FLW-LHG DAVISSON v. JOHNSON & JOHNSON, INC. et al                                         06/05/2018
                  3:18-cv-10124-FLW-LHG BINGMAN v. JOHNSON & JOHNSON et al                                                06/05/2018
                  3:18-cv-10130-FLW-LHG MCNABB v. JOHNSON AND JOHNSON et al                                               06/05/2018
                  3:18-cv-10132-FLW-LHG SCOTT v. JOHNSON AND JOHNSON et al                                                06/05/2018
                  3:18-cv-10084-FLW-LHG MCKEEVER v. JOHNSON & JOHNSON et al                                               06/05/2018
                  3:18-cv-10085-FLW-LHG MICKELSON v. JOHNSON & JOHNSON et al                                              06/05/2018
                  3:18-cv-10086-FLW-LHG MOORE v. JOHNSON & JOHNSON et al                                                  06/05/2018
                  3:18-cv-10087-FLW-LHG MORRIS v. JOHNSON & JOHNSON et al                                                 06/05/2018
                  3:18-cv-10088-FLW-LHG MORRISON v. JOHNSON & JOHNSON et al                                               06/05/2018
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                             516/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2for Filed
                                                Document                the District of New Jersey-Query
                                                                                 05/24/19        Page 519Associated Cases
                                                                                                               of 627
                  3:18-cv-10089-FLW-LHG PARTON v. JOHNSON & JOHNSON et al                                                06/05/2018
                  3:18-cv-10160-FLW-LHG BREWER v. JOHNSON & JOHNSON et al                                                06/05/2018
                  3:18-cv-10168-FLW-LHG ADERIBOLE et al v. JOHNSON & JOHNSON et al                                       06/05/2018
                  3:18-cv-10175-FLW-LHG SCHIEFER v. JOHNSON & JOHNSON et al                                              06/05/2018
                  3:18-cv-10178-FLW-LHG LAMPHIER v. JOHNSON & JOHNSON et al                                              06/05/2018
                  3:18-cv-10157-FLW-LHG MAXEY et al v. JOHNSON & JOHNSON et al                                           06/05/2018
                  3:18-cv-10190-FLW-LHG PARSONS v. JOHNSON & JOHNSON et al                                               06/06/2018
                  3:18-cv-10198-FLW-LHG ROMERO v. JOHNSON & JOHNSON et al                                                06/06/2018
                  3:18-cv-10208-FLW-LHG SWEENEY LIGON v. JOHNSON & JOHNSON et al 06/06/2018
                  3:18-cv-10212-FLW-LHG WINDHAM v. JOHNSON & JOHNSON et al                                               06/06/2018
                  3:18-cv-10219-FLW-LHG ELLIS et al v. JOHNSON & JOHNSON et al                                           06/06/2018
                  3:18-cv-10234-FLW-LHG LIVESAY v. JOHNSON & JOHNSON et al                                               06/06/2018
                  3:18-cv-10235-FLW-LHG MARTIN v. JOHNSON & JOHNSON et al                                                06/06/2018
                  3:18-cv-10240-FLW-LHG LAWSHE v. JOHNSON & JOHNSON et al                                                06/06/2018
                  3:18-cv-10232-FLW-LHG MAXEY et al v. JOHNSON & JOHNSON et al                                           06/07/2018
                  3:18-cv-10242-FLW-LHG MADSEN v. JOHNSON & JOHNSON et al                                                06/07/2018
                  3:18-cv-10250-FLW-LHG CAUDILL v. JOHNSON & JOHNSON et al                                               06/07/2018
                  3:18-cv-10260-FLW-LHG EDWARDS v. JOHNSON & JOHNSON et al                                               06/07/2018
                  3:18-cv-10253-FLW-LHG PARK v. JOHNSON & JOHNSON et al                                                  06/07/2018
                  3:18-cv-10261-FLW-LHG ROGIENSKI v. JOHNSON & JOHNSON et al                                             06/07/2018
                  3:18-cv-10265-FLW-LHG JERNIGAN v. JOHNSON & JOHNSON et al                                              06/07/2018
                  3:18-cv-10270-FLW-LHG THEOLOGOU v. JOHNSON & JOHNSON et al                                             06/07/2018
                  3:18-cv-10272-FLW-LHG COOPER v. JOHNSON & JOHNSON et al                                                06/07/2018
                  3:18-cv-10252-FLW-LHG GULLEDGE v. JOHNSON & JOHNSON et al                                              06/07/2018
                  3:18-cv-10290-FLW-LHG ABSHER v. JOHNSON & JOHNSON et al                                                06/08/2018
                  3:18-cv-10291-FLW-LHG COX v. JOHNSON & JOHNSON et al                                                   06/08/2018
                  3:18-cv-10292-FLW-LHG WASHINGTON v. JOHNSON & JOHNSON et al                                            06/08/2018
                  3:18-cv-10293-FLW-LHG MONTANARO v. JOHNSON & JOHNSON et al                                             06/08/2018
                  3:18-cv-10296-FLW-LHG GALL v. JOHNSON & JOHNSON et al                                                  06/08/2018
                  3:18-cv-10298-FLW-LHG COX v. JOHNSON & JOHNSON et al                                                   06/08/2018
                  3:18-cv-10319-FLW-LHG Gavin et al v. Johnson & Johnson Consumer Inc. et al 06/08/2018
                  3:18-cv-10320-FLW-LHG Reising et al v. Johnson & Johnson et al                                         06/08/2018
                  3:18-cv-10321-FLW-LHG STORM et al v. JOHNSON & JOHNSON et al                                           06/08/2018
                  3:18-cv-10303-FLW-LHG SNEED v. JOHNSON & JOHNSON et al                                                 06/08/2018
                  3:18-cv-10314-FLW-LHG HARRIS et al v. JOHNSON & JOHNSON et al                                          06/08/2018
                  3:18-cv-10315-FLW-LHG HERRERA v. JOHNSON & JOHNSON et al                                               06/08/2018
                  3:18-cv-10346-FLW-LHG BUNNER v. JOHNSON & JOHNSON et al                                                06/11/2018
                  3:18-cv-10347-FLW-LHG NANCE v. JOHNSON & JOHNSON et al                                                 06/11/2018
                  3:18-cv-10348-FLW-LHG MENG v. JOHNSON & JOHNSON et al                                                  06/11/2018
                  3:18-cv-10349-FLW-LHG BUCKLEY v. JOHNSON & JOHNSON et al                                               06/11/2018
                  3:18-cv-10350-FLW-LHG SPEICHER v. JOHNSON & JOHNSON et al                                              06/11/2018
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                            517/625
5/15/2019                           CM/ECF LIVE - U.S.
                          Case 1:19-cv-01530           District Court2for Filed
                                                  Document                the District of New Jersey-Query
                                                                                   05/24/19        Page 520Associated Cases
                                                                                                                 of 627

                  3:18-cv-10351-FLW-LHG JOHNSON v. JOHNSON & JOHNSON et al                                                06/11/2018
                  3:18-cv-10352-FLW-LHG CAMPOS v. JOHNSON & JOHNSON et al                                                 06/11/2018
                  3:18-cv-10353-FLW-LHG STOCK v. JOHNSON & JOHNSON et al                                                  06/11/2018
                  3:18-cv-10354-FLW-LHG PARNITZKE v. JOHNSON & JOHNSON et al                                              06/11/2018
                  3:18-cv-10355-FLW-LHG TIN v. JOHNSON & JOHNSON et al                                                    06/11/2018
                  3:18-cv-10356-FLW-LHG WILLIAMS v. JOHNSON & JOHNSON et al                                               06/11/2018
                  3:18-cv-10360-FLW-LHG WILDER v. JOHNSON & JOHNSON et al                                                 06/11/2018
                  3:18-cv-10361-FLW-LHG THOMAS v. JOHNSON & JOHNSON et al                                                 06/11/2018
                  3:18-cv-10362-FLW-LHG HASKELL v. JOHNSON & JOHNSON et al                                                06/11/2018
                  3:18-cv-10363-FLW-LHG VIDAL et al v. JOHNSON & JOHNSON et al                                            06/11/2018
                  3:18-cv-10366-FLW-LHG ADAMS v. JOHNSON & JOHNSON et al                                                  06/11/2018
                  3:18-cv-10368-FLW-LHG SALAZAR v. JOHNSON & JOHNSON et al                                                06/11/2018
                  3:18-cv-10373-FLW-LHG KAISER v. JOHNSON & JOHNSON et al                                                 06/11/2018
                  3:18-cv-10379-FLW-LHG WILLIAMS v. JOHNSON & JOHNSON et al                                               06/11/2018
                  3:18-cv-10385-FLW-LHG FLOYD v. JOHNSON & JOHNSON et al                                                  06/11/2018
                  3:18-cv-10393-FLW-LHG LEDBETTER v. JOHNSON & JOHNSON, INC. et al                                        06/12/2018
                  3:18-cv-10398-FLW-LHG WILLIAMS v. JOHNSON & JOHNSON et al                                               06/12/2018
                  3:18-cv-10400-FLW-LHG HOWARD v. JOHNSON & JOHNSON et al                                                 06/12/2018
                  3:18-cv-10402-FLW-LHG RAND v. JOHNSON & JOHNSON et al                                                   06/12/2018
                  3:18-cv-10403-FLW-LHG MEDRANO v. JOHNSON & JOHNSON et al                                                06/12/2018
                  3:18-cv-10404-FLW-LHG CASTRO v. JOHNSON & JOHNSON et al                                                 06/12/2018
                  3:18-cv-10405-FLW-LHG MONTIE v. JOHNSON & JOHNSON et al                                                 06/12/2018
                  3:18-cv-10406-FLW-LHG PERFETTI v. JOHNSON & JOHNSON et al                                               06/12/2018
                  3:18-cv-10407-FLW-LHG GODBY ELY v. JOHNSON & JOHNSON et al                                              06/12/2018
                  3:18-cv-10408-FLW-LHG HOPKINS v. JOHNSON & JOHNSON et al                                                06/12/2018
                  3:18-cv-10409-FLW-LHG BRASHER v. JOHNSON & JOHNSON et al                                                06/12/2018
                  3:18-cv-10411-FLW-LHG MILLER v. JOHNSON & JOHNSON et al                                                 06/12/2018
                  3:18-cv-10412-FLW-LHG RESL-LOSCHNER v. JOHNSON & JOHNSON et al                                          06/12/2018
                  3:18-cv-10414-FLW-LHG FORNWALT v. JOHNSON & JOHNSON et al                                               06/12/2018
                  3:18-cv-10413-FLW-LHG BENNETT v. JOHNSON & JOHNSON et al                                                06/12/2018
                  3:18-cv-10415-FLW-LHG DICKERSON v. JOHNSON & JOHNSON et al                                              06/12/2018
                  3:18-cv-10416-FLW-LHG SANDEEN v. JOHNSON & JOHNSON et al                                                06/12/2018
                  3:18-cv-10420-FLW-LHG FINCH v. JOHNSON & JOHNSON et al                                                  06/12/2018
                  3:18-cv-10436-FLW-LHG KOVACH v. JOHNSON & JOHNSON et al                                                 06/12/2018
                  3:18-cv-10438-FLW-LHG ANDERSON v. JOHNSON & JOHNSON et al                                               06/12/2018
                  3:18-cv-10439-FLW-LHG CREECH v. JOHNSON & JOHNSON et al                                                 06/12/2018
                  3:18-cv-10440-FLW-LHG DUNN v. JOHNSON & JOHNSON et al                                                   06/12/2018
                  3:18-cv-10456-FLW-LHG BALASKONIS v. JOHNSON & JOHNSON et al                                             06/12/2018
                  3:18-cv-10460-FLW-LHG DUFRESNE v. JOHNSON & JOHNSON et al                                               06/12/2018
                  3:18-cv-10458-FLW-LHG WALTERS v. JOHNSON & JOHNSON et al                                                06/13/2018
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                             518/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2for Filed
                                                Document                the District of New Jersey-Query
                                                                                 05/24/19        Page 521Associated Cases
                                                                                                               of 627
                  3:18-cv-10471-FLW-LHG NALLS v. JOHNSON & JOHNSON et al                                                 06/13/2018
                  3:18-cv-10491-FLW-LHG RIVERA v. JOHNSON AND JOHNSON et al                                              06/13/2018
                  3:18-cv-10493-FLW-LHG DECASTRIS et al v. JOHNSON & JOHNSON et al                                       06/13/2018
                  3:18-cv-10494-FLW-LHG MUCCI v. JOHNSON & JOHNSON et al                                                 06/13/2018
                  3:18-cv-10497-FLW-LHG STANDING et al v. JOHNSON & JOHNSON et al                                        06/13/2018
                  3:18-cv-10502-FLW-LHG MURPHY v. JOHNSON & JOHNSON et al                                                06/13/2018
                  3:18-cv-10506-FLW-LHG PLAYFORD v. JOHNSON & JOHNSON et al                                              06/13/2018
                  3:18-cv-10522-FLW-LHG SNARR-COALE et al v. JOHNSON & JOHNSON et
                                                                                                                         06/13/2018
                  al
                  3:18-cv-10641-FLW-LHG Rowland v. Johnson & Johnson et al                                               06/15/2018
                  3:18-cv-11943-FLW-LHG BRANTLEY v. JOHNSON & JOHNSON et al                                              07/23/2018
                  3:18-cv-10533-FLW-LHG SMITH-ERVING v. JOHNSON & JOHNSON et al                                          06/15/2018
                  3:18-cv-10534-FLW-LHG SMITH v. JOHNSON & JOHNSON et al                                                 06/15/2018
                  3:18-cv-10535-FLW-LHG NELSON v. JOHNSON & JOHNSON et al                                                06/15/2018
                  3:18-cv-10542-FLW-LHG GARCIA v. JOHNSON & JOHNSON et al                                                06/15/2018
                  3:18-cv-10545-FLW-LHG GRECO et al v. JOHNSON & JOHNSON et al                                           06/15/2018
                  3:18-cv-10546-FLW-LHG EPIFANE v. PERSONAL CARE PRODUCTS
                                                                                                                         06/15/2018
                  COUNCIL et al
                  3:18-cv-10548-FLW-LHG PHILLIPPELLO v. JOHNSON & JOHNSON et al                                          06/15/2018
                  3:18-cv-10551-FLW-LHG BETTWY et al v. JOHNSON & JOHNSON et al                                          06/15/2018
                  3:18-cv-10564-FLW-LHG FILIPASIC v. JOHNSON & JOHNSON et al                                             06/15/2018
                  3:18-cv-10568-FLW-LHG ARENDS v. JOHNSON & JOHNSON et al                                                06/15/2018
                  3:18-cv-10571-FLW-LHG BOUNDS v. JOHNSON & JOHNSON et al                                                06/15/2018
                  3:18-cv-10594-FLW-LHG MOORE v. JOHNSON & JOHNSON et al                                                 06/15/2018
                  3:18-cv-10595-FLW-LHG ELLIOTT v. JOHNSON & JOHNSON et al                                               06/15/2018
                  3:18-cv-10601-FLW-LHG ARANA v. JOHNSON & JOHNSON et al                                                 06/15/2018
                  3:18-cv-10597-FLW-LHG FRONK v. JOHNSON & JOHNSON et al                                                 06/15/2018
                  3:18-cv-10605-FLW-LHG GRIMM v. JOHNSON & JOHNSON et al                                                 06/15/2018
                  3:18-cv-10606-FLW-LHG NOWICKI v. JOHNSON & JOHNSON et al                                               06/18/2018
                  3:18-cv-10607-FLW-LHG SCIFO v. JOHNSON & JOHNSON et al                                                 06/18/2018
                  3:18-cv-10608-FLW-LHG HANSON v. JOHNSON & JOHNSON et al                                                06/18/2018
                  3:18-cv-10610-FLW-LHG SCHWERZEL v. JOHNSON & JOHNSON et al                                             06/18/2018
                  3:18-cv-10611-FLW-LHG HARDELL v. JOHNSON & JOHNSON et al                                               06/18/2018
                  3:18-cv-10612-FLW-LHG JOSEPH v. JOHNSON & JOHNSON et al                                                06/18/2018
                  3:18-cv-10690-FLW-LHG BALL v. JOHNSON & JOHNSON et al                                                  06/18/2018
                  3:18-cv-10614-FLW-LHG HAYES v. JOHNSON & JOHNSON et al                                                 06/18/2018
                  3:18-cv-10691-FLW-LHG CADIZ v. JOHNSON & JOHNSON et al                                                 06/18/2018
                  3:18-cv-10618-FLW-LHG WRIGHT v. JOHNSON & JOHNSON et al                                                06/18/2018
                  3:18-cv-10692-FLW-LHG PLANTE v. JOHNSON & JOHNSON et al                                                06/18/2018
                  3:18-cv-10617-FLW-LHG ROSSIGNOL v. JOHNSON & JOHNSON
                                                                                                                         06/18/2018
                  CONSUMER, INC.

https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                            519/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2for Filed
                                                Document                the District of New Jersey-Query
                                                                                 05/24/19        Page 522Associated Cases
                                                                                                               of 627
                  3:18-cv-10693-FLW-LHG TUTTLE v. JOHNSON & JOHNSON et al                                                06/18/2018
                  3:18-cv-10694-FLW-LHG LABICHE v. JOHNSON & JOHNSON et al                                               06/18/2018
                  3:18-cv-10646-FLW-LHG COLETTE v. JOHNSON & JOHNSON et al                                               06/18/2018
                  3:18-cv-10649-FLW-LHG CORCORAN v. JOHNSON & JOHNSON et al                                              06/18/2018
                  3:18-cv-10651-FLW-LHG SANDERS v. JOHNSON & JOHNSON et al                                               06/18/2018
                  3:18-cv-10655-FLW-LHG COULLOUDON v. JOHNSON & JOHNSON et al                                            06/18/2018
                  3:18-cv-10663-FLW-LHG CAMP v. JOHNSON & JOHNSON et al                                                  06/18/2018
                  3:18-cv-10664-FLW-LHG HASTINGS v. JOHNSON & JOHNSON et al                                              06/18/2018
                  3:18-cv-10665-FLW-LHG HILL-HALL v. JOHNSON & JOHNSON et al                                             06/18/2018
                  3:18-cv-10666-FLW-LHG HINKLE v. JOHNSON & JOHNSON et al                                                06/18/2018
                  3:18-cv-10668-FLW-LHG JENKINS v. JOHNSON & JOHNSON et al                                               06/18/2018
                  3:18-cv-10698-FLW-LHG HARRIS v. JOHNSON & JOHNSON et al                                                06/18/2018
                  3:18-cv-10715-FLW-LHG JONES v. JOHNSON & JOHNSON, INC. et al                                           06/18/2018
                  3:18-cv-10676-FLW-LHG FARMER v. JOHNSON & JOHNSON et al                                                06/18/2018
                  3:18-cv-10678-FLW-LHG DASALLA v. JOHNSON & JOHNSON et al                                               06/18/2018
                  3:18-cv-10713-FLW-LHG SLOAN et al v. JOHNSON & JOHNSON, INC. et al                                     06/18/2018
                  3:18-cv-10712-FLW-LHG RICHARD v. JOHNSON & JOHNSON, INC. et al                                         06/18/2018
                  3:18-cv-10680-FLW-LHG ELIAS v. JOHNSON & JOHNSON et al                                                 06/18/2018
                  3:18-cv-10681-FLW-LHG JOHNSON v. JOHNSON & JOHNSON et al                                               06/18/2018
                  3:18-cv-10711-FLW-LHG HARTLEY v. JOHNSON & JOHNSON, INC. et al                                         06/18/2018
                  3:18-cv-10682-FLW-LHG QUARLES et al v. JOHNSON & JOHNSON et al                                         06/18/2018
                  3:18-cv-10710-FLW-LHG PEREZ v. JOHNSON & JOHNSON et al                                                 06/18/2018
                  3:18-cv-10685-FLW-LHG KINGERY v. JOHNSON & JOHNSON et al                                               06/18/2018
                  3:18-cv-10687-FLW-LHG SMITH v. JOHNSON & JOHNSON CONSUMER
                                                                                                                         06/18/2018
                  INC. et al
                  3:18-cv-10708-FLW-LHG CHAVEZ, JR. v. JOHNSON & JOHNSON et al                                           06/18/2018
                  3:18-cv-10701-FLW-LHG GROOMS et al v. JOHNSON & JOHNSON et al                                          06/18/2018
                  3:18-cv-10718-FLW-LHG STERIS v. JOHNSON & JOHNSON, INC. et al                                          06/18/2018
                  3:18-cv-10703-FLW-LHG WARD v. JOHNSON & JOHNSON et al                                                  06/18/2018
                  3:18-cv-10705-FLW-LHG DAQUIENO v. JOHNSON & JOHNSON et al                                              06/18/2018
                  3:18-cv-10716-FLW-LHG MELTON v. JOHNSON & JOHNSON et al                                                06/19/2018
                  3:18-cv-10717-FLW-LHG MINNICK v. JOHNSON & JOHNSON et al                                               06/19/2018
                  3:18-cv-10725-FLW-LHG GOMEZ et al v. JOHNSON & JOHNSON et al                                           06/19/2018
                  3:18-cv-10726-FLW-LHG PASCUCCI v. JOHNSON & JOHNSON et al                                              06/19/2018
                  3:18-cv-10728-FLW-LHG MADDOX v. JOHNSON & JOHNSON et al                                                06/19/2018
                  3:18-cv-10729-FLW-LHG LOPATKA v. JOHNSON AND JOHNSON et al                                             06/19/2018
                  3:18-cv-10753-FLW-LHG Adams v. Johnson & Johnson et al                                                 06/19/2018
                  3:18-cv-10755-FLW-LHG Fernandez v. Johnson & Johnson et al                                             06/19/2018
                  3:18-cv-10756-FLW-LHG Ulmer v. Johnson & Johnson et al                                                 06/19/2018
                  3:18-cv-10741-FLW-LHG GILBERT v. JOHNSON & JOHNSON et al                                               06/19/2018
                  3:18-cv-10743-FLW-LHG FISHER v. JOHNSON & JOHNSON et al                                                06/19/2018
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                            520/625
5/15/2019                           CM/ECF LIVE - U.S.
                          Case 1:19-cv-01530           District Court2for Filed
                                                  Document                the District of New Jersey-Query
                                                                                   05/24/19        Page 523Associated Cases
                                                                                                                 of 627

                  3:18-cv-10757-FLW-LHG Ducksworth v. Johnson & Johnson et al                                             06/19/2018
                  3:18-cv-10745-FLW-LHG BRIDGES et al v. JOHNSON & JOHNSON et al                                          06/19/2018
                  3:18-cv-10758-FLW-LHG Skinner v. Johnson & Johnson et al                                                06/19/2018
                  3:18-cv-10749-FLW-LHG EPPS v. JOHNSON & JOHNSON et al                                                   06/19/2018
                  3:18-cv-10750-FLW-LHG JOHNSON v. JOHNSON & JOHNSON et al                                                06/19/2018
                  3:18-cv-10751-FLW-LHG MARTIN v. JOHNSON & JOHNSON et al                                                 06/19/2018
                  3:18-cv-10752-FLW-LHG TRIMBLE v. JOHNSON & JOHNSON et al                                                06/19/2018
                  3:18-cv-10764-FLW-LHG CARNEY v. JOHNSON & JOHNSON et al                                                 06/19/2018
                  3:18-cv-10766-FLW-LHG WILLIAMS v. JOHNSON & JOHNSON et al                                               06/19/2018
                  3:18-cv-10767-FLW-LHG BAHMLER v. JOHNSON & JOHNSON et al                                                06/20/2018
                  3:18-cv-10771-FLW-LHG LALONDE v. JOHNSON & JOHNSON et al                                                06/20/2018
                  3:18-cv-10772-FLW-LHG LLEWELLYN v. JOHNSON & JOHNSON et al                                              06/20/2018
                  3:18-cv-10773-FLW-LHG TAYLOR v. IMERYS TALC AMERICA, INC. et al                                         06/20/2018
                  3:18-cv-10776-FLW-LHG JOHNSON et al v. JOHNSON & JOHNSON et al                                          06/20/2018
                  3:18-cv-10774-FLW-LHG MAYON et al v. JOHNSON & JOHNSON et al                                            06/20/2018
                  3:18-cv-10794-FLW-LHG DOWNEY v. JOHNSON & JOHNSON et al                                                 06/20/2018
                  3:18-cv-10778-FLW-LHG BRASE v. JOHNSON & JOHNSON et al                                                  06/20/2018
                  3:18-cv-10779-FLW-LHG CAPO v. JOHNSON & JOHNSON et al                                                   06/20/2018
                  3:18-cv-10781-FLW-LHG CARTER v. JOHNSON & JOHNSON et al                                                 06/20/2018
                  3:18-cv-10782-FLW-LHG KINGS v. JOHNSON & JOHNSON et al                                                  06/20/2018
                  3:18-cv-10783-FLW-LHG KORNEGAY v. JOHNSON & JOHNSON et al                                               06/20/2018
                  3:18-cv-10785-FLW-LHG KRISZTINICZ v. JOHNSON & JOHNSON et al                                            06/20/2018
                  3:18-cv-10786-FLW-LHG LAYTON v. JOHNSON & JOHNSON et al                                                 06/20/2018
                  3:18-cv-10788-FLW-LHG LOUHISDON v. JOHNSON & JOHNSON et al                                              06/20/2018
                  3:18-cv-10789-FLW-LHG ANTHONY v. JOHNSON & JOHNSON et al                                                06/20/2018
                  3:18-cv-10793-FLW-LHG LAFOSSE v. JOHNSON & JOHNSON et al                                                06/20/2018
                  3:18-cv-10795-FLW-LHG BRISTOW v. JOHNSON & JOHNSON et al                                                06/20/2018
                  3:18-cv-10797-FLW-LHG ROBBINS v. JOHNSON & JOHNSON et al                                                06/21/2018
                  3:18-cv-10801-FLW-LHG VIRGIL v. JOHNSON & JOHNSON et al                                                 06/21/2018
                  3:18-cv-10802-FLW-LHG BETHEA v. JOHNSON AND JOHNSON et al                                               06/21/2018
                  3:18-cv-10804-FLW-LHG REINUS et al v. JOHNSON & JOHNSON et al                                           06/21/2018
                  3:18-cv-10807-FLW-LHG JONES v. JOHNSON & JOHNSON et al                                                  06/21/2018
                  3:18-cv-10809-FLW-LHG GHORMLEY v. JOHNSON & JOHNSON et al                                               06/21/2018
                  3:18-cv-10814-FLW-LHG LINDELL v. JOHNSON & JOHNSON et al                                                06/21/2018
                  3:18-cv-10815-FLW-LHG BARKER v. JOHNSON & JOHNSON et al                                                 06/21/2018
                  3:18-cv-10817-FLW-LHG CARLSON v. JOHNSON & JOHNSON et al                                                06/21/2018
                  3:18-cv-10818-FLW-LHG MCCANE v. JOHNSON & JOHNSON et al                                                 06/21/2018
                  3:18-cv-10819-FLW-LHG MEEKS v. JOHNSON & JOHNSON et al                                                  06/21/2018
                  3:18-cv-10820-FLW-LHG MEYER v. JOHNSON & JOHNSON et al                                                  06/21/2018
                  3:18-cv-10821-FLW-LHG KRUEGER v. JOHNSON & JOHNSON et al                                                06/21/2018
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                             521/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2for Filed
                                                Document                the District of New Jersey-Query
                                                                                 05/24/19        Page 524Associated Cases
                                                                                                               of 627
                  3:18-cv-10826-FLW-LHG MURRAY v. JOHNSON & JOHNSON et al                                                06/21/2018
                  3:18-cv-10828-FLW-LHG NANCE v. JOHNSON & JOHNSON et al                                                 06/21/2018
                  3:18-cv-10829-FLW-LHG PALONE v. JOHNSON & JOHNSON et al                                                06/21/2018
                  3:18-cv-10830-FLW-LHG TIJERINA v. JOHNSON & JOHNSON et al                                              06/21/2018
                  3:18-cv-10831-FLW-LHG PHILLIPS v. JOHNSON & JOHNSON et al                                              06/21/2018
                  3:18-cv-10834-FLW-LHG RAASCH v. JOHNSON & JOHNSON et al                                                06/21/2018
                  3:18-cv-10836-FLW-LHG BLACK v. JOHNSON & JOHNSON et al                                                 06/21/2018
                  3:18-cv-10838-FLW-LHG HENSLEY v. JOHNSON & JOHNSON et al                                               06/21/2018
                  3:18-cv-10840-FLW-LHG GALLARDO v. JOHNSON & JOHNSON et al                                              06/21/2018
                  3:18-cv-10825-FLW-LHG MURPHY v. JOHNSON & JOHNSON et al                                                06/21/2018
                  3:18-cv-10850-FLW-LHG RILEY v. JOHNSON & JOHNSON et al                                                 06/21/2018
                  3:18-cv-10851-FLW-LHG RODGERS v. JOHNSON & JOHNSON et al                                               06/21/2018
                  3:18-cv-10857-FLW-LHG SCHUMAN v. JOHNSON & JOHNSON et al                                               06/21/2018
                  3:18-cv-10860-FLW-LHG SHELL v. JOHNSON & JOHNSON et al                                                 06/21/2018
                  3:18-cv-10862-FLW-LHG SMITH v. JOHNSON & JOHNSON et al                                                 06/21/2018
                  3:18-cv-10863-FLW-LHG TAPPER v. JOHNSON & JOHNSON et al                                                06/21/2018
                  3:18-cv-10867-FLW-LHG VICKERY v. JOHNSON & JOHNSON et al                                               06/21/2018
                  3:18-cv-10868-FLW-LHG WINKLER v. JOHNSON & JOHNSON et al                                               06/21/2018
                  3:18-cv-10870-FLW-LHG ZWERNER v. JOHNSON & JOHNSON et al                                               06/21/2018
                  3:18-cv-10871-FLW-LHG BRAYALL et al v. JOHNSON & JOHNSON et al                                         06/21/2018
                  3:18-cv-10872-FLW-LHG REYES v. JOHNSON & JOHNSON et al                                                 06/21/2018
                  3:18-cv-10874-FLW-LHG NIELSON v. JOHNSON & JOHNSON et al                                               06/21/2018
                  3:18-cv-10876-FLW-LHG ECK v. JOHNSON & JOHNSON et al                                                   06/21/2018
                  3:18-cv-10880-FLW-LHG BROOKS v. JOHNSON & JOHNSON et al                                                06/22/2018
                  3:18-cv-10882-FLW-LHG GREEN v. JOHNSON & JOHNSON et al                                                 06/22/2018
                  3:18-cv-10883-FLW-LHG REED et al v. JOHNSON & JOHNSON et al                                            06/22/2018
                  3:18-cv-10889-FLW-LHG HEADLEY v. JOHNSON & JOHNSON et al                                               06/22/2018
                  3:18-cv-10892-FLW-LHG PIERCE v. JOHNSON & JOHNSON et al                                                06/22/2018
                  3:18-cv-10893-FLW-LHG WALLACE v. JOHNSON & JOHNSON et al                                               06/22/2018
                  3:18-cv-10888-FLW-LHG BUCIORELLI v. JOHNSON & JOHNSON et al                                            06/22/2018
                  3:18-cv-10947-FLW-LHG Tate-Lewis v. Johnson & Johnson et al                                            06/22/2018
                  3:18-cv-10949-FLW-LHG Groth v. Johnson & Johnson et al                                                 06/22/2018
                  3:18-cv-10881-FLW-LHG KERNS v. JOHNSON & JOHNSON et al                                                 06/22/2018
                  3:18-cv-10895-FLW-LHG CHOI v. JOHNSON & JOHNSON et al                                                  06/22/2018
                  3:18-cv-10899-FLW-LHG AUSTIN v. JOHNSON & JOHNSON et al                                                06/22/2018
                  3:18-cv-10902-FLW-LHG BROWN et al v. JOHNSON & JOHNSON et al                                           06/22/2018
                  3:18-cv-10905-FLW-LHG HAFER et al v. JOHNSON & JOHNSON et al                                           06/22/2018
                  3:18-cv-10909-FLW-LHG WYNKOOP et al v. JOHNSON & JOHNSON et al                                         06/22/2018
                  3:18-cv-10912-FLW-LHG CHILD v. JOHNSON & JOHNSON et al                                                 06/22/2018
                  3:18-cv-10913-FLW-LHG ERBE et al v. JOHNSON & JOHNSON et al                                            06/22/2018
                  3:18-cv-10914-FLW-LHG HUDSPETH v. JOHNSON & JOHNSON et al                                              06/22/2018
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                            522/625
5/15/2019                           CM/ECF LIVE - U.S.
                          Case 1:19-cv-01530           District Court2for Filed
                                                  Document                the District of New Jersey-Query
                                                                                   05/24/19        Page 525Associated Cases
                                                                                                                 of 627

                  3:18-cv-10960-FLW-LHG BOSI v. JOHNSON & JOHNSON et al                                                   06/25/2018
                  3:18-cv-10962-FLW-LHG PARKER v. JOHNSON & JOHNSON et al                                                 06/25/2018
                  3:18-cv-10968-FLW-LHG MATHENY v. JOHNSON & JOHNSON et al                                                06/25/2018
                  3:18-cv-10920-FLW-LHG RASMUSSEN v. JOHNSON & JOHNSON et al                                              06/25/2018
                  3:18-cv-10922-FLW-LHG WADLEY v. JOHNSON & JOHNSON et al                                                 06/25/2018
                  3:18-cv-10924-FLW-LHG CLARK v. JOHNSON & JOHNSON et al                                                  06/25/2018
                  3:18-cv-10930-FLW-LHG OBASI v. JOHNSON & JOHNSON et al                                                  06/25/2018
                  3:18-cv-10932-FLW-LHG REYNOLDS v. JOHNSON & JOHNSON et al                                               06/25/2018
                  3:18-cv-10935-FLW-LHG GALANTO v. JOHNSON & JOHNSON et al                                                06/25/2018
                  3:18-cv-10951-FLW-LHG GILL v. JOHNSON & JOHNSON et al                                                   06/25/2018
                  3:18-cv-10953-FLW-LHG GATSON v. JOHNSON & JOHNSON et al                                                 06/25/2018
                  3:18-cv-10955-FLW-LHG BICKNELL v. JOHNSON & JOHNSON et al                                               06/25/2018
                  3:18-cv-10936-FLW-LHG COOK v. JOHNSON & JOHNSON et al                                                   06/25/2018
                  3:18-cv-10938-FLW-LHG EMBRY v. JOHNSON & JOHNSON et al                                                  06/25/2018
                  3:18-cv-10939-FLW-LHG SCROGGINS v. JOHNSON & JOHNSON et al                                              06/25/2018
                  3:18-cv-10941-FLW-LHG BALDYGA et al v. IMERYS TALC AMERICA INC.
                                                                                                                          06/25/2018
                  et al
                  3:18-cv-10942-FLW-LHG BOSER v. JOHNSON & JOHNSON et al                                                  06/25/2018
                  3:18-cv-10969-FLW-LHG MARTENS v. JOHNSON & JOHNSON et al                                                06/25/2018
                  3:18-cv-10970-FLW-LHG MILLER v. JOHNSON & JOHNSON et al                                                 06/25/2018
                  3:18-cv-10971-FLW-LHG BUSH et al v. JOHNSON & JOHNSON et al                                             06/25/2018
                  3:18-cv-10997-FLW-LHG Rawnsley et al v. Johnson & Johnson et al                                         06/25/2018
                  3:18-cv-10985-FLW-LHG TUTOR v. JOHNSON & JOHNSON et al                                                  06/25/2018
                  3:18-cv-10987-FLW-LHG TAUZIER v. JOHNSON & JOHNSON et al                                                06/25/2018
                  3:18-cv-10991-FLW-LHG JACKSON v. JOHNSON & JOHNSON et al                                                06/25/2018
                  3:18-cv-10992-FLW-LHG CODI v. JOHNSON & JOHNSON et al                                                   06/25/2018
                  3:18-cv-10993-FLW-LHG CAMPBELL v. JOHNSON & JOHNSON et al                                               06/25/2018
                  3:18-cv-10994-FLW-LHG SCHOCH v. JOHNSON & JOHNSON et al                                                 06/25/2018
                  3:18-cv-09937-FLW-LHG OFTEDAHL v. IMERYS TALC AMERICA, INC., et
                                                                                                                          05/31/2018
                  al
                  3:18-cv-10995-FLW-LHG GHOLSTON v. JOHNSON & JOHNSON et al                                               06/26/2018
                  3:18-cv-10996-FLW-LHG DUFRENE v. JOHNSON & JOHNSON et al                                                06/26/2018
                  3:18-cv-10999-FLW-LHG LOWREY v. JOHNSON & JOHNSON et al                                                 06/26/2018
                  3:18-cv-11000-FLW-LHG HARTSFIELD v. JOHNSON & JOHNSON et al                                             06/26/2018
                  3:18-cv-11001-FLW-LHG LATIN v. JOHNSON & JOHNSON et al                                                  06/26/2018
                  3:18-cv-11003-FLW-LHG FRUGE v. JOHNSON & JOHNSON et al                                                  06/26/2018
                  3:18-cv-11004-FLW-LHG GARCIA v. JOHNSON & JOHNSON et al                                                 06/26/2018
                  3:18-cv-11005-FLW-LHG JONES v. JOHNSON & JOHNSON et al                                                  06/26/2018
                  3:18-cv-11006-FLW-LHG MORRIS v. JOHNSON & JOHNSON et al                                                 06/26/2018
                  3:18-cv-11007-FLW-LHG LEWIS v. JOHNSON & JOHNSON et al                                                  06/26/2018

https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                             523/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2for Filed
                                                Document                the District of New Jersey-Query
                                                                                 05/24/19        Page 526Associated Cases
                                                                                                               of 627
                  3:18-cv-11008-FLW-LHG NEISES v. JOHNSON & JOHNSON et al                                                06/26/2018
                  3:18-cv-11009-FLW-LHG OVERMAN v. JOHNSON & JOHNSON et al                                               06/26/2018
                  3:18-cv-11031-FLW-LHG WRIGHT v. JOHNSON & JOHNSON et al                                                06/26/2018
                  3:18-cv-11032-FLW-LHG PUSHARD v. JOHNSON & JOHNSON et al                                               06/26/2018
                  3:18-cv-11033-FLW-LHG SKALLA v. JOHNSON & JOHNSON et al                                                06/26/2018
                  3:18-cv-11034-FLW-LHG O'CONNOR v. JOHNSON & JOHNSON et al                                              06/26/2018
                  3:18-cv-11015-FLW-LHG HUDDLESTON v. JOHNSON & JOHNSON et al                                            06/26/2018
                  3:18-cv-11016-FLW-LHG MORPHEW v. JOHNSON & JOHNSON et al                                               06/26/2018
                  3:18-cv-11017-FLW-LHG MOSCHETTO et al v. JOHNSON & JOHNSON et al 06/26/2018
                  3:18-cv-11018-FLW-LHG WEST v. JOHNSON & JOHNSON et al                                                  06/26/2018
                  3:18-cv-11019-FLW-LHG THOMPSON v. JOHNSON & JOHNSON et al                                              06/26/2018
                  3:18-cv-11020-FLW-LHG O'MILLER v. JOHNSON & JOHNSON et al                                              06/26/2018
                  3:18-cv-11021-FLW-LHG VITALE v. JOHNSON & JOHNSON et al                                                06/26/2018
                  3:18-cv-11024-FLW-LHG GIBSON v. JOHNSON & JOHNSON et al                                                06/26/2018
                  3:18-cv-11035-FLW-LHG RILEY et al v. JOHNSON & JOHNSON et al                                           06/26/2018
                  3:18-cv-11037-FLW-LHG MALDONADO v. JOHNSON & JOHNSON et al                                             06/27/2018
                  3:18-cv-11042-FLW-LHG RAKIP v. JOHNSON & JOHNSON et al                                                 06/27/2018
                  3:18-cv-11046-FLW-LHG UNKEFER et al v. JOHNSON & JOHNSON et al                                         06/27/2018
                  3:18-cv-11038-FLW-LHG MARINO v. JOHNSON & JOHNSON et al                                                06/27/2018
                  3:18-cv-11050-FLW-LHG WESTON v. JOHNSON & JOHNSON et al                                                06/27/2018
                  3:18-cv-11053-FLW-LHG DEZELLEM v. JOHNSON & JOHNSON et al                                              06/27/2018
                  3:18-cv-11040-FLW-LHG CANNON v. JOHNSON & JOHNSON et al                                                06/27/2018
                  3:18-cv-11054-FLW-LHG OVITT v. JOHNSON & JOHNSON et al                                                 06/27/2018
                  3:18-cv-11055-FLW-LHG HUDSON v. JOHNSON & JOHNSON et al                                                06/27/2018
                  3:18-cv-11056-FLW-LHG MERRITT v. JOHNSON & JOHNSON et al                                               06/27/2018
                  3:18-cv-11058-FLW-LHG CRUMPTON v. JOHNSON & JOHNSON et al                                              06/27/2018
                  3:18-cv-11041-FLW-LHG MARX v. JOHNSON & JOHNSON et al                                                  06/27/2018
                  3:18-cv-11062-FLW-LHG DAVIS v. JOHNSON & JOHNSON et al                                                 06/27/2018
                  3:18-cv-11064-FLW-LHG FONTANA v. JOHNSON & JOHNSON et al                                               06/27/2018
                  3:18-cv-11065-FLW-LHG FREEMAN v. JOHNSON & JOHNSON et al                                               06/27/2018
                  3:18-cv-11067-FLW-LHG GALBREATH v. JOHNSON & JOHNSON et al                                             06/27/2018
                  3:18-cv-11071-FLW-LHG COCHRAN v. JOHNSON & JOHNSON et al                                               06/27/2018
                  3:18-cv-11075-FLW-LHG GIESSERT v. JOHNSON & JOHNSON et al                                              06/27/2018
                  3:18-cv-11076-FLW-LHG HALL v. JOHNSON & JOHNSON et al                                                  06/27/2018
                  3:18-cv-11077-FLW-LHG PASTORE v. JOHNSON & JOHNSON et al                                               06/27/2018
                  3:18-cv-11079-FLW-LHG HAWK v. JOHNSON & JOHNSON et al                                                  06/27/2018
                  3:18-cv-11082-FLW-LHG HERNANDEZ v. JOHNSON & JOHNSON et al                                             06/27/2018
                  3:18-cv-11084-FLW-LHG KOZELISKI v. JOHNSON & JOHNSON et al                                             06/27/2018
                  3:18-cv-11085-FLW-LHG HOUSTON-HENDRIX v. JOHNSON & JOHNSON et
                                                                                                                         06/27/2018
                  al
                  3:18-cv-11078-FLW-LHG MCCOTTER v. JOHNSON & JOHNSON et al                                              06/27/2018
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                            524/625
5/15/2019                           CM/ECF LIVE - U.S.
                          Case 1:19-cv-01530           District Court2for Filed
                                                  Document                the District of New Jersey-Query
                                                                                   05/24/19        Page 527Associated Cases
                                                                                                                 of 627

                  3:18-cv-11086-FLW-LHG LAUB v. JOHNSON & JOHNSON et al                                                   06/27/2018
                  3:18-cv-11093-FLW-LHG HENN-RANEY v. JOHNSON & JOHNSON et al                                             06/27/2018
                  3:18-cv-11094-FLW-LHG JACKSON v. JOHNSON & JOHNSON et al                                                06/27/2018
                  3:18-cv-11095-FLW-LHG JORDAN v. JOHNSON & JOHNSON et al                                                 06/27/2018
                  3:18-cv-11097-FLW-LHG LAFORCE v. JOHNSON & JOHNSON et al                                                06/27/2018
                  3:18-cv-11098-FLW-LHG KAAIKALA et al v. JOHNSON & JOHNSON et al                                         06/27/2018
                  3:18-cv-11100-FLW-LHG WRIGHT v. JOHNSON & JOHNSON et al                                                 06/27/2018
                  3:18-cv-11104-FLW-LHG PAGE et al v. JOHNSON & JOHNSON et al                                             06/27/2018
                  3:18-cv-11106-FLW-LHG CLARK v. JOHNSON & JOHNSON et al                                                  06/27/2018
                  3:18-cv-11107-FLW-LHG MCNAIR v. JOHNSON & JOHNSON et al                                                 06/27/2018
                  3:18-cv-11108-FLW-LHG SPRAUVE v. JOHNSON & JOHNSON et al                                                06/27/2018
                  3:18-cv-11110-FLW-LHG NAU et al v. JOHNSON & JOHNSON et al                                              06/27/2018
                  3:18-cv-11113-FLW-LHG NERIA v. JOHNSON & JOHNSON et al                                                  06/27/2018
                  3:18-cv-11121-FLW-LHG STEWART v. JOHNSON & JOHNSON et al                                                06/27/2018
                  3:18-cv-11123-FLW-LHG SANDERS v. JOHNSON & JOHNSON et al                                                06/27/2018
                  3:18-cv-11124-FLW-LHG DUNCAN v. JOHNSON & JOHNSON et al                                                 06/28/2018
                  3:18-cv-11128-FLW-LHG MILLS v. JOHNSON & JOHNSON et al                                                  06/28/2018
                  3:18-cv-11129-FLW-LHG UMBARGER v. JOHNSON & JOHNSON et al                                               06/28/2018
                  3:18-cv-11130-FLW-LHG FERLAND v. JOHNSON & JOHNSON et al                                                06/28/2018
                  3:18-cv-11131-FLW-LHG BLOCHLINGER v. JOHNSON & JOHNSON et al                                            06/28/2018
                  3:18-cv-11133-FLW-LHG SHELLHOUSE v. JOHNSON & JOHNSON et al                                             06/28/2018
                  3:18-cv-11142-FLW-LHG WHITE v. JOHNSON & JOHNSON et al                                                  06/28/2018
                  3:18-cv-11144-FLW-LHG BLUMBERG v. JOHNSON & JOHNSON et al                                               06/28/2018
                  3:18-cv-11145-FLW-LHG VICK v. JOHNSON & JOHNSON et al                                                   06/28/2018
                  3:18-cv-11146-FLW-LHG MARCHMAN et al v. JOHNSON & JOHNSON et al                                         06/28/2018
                  3:18-cv-11136-FLW-LHG AUDRY v. JOHNSON & JOHNSON et al                                                  06/28/2018
                  3:18-cv-11190-FLW-LHG MARSHALL v. JOHNSON & JOHNSON et al                                               06/29/2018
                  3:18-cv-11194-FLW-LHG GONZALEZ v. JOHNSON & JOHNSON et al                                               06/29/2018
                  3:18-cv-11195-FLW-LHG ISCHAY v. JOHNSON & JOHNSON et al                                                 06/29/2018
                  3:18-cv-11196-FLW-LHG MAYS v. JOHNSON & JOHNSON et al                                                   06/29/2018
                  3:18-cv-11198-FLW-LHG BAKER et al v. JOHNSON & JOHNSON et al                                            06/29/2018
                  3:18-cv-11199-FLW-LHG MILLER v. JOHNSON & JOHNSON et al                                                 06/29/2018
                  3:18-cv-11200-FLW-LHG MIRE v. JOHNSON & JOHNSON et al                                                   06/29/2018
                  3:18-cv-11207-FLW-LHG WEBB et al v. JOHNSON & JOHNSON et al                                             06/29/2018
                  3:18-cv-11209-FLW-LHG GREEN v. JOHNSON & JOHNSON et al                                                  06/29/2018
                  3:18-cv-11211-FLW-LHG LACKEY v. JOHNSON & JOHNSON et al                                                 06/29/2018
                  3:18-cv-11217-FLW-LHG BURNS v. JOHNSON & JOHNSON et al                                                  06/29/2018
                  3:18-cv-11204-FLW-LHG BOTNER v. JOHNSON & JOHNSON et al                                                 06/29/2018
                  3:18-cv-11208-FLW-LHG LATHROP v. JOHNSON & JOHNSON et al                                                06/29/2018
                  3:18-cv-11223-FLW-LHG RAMPLEY v. JOHNSON & JOHNSON et al                                                06/29/2018
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                             525/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2for Filed
                                                Document                the District of New Jersey-Query
                                                                                 05/24/19        Page 528Associated Cases
                                                                                                               of 627
                  3:18-cv-11226-FLW-LHG HAMBRIC v. JOHNSON & JOHNSON et al                                               06/29/2018
                  3:18-cv-11228-FLW-LHG GALINDO v. JOHNSON & JOHNSON et al                                               06/29/2018
                  3:18-cv-11231-FLW-LHG HILL v. JOHNSON & JOHNSON et al                                                  06/29/2018
                  3:18-cv-11239-FLW-LHG Gadsden v. Johnson & Johnson et al                                               06/29/2018
                  3:18-cv-11233-FLW-LHG MYERS-ANTROBUS et al v. JOHNSON &
                                                                                                                         06/29/2018
                  JOHNSON et al
                  3:18-cv-11240-FLW-LHG Lesure v. Johnson & Johnson et al                                                06/29/2018
                  3:18-cv-11241-FLW-LHG Ateek v. Johnson & Johnson et al                                                 06/29/2018
                  3:18-cv-11234-FLW-LHG STRAATMAN v. JOHNSON & JOHNSON et al                                             06/29/2018
                  3:18-cv-11235-FLW-LHG LAUF v. JOHNSON & JOHNSON et al                                                  06/29/2018
                  3:18-cv-11242-FLW-LHG WARREN v. JOHNSON & JOHNSON et al                                                06/29/2018
                  3:18-cv-11244-FLW-LHG PULLEY et al v. JOHNSON & JOHNSON et al                                          06/29/2018
                  3:18-cv-11245-FLW-LHG BLOSE v. JOHNSON & JOHNSON et al                                                 06/29/2018
                  3:18-cv-11246-FLW-LHG WARNELL v. JOHNSON & JOHNSON et al                                               06/29/2018
                  3:18-cv-11247-FLW-LHG JERRO v. JOHNSON & JOHNSON et al                                                 06/29/2018
                  3:18-cv-11248-FLW-LHG SUTTER v. JOHNSON & JOHNSON et al                                                06/29/2018
                  3:18-cv-11250-FLW-LHG LAFLEUR v. JOHNSON & JOHNSON et al                                               06/29/2018
                  3:18-cv-11252-FLW-LHG KOPPIE v. JOHNSON & JOHNSON, INC. et al                                          06/29/2018
                  3:18-cv-11256-FLW-LHG BELGARD v. JOHNSON & JOHNSON et al                                               06/29/2018
                  3:18-cv-11254-FLW-LHG TERRY et al v. JOHNSON & JOHNSON et al                                           06/29/2018
                  3:18-cv-11258-FLW-LHG COLLINS v. JOHNSON & JOHNSON et al                                               06/29/2018
                  3:18-cv-11260-FLW-LHG FRANKLIN v. JOHNSON & JOHNSON et al.                                             06/29/2018
                  3:18-cv-11261-FLW-LHG JOHNSON v. JOHNSON & JOHNSON et al                                               06/29/2018
                  3:18-cv-11263-FLW-LHG LEE v. JOHNSON & JOHNSON et. al.                                                 06/29/2018
                  3:18-cv-11279-FLW-LHG WOODS et al v. JOHNSON & JOHNSON et al                                           07/02/2018
                  3:18-cv-11283-FLW-LHG RYAN v. JOHNSON & JOHNSON et al                                                  07/02/2018
                  3:18-cv-11284-FLW-LHG FIERRO v. JOHNSON & JOHNSON et al                                                07/02/2018
                  3:18-cv-11285-FLW-LHG PRATL v. JOHNSON & JOHNSON et al                                                 07/02/2018
                  3:18-cv-11286-FLW-LHG ALLINGHAM v. JOHNSON & JOHNSON et al                                             07/02/2018
                  3:18-cv-11288-FLW-LHG RAK v. JOHNSON & JOHNSON et al                                                   07/02/2018
                  3:18-cv-11296-FLW-LHG MCCOY v. JOHNSON & JOHNSON et al                                                 07/02/2018
                  3:18-cv-11302-FLW-LHG TERHUNE v. JOHNSON & JOHNSON et al                                               07/02/2018
                  3:18-cv-11304-FLW-LHG ROBERTSON et al v. JOHNSON & JOHNSON et al 07/02/2018
                  3:18-cv-11291-FLW-LHG JOHNSON v. JOHNSON & JOHNSON et. al.                                             07/02/2018
                  3:18-cv-11326-FLW-LHG STACY v. JOHNSON & JOHNSON et al                                                 07/03/2018
                  3:18-cv-11322-FLW-LHG RISTAU et al v. JOHNSON & JOHNSON et al                                          07/03/2018
                  3:18-cv-11318-FLW-LHG GATES v. JOHNSON & JOHNSON et al                                                 07/03/2018
                  3:18-cv-11317-FLW-LHG UNDERCUFFLER v. JOHNSON & JOHNSON et al 07/03/2018
                  3:18-cv-11315-FLW-LHG ROTH v. JOHNSON & JOHNSON et al                                                  07/03/2018
                  3:18-cv-11314-FLW-LHG MILORO v. JOHNSON & JOHNSON et al                                                07/03/2018
                  3:18-cv-11328-FLW-LHG VARNER v. JOHNSON & JOHNSON et al                                                07/03/2018
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                            526/625
5/15/2019                           CM/ECF LIVE - U.S.
                          Case 1:19-cv-01530           District Court2for Filed
                                                  Document                the District of New Jersey-Query
                                                                                   05/24/19        Page 529Associated Cases
                                                                                                                 of 627

                  3:18-cv-11330-FLW-LHG SCHULTZ v. JOHNSON & JOHNSON et al                                                07/03/2018
                  3:18-cv-11333-FLW-LHG POLVINEN v. JOHNSON & JOHNSON et al                                               07/03/2018
                  3:18-cv-11335-FLW-LHG DURFEE v. JOHNSON & JOHNSON et al                                                 07/03/2018
                  3:18-cv-11338-FLW-LHG BATTY v. JOHNSON & JOHNSON et al                                                  07/03/2018
                  3:18-cv-11353-FLW-LHG MOORE v. JOHNSON & JOHNSON et al                                                  07/05/2018
                  3:18-cv-11354-FLW-LHG MCNAMEE v. JOHNSON & JOHNSON et al                                                07/05/2018
                  3:18-cv-11355-FLW-LHG CRONKRITE v. JOHNSON & JOHNSON et al                                              07/05/2018
                  3:18-cv-11361-FLW-LHG CLARK v. JOHNSON & JOHNSON et al                                                  07/05/2018
                  3:18-cv-11369-FLW-LHG WHELESS v. JOHNSON & JOHNSON et al                                                07/05/2018
                  3:18-cv-11375-FLW-LHG SCHREIBER v. JOHNSON & JOHNSON et al                                              07/05/2018
                  3:18-cv-11376-FLW-LHG BOGGS v. JOHNSON & JOHNSON et al                                                  07/05/2018
                  3:18-cv-11377-FLW-LHG BANAHAN v. JOHNSON & JOHNSON et al                                                07/06/2018
                  3:18-cv-11378-FLW-LHG JACKSON v. JOHNSON & JOHNSON et al                                                07/06/2018
                  3:18-cv-11379-FLW-LHG DEPODESTA v. JOHNSON & JOHNSON et al                                              07/06/2018
                  3:18-cv-11381-FLW-LHG ROSARIO v. JOHNSON & JOHNSON et al                                                07/06/2018
                  3:18-cv-11382-FLW-LHG BANGHART-GIORDANO v. JOHNSON &
                                                                                                                          07/06/2018
                  JOHNSON et al
                  3:18-cv-11384-FLW-LHG RANTZ v. JOHNSON & JOHNSON et al                                                  07/06/2018
                  3:18-cv-11385-FLW-LHG DIEGO v. JOHNSON & JOHNSON et al                                                  07/06/2018
                  3:18-cv-11386-FLW-LHG HAWKINS v. JOHNSON & JOHNSON et al                                                07/06/2018
                  3:18-cv-11393-FLW-LHG DEVRIES v. JOHNSON & JOHNSON et al                                                07/06/2018
                  3:18-cv-11394-FLW-LHG LUNA v. JOHNSON & JOHNSON et al                                                   07/06/2018
                  3:18-cv-11396-FLW-LHG EVERS v. JOHNSON & JOHNSON et al                                                  07/06/2018
                  3:18-cv-11397-FLW-LHG HATAM et al v. JOHNSON & JOHNSON et al                                            07/06/2018
                  3:18-cv-11399-FLW-LHG WATERS v. JOHNSON & JOHNSON et al                                                 07/06/2018
                  3:18-cv-11400-FLW-LHG CRUMP v. JOHNSON & JOHNSON et al                                                  07/06/2018
                  3:18-cv-11409-FLW-LHG RISNER v. JOHNSON & JOHNSON et al                                                 07/06/2018
                  3:18-cv-11413-FLW-LHG BROWN v. JOHNSON & JOHNSON et al                                                  07/06/2018
                  3:18-cv-11415-FLW-LHG MARISSA v. JOHNSON & JOHNSON et al                                                07/06/2018
                  3:18-cv-11416-FLW-LHG JACOBSON v. JOHNSON & JOHNSON et al                                               07/06/2018
                  3:18-cv-11448-FLW-LHG Collins v. Johnson & Johnson et al                                                07/09/2018
                  3:18-cv-11421-FLW-LHG MOORE v. JOHNSON & JOHNSON et al                                                  07/09/2018
                  3:18-cv-11433-FLW-LHG LAFRANCE v. JOHNSON & JOHNSON et al                                               07/09/2018
                  3:18-cv-11434-FLW-LHG BLACK v. JOHNSON & JOHNSON et al                                                  07/09/2018
                  3:18-cv-11436-FLW-LHG LEATHERS-THOMAS v. JOHNSON & JOHNSON et
                                                                                                                          07/09/2018
                  al
                  3:18-cv-11438-FLW-LHG GEORGE et al v. JOHNSON & JOHNSON et al                                           07/09/2018
                  3:18-cv-11440-FLW-LHG JONES v. JOHNSON & JOHNSON et al                                                  07/09/2018
                  3:18-cv-11454-FLW-LHG JENKINS et al v. JOHNSON & JOHNSON et al                                          07/09/2018
                  3:18-cv-11455-FLW-LHG RINEHART et al v. JOHNSON & et al                                                 07/09/2018

https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                             527/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2for Filed
                                                Document                the District of New Jersey-Query
                                                                                 05/24/19        Page 530Associated Cases
                                                                                                               of 627
                  3:18-cv-11463-FLW-LHG EDMONDSON et al v. JOHNSON & JOHNSON et al 07/09/2018
                  3:18-cv-11473-FLW-LHG REYES et al v. JOHNSON & JOHNSON et al                                           07/10/2018
                  3:18-cv-11475-FLW-LHG MCKEE v. JOHNSON & JOHNSON et al                                                 07/10/2018
                  3:18-cv-11482-FLW-LHG LOGAN v. JOHNSON & JOHNSON et al                                                 07/10/2018
                  3:18-cv-11484-FLW-LHG BOUTWELL v. JOHNSON & JOHNSON et al                                              07/10/2018
                  3:18-cv-11486-FLW-LHG MCGUIRK v. JOHNSON & JOHNSON et al                                               07/10/2018
                  3:18-cv-11487-FLW-LHG TANT v. JOHNSON & JOHNSON et al                                                  07/10/2018
                  3:18-cv-11509-FLW-LHG Kehoe et al v. Johnson & Johnson et al                                           07/10/2018
                  3:18-cv-10769-FLW-LHG MCWHORTER v. JOHNSON & JOHNSON et al                                             07/10/2018
                  3:18-cv-11491-FLW-LHG GRADDY v. JOHNSON & JOHNSON et al                                                07/10/2018
                  3:18-cv-11492-FLW-LHG GRALEY v. JOHNSON & JOHNSON et al                                                07/10/2018
                  3:18-cv-11495-FLW-LHG DONEGAN v. JOHNSON & JOHNSON et al                                               07/10/2018
                  3:18-cv-11499-FLW-LHG GELSER-WEBB v. JOHNSON & JOHNSON et al                                           07/11/2018
                  3:18-cv-11501-FLW-LHG LAFATA v. JOHNSON & JOHNSON et al                                                07/11/2018
                  3:18-cv-11503-FLW-LHG BATISTE v. JOHNSON & JOHNSON et al                                               07/11/2018
                  3:18-cv-11505-FLW-LHG TURREL v. JOHNSON & JOHNSON et al                                                07/11/2018
                  3:18-cv-11507-FLW-LHG MARTIN v. JOHNSON & JOHNSON et al                                                07/11/2018
                  3:18-cv-11508-FLW-LHG NESBITT v. JOHNSON & JOHNSON et al                                               07/11/2018
                  3:18-cv-11510-FLW-LHG WEST v. JOHNSON & JOHNSON et al                                                  07/11/2018
                  3:18-cv-11522-FLW-LHG Hander v. Johnson & Johnson et al                                                07/11/2018
                  3:18-cv-11515-FLW-LHG KAISER v. JOHNSON & JOHNSON, INC. et al                                          07/11/2018
                  3:18-cv-11516-FLW-LHG FISCHER et al v. JOHNSON & JOHNSON et al                                         07/11/2018
                  3:18-cv-11523-FLW-LHG HICKAM v. JOHNSON & JOHNSON et al                                                07/11/2018
                  3:18-cv-11529-FLW-LHG EDWARDS v. JOHNSON & JOHNSON et al                                               07/11/2018
                  3:18-cv-03328-FLW-LHG RICHARD v. JOHNSON & JOHNSON et al                                               07/12/2018
                  3:18-cv-03330-FLW-LHG RITENOUR v. JOHNSON & JOHNSON et al                                              07/12/2018
                  3:18-cv-03317-FLW-LHG LUDWICK v. JOHNSON & JOHNSON et al                                               07/12/2018
                  3:18-cv-11591-FLW-LHG ANDERSON v. JOHNSON & JOHNSON et al                                              07/13/2018
                  3:18-cv-11594-FLW-LHG HENNEMANN et al v. JOHNSON & JOHNSON et al 07/13/2018
                  3:18-cv-11595-FLW-LHG GERMANN et al v. JOHNSON & JOHNSON et al                                         07/13/2018
                  3:18-cv-11640-FLW-LHG MARSHALL v. JOHNSON & JOHNSON et al                                              07/16/2018
                  3:18-cv-11637-FLW-LHG GRESSET v. JOHNSON & JOHNSON et al                                               07/16/2018
                  3:18-cv-11632-FLW-LHG SLUSHER v. JOHNSON & JOHNSON et al                                               07/16/2018
                  3:18-cv-11628-FLW-LHG HAZLETT v. JOHNSON & JOHNSON et al                                               07/16/2018
                  3:18-cv-11586-FLW-LHG JUAREZ-DELGADILLO v. JOHNSON & JOHNSON
                                                                                                                         07/16/2018
                  et al
                  3:18-cv-11602-FLW-LHG SILVA et al v. JOHNSON & JOHNSON et al                                           07/16/2018
                  3:18-cv-11605-FLW-LHG TEDDER v. JOHNSON & JOHNSON et al                                                07/16/2018
                  3:18-cv-11606-FLW-LHG WILLIAMS v. WILLIAMS et al                                                       07/16/2018
                  3:18-cv-11610-FLW-LHG LEACH v. JOHNSON & JOHNSON et al                                                 07/16/2018
                  3:18-cv-11611-FLW-LHG KELLY v. JOHNSON & JOHNSON et al                                                 07/16/2018
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                            528/625
5/15/2019                           CM/ECF LIVE - U.S.
                          Case 1:19-cv-01530           District Court2for Filed
                                                  Document                the District of New Jersey-Query
                                                                                   05/24/19        Page 531Associated Cases
                                                                                                                 of 627

                  3:18-cv-11613-FLW-LHG ROMERO v. JOHNSON & JOHNSON et al                                                 07/16/2018
                  3:18-cv-11614-FLW-LHG KING v. JOHNSON & JOHNSON et al                                                   07/16/2018
                  3:18-cv-11616-FLW-LHG GROVE v. JOHNSON & JOHNSON et al                                                  07/16/2018
                  3:18-cv-11617-FLW-LHG SCHMIDT v. JOHNSON & JOHNSON et al                                                07/16/2018
                  3:18-cv-11620-FLW-LHG JESZENKA v. JOHNSON & JOHNSON et al                                               07/16/2018
                  3:18-cv-11623-FLW-LHG KUHN v. JOHNSON & JOHNSON et al                                                   07/16/2018
                  3:18-cv-11624-FLW-LHG CROCOLL v. JOHNSON & JOHNSON, INC et al                                           07/16/2018
                  3:18-cv-11647-FLW-LHG LAWTON v. JOHNSON & JOHNSON et al                                                 07/16/2018
                  3:18-cv-11651-FLW-LHG DI PIETRO v. JOHNSON & JOHNSON et al                                              07/16/2018
                  3:18-cv-11655-FLW-LHG MARTINEZ v. JOHNSON & JOHNSON et al                                               07/16/2018
                  3:18-cv-11657-FLW-LHG SCHAEFFER v. JOHNSON AND JOHNSON et al                                            07/16/2018
                  3:18-cv-11676-FLW-LHG RAYNO et al v. JOHNSON & JOHNSON et al                                            07/17/2018
                  3:18-cv-11677-FLW-LHG CONLEY v. JOHNSON & JOHNSON et al                                                 07/17/2018
                  3:18-cv-11678-FLW-LHG RHODES v. JOHNSON & JOHNSON et al                                                 07/17/2018
                  3:18-cv-11679-FLW-LHG THOMPSON et al v. JOHNSON & JOHNSON et al                                         07/17/2018
                  3:18-cv-11689-FLW-LHG BRITTMAN v. JOHNSON & JOHNSON et al                                               07/17/2018
                  3:18-cv-11683-FLW-LHG HILLYER v. JOHNSON & JOHNSON et al                                                07/17/2018
                  3:18-cv-11692-FLW-LHG WASHINGTON v. JOHNSON & JOHNSON et al                                             07/17/2018
                  3:18-cv-11694-FLW-LHG ELLSWORTH v. JOHNSON & JOHNSON et al                                              07/17/2018
                  3:18-cv-11696-FLW-LHG BLOSS v. JOHNSON & JOHNSON et al                                                  07/17/2018
                  3:18-cv-11697-FLW-LHG BROWN v. JOHNSON & JOHNSON et al                                                  07/17/2018
                  3:18-cv-11702-FLW-LHG ROSE v. JOHNSON & JOHNSON et al                                                   07/17/2018
                  3:18-cv-11699-FLW-LHG LEBLANC et al v. JOHNSON & JOHNSON et al                                          07/17/2018
                  3:18-cv-11712-FLW-LHG BLAKE v. JOHNSON & JOHNSON et al                                                  07/17/2018
                  3:18-cv-11723-FLW-LHG NAIRN v. JOHNSON & JOHNSON et al                                                  07/17/2018
                  3:18-cv-11687-FLW-LHG KRAUSE v. JOHNSON & JOHNSON et al                                                 07/18/2018
                  3:18-cv-11691-FLW-LHG BABAUTA v. JOHNSON & JOHNSON et al                                                07/18/2018
                  3:18-cv-11700-FLW-LHG LEE v. JOHNSON & JOHNSON et al                                                    07/18/2018
                  3:18-cv-11738-FLW-LHG HARGETT v. JOHNSON & JOHNSON et al                                                07/18/2018
                  3:18-cv-11739-FLW-LHG JONES v. JOHNSON & JOHNSON et al                                                  07/18/2018
                  3:18-cv-11741-FLW-LHG FOSTER v. JOHNSON & JOHNSON et al                                                 07/18/2018
                  3:18-cv-11743-FLW-LHG JENNINGS v. JOHNSON & JOHNSON et al                                               07/18/2018
                  3:18-cv-11744-FLW-LHG PERKINS v. JOHNSON & JOHNSON et al                                                07/18/2018
                  3:18-cv-11745-FLW-LHG GRIFFIN v. JOHNSON & JOHNSON et al                                                07/18/2018
                  3:18-cv-11747-FLW-LHG GIOVANNI v. JOHNSON & JOHNSON et al                                               07/18/2018
                  3:18-cv-11748-FLW-LHG ASSAF v. JOHNSON & JOHNSON et al                                                  07/18/2018
                  3:18-cv-11749-FLW-LHG WIRTH v. JOHNSON & JOHNSON et al                                                  07/18/2018
                  3:18-cv-11750-FLW-LHG GARCIA v. JOHNSON & JOHNSON et al                                                 07/18/2018
                  3:18-cv-11752-FLW-LHG WALTERS v. JOHNSON & JOHNSON et al                                                07/18/2018
                  3:18-cv-11757-FLW-LHG VALHUERDI et al v. JOHNSON & JOHNSON et al                                        07/19/2018
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                             529/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2for Filed
                                                Document                the District of New Jersey-Query
                                                                                 05/24/19        Page 532Associated Cases
                                                                                                               of 627
                  3:18-cv-11781-FLW-LHG DUDEK v. JOHNSON & JOHNSON et al                                                 07/19/2018
                  3:18-cv-11785-FLW-LHG TODD v. JOHNSON & JOHNSON et al                                                  07/19/2018
                  3:18-cv-11789-FLW-LHG ACHENBACH v. JOHNSON & JOHNSON et al                                             07/19/2018
                  3:18-cv-11797-FLW-LHG DELMAN v. JOHNSON & JOHNSON et al                                                07/19/2018
                  3:18-cv-11756-FLW-LHG MAY et al v. JOHNSON & JOHNSON et al                                             07/19/2018
                  3:18-cv-11774-FLW-LHG PARKS v. JOHNSON & JOHNSON et al                                                 07/19/2018
                  3:18-cv-11798-FLW-LHG DANIEL v. JOHNSON & JOHNSON et al                                                07/19/2018
                  3:18-cv-11800-FLW-LHG WOHLWEND v. JOHNSON & JOHNSON et al                                              07/19/2018
                  3:18-cv-11810-FLW-LHG LONGOBARDI v. JOHNSON & JOHNSON et al                                            07/19/2018
                  3:18-cv-11811-FLW-LHG HUDGIES v. JOHNSON & JOHNSON et al                                               07/19/2018
                  3:18-cv-11819-FLW-LHG RUCK v. JOHNSON & JOHNSON et al                                                  07/19/2018
                  3:18-cv-11824-FLW-LHG GONZALEZ v. JOHNSON & JOHNSON et al                                              07/19/2018
                  3:18-cv-11826-FLW-LHG BROCK v. JOHNSON & JOHNSON et al                                                 07/19/2018
                  3:18-cv-11827-FLW-LHG LANE v. JOHNSON & JOHNSON et al                                                  07/19/2018
                  3:18-cv-11828-FLW-LHG OWENS v. JOHNSON & JOHNSON et al                                                 07/19/2018
                  3:18-cv-11838-FLW-LHG CAMPANELLA v. JOHNSON & JOHNSON et al                                            07/20/2018
                  3:18-cv-11840-FLW-LHG MORTON v. JOHNSON & JOHNSON et al                                                07/20/2018
                  3:18-cv-11830-FLW-LHG WILLIAMS et al v. JOHNSON & JOHNSON et al                                        07/20/2018
                  3:18-cv-11837-FLW-LHG GARDNER, III v. JOHNSON & JOHNSON et al                                          07/20/2018
                  3:18-cv-11844-FLW-LHG DAVIS v. JOHNSON & JOHNSON et al                                                 07/20/2018
                  3:18-cv-11854-FLW-LHG WHITED v. JOHNSON & JOHNSON et al                                                07/20/2018
                  3:18-cv-01789-FLW-LHG WALTER v. Johnson & Johnson et al                                                07/20/2018
                  3:18-cv-11865-FLW-LHG SMITH v. JOHNSON & JOHNSON et al                                                 07/20/2018
                  3:18-cv-11870-FLW-LHG EVANS v. JOHNSON & JOHNSON et al                                                 07/20/2018
                  3:18-cv-11872-FLW-LHG WILLIAMS v. JOHNSON & JOHNSON et al                                              07/20/2018
                  3:18-cv-11873-FLW-LHG SLOAN v. JOHNSON & JOHNSON et al                                                 07/20/2018
                  3:18-cv-11875-FLW-LHG YODER v. JOHNSON & JOHNSON et al                                                 07/20/2018
                  3:18-cv-11876-FLW-LHG DOHERTY et al v. JOHNSON & JOHNSON et al                                         07/20/2018
                  3:18-cv-11877-FLW-LHG AZNAR v. JOHNSON & JOHNSON et al                                                 07/20/2018
                  3:18-cv-11878-FLW-LHG KINNETT v. JOHNSON & JOHNSON et al                                               07/20/2018
                  3:18-cv-11879-FLW-LHG HARRISON v. JOHNSON & JOHNSON et al                                              07/20/2018
                  3:18-cv-11880-FLW-LHG HICKS v. JOHNSON & JOHNSON et al                                                 07/20/2018
                  3:18-cv-11881-FLW-LHG WILBANKS v. JOHNSON & JOHNSON et al                                              07/20/2018
                  3:18-cv-11882-FLW-LHG MARINACE et al v. JOHNSON & JOHNSON et al                                        07/20/2018
                  3:18-cv-11885-FLW-LHG LARSON v. JOHNSON & JOHNSON et al                                                07/20/2018
                  3:18-cv-11903-FLW-LHG MICHAELSON et al v. JOHNSON & JOHNSON INC.
                                                                                                                         07/20/2018
                  et al
                  3:18-cv-11887-FLW-LHG WALSH v. JOHNSON & JOHNSON et al                                                 07/20/2018
                  3:18-cv-11889-FLW-LHG HOLMES v. JOHNSON & JOHNSON et al                                                07/20/2018
                  3:18-cv-11890-FLW-LHG THOMAS v. JOHNSON & JOHNSON et al                                                07/20/2018
                  3:18-cv-11906-FLW-LHG HUCKELBY v. JOHNSON & JOHNSON et al                                              07/20/2018
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                            530/625
5/15/2019                           CM/ECF LIVE - U.S.
                          Case 1:19-cv-01530           District Court2for Filed
                                                  Document                the District of New Jersey-Query
                                                                                   05/24/19        Page 533Associated Cases
                                                                                                                 of 627

                  3:18-cv-11891-FLW-LHG CHRYSLER v. JOHNSON & JOHNSON et al                                               07/20/2018
                  3:18-cv-11883-FLW-LHG HAYLETT v. JOHNSON & JOHNSON et al                                                07/20/2018
                  3:18-cv-11892-FLW-LHG CHEVALIER v. JOHNSON & JOHNSON et al                                              07/20/2018
                  3:18-cv-11894-FLW-LHG REYES v. JOHNSON & JOHNSON et al                                                  07/20/2018
                  3:18-cv-11945-FLW-LHG PITTS v. JOHNSON & JOHNSON et al                                                  07/23/2018
                  3:18-cv-11948-FLW-LHG CUTRER v. JOHNSON & JOHNSON et al                                                 07/23/2018
                  3:18-cv-11956-FLW-LHG ALANIZ v. JOHNSON & JOHNSON et al                                                 07/23/2018
                  3:18-cv-11957-FLW-LHG PARKER v. JOHNSON & JOHNSON et al                                                 07/24/2018
                  3:18-cv-11959-FLW-LHG BRINKER v. JOHNSON & JOHNSON et al                                                07/24/2018
                  3:18-cv-11961-FLW-LHG MAURO v. JOHNSON & JOHNSON et al                                                  07/24/2018
                  3:18-cv-11962-FLW-LHG THOMPSON v. JOHNSON & JOHNSON et al                                               07/24/2018
                  3:18-cv-11964-FLW-LHG ALLEN v. JOHNSON & JOHNSON et al                                                  07/24/2018
                  3:18-cv-11966-FLW-LHG LOVING v. JOHNSON & JOHNSON et al                                                 07/24/2018
                  3:18-cv-11967-FLW-LHG DAVIS v. JOHNSON & JOHNSON et al                                                  07/24/2018
                  3:18-cv-11984-FLW-LHG BALTHAZAR v. JOHNSON & JOHNSON et al                                              07/24/2018
                  3:18-cv-11969-FLW-LHG VLAUN v. JOHNSON & JOHNSON et al                                                  07/24/2018
                  3:18-cv-11988-FLW-LHG LADNER v. JOHNSON & JOHNSON et al                                                 07/24/2018
                  3:18-cv-11972-FLW-LHG CARR v. JOHNSON & JOHNSON et al                                                   07/24/2018
                  3:18-cv-11973-FLW-LHG MCLEAN v. JOHNSON & JOHNSON et al                                                 07/24/2018
                  3:18-cv-11974-FLW-LHG SCHNEIDER v. JOHNSON & JOHNSON et al                                              07/24/2018
                  3:18-cv-11989-FLW-LHG ARCHER v. JOHNSON & JOHNSON et al                                                 07/24/2018
                  3:18-cv-11975-FLW-LHG STOCKS v. JOHNSON & JOHNSON et al                                                 07/24/2018
                  3:18-cv-11976-FLW-LHG MOMOKI v. JOHNSON & JOHNSON et al                                                 07/24/2018
                  3:18-cv-11990-FLW-LHG GREEN et al v. JOHNSON & JOHNSON et al                                            07/24/2018
                  3:18-cv-11977-FLW-LHG WHITSON v. JOHNSON & JOHNSON et al                                                07/24/2018
                  3:18-cv-11991-FLW-LHG PERKINS v. JOHNSON & JOHNSON et al                                                07/24/2018
                  3:18-cv-11979-FLW-LHG WOLFE v. JOHNSON & JOHNSON et al                                                  07/24/2018
                  3:18-cv-11982-FLW-LHG LOPEZ v. JOHNSON & JOHNSON et al                                                  07/24/2018
                  3:18-cv-11992-FLW-LHG PLUTA v. JOHNSON & JOHNSON et al                                                  07/24/2018
                  3:18-cv-11993-FLW-LHG SYNCHUK v. JOHNSON & JOHNSON et al                                                07/24/2018
                  3:18-cv-11994-FLW-LHG VRANEK v. JOHNSON & JOHNSON et al                                                 07/24/2018
                  3:18-cv-11998-FLW-LHG ROSSOW et al v. JOHNSON & JOHNSON et al                                           07/24/2018
                  3:18-cv-11999-FLW-LHG SMITH v. JOHNSON & JOHNSON et al                                                  07/24/2018
                  3:18-cv-12060-FLW-LHG GHETIA v. JOHNSON & JOHNSON et al                                                 07/26/2018
                  3:18-cv-12003-FLW-LHG WALLER v. JOHNSON & JOHNSON et al                                                 07/25/2018
                  3:18-cv-12007-FLW-LHG DEBOTH v. JOHNSON & JOHNSON et al                                                 07/25/2018
                  3:18-cv-12008-FLW-LHG VORNHOLT v. JOHNSON & JOHNSON et al                                               07/25/2018
                  3:18-cv-12015-FLW-LHG JETER v. JOHNSON & JOHNSON et al                                                  07/25/2018
                  3:18-cv-12016-FLW-LHG ALONSO v. JOHNSON & JOHNSON et al                                                 07/25/2018
                  3:18-cv-12020-FLW-LHG WALK v. JOHNSON & JOHNSON et al                                                   07/25/2018
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                             531/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2for Filed
                                                Document                the District of New Jersey-Query
                                                                                 05/24/19        Page 534Associated Cases
                                                                                                               of 627
                  3:18-cv-12023-FLW-LHG FLICK et al v. JOHNSON & JOHNSON et al                                           07/25/2018
                  3:18-cv-12024-FLW-LHG GRAHAM v. IMERYS TALC AMERICA INC. et al                                         07/25/2018
                  3:18-cv-12061-FLW-LHG GUERRERO v. JOHNSON & JOHNSON et al                                              07/26/2018
                  3:18-cv-12028-FLW-LHG MANN v. JOHNSON & JOHNSON et al                                                  07/25/2018
                  3:18-cv-12031-FLW-LHG CAMPBELL v. JOHNSON & JOHNSON et al                                              07/25/2018
                  3:18-cv-12035-FLW-LHG CRAMER v. JOHNSON & JOHNSON et al                                                07/25/2018
                  3:18-cv-11732-FLW-LHG HILDEBRANDT v. JOHNSON & JOHNSON et al                                           07/25/2018
                  3:18-cv-12009-FLW-LHG BOWLAND v. JOHNSON & JOHNSON et al                                               07/25/2018
                  3:18-cv-12038-FLW-LHG HABECK v. JOHNSON & JOHNSON et al                                                07/25/2018
                  3:18-cv-12039-FLW-LHG HARVILL et al v. JOHNSON & JOHNSON et al                                         07/25/2018
                  3:18-cv-12040-FLW-LHG DORFMAN v. JOHNSON & JOHNSON et al                                               07/25/2018
                  3:18-cv-12041-FLW-LHG HUGUS v. JOHNSON & JOHNSON et al                                                 07/25/2018
                  3:18-cv-12047-FLW-LHG SCHUBERT et al v. JOHNSON & JOHNSON et al                                        07/25/2018
                  3:18-cv-12049-FLW-LHG SLEIK-LINDAHL et al v. JOHNSON & JOHNSON et
                                                                                                                         07/25/2018
                  al
                  3:18-cv-12052-FLW-LHG LEPPERT-HERLEN v. JOHNSON & JOHNSON et al 07/26/2018
                  3:18-cv-12058-FLW-LHG DODSWORTH v. JOHNSON & JOHNSON et al                                             07/26/2018
                  3:18-cv-12059-FLW-LHG ZIEMBA et al v. JOHNSON & JOHNSON et al                                          07/26/2018
                  3:18-cv-12062-FLW-LHG HICKS v. JOHNSON & JOHNSON et al                                                 07/26/2018
                  3:18-cv-12063-FLW-LHG COHEN et al v. JOHNSON & JOHNSON et al                                           07/26/2018
                  3:18-cv-12068-FLW-LHG SCHRAW et al v. JOHNSON & JOHNSON et al                                          07/26/2018
                  3:18-cv-12072-FLW-LHG BRIONES v. JOHNSON & JOHNSON et al                                               07/26/2018
                  3:18-cv-12075-FLW-LHG MCDERMOTT v. JOHNSON & JOHNSON et al                                             07/26/2018
                  3:18-cv-12076-FLW-LHG WILLIAMS v. JOHNSON & JOHNSON et al                                              07/26/2018
                  3:18-cv-12078-FLW-LHG RATLIFF v. JOHNSON & JOHNSON et al                                               07/26/2018
                  3:18-cv-12079-FLW-LHG WILLIAMS v. JOHNSON & JOHNSON et al                                              07/26/2018
                  3:18-cv-12082-FLW-LHG TURRENTINE v. JOHNSON & JOHNSON et al                                            07/26/2018
                  3:18-cv-12083-FLW-LHG KARL v. JOHNSON & JOHNSON et al                                                  07/26/2018
                  3:18-cv-12088-FLW-LHG CONKLIN v. JOHNSON & JOHNSON et al                                               07/26/2018
                  3:18-cv-12064-FLW-LHG ROBINSON v. JOHNSON & JOHNSON et al                                              07/26/2018
                  3:18-cv-12099-FLW-LHG GORMAN v. JOHNSON & JOHNSON et al                                                07/26/2018
                  3:18-cv-12102-FLW-LHG JACOB v. JOHNSON & JOHNSON et al                                                 07/27/2018
                  3:18-cv-12103-FLW-LHG KELLY v. JOHNSON & JOHNSON et al                                                 07/27/2018
                  3:18-cv-12104-FLW-LHG CONAWAY v. JOHNSON & JOHNSON, INC. et al                                         07/27/2018
                  3:18-cv-12107-FLW-LHG HOGUE v. JOHNSON & JOHNSON et al                                                 07/27/2018
                  3:18-cv-12108-FLW-LHG FAVICHIA v. JOHNSON & JOHNSON et al                                              07/27/2018
                  3:18-cv-12109-FLW-LHG TROTTIER v. JOHNSON & JOHNSON et al                                              07/27/2018
                  3:18-cv-12110-FLW-LHG MCKENNA v. JOHNSON & JOHNSON et al                                               07/27/2018
                  3:18-cv-12111-FLW-LHG WILLBANKS v. JOHNSON & JOHNSON et al                                             07/27/2018
                  3:18-cv-12113-FLW-LHG MITCHELL v. JOHNSON & JOHNSON et al                                              07/27/2018
                  3:18-cv-12114-FLW-LHG MULVEY v. JOHNSON & JOHNSON et al                                                07/27/2018
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                            532/625
5/15/2019                           CM/ECF LIVE - U.S.
                          Case 1:19-cv-01530           District Court2for Filed
                                                  Document                the District of New Jersey-Query
                                                                                   05/24/19        Page 535Associated Cases
                                                                                                                 of 627

                  3:18-cv-12115-FLW-LHG HORCH et al v. JOHNSON & JOHNSON et al                                            07/27/2018
                  3:18-cv-12101-FLW-LHG HENTHORNE et al v. JOHNSON & JOHNSON et al                                        07/27/2018
                  3:18-cv-12116-FLW-LHG MATHIS et al v. JOHNSON & JOHNSON et al                                           07/27/2018
                  3:18-cv-12117-FLW-LHG BOYD v. JOHNSON & JOHNSON et al                                                   07/27/2018
                  3:18-cv-12118-FLW-LHG WRIGHT et al v. JOHNSON & JOHNSON et al                                           07/27/2018
                  3:18-cv-12065-FLW-LHG LIVINGSTON v. JOHNSON & JOHNSON et al                                             07/27/2018
                  3:18-cv-12105-FLW-LHG MILLER v. JOHNSON & JOHNSON et al                                                 07/27/2018
                  3:18-cv-12119-FLW-LHG GONZALES v. JOHNSON & JOHNSON et al                                               07/27/2018
                  3:18-cv-12123-FLW-LHG ULMER et al v. JOHNSON & JOHNSON et al                                            07/27/2018
                  3:18-cv-12128-FLW-LHG BARBER v. JOHNSON & JOHNSON et al                                                 07/27/2018
                  3:18-cv-12094-FLW-LHG GRAYS v. JOHNSON & JOHNSON et al                                                  07/27/2018
                  3:18-cv-12138-FLW-LHG ARRINGTON v. JOHNSON & JOHNSON et al                                              07/27/2018
                  3:18-cv-12139-FLW-LHG BERGER v. JOHNSON & JOHNSON et al                                                 07/27/2018
                  3:18-cv-12140-FLW-LHG SILVERS et al v. JOHNSON & JOHNSON et al                                          07/30/2018
                  3:18-cv-12143-FLW-LHG BOHL v. JOHNSON & JOHNSON et al                                                   07/30/2018
                  3:18-cv-12144-FLW-LHG BUTLER v. JOHNSON & JOHNSON et al                                                 07/30/2018
                  3:18-cv-12146-FLW-LHG DAVIS v. JOHNSON & JOHNSON et al                                                  07/30/2018
                  3:18-cv-12148-FLW-LHG DODD v. JOHNSON & JOHNSON et al                                                   07/30/2018
                  3:18-cv-12149-FLW-LHG NALLS-PORTIS v. JOHNSON & JOHNSON et al                                           07/30/2018
                  3:18-cv-12150-FLW-LHG PAVAO v. JOHNSON & JOHNSON et al                                                  07/30/2018
                  3:18-cv-12152-FLW-LHG WILLIAMS v. JOHNSON & JOHNSON et al                                               07/30/2018
                  3:18-cv-12154-FLW-LHG WINDSOR v. JOHNSON & JOHNSON et al                                                07/30/2018
                  3:18-cv-12156-FLW-LHG ZAPALAC v. JOHNSON & JOHNSON et al                                                07/30/2018
                  3:18-cv-12157-FLW-LHG BRANDON v. JOHNSON & JOHNSON et al                                                07/30/2018
                  3:18-cv-12164-FLW-LHG MILLIREN v. JOHNSON & JOHNSON et al                                               07/30/2018
                  3:18-cv-12165-FLW-LHG COPPOLA v. JOHNSON & JOHNSON et al                                                07/30/2018
                  3:18-cv-12166-FLW-LHG GRIDLEY v. JOHNSON & JOHNSON et al                                                07/30/2018
                  3:18-cv-12197-FLW-LHG ALVAREZ v. JOHNSON & JOHNSON et al                                                07/31/2018
                  3:18-cv-12198-FLW-LHG AVERSA v. JOHNSON & JOHNSON et al                                                 07/31/2018
                  3:18-cv-12201-FLW-LHG BENNETT v. JOHNSON & JOHNSON et al                                                07/31/2018
                  3:18-cv-12202-FLW-LHG CHANGUS v. JOHNSON & JOHNSON et al                                                07/31/2018
                  3:18-cv-12203-FLW-LHG FLOWERS v. JOHNSON & JOHNSON et al                                                07/31/2018
                  3:18-cv-12204-FLW-LHG GILLESPIE v. JOHNSON & JOHNSON et al                                              07/31/2018
                  3:18-cv-12209-FLW-LHG ZAJAC v. JOHNSON & JOHNSON et al                                                  07/31/2018
                  3:18-cv-12210-FLW-LHG KUCEJ v. JOHNSON & JOHNSON et al                                                  07/31/2018
                  3:18-cv-12211-FLW-LHG CHRISTIAN et al v. JOHNSON & JOHNSON et al                                        07/31/2018
                  3:18-cv-12212-FLW-LHG MAHER v. JOHNSON & JOHNSON et al                                                  07/31/2018
                  3:18-cv-12213-FLW-LHG STAFFORD v. JOHNSON & JOHNSON et al                                               07/31/2018
                  3:18-cv-12214-FLW-LHG MRAVEC v. JOHNSON & JOHNSON et al                                                 07/31/2018
                  3:18-cv-12229-FLW-LHG GRIFFITH v. JOHNSON & JOHNSON, INC. et al                                         07/31/2018
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                             533/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2for Filed
                                                Document                the District of New Jersey-Query
                                                                                 05/24/19        Page 536Associated Cases
                                                                                                               of 627
                  3:18-cv-12218-FLW-LHG TURNER v. JOHNSON & JOHNSON et al                                                07/31/2018
                  3:18-cv-12219-FLW-LHG BAUKNECHT v. JOHNSON & JOHNSON et al                                             07/31/2018
                  3:18-cv-12230-FLW-LHG HEBERT v. JOHNSON & JOHNSON, INC. et al                                          07/31/2018
                  3:18-cv-12240-FLW-LHG Scafuri v. Johnson & Johnson et al                                               07/31/2018
                  3:18-cv-12231-FLW-LHG KELLY v. JOHNSON & JOHNSON, INC. et al                                           07/31/2018
                  3:18-cv-12241-FLW-LHG Williams v. Johnson & Johnson et al                                              07/31/2018
                  3:18-cv-12246-FLW-LHG Kristin Fusello et al v. Johnson and Johnson et al                               07/31/2018
                  3:18-cv-12250-FLW-LHG Shlyonsky et al v. Johnson & Johnson et al                                       07/31/2018
                  3:18-cv-12251-FLW-LHG Kayen v. Johnson & Johnson et al                                                 07/31/2018
                  3:18-cv-12254-FLW-LHG Shenieka Jackson v. Johnson and Johnson et al                                    07/31/2018
                  3:18-cv-12255-FLW-LHG Brenda Pilcher et al v. Johnson and Johnson et al                                07/31/2018
                  3:18-cv-12253-FLW-LHG BISHOP v. JOHNSON & JOHNSON et al                                                07/31/2018
                  3:18-cv-12236-FLW-LHG KELSEY v. JOHNSON & JOHNSON et al                                                07/31/2018
                  3:18-cv-12237-FLW-LHG LEWINSKI v. JOHNSON & JOHNSON et al                                              07/31/2018
                  3:18-cv-12239-FLW-LHG MORTIMER v. JOHNSON & JOHNSON et al                                              07/31/2018
                  3:18-cv-12245-FLW-LHG CHILDS v. JOHNSON & JOHNSON et al                                                07/31/2018
                  3:18-cv-12278-FLW-LHG KITTREDGE v. JOHNSON & JOHNSON et al                                             07/31/2018
                  3:18-cv-12279-FLW-LHG REYES v. JOHNSON & JOHNSON, INC. et al                                           07/31/2018
                  3:18-cv-12280-FLW-LHG BUIE v. JOHNSON & JOHNSON et al                                                  07/31/2018
                  3:18-cv-12290-FLW-LHG KOROP v. JOHNSON AND JOHNSON et al                                               08/01/2018
                  3:18-cv-12291-FLW-LHG LYLES v. JOHNSON & JOHNSON et al                                                 08/01/2018
                  3:18-cv-12281-FLW-LHG REYNOLDS v. JOHNSON & JOHNSON, INC. et al 07/31/2018
                  3:18-cv-12256-FLW-LHG THORNTON v. JOHNSON & JOHNSON et al                                              07/31/2018
                  3:18-cv-12257-FLW-LHG DIXON v. JOHNSON & JOHNSON et al                                                 07/31/2018
                  3:18-cv-12261-FLW-LHG TETREAULT v. JOHNSON & JOHNSON et al                                             07/31/2018
                  3:18-cv-12262-FLW-LHG REED v. JOHNSON & JOHNSON et al                                                  07/31/2018
                  3:18-cv-12282-FLW-LHG LUCKETT v. JOHNSON & JOHNSON et al                                               07/31/2018
                  3:18-cv-12263-FLW-LHG OUELLETTE v. JOHNSON & JOHNSON et al                                             07/31/2018
                  3:18-cv-12265-FLW-LHG NOE v. JOHNSON & JOHNSON et al                                                   07/31/2018
                  3:18-cv-12266-FLW-LHG MONFET v. JOHNSON & JOHNSON et al                                                07/31/2018
                  3:18-cv-12267-FLW-LHG NESBITT v. JOHNSON & JOHNSON et al                                               07/31/2018
                  3:18-cv-12270-FLW-LHG WHITE v. JOHNSON & JOHNSON et al                                                 07/31/2018
                  3:18-cv-12272-FLW-LHG PEEBLES et al v. JOHNSON & JOHNSON et al                                         07/31/2018
                  3:18-cv-12273-FLW-LHG GREEN v. JOHNSON & JOHNSON et al                                                 07/31/2018
                  3:18-cv-12274-FLW-LHG LOFGREN v. JOHNSON & JOHNSON et al                                               07/31/2018
                  3:18-cv-12275-FLW-LHG PACE v. JOHNSON & JOHNSON et al                                                  07/31/2018
                  3:18-cv-12276-FLW-LHG MCWILLIAMS v. JOHNSON & JOHNSON et al                                            07/31/2018
                  3:18-cv-12277-FLW-LHG RASNER v. JOHNSON & JOHNSON et al                                                07/31/2018
                  3:18-cv-12249-FLW-LHG PARKINSON et al v. JOHNSON & JOHNSON et al                                       07/31/2018
                  3:18-cv-12306-FLW-LHG ZESK v. JOHNSON & JOHNSON, INC. et al                                            08/01/2018
                  3:18-cv-12304-FLW-LHG WORTHY v. JOHNSON & JOHNSON, INC. et al                                          08/01/2018
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                            534/625
5/15/2019                           CM/ECF LIVE - U.S.
                          Case 1:19-cv-01530           District Court2for Filed
                                                  Document                the District of New Jersey-Query
                                                                                   05/24/19        Page 537Associated Cases
                                                                                                                 of 627

                  3:18-cv-12303-FLW-LHG STEPHENS v. JOHNSON & JOHNSON, INC. et al                                         08/01/2018
                  3:18-cv-12302-FLW-LHG SIPE v. JOHNSON & JOHNSON, INC. et al                                             08/01/2018
                  3:18-cv-12301-FLW-LHG SCHOEN v. JOHNSON & JOHNSON, INC. et al                                           08/01/2018
                  3:18-cv-12300-FLW-LHG LENOCI v. JOHNSON & JOHNSON et al                                                 08/01/2018
                  3:18-cv-12307-FLW-LHG BANKS v. JOHNSON & JOHNSON et al                                                  08/01/2018
                  3:18-cv-12309-FLW-LHG RICHARD v. JOHNSON & JOHNSON et al                                                08/01/2018
                  3:18-cv-12330-FLW-LHG SHULL v. JOHNSON & JOHNSON et al                                                  08/02/2018
                  3:18-cv-12331-FLW-LHG FARMER v. JOHNSON & JOHNSON et al                                                 08/02/2018
                  3:18-cv-12332-FLW-LHG BRAY v. JOHNSON & JOHNSON et al                                                   08/02/2018
                  3:18-cv-12320-FLW-LHG JOHNSON v. JOHNSON & JOHNSON et al                                                08/02/2018
                  3:18-cv-12324-FLW-LHG GREENE v. JOHNSON & JOHNSON et al                                                 08/02/2018
                  3:18-cv-12326-FLW-LHG TEAGUE et al v. JOHNSON & JOHNSON et al                                           08/02/2018
                  3:18-cv-12327-FLW-LHG EVANS v. JOHNSON & JOHNSON et al                                                  08/02/2018
                  3:18-cv-12328-FLW-LHG MARKS v. JOHNSON & JOHNSON et al                                                  08/02/2018
                  3:18-cv-12334-FLW-LHG SUMMERS v. JOHNSON & JOHNSON et al                                                08/02/2018
                  3:18-cv-12338-FLW-LHG BURKE v. JOHNSON & JOHNSON et al                                                  08/02/2018
                  3:18-cv-12339-FLW-LHG WHITE v. JOHNSON & JOHNSON et al                                                  08/02/2018
                  3:18-cv-12359-FLW-LHG BOLTON et al v. JOHNSON & JOHNSON et al                                           08/02/2018
                  3:18-cv-12360-FLW-LHG WILSON v. JOHNSON & JOHNSON et al                                                 08/02/2018
                  3:18-cv-12030-FLW-LHG CAHILL v. JOHNSON & JOHNSON et al                                                 07/31/2018
                  3:18-cv-12386-FLW-LHG BASKERVILLE v. JOHNSON & JOHNSON et al                                            08/03/2018
                  3:18-cv-12389-FLW-LHG HUELSKAMP v. JOHNSON & JOHNSON et al                                              08/03/2018
                  3:18-cv-12395-FLW-LHG SMITH v. JOHNSON & JOHNSON et al                                                  08/03/2018
                  3:18-cv-12396-FLW-LHG LUERA v. JOHNSON & JOHNSON et al                                                  08/03/2018
                  3:18-cv-12397-FLW-LHG SIMMONS et al v. JOHNSON & JOHNSON et al                                          08/03/2018
                  3:18-cv-12400-FLW-LHG ADAIR v. JOHNSON & JOHNSON et al                                                  08/03/2018
                  3:18-cv-12401-FLW-LHG ROBERTS v. JOHNSON & JOHNSON et al                                                08/03/2018
                  3:18-cv-12403-FLW-LHG WOODS v. JOHNSON & JOHNSON et al                                                  08/03/2018
                  3:18-cv-12405-FLW-LHG ARGIRO v. JOHNSON & JOHNSON et al                                                 08/03/2018
                  3:18-cv-12406-FLW-LHG LAYPO v. JOHNSON & JOHNSON et al                                                  08/03/2018
                  3:18-cv-12407-FLW-LHG HILL v. JOHNSON & JOHNSON et al                                                   08/03/2018
                  3:18-cv-12408-FLW-LHG PERRY v. JOHNSON & JOHNSON et al                                                  08/03/2018
                  3:18-cv-12409-FLW-LHG SNOW v. JOHNSON & JOHNSON et al                                                   08/03/2018
                  3:18-cv-12420-FLW-LHG LYMAN III v. JOHNSON & JOHNSON et al                                              08/03/2018
                  3:18-cv-12421-FLW-LHG MIHALICH v. JOHNSON & JOHNSON
                                                                                                                          08/03/2018
                  CONSUMER, INC.
                  3:18-cv-12422-FLW-LHG O'HALLORAN v. JOHNSON & JOHNSON et al                                             08/03/2018
                  3:18-cv-12411-FLW-LHG SIMONDS v. JOHNSON & JOHNSON et al                                                08/03/2018
                  3:18-cv-12413-FLW-LHG SPECK v. JOHNSON & JOHNSON, INC. et al                                            08/03/2018
                  3:18-cv-12415-FLW-LHG EVERHART v. JOHNSON & JOHNSON et al                                               08/03/2018

https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                             535/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2for Filed
                                                Document                the District of New Jersey-Query
                                                                                 05/24/19        Page 538Associated Cases
                                                                                                               of 627
                  3:18-cv-12419-FLW-LHG CONRAD v. JOHNSON & JOHNSON et al                                                08/03/2018
                  3:18-cv-12423-FLW-LHG MCLAUGHLIN v. JOHNSON & JOHNSON et al                                            08/03/2018
                  3:18-cv-12425-FLW-LHG CIPOLLA v. JOHNSON & JOHNSON et al                                               08/03/2018
                  3:18-cv-12429-FLW-LHG BUSTOS v. JOHNSON & JOHNSON et al                                                08/06/2018
                  3:18-cv-12447-FLW-LHG WINTERS v. JOHNSON & JOHNSON et al                                               08/06/2018
                  3:18-cv-12451-FLW-LHG SKURSKY et al v. IMERYS TALC AMERICA INC et
                                                                                                                         08/06/2018
                  al
                  3:18-cv-12462-FLW-LHG WEEKS v. JOHNSON & JOHNSON, INC. et al                                           08/06/2018
                  3:18-cv-12461-FLW-LHG MCKAY v. JOHNSON & JOHNSON, INC. et al                                           08/06/2018
                  3:18-cv-12460-FLW-LHG BARRS v. JOHNSON & JOHNSON, INC. et al                                           08/06/2018
                  3:18-cv-12459-FLW-LHG CAMPBELL v. JOHNSON & JOHNSON, INC. et al 08/06/2018
                  3:18-cv-12458-FLW-LHG ZAMPOGNA v. JOHNSON & JOHNSON, INC. et al 08/06/2018
                  3:18-cv-12454-FLW-LHG DIAZ v. JOHNSON & JOHNSON et al                                                  08/06/2018
                  3:18-cv-12453-FLW-LHG MARTINEZ v. JOHNSON & JOHNSON et al                                              08/06/2018
                  3:18-cv-12452-FLW-LHG WHITE v. JOHNSON & JOHNSON et al                                                 08/06/2018
                  3:18-cv-11855-FLW-LHG STEIGER v. JOHNSON & JOHNSON et al                                               07/20/2018
                  3:18-cv-12466-FLW-LHG GILHAUS v. JOHNSON & JOHNSON, INC. et al                                         08/06/2018
                  3:18-cv-12467-FLW-LHG COCHRAN et al v. JOHNSON & JOHNSON et al                                         08/06/2018
                  3:18-cv-12472-FLW-LHG WELLINGTON v. JOHNSON & JOHNSON et al                                            08/06/2018
                  3:18-cv-12491-FLW-LHG COHN v. JOHNSON & JOHNSON et al                                                  08/07/2018
                  3:18-cv-12482-FLW-LHG GADSON v. JOHNSON & JOHNSON et al                                                08/07/2018
                  3:18-cv-12483-FLW-LHG SHERWOOD v. JOHNSON & JOHNSON et al                                              08/07/2018
                  3:18-cv-12484-FLW-LHG SHANAFELT v. JOHNSON & JOHNSON et al                                             08/07/2018
                  3:18-cv-12485-FLW-LHG HEAVNER v. JOHNSON & JOHNSON et al                                               08/07/2018
                  3:18-cv-12487-FLW-LHG LEACH v. JOHNSON & JOHNSON et al                                                 08/07/2018
                  3:18-cv-12503-FLW-LHG MURPHY et al v. JOHNSON & JOHNSON et al                                          08/08/2018
                  3:18-cv-12504-FLW-LHG HEBERT v. JOHNSON & JOHNSON, INC. et al                                          08/08/2018
                  3:18-cv-12508-FLW-LHG ANTOINE v. JOHNSON & JOHNSON et al                                               08/08/2018
                  3:18-cv-12526-FLW-LHG JIMINEZ v. DUANE READE, INC. et al                                               08/08/2018
                  3:18-cv-12512-FLW-LHG HOLLOMAN v. JOHNSON & JOHNSON, INC. et al 08/08/2018
                  3:18-cv-03439-FLW-LHG DISPENSA v. JOHNSON & JOHSNON et al                                              02/13/2018
                  3:18-cv-08567-FLW-LHG WATSON v. JOHNSON & JOHNSON et al                                                04/30/2018
                  3:18-cv-12513-FLW-LHG LAWLER v. JOHNSON & JOHNSON et al                                                08/08/2018
                  3:18-cv-12517-FLW-LHG ESPINOSA v. JOHNSON & JOHNSON et al                                              08/08/2018
                  3:18-cv-12518-FLW-LHG MADDOX v. JOHNSON & JOHNSON et al                                                08/08/2018
                  3:18-cv-12519-FLW-LHG MORTIMER v. JOHNSON & JOHNSON et al                                              08/08/2018
                  3:18-cv-12520-FLW-LHG WICKWARE v. JOHNSON & JOHNSON et al                                              08/08/2018
                  3:18-cv-12531-FLW-LHG MARKWARDT v. JOHNSON & JOHNSON et al                                             08/08/2018
                  3:18-cv-12533-FLW-LHG ZICARI v. JOHNSON & JOHNSON et al                                                08/08/2018
                  3:18-cv-12534-FLW-LHG NIELSEN v. JOHNSON & JOHNSON et al                                               08/08/2018
                  3:18-cv-12535-FLW-LHG SICKLES v. JOHNSON & JOHNSON et al                                               08/08/2018
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                            536/625
5/15/2019                           CM/ECF LIVE - U.S.
                          Case 1:19-cv-01530           District Court2for Filed
                                                  Document                the District of New Jersey-Query
                                                                                   05/24/19        Page 539Associated Cases
                                                                                                                 of 627

                  3:18-cv-12539-FLW-LHG KAISER v. JOHNSON & JOHNSON et al                                                 08/08/2018
                  3:18-cv-12553-FLW-LHG GOMES v. JOHNSON & JOHNSON et al                                                  08/08/2018
                  3:18-cv-12522-FLW-LHG KOMOROSKI v. JOHNSON & JOHNSON et al                                              08/08/2018
                  3:18-cv-12541-FLW-LHG BRIDGES v. JOHNSON & JOHNSON et al                                                08/08/2018
                  3:18-cv-12506-FLW-LHG EDWARDS v. JOHNSON & JOHNSON et al                                                08/08/2018
                  3:18-cv-12557-FLW-LHG PAYNE v. JOHNSON & JOHNSON, INC. et al                                            08/08/2018
                  3:18-cv-12567-FLW-LHG WILLIAMS v. JOHNSON & JOHNSON et al                                               08/09/2018
                  3:18-cv-12595-FLW-LHG KIDD v. JOHNSON & JOHNSON, INC. et al                                             08/09/2018
                  3:18-cv-12593-FLW-LHG HICKS v. JOHNSON & JOHNSON, INC. et al                                            08/09/2018
                  3:18-cv-12589-FLW-LHG BERDE v. JOHNSON & JOHNSON, INC. et al                                            08/09/2018
                  3:18-cv-12588-FLW-LHG WERNECKE v. JOHNSON & JOHNSON, INC. et al                                         08/09/2018
                  3:18-cv-12584-FLW-LHG LINDSTROM v. JOHNSON & JOHNSON et al                                              08/09/2018
                  3:18-cv-12628-FLW-LHG BUFFINGTON v JOHNSON & JOHNSON, et al                                             08/10/2018
                  3:18-cv-12600-FLW-LHG CRANFORD v. JOHNSON & JOHNSON et al                                               08/10/2018
                  3:18-cv-12618-FLW-LHG HEARD v. JOHNSON & JOHNSON et al                                                  08/10/2018
                  3:18-cv-12620-FLW-LHG KESSLER v. JOHNSON & JOHNSON et al                                                08/10/2018
                  3:18-cv-12621-FLW-LHG CARTY v. JOHNSON & JOHNSON et al                                                  08/10/2018
                  3:18-cv-12622-FLW-LHG MCKEOWN v. JOHNSON & JOHNSON et al                                                08/10/2018
                  3:18-cv-12625-FLW-LHG VIDRA v. JOHNSON & JOHNSON et al                                                  08/10/2018
                  3:18-cv-12627-FLW-LHG DOYLE WATTS v. JOHNSON & JOHNSON et al                                            08/10/2018
                  3:18-cv-12631-FLW-LHG BROWN v. JOHNSON & JOHNSON et al                                                  08/10/2018
                  3:18-cv-12638-FLW-LHG STEDMAN et al v. JOHNSON & JOHNSON et al                                          08/10/2018
                  3:18-cv-12629-FLW-LHG BURKE et al v. JOHNSON & JOHNSON et al                                            08/10/2018
                  3:18-cv-12666-FLW-LHG OLIX v. JOHNSON & JOHNSON et al                                                   08/10/2018
                  3:18-cv-12679-FLW-LHG SPIVEY et al v. JOHNSON & JOHNSON et al                                           08/13/2018
                  3:18-cv-12676-FLW-LHG SCHEFFER v. JOHNSON & JOHNSON et al                                               08/13/2018
                  3:18-cv-12675-FLW-LHG NEWMAN v. JOHNSON & JOHNSON et al                                                 08/13/2018
                  3:18-cv-12674-FLW-LHG CANAVIER v. JOHNSON & JOHNSON et al                                               08/13/2018
                  3:18-cv-12667-FLW-LHG JENKINS v. JOHNSON & JOHNSON et al                                                08/13/2018
                  3:18-cv-12682-FLW-LHG BERGHEGER et al v. JOHNSON & JOHNSON et al                                        08/13/2018
                  3:18-cv-12694-FLW-LHG COLLINS et al v. JOHNSON & JOHNSON et al                                          08/13/2018
                  3:18-cv-12692-FLW-LHG FRASER v. JOHNSON & JOHNSON et al                                                 08/13/2018
                  3:18-cv-12683-FLW-LHG ELLIOTT v. JOHNSON & JOHNSON et al                                                08/13/2018
                  3:18-cv-12687-FLW-LHG RENDE et al v. JOHNSON & JOHNSON et al                                            08/13/2018
                  3:18-cv-12691-FLW-LHG CASCELLA v. JOHNSON & JOHNSON et al                                               08/13/2018
                  3:18-cv-12689-FLW-LHG DOSS v. JOHNSON & JOHNSON et al                                                   08/13/2018
                  3:18-cv-12688-FLW-LHG FLORES v. JOHNSON & JOHNSON et al                                                 08/13/2018
                  3:18-cv-12723-FLW-LHG WRIGHT v. JOHNSON & JOHNSON et al                                                 08/14/2018
                  3:18-cv-12724-FLW-LHG ORTIZ v. JOHNSON & JOHNSON et al                                                  08/14/2018
                  3:18-cv-12727-FLW-LHG HALL v. JOHNSON & JOHNSON et al                                                   08/14/2018
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                             537/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2for Filed
                                                Document                the District of New Jersey-Query
                                                                                 05/24/19        Page 540Associated Cases
                                                                                                               of 627
                  3:18-cv-12728-FLW-LHG MITCHELL v. JOHNSON & JOHNSON et al                                              08/14/2018
                  3:18-cv-12729-FLW-LHG KRUG v. JOHNSON & JOHNSON et al                                                  08/14/2018
                  3:18-cv-12730-FLW-LHG KIRBY v. JOHNSON & JOHNSON et al                                                 08/14/2018
                  3:18-cv-12731-FLW-LHG RHYMER v. JOHNSON & JOHNSON et al                                                08/14/2018
                  3:18-cv-12732-FLW-LHG PATE v. JOHNSON & JOHNSON et al                                                  08/14/2018
                  3:18-cv-12733-FLW-LHG RICHTER v. JOHNSON & JOHNSON et al                                               08/14/2018
                  3:18-cv-12734-FLW-LHG BRYANT v. JOHNSON & JOHNSON et al                                                08/14/2018
                  3:18-cv-12735-FLW-LHG BOUDREAUX v. JOHNSON & JOHNSON et al                                             08/14/2018
                  3:18-cv-12737-FLW-LHG CULVER v. JOHNSON & JOHNSON et al                                                08/14/2018
                  3:18-cv-12738-FLW-LHG DEDOSANTOS-VALDIVA v. JOHNSON &
                                                                                                                         08/14/2018
                  JOHNSON et al
                  3:18-cv-12740-FLW-LHG MOYE v. JOHNSON & JOHNSON et al                                                  08/14/2018
                  3:18-cv-12742-FLW-LHG PATINO v. JOHNSON & JOHNSON et al                                                08/14/2018
                  3:18-cv-12744-FLW-LHG RADEMAKER v. JOHNSON & JOHNSON et al                                             08/14/2018
                  3:18-cv-12745-FLW-LHG ROGERS v. JOHNSON & JOHNSON et al                                                08/14/2018
                  3:18-cv-12755-FLW-LHG SAPP v. JOHNSON & JOHNSON et al                                                  08/14/2018
                  3:18-cv-12757-FLW-LHG VONDRA v. JOHNSON & JOHNSON et al                                                08/14/2018
                  3:18-cv-12704-FLW-LHG FELDMANN et al v. JOHNSON & JOHNSON et al                                        08/14/2018
                  3:18-cv-12709-FLW-LHG ADAMS v. JOHNSON & JOHNSON et al                                                 08/14/2018
                  3:18-cv-12712-FLW-LHG BEARDEN v. JOHNSON & JOHNSON et al                                               08/14/2018
                  3:18-cv-12713-FLW-LHG BROWER v. JOHNSON & JOHNSON et al                                                08/14/2018
                  3:18-cv-12714-FLW-LHG CALONI v. JOHNSON & JOHNSON et al                                                08/14/2018
                  3:18-cv-12716-FLW-LHG DUKEWITS v. JOHNSON & JOHNSON et al                                              08/14/2018
                  3:18-cv-12717-FLW-LHG HALL v. JOHNSON & JOHNSON et al                                                  08/14/2018
                  3:18-cv-12720-FLW-LHG HIGDON v. JOHNSON & JOHNSON et al                                                08/14/2018
                  3:18-cv-12721-FLW-LHG ROBINSON et al v. JOHNSON & JOHNSON et al                                        08/14/2018
                  3:18-cv-12741-FLW-LHG SAMUELS v. JOHNSON & JOHNSON et al                                               08/14/2018
                  3:18-cv-12743-FLW-LHG HOLMES v. JOHNSON & JOHNSON et al                                                08/14/2018
                  3:18-cv-12766-FLW-LHG WALTON v. JOHNSON & JOHNSON et al                                                08/14/2018
                  3:18-cv-12768-FLW-LHG WEST v. JOHNSON & JOHNSON et al                                                  08/14/2018
                  3:18-cv-12770-FLW-LHG YAW v. JOHNSON & JOHNSON et al                                                   08/14/2018
                  3:18-cv-12771-FLW-LHG RAINES v. JOHNSON & JOHNSON et al                                                08/14/2018
                  3:18-cv-12711-FLW-LHG ALBERDING v. JOHNSON & JOHNSON, INC. et al 08/14/2018
                  3:18-cv-12772-FLW-LHG KELLEY v. JOHNSON & JOHNSON et al                                                08/14/2018
                  3:18-cv-12773-FLW-LHG CUNNINGHAM v. JOHNSON & JOHNSON et al                                            08/14/2018
                  3:18-cv-12774-FLW-LHG WILLIAMS v. JOHNSON & JOHNSON et al                                              08/14/2018
                  3:18-cv-12776-FLW-LHG BECK v. JOHNSON & JOHNSON et al                                                  08/14/2018
                  3:18-cv-12779-FLW-LHG BREEDEN v. JOHNSON & JOHNSON et al                                               08/14/2018
                  3:18-cv-12780-FLW-LHG BENSON v. JOHNSON & JOHNSON et al                                                08/14/2018
                  3:18-cv-12781-FLW-LHG HUFF v. JOHNSON & JOHNSON et al                                                  08/14/2018
                  3:18-cv-12785-FLW-LHG PASCUZZO v. JOHNSON & JOHNSON et al                                              08/14/2018
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                            538/625
5/15/2019                           CM/ECF LIVE - U.S.
                          Case 1:19-cv-01530           District Court2for Filed
                                                  Document                the District of New Jersey-Query
                                                                                   05/24/19        Page 541Associated Cases
                                                                                                                 of 627

                  3:18-cv-12786-FLW-LHG TOTTERDALE v. JOHNSON & JOHNSON et al                                             08/14/2018
                  3:18-cv-12787-FLW-LHG WILLIAMS v. JOHNSON & JOHNSON et al                                               08/14/2018
                  3:18-cv-12788-FLW-LHG VINSON v. JOHNSON & JOHNSON et al                                                 08/14/2018
                  3:18-cv-12790-FLW-LHG WILLIS v. JOHNSON & JOHNSON et al                                                 08/14/2018
                  3:18-cv-12791-FLW-LHG CARTER v. JOHNSON & JOHNSON et al                                                 08/14/2018
                  3:18-cv-12747-FLW-LHG HOUSE v. JOHNSON & JOHNSON et al                                                  08/15/2018
                  3:18-cv-12748-FLW-LHG NEWTON et al v. JOHNSON & JOHNSON et al                                           08/15/2018
                  3:18-cv-12749-FLW-LHG HUFFMAN v. JOHNSON & JOHNSON et al                                                08/15/2018
                  3:18-cv-12750-FLW-LHG CARROLL v. JOHNSON & JOHNSON et al                                                08/15/2018
                  3:18-cv-12752-FLW-LHG JOHNER v. JOHNSON & JOHNSON et al                                                 08/15/2018
                  3:18-cv-12754-FLW-LHG HOWARD v. JOHNSON & JOHNSON et al                                                 08/15/2018
                  3:18-cv-12756-FLW-LHG SHROCK v. JOHNSON & JOHNSON et al                                                 08/15/2018
                  3:18-cv-12758-FLW-LHG BROOKS v. JOHNSON & JOHNSON et al                                                 08/15/2018
                  3:18-cv-12759-FLW-LHG KEEGAN v. JOHNSON & JOHNSON et al                                                 08/15/2018
                  3:18-cv-12761-FLW-LHG HALL v. JOHNSON & JOHNSON et al                                                   08/15/2018
                  3:18-cv-12769-FLW-LHG NEISS v. JOHNSON & JOHNSON et al                                                  08/15/2018
                  3:18-cv-12775-FLW-LHG HECKMAN v. JOHNSON & JOHNSON et al                                                08/15/2018
                  3:17-cv-12623-FLW-LHG SEMAAN v. JOHNSON & JOHNSON et al                                                 08/15/2018
                  3:18-cv-12798-FLW-LHG JENKINS et al v. JOHNSON & JOHNSON et al                                          08/16/2018
                  3:18-cv-12801-FLW-LHG MALVIN v. JOHNSON & JOHNSON et al                                                 08/16/2018
                  3:18-cv-12802-FLW-LHG MOTES v. JOHNSON & JOHNSON et al                                                  08/16/2018
                  3:18-cv-12807-FLW-LHG SWITZER v. JOHNSON & JOHNSON et al                                                08/16/2018
                  3:18-cv-12810-FLW-LHG SNOW v. JOHNSON & JOHNSON et al                                                   08/16/2018
                  3:18-cv-12811-FLW-LHG ADAMS v. JOHNSON & JOHNSON et al                                                  08/16/2018
                  3:18-cv-12812-FLW-LHG FLOYD v. JOHNSON & JOHNSON et al                                                  08/16/2018
                  3:18-cv-12814-FLW-LHG ESTABROOK v. JOHNSON & JOHNSON et al                                              08/16/2018
                  3:18-cv-12816-FLW-LHG HARMER v. JOHNSON & JOHNSON et al                                                 08/16/2018
                  3:18-cv-12817-FLW-LHG HOBSON v. JOHNSON & JOHNSON et al                                                 08/16/2018
                  3:18-cv-12820-FLW-LHG JOHNSTON v. JOHNSON & JOHNSON et al                                               08/16/2018
                  3:18-cv-12840-FLW-LHG WALKER v. JOHNSON & JOHNSON et al                                                 08/16/2018
                  3:18-cv-12841-FLW-LHG JOTBLAD v. JOHNSON & JOHNSON et al                                                08/16/2018
                  3:18-cv-12842-FLW-LHG RONGERO v. IMERYS TALC AMERICA INC et al                                          08/16/2018
                  3:18-cv-12821-FLW-LHG WATERS v. JOHNSON AND JOHNSON et al                                               08/16/2018
                  3:18-cv-12828-FLW-LHG RENNICK v. IMERYS TALC AMERICA INC et al                                          08/16/2018
                  3:18-cv-12829-FLW-LHG ROBBINS v. IMERYS TALC AMERICA INC et al                                          08/16/2018
                  3:18-cv-12833-FLW-LHG VILLENEUVE v. JOHNSON & JOHNSON et al                                             08/16/2018
                  3:18-cv-12835-FLW-LHG HOBBS v. JOHNSON & JOHNSON et al                                                  08/16/2018
                  3:18-cv-12844-FLW-LHG STUCKER v. IMERYS TALC AMERICA INC et al                                          08/16/2018
                  3:18-cv-12845-FLW-LHG PAGE v. JOHNSON & JOHNSON et al             08/16/2018
                  3:18-cv-12846-FLW-LHG SCHREIBER v. IMERYS TALC AMERICA INC. et al 08/16/2018
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                             539/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2for Filed
                                                Document                the District of New Jersey-Query
                                                                                 05/24/19        Page 542Associated Cases
                                                                                                               of 627
                  3:18-cv-12847-FLW-LHG PATRANELLA v. JOHNSON & JOHNSON et al                                            08/16/2018
                  3:18-cv-12848-FLW-LHG CROPP v. JOHNSON & JOHNSON et al                                                 08/16/2018
                  3:18-cv-12851-FLW-LHG REYNOLDS v. JOHNSON & JOHNSON et al                                              08/16/2018
                  3:18-cv-12852-FLW-LHG STILLWELL v. JOHNSON & JOHNSON et al                                             08/16/2018
                  3:18-cv-12853-FLW-LHG KROPP v. JOHNSON & JOHNSON et al                                                 08/16/2018
                  3:18-cv-12858-FLW-LHG SMITH v. JOHNSON & JOHNSON et al                                                 08/16/2018
                  3:18-cv-12859-FLW-LHG DESIMONE v. JOHNSON & JOHNSON et al                                              08/16/2018
                  3:18-cv-12860-FLW-LHG TURNER v. JOHNSON & JOHNSON et al                                                08/16/2018
                  3:18-cv-12865-FLW-LHG TREMBLEY v. JOHNSON & JOHNSON et al                                              08/16/2018
                  3:18-cv-12867-FLW-LHG MURRIEL v. JOHNSON & JOHNSON et al                                               08/16/2018
                  3:18-cv-12869-FLW-LHG MYERS v. JOHNSON & JOHNSON et al                                                 08/16/2018
                  3:18-cv-12871-FLW-LHG POLAK v. JOHNSON & JOHNSON et al                                                 08/16/2018
                  3:18-cv-12875-FLW-LHG SHORE et al v. JOHNSON & JOHNSON
                                                                                                                         08/16/2018
                  CONSUMER , INC. et al
                  3:18-cv-12849-FLW-LHG TAYLOR-WILLIAMS v. JOHNSON & JOHNSON et
                                                                                                                         08/17/2018
                  al
                  3:18-cv-12878-FLW-LHG RUTLEDGE v. IMERYS TALC AMERICA INC et al 08/17/2018
                  3:18-cv-12886-FLW-LHG SMITH v. IMERYS TALC AMERICA INC et al                                           08/17/2018
                  3:18-cv-12888-FLW-LHG SMITH v. IMERYS TALC AMERICA INC et al                                           08/17/2018
                  3:18-cv-12889-FLW-LHG STARKS v. IMERYS TALC AMERICA INC et al                                          08/17/2018
                  3:18-cv-12885-FLW-LHG SEIFFERT v. IMERYS TALC AMERICA INC et al                                        08/17/2018
                  3:18-cv-12897-FLW-LHG HANSL v. JOHNSON & JOHNSON et al                                                 08/17/2018
                  3:18-cv-12933-FLW-LHG MOORE et al v. JOHNSON & JOHNSON et al                                           08/17/2018
                  3:18-cv-12941-FLW-LHG LEE v. JOHNSON AND JOHNSON et al                                                 08/17/2018
                  3:18-cv-12942-FLW-LHG Koumoullos Du Purton et al v. Johnson & Johnson et al 08/17/2018
                  3:18-cv-12943-FLW-LHG Cividanes v. Johnson & Johnson, et al                                            08/17/2018
                  3:18-cv-12944-FLW-LHG Rodriguez v. Johnson & Johnson et. al.                                           08/17/2018
                  3:18-cv-12945-FLW-LHG Meyer et al v. Johnson & Johnson et al                                           08/17/2018
                  3:18-cv-12931-FLW-LHG TUNSON et al v. JOHNSON & JOHNSON et al                                          08/17/2018
                  3:18-cv-12919-FLW-LHG HINES v. JOHNSON & JOHNSON, INC. et al                                           08/17/2018
                  3:18-cv-12935-FLW-LHG TRENT v. JOHNSON & JOHNSON et al                                                 08/17/2018
                  3:18-cv-12937-FLW-LHG ELLIOTT v. JOHNSON & JOHNSON et al                                               08/19/2018
                  3:18-cv-12938-FLW-LHG NISHA v. JOHNSON & JOHNSON et al                                                 08/19/2018
                  3:18-cv-12939-FLW-LHG DRAGON v. JOHNSON & JOHNSON et al                                                08/19/2018
                  3:18-cv-12924-FLW-LHG DAILY v. JOHNSON & JOHNSON et al                                                 08/20/2018
                  3:18-cv-12925-FLW-LHG MITCHELL v. JOHNSON & JOHNSON et al                                              08/20/2018
                  3:18-cv-12926-FLW-LHG KOLCZYNSKI et al v. JOHNSON & JOHNSON et al 08/20/2018
                  3:18-cv-12927-FLW-LHG WYNSTRA v. JOHNSON & JOHNSON et al                                               08/20/2018
                  3:18-cv-12929-FLW-LHG HOUSE v. JOHNSON & JOHNSON et al                                                 08/20/2018
                  3:18-cv-12946-FLW-LHG MELE v. IMERYS TALC AMERICA INC et al                                            08/20/2018
                  3:18-cv-12947-FLW-LHG KENNEDY v. JOHNSON & JOHNSON et al                                               08/20/2018

https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                            540/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2for Filed
                                                Document                the District of New Jersey-Query
                                                                                 05/24/19        Page 543Associated Cases
                                                                                                               of 627
                  3:18-cv-13004-FLW-LHG TOLENTINO v. JOHNSON & JOHNSON et al                                             08/20/2018
                  3:18-cv-12950-FLW-LHG SULLIVAN-MYERS et al v. IMERYS TALC
                                                                                                                         08/20/2018
                  AMERICA INC et al
                  3:18-cv-12960-FLW-LHG ZILIO et al v. IMERYS TALC AMERICA INC et al                                     08/20/2018
                  3:18-cv-12951-FLW-LHG TIDLINE v. IMERYS TALC AMERICA INC et al                                         08/20/2018
                  3:18-cv-12959-FLW-LHG MACY v. JOHNSON & JOHNSON, INC. et al                                            08/20/2018
                  3:18-cv-12954-FLW-LHG TSOSIE v. IMERYS TALC AMERICA INC et al                                          08/20/2018
                  3:18-cv-12958-FLW-LHG WILLIAMS et al v. IMERYS TALC AMERICA INC
                                                                                                                         08/20/2018
                  et al
                  3:18-cv-12955-FLW-LHG WALTERSDORFF v. IMERYS TALC AMERICA INC
                                                                                                                         08/20/2018
                  et al
                  3:18-cv-12957-FLW-LHG MANIGO v. IMERYS TALC AMERICA INC et al                                          08/20/2018
                  3:18-cv-12956-FLW-LHG KERPASH v. JOHNSON & JOHNSON, INC. et al                                         08/20/2018
                  3:18-cv-12975-FLW-LHG DESALLE et al v. JOHNSON & JOHNSON et al                                         08/21/2018
                  3:18-cv-12970-FLW-LHG SULLIVAN v. JOHNSON & JOHNSON, INC. et al                                        08/21/2018
                  3:18-cv-12961-FLW-LHG PEHLE v. JOHNSON & JOHNSON, INC. et al                                           08/21/2018
                  3:18-cv-12963-FLW-LHG BONDWEAVER v. JOHNSON & JOHNSON, INC. et
                                                                                                                         08/21/2018
                  al
                  3:18-cv-12969-FLW-LHG STEIN v. JOHNSON & JOHNSON, INC. et al                                           08/21/2018
                  3:18-cv-12964-FLW-LHG RHODEN v. JOHNSON & JOHNSON, INC. et al                                          08/21/2018
                  3:18-cv-12966-FLW-LHG ROBERTS v. JOHNSON & JOHNSON, INC. et al                                         08/21/2018
                  3:18-cv-13003-FLW-LHG BATTLE v. IMERYS TALC AMERICA INC et al                                          08/21/2018
                  3:18-cv-13010-FLW-LHG NICELY v. JOHNSON & JOHNSON et al                                                08/21/2018
                  3:18-cv-12993-FLW-LHG CLARK v. JOHNSON & JOHNSON et al                                                 08/21/2018
                  3:18-cv-12932-FLW-LHG JONES v. JOHNSON & JOHNSON et al                                                 08/21/2018
                  3:18-cv-12995-FLW-LHG DONOHOE et al v. JOHNSON & JOHNSON et al                                         08/21/2018
                  3:18-cv-12996-FLW-LHG BURGOS v. JOHNSON & JOHNSON et al                                                08/21/2018
                  3:18-cv-12997-FLW-LHG MORGAN v. JOHNSON & JOHNSON et al                                                08/21/2018
                  3:18-cv-12998-FLW-LHG BARTLETT v. JOHNSON & JOHNSON et al                                              08/21/2018
                  3:18-cv-13000-FLW-LHG EMERSON v. JOHNSON & JOHNSON et al                                               08/21/2018
                  3:18-cv-13020-FLW-LHG GODFREY v. JOHNSON & JOHNSON et al                                               08/21/2018
                  3:18-cv-13021-FLW-LHG ZACHRY et al v. JOHNSON & JOHNSON et al                                          08/21/2018
                  3:18-cv-13023-FLW-LHG PYLANT v. JOHNSON & JOHNSON et al                                                08/21/2018
                  3:18-cv-13026-FLW-LHG GREELEY v. JOHNSON & JOHNSON et al                                               08/21/2018
                  3:18-cv-13027-FLW-LHG LAMUSTA v. JOHNSON & JOHNSON et al                                               08/21/2018
                  3:18-cv-13024-FLW-LHG ABBOTT v. JOHNSON & JOHNSON et al                                                08/21/2018
                  3:18-cv-13032-FLW-LHG MARDIS v. JOHNSON & JOHNSON et al                                                08/21/2018
                  3:18-cv-13042-FLW-LHG MARQUARDT v. JOHNSON & JOHNSON et al                                             08/21/2018
                  3:18-cv-13057-FLW-LHG PORTER v. IMERYS TALC AMERICA INC et al                                          08/22/2018
                  3:18-cv-13059-FLW-LHG MURRAY v. IMERYS TALC AMERICA INC et al                                          08/22/2018
                  3:18-cv-13060-FLW-LHG MILLER v. IMERYS TALC AMERICA INC et al                                          08/22/2018
                  3:18-cv-13062-FLW-LHG MADDEN v. IMERYS TALC AMERICA INC et al                                          08/22/2018
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                            541/625
5/15/2019                           CM/ECF LIVE - U.S.
                          Case 1:19-cv-01530           District Court2for Filed
                                                  Document                the District of New Jersey-Query
                                                                                   05/24/19        Page 544Associated Cases
                                                                                                                 of 627

                  3:18-cv-13066-FLW-LHG OATIS v. JOHNSON & JOHNSON et al                                                  08/22/2018
                  3:18-cv-13075-FLW-LHG DRAWENEK v. JOHNSON & JOHNSON et al                                               08/22/2018
                  3:18-cv-13076-FLW-LHG GULCZYNSKI v. JOHNSON & JOHNSON et al                                             08/22/2018
                  3:18-cv-13078-FLW-LHG JOHNSON v. JOHNSON & JOHNSON et al                                                08/22/2018
                  3:18-cv-13079-FLW-LHG KLUG v. JOHNSON & JOHNSON et al                                                   08/22/2018
                  3:18-cv-13080-FLW-LHG SEGUIN-CLARK v. IMERYS TALC AMERICA INC
                                                                                                                          08/22/2018
                  et al
                  3:18-cv-13088-FLW-LHG HEIN-MACALUSO v. JOHNSON & JOHNSON, INC.
                                                                                                                          08/22/2018
                  et al
                  3:18-cv-13089-FLW-LHG ROWSEY v. JOHNSON & JOHNSON, INC. et al                                           08/22/2018
                  3:18-cv-13090-FLW-LHG SHAFFER v. JOHNSON & JOHNSON, INC. et al                                          08/22/2018
                  3:18-cv-13091-FLW-LHG WEIS v. JOHNSON & JOHNSON, INC. et al                                             08/23/2018
                  3:18-cv-13093-FLW-LHG LESAGE v. IMERYS TALC AMERICA INC et al                                           08/23/2018
                  3:18-cv-13097-FLW-LHG SIMS v. JOHNSON & JOHNSON, INC. et al                                             08/23/2018
                  3:18-cv-13111-FLW-LHG GAMAGE v. JOHNSON & JOHNSON et al                                                 08/23/2018
                  3:18-cv-13112-FLW-LHG PHILLIPS v. JOHNSON & JOHNSON et al                                               08/23/2018
                  3:18-cv-13123-FLW-LHG SPROFERA v. JOHNSON & JOHNSON, INC. et al                                         08/24/2018
                  3:18-cv-13127-FLW-LHG WADDLE v. JOHNSON & JOHNSON, INC. et al                                           08/24/2018
                  3:18-cv-13128-FLW-LHG WESTERMAN v. JOHNSON & JOHNSON, INC. et al                                        08/24/2018
                  3:18-cv-13130-FLW-LHG WHITE v. JOHNSON & JOHNSON, INC. et al                                            08/24/2018
                  3:18-cv-13138-FLW-LHG WILLIAMS v. JOHNSON & JOHNSON, INC. et al                                         08/24/2018
                  3:18-cv-13140-FLW-LHG PORTER v. JOHNSON & JOHNSON, INC. et al                                           08/24/2018
                  3:18-cv-13142-FLW-LHG WILLIAMSON v. JOHNSON & JOHNSON, INC. et
                                                                                                                          08/24/2018
                  al
                  3:18-cv-13143-FLW-LHG ZINK v. JOHNSON & JOHNSON, INC. et al                                             08/24/2018
                  3:18-cv-13172-FLW-LHG AUSTINSON v. JOHNSON & JOHNSON, INC. et al                                        08/27/2018
                  3:18-cv-13174-FLW-LHG DAVIS v. JOHNSON & JOHNSON, INC. et al                                            08/27/2018
                  3:18-cv-13176-FLW-LHG MAREK v. JOHNSON & JOHNSON, INC. et al                                            08/27/2018
                  3:18-cv-13177-FLW-LHG MILLER v. JOHNSON & JOHNSON, INC. et al                                           08/27/2018
                  3:18-cv-13178-FLW-LHG MARKLAND v. JOHNSON & JOHNSON, INC. et al                                         08/27/2018
                  3:18-cv-13204-FLW-LHG HAMILTON v. JOHNSON & JOHNSON et al                                               08/27/2018
                  3:18-cv-13205-FLW-LHG BUTLER v. JOHNSON & JOHNSON et al                                                 08/27/2018
                  3:18-cv-13216-FLW-LHG DASHER v. JOHNSON & JOHNSON et al                                                 08/27/2018
                  3:18-cv-13185-FLW-LHG BLAKE v. JOHNSON & JOHNSON et al                                                  08/27/2018
                  3:18-cv-13213-FLW-LHG FUSSELL v. JOHNSON & JOHNSON et al                                                08/27/2018
                  3:18-cv-13191-FLW-LHG TURNER v. JOHNSON & JOHNSON et al                                                 08/27/2018
                  3:18-cv-13208-FLW-LHG VOLZ v. JOHNSON & JOHNSON et al                                                   08/27/2018
                  3:18-cv-13211-FLW-LHG NEEDHAM v. JOHNSON & JOHNSON, INC. et al                                          08/27/2018
                  3:18-cv-13209-FLW-LHG DAHDAL v. JOHNSON & JOHNSON, INC. et al                                           08/27/2018
                  3:18-cv-13193-FLW-LHG NELSON v. JOHNSON & JOHNSON et al                                                 08/27/2018
                  3:18-cv-13210-FLW-LHG HAMMOND v. JOHNSON & JOHNSON et al                                                08/27/2018
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                             542/625
5/15/2019                           CM/ECF LIVE - U.S.
                          Case 1:19-cv-01530           District Court2for Filed
                                                  Document                the District of New Jersey-Query
                                                                                   05/24/19        Page 545Associated Cases
                                                                                                                 of 627

                  3:18-cv-13196-FLW-LHG HARE v. JOHNSON & JOHNSON et al                                                   08/27/2018
                  3:18-cv-13199-FLW-LHG OYLER v. JOHNSON & JOHNSON et al                                                  08/27/2018
                  3:18-cv-13234-FLW-LHG KING v. JOHNSON & JOHNSON et al                                                   08/27/2018
                  3:18-cv-13235-FLW-LHG DEROSA v. JOHNSON & JOHNSON et al                                                 08/27/2018
                  3:18-cv-13236-FLW-LHG HADDOCK v. JOHNSON & JOHNSON et al                                                08/27/2018
                  3:18-cv-13237-FLW-LHG CARLYLE v. JOHNSON & JOHNSON et al                                                08/27/2018
                  3:18-cv-13238-FLW-LHG HEMMETER v. JOHNSON & JOHNSON et al                                               08/27/2018
                  3:18-cv-13202-FLW-LHG PENIKIS v. JOHNSON & JOHNSON et al                                                08/27/2018
                  3:18-cv-13239-FLW-LHG MELL et al v. JOHNSON & JOHNSON et al                                             08/27/2018
                  3:18-cv-13240-FLW-LHG COTTRILL v. JOHNSON & JOHNSON et al                                               08/27/2018
                  3:18-cv-13241-FLW-LHG HAWKINS et al v. JOHNSON & JOHNSON, INC. et
                                                                                                                          08/27/2018
                  al
                  3:18-cv-13246-FLW-LHG BRIGGS v. JOHNSON & JOHNSON et al                                                 08/27/2018
                  3:18-cv-13247-FLW-LHG BRANCH et al v. JOHNSON & JOHNSON et al                                           08/27/2018
                  3:18-cv-13249-FLW-LHG HORNE v. JOHNSON & JOHNSON et al                                                  08/27/2018
                  3:18-cv-13250-FLW-LHG BLUM et al v. JOHNSON & JOHNSON et al                                             08/27/2018
                  3:18-cv-13255-FLW-LHG HATCHER v. JOHNSON & JOHNSON, INC. et al                                          08/28/2018
                  3:18-cv-13257-FLW-LHG KING v. JOHNSON & JOHNSON et al                                                   08/28/2018
                  3:18-cv-13264-FLW-LHG MORGAN v. JOHNSON & JOHNSON et al                                                 08/28/2018
                  3:18-cv-13274-FLW-LHG RAVELLETTE et al v. JOHNSON & JOHNSON et al                                       08/28/2018
                  3:18-cv-13273-FLW-LHG PENCE et al v. JOHNSON & JOHNSON et al                                            08/28/2018
                  3:18-cv-13270-FLW-LHG SNYDER v. JOHNSON & JOHNSON et al                                                 08/28/2018
                  3:18-cv-13268-FLW-LHG SHABAN v. JOHNSON & JOHNSON et al                                                 08/28/2018
                  3:18-cv-13266-FLW-LHG HAVERLY v. JOHNSON & JOHNSON et al                                                08/28/2018
                  3:18-cv-13290-FLW-LHG PRUSAK v. JOHNSON & JOHNSON et al                                                 08/28/2018
                  3:18-cv-13275-FLW-LHG HEREDIA v. JOHNSON & JOHNSON, INC. et al                                          08/29/2018
                  3:18-cv-13282-FLW-LHG BULLINGTON v. JOHNSON & JOHNSON, INC. et
                                                                                                                          08/29/2018
                  al
                  3:18-cv-13291-FLW-LHG KRASTEL v. JOHNSON & JOHNSON et al                                                08/29/2018
                  3:18-cv-12340-FLW-LHG POAG v. JOHNSON & JOHNSON et al                                                   08/29/2018
                  3:18-cv-13296-FLW-LHG LAFOLLETTE v. JOHNSON & JOHNSON et al                                             08/29/2018
                  3:18-cv-13058-FLW-LHG NUSS v. IMERYS TALC AMERICA INC et al                                             08/29/2018
                  3:18-cv-13297-FLW-LHG MYHRE v. JOHNSON & JOHNSON et al                                                  08/29/2018
                  3:18-cv-13299-FLW-LHG WALKER v. JOHNSON & JOHNSON, INC. et al                                           08/29/2018
                  3:18-cv-13302-FLW-LHG NEELY v. JOHNSON & JOHNSON et al                                                  08/29/2018
                  3:18-cv-13303-FLW-LHG MURRAY v. JOHNSON & JOHNSON et al                                                 08/29/2018
                  3:18-cv-13307-FLW-LHG BURKHOLDER v. JOHNSON & JOHNSON et al                                             08/29/2018
                  3:18-cv-13310-FLW-LHG BERTSCH v. JOHNSON & JOHNSON et al                                                08/29/2018
                  3:18-cv-13311-FLW-LHG DENELL v. JOHNSON & JOHNSON et al                                                 08/29/2018
                  3:18-cv-13330-FLW-LHG RUSSO et al v. JOHNSON & JOHNSON et al                                            08/29/2018

https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                             543/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2for Filed
                                                Document                the District of New Jersey-Query
                                                                                 05/24/19        Page 546Associated Cases
                                                                                                               of 627
                  3:18-cv-13331-FLW-LHG KAMENS v. JOHNSON & JOHNSON et al                                                08/29/2018
                  3:18-cv-13333-FLW-LHG MICHALSKI et al v. JOHNSON & JOHNSON et al                                       08/29/2018
                  3:18-cv-13332-FLW-LHG LEGOFF v. JOHNSON & JOHNSON et al                                                08/29/2018
                  3:18-cv-13313-FLW-LHG HOLDREDGE v. JOHNSON & JOHNSON et al                                             08/29/2018
                  3:18-cv-13316-FLW-LHG JOHNSON v. JOHNSON & JOHNSON et al                                               08/29/2018
                  3:18-cv-13319-FLW-LHG STEPHENS v. JOHNSON & JOHNSON et al                                              08/29/2018
                  3:18-cv-13320-FLW-LHG ANDERSON v. JOHNSON & JOHNSON et al                                              08/29/2018
                  3:18-cv-13324-FLW-LHG BELK v. JOHNSON & JOHNSON et al                                                  08/29/2018
                  3:18-cv-13328-FLW-LHG CORDER v. JOHNSON & JOHNSON et al                                                08/29/2018
                  3:18-cv-13329-FLW-LHG FOGLE v. JOHNSON & JOHNSON et al                                                 08/29/2018
                  3:18-cv-13353-FLW-LHG BODISON v. JOHNSON & JOHNSON et al                                               08/30/2018
                  3:18-cv-13354-FLW-LHG BOLTON v. JOHNSON & JOHNSON et al                                                08/30/2018
                  3:18-cv-13355-FLW-LHG EPSMAN v. JOHNSON & JOHNSON et al                                                08/30/2018
                  3:18-cv-13357-FLW-LHG GERBER v. JOHNSON & JOHNSON et al                                                08/30/2018
                  3:18-cv-13336-FLW-LHG WHEELER v. JOHNSON & JOHNSON et al                                               08/30/2018
                  3:18-cv-13337-FLW-LHG RAPOSA v. JOHNSON & JOHNSON et al                                                08/30/2018
                  3:18-cv-13339-FLW-LHG ROWLAND v. JOHNSON & JOHNSON et al                                               08/30/2018
                  3:18-cv-13341-FLW-LHG SAULNIER v. JOHNSON & JOHNSON et al                                              08/30/2018
                  3:18-cv-13343-FLW-LHG SPENCER v. JOHNSON & JOHNSON et al                                               08/30/2018
                  3:18-cv-13344-FLW-LHG FRANCESCHINI v. JOHNSON & JOHNSON et al                                          08/30/2018
                  3:18-cv-13345-FLW-LHG LOPEZ v. JOHNSON & JOHNSON et al                                                 08/30/2018
                  3:18-cv-13348-FLW-LHG COLLIER et al v. JOHNSON & JOHNSON et al                                         08/30/2018
                  3:18-cv-13349-FLW-LHG ALESSI v. JOHNSON & JOHNSON et al                                                08/30/2018
                  3:18-cv-13368-FLW-LHG JORDAN v. JOHNSON & JOHNSON et al                                                08/30/2018
                  3:18-cv-13369-FLW-LHG JORDAN v. JOHNSON & JOHNSON, INC. et al                                          08/30/2018
                  3:18-cv-13373-FLW-LHG DIXON v. JOHNSON & JOHNSON et al                                                 08/30/2018
                  3:18-cv-13374-FLW-LHG GRIFFIN v. JOHNSON & JOHNSON et al                                               08/30/2018
                  3:18-cv-13370-FLW-LHG SCOTT v. JOHNSON & JOHNSON et al                                                 08/30/2018
                  3:18-cv-13371-FLW-LHG CABRERA v. JOHNSON & JOHNSON, INC. et al                                         08/30/2018
                  3:18-cv-13372-FLW-LHG BURLESON v. JOHNSON & JOHNSON et al                                              08/30/2018
                  3:18-cv-13376-FLW-LHG RENDA et al v. JOHNSON & JOHNSON et al                                           08/30/2018
                  3:18-cv-13382-FLW-LHG ROUX v. JOHNSON & JOHNSON et al                                                  08/30/2018
                  3:18-cv-13383-FLW-LHG TOCCI v. JOHNSON & JOHNSON et al                                                 08/30/2018
                  3:18-cv-13389-FLW-LHG WEBER-SCALLIONS et al v. JOHNSON &
                                                                                                                         08/30/2018
                  JOHNSON et al
                  3:18-cv-13392-FLW-LHG MYERS v. JOHNSON & JOHNSON et al                                                 08/30/2018
                  3:18-cv-13398-FLW-LHG SALTER v. JOHNSON & JOHNSON et al                                                08/30/2018
                  3:18-cv-13397-FLW-LHG WADE v. JOHNSON & JOHNSON et al                                                  08/30/2018
                  3:18-cv-13395-FLW-LHG RICHMAN v. JOHNSON & JOHNSON et al                                               08/30/2018
                  3:18-cv-13402-FLW-LHG HOUSE v. JOHNSON & JOHNSON et al                                                 08/30/2018
                  3:18-cv-13409-FLW-LHG HILL-SCOTT v. JOHNSON & JOHNSON et al                                            08/30/2018
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                            544/625
5/15/2019                           CM/ECF LIVE - U.S.
                          Case 1:19-cv-01530           District Court2for Filed
                                                  Document                the District of New Jersey-Query
                                                                                   05/24/19        Page 547Associated Cases
                                                                                                                 of 627

                  3:18-cv-13432-FLW-LHG FARRA et al v. ACME MARKETS, INC. et al                                           08/31/2018
                  3:18-cv-13412-FLW-LHG CHISHOLM v. JOHNSON & JOHNSON et al                                               08/31/2018
                  3:18-cv-13413-FLW-LHG HODGE v. JOHNSON & JOHNSON et al                                                  08/31/2018
                  3:18-cv-13418-FLW-LHG PATRICK v. JOHNSON & JOHNSON et al                                                08/31/2018
                  3:18-cv-13421-FLW-LHG ARSENEAULT v. JOHNSON & JOHNSON et al                                             08/31/2018
                  3:18-cv-13422-FLW-LHG BEVELLE v. JOHNSON & JOHNSON et al                                                08/31/2018
                  3:18-cv-13423-FLW-LHG BLAKE v. JOHNSON & JOHNSON et al                                                  08/31/2018
                  3:18-cv-13424-FLW-LHG BRASSELL v. JOHNSON & JOHNSON et al                                               08/31/2018
                  3:18-cv-13426-FLW-LHG COLEMERE v. JOHNSON & JOHNSON et al                                               08/31/2018
                  3:18-cv-13427-FLW-LHG D'ANGELO et al v. JOHNSON & JOHNSON et al                                         08/31/2018
                  3:18-cv-13429-FLW-LHG COMING et al v. JOHNSON & JOHNSON, INC. et al                                     08/31/2018
                  3:18-cv-13415-FLW-LHG LUMPKINS v JOHNSON & JOHNSON, et al                                               08/31/2018
                  3:18-cv-13434-FLW-LHG NICHOLS v. JOHNSON & JOHNSON et al                                                08/31/2018
                  3:18-cv-13440-FLW-LHG BACKES v. JOHNSON & JOHNSON et al                                                 08/31/2018
                  3:18-cv-13441-FLW-LHG WEBSTER v. JOHNSON & JOHNSON, INC. et al                                          08/31/2018
                  3:18-cv-13446-FLW-LHG TRIBE v. JOHNSON & JOHNSON et al                                                  08/31/2018
                  3:18-cv-13449-FLW-LHG BUTLER-HAGY v. JOHNSON & JOHNSON et al                                            08/31/2018
                  3:18-cv-13450-FLW-LHG EDWARDS v. JOHNSON & JOHNSON et al                                                08/31/2018
                  3:18-cv-13452-FLW-LHG CAMPBELL v. JOHNSON & JOHNSON et al                                               08/31/2018
                  3:18-cv-13453-FLW-LHG FLAHARDY v. JOHNSON & JOHNSON et al                                               08/31/2018
                  3:18-cv-13454-FLW-LHG FUCHS v. JOHNSON & JOHNSON et al                                                  08/31/2018
                  3:18-cv-13456-FLW-LHG GALANTE v. JOHNSON & JOHNSON et al                                                08/31/2018
                  3:18-cv-13458-FLW-LHG GARCIA-LUNA v. JOHNSON & JOHNSON, INC. et
                                                                                                                          08/31/2018
                  al
                  3:18-cv-13466-FLW-LHG GREEN v. JOHNSON & JOHNSON et al                                                  08/31/2018
                  3:18-cv-13470-FLW-LHG FINDLAY v. JOHNSON & JOHNSON et al                                                08/31/2018
                  3:18-cv-13481-FLW-LHG GILMORE v. JOHNSON & JOHNSON, INC. et al                                          08/31/2018
                  3:18-cv-13482-FLW-LHG GREENE v. JOHNSON & JOHNSON, INC. et al                                           08/31/2018
                  3:18-cv-13483-FLW-LHG HALEEM v. JOHNSON & JOHNSON, INC. et al                                           08/31/2018
                  3:18-cv-13484-FLW-LHG HARRIS v. JOHNSON & JOHNSON, INC. et al                                           08/31/2018
                  3:18-cv-13485-FLW-LHG JONES v. JOHNSON & JOHNSON, INC. et al                                            08/31/2018
                  3:18-cv-13486-FLW-LHG MALL v. JOHNSON & JOHNSON, INC. et al                                             08/31/2018
                  3:18-cv-13487-FLW-LHG MARENT v. JOHNSON & JOHNSON, INC. et al                                           08/31/2018
                  3:18-cv-13488-FLW-LHG MATTHEWS v. JOHNSON & JOHNSON, INC. et al                                         08/31/2018
                  3:18-cv-13489-FLW-LHG MITCHELL v. JOHNSON & JOHNSON, INC. et al                                         08/31/2018
                  3:18-cv-13490-FLW-LHG RUBIN v. JOHNSON & JOHNSON, INC. et al                                            08/31/2018
                  3:18-cv-13499-FLW-LHG WICKLER v. JOHNSON & JOHNSON, INC. et al                                          08/31/2018
                  3:18-cv-13498-FLW-LHG WHELAN v. JOHNSON & JOHNSON, INC. et al                                           08/31/2018
                  3:18-cv-13497-FLW-LHG TRUJILLO v. JOHNSON & JOHNSON, INC. et al                                         08/31/2018
                  3:18-cv-13491-FLW-LHG RUMMELL v. JOHNSON & JOHNSON, INC. et al                                          08/31/2018

https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                             545/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2for Filed
                                                Document                the District of New Jersey-Query
                                                                                 05/24/19        Page 548Associated Cases
                                                                                                               of 627
                  3:18-cv-13496-FLW-LHG HEAMAN v. JOHNSON & JOHNSON, INC. et al                                          08/31/2018
                  3:18-cv-13493-FLW-LHG SAYLER v. JOHNSON & JOHNSON, INC. et al                                          08/31/2018
                  3:18-cv-13494-FLW-LHG SPILLER v. JOHNSON & JOHNSON, INC. et al                                         08/31/2018
                  3:18-cv-13507-FLW-LHG ARWINE v. JOHNSON & JOHNSON et al                                                09/04/2018
                  3:18-cv-13532-FLW-LHG SCHMIDT v. JOHNSON & JOHNSON, INC. et al                                         09/04/2018
                  3:18-cv-13529-FLW-LHG PIPKIN v. JOHNSON & JOHNSO, INC. et al                                           09/05/2018
                  3:18-cv-13528-FLW-LHG EVANS v. JOHNSON & JOHNSON, INC. et al                                           09/05/2018
                  3:18-cv-13526-FLW-LHG JOHNSON v. JOHNSON & JOHNSON, INC. et al                                         09/05/2018
                  3:18-cv-13519-FLW-LHG BREUNIG v. JOHNSON & JOHNSON et al                                               09/05/2018
                  3:18-cv-13512-FLW-LHG DAVIS v. JOHNSON & JOHNSON et al                                                 09/05/2018
                  3:18-cv-13510-FLW-LHG BARRON v. JOHNSON & JOHNSON et al                                                09/05/2018
                  3:18-cv-13508-FLW-LHG BLAYLOCK et al v. JOHNSON & JOHNSON et al                                        09/05/2018
                  3:18-cv-13538-FLW-LHG LYTLE v. JOHNSON & JOHNSON et al                                                 09/05/2018
                  3:18-cv-13542-FLW-LHG MCCRARY v. JOHNSON & JOHNSON et al                                               09/05/2018
                  3:18-cv-13549-FLW-LHG HAZEL v. JOHNSON & JOHNSON et al                                                 09/05/2018
                  3:18-cv-13554-FLW-LHG CASEY v. JOHNSON & JOHNSON et al                                                 09/05/2018
                  3:18-cv-13552-FLW-LHG BECK v. JOHNSON & JOHNSON et al                                                  09/05/2018
                  3:18-cv-13557-FLW-LHG DIXON v. JOHNSON & JOHNSON et al                                                 09/05/2018
                  3:18-cv-13559-FLW-LHG SHAMY v. JOHNSON & JOHNSON et al                                                 09/06/2018
                  3:18-cv-13563-FLW-LHG HAWTHORNE v. JOHNSON & JOHNSON et al                                             09/06/2018
                  3:18-cv-13569-FLW-LHG MCELROY et al v. JOHNSON & JOHNSON et al                                         09/06/2018
                  3:18-cv-13570-FLW-LHG FITCH et al v. JOHNSON & JOHNSON et al                                           09/06/2018
                  3:18-cv-13571-FLW-LHG COLEMAN et al v. JOHNSON & JOHNSON et al                                         09/06/2018
                  3:18-cv-13572-FLW-LHG LEE v. JOHNSON & JOHNSON et al                                                   09/06/2018
                  3:18-cv-13573-FLW-LHG CLEMENCE v. JOHNSON & JOHNSON et al                                              09/06/2018
                  3:18-cv-13574-FLW-LHG BURTON et al v. JOHNSON & JOHNSON et al                                          09/06/2018
                  3:18-cv-13583-FLW-LHG ST. CLAIR v. JOHNSON & JOHNSON et al                                             09/06/2018
                  3:18-cv-13585-FLW-LHG ANTHONY v. JOHNSON & JOHNSON et al                                               09/06/2018
                  3:18-cv-13598-FLW-LHG HALL v. JOHNSON & JOHNSON et al                                                  09/06/2018
                  3:18-cv-13599-FLW-LHG EDBERG v. JOHNSON & JOHNSON, INC. et al                                          09/06/2018
                  3:18-cv-13600-FLW-LHG LAVOIE v. JOHNSON & JOHNSON et al                                                09/06/2018
                  3:18-cv-13602-FLW-LHG KOUGH v. JOHNSON & JOHNSON et al                                                 09/06/2018
                  3:18-cv-13603-FLW-LHG CASE v. JOHNSON & JOHNSON et al                                                  09/06/2018
                  3:18-cv-13605-FLW-LHG STANLEY et al v. JOHNSON & JOHNSON et al                                         09/06/2018
                  3:18-cv-13607-FLW-LHG SMITH v. JOHNSON & JOHNSON et al                                                 09/06/2018
                  3:18-cv-13608-FLW-LHG SEDON v. JOHNSON & JOHNSON et al                                                 09/06/2018
                  3:18-cv-13587-FLW-LHG MCDONALD v. JOHNSON & JOHNSON et al                                              09/06/2018
                  3:18-cv-13589-FLW-LHG MARSHALL et al v. JOHNSON & JOHNSON et al                                        09/06/2018
                  3:18-cv-13590-FLW-LHG DELONG v. JOHNSON & JOHNSON et al                                                09/06/2018
                  3:18-cv-13591-FLW-LHG HENDERSON v. JOHNSON & JOHNSON et al                                             09/07/2018
                  3:18-cv-13592-FLW-LHG RATLIFF v. JOHNSON & JOHNSON et al                                               09/07/2018
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                            546/625
5/15/2019                           CM/ECF LIVE - U.S.
                          Case 1:19-cv-01530           District Court2for Filed
                                                  Document                the District of New Jersey-Query
                                                                                   05/24/19        Page 549Associated Cases
                                                                                                                 of 627

                  3:18-cv-13610-FLW-LHG CLOO v. JOHNSON & JOHNSON et al                                                   09/07/2018
                  3:18-cv-13612-FLW-LHG KEENE v. JOHNSON & JOHNSON et al                                                  09/07/2018
                  3:18-cv-13614-FLW-LHG GRAY v. JOHNSON & JOHNSON et al                                                   09/07/2018
                  3:18-cv-13615-FLW-LHG FAMULARO v. JOHNSON & JOHNSON et al                                               09/07/2018
                  3:18-cv-13616-FLW-LHG VARGAS v. JOHNSON & JOHNSON et al                                                 09/07/2018
                  3:18-cv-13618-FLW-LHG GOETZE et al v. JOHNSON & JOHNSON et al                                           09/07/2018
                  3:18-cv-13623-FLW-LHG KELLY v. JOHNSON & JOHNSON et al                                                  09/07/2018
                  3:18-cv-13629-FLW-LHG MORQUECHO v. JOHNSON & JOHNSON et al                                              09/07/2018
                  3:18-cv-13630-FLW-LHG WOLF et al v. JOHNSON & JOHNSON et al                                             09/07/2018
                  3:18-cv-13593-FLW-LHG PEIRCE v. JOHNSON & JOHNSON et al                                                 09/07/2018
                  3:18-cv-13595-FLW-LHG MOORE v. JOHNSON & JOHNSON et al                                                  09/07/2018
                  3:18-cv-13654-FLW-LHG Yasenchok v. Johnson & Johnson et al                                              09/07/2018
                  3:18-cv-13656-FLW-LHG Rice v. Johnson & Johnson et al                                                   09/07/2018
                  3:18-cv-13632-FLW-LHG LISAK v. JOHNSON & JOHNSON et al                                                  09/07/2018
                  3:18-cv-13637-FLW-LHG JONES et al v. JOHNSON & JOHNSON et al                                            09/07/2018
                  3:18-cv-13683-FLW-LHG Riopedre et al v. Johnson & Johnson et al                                         09/07/2018
                  3:18-cv-13638-FLW-LHG HAM v. JOHNSON & JOHNSON et al                                                    09/07/2018
                  3:18-cv-13639-FLW-LHG MOORE et al v. JOHNSON & JOHNSON et al                                            09/07/2018
                  3:18-cv-13648-FLW-LHG VINCIGUERRA v. Johnson & Johnson et al                                            09/10/2018
                  3:18-cv-13650-FLW-LHG Schuster et al v. JOHNSON & JOHNSON et al                                         09/10/2018
                  3:18-cv-13651-FLW-LHG STRONG v. JOHNSON & JOHNSON et al                                                 09/10/2018
                  3:18-cv-13652-FLW-LHG SMITH v. JOHNSON & JOHNSON et al                                                  09/10/2018
                  3:18-cv-13653-FLW-LHG HUFKINS v. JOHNSON & JOHNSON et al                                                09/10/2018
                  3:18-cv-13659-FLW-LHG WEST et al v. JOHNSON & JOHNSON et al                                             09/07/2018
                  3:18-cv-13660-FLW-LHG CRABTREE v. JOHNSON & JOHNSON et al                                               09/10/2018
                  3:18-cv-13661-FLW-LHG MERKNER v. JOHNSON & JOHNSON et al                                                09/10/2018
                  3:18-cv-13662-FLW-LHG PALM v. JOHNSON & JOHNSON et al                                                   09/10/2018
                  3:18-cv-13663-FLW-LHG MILICI v. JOHNSON & JOHNSON CONSUMER
                                                                                                                          09/10/2018
                  INC. et al
                  3:18-cv-13665-FLW-LHG DEY v. JOHNSON & JOHNSON et al                                                    09/10/2018
                  3:18-cv-13666-FLW-LHG WILLIAMSON-HORSEMAN v. JOHNSON &
                                                                                                                          09/10/2018
                  JOHNSON et al
                  3:18-cv-13667-FLW-LHG SMITH v. JOHNSON & JOHNSON et al                                                  09/07/2018
                  3:18-cv-13668-FLW-LHG SPELTS v. JOHNSON & JOHNSON et al                                                 09/07/2018
                  3:18-cv-13670-FLW-LHG SAMPSON et al v. JOHNSON & JOHNSON et al                                          09/07/2018
                  3:18-cv-13671-FLW-LHG RYAN et al v. JOHNSON & JOHNSON et al                                             09/07/2018
                  3:18-cv-13674-FLW-LHG MONROE v. IMERYS TALC AMERICA, INC.,
                                                                                                                          09/07/2018
                  F/K/A LUZENAC AMERICA, INC. et al
                  3:18-cv-13678-FLW-LHG GENTILE v. JOHNSON & JOHNSON et al                                                09/07/2018
                  3:18-cv-13703-FLW-LHG VARNER et al v. JOHNSON & JOHNSON et al                                           09/10/2018
                  3:18-cv-13711-FLW-LHG FOUNTAIN v. JOHNSON & JOHNSON et al                                               09/10/2018
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                             547/625
5/15/2019                           CM/ECF LIVE - U.S.
                          Case 1:19-cv-01530           District Court2for Filed
                                                  Document                the District of New Jersey-Query
                                                                                   05/24/19        Page 550Associated Cases
                                                                                                                 of 627

                  3:18-cv-13679-FLW-LHG RASH v. JOHNSON AND JOHNSON et al                                                 09/07/2018
                  3:18-cv-13681-FLW-LHG Newell v. JOHNSON & JOHNSON et al                                                 09/07/2018
                  3:18-cv-13685-FLW-LHG AGENT-PHILLIPS v. JOHNSON & JOHNSON et al                                         09/07/2018
                  3:18-cv-13688-FLW-LHG COLLINS v. JOHNSON AND JOHNSON et al                                              09/07/2018
                  3:18-cv-13689-FLW-LHG SHEVENOCK v. JOHNSON & JOHNSON et al                                              09/11/2018
                  3:18-cv-13719-FLW-LHG REED v. JOHNSON & JOHNSON et al                                                   09/11/2018
                  3:18-cv-13690-FLW-LHG BLANTON v. JOHNSON AND JOHNSON et al                                              09/07/2018
                  3:18-cv-13692-FLW-LHG HROUDA v. JOHNSON AND JOHNSON et al                                               09/11/2018
                  3:18-cv-13694-FLW-LHG COX v. JOHNSON AND JOHNSON et al                                                  09/07/2018
                  3:18-cv-13699-FLW-LHG LLOYD v. IMERYS TALC AMERICA, INC. et al                                          09/08/2018
                  3:18-cv-13726-FLW-LHG WERREN v. JOHNSON & JOHNSON et al                                                 09/10/2018
                  3:18-cv-13731-FLW-LHG CALLAHAN v. JOHNSON AND JOHNSON et al                                             09/10/2018
                  3:18-cv-13760-FLW-LHG ENGLE v. JOHNSON & JOHNSON et al                                                  09/11/2018
                  3:18-cv-13762-FLW-LHG GARRETT v. JOHNSON & JOHNSON et al                                                09/11/2018
                  3:18-cv-13769-FLW-LHG DEAN v. JOHNSON & JOHNSON et al                                                   09/12/2018
                  3:18-cv-13770-FLW-LHG LEMON v. JOHNSON & JOHNSON et al                                                  09/12/2018
                  3:18-cv-13771-FLW-LHG MARIE v. JOHNSON & JOHNSON et al                                                  09/12/2018
                  3:18-cv-13772-FLW-LHG NESBITT v. JOHNSON & JOHNSON et al                                                09/12/2018
                  3:18-cv-13773-FLW-LHG ODOM v. JOHNSON & JOHNSON et al                                                   09/12/2018
                  3:18-cv-13776-FLW-LHG GUPTA v. JOHNSON & JOHNSON et al                                                  09/12/2018
                  3:18-cv-13787-FLW-LHG PARKHURST v. JOHNSON & JOHNSON, INC. et al                                        09/12/2018
                  3:18-cv-13777-FLW-LHG CHANEY v. JOHNSON & JOHNSON et al                                                 09/12/2018
                  3:18-cv-13779-FLW-LHG TOUPS v. JOHNSON & JOHNSON et al                                                  09/12/2018
                  3:18-cv-13788-FLW-LHG VIRGINIA v. JOHNSON & JOHNSON et al                                               09/12/2018
                  3:18-cv-13792-FLW-LHG MONNERJAHN et al v. JOHNSON & JOHNSON et al                                       09/12/2018
                  3:18-cv-13794-FLW-LHG RICHARDSON v. JOHNSON & JOHNSON et al                                             09/12/2018
                  3:18-cv-13799-FLW-LHG BARNETT v. JOHNSON & JOHNSON et al                                                09/12/2018
                  3:18-cv-13780-FLW-LHG JENDERSECK v. JOHNSON & JOHNSON et al                                             09/12/2018
                  3:18-cv-13781-FLW-LHG SMITH v. JOHNSON & JOHNSON et al                                                  09/12/2018
                  3:18-cv-13782-FLW-LHG MABIN v. JOHNSON & JOHNSON et al                                                  09/12/2018
                  3:18-cv-13800-FLW-LHG CERRONE v. JOHNSON & JOHNSON et al                                                09/12/2018
                  3:18-cv-13783-FLW-LHG LABRIOLA v. JOHNSON & JOHNSON et al                                               09/12/2018
                  3:18-cv-13784-FLW-LHG OWENS et al v. JOHNSON & JOHNSON et al                                            09/12/2018
                  3:18-cv-13785-FLW-LHG MCCOMB v. JOHNSON & JOHNSON et al                                                 09/12/2018
                  3:18-cv-13786-FLW-LHG SCHULZE v. JOHNSON & JOHNSON et al                                                09/12/2018
                  3:18-cv-13802-FLW-LHG EASTER v. JOHNSON & JOHNSON et al                                                 09/12/2018
                  3:18-cv-13803-FLW-LHG GIBSON v. JOHNSON & JOHNSON et al                                                 09/12/2018
                  3:18-cv-13806-FLW-LHG HARGROVE v. JOHNSON & JOHNSON et al                                               09/12/2018
                  3:18-cv-13810-FLW-LHG HERKERT-SOYARS v. JOHNSON & JOHNSON et al                                         09/12/2018
                  3:18-cv-13811-FLW-LHG JOHNSON v. JOHNSON & JOHNSON et al                                                09/12/2018
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                             548/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2for Filed
                                                Document                the District of New Jersey-Query
                                                                                 05/24/19        Page 551Associated Cases
                                                                                                               of 627
                  3:18-cv-13812-FLW-LHG KENNEDY v. JOHNSON & JOHNSON et al                                               09/12/2018
                  3:18-cv-13815-FLW-LHG LEWIS v. JOHNSON & JOHNSON et al                                                 09/12/2018
                  3:18-cv-13816-FLW-LHG DAVISON v. JOHNSON & JOHNSON et al                                               09/12/2018
                  3:18-cv-13817-FLW-LHG MILLER v. JOHNSON & JOHNSON et al                                                09/12/2018
                  3:18-cv-13826-FLW-LHG KUETHER v. JOHNSON & JOHNSON et al                                               09/12/2018
                  3:18-cv-13838-FLW-LHG FARLEY v. JOHNSON & JOHNSON et al                                                09/13/2018
                  3:18-cv-13839-FLW-LHG DOWNS v. JOHNSON & JOHNSON et al                                                 09/13/2018
                  3:18-cv-13841-FLW-LHG STEVENS v. JOHNSON & JOHNSON et al                                               09/13/2018
                  3:18-cv-13845-FLW-LHG WILKINS v. JOHNSON & JOHNSON et al                                               09/13/2018
                  3:18-cv-13848-FLW-LHG OVIEDO v. JOHNSON & JOHNSON et al                                                09/13/2018
                  3:18-cv-13850-FLW-LHG HILL v. JOHNSON & JOHNSON et al                                                  09/13/2018
                  3:18-cv-13853-FLW-LHG HAZLETT v. JOHNSON & JOHNSON et al                                               09/13/2018
                  3:18-cv-13854-FLW-LHG DEVILLIER v. JOHNSON & JOHNSON et al                                             09/13/2018
                  3:18-cv-13856-FLW-LHG O'CONNOR v. JOHNSON & JOHNSON et al                                              09/13/2018
                  3:18-cv-13859-FLW-LHG MCPHILLIPS v. JOHNSON & JOHNSON et al                                            09/13/2018
                  3:18-cv-13863-FLW-LHG STEPPE v. JOHNSON & JOHNSON et al                                                09/13/2018
                  3:18-cv-14045-FLW-LHG DALLER v. JOHNSON & JOHNSON et al                                                09/20/2018
                  3:18-cv-13871-FLW-LHG KLINE v. JOHNSON & JOHNSON et al                                                 09/13/2018
                  3:18-cv-13873-FLW-LHG CAMPAGNA v. JOHNSON & JOHNSON et al                                              09/13/2018
                  3:18-cv-13897-FLW-LHG POSNER v. JOHNSON & JOHNSON et al                                                09/14/2018
                  3:18-cv-14050-FLW-LHG HEWLETT v. JOHNSON & JOHNSON et al                                               09/20/2018
                  3:18-cv-14046-FLW-LHG UTLEY v. JOHNSON & JOHNSON et al                                                 09/20/2018
                  3:18-cv-14072-FLW-LHG RAYMOND v. JOHNSON & JOHNSON, INC. et al                                         09/20/2018
                  3:18-cv-14074-FLW-LHG ROSALES v. JOHNSON & JOHNSON, INC. et al                                         09/20/2018
                  3:18-cv-14005-FLW-LHG BOULEY v. JOHNSON & JOHNSON et al                                                09/20/2018
                  3:18-cv-14075-FLW-LHG SCHONBERG v. JOHNSON & JOHNSON, INC. et al 09/20/2018
                  3:18-cv-14055-FLW-LHG WORTHINGTON v. JOHNSON & JOHNSON et al                                           09/20/2018
                  3:18-cv-14066-FLW-LHG BLINDERMAN v. JOHNSON & JOHNSON et al                                            09/20/2018
                  3:18-cv-14071-FLW-LHG LAWRENCE v. JOHNSON & JOHNSON et al                                              09/20/2018
                  3:18-cv-14067-FLW-LHG BOGAN v. JOHNSON & JOHNSON et al                                                 09/20/2018
                  3:18-cv-14068-FLW-LHG ECKES v. JOHNSON & JOHNSON et al                                                 09/20/2018
                  3:18-cv-14070-FLW-LHG MONROE v. JOHNSON & JOHNSON et al                                                09/20/2018
                  3:18-cv-14079-FLW-LHG SMITH v. JOHNSON & JOHNSON, INC. et al                                           09/20/2018
                  3:18-cv-14080-FLW-LHG STARINSKI v. JOHNSON & JOHNSON, INC. et al                                       09/20/2018
                  3:18-cv-14082-FLW-LHG WILLIAMS v. JOHNSON & JOHNSON, INC. et al                                        09/20/2018
                  3:18-cv-14085-FLW-LHG HENSEN v. JOHNSON & JOHNSON et al                                                09/20/2018
                  3:18-cv-14086-FLW-LHG JONES v. JOHNSON & JOHNSON et al                                                 09/21/2018
                  3:18-cv-14088-FLW-LHG MCELHANEY v. JOHNSON & JOHNSON et al                                             09/21/2018
                  3:18-cv-14092-FLW-LHG ROWLEY v. JOHNSON & JOHNSON et al                                                09/21/2018
                  3:18-cv-14094-FLW-LHG BERRY v. JOHNSON & JOHNSON et al                                                 09/21/2018
                  3:18-cv-14096-FLW-LHG MILLS v. JOHNSON & JOHNSON et al                                                 09/21/2018
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                            549/625
5/15/2019                           CM/ECF LIVE - U.S.
                          Case 1:19-cv-01530           District Court2for Filed
                                                  Document                the District of New Jersey-Query
                                                                                   05/24/19        Page 552Associated Cases
                                                                                                                 of 627

                  3:18-cv-14095-FLW-LHG PHILPOT v. JOHNSON & JOHNSON et al                                                09/21/2018
                  3:18-cv-14100-FLW-LHG WELLMAN v. JOHNSON & JOHNSON et al                                                09/21/2018
                  3:18-cv-14104-FLW-LHG WARD v. JOHNSON & JOHNSON et al                                                   09/21/2018
                  3:18-cv-14087-FLW-LHG DAGOSTINO v. JOHNSON & JOHNSON et al                                              09/21/2018
                  3:18-cv-14106-FLW-LHG MITCHELL v. JOHNSON & JOHNSON et al                                               09/21/2018
                  3:18-cv-14110-FLW-LHG HARTLESS v. JOHNSON & JOHNSON, INC. et al                                         09/21/2018
                  3:18-cv-14145-FLW-LHG MARCHETTI v. JOHNSON & JOHNSON et al                                              09/21/2018
                  3:18-cv-14156-FLW-LHG IMPELLIZZERI v. JOHNSON & JOHNSON et al                                           09/21/2018
                  3:18-cv-14158-FLW-LHG Garozzo, et al v. Johnson & Johnson, et al                                        09/21/2018
                  3:18-cv-14164-FLW-LHG MARTINS v. JOHNSON & JOHNSON et al                                                09/21/2018
                  3:18-cv-14167-FLW-LHG HARRELL v. JOHNSON & JOHNSON et al                                                09/21/2018
                  3:18-cv-14160-FLW-LHG THILMANY v. JOHNSON & JOHNSON et al                                               09/21/2018
                  3:18-cv-14168-FLW-LHG PURVES v. JOHNSON & JOHNSON et al                                                 09/21/2018
                  3:18-cv-14161-FLW-LHG FERNANDES v. JOHNSON & JOHNSON et al                                              09/21/2018
                  3:18-cv-14171-FLW-LHG OTIS v. JOHNSON & JOHNSON et al                                                   09/21/2018
                  3:18-cv-14169-FLW-LHG ROEPENACK v. JOHNSON & JOHNSON et al                                              09/21/2018
                  3:18-cv-14181-FLW-LHG HILL v. JOHNSON & JOHNSON et al                                                   09/21/2018
                  3:18-cv-14197-FLW-LHG GONZALEZ v. JOHNSON & JOHNSON, INC. et al                                         09/24/2018
                  3:18-cv-14218-FLW-LHG HOLDEN et al v. JOHNSON & JOHNSON et al                                           09/24/2018
                  3:18-cv-14224-FLW-LHG BOLLINGER v. JOHNSON & JOHNSON et al                                              09/25/2018
                  3:18-cv-14242-FLW-LHG HILL et al v. JOHNSON & JOHNSON et al                                             09/25/2018
                  3:18-cv-14244-FLW-LHG DISSMORE v. JOHNSON & JOHNSON et al                                               09/25/2018
                  3:18-cv-14268-FLW-LHG HAFFNER v. JOHNSON & JOHNSON et al                                                09/26/2018
                  3:18-cv-14255-FLW-LHG CRANFORD v. JOHNSON & JOHNSON et al                                               09/26/2018
                  3:18-cv-14269-FLW-LHG HAYS v. JOHNSON & JOHNSON et al                                                   09/26/2018
                  3:18-cv-14267-FLW-LHG WOLFGANG v. JOHNSON & JOHNSON et al                                               09/26/2018
                  3:18-cv-14271-FLW-LHG HARRIS v. JOHNSON & JOHNSON et al                                                 09/26/2018
                  3:18-cv-14266-FLW-LHG PARKER v. JOHNSON & JOHNSON et al                                                 09/26/2018
                  3:18-cv-14274-FLW-LHG BELLCOM v. JOHNSON & JOHNSON et al                                                09/26/2018
                  3:18-cv-14260-FLW-LHG RAMEAU et al v. JOHNSON & JOHNSON et al                                           09/26/2018
                  3:18-cv-14265-FLW-LHG DOUGLAS v. JOHNSON & JOHNSON et al                                                09/26/2018
                  3:18-cv-14263-FLW-LHG PRINGLE v. JOHNSON & JOHNSON et al                                                09/26/2018
                  3:18-cv-14257-FLW-LHG ROSS v. JOHNSON & JOHNSON et al                                                   09/26/2018
                  3:18-cv-14279-FLW-LHG FIGGINS-PRUITT v. JOHNSON & JOHNSON et al                                         09/26/2018
                  3:18-cv-14284-FLW-LHG OVERTON v. JOHNSON & JOHNSON et al                                                09/26/2018
                  3:18-cv-14273-FLW-LHG SMITH v. JOHNSON & JOHNSON et al                                                  09/26/2018
                  3:18-cv-14286-FLW-LHG LYNCH v. JOHNSON & JOHNSON et al                                                  09/26/2018
                  3:18-cv-14288-FLW-LHG ZANK v. JOHNSON & JOHNSON et al                                                   09/26/2018
                  3:18-cv-14292-FLW-LHG KING v. JOHNSON & JOHNSON et al                                                   09/26/2018
                  3:18-cv-14295-FLW-LHG VOLK et al v. JOHNSON & JOHNSON et al                                             09/27/2018
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                             550/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2for Filed
                                                Document                the District of New Jersey-Query
                                                                                 05/24/19        Page 553Associated Cases
                                                                                                               of 627
                  3:18-cv-14297-FLW-LHG MIERA v. JOHNSON & JOHNSON et al                                                 09/27/2018
                  3:18-cv-14299-FLW-LHG KING et al v. JOHNSON & JOHNSON et al                                            09/27/2018
                  3:18-cv-14290-FLW-LHG KELLY v. JOHNSON & JOHNSON et al                                                 09/27/2018
                  3:18-cv-14311-FLW-LHG BURKHOLTZ v. JOHNSON & JOHNSON et al                                             09/27/2018
                  3:18-cv-14270-FLW-LHG BONADIO v. JOHNSON & JOHNSON et al                                               09/27/2018
                  3:18-cv-14316-FLW-LHG EDDY v. JOHNSON & JOHNSON et al                                                  09/27/2018
                  3:18-cv-14319-FLW-LHG KONKEL et al v. JOHNSON & JOHNSON et al                                          09/27/2018
                  3:18-cv-14343-FLW-LHG SHIPLEY v. JOHNSON & JOHNSON, INC. et al                                         09/27/2018
                  3:18-cv-14320-FLW-LHG ROYBAL v. JOHNSON & JOHNSON et al                                                09/27/2018
                  3:18-cv-14344-FLW-LHG KOBEL et al v. JOHNSON & JOHNSON et al                                           09/27/2018
                  3:18-cv-14346-FLW-LHG ROBINSON-HORTON et al v. JOHNSON &
                                                                                                                         09/27/2018
                  JOHNSON et al
                  3:18-cv-14323-FLW-LHG UBALDINI v. JOHNSON & JOHNSON et al                                              09/27/2018
                  3:18-cv-14348-FLW-LHG HOMIRE et al v. JOHNSON & JOHNSON et al                                          09/27/2018
                  3:18-cv-14349-FLW-LHG TRINGALI v. JOHNSON & JOHNSON et al                                              09/27/2018
                  3:18-cv-14351-FLW-LHG MAGID v. JOHNSON & JOHNSON et. al.                                               09/27/2018
                  3:18-cv-14352-FLW-LHG Rogers v. Johnson & Johnson et al                                                09/27/2018
                  3:18-cv-14353-FLW-LHG Word v. Johnson & Johnson et al                                                  09/27/2018
                  3:18-cv-14338-FLW-LHG KERR v. JOHNSON & JOHNSON et al                                                  09/27/2018
                  3:18-cv-14354-FLW-LHG RICE et al v. JOHNSON & JOHNSON et al                                            09/28/2018
                  3:18-cv-14359-FLW-LHG WHALING v. JOHNSON & JOHNSON et al                                               09/28/2018
                  3:18-cv-14367-FLW-LHG BLACK et al v. JOHNSON & JOHNSON et al                                           09/28/2018
                  3:18-cv-14375-FLW-LHG RODRIGUEZ v. JOHNSON & JOHNSON et al                                             09/28/2018
                  3:18-cv-14377-FLW-LHG MAY v. JOHNSON & JOHNSON et al                                                   09/28/2018
                  3:18-cv-14368-FLW-LHG FLEMING v. JOHNSON & JOHNSON et al                                               09/28/2018
                  3:18-cv-14369-FLW-LHG BRUGH v. JOHNSON & JOHNSON et al                                                 09/28/2018
                  3:18-cv-14371-FLW-LHG OSWALT HEAD v. JOHNSON & JOHNSON et al                                           09/28/2018
                  3:18-cv-14389-FLW-LHG SITLER v. JOHNSON & JOHNSON et al                                                09/28/2018
                  3:18-cv-14400-FLW-LHG Sperling v. Johnson & Johnson et al                                              09/28/2018
                  3:18-cv-14401-FLW-LHG JENKINS v. JOHNSON & JOHNSON et al                                               09/28/2018
                  3:18-cv-14402-FLW-LHG JONES v. JOHNSON & JOHNSON et al                                                 09/28/2018
                  3:18-cv-14403-FLW-LHG CHISOLM v. JOHNSON & JOHNSON et al                                               09/28/2018
                  3:18-cv-14405-FLW-LHG WREN v. JOHNSON & JOHNSON et al                                                  09/28/2018
                  3:18-cv-14406-FLW-LHG LANGLEY v. JOHNSON & JOHNSON et al                                               09/28/2018
                  3:18-cv-14408-FLW-LHG VAUGHN v. JOHNSON & JOHNSON et al                                                09/28/2018
                  3:18-cv-14391-FLW-LHG THOMAS v. JOHNSON & JOHNSON et al                                                09/28/2018
                  3:18-cv-14409-FLW-LHG CECIL v. JOHNSON & JOHNSON et al                                                 09/28/2018
                  3:18-cv-14411-FLW-LHG IVESTER v. JOHNSON & JOHNSON et al                                               09/28/2018
                  3:18-cv-14413-FLW-LHG BLANCHETTE v. JOHNSON & JOHNSON et al                                            09/28/2018
                  3:18-cv-14415-FLW-LHG WHITAKER v. JOHNSON & JOHNSON et al                                              09/28/2018
                  3:18-cv-14416-FLW-LHG ROSS v. JOHNSON & JOHNSON et al                                                  09/28/2018
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                            551/625
5/15/2019                           CM/ECF LIVE - U.S.
                          Case 1:19-cv-01530           District Court2for Filed
                                                  Document                the District of New Jersey-Query
                                                                                   05/24/19        Page 554Associated Cases
                                                                                                                 of 627

                  3:18-cv-14417-FLW-LHG RICO v. JOHNSON & JOHNSON et al                                                   09/28/2018
                  3:18-cv-14384-FLW-LHG AUSTIN v. JOHNSON & JOHNSON et al                                                 09/28/2018
                  3:18-cv-14418-FLW-LHG PUNZO v. JOHNSON & JOHNSON et al                                                  09/28/2018
                  3:18-cv-14386-FLW-LHG WILDE v. JOHNSON & JOHNSON et al                                                  09/28/2018
                  3:18-cv-14421-FLW-LHG PUGH v. JOHNSON & JOHNSON et al                                                   09/28/2018
                  3:18-cv-14392-FLW-LHG BORBON v. JOHNSON & JOHNSON et al                                                 09/28/2018
                  3:18-cv-14426-FLW-LHG MOORE v. JOHNSON & JOHNSON et al                                                  09/28/2018
                  3:18-cv-14429-FLW-LHG MCAFEE v. JOHNSON & JOHNSON et al                                                 09/28/2018
                  3:18-cv-14396-FLW-LHG JUDD et al v. JOHNSON & JOHNSON et al                                             09/28/2018
                  3:18-cv-14399-FLW-LHG WILLIAMS v. JOHNSON & JOHNSON, INC. et al                                         09/28/2018
                  3:18-cv-14433-FLW-LHG CULLINS v. JOHNSON & JOHNSON et al                                                09/28/2018
                  3:18-cv-14434-FLW-LHG CRAWLEY v. JOHNSON & JOHNSON et al                                                09/28/2018
                  3:18-cv-14435-FLW-LHG FORBES v. JOHNSON & JOHNSON et al                                                 09/28/2018
                  3:18-cv-14436-FLW-LHG DOWNS v. JOHNSON & JOHNSON et al                                                  09/28/2018
                  3:18-cv-14437-FLW-LHG TAYLOR v. JOHNSON & JOHNSON et al                                                 09/28/2018
                  3:18-cv-14438-FLW-LHG WOOD v. JOHNSON & JOHNSON et al                                                   09/28/2018
                  3:18-cv-14440-FLW-LHG POWELL v. JOHNSON & JOHNSON et al                                                 09/28/2018
                  3:18-cv-14404-FLW-LHG KEARNS et al v. JOHNSON & JOHNSON et al                                           09/28/2018
                  3:18-cv-14441-FLW-LHG WEEKS v. JOHNSON & JOHNSON et al                                                  09/28/2018
                  3:18-cv-14442-FLW-LHG SCHILD v. JOHNSON & JOHNSON et al                                                 09/28/2018
                  3:18-cv-14445-FLW-LHG PHILLIPS v. JOHNSON & JOHNSON et al                                               09/28/2018
                  3:18-cv-14446-FLW-LHG KENDRICK v. JOHNSON & JOHNSON et al                                               09/28/2018
                  3:18-cv-14448-FLW-LHG HULL v. JOHNSON & JOHNSON et al                                                   09/28/2018
                  3:18-cv-14449-FLW-LHG CASE v. JOHNSON & JOHNSON et al                                                   09/28/2018
                  3:18-cv-14450-FLW-LHG AVELLINO v. JOHNSON & JOHNSON et al                                               09/28/2018
                  3:18-cv-14451-FLW-LHG ADAMI v. JOHNSON & JOHNSON et al                                                  09/28/2018
                  3:18-cv-14452-FLW-LHG JAMESON v. JOHNSON & JOHNSON et al                                                09/28/2018
                  3:18-cv-14420-FLW-LHG ELGIN v. JOHNSON & JOHNSON et al                                                  09/28/2018
                  3:18-cv-14430-FLW-LHG LANGSTON v. JOHNSON & JOHNSON et al                                               09/28/2018
                  3:18-cv-14423-FLW-LHG DOMESTICO v. JOHNSON & JOHNSON, INC. et al                                        09/28/2018
                  3:18-cv-14453-FLW-LHG JOHNSON v. JOHNSON & JOHNSON et al                                                09/28/2018
                  3:18-cv-14454-FLW-LHG HEFFINGTON v. JOHNSON & JOHNSON, INC. et al                                       09/28/2018
                  3:18-cv-14456-FLW-LHG MCCOY v. JOHNSON & JOHNSON et al                                                  09/28/2018
                  3:18-cv-14464-FLW-LHG MITCHELL v. JOHNSON & JOHNSON et al                                               09/28/2018
                  3:18-cv-14467-FLW-LHG LADNIER v. JOHNSON & JOHNSON et al                                                09/28/2018
                  3:18-cv-14469-FLW-LHG BLADES v. JOHNSON & JOHNSON et al                                                 09/28/2018
                  3:18-cv-14470-FLW-LHG SHEASBY v. JOHNSON & JOHNSON et al                                                09/28/2018
                  3:18-cv-14475-FLW-LHG BEKAS v. JOHNSON & JOHNSON et al                                                  10/01/2018
                  3:18-cv-14476-FLW-LHG LAKE v. JOHNSON & JOHNSON et al                                                   10/01/2018
                  3:18-cv-14487-FLW-LHG HENCKEN v. JOHNSON & JOHNSON et al                                                10/01/2018
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                             552/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2for Filed
                                                Document                the District of New Jersey-Query
                                                                                 05/24/19        Page 555Associated Cases
                                                                                                               of 627
                  3:18-cv-14498-FLW-LHG IVORY v. JOHNSON & JOHNSON et al                                                 10/01/2018
                  3:18-cv-14477-FLW-LHG COBBS v. JOHNSON & JOHNSON et al.                                                10/01/2018
                  3:18-cv-14478-FLW-LHG GORDON-HERNANDEZ v. JOHNSON & JOHNSON
                                                                                                                         10/01/2018
                  et al
                  3:18-cv-14479-FLW-LHG REYNOLDS v. JOHNSON & JOHNSON et al                                              10/01/2018
                  3:18-cv-14480-FLW-LHG SHELTON v. JOHNSON & JOHNSON et al                                               10/01/2018
                  3:18-cv-14481-FLW-LHG PERULLO v. JOHNSON & JOHNSON et al                                               10/01/2018
                  3:18-cv-14482-FLW-LHG WILLIAMS v. JOHNSON & JOHNSON et al                                              10/01/2018
                  3:18-cv-14483-FLW-LHG BELGARD v. JOHNSON & JOHNSON et al                                               10/01/2018
                  3:18-cv-14484-FLW-LHG MARTINEZ v. JOHNSON & JOHNSON et al                                              10/01/2018
                  3:18-cv-14485-FLW-LHG JORDAN v. JOHNSON & JOHNSON et al                                                10/01/2018
                  3:18-cv-14488-FLW-LHG JAMES v. JOHNSON & JOHNSON et al                                                 10/02/2018
                  3:18-cv-14501-FLW-LHG SHOOK v. JOHNSON & JOHNSON et al                                                 10/02/2018
                  3:18-cv-14499-FLW-LHG WILSON v. JOHNSON & JOHNSON et al                                                10/02/2018
                  3:18-cv-14497-FLW-LHG SINCOFF et al v. JOHNSON & JOHNSON et al                                         10/02/2018
                  3:18-cv-14489-FLW-LHG GRANT-RICHBERG v. JOHNSON & JOHNSON et al 10/02/2018
                  3:18-cv-14490-FLW-LHG MARCIANO v. JOHNSON & JOHNSON et al                                              10/02/2018
                  3:18-cv-14492-FLW-LHG TRAYNOR et al v. JOHNSON & JOHNSON et al                                         10/02/2018
                  3:18-cv-14493-FLW-LHG JOUNAKOS v. JOHNSON & JOHNSON et al                                              10/02/2018
                  3:18-cv-14494-FLW-LHG VAUGHN v. JOHNSON & JOHNSON et al                                                10/02/2018
                  3:18-cv-14495-FLW-LHG MATHERNE v. JOHNSON & JOHNSON et al                                              10/02/2018
                  3:18-cv-14496-FLW-LHG ROSE v. JOHNSON & JOHNSON et al                                                  10/02/2018
                  3:18-cv-14516-FLW-LHG BACHELDER v. JOHNSON & JOHNSON et al                                             10/02/2018
                  3:18-cv-14523-FLW-LHG HARI v. JOHNSON & JOHNSON, INC. et al                                            10/02/2018
                  3:18-cv-14524-FLW-LHG HAMMOND v. JOHNSON & JOHNSON et al                                               10/02/2018
                  3:18-cv-14528-FLW-LHG PREMEAUX v. JOHNSON & JOHNSON et al                                              10/02/2018
                  3:18-cv-14486-FLW-LHG BOUDREAU v. JOHNSON & JOHNSON et al                                              10/02/2018
                  3:18-cv-14555-FLW-LHG SCHORTGEN v. JOHNSON & JOHNSON et al                                             10/02/2018
                  3:18-cv-14503-FLW-LHG MITCHELL v. JOHNSON & JOHNSON et al                                              10/02/2018
                  3:18-cv-14559-FLW-LHG BALVIN v. JOHNSON & JOHNSON, INC. et al                                          10/02/2018
                  3:18-cv-14557-FLW-LHG KOHUT et al v. JOHNSON & JOHNSON et al                                           10/02/2018
                  3:18-cv-14505-FLW-LHG AHUMADA et al v. JOHNSON AND JOHNSON et al 10/02/2018
                  3:18-cv-14507-FLW-LHG MCCLAIN v. JOHNSON & JOHNSON et al                                               10/02/2018
                  3:18-cv-14509-FLW-LHG KOLZET v. JOHNSON & JOHNSON et al                                                10/02/2018
                  3:18-cv-14510-FLW-LHG ADAMS v. JOHNSON AND JOHNSON et al                                               10/02/2018
                  3:18-cv-14530-FLW-LHG JOHNSON v. JOHNSON & JOHNSON et al                                               10/02/2018
                  3:18-cv-14531-FLW-LHG ABBOTT v. JOHNSON & JOHNSON et al                                                10/02/2018
                  3:18-cv-14534-FLW-LHG ELLIS v. JOHNSON AND JOHNSON et al                                               10/02/2018
                  3:18-cv-14535-FLW-LHG DEARTH v. JOHNSON & JOHNSON et al                                                10/02/2018
                  3:18-cv-14564-FLW-LHG RUSH v. JOHNSON & JOHNSON et al                                                  10/02/2018
                  3:18-cv-14536-FLW-LHG NEWMAN et al v. JOHNSON & JOHNSON et al                                          10/02/2018
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                            553/625
5/15/2019                           CM/ECF LIVE - U.S.
                          Case 1:19-cv-01530           District Court2for Filed
                                                  Document                the District of New Jersey-Query
                                                                                   05/24/19        Page 556Associated Cases
                                                                                                                 of 627

                  3:18-cv-14538-FLW-LHG HARTWELL v. JOHNSON & JOHNSON et al                                               10/03/2018
                  3:18-cv-14532-FLW-LHG COOPER v. JOHNSON & JOHNSON et al                                                 10/03/2018
                  3:18-cv-14539-FLW-LHG ESTES v. JOHNSON & JOHNSON et al                                                  10/03/2018
                  3:18-cv-14543-FLW-LHG LANDRY v. JOHNSON & JOHNSON et al                                                 10/03/2018
                  3:18-cv-14546-FLW-LHG LOUPE v. JOHNSON & JOHNSON et al                                                  10/03/2018
                  3:18-cv-14581-FLW-LHG BENNETT v. JOHNSON AND JOHNSON et al                                              10/03/2018
                  3:18-cv-14577-FLW-LHG MACK v. JOHNSON & JOHNSON et al                                                   10/03/2018
                  3:18-cv-14578-FLW-LHG TATUM v. JOHNSON & JOHNSON et al                                                  10/03/2018
                  3:18-cv-14579-FLW-LHG ARNOLD v. JOHNSON AND JOHNSON et al                                               10/03/2018
                  3:18-cv-14582-FLW-LHG MAUPIN et al v. JOHNSON & JOHNSON et al                                           10/03/2018
                  3:18-cv-14586-FLW-LHG GLAUNER v. JOHNSON & JOHNSON et al                                                10/03/2018
                  3:18-cv-14587-FLW-LHG RAFUSE et al v. JOHNSON & JOHNSON et al                                           10/03/2018
                  3:18-cv-14588-FLW-LHG PETERSON v. JOHNSON & JOHNSON, INC. et al                                         10/03/2018
                  3:18-cv-14591-FLW-LHG LARCHEVEQUE v. JOHNSON & JOHNSON et al                                            10/03/2018
                  3:18-cv-14593-FLW-LHG BRYANT v. JOHNSON & JOHNSON et al                                                 10/03/2018
                  3:18-cv-14597-FLW-LHG DANKO v. JOHNSON & JOHNSON, INC. et al                                            10/04/2018
                  3:18-cv-14600-FLW-LHG ZAVALA v. JOHNSON & JOHNSON, INC. et al                                           10/04/2018
                  3:18-cv-14603-FLW-LHG BUCKLES v. JOHNSON & JOHNSON et al                                                10/04/2018
                  3:18-cv-14637-FLW-LHG Gibson et al v. Johnson & Johnson et al                                           10/04/2018
                  3:18-cv-14619-FLW-LHG TESAR v. JOHNSON & JOHNSON et al                                                  10/04/2018
                  3:18-cv-14659-FLW-LHG RAFFERTY v. JOHNSON & JOHNSON et al                                               10/05/2018
                  3:18-cv-14661-FLW-LHG FELENSTEIN et al v. JOHNSON & JOHNSON et al                                       10/05/2018
                  3:18-cv-14662-FLW-LHG HAWES v. JOHNSON & JOHNSON et al                                                  10/05/2018
                  3:18-cv-14663-FLW-LHG MAGERA v. JOHNSON & JOHNSON et al                                                 10/05/2018
                  3:18-cv-14664-FLW-LHG LUBKOWSKI et al v. JOHNSON & JOHNSON et al                                        10/05/2018
                  3:18-cv-14638-FLW-LHG MCCAW-MUSSIO v. JOHNSON & JOHNSON et al                                           10/05/2018
                  3:18-cv-14642-FLW-LHG LEWIS-HORN v. JOHNSON & JOHNSON et al                                             10/05/2018
                  3:18-cv-14667-FLW-LHG LAWING v. JOHNSON & JOHNSON et al                                                 10/05/2018
                  3:18-cv-14668-FLW-LHG GERALDINO et al v. JOHNSON & JOHNSON et al                                        10/05/2018
                  3:18-cv-14644-FLW-LHG MILLER v. JOHNSON & JOHNSON et al                                                 10/05/2018
                  3:18-cv-14669-FLW-LHG HOFER v. JOHNSON & JOHNSON et al                                                  10/05/2018
                  3:18-cv-14646-FLW-LHG MALLETT v. JOHNSON & JOHNSON et al                                                10/05/2018
                  3:18-cv-14676-FLW-LHG GONZALEZ v. JOHNSON & JOHNSON et al                                               10/05/2018
                  3:18-cv-14654-FLW-LHG RICHARDS v. JOHNSON & JOHNSON et al                                               10/05/2018
                  3:18-cv-14684-FLW-LHG FRANKEL v. JOHNSON & JOHNSON et al                                                10/05/2018
                  3:18-cv-14656-FLW-LHG CALLOWAY v. JOHNSON & JOHNSON et al                                               10/05/2018
                  3:18-cv-14657-FLW-LHG JEFFREYS et al v. JOHNSON & JOHNSON et al                                         10/05/2018
                  3:18-cv-14658-FLW-LHG METZLER v. JOHNSON & JOHNSON et al                                                10/05/2018
                  3:18-cv-14717-FLW-LHG WOODARD v. JOHNSON & JOHNSON et al                                                10/09/2018
                  3:18-cv-14721-FLW-LHG MARQUIS v. JOHNSON & JOHNSON et al                                                10/09/2018
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                             554/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2for Filed
                                                Document                the District of New Jersey-Query
                                                                                 05/24/19        Page 557Associated Cases
                                                                                                               of 627
                  3:18-cv-14722-FLW-LHG PEPPIN v. JOHNSON & JOHNSON et al                                                10/09/2018
                  3:18-cv-14723-FLW-LHG HUNT v. JOHNSON & JOHNSON et al                                                  10/09/2018
                  3:18-cv-14687-FLW-LHG HARRIS v. JOHNSON & JOHNSON et al                                                10/09/2018
                  3:18-cv-14724-FLW-LHG HALLIGAN v. JOHNSON & JOHNSON et al                                              10/09/2018
                  3:18-cv-14695-FLW-LHG CAVIN v. JOHNSON & JOHNSON et al                                                 10/09/2018
                  3:18-cv-14699-FLW-LHG HARNESS v. JOHNSON & JOHNSON et al                                               10/09/2018
                  3:18-cv-14700-FLW-LHG MILLER v. JOHNSON & JOHNSON et al                                                10/09/2018
                  3:18-cv-14725-FLW-LHG BURKE v. JOHNSON & JOHNSON et al                                                 10/09/2018
                  3:18-cv-14703-FLW-LHG DISTASIO v. JOHNSON & JOHNSON et al                                              10/09/2018
                  3:18-cv-14738-FLW-LHG RUSH v. JOHNSON & JOHNSON et al                                                  10/09/2018
                  3:18-cv-14739-FLW-LHG HICKS v. JOHNSON & JOHNSON et al                                                 10/09/2018
                  3:18-cv-14704-FLW-LHG LEE v. JOHNSON & JOHNSON et al                                                   10/09/2018
                  3:18-cv-14705-FLW-LHG BRIXIE v. JOHNSON & JOHNSON et al                                                10/09/2018
                  3:18-cv-14746-FLW-LHG STODDARD v. JOHNSON & JOHNSON, INC. et al 10/09/2018
                  3:18-cv-14748-FLW-LHG LYNN v. JOHNSON & JOHNSON, INC. et al                                            10/09/2018
                  3:18-cv-14749-FLW-LHG JACKSON v. JOHNSON & JOHNSON et al                                               10/09/2018
                  3:18-cv-14708-FLW-LHG CROSS v. JOHNSON & JOHNSON et al                                                 10/09/2018
                  3:18-cv-14751-FLW-LHG TRAMONTOZZI v. JOHNSON & JOHNSON, INC. et
                                                                                                                         10/09/2018
                  al
                  3:18-cv-14753-FLW-LHG MCBEE v. JOHNSON & JOHNSON, INC. et al                                           10/09/2018
                  3:18-cv-14754-FLW-LHG MOORE v. JOHNSON & JOHNSON, INC. et al                                           10/09/2018
                  3:18-cv-14755-FLW-LHG MCCORMICK v. JOHNSON & JOHNSON et al                                             10/09/2018
                  3:18-cv-14710-FLW-LHG MANZO v. JOHNSON & JOHNSON et al                                                 10/09/2018
                  3:18-cv-14712-FLW-LHG WILLIAMS v. JOHNSON & JOHNSON et al                                              10/09/2018
                  3:18-cv-14714-FLW-LHG STACEY v. JOHNSON & JOHNSON et al                                                10/09/2018
                  3:18-cv-14759-FLW-LHG BOMAR v. JOHNSON & JOHNSON et al                                                 10/09/2018
                  3:18-cv-14763-FLW-LHG BROWN v. JOHNSON &JOHNSON et al                                                  10/09/2018
                  3:18-cv-14774-FLW-LHG MIRANDA v. JOHNSON & JOHNSON et al                                               10/10/2018
                  3:18-cv-14778-FLW-LHG LAVENDER v. JOHNSON & JOHNSON et al                                              10/10/2018
                  3:18-cv-14768-FLW-LHG SHAHHOSSEINI et al v. JOHNSON & JOHNSON et
                                                                                                                         10/10/2018
                  al
                  3:18-cv-14777-FLW-LHG ANDERSON et al v. JOHNSON & JOHNSON et al                                        10/10/2018
                  3:18-cv-14683-FLW-LHG WORD v. JOHNSON & JOHNSON et al                                                  10/10/2018
                  3:18-cv-14779-FLW-LHG WATSON et al v. JOHNSON & JOHNSON et al                                          10/10/2018
                  3:18-cv-14790-FLW-LHG BISCOTTO v. JOHNSON & JOHNSON et al                                              10/10/2018
                  3:18-cv-14791-FLW-LHG CASEY v. JOHNSON & JOHNSON et al                                                 10/10/2018
                  3:18-cv-14805-FLW-LHG BURNHAM v. JOHNSON & JOHNSON et al                                               10/10/2018
                  3:18-cv-14818-FLW-LHG Hunter v. Johnson & Johnson et al                                                10/10/2018
                  3:18-cv-14809-FLW-LHG GRENIER v. JOHNSON & JOHNSON et al                                               10/10/2018
                  3:18-cv-14823-FLW-LHG WHITE v. JOHNSON & JOHNSON et al                                                 10/10/2018
                  3:18-cv-14825-FLW-LHG FUTERMAN v. JOHNSON & JOHNSON et al                                              10/10/2018

https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                            555/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2for Filed
                                                Document                the District of New Jersey-Query
                                                                                 05/24/19        Page 558Associated Cases
                                                                                                               of 627
                  3:18-cv-14837-FLW-LHG ACEY v. JOHNSON AND JOHNSON et al                                                10/11/2018
                  3:18-cv-14865-FLW-LHG HAYES v. JOHNSON & JOHNSON et al                                                 10/11/2018
                  3:18-cv-14866-FLW-LHG D'AMBROSIA v. JOHNSON & JOHNSON et al                                            10/11/2018
                  3:18-cv-14853-FLW-LHG SMITH v. JOHNSON & JOHNSON et al                                                 10/11/2018
                  3:18-cv-14861-FLW-LHG BREWER v. JOHNSON & JOHNSON et al                                                10/11/2018
                  3:18-cv-14868-FLW-LHG GREENE v. JOHNSON & JOHNSON et al                                                10/11/2018
                  3:18-cv-14870-FLW-LHG VALENTUKONIS v. JOHNSON & JOHNSON et al                                          10/11/2018
                  3:18-cv-14874-FLW-LHG HENAO v. JOHNSON & JOHNSON et al                                                 10/11/2018
                  3:18-cv-14876-FLW-LHG DEMIRJIAN et al v. JOHNSON & JOHNSON et al                                       10/11/2018
                  3:18-cv-14877-FLW-LHG CROSS v. JOHNSON & JOHNSON et al                                                 10/11/2018
                  3:18-cv-14885-FLW-LHG STEADHAM v. JOHNSON & JOHNSON et al                                              10/12/2018
                  3:18-cv-14887-FLW-LHG STICKLES v. JOHNSON & JOHNSON et al                                              10/12/2018
                  3:18-cv-14888-FLW-LHG HILL v. JOHNSON & JOHNSON et al                                                  10/12/2018
                  3:18-cv-14889-FLW-LHG GUTIERREZ v. JOHNSON & JOHNSON et al                                             10/12/2018
                  3:18-cv-14890-FLW-LHG BURNEY et al v. JOHNSON AND JOHNSON et al                                        10/12/2018
                  3:18-cv-14891-FLW-LHG VITALE v. JOHNSON & JOHNSON et al                                                10/12/2018
                  3:18-cv-14892-FLW-LHG JARVIS v. JOHNSON & JOHNSON et al                                                10/12/2018
                  3:18-cv-14893-FLW-LHG OVERSON v. JOHNSON AND JOHNSON et al                                             10/12/2018
                  3:18-cv-14899-FLW-LHG SAWYER v. JOHNSON & JOHNSON et al                                                10/12/2018
                  3:18-cv-14916-FLW-LHG GRIFFIS v. JOHNSON AND JOHNSON et al                                             10/12/2018
                  3:18-cv-14918-FLW-LHG SKUPIEN v. JOHNSON AND JOHNSON et al                                             10/12/2018
                  3:18-cv-14873-FLW-LHG GUIDI et al v. JOHNSON & JOHNSON et al                                           10/12/2018
                  3:18-cv-14921-FLW-LHG CORTEZ v. JOHNSON & JOHNSON et al                                                10/12/2018
                  3:18-cv-14957-FLW-LHG WILLIAMS et al v. JOHNSON AND JOHNSON et al 10/15/2018
                  3:18-cv-14963-FLW-LHG MYCHAYLIW v. JOHNSON & JOHNSON et al                                             10/15/2018
                  3:18-cv-14977-FLW-LHG KREIGHBAUM v. JOHNSON & JOHNSON et al                                            10/16/2018
                  3:18-cv-14978-FLW-LHG MEREE v. JOHNSON & JOHNSON et al                                                 10/16/2018
                  3:18-cv-14980-FLW-LHG BAIR v. JOHNSON & JOHNSON et al                                                  10/16/2018
                  3:18-cv-14994-FLW-LHG CARTOLANO v. JOHNSON AND JOHNSON et al                                           10/16/2018
                  3:18-cv-14990-FLW-LHG TUCKER v. JOHNSON & JOHNSON et al                                                10/16/2018
                  3:18-cv-15045-FLW-LHG RIVERA v. JOHNSON & JOHNSON et al                                                10/18/2018
                  3:18-cv-14986-FLW-LHG ROGERS v. JOHNSON & JOHNSON et al                                                10/16/2018
                  3:18-cv-14987-FLW-LHG HAIR v. JOHNSON & JOHNSON et al                                                  10/16/2018
                  3:18-cv-14984-FLW-LHG MARTINEZ v. JOHNSON & JOHNSON et al                                              10/16/2018
                  3:18-cv-14988-FLW-LHG BAGWELL v. JOHNSON & JOHNSON                                                     10/16/2018
                  3:18-cv-14985-FLW-LHG CARPENTER v. JOHNSON & JOHNSON et al                                             10/16/2018
                  3:18-cv-15027-FLW-LHG PERRY v. JOHNSON & JOHNSON et al                                                 10/17/2018
                  3:18-cv-15009-FLW-LHG KLINE v. JOHNSON & JOHNSON et al                                                 10/17/2018
                  3:18-cv-14537-FLW-LHG COOPER v. JOHNSON & JOHNSON et al                                                10/17/2018
                  3:18-cv-15034-FLW-LHG DARCEY v. JOHNSON & JOHNSON et al                                                10/17/2018
                  3:18-cv-15035-FLW-LHG HILLMER v. JOHNSON & JOHNSON et al                                               10/17/2018
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                            556/625
5/15/2019                           CM/ECF LIVE - U.S.
                          Case 1:19-cv-01530           District Court2for Filed
                                                  Document                the District of New Jersey-Query
                                                                                   05/24/19        Page 559Associated Cases
                                                                                                                 of 627

                  3:18-cv-15036-FLW-LHG KING v. JOHNSON & JOHNSON et al                                                   10/17/2018
                  3:18-cv-15037-FLW-LHG JONES v. JOHNSON & JOHNSON et al                                                  10/17/2018
                  3:18-cv-15038-FLW-LHG LAMBERT et al v. JOHNSON & JOHNSON et al                                          10/17/2018
                  3:18-cv-15039-FLW-LHG EVANS v. JOHNSON & JOHNSON et al                                                  10/17/2018
                  3:18-cv-15040-FLW-LHG REED v. JOHNSON & JOHNSON et al                                                   10/17/2018
                  3:18-cv-15041-FLW-LHG MURPHY v. JOHNSON & JOHNSON et al                                                 10/17/2018
                  3:18-cv-15042-FLW-LHG MCGRAW v. JOHNSON & JOHNSON et al                                                 10/17/2018
                  3:18-cv-15050-FLW-LHG FREEMAN v. JOHNSON & JOHNSON et al                                                10/18/2018
                  3:18-cv-15065-FLW-LHG ROGERS v. JOHNSON & JOHNSON et al                                                 10/18/2018
                  3:18-cv-15066-FLW-LHG MADRID et al v. JOHNSON & JOHNSON et al                                           10/18/2018
                  3:18-cv-15068-FLW-LHG SLOAN v. JOHNSON & JOHNSON et al                                                  10/18/2018
                  3:18-cv-15070-FLW-LHG HODGE v. JOHNSON & JOHNSON et al                                                  10/18/2018
                  3:18-cv-15072-FLW-LHG HADDOX v. JOHNSON & JOHNSON et al                                                 10/18/2018
                  3:18-cv-15083-FLW-LHG KIRBY v. JOHNSON & JOHNSON et al                                                  10/18/2018
                  3:18-cv-15069-FLW-LHG CARTER et al v. JOHNSON & JOHNSON et al                                           10/18/2018
                  3:18-cv-15088-FLW-LHG KORKOWSKI v. JOHNSON & JOHNSON et al                                              10/18/2018
                  3:18-cv-15117-FLW-LHG GRISSOM v. JOHNSON AND JOHNSON et al                                              10/19/2018
                  3:18-cv-15095-FLW-LHG MAESTRI v. JOHNSON & JOHNSON CONSUMER,
                                                                                                                          10/19/2018
                  INC. et al
                  3:18-cv-15096-FLW-LHG MARTIN v. JOHNSON AND JOHNSON et al                                               10/19/2018
                  3:18-cv-15098-FLW-LHG ORCINO v. JOHNSON AND JOHNSON et al                                               10/19/2018
                  3:18-cv-15135-FLW-LHG Stein v. Johnson and Johnson et al                                                10/19/2018
                  3:18-cv-15136-FLW-LHG Sharifirad v. Johnson and Johnson et al                                           10/19/2018
                  3:18-cv-15137-FLW-LHG Bedwell-Jackson et al v. Johnson and Johnson et al                                10/19/2018
                  3:18-cv-15126-FLW-LHG VALDEZ v. JOHNSON AND JOHNSON et al                                               10/19/2018
                  3:18-cv-15159-FLW-LHG Huey v. Johnson and Johnson et al                                                 10/22/2018
                  3:18-cv-15140-FLW-LHG HOUGH et al v. JOHNSON & JOHNSON
                                                                                                                          10/22/2018
                  CONSUMER INC. et al
                  3:18-cv-15120-FLW-LHG TOSCANO et al v. JOHNSON AND JOHNSON et al                                        10/22/2018
                  3:18-cv-15147-FLW-LHG FRANKLIN v. JOHNSON & JOHNSON et al                                               10/22/2018
                  3:18-cv-15154-FLW-LHG WALKER v. JOHNSON AND JOHNSON et al                                               10/22/2018
                  3:18-cv-15148-FLW-LHG ALVAREZ v. JOHNSON & JOHNSON et al                                                10/22/2018
                  3:18-cv-15149-FLW-LHG KHURI v. JOHNSON & JOHNSON et al                                                  10/22/2018
                  3:18-cv-15155-FLW-LHG WASHINGTON v. JOHNSON AND JOHNSON et al                                           10/22/2018
                  3:18-cv-15156-FLW-LHG BARRAGAN et al v. JOHNSON & JOHNSON et al                                         10/22/2018
                  3:18-cv-15150-FLW-LHG MONTGOMERY v. JOHNSON & JOHNSON et al                                             10/22/2018
                  3:18-cv-15151-FLW-LHG SHEEDER v. JOHNSON & JOHNSON et al                                                10/22/2018
                  3:18-cv-15097-FLW-LHG STOCK et al v. JOHNSON & JOHNSON, et al                                           10/22/2018
                  3:18-cv-15160-FLW-LHG BOEHRNS v. JOHNSON & JOHNSON et al                                                10/22/2018
                  3:18-cv-15162-FLW-LHG CHRISTEN v. JOHNSON & JOHNSON et al                                               10/22/2018

https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                             557/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2for Filed
                                                Document                the District of New Jersey-Query
                                                                                 05/24/19        Page 560Associated Cases
                                                                                                               of 627
                  3:18-cv-15164-FLW-LHG CLARK v. JOHNSON & JOHNSON et al                                                 10/22/2018
                  3:18-cv-15157-FLW-LHG WOOLARD v. JOHNSON & JOHNSON et al                                               10/22/2018
                  3:18-cv-15158-FLW-LHG ROSENTHAL v. JOHNSON & JOHNSON et al                                             10/22/2018
                  3:18-cv-15272-FLW-LHG Doyle v. Johnson & Johnson et al                                                 10/24/2018
                  3:18-cv-15201-FLW-LHG MITCHELL v. JOHNSON & JOHNSON et al                                              10/23/2018
                  3:18-cv-15202-FLW-LHG PRUITT v. JOHNSON AND JOHNSON et al                                              10/23/2018
                  3:18-cv-15200-FLW-LHG MCGINNIS v. JOHNSON AND JOHNSON et al                                            10/23/2018
                  3:18-cv-15213-FLW-LHG RAY v. JOHNSON & JOHNSON, INC. et al                                             10/23/2018
                  3:18-cv-15228-FLW-LHG HARTLEY v. JOHNSON & JOHNSON et al                                               10/24/2018
                  3:18-cv-15224-FLW-LHG TYLER v. JOHNSON & JOHNSON, INC. et al                                           10/24/2018
                  3:18-cv-15235-FLW-LHG GOODWIN v. JOHNSON & JOHNSON et al                                               10/24/2018
                  3:18-cv-15270-FLW-LHG Daughtry v. Johnson & Johnson et al                                              10/24/2018
                  3:18-cv-15236-FLW-LHG SPEER v. JOHNSON & JOHNSON et al                                                 10/24/2018
                  3:18-cv-15238-FLW-LHG ZURCHER v. JOHNSON & JOHNSON et al                                               10/24/2018
                  3:18-cv-15288-FLW-LHG Flores v. Johnson and Johnson et al                                              10/25/2018
                  3:18-cv-15267-FLW-LHG SEXTON v. JOHNSON AND JOHNSON et al                                              10/25/2018
                  3:18-cv-15291-FLW-LHG Carter v. Johnson & Johnson et al                                                10/25/2018
                  3:18-cv-15277-FLW-LHG MURDOCK et al v. JOHNSON & JOHNSON et al                                         10/25/2018
                  3:18-cv-15293-FLW-LHG Cox v. Johnson & Johnson et al                                                   10/25/2018
                  3:18-cv-15296-FLW-LHG Vatral v. Johnson & Johnson et al                                                10/25/2018
                  3:18-cv-15299-FLW-LHG Fry et al v. Johnson & Johnson et al                                             10/25/2018
                  3:18-cv-15281-FLW-LHG DECKER v. JOHNSON & JOHNSON et al                                                10/25/2018
                  3:18-cv-15301-FLW-LHG Dudkowski v. Johnson & Johnson et al                                             10/25/2018
                  3:18-cv-15282-FLW-LHG JOINER v. JOHNSON & JOHNSON et al                                                10/25/2018
                  3:18-cv-15283-FLW-LHG HALBOTH v. JOHNSON & JOHNSON et al                                               10/25/2018
                  3:18-cv-15311-FLW-LHG Gleason v. Johnson and Johnson et al                                             10/25/2018
                  3:18-cv-15313-FLW-LHG Boonses et al v. Johnson and Johnson et al                                       10/25/2018
                  3:18-cv-15289-FLW-LHG FABIUS v. JOHNSON & JOHNSON et al                                                10/25/2018
                  3:18-cv-15295-FLW-LHG FOOTS v. JOHNSON & JOHNSON et al                                                 10/25/2018
                  3:18-cv-15297-FLW-LHG BROWN v. JOHNSON & JOHNSON et al                                                 10/25/2018
                  3:18-cv-15298-FLW-LHG KELLY v. JOHNSON & JOHNSON et al                                                 10/25/2018
                  3:18-cv-17232-FLW-LHG HECKMAN v. JOHNSON & JOHNSON et al                                               12/17/2018
                  3:18-cv-15303-FLW-LHG BEWLEY v. JOHNSON AND JOHNSON et al                                              10/25/2018
                  3:18-cv-17235-FLW-LHG HECKMAN et al v. JOHNSON & JOHNSON et al                                         12/17/2018
                  3:18-cv-15310-FLW-LHG BIENEMY v. JOHNSON & JOHNSON et al                                               10/25/2018
                  3:18-cv-15334-FLW-LHG HAMPTON v. JOHNSON AND JOHNSON et al                                             10/25/2018
                  3:18-cv-15323-FLW-LHG SAMBO v. JOHNSON & JOHNSON et al                                                 10/26/2018
                  3:18-cv-15345-FLW-LHG PATE v. JOHNSON & JOHNSON et al                                                  10/26/2018
                  3:18-cv-15329-FLW-LHG SCHAFFER v. JOHNSON & JOHNSON, INC. et al                                        10/26/2018
                  3:18-cv-15326-FLW-LHG SALMON et al v. JOHNSON & JOHNSON et al                                          10/26/2018
                  3:18-cv-15327-FLW-LHG PALMER v. JOHNSON & JOHNSON et al                                                10/26/2018
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                            558/625
5/15/2019                           CM/ECF LIVE - U.S.
                          Case 1:19-cv-01530           District Court2for Filed
                                                  Document                the District of New Jersey-Query
                                                                                   05/24/19        Page 561Associated Cases
                                                                                                                 of 627

                  3:18-cv-15328-FLW-LHG STAFFORD v. JOHNSON & JOHNSON et al                                               10/26/2018
                  3:18-cv-15331-FLW-LHG BOSWELL v. JOHNSON & JOHNSON et al                                                10/26/2018
                  3:18-cv-15332-FLW-LHG DEMARCO v. JOHNSON & JOHNSON et al                                                10/26/2018
                  3:18-cv-15341-FLW-LHG PAWELCZYK v. JOHNSON & JOHNSON, INC. et al                                        10/26/2018
                  3:18-cv-15344-FLW-LHG MERCHANT v. JOHNSON & JOHNSON et al                                               10/26/2018
                  3:18-cv-15338-FLW-LHG FARQUHARSON v. JOHNSON & JOHNSON et al                                            10/26/2018
                  3:18-cv-15342-FLW-LHG GODWIN v. JOHNSON & JOHNSON et al                                                 10/26/2018
                  3:18-cv-15339-FLW-LHG KUCIJA v. JOHNSON & JOHNSON et al                                                 10/26/2018
                  3:18-cv-15349-FLW-LHG ROGERS v. JOHNSON & JOHNSON, INC. et al                                           10/26/2018
                  3:18-cv-15359-FLW-LHG PARKER v. JOHNSON & JOHNSON et al                                                 10/26/2018
                  3:18-cv-15314-FLW-LHG KOENIG v. JOHNSON & JOHNSON et al                                                 10/26/2018
                  3:18-cv-15330-FLW-LHG LAKE v. JOHNSON & JOHNSON et al                                                   10/26/2018
                  3:18-cv-15320-FLW-LHG DEFOSSE v. JOHNSON & JOHNSON et al                                                10/26/2018
                  3:18-cv-15360-FLW-LHG KESSLER v. JOHNSON & JOHNSON et al                                                10/29/2018
                  3:18-cv-15372-FLW-LHG BUNN v. JOHNSON & JOHNSON, INC. et al                                             10/29/2018
                  3:18-cv-15373-FLW-LHG AMRINE v. JOHNSON & JOHNSON, INC. et al                                           10/29/2018
                  3:18-cv-15384-FLW-LHG SMARDO v. JOHNSON & JOHNSON et al                                                 10/29/2018
                  3:18-cv-15386-FLW-LHG COSBY v. JOHNSON & JOHNSON et al                                                  10/29/2018
                  3:18-cv-15390-FLW-LHG HACKNEY et al v. JOHNSON & JOHNSON et al                                          10/29/2018
                  3:18-cv-15398-FLW-LHG CONKLIN v. JOHNSON & JOHNSON et al                                                10/30/2018
                  3:18-cv-12098-FLW-LHG CALDWELL et al v. JOHNSON & JOHNSON
                                                                                                                          07/26/2018
                  CONSUMER INC. et al
                  3:18-cv-15409-FLW-LHG NATIONS v JOHNSON & JOHNSON et al                                                 10/30/2018
                  3:18-cv-15410-FLW-LHG YATES v. JOHNSON & JOHNSON et al                                                  10/30/2018
                  3:18-cv-15411-FLW-LHG ALAMILLO v. JOHNSON & JOHNSON et al                                               10/30/2018
                  3:18-cv-15412-FLW-LHG PFEIFER v. JOHNSON & JOHNSON et al                                                10/30/2018
                  3:18-cv-15417-FLW-LHG FAIL v. JOHNSON & JOHNSON et al                                                   10/30/2018
                  3:18-cv-15422-FLW-LHG TUCKER v. JOHNSON & JOHNSON et al                                                 10/30/2018
                  3:18-cv-15424-FLW-LHG HORNING v. JOHNSON & JOHNSON et al                                                10/30/2018
                  3:18-cv-15418-FLW-LHG GUARINO v. JOHNSON & JOHNSON et al                                                10/30/2018
                  3:18-cv-15413-FLW-LHG SIMS et al v. JOHNSON & JOHNSON et al                                             10/30/2018
                  3:18-cv-15458-FLW-LHG Sampson v. Johnson & Johnson et al                                                10/30/2018
                  3:18-cv-15425-FLW-LHG MACK v. JOHNSON & JOHNSON et al                                                   10/30/2018
                  3:18-cv-15426-FLW-LHG SETSER v. JOHNSON & JOHNSON et al                                                 10/30/2018
                  3:18-cv-15427-FLW-LHG BARTOLETTI v. JOHNSON & JOHNSON et al                                             10/31/2018
                  3:18-cv-15428-FLW-LHG SMITH v. JOHNSON & JOHNSON et al                                                  10/31/2018
                  3:18-cv-15429-FLW-LHG MCKENNA v. JOHNSON & JOHNSON et al                                                10/31/2018
                  3:18-cv-15430-FLW-LHG EDMOND v. JOHNSON & JOHNSON et al                                                 10/31/2018
                  3:18-cv-15432-FLW-LHG BAASCH v. JOHNSON & JOHNSON et al                                                 10/31/2018
                  3:18-cv-15433-FLW-LHG BOGART v. JOHNSON & JOHNSON et al                                                 10/31/2018

https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                             559/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2for Filed
                                                Document                the District of New Jersey-Query
                                                                                 05/24/19        Page 562Associated Cases
                                                                                                               of 627
                  3:18-cv-15434-FLW-LHG BORRERO v. JOHNSON & JOHNSON et al                                               10/31/2018
                  3:18-cv-15436-FLW-LHG MOORE v. JOHNSON & JOHNSON et al                                                 10/31/2018
                  3:18-cv-15437-FLW-LHG COTTRILL v. JOHNSON & JOHNSON et al                                              10/31/2018
                  3:18-cv-15439-FLW-LHG HARDIN v. JOHNSON & JOHNSON et al                                                10/31/2018
                  3:18-cv-15441-FLW-LHG GURGA v. JOHNSON & JOHNSON et al                                                 10/31/2018
                  3:18-cv-15499-FLW-LHG KRAWCZYK v. JOHNSON & JOHNSON et al                                              10/31/2018
                  3:18-cv-15454-FLW-LHG GARDNER v. JOHNSON & JOHNSON et al                                               10/31/2018
                  3:18-cv-15457-FLW-LHG GREGORY v. JOHNSON & JOHNSON et al                                               10/31/2018
                  3:18-cv-15460-FLW-LHG OBERMILLER v. JOHNSON & JOHNSON et al                                            10/31/2018
                  3:18-cv-15461-FLW-LHG HUGHES v. JOHNSON & JOHNSON et al                                                10/31/2018
                  3:18-cv-15462-FLW-LHG LINDSTROM v. JOHNSON & JOHNSON et al                                             10/31/2018
                  3:18-cv-15463-FLW-LHG ENGEL v. JOHNSON & JOHNSON et al                                                 10/31/2018
                  3:18-cv-15464-FLW-LHG MARTIN v. JOHNSON & JOHNSON et al                                                10/31/2018
                  3:18-cv-15466-FLW-LHG MEGGETT v. JOHNSON & JOHNSON et al                                               10/31/2018
                  3:18-cv-15494-FLW-LHG HARVEY v. JOHNSON & JOHNSON et al                                                10/31/2018
                  3:18-cv-15495-FLW-LHG DOUGLAS v. JOHNSON & JOHNSON et al                                               10/31/2018
                  3:18-cv-15496-FLW-LHG JONES v. JOHNSON & JOHNSON et al                                                 10/31/2018
                  3:18-cv-15497-FLW-LHG MULLENDORE v. JOHNSON & JOHNSON et al                                            10/31/2018
                  3:18-cv-15498-FLW-LHG DELSESTO v. JOHNSON & JOHNSON et al                                              10/31/2018
                  3:18-cv-15501-FLW-LHG KNOLL v. JOHNSON & JOHNSON et al                                                 10/31/2018
                  3:18-cv-15502-FLW-LHG OUIMETTE v. JOHNSON & JOHNSON et al                                              10/31/2018
                  3:18-cv-15504-FLW-LHG FOUT v. JOHNSON & JOHNSON et al                                                  10/31/2018
                  3:18-cv-15507-FLW-LHG VATNE v. JOHNSON & JOHNSON et al                                                 10/31/2018
                  3:18-cv-15438-FLW-LHG BROWN et al v. JOHNSON & JOHNSON et al                                           10/31/2018
                  3:18-cv-15490-FLW-LHG BAZE v. JOHNSON & JOHNSON et al                                                  10/31/2018
                  3:18-cv-15469-FLW-LHG MILLER v. JOHNSON & JOHNSON et al                                                10/31/2018
                  3:18-cv-15506-FLW-LHG CLAYBERGER v. JOHNSON & JOHNSON et al                                            10/31/2018
                  3:18-cv-15470-FLW-LHG WILSON et al v. JOHNSON & JOHNSON et al                                          10/31/2018
                  3:18-cv-15471-FLW-LHG PONDER v. JOHNSON & JOHNSON et al                                                10/31/2018
                  3:18-cv-15508-FLW-LHG HARRIS v. JOHNSON & JOHNSON et al                                                10/31/2018
                  3:18-cv-15472-FLW-LHG PRITCHETT v. JOHNSON & JOHNSON et al                                             10/31/2018
                  3:18-cv-15512-FLW-LHG VAN HASELEN v. JOHNSON & JOHNSON, INC. et
                                                                                                                         10/31/2018
                  al
                  3:18-cv-15473-FLW-LHG SMITH v. JOHNSON & JOHNSON et al                                                 10/31/2018
                  3:18-cv-15518-FLW-LHG STEVERSON v. JOHNSON & JOHNSON et al                                             10/31/2018
                  3:18-cv-15476-FLW-LHG WIGGLESWORTH v. JOHNSON & JOHNSON et al 10/31/2018
                  3:18-cv-15477-FLW-LHG ABELLA v. JOHNSON & JOHNSON et al                                                10/31/2018
                  3:18-cv-15478-FLW-LHG CROWE v. JOHNSON & JOHNSON et al                                                 10/31/2018
                  3:18-cv-15479-FLW-LHG MURRAY v. JOHNSON & JOHNSON et al                                                10/31/2018
                  3:18-cv-15485-FLW-LHG HENRY et al v. JOHNSON & JOHNSON et al                                           10/31/2018
                  3:18-cv-15523-FLW-LHG HOPLER v. JOHNSON & JOHNSON et al                                                10/31/2018
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                            560/625
5/15/2019                           CM/ECF LIVE - U.S.
                          Case 1:19-cv-01530           District Court2for Filed
                                                  Document                the District of New Jersey-Query
                                                                                   05/24/19        Page 563Associated Cases
                                                                                                                 of 627

                  3:18-cv-15486-FLW-LHG YOUNG v. JOHNSON & JOHNSON et al                                                  11/01/2018
                  3:18-cv-15520-FLW-LHG BELL v. JOHNSON & JOHNSON et al                                                   11/01/2018
                  3:18-cv-15527-FLW-LHG GARCIA v. JOHNSON & JOHNSON et al                                                 10/31/2018
                  3:18-cv-15529-FLW-LHG PARKER v. JOHNSON & JOHNSON et al                                                 10/31/2018
                  3:18-cv-15531-FLW-LHG SABOE v. JOHNSON & JOHNSON et al                                                  10/31/2018
                  3:18-cv-15533-FLW-LHG DONNELLY v. JOHNSON & JOHNSON et al                                               10/31/2018
                  3:18-cv-15537-FLW-LHG ROATH et al v. JOHNSON & JOHNSON et al                                            10/31/2018
                  3:18-cv-15538-FLW-LHG ADAMS v. JOHNSON & JOHNSON et al                                                  10/31/2018
                  3:18-cv-15539-FLW-LHG ALLEN v. JOHNSON & JOHNSON et al                                                  10/31/2018
                  3:18-cv-15516-FLW-LHG STONE v. JOHNSON & JOHNSON et al                                                  10/31/2018
                  3:18-cv-15540-FLW-LHG MCHUGH v. JOHNSON & JOHNSON et al                                                 11/01/2018
                  3:18-cv-15556-FLW-LHG BARNES v. JOHNSON & JOHNSON et al                                                 11/01/2018
                  3:18-cv-15557-FLW-LHG BENEDICT v. JOHNSON & JOHNSON et al                                               11/01/2018
                  3:18-cv-15558-FLW-LHG BEQUER v. JOHNSON & JOHNSON et al                                                 11/01/2018
                  3:18-cv-15560-FLW-LHG CANTER v. JOHNSON & JOHNSON et al                                                 11/01/2018
                  3:18-cv-15561-FLW-LHG BLANKS v. JOHNSON & JOHNSON et al                                                 11/01/2018
                  3:18-cv-15565-FLW-LHG MCKOOPER v. JOHNSON & JOHNSON et al                                               11/01/2018
                  3:18-cv-15566-FLW-LHG BLASE v. JOHNSON & JOHNSON et al                                                  11/01/2018
                  3:18-cv-15567-FLW-LHG BRENNAN-JONES v. JOHNSON & JOHNSON et al                                          11/02/2018
                  3:18-cv-15568-FLW-LHG MILLER v. JOHNSON & JOHNSON et al                                                 11/02/2018
                  3:18-cv-15569-FLW-LHG BRUNTY v. JOHNSON & JOHNSON et al                                                 11/02/2018
                  3:18-cv-15571-FLW-LHG FINCH v. JOHNSON & JOHNSON et al                                                  11/02/2018
                  3:18-cv-15572-FLW-LHG MILLS v. JOHNSON & JOHNSON et al                                                  11/02/2018
                  3:18-cv-15576-FLW-LHG CABRERA v. JOHNSON & JOHNSON et al                                                11/02/2018
                  3:18-cv-15577-FLW-LHG BLODGETT et al v. JOHNSON & JOHNSON et al                                         11/02/2018
                  3:18-cv-15578-FLW-LHG CHAMBLISS v. JOHNSON & JOHNSON et al                                              11/02/2018
                  3:18-cv-15581-FLW-LHG CHAVEZ v. JOHNSON & JOHNSON et al                                                 11/02/2018
                  3:18-cv-15583-FLW-LHG CHIMOCK v. JOHNSON & JOHNSON et al                                                11/02/2018
                  3:18-cv-15585-FLW-LHG COLE v. JOHNSON & JOHNSON et al                                                   11/02/2018
                  3:18-cv-15586-FLW-LHG MEANS v. JOHNSON AND JOHNSON et al                                                11/02/2018
                  3:18-cv-15587-FLW-LHG COOK v. JOHNSON & JOHNSON et al                                                   11/02/2018
                  3:18-cv-15588-FLW-LHG RAINEY v. JOHNSON AND JOHNSON et al                                               11/02/2018
                  3:18-cv-15589-FLW-LHG COWLES v. JOHNSON & JOHNSON et al                                                 11/02/2018
                  3:18-cv-15591-FLW-LHG CURRY v. JOHNSON & JOHNSON et al                                                  11/02/2018
                  3:18-cv-15593-FLW-LHG FOLIO v. JOHNSON & JOHNSON et al                                                  11/02/2018
                  3:18-cv-15594-FLW-LHG GILL v. JOHNSON & JOHNSON et al                                                   11/02/2018
                  3:18-cv-15595-FLW-LHG GRAY v. JOHNSON & JOHNSON et al                                                   11/02/2018
                  3:18-cv-15596-FLW-LHG GREENBERG v. JOHNSON & JOHNSON et al                                              11/02/2018
                  3:18-cv-15597-FLW-LHG GREGORY v. JOHNSON & JOHNSON et al                                                11/02/2018
                  3:18-cv-15598-FLW-LHG HILL-PORTER v. JOHNSON & JOHNSON et al                                            11/02/2018
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                             561/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2for Filed
                                                Document                the District of New Jersey-Query
                                                                                 05/24/19        Page 564Associated Cases
                                                                                                               of 627
                  3:18-cv-15605-FLW-LHG FERNANDEZ v. JOHNSON & JOHNSON et al                                             11/02/2018
                  3:18-cv-15609-FLW-LHG BAGGETT et al v. JOHNSON & JOHNSON et al                                         11/02/2018
                  3:18-cv-15611-FLW-LHG ANDERSON v. JOHNSON & JOHNSON et al                                              11/02/2018
                  3:18-cv-15626-FLW-LHG BRINKMAN v. JOHNSON & JOHNSON et al                                              11/02/2018
                  3:18-cv-15629-FLW-LHG BAY v. JOHNSON & JOHNSON et al                                                   11/05/2018
                  3:18-cv-15630-FLW-LHG RICHARD v. JOHNSON & JOHNSON et al                                               11/05/2018
                  3:18-cv-15634-FLW-LHG BENTON et al v. JOHNSON & JOHNSON                                                11/05/2018
                  3:18-cv-15645-FLW-LHG PETTY v. JOHNSON & JOHNSON et al                                                 11/05/2018
                  3:18-cv-15650-FLW-LHG ROY v. JOHNSON AND JOHNSON et al                                                 11/05/2018
                  3:18-cv-15653-FLW-LHG HOLLMAN v. JOHNSON AND JOHNSON et al                                             11/05/2018
                  3:18-cv-15655-FLW-LHG RAMIREZ v. JOHNSON & JOHNSON et al                                               11/05/2018
                  3:18-cv-15656-FLW-LHG COUNTS v. JOHNSON & JOHNSON et al                                                11/05/2018
                  3:18-cv-15647-FLW-LHG SMITH v. JOHNSON & JOHNSON et al                                                 11/05/2018
                  3:18-cv-15679-FLW-LHG AVERY v. JOHNSON & JOHNSON et al                                                 11/06/2018
                  3:18-cv-15690-FLW-LHG DE GUZMAN et al v. JOHNSON & JOHNSON et al 11/06/2018
                  3:18-cv-15696-FLW-LHG ALLGOOD v. JOHNSON & JOHNSON et al                                               11/06/2018
                  3:18-cv-15697-FLW-LHG CRIMMINS v. JOHNSON & JOHNSON et al                                              11/06/2018
                  3:18-cv-15698-FLW-LHG HARRIS v. JOHNSON & JOHNSON et al                                                11/06/2018
                  3:18-cv-15700-FLW-LHG THOMAS-FULLER et al v. JOHNSON & JOHNSON
                                                                                                                         11/06/2018
                  et al
                  3:18-cv-15702-FLW-LHG SHELTON v. JOHNSON & JOHNSON et al                                               11/06/2018
                  3:18-cv-15704-FLW-LHG MYERS v. JOHNSON & JOHNSON et al                                                 11/06/2018
                  3:18-cv-15711-FLW-LHG AIELLO v. JOHNSON & JOHNSON et al                                                11/06/2018
                  3:18-cv-15712-FLW-LHG BRASHER v. JOHNSON & JOHNSON et al                                               11/06/2018
                  3:18-cv-15713-FLW-LHG GAMER v. JOHNSON & JOHNSON et al                                                 11/06/2018
                  3:18-cv-15714-FLW-LHG KOSTERMAN v. JOHNSON & JOHNSON et al                                             11/06/2018
                  3:18-cv-15715-FLW-LHG BUTLER v. JOHNSON & JOHNSON et al                                                11/06/2018
                  3:18-cv-15727-FLW-LHG Brodsky v. Johnson & Johnson et al                                               11/06/2018
                  3:18-cv-15717-FLW-LHG BOLINGER v. JOHNSON & JOHNSON et al                                              11/06/2018
                  3:18-cv-15719-FLW-LHG BRUEMMER v. JOHNSON & JOHNSON et al                                              11/06/2018
                  3:18-cv-15748-FLW-LHG BRYANT v. JOHNSON & JOHNSON et al                                                11/07/2018
                  3:18-cv-15749-FLW-LHG JOHNSON v. JOHNSON & JOHNSON et al                                               11/07/2018
                  3:18-cv-15750-FLW-LHG RAMIREZ v. JOHNSON & JOHNSON et al                                               11/07/2018
                  3:18-cv-15751-FLW-LHG RAVERT v. JOHNSON & JOHNSON et al                                                11/07/2018
                  3:18-cv-15752-FLW-LHG GAGLIANO v. JOHNSON & JOHNSON et al                                              11/07/2018
                  3:18-cv-15729-FLW-LHG COURTNEY v. JOHNSON AND JOHNSON et al                                            11/07/2018
                  3:18-cv-15731-FLW-LHG SHRIFT v. JOHNSON & JOHNSON et al                                                11/07/2018
                  3:18-cv-15732-FLW-LHG GARROW et al v. JOHNSON AND JOHNSON et al 11/07/2018
                  3:18-cv-15734-FLW-LHG KELLEY v. JOHNSON AND JOHNSON et al                                              11/07/2018
                  3:18-cv-15736-FLW-LHG BRUNDRIDGE v. JOHNSON & JOHNSON et al                                            11/07/2018
                  3:18-cv-15753-FLW-LHG RUGE v. JOHNSON & JOHNSON et al                                                  11/07/2018
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                            562/625
5/15/2019                           CM/ECF LIVE - U.S.
                          Case 1:19-cv-01530           District Court2for Filed
                                                  Document                the District of New Jersey-Query
                                                                                   05/24/19        Page 565Associated Cases
                                                                                                                 of 627

                  3:18-cv-15737-FLW-LHG GREENFIELD v. JOHNSON & JOHNSON et al                                             11/07/2018
                  3:18-cv-15738-FLW-LHG MCGEE v. JOHNSON & JOHNSON et al                                                  11/07/2018
                  3:18-cv-15754-FLW-LHG SHENTON v. JOHNSON & JOHNSON et al                                                11/07/2018
                  3:18-cv-15755-FLW-LHG SIMS v. JOHNSON & JOHNSON et al                                                   11/07/2018
                  3:18-cv-15739-FLW-LHG MCGEE et al v. JOHNSON AND JOHNSON et al                                          11/07/2018
                  3:18-cv-15740-FLW-LHG MILTON v. JOHNSON AND JOHNSON et al                                               11/07/2018
                  3:18-cv-15756-FLW-LHG STEVENS v. JOHNSON & JOHNSON et al                                                11/07/2018
                  3:18-cv-15741-FLW-LHG KAISER et al v. JOHNSON AND JOHNSON et al                                         11/07/2018
                  3:18-cv-15743-FLW-LHG HOWARD v. JOHNSON & JOHNSON et al                                                 11/07/2018
                  3:18-cv-15757-FLW-LHG FREDERICKS v. JOHNSON & JOHNSON et al                                             11/07/2018
                  3:18-cv-15744-FLW-LHG JOHNSON v. JOHNSON & JOHNSON et al                                                11/07/2018
                  3:18-cv-15745-FLW-LHG KING v. JOHNSON & JOHNSON et al                                                   11/07/2018
                  3:18-cv-15746-FLW-LHG PROCTOR v. JOHNSON & JOHNSON et al                                                11/07/2018
                  3:18-cv-15747-FLW-LHG OWENS v. JOHNSON & JOHNSON et al                                                  11/07/2018
                  3:18-cv-15758-FLW-LHG GONZALEZ v. JOHNSON & JOHNSON et al                                               11/07/2018
                  3:18-cv-15789-FLW-LHG GREEN v. JOHNSON & JOHNSON et al                                                  11/07/2018
                  3:18-cv-15790-FLW-LHG MILLER v. JOHNSON & JOHNSON et al                                                 11/07/2018
                  3:18-cv-15792-FLW-LHG ROSS v. JOHNSON & JOHNSON et al                                                   11/07/2018
                  3:18-cv-15742-FLW-LHG STOIA v. JOHNSON & JOHNSON et al                                                  11/08/2018
                  3:18-cv-15762-FLW-LHG SZEKELY et al v. JOHNSON & JOHNSON et al                                          11/08/2018
                  3:18-cv-15766-FLW-LHG BINGE v. JOHNSON & JOHNSON et al                                                  11/08/2018
                  3:18-cv-15769-FLW-LHG VANKIRK v. JOHNSON & JOHNSON et al                                                11/08/2018
                  3:18-cv-15771-FLW-LHG HAMMOND v. JOHNSON & JOHNSON et al                                                11/08/2018
                  3:18-cv-15774-FLW-LHG DAVIS v. JOHNSON & JOHNSON et al                                                  11/08/2018
                  3:18-cv-15776-FLW-LHG WILLIAMS v. JOHNSON & JOHNSON et al                                               11/08/2018
                  3:18-cv-15780-FLW-LHG BRYANT v. JOHNSON & JOHNSON et al                                                 11/08/2018
                  3:18-cv-15782-FLW-LHG GREEN v. JOHNSON & JOHNSON et al                                                  11/08/2018
                  3:18-cv-15783-FLW-LHG GREEN v. JOHNSON & JOHNSON et al                                                  11/08/2018
                  3:18-cv-15784-FLW-LHG MCLAT v. JOHNSON & JOHNSON et al                                                  11/08/2018
                  3:18-cv-15785-FLW-LHG GREENE v. JOHNSON & JOHNSON et al                                                 11/08/2018
                  3:18-cv-15786-FLW-LHG OLSHEFSKI et al v. JOHNSON & JOHNSON et al                                        11/08/2018
                  3:18-cv-15805-FLW-LHG HURLEY v. JOHNSON & JOHNSON et al                                                 11/08/2018
                  3:18-cv-15808-FLW-LHG VILLARREAL v. JOHNSON & JOHNSON et al                                             11/08/2018
                  3:18-cv-15812-FLW-LHG WEBBER v. JOHNSON & JOHNSON et al                                                 11/08/2018
                  3:18-cv-15813-FLW-LHG WRIGHT v. JOHNSON & JOHNSON et al                                                 11/08/2018
                  3:18-cv-15814-FLW-LHG MONTGOMERY v. JOHNSON & JOHNSON et al                                             11/08/2018
                  3:18-cv-15815-FLW-LHG MUNIZ v. JOHNSON & JOHNSON et al                                                  11/08/2018
                  3:18-cv-15816-FLW-LHG GRIMM v. JOHNSON & JOHNSON et al                                                  11/08/2018
                  3:18-cv-15817-FLW-LHG HELD v. JOHNSON & JOHNSON et al                                                   11/08/2018
                  3:18-cv-15818-FLW-LHG OBER v. JOHNSON & JOHNSON et al                                                   11/08/2018
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                             563/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2for Filed
                                                Document                the District of New Jersey-Query
                                                                                 05/24/19        Page 566Associated Cases
                                                                                                               of 627
                  3:18-cv-15820-FLW-LHG HENRY v. JOHNSON & JOHNSON et al                                                 11/08/2018
                  3:18-cv-15819-FLW-LHG UTECHT v. JOHNSON & JOHNSON et al                                                11/08/2018
                  3:18-cv-15835-FLW-LHG MILBY v. JOHNSON & JOHNSON et al                                                 11/08/2018
                  3:18-cv-15836-FLW-LHG RILEY v. JOHNSON & JOHNSON et al                                                 11/08/2018
                  3:18-cv-15838-FLW-LHG BAEHMAN v. JOHNSON & JOHNSON et al                                               11/08/2018
                  3:18-cv-15821-FLW-LHG PITCHER v. JOHNSON & JOHNSON et al                                               11/08/2018
                  3:18-cv-15777-FLW-LHG MOORE v. JOHNSON & JOHNSON et al                                                 11/08/2018
                  3:18-cv-15822-FLW-LHG PRICE v. JOHNSON & JOHNSON et al                                                 11/08/2018
                  3:18-cv-15823-FLW-LHG HILL v. JOHNSON & JOHNSON et al                                                  11/08/2018
                  3:18-cv-15824-FLW-LHG RENES v. JOHNSON & JOHNSON et al                                                 11/08/2018
                  3:18-cv-15825-FLW-LHG JENKINS v. JOHNSON & JOHNSON et al                                               11/08/2018
                  3:18-cv-15826-FLW-LHG ROBBINS v. JOHNSON & JOHNSON et al                                               11/08/2018
                  3:18-cv-15862-FLW-LHG LOPATO v. JOHNSON & JOHNSON et al                                                11/08/2018
                  3:18-cv-15827-FLW-LHG KELLY v. JOHNSON & JOHNSON et al                                                 11/08/2018
                  3:18-cv-15863-FLW-LHG ROSS v. JOHNSON & JOHNSON et al                                                  11/08/2018
                  3:18-cv-15864-FLW-LHG RUBENACKER v. JOHNSON & JOHNSON et al                                            11/08/2018
                  3:18-cv-15857-FLW-LHG LEHMANN v. JOHNSON & JOHNSON et al                                               11/08/2018
                  3:18-cv-15848-FLW-LHG STROBL v. JOHNSON & JOHNSON et al                                                11/08/2018
                  3:18-cv-15849-FLW-LHG LEE v. JOHNSON & JOHNSON et al                                                   11/08/2018
                  3:18-cv-15856-FLW-LHG WASHINGTON v. JOHNSON & JOHNSON et al                                            11/08/2018
                  3:18-cv-15869-FLW-LHG MARTIN v. JOHNSON & JOHNSON et al                                                11/08/2018
                  3:18-cv-15870-FLW-LHG SANTOS v. JOHNSON & JOHNSON et al                                                11/08/2018
                  3:18-cv-15877-FLW-LHG MATEO v. JOHNSON & JOHNSON et al                                                 11/08/2018
                  3:18-cv-15881-FLW-LHG MAYNARD-SCHOOBAAR v. JOHNSON &
                                                                                                                         11/08/2018
                  JOHNSON et al
                  3:18-cv-15889-FLW-LHG SCOTT v. JOHNSON & JOHNSON et al                                                 11/09/2018
                  3:18-cv-15891-FLW-LHG WALKER v. JOHNSON & JOHNSON et al                                                11/09/2018
                  3:18-cv-15903-FLW-LHG MCCOY v. JOHNSON & JOHNSON et al                                                 11/09/2018
                  3:18-cv-15978-FLW-LHG VERGES v. JOHNSON & JOHNSON et al                                                11/09/2018
                  3:18-cv-15975-FLW-LHG DENNIS v. JOHNSON & JOHNSON et al                                                11/09/2018
                  3:18-cv-15995-FLW-LHG SCHATTEN-FORREST et al v. JOHNSON &
                                                                                                                         11/09/2018
                  JOHNSON et al
                  3:18-cv-15972-FLW-LHG SONNIER v. JOHNSON & JOHNSON et al                                               11/09/2018
                  3:18-cv-15997-FLW-LHG SELF v. JOHNSON & JOHNSON et al                                                  11/09/2018
                  3:18-cv-15967-FLW-LHG BARRAS v. JOHNSON & JOHNSON et al                                                11/09/2018
                  3:18-cv-15998-FLW-LHG SHERWOOD v. JOHNSON & JOHNSON et al                                              11/09/2018
                  3:18-cv-15999-FLW-LHG SMITH v. JOHNSON & JOHNSON et al                                                 11/09/2018
                  3:18-cv-16000-FLW-LHG TERWILLIGER v. JOHNSON & JOHNSON et al                                           11/09/2018
                  3:18-cv-16001-FLW-LHG TOVAR v. JOHNSON & JOHNSON et al                                                 11/09/2018
                  3:18-cv-16002-FLW-LHG VASSER v. JOHNSON & JOHNSON et al                                                11/09/2018
                  3:18-cv-16007-FLW-LHG WATTS v. JOHNSON & JOHNSON et al                                                 11/09/2018

https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                            564/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2for Filed
                                                Document                the District of New Jersey-Query
                                                                                 05/24/19        Page 567Associated Cases
                                                                                                               of 627
                  3:18-cv-16008-FLW-LHG WOOD v. JOHNSON & JOHNSON et al                                                  11/13/2018
                  3:18-cv-16009-FLW-LHG HUNTER v. JOHNSON & JOHNSON et al                                                11/13/2018
                  3:18-cv-16013-FLW-LHG HORN v. JOHNSON & JOHNSON et al                                                  11/13/2018
                  3:18-cv-16022-FLW-LHG VELA et al v. JOHNSON & JOHNSON et al                                            11/13/2018
                  3:18-cv-16068-FLW-LHG JAUBERT v. JOHNSON & JOHNSON et al                                               11/13/2018
                  3:18-cv-16038-FLW-LHG MAURER v. JOHNSON & JOHNSON et al                                                11/13/2018
                  3:18-cv-16044-FLW-LHG SEDITA v. JOHNSON & JOHNSON et al                                                11/13/2018
                  3:18-cv-16050-FLW-LHG DESANTIS v. JOHNSON & JOHNSON et al                                              11/13/2018
                  3:18-cv-16051-FLW-LHG SWANGER v. JOHNSON & JOHNSON et al                                               11/13/2018
                  3:18-cv-16053-FLW-LHG TSCHIDA v. JOHNSON & JOHNSON et al                                               11/13/2018
                  3:18-cv-16055-FLW-LHG WEIS v. JOHNSON & JOHNSON et al                                                  11/13/2018
                  3:18-cv-16056-FLW-LHG REYNA v. JOHNSON & JOHNSON et al                                                 11/13/2018
                  3:18-cv-16063-FLW-LHG MARTINEZ v. JOHNSON & JOHNSON et al                                              11/13/2018
                  3:18-cv-16066-FLW-LHG MARTINEZ v. JOHNSON & JOHNSON et al                                              11/13/2018
                  3:18-cv-16069-FLW-LHG GROSS v. JOHNSON & JOHNSON et al                                                 11/13/2018
                  3:18-cv-16070-FLW-LHG FICACCI v. JOHNSON & JOHNSON et al                                               11/13/2018
                  3:18-cv-16072-FLW-LHG FEDE v. JOHNSON & JOHNSON et al                                                  11/13/2018
                  3:18-cv-16073-FLW-LHG DURBIN v. JOHNSON & JOHNSON et al                                                11/13/2018
                  3:18-cv-16074-FLW-LHG BENDER v. JOHNSON & JOHNSON et al                                                11/13/2018
                  3:18-cv-16076-FLW-LHG BASBAGILL v. JOHNSON & JOHNSON et al                                             11/13/2018
                  3:18-cv-16077-FLW-LHG KOPPELMAN v. JOHNSON & JOHNSON et al                                             11/13/2018
                  3:18-cv-16107-FLW-LHG WEST et al v. JOHNSON & JOHNSON et al                                            11/14/2018
                  3:18-cv-16108-FLW-LHG NADYA v. JOHNSON & JOHNSON, INC. et al                                           11/14/2018
                  3:18-cv-16109-FLW-LHG HOWINGTON v. JOHNSON & JOHNSON, INC. et al 11/14/2018
                  3:18-cv-16110-FLW-LHG MIKI v. JOHNSON & JOHNSON, INC. et al                                            11/14/2018
                  3:18-cv-16112-FLW-LHG FITCH et al v. JOHNSON & JOHNSON et al                                           11/14/2018
                  3:18-cv-16085-FLW-LHG STOWELL v. JOHNSON & JOHNSON et al                                               11/14/2018
                  3:18-cv-16086-FLW-LHG ANFORTH v. JOHNSON & JOHNSON et al                                               11/14/2018
                  3:18-cv-16087-FLW-LHG LANGONE v. JOHNSON & JOHNSON et al                                               11/14/2018
                  3:18-cv-16093-FLW-LHG HADLEY v. JOHNSON & JOHNSON et al                                                11/14/2018
                  3:18-cv-16094-FLW-LHG OLLMAN et al v. JOHNSON & JOHNSON et al                                          11/14/2018
                  3:18-cv-16095-FLW-LHG MEYER v. JOHNSON & JOHNSON et al                                                 11/14/2018
                  3:18-cv-16096-FLW-LHG MCMULLEN v. JOHNSON & JOHNSON et al                                              11/14/2018
                  3:18-cv-16097-FLW-LHG VISE v. JOHNSON & JOHNSON et al                                                  11/14/2018
                  3:18-cv-16098-FLW-LHG PETTY v. JOHNSON & JOHNSON et al                                                 11/14/2018
                  3:18-cv-16099-FLW-LHG THOMPSON v. JOHNSON & JOHNSON et al                                              11/14/2018
                  3:18-cv-16101-FLW-LHG HILE et al v. JOHNSON & JOHNSON et al                                            11/14/2018
                  3:18-cv-16102-FLW-LHG CARPENTER v. JOHNSON & JOHNSON et al                                             11/14/2018
                  3:18-cv-16103-FLW-LHG WINKLER v. JOHNSON AND JOHNSON et al                                             11/14/2018
                  3:18-cv-16104-FLW-LHG SHOPE v. JOHNSON & JOHNSON et al                                                 11/14/2018
                  3:18-cv-16106-FLW-LHG HYDE v. JOHNSON & JOHNSON et al                                                  11/14/2018
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                            565/625
5/15/2019                           CM/ECF LIVE - U.S.
                          Case 1:19-cv-01530           District Court2for Filed
                                                  Document                the District of New Jersey-Query
                                                                                   05/24/19        Page 568Associated Cases
                                                                                                                 of 627

                  3:18-cv-16136-FLW-LHG MIKLAS et al v. JOHNSON & JOHNSON et al                                           11/14/2018
                  3:18-cv-16139-FLW-LHG GARCIA v. JOHNSON & JOHNSON, INC. et al                                           11/15/2018
                  3:18-cv-16141-FLW-LHG DITOMMASO v. JOHNSON & JOHNSON et al                                              11/15/2018
                  3:18-cv-16142-FLW-LHG YERIKIAN v. JOHNSON & JOHNSON, INC. et al                                         11/15/2018
                  3:18-cv-16165-FLW-LHG Cavicchio v. Johnson & Johnson et al                                              11/15/2018
                  3:18-cv-16167-FLW-LHG DePace v. Johnson & Johnson et al                                                 11/15/2018
                  3:18-cv-16143-FLW-LHG GARCIA v. JOHNSON & JOHNSON, INC. et al                                           11/15/2018
                  3:18-cv-16149-FLW-LHG BOWERS v. JOHNSON & JOHNSON et al                                                 11/15/2018
                  3:18-cv-16151-FLW-LHG SCHOFIELD v. JOHNSON & JOHNSON et al                                              11/15/2018
                  3:18-cv-16152-FLW-LHG JACK et al v. JOHNSON & JOHNSON et al                                             11/15/2018
                  3:18-cv-16158-FLW-LHG CARREIRO et al v. JOHNSON & JOHNSON et al                                         11/15/2018
                  3:18-cv-16160-FLW-LHG MINNIEFIELD v. JOHNSON & JOHNSON et al                                            11/15/2018
                  3:18-cv-16183-FLW-LHG Durrance v. Johnson & Johnson et al                                               11/15/2018
                  3:18-cv-16187-FLW-LHG Musarra v. Johnson & Johnson et. al.                                              11/15/2018
                  3:18-cv-16189-FLW-LHG Giorlando v. Johnson & Johnson et al                                              11/15/2018
                  3:18-cv-16172-FLW-LHG WALLENBERG v. JOHNSON & JOHNSON et al                                             11/16/2018
                  3:18-cv-16175-FLW-LHG WALKER v. JOHNSON & JOHNSON et al                                                 11/16/2018
                  3:18-cv-16176-FLW-LHG CAWTHRA v. JOHNSON & JOHNSON et al                                                11/16/2018
                  3:18-cv-16177-FLW-LHG GOBLE v. JOHNSON & JOHNSON et al                                                  11/16/2018
                  3:18-cv-16179-FLW-LHG HESTER v. JOHNSON & JOHNSON et al                                                 11/16/2018
                  3:18-cv-16180-FLW-LHG RANDAZZO v. JOHNSON & JOHNSON et al                                               11/16/2018
                  3:18-cv-16181-FLW-LHG SMITH v. JOHNSON & JOHNSON et al                                                  11/16/2018
                  3:18-cv-16182-FLW-LHG THOMPSON v. JOHNSON & JOHNSON et al                                               11/16/2018
                  3:18-cv-16186-FLW-LHG PATEL v. JOHNSON & JOHNSON et al                                                  11/16/2018
                  3:18-cv-16224-FLW-LHG Gabriele Petty v. Johnson and Johnson et al                                       11/16/2018
                  3:18-cv-16195-FLW-LHG ENGLAND v. JOHNSON & JOHNSON et al                                                11/16/2018
                  3:18-cv-16205-FLW-LHG OLGE et al v. JOHNSON &JOHNSON et al                                              11/16/2018
                  3:18-cv-16210-FLW-LHG SIMMONS et al v. JOHNSON & JOHNSON et al                                          11/16/2018
                  3:18-cv-16211-FLW-LHG WILLIAMS et al v. JOHNSON & JOHNSON et al                                         11/16/2018
                  3:18-cv-16225-FLW-LHG VITOLS v. JOHNSON & JOHNSON et al                                                 11/16/2018
                  3:18-cv-16260-FLW-LHG VIVIAN CRUZ v. JOHNSON & JOHNSON et al                                            11/19/2018
                  3:18-cv-16261-FLW-LHG SANDRA FENER v. JOHNSON & JOHNSON et al                                           11/19/2018
                  3:18-cv-16248-FLW-LHG JOHNSON v. JOHNSON & JOHNSON et al                                                11/19/2018
                  3:18-cv-16238-FLW-LHG O'BRIEN et al v. JOHNSON & JOHNSON et al                                          11/19/2018
                  3:18-cv-16245-FLW-LHG WILLIAMS v. JOHNSON & JOHNSON et al                                               11/19/2018
                  3:18-cv-16262-FLW-LHG SEKMAN v. JOHNSON & JOHNSON et al                                                 11/19/2018
                  3:18-cv-16269-FLW-LHG BUNGE v. JOHNSON & JOHNSON et al                                                  11/19/2018
                  3:18-cv-16272-FLW-LHG ARMSTRONG v. JOHNSON & JOHNSON et al                                              11/19/2018
                  3:18-cv-16274-FLW-LHG CASKEY v. JOHNSON & JOHNSON et al                                                 11/19/2018
                  3:18-cv-16276-FLW-LHG COON v. JOHNSON & JOHNSON et al                                                   11/19/2018
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                             566/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2for Filed
                                                Document                the District of New Jersey-Query
                                                                                 05/24/19        Page 569Associated Cases
                                                                                                               of 627
                  3:18-cv-16286-FLW-LHG JONES v. JOHNSON & JOHNSON et al                                                 11/19/2018
                  3:18-cv-16285-FLW-LHG REED et al v. JOHNSON & JOHNSON et al                                            11/19/2018
                  3:18-cv-16321-FLW-LHG PECK v. JOHNSON & JOHNSON et al                                                  11/20/2018
                  3:18-cv-16287-FLW-LHG MCCORVEY v. JOHNSON & JOHNSON et al                                              11/20/2018
                  3:18-cv-16289-FLW-LHG MORALES v. JOHNSON & JOHNSON et al                                               11/20/2018
                  3:18-cv-16291-FLW-LHG PATTON v. JOHNSON & JOHNSON et al                                                11/20/2018
                  3:18-cv-16292-FLW-LHG COLEMAN v. JOHNSON & JOHNSON et al                                               11/20/2018
                  3:18-cv-16294-FLW-LHG PAPAGNI v. JOHNSON & JOHNSON et al                                               11/20/2018
                  3:18-cv-16296-FLW-LHG MAIER et al v. JOHNSON & JOHNSON et al                                           11/20/2018
                  3:18-cv-16298-FLW-LHG HUDSON v. JOHNSON & JOHNSON et al                                                11/20/2018
                  3:18-cv-16302-FLW-LHG WILLIAMS v. JOHNSON & JOHNSON et al                                              11/20/2018
                  3:18-cv-16323-FLW-LHG JACOBY v. JOHNSON & JOHNSON et al                                                11/20/2018
                  3:18-cv-16305-FLW-LHG SMILEY v. JOHNSON & JOHNSON et al                                                11/20/2018
                  3:18-cv-16325-FLW-LHG MCCALL v. JOHNSON & JOHNSON, INC. et al                                          11/20/2018
                  3:18-cv-16310-FLW-LHG VALADE v. JOHNSON & JOHNSON et al                                                11/20/2018
                  3:18-cv-16312-FLW-LHG VILLARREAL v. JOHNSON & JOHNSON et al                                            11/20/2018
                  3:18-cv-16313-FLW-LHG SVELMOE v. JOHNSON & JOHNSON et al                                               11/20/2018
                  3:18-cv-16316-FLW-LHG SANCHEZ et al v. JOHNSON & JOHNSON et al                                         11/20/2018
                  3:18-cv-16317-FLW-LHG PONTO v. JOHNSON & JOHNSON et al                                                 11/20/2018
                  3:18-cv-16318-FLW-LHG GOSS v. JOHNSON & JOHNSON et al                                                  11/20/2018
                  3:18-cv-16329-FLW-LHG ANDERSON v. JOHNSON & JOHNSON et al                                              11/20/2018
                  3:18-cv-16333-FLW-LHG ANDERSON-BROWN v. JOHNSON & JOHNSON et
                                                                                                                         11/20/2018
                  al
                  3:18-cv-16338-FLW-LHG CURTIS v. JOHNSON & JOHNSON et al                                                11/21/2018
                  3:18-cv-16343-FLW-LHG GUY et al v. JOHNSON & JOHNSON et al                                             11/21/2018
                  3:18-cv-16346-FLW-LHG BELZ v. JOHNSON & JOHNSON et al                                                  11/21/2018
                  3:18-cv-16347-FLW-LHG FOWLER v. JOHNSON & JOHNSON et al                                                11/21/2018
                  3:18-cv-16350-FLW-LHG HIDALGO v. JOHNSON & JOHNSON et al                                               11/21/2018
                  3:18-cv-16372-FLW-LHG FOX v. JOHNSON & JOHNSON et al                                                   11/21/2018
                  3:18-cv-16355-FLW-LHG FERGUSON v. JOHNSON & JOHNSON et al                                              11/21/2018
                  3:18-cv-16374-FLW-LHG ESPY v. JOHNSON & JOHNSON et al                                                  11/21/2018
                  3:18-cv-16375-FLW-LHG FRASURE v. JOHNSON & JOHNSON et al                                               11/21/2018
                  3:18-cv-16376-FLW-LHG ONUKIAVAGE v. JOHNSON & JOHNSON et al                                            11/21/2018
                  3:18-cv-16377-FLW-LHG HARRINGTON v. JOHNSON & JOHNSON, INC. et
                                                                                                                         11/21/2018
                  al
                  3:18-cv-16383-FLW-LHG TIMIAN v. JOHNSON & JOHNSON, INC. et al                                          11/21/2018
                  3:18-cv-16389-FLW-LHG LOPEZ v. JOHNSON & JOHNSON, INC. et al                                           11/21/2018
                  3:18-cv-16385-FLW-LHG GONZALEZ v. JOHNSON & JOHNSON, INC. et al 11/21/2018
                  3:18-cv-16387-FLW-LHG DUFFEY v. JOHNSON & JOHNSON et al                                                11/21/2018
                  3:18-cv-16390-FLW-LHG BOHN v. JOHNSON & JOHNSON, INC. et al                                            11/21/2018
                  3:18-cv-16391-FLW-LHG FLORES v. JOHNSON & JOHNSON, INC. et al                                          11/26/2018

https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                            567/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2for Filed
                                                Document                the District of New Jersey-Query
                                                                                 05/24/19        Page 570Associated Cases
                                                                                                               of 627
                  3:18-cv-16397-FLW-LHG ORTIZ v. JOHNSON & JOHNSON et al                                                 11/26/2018
                  3:18-cv-16392-FLW-LHG HILLER v. JOHNSON AND JOHNSON et al                                              11/26/2018
                  3:18-cv-16394-FLW-LHG JOHNS et al v. JOHNSON AND JOHNSON et al                                         11/26/2018
                  3:18-cv-16409-FLW-LHG SHEPHERD v. JOHNSON & JOHNSON et al                                              11/26/2018
                  3:18-cv-16427-FLW-LHG RHODES et al v. JOHNSON & JOHNSON et al                                          11/26/2018
                  3:18-cv-16435-FLW-LHG ZUFFOLETTO et al v. JOHNSON & JOHNSON et al 11/27/2018
                  3:18-cv-16441-FLW-LHG RAMOS et al v. JOHNSON & JOHNSON et al                                           11/27/2018
                  3:18-cv-16442-FLW-LHG BRODERICK v. JOHNSON & JOHNSON et al                                             11/27/2018
                  3:18-cv-16447-FLW-LHG TICE v. JOHNSON & JOHNSON et al                                                  11/27/2018
                  3:18-cv-16459-FLW-LHG SEGAL v. JOHNSON & JOHNSON et al                                                 11/27/2018
                  3:18-cv-16457-FLW-LHG SMALL v. JOHNSON & JOHNSON et al                                                 11/27/2018
                  3:18-cv-16470-FLW-LHG THOMPSON v. JOHNSON & JOHNSON et al                                              11/28/2018
                  3:18-cv-16493-FLW-LHG MCGRATH v. JOHNSON & JOHNSON et al                                               11/28/2018
                  3:18-cv-16481-FLW-LHG RITZEN v. JOHNSON & JOHNSON et al                                                11/28/2018
                  3:18-cv-16482-FLW-LHG FORSYTHE v. JOHNSON & JOHNSON et al                                              11/28/2018
                  3:18-cv-16483-FLW-LHG GARCIA v. JOHNSON & JOHNSON et al                                                11/28/2018
                  3:18-cv-16491-FLW-LHG BACK v. JOHNSON & JOHNSON et al                                                  11/28/2018
                  3:18-cv-16492-FLW-LHG CORRY v. JOHNSON & JOHNSON et al                                                 11/28/2018
                  3:18-cv-16495-FLW-LHG BELLA v. JOHNSON & JOHNSON et al                                                 11/28/2018
                  3:18-cv-16496-FLW-LHG MCMATH v. JOHNSON & JOHNSON et al                                                11/28/2018
                  3:18-cv-16497-FLW-LHG RUSSELL v. JOHNSON & JOHNSON et al                                               11/28/2018
                  3:18-cv-16499-FLW-LHG SMITH v. JOHNSON & JOHNSON et al                                                 11/28/2018
                  3:18-cv-16515-FLW-LHG CIDERA v. JOHNSON & JOHNSON et al                                                11/28/2018
                  3:18-cv-16516-FLW-LHG Neal v. JOHNSON & JOHNSON et al                                                  11/28/2018
                  3:18-cv-16517-FLW-LHG KENDALL v. JOHNSON & JOHNSON et al                                               11/28/2018
                  3:18-cv-16518-FLW-LHG HAYES v. JOHNSON & JOHNSON et al                                                 11/28/2018
                  3:18-cv-16519-FLW-LHG SMITH v. JOHNSON & JOHNSON et al                                                 11/28/2018
                  3:18-cv-16520-FLW-LHG BABERS v. JOHNSON & JOHNSON et al                                                11/29/2018
                  3:18-cv-16522-FLW-LHG BOURBON v. JOHNSON & JOHNSON et al                                               11/29/2018
                  3:18-cv-16523-FLW-LHG HARRIS v. JOHNSON & JOHNSON et al                                                11/29/2018
                  3:18-cv-16524-FLW-LHG PANZA et al v. JOHNSON & JOHNSON et al                                           11/29/2018
                  3:18-cv-16527-FLW-LHG RYAN-MANN v. JOHNSON & JOHNSON et al                                             11/29/2018
                  3:18-cv-16529-FLW-LHG CANNON et al v. JOHNSON & JOHNSON et al                                          11/29/2018
                  3:18-cv-16530-FLW-LHG PARSLEY v. JOHNSON & JOHNSON et al                                               11/29/2018
                  3:18-cv-16531-FLW-LHG WRIGHT-LAURENT v. JOHNSON & JOHNSON et
                                                                                                                         11/29/2018
                  al
                  3:18-cv-16603-FLW-LHG JEFFORDS v. JOHNSON & JOHNSON et al                                              11/29/2018
                  3:18-cv-16605-FLW-LHG MOORE v. JOHNSON & JOHNSON et al                                                 11/29/2018
                  3:18-cv-16606-FLW-LHG HENDERSON v. JOHNSON & JOHNSON et al                                             11/29/2018
                  3:18-cv-16607-FLW-LHG TVEDE v. JOHNSON & JOHNSON et al                                                 11/29/2018
                  3:18-cv-16609-FLW-LHG CHLUS v. JOHNSON & JOHNSON et al                                                 11/29/2018
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                            568/625
5/15/2019                           CM/ECF LIVE - U.S.
                          Case 1:19-cv-01530           District Court2for Filed
                                                  Document                the District of New Jersey-Query
                                                                                   05/24/19        Page 571Associated Cases
                                                                                                                 of 627

                  3:18-cv-16611-FLW-LHG CLAYTON v. JOHNSON & JOHNSON et al                                                11/29/2018
                  3:18-cv-16571-FLW-LHG BARBER v. JOHNSON & JOHNSON et al                                                 11/29/2018
                  3:18-cv-16615-FLW-LHG HAGOOD v. JOHNSON & JOHNSON et al                                                 11/29/2018
                  3:18-cv-16617-FLW-LHG LECHNER v. JOHNSON & JOHNSON et al                                                11/29/2018
                  3:18-cv-16618-FLW-LHG NOVACK v. JOHNSON & JOHNSON et al                                                 11/29/2018
                  3:18-cv-16619-FLW-LHG SHADY v. JOHNSON & JOHNSON et al                                                  11/29/2018
                  3:18-cv-16620-FLW-LHG SLANE v. JOHNSON & JOHNSON et al                                                  11/29/2018
                  3:18-cv-16621-FLW-LHG TIMAR v. JOHNSON & JOHNSON et al                                                  11/29/2018
                  3:18-cv-16622-FLW-LHG WHITE v. JOHNSON & JOHNSON et al                                                  11/29/2018
                  3:18-cv-16623-FLW-LHG SCHOEPP v. JOHNSON & JOHNSON et al                                                11/29/2018
                  3:18-cv-16624-FLW-LHG DENNIS v. JOHNSON & JOHNSON et al                                                 11/29/2018
                  3:18-cv-16625-FLW-LHG FISCHBACH v. JOHNSON & JOHNSON et al                                              11/29/2018
                  3:18-cv-16626-FLW-LHG FESTER v. JOHNSON & JOHNSON et al                                                 11/29/2018
                  3:18-cv-16627-FLW-LHG CASEY v. JOHNSON & JOHNSON et al                                                  11/29/2018
                  3:18-cv-16628-FLW-LHG SNELLING v. JOHNSON & JOHNSON et al                                               11/29/2018
                  3:18-cv-16592-FLW-LHG WOOD v. JOHNSON & JOHNSON et al                                                   11/29/2018
                  3:18-cv-16632-FLW-LHG BAILEY v. JOHNSON & JOHNSON et al                                                 11/29/2018
                  3:18-cv-16634-FLW-LHG ARMSTRONG v. JOHNSON & JOHNSON et al                                              11/29/2018
                  3:18-cv-16635-FLW-LHG ARONEAU v. JOHNSON & JOHNSON et al                                                11/29/2018
                  3:18-cv-16638-FLW-LHG CAHILL v. JOHNSON & JOHNSON et al                                                 11/29/2018
                  3:18-cv-16633-FLW-LHG KAHN v. JOHNSON & JOHNSON, INC. et al                                             11/30/2018
                  3:18-cv-16641-FLW-LHG JOHNSON v. JOHNSON & JOHNSON et al                                                11/29/2018
                  3:18-cv-16644-FLW-LHG PHILLIPS v. JOHNSON & JOHNSON et al                                               11/29/2018
                  3:18-cv-16645-FLW-LHG PUSZKARCZUK v. JOHNSON & JOHNSON et al                                            11/29/2018
                  3:18-cv-16646-FLW-LHG REYES v. JOHNSON & JOHNSON et al                                                  11/29/2018
                  3:18-cv-16647-FLW-LHG SUBER v. JOHNSON & JOHNSON et al                                                  12/03/2018
                  3:18-cv-16656-FLW-LHG DUVAL v. JOHNSON & JOHNSON et al                                                  11/30/2018
                  3:18-cv-16657-FLW-LHG SWENSON v. JOHNSON & JOHNSON et al                                                11/30/2018
                  3:18-cv-16658-FLW-LHG TUMAMBING v. JOHNSON & JOHNSON et al                                              11/30/2018
                  3:18-cv-16660-FLW-LHG JANAS v. JOHNSON & JOHNSON et al                                                  11/30/2018
                  3:18-cv-16662-FLW-LHG HICKMAN v. JOHNSON & JOHNSON et al                                                11/30/2018
                  3:18-cv-16663-FLW-LHG RICE v. JOHNSON & JOHNSON et al                                                   11/30/2018
                  3:18-cv-16629-FLW-LHG ASHCRAFT v. JOHNSON & JOHNSON, INC. et al                                         11/30/2018
                  3:18-cv-16630-FLW-LHG DAVIS v. JOHNSON & JOHNSON, INC. et al                                            11/30/2018
                  3:18-cv-16631-FLW-LHG GREENWALD v. JOHNSON & JOHNSON, INC. et al                                        11/30/2018
                  3:18-cv-16637-FLW-LHG MCMILLAN v. JOHNSON & JOHNSON, INC. et al                                         11/30/2018
                  3:18-cv-16642-FLW-LHG SHELL v. JOHNSON & JOHNSON, INC. et al                                            11/30/2018
                  3:18-cv-16659-FLW-LHG BROWN v. JOHNSON & JOHNSON et al                                                  11/30/2018
                  3:18-cv-16661-FLW-LHG LAPORTE v. JOHNSON & JOHNSON et al                                                11/30/2018
                  3:18-cv-16664-FLW-LHG LAFRANCE v. JOHNSON & JOHNSON et al                                               11/30/2018
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                             569/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2for Filed
                                                Document                the District of New Jersey-Query
                                                                                 05/24/19        Page 572Associated Cases
                                                                                                               of 627
                  3:18-cv-16528-FLW-LHG POE v. JOHNSON & JOHNSON et al                                                   11/30/2018
                  3:18-cv-16544-FLW-LHG HUMPHREY v. JOHNSON & JOHNSON et al                                              11/30/2018
                  3:18-cv-16674-FLW-LHG FLECK v. JOHNSON & JOHNSON et al                                                 11/30/2018
                  3:18-cv-16679-FLW-LHG FOSELLA et al v. JOHNSON & JOHNSON et al                                         11/30/2018
                  3:18-cv-16688-FLW-LHG HERVIEUX v. JOHNSON & JOHNSON et al                                              11/30/2018
                  3:18-cv-16689-FLW-LHG SCOTT v. JOHNSON & JOHNSON et al                                                 11/30/2018
                  3:18-cv-16682-FLW-LHG HOSKINS et al v. JOHNSON & JOHNSON et al                                         11/30/2018
                  3:18-cv-16690-FLW-LHG MALONE v. JOHNSON & JOHNSON et al                                                11/30/2018
                  3:18-cv-16683-FLW-LHG THIELEN et al v. JOHNSON & JOHNSON et al                                         11/30/2018
                  3:18-cv-16692-FLW-LHG BUSCH v. JOHNSON & JOHNSON et al                                                 11/30/2018
                  3:18-cv-16686-FLW-LHG LUSK et al v. JOHNSON & JOHNSON et al                                            11/30/2018
                  3:18-cv-16687-FLW-LHG FLAKE v. JOHNSON & JOHNSON et al                                                 11/30/2018
                  3:18-cv-16705-FLW-LHG GALPIN v. JOHNSON & JOHNSON et al                                                11/30/2018
                  3:18-cv-16709-FLW-LHG MEYER v. JOHNSON & JOHNSON et al                                                 11/30/2018
                  3:18-cv-16715-FLW-LHG ARNOLD v. JOHNSON & JOHNSON et al                                                12/03/2018
                  3:18-cv-16787-FLW-LHG HUDSON v. JOHNSON & JOHNSON et al                                                12/18/2018
                  3:18-cv-16785-FLW-LHG ATTERHOLT v. JOHNSON & JOHNSON et al                                             12/18/2018
                  3:18-cv-16788-FLW-LHG MARSEY v. JOHNSON & JOHNSON et al                                                12/18/2018
                  3:18-cv-16789-FLW-LHG DAVIS v. JOHNSON & JOHNSON et al                                                 12/18/2018
                  3:18-cv-16790-FLW-LHG CURRY v. JOHNSON & JOHNSON et al                                                 12/18/2018
                  3:18-cv-16791-FLW-LHG LIPPOLT et al v. JOHNSON & JOHNSON et al                                         12/18/2018
                  3:18-cv-16794-FLW-LHG PREVOST v. JOHNSON & JOHNSON et al                                               12/18/2018
                  3:18-cv-16796-FLW-LHG VOGT v. JOHNSON & JOHNSON et al                                                  12/18/2018
                  3:18-cv-16800-FLW-LHG GIDICH et al v. JOHNSON & JOHNSON et al                                          12/18/2018
                  3:18-cv-16801-FLW-LHG TAYLOR v. JOHNSON & JOHNSON et al                                                12/18/2018
                  3:18-cv-16807-FLW-LHG MCBRIDE v. JOHNSON & JOHNSON et al                                               12/18/2018
                  3:19-cv-05925-FLW-LHG SIMMONS et al v. JOHNSON & JOHNSON et al                                         02/19/2019
                  3:19-cv-05934-FLW-LHG SANDOVAL v. JOHNSON & JOHNSON et al                                              02/19/2019
                  3:19-cv-05936-FLW-LHG MADDOX et al v. JOHNSON & JOHNSON et al                                          02/19/2019
                  3:19-cv-05938-FLW-LHG MACK v.JOHNSON & JOHNSON et al                                                   02/19/2019
                  3:19-cv-05940-FLW-LHG PRINCE, SR. v. JOHNSON & JOHNSON et al                                           02/19/2019
                  3:19-cv-05941-FLW-LHG EDWARDS et al v. JOHNSON & JOHNSON et al                                         02/19/2019
                  3:19-cv-05942-FLW-LHG ELSEY v. JOHNSON & JOHNSON et al                                                 02/19/2019
                  3:19-cv-05944-FLW-LHG MUSSELMAN et al v. JOHNSON & JOHNSON et al 02/19/2019
                  3:19-cv-05946-FLW-LHG BJELAN v. JOHNSON & JOHNSON et al                                                02/19/2019
                  3:19-cv-06038-FLW-LHG WARD v. JOHNSON & JOHNSON et al                                                  02/19/2019
                  3:19-cv-06048-FLW-LHG MAINES v. JOHNSON & JOHNSON et al                                                02/19/2019
                  3:19-cv-06059-FLW-LHG ROLLSTIN et al v. JOHNSON & JOHNSON et al                                        02/19/2019
                  3:19-cv-06060-FLW-LHG MAZYCK v. JOHNSON & JOHNSON et al                                                02/19/2019
                  3:19-cv-06061-FLW-LHG ALBERT v. JOHNSON & JOHNSON et al                                                02/19/2019
                  3:19-cv-06068-FLW-LHG BEAVER v. JOHNSON & JOHNSON et al                                                02/19/2019
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                            570/625
5/15/2019                           CM/ECF LIVE - U.S.
                          Case 1:19-cv-01530           District Court2for Filed
                                                  Document                the District of New Jersey-Query
                                                                                   05/24/19        Page 573Associated Cases
                                                                                                                 of 627

                  3:19-cv-05953-FLW-LHG PICKETT v. IMERYS TALC AMERICA, INC et al                                         02/19/2019
                  3:19-cv-05954-FLW-LHG PEREA v. JOHNSON & JOHNSON et al                                                  02/19/2019
                  3:19-cv-05949-FLW-LHG ROSS et al v. JOHNSON & JOHNSON et al                                             02/19/2019
                  3:19-cv-05952-FLW-LHG COLEMAN et al v. JOHNSON & JOHNSON et al                                          02/19/2019
                  3:19-cv-06058-FLW-LHG LAYTON et al v. JOHNSON & JOHNSON et al                                           02/19/2019
                  3:19-cv-05959-FLW-LHG DORSEY v. JOHNSON & JOHNSON et al                                                 02/19/2019
                  3:19-cv-05961-FLW-LHG GRIFFIN et al v. JOHNSON & JOHNSON et al                                          02/19/2019
                  3:19-cv-05962-FLW-LHG CARMONA v. JOHNSON & JOHNSON et al                                                02/19/2019
                  3:19-cv-05963-FLW-LHG CRIBB et al v. JOHNSON & JOHNSON et al                                            02/19/2019
                  3:19-cv-05964-FLW-LHG STRYKOWSKI v. JOHNSON & JOHNSON et al                                             02/19/2019
                  3:19-cv-06099-FLW-LHG DIAZ v. JOHNSON & JOHNSON et al                                                   02/19/2019
                  3:19-cv-06100-FLW-LHG GLYNN v. JOHNSON & JOHNSON et al                                                  02/19/2019
                  3:18-cv-16811-FLW-LHG LANG et al v. JOHNSON & JOHNSON et al                                             12/18/2018
                  3:18-cv-16812-FLW-LHG BROOKS v. JOHNSON & JOHNSON et al                                                 12/18/2018
                  3:18-cv-16815-FLW-LHG VAUGHN et al v. JOHNSON & JOHNSON et al                                           12/18/2018
                  3:18-cv-16823-FLW-LHG STEVENSON v. JOHNSON & JOHNSON et al                                              12/18/2018
                  3:18-cv-16825-FLW-LHG BROOKS v. JOHNSON & JOHNSON et al                                                 12/18/2018
                  3:18-cv-16827-FLW-LHG PORTA et al v. JOHNSON & JOHNSON et al                                            12/18/2018
                  3:18-cv-16828-FLW-LHG MORGAN v. JOHNSON & JOHNSON et al                                                 12/18/2018
                  3:18-cv-16833-FLW-LHG DEFRANCO v. JOHNSON & JOHNSON et al                                               12/18/2018
                  3:18-cv-16834-FLW-LHG WIPPLER v. JOHNSON & JOHNSON et al                                                12/18/2018
                  3:18-cv-16838-FLW-LHG WASHINGTON v. JOHNSON & JOHNSON et al                                             12/18/2018
                  3:18-cv-16840-FLW-LHG FRAZIER v. JOHNSON & JOHNSON et al                                                12/18/2018
                  3:18-cv-16842-FLW-LHG WHITE et al v. JOHNSON & JOHNSON et al                                            12/18/2018
                  3:18-cv-16843-FLW-LHG COLTER JR v. JOHNSON & JOHNSON et al                                              12/18/2018
                  3:18-cv-16845-FLW-LHG PALMER v. JOHNSON & JOHNSON et al                                                 12/18/2018
                  3:18-cv-16846-FLW-LHG LIPSEY v. JOHNSON & JOHNSON et al                                                 12/18/2018
                  3:18-cv-16849-FLW-LHG PFEIFFER et al v. JOHNSON & JOHNSON et al                                         12/18/2018
                  3:18-cv-16850-FLW-LHG GARGES et al v. JOHNSON & JOHNSON et al                                           12/18/2018
                  3:18-cv-16854-FLW-LHG MORAST et al v. JOHNSON & JOHNSON et al                                           12/18/2018
                  3:18-cv-16855-FLW-LHG FINEGAN et al v. JOHNSON & JOHNSON et al                                          12/18/2018
                  3:18-cv-16861-FLW-LHG DISTASIO v. JOHNSON & JOHNSON et al                                               12/18/2018
                  3:18-cv-16863-FLW-LHG SHANNON v. JOHNSON & JOHNSON et al                                                12/18/2018
                  3:18-cv-16864-FLW-LHG HITCHCOCK v. JOHNSON & JOHNSON et al                                              12/18/2018
                  3:18-cv-16865-FLW-LHG DECKER v. JOHNSON & JOHNSON et al                                                 12/18/2018
                  3:17-cv-00099-FLW-LHG SCHWARTZ v. Johnson & Johnson et al                                               01/16/2017
                  3:17-cv-07712-FLW-LHG Baker v. Johnson & Johnson et al                                                  10/02/2017
                  3:18-cv-16808-FLW-LHG KELLY v. JOHNSON & JOHNSON et al                                                  12/18/2018
                  3:18-cv-16866-FLW-LHG GLOVER v. JOHNSON & JOHNSON et al                                                 12/18/2018
                  3:18-cv-17322-FLW-LHG GRIFFIN v. JOHNSON & JOHNSON et al                                                12/19/2018
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                             571/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2for Filed
                                                Document                the District of New Jersey-Query
                                                                                 05/24/19        Page 574Associated Cases
                                                                                                               of 627
                  3:18-cv-17325-FLW-LHG SMITH v. JOHNSON & JOHNSON et al                                                 12/19/2018
                  3:18-cv-16735-FLW-LHG HERNANDEZ v. JOHNSON & JOHNSON et al                                             12/18/2018
                  3:18-cv-16736-FLW-LHG REED v. JOHNSON & JOHNSON et al                                                  12/18/2018
                  3:18-cv-16748-FLW-LHG KASZTL v. JOHNSON & JOHNSON et al                                                12/18/2018
                  3:18-cv-16749-FLW-LHG HAMILTON v. JOHNSON AND JOHNSON et al                                            12/18/2018
                  3:18-cv-16751-FLW-LHG BOYD et al v. JOHNSON & JOHNSON et al                                            12/18/2018
                  3:18-cv-16762-FLW-LHG VINEGAR v. JOHNSON & JOHNSON et al                                               12/18/2018
                  3:18-cv-16765-FLW-LHG GONZALEZ v. JOHNSON & JOHNSON et al                                              12/18/2018
                  3:18-cv-16776-FLW-LHG MILLER v. JOHNSON & JOHNSON et al                                                12/18/2018
                  3:18-cv-16778-FLW-LHG PIEKLIK v. JOHNSON & JOHNSON et al                                               12/18/2018
                  3:18-cv-16784-FLW-LHG TOUTANT v. JOHNSON & JOHNSON et al                                               12/18/2018
                  3:18-cv-16868-FLW-LHG TIMMINS v. JOHNSON & JOHNSON et al                                               12/18/2018
                  3:18-cv-16869-FLW-LHG DAVIE v. JOHNSON & JOHNSON et al                                                 12/18/2018
                  3:18-cv-16872-FLW-LHG OLSON v. JOHNSON & JOHNSON et al                                                 12/18/2018
                  3:18-cv-16875-FLW-LHG COLTRAIN v. JOHNSON & JOHNSON et al                                              12/18/2018
                  3:18-cv-16877-FLW-LHG COHEN v. JOHNSON & JOHNSON et al                                                 12/18/2018
                  3:18-cv-16878-FLW-LHG PRIVITERA et al v. JOHNSON & JOHNSON et al                                       12/18/2018
                  3:18-cv-16880-FLW-LHG HADNOT v. JOHNSON & JOHNSON et al                                                12/18/2018
                  3:18-cv-16881-FLW-LHG LONG v. JOHNSON & JOHNSON et al                                                  12/18/2018
                  3:18-cv-16890-FLW-LHG HAMILTON v. JOHNSON & JOHNSON et al                                              12/18/2018
                  3:18-cv-16892-FLW-LHG BOONE v. JOHNSON & JOHNSON et al                                                 12/18/2018
                  3:18-cv-16898-FLW-LHG JENKINS et al v. JOHNSON & JOHNSON et al                                         12/18/2018
                  3:18-cv-16900-FLW-LHG KRAKAUER v. JOHNSON & JOHNSON et al                                              12/18/2018
                  3:18-cv-16903-FLW-LHG MOREY v. JOHNSON & JOHNSON et al                                                 12/18/2018
                  3:18-cv-16904-FLW-LHG DAUKSZA v. JOHNSON & JOHNSON et al                                               12/18/2018
                  3:18-cv-16905-FLW-LHG SWARTZ v. JOHNSON & JOHNSON et al                                                12/18/2018
                  3:18-cv-16906-FLW-LHG GEER v. JOHNSON & JOHNSON et al                                                  12/18/2018
                  3:18-cv-16908-FLW-LHG DOUGHTY v. JOHNSON & JOHNSON et al                                               12/18/2018
                  3:18-cv-16909-FLW-LHG HAYNES v. JOHNSON & JOHNSON et al                                                12/18/2018
                  3:18-cv-16915-FLW-LHG BROCK v. JOHNSON & JOHNSON et al                                                 12/18/2018
                  3:18-cv-16916-FLW-LHG EDWARDS v. JOHNSON & JOHNSON et al                                               12/18/2018
                  3:18-cv-16918-FLW-LHG GUTHRIE v. JOHNSON & JOHNSON et al                                               12/18/2018
                  3:18-cv-16930-FLW-LHG WILKINSON et al v. JOHNSON & JOHNSON et al                                       12/18/2018
                  3:18-cv-16931-FLW-LHG PAYTON et al v. JOHNSON & JOHNSON et al                                          12/18/2018
                  3:18-cv-16932-FLW-LHG GRAVES v. JOHNSON & JOHNSON et al                                                12/18/2018
                  3:18-cv-16937-FLW-LHG WARD v. JOHNSON & JOHNSON et al                                                  12/18/2018
                  3:18-cv-16943-FLW-LHG ORR v. JOHNSON & JOHNSON CONSUMER, INC.
                                                                                                                         12/18/2018
                  et al
                  3:18-cv-16944-FLW-LHG POOLE v. JOHNSON & JOHNSON et al                                                 12/18/2018
                  3:18-cv-16947-FLW-LHG LEE v. JOHNSON & JOHNSON et al                                                   12/18/2018
                  3:18-cv-16949-FLW-LHG CRUMP v. JOHNSON & JOHNSON et al                                                 12/18/2018
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                            572/625
5/15/2019                           CM/ECF LIVE - U.S.
                          Case 1:19-cv-01530           District Court2for Filed
                                                  Document                the District of New Jersey-Query
                                                                                   05/24/19        Page 575Associated Cases
                                                                                                                 of 627

                  3:18-cv-16956-FLW-LHG JUREK v. JOHNSON & JOHNSON et al                                                  12/18/2018
                  3:18-cv-16963-FLW-LHG SIMMS et al v. JOHNSON & JOHNSON et al                                            12/18/2018
                  3:18-cv-16964-FLW-LHG MARCINIAK v. JOHNSON & JOHNSON et al                                              12/18/2018
                  3:18-cv-16966-FLW-LHG EATON et al v. JOHNSON & JOHNSON et al                                            12/18/2018
                  3:18-cv-16969-FLW-LHG WELLEIN et al v. JOHNSON & JOHNSON et al                                          12/18/2018
                  3:18-cv-16971-FLW-LHG MCCLOUD v. JOHNSON & JOHNSON et al                                                12/18/2018
                  3:18-cv-16975-FLW-LHG SIMON v. JOHNSON & JOHNSON et al                                                  12/18/2018
                  3:18-cv-16976-FLW-LHG CURTIS v. JOHNSON & JOHNSON et al                                                 12/18/2018
                  3:18-cv-16978-FLW-LHG WEIR v. JOHNSON & JOHNSON et al                                                   12/18/2018
                  3:18-cv-16979-FLW-LHG THOMPSON v. JOHNSON & JOHNSON et al                                               12/18/2018
                  3:18-cv-16981-FLW-LHG MICHAELS v. JOHNSON & JOHNSON et al                                               12/18/2018
                  3:18-cv-16982-FLW-LHG CROOK v. JOHNSON & JOHNSON et al                                                  12/18/2018
                  3:18-cv-16983-FLW-LHG HALL et al v. JOHNSON & JOHNSON CONSUMER
                                                                                                                          12/18/2018
                  et al
                  3:18-cv-16986-FLW-LHG GATER et al v. JOHNSON & JOHNSON et al                                            12/18/2018
                  3:18-cv-16989-FLW-LHG YELINEK et al v. JOHNSON & JOHNSON et al                                          12/18/2018
                  3:18-cv-16995-FLW-LHG BENTO v. JOHNSON & JOHNSON et al                                                  12/18/2018
                  3:18-cv-16996-FLW-LHG COOPER v. JOHNSON & JOHNSON et al                                                 12/18/2018
                  3:18-cv-16997-FLW-LHG CULLEN v. JOHNSON & JOHNSON et al                                                 12/18/2018
                  3:18-cv-17000-FLW-LHG FITZPATRICK v. JOHNSON & JOHNSON et al                                            12/18/2018
                  3:18-cv-17002-FLW-LHG SAUNDERS v. JOHNSON & JOHNSON et al                                               12/18/2018
                  3:18-cv-17008-FLW-LHG TAYLOR v. JOHNSON & JOHNSON et al                                                 12/18/2018
                  3:18-cv-17013-FLW-LHG YOUNG v. JOHNSON & JOHNSON et al                                                  12/18/2018
                  3:18-cv-17017-FLW-LHG BRYANT v. JOHNSON & JOHNSON et al                                                 12/18/2018
                  3:18-cv-17018-FLW-LHG RESUA v. JOHNSON & JOHNSON et al                                                  12/18/2018
                  3:18-cv-17329-FLW-LHG CURRAN v. JOHNSON & JOHNSON et al                                                 12/18/2018
                  3:18-cv-17021-FLW-LHG LANG v. JOHNSON & JOHNSON et al                                                   12/18/2018
                  3:18-cv-17027-FLW-LHG WADNIZAK v. JOHNSON & JOHNSON et al                                               12/18/2018
                  3:18-cv-17029-FLW-LHG RYAN v. JOHNSON & JOHNSON et al                                                   12/18/2018
                  3:18-cv-17037-FLW-LHG MELTON v. JOHNSON & JOHNSON et al                                                 12/18/2018
                  3:18-cv-17053-FLW-LHG MCGRATH v. JOHNSON AND JOHNSON
                                                                                                                          12/18/2018
                  CONSUMER, INC. et al
                  3:18-cv-17057-FLW-LHG WINFIELD v. JOHNSON & JOHNSON et al                                               12/18/2018
                  3:18-cv-17059-FLW-LHG MAJORS v. JOHNSON & JOHNSON et al                                                 12/18/2018
                  3:18-cv-17063-FLW-LHG CAMIONSCHU DE CIVALE et al v. JOHNSON &
                                                                                                                          12/18/2018
                  JOHNSON et al
                  3:18-cv-17066-FLW-LHG MCLAUCHLIN v. JOHNSON & JOHNSON et al                                             12/18/2018
                  3:18-cv-17067-FLW-LHG BUSACK v. JOHNSON & JOHNSON et al                                                 12/18/2018
                  3:18-cv-17068-FLW-LHG WILLIAMS v. JOHNSON & JOHNSON et al                                               12/18/2018
                  3:18-cv-17069-FLW-LHG CARPENTER v. JOHNSON & JOHNSON et al                                              12/18/2018
                  3:18-cv-17070-FLW-LHG ASBURY v. JOHNSON & JOHNSON et al                                                 12/18/2018
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                             573/625
5/15/2019                           CM/ECF LIVE - U.S.
                          Case 1:19-cv-01530           District Court2for Filed
                                                  Document                the District of New Jersey-Query
                                                                                   05/24/19        Page 576Associated Cases
                                                                                                                 of 627

                  3:18-cv-17073-FLW-LHG DITZELL v. JOHNSON & JOHNSON et al                                                12/18/2018
                  3:18-cv-17075-FLW-LHG HANGES et al v. JOHNSON & JOHNSON et al                                           12/18/2018
                  3:18-cv-17076-FLW-LHG GIARDELLO v. JOHNSON & JOHNSON et al                                              12/18/2018
                  3:18-cv-17078-FLW-LHG WILLIS v. JOHNSON & JOHNSON et al                                                 12/18/2018
                  3:18-cv-17079-FLW-LHG COSTON et al v. JOHNSON & JOHNSON et al                                           12/18/2018
                  3:18-cv-17080-FLW-LHG HYMES v. JOHNSON & JOHNSON et al                                                  12/18/2018
                  3:18-cv-17084-FLW-LHG STOCKWELL et al v. JOHNSON & JOHNSON et al                                        12/18/2018
                  3:18-cv-17086-FLW-LHG LLOYD v. JOHNSON & JOHNSON et al                                                  12/18/2018
                  3:18-cv-17090-FLW-LHG WALLACE v. JOHNSON & JOHNSON et al                                                12/18/2018
                  3:18-cv-17091-FLW-LHG HOLDEN v. JOHNSON & JOHNSON et al                                                 12/18/2018
                  3:18-cv-17096-FLW-LHG OSTER v. JOHNSON & JOHNSON et al                                                  12/18/2018
                  3:18-cv-17097-FLW-LHG FESSLER v. JOHNSON AND JOHNSON et al                                              12/18/2018
                  3:18-cv-17098-FLW-LHG BURKETT v. JOHNSON AND JOHNSON et al                                              12/18/2018
                  3:18-cv-17099-FLW-LHG DYESS v. JOHNSON & JOHNSON et al                                                  12/18/2018
                  3:18-cv-17101-FLW-LHG ST. CHARLES v. JOHNSON & JOHNSON et al                                            12/18/2018
                  3:18-cv-17102-FLW-LHG Rose v. Johnson & Johnson et al                                                   12/18/2018
                  3:18-cv-17103-FLW-LHG Barsh et al v. Johnson & Johnson et al                                            12/18/2018
                  3:18-cv-17105-FLW-LHG Hinton v. PTI Union, LLC et al                                                    12/18/2018
                  3:18-cv-17106-FLW-LHG Hittler et al v. Johnson & Johnson, Inc. et al                                    12/18/2018
                  3:18-cv-17107-FLW-LHG Vilardi et al v. Johnson & Johnson et al                                          12/18/2018
                  3:18-cv-17114-FLW-LHG MCCOOL v. JOHNSON & JOHNSON et al                                                 12/18/2018
                  3:18-cv-17121-FLW-LHG DEPALMA v. JOHNSON & JOHNSON et al                                                12/18/2018
                  3:18-cv-17123-FLW-LHG EHRLICH et al v. JOHNSON AND JOHNSON et al                                        12/18/2018
                  3:18-cv-17131-FLW-LHG ROBERTS v. JOHNSON & JOHNSON et al                                                12/18/2018
                  3:18-cv-17132-FLW-LHG DALE v. JOHNSON & JOHNSON et al                                                   12/18/2018
                  3:18-cv-17133-FLW-LHG KAY-SANDERS v. JOHNSON & JOHNSON et al                                            12/18/2018
                  3:18-cv-17138-FLW-LHG HOWARD v. JOHNSON & JOHNSON et al                                                 12/18/2018
                  3:18-cv-17139-FLW-LHG GRAHAM v. JOHNSON & JOHNSON et al                                                 12/18/2018
                  3:18-cv-17140-FLW-LHG Reuter v. Johnson & Johnson et al                                                 12/18/2018
                  3:18-cv-17141-FLW-LHG WASHINGTON v. JOHNSON & JOHNSON et al                                             12/18/2018
                  3:18-cv-17144-FLW-LHG EDDY v. JOHNSON & JOHNSON et al                                                   12/18/2018
                  3:18-cv-17145-FLW-LHG GRIFFIN v. JOHNSON & JOHNSON et al                                                12/18/2018
                  3:18-cv-17146-FLW-LHG NEWSOME et al v. JOHNSON & JOHNSON et al                                          12/18/2018
                  3:18-cv-17148-FLW-LHG GREER v. JOHNSON & JOHNSON et al                                                  12/18/2018
                  3:18-cv-17150-FLW-LHG BROWN v. JOHNSON & JOHNSON et al                                                  12/18/2018
                  3:18-cv-17151-FLW-LHG HAINES v. JOHNSON & JOHNSON et al                                                 12/18/2018
                  3:18-cv-17156-FLW-LHG SAVAGE v. JOHNSON & JOHNSON et al                                                 12/18/2018
                  3:18-cv-17158-FLW-LHG TODD v. JOHNSON & JOHNSON et al                                                   12/18/2018
                  3:18-cv-17160-FLW-LHG SMITH et al v. JOHNSON & JOHNSON et al                                            12/18/2018
                  3:18-cv-17162-FLW-LHG Nowicki v. Johnson & Johnson, et al                                               12/18/2018
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                             574/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2for Filed
                                                Document                the District of New Jersey-Query
                                                                                 05/24/19        Page 577Associated Cases
                                                                                                               of 627
                  3:18-cv-17163-FLW-LHG Klyczek v. Johnson & Johnson et al                                               12/18/2018
                  3:18-cv-17165-FLW-LHG GALLO v. JOHNSON & JOHNSON et al                                                 12/18/2018
                  3:18-cv-17167-FLW-LHG GALLAGHER et al v. JOHNSON & JOHNSON et al 12/18/2018
                  3:18-cv-17169-FLW-LHG ROBERTS et al v. JOHNSON & JOHNSON et al                                         12/18/2018
                  3:18-cv-17170-FLW-LHG MINDOCK v. JOHNSON & JOHNSON et al                                               12/18/2018
                  3:18-cv-17171-FLW-LHG SHEPPARD v. JOHNSON & JOHNSON et al                                              12/18/2018
                  3:18-cv-17181-FLW-LHG BAXTER v. JOHNSON & JOHNSON et al                                                12/18/2018
                  3:18-cv-17315-FLW-LHG BANKS v. JOHNSON & JOHNSON et al                                                 12/19/2018
                  3:18-cv-17316-FLW-LHG WALKER v. JOHNSON & JOHNSON et al                                                12/19/2018
                  3:18-cv-17318-FLW-LHG LIVESEY v. JOHNSON & JOHNSON et al                                               12/19/2018
                  3:18-cv-17319-FLW-LHG REESE v. JOHNSON & JOHNSON et al                                                 12/19/2018
                  3:18-cv-17356-FLW-LHG POSERINA et al v. JOHNSON & JOHNSON et al                                        12/19/2018
                  3:18-cv-17357-FLW-LHG STAHL v. JOHNSON & JOHNSON et al                                                 12/19/2018
                  3:18-cv-17358-FLW-LHG FRIEDRICH v. JOHNSON & JOHNSON et al                                             12/19/2018
                  3:18-cv-17359-FLW-LHG GREEN v. JOHNSON & JOHNSON et al                                                 12/19/2018
                  3:18-cv-17360-FLW-LHG WISNESKI v. JOHNSON & JOHNSON et al                                              12/19/2018
                  3:18-cv-17183-FLW-LHG BROWN v. JOHNSON & JOHNSON et al                                                 12/19/2018
                  3:18-cv-17184-FLW-LHG KIZERIAN v. JOHNSON & JOHNSON et al                                              12/19/2018
                  3:18-cv-17185-FLW-LHG NEAL v. JOHNSON & JOHNSON et al                                                  12/19/2018
                  3:18-cv-17187-FLW-LHG MARTIN v. JOHNSON & JOHNSON et al                                                12/19/2018
                  3:18-cv-17188-FLW-LHG BURKS v. JOHNSON & JOHNSON et al                                                 12/19/2018
                  3:18-cv-17189-FLW-LHG MCCANN v. JOHNSON & JOHNSON et al                                                12/19/2018
                  3:18-cv-17201-FLW-LHG LAUMAN et al v. JOHNSON & JOHNSON et al                                          12/19/2018
                  3:18-cv-17202-FLW-LHG WECKAR et al v. JOHNSON & JOHNSON et al                                          12/19/2018
                  3:18-cv-17204-FLW-LHG LATSIS v. JOHNSON & JOHNSON et al                                                12/19/2018
                  3:18-cv-17205-FLW-LHG OSBORNE v. JOHNSON & JOHNSON et al                                               12/19/2018
                  3:18-cv-17209-FLW-LHG MCLAURIN-DAVIS v. JOHNSON & JOHNSON et al 12/19/2018
                  3:18-cv-17211-FLW-LHG NOWAKOWKSI et al v. JOHNSON & JOHNSON et
                                                                                                                         12/19/2018
                  al
                  3:18-cv-17222-FLW-LHG WARD v. JOHNSON & JOHNSON et al                                                  12/19/2018
                  3:18-cv-17223-FLW-LHG NOBLE v. JOHNSON & JOHNSON et al                                                 12/19/2018
                  3:18-cv-17227-FLW-LHG PHILLIPS v. JOHNSON & JOHNSON et al                                              12/19/2018
                  3:18-cv-17230-FLW-LHG ANDERSON-STARKS v. JOHNSON & JOHNSON et
                                                                                                                         12/19/2018
                  al
                  3:18-cv-17231-FLW-LHG GASKINS et al v. JOHNSON & JOHNSON et al                                         12/19/2018
                  3:18-cv-17232-FLW-LHG HECKMAN v. JOHNSON & JOHNSON et al                                               12/19/2018
                  3:18-cv-17235-FLW-LHG HECKMAN et al v. JOHNSON & JOHNSON et al                                         12/19/2018
                  3:18-cv-17249-FLW-LHG YORK v. JOHNSON & JOHNSON et al                                                  12/19/2018
                  3:18-cv-17252-FLW-LHG OWENS v. JOHNSON & JOHNSON et al                                                 12/19/2018
                  3:18-cv-17253-FLW-LHG EGESTON v. JOHNSON & JOHNSON et al                                               12/19/2018
                  3:18-cv-17260-FLW-LHG BROWN v. JOHNSON & JOHNSON et al                                                 12/19/2018

https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                            575/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2for Filed
                                                Document                the District of New Jersey-Query
                                                                                 05/24/19        Page 578Associated Cases
                                                                                                               of 627
                  3:18-cv-17261-FLW-LHG NADEAU v. JOHNSON & JOHNSON et al                                                12/19/2018
                  3:18-cv-17263-FLW-LHG RYAN v. JOHNSON & JOHNSON et al                                                  12/19/2018
                  3:18-cv-17264-FLW-LHG CROSS v. JOHNSON & JOHNSON et al                                                 12/19/2018
                  3:18-cv-17267-FLW-LHG SAHIN v. JOHNSON & JOHNSON et al                                                 12/19/2018
                  3:18-cv-17268-FLW-LHG KEY v. JOHNSON & JOHNSON et al                                                   12/19/2018
                  3:18-cv-17271-FLW-LHG GROSS v. JOHNSON & JOHNSON et al                                                 12/19/2018
                  3:18-cv-17272-FLW-LHG STALLARD et al v. JOHNSON & JOHNSON et al                                        12/19/2018
                  3:18-cv-17273-FLW-LHG MARLEY v. JOHNSON & JOHNSON et al                                                12/19/2018
                  3:18-cv-17276-FLW-LHG MCCABE v. JOHNSON & JOHNSON et al                                                12/19/2018
                  3:18-cv-17281-FLW-LHG BRADLEY v. JOHNSON & JOHNSON et al                                               12/19/2018
                  3:18-cv-17361-FLW-LHG KAUPA v. JOHNSON & JOHNSON et al                                                 12/19/2018
                  3:18-cv-17286-FLW-LHG DUKES v. JOHNSON & JOHNSON et al                                                 12/19/2018
                  3:18-cv-17289-FLW-LHG THOMPSON et al v. JOHNSON & JOHNSON et al                                        12/19/2018
                  3:18-cv-17297-FLW-LHG CUNDIFF v. JOHNSON & JOHNSON                                                     12/19/2018
                  3:18-cv-17299-FLW-LHG ROSSER v. JOHNSON & JOHNSON et al                                                12/19/2018
                  3:18-cv-17306-FLW-LHG LEACH v. JOHNSON & JOHNSON et al                                                 12/19/2018
                  3:18-cv-17308-FLW-LHG SALTER v. JOHNSON & JOHNSON et al                                                12/19/2018
                  3:18-cv-17311-FLW-LHG FEICHT v. JOHNSON & JOHNSON et al                                                12/19/2018
                  3:18-cv-17362-FLW-LHG ATHERTON v. JOHNSON & JOHNSON et al                                              12/19/2018
                  3:18-cv-17314-FLW-LHG HATEM et al v. JOHNSON & JOHNSON et al                                           12/19/2018
                  3:18-cv-17366-FLW-LHG ELMORE v. JOHNSON & JOHNSON et al                                                12/19/2018
                  3:18-cv-17371-FLW-LHG MOORE v. JOHNSON & JOHNSON et al                                                 12/19/2018
                  3:18-cv-17380-FLW-LHG VINSON v. JOHNSON & JOHNSON et al                                                12/19/2018
                  3:18-cv-17381-FLW-LHG SAFLOR v. JOHNSON & JOHNSON et al                                                12/19/2018
                  3:18-cv-17382-FLW-LHG BORKERT v. JOHNSON & JOHNSON et al                                               12/19/2018
                  3:18-cv-17385-FLW-LHG YOUNG v. JOHNSON & JOHNSON et al                                                 12/19/2018
                  3:18-cv-17387-FLW-LHG REID v. JOHNSON & JOHNSON et al                                                  12/19/2018
                  3:18-cv-17388-FLW-LHG MORGEN et al v. JOHNSON & JOHNSON et al                                          12/19/2018
                  3:18-cv-17390-FLW-LHG MEYERS v. JOHNSON & JOHNSON et al                                                12/20/2018
                  3:18-cv-17469-FLW-LHG SMITH v. JOHNSON & JOHNSON et al                                                 12/21/2018
                  3:18-cv-17392-FLW-LHG PEARSON v. JOHNSON & JOHNSON et al                                               12/20/2018
                  3:18-cv-17394-FLW-LHG ENGLAND-HURST v. JOHNSON & JOHNSON et al 12/21/2018
                  3:18-cv-17395-FLW-LHG BISHOP v. JOHNSON & JOHNSON et al                                                12/21/2018
                  3:18-cv-17400-FLW-LHG GAFFNEY v. JOHNSON & JOHNSON et al                                               12/21/2018
                  3:18-cv-17402-FLW-LHG WILSON v. JOHNSON & JOHNSON et al                                                12/21/2018
                  3:18-cv-17403-FLW-LHG SCHMIDT v. JOHNSON & JOHNSON et al                                               12/21/2018
                  3:18-cv-17406-FLW-LHG ARSENAULT v. JOHNSON & JOHNSON et al                                             12/21/2018
                  3:18-cv-17408-FLW-LHG NASHWINTER v. JOHNSON & JOHNSON et al                                            12/21/2018
                  3:18-cv-17413-FLW-LHG PERKINS-TAYLOR v. JOHNSON & JOHNSON et al 12/21/2018
                  3:18-cv-17423-FLW-LHG SILVA et al v. JOHNSON & JOHNSON et al                                           12/21/2018
                  3:18-cv-17429-FLW-LHG BROOKS v. JOHNSON & JOHNSON et al                                                12/21/2018
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                            576/625
5/15/2019                           CM/ECF LIVE - U.S.
                          Case 1:19-cv-01530           District Court2for Filed
                                                  Document                the District of New Jersey-Query
                                                                                   05/24/19        Page 579Associated Cases
                                                                                                                 of 627

                  3:18-cv-17430-FLW-LHG SCHROEDER et al v. JOHNSON & JOHNSON et al                                        12/21/2018
                  3:18-cv-17431-FLW-LHG LARKIN et al v. JOHNSON & JOHNSON et al                                           12/21/2018
                  3:18-cv-17438-FLW-LHG HAILEY v. JOHNSON & JOHNSON et al                                                 12/21/2018
                  3:18-cv-17440-FLW-LHG BRADFORD v. JOHNSON & JOHNSON et al                                               12/21/2018
                  3:18-cv-17441-FLW-LHG CHAVEZ v. JOHNSON & JOHNSON et al                                                 12/21/2018
                  3:18-cv-17442-FLW-LHG SMITH v. JOHNSON & JOHNSON et al                                                  12/21/2018
                  3:18-cv-17443-FLW-LHG LITTLEBIRD et al v. JOHNSON & JOHNSON et al                                       12/21/2018
                  3:18-cv-17445-FLW-LHG WOOD et al v. JOHNSON & JOHNSON et al                                             12/21/2018
                  3:18-cv-17446-FLW-LHG DYKSTRA et al v. JOHNSON & JOHNSON et al                                          12/21/2018
                  3:18-cv-17449-FLW-LHG MCINERNEY v. JOHNSON & JOHNSON et al                                              12/21/2018
                  3:17-cv-12670-FLW-LHG BOYCE et al v. Johnson & Johnson                                                  12/20/2018
                  3:18-cv-17460-FLW-LHG SIRES v. JOHNSON & JOHNSON et al                                                  12/21/2018
                  3:18-cv-17467-FLW-LHG FELTON v. JOHNSON & JOHNSON et al                                                 12/21/2018
                  3:18-cv-17468-FLW-LHG BALLON v. JOHNSON & JOHNSON et al                                                 12/21/2018
                  3:18-cv-17474-FLW-LHG PENA v. JOHNSON & JOHNSON et al                                                   12/21/2018
                  3:18-cv-17476-FLW-LHG DELSO v. JOHNSON & JOHNSON et al                                                  12/21/2018
                  3:18-cv-17480-FLW-LHG DAKE v. JOHNSON & JOHNSON et al                                                   12/21/2018
                  3:18-cv-17464-FLW-LHG STENHOUSE et al v. JOHNSON & JOHNSON et al                                        12/21/2018
                  3:18-cv-17486-FLW-LHG CORLETTO v. JOHNSON & JOHNSON et al                                               12/26/2018
                  3:18-cv-17488-FLW-LHG RALEY v. JOHNSON & JOHNSON et al                                                  12/26/2018
                  3:18-cv-17489-FLW-LHG SWINT v. JOHNSON & JOHNSON et al                                                  12/26/2018
                  3:18-cv-17494-FLW-LHG PECKHAM v. JOHNSON & JOHNSON et al                                                12/26/2018
                  3:18-cv-17495-FLW-LHG WOODY v. JOHNSON & JOHNSON et al                                                  12/26/2018
                  3:18-cv-17505-FLW-LHG FRANKLIN v. JOHNSON AND JOHNSON et al                                             12/26/2018
                  3:18-cv-17506-FLW-LHG DAVIS et al v. JOHNSON & JOHNSON et al                                            12/26/2018
                  3:18-cv-17507-FLW-LHG JOHNSON v. JOHNSON & JOHNSON et al                                                12/26/2018
                  3:18-cv-17508-FLW-LHG WILKINS v. JOHNSON AND JOHNSON et al                                              12/26/2018
                  3:18-cv-17511-FLW-LHG RASPOTNIK v. JOHNSON & JOHNSON et al                                              12/26/2018
                  3:18-cv-17513-FLW-LHG SHEPARD et al v. JOHNSON AND JOHNSON et al                                        12/26/2018
                  3:18-cv-17517-FLW-LHG ARMSTRONG v. JOHNSON AND JOHNSON et al                                            12/26/2018
                  3:18-cv-17519-FLW-LHG CORDOVES et al v. JOHNSON AND JOHNSON et al                                       12/26/2018
                  3:18-cv-17520-FLW-LHG MILLER v. JOHNSON AND JOHNSON et al                                               12/26/2018
                  3:18-cv-17525-FLW-LHG EGAN v. JOHNSON & JOHNSON et al                                                   12/26/2018
                  3:18-cv-17530-FLW-LHG WILEY v. JOHNSON & JOHNSON et al                                                  12/26/2018
                  3:18-cv-17532-FLW-LHG DRAYTON v. JOHNSON & JOHNSON et al                                                12/26/2018
                  3:18-cv-17534-FLW-LHG ALSTON v. JOHNSON & JOHNSON et al                                                 12/26/2018
                  3:18-cv-17536-FLW-LHG ANDERSON v. JOHNSON & JOHNSON et al                                               12/26/2018
                  3:18-cv-17537-FLW-LHG DONALD v. JOHNSON & JOHNSON et al                                                 12/26/2018
                  3:18-cv-17538-FLW-LHG GREENE v. JOHNSON & JOHNSON et al                                                 12/26/2018
                  3:18-cv-17539-FLW-LHG GRINTER et al v. JOHNSON & JOHNSON et al                                          12/26/2018
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                             577/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2for Filed
                                                Document                the District of New Jersey-Query
                                                                                 05/24/19        Page 580Associated Cases
                                                                                                               of 627
                  3:18-cv-17540-FLW-LHG PINTARCH et al v. JOHNSON & JOHNSON et al                                        12/26/2018
                  3:18-cv-17541-FLW-LHG WILLIAMS v. JOHNSON & JOHNSON et al                                              12/26/2018
                  3:18-cv-17542-FLW-LHG REED et al v. JOHNSON & JOHNSON et al                                            12/26/2018
                  3:18-cv-17563-FLW-LHG THOMAS v. JOHNSON & JOHNSON et al                                                12/26/2018
                  3:18-cv-17572-FLW-LHG TSHAMALA v. JOHNSON & JOHNSON et al                                              12/26/2018
                  3:18-cv-17586-FLW-LHG CONVERSE v. JOHNSON & JOHNSON et al                                              12/27/2018
                  3:18-cv-17587-FLW-LHG DILLARD v. JOHNSON & JOHNSON et al                                               12/27/2018
                  3:18-cv-17588-FLW-LHG BYERLY v. JOHNSON & JOHNSON et al                                                12/27/2018
                  3:18-cv-17589-FLW-LHG FROST-PEMBERTON v. JOHNSON & JOHNSON et
                                                                                                                         12/27/2018
                  al
                  3:18-cv-17590-FLW-LHG FOX v. JOHNSON & JOHNSON et al                                                   12/27/2018
                  3:18-cv-17591-FLW-LHG LINDSEY v. JOHNSON & JOHNSON et al                                               12/27/2018
                  3:18-cv-17600-FLW-LHG SHEERR v. JOHNSON & JOHNSON et al                                                12/27/2018
                  3:18-cv-17601-FLW-LHG DEUEL v. JOHNSON & JOHNSON et al                                                 12/27/2018
                  3:18-cv-17602-FLW-LHG MILLER v. JOHNSON & JOHNSON et al                                                12/27/2018
                  3:18-cv-17634-FLW-LHG RESPICIO-SANCHEZ v. JOHNSON & JOHNSON et
                                                                                                                         12/27/2018
                  al
                  3:18-cv-17635-FLW-LHG PAREDES v. JOHNSON & JOHNSON et al                                               12/27/2018
                  3:18-cv-17636-FLW-LHG ORTIZ v. JOHNSON & JOHNSON et al                                                 12/27/2018
                  3:18-cv-17639-FLW-LHG BERKEY v. JOHNSON & JOHNSON et al                                                12/27/2018
                  3:18-cv-17644-FLW-LHG BUSKIRK v. JOHNSON AND JOHNSON et al                                             12/28/2018
                  3:18-cv-17646-FLW-LHG BALLESTEROS v. JOHNSON & JOHNSON et al                                           12/28/2018
                  3:18-cv-17650-FLW-LHG SCHIMPF v. JOHNSON & JOHNSON et al                                               12/28/2018
                  3:18-cv-17651-FLW-LHG WALTERS v. JOHNSON & JOHNSON et al                                               12/28/2018
                  3:18-cv-17652-FLW-LHG WILSON v. JOHNSON & JOHNSON et al                                                12/28/2018
                  3:18-cv-17653-FLW-LHG GREGORY-BILOTTA et al v. JOHNSON &
                                                                                                                         12/28/2018
                  JOHNSON et al
                  3:18-cv-17656-FLW-LHG NACE v. JOHNSON & JOHNSON et al                                                  12/28/2018
                  3:18-cv-17657-FLW-LHG HOLDER v. JOHNSON & JOHNSON et al                                                12/28/2018
                  3:18-cv-17664-FLW-LHG Matteson v. Johnson & Johnson et al                                              12/28/2018
                  3:18-cv-17659-FLW-LHG HARDIN v. JOHNSON & JOHNSON et al                                                12/28/2018
                  3:18-cv-17660-FLW-LHG OLIVER et al v. JOHNSON & JOHNSON et al                                          12/28/2018
                  3:18-cv-17666-FLW-LHG ALEY v. JOHNSON & JOHNSON et al                                                  12/28/2018
                  3:18-cv-17668-FLW-LHG BRIDGES v. JOHNSON & JOHNSON et al                                               12/28/2018
                  3:18-cv-17671-FLW-LHG CAMPBELL et al v. JOHNSON & JOHNSON et al                                        12/28/2018
                  3:18-cv-17673-FLW-LHG MONKEN v. JOHNSON & JOHNSON et al                                                12/28/2018
                  3:18-cv-17674-FLW-LHG FOOTE v. JOHNSON & JOHNSON et al                                                 12/28/2018
                  3:18-cv-17676-FLW-LHG GATES et al v. JOHNSON & JOHNSON et al                                           12/28/2018
                  3:18-cv-17677-FLW-LHG REYNOLDS v. JOHNSON & JOHNSON et al                                              12/28/2018
                  3:18-cv-17678-FLW-LHG JENNINGS v. JOHNSON & JOHNSON et al                                              12/28/2018
                  3:18-cv-17679-FLW-LHG JOHNSON v. JOHNSON & JOHNSON et al                                               12/28/2018

https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                            578/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2for Filed
                                                Document                the District of New Jersey-Query
                                                                                 05/24/19        Page 581Associated Cases
                                                                                                               of 627
                  3:18-cv-17680-FLW-LHG ROSBROOK v. JOHNSON & JOHNSON et al                                              12/28/2018
                  3:18-cv-17681-FLW-LHG RUMBLES et al v. JOHNSON & JOHNSON et al                                         12/28/2018
                  3:18-cv-17683-FLW-LHG TRAVIS v. JOHNSON & JOHNSON et al                                                12/28/2018
                  3:18-cv-17685-FLW-LHG MORALES v. JOHNSON & JOHNSON et al                                               12/28/2018
                  3:18-cv-17687-FLW-LHG BOUVIA et al v. JOHNSON & JOHNSON et al                                          12/28/2018
                  3:18-cv-17691-FLW-LHG MILLS et al v. JOHNSON & JOHNSON et al                                           12/28/2018
                  3:18-cv-17697-FLW-LHG SULLIVAN et al v. JOHNSON & JOHNSON et al                                        12/28/2018
                  3:18-cv-17698-FLW-LHG ALLEN v. JOHNSON & JOHNSON, INC. et al                                           12/28/2018
                  3:18-cv-17700-FLW-LHG ASPIRAS v. JOHNSON & JOHNSON, INC. et al                                         12/28/2018
                  3:18-cv-17701-FLW-LHG BAKER v. JOHNSON & JOHNSON, INC. et al                                           12/28/2018
                  3:18-cv-17703-FLW-LHG BAKER v. JOHNSON & JOHNSON, INC. et al                                           12/28/2018
                  3:19-cv-00022-FLW-LHG COAKLEY v. JOHNSON & JOHNSON et al                                               01/02/2019
                  3:18-cv-17704-FLW-LHG CAIN v. JOHNSON & JOHNSON et al                                                  12/28/2018
                  3:18-cv-17706-FLW-LHG CASTLE v. JOHNSON & JOHNSON et al                                                12/28/2018
                  3:18-cv-17707-FLW-LHG PISANESCHI v. JOHNSON & JOHNSON, INC. et al 12/28/2018
                  3:18-cv-17709-FLW-LHG CROSS v. JOHNSON & JOHNSON et al                                                 12/28/2018
                  3:18-cv-17712-FLW-LHG HONEYCUTT v. JOHNSON & JOHNSON et al                                             12/28/2018
                  3:18-cv-17713-FLW-LHG PITSTICK v. JOHNSON & JOHNSON et al                                              12/28/2018
                  3:18-cv-17795-FLW-LHG DEWEASE v. JOHNSON & JOHNSON et al                                               12/31/2018
                  3:18-cv-17796-FLW-LHG ESPINOSA v. JOHNSON & JOHNSON et al                                              12/31/2018
                  3:18-cv-17797-FLW-LHG FIRESTONE v. JOHNSON & JOHNSON et al                                             12/31/2018
                  3:18-cv-17805-FLW-LHG GUYETTE v. JOHNSON & JOHNSON et al                                               12/31/2018
                  3:18-cv-17798-FLW-LHG GEHRING v. JOHNSON & JOHNSON et al                                               12/31/2018
                  3:18-cv-17806-FLW-LHG GUZMAN v. JOHNSON & JOHNSON et al                                                12/31/2018
                  3:18-cv-17807-FLW-LHG HEYWARD v. JOHNSON & JOHNSON et al                                               12/31/2018
                  3:18-cv-17808-FLW-LHG HOLCOMBE v. JOHNSON & JOHNSON et al                                              12/31/2018
                  3:18-cv-17747-FLW-LHG CANO et al v. JOHNSON & JOHNSON et al                                            12/31/2018
                  3:18-cv-17809-FLW-LHG HUNTINGTON v. JOHNSON & JOHNSON et al                                            12/31/2018
                  3:18-cv-17810-FLW-LHG JACKSON v. JOHNSON & JOHNSON et al                                               12/31/2018
                  3:18-cv-17812-FLW-LHG JOHNSON v. JOHNSON & JOHNSON et al                                               12/31/2018
                  3:18-cv-17748-FLW-LHG CHAYTOR v. JOHNSON & JOHNSON et al                                               12/31/2018
                  3:18-cv-17813-FLW-LHG KEOGLER v. JOHNSON & JOHNSON et al                                               12/31/2018
                  3:18-cv-17814-FLW-LHG KETTERMAN v. JOHNSON & JOHNSON et al                                             12/31/2018
                  3:18-cv-17800-FLW-LHG MORGAN-SIMPSON et al v. JOHNSON &
                                                                                                                         12/31/2018
                  JOHNSON et al
                  3:18-cv-17815-FLW-LHG KIRLAK v. JOHNSON & JOHNSON et al                                                12/31/2018
                  3:18-cv-17801-FLW-LHG GOAD v. JOHNSON & JOHNSON et al                                                  12/31/2018
                  3:18-cv-17816-FLW-LHG LAVOIE v. JOHNSON & JOHNSON et al                                                12/31/2018
                  3:18-cv-17752-FLW-LHG SPRINGER v. JOHNSON & JOHNSON et al                                              12/31/2018
                  3:18-cv-17817-FLW-LHG LAWS v. JOHNSON & JOHNSON et al                                                  12/31/2018
                  3:18-cv-17818-FLW-LHG LEWIS v. JOHNSON & JOHNSON et al                                                 01/02/2019
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                            579/625
5/15/2019                           CM/ECF LIVE - U.S.
                          Case 1:19-cv-01530           District Court2for Filed
                                                  Document                the District of New Jersey-Query
                                                                                   05/24/19        Page 582Associated Cases
                                                                                                                 of 627

                  3:18-cv-17820-FLW-LHG MAFFEI v. JOHNSON & JOHNSON et al                                                 12/31/2018
                  3:18-cv-17759-FLW-LHG HARRIS ROBBINS v. JOHNSON & JOHNSON et al                                         12/31/2018
                  3:18-cv-17763-FLW-LHG CINTRON v. JOHNSON & JOHNSON et al                                                12/31/2018
                  3:18-cv-17764-FLW-LHG COHEN v. JOHNSON & JOHNSON et al                                                  12/31/2018
                  3:18-cv-17768-FLW-LHG DAVIDSON v. JOHNSON & JOHNSON et al                                               12/31/2018
                  3:18-cv-17766-FLW-LHG CULLEN-CHIGAS v. JOHNSON & JOHNSON et al                                          12/31/2018
                  3:19-cv-00001-FLW-LHG MOSER v. JOHNSON & JOHNSON et al                                                  01/02/2019
                  3:19-cv-00002-FLW-LHG MURPHY v. JOHNSON & JOHNSON et al                                                 01/02/2019
                  3:18-cv-17715-FLW-LHG MILLER v. JOHNSON & JOHNSON et al                                                 12/28/2018
                  3:19-cv-00003-FLW-LHG NOWLIN v. JOHNSON & JOHNSON et al                                                 01/02/2019
                  3:18-cv-17718-FLW-LHG MCEWEN v. JOHNSON & JOHNSON et al                                                 12/28/2018
                  3:19-cv-00004-FLW-LHG OLIVIA v. JOHNSON & JOHNSON et al                                                 01/02/2019
                  3:18-cv-17719-FLW-LHG DALEY v. JOHNSON & JOHNSON et al                                                  12/28/2018
                  3:19-cv-00005-FLW-LHG PARSLEY v. JOHNSON & JOHNSON et al                                                01/02/2019
                  3:18-cv-17726-FLW-LHG CENTENO v. JOHNSON & JOHNSON et al                                                12/28/2018
                  3:19-cv-00006-FLW-LHG PEARCE v. JOHNSON & JOHNSON et al                                                 01/02/2019
                  3:19-cv-00007-FLW-LHG PERC v. JOHNSON & JOHNSON et al                                                   01/02/2019
                  3:19-cv-00008-FLW-LHG PETERS v. JOHNSON & JOHNSON et al                                                 01/02/2019
                  3:19-cv-00009-FLW-LHG PHILLIPS v. JOHNSON & JOHNSON et al                                               01/02/2019
                  3:19-cv-00010-FLW-LHG PILLE v. JOHNSON & JOHNSON et al                                                  01/02/2019
                  3:19-cv-00029-FLW-LHG WATSON v. JOHNSON & JOHNSON et al                                                 01/02/2019
                  3:18-cv-17821-FLW-LHG MUGUREAN v. JOHNSON & JOHNSON et al                                               12/31/2018
                  3:18-cv-17822-FLW-LHG MATTOX v. JOHNSON & JOHNSON et al                                                 12/31/2018
                  3:18-cv-17823-FLW-LHG MCARTHY v. JOHNSON & JOHNSON et al                                                12/31/2018
                  3:18-cv-17825-FLW-LHG MCCUEN v. JOHNSON & JOHNSON et al                                                 12/31/2018
                  3:18-cv-17827-FLW-LHG MCDONALD et al v. JOHNSON & JOHNSON et al                                         12/31/2018
                  3:18-cv-17828-FLW-LHG MCMANUS v. JOHNSON & JOHNSON et al                                                12/31/2018
                  3:19-cv-00011-FLW-LHG ROUSE v. JOHNSON & JOHNSON et al                                                  01/03/2019
                  3:18-cv-17829-FLW-LHG MCMASTER et al v. JOHNSON & JOHNSON et al                                         12/31/2018
                  3:18-cv-17830-FLW-LHG MORALES v. JOHNSON & JOHNSON et al                                                12/31/2018
                  3:19-cv-00031-FLW-LHG DEAN v. JOHNSON & JOHNSON et al                                                   01/03/2019
                  3:19-cv-00034-FLW-LHG RUFINO v. JOHNSON & JOHNSON et al                                                 01/03/2019
                  3:19-cv-00012-FLW-LHG RUBAGO v. JOHNSON & JOHNSON et al                                                 01/03/2019
                  3:19-cv-00036-FLW-LHG WOLFORD et al v. JOHNSON AND JOHNSON et al                                        01/03/2019
                  3:19-cv-00013-FLW-LHG SHANNON v. JOHNSON & JOHNSON et al                                                01/03/2019
                  3:19-cv-00037-FLW-LHG SEATS v. JOHNSON & JOHNSON et al                                                  01/03/2019
                  3:19-cv-00038-FLW-LHG HAYMAN v. JOHNSON & JOHNSON et al                                                 01/03/2019
                  3:19-cv-00014-FLW-LHG SHEA v. JOHNSON & JOHNSON et al                                                   01/03/2019
                  3:19-cv-00039-FLW-LHG ROSE v. JOHNSON AND JOHNSON et al                                                 01/03/2019
                  3:19-cv-00015-FLW-LHG SMITH v. JOHNSON & JOHNSON et al                                                  01/03/2019
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                             580/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2for Filed
                                                Document                the District of New Jersey-Query
                                                                                 05/24/19        Page 583Associated Cases
                                                                                                               of 627
                  3:18-cv-17824-FLW-LHG MCCLUNG v. JOHNSON & JOHNSON et al                                               12/31/2018
                  3:19-cv-00016-FLW-LHG STENTIFORD v. JOHNSON & JOHNSON et al                                            01/01/2019
                  3:19-cv-00017-FLW-LHG SWEENEY v. JOHNSON & JOHNSON et al                                               01/01/2019
                  3:19-cv-00018-FLW-LHG TOCCHINI v. JOHNSON & JOHNSON et al                                              01/01/2019
                  3:19-cv-00019-FLW-LHG WALLER v. JOHNSON & JOHNSON et al                                                01/01/2019
                  3:19-cv-00020-FLW-LHG WOODWORTH v. JOHNSON & JOHNSON et al                                             01/01/2019
                  3:19-cv-00053-FLW-LHG MASSEY v. JOHNSON & JOHNSON et al                                                01/03/2019
                  3:19-cv-00054-FLW-LHG MCLEAN v. JOHNSON & JOHNSON et al                                                01/03/2019
                  3:19-cv-00055-FLW-LHG MCDONALD v. JOHNSON & JOHNSON et al                                              01/03/2019
                  3:19-cv-00056-FLW-LHG FUSEK v. JOHNSON & JOHNSON et al                                                 01/03/2019
                  3:19-cv-00058-FLW-LHG BROOKMAN et al v. JOHNSON & JOHNSON et al 01/03/2019
                  3:19-cv-00071-FLW-LHG WORKS et al v. JOHNSON & JOHNSON et al                                           01/04/2019
                  3:19-cv-00076-FLW-LHG GERRARD v. JOHNSON & JOHNSON                                                     01/04/2019
                  3:19-cv-00085-FLW-LHG LEWIS v. JOHNSON & JOHNSON et al                                                 01/04/2019
                  3:19-cv-00086-FLW-LHG IVEY v. JOHNSON & JOHNSON et al                                                  01/04/2019
                  3:19-cv-00087-FLW-LHG GALLOT v. JOHNSON AND JOHNSON et al                                              01/04/2019
                  3:19-cv-00090-FLW-LHG MADISON v. JOHNSON AND JOHNSON et al                                             01/04/2019
                  3:19-cv-00093-FLW-LHG SANTEMORE v. JOHNSON AND JOHNSON et al                                           01/04/2019
                  3:19-cv-00094-FLW-LHG JOHNSON v. JOHNSON & JOHNSON et al                                               01/04/2019
                  3:19-cv-00104-FLW-LHG SMITH v. JOHNSON & JOHNSON et al                                                 01/04/2019
                  3:19-cv-00100-FLW-LHG BERNICK v. JOHNSON & JOHNSON et al                                               01/04/2019
                  3:19-cv-00098-FLW-LHG HAIRSTON v. JOHNSON & JOHNSON et al                                              01/04/2019
                  3:19-cv-00137-FLW-LHG BARDSLEY v. JOHNSON & JOHNSON et al                                              01/04/2019
                  3:19-cv-00156-FLW-LHG VUONO v. JOHNSON & JOHNSON et al                                                 01/07/2019
                  3:19-cv-00178-FLW-LHG DENNY et al v. JOHNSON & JOHNSON
                                                                                                                         01/08/2019
                  CONSUMER INC. et al
                  3:19-cv-00182-FLW-LHG CAFFEE v. JOHNSON & JOHNSON et al                                                01/08/2019
                  3:19-cv-00184-FLW-LHG PETTY-OLSON v. JOHNSON & JOHNSON et al                                           01/08/2019
                  3:19-cv-00186-FLW-LHG PALMORE v. JOHNSON & JOHNSON et al                                               01/08/2019
                  3:19-cv-00188-FLW-LHG ADAMS v. JOHNSON & JOHNSON et al                                                 01/08/2019
                  3:19-cv-00190-FLW-LHG WYNNE v. JOHNSON & JOHNSON et al                                                 01/08/2019
                  3:19-cv-00192-FLW-LHG PHILLIPS v. JOHNSON & JOHNSON et al                                              01/08/2019
                  3:19-cv-00193-FLW-LHG HAWKINS-NEWTON v. JOHNSON & JOHNSON et
                                                                                                                         01/08/2019
                  al
                  3:19-cv-00224-FLW-LHG ORTISI v. JOHNSON & JOHNSON et al                                                01/08/2019
                  3:19-cv-00225-FLW-LHG PETERS v. JOHNSON & JOHNSON et al                                                01/08/2019
                  3:19-cv-00226-FLW-LHG CARMICHAEL v. JOHNSON & JOHNSON et al                                            01/08/2019
                  3:19-cv-00229-FLW-LHG VARGA et al v. JOHNSON & JOHNSON et al                                           01/08/2019
                  3:19-cv-00230-FLW-LHG LEDER v. JOHNSON & JOHNSON et al                                                 01/08/2019
                  3:19-cv-00232-FLW-LHG OLECH v. JOHNSON & JOHNSON et al                                                 01/08/2019
                  3:19-cv-00249-FLW-LHG STACHELEK et al v. JOHNSON & JOHNSON et al                                       01/09/2019

https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                            581/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2for Filed
                                                Document                the District of New Jersey-Query
                                                                                 05/24/19        Page 584Associated Cases
                                                                                                               of 627
                  3:19-cv-00272-FLW-LHG GILL v. JOHNSON & JOHNSON, INC. et al                                            01/09/2019
                  3:19-cv-00274-FLW-LHG RODMAN v. JOHNSON & JOHNSON et al                                                01/09/2019
                  3:19-cv-00275-FLW-LHG MEDINA v. JOHNSON & JOHNSON et al                                                01/09/2019
                  3:19-cv-00278-FLW-LHG GRAHAM v. JOHNSON & JOHNSON et al                                                01/09/2019
                  3:19-cv-00280-FLW-LHG THOMAS v. JOHNSON & JOHNSON et al                                                01/09/2019
                  3:19-cv-00297-FLW-LHG BARNES v. JOHNSON & JOHNSON et al                                                01/09/2019
                  3:19-cv-00306-FLW-LHG LAGLAIVE v. JOHNSON & JOHNSON et al                                              01/10/2019
                  3:19-cv-06105-FLW-LHG JOHNSON v. JOHNSON & JOHNSON et al                                               02/19/2019
                  3:19-cv-00333-FLW-LHG WILLIS v. JOHNSON & JOHNSON et al                                                01/10/2019
                  3:19-cv-00339-FLW-LHG BARTOSIAK et al v. JOHNSON & JOHNSON et al                                       01/10/2019
                  3:19-cv-00313-FLW-LHG KENDALE v. JOHNSON & JOHNSON et al                                               01/11/2019
                  3:19-cv-00314-FLW-LHG JOHNSON v. JOHNSON & JOHNSON et al                                               01/11/2019
                  3:19-cv-00315-FLW-LHG RICHARDI et al v. JOHNSON & JOHNSON et al                                        01/11/2019
                  3:19-cv-00316-FLW-LHG TINSLEY et al v. JOHNSON & JOHNSON et al                                         01/11/2019
                  3:19-cv-00317-FLW-LHG MCKNIGHT v. JOHNSON & JOHNSON et al                                              01/11/2019
                  3:19-cv-00320-FLW-LHG CEDRONE v. JOHNSON & JOHNSON et al                                               01/11/2019
                  3:19-cv-00322-FLW-LHG PRETE v. JOHNSON & JOHNSON et al                                                 01/11/2019
                  3:19-cv-00325-FLW-LHG AMOS v. JOHNSON et al                                                            01/11/2019
                  3:19-cv-00326-FLW-LHG BARRY v. JOHNSON & JOHNSON et al                                                 01/11/2019
                  3:19-cv-00337-FLW-LHG CROWELL v. JOHNSON & JOHNSON et al                                               01/11/2019
                  3:19-cv-00347-FLW-LHG BLACKMORE et al v. JOHNSON & JOHNSON et al 01/11/2019
                  3:19-cv-00353-FLW-LHG DUMLAO et al v. JOHNSON & JOHNSON et al                                          01/11/2019
                  3:19-cv-00360-FLW-LHG CZAJKOWSKI v. JOHNSON & JOHNSON et al                                            01/11/2019
                  3:19-cv-00355-FLW-LHG NANCARROW v. JOHNSON & JOHNSON et al                                             01/11/2019
                  3:19-cv-00359-FLW-LHG WABY et al v. JOHNSON & JOHNSON et al                                            01/11/2019
                  3:19-cv-00357-FLW-LHG FOSS et al v. JOHNSON & JOHNSON et al                                            01/11/2019
                  3:19-cv-00358-FLW-LHG MENDENHALL et al v. JOHNSON & JOHNSON et al 01/11/2019
                  3:19-cv-00404-FLW-LHG FLEMING v. JOHNSON & JOHNSON et al                                               01/11/2019
                  3:19-cv-00415-FLW-LHG WILLIAMS v. JOHNSON & JOHNSON et al                                              01/11/2019
                  3:19-cv-00418-FLW-LHG KHODOS v. JOHNSON & JOHNSON et al                                                01/11/2019
                  3:19-cv-00419-FLW-LHG HALL v. JOHNSON & JOHNSON et al                                                  01/11/2019
                  3:19-cv-00420-FLW-LHG WALSH v. JOHNSON & JOHNSON et al                                                 01/11/2019
                  3:19-cv-00427-FLW-LHG FLEMING v. JOHNSON & JOHNSON et al                                               01/11/2019
                  3:19-cv-00428-FLW-LHG RAGONE v. JOHNSON & JOHNSON et al                                                01/11/2019
                  3:19-cv-00439-FLW-LHG SINGH v. JOHNSON & JOHNSON et al                                                 01/14/2019
                  3:19-cv-00446-FLW-LHG KANE v. JOHNSON & JOHNSON et al                                                  01/14/2019
                  3:19-cv-00462-FLW-LHG URACO v. JOHNSON & JOHNSON et al                                                 01/14/2019
                  3:19-cv-00475-FLW-LHG YARDLEY v. JOHNSON & JOHNSON et al                                               01/14/2019
                  3:19-cv-00482-FLW-LHG MELVIN v. JOHNSON & JOHSON et al                                                 01/15/2019
                  3:19-cv-00454-FLW-LHG BETZ v. JOHNSON & JOHNSON et al                                                  01/17/2019
                  3:19-cv-00458-FLW-LHG NICKELSON-HILL v. JOHNSON & JOHNSON et al 01/17/2019
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                            582/625
5/15/2019                           CM/ECF LIVE - U.S.
                          Case 1:19-cv-01530           District Court2for Filed
                                                  Document                the District of New Jersey-Query
                                                                                   05/24/19        Page 585Associated Cases
                                                                                                                 of 627

                  3:19-cv-00468-FLW-LHG WILCOX et al v. JOHNSON & JOHNSON et al                                           01/17/2019
                  3:19-cv-00473-FLW-LHG MAY v. JOHNSON & JOHNSON et al                                                    01/17/2019
                  3:19-cv-00477-FLW-LHG ALEXANDER v. JOHNSON & JOHNSON et al                                              01/17/2019
                  3:19-cv-00484-FLW-LHG WALKER et al v. JOHNSON & JOHNSON et al                                           01/17/2019
                  3:19-cv-00489-FLW-LHG RAMIREZ v. JOHNSON & JOHNSON, INC. et al                                          01/17/2019
                  3:19-cv-00538-FLW-LHG PATE v. JOHNSON & JOHNSON et al                                                   01/17/2019
                  3:19-cv-00496-FLW-LHG AVALOS v. JOHNSON & JOHNSON, INC. et al                                           01/17/2019
                  3:19-cv-00558-FLW-LHG HILLYER v. JOHNSON & JOHNSON et al                                                01/17/2019
                  3:19-cv-00509-FLW-LHG BOBO et al v. JOHNSON & JOHNSON et al                                             01/17/2019
                  3:19-cv-00562-FLW-LHG BOURNE v. JOHNSON & JOHNSON et al                                                 01/17/2019
                  3:19-cv-00563-FLW-LHG BROOKS et al v. JOHNSON & JOHNSON et al                                           01/17/2019
                  3:19-cv-00521-FLW-LHG SOSA v. JOHNSON & JOHNSON et al                                                   01/17/2019
                  3:19-cv-00565-FLW-LHG WORKS et al v. JOHNSON & JOHNSON et al                                            01/17/2019
                  3:19-cv-00576-FLW-LHG CASTILLO et al v. JOHNSON & JOHNSON et al                                         01/17/2019
                  3:19-cv-00524-FLW-LHG TRETO v. JOHNSON & JOHNSON, INC. et al                                            01/17/2019
                  3:19-cv-00526-FLW-LHG BALDWIN v. JOHNSON & JOHNSON, INC. et al                                          01/18/2019
                  3:19-cv-00577-FLW-LHG SAMUELSON et al v. JOHNSON & JOHNSON et al                                        01/18/2019
                  3:19-cv-00530-FLW-LHG BEGAY v. JOHNSON & JOHNSON et al                                                  01/18/2019
                  3:19-cv-00532-FLW-LHG BROWN v. JOHNSON & JOHNSON et al                                                  01/18/2019
                  3:19-cv-00583-FLW-LHG CORREDOR v. JOHNSON & JOHNSON et al                                               01/18/2019
                  3:19-cv-00591-FLW-LHG KENNEDY, JR. v. JOHNSON & JOHNSON et al                                           01/18/2019
                  3:19-cv-00534-FLW-LHG MORALES v. JOHNSON & JOHNSON et al                                                01/18/2019
                  3:19-cv-00594-FLW-LHG DICKEY v. JOHNSON & JOHNSON et al                                                 01/18/2019
                  3:19-cv-00596-FLW-LHG BURTON v. JOHNSON & JOHNSON et al                                                 01/18/2019
                  3:19-cv-00597-FLW-LHG CHAPMAN v. JOHNSON & JOHNSON et al                                                01/18/2019
                  3:19-cv-00598-FLW-LHG CHESTON v. JOHNSON & JOHNSON et al                                                01/18/2019
                  3:19-cv-00599-FLW-LHG CLEMMONS v. JOHNSON & JOHNSON et al                                               01/18/2019
                  3:19-cv-00603-FLW-LHG DETMAN v. JOHNSON & JOHNSON et al                                                 01/18/2019
                  3:19-cv-00606-FLW-LHG FAHERTY, JR. v. JOHNSON & JOHNSON et al                                           01/18/2019
                  3:19-cv-00668-FLW-LHG COOPER v. JOHNSON & JOHNSON et al                                                 01/18/2019
                  3:19-cv-00669-FLW-LHG CORNELL v. JOHNSON & JOHNSON et al                                                01/18/2019
                  3:19-cv-00672-FLW-LHG KIRKLAND v. JOHNSON & JOHNSON et al                                               01/18/2019
                  3:19-cv-00673-FLW-LHG CULBREATH v. JOHNSON & JOHNSON et al                                              01/18/2019
                  3:19-cv-00656-FLW-LHG MOCHEL et al v. JOHNSON & JOHNSON et al                                           01/18/2019
                  3:19-cv-00608-FLW-LHG KOLOZIE v. JOHNSON & JOHNSON et al                                                01/18/2019
                  3:19-cv-00609-FLW-LHG CABRERA et al v. JOHNSON & JOHNSON et al                                          01/18/2019
                  3:19-cv-00612-FLW-LHG BROOKS v. JOHNSON & JOHNSON et al                                                 01/18/2019
                  3:19-cv-00634-FLW-LHG PIECH v. JOHNSON & JOHNSON et al                                                  01/18/2019
                  3:19-cv-00643-FLW-LHG KANDRACH v. JOHNSON & JOHNSON et al                                               01/18/2019
                  3:19-cv-00647-FLW-LHG RAHMING-WADE v. JOHNSON & JOHNSON et al                                           01/18/2019
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                             583/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2for Filed
                                                Document                the District of New Jersey-Query
                                                                                 05/24/19        Page 586Associated Cases
                                                                                                               of 627
                  3:19-cv-00648-FLW-LHG LAPOINTE v. JOHNSON & JOHNSON et al                                              01/18/2019
                  3:19-cv-00653-FLW-LHG BEALL v. JOHNSON & JOHNSON et al                                                 01/18/2019
                  3:19-cv-00654-FLW-LHG BOVE v. JOHNSON AND JOHNSON et al                                                01/18/2019
                  3:19-cv-00655-FLW-LHG CAMPBELL v. JOHNSON & JOHNSON et al                                              01/18/2019
                  3:19-cv-00674-FLW-LHG CURRY v. JOHNSON & JOHNSON et al                                                 01/18/2019
                  3:19-cv-00676-FLW-LHG BARR v. JOHNSON & JOHNSON et al                                                  01/18/2019
                  3:19-cv-00707-FLW-LHG WALTON v. JOHNSON & JOHNSON et al                                                01/18/2019
                  3:19-cv-00712-FLW-LHG SANDERS v. JOHNSON & JOHNSON et al                                               01/18/2019
                  3:19-cv-00721-FLW-LHG WAGNER v. JOHNSON & JOHNSON, INC. et al                                          01/18/2019
                  3:19-cv-00722-FLW-LHG GURLEY v. JOHNSON & JOHNSON, INC. et al                                          01/18/2019
                  3:19-cv-00723-FLW-LHG SAMPLE v. JOHNSON & JOHNSON et al                                                01/18/2019
                  3:19-cv-00678-FLW-LHG ALLOCCA v. JOHNSON & JOHNSON et al                                               01/18/2019
                  3:19-cv-00724-FLW-LHG ROGERS v. JOHNSON & JOHNSON, INC. et al                                          01/18/2019
                  3:19-cv-00682-FLW-LHG O'NEILL v. JOHNSON & JOHNSON et al                                               01/18/2019
                  3:19-cv-00725-FLW-LHG POOLE v. JOHNSON & JOHNSON et al                                                 01/18/2019
                  3:19-cv-00683-FLW-LHG BOSAN v. JOHNSON & JOHNSON et al                                                 01/18/2019
                  3:19-cv-00685-FLW-LHG FOGLE v. JOHNSON &JOHNSON et al                                                  01/18/2019
                  3:19-cv-00728-FLW-LHG SOCHACKI v. JOHNSON & JOHNSON, INC. et al                                        01/18/2019
                  3:19-cv-00729-FLW-LHG GRAVLEY v. JOHNSON & JOHNSON et al                                               01/18/2019
                  3:19-cv-00686-FLW-LHG MORAR et al v. JOHNSON & JOHNSON et al                                           01/18/2019
                  3:19-cv-00687-FLW-LHG ASHLINE v. JOHNSON & JOHNSON et al                                               01/18/2019
                  3:19-cv-00688-FLW-LHG BUENO v. JOHNSON & JOHNSON et al                                                 01/18/2019
                  3:19-cv-00689-FLW-LHG COX v. JOHNSON & JOHNSON et al                                                   01/18/2019
                  3:19-cv-00730-FLW-LHG WILLETT v. JOHNSON & JOHNSON et al                                               01/22/2019
                  3:19-cv-00732-FLW-LHG MCGEE v. JOHNSON & JOHNSON et al                                                 01/22/2019
                  3:19-cv-00743-FLW-LHG DUNCAN v. JOHNSON & JOHNSON et al                                                01/22/2019
                  3:19-cv-00692-FLW-LHG CLOUD v. JOHNSON & JOHNSON et al                                                 01/22/2019
                  3:19-cv-00695-FLW-LHG HILL v. JOHNSON & JOHNSON et al                                                  01/22/2019
                  3:19-cv-00698-FLW-LHG OLSEN v. JOHNSON & JOHNSON et al                                                 01/22/2019
                  3:19-cv-00699-FLW-LHG DAVIS et al v. JOHNSON & JOHNSON et al                                           01/22/2019
                  3:19-cv-00700-FLW-LHG KOHLIEM v. JOHNSON & JOHNSON et al                                               01/22/2019
                  3:19-cv-00758-FLW-LHG POWELL v. JOHNSON & JOHNSON et al                                                01/22/2019
                  3:19-cv-00763-FLW-LHG WASHINGTON et al v. JOHNSON & JOHNSON et al 01/22/2019
                  3:19-cv-00765-FLW-LHG ALLEN et al v. JOHNSON & JOHNSON et al                                           01/22/2019
                  3:19-cv-00766-FLW-LHG LOMBARI et al v. JOHNSON & JOHNSON et al                                         01/22/2019
                  3:19-cv-00768-FLW-LHG ROBINS v. JOHNSON AND JOHNSON et al                                              01/22/2019
                  3:19-cv-00773-FLW-LHG EVANS v. JOHNSON & JOHNSON et al                                                 01/22/2019
                  3:19-cv-00774-FLW-LHG FERGUSON v. JOHNSON & JOHNSON et al                                              01/22/2019
                  3:19-cv-00770-FLW-LHG SPILLMAN SOLARIE v. IMERYS TALC AMERICA,
                                                                                                                         01/22/2019
                  INC ("IMERYS TALC") et al
                  3:19-cv-00775-FLW-LHG EVANS et al v. JOHNSON & JOHNSON et al                                           01/22/2019
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                            584/625
5/15/2019                           CM/ECF LIVE - U.S.
                          Case 1:19-cv-01530           District Court2for Filed
                                                  Document                the District of New Jersey-Query
                                                                                   05/24/19        Page 587Associated Cases
                                                                                                                 of 627

                  3:19-cv-00826-FLW-LHG COLBY v. JOHNSON & JOHNSON et al                                                  01/22/2019
                  3:19-cv-00884-FLW-LHG BENNETT et al v. JOHNSON & JOHNSON et al                                          01/22/2019
                  3:19-cv-00829-FLW-LHG LYONS et al v. JOHNSON & JOHNSON et al                                            01/22/2019
                  3:19-cv-00865-FLW-LHG MAYE v. JOHNSON & JOHNSON et al                                                   01/22/2019
                  3:19-cv-00879-FLW-LHG CREECH v. JOHNSON & JOHNSON et al                                                 01/22/2019
                  3:19-cv-00886-FLW-LHG BUNYARD v. JOHNSON AND JOHNSON et al                                              01/22/2019
                  3:19-cv-00890-FLW-LHG BROWN v. JOHNSON & JOHNSON et al                                                  01/22/2019
                  3:19-cv-00928-FLW-LHG Khan v. Johnson & Johnson et al                                                   01/23/2019
                  3:19-cv-00929-FLW-LHG Wagoner v. Johnson & Johnson et al                                                01/23/2019
                  3:19-cv-00930-FLW-LHG Cantley et al v. Johnson & Johnson et al                                          01/23/2019
                  3:19-cv-00915-FLW-LHG BASS v. JOHNSON & JOHNSON et al                                                   01/23/2019
                  3:19-cv-00916-FLW-LHG DAVIS v. JOHNSON & JOHNSON et al                                                  01/23/2019
                  3:19-cv-00918-FLW-LHG MARTI v. JOHNSON & JOHNSON et al                                                  01/23/2019
                  3:19-cv-00914-FLW-LHG PRICE v. JOHNSON & JOHNSON et al                                                  01/23/2019
                  3:19-cv-00920-FLW-LHG DIXON v. JOHNSON & JOHNSON et al                                                  01/23/2019
                  3:19-cv-00924-FLW-LHG CLAUDY v. JOHNSON AND JOHNSON et al                                               01/23/2019
                  3:19-cv-00925-FLW-LHG PICOU v. JOHNSON AND JOHNSON et al                                                01/23/2019
                  3:19-cv-00926-FLW-LHG GREEN v. JOHNSON AND JOHNSON et al                                                01/23/2019
                  3:19-cv-00927-FLW-LHG BOSWELL v. JOHNSON AND JOHNSON et al                                              01/23/2019
                  3:19-cv-00945-FLW-LHG HAAG v. JOHNSON & JOHNSON et al                                                   01/23/2019
                  3:19-cv-00946-FLW-LHG BOSWELL v. JOHNSON AND JOHNSON et al                                              01/23/2019
                  3:19-cv-00947-FLW-LHG MITCHELL v. JOHNSON AND JOHNSON et al                                             01/23/2019
                  3:19-cv-00950-FLW-LHG DAY v. JOHNSON & JOHNSON et al                                                    01/23/2019
                  3:19-cv-00960-FLW-LHG Bertlaney v. Johnson & Johnson et al                                              01/23/2019
                  3:19-cv-00951-FLW-LHG SPIKES-BICKHAM v. JOHNSON AND JOHNSON et
                                                                                                                          01/23/2019
                  al
                  3:19-cv-00932-FLW-LHG ACEVEDO v. JOHNSON & JOHNSON et al                                                01/23/2019
                  3:19-cv-00934-FLW-LHG CASCONE v. JOHNSON & JOHNSON et al                                                01/23/2019
                  3:19-cv-00936-FLW-LHG KARHOFF v. JOHNSON & JOHNSON et al                                                01/23/2019
                  3:19-cv-00939-FLW-LHG CRAWFORD v. JOHNSON & JOHNSON et al                                               01/23/2019
                  3:19-cv-00942-FLW-LHG JOSEPH v. JOHNSON AND JOHNSON et al                                               01/23/2019
                  3:19-cv-00943-FLW-LHG MAGEE v. JOHNSON AND JOHNSON et al                                                01/23/2019
                  3:19-cv-06109-FLW-LHG MOLLER v. JOHNSON & JOHNSON et al                                                 02/19/2019
                  3:19-cv-00952-FLW-LHG MACKIEWICZ v. JOHNSON & JOHNSON et al                                             01/23/2019
                  3:19-cv-00954-FLW-LHG WARREN et al v. JOHNSON AND JOHNSON et al                                         01/23/2019
                  3:19-cv-00955-FLW-LHG MEANS v. JOHNSON & JOHNSON et al                                                  01/23/2019
                  3:19-cv-00957-FLW-LHG WATSON v. JOHNSON & JOHNSON et al                                                 01/23/2019
                  3:19-cv-00966-FLW-LHG MANZI JR v. JOHNSON & JOHNSON et al                                               01/23/2019
                  3:19-cv-00968-FLW-LHG COTTINGHAM v. JOHNSON & JOHNSON et al                                             01/23/2019
                  3:19-cv-00971-FLW-LHG BRANTLEY v. JOHNSON & JOHNSON et al                                               01/23/2019

https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                             585/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2for Filed
                                                Document                the District of New Jersey-Query
                                                                                 05/24/19        Page 588Associated Cases
                                                                                                               of 627
                  3:19-cv-00974-FLW-LHG BESSPIATA et al v. JOHNSON & JOHNSON et al                                       01/23/2019
                  3:19-cv-00977-FLW-LHG ARROYO v. JOHNSON & JOHNSON et al                                                01/24/2019
                  3:19-cv-00978-FLW-LHG WILSON v. JOHNSON & JOHNSON et al                                                01/24/2019
                  3:19-cv-00979-FLW-LHG WERNER v. JOHNSON & JOHNSON et al                                                01/24/2019
                  3:19-cv-00983-FLW-LHG ADAMS v. JOHNSON & JOHNSON et al                                                 01/24/2019
                  3:19-cv-00985-FLW-LHG GRESKI v. JOHNSON & JOHNSON et al                                                01/24/2019
                  3:19-cv-00987-FLW-LHG HOUSLEY v. JOHNSON & JOHNSON et al                                               01/24/2019
                  3:19-cv-01000-FLW-LHG Russo v. Johnson & Johnson et al                                                 01/24/2019
                  3:19-cv-00994-FLW-LHG JONES v. JOHNSON & JOHNSON et al                                                 01/24/2019
                  3:19-cv-00995-FLW-LHG GILMORE v. JOHNSON & JOHNSON et al                                               01/24/2019
                  3:19-cv-00997-FLW-LHG FANTZ v. JOHNSON & JOHNSON et al                                                 01/24/2019
                  3:19-cv-00998-FLW-LHG DEAN v. JOHNSON & JOHNSON et al                                                  01/24/2019
                  3:19-cv-00999-FLW-LHG MCDONALD v. JOHNSON & JOHNSON et al                                              01/24/2019
                  3:19-cv-01011-FLW-LHG WEATHERFORD v. JOHNSON & JOHNSON et al                                           01/24/2019
                  3:19-cv-01012-FLW-LHG DIRICO v. JOHNSON & JOHNSON et al                                                01/24/2019
                  3:19-cv-01013-FLW-LHG KELLEY v. JOHNSON & JOHNSON et al                                                01/24/2019
                  3:19-cv-01014-FLW-LHG SANTOS v. JOHNSON & JOHNSON et al                                                01/24/2019
                  3:19-cv-01015-FLW-LHG WEBBER v. JOHNSON & JOHNSON et al                                                01/24/2019
                  3:19-cv-01016-FLW-LHG CANNON v. JOHNSON & JOHNSON et al                                                01/24/2019
                  3:19-cv-01018-FLW-LHG HENRY v. JOHNSON & JOHNSON et al                                                 01/24/2019
                  3:19-cv-01020-FLW-LHG WILLIS v. JOHNSON & JOHNSON et al                                                01/24/2019
                  3:19-cv-01021-FLW-LHG JACKSON v. JOHNSON & JOHNSON et al                                               01/24/2019
                  3:19-cv-01023-FLW-LHG WAINER v. JOHNSON & JOHNSON et al                                                01/24/2019
                  3:19-cv-01025-FLW-LHG ZWAYER et al v. JOHNSON & JOHNSON et al                                          01/24/2019
                  3:19-cv-01027-FLW-LHG THOMAS v. JOHNSON & JOHNSON et al                                                01/24/2019
                  3:19-cv-01029-FLW-LHG VARISCO v. JOHNSON & JOHNSON et al                                               01/24/2019
                  3:19-cv-01031-FLW-LHG VASQUEZ v. JOHNSON & JOHNSON et al                                               01/24/2019
                  3:19-cv-01035-FLW-LHG WATSON v. JOHNSON & JOHNSON et al                                                01/25/2019
                  3:19-cv-01037-FLW-LHG ZIEMER v. JOHNSON & JOHNSON et al                                                01/25/2019
                  3:19-cv-01042-FLW-LHG HOPSON v. JOHNSON & JOHNSON et al                                                01/25/2019
                  3:19-cv-01039-FLW-LHG DOTY et al v. JOHNSON & JOHNSON et al                                            01/25/2019
                  3:19-cv-01050-FLW-LHG STANTON et al v. JOHNSON & JOHNSON et al                                         01/25/2019
                  3:19-cv-01044-FLW-LHG HASSELBLAD v. JOHNSON & JOHNSON et al                                            01/25/2019
                  3:19-cv-01072-FLW-LHG REYER v. JOHNSON AND JOHNSON et al                                               01/25/2019
                  3:19-cv-01092-FLW-LHG DUMOVICH v. JOHNSON & JOHNSON et al                                              01/25/2019
                  3:19-cv-01109-FLW-LHG MARTINEZ v. JOHNSON & JOHNSON et al                                              01/25/2019
                  3:19-cv-01118-FLW-LHG TURNER v. JOHNSON & JOHNSON et al                                                01/25/2019
                  3:19-cv-01119-FLW-LHG ETZIONI et al v. JOHNSON & JOHNSON et al                                         01/25/2019
                  3:19-cv-01121-FLW-LHG HAUGEN et al v. JOHNSON & JOHNSON et al                                          01/25/2019
                  3:19-cv-01123-FLW-LHG SNELLING v. JOHNSON & JOHNSON et al                                              01/28/2019
                  3:19-cv-01125-FLW-LHG WOLF v. JOHNSON & JOHNSON et al                                                  01/28/2019
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                            586/625
5/15/2019                           CM/ECF LIVE - U.S.
                          Case 1:19-cv-01530           District Court2for Filed
                                                  Document                the District of New Jersey-Query
                                                                                   05/24/19        Page 589Associated Cases
                                                                                                                 of 627

                  3:19-cv-01126-FLW-LHG CLARK v. JOHNSON & JOHNSON et al                                                  01/28/2019
                  3:19-cv-01127-FLW-LHG GREENE v. JOHNSON & JOHNSON et al                                                 01/28/2019
                  3:19-cv-01129-FLW-LHG STANTON-IRICK v. JOHNSON & JOHNSON et al                                          01/28/2019
                  3:19-cv-01130-FLW-LHG VILLALOBOS v. JOHNSON & JOHNSON et al                                             01/28/2019
                  3:19-cv-01135-FLW-LHG PETERSEN v. JOHNSON & JOHNSON et al                                               01/28/2019
                  3:19-cv-01136-FLW-LHG CAGLE v. JOHNSON & JOHNSON et al                                                  01/28/2019
                  3:19-cv-01137-FLW-LHG HOFFMAN v. JOHNSON & JOHNSON et al                                                01/28/2019
                  3:19-cv-01138-FLW-LHG TORRES v. JOHNSON & JOHNSON et al                                                 01/28/2019
                  3:19-cv-01140-FLW-LHG FREIBURGER v. JOHNSON & JOHNSON et al                                             01/28/2019
                  3:19-cv-01141-FLW-LHG SEILER v. JOHNSON & JOHNSON et al                                                 01/28/2019
                  3:19-cv-01142-FLW-LHG DERR v. JOHNSON & JOHNSON et al                                                   01/28/2019
                  3:19-cv-01139-FLW-LHG WYMES v. JOHNSON & JOHNSON et al                                                  01/28/2019
                  3:19-cv-01168-FLW-LHG DAY v. JOHNSON & JOHNSON et al                                                    01/28/2019
                  3:19-cv-01179-FLW-LHG DENLEY v. JOHNSON & JOHNSON et al                                                 01/28/2019
                  3:19-cv-01182-FLW-LHG GRAMLICH v. JOHNSON & JOHNSON et al                                               01/28/2019
                  3:19-cv-01183-FLW-LHG HUTTON v. JOHNSON & JOHNSON et al                                                 01/28/2019
                  3:19-cv-01185-FLW-LHG LANEY v. JOHNSON & JOHNSON et al                                                  01/28/2019
                  3:19-cv-01187-FLW-LHG LEDFORD v. JOHNSON & JOHNSON et al                                                01/28/2019
                  3:19-cv-01189-FLW-LHG LILLIE v. JOHNSON & JOHNSON et al                                                 01/28/2019
                  3:19-cv-01191-FLW-LHG MACKINAW v. JOHNSON & JOHNSON et al                                               01/28/2019
                  3:19-cv-01195-FLW-LHG MILLER v. JOHNSON & JOHNSON et al                                                 01/28/2019
                  3:19-cv-01201-FLW-LHG OGBONNAH v. JOHNSON & JOHNSON et al                                               01/28/2019
                  3:19-cv-01165-FLW-LHG GILLETTE et al v. JOHNSON & JOHNSON et al                                         01/28/2019
                  3:19-cv-01174-FLW-LHG KOCHERA v. JOHNSON AND JOHNSON
                                                                                                                          01/28/2019
                  CONSUMER, INC. et al
                  3:19-cv-01192-FLW-LHG HAYES et al v. JOHNSON AND JOHNSON et al                                          01/28/2019
                  3:19-cv-01204-FLW-LHG SMITH v. JOHNSON & JOHNSON et al                                                  01/28/2019
                  3:19-cv-01193-FLW-LHG POLAND v. JOHNSON & JOHNSON et al                                                 01/28/2019
                  3:19-cv-01196-FLW-LHG SPEARS VASQUEZ v. JOHNSON AND JOHNSON et
                                                                                                                          01/28/2019
                  al
                  3:19-cv-01198-FLW-LHG MUSCHETTE v. JOHNSON AND JOHNSON et al                                            01/28/2019
                  3:19-cv-01209-FLW-LHG STEELE v. JOHNSON & JOHNSON et al                                                 01/28/2019
                  3:19-cv-01217-FLW-LHG CAVANAGH v. JOHNSON & JOHNSON et al                                               01/28/2019
                  3:19-cv-01218-FLW-LHG BEACH v. JOHNSON & JOHNSON et al                                                  01/28/2019
                  3:19-cv-01220-FLW-LHG ARNOULT v. JOHNSON & JOHNSON et al                                                01/28/2019
                  3:19-cv-01222-FLW-LHG BROOKS v. JOHNSON & JOHNSON et al                                                 01/28/2019
                  3:19-cv-01200-FLW-LHG WESLEY et al v. JOHNSON AND JOHNSON et al                                         01/28/2019
                  3:19-cv-01317-FLW-LHG CHERRY v. JOHNSON & JOHNSON et al                                                 01/29/2019
                  3:19-cv-01207-FLW-LHG ALLEN v. JOHNSON AND JOHNSON et al                                                01/29/2019
                  3:19-cv-01318-FLW-LHG CROTSER v. JOHNSON & JOHNSON et al                                                01/29/2019

https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                             587/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2for Filed
                                                Document                the District of New Jersey-Query
                                                                                 05/24/19        Page 590Associated Cases
                                                                                                               of 627
                  3:19-cv-01210-FLW-LHG TYNES v. JOHNSON AND JOHNSON COMPANY et 01/29/2019
                  al
                  3:19-cv-01320-FLW-LHG FRYE v. JOHNSON & JOHNSON et al                                                  01/29/2019
                  3:19-cv-01322-FLW-LHG HARROW v. JOHNSON & JOHNSON et al                                                01/29/2019
                  3:19-cv-01325-FLW-LHG HERNANDEZ v. JOHNSON & JOHNSON et al                                             01/29/2019
                  3:19-cv-01327-FLW-LHG HIBBS v. JOHNSON & JOHNSON et al                                                 01/29/2019
                  3:19-cv-01329-FLW-LHG MCCARTY v. JOHNSON & JOHNSON et al                                               01/29/2019
                  3:19-cv-01331-FLW-LHG MCMAHON v. JOHNSON & JOHNSON et al                                               01/29/2019
                  3:19-cv-01334-FLW-LHG MORRISON v. JOHNSON & JOHNSON et al                                              01/29/2019
                  3:19-cv-01337-FLW-LHG RASSEGA v. JOHNSON & JOHNSON et al                                               01/29/2019
                  3:19-cv-01236-FLW-LHG HILL v. JOHNSON & JOHNSON et al                                                  01/29/2019
                  3:19-cv-01239-FLW-LHG GLYNN v. JOHNSON & JOHNSON et al                                                 01/29/2019
                  3:19-cv-01244-FLW-LHG HARRIS v. JOHNSON & JOHNSON et al                                                01/29/2019
                  3:19-cv-01248-FLW-LHG CLARSON et al v. JOHNSON & JOHNSON et al                                         01/29/2019
                  3:19-cv-01250-FLW-LHG HOVIS v. JOHNSON & JOHNSON et al                                                 01/29/2019
                  3:19-cv-01255-FLW-LHG ROSETH v. JOHNSON & JOHNSON et al                                                01/29/2019
                  3:19-cv-01259-FLW-LHG SCOTT et al v. JOHNSON & JOHNSON et al                                           01/29/2019
                  3:19-cv-01264-FLW-LHG SMITH et al v. JOHNSON & JOHNSON et al                                           01/29/2019
                  3:19-cv-01270-FLW-LHG THIEL v. JOHNSON & JOHNSON et al                                                 01/29/2019
                  3:19-cv-01275-FLW-LHG LAYMAN v. JOHNSON & JOHNSON et al                                                01/29/2019
                  3:19-cv-01335-FLW-LHG CLAYTON v. JOHNSON & JOHNSON et al                                               01/29/2019
                  3:19-cv-01339-FLW-LHG SEARS-VANDERWERKEN v. JOHNSON &
                                                                                                                         01/29/2019
                  JOHNSON et al
                  3:19-cv-01341-FLW-LHG RUSSELL-MOSS v. JOHNSON & JOHNSON et al                                          01/29/2019
                  3:19-cv-01344-FLW-LHG RYAN v. JOHNSON & JOHNSON et al                                                  01/29/2019
                  3:19-cv-01346-FLW-LHG HUGHES v. JOHNSON & JOHNSON et al                                                01/29/2019
                  3:19-cv-01349-FLW-LHG STURGILL v. JOHNSON & JOHNSON et al                                              01/29/2019
                  3:19-cv-01352-FLW-LHG FURHMAN v. JOHNSON & JOHNSON et al                                               01/29/2019
                  3:19-cv-01357-FLW-LHG RAMSEY v. JOHNSON & JOHNSON et al                                                01/29/2019
                  3:19-cv-01326-FLW-LHG SPINKS v. JOHNSON & JOHNSON et al                                                01/29/2019
                  3:19-cv-01332-FLW-LHG SEARS-VANDERWERKEN v. JOHNSON &
                                                                                                                         01/29/2019
                  JOHNSON et al
                  3:19-cv-01446-FLW-LHG RUSSELL v. JOHNSON & JOHNSON et al                                               01/29/2019
                  3:19-cv-01455-FLW-LHG WHITE v. JOHNSON & JOHNSON et al                                                 01/29/2019
                  3:19-cv-01458-FLW-LHG ANTHONY v. JOHNSON & JOHNSON et al                                               01/29/2019
                  3:19-cv-01465-FLW-LHG CORRIVEAU v. JOHNSON & JOHNSON et al                                             01/29/2019
                  3:19-cv-01467-FLW-LHG JOHNSON v. JOHNSON & JOHNSON et al                                               01/29/2019
                  3:19-cv-01469-FLW-LHG BARNETT v. JOHNSON & JOHNSON et al                                               01/29/2019
                  3:19-cv-01472-FLW-LHG COREY v. JOHNSON & JOHNSON et al                                                 01/29/2019
                  3:19-cv-01363-FLW-LHG BARNETT v. JOHNSON & JOHNSON et al                                               01/29/2019
                  3:19-cv-01474-FLW-LHG SPANGENBERG v. JOHNSON & JOHNSON et al                                           01/29/2019

https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                            588/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2for Filed
                                                Document                the District of New Jersey-Query
                                                                                 05/24/19        Page 591Associated Cases
                                                                                                               of 627
                  3:19-cv-01371-FLW-LHG CHASON v. JOHNSON & JOHNSON et al                                                01/29/2019
                  3:19-cv-01411-FLW-LHG HYDE et al v. JOHNSON & JOHNSON et al                                            01/29/2019
                  3:19-cv-01421-FLW-LHG DANIEL v. JOHNSON & JOHNSON et al                                                01/29/2019
                  3:19-cv-01490-FLW-LHG SHEARS v. JOHNSON & JOHNSON et al                                                01/29/2019
                  3:19-cv-01497-FLW-LHG ALBERT v. JOHNSON & JOHNSON et al                                                01/29/2019
                  3:19-cv-01502-FLW-LHG PETTAWAY v. JOHNSON & JOHNSON et al                                              01/29/2019
                  3:19-cv-01505-FLW-LHG BLACKSHERER v. JOHNSON & JOHNSON et al                                           01/29/2019
                  3:19-cv-01512-FLW-LHG ALLEN v. JOHNSON & JOHNSON et al                                                 01/29/2019
                  3:19-cv-01489-FLW-LHG MCNEELY v. JOHNSON & JOHNSON et al                                               01/29/2019
                  3:19-cv-01454-FLW-LHG ZIRPOLO v. JOHNSON & JOHNSON et al                                               01/30/2019
                  3:19-cv-01468-FLW-LHG WITT JR. v. JOHNSON & JOHNSON et al                                              01/30/2019
                  3:19-cv-01481-FLW-LHG DYKE v. JOHNSON & JOHNSON et al                                                  01/30/2019
                  3:19-cv-01790-FLW-LHG ANDERSON v. JOHNSON & JOHNSON et al                                              01/30/2019
                  3:19-cv-01792-FLW-LHG ANDERSON v. JOHNSON & JOHNSON et al                                              01/30/2019
                  3:19-cv-01794-FLW-LHG ARMSTRONG v. JOHNSON & JOHNSON et al                                             01/30/2019
                  3:19-cv-01500-FLW-LHG JOHNSON et al v. JOHNSON & JOHNSON et al                                         01/30/2019
                  3:19-cv-01797-FLW-LHG AZEVEDO v. JOHNSON & JOHNSON et al                                               01/30/2019
                  3:19-cv-01802-FLW-LHG BROWN v. JOHNSON & JOHNSON et al                                                 01/30/2019
                  3:19-cv-01805-FLW-LHG CHAPMAN v. JOHNSON & JOHNSON et al                                               01/30/2019
                  3:19-cv-01806-FLW-LHG COLLINS v. JOHNSON & JOHNSON et al                                               01/30/2019
                  3:19-cv-01808-FLW-LHG CONLEY v. JOHNSON & JOHNSON et al                                                01/30/2019
                  3:19-cv-01809-FLW-LHG DOPLER v. JOHNSON & JOHNSON et al                                                01/30/2019
                  3:19-cv-01810-FLW-LHG CUPP v. JOHNSON & JOHNSON et al                                                  01/30/2019
                  3:19-cv-01531-FLW-LHG HARRINGTON v. JOHNSON & JOHNSON, INC. et
                                                                                                                         01/30/2019
                  al
                  3:19-cv-01570-FLW-LHG EDE v. JOHNSON & JOHNSON et al                                                   01/30/2019
                  3:19-cv-01604-FLW-LHG AMEZCUA v. JOHNSON & JOHNSON, INC. et al                                         01/30/2019
                  3:19-cv-01811-FLW-LHG GAMBEL v. JOHNSON & JOHNSON et al                                                01/30/2019
                  3:19-cv-01639-FLW-LHG CALDERON v. JOHNSON & JOHNSON et al                                              01/30/2019
                  3:19-cv-01801-FLW-LHG MERCADO v. JOHNSON & JOHNSON et al                                               01/30/2019
                  3:19-cv-01816-FLW-LHG MERINO v. JOHNSON & JOHNSON et al                                                01/30/2019
                  3:19-cv-01822-FLW-LHG OINONEN v. JOHNSON & JOHNSON et al                                               01/30/2019
                  3:19-cv-01828-FLW-LHG POLLARD v. JOHNSON & JOHNSON et al                                               01/30/2019
                  3:19-cv-01835-FLW-LHG POWERS v. JOHNSON & JOHNSON et al                                                01/30/2019
                  3:19-cv-01848-FLW-LHG RICKER v. JOHNSON & JOHNSON et al                                                01/30/2019
                  3:19-cv-01953-FLW-LHG GOLDABER v. JOHNSON & JOHNSON et al                                              01/30/2019
                  3:19-cv-01956-FLW-LHG GOODY v. JOHNSON & JOHNSON et al                                                 01/30/2019
                  3:19-cv-01960-FLW-LHG GREENBAUM v. JOHNSON & JOHNSON et al                                             01/30/2019
                  3:19-cv-01964-FLW-LHG SIBLEY v. JOHNSON & JOHNSON et al                                                01/30/2019
                  3:19-cv-01969-FLW-LHG DEISHER v. JOHNSON & JOHNSON et al                                               01/30/2019
                  3:19-cv-01971-FLW-LHG GALLAGHER v. JOHNSON & JOHNSON et al                                             01/30/2019
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                            589/625
5/15/2019                           CM/ECF LIVE - U.S.
                          Case 1:19-cv-01530           District Court2for Filed
                                                  Document                the District of New Jersey-Query
                                                                                   05/24/19        Page 592Associated Cases
                                                                                                                 of 627

                  3:19-cv-01983-FLW-LHG Coleman v. Johnson & Johnson et al                                                01/30/2019
                  3:19-cv-02067-FLW-LHG CIAMPOLI et al v. JOHNSON & JOHNSON et al                                         01/30/2019
                  3:19-cv-02081-FLW-LHG FIEGEL v. JOHNSON & JOHNSON et al                                                 01/30/2019
                  3:19-cv-02087-FLW-LHG CARTER et al v. JOHNSON & JOHNSON et al                                           01/30/2019
                  3:19-cv-01865-FLW-LHG BECK v. JOHNSON & JOHNSON et al                                                   01/30/2019
                  3:19-cv-02114-FLW-LHG RAMOS et al v. JOHNSON & JOHNSON et al                                            01/30/2019
                  3:19-cv-02134-FLW-LHG THORPE et al v. JOHNSON & JOHNSON et al                                           01/31/2019
                  3:19-cv-02149-FLW-LHG PALAZZO v. JOHNSON & JOHNSON et al                                                01/31/2019
                  3:19-cv-02177-FLW-LHG WHITE et al v. JOHNSON & JOHNSON et al                                            01/31/2019
                  3:19-cv-02201-FLW-LHG ARBUTHNOT et al v. JOHNSON & JOHNSON et al                                        01/31/2019
                  3:19-cv-02215-FLW-LHG WILLIAMS et al v. JOHNSON & JOHNSON et al                                         01/31/2019
                  3:19-cv-02230-FLW-LHG SWANSON v. JOHNSON & JOHNSON et al                                                01/31/2019
                  3:19-cv-02179-FLW-LHG LEAF v. JOHNSON & JOHNSON et al                                                   01/31/2019
                  3:19-cv-02269-FLW-LHG LANG v. JOHNSON & JOHNSON et al                                                   01/31/2019
                  3:19-cv-02316-FLW-LHG CASKEY-SCHREIBER et al v. JOHNSON &
                                                                                                                          01/31/2019
                  JOHNSON et al
                  3:19-cv-02342-FLW-LHG MICHELS v. JOHNSON & JOHNSON et al                                                01/31/2019
                  3:19-cv-02373-FLW-LHG ANTOLOWITZ v. JOHNSON & JOHNSON et al                                             01/31/2019
                  3:19-cv-02391-FLW-LHG BLASKA v. JOHNSON & JOHNSON et al                                                 01/31/2019
                  3:19-cv-02416-FLW-LHG CAMPBELL v. JOHNSON & JOHNSON et al                                               01/31/2019
                  3:19-cv-02494-FLW-LHG HASENAUER et al v. JOHNSON & JOHNSON et al                                        01/31/2019
                  3:19-cv-02515-FLW-LHG SPEARMAN v. JOHNSON & JOHNSON et al                                               01/31/2019
                  3:19-cv-02553-FLW-LHG GIGUERE et al v. JOHNSON & JOHNSON et al                                          01/31/2019
                  3:19-cv-02852-FLW-LHG MCCORMICK v. JOHNSON & JOHNSON et al                                              01/31/2019
                  3:19-cv-02863-FLW-LHG MCCREADY v. JOHNSON & JOHNSON et al                                               01/31/2019
                  3:19-cv-02870-FLW-LHG DEMMONS v. JOHNSON & JOHNSON et al                                                01/31/2019
                  3:19-cv-03065-FLW-LHG SERIGNEY et al v. JOHNSON & JOHNSON et al                                         01/31/2019
                  3:19-cv-03095-FLW-LHG SHARKEY et al v. JOHNSON & JOHNSON et al                                          01/31/2019
                  3:19-cv-03120-FLW-LHG KNUST v. JOHNSON & JOHNSON et al                                                  01/31/2019
                  3:19-cv-03135-FLW-LHG LABOY v. JOHNSON & JOHNSON et al                                                  01/31/2019
                  3:19-cv-03159-FLW-LHG LAIRD v. JOHNSON & JOHNSON et al                                                  01/31/2019
                  3:19-cv-03195-FLW-LHG LESLIE v. JOHNSON & JOHNSON et al                                                 01/31/2019
                  3:19-cv-03242-FLW-LHG MAYS v. JOHNSON & JOHNSON et al                                                   01/31/2019
                  3:19-cv-03281-FLW-LHG MALCHRIST v. JOHNSON & JOHNSON et al                                              01/31/2019
                  3:19-cv-03400-FLW-LHG JUHNKE et al v. JOHNSON & JOHNSON et al                                           01/31/2019
                  3:19-cv-03414-FLW-LHG HEINZ v. JOHNSON & JOHNSON et al                                                  01/31/2019
                  3:19-cv-03510-FLW-LHG MOORE v. JOHNSON & JOHNSON et al                                                  01/31/2019
                  3:19-cv-03549-FLW-LHG HURTIG v. JOHNSON & JOHNSON et al                                                 01/31/2019
                  3:19-cv-03565-FLW-LHG FISH v. JOHNSON & JOHNSON et al                                                   01/31/2019
                  3:19-cv-03602-FLW-LHG HUDSON v. JOHNSON & JOHNSON et al                                                 01/31/2019

https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                             590/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2for Filed
                                                Document                the District of New Jersey-Query
                                                                                 05/24/19        Page 593Associated Cases
                                                                                                               of 627
                  3:19-cv-03609-FLW-LHG MEAD v. JOHNSON & JOHNSON et al                                                  01/31/2019
                  3:19-cv-03705-FLW-LHG TILLERY v. JOHNSON & JOHNSON et al                                               01/31/2019
                  3:19-cv-03719-FLW-LHG BOYD et al v. JOHNSON AND JOHNSON et al                                          02/01/2019
                  3:19-cv-03859-FLW-LHG LOVE v. JOHNSON & JOHNSON et al                                                  01/31/2019
                  3:19-cv-03881-FLW-LHG ROESCH v. JOHNSON & JOHNSON et al                                                01/31/2019
                  3:19-cv-03907-FLW-LHG ROBERTSON v. JOHNSON & JOHNSON et al                                             01/31/2019
                  3:19-cv-03943-FLW-LHG ROGERS v. JOHNSON & JOHNSON et al                                                01/31/2019
                  3:19-cv-04165-FLW-LHG GADD v. JOHNSON & JOHNSON et al                                                  01/31/2019
                  3:19-cv-04396-FLW-LHG HOMACK et al v. JOHNSON & JOHNSON et al                                          02/01/2019
                  3:19-cv-04404-FLW-LHG HOLLAND v. JOHNSON & JOHNSON et al                                               02/01/2019
                  3:19-cv-04405-FLW-LHG LOCKLEAR v. JOHNSON & JOHNSON et al                                              02/01/2019
                  3:19-cv-04406-FLW-LHG BERNARD-MCCALLUSTER v. JOHNSON &
                                                                                                                         02/01/2019
                  JOHNSON et al
                  3:19-cv-04407-FLW-LHG DECOLA v. JOHNSON & JOHNSON et al                                                02/01/2019
                  3:19-cv-04409-FLW-LHG FOLKS v. JOHNSON & JOHNSON et al                                                 02/01/2019
                  3:19-cv-04410-FLW-LHG BERGERON et al v. JOHNSON & JOHNSON et al                                        02/01/2019
                  3:19-cv-04411-FLW-LHG HOWARD v. JOHNSON & JOHNSON et al                                                02/01/2019
                  3:19-cv-04412-FLW-LHG ATHERTON v. JOHNSON & JOHNSON et al                                              02/01/2019
                  3:19-cv-04421-FLW-LHG STATFELD v. JOHNSON & JOHNSON et al                                              02/01/2019
                  3:19-cv-04422-FLW-LHG MILLER v. JOHNSON & JOHNSON et al                                                02/01/2019
                  3:19-cv-04424-FLW-LHG PICCIANO v. JOHNSON & JOHNSON et al                                              02/01/2019
                  3:19-cv-04414-FLW-LHG BUNKLEY v. JOHNSON & JOHNSON et al                                               02/01/2019
                  3:19-cv-04425-FLW-LHG REED v. JOHNSON & JOHNSON et al                                                  02/01/2019
                  3:19-cv-04427-FLW-LHG VARDA v. JOHNSON & JOHNSON et al                                                 02/01/2019
                  3:19-cv-04416-FLW-LHG GRAHAM v. JOHNSON & JOHNSON et al                                                02/01/2019
                  3:19-cv-04417-FLW-LHG FAGAN et al v. JOHNSON & JOHNSON et al                                           02/01/2019
                  3:19-cv-04418-FLW-LHG NOTTINGHAM v. JOHNSON & JOHNSON et al                                            02/01/2019
                  3:19-cv-04419-FLW-LHG WAGNER v. JOHNSON & JOHNSON et al                                                02/01/2019
                  3:19-cv-09180-FLW-LHG Duenas et al v. Johnson & Johnson et al                                          04/02/2019
                  3:19-cv-04428-FLW-LHG ROBERTS v. JOHNSON & JOHNSON et al                                               02/01/2019
                  3:19-cv-04429-FLW-LHG WILBORN-NOBLE v. JOHNSON & JOHNSON et al 02/01/2019
                  3:19-cv-04440-FLW-LHG LUMAN v. JOHNSON & JOHNSON et al                                                 02/01/2019
                  3:19-cv-04448-FLW-LHG CURTIS v. JOHNSON & JOHNSON et al                                                02/04/2019
                  3:19-cv-04450-FLW-LHG FRIE v. JOHNSON & JOHNSON et al                                                  02/04/2019
                  3:19-cv-06111-FLW-LHG FRANCIS v. JOHNSON & JOHNSON et al                                               02/19/2019
                  3:19-cv-04468-FLW-LHG GIRTON et al v. JOHNSON & JOHNSON et al                                          02/04/2019
                  3:19-cv-04472-FLW-LHG GRANDERSON v. JOHNSON & JOHNSON et al                                            02/04/2019
                  3:19-cv-04475-FLW-LHG HARRIS v. JOHNSON & JOHNSON et al                                                02/04/2019
                  3:19-cv-04479-FLW-LHG KAMHOLZ v. JOHNSON & JOHNSON et al                                               02/04/2019
                  3:19-cv-04484-FLW-LHG KARL v. JOHNSON & JOHNSON et al                                                  02/04/2019
                  3:19-cv-04525-FLW-LHG LANNING-BOYD v. JOHNSON & JOHNSON et al                                          02/04/2019
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                            591/625
5/15/2019                           CM/ECF LIVE - U.S.
                          Case 1:19-cv-01530           District Court2for Filed
                                                  Document                the District of New Jersey-Query
                                                                                   05/24/19        Page 594Associated Cases
                                                                                                                 of 627

                  3:19-cv-04599-FLW-LHG ADAMS v. JOHNSON & JOHNSON et al                                                  02/05/2019
                  3:19-cv-04602-FLW-LHG PALMER v. JOHNSON & JOHNSON et al                                                 02/05/2019
                  3:19-cv-04611-FLW-LHG HARDING et al v. JOHNSON & JOHNSON et al                                          02/05/2019
                  3:19-cv-04612-FLW-LHG KIMBERLEY v. JOHNSON & JOHNSON et al                                              02/05/2019
                  3:19-cv-04654-FLW-LHG KEEN v. JOHNSON & JOHNSON et al                                                   02/05/2019
                  3:19-cv-04754-FLW-LHG NORDLUND v. JOHNSON & JOHNSON et al                                               02/06/2019
                  3:19-cv-04743-FLW-LHG BRITT v. JOHNSON & JOHNSON et al                                                  02/06/2019
                  3:19-cv-04569-FLW-LHG ORVILLE v. JOHNSON & JOHNSON et al                                                02/06/2019
                  3:19-cv-04775-FLW-LHG Kirby v. Johnson & Johnson et al                                                  02/06/2019
                  3:19-cv-04777-FLW-LHG Maxson v. Johnson & Johnson et al                                                 02/06/2019
                  3:19-cv-04819-FLW-LHG Milwood v. Johnson & Johnson et al                                                02/06/2019
                  3:19-cv-04760-FLW-LHG CALDWELL v. JOHNSON &JOHNSON et al                                                02/06/2019
                  3:19-cv-04794-FLW-LHG BENNETT v. JOHNSON & JOHNSON et al                                                02/06/2019
                  3:19-cv-04814-FLW-LHG LOWRY v. JOHNSON & JOHNSON et al                                                  02/06/2019
                  3:19-cv-04816-FLW-LHG BERGEVIN-HAYES v. JOHNSON & JOHNSON et al                                         02/06/2019
                  3:19-cv-04828-FLW-LHG MCINTOSH v. JOHNSON & JOHNSON et al                                               02/06/2019
                  3:19-cv-04831-FLW-LHG LEWIS v. JOHNSON & JOHNSON et al                                                  02/06/2019
                  3:19-cv-04832-FLW-LHG PEREZ v. JOHNSON & JOHNSON et al                                                  02/06/2019
                  3:19-cv-04884-FLW-LHG LUFT v. JOHNSON & JOHNSON et al                                                   02/07/2019
                  3:19-cv-04888-FLW-LHG HERBERT v. JOHNSON & JOHNSON et al                                                02/07/2019
                  3:19-cv-04895-FLW-LHG TUCKER v. JOHNSON & JOHNSON et al                                                 02/07/2019
                  3:19-cv-04940-FLW-LHG MARTY et al v. JOHNSON & JOHNSON et al                                            02/07/2019
                  3:19-cv-04956-FLW-LHG LANDRY et al v. JOHNSON AND JOHNSON et al                                         02/07/2019
                  3:19-cv-05001-FLW-LHG ROBINSON v. JOHNSON & JOHNSON et al                                               02/07/2019
                  3:19-cv-05005-FLW-LHG JONES v. JOHNSON & JOHNSON et al                                                  02/07/2019
                  3:19-cv-05009-FLW-LHG DELA CRUZ v. JOHNSON & JOHNSON et al                                              02/07/2019
                  3:19-cv-05011-FLW-LHG PIUROWSKI v. JOHNSON & JOHNSON et al                                              02/08/2019
                  3:19-cv-05024-FLW-LHG BEEKS v. JOHNSON & JOHNSON et al                                                  02/08/2019
                  3:19-cv-05031-FLW-LHG MCNULTY v. JOHNSON & JOHNSON et al                                                02/08/2019
                  3:19-cv-04872-FLW-LHG BROWN v. JOHNSON & JOHNSON et al                                                  02/08/2019
                  3:19-cv-05033-FLW-LHG FOSTER v. JOHNSON & JOHNSON et al                                                 02/08/2019
                  3:19-cv-05034-FLW-LHG KAYNE v. JOHNSON & JOHNSON et al                                                  02/08/2019
                  3:19-cv-05035-FLW-LHG NOLAN v. JOHNSON & JOHNSON et al                                                  02/08/2019
                  3:19-cv-05036-FLW-LHG LOVE v. JOHNSON & JOHNSON et al                                                   02/08/2019
                  3:19-cv-05038-FLW-LHG RENCK v. JOHNSON & JOHNSON et al                                                  02/08/2019
                  3:19-cv-05041-FLW-LHG ROSE v. JOHNSON & JOHNSON et al                                                   02/08/2019
                  3:19-cv-05043-FLW-LHG CASO et al v. JOHNSON & JOHNSON et al                                             02/08/2019
                  3:19-cv-05046-FLW-LHG OWENS et al v. JOHNSON & JOHNSON et al                                            02/08/2019
                  3:19-cv-05061-FLW-LHG GIPSON v. JOHNSON & JOHNSON et al                                                 02/08/2019
                  3:19-cv-05062-FLW-LHG REEVES v. JOHNSON & JOHNSON et al                                                 02/08/2019
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                             592/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2for Filed
                                                Document                the District of New Jersey-Query
                                                                                 05/24/19        Page 595Associated Cases
                                                                                                               of 627
                  3:19-cv-05091-FLW-LHG MILORO v. JOHNSON & JOHNSON et al                                                02/08/2019
                  3:19-cv-05104-FLW-LHG ROBBINS v. JOHNSON & JOHNSON et al                                               02/08/2019
                  3:19-cv-05120-FLW-LHG BROWN v. JOHNSON & JOHNSON et al                                                 02/08/2019
                  3:19-cv-05129-FLW-LHG PATTON et al v. JOHNSON & JOHNSON et al                                          02/11/2019
                  3:19-cv-05148-FLW-LHG POE v. JOHNSON & JOHNSON et al                                                   02/11/2019
                  3:19-cv-05207-FLW-LHG HAYNES-MILLER v. JOHNSON & JOHNSON et al 02/11/2019
                  3:19-cv-05232-FLW-LHG BOWEN et al v. JOHNSON AND JOHNSON et al                                         02/11/2019
                  3:19-cv-05329-FLW-LHG RENWAND v. JOHNSON & JOHNSON et al                                               02/11/2019
                  3:19-cv-05397-FLW-LHG AVERY v. JOHNSON & JOHNSON et al                                                 02/13/2019
                  3:19-cv-05409-FLW-LHG KORTZ v. JOHNSON & JOHNSON, INC. et al                                           02/13/2019
                  3:19-cv-05410-FLW-LHG BARELA v. JOHNSON & JOHNSON, INC. et al                                          02/13/2019
                  3:19-cv-05412-FLW-LHG RODRIGUEZ v. JOHNSON & JOHNSON, INC. et al 02/13/2019
                  3:19-cv-05467-FLW-LHG ECKERT-HAZLETT v. JOHNSON & JOHNSON et al 02/13/2019
                  3:19-cv-05427-FLW-LHG ADDISON v. JOHNSON & JOHNSON et al                                               02/13/2019
                  3:19-cv-05476-FLW-LHG SWARTLING v. JOHNSON & JOHNSON et al                                             02/13/2019
                  3:19-cv-05432-FLW-LHG STEWART v. JOHNSON & JOHNSON et al                                               02/13/2019
                  3:19-cv-05479-FLW-LHG RODRIGUEZ et al v. JOHNSON & JOHNSON et al                                       02/13/2019
                  3:19-cv-05485-FLW-LHG MACDONALD v. JOHNSON & JOHNSON et al                                             02/13/2019
                  3:19-cv-05490-FLW-LHG TERRY v. JOHNSON & JOHNSON et al                                                 02/13/2019
                  3:19-cv-05437-FLW-LHG SMITH v. JOHNSON & JOHNSON et al                                                 02/13/2019
                  3:19-cv-05493-FLW-LHG NORCROSS v. JOHNSON & JOHNSON et al                                              02/13/2019
                  3:19-cv-05496-FLW-LHG POPP et al v. JOHNSON & JOHNSON et al                                            02/13/2019
                  3:19-cv-05443-FLW-LHG HAMBY v. JOHNSON & JOHNSON et al                                                 02/13/2019
                  3:19-cv-05498-FLW-LHG RIDDICK v. JOHNSON & JOHNSON et al                                               02/13/2019
                  3:19-cv-05503-FLW-LHG ROBESON et al v. JOHNSON & JOHNSON et al                                         02/13/2019
                  3:19-cv-05446-FLW-LHG DUNNAVANT v. JOHNSON & JOHNSON et al                                             02/13/2019
                  3:19-cv-05508-FLW-LHG SHELNUTT et al v. JOHNSON & JOHNSON et al                                        02/13/2019
                  3:19-cv-05455-FLW-LHG WALL v. JOHNSON & JOHNSON et al                                                  02/13/2019
                  3:19-cv-05458-FLW-LHG WALKER v. IMERYS TALC AMERICA, INC. F/K/A
                                                                                                                         02/13/2019
                  LUZEN AC AMERICA, INC. et al
                  3:19-cv-05459-FLW-LHG HURLES et al v. JOHNSON & JOHNSON et al                                          02/13/2019
                  3:19-cv-05461-FLW-LHG LASSITER v. IMERYS TALC AMERICA, INC.
                                                                                                                         02/13/2019
                  F/K/A LUZEN AC AMERICA, INC. et al
                  3:19-cv-05462-FLW-LHG NORMAN-DURBIN v. JOHNSON & JOHNSON et al 02/13/2019
                  3:19-cv-05512-FLW-LHG ANDERSON et al v. JOHNSON & JOHNSON et al                                        02/13/2019
                  3:19-cv-05514-FLW-LHG ASIF et al v. JOHNSON & JOHNSON et al                                            02/13/2019
                  3:19-cv-05516-FLW-LHG ASHBY et al v. JOHNSON & JOHNSON et al                                           02/13/2019
                  3:19-cv-05518-FLW-LHG BAGBY v. JOHNSON & JOHNSON et al                                                 02/13/2019
                  3:19-cv-05522-FLW-LHG BARNARD v. JOHNSON & JOHNSON et al                                               02/13/2019
                  3:19-cv-05526-FLW-LHG HANSON v. JOHNSON & JOHNSON et al                                                02/13/2019
                  3:19-cv-05590-FLW-LHG Benford et al v. Johnson & Johnson et al                                         02/13/2019

https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                            593/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2for Filed
                                                Document                the District of New Jersey-Query
                                                                                 05/24/19        Page 596Associated Cases
                                                                                                               of 627
                  3:19-cv-05592-FLW-LHG Cimino v. Johnson & Johnson, et al                                               02/13/2019
                  3:19-cv-05595-FLW-LHG Weber et al v. Johnson & Johnson et al                                           02/13/2019
                  3:19-cv-05612-FLW-LHG BELL v. JOHNSON & JOHNSON et al                                                  02/13/2019
                  3:19-cv-05613-FLW-LHG GOWDY v. JOHNSON & JOHNSON et al                                                 02/13/2019
                  3:19-cv-05540-FLW-LHG SWETS et al v. JOHNSON & JOHNSON et al                                           02/13/2019
                  3:19-cv-05549-FLW-LHG BOLT v. JOHNSON & JOHNSON et al                                                  02/13/2019
                  3:19-cv-05554-FLW-LHG BOLTUCH v. JOHNSON & JOHNSON et al                                               02/13/2019
                  3:19-cv-05559-FLW-LHG BROOKS v. JOHNSON & JOHNSON et al                                                02/13/2019
                  3:19-cv-05562-FLW-LHG RICE v. JOHNSON & JOHNSON et al                                                  02/13/2019
                  3:19-cv-05565-FLW-LHG HOLDCROFT v. JOHNSON & JOHNSON et al                                             02/13/2019
                  3:19-cv-05640-FLW-LHG PODWILS v. JOHNSON & JOHNSON et al                                               02/13/2019
                  3:19-cv-05643-FLW-LHG BONDS v. JOHNSON & JOHNSON et al                                                 02/13/2019
                  3:19-cv-05575-FLW-LHG WITTMER v. JOHNSON & JOHNSON et al                                               02/13/2019
                  3:19-cv-05647-FLW-LHG CANTRELL v. JOHNSON & JOHNSON et al                                              02/13/2019
                  3:19-cv-05648-FLW-LHG FOX v. JOHNSON & JOHNSON et al                                                   02/13/2019
                  3:19-cv-05576-FLW-LHG WELDON v. JOHNSON & JOHNSON et al                                                02/13/2019
                  3:19-cv-05578-FLW-LHG VITARELLI et al v. JOHNSON & JOHNSON et al                                       02/13/2019
                  3:19-cv-05651-FLW-LHG BURNETT v. JOHNSON & JOHNSON et al                                               02/13/2019
                  3:19-cv-05579-FLW-LHG PIER v. JOHNSON & JOHNSON et al                                                  02/13/2019
                  3:19-cv-05580-FLW-LHG VETRINI v. JOHNSON & JOHNSON et al                                               02/13/2019
                  3:19-cv-05581-FLW-LHG UKEN v.JOHNSON & JOHNSON et al                                                   02/13/2019
                  3:19-cv-05653-FLW-LHG DANIEL v. JOHNSON & JOHNSON et al                                                02/13/2019
                  3:19-cv-05584-FLW-LHG TYREE v. JOHNSON & JOHNSON et al                                                 02/13/2019
                  3:19-cv-05654-FLW-LHG ANDREW v. JOHNSON & JOHNSON et al                                                02/13/2019
                  3:19-cv-05656-FLW-LHG BATTS v. JOHNSON & JOHNSON et al                                                 02/13/2019
                  3:19-cv-05588-FLW-LHG SLATE et al v. JOHNSON & JOHNSON et al                                           02/13/2019
                  3:19-cv-05657-FLW-LHG BEALS v. JOHNSON & JOHNSON et al                                                 02/13/2019
                  3:19-cv-05658-FLW-LHG BEJARANO v. JOHNSON & JOHNSON et al                                              02/13/2019
                  3:19-cv-05659-FLW-LHG CADDICK v. JOHNSON & JOHNSON et al                                               02/13/2019
                  3:19-cv-05660-FLW-LHG COLLINS v. JOHNSON & JOHNSON et al                                               02/13/2019
                  3:19-cv-05662-FLW-LHG COLTRANE v. JOHNSON & JOHNSON et al                                              02/13/2019
                  3:19-cv-05663-FLW-LHG DAVIS v. JOHNSON & JOHNSON et al                                                 02/13/2019
                  3:19-cv-05664-FLW-LHG DIXON v. JOHNSON & JOHNSON et al                                                 02/13/2019
                  3:19-cv-05665-FLW-LHG DUNHAM v. JOHNSON & JOHNSON et al                                                02/13/2019
                  3:19-cv-05666-FLW-LHG HARRIS v. JOHNSON & JOHNSON et al                                                02/13/2019
                  3:19-cv-05596-FLW-LHG STOVER et al v. JOHNSON & JOHNSON et al                                          02/14/2019
                  3:19-cv-05601-FLW-LHG DAVIS v. JOHNSON & JOHNSON et al                                                 02/14/2019
                  3:19-cv-05611-FLW-LHG FOOSE v. JOHNSON & JOHNSON et al                                                 02/14/2019
                  3:19-cv-05614-FLW-LHG THRASH v. JOHNSON & JOHNSON et al                                                02/14/2019
                  3:19-cv-05616-FLW-LHG FRANCIS et al v. JOHNSON & JOHNSON et al                                         02/14/2019
                  3:19-cv-05618-FLW-LHG TETREAULT et al v. JOHNSON & JOHNSON et al                                       02/14/2019
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                            594/625
5/15/2019                           CM/ECF LIVE - U.S.
                          Case 1:19-cv-01530           District Court2for Filed
                                                  Document                the District of New Jersey-Query
                                                                                   05/24/19        Page 597Associated Cases
                                                                                                                 of 627

                  3:19-cv-05621-FLW-LHG BOVA v. JOHNSON & JOHNSON et al                                                   02/14/2019
                  3:19-cv-05624-FLW-LHG SYNDOR v. JOHNSON & JOHNSON et al                                                 02/14/2019
                  3:19-cv-05626-FLW-LHG KEOWN et al v. JOHNSON & JOHNSON et al                                            02/14/2019
                  3:19-cv-05627-FLW-LHG STROJEK v. JOHNSON & JOHNSON et al                                                02/14/2019
                  3:19-cv-05629-FLW-LHG PARKER v. JOHNSON & JOHNSON et al                                                 02/14/2019
                  3:19-cv-05631-FLW-LHG MARTINSON v. JOHNSON & JOHNSON et al                                              02/14/2019
                  3:19-cv-05634-FLW-LHG DREYER et al v. JOHNSON & JOHNSON et al                                           02/14/2019
                  3:19-cv-05637-FLW-LHG STALKER v. JOHNSON & JOHNSON et al                                                02/14/2019
                  3:19-cv-05642-FLW-LHG MARRAPESE v. JOHNSON & JOHNSON et al                                              02/14/2019
                  3:19-cv-05644-FLW-LHG WEISSER v. JOHNSON & JOHNSON et al                                                02/14/2019
                  3:19-cv-05645-FLW-LHG AHRENS-TRAMS v. JOHNSON & JOHNSON et al                                           02/14/2019
                  3:19-cv-05680-FLW-LHG CAMPUS v. JOHNSON & JOHNSON et al                                                 02/14/2019
                  3:19-cv-05681-FLW-LHG VAUGHAN v. JOHNSON & JOHNSON et al                                                02/14/2019
                  3:19-cv-05683-FLW-LHG CHAPPELL v. JOHNSON & JOHNSON et al                                               02/14/2019
                  3:19-cv-05687-FLW-LHG BARTON v. JOHNSON & JOHNSON et al                                                 02/14/2019
                  3:19-cv-05688-FLW-LHG THOMPSON v. JOHNSON & JOHNSON et al                                               02/14/2019
                  3:19-cv-05676-FLW-LHG BURKETT v. JOHNSON & JOHNSON et al                                                02/14/2019
                  3:19-cv-05747-FLW-LHG CORONEOS v. JOHNSON & JOHNSON et al                                               02/14/2019
                  3:19-cv-05749-FLW-LHG HARRIS v. JOHNSON & JOHNSON et al                                                 02/14/2019
                  3:19-cv-05677-FLW-LHG CALLAHAN et al v. JOHNSON & JOHNSON et al                                         02/14/2019
                  3:19-cv-05751-FLW-LHG HATCHER v. JOHNSON & JOHNSON et al                                                02/14/2019
                  3:19-cv-05679-FLW-LHG CAMPBELL v. JOHNSON & JOHNSON et al                                               02/14/2019
                  3:19-cv-05761-FLW-LHG CLEMANS v. JOHNSON & JOHNSON et al                                                02/14/2019
                  3:19-cv-05713-FLW-LHG MARSHALL v. JOHNSON & JOHNSON et al                                               02/14/2019
                  3:19-cv-05692-FLW-LHG CHUBB v. JOHNSON & JOHNSON et al                                                  02/14/2019
                  3:19-cv-05766-FLW-LHG HESLIN v. JOHNSON & JOHNSON et al                                                 02/14/2019
                  3:19-cv-05695-FLW-LHG CRIADO v. JOHNSON & JOHNSON et al                                                 02/14/2019
                  3:19-cv-05716-FLW-LHG WILLIS v. JOHNSON & JOHNSON et al                                                 02/14/2019
                  3:19-cv-05772-FLW-LHG HOFFMAN v. JOHNSON & JOHNSON et al                                                02/14/2019
                  3:19-cv-05700-FLW-LHG JONES v. JOHNSON & JOHNSON et al                                                  02/14/2019
                  3:19-cv-05718-FLW-LHG AMISTADI v. JOHNSON & JOHNSON et al                                               02/14/2019
                  3:19-cv-05776-FLW-LHG HOVEY v. JOHNSON & JOHNSON et al                                                  02/14/2019
                  3:19-cv-05780-FLW-LHG IRVIN v. JOHNSON & JOHNSON et al                                                  02/14/2019
                  3:19-cv-05781-FLW-LHG HURLOCKER v. JOHNSON & JOHNSON et al                                              02/14/2019
                  3:19-cv-05784-FLW-LHG IRWIN v. JOHNSON & JOHNSON et al                                                  02/14/2019
                  3:19-cv-05787-FLW-LHG HULSEY v. JOHNSON & JOHNSON et al                                                 02/14/2019
                  3:19-cv-05723-FLW-LHG WHITE v. JOHNSON & JOHNSON et al                                                  02/14/2019
                  3:19-cv-05788-FLW-LHG JEFFERSON v. JOHNSON & JOHNSON et al                                              02/14/2019
                  3:19-cv-05729-FLW-LHG HANNING v. JOHNSON & JOHNSON et al                                                02/14/2019
                  3:19-cv-05730-FLW-LHG STODDARD v. JOHNSON & JOHNSON et al                                               02/14/2019
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                             595/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2for Filed
                                                Document                the District of New Jersey-Query
                                                                                 05/24/19        Page 598Associated Cases
                                                                                                               of 627
                  3:19-cv-05790-FLW-LHG KABACK v. JOHNSON & JOHNSON et al                                                02/14/2019
                  3:19-cv-05733-FLW-LHG JENSEN et al v. JOHNSON & JOHNSON et al                                          02/14/2019
                  3:19-cv-05792-FLW-LHG KELSEY v. JOHNSON & JOHNSON et al                                                02/14/2019
                  3:19-cv-05793-FLW-LHG KYSAR v. JOHNSON & JOHNSON et al                                                 02/14/2019
                  3:19-cv-05794-FLW-LHG LEGENDRE v. JOHNSON & JOHNSON et al                                              02/14/2019
                  3:19-cv-05795-FLW-LHG LONG v. JOHNSON & JOHNSON et al                                                  02/14/2019
                  3:19-cv-05801-FLW-LHG LOVETT v. JOHNSON & JOHNSON et al                                                02/14/2019
                  3:19-cv-05803-FLW-LHG MADDOX v. JOHNSON & JOHNSON et al                                                02/14/2019
                  3:19-cv-05569-FLW-LHG WOOD et al v. IMERYS TALC AMERICA, INC.,
                                                                                                                         02/15/2019
                  F/K/A LUZENAC AMERICA, INC. et al
                  3:19-cv-05570-FLW-LHG KROON v. JOHNSON & JOHNSON et al                                                 02/15/2019
                  3:19-cv-05572-FLW-LHG WORTH v. IMERYS TALC AMERICA, INC et al                                          02/15/2019
                  3:19-cv-05822-FLW-LHG MAGBAG v. JOHNSON & JOHNSON et al                                                02/15/2019
                  3:19-cv-05823-FLW-LHG MATELJAN v. JOHNSON & JOHNSON et al                                              02/15/2019
                  3:19-cv-05574-FLW-LHG DUE et al v. JOHNSON & JOHNSON et al                                             02/15/2019
                  3:19-cv-05824-FLW-LHG MCAFEE v. JOHNSON & JOHNSON et al                                                02/15/2019
                  3:19-cv-05825-FLW-LHG MCCONNELL v. JOHNSON & JOHNSON et al                                             02/15/2019
                  3:19-cv-05826-FLW-LHG BELONEY v. JOHNSON & JOHNSON et al                                               02/15/2019
                  3:19-cv-05828-FLW-LHG MCCLENTON v. JOHNSON & JOHNSON et al                                             02/15/2019
                  3:19-cv-05829-FLW-LHG JONES v. JOHNSON & JOHNSON et al                                                 02/15/2019
                  3:19-cv-05830-FLW-LHG MESLER v. JOHNSON & JOHNSON et al                                                02/15/2019
                  3:19-cv-05831-FLW-LHG MILFORD v. JOHNSON & JOHNSON et al                                               02/15/2019
                  3:19-cv-05833-FLW-LHG MILLER v. JOHNSON & JOHNSON et al                                                02/15/2019
                  3:19-cv-05834-FLW-LHG MILLIGAN v. JOHNSON & JOHNSON et al                                              02/15/2019
                  3:19-cv-05835-FLW-LHG MOORE v. JOHNSON & JOHNSON et al                                                 02/15/2019
                  3:19-cv-05836-FLW-LHG MORSE v. JOHNSON & JOHNSON et al                                                 02/15/2019
                  3:19-cv-05837-FLW-LHG MOSER v. JOHNSON & JOHNSON et al                                                 02/15/2019
                  3:19-cv-05738-FLW-LHG NOLAN v. JOHNSON & JOHNSON et al                                                 02/15/2019
                  3:19-cv-05739-FLW-LHG HERRELL v. JOHNSON & JOHNSON et al                                               02/15/2019
                  3:19-cv-05748-FLW-LHG SOTELO, JR v. JOHNSON & JOHNSON et al                                            02/15/2019
                  3:19-cv-05752-FLW-LHG SMITH v. JOHNSON & JOHNSON et al                                                 02/15/2019
                  3:19-cv-05753-FLW-LHG STALNAKER v. JOHNSON & JOHNSON et al                                             02/15/2019
                  3:19-cv-05757-FLW-LHG HAYES v. JOHNSON & JOHNSON et al                                                 02/15/2019
                  3:19-cv-05760-FLW-LHG SMART v. JOHNSON & JOHNSON et al                                                 02/15/2019
                  3:19-cv-05763-FLW-LHG FLORES v. JOHNSON & JOHNSON et al                                                02/15/2019
                  3:19-cv-05767-FLW-LHG ELMSHAEUSER v. JOHNSON & JOHNSON et al                                           02/15/2019
                  3:19-cv-05849-FLW-LHG NORWOOD v. JOHNSON & JOHNSON et al                                               02/15/2019
                  3:19-cv-05851-FLW-LHG Nole et al v. Johnson & Johnson et al                                            02/15/2019
                  3:19-cv-05852-FLW-LHG Rowland v. Johnson & Johnson et al                                               02/15/2019
                  3:19-cv-05854-FLW-LHG ORTIZ v. JOHNSON & JOHNSON et al                                                 02/15/2019
                  3:19-cv-05857-FLW-LHG Gigliotti v. Johnson & Johnson et al                                             02/15/2019
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                            596/625
5/15/2019                           CM/ECF LIVE - U.S.
                          Case 1:19-cv-01530           District Court2for Filed
                                                  Document                the District of New Jersey-Query
                                                                                   05/24/19        Page 599Associated Cases
                                                                                                                 of 627

                  3:19-cv-05858-FLW-LHG PASKOSKI v. JOHNSON & JOHNSON et al                                               02/15/2019
                  3:19-cv-05776-FLW-LHG HOVEY v. JOHNSON & JOHNSON et al                                                  02/15/2019
                  3:19-cv-05860-FLW-LHG Charlebois v. Johnson & Johnson et al                                             02/15/2019
                  3:19-cv-05780-FLW-LHG IRVIN v. JOHNSON & JOHNSON et al                                                  02/15/2019
                  3:19-cv-05866-FLW-LHG PEARSON v. JOHNSON & JOHNSON et al                                                02/15/2019
                  3:19-cv-05867-FLW-LHG REALE v. JOHNSON & JOHNSON et al                                                  02/15/2019
                  3:19-cv-05781-FLW-LHG HURLOCKER v. JOHNSON & JOHNSON et al                                              02/15/2019
                  3:19-cv-05869-FLW-LHG PFIFER v. JOHNSON & JOHNSON et al                                                 02/15/2019
                  3:19-cv-05784-FLW-LHG IRWIN v. JOHNSON & JOHNSON et al                                                  02/15/2019
                  3:19-cv-05871-FLW-LHG PHILLIPS v. JOHNSON & JOHNSON et al                                               02/15/2019
                  3:19-cv-05787-FLW-LHG HULSEY v. JOHNSON & JOHNSON et al                                                 02/15/2019
                  3:19-cv-05876-FLW-LHG RAMER v. JOHNSON & JOHNSON et al                                                  02/15/2019
                  3:19-cv-05788-FLW-LHG JEFFERSON v. JOHNSON & JOHNSON et al                                              02/15/2019
                  3:19-cv-05790-FLW-LHG KABACK v. JOHNSON & JOHNSON et al                                                 02/15/2019
                  3:19-cv-05792-FLW-LHG KELSEY v. JOHNSON & JOHNSON et al                                                 02/15/2019
                  3:19-cv-05793-FLW-LHG KYSAR v. JOHNSON & JOHNSON et al                                                  02/15/2019
                  3:19-cv-05794-FLW-LHG LEGENDRE v. JOHNSON & JOHNSON et al                                               02/15/2019
                  3:19-cv-05795-FLW-LHG LONG v. JOHNSON & JOHNSON et al                                                   02/15/2019
                  3:19-cv-05801-FLW-LHG LOVETT v. JOHNSON & JOHNSON et al                                                 02/15/2019
                  3:19-cv-05771-FLW-LHG VANDE LINDE v. JOHNSON & JOHNSON et al                                            02/15/2019
                  3:19-cv-05779-FLW-LHG WOOTEN v. JOHNSON & JOHNSON et al                                                 02/15/2019
                  3:19-cv-05884-FLW-LHG JOHNSON v. JOHNSON & JOHNSON et al                                                02/15/2019
                  3:19-cv-05786-FLW-LHG VANDENBERG v. JOHNSON & JOHNSON et al                                             02/15/2019
                  3:19-cv-05789-FLW-LHG BANKS v. JOHNSON & JOHNSON et al                                                  02/15/2019
                  3:19-cv-05886-FLW-LHG MRAZ v. JOHNSON & JOHNSON et al                                                   02/15/2019
                  3:19-cv-05798-FLW-LHG RODRIGUEZ v. JOHNSON & JOHNSON et al                                              02/15/2019
                  3:19-cv-05889-FLW-LHG SIZEMORE v. JOHNSON & JOHNSON et al                                               02/15/2019
                  3:19-cv-05808-FLW-LHG JONES v. JOHNSON & JOHNSON et al                                                  02/15/2019
                  3:19-cv-05890-FLW-LHG DAVIDSON v. JOHNSON & JOHNSON et al                                               02/15/2019
                  3:19-cv-05891-FLW-LHG RELFORD v. JOHNSON & JOHNSON et al                                                02/15/2019
                  3:19-cv-05809-FLW-LHG MATTESON v. JOHNSON & JOHNSON et al                                               02/15/2019
                  3:19-cv-05892-FLW-LHG SIMMONS v. JOHNSON & JOHNSON et al                                                02/15/2019
                  3:19-cv-05811-FLW-LHG COWMAN et al v. JOHNSON & JOHNSON et al                                           02/15/2019
                  3:19-cv-05893-FLW-LHG RHODES v. JOHNSON & JOHNSON et al                                                 02/15/2019
                  3:19-cv-05894-FLW-LHG RUSH v. JOHNSON & JOHNSON et al                                                   02/15/2019
                  3:19-cv-05897-FLW-LHG ROBERTS v. JOHNSON & JOHNSON et al                                                02/15/2019
                  3:19-cv-05899-FLW-LHG ROBERSON v. JOHNSON & JOHNSON et al                                               02/15/2019
                  3:19-cv-05827-FLW-LHG DOYLE LONG v. JOHNSON & JOHNSON et al                                             02/15/2019
                  3:19-cv-05839-FLW-LHG DURANTE v. JOHNSON & JOHNSON et al                                                02/15/2019
                  3:19-cv-05845-FLW-LHG VREELAND-CORPE v. JOHNSON & JOHNSON et                                            02/15/2019
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                             597/625
5/15/2019                           CM/ECF LIVE - U.S.
                          Case 1:19-cv-01530           District Court2for Filed
                                                  Document                the District of New Jersey-Query
                                                                                   05/24/19        Page 600Associated Cases
                                                                                                                 of 627
                  al
                  3:19-cv-05855-FLW-LHG D'AMICO et al v. JOHNSON & JOHNSON et al                                          02/15/2019
                  3:19-cv-05863-FLW-LHG RAY v. JOHNSON & JOHNSON et al                                                    02/15/2019
                  3:19-cv-05888-FLW-LHG FLEWELLEN v. JOHNSON & JOHNSON et al                                              02/15/2019
                  3:19-cv-05896-FLW-LHG HOWARD v. JOHNSON & JOHNSON et al                                                 02/15/2019
                  3:19-cv-05898-FLW-LHG FREEMAN v. JOHNSON & JOHNSON et al                                                02/15/2019
                  3:19-cv-05900-FLW-LHG GIULIANO v. JOHNSON & JOHNSON et al                                               02/15/2019
                  3:19-cv-05903-FLW-LHG GIVENS et al v. JOHNSON & JOHNSON et al                                           02/15/2019
                  3:19-cv-05868-FLW-LHG ENGLUND v. JOHNSON & JOHNSON et al                                                02/15/2019
                  3:19-cv-05870-FLW-LHG DE LA CRUZ v. JOHNSON & JOHNSON et al                                             02/15/2019
                  3:19-cv-05875-FLW-LHG DEIMLER v. JOHNSON & JOHNSON et al                                                02/15/2019
                  3:19-cv-05877-FLW-LHG WARNER et al v. JOHNSON & JOHNSON et al                                           02/15/2019
                  3:19-cv-05878-FLW-LHG MEDINA v. JOHNSON & JOHNSON et al                                                 02/15/2019
                  3:19-cv-05879-FLW-LHG MCCLURG v. JOHNSON & JOHNSON et al                                                02/15/2019
                  3:19-cv-05880-FLW-LHG FERGUSON v. JOHNSON & JOHNSON et al                                               02/15/2019
                  3:19-cv-05881-FLW-LHG WASHINGTON v. JOHNSON & JOHNSON et al                                             02/15/2019
                  3:19-cv-05882-FLW-LHG KWIATT v. JOHNSON & JOHNSON et al                                                 02/15/2019
                  3:19-cv-05883-FLW-LHG MILLER v. JOHNSON & JOHNSON et al                                                 02/15/2019
                  3:19-cv-05885-FLW-LHG SCHESSO v. JOHNSON & JOHNSON et al                                                02/15/2019
                  3:19-cv-05913-FLW-LHG CAMPBELL et al v. JOHNSON & JOHNSON et al                                         02/15/2019
                  3:19-cv-05917-FLW-LHG ALPHONSO v. IMERYS TALC AMERICA, INC.                                             02/15/2019
                  3:19-cv-05918-FLW-LHG GRAHAM v. JOHNSON & JOHNSON et al                                                 02/15/2019
                  3:19-cv-05929-FLW-LHG SHAW v. IMERYS TALC AMERICA, INC et al                                            02/15/2019
                  3:19-cv-05922-FLW-LHG ROTH v. JOHNSON & JOHNSON et al                                                   02/15/2019
                  3:19-cv-05932-FLW-LHG SAWEZ v. IMERYS TALC AMERICA, INC et al                                           02/15/2019
                  3:19-cv-05923-FLW-LHG SIMMONS v. JOHNSON & JOHNSON et al                                                02/15/2019
                  3:19-cv-06113-FLW-LHG ESTATE OF LEOLA GNACINSKI v. JOHNSON &
                                                                                                                          02/19/2019
                  JOHNSON et al
                  3:19-cv-06118-FLW-LHG TOBIAS v. JOHNSON & JOHNSON et al                                                 02/19/2019
                  3:19-cv-06121-FLW-LHG MCCORMICK v. JOHNSON & JOHNSON et al                                              02/19/2019
                  3:19-cv-06124-FLW-LHG SHANKS et al v. JOHNSON & JOHNSON et al                                           02/19/2019
                  3:19-cv-06125-FLW-LHG CONNOR v. JOHNSON & JOHNSON et al                                                 02/19/2019
                  3:19-cv-06126-FLW-LHG MADISON v. JOHNSON & JOHNSON et al                                                02/19/2019
                  3:19-cv-06130-FLW-LHG GREEN v. JOHNSON & JOHNSON et al                                                  02/19/2019
                  3:19-cv-06134-FLW-LHG WHITSON v. JOHNSON & JOHNSON et al                                                02/19/2019
                  3:19-cv-05956-FLW-LHG PESICKA v. IMERYS TALC AMERICA, INC et al                                         02/20/2019
                  3:19-cv-05957-FLW-LHG ROUSE et al v. JOHNSON & JOHNSON et al                                            02/20/2019
                  3:19-cv-05958-FLW-LHG SAUVE v. JOHNSON & JOHNSON et al                                                  02/20/2019
                  3:19-cv-05965-FLW-LHG MATTHEWS v. JOHNSON & JOHNSON et al                                               02/20/2019
                  3:19-cv-05967-FLW-LHG PERKINS v. JOHNSON & JOHNSON et al                                                02/20/2019
                  3:19-cv-05969-FLW-LHG DUNNE v. JOHNSON & JOHNSON et al                                                  02/20/2019
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                             598/625
5/15/2019                           CM/ECF LIVE - U.S.
                          Case 1:19-cv-01530           District Court2for Filed
                                                  Document                the District of New Jersey-Query
                                                                                   05/24/19        Page 601Associated Cases
                                                                                                                 of 627

                  3:19-cv-06174-FLW-LHG RHINEHART v. JOHNSON & JOHNSON et al                                              02/20/2019
                  3:19-cv-06001-FLW-LHG CLIFF v. JOHNSON & JOHNSON et al                                                  02/20/2019
                  3:19-cv-06203-FLW-LHG GORDON v. JOHNSON & JOHNSON et al                                                 02/20/2019
                  3:19-cv-06210-FLW-LHG ESTATE OF CARRIE GREGGS-LETT v. JOHNSON
                                                                                                                          02/20/2019
                  & JOHNSON et al
                  3:19-cv-06257-FLW-LHG GROVES et al v. JOHNSON & JOHNSON et al                                           02/20/2019
                  3:19-cv-06263-FLW-LHG ESTATE OF WENDY L. GURGANIOUS-STANLEY
                                                                                                                          02/20/2019
                  v. JOHNSON & JOHNSON et al
                  3:19-cv-06265-FLW-LHG GUYER v. JOHNSON & JOHNSON et al                                                  02/20/2019
                  3:19-cv-06270-FLW-LHG THE ESTATE OF SARAH HALL-PAYTON v.
                                                                                                                          02/20/2019
                  JOHNSON & JOHNSON et al
                  3:19-cv-06272-FLW-LHG HAMPTON v. JOHNSON & JOHNSON et al                                                02/20/2019
                  3:19-cv-06273-FLW-LHG WASHINGTON v. JOHNSON & JOHNSON et al                                             02/21/2019
                  3:19-cv-06276-FLW-LHG HANDFORD v. JOHNSON & JOHNSON et al                                               02/21/2019
                  3:19-cv-06282-FLW-LHG GLOVER v. JOHNSON & JOHNSON et al                                                 02/21/2019
                  3:19-cv-06290-FLW-LHG EAGAN v. JOHNSON & JOHNSON et al                                                  02/21/2019
                  3:19-cv-06291-FLW-LHG KNIGHT v. JOHNSON & JOHNSON et al                                                 02/21/2019
                  3:19-cv-06292-FLW-LHG FRAGUELA v. JOHNSON & JOHNSON et al                                               02/21/2019
                  3:19-cv-06293-FLW-LHG BROWN v. JOHNSON & JOHNSON et al                                                  02/21/2019
                  3:19-cv-06294-FLW-LHG WILCOX v. JOHNSON & JOHNSON et al                                                 02/21/2019
                  3:19-cv-06295-FLW-LHG BURKE v. JOHNSON & JOHNSON et al                                                  02/21/2019
                  3:19-cv-06296-FLW-LHG ORTIZ v. JOHNSON & JOHNSON et al                                                  02/21/2019
                  3:19-cv-06303-FLW-LHG PERRY v. JOHNSON & JOHNSON et al                                                  02/21/2019
                  3:19-cv-06306-FLW-LHG DUREN v. JOHNSON & JOHNSON et al                                                  02/21/2019
                  3:19-cv-06307-FLW-LHG THE ESTATE OF ESSILENE PARHAM v. JOHNSON
                                                                                                                          02/21/2019
                  & JOHNSON et al
                  3:19-cv-06309-FLW-LHG MORTON-MAULTSBY v. JOHNSON & JOHNSON
                                                                                                                          02/21/2019
                  et al
                  3:19-cv-06311-FLW-LHG THE ESTATE OF HAZELENE K. MILLS v.
                                                                                                                          02/21/2019
                  JOHNSON & JOHNSON et al
                  3:19-cv-06314-FLW-LHG MILES et al v. JOHNSON & JOHNSON et al                                            02/21/2019
                  3:19-cv-06315-FLW-LHG MATSUMOTO v. JOHNSON & JOHNSON et al                                              02/21/2019
                  3:19-cv-06316-FLW-LHG THE ESTATE OF TIFFANY METZ v. JOHNSON &
                                                                                                                          02/21/2019
                  JOHNSON et al
                  3:19-cv-06322-FLW-LHG MCLENDON v. JOHNSON & JOHNSON et al                                               02/21/2019
                  3:19-cv-06325-FLW-LHG MOYNIHAN v. JOHNSON & JOHNSON et al                                               02/21/2019
                  3:19-cv-06328-FLW-LHG MCCLAIN v. JOHNSON & JOHNSON et al                                                02/21/2019
                  3:19-cv-06329-FLW-LHG MCCARLEY v. JOHNSON & JOHNSON et al                                               02/21/2019
                  3:19-cv-06331-FLW-LHG MAYO v. JOHNSON & JOHNSON et al                                                   02/21/2019
                  3:19-cv-06334-FLW-LHG SALTSGAVER v. JOHNSON & JOHNSON et al                                             02/21/2019
                  3:19-cv-06341-FLW-LHG BARTON v. JOHNSON & JOHNSON et al                                                 02/21/2019
                  3:19-cv-06319-FLW-LHG COUNCIL v. JOHNSON & JOHNSON et al                                                02/21/2019
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                             599/625
5/15/2019                           CM/ECF LIVE - U.S.
                          Case 1:19-cv-01530           District Court2for Filed
                                                  Document                the District of New Jersey-Query
                                                                                   05/24/19        Page 602Associated Cases
                                                                                                                 of 627

                  3:19-cv-06368-FLW-LHG THE ESTATE OF MARY D. HESTER v. JOHNSON
                                                                                                                          02/21/2019
                  & JOHNSON et al
                  3:19-cv-06371-FLW-LHG HORNBACHER v. JOHNSON & JOHNSON et al                                             02/21/2019
                  3:19-cv-06383-FLW-LHG HARPER v. JOHNSON & JOHNSON et al                                                 02/21/2019
                  3:19-cv-06390-FLW-LHG THE ESTATE OF JENNIFER A. HAYDEN v.
                                                                                                                          02/21/2019
                  JOHNSON & JOHNSON et al
                  3:19-cv-06398-FLW-LHG HEARN SR. v. JOHNSON & JOHNSON et al                                              02/21/2019
                  3:19-cv-06415-FLW-LHG THE ESTATE OF MARGARET M. HUNTER-
                                                                                                                          02/21/2019
                  STEVENSON v. JOHNSON & JOHNSON et al
                  3:19-cv-06417-FLW-LHG THE ESTATE OF JULIA T. JACKSON v. JOHNSON
                                                                                                                          02/21/2019
                  & JOHNSON et al
                  3:19-cv-06418-FLW-LHG VAUDREUIL v. JOHNSON & JOHNSON et al                                              02/21/2019
                  3:19-cv-06420-FLW-LHG THE ESTATE OF SHERILL L. JENKINS v.
                                                                                                                          02/21/2019
                  JOHNSON & JOHNSON et al
                  3:19-cv-06422-FLW-LHG SIFFORD et al v. JOHNSON & JOHNSON et al                                          02/21/2019
                  3:19-cv-06423-FLW-LHG THE ESTATE OF KELLY D. JORDAN v. JOHNSON
                                                                                                                          02/21/2019
                  & JOHNSON et al
                  3:19-cv-06427-FLW-LHG ELLIS v. JOHNSON & JOHNSON et al                                                  02/21/2019
                  3:19-cv-06430-FLW-LHG LOCKHART v. JOHNSON & JOHNSON et al                                               02/21/2019
                  3:19-cv-06435-FLW-LHG THE ESTATE OF NOBUKO I. LONG v. JOHNSON &
                                                                                                                          02/21/2019
                  JOHNSON et al
                  3:19-cv-06442-FLW-LHG LONDON v. JOHNSON & JOHNSON et al                                                 02/21/2019
                  3:19-cv-06529-FLW-LHG Brown v. Johnson & Johnson et al                                                  02/22/2019
                  3:19-cv-06478-FLW-LHG FAZIO v. JOHNSON & JOHNSON et al                                                  02/22/2019
                  3:19-cv-06488-FLW-LHG HUTCHINS v. JOHNSON & JOHNSON et al                                               02/22/2019
                  3:19-cv-06501-FLW-LHG PALAZZO v. JOHNSON & JOHNSON et al                                                02/22/2019
                  3:19-cv-06506-FLW-LHG GREENWOOD v. JOHNSON & JOHNSON et al                                              02/22/2019
                  3:19-cv-06507-FLW-LHG SCOTT v. JOHNSON & JOHNSON et al                                                  02/22/2019
                  3:19-cv-06512-FLW-LHG REYNOLDS v. JOHNSON & JOHNSON et al                                               02/22/2019
                  3:19-cv-06513-FLW-LHG MCQUADE et al v. JOHNSON & JOHNSON et al                                          02/22/2019
                  3:19-cv-06516-FLW-LHG KUYKENDALL v. JOHNSON & JOHNSON et al                                             02/22/2019
                  3:19-cv-06518-FLW-LHG BAKSH v. JOHNSON & JOHNSON et al                                                  02/22/2019
                  3:19-cv-06521-FLW-LHG ERCOLINA v. JOHNSON & JOHNSON et al                                               02/22/2019
                  3:19-cv-06546-FLW-LHG HICKMAN-CALDWELL v. JOHNSON & JOHNSON
                                                                                                                          02/22/2019
                  et al
                  3:19-cv-06547-FLW-LHG FOSTER v. JOHNSON & JOHNSON et al                                                 02/22/2019
                  3:19-cv-06528-FLW-LHG FONTAINE et al v. JOHNSON & JOHNSON et al                                         02/22/2019
                  3:19-cv-06551-FLW-LHG RUBAGO v. JOHNSON & JOHNSON et al                                                 02/22/2019
                  3:19-cv-06554-FLW-LHG RILEY v. JOHNSON & JOHNSON et al                                                  02/22/2019
                  3:19-cv-06558-FLW-LHG OLANYK v. JOHNSON & JOHNSON et al                                                 02/22/2019
                  3:19-cv-06559-FLW-LHG OROVET v. JOHNSON & JOHNSON et al                                                 02/22/2019
                  3:19-cv-06563-FLW-LHG FABREGAS v. JOHNSON & JOHNSON et al                                               02/22/2019
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                             600/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2for Filed
                                                Document                the District of New Jersey-Query
                                                                                 05/24/19        Page 603Associated Cases
                                                                                                               of 627
                  3:19-cv-06561-FLW-LHG WELLMAN v. JOHNSON & JOHNSON et al                                               02/22/2019
                  3:19-cv-06564-FLW-LHG THE ESTATE OF LINDA S. MOORE v. JOHNSON &
                                                                                                                         02/22/2019
                  JOHNSON et al
                  3:19-cv-06565-FLW-LHG KOENIG v. JOHNSON & JOHNSON et al                                                02/22/2019
                  3:19-cv-06566-FLW-LHG CULLIVAN v. JOHNSON & JOHNSON et al                                              02/22/2019
                  3:19-cv-06567-FLW-LHG MADDEN v. JOHNSON & JOHNSON et al                                                02/22/2019
                  3:19-cv-06568-FLW-LHG MCCARTHY v. JOHNSON & JOHNSON et al                                              02/22/2019
                  3:19-cv-06569-FLW-LHG REEVES et al v. JOHNSON & JOHNSON et al                                          02/22/2019
                  3:19-cv-06570-FLW-LHG DYER v. JOHNSON & JOHNSON et al                                                  02/22/2019
                  3:19-cv-06572-FLW-LHG BROOKS v. JOHNSON & JOHNSON et al                                                02/22/2019
                  3:19-cv-06574-FLW-LHG KLENDER v. JOHNSON & JOHNSON et al                                               02/22/2019
                  3:19-cv-06579-FLW-LHG THE ESTATE OF ELAINE SIEGEL v. JOHNSON &
                                                                                                                         02/22/2019
                  JOHNSON et al
                  3:19-cv-06580-FLW-LHG THE ESTATE OF MIRIAM SUAREZ v. JOHNSON &
                                                                                                                         02/22/2019
                  JOHNSON et al
                  3:19-cv-06598-FLW-LHG BUCOLO et al v. JOHNSON & JOHNSON et al                                          02/25/2019
                  3:19-cv-06603-FLW-LHG MCNEVIN v. JOHNSON & JOHNSON et al                                               02/25/2019
                  3:19-cv-06610-FLW-LHG WOLFGANG v. JOHNSON & JOHNSON et al                                              02/25/2019
                  3:19-cv-06611-FLW-LHG FORD et al v. JOHNSON & JOHNSON et al                                            02/25/2019
                  3:19-cv-06717-FLW-LHG KEIL et al v. JOHNSON & JOHNSON et al                                            02/25/2019
                  3:19-cv-06729-FLW-LHG KERBE v. JOHNSON & JOHNSON et al                                                 02/25/2019
                  3:19-cv-06735-FLW-LHG KLINGBERG v. JOHNSON & JOHNSON et al                                             02/25/2019
                  3:19-cv-06743-FLW-LHG KNEZOVICH v. JOHNSON & JOHNSON et al                                             02/25/2019
                  3:19-cv-06763-FLW-LHG MACK v. JOHNSON & JOHNSON et al                                                  02/25/2019
                  3:19-cv-06759-FLW-LHG MAXA v. JOHNSON & JOHNSON et al                                                  02/25/2019
                  3:19-cv-06722-FLW-LHG KELLUM v. JOHNSON & JOHNSON et al                                                02/25/2019
                  3:19-cv-06754-FLW-LHG LILLER et al v. JOHNSON & JOHNSON et al                                          02/25/2019
                  3:19-cv-06768-FLW-LHG DUVALL v. JOHNSON & JOHNSON et al                                                02/25/2019
                  3:19-cv-06773-FLW-LHG BLACCONIERE v. JOHNSON & JOHNSON et al                                           02/25/2019
                  3:19-cv-06778-FLW-LHG TINNEY v. JOHNSON & JOHNSON et al                                                02/25/2019
                  3:19-cv-06788-FLW-LHG KRACHE v. JOHNSON & JOHNSON et al                                                02/25/2019
                  3:19-cv-06791-FLW-LHG LAMBERT v. JOHNSON & JOHNSON et al                                               02/25/2019
                  3:19-cv-06792-FLW-LHG THE ESTATE OF BONNIE J. SOUTHCOTT v.
                                                                                                                         02/25/2019
                  JOHNSON & JOHNSON et al
                  3:19-cv-06795-FLW-LHG LANSDOWNE v. JOHNSON & JOHNSON et al                                             02/25/2019
                  3:19-cv-06797-FLW-LHG SYLVESTER v. JOHNSON & JOHNSON et al                                             02/25/2019
                  3:19-cv-06798-FLW-LHG LASH v. JOHNSON & JOHNSON et al                                                  02/25/2019
                  3:19-cv-06799-FLW-LHG THE ESTATE OF NELLY LEIGH v. JOHNSON &
                                                                                                                         02/25/2019
                  JOHNSON et al
                  3:19-cv-06803-FLW-LHG HOUTS v. JOHNSON & JOHNSON et al                                                 02/25/2019
                  3:19-cv-06804-FLW-LHG THE ESTATE OF BETTY LEWIS v. JOHNSON &
                                                                                                                         02/25/2019
                  JOHNSON et al

https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                            601/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2for Filed
                                                Document                the District of New Jersey-Query
                                                                                 05/24/19        Page 604Associated Cases
                                                                                                               of 627
                  3:19-cv-06806-FLW-LHG BANTA v. JOHNSON & JOHNSON et al                                                 02/25/2019
                  3:19-cv-06809-FLW-LHG THE ESTATE OF ASTRID LIEBERMAN v.
                                                                                                                         02/26/2019
                  JOHNSON & JOHNSON et al
                  3:19-cv-06811-FLW-LHG LINSEY JR. v. JOHNSON & JOHNSON et al                                            02/26/2019
                  3:19-cv-06815-FLW-LHG CAREY v. JOHNSON & JOHNSON et al                                                 02/26/2019
                  3:19-cv-06820-FLW-LHG JENKINS v. JOHNSON & JOHNSON                                                     02/26/2019
                  3:19-cv-06821-FLW-LHG BOLIN v. JOHNSON & JOHNSON                                                       02/26/2019
                  3:19-cv-06851-FLW-LHG THE ESTATE OF CANDACE ARCHER v. JOHNSON
                                                                                                                         02/26/2019
                  & JOHNSON et al
                  3:19-cv-06852-FLW-LHG THE ESTATE OF DIANE MILEY v. JOHNSON &
                                                                                                                         02/26/2019
                  JOHNSON et al
                  3:19-cv-06853-FLW-LHG LAFRANCE v. JOHNSON & JOHNSON et al                                              02/26/2019
                  3:19-cv-06854-FLW-LHG GRAYSON v. JOHNSON & JOHNSON et al                                               02/26/2019
                  3:19-cv-06856-FLW-LHG GOULD v. JOHNSON & JOHNSON et al                                                 02/26/2019
                  3:19-cv-06857-FLW-LHG WILBURN v. JOHNSON & JOHNSON et al                                               02/26/2019
                  3:19-cv-06866-FLW-LHG ANGUS v. JOHNSON & JOHNSON et al                                                 02/26/2019
                  3:19-cv-06867-FLW-LHG STANDEFER v. JOHNSON & JOHNSON et al                                             02/26/2019
                  3:19-cv-06898-FLW-LHG ISAAC-MERCER et al v. JOHNSON & JOHNSON et
                                                                                                                         02/26/2019
                  al
                  3:19-cv-06902-FLW-LHG AMIN v. JOHNSON & JOHNSON et al                                                  02/26/2019
                  3:19-cv-06919-FLW-LHG THE ESTATE OF WANDA F. BAILEY v. JOHNSON
                                                                                                                         02/26/2019
                  & JOHNSON et al
                  3:19-cv-06933-FLW-LHG RUSSOTTI v. JOHNSON & JOHNSON et al                                              02/26/2019
                  3:19-cv-06935-FLW-LHG KING v. JOHNSON & JOHNSON et al                                                  02/26/2019
                  3:19-cv-06936-FLW-LHG GRINNELL v. JOHNSON & JOHNSON et al                                              02/26/2019
                  3:19-cv-06937-FLW-LHG BRIGGS v. JOHNSON & JOHNSON et al                                                02/26/2019
                  3:19-cv-06940-FLW-LHG VAUGHN v. JOHNSON & JOHNSON et al                                                02/26/2019
                  3:19-cv-06941-FLW-LHG MARTINEZ v. JOHNSON & JOHNSON et al                                              02/26/2019
                  3:19-cv-06942-FLW-LHG POMPA v. JOHNSON & JOHNSON et al                                                 02/26/2019
                  3:19-cv-06946-FLW-LHG SARTIN v. JOHNSON & JOHNSON et al                                                02/26/2019
                  3:19-cv-06948-FLW-LHG MANN v. JOHNSON & JOHNSON et al                                                  02/26/2019
                  3:19-cv-06949-FLW-LHG WILSON v. JOHNSON & JOHNSON et al                                                02/26/2019
                  3:19-cv-06960-FLW-LHG RIFFE v. JOHNSON & JOHNSON et al                                                 02/26/2019
                  3:19-cv-06988-FLW-LHG THE ESTATE OF CHARLOTTE HANNAN v.
                                                                                                                         02/27/2019
                  JOHNSON & JOHNSON et al
                  3:19-cv-06993-FLW-LHG MILLER v. JOHNSON & JOHNSON et al                                                02/27/2019
                  3:19-cv-07089-FLW-LHG HINSHAW v. JOHNSON & JOHNSON et al                                               02/27/2019
                  3:19-cv-07110-FLW-LHG ESTATE OF JUNE ANN ARDIZZONE et al,
                                                                                                                         02/27/2019
                  DECEASED v. JOHNSON & JOHNSON et al
                  3:19-cv-07135-FLW-LHG THOMAS v. JOHNSON & JOHNSON et al                                                02/28/2019
                  3:19-cv-07142-FLW-LHG LYMAN v. JOHNSON & JOHNSON et al                                                 02/28/2019
                  3:19-cv-07151-FLW-LHG THE ESTATE OF BETTY JEAN CONNER v.
                                                                                                                         02/28/2019
                  JOHNSON & JOHNSON et al
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                            602/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2for Filed
                                                Document                the District of New Jersey-Query
                                                                                 05/24/19        Page 605Associated Cases
                                                                                                               of 627
                  3:19-cv-07160-FLW-LHG MALOTT v. JOHNSON & JOHNSON, INC. et al                                          02/28/2019
                  3:19-cv-07163-FLW-LHG BARNES v. JOHNSON & JOHNSON et al                                                02/28/2019
                  3:19-cv-07164-FLW-LHG BAUGHMAN v. JOHNSON & JOHNSON et al                                              02/28/2019
                  3:19-cv-07167-FLW-LHG BELL v. JOHNSON & JOHNSON et al                                                  02/28/2019
                  3:19-cv-07168-FLW-LHG BROOKS v. JOHNSON & JOHNSON et al                                                02/28/2019
                  3:19-cv-07169-FLW-LHG CLAYBORN v. JOHNSON & JOHNSON et al                                              02/28/2019
                  3:19-cv-07170-FLW-LHG CONWAY v. JOHNSON & JOHNSON et al                                                02/28/2019
                  3:19-cv-07171-FLW-LHG CONDREY v. JOHNSON & JOHNSON et al                                               02/28/2019
                  3:19-cv-07172-FLW-LHG DONATO v. JOHNSON & JOHNSON et al                                                02/28/2019
                  3:19-cv-07211-FLW-LHG WILLIAMSON v. JOHNSON & JOHNSON et al                                            02/28/2019
                  3:19-cv-07227-FLW-LHG FLOYD v. JOHNSON & JOHNSON et al                                                 02/28/2019
                  3:19-cv-07231-FLW-LHG GLASSCOCK v. JOHNSON & JOHNSON et al                                             02/28/2019
                  3:19-cv-07233-FLW-LHG GONZALES v. JOHNSON & JOHNSON et al                                              02/28/2019
                  3:19-cv-07237-FLW-LHG ROBERTSON v. JOHNSON & JOHNSON et al                                             02/28/2019
                  3:19-cv-07262-FLW-LHG MARTIN v. JOHNSON & JOHNSON et al                                                02/28/2019
                  3:19-cv-07266-FLW-LHG WESTGATE v. JOHNSON & JOHNSON et al                                              02/28/2019
                  3:19-cv-07273-FLW-LHG WALLACE v. JOHNSON & JOHNSON et al                                               02/28/2019
                  3:19-cv-07274-FLW-LHG PILCH v. JOHNSON & JOHNSON et al                                                 02/28/2019
                  3:19-cv-07280-FLW-LHG GOODE v. JOHNSON & JOHNSON et al                                                 02/28/2019
                  3:19-cv-07281-FLW-LHG COSTER v. JOHNSON & JOHNSON et al                                                02/28/2019
                  3:19-cv-07282-FLW-LHG MARSTON v. JOHNSON & JOHNSON et al                                               02/28/2019
                  3:19-cv-07289-FLW-LHG HANER et al v. JOHNSON & JOHNSON et al                                           02/28/2019
                  3:19-cv-07294-FLW-LHG MEDRANO et al v. JOHNSON & JOHNSON et al                                         02/28/2019
                  3:19-cv-07302-FLW-LHG PARRAS v. JOHNSON & JOHNSON et al                                                02/28/2019
                  3:19-cv-07307-FLW-LHG ALLEN v. JOHNSON & JOHNSON et al                                                 02/28/2019
                  3:19-cv-07309-FLW-LHG WAWRZYNIAK et al v. JOHNSON & JOHNSON et al 02/28/2019
                  3:19-cv-07314-FLW-LHG MCDUFFIE v. JOHNSON & JOHNSON et al                                              03/01/2019
                  3:19-cv-07316-FLW-LHG IBOLD v. JOHNSON & JOHNSON et al                                                 03/01/2019
                  3:19-cv-07322-FLW-LHG COON v. JOHNSON & JOHNSON et al                                                  03/01/2019
                  3:19-cv-07328-FLW-LHG MINKE v. JOHNSON & JOHNSON et al                                                 03/01/2019
                  3:19-cv-07329-FLW-LHG SMITH v. JOHNSON & JOHNSON et al                                                 03/01/2019
                  3:19-cv-07330-FLW-LHG RYANS v. JOHNSON & JOHNSON et al                                                 03/01/2019
                  3:19-cv-07334-FLW-LHG ENGLAND et al v. JOHNSON & JOHNSON et al                                         03/01/2019
                  3:19-cv-07335-FLW-LHG CAIRNS v. JOHNSON & JOHNSON et al                                                03/01/2019
                  3:19-cv-07340-FLW-LHG HILL v. JOHNSON & JOHNSON et al                                                  03/01/2019
                  3:19-cv-07338-FLW-LHG POPE v. JOHNSON & JOHNSON et al                                                  03/01/2019
                  3:19-cv-07341-FLW-LHG SHAMON et al v. JOHNSON & JOHNSON et al                                          03/01/2019
                  3:19-cv-07346-FLW-LHG FREE v. JOHNSON & JOHNSON et al                                                  03/04/2019
                  3:19-cv-07380-FLW-LHG BREWER v. JOHNSON & JOHNSON et al                                                03/04/2019
                  3:19-cv-07392-FLW-LHG ROMERO v. JOHNSON & JOHNSON et al                                                03/04/2019

https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                            603/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2for Filed
                                                Document                the District of New Jersey-Query
                                                                                 05/24/19        Page 606Associated Cases
                                                                                                               of 627
                  3:19-cv-07405-FLW-LHG MURRAY et al v. JOHNSON & JOHNSON et al                                          03/04/2019
                  3:19-cv-07410-FLW-LHG BAKSA v. JOHNSON & JOHNSON et al                                                 03/04/2019
                  3:19-cv-07413-FLW-LHG TAYLOR v. JOHNSON & JOHNSON et al                                                03/04/2019
                  3:19-cv-07416-FLW-LHG JACKSON v. JOHNSON & JOHNSON et al                                               03/04/2019
                  3:19-cv-07419-FLW-LHG LICKTEIG v. JOHNSON & JOHNSON et al                                              03/04/2019
                  3:19-cv-07420-FLW-LHG LOHR v. JOHNSON & JOHNSON et al                                                  03/04/2019
                  3:19-cv-07427-FLW-LHG THOMAS et al v. JOHNSON & JOHNSON et al                                          03/04/2019
                  3:19-cv-07429-FLW-LHG COULTER v. JOHNSON & JOHNSON et al                                               03/04/2019
                  3:19-cv-07440-FLW-LHG RICE et al v. JOHNSON & JOHNSON et al                                            03/04/2019
                  3:19-cv-07442-FLW-LHG KIRK v. JOHNSON & JOHNSON et al                                                  03/04/2019
                  3:19-cv-07445-FLW-LHG ROBERTS v. JOHNSON & JOHNSON et al                                               03/04/2019
                  3:19-cv-07453-FLW-LHG KNOTT et al v. JOHNSON & JOHNSON et al                                           03/04/2019
                  3:19-cv-07459-FLW-LHG MOCK v. JOHNSON & JOHNSON et al                                                  03/04/2019
                  3:19-cv-07468-FLW-LHG MOORE v. JOHNSON & JOHNSON et al                                                 03/04/2019
                  3:19-cv-07473-FLW-LHG NELSON v. JOHNSON & JOHNSON et al                                                03/04/2019
                  3:19-cv-07504-FLW-LHG MILLEN v. JOHNSON & JOHNSON et al                                                03/04/2019
                  3:19-cv-07513-FLW-LHG WEBB et al v. JOHNSON & JOHNSON et al                                            03/04/2019
                  3:19-cv-07525-FLW-LHG VAUL et al v. JOHNSON & JOHNSON et al                                            03/04/2019
                  3:19-cv-07534-FLW-LHG GLIDDEN v. JOHNSON & JOHNSON et al                                               03/04/2019
                  3:19-cv-07530-FLW-LHG WILLS et al v. JOHNSON & JOHNSON et al                                           03/04/2019
                  3:19-cv-07609-FLW-LHG VALLEJO v. JOHNSON & JOHNSON et al                                               03/04/2019
                  3:19-cv-07612-FLW-LHG COLEMAN v. JOHNSON & JOHNSON et al                                               03/04/2019
                  3:19-cv-07702-FLW-LHG CHAMBERS v. JOHNSON & JOHNSON et al                                              03/04/2019
                  3:19-cv-07703-FLW-LHG BAUHS v. JOHNSON & JOHNSON et al                                                 03/04/2019
                  3:19-cv-07704-FLW-LHG BELLINA v. JOHNSON & JOHNSON et al                                               03/04/2019
                  3:19-cv-07705-FLW-LHG BUMPHUS v. JOHNSON & JOHNSON et al                                               03/04/2019
                  3:19-cv-07706-FLW-LHG POWELL v. JOHNSON & JOHNSON et al                                                03/04/2019
                  3:19-cv-07708-FLW-LHG RAE v. JOHNSON & JOHNSON et al                                                   03/04/2019
                  3:19-cv-07709-FLW-LHG RICHARD v. JOHNSON & JOHNSON et al                                               03/04/2019
                  3:19-cv-07710-FLW-LHG SCRUGGS v. JOHNSON & JOHNSON et al                                               03/04/2019
                  3:19-cv-07711-FLW-LHG SHELTON v. JOHNSON & JOHNSON et al                                               03/04/2019
                  3:19-cv-07712-FLW-LHG SHEPPARD v. JOHNSON & JOHNSON et al                                              03/04/2019
                  3:19-cv-07713-FLW-LHG BOWDEN v. JOHNSON & JOHNSON et al                                                03/04/2019
                  3:19-cv-07715-FLW-LHG SLAWSON v. JOHNSON & JOHNSON et al                                               03/04/2019
                  3:19-cv-07781-FLW-LHG WALLACE v. JOHNSON & JOHNSON et al                                               03/05/2019
                  3:19-cv-07782-FLW-LHG Tates v. Johnson & Johnson et al                                                 03/05/2019
                  3:19-cv-07784-FLW-LHG RAY v. JOHNSON & JOHNSON et al                                                   03/05/2019
                  3:19-cv-07787-FLW-LHG MCWILLIE v. JOHNSON & JOHNSON et al                                              03/05/2019
                  3:19-cv-07791-FLW-LHG MCLEOD v. JOHNSON & JOHNSON et al                                                03/05/2019
                  3:19-cv-07792-FLW-LHG GNIEWEK v. JOHNSON & JOHNSON et al                                               03/05/2019
                  3:19-cv-07794-FLW-LHG DUNNING v. JOHNSON & JOHNSON et al                                               03/05/2019
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                            604/625
5/15/2019                           CM/ECF LIVE - U.S.
                          Case 1:19-cv-01530           District Court2for Filed
                                                  Document                the District of New Jersey-Query
                                                                                   05/24/19        Page 607Associated Cases
                                                                                                                 of 627

                  3:19-cv-07796-FLW-LHG SMITH v. JOHNSON & JOHNSON et al                                                  03/05/2019
                  3:19-cv-07797-FLW-LHG SMITH v. JOHNSON & JOHNSON et al                                                  03/05/2019
                  3:19-cv-07798-FLW-LHG SMITH v. JOHNSON & JOHNSON et al                                                  03/05/2019
                  3:19-cv-07801-FLW-LHG SOUDYN v. JOHNSON & JOHNSON et al                                                 03/05/2019
                  3:19-cv-07803-FLW-LHG SORENSEN v. JOHNSON & JOHNSON et al                                               03/05/2019
                  3:19-cv-07672-FLW-LHG POTKOSKI et al v. JOHNSON & JOHNSON et al                                         03/05/2019
                  3:19-cv-07806-FLW-LHG SPIELMAN v. JOHNSON & JOHNSON et al                                               03/05/2019
                  3:19-cv-07674-FLW-LHG JOWETT v. JOHNSON & JOHNSON                                                       03/05/2019
                  3:19-cv-07809-FLW-LHG STEARNS v. JOHNSON & JOHNSON et al                                                03/05/2019
                  3:19-cv-07811-FLW-LHG STEVENSON v. JOHNSON & JOHNSON et al                                              03/05/2019
                  3:19-cv-07691-FLW-LHG ALLEN et al v. JOHNSON & JOHNSON et al                                            03/05/2019
                  3:19-cv-07814-FLW-LHG STOKES v. JOHNSON & JOHNSON et al                                                 03/05/2019
                  3:19-cv-07718-FLW-LHG PLUNKETT v. JOHNSON & JOHNSON et al                                               03/05/2019
                  3:19-cv-07815-FLW-LHG SWINDLE v. JOHNSON & JOHNSON et al                                                03/05/2019
                  3:19-cv-07816-FLW-LHG TRANBARGER v. JOHNSON & JOHNSON et al                                             03/05/2019
                  3:19-cv-07719-FLW-LHG SORIANO v. JOHNSON & JOHNSON INC. et al                                           03/05/2019
                  3:19-cv-07818-FLW-LHG WAKSMUNSKI v. JOHNSON & JOHNSON et al                                             03/05/2019
                  3:19-cv-07819-FLW-LHG VAWTER v. JOHNSON & JOHNSON et al                                                 03/05/2019
                  3:19-cv-07724-FLW-LHG MULANAX-CRAWFORD v. JOHNSON &
                                                                                                                          03/05/2019
                  JOHNSON INC. et al
                  3:19-cv-07730-FLW-LHG VILLANUEVA v. JOHNSON & JOHNSON INC. et al                                        03/05/2019
                  3:19-cv-07820-FLW-LHG WALDO v. JOHNSON & JOHNSON et al                                                  03/05/2019
                  3:19-cv-07734-FLW-LHG MULLINS v. JOHNSON & JOHNSON INC. et al                                           03/05/2019
                  3:19-cv-07741-FLW-LHG OWEN v. JOHNSON & JOHNSON INC. et al                                              03/05/2019
                  3:19-cv-07822-FLW-LHG WAGES v. JOHNSON & JOHNSON et al                                                  03/05/2019
                  3:19-cv-07743-FLW-LHG MENDES v. JOHNSON & JOHNSON INC. et al                                            03/05/2019
                  3:19-cv-07829-FLW-LHG WARD v. JOHNSON & JOHNSON et al                                                   03/05/2019
                  3:19-cv-07830-FLW-LHG WHEATON v. JOHNSON & JOHNSON et al                                                03/05/2019
                  3:19-cv-07831-FLW-LHG WHITE v. JOHNSON & JOHNSON et al                                                  03/05/2019
                  3:19-cv-07832-FLW-LHG TILL v. JOHNSON & JOHNSON et al                                                   03/05/2019
                  3:19-cv-07833-FLW-LHG WRIGHT-NG v. JOHNSON & JOHNSON et al                                              03/05/2019
                  3:19-cv-07835-FLW-LHG SCARLATO v. JOHNSON & JOHNSON et al                                               03/05/2019
                  3:19-cv-07836-FLW-LHG BANKS v. JOHNSON & JOHNSON et al                                                  03/05/2019
                  3:19-cv-07837-FLW-LHG COFFEY v. JOHNSON & JOHNSON et al                                                 03/05/2019
                  3:19-cv-07838-FLW-LHG REED v. JOHNSON & JOHNSON et al                                                   03/05/2019
                  3:19-cv-07839-FLW-LHG DOCKHAM v. JOHNSON & JOHNSON et al                                                03/05/2019
                  3:19-cv-07840-FLW-LHG HJELM v. JOHNSON & JOHNSON et al                                                  03/05/2019
                  3:19-cv-07841-FLW-LHG LETHCOE v. JOHNSON & JOHNSON et al                                                03/05/2019
                  3:19-cv-07842-FLW-LHG MARKHAM v. JOHNSON & JOHNSON et al                                                03/05/2019
                  3:19-cv-07844-FLW-LHG MUSICK v. JOHNSON & JOHNSON et al                                                 03/05/2019

https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                             605/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2for Filed
                                                Document                the District of New Jersey-Query
                                                                                 05/24/19        Page 608Associated Cases
                                                                                                               of 627
                  3:19-cv-07845-FLW-LHG NAZARKO v. JOHNSON & JOHNSON et al                                               03/05/2019
                  3:19-cv-07775-FLW-LHG JOHNSON et al v. JOHNSON & JOHNSON et al                                         03/05/2019
                  3:19-cv-07776-FLW-LHG MCCOY v. JOHNSON & JOHNSON et al                                                 03/05/2019
                  3:19-cv-07790-FLW-LHG PALERMO v. JOHNSON & JOHNSON et al                                               03/05/2019
                  3:19-cv-07805-FLW-LHG UMBALIN et al v. JOHNSON & JOHNSON et al                                         03/05/2019
                  3:19-cv-07823-FLW-LHG BROWN v. JOHNSON & JOHNSON et al                                                 03/05/2019
                  3:19-cv-07824-FLW-LHG HELLAND v. JOHNSON & JOHNSON et al                                               03/05/2019
                  3:19-cv-07849-FLW-LHG GODINEZ v. JOHNSON & JOHNSON INC. et al                                          03/05/2019
                  3:19-cv-07880-FLW-LHG BROOKE v. JOHNSON & JOHNSON et al                                                03/06/2019
                  3:19-cv-07889-FLW-LHG MILLER et al v. JOHNSON & JOHNSON et al                                          03/06/2019
                  3:19-cv-05720-FLW-LHG ROSENTHAL v. JOHNSON & JOHNSON et al                                             03/06/2019
                  3:19-cv-07910-FLW-LHG DALTON v. JOHNSON & JOHNSON et al                                                03/06/2019
                  3:19-cv-07902-FLW-LHG WELTER et al v. JOHNSON & JOHNSON et al                                          03/06/2019
                  3:19-cv-07919-FLW-LHG DUNN-BORGRA et al v. JOHNSON & JOHNSON et
                                                                                                                         03/06/2019
                  al
                  3:19-cv-07964-FLW-LHG BEAUCHAMP v. JOHNSON & JOHNSON et al                                             03/06/2019
                  3:19-cv-07989-FLW-LHG COLLINS v. JOHNSON & JOHNSON et al                                               03/06/2019
                  3:19-cv-07992-FLW-LHG THE ESTATE OF CARMEN GEREZ v. JOHNSON &
                                                                                                                         03/06/2019
                  JOHNSON et al
                  3:19-cv-08055-FLW-LHG THE ESTATE OF LAURA CLARK v. JOHNSON &
                                                                                                                         03/07/2019
                  JOHNSON et al
                  3:19-cv-08057-FLW-LHG HOMER et al v. JOHNSON AND JOHNSON et al                                         03/07/2019
                  3:19-cv-08058-FLW-LHG KOKOSZKA et al v. JOHNSON AND JOHNSON et al 03/07/2019
                  3:19-cv-08129-FLW-LHG COSBY v. JOHNSON & JOHNSON et al                                                 03/08/2019
                  3:19-cv-08112-FLW-LHG CHEATHAM v. JOHNSON & JOHNSON et al                                              03/08/2019
                  3:19-cv-08115-FLW-LHG PRAY et al v. JOHNSON & JOHNSON et al                                            03/08/2019
                  3:19-cv-08116-FLW-LHG BIALUSKI v. JOHNSON & JOHNSON et al                                              03/08/2019
                  3:19-cv-08119-FLW-LHG SAULTER v. JOHNSON & JOHNSON et al                                               03/08/2019
                  3:19-cv-08120-FLW-LHG JONES et al v. JOHNSON & JOHNSON et al                                           03/08/2019
                  3:19-cv-08121-FLW-LHG SCHWARTZ v. JOHNSON & JOHNSON et al                                              03/08/2019
                  3:19-cv-08122-FLW-LHG BISARO v. JOHNSON & JOHNSON et al                                                03/08/2019
                  3:19-cv-08124-FLW-LHG DELGADO v. JOHNSON & JOHNSON et al                                               03/08/2019
                  3:19-cv-08160-FLW-LHG RAMOS et al v. JOHNSON & JOHNSON et al                                           03/08/2019
                  3:19-cv-08165-FLW-LHG JAY v. JOHNSON & JOHNSON et al                                                   03/08/2019
                  3:19-cv-08169-FLW-LHG SHRIVER et al v. JOHNSON & JOHNSON et al                                         03/08/2019
                  3:19-cv-08187-FLW-LHG DUFFY v. JOHNSON & JOHNSON et al                                                 03/08/2019
                  3:19-cv-08188-FLW-LHG GANIERE v. JOHNSON & JOHNSON et al                                               03/08/2019
                  3:19-cv-08193-FLW-LHG NEUFELD v. JOHNSON & JOHNSON et al                                               03/08/2019
                  3:19-cv-08197-FLW-LHG AGRESS v. JOHNSON & JOHNSON et al                                                03/08/2019
                  3:19-cv-08206-FLW-LHG BRAZELLE v. JOHNSON & JOHNSON et al                                              03/08/2019
                  3:19-cv-08211-FLW-LHG PUCO v. JOHNSON & JOHNSON et al                                                  03/08/2019

https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                            606/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2for Filed
                                                Document                the District of New Jersey-Query
                                                                                 05/24/19        Page 609Associated Cases
                                                                                                               of 627
                  3:19-cv-08226-FLW-LHG MASSARO v. JOHNSON &JOHNSON et al                                                03/08/2019
                  3:19-cv-08227-FLW-LHG MEDEIROS v. JOHNSON & JOHNSON et al                                              03/08/2019
                  3:19-cv-08232-FLW-LHG ROOT v. JOHNSON & JOHNSON et al                                                  03/08/2019
                  3:19-cv-08245-FLW-LHG Davis v. JOHNSON & JOHNSON CONSUMER INC.
                                                                                                                         03/11/2019
                  F/K/A JOHNSON & JOHNSON CONSUMER COMPANIES, INC. et al
                  3:19-cv-08277-FLW-LHG SANCHEZ et al v. JOHNSON & JOHNSON et al                                         03/11/2019
                  3:19-cv-08294-FLW-LHG MCDONALD v. JOHNSON & JOHNSON et al                                              03/11/2019
                  3:19-cv-08296-FLW-LHG NOLAN et al v. JOHNSON & JOHNSON et al                                           03/11/2019
                  3:19-cv-08335-FLW-LHG GEORGE et al v. JOHNSON AND JOHNSON et al                                        03/12/2019
                  3:19-cv-08359-FLW-LHG LAGLE v. JOHNSON & JOHNSON et al                                                 03/12/2019
                  3:19-cv-08360-FLW-LHG JONES et al v. JOHNSON & JOHNSON et al                                           03/12/2019
                  3:19-cv-08361-FLW-LHG SCOTT v. JOHNSON & JOHNSON et al                                                 03/12/2019
                  3:19-cv-08397-FLW-LHG THE ESTATE OF GUADALUPE DE LAS
                                                                                                                         03/12/2019
                  MERCEDES GOMEZ DE RETANA v. JOHNSON & JOHNSON et al
                  3:19-cv-08374-FLW-LHG LEE et al v. JOHNSON & JOHNSON et al                                             03/12/2019
                  3:19-cv-08375-FLW-LHG BEMIS et al v. JOHNSON & JOHNSON et al                                           03/12/2019
                  3:19-cv-08377-FLW-LHG CLICK v. JOHNSON & JOHNSON et al                                                 03/12/2019
                  3:19-cv-08380-FLW-LHG COWDEN v. JOHNSON & JOHNSON et al                                                03/12/2019
                  3:19-cv-08381-FLW-LHG SHIELDS v. JOHNSON & JOHNSON et al                                               03/12/2019
                  3:19-cv-08385-FLW-LHG LUKIC v. JOHNSON & JOHNSON et al                                                 03/12/2019
                  3:19-cv-08406-FLW-LHG STARR et al v. JOHNSON & JOHNSON et al                                           03/13/2019
                  3:19-cv-08407-FLW-LHG PROSE v. JOHNSON & JOHNSON et al                                                 03/13/2019
                  3:19-cv-08425-FLW-LHG GAVIN v. JOHNSON & JOHNSON et al                                                 03/13/2019
                  3:19-cv-08451-FLW-LHG CARPENTER JAQUINTA v. JOHNSON &
                                                                                                                         03/13/2019
                  JOHNSON et al
                  3:19-cv-08453-FLW-LHG DIPERSIO v. JOHNSON & JOHNSON et al                                              03/13/2019
                  3:19-cv-08454-FLW-LHG GERWIN v. JOHNSON & JOHNSON et al                                                03/13/2019
                  3:19-cv-08479-FLW-LHG Miller v. Johnson & Johnson et al                                                03/13/2019
                  3:19-cv-08466-FLW-LHG MEDELLIN v. JOHNSON & JOHNSON et al                                              03/13/2019
                  3:19-cv-08480-FLW-LHG Winiarczyk et al v. Johnson & Johnson et al                                      03/13/2019
                  3:19-cv-08455-FLW-LHG BIGGS v. JOHNSON & JOHNSON et al                                                 03/13/2019
                  3:19-cv-08467-FLW-LHG STRINGER v. JOHNSON & JOHNSON et al                                              03/13/2019
                  3:19-cv-08468-FLW-LHG BENNETT v. JOHNSON & JOHNSON et al                                               03/13/2019
                  3:19-cv-08457-FLW-LHG BIGELOW v. JOHNSON & JOHNSON et al                                               03/13/2019
                  3:19-cv-08458-FLW-LHG BANKS v. JOHNSON & JOHNSON et al                                                 03/13/2019
                  3:19-cv-08464-FLW-LHG BERWIND v. JOHNSON & JOHNSON et al                                               03/13/2019
                  3:19-cv-08470-FLW-LHG DUMESNIL v. JOHNSON & JOHNSON et al                                              03/13/2019
                  3:19-cv-08471-FLW-LHG COTE v. JOHNSON & JOHNSON et al                                                  03/13/2019
                  3:19-cv-08475-FLW-LHG KEAWEAMAHI v. JOHNSON & JOHNSON                                                  03/13/2019
                  3:19-cv-08465-FLW-LHG BINKLEY v. JOHNSON & JOHNSON et al                                               03/13/2019
                  3:19-cv-08486-FLW-LHG RAPOZA v. JOHNSON & JOHNSON et al                                                03/14/2019

https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                            607/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2for Filed
                                                Document                the District of New Jersey-Query
                                                                                 05/24/19        Page 610Associated Cases
                                                                                                               of 627
                  3:19-cv-08494-FLW-LHG KELLY v. JOHNSON & JOHNSON et al                                                 03/14/2019
                  3:19-cv-08512-FLW-LHG GREENLAND v. JOHNSON & JOHNSON et al                                             03/14/2019
                  3:19-cv-08513-FLW-LHG GEIER v. JOHNSON & JOHNSON et al                                                 03/14/2019
                  3:19-cv-08557-FLW-LHG Dewall et al v. Johnson & Johnson et al                                          03/14/2019
                  3:19-cv-08518-FLW-LHG HOUSE v. JOHNSON & JOHNSON et al                                                 03/14/2019
                  3:19-cv-08520-FLW-LHG EDGIN v. JOHNSON & JOHNSON et al                                                 03/15/2019
                  3:19-cv-08524-FLW-LHG LUCKNER-BABASH v. JOHNSON & JOHNSON et
                                                                                                                         03/15/2019
                  al
                  3:19-cv-08527-FLW-LHG KRUEGER v. JOHNSON & JOHNSON et al                                               03/15/2019
                  3:19-cv-08530-FLW-LHG YOUNG et aL v. JOHNSON & JOHNSON et al                                           03/15/2019
                  3:19-cv-08583-FLW-LHG JEFFORDS v. JOHNSON & JOHNSON et al                                              03/15/2019
                  3:19-cv-08531-FLW-LHG SWANAGER v. JOHNSON & JOHNSON et al                                              03/15/2019
                  3:19-cv-08586-FLW-LHG ROUSE v. JOHNSON & JOHNSON et al                                                 03/15/2019
                  3:19-cv-08532-FLW-LHG CAMPBELL et al v. JOHNSON & JOHNSON et al                                        03/15/2019
                  3:19-cv-08533-FLW-LHG LINCOLN v. JOHNSON & JOHNSON et al                                               03/15/2019
                  3:19-cv-08535-FLW-LHG PATISHNOCK v. JOHNSON & JOHNSON et al                                            03/15/2019
                  3:19-cv-08537-FLW-LHG BEARD v. JOHNSON & JOHNSON et al                                                 03/15/2019
                  3:19-cv-08538-FLW-LHG MITCHELL v. JOHNSON & JOHNSON et al                                              03/15/2019
                  3:19-cv-08539-FLW-LHG BILTZ v. JOHNSON & JOHNSON et al                                                 03/15/2019
                  3:19-cv-08592-FLW-LHG HOWARD v. JOHNSON & JOHNSON et al                                                03/15/2019
                  3:19-cv-08595-FLW-LHG KAMSCH v. JOHNSON & JOHNSON et al                                                03/15/2019
                  3:19-cv-08604-FLW-LHG WHITE v. JOHNSON & JOHNSON et al                                                 03/15/2019
                  3:19-cv-08608-FLW-LHG JENNISON v. JOHNSON & JOHNSON et al                                              03/15/2019
                  3:19-cv-08618-FLW-LHG JOHNSON v. JOHNSON & JOHNSON et al                                               03/15/2019
                  3:19-cv-08630-FLW-LHG CHATFIELD v. JOHNSON & JOHNSON et al                                             03/15/2019
                  3:19-cv-08701-FLW-LHG LAWSON et al v. JOHNSON & JOHNSON et al                                          03/18/2019
                  3:19-cv-08705-FLW-LHG JACKSON v. JOHNSON & JOHNSON et al                                               03/18/2019
                  3:19-cv-08716-FLW-LHG RMILI et al v. JOHNSON & JOHNSON et al                                           03/19/2019
                  3:19-cv-08717-FLW-LHG ANGUIANO et al v. JOHNSON & JOHNSON et al                                        03/19/2019
                  3:19-cv-08721-FLW-LHG ANDREWS v. JOHNSON & JOHNSON et al                                               03/19/2019
                  3:19-cv-08722-FLW-LHG DUGAS v. JOHNSON & JOHNSON et al                                                 03/19/2019
                  3:19-cv-08724-FLW-LHG O'BRIEN v. JOHNSON & JOHNSON et al                                               03/19/2019
                  3:19-cv-08728-FLW-LHG MORAN v. JOHNSON AND JOHNSON et al                                               03/19/2019
                  3:19-cv-08733-FLW-LHG HINKLE v. JOHNSON & JOHNSON et al                                                03/20/2019
                  3:19-cv-08734-FLW-LHG MUHLHAUSER et al v. JOHNSON & JOHNSON et al 03/20/2019
                  3:19-cv-08704-FLW-LHG BLALOCK et al v. JOHNSON & JOHNSON et al                                         03/20/2019
                  3:19-cv-08729-FLW-LHG JESKE v. JOHNSON & JOHNSON et al                                                 03/20/2019
                  3:19-cv-08738-FLW-LHG PERRY v. JOHNSON & JOHNSON et al                                                 03/20/2019
                  3:19-cv-08730-FLW-LHG CASTRO et al v. JOHNSON & JOHNSON et al                                          03/20/2019
                  3:19-cv-08731-FLW-LHG EISELE v. JOHNSON AND JOHNSON et al                                              03/20/2019
                  3:19-cv-08732-FLW-LHG FLAKE v. JOHNSON & JOHNSON et al                                                 03/20/2019
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                            608/625
5/15/2019                           CM/ECF LIVE - U.S.
                          Case 1:19-cv-01530           District Court2for Filed
                                                  Document                the District of New Jersey-Query
                                                                                   05/24/19        Page 611Associated Cases
                                                                                                                 of 627

                  3:19-cv-08740-FLW-LHG POPE v. JOHNSON & JOHNSON et al                                                   03/20/2019
                  3:19-cv-08748-FLW-LHG RAIMONDI v. JOHNSON & JOHNSON et al                                               03/20/2019
                  3:19-cv-08750-FLW-LHG MARTINEZ v. JOHNSON & JOHNSON, et al                                              03/20/2019
                  3:19-cv-08752-FLW-LHG SHERMAN v. JOHNSON & JOHNSON et al                                                03/20/2019
                  3:19-cv-08753-FLW-LHG SZCZESNY v. JOHNSON & JOHNSON et al                                               03/20/2019
                  3:19-cv-08754-FLW-LHG VANDERBUSCH v. JOHNSON & JOHNSON et al                                            03/20/2019
                  3:19-cv-08779-FLW-LHG DAVIS et al v. JOHNSON & JOHNSON et al                                            03/20/2019
                  3:19-cv-08790-FLW-LHG ANDERSON v. JOHNSON & JOHNSON et al                                               03/21/2019
                  3:19-cv-08810-FLW-LHG ATKINS et al v. JOHNSON & JOHNSON et al                                           03/22/2019
                  3:19-cv-08812-FLW-LHG BYERS et al v. JOHNSON & JOHNSON et al                                            03/22/2019
                  3:19-cv-08814-FLW-LHG CHAPMAN et al v. JOHNSON & JOHNSON et al                                          03/22/2019
                  3:19-cv-08817-FLW-LHG CONRAD et al v. JOHNSON & JOHNSON et al                                           03/22/2019
                  3:19-cv-08820-FLW-LHG HARRINGTON v. JOHNSON & JOHNSON et al                                             03/22/2019
                  3:19-cv-08821-FLW-LHG TERRELL et al v. JOHNSON & JOHNSON et al                                          03/22/2019
                  3:19-cv-08824-FLW-LHG KINLER v. JOHNSON & JOHNSON et al                                                 03/22/2019
                  3:19-cv-08830-FLW-LHG SANTIAGO v. JOHNSON & JOHNSON et al                                               03/22/2019
                  3:19-cv-08831-FLW-LHG RINGWALD v. JOHNSON & JOHNSON et al                                               03/22/2019
                  3:19-cv-08832-FLW-LHG POWERS v. JOHNSON & JOHNSON et al                                                 03/22/2019
                  3:19-cv-08833-FLW-LHG NOWICKI v. JOHNSON & JOHNSON et al                                                03/22/2019
                  3:19-cv-08834-FLW-LHG SINGH v. JOHNSON & JOHNSON et al                                                  03/22/2019
                  3:19-cv-08872-FLW-LHG FRIEDMAN et al v. JOHNSON & JOHNSON et al                                         03/25/2019
                  3:19-cv-08841-FLW-LHG BRISCOE et al v. JOHNSON & JOHNSON et al                                          03/22/2019
                  3:19-cv-08853-FLW-LHG KOUPA v. JOHNSON & JOHNSON, INC. et al                                            03/25/2019
                  3:19-cv-08862-FLW-LHG GILMAN et al v. JOHNSON & JOHNSON et al                                           03/25/2019
                  3:19-cv-08842-FLW-LHG SUERKEN v. JOHNSON & JOHNSON et al                                                03/25/2019
                  3:19-cv-08843-FLW-LHG LARUSSA v. JOHNSON & JOHNSON et al                                                03/25/2019
                  3:19-cv-08870-FLW-LHG ARABIA et al v. JOHNSON & JOHNSON, INC. et al                                     03/25/2019
                  3:19-cv-08871-FLW-LHG BUMGARDNER v. JOHNSON & JOHNSON et al                                             03/25/2019
                  3:19-cv-08873-FLW-LHG O'CONNOR v. JOHNSON & JOHNSON et al                                               03/25/2019
                  3:19-cv-08874-FLW-LHG LANDGRAF et al v. JOHNSON & JOHNSON et al                                         03/25/2019
                  3:19-cv-08875-FLW-LHG ROBOZ v. JOHNSON & JOHNSON et al                                                  03/25/2019
                  3:19-cv-08876-FLW-LHG FESKANICH v. JOHNSON & JOHNSON et al                                              03/25/2019
                  3:19-cv-08844-FLW-LHG MERVINE v. JOHNSON AND JOHNSON et al                                              03/25/2019
                  3:19-cv-08849-FLW-LHG O'HARA et al v. JOHNSON AND JOHNSON et al                                         03/25/2019
                  3:19-cv-08854-FLW-LHG NORRIS v. JOHNSON AND JOHNSON et al                                               03/25/2019
                  3:19-cv-08856-FLW-LHG HALY et al v. JOHNSON AND JOHNSON et al                                           03/25/2019
                  3:19-cv-08859-FLW-LHG WADE v. JOHNSON AND JOHNSON et al                                                 03/25/2019
                  3:19-cv-08895-FLW-LHG MERZA et al v. JOHNSON & JOHNSON et al                                            03/25/2019
                  3:19-cv-08900-FLW-LHG CARR et al v. JOHNSON & JOHNSON et al                                             03/25/2019
                  3:19-cv-08906-FLW-LHG VOSS v. JOHNSON & JOHNSON et al                                                   03/25/2019
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                             609/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2for Filed
                                                Document                the District of New Jersey-Query
                                                                                 05/24/19        Page 612Associated Cases
                                                                                                               of 627
                  3:19-cv-08892-FLW-LHG MORROW v. JOHNSON & JOHNSON et al                                                03/25/2019
                  3:19-cv-08910-FLW-LHG JONES v. JOHNSON & JOHNSON et al                                                 03/25/2019
                  3:19-cv-08914-FLW-LHG PENLEY v. JOHNSON & JOHNSON et al                                                03/25/2019
                  3:19-cv-08918-FLW-LHG HOWE v. JOHNSON & JOHNSON et al                                                  03/25/2019
                  3:19-cv-08905-FLW-LHG DAGLIERI, JR. v. JOHNSON & JOHNSON                                               03/26/2019
                  3:19-cv-08932-FLW-LHG MOREHEAD v. JOHNSON & JOHNSON et al                                              03/26/2019
                  3:19-cv-08933-FLW-LHG HUERTA v. JOHNSON & JOHNSON et al                                                03/26/2019
                  3:19-cv-08944-FLW-LHG RAINVILLE v. JOHNSON & JOHNSON et al                                             03/26/2019
                  3:19-cv-08949-FLW-LHG DONNELLEY et al v. JOHNSON & JOHNSON et al 03/26/2019
                  3:19-cv-08951-FLW-LHG MEYER et al v. JOHNSON & JOHNSON et al                                           03/26/2019
                  3:19-cv-08973-FLW-LHG GRINAGE et al v. JOHNSON & JOHNSON et al                                         03/27/2019
                  3:19-cv-08977-FLW-LHG GOULD et al v. JOHNSON & JOHNSON et al                                           03/27/2019
                  3:19-cv-08985-FLW-LHG BLISSETT v. JOHNSON & JOHNSON et al                                              03/28/2019
                  3:19-cv-08988-FLW-LHG DILUZIO v. JOHNSON & JOHNSON et al                                               03/28/2019
                  3:19-cv-08990-FLW-LHG DOMINICK et al v. JOHNSON & JOHNSON et al                                        03/28/2019
                  3:19-cv-08992-FLW-LHG JOHNSON et al v. JOHNSON & JOHNSON et al                                         03/28/2019
                  3:19-cv-08993-FLW-LHG MAGISTRO v. JOHNSON & JOHNSON et al                                              03/28/2019
                  3:19-cv-08995-FLW-LHG SHAW v. JOHNSON & JOHNSON et al                                                  03/28/2019
                  3:19-cv-08996-FLW-LHG MCDONNELL v. JOHNSON & JOHNSON et al                                             03/28/2019
                  3:19-cv-08998-FLW-LHG SCHAEFER et al v. JOHNSON & JOHNSON et al                                        03/28/2019
                  3:19-cv-08999-FLW-LHG PAVANO et al v. JOHNSON & JOHNSON et al                                          03/28/2019
                  3:19-cv-09001-FLW-LHG BULLARD v. JOHNSON & JOHNSON et al                                               03/28/2019
                  3:19-cv-09002-FLW-LHG ISENBERG v. JOHNSON & JOHNSON et al                                              03/28/2019
                  3:19-cv-09003-FLW-LHG CHAN-JONES v. JOHNSON & JOHNSON et al                                            03/28/2019
                  3:19-cv-09004-FLW-LHG SIEMON et al v. JOHNSON & JOHNSON et al                                          03/28/2019
                  3:19-cv-09006-FLW-LHG COX v. JOHNSON & JOHNSON et al                                                   03/28/2019
                  3:19-cv-09007-FLW-LHG WHATMOUGH et al v. JOHNSON & JOHNSON et al 03/28/2019
                  3:19-cv-09008-FLW-LHG COLEMAN v. JOHNSON & JOHNSON et al                                               03/28/2019
                  3:19-cv-09011-FLW-LHG FIEDLER v. JOHNSON & JOHNSON et al                                               03/28/2019
                  3:19-cv-09012-FLW-LHG PATLA et al v. JOHNSON & JOHNSON et al                                           03/28/2019
                  3:19-cv-09013-FLW-LHG GREENBERG v. JOHNSON & JOHNSON et al                                             03/28/2019
                  3:19-cv-09018-FLW-LHG WEST v. JOHNSON & JOHNSON et al                                                  03/28/2019
                  3:19-cv-09026-FLW-LHG FRISBIE v. JOHNSON & JOHNSON et al                                               03/28/2019
                  3:19-cv-09027-FLW-LHG MARTIN v. JOHNSON & JOHNSON et al                                                03/28/2019
                  3:19-cv-09028-FLW-LHG STOVALL v. JOHNSON & JOHNSON et al                                               03/28/2019
                  3:19-cv-09029-FLW-LHG STURGIS v. JOHNSON & JOHNSON et al                                               03/28/2019
                  3:19-cv-09030-FLW-LHG MIDDLETON et al v. JOHNSON & JOHNSON et al 03/28/2019
                  3:19-cv-09033-FLW-LHG ANDERSON et al v. JOHNSON & JOHNSON et al                                        03/28/2019
                  3:19-cv-09034-FLW-LHG SORRELL v. JOHNSON & JOHNSON et al                                               03/28/2019
                  3:19-cv-09036-FLW-LHG COLEMAN et al v. JOHNSON & JOHNSON et al                                         03/28/2019
                  3:19-cv-09037-FLW-LHG BOYCE v. JOHNSON & JOHNSON et al                                                 03/28/2019
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                            610/625
5/15/2019                           CM/ECF LIVE - U.S.
                          Case 1:19-cv-01530           District Court2for Filed
                                                  Document                the District of New Jersey-Query
                                                                                   05/24/19        Page 613Associated Cases
                                                                                                                 of 627

                  3:19-cv-09038-FLW-LHG CARLINO v. JOHNSON & JOHNSON et al                                                03/28/2019
                  3:19-cv-09040-FLW-LHG HUTCHISON v. JOHNSON & JOHNSON et al                                              03/28/2019
                  3:19-cv-09041-FLW-LHG SEIFERT v. JOHNSON & JOHNSON et al                                                03/28/2019
                  3:19-cv-09042-FLW-LHG MADISON v. JOHNSON & JOHNSON et al                                                03/28/2019
                  3:19-cv-09044-FLW-LHG MCCOY v. JOHNSON & JOHNSON et al                                                  03/28/2019
                  3:19-cv-09046-FLW-LHG GOZA v. JOHNSON & JOHNSON et al                                                   03/28/2019
                  3:19-cv-09051-FLW-LHG NILGES v. JOHNSON & JOHNSON et al                                                 03/28/2019
                  3:19-cv-09052-FLW-LHG VAN THULL v. JOHNSON & JOHNSON et al                                              03/28/2019
                  3:19-cv-09055-FLW-LHG JOHNSON et al v. JOHNSON & JOHNSON, INC. et
                                                                                                                          03/28/2019
                  al
                  3:19-cv-09056-FLW-LHG RAMIREZ v. JOHNSON & JOHNSON, INC. et al                                          03/28/2019
                  3:19-cv-09064-FLW-LHG Stulzaft v. Johnson & Johnson et al                                               03/28/2019
                  3:19-cv-09093-FLW-LHG Maritza Aguirre v. Johnson and Johnson et al                                      03/29/2019
                  3:19-cv-09095-FLW-LHG Anthony Merrit v. Johnson and Johnson et al                                       03/29/2019
                  3:19-cv-09067-FLW-LHG BOECKER v. JOHNSON & JOHNSON et al                                                03/29/2019
                  3:19-cv-09075-FLW-LHG DEPUTRON v. JOHNSON & JOHNSON et al                                               03/29/2019
                  3:19-cv-09076-FLW-LHG GOLDSBOROUGH v. JOHNSON & JOHNSON et al                                           03/29/2019
                  3:19-cv-09077-FLW-LHG PAHSOMONY et al v. JOHNSON & JOHNSON et al                                        03/29/2019
                  3:19-cv-09078-FLW-LHG GREGET v. JOHNSON & JOHNSON et al                                                 03/29/2019
                  3:19-cv-09079-FLW-LHG CHIRAS et al v. JOHNSON & JOHNSON et al                                           03/29/2019
                  3:19-cv-09080-FLW-LHG DRIVER v. JOHNSON & JOHNSON et al                                                 03/29/2019
                  3:19-cv-09081-FLW-LHG HUGGLER v. JOHNSON & JOHNSON et al                                                03/29/2019
                  3:19-cv-09082-FLW-LHG MONCY v. JOHNSON & JOHNSON et al                                                  03/29/2019
                  3:19-cv-09085-FLW-LHG PERRY v. JOHNSON & JOHNSON et al                                                  03/29/2019
                  3:19-cv-09086-FLW-LHG PLATT v. JOHNSON & JOHNSON et al                                                  03/29/2019
                  3:19-cv-09087-FLW-LHG SECRIST v. JOHNSON & JOHNSON et al                                                03/29/2019
                  3:19-cv-09089-FLW-LHG SOLARI v. JOHNSON & JOHNSON et al                                                 03/29/2019
                  3:19-cv-09089-FLW-LHG SOLARI v. JOHNSON & JOHNSON et al                                                 03/29/2019
                  3:19-cv-09112-FLW-LHG WERTH v. JOHNSON & JOHNSON, INC. et al                                            03/29/2019
                  3:19-cv-09113-FLW-LHG SPILLER v. JOHNSON & JOHNSON et al                                                03/29/2019
                  3:19-cv-09114-FLW-LHG SWEOWAT v. JOHNSON & JOHNSON et al                                                03/29/2019
                  3:19-cv-09115-FLW-LHG WILLIAMS v. JOHNSON & JOHNSON et al                                               03/29/2019
                  3:19-cv-09116-FLW-LHG WOJCIK v. JOHNSON & JOHNSON et al                                                 03/29/2019
                  3:19-cv-09117-FLW-LHG VOLZ v. JOHNSON & JOHNSON et al                                                   03/29/2019
                  3:19-cv-09119-FLW-LHG BEHRENS et al v. JOHNSON & JOHNSON et al                                          03/29/2019
                  3:19-cv-09128-FLW-LHG YONG S. NUGENT et al v. JOHNSON AND
                                                                                                                          03/29/2019
                  JOHNSON et al
                  3:19-cv-09133-FLW-LHG Pines v. Johnson & Johnson et al                                                  03/29/2019
                  3:19-cv-09150-FLW-LHG MCCAIN v. JOHNSON & JOHNSON et al                                                 04/01/2019
                  3:19-cv-09130-FLW-LHG JARBOE v. JOHNSON & JOHNSON et al                                                 04/01/2019

https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                             611/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2for Filed
                                                Document                the District of New Jersey-Query
                                                                                 05/24/19        Page 614Associated Cases
                                                                                                               of 627
                  3:19-cv-09105-FLW-LHG ZEISLOFT et al v. JOHNSON & JOHNSON et al                                        04/01/2019
                  3:19-cv-09131-FLW-LHG ROBERTS v. JOHNSON & JOHNSON et al                                               04/01/2019
                  3:19-cv-09134-FLW-LHG PRISCO et al v. JOHNSON & JOHNSON et al                                          04/01/2019
                  3:19-cv-09137-FLW-LHG RICH et al v. JOHNSON & JOHNSON et al                                            04/01/2019
                  3:19-cv-09139-FLW-LHG VALDEZ v. JOHNSON & JOHNSON et al                                                04/01/2019
                  3:19-cv-09157-FLW-LHG WEIGEL et al v. JOHNSON & JOHNSON et al                                          04/01/2019
                  3:19-cv-09159-FLW-LHG REID v. JOHNSON & JOHNSON et al                                                  04/01/2019
                  3:19-cv-09160-FLW-LHG BRAMANTI v. JOHNSON & JOHNSON et al                                              04/01/2019
                  3:19-cv-09000-FLW-LHG WALLACE et al v. JOHNSON & JOHNSON et al                                         04/01/2019
                  3:19-cv-09167-FLW-LHG COMER et al v. JOHNSON & JOHNSON et al                                           04/02/2019
                  3:19-cv-09173-FLW-LHG JENKINS v. JOHNSON & JOHNSON et al                                               04/02/2019
                  3:19-cv-09174-FLW-LHG LAWSON v. JOHNSON & JOHNSON et al                                                04/02/2019
                  3:19-cv-09175-FLW-LHG WHITEHEAD v. JOHNSON & JOHNSON et al                                             04/02/2019
                  3:19-cv-09176-FLW-LHG REDDY et al v. JOHNSON & JOHNSON et al                                           04/02/2019
                  3:19-cv-09177-FLW-LHG SWEENEY et al v. JOHNSON & JOHNSON et al                                         04/02/2019
                  3:19-cv-09182-FLW-LHG PATTERSON v. JOHNSON & JOHNSON et al                                             04/02/2019
                  3:19-cv-09183-FLW-LHG THOMAS et al v. JOHNSON & JOHNSON et al                                          04/02/2019
                  3:19-cv-08588-FLW-LHG CLAUS v. JOHNSON & JOHNSON et al                                                 04/03/2019
                  3:19-cv-09213-FLW-LHG DAUPHNEY v. JOHNSON & JOHNSON
                                                                                                                         04/03/2019
                  CONSUMER COMPANIES, INC.
                  3:19-cv-09207-FLW-LHG GRATER et al v. JOHNSON & JOHNSON et al                                          04/03/2019
                  3:19-cv-09212-FLW-LHG SMITH v. JOHNSON & JOHNSON et al                                                 04/03/2019
                  3:19-cv-09214-FLW-LHG NUGENT v. JOHNSON & JOHNSON et al                                                04/03/2019
                  3:19-cv-09215-FLW-LHG MINOR v. JOHNSON & JOHNSON et al                                                 04/03/2019
                  3:19-cv-09216-FLW-LHG YEPES et al v. JOHNSON & JOHNSON et al                                           04/03/2019
                  3:19-cv-09217-FLW-LHG GIGLIOTTI v. JOHNSON & JOHNSON et al                                             04/03/2019
                  3:19-cv-09219-FLW-LHG DELASHMIT et al v. JOHNSON & JOHNSON et al                                       04/03/2019
                  3:19-cv-09220-FLW-LHG SHANNON v. JOHNSON & JOHNSON et al                                               04/03/2019
                  3:19-cv-09242-FLW-LHG Scouten v. Johnson & Johnson et al                                               04/03/2019
                  3:19-cv-09243-FLW-LHG Sirianno v. Johnson & Johnson et al                                              04/03/2019
                  3:19-cv-09244-FLW-LHG Arroyo v. Johnson & Johnson et al                                                04/03/2019
                  3:19-cv-09247-FLW-LHG LYLES et al v. JOHNSON & JOHNSON et al                                           04/04/2019
                  3:19-cv-09248-FLW-LHG COFFEY v. JOHNSON & JOHNSON et al                                                04/04/2019
                  3:19-cv-09249-FLW-LHG BOOKER v. JOHNSON & JOHNSON et al                                                04/04/2019
                  3:19-cv-09250-FLW-LHG COLLINS v. JOHNSON & JOHNSON et al                                               04/04/2019
                  3:19-cv-09251-FLW-LHG JONES-SANDERS v. JOHNSON & JOHNSON et al 04/04/2019
                  3:19-cv-09252-FLW-LHG MINNER v. JOHNSON & JOHNSON et al                                                04/04/2019
                  3:19-cv-09254-FLW-LHG OETINGER v. JOHNSON & JOHNSON et al                                              04/04/2019
                  3:19-cv-09255-FLW-LHG BOON v. JOHNSON & JOHNSON et al                                                  04/04/2019
                  3:19-cv-09256-FLW-LHG MACKEY et al v. JOHNSON & JOHNSON et al                                          04/04/2019
                  3:19-cv-09257-FLW-LHG RAGLAND v. JOHNSON & JOHNSON et al                                               04/04/2019
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                            612/625
5/15/2019                           CM/ECF LIVE - U.S.
                          Case 1:19-cv-01530           District Court2for Filed
                                                  Document                the District of New Jersey-Query
                                                                                   05/24/19        Page 615Associated Cases
                                                                                                                 of 627

                  3:19-cv-09258-FLW-LHG WRIGHT GRAY et al v. JOHNSON & JOHNSON et
                                                                                                                          04/04/2019
                  al
                  3:19-cv-09259-FLW-LHG RAU v. JOHNSON & JOHNSON et al                                                    04/04/2019
                  3:19-cv-09260-FLW-LHG MCCLYMOND v. JOHNSON & JOHNSON et al                                              04/04/2019
                  3:19-cv-09264-FLW-LHG BALDWIN v. JOHNSON & JOHNSON et al                                                04/04/2019
                  3:19-cv-09268-FLW-LHG MORELLO et al v. JOHNSON & JOHNSON et al                                          04/05/2019
                  3:19-cv-09270-FLW-LHG LEWIS et al v. JOHNSON & JOHNSON et al                                            04/05/2019
                  3:19-cv-09271-FLW-LHG CARSON v. JOHNSON & JOHNSON et al                                                 04/05/2019
                  3:19-cv-09274-FLW-LHG NELSON v. JOHNSON & JOHNSON et al                                                 04/05/2019
                  3:19-cv-09282-FLW-LHG CRAIN v. JOHNSON & JOHNSON et al                                                  04/05/2019
                  3:19-cv-09283-FLW-LHG RATHBURN-HUTCHENS v. JOHNSON &
                                                                                                                          04/05/2019
                  JOHNSON et al
                  3:19-cv-09284-FLW-LHG CHAMPION et al v. JOHNSON & JOHNSON et al                                         04/05/2019
                  3:19-cv-09285-FLW-LHG BLOODSAW v. JOHNSON & JOHNSON et al                                               04/05/2019
                  3:19-cv-09286-FLW-LHG CHASE v. JOHNSON & JOHNSON et al                                                  04/05/2019
                  3:19-cv-09287-FLW-LHG MCANDREWS v. JOHNSON & JOHNSON et al                                              04/05/2019
                  3:19-cv-09288-FLW-LHG SOWRAY v. JOHNSON & JOHNSON et al                                                 04/05/2019
                  3:19-cv-09308-FLW-LHG SPEED et al v. JOHNSON & JOHNSON et al                                            04/05/2019
                  3:19-cv-09311-FLW-LHG FORTNER v. JOHNSON & JOHNSON et al                                                04/05/2019
                  3:19-cv-09312-FLW-LHG ROGERS v. JOHNSON & JOHNSON et al                                                 04/05/2019
                  3:19-cv-09313-FLW-LHG TORRES v. JOHNSON & JOHNSON et al                                                 04/05/2019
                  3:19-cv-09315-FLW-LHG DIXON et al v. JOHNSON & JOHNSON et al                                            04/05/2019
                  3:19-cv-09316-FLW-LHG PAGE v. JOHNSON & JOHNSON et al                                                   04/05/2019
                  3:19-cv-09319-FLW-LHG RIVERA v. JOHNSON & JOHNSON et al                                                 04/08/2019
                  3:19-cv-09325-FLW-LHG MACNEIL et al v. JOHNSON & JOHNSON et al                                          04/08/2019
                  3:19-cv-09326-FLW-LHG BUTLER v. JOHNSON & JOHNSON et al                                                 04/08/2019
                  3:19-cv-09327-FLW-LHG WEHRUM v. JOHNSON & JOHNSON et al                                                 04/08/2019
                  3:19-cv-09336-FLW-LHG HANNAH et al v. JOHNSON & JOHNSON INC. et al                                      04/08/2019
                  3:19-cv-09337-FLW-LHG BEHLERT v. JOHNSON & JOHNSON et al                                                04/08/2019
                  3:19-cv-09338-FLW-LHG SPADARO v. JOHNSON & JOHNSON et al                                                04/08/2019
                  3:19-cv-09339-FLW-LHG SUMMER v. JOHNSON & JOHNSON et al                                                 04/08/2019
                  3:19-cv-09365-FLW-LHG McConnell et al v. Johnson & Johnson et al                                        04/08/2019
                  3:19-cv-09340-FLW-LHG JONES v. JOHNSON & JOHNSON INC. et al                                             04/08/2019
                  3:19-cv-09343-FLW-LHG DAHL et al v. JOHNSON & JOHNSON et al                                             04/08/2019
                  3:19-cv-09344-FLW-LHG SWIFT et al v. JOHNSON & JOHNSON et al                                            04/08/2019
                  3:19-cv-09345-FLW-LHG VERSIC et al v. JOHNSON & JOHNSON et al                                           04/08/2019
                  3:19-cv-09346-FLW-LHG HAMBY v. JOHNSON & JOHNSON et al                                                  04/08/2019
                  3:19-cv-09347-FLW-LHG SUNDERLAND et al v. JOHNSON & JOHNSON et al                                       04/08/2019
                  3:19-cv-09349-FLW-LHG FUENTES v. JOHNSON & JOHNSON et al                                                04/08/2019
                  3:19-cv-09354-FLW-LHG GORDON v. JOHNSON & JOHNSON et al                                                 04/08/2019

https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                             613/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2for Filed
                                                Document                the District of New Jersey-Query
                                                                                 05/24/19        Page 616Associated Cases
                                                                                                               of 627
                  3:19-cv-09355-FLW-LHG CURTIS v. JOHNSON & JOHNSON et al                                                04/08/2019
                  3:19-cv-09357-FLW-LHG HERRERA et al v. JOHNSON & JOHNSON et al                                         04/08/2019
                  3:19-cv-09376-FLW-LHG PETTY v. JOHNSON & JOHNSON et al                                                 04/08/2019
                  3:19-cv-09383-FLW-LHG HOLTERMANN et al v. JOHNSON & JOHNSON et al 04/08/2019
                  3:19-cv-09384-FLW-LHG JACKSON v. JOHNSON & JOHNSON et al                                               04/08/2019
                  3:19-cv-09389-FLW-LHG YATES v. JOHNSON & JOHNSON, INC. et al                                           04/09/2019
                  3:19-cv-09390-FLW-LHG WALTON v. JOHNSON & JOHNSON, INC. et al                                          04/09/2019
                  3:19-cv-09393-FLW-LHG HAMPTON v. JOHNSON & JOHNSON et al                                               04/09/2019
                  3:19-cv-09417-FLW-LHG HARMON et al v. JOHNSON & JOHNSON et al                                          04/09/2019
                  3:19-cv-09419-FLW-LHG LOFTON et al v. JOHNSON & JOHNSON et al                                          04/09/2019
                  3:19-cv-09421-FLW-LHG WARNOCK et al v. JOHNSON & JOHNSON et al                                         04/09/2019
                  3:19-cv-09423-FLW-LHG BUTTS et al v. JOHNSON & JOHNSON et al                                           04/09/2019
                  3:19-cv-09424-FLW-LHG THORNE et al v. JOHNSON & JOHNSON et al                                          04/10/2019
                  3:19-cv-09425-FLW-LHG MASDON v. JOHNSON & JOHNSON et al                                                04/10/2019
                  3:19-cv-09427-FLW-LHG STERN et al v. JOHNSON & JOHNSON et al                                           04/10/2019
                  3:19-cv-09429-FLW-LHG MARTIN et al v. JOHNSON & JOHNSON et al                                          04/10/2019
                  3:19-cv-09430-FLW-LHG HOFFMAN v. JOHNSON & JOHNSON et al                                               04/10/2019
                  3:19-cv-09431-FLW-LHG LARKIN v. JOHNSON & JOHNSON et al                                                04/10/2019
                  3:19-cv-09435-FLW-LHG RUTNIK v. JOHNSON & JOHNSON et al                                                04/10/2019
                  3:19-cv-09438-FLW-LHG WARE v. JOHNSON & JOHNSON et al                                                  04/10/2019
                  3:19-cv-09440-FLW-LHG DUNSTAN v. JOHNSON & JOHNSON et al                                               04/10/2019
                  3:19-cv-09441-FLW-LHG LINK v. JOHNSON & JOHNSON et al                                                  04/10/2019
                  3:18-cv-17404-FLW-LHG HUERTA v. JOHNSON & JOHNSON et al                                                04/10/2019
                  3:19-cv-09477-FLW-LHG SARIANO v. JOHNSON & JOHNSON INC. et al                                          04/10/2019
                  3:19-cv-09479-FLW-LHG GAMBOA v. JOHNSON & JOHNSON INC. et al                                           04/10/2019
                  3:19-cv-09480-FLW-LHG RHODES v. JOHNSON & JOHNSON, INC. et al                                          04/10/2019
                  3:19-cv-09482-FLW-LHG MCGUINNESS et al v. JOHNSON & JOHNSON et al 04/10/2019
                  3:19-cv-09484-FLW-LHG MOYER v. JOHNSON & JOHNSON, INC. et al                                           04/10/2019
                  3:19-cv-09485-FLW-LHG QUESADA v. JOHNSON & JOHNSON, INC. et al                                         04/10/2019
                  3:19-cv-09495-FLW-LHG SPILMAN v. JOHNSON & JOHNSON et al                                               04/11/2019
                  3:19-cv-09496-FLW-LHG TIGUE et al v. JOHNSON & JOHNSON et al                                           04/11/2019
                  3:19-cv-09500-FLW-LHG LYONS et al v. JOHNSON & JOHNSON et al                                           04/11/2019
                  3:19-cv-09501-FLW-LHG THOMPSON et al v. JOHNSON & JOHNSON et al                                        04/11/2019
                  3:19-cv-09498-FLW-LHG WATSON et al v. JOHNSON & JOHNSON et al                                          04/11/2019
                  3:19-cv-09499-FLW-LHG WEITZ v. JOHNSON & JOHNSON et al                                                 04/11/2019
                  3:19-cv-09502-FLW-LHG ALBERT et al v. JOHNSON & JOHNSON et al                                          04/11/2019
                  3:19-cv-09504-FLW-LHG BARTROM et al v. JOHNSON & JOHNSON et al                                         04/11/2019
                  3:19-cv-09505-FLW-LHG LACCONE v. JOHNSON & JOHNSON et al                                               04/11/2019
                  3:19-cv-09508-FLW-LHG WILSON v. JOHNSON & JOHNSON et al                                                04/11/2019
                  3:19-cv-09509-FLW-LHG COKER v. JOHNSON & JOHNSON et al                                                 04/11/2019
                  3:19-cv-09511-FLW-LHG GRILLO v. JOHNSON & JOHNSON et al                                                04/11/2019
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                            614/625
5/15/2019                           CM/ECF LIVE - U.S.
                          Case 1:19-cv-01530           District Court2for Filed
                                                  Document                the District of New Jersey-Query
                                                                                   05/24/19        Page 617Associated Cases
                                                                                                                 of 627

                  3:19-cv-09568-FLW-LHG GAUTIER v. JOHNSON & JOHNSON et al                                                04/11/2019
                  3:19-cv-09570-FLW-LHG EDWARDS et al v. JOHNSON & JOHNSON et al                                          04/11/2019
                  3:19-cv-09572-FLW-LHG FLORES v. JOHNSON & JOHNSON et al                                                 04/11/2019
                  3:19-cv-09573-FLW-LHG KOWALSKI et al v. JOHNSON & JOHNSON et al                                         04/11/2019
                  3:19-cv-09577-FLW-LHG LUNSFORD et al v. JOHNSON & JOHNSON et al                                         04/11/2019
                  3:19-cv-09581-FLW-LHG WADE et al v. JOHNSON & JOHNSON et al                                             04/11/2019
                  3:19-cv-09586-FLW-LHG CLOSE et al v. JOHNSON & JOHNSON et al                                            04/11/2019
                  3:19-cv-09588-FLW-LHG HILL et al v. JOHNSON & JOHNSON et al                                             04/11/2019
                  3:19-cv-09589-FLW-LHG GRAY et al v. JOHNSON & JOHNSON et al                                             04/11/2019
                  3:19-cv-09590-FLW-LHG SHEA v. JOHNSON & JOHNSON et al                                                   04/11/2019
                  3:19-cv-09592-FLW-LHG STIGLIANO v. JOHNSON & JOHNSON et al                                              04/11/2019
                  3:19-cv-09596-FLW-LHG BURRELL v. JOHNSON & JOHNSON et al                                                04/12/2019
                  3:19-cv-09598-FLW-LHG HINKLEY v. JOHNSON & JOHNSON et al                                                04/12/2019
                  3:19-cv-09600-FLW-LHG MALEY v. JOHNSON & JOHNSON et al                                                  04/12/2019
                  3:19-cv-09602-FLW-LHG LEE v. JOHNSON & JOHNSON et al                                                    04/12/2019
                  3:19-cv-09605-FLW-LHG VACCA v. JOHNSON & JOHNSON et al                                                  04/12/2019
                  3:19-cv-09641-FLW-LHG PANDOLA v. JOHNSON & JOHNSON INC et al                                            04/12/2019
                  3:19-cv-09648-FLW-LHG STRINGER v. JOHNSON & JOHNSON, INC. et al                                         04/12/2019
                  3:19-cv-09781-FLW-LHG WHITE et al v. JOHNSON & JOHNSON et al                                            04/15/2019
                  3:19-cv-09912-FLW-LHG ALVAREZ v. JOHNSON & JOHNSON et al                                                04/15/2019
                  3:19-cv-09916-FLW-LHG BUCHANAN et al v. JOHNSON & JOHNSON et al                                         04/15/2019
                  3:19-cv-09917-FLW-LHG KRUEGER v. JOHNSON & JOHNSON et al                                                04/15/2019
                  3:19-cv-09876-FLW-LHG BONGIORNO v. JOHNSON AND JOHNSON et al                                            04/15/2019
                  3:19-cv-09921-FLW-LHG SILVA v. JOHNSON & JOHNSON et al                                                  04/15/2019
                  3:19-cv-09923-FLW-LHG SPEAR v. JOHNSON & JOHNSON et al                                                  04/15/2019
                  3:19-cv-09925-FLW-LHG THOMAS v. JOHNSON & JOHNSON et al                                                 04/15/2019
                  3:19-cv-09928-FLW-LHG WILCHER v. JOHNSON & JOHNSON et al                                                04/16/2019
                  3:19-cv-09959-FLW-LHG CARRASCO v. JOHNSON & JOHNSON, INC. et al                                         04/16/2019
                  3:19-cv-09964-FLW-LHG HALL v. JOHNSON & JOHNSON, INC. et al                                             04/16/2019
                  3:19-cv-09968-FLW-LHG LERMA v. JOHNSON & JOHNSON, INC. et al                                            04/16/2019
                  3:19-cv-09970-FLW-LHG BERGEVIN et al v. JOHNSON & JOHNSON, INC. et
                                                                                                                          04/16/2019
                  al
                  3:19-cv-09973-FLW-LHG RIZZO v. JOHNSON & JOHNSON, INC. et al                                            04/16/2019
                  3:19-cv-09975-FLW-LHG CLARK v. JOHNSON & JOHNSON et al                                                  04/16/2019
                  3:19-cv-09951-FLW-LHG COLLINS et al v. JOHNSON & JOHNSON et al                                          04/16/2019
                  3:19-cv-10014-FLW-LHG PRICE v. JOHNSON & JOHNSON et al                                                  04/16/2019
                  3:19-cv-10017-FLW-LHG O'MALLEY v. JOHNSON & JOHNSON et al                                               04/16/2019
                  3:19-cv-10018-FLW-LHG KRASS v. JOHNSON & JOHNSON et al                                                  04/16/2019
                  3:19-cv-10021-FLW-LHG TURNER v. JOHNSON & JOHNSON et al                                                 04/16/2019
                  3:19-cv-10027-FLW-LHG BROWN v. JOHNSON & JOHNSON et al                                                  04/16/2019

https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                             615/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2for Filed
                                                Document                the District of New Jersey-Query
                                                                                 05/24/19        Page 618Associated Cases
                                                                                                               of 627
                  3:19-cv-09751-FLW-LHG THE ESTATE OF JENNIFER CAMPBELL v.                                               04/16/2019
                  JOHNSON & JOHNSON et al
                  3:19-cv-10037-FLW-LHG KLEIN v. JOHNSON & JOHNSON et al                                                 04/16/2019
                  3:19-cv-10045-FLW-LHG RULAND v. JOHNSON & JOHNSON et al                                                04/16/2019
                  3:19-cv-10065-FLW-LHG KOENIG v. JOHNSON & JOHNSON et al                                                04/16/2019
                  3:19-cv-10068-FLW-LHG MCNULTY v. JOHNSON & JOHNSON et al                                               04/16/2019
                  3:19-cv-10078-FLW-LHG WAGNER et al v. JOHNSON & JOHNSON et al                                          04/16/2019
                  3:19-cv-10097-FLW-LHG PLANT et al v. JOHNSON & JOHNSON et al                                           04/17/2019
                  3:19-cv-10149-FLW-LHG MARVIN v. JOHNSON & JOHNSON et al                                                04/17/2019
                  3:19-cv-10152-FLW-LHG ADAMS et al v. JOHNSON & JOHNSON et al                                           04/17/2019
                  3:19-cv-10153-FLW-LHG PERLMAN v. JOHNSON & JOHNSON et al                                               04/17/2019
                  3:19-cv-10154-FLW-LHG GRADY v. JOHNSON & JOHNSON et al                                                 04/17/2019
                  3:19-cv-10155-FLW-LHG PETERSON v. JOHNSON & JOHNSON et al                                              04/17/2019
                  3:19-cv-10156-FLW-LHG MIHATSCH et al v. JOHNSON & JOHNSON et al                                        04/17/2019
                  3:19-cv-10157-FLW-LHG SMITH v. JOHNSON & JOHNSON et al                                                 04/17/2019
                  3:19-cv-10158-FLW-LHG ENDERS v. JOHNSON & JOHNSON et al                                                04/17/2019
                  3:19-cv-10159-FLW-LHG O'DELL v. JOHNSON & JOHNSON et al                                                04/17/2019
                  3:19-cv-10160-FLW-LHG SCHAUS v. JOHNSON & JOHNSON et al                                                04/17/2019
                  3:19-cv-10161-FLW-LHG MAYFIELD v. JOHNSON & JOHNSON et al                                              04/17/2019
                  3:19-cv-10162-FLW-LHG MICHAEL v. JOHNSON & JOHNSON et al                                               04/17/2019
                  3:19-cv-10163-FLW-LHG CRAWFORD v. JOHNSON & JOHNSON et al                                              04/17/2019
                  3:19-cv-10165-FLW-LHG HUTTON v. JOHNSON & JOHNSON et al                                                04/17/2019
                  3:19-cv-10166-FLW-LHG DANIEL v. JOHNSON & JOHNSON et al                                                04/17/2019
                  3:19-cv-10167-FLW-LHG MORRIS v. JOHNSON & JOHNSON et al                                                04/17/2019
                  3:19-cv-10168-FLW-LHG MOORE v. JOHNSON & JOHNSON et al                                                 04/17/2019
                  3:19-cv-10169-FLW-LHG GOULET v. JOHNSON & JOHNSON et al                                                04/17/2019
                  3:19-cv-10172-FLW-LHG CULLIGAN-HAY et al v. JOHNSON & JOHNSON et
                                                                                                                         04/17/2019
                  al
                  3:19-cv-10181-FLW-LHG SEMBLER et al v. PERSONAL CARE PRODUCTS
                                                                                                                         04/17/2019
                  COUNCIL
                  3:19-cv-10197-FLW-LHG SAPP v. JOHNSON & JOHNSON, INC. et al                                            04/18/2019
                  3:19-cv-10201-FLW-LHG WHITE v. JOHNSON & JOHNSON, INC. et al                                           04/18/2019
                  3:19-cv-10204-FLW-LHG WHITESIDE v. JOHNSON & JOHNSON INC. et al                                        04/18/2019
                  3:19-cv-10207-FLW-LHG GODWIN v. JOHNSON & JOHNSON, INC. et al                                          04/18/2019
                  3:19-cv-10210-FLW-LHG ACKERMAN v. JOHNSON & JOHNSON et al                                              04/18/2019
                  3:19-cv-10308-FLW-LHG CHRISTIANSEN v. JOHNSON & JOHNSON et al                                          04/18/2019
                  3:19-cv-10310-FLW-LHG MOTE et al v. JOHNSON & JOHNSON et al                                            04/18/2019
                  3:19-cv-10266-FLW-LHG LEE v. JOHNSON & JOHNSON et al                                                   04/18/2019
                  3:19-cv-10312-FLW-LHG JOHNSON v. JOHNSON & JOHNSON et al                                               04/18/2019
                  3:19-cv-10313-FLW-LHG CORTRIGHT v. JOHNSON & JOHNSON et al                                             04/18/2019
                  3:19-cv-10268-FLW-LHG SELLERS v. JOHNSON & JOHNSON et al                                               04/18/2019

https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                            616/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2for Filed
                                                Document                the District of New Jersey-Query
                                                                                 05/24/19        Page 619Associated Cases
                                                                                                               of 627
                  3:19-cv-10269-FLW-LHG ULMER v. JOHNSON & JOHNSON et al                                                 04/18/2019
                  3:19-cv-10315-FLW-LHG TRIMBLE v. JOHNSON & JOHNSON et al                                               04/18/2019
                  3:19-cv-10271-FLW-LHG BURKE v. JOHNSON & JOHNSON et al                                                 04/18/2019
                  3:19-cv-10317-FLW-LHG HARRIS v. JOHNSON & JOHNSON et al                                                04/18/2019
                  3:19-cv-10318-FLW-LHG REED v. JOHNSON & JOHNSON et al                                                  04/18/2019
                  3:19-cv-10284-FLW-LHG BACKER v. JOHNSON & JOHNSON et al                                                04/18/2019
                  3:19-cv-10289-FLW-LHG BOADA v. JOHNSON & JOHNSON et al                                                 04/18/2019
                  3:19-cv-10291-FLW-LHG BOOMERSHINE v. JOHNSON & JOHNSON et al                                           04/18/2019
                  3:19-cv-10254-FLW-LHG SMITH v. JOHNSON & JOHNSON, INC. et al                                           04/18/2019
                  3:19-cv-10293-FLW-LHG BROWN v. JOHNSON & JOHNSON et al                                                 04/18/2019
                  3:19-cv-10257-FLW-LHG ANDERSON v. JOHNSON & JOHNSON, INC. et al 04/18/2019
                  3:19-cv-10295-FLW-LHG CASTRICONE v. JOHNSON & JOHNSON et al                                            04/18/2019
                  3:19-cv-10297-FLW-LHG FALKNER v. JOHNSON & JOHNSON et al                                               04/18/2019
                  3:19-cv-10259-FLW-LHG HARRIS v. JOHNSON & JOHNSON, INC. et al                                          04/18/2019
                  3:19-cv-10263-FLW-LHG FLOWERS et al v. JOHNSON & JOHNSON, INC. et
                                                                                                                         04/18/2019
                  al
                  3:19-cv-10262-FLW-LHG STUPKA et al v. JOHNSON & JOHNSON, INC. et al 04/18/2019
                  3:19-cv-10321-FLW-LHG ELLIOT v. JOHNSON & JOHNSON et al                                                04/18/2019
                  3:19-cv-10347-FLW-LHG GILLIS v. JOHNSON & JOHNSON et al                                                04/18/2019
                  3:19-cv-10349-FLW-LHG HERSHEY v. JOHNSON & JOHNSON et al                                               04/18/2019
                  3:19-cv-10353-FLW-LHG ISAACS v. JOHNSON & JOHNSON et al                                                04/18/2019
                  3:19-cv-10354-FLW-LHG KOLB v. JOHNSON & JOHNSON et al                                                  04/18/2019
                  3:19-cv-10357-FLW-LHG LAUN v. JOHNSON & JOHNSON et al                                                  04/22/2019
                  3:19-cv-10395-FLW-LHG O'MALLEY v. JOHNSON & JOHNSON et al                                              04/22/2019
                  3:19-cv-10396-FLW-LHG REINHARDT v. JOHNSON & JOHNSON et al                                             04/22/2019
                  3:19-cv-10410-FLW-LHG WEDDELL v. JOHNSON & JOHNSON et al                                               04/22/2019
                  3:19-cv-10397-FLW-LHG ROY v. JOHNSON & JOHNSON et al                                                   04/22/2019
                  3:19-cv-10399-FLW-LHG SHIELDS v. JOHNSON & JOHNSON et al                                               04/22/2019
                  3:19-cv-10400-FLW-LHG SOLLARS et al v. JOHNSON & JOHNSON et al                                         04/22/2019
                  3:19-cv-10411-FLW-LHG WHITESELL v. JOHNSON & JOHNSON et al                                             04/22/2019
                  3:19-cv-10401-FLW-LHG TIPPETT v. JOHNSON & JOHNSON et al                                               04/22/2019
                  3:19-cv-10413-FLW-LHG WRIGHT v. JOHNSON & JOHNSON et al                                                04/22/2019
                  3:19-cv-10402-FLW-LHG TRUSLOW v. JOHNSON & JOHNSON et al                                               04/22/2019
                  3:19-cv-10403-FLW-LHG TUREK v. JOHNSON & JOHNSON et al                                                 04/22/2019
                  3:19-cv-10404-FLW-LHG VANCE v. JOHNSON & JOHNSON et al                                                 04/22/2019
                  3:19-cv-10423-FLW-LHG WHITE et al v. JOHNSON & JOHNSON
                                                                                                                         04/22/2019
                  CONSUMER, INC. et al
                  3:19-cv-10434-FLW-LHG MULLIS v. JOHNSON & JOHNSON et al                                                04/22/2019
                  3:19-cv-10435-FLW-LHG FREEMAN v. JOHNSON & JOHNSON et al                                               04/22/2019
                  3:19-cv-10525-FLW-LHG PENDLETON v. JOHNSON & JOHNSON et al                                             04/22/2019
                  3:19-cv-09191-FLW-LHG ULRICH v. JOHNSON & JOHNSON et al                                                04/22/2019

https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                            617/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2for Filed
                                                Document                the District of New Jersey-Query
                                                                                 05/24/19        Page 620Associated Cases
                                                                                                               of 627
                  3:19-cv-09193-FLW-LHG FORD v. JOHNSON & JOHNSON et al                                                  04/22/2019
                  3:19-cv-10526-FLW-LHG SHUPE et al v. JOHNSON & JOHNSON et al                                           04/22/2019
                  3:19-cv-10527-FLW-LHG EVERSMEYER et al v. JOHNSON & JOHNSON et al 04/22/2019
                  3:19-cv-10539-FLW-LHG HARVEY v. JOHNSON & JOHNSON et al                                                04/22/2019
                  3:19-cv-10540-FLW-LHG OLVERA v. JOHNSON & JOHNSON et al                                                04/22/2019
                  3:19-cv-10543-FLW-LHG SANDRETH v. JOHNSON & JOHNSON et al                                              04/22/2019
                  3:19-cv-10544-FLW-LHG TORSKE v. JOHNSON & JOHNSON et al                                                04/22/2019
                  3:19-cv-05937-FLW-LHG SABATINO et al v. JOHNSON & JOHNSON et al                                        04/23/2019
                  3:19-cv-05466-FLW-LHG WRIGHT v. JOHNSON & JOHNSON et al                                                04/23/2019
                  3:19-cv-09386-FLW-LHG GATLIN v. JOHNSON & JOHNSON INC. et al                                           04/23/2019
                  3:19-cv-10644-FLW-LHG WILLIAMS v. JOHNSON & JOHNSON et al                                              04/23/2019
                  3:19-cv-10738-FLW-LHG JACKSON et al v. JOHNSON & JOHNSON et al                                         04/23/2019
                  3:19-cv-10760-FLW-LHG JOHNSON v. JOHNSON & JOHNSON et al                                               04/24/2019
                  3:19-cv-10773-FLW-LHG NUNNERY v. JOHNSON & JOHNSON et al                                               04/24/2019
                  3:19-cv-10780-FLW-LHG BILYEU v. JOHNSON & JOHNSON et al                                                04/24/2019
                  3:19-cv-10961-FLW-LHG PEARTREE et al v. JOHNSON & JOHNSON et al                                        04/24/2019
                  3:19-cv-10964-FLW-LHG HORTON et al v. JOHNSON & JOHNSON et al                                          04/24/2019
                  3:19-cv-10968-FLW-LHG FERGUSON v. JOHNSON & JOHNSON et al                                              04/24/2019
                  3:19-cv-10970-FLW-LHG HOUGH v. JOHNSON & JOHNSON et al                                                 04/24/2019
                  3:19-cv-10971-FLW-LHG NORMANDEAU v. JOHNSON & JOHNSON et al                                            04/24/2019
                  3:19-cv-10973-FLW-LHG KISSINGER v. JOHNSON & JOHNSON et al                                             04/24/2019
                  3:19-cv-10974-FLW-LHG BAILEY v. JOHNSON & JOHNSON et al                                                04/24/2019
                  3:19-cv-10975-FLW-LHG SPARKS et al v. JOHNSON & JOHNSON et al                                          04/25/2019
                  3:19-cv-10991-FLW-LHG SHAW v. JOHNSON & JOHNSON et al                                                  04/25/2019
                  3:19-cv-11053-FLW-LHG BARSALOUX v. JOHNSON & JOHNSON et al                                             04/25/2019
                  3:19-cv-11065-FLW-LHG BRUNSON v. JOHNSON & JOHNSON et al                                               04/25/2019
                  3:19-cv-11220-FLW-LHG FOX v. JOHNSON & JOHNSON et al                                                   04/25/2019
                  3:19-cv-11221-FLW-LHG LISENBY v. JOHNSON & JOHNSON et al                                               04/25/2019
                  3:19-cv-11231-FLW-LHG AULD v. JOHNSON & JOHNSON et al                                                  04/25/2019
                  3:19-cv-11235-FLW-LHG HURST v. JOHNSON & JOHNSON et al                                                 04/25/2019
                  3:19-cv-11238-FLW-LHG GOSS v. JOHNSON & JOHNSON et al                                                  04/25/2019
                  3:19-cv-11240-FLW-LHG KIMMONS v. JOHNSON & JOHNSON et al                                               04/25/2019
                  3:19-cv-11243-FLW-LHG TAYLOR v. JOHNSON & JOHNSON et al                                                04/25/2019
                  3:19-cv-11246-FLW-LHG HOLLIDAY v. JOHNSON & JOHNSON et al                                              04/25/2019
                  3:19-cv-11248-FLW-LHG BAKER v. JOHNSON & JOHNSON et al                                                 04/25/2019
                  3:19-cv-11251-FLW-LHG HUGHES v. JOHNSON & JOHNSON et al                                                04/25/2019
                  3:19-cv-11260-FLW-LHG THE ESTATE OF YOLAN FOREMAN v. JOHNSON
                                                                                                                         04/25/2019
                  & JOHNSON et al
                  3:19-cv-11262-FLW-LHG CHAMBERS et al v. JOHNSON & JOHNSON et al                                        04/25/2019
                  3:19-cv-11286-FLW-LHG TURNER v. JOHNSON & JOHNSON et al                                                04/26/2019
                  3:19-cv-11331-FLW-LHG MANSFIELD et al v. JOHNSON & JOHNSON et al                                       04/26/2019
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                            618/625
5/15/2019                           CM/ECF LIVE - U.S.
                          Case 1:19-cv-01530           District Court2for Filed
                                                  Document                the District of New Jersey-Query
                                                                                   05/24/19        Page 621Associated Cases
                                                                                                                 of 627

                  3:19-cv-11347-FLW-LHG GRIFFIN v. JOHNSON & JOHNSON et al                                                04/26/2019
                  3:19-cv-11377-FLW-LHG STEPHENS v. JOHNSON & JOHNSON et al                                               04/26/2019
                  3:19-cv-11387-FLW-LHG ROBBINS v. JOHNSON & JOHNSON et al                                                04/26/2019
                  3:19-cv-11385-FLW-LHG SAINER v. JOHNSON & JOHNSON et al                                                 04/26/2019
                  3:19-cv-11266-FLW-LHG NELSON et al v. JOHNSON & JOHNSON, INC. et al                                     04/26/2019
                  3:19-cv-11275-FLW-LHG SHEPARD v. JOHNSON & JOHNSON et al                                                04/26/2019
                  3:19-cv-11418-FLW-LHG Katz et al v. Johnson & Johnson et al                                             04/26/2019
                  3:19-cv-11363-FLW-LHG AMARAL v. JOHNSON & JOHNSON et al                                                 04/26/2019
                  3:19-cv-11388-FLW-LHG CINTORINO et al v. JOHNSON & JOHNSON et al                                        04/26/2019
                  3:19-cv-11436-FLW-LHG CHESNA v. JOHNSON & JOHNSON et al                                                 04/26/2019
                  3:19-cv-11440-FLW-LHG SCHUBERT v. JOHNSON & JOHNSON et al                                               04/26/2019
                  3:19-cv-11478-FLW-LHG BRUNO v. JOHNSON & JOHNSON et al                                                  04/29/2019
                  3:19-cv-11480-FLW-LHG CARSWELL v. JOHNSON & JOHNSON et al                                               04/29/2019
                  3:19-cv-11482-FLW-LHG GRAY v. JOHNSON & JOHNSON et al                                                   04/29/2019
                  3:19-cv-11486-FLW-LHG LANGFORD et al v. JOHNSON & JOHNSON et al                                         04/29/2019
                  3:19-cv-11488-FLW-LHG WILLIAMS v. JOHNSON & JOHNSON et al                                               04/29/2019
                  3:19-cv-11491-FLW-LHG DICKERSON v. JOHNSON & JOHNSON et al                                              04/29/2019
                  3:19-cv-11530-FLW-LHG RAPTIS et al v. JOHNSON & JOHNSON et al                                           04/29/2019
                  3:19-cv-11532-FLW-LHG DOMATO v. JOHNSON & JOHNSON et al                                                 04/29/2019
                  3:19-cv-11536-FLW-LHG LYON et al v. JOHNSON & JOHNSON et al                                             04/29/2019
                  3:19-cv-11540-FLW-LHG SOUTHWICK et al v. JOHNSON & JOHNSON et al                                        04/29/2019
                  3:19-cv-11555-FLW-LHG AYCOCK v. JOHNSON & JOHNSON et al                                                 04/29/2019
                  3:19-cv-11719-FLW-LHG Cotta v. Johnson & Johnson et al                                                  04/29/2019
                  3:19-cv-11721-FLW-LHG Battiste v. Johnson & Johnson, et al                                              04/29/2019
                  3:19-cv-11691-FLW-LHG MESSER v. JOHNSON & JOHNSON et al                                                 04/29/2019
                  3:19-cv-11692-FLW-LHG FROTHINGHAM v. JOHNSON & JOHNSON et al                                            04/29/2019
                  3:19-cv-11713-FLW-LHG LOVEJOY v. JOHNSON & JOHNSON et al                                                04/29/2019
                  3:19-cv-11718-FLW-LHG JAMES v. JOHNSON & JOHNSON et al                                                  04/29/2019
                  3:19-cv-11722-FLW-LHG SHAPIRO v. JOHNSON & JOHNSON et al                                                04/29/2019
                  3:19-cv-11756-FLW-LHG Malott v. Johnson & Johnson et al                                                 04/30/2019
                  3:19-cv-11725-FLW-LHG AQUIO v. JOHNSON & JOHNSON et al                                                  04/30/2019
                  3:19-cv-11730-FLW-LHG KEEFFE et al v. JOHNSON & JOHNSON et al                                           04/30/2019
                  3:19-cv-11731-FLW-LHG WENZ v. JOHNSON & JOHNSON et al                                                   04/30/2019
                  3:19-cv-11762-FLW-LHG Ferguson v. Johnson & Johnson et al                                               04/30/2019
                  3:19-cv-11806-FLW-LHG SINGH v. JOHNSON & JOHNSON, INC. et al                                            04/30/2019
                  3:19-cv-11819-FLW-LHG CRAMER v. & JOHNSON & JOHNSON et al                                               04/30/2019
                  3:19-cv-11825-FLW-LHG GILMORE v. & JOHNSON & JOHNSON et al                                              04/30/2019
                  3:19-cv-11856-FLW-LHG WILLIAMS et al v. JOHNSON & JOHNSON et al                                         04/30/2019
                  3:19-cv-11864-FLW-LHG FREDRICK v. JOHNSON & JOHNSON et al                                               05/01/2019
                  3:19-cv-11883-FLW-LHG WELLS et al v. JOHNSON & JOHNSON et al                                            05/01/2019
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                             619/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2for Filed
                                                Document                the District of New Jersey-Query
                                                                                 05/24/19        Page 622Associated Cases
                                                                                                               of 627
                  3:19-cv-11896-FLW-LHG WHITE v. JOHNSON & JOHNSON et al                                                 05/01/2019
                  3:19-cv-11908-FLW-LHG MARSHALL v. JOHNSON & JOHNSON et al                                              05/01/2019
                  3:19-cv-11975-FLW-LHG JOHNSON v. JOHNSON & JOHNSON et al                                               05/01/2019
                  3:19-cv-11977-FLW-LHG MORGAN v. JOHNSON & JOHNSON et al                                                05/01/2019
                  3:19-cv-11979-FLW-LHG CRANFORD v. JOHNSON & JOHNSON et al                                              05/01/2019
                  3:19-cv-11982-FLW-LHG MIKOLAJCZAK v. JOHNSON & JOHNSON et al                                           05/01/2019
                  3:19-cv-11983-FLW-LHG SMYRNIOTES v. JOHNSON & JOHNSON, INC. et al 05/01/2019
                  3:19-cv-11987-FLW-LHG BENSON v. JOHNSON & JOHNSON et al                                                05/01/2019
                  3:19-cv-11992-FLW-LHG BLAIS v. JOHNSON & JOHNSON et al                                                 05/01/2019
                  3:19-cv-11995-FLW-LHG WILBUR et al v. JOHNSON & JOHNSON et al                                          05/01/2019
                  3:19-cv-12021-FLW-LHG FRANK et al v. JOHNSON & JOHNSON et al                                           05/02/2019
                  3:19-cv-12028-FLW-LHG DALTON v. JOHNSON & JOHNSON et al                                                05/02/2019
                  3:19-cv-12030-FLW-LHG GAVIN v. JOHNSON & JOHNSON et al                                                 05/02/2019
                  3:19-cv-12031-FLW-LHG WILLIAMS v. JOHNSON & JOHNSON et al                                              05/02/2019
                  3:19-cv-12033-FLW-LHG FRANCHI v. JOHNSON & JOHNSON et al                                               05/02/2019
                  3:19-cv-12034-FLW-LHG STAND v. JOHNSON & JOHNSON et al                                                 05/02/2019
                  3:19-cv-12035-FLW-LHG HARRIS v. JOHNSON & JOHNSON et al                                                05/02/2019
                  3:19-cv-12037-FLW-LHG GUERRA v. JOHNSON & JOHNSON et al                                                05/02/2019
                  3:19-cv-12042-FLW-LHG GIBBONS v. JOHNSON & JOHNSON CONSUMER,
                                                                                                                         05/02/2019
                  INC. et al
                  3:19-cv-12043-FLW-LHG CASTELLANO v. JOHNSON & JOHNSON, INC. et
                                                                                                                         05/02/2019
                  al
                  3:19-cv-12051-FLW-LHG THE ESTATE OF FARRIE MAE BLACKSTON v.
                                                                                                                         05/02/2019
                  JOHNSON & JOHNSON et al
                  3:19-cv-12058-FLW-LHG WINTERS v. JOHNSON & JOHNSON et al                                               05/02/2019
                  3:19-cv-12080-FLW-LHG MCCALL v. JOHNSON & JOHNSON et al                                                05/03/2019
                  3:19-cv-12081-FLW-LHG SMITH v. JOHNSON & JOHNSON et al                                                 05/03/2019
                  3:19-cv-12082-FLW-LHG WALKER v. JOHNSON & JOHNSON et al                                                05/03/2019
                  3:19-cv-12083-FLW-LHG COLLIER et al v. JOHNSON & JOHNSON, INC. et al 05/03/2019
                  3:19-cv-12092-FLW-LHG GOMEZ et al v. JOHNSON & JOHNSON et al                                           05/03/2019
                  3:19-cv-12094-FLW-LHG GLASSER et al v. JOHNSON & JOHNSON et al                                         05/03/2019
                  3:19-cv-12101-FLW-LHG MOORE v. JOHNSON & JOHNSON et al                                                 05/03/2019
                  3:19-cv-12103-FLW-LHG DUNLAP v. JOHNSON & JOHNSON et al                                                05/03/2019
                  3:19-cv-12128-FLW-LHG MCMANUS v. JOHNSON & JOHNSON et al                                               05/06/2019
                  3:19-cv-12131-FLW-LHG DAHL et al v. JOHNSON & JOHNSON et al                                            05/06/2019
                  3:19-cv-12132-FLW-LHG PREDDY v. JOHNSON & JOHNSON et al                                                05/06/2019
                  3:19-cv-12133-FLW-LHG SMOCK v. JOHNSON & JOHNSON et al                                                 05/06/2019
                  3:19-cv-12134-FLW-LHG WHITE v. JOHNSON & JOHNSON et al                                                 05/06/2019
                  3:19-cv-12135-FLW-LHG RAMLOCHAN v. JOHNSON & JOHNSON et al                                             05/06/2019
                  3:19-cv-12136-FLW-LHG MASTRANGELO v. JOHNSON & JOHNSON et al                                           05/06/2019
                  3:19-cv-12142-FLW-LHG HENRY v. & JOHNSON COMPANY et al                                                 05/06/2019

https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                            620/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2for Filed
                                                Document                the District of New Jersey-Query
                                                                                 05/24/19        Page 623Associated Cases
                                                                                                               of 627
                  3:19-cv-12145-FLW-LHG MOODT v. & JOHNSON COMPANY et al                                                 05/06/2019
                  3:19-cv-12146-FLW-LHG ROYSTON v. JOHNSON & JOHNSON et al                                               05/06/2019
                  3:19-cv-12149-FLW-LHG GARRISON v. & JOHNSON & JOHNSON et al                                            05/06/2019
                  3:19-cv-12168-FLW-LHG WATTS v. JOHNSON & JOHNSON et al                                                 05/06/2019
                  3:19-cv-12150-FLW-LHG MURPHY et al v. JOHNSON & JOHNSON, INC. et al 05/06/2019
                  3:19-cv-12153-FLW-LHG TIMBERLAKE v. JOHNSON & JOHNSON et al                                            05/06/2019
                  3:19-cv-12155-FLW-LHG GRUZINSKI v. JOHNSON & JOHNSON et al                                             05/06/2019
                  3:19-cv-12170-FLW-LHG AMANDA GRIFFIN v. JOHNSON & JOHNSON
                                                                                                                         05/06/2019
                  COMPANY et al
                  3:19-cv-12177-FLW-LHG FLYNN et al v. JOHNSON & JOHNSON et al                                           05/06/2019
                  3:19-cv-12156-FLW-LHG LATHROP v. & JOHNSON & JOHNSON et al                                             05/06/2019
                  3:19-cv-12179-FLW-LHG MAJORS v. JOHNSON & JOHNSON et al                                                05/06/2019
                  3:19-cv-12158-FLW-LHG HANNAH v. & JOHNSON & JOHNSON et al                                              05/06/2019
                  3:19-cv-12180-FLW-LHG MONTANO v. JOHNSON & JOHNSON et al                                               05/06/2019
                  3:19-cv-12181-FLW-LHG RUSSO et al v. JOHNSON & JOHNSON et al                                           05/06/2019
                  3:19-cv-12159-FLW-LHG COCHRAN et al v. JOHNSON & JOHNSON et al                                         05/06/2019
                  3:19-cv-12182-FLW-LHG ALAN SMITH v. & JOHNSON & JOHNSON
                                                                                                                         05/06/2019
                  COMPANY et al
                  3:19-cv-12183-FLW-LHG SCHUMACHER et al v. JOHNSON & JOHNSON et al 05/06/2019
                  3:19-cv-12186-FLW-LHG JACHYM v. JOHNSON & JOHNSON et al                                                05/06/2019
                  3:19-cv-12192-FLW-LHG HANSON v. JOHNSON & JOHNSON, INC. et al                                          05/07/2019
                  3:19-cv-12200-FLW-LHG MOORE v. JOHNSON & JOHNSON et al                                                 05/07/2019
                  3:19-cv-12201-FLW-LHG BLUM v. JOHNSON & JOHNSON et al                                                  05/07/2019
                  3:19-cv-12202-FLW-LHG SCOTT v. JOHNSON & JOHNSON et al                                                 05/07/2019
                  3:19-cv-12214-FLW-LHG ROBINSON v. JOHNSON & JOHNSON et al                                              05/07/2019
                  3:19-cv-12228-FLW-LHG LYNN v. JOHNSON & JOHNSON et al                                                  05/07/2019
                  3:19-cv-12229-FLW-LHG TYSON v. JOHNSON & JOHNSON COMPANY, et al 05/07/2019
                  3:19-cv-12230-FLW-LHG HINKLE v. JOHNSON & JOHNSON et al                                                05/07/2019
                  3:19-cv-12233-FLW-LHG GEOFFROY v. JOHNSON & JOHNSON et al                                              05/07/2019
                  3:19-cv-12234-FLW-LHG BROCHU v. JOHNSON & JOHNSON et al                                                05/07/2019
                  3:19-cv-12268-FLW-LHG BENSON v. JOHNSON & JOHNSON et al                                                05/08/2019
                  3:19-cv-12242-FLW-LHG BERLONI v. JOHNSON & JOHNSON et al                                               05/08/2019
                  3:19-cv-12243-FLW-LHG HURLEY v. JOHNSON & JOHNSON et al                                                05/08/2019
                  3:19-cv-12251-FLW-LHG GURDA v. JOHNSON & JOHNSON et al                                                 05/08/2019
                  3:19-cv-12252-FLW-LHG KIRKPATRICK v. JOHNSON & JOHNSON et al                                           05/08/2019
                  3:19-cv-12254-FLW-LHG NUNEZ v. JOHNSON & JOHNSON et al                                                 05/08/2019
                  3:19-cv-12255-FLW-LHG PRICE et al v. JOHNSON & JOHNSON et al                                           05/08/2019
                  3:19-cv-12266-FLW-LHG ABERNATHY v. JOHNSON & JOHNSON et al                                             05/08/2019
                  3:19-cv-12267-FLW-LHG ALLEN v. JOHNSON & JOHNSON et al                                                 05/08/2019
                  3:19-cv-12269-FLW-LHG BRIDGERS v. JOHNSON & JOHNSON et al                                              05/08/2019
                  3:19-cv-12270-FLW-LHG BROWN v. JOHNSON & JOHNSON et al                                                 05/08/2019

https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                            621/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2for Filed
                                                Document                the District of New Jersey-Query
                                                                                 05/24/19        Page 624Associated Cases
                                                                                                               of 627
                  3:19-cv-12272-FLW-LHG BUCKNER v. JOHNSON & JOHNSON et al                                               05/08/2019
                  3:19-cv-12274-FLW-LHG CAFFERTY v. JOHNSON & JOHNSON et al                                              05/08/2019
                  3:19-cv-12275-FLW-LHG DEZERN v. JOHNSON & JOHNSON et al                                                05/08/2019
                  3:19-cv-12276-FLW-LHG DIMONTE v. JOHNSON & JOHNSON et al                                               05/08/2019
                  3:19-cv-12277-FLW-LHG DONOSO v. JOHNSON & JOHNSON et al                                                05/08/2019
                  3:19-cv-12293-FLW-LHG FATUNDIMU v. JOHNSON & JOHNSON et al                                             05/08/2019
                  3:19-cv-12294-FLW-LHG FLUHARTY v. JOHNSON & JOHNSON et al                                              05/08/2019
                  3:19-cv-12295-FLW-LHG GERREN v. JOHNSON & JOHNSON et al                                                05/08/2019
                  3:19-cv-12286-FLW-LHG THE ESTATE OF ANITA B. DUCOTE v. JOHNSON
                                                                                                                         05/08/2019
                  AND JOHNSON et al
                  3:19-cv-12296-FLW-LHG GRASCH v. JOHNSON & JOHNSON et al                                                05/08/2019
                  3:19-cv-12299-FLW-LHG GRIEBEL v. JOHNSON & JOHNSON et al                                               05/08/2019
                  3:19-cv-12300-FLW-LHG HANNAH v. JOHNSON & JOHNSON et al                                                05/08/2019
                  3:19-cv-12301-FLW-LHG HOUSTON v. JOHNSON & JOHNSON et al                                               05/08/2019
                  3:19-cv-12303-FLW-LHG HUGHES v. JOHNSON & JOHNSON et al                                                05/08/2019
                  3:19-cv-12304-FLW-LHG JACKSON v. JOHNSON & JOHNSON et al                                               05/08/2019
                  3:19-cv-12305-FLW-LHG JOHNSON v. JOHNSON & JOHNSON et al                                               05/08/2019
                  3:19-cv-12306-FLW-LHG KANUPP v. JOHNSON & JOHNSON et al                                                05/08/2019
                  3:19-cv-12307-FLW-LHG LAURENDINE v. JOHNSON & JOHNSON et al                                            05/08/2019
                  3:19-cv-12308-FLW-LHG LONG v. JOHNSON & JOHNSON et al                                                  05/08/2019
                  3:19-cv-12309-FLW-LHG MURRAY v. JOHNSON & JOHNSON et al                                                05/08/2019
                  3:19-cv-12310-FLW-LHG RETTER v. JOHNSON & JOHNSON et al                                                05/08/2019
                  3:19-cv-12311-FLW-LHG ROHLMAN v. JOHNSON & JOHNSON et al                                               05/08/2019
                  3:19-cv-12312-FLW-LHG SMART v. JOHNSON & JOHNSON et al                                                 05/08/2019
                  3:19-cv-12313-FLW-LHG STANLEY v. JOHNSON & JOHNSON et al                                               05/08/2019
                  3:19-cv-12314-FLW-LHG TAYLOR v. JOHNSON & JOHNSON et al                                                05/08/2019
                  3:19-cv-12317-FLW-LHG THRASH v. JOHNSON & JOHNSON et al                                                05/08/2019
                  3:19-cv-12326-FLW-LHG WARREN v. JOHNSON & JOHNSON et al                                                05/09/2019
                  3:19-cv-12327-FLW-LHG WEEMS v. JOHNSON & JOHNSON et al                                                 05/09/2019
                  3:19-cv-12328-FLW-LHG WHITE v. JOHNSON & JOHNSON et al                                                 05/09/2019
                  3:19-cv-12329-FLW-LHG WHITMON v. JOHNSON & JOHNSON et al                                               05/09/2019
                  3:19-cv-12330-FLW-LHG WOODS v. JOHNSON & JOHNSON et al                                                 05/09/2019
                  3:19-cv-12331-FLW-LHG WOOTEN v. JOHNSON & JOHNSON et al                                                05/09/2019
                  3:19-cv-12332-FLW-LHG WYNN v. JOHNSON & JOHNSON et al                                                  05/09/2019
                  3:19-cv-12333-FLW-LHG BRIERY v. JOHNSON & JOHNSON et al                                                05/09/2019
                  3:19-cv-12334-FLW-LHG CORDOVA v. JOHNSON & JOHNSON et al                                               05/09/2019
                  3:19-cv-12335-FLW-LHG RIGBY v. JOHNSON & JOHNSON et al                                                 05/09/2019
                  3:19-cv-12336-FLW-LHG SANCHEZ v. JOHNSON & JOHNSON et al                                               05/09/2019
                  3:19-cv-12340-FLW-LHG WALKER v. JOHNSON & JOHNSON et al                                                05/09/2019
                  3:19-cv-12341-FLW-LHG WEBB v. JOHNSON & JOHNSON et al                                                  05/09/2019
                  3:19-cv-12343-FLW-LHG BREEDING v. JOHNSON & JOHNSON et al                                              05/09/2019
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                            622/625
5/15/2019                           CM/ECF LIVE - U.S.
                          Case 1:19-cv-01530           District Court2for Filed
                                                  Document                the District of New Jersey-Query
                                                                                   05/24/19        Page 625Associated Cases
                                                                                                                 of 627

                  3:19-cv-12345-FLW-LHG TRAWICK-SPEAKS v. JOHNSON & JOHNSON et al                                         05/09/2019
                  3:19-cv-12346-FLW-LHG GUBITZ v. JOHNSON & JOHNSON et al                                                 05/09/2019
                  3:19-cv-12347-FLW-LHG CORBEIL v. JOHNSON & JOHNSON et al                                                05/09/2019
                  3:19-cv-12349-FLW-LHG ANDERSON v. JOHNSON & JOHNSON et al                                               05/09/2019
                  3:19-cv-12350-FLW-LHG MCKILLOP v. JOHNSON & JOHNSON et al                                               05/09/2019
                  3:19-cv-12353-FLW-LHG WILSON v. JOHNSON & JOHNSON et al                                                 05/09/2019
                  3:19-cv-12354-FLW-LHG POLSON v. JOHNSON & JOHNSON et al                                                 05/09/2019
                  3:19-cv-12355-FLW-LHG QUIGLEY v. JOHNSON & JOHNSON et al                                                05/09/2019
                  3:19-cv-12322-FLW-LHG LAMFERS v. JOHNSON & JOHNSON et al                                                05/09/2019
                  3:19-cv-12323-FLW-LHG RICHARDS et al v. JOHNSON & JOHNSON et al                                         05/09/2019
                  3:19-cv-12324-FLW-LHG GOEDECKE-JONES et al v. JOHNSON & JOHNSON
                                                                                                                          05/09/2019
                  et al
                  3:19-cv-12325-FLW-LHG DAVIS et al v. JOHNSON & JOHNSON et al                                            05/09/2019
                  3:19-cv-12363-FLW-LHG ETHRIDGE v. JOHNSON & JOHNSON et al                                               05/09/2019
                  3:19-cv-12364-FLW-LHG KILEY v. JOHNSON & JOHNSON et al                                                  05/09/2019
                  3:19-cv-12365-FLW-LHG LICHTENFELS v. JOHNSON & JOHNSON et al                                            05/09/2019
                  3:19-cv-12366-FLW-LHG FOGEL v. JOHNSON & JOHNSON et al                                                  05/09/2019
                  3:19-cv-12367-FLW-LHG KELLER v. JOHNSON & JOHNSON et al                                                 05/09/2019
                  3:19-cv-12368-FLW-LHG GILBERT v. JOHNSON & JOHNSON et al                                                05/09/2019
                  3:19-cv-12369-FLW-LHG ADAIR v. JOHNSON & JOHNSON et al                                                  05/09/2019
                  3:19-cv-12370-FLW-LHG AZIZ v. JOHNSON & JOHNSON et al                                                   05/09/2019
                  3:19-cv-12372-FLW-LHG BEASLEY v. JOHNSON & JOHNSON et al                                                05/09/2019
                  3:19-cv-12373-FLW-LHG BERRY v. JOHNSON & JOHNSON et al                                                  05/09/2019
                  3:19-cv-12374-FLW-LHG NACKERUD v. JOHNSON & JOHNSON et al                                               05/09/2019
                  3:19-cv-12375-FLW-LHG NEWTON v. JOHNSON & JOHNSON et al                                                 05/09/2019
                  3:19-cv-12376-FLW-LHG STALLINGS v. JOHNSON & JOHNSON et al                                              05/09/2019
                  3:19-cv-12378-FLW-LHG KELLY v. JOHNSON & JOHNSON et al                                                  05/09/2019
                  3:19-cv-12380-FLW-LHG ROSS v. JOHNSON & JOHNSON et al                                                   05/09/2019
                  3:19-cv-12381-FLW-LHG KINNAW v. JOHNSON & JOHNSON et al                                                 05/09/2019
                  3:19-cv-12382-FLW-LHG BAKER v. JOHNSON & JOHNSON et al                                                  05/09/2019
                  3:19-cv-12390-FLW-LHG MAJEWSKA v. JOHNSON & JOHNSON et al                                               05/10/2019
                  3:19-cv-12391-FLW-LHG JOHNSON et al v. JOHNSON & JOHNSON et al                                          05/10/2019
                  3:19-cv-12393-FLW-LHG BALA et al v. JOHNSON & JOHNSON et al                                             05/10/2019
                  3:19-cv-12394-FLW-LHG HANSEL et al v. JOHNSON & JOHNSON et al                                           05/10/2019
                  3:19-cv-12396-FLW-LHG VINALL v. JOHNSON & JOHNSON et al                                                 05/10/2019
                  3:19-cv-12399-FLW-LHG FORTE v. JOHNSON & JOHNSON et al                                                  05/10/2019
                  3:19-cv-12405-FLW-LHG WILLIAMS v. JOHNSON & JOHNSON et al                                               05/10/2019
                  3:19-cv-12386-FLW-LHG BROWN et al v. JOHNSON & JOHNSON et al                                            05/10/2019
                  3:19-cv-12417-FLW-LHG HANSON v. JOHNSON & JOHNSON et al                                                 05/10/2019
                  3:19-cv-12420-FLW-LHG SACHER et al v. JOHNSON & JOHNSON et al                                           05/10/2019

https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                             623/625
5/15/2019                         CM/ECF LIVE - U.S.
                        Case 1:19-cv-01530           District Court2for Filed
                                                Document                the District of New Jersey-Query
                                                                                 05/24/19        Page 626Associated Cases
                                                                                                               of 627
                  3:19-cv-12421-FLW-LHG MITCHUSSON v. JOHNSON & JOHNSON et al                                            05/10/2019
                  3:19-cv-12430-FLW-LHG JUDKINS v. JOHNSON & JOHNSON et al                                               05/10/2019
                  3:19-cv-12432-FLW-LHG MARTINEZ v. JOHNSON & JOHNSON et al                                              05/10/2019
                  3:19-cv-12435-FLW-LHG JONES v. JOHNSON & JOHNSON et al                                                 05/10/2019
                  3:19-cv-12392-FLW-LHG REYNOLDS v. JOHNSON & JOHNSON et al                                              05/10/2019
                  3:19-cv-12454-FLW-LHG KIDD v. JOHNSON & JOHNSON et al                                                  05/13/2019
                  3:19-cv-12456-FLW-LHG PATTERSON v. JOHNSON & JOHNSON et al                                             05/13/2019
                  3:19-cv-12458-FLW-LHG HARRON et al v. JOHNSON AND JOHNSON et al                                        05/13/2019
                  3:19-cv-12459-FLW-LHG SHULUND v. JOHNSON & JOHNSON et al                                               05/13/2019
                  3:19-cv-12460-FLW-LHG MEDGES v. JOHNSON & JOHNSON et al                                                05/13/2019
                  3:19-cv-12443-FLW-LHG RICHEY v. JOHNSON & JOHNSON et al                                                05/13/2019
                  3:19-cv-12462-FLW-LHG SOBIESKI v. JOHNSON & JOHNSON et al                                              05/13/2019
                  3:19-cv-12442-FLW-LHG MCCOY v. JOHNSON & JOHNSON et al                                                 05/13/2019
                  3:19-cv-12463-FLW-LHG VINCENT v. JOHNSON & JOHNSON et al                                               05/13/2019
                  3:19-cv-12464-FLW-LHG MARSHALL v. JOHNSON & JOHNSON et al                                              05/13/2019
                  3:19-cv-12466-FLW-LHG BANSEY v. JOHNSON & JOHNSON et al                                                05/13/2019
                  3:19-cv-12444-FLW-LHG SCHRODER et al v. JOHNSON & JOHNSON et al                                        05/13/2019
                  3:19-cv-12467-FLW-LHG CROW v. JOHNSON & JOHNSON et al                                                  05/13/2019
                  3:19-cv-12448-FLW-LHG ST. PIERRE v. JOHNSON & JOHNSON et al                                            05/13/2019
                  3:19-cv-12445-FLW-LHG GREDZICKI et al v. JOHNSON & JOHNSON INC. et
                                                                                                                         05/13/2019
                  al
                  3:19-cv-12452-FLW-LHG FOWLER v. JOHNSON & JOHNSON et al                                                05/13/2019
                  3:19-cv-12453-FLW-LHG WILKINS v. JOHNSON & JOHNSON et al                                               05/13/2019
                  3:19-cv-12450-FLW-LHG THE ESTATE OR DOROTHY JOHNSON v.
                                                                                                                         05/13/2019
                  JOHNSON & JOHNSON et al
                  3:19-cv-12493-FLW-LHG BARON et al v. JOHNSON & JOHNSON
                                                                                                                         05/14/2019
                  CONSUMER, INC. et al
                  3:19-cv-12495-FLW-LHG OCHOA v. JOHNSON & JOHNSON et al                                                 05/14/2019
                  3:19-cv-12496-FLW-LHG ELSON v. JOHNSON & JOHNSON et al                                                 05/14/2019
                  3:19-cv-12498-FLW-LHG POWERS v. JOHNSON & JOHNSON et al                                                05/14/2019
                  3:19-cv-12506-FLW-LHG MURPHY v. JOHNSON & JOHNSON et al                                                05/14/2019
                  3:19-cv-12510-FLW-LHG JONES v. JOHNSON & JOHNSON et al                                                 05/14/2019
                  3:19-cv-12518-FLW-LHG MORGENROTH et al v. JOHNSON & JOHNSON et
                                                                                                                         05/15/2019
                  al
                  3:19-cv-12519-FLW-LHG LANDIS v. JOHNSON & JOHNSON et al                                                05/15/2019
                  3:19-cv-12521-FLW-LHG KING v. JOHNSON & JOHNSON et al                                                  05/15/2019
                  3:19-cv-12522-FLW-LHG PASQUALE v. JOHNSON & JOHNSON et al                                              05/15/2019
                  3:19-cv-12529-FLW-LHG DICKENS et al v. JOHNSON & JOHNSON et al                                         05/14/2019
                  3:19-cv-12527-FLW-LHG ENGEMANN et al v. JOHNSON & JOHNSON et al                                        05/15/2019
                  3:19-cv-12529-FLW-LHG DICKENS et al v. JOHNSON & JOHNSON et al                                         05/15/2019
                  3:19-cv-12528-FLW-LHG LARKIN v. JOHNSON & JOHNSON et al                                                05/15/2019
                  3:19-cv-12530-FLW-LHG CLEVERLEY v. JOHNSON & JOHNSON et al                                             05/15/2019
https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                            624/625
5/15/2019                           CM/ECF LIVE - U.S.
                          Case 1:19-cv-01530           District Court2for Filed
                                                  Document                the District of New Jersey-Query
                                                                                   05/24/19        Page 627Associated Cases
                                                                                                                 of 627

                  3:19-cv-12533-FLW-LHG MOORE v. JOHNSON & JOHNSON et al                                                  05/15/2019

                                                             Other Court Information

                                          Court Name Case Number Start Date End Date
                                          3rd circuit 17-2980    09/12/2017


                                                             PACER Service Center
                                                               Transaction Receipt
                                                                 05/15/2019 14:04:35
                                    PACER                                        Client      180 123157.001
                                                    AG056300:2503687:5400904
                                    Login:                                       Code:       tkn
                                                                                 Search    3:16-md-02738-
                                    Description: Associated Cases
                                                                                 Criteria: FLW-LHG
                                    Billable
                                                    30                           Cost:       3.00
                                    Pages:




https://ecf.njd.uscourts.gov/cgi-bin/qryAscCases.pl?338636                                                                             625/625
